Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 1 of 439 PageID #: 36487




    PLAINTIFFS’ M
    PLAINTIFFS'                OPPOSITION TO DEFENDANTS'
                  EMORANDUM IN OPPOSITION
                MEMORANDUM                   DEFENDANTS’
     MOTION TO E
     MOTION      XCLUDE E
                EXCLUDE   XPERT T
                        EXPERT    ESTIMONY F
                                TESTIMONY   ROM G.
                                           FROM G. C ALEB
                                                   CALEB
                         ALEXANDER
                         ALEXANDER

                                EXHIBIT B
                                EXHIBIT B

      G. C
      G. CALEB  ALEXANDER D
           ALEB ALEXANDER  EPOSITION T
                          DEPOSITION             (09-18-2020)
                                       RANSCRIPT (09-18-2020)
                                     TRANSCRIPT
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 2 of 439 PageID #: 36488



                                                                   Page 1
                                                                   Page 1

1
1                 IN
                  IN THE
                     THE UNITED STATES DISTRICT
                         UNITED STATES DISTRICT COURT
                                                 COURT
              FOR
              FOR THE  SOUTHERN DISTRICT
                   THE SOUTHERN DISTRICT OF
                                         OF WEST  VIRGINIA
                                            WEST VIRGINIA
2
2
3
3
        *
        * *
          * *
            * *
              * *
                * *
                  * *
                    * *
                      * *
                        * *
                          * *
                            * *
                              * *
                                * *
                                  * *
                                    * *
                                      * *
                                        * *
                                          * *
                                            * *
                                              * *
                                                * *
                                                  * *
                                                    *

4
4
        THE CITY OF
        THE CITY OF HUNTINGTON,
                    HUNTINGTON,
5
5
                        Plaintiff,
                        Plaintiff,
6
6
        vs.
        vs.                                              CIVIL
                                                         CIVIL ACTION
                                                               ACTION
7
7                                                      NO.
                                                       NO. 3:17-01362
                                                           3:17-01362
        AMERISOURCEBERGEN DRUG
        AMERISOURCEBERGEN DRUG
 8
 8      CORPORATION,  et al.,
        CORPORATION, et  al.,
 9
 9                Defendants.
                  Defendants.
10
10      ________________________
11
11      CABELL
        CABELL COUNTY
               COUNTY COMMISSION,
                       COMMISSION,
12
12                 Plaintiff,
                   Plaintiff,
13
13      vs.
        vs.                                                   CIVIL ACTION
                                                              CIVIL ACTION
                                                            NO.
                                                            NO. 3:17-01665
                                                                3:17-01665
14
14      AMERISOURCEBERGEN DRUG
        AMERISOURCEBERGEN DRUG
        CORPORATION, et al.,
        CORPORATION, et al.,
15
15
                          Defendants.
                          Defendants.
16
16
        * *
        * * *
            * *
              * *
                * *
                  * *
                    * *
                      * *
                        * *
                          * *
                            * *
                              * *
                                * *
                                  * *
                                    * *
                                      * *
                                        * *
                                          * *
                                            * *
                                              * * * *
                                                * * *
17
17
18
18
19
19                      Videotaped and
                        Videotaped and videoconference
                                       videoconference deposition
                                                       deposition
        of DR.
        of DR. G.
               G. CALEB ALEXANDER taken
                  CALEB ALEXANDER taken by the Defendants
                                        by the Defendants
20
20      under  the Federal
        under the           Rules of
                   Federal Rules  of Civil  Procedure in
                                     Civil Procedure   in the
                                                          the
        above-entitled action,
        above-entitled  action, pursuant   to notice,
                                 pursuant to           before
                                              notice, before
21
21      Teresa  S. Evans,
        Teresa S.  Evans, aa Registered
                             Registered Merit
                                         Merit Reporter,
                                               Reporter, all
                                                          all
        parties  located remotely,
        parties located   remotely, on
                                    on the
                                        the 18th day of
                                            18th day  of
22
22      September, 2020.
        September,  2020.
23
23
24
24


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 3 of 439 PageID #: 36489



                                                                                 Page 2
                                                                                 Page 2

 1
 1                                                 APPEARANCES:
                                                   APPEARANCES:
 2
 2
         APPEARING
         APPEARING          F OR T
                            FOR    H E PLAINTIFFS:
                                 THE   PLAINTIFFS:
 3
 3
                         D avid D
                         David       D.. Burnett,
                                           B u r n e t t , Esquire
                                                             Esquire
 4
 4                       A n n e McGinness
                         Anne      M c G i n n e s s Kearse,
                                                       K e a r s e , Esquire
                                                                     Esquire
                         J a c o b R.
                         Jacob       R . Stout,
                                           S t o u t , Esquire
                                                         Esquire
 5
 5                       A n d r e w Arnold,
                         Andrew        A r n o l d , Esquire
                                                       Esquire
                         M o n i q u e Christenson,
                         Monique         C h r i s t e n s o n , Esquire
                                                                   Esquire
 6
 6                       M O T L E Y RICE
                         MOTLEY        RICE
                         2 8 Bridgeside
                         28    B r i d g e s i d e Boulevard
                                                     Boulevard
 7
 7                       M t . Pleasant,
                         Mt.     P l e a s a n t , SCSC      29464
                                                             29464
 8
 8                       Paul T
                         Paul      T.. F   arrell, J
                                         Farrell,            r . , Esquire
                                                           Jr.,     Esquire
                         F A R R E L L LAW
                         FARRELL         LAW
 9
 9                       422 N
                         422       i n t h Street
                                 Ninth       Street
                         3rd F
                         3rd       loor
                                 Floor
10                       Huntington, W
                         Huntington,             WVV     25714-1180
                                                         25714-1180
11
         APPEARING
         APPEARING          F OR T
                            FOR    HE D
                                 THE    E F E N D A N T CARDINAL
                                      DEFENDANT         C A R D I N A L HEALTH:
                                                                        HEALTH:
1
122
                         S t e v e n R.
                         Steven        R . Ruby,
                                             R u b y , Esquire
                                                         Esquire
1
133                      R a y m o n d S.
                         Raymond         S . Franks,
                                               F r a n k s , II,
                                                               I I , Esquire
                                                                     Esquire
                           C AREY, D
                           CAREY,          O U G L A S , KESSLER
                                         DOUGLAS,          KESSLER &     RUBY
                                                                       & RUBY
1
144                        9 01 C
                           901       h a s e Tower
                                   Chase       Tower
                           707 V
                           707       i r g i n i a Street,
                                   Virginia          S t r e e t , East
                                                                    East
1
155                        C harleston, W
                           Charleston,             WVV     25323
                                                           25323
1
166
         APPEARING
         APPEARING          F OR T
                            FOR    HE D
                                 THE    E F E N D A N T AMERISOURCEBERGEN:
                                      DEFENDANT         AMERISOURCEBERGEN:
1
177
                           M e l i s s a A.
                           Melissa        A. G    e i s t , Esquire
                                                Geist,        Esquire
1
188                        R E E D SMITH
                           REED      SMITH
                           506 C
                           506       arnegie C
                                   Carnegie           e n t e r , Suite
                                                    Center,         S u i t e 300
                                                                                300
1
199                        Princeton, N
                           Princeton,             J , 08540
                                                NJ,     08540
20
20                       K i m M.
                         Kim     M. W   a t t e r s o n , Esquire,
                                       Watterson,           E s q u i r e , Esquire
                                                                              Esquire
                         R E E D SMITH
                         REED      SMITH
21
21                       3 5 5 South
                         355     South G      r a n d Avenue,
                                            Grand       A v e n u e , Suite
                                                                        S u i t e 2900
                                                                                  2900
                         L o s Angeles,
                         Los     Angeles, C         A, 9
                                                  CA,       0071
                                                          90071
22
22
23
23
24
24


                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
      www.veritext.com
      www.veritext.com                                                              888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 4 of 439 PageID #: 36490



                                                                   Page 3
                                                                   Page 3

1
1                           APPEARANCES (Contd.):
                            APPEARANCES (Contd.):
2
2
        APPEARING FOR
        APPEARING FOR THE
                      THE DEFENDANT McKESSON CORPORATION:
                          DEFENDANT McKESSON CORPORATION:
3
3
4
4                   David
                    David W. Haller, Esquire
                          W. Haller, Esquire
                    COVINGTON &
                    COVINGTON   BURLING
                              & BURLING
5
5                   The
                    The New
                        New York
                            York Times Building
                                 Times Building
                    620 Eighth
                    620 Eighth Avenue
                               Avenue
6
6                   New York,
                    New York, NY 10018-1405
                              NY 10018-1405
7
7
        ALSO PRESENT:
        ALSO PRESENT:
8
8
                        Justin Ebeling, Videographer
                        Justin Ebeling, Videographer
99                      Justin
                        Justin Taylor, Esquire
                               Taylor, Esquire
                        Jonathan Matthews, Veritext
                        Jonathan Matthews, Veritext Tech
                                                    Tech
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24


                                Veritext Legal
                                Veritext Legal Solutions
                                               Solutions
     www.veritext.com
     www.veritext.com                                                888-391-3376
                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 5 of 439 PageID #: 36491



                                                                   Page
                                                                   Page 4
                                                                        4

1
1                           EXAMINATION
                            EXAMINATION INDEX
                                        INDEX

2
2

               BY MS. GEIST
               BY MS. GEIST                                                   99
3
3

4
4

5
5

6
6

7
7

8
8

99
10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

                                Veritext Legal
                                Veritext Legal Solutions
                                               Solutions
     www.veritext.com
     www.veritext.com                                                888-391-3376
                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 6 of 439 PageID #: 36492



                                                                    Page 5
                                                                    Page 5

 1
 1                            EXHIBIT INDEX
                              EXHIBIT INDEX
 2
 2
        Exhibit 1
        Exhibit 1       Amended Notice
                        Amended Notice of  Remote
                                        of Remote                    18
                                                                     18
 3
 3                      Deposition  of Dr.
                        Deposition of  Dr. G.
                                           G. Caleb
                                              Caleb
                        Alexander dated
                        Alexander  dated 9-2-20
                                         9-2-20
 4
 4
         Exhibit 2
         Exhibit 2      Deposition  transcript of
                        Deposition transcript    of G.
                                                    G.               40
                                                                     40
5
5                       Caleb  Alexander, USDC,
                        Caleb Alexander,   USDC, Northern
                                                  Northern
                        District  of Ohio,
                        District of   Ohio, MDL
                                            MDL No.   2803
                                                 No. 2803
 6
 6                      dated  4-26-19
                        dated 4-26-19
 7
 7       Exhibit 3
         Exhibit 3      WV
                        WV DHHR
                            DHHR publication,   "Gov.
                                 publication, "Gov.                 105
                                                                    105
                        Justice
                        Justice -- DHHR
                                   DHHR Data  Suggests
                                         Data Suggests
 8
 8                      West  Virginia Overdose
                        West Virginia   Overdose Deaths
                                                  Deaths
                        Appear to
                        Appear  to be  Declining" dated
                                   be Declining"   dated
 9
 9                      9-5-19
                        9-5-19
10
10       Exhibit 4
         Exhibit 4      "Abatement Plan
                        "Abatement  Plan for
                                          for Addressing
                                              Addressing             48
                                                                     48
                        the Opioid
                        the  Opioid Crisis  in Cabell
                                    Crisis in   Cabell
11
11                      County
                        County and  the City
                                and the       of
                                         City of
                        Huntington,"   Expert Report
                        Huntington," Expert   Report ofof
12
12                      G.
                        G. Caleb  Alexander, MD,
                            Caleb Alexander,  MD, MS
                                                   MS
                        dated  8-3-20
                        dated 8-3-20
13
13
         Exhibit 5
         Exhibit 5      Expert Witness
                        Expert  Witness Report
                                        Report of
                                                of G.
                                                    G.               48
                                                                     48
14
14                      Caleb  Alexander, MD,
                        Caleb Alexander,  MD, MS,
                                               MS,
                        Appendix A
                        Appendix  A -
                                    - Johns Hopkins
                                      Johns Hopkins
15
15                      Report: "From
                        Report:   "From Evidence
                                        Evidence toto
                        Impact"
                        Impact"
16
16
         Exhibit 7
         Exhibit 7      Expert Witness
                        Expert  Witness Report
                                        Report of
                                                of G.
                                                   G.                49
                                                                     49
17
17                      Caleb  Alexander, MD,
                        Caleb Alexander,   MD, MS,
                                               MS,
                        Appendix C
                        Appendix    - List
                                  C - List of
                                            of sources
                                               sources
18
18
         Exhibit 7.1
         Exhibit      Alexander Appendix
                 7. 1 Alexander  Appendix D   - Redress
                                            D - Redress             292
                                                                    292
19
19                    Model FINAL
                      Model  FINAL
20
20       Exhibit 8
         Exhibit 8    "The City
                      "The       of Solutions
                            City of  Solutions                      208
                                                                    208
                      Huntington,
                      Huntington, WVWV -
                                       - AA Guide  to
                                            Guide to
21
21                    What  Works (and
                      What Works   (and what  does not)
                                         what does  not)
                      in Reducing
                      in Reducing the
                                    the Impact
                                         Impact of
                                                of
22
22                    Substance
                      Substance Use
                                 Use on
                                      on Local
                                          Local
                      Communities"   dated September
                      Communities" dated    September
23
23                    2019  (HUNT_00365846-6015)
                      2019 (HUNT   00365846-6015)
24
24


                                Veritext Legal
                                Veritext Legal Solutions
                                               Solutions
     www.veritext.com
     www.veritext.com                                                888-391-3376
                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 7 of 439 PageID #: 36493



                                                                   Page 6
                                                                   Page 6

1
1                         EXHIBIT INDEX
                          EXHIBIT INDEX (Contd.)
                                        (Contd.)
2
2
         Exhibit 32
         Exhibit 32      G.
                         G. Caleb  Alexander, MD,
                             Caleb Alexander,  MD, MS,
                                                   MS,                   158
                                                                         158
3
3                        Expert Witness
                         Expert          Report, prepared
                                 Witness Report,  prepared
                         for USDC,
                         for        Northern District
                              USDC, Northern           of
                                              District of
4
4                        Ohio, MDL
                         Ohio,  MDL No.
                                    No. 2803
                                        2803 dated
                                             dated
                         3-24-19
                         3-24-19
5
5
         Exhibit 33
         Exhibit 33      G.
                         G. Caleb  Alexander, MD,
                            Caleb Alexander,   MD, MS,
                                                   MS,                   179
                                                                         179
6
6                        Supplemental Expert
                         Supplemental  Expert Report
                                               Report --
                         Update,  April 17,
                         Update, April  17, 2019
                                             2019 (MDL
                                                  (MDL
7
7                        Ohio litigation)
                         Ohio litigation)
8
8        Exhibit 34
         Exhibit 34      G.
                         G. Caleb  Alexander, MD,
                            Caleb Alexander,   MD, MS,
                                                   MS,                   179
                                                                         179
                         Supplemental Expert
                         Supplemental  Expert Report
                                               Report
9
9                        Update.  October 8,
                         Update. October  8, 2019
                                              2019 (MDL
                                                   (MDL
                         Ohio litigation)
                         Ohio litigation)
10
10
         Exhibit 52
         Exhibit 52      Alexander notes
                         Alexander notes taken
                                         taken from
                                               from                      203
                                                                         203
11
11                       telephonic meetings
                         telephonic meetings with
                                             with people
                                                  people
                         within
                         within Cabell
                                Cabell County/City
                                       County/City of
                                                   of
12
12                       Huntington
                         Huntington
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24


                                Veritext Legal
                                Veritext Legal Solutions
                                               Solutions
     www.veritext.com
     www.veritext.com                                                888-391-3376
                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 8 of 439 PageID #: 36494



                                                                   Page 7
                                                                   Page 7

1
1                        P R O C E E D I N G S
                         PROCEEDINGS

2
2                       VIDEO OPERATOR:
                        VIDEO OPERATOR:           Good
                                                  Good morning.
                                                       morning.     We are
                                                                    We are

3
3       going
        going on the record
              on the        at 9:32
                     record at      a.m. on
                               9:32 a.m. on September
                                            September 18th,
                                                      18th,

4
4       2020.
        2020.     Please note
                  Please note that
                              that the
                                   the microphones
                                       microphones are
                                                   are

5
5       sensitive and
        sensitive and may
                      may pick
                          pick up
                               up whispering, private
                                  whispering, private

6
6       conversation and
        conversation     cellular interference.
                     and cellular interference.                Please
                                                               Please

7
7       turn off
        turn off all
                 all cell
                     cell phones
                          phones and
                                 and place them away
                                     place them      from
                                                away from

8
8       the microphones,
        the microphones, as
                         as they
                            they can interfere with
                                 can interfere with

9
9       deposition audio.
        deposition audio.

10
10                      Audio and
                        Audio and video
                                  video recording
                                        recording will
                                                  will

11
11      continue unless
        continue        all parties
                 unless all         agree to
                            parties agree to go
                                             go off the
                                                off the

12
12      record.
        record.

13
13                      This is Media
                        This is Media Unit
                                      Unit 1 of the
                                           1 of the video
                                                    video

14
14      recorded deposition of
        recorded deposition of Doctor
                               Doctor G.
                                      G. Caleb Alexander
                                         Caleb Alexander

15
15      taken by
        taken    the Defendant
              by the           in the
                     Defendant in the matter of the
                                      matter of the City of
                                                    City of

16
16      Huntington versus
        Huntington versus AmerisourceBergen
                          AmerisourceBergen Drug
                                            Drug

17
17      Corporation, et al
        Corporation, et al and
                           and Cabell
                               Cabell County
                                      County Commission
                                             Commission

18
18      versus AmerisourceBergen Drug
        versus AmerisourceBergen Drug Corporation, et al,
                                      Corporation, et al,
19
19      filed in
        filed in the
                 the U.S.
                     U.S. District
                          District Court for the
                                   Court for the Southern
                                                 Southern
20
20      District of West
        District of      Virginia, Case
                    West Virginia, Case Nos.
                                        Nos. 3:17-01362 and
                                             3:17-01362 and

21
21      3:17-01665.
        3:17-01665.

22
22                      This
                        This deposition is being
                             deposition is being held
                                                 held remotely
                                                      remotely

23
23      via Zoom conference.
        via Zoom conference.         My name
                                     My      is Justin
                                        name is        Ebeling
                                                Justin Ebeling

24
24      from the
        from the firm
                 firm Veritext.
                      Veritext.           I'm the videographer.
                                          I'm the videographer.         The
                                                                        The



                                Veritext Legal
                                Veritext Legal Solutions
                                               Solutions
     www.veritext.com
     www.veritext.com                                                888-391-3376
                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 9 of 439 PageID #: 36495



                                                                   Page 8
                                                                   Page 8

1
1       court reporter
        court          is Teresa
              reporter is        Evans from
                          Teresa Evans from the
                                            the firm
                                                firm
2
2       Veritext.
        Veritext.

3
3                        I'm
                         I'm not authorized to
                             not authorized to administer an
                                               administer an

4
4       oath; I'm
        oath; I'm not related to
                  not related to the
                                 the parties in this
                                     parties in this
5
5       action; nor
        action;     am I
                nor am   financially interested
                       I financially interested in the
                                                in the

6
6       outcome.
        outcome.

7
7                        Counsel and all
                         Counsel and all present in the
                                         present in the room
                                                        room

8
8       and everyone
        and everyone attending
                     attending remotely
                               remotely will
                                        will now state
                                             now state

9
9       their appearance
        their            and affiliations
              appearance and affiliations for
                                          for the
                                              the record.
                                                  record.

10
10                      MR. BURNETT:
                        MR. BURNETT:         I'll start.
                                             I'll start.     This is
                                                             This is

11
11      David Burnett from
        David Burnett from Motley
                           Motley Rice
                                  Rice on
                                       on behalf
                                          behalf of
                                                 of the
                                                    the
12
12      plaintiffs, and I'm
        plaintiffs, and I'm joined
                            joined by Andrew Arnold
                                   by Andrew Arnold from
                                                    from
13
13      Motley Rice
        Motley Rice for
                    for the
                        the Plaintiffs.
                            Plaintiffs.
14
14                      MS. GEIST:
                        MS. GEIST:        Mel --
                                          Mel --
15
15                      MR. STOUT:
                        MR. STOUT:        Jacob Stout, Motley
                                          Jacob Stout, Motley Rice,
                                                              Rice,
16
16      Plaintiffs.
        Plaintiffs.

17
17                      MS. GEIST:
                        MS. GEIST:        Sorry about
                                          Sorry about that.
                                                      that.        Is that
                                                                   Is that

18
18      it for
        it for the
               the plaintiffs
                   plaintiffs today?
                              today?
19
19                      MR. BURNETT:
                        MR. BURNETT:         I see Anne
                                             I see Anne Kearse
                                                        Kearse is
                                                               is
20
20      logged in.
        logged in.      I'm not sure
                        I'm not sure if
                                     if she's
                                        she's --
                                              -- I'm
                                                 I'm not sure
                                                     not sure

21
21      if she's
        if she's there,
                 there, but
                        but someone
                            someone logged
                                    logged in
                                           in for
                                              for her.
                                                  her.

22
22                      MS. GEIST:
                        MS. GEIST:        Okay, great.
                                          Okay, great.
23
23                      MR. FARRELL:
                        MR. FARRELL:         Yeah, Anne Kearse
                                             Yeah, Anne Kearse and
                                                               and
24
24      Paul Farrell.
        Paul Farrell.



                                Veritext Legal
                                Veritext Legal Solutions
                                               Solutions
     www.veritext.com
     www.veritext.com                                                888-391-3376
                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 10 of 439 PageID #: 36496



                                                                    Page 9
                                                                    Page 9

 1
 1                          MS. GEIST:
                            MS. GEIST:     Good
                                           Good morning.
                                                morning.        Melissa
                                                                Melissa

 2
 2      Geist from Reed
        Geist from Reed Smith
                        Smith for
                              for the
                                  the Defendant
                                      Defendant

 3
 3      AmerisourceBergen Drug
        AmerisourceBergen Drug Corporation.
                               Corporation.

 4
 4                          MR. FRANKS:
                            MR. FRANKS:     I'm Ray
                                            I'm Ray Franks, local
                                                    Franks, local

 5
 5      counsel in
        counsel in Charleston,
                   Charleston, West Virginia for
                               West Virginia for Cardinal
                                                 Cardinal

 6
 6      Health with
        Health      the law
               with the law firm
                            firm of
                                 of Carey,
                                    Carey, Douglas, Kessler
                                           Douglas, Kessler

 7
 7      & Ruby.
        & Ruby.         We expect that
                        We expect that Steve
                                       Steve Ruby
                                             Ruby will
                                                  will be along
                                                       be along

 8
 8      directly.
        directly.

 9
 9                          VIDEO OPERATOR:
                            VIDEO OPERATOR:        Any objection
                                                   Any objection to
                                                                 to the
                                                                    the
10
10      reporter administering the
        reporter administering the oath
                                   oath remotely?
                                        remotely?

11
11                          MS. BURNETT:
                            MS. BURNETT:      No objection.
                                              No objection.

12
12                          THE
                            THE DEPONENT:
                                DEPONENT:       No objection.
                                                No objection.
13
13                          VIDEO OPERATOR:
                            VIDEO OPERATOR:        Will the court
                                                   Will the court

14
14      reporter please swear
        reporter please swear the
                              the witness.
                                  witness.

15
15                          (The
                            (The witness
                                 witness was
                                         was sworn.)
                                             sworn.)

16
16                  G.
                    G.     C A L E
                           CALEB      B   A L E X A N
                                          ALEXANDER         D E R
17
17      was called as
        was called as a
                      a witness by the
                        witness by the Defendants, and
                                       Defendants, and

18
18      having been first
        having been first duly
                          duly sworn, testified as
                               sworn, testified    follows:
                                                as follows:

19
19                                   EXAMINATION
                                     EXAMINATION

20
20      BY MS.
        BY MS. GEIST:
               GEIST:

21
21            Q.
              Q.        Good morning, Doctor
                        Good morning,        Alexander.
                                      Doctor Alexander.

22
22            A.
              A.        Good morning.
                        Good morning.

23
23            Q.
              Q.        How are
                        How are you today?
                                you today?

24
24            A.
              A.        Fine, thank you.
                        Fine, thank you.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 11 of 439 PageID #: 36497



                                                                  Page 10
                                                                  Page 10

 1
 1            Q.
              Q.        You
                        You get to take
                            get to take your
                                        your mask
                                             mask off.
                                                  off.         Doctor
                                                               Doctor

 2
 2      Alexander, would
        Alexander, would you just please
                         you just please state
                                         state your full
                                               your full

 3
 3      name for the
        name for the record?
                     record?

 4
 4            A.
              A.        George Caleb Alexander.
                        George Caleb Alexander.
 5
 5            Q.
              Q.        And you
                        And you have been retained
                                have been          by the
                                          retained by the
 6
 6      Plaintiffs, Cabell
        Plaintiffs, Cabell County and the
                           County and the City of
                                          City of

 7
 7      Huntington, in
        Huntington, in a
                       a case
                         case pending in West
                              pending in      Virginia; is
                                         West Virginia; is
 8
 8      that correct?
        that correct?
 9
 9            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
10
10            Q.
              Q.        And you
                        And     intend to
                            you intend to give expert testimony
                                          give expert testimony if
                                                                if
11
11      this case
        this case proceeds to trial
                  proceeds to trial next
                                    next month,
                                         month, October
                                                October

12
12      2020; is
        2020; is that
                 that correct?
                      correct?
13
13            A.
              A.        It is.
                        It is.
14
14            Q.
              Q.        And do
                        And do you anticipate providing
                               you anticipate providing trial
                                                        trial
15
15      testimony, Doctor,
        testimony,         live or
                   Doctor, live or via some remote
                                   via some        means?
                                            remote means?

16
16            A.
              A.        I've indicated
                        I've indicated to
                                       to the
                                          the plaintiffs
                                              plaintiffs that
                                                         that if
                                                              if
17
17      it's helpful
        it's         for me
             helpful for me to
                            to be there in
                               be there in person that I'm
                                           person that I'm

18
18      willing to do
        willing to do so.
                      so.
19
19            Q.
              Q.        Have you
                        Have you brought any materials
                                 brought any materials with
                                                       with you to
                                                            you to

20
20      your
        your deposition today?
             deposition today?

21
21            A.
              A.        I
                        I have -- yes,
                          have --      ma'am.
                                  yes, ma'am.

22
22            Q.
              Q.        And what
                        And what have
                                 have you
                                      you brought?
                                          brought?

23
23            A.
              A.        I
                        I have copies of
                          have copies    two or
                                      of two    three reports,
                                             or three          as
                                                      reports, as

24
24      well as a
        well as   copy of
                a copy of my own report.
                          my own report.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 12 of 439 PageID #: 36498



                                                                  Page 11
                                                                  Page 11

 1
 1            Q.
              Q.        And when
                        And when you say "two
                                 you say "two or
                                              or three
                                                 three reports,"
                                                       reports,"

 2
 2      are you
        are     talking about
            you talking about other
                              other expert
                                    expert reports that
                                           reports that

 3
 3      have been submitted
        have been submitted in
                            in this
                               this case?
                                    case?
 4
 4            A.
              A.        Yes, I
                        Yes,   am.
                             I am.

 5
 5            Q.
              Q.        Okay.
                        Okay.   And whose
                                And       expert reports
                                    whose expert reports are
                                                         are those?
                                                             those?
 6
 6            A.
              A.        I
                        I have an expert
                          have an expert report
                                         report from
                                                from George
                                                     George

 7
 7      Barrett, and
        Barrett, and I
                     I have
                       have an expert report
                            an expert        from Nancy
                                      report from Nancy

 8
 8      Young.
        Young.

 9
 9            Q.
              Q.        And you
                        And     said, Doctor
                            you said,        Alexander, you
                                      Doctor Alexander,     also
                                                        you also

10
10      brought a
        brought   copy of
                a copy of your
                          your own expert report?
                               own expert report?

11
11            A.
              A.        Yes.
                        Yes.    Yes,
                                Yes, I
                                     I did.
                                       did.

12
12            Q.
              Q.        Did
                        Did you mark up
                            you mark    that expert
                                     up that expert report or
                                                    report or

13
13      highlight it or
        highlight it or tab
                        tab it
                            it in
                               in any
                                  any way?
                                      way?

14
14            A.
              A.        No, I
                        No, I did
                              did not.
                                  not.

15
15            Q.
              Q.        For the record,
                        For the record, can
                                        can you tell me,
                                            you tell me, please
                                                         please --

16
16      I see a
        I see a grey
                grey background,
                     background, but other than
                                 but other than that,
                                                that, I
                                                      I

17
17      have
        have no idea where
             no idea where you're physically located.
                           you're physically located.
18
18      Would
        Would you
              you please tell me
                  please tell me where
                                 where you
                                       you are today for
                                           are today for
19
19      your
        your deposition?
             deposition?

20
20            A.
              A.        Of course.
                        Of course.    I'm in
                                      I'm in a
                                             a hotel in downtown
                                               hotel in downtown

21
21      Baltimore.
        Baltimore.         I believe it's
                           I believe it's the
                                          the Hyatt
                                              Hyatt Regency.
                                                    Regency.
22
22            Q.
              Q.        And are
                        And are you by yourself
                                you by          in the
                                       yourself in the room?
                                                       room?

23
23            A.
              A.        Yes, I
                        Yes,   am.
                             I am.

24
24            Q.
              Q.        And plaintiffs'
                        And plaintiffs' counsel is with
                                        counsel is with you there
                                                        you there



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 13 of 439 PageID #: 36499



                                                                  Page 12
                                                                  Page 12

 1
 1      today as
        today as well,
                 well, but
                       but not in same
                           not in same room; is that
                                       room; is that
 2
 2      correct?
        correct?

 3
 3            A.
              A.        Yes, that's
                        Yes, that's correct.
                                    correct.          They're -- David
                                                      They're -- David

 4
 4      Burnett is
        Burnett is in
                   in a
                      a room
                        room directly
                             directly behind
                                      behind me.
                                             me.

 5
 5            Q.
              Q.        Are there
                        Are there any
                                  any other
                                      other plaintiffs' counsel -
                                            plaintiffs' counsel -
 6
 6      either from
        either from Motley
                    Motley Rice
                           Rice or
                                or another
                                   another law
                                           law firm
                                               firm -
                                                    - there
                                                      there
 7
 7      at the
        at the hotel in Baltimore
               hotel in Baltimore today?
                                  today?
 8
 8            A.
              A.        No.
                        No.   Not that I'm
                              Not that     aware of,
                                       I'm aware of, no.
                                                     no.         I
                                                                 I don't
                                                                   don't

 9
 9      believe so.
        believe so.
10
10            Q.
              Q.        Doctor Alexander, because
                        Doctor Alexander,         this is
                                          because this is an
                                                          an odd
                                                             odd
11
11      setting necessitated
        setting              due to
                necessitated due to the
                                    the COVID pandemic, I
                                        COVID pandemic, I

12
12      just want
        just      to ask
             want to ask you some specific
                         you some specific questions before
                                           questions before

13
13      we
        we begin.
           begin.        And the
                         And the first
                                 first is:
                                       is:          Do
                                                    Do you
                                                       you have
                                                           have with
                                                                with you
                                                                     you

14
14      a computer
        a computer screen,
                   screen, an
                           an iPad,
                              iPad, a
                                    a laptop
                                      laptop or
                                             or any type of
                                                any type of
15
15      device such as
        device such as an
                       an iPhone
                          iPhone to
                                 to where
                                    where you could access
                                          you could access
16
16      the Internet?
        the Internet?
17
17            A.
              A.        Yes, I
                        Yes,   do.
                             I do.

18
18            Q.
              Q.        Okay.
                        Okay.   And what
                                And what do
                                         do you
                                            you have there with
                                                have there with you?
                                                                you?

19
19            A.
              A.        Well,
                        Well, I
                              I have an iPhone
                                have an iPhone next to me,
                                               next to     although
                                                       me, although

20
20      I've turned it
        I've turned it off
                       off as
                           as I
                              I was requested to
                                was requested to do, and
                                                 do, and

21
21      then I'm
        then     speaking to
             I'm speaking to you through an
                             you through an Apple
                                            Apple MacBook
                                                  MacBook
22
22      Pro that
        Pro that I can use
                 I can     to access
                       use to access the
                                     the Internet.
                                         Internet.
23
23            Q.
              Q.        Can
                        Can you agree with
                            you agree      me that
                                      with me that for
                                                   for purposes of
                                                       purposes of

24
24      this deposition
        this            today, that
             deposition today, that you
                                    you will
                                        will not send or
                                             not send or


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 14 of 439 PageID #: 36500



                                                                  Page 13
                                                                  Page 13

 1
 1      receive or review
        receive or review any text messages
                          any text          or other
                                   messages or other
 2
 2      messages on
        messages on your iPhone?
                    your iPhone?

 3
 3            A.
              A.        Well,
                        Well, pertaining to the
                              pertaining to the case,
                                                case, I
                                                      I presume?
                                                        presume?             I
                                                                             I

 4
 4      mean, I'm
        mean,     also a
              I'm also a practicing internist, and
                         practicing internist, and actually
                                                   actually
 5
 5      on call
        on      - although
           call - although I
                           I have coverage for
                             have coverage for most of the
                                               most of the
 6
 6      day - so
        day -    do you
              so do     mean just
                    you mean just pertaining
                                  pertaining to
                                             to this
                                                this case?
                                                     case?
 7
 7            Q.
              Q.        I do.
                        I do.   What I'm trying
                                What I'm trying to
                                                to --
                                                   -- and
                                                      and I
                                                          I

 8
 8      understand,
        understand, Doctor Alexander, you're
                    Doctor Alexander, you're a
                                             a practicing
                                               practicing

 9
 9      physician, and if
        physician, and if you
                          you need to call
                              need to call back
                                           back a
                                                a patient
                                                  patient

10
10      or there's
        or there's some
                   some type
                        type of
                             of emergency,
                                emergency, I
                                           I can appreciate
                                             can appreciate

11
11      that, and
        that,     of course,
              and of course, we
                             we will accommodate that.
                                will accommodate that.
12
12            A.
              A.        Okay.
                        Okay.

13
13            Q.
              Q.        So can
                        So can you let me
                               you let me know if that
                                          know if that comes
                                                       comes up
                                                             up

14
14      during the deposition?
        during the deposition?
15
15            A.
              A.        Absolutely.
                        Absolutely.

16
16            Q.
              Q.        Okay.
                        Okay.   So let
                                So let me be more
                                       me be more precise in my
                                                  precise in my
17
17      question.
        question.         Can you
                          Can     agree with
                              you agree with me that you
                                             me that you will
                                                         will not
                                                              not

18
18      communicate with
        communicate      counsel for
                    with counsel for the
                                     the plaintiffs
                                         plaintiffs
19
19      regarding this case
        regarding this case via e-mail, text
                            via e-mail, text message,
                                             message,

20
20      instant messenger
        instant messenger or any other
                          or any other form
                                       form of
                                            of
21
21      communication during
        communication during your deposition?
                             your deposition?

22
22                          MR. BURNETT:
                            MR. BURNETT:       Let me just
                                               Let me just interject.
                                                           interject.
23
23      Counsel,
        Counsel, what is the
                 what is the basis
                             basis for
                                   for the
                                       the question?
                                           question?                  Is
                                                                      Is

24
24      there a
        there   legal principle
              a legal principle that
                                that you're founding that
                                     you're founding that


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 15 of 439 PageID #: 36501



                                                                  Page 14
                                                                  Page 14

 1
 1      request on?
        request on?

 2
 2                          MS. GEIST:
                            MS. GEIST:     Counsel --
                                           Counsel --

 3
 3                          MR. BURNETT:
                            MR. BURNETT:      Just seems unusual
                                              Just seems         to
                                                         unusual to

 4
 4      ask that.
        ask that.
 5
 5                          MS. GEIST:
                            MS. GEIST:     Well,
                                           Well, I've
                                                 I've heard it asked
                                                      heard it asked
 6
 6      in a
        in a number of different
             number of different depositions.
                                 depositions.               I think it's
                                                            I think it's
 7
 7      fair to
        fair to ask
                ask that
                    that the
                         the witness agree not
                             witness agree     to
                                           not to

 8
 8      communicate with
        communicate      counsel during
                    with counsel        the
                                 during the

 9
 9      question-and-answer
        question-and-answer period of the
                            period of the deposition.
                                          deposition.

10
10                          Communications other than
                            Communications other than objections
                                                      objections
11
11      are prohibited
        are prohibited by the rules,
                       by the        so I'm
                              rules, so     asking if
                                        I'm asking if
12
12      Doctor Alexander will
        Doctor Alexander      agree not
                         will agree not to
                                        to look
                                           look at or send
                                                at or send
13
13      any text
        any text messages,
                 messages, e-mails
                           e-mails or
                                   or other
                                      other communications
                                            communications
14
14      that may
        that may come
                 come between
                      between him and counsel
                              him and         for
                                      counsel for

15
15      plaintiffs.
        plaintiffs.

16
16                          I think that's
                            I think that's fair.
                                           fair.
17
17            Q.
              Q.        Would
                        Would you agree to
                              you agree to do
                                           do that,
                                              that, Doctor
                                                    Doctor

18
18      Alexander?
        Alexander?

19
19            A.
              A.        If that's
                        If that's an
                                  an expectation
                                     expectation of
                                                 of --
                                                    -- of the
                                                       of the

20
20      attorneys, then
        attorneys, then I'm
                        I'm happy to agree
                            happy to agree to
                                           to do
                                              do so,
                                                 so, yes.
                                                     yes.

21
21                          MR. BURNETT:
                            MR. BURNETT:      Yeah, I'm not
                                              Yeah, I'm     aware of
                                                        not aware of

22
22      such a
        such a request in the
               request in the past, so I'm
                              past, so I'm going to reserve
                                           going to reserve

23
23      rights on that
        rights on that issue.
                       issue.            I
                                         I mean, in principle,
                                           mean, in principle, I
                                                               I

24
24      don't
        don't have an objection
              have an objection to
                                to doing that, but
                                   doing that, but I'm just
                                                   I'm just



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 16 of 439 PageID #: 36502



                                                                  Page 15
                                                                  Page 15

 1
 1      -- I
        --   -- that's
           I -- that's the
                       the first
                           first time
                                 time ever
                                      ever hearing of that
                                           hearing of that
 2
 2      sort of
        sort of request.
                request.

 3
 3                          MS. GEIST:
                            MS. GEIST:     Understood.
                                           Understood.      I
                                                            I hear
                                                              hear your
                                                                   your

 4
 4      position.
        position.

 5
 5            Q.
              Q.        And similarly,
                        And similarly, Doctor Alexander, while
                                       Doctor Alexander, while your
                                                               your

 6
 6      deposition is being
        deposition is being conducted, can you
                            conducted, can     agree with
                                           you agree with

 7
 7      me that
        me that you
                you will
                    will not be looking
                         not be looking for
                                        for information
                                            information or
                                                        or
 8
 8      responses to questions
        responses to questions by surfing the
                               by surfing the Internet?
                                              Internet?
 9
 9            A.
              A.        Again, I'm
                        Again, I'm happy to agree
                                   happy to agree to
                                                  to such
                                                     such if
                                                          if that's
                                                             that's
10
10      an expectation
        an expectation of
                       of the
                          the --
                              -- the
                                 the Court's
                                     Court's and these
                                             and these

11
11      proceedings,
        proceedings, yes,
                     yes, I'm
                          I'm happy to agree
                              happy to agree to
                                             to do -- to
                                                do -- to
12
12      avoid doing
        avoid       so.
              doing so.

13
13            Q.
              Q.        Again, like
                        Again, like a
                                    a regular deposition, though,
                                      regular deposition, though,
14
14      we
        we will take breaks.
           will take breaks.          We -- I
                                      We --   expect we
                                            I expect we will be
                                                        will be

15
15      together most
        together most of
                      of today,
                         today, so
                                so it's
                                   it's not a marathon
                                        not a marathon
16
16      session.
        session.         I typically take
                         I typically take a
                                          a break
                                            break every
                                                  every hour.
                                                        hour.            If
                                                                         If

17
17      I fail to
        I fail to do
                  do so and you
                     so and you would like to
                                would like to take
                                              take a
                                                   a break,
                                                     break,
18
18      would
        would you
              you please let me
                  please let me know,
                                know, and
                                      and I'm
                                          I'm happy to
                                              happy to

19
19      accommodate that
        accommodate that at
                         at any
                            any time?
                                time?
20
20            A.
              A.        Absolutely, and
                        Absolutely, and I appreciate your
                                        I appreciate your noting
                                                          noting

21
21      that.
        that.

22
22            Q.
              Q.        Sometimes I
                        Sometimes   tend to
                                  I tend to just
                                            just talk
                                                 talk and
                                                      and talk
                                                          talk and
                                                               and
23
23      talk and
        talk and two
                 two hours
                     hours will
                           will have
                                have gone by, so
                                     gone by, so I
                                                 I will try
                                                   will try

24
24      to take
        to take breaks every hour
                breaks every      or so.
                             hour or so.


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 17 of 439 PageID #: 36503



                                                                     Page 16
                                                                     Page 16

 1
 1                            Similarly, Doctor
                              Similarly,        Alexander, because
                                         Doctor Alexander, because

 2
 2      we're
        we're not together in
              not together in the
                              the same
                                  same room,
                                       room, I think it
                                             I think it is
                                                        is
 3
 3      easier to
        easier to speak
                  speak over
                        over one
                             one another.
                                 another.
 4
 4                            You are doing
                              You are doing an
                                            an excellent
                                               excellent job
                                                         job right
                                                             right

 5
 5      now
        now waiting for me
            waiting for me to
                           to ask
                              ask my
                                  my question before you
                                     question before you

 6
 6      begin responding.
        begin responding.            Can
                                     Can you
                                         you please just have
                                             please just have a
                                                              a

 7
 7      heightened awareness of
        heightened awareness of the
                                the importance
                                    importance of
                                               of that
                                                  that in
                                                       in
 8
 8      this Zoom
        this Zoom remote setting?
                  remote setting?

 9
 9            A.
              A.        Of course.
                        Of course.
10
10            Q.
              Q.        Thank
                        Thank you.
                              you.    Anything at
                                      Anything    all, Doctor
                                               at all, Doctor

11
11      Alexander, that
        Alexander, that would
                        would prevent
                              prevent you from providing
                                      you from providing

12
12      full and
        full and accurate
                 accurate and truthful testimony
                          and truthful testimony today?
                                                 today?
13
13            A.
              A.        No.
                        No.

14
14            Q.
              Q.        And this
                        And this is
                                 is not
                                    not your first deposition,
                                        your first deposition,
15
15      Doctor Alexander.
        Doctor Alexander.            Is that correct?
                                     Is that correct?

16
16            A.
              A.        Yes, that's
                        Yes, that's correct.
                                    correct.
17
17            Q.
              Q.        You
                        You gave
                            gave a
                                 a deposition in a
                                   deposition in a case
                                                   case on
                                                        on behalf
                                                           behalf

18
18      of plaintiffs
        of            that was
           plaintiffs that     in Ohio
                           was in Ohio and
                                       and the
                                           the plaintiffs
                                               plaintiffs

19
19      were
        were Cuyahoga and Summit
             Cuyahoga and Summit Counties.
                                 Counties.                    Do
                                                              Do you
                                                                 you recall
                                                                     recall

20
20      that?
        that?

21
21            A.
              A.        Yes, I
                        Yes,   do.
                             I do.

22
22            Q.
              Q.        Have you
                        Have you given any depositions
                                 given any depositions as an expert
                                                       as an expert
23
23      since that
        since that Ohio,
                   Ohio, Cuyahoga/Summit County deposition?
                         Cuyahoga/Summit County deposition?

24
24            A.
              A.        No, I
                        No, I have
                              have not.
                                   not.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 18 of 439 PageID #: 36504



                                                                  Page 17
                                                                  Page 17

 1
 1            Q.
              Q.        And was
                        And     that the
                            was that the only
                                         only expert
                                              expert deposition
                                                     deposition
 2
 2      that you
        that you have given in
                 have given in the
                               the opioids
                                   opioids litigation
                                           litigation on
                                                      on
 3
 3      behalf of
        behalf of plaintiffs?
                  plaintiffs?

 4
 4            A.
              A.        Yes, it
                        Yes, it was.
                                was.

 5
 5            Q.
              Q.        Now Doctor
                        Now        Alexander, I
                            Doctor Alexander,   asked you
                                              I asked you

 6
 6      informally before
        informally before we began on
                          we began on the
                                      the record if you
                                          record if you

 7
 7      have a box
        have a box of
                   of documents
                      documents or
                                or a
                                   a box
                                     box filled
                                         filled with sealed
                                                with sealed

 8
 8      envelopes there
        envelopes there in
                        in the
                           the room
                               room with
                                    with you, and you
                                         you, and you

 9
 9      indicated to
        indicated to me that you
                     me that you do?
                                 do?

10
10            A.
              A.        Yes, I
                        Yes,   do.
                             I do.     They're
                                       They're right
                                               right next to me.
                                                     next to me.
11
11            Q.
              Q.        Okay.
                        Okay.   And I
                                And I will
                                      will preface
                                           preface my question by
                                                   my question by

12
12      letting you
        letting you know that I
                    know that I do
                                do not anticipate we're
                                   not anticipate we're

13
13      going to go
        going to go through
                    through every
                            every single
                                  single document.
                                         document.                 So I'm
                                                                   So I'm

14
14      not sure how
        not sure     large your
                 how large      box looks,
                           your box looks, but
                                           but we
                                               we may
                                                  may not
                                                      not

15
15      go over every
        go over every single
                      single document
                             document in
                                      in there.
                                         there.
16
16                          We're going to
                            We're going to be
                                           be jumping
                                              jumping around
                                                      around a
                                                             a
17
17      little bit,
        little bit, so
                    so I
                       I do apologize in
                         do apologize in advance
                                         advance for
                                                 for that.
                                                     that.
18
18                          Did
                            Did you open any
                                you open any of
                                             of the
                                                the envelopes
                                                    envelopes in
                                                              in
19
19      the box
        the box or
                or look
                   look at
                        at the
                           the documents in the
                               documents in the box
                                                box before
                                                    before

20
20      your
        your deposition?
             deposition?

21
21            A.
              A.        No, I
                        No, I have
                              have not.
                                   not.

22
22            Q.
              Q.        Why
                        Why don't
                            don't you
                                  you go ahead, Doctor
                                      go ahead, Doctor Alexander,
                                                       Alexander,

23
23      and find
        and find what should be
                 what should be an
                                an envelope
                                   envelope marked
                                            marked as
                                                   as
24
24      either Exhibit
        either Exhibit 1 or Tab
                       1 or Tab 1?
                                1?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 19 of 439 PageID #: 36505



                                                                  Page 18
                                                                  Page 18

 1
 1                          MR. BURNETT:
                            MR. BURNETT:        It's
                                                It's Tab
                                                     Tab 1.
                                                         1.

 2
 2                          MS. GEIST:
                            MS. GEIST:       Thank
                                             Thank you.
                                                   you.

 3
 3            A.
              A.        Okay, I
                        Okay, I have that in
                                have that in my possession.
                                             my possession.

 4
 4            Q.
              Q.        Great.
                        Great.    Would
                                  Would you
                                        you please open it
                                            please open it for
                                                           for me?
                                                               me?

 5
 5                  ALEXANDER DEPOSITION
                    ALEXANDER            EXHIBIT NO.
                              DEPOSITION EXHIBIT NO. 1
                                                     1

 6
 6                          (Amended
                            (Amended Notice of Remote
                                     Notice of Remote Deposition
                                                      Deposition

 7
 7                          of Dr.
                            of Dr. G.
                                   G. Caleb Alexander dated
                                      Caleb Alexander dated 9-2-20
                                                            9-2-20

 8
 8                          was marked for
                            was marked for identification
                                           identification purposes
                                                          purposes

 9
 9                          as Alexander Deposition
                            as Alexander            Exhibit No.
                                         Deposition Exhibit No.
10
10                          1.)
                            1.)

11
11                          VIDEO
                            VIDEO TECH:
                                  TECH:       Tab
                                              Tab 1
                                                  1 has been introduced
                                                    has been introduced
12
12      as Exhibit
        as Exhibit 1 on Exhibit
                   1 on Exhibit Share.
                                Share.
13
13            Q.
              Q.        Okay.
                        Okay.    And hopefully
                                 And           -- and
                                     hopefully -- and good, there it
                                                      good, there it
14
14      is.
        is.    Hopefully Exhibit
               Hopefully Exhibit 1 is the
                                 1 is the Amended
                                          Amended Notice
                                                  Notice of
                                                         of

15
15      your
        your remote
             remote deposition in this
                    deposition in this case
                                       case brought
                                            brought by the
                                                    by the

16
16      City of Huntington
        City of            and Cabell
                Huntington and Cabell County
                                      County Commission.
                                             Commission.

17
17                          And you
                            And you have that in
                                    have that in front
                                                 front of
                                                       of you,
                                                          you,

18
18      Doctor?
        Doctor?

19
19            A.
              A.        Yes, ma'am,
                        Yes, ma'am, I
                                    I do.
                                      do.

20
20            Q.
              Q.        And had
                        And had you seen this
                                you seen this notice before today?
                                              notice before today?
21
21            A.
              A.        I believe a
                        I believe a copy
                                    copy of
                                         of it
                                            it was e-mailed to
                                               was e-mailed to me
                                                               me
22
22      notifying
        notifying me about this
                  me about this --
                                -- this
                                   this event.
                                        event.
23
23            Q.
              Q.        And that
                        And that was e-mailed to
                                 was e-mailed to you,
                                                 you, I
                                                      I presume, by
                                                        presume, by

24
24      plaintiffs' counsel, correct?
        plaintiffs' counsel, correct?


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 20 of 439 PageID #: 36506



                                                                  Page 19
                                                                  Page 19

 1
 1            A.
              A.        I presume so.
                        I presume so.     I suppose it's
                                          I suppose it's possible it
                                                         possible it

 2
 2      could have
        could      come from
              have come from the
                             the --
                                 -- that
                                    that seems
                                         seems most likely.
                                               most likely.

 3
 3      I don't know
        I don't      if it's
                know if it's possible,
                             possible, it
                                       it could
                                          could have come
                                                have come

 4
 4      from --
        from -- is
                is it
                   it Veritext
                      Veritext or our colleagues
                               or our            that are
                                      colleagues that are
 5
 5      involved in
        involved in recording and transcribing
                    recording and transcribing this,
                                               this, but
                                                     but it
                                                         it
 6
 6      may well
        may well have come from
                 have come from plaintiffs,
                                plaintiffs, yes.
                                            yes.

 7
 7            Q.
              Q.        Okay.
                        Okay.   It doesn't
                                It doesn't really
                                           really matter.
                                                  matter.         Just the
                                                                  Just the

 8
 8      fact that
        fact that you
                  you have seen it
                      have seen it before today.
                                   before today.                And did
                                                                And did

 9
 9      you take a
        you take a quick
                   quick look
                         look and
                              and review it?
                                  review it?

10
10            A.
              A.        Very briefly.
                        Very briefly.
11
11            Q.
              Q.        Okay.
                        Okay.   One of
                                One of the
                                       the things
                                           things that
                                                  that the
                                                       the notice
                                                           notice

12
12      does besides ask
        does besides ask you to appear
                         you to appear today
                                       today for
                                             for your
                                                 your

13
13      deposition in the
        deposition in the case is ask
                          case is ask you for an
                                      you for an
14
14      itemization of
        itemization of the
                       the hours spent and
                           hours spent and expected
                                           expected to
                                                    to be
                                                       be

15
15      spent, compensation
        spent, compensation paid, in connection
                            paid, in connection for
                                                for your
                                                    your

16
16      expert work
        expert      in this
               work in this case.
                            case.

17
17                          So
                            So Doctor
                               Doctor Alexander,
                                      Alexander, can
                                                 can you -- can
                                                     you -- can
18
18      you let me
        you let me know,
                   know, when
                         when were
                              were you
                                   you retained, first of
                                       retained, first of

19
19      all, by
        all, by plaintiffs'
                plaintiffs' counsel?
                            counsel?

20
20            A.
              A.        I don't know
                        I don't      the date,
                                know the date, the
                                               the exact
                                                   exact date,
                                                         date,

21
21      offhand, but
        offhand, but I
                     I would guess it
                       would guess it was -- regarding
                                      was --           this
                                             regarding this

22
22      particular case, I
        particular case, I would
                           would guess it was
                                 guess it     possibly 12
                                          was possibly 12

23
23      to 18
        to 18 months ago.
              months ago.

24
24            Q.
              Q.        So sometime
                        So sometime in
                                    in early
                                       early to
                                             to middle
                                                middle of 2019; is
                                                       of 2019; is


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 21 of 439 PageID #: 36507



                                                                  Page 20
                                                                  Page 20

 1
 1      that fair?
        that fair?
 2
 2            A.
              A.        I mean, that
                        I mean, that --
                                     -- that
                                        that is
                                             is a
                                                a guess.
                                                  guess.          I've been
                                                                  I've been

 3
 3      involved in
        involved in a
                    a lot
                      lot of
                          of different
                             different opioid
                                       opioid litigation
                                              litigation
 4
 4      cases and
        cases and I
                  I don't
                    don't recall the precise
                          recall the precise date
                                             date when
                                                  when I
                                                       I

 5
 5      was retained for
        was retained for this
                         this --
                              -- this
                                 this track,
                                      track, but as you
                                             but as you

 6
 6      know, this is
        know, this is Track 2 of
                      Track 2 of the
                                 the MDL,
                                     MDL, and
                                          and I
                                              I was
                                                was

 7
 7      involved in
        involved in the
                    the first
                        first case as well,
                              case as       etc.
                                      well, etc.

 8
 8                          MR. BURNETT:
                            MR. BURNETT:      And Doctor
                                              And        Alexander,
                                                  Doctor Alexander,

 9
 9      let me
        let me just
               just interject
                    interject here.
                              here.               You should not
                                                  You should     enclose
                                                             not enclose

10
10      any engagements
        any engagements of
                        of yours in any
                           yours in any opioid
                                        opioid litigation
                                               litigation
11
11      except to
        except to the
                  the extent
                      extent you've been disclosed
                             you've been disclosed as
                                                   as a
                                                      a
12
12      witness in that
        witness in that case.
                        case.
13
13                          And if
                            And if you're
                                   you're not sure, because
                                          not sure,         that's
                                                    because that's

14
14      -- if
        -- if you're
              you're not sure, don't
                     not sure,       -- don't
                               don't --       disclose and
                                        don't disclose and

15
15      we
        we can discuss.
           can discuss.

16
16                          THE
                            THE DEPONENT:
                                DEPONENT:       Thank
                                                Thank you.
                                                      you.

17
17            Q.
              Q.        And Doctor
                        And        Alexander, subject
                            Doctor Alexander, subject to
                                                      to your
                                                         your

18
18      counsel's instruction,
        counsel's instruction, my
                               my understanding is that
                                  understanding is that you
                                                        you

19
19      are obviously
        are obviously retained
                      retained and
                               and disclosed
                                   disclosed as
                                             as an expert
                                                an expert

20
20      witness for the
        witness for the plaintiffs
                        plaintiffs in
                                   in this
                                      this case,
                                           case, City of
                                                 City of

21
21      Huntington and
        Huntington and Cabell
                       Cabell County,
                              County, correct?
                                      correct?

22
22            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
23
23            Q.
              Q.        And you
                        And you were also retained
                                were also          and disclosed
                                          retained and           as
                                                       disclosed as

24
24      an expert
        an expert in
                  in what
                     what you
                          you referred to as
                              referred to as the
                                             the MDL
                                                 MDL case,
                                                     case,


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 22 of 439 PageID #: 36508



                                                                  Page 21
                                                                  Page 21

 1
 1      and that
        and that was
                 was brought by Cuyahoga
                     brought by          and Summit
                                Cuyahoga and Summit
 2
 2      Counties in Ohio,
        Counties in Ohio, correct?
                          correct?

 3
 3            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
 4
 4            Q.
              Q.        And you
                        And you were also retained
                                were also          and disclosed
                                          retained and           in
                                                       disclosed in

 5
 5      connection with
        connection      a case
                   with a      in Washington
                          case in            State.
                                  Washington State.                  Is
                                                                     Is

 6
 6      that also
        that also correct?
                  correct?
 7
 7            A.
              A.        I report in
                        I report in my
                                    my report
                                       report where
                                              where I've
                                                    I've been
                                                         been

 8
 8      retained and disclosed,
        retained and            so I
                     disclosed, so I would
                                     would want to look
                                           want to look
 9
 9      briefly at
        briefly at my
                   my report
                      report for
                             for that
                                 that information
                                      information --
10
10            Q.
              Q.        Okay.
                        Okay.

11
11            A.
              A.        -- in
                        -- in order
                              order to
                                    to confirm
                                       confirm that.
                                               that.
12
12            Q.
              Q.        And we
                        And    can do
                            we can    that when
                                   do that when we
                                                we get to your
                                                   get to your

13
13      report.
        report.

14
14                          Sitting here
                            Sitting      today, to
                                    here today, to the
                                                   the best of
                                                       best of

15
15      your
        your knowledge,
             knowledge, have
                        have you
                             you been
                                 been disclosed
                                      disclosed as an
                                                as an

16
16      expert witness
        expert         for plaintiffs
               witness for plaintiffs in
                                      in any
                                         any other
                                             other
17
17      opioid-related case?
        opioid-related case?

18
18                          MR. BURNETT:
                            MR. BURNETT:      And again,
                                              And again, Doctor
                                                         Doctor

19
19      Alexander, please
        Alexander, please only
                          only answer "Yes" and
                               answer "Yes" and disclose
                                                disclose

20
20      anything if
        anything if you're sure that
                    you're sure that you
                                     you have been
                                         have been

21
21      disclosed.
        disclosed.

22
22                          THE
                            THE DEPONENT:
                                DEPONENT:       Thank
                                                Thank you.
                                                      you.

23
23            A.
              A.        So I
                        So   -- I
                           I -- I would
                                  would want to look
                                        want to look at
                                                     at my
                                                        my report,
                                                           report,

24
24      which indicates the
        which indicates the cases for which
                            cases for which I've been
                                            I've been



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 23 of 439 PageID #: 36509



                                                                       Page 22
                                                                       Page 22

 1
 1      retained and disclosed.
        retained and disclosed.

 2
 2            Q.
              Q.        And that's
                        And that's fine,
                                   fine, and
                                         and we'll
                                             we'll do that in
                                                   do that in a few
                                                              a few

 3
 3      minutes just
        minutes just so
                     so we
                        we have accuracy.
                           have accuracy.                      Is that fair?
                                                               Is that fair?
 4
 4            A.
              A.        Sure.
                        Sure.

 5
 5            Q.
              Q.        When
                        When were
                             were you first retained
                                  you first          by plaintiffs'
                                            retained by plaintiffs'

 6
 6      counsel in
        counsel in connection
                   connection with expert work
                              with expert      for the
                                          work for the
 7
 7      opioids litigation?
        opioids litigation?
 8
 8                             MR. BURNETT:
                               MR. BURNETT:      Objection.
                                                 Objection.

 9
 9            A.        I --
10
10                             THE
                               THE DEPONENT:
                                   DEPONENT:       Go ahead, David.
                                                   Go ahead, David.

11
11                             MR. BURNETT:
                               MR. BURNETT:      Go
                                                 Go ahead.
                                                    ahead.

12
12            A.
              A.        I presume you
                        I presume you would be asking
                                      would be asking or
                                                      or I
                                                         I would be
                                                           would be

13
13      replying regarding cases
        replying regarding cases that
                                 that I've
                                      I've been
                                           been retained
                                                retained

14
14      and disclosed,
        and disclosed, and
                       and I believe the
                           I believe the first
                                         first of
                                               of these
                                                  these
15
15      cases was
        cases     the MDL
              was the MDL case in Cuyahoga
                          case in Cuyahoga and Summit
                                           and Summit

16
16      Counties, and again,
        Counties, and again, I
                             I don't
                               don't have a precise
                                     have a precise

17
17      recollection of the
        recollection of the --
                            -- of the month
                               of the       and year
                                      month and      that I
                                                year that I

18
18      was retained, but
        was retained, but my guess would
                          my guess       be that
                                   would be that it
                                                 it was 24
                                                    was 24

19
19      months ago,
        months ago, plus or minus.
                    plus or minus.

20
20                             About two
                               About two years ago.
                                         years ago.            Possibly a
                                                               Possibly   bit
                                                                        a bit

21
21      more.
        more.

22
22            Q.
              Q.        Now, it
                        Now, it --
                                -- specifically
                                   specifically for
                                                for this
                                                    this case, can
                                                         case, can

23
23      you tell me
        you tell me how much total
                    how much total time
                                   time you
                                        you have spent in
                                            have spent in
24
24      connection with
        connection with your expert work
                        your expert      for plaintiffs
                                    work for            in
                                             plaintiffs in



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                     888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 24 of 439 PageID #: 36510



                                                                  Page 23
                                                                  Page 23

 1
 1      this particular
        this            case?
             particular case?

 2
 2            A.
              A.        Yes, I
                        Yes,   believe so.
                             I believe so.
 3
 3            Q.
              Q.        And what
                        And      is that?
                            what is that?
 4
 4            A.
              A.        I believe I've
                        I believe      spent about
                                  I've spent       75 hours
                                             about 75       devoted
                                                      hours devoted

 5
 5      to this
        to this case, but it's
                case, but it's also important to
                               also important to underscore
                                                 underscore

 6
 6      that --
        that -- that
                that I
                     I work extensively -
                       work extensively - and
                                          and have
                                              have worked
                                                   worked

 7
 7      extensively -
        extensively - for
                      for years focusing on
                          years focusing on the
                                            the opioid
                                                opioid

 8
 8      epidemic, and
        epidemic, and so
                      so while that may
                         while that may represent the
                                        represent the

 9
 9      number of hours
        number of       that I've
                  hours that I've directly
                                  directly logged,
                                           logged, so
                                                   so to
                                                      to
10
10      speak, working
        speak, working directly on my
                       directly on my report, it rests
                                      report, it rests upon
                                                       upon

11
11      an enormous
        an enormous amount
                    amount --
                           -- an
                              an enormous
                                 enormous number of hours.
                                          number of hours.

12
12                          I
                            I don't
                              don't know if it's,
                                    know if it's, you
                                                  you know,
                                                      know,

13
13      10,000,
        10,000, 15,000.
                15,000.         I don't know
                                I don't know how
                                             how many
                                                 many hours.
                                                      hours.           But
                                                                       But

14
14      the point
        the point is
                  is that
                     that there's
                          there's a
                                  a lot
                                    lot of
                                        of additional
                                           additional work
                                                      work

15
15      that I've
        that I've done that I
                  done that I use to --
                              use to -- and
                                        and incorporate
                                            incorporate
16
16      into the
        into the hours that I've
                 hours that I've committed to this
                                 committed to this case.
                                                   case.
17
17            Q.
              Q.        Understood.
                        Understood.   And just
                                      And just by
                                               by way of summary,
                                                  way of summary,
18
18      you
        you have been very
            have been very active
                           active and
                                  and outspoken
                                      outspoken in terms of
                                                in terms of
19
19      researching,
        researching, writing and speaking
                     writing and speaking with
                                          with respect to
                                               respect to

20
20      the opioids
        the opioids abuse
                    abuse epidemic
                          epidemic in
                                   in the
                                      the U.S.
                                          U.S. generally;
                                               generally;

21
21      is that
        is that fair?
                fair?
22
22                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

23
23            A.
              A.        Well,
                        Well, I --
                              I --

24
24            Q.
              Q.        You
                        You can answer.
                            can answer.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 25 of 439 PageID #: 36511



                                                                  Page 24
                                                                  Page 24

 1
 1                          MR. BURNETT:
                            MR. BURNETT:      Go
                                              Go ahead.
                                                 ahead.

 2
 2            A.
              A.        I mean, I
                        I mean,   don't --
                                I don't -- I
                                           I have
                                             have a
                                                  a bit of a
                                                    bit of a

 3
 3      concern about
        concern about framing
                      framing the
                              the epidemic
                                  epidemic as one of
                                           as one of
 4
 4      "abuse."
        "abuse."         It's
                         It's really an epidemic
                              really an epidemic of
                                                 of addiction,
                                                    addiction, and
                                                               and
 5
 5      a lot
        a lot of
              of my
                 my work and work
                    work and      of others
                             work of others has
                                            has

 6
 6      demonstrated that, so
        demonstrated that, so I'm
                              I'm happy to return
                                  happy to        to that
                                           return to that
 7
 7      point, but I
        point, but I would
                     would not
                           not characterize the epidemic
                               characterize the epidemic as
                                                         as

 8
 8      -- as
        -- as an epidemic of
              an epidemic of abuse.
                             abuse.
 9
 9                          With that being
                            With that       said, it
                                      being said, it is
                                                     is correct
                                                        correct
10
10      that --
        that -- that
                that I've
                     I've spent a lot
                          spent a lot of
                                      of time
                                         time working on
                                              working on

11
11      identifying evidence-based
        identifying evidence-based approaches
                                   approaches to
                                              to abate
                                                 abate
12
12      harms that continue
        harms that continue to
                            to accrue from opioids.
                               accrue from opioids.

13
13                          I
                            I don't think of
                              don't think of myself
                                             myself really
                                                    really as
                                                           as

14
14      outspoken or
        outspoken or --
                     -- or
                        or --
                           -- I
                              I don't
                                don't recall if you
                                      recall if you used
                                                    used

15
15      the word
        the      "activist" or
            word "activist" or something like that.
                               something like that.
16
16                          I
                            I don't really consider
                              don't really consider myself in that
                                                    myself in that
17
17      light, but
        light, but I
                   I certainly
                     certainly have focused a
                               have focused a lot
                                              lot of
                                                  of my
                                                     my
18
18      scholarship as
        scholarship as a
                       a professor of epidemiology
                         professor of epidemiology on
                                                   on
19
19      examining the
        examining the contours
                      contours of the epidemic
                               of the epidemic and
                                               and how
                                                   how we
                                                       we

20
20      can best
        can best prevent
                 prevent additional
                         additional harms from occurring.
                                    harms from occurring.
21
21            Q.
              Q.        And in
                        And in terms
                               terms of
                                     of your
                                        your speaking,
                                             speaking, I
                                                       I didn't
                                                         didn't use
                                                                use

22
22      the term
        the term "activist."
                 "activist."
23
23            A.
              A.        Okay.
                        Okay.

24
24            Q.
              Q.        If I
                        If   did, I
                           I did,   didn't mean
                                  I didn't mean to.
                                                to.         But fair
                                                            But fair to
                                                                     to


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 26 of 439 PageID #: 36512



                                                                   Page 25
                                                                   Page 25

 1
 1      say, you
        say, you know,
                 know, you
                       you have spoken at
                           have spoken at rallies, on radio
                                          rallies, on radio

 2
 2      programs, on media
        programs, on       programs.
                     media programs.               Is that fair?
                                                   Is that fair?
 3
 3            A.
              A.        Yes, I
                        Yes,   certainly --
                             I certainly -- I mean, I
                                            I mean,   -- I
                                                    I --   think
                                                         I think

 4
 4      that it's
        that it's important
                  important that
                            that --
                                 -- to
                                    to disseminate
                                       disseminate the
                                                   the
 5
 5      scholarship that
        scholarship that -- that
                            that originates
                                 originates from
                                            from Johns
                                                 Johns

 6
 6      Hopkins or
        Hopkins or other
                   other academic
                         academic institutions,
                                  institutions, and
                                                and so
                                                    so

 7
 7      generally when
        generally      asked, I
                  when asked, I have sought opportunities
                                have sought opportunities
 8
 8      to try
        to try to
               to communicate
                  communicate my
                              my concerns or my
                                 concerns or my beliefs
                                                beliefs

 9
 9      about where
        about where we
                    we need to go.
                       need to go.

10
10                          And that
                            And that has included infrequently
                                     has included infrequently
11
11      speaking at
        speaking at conferences
                    conferences or
                                or rallies, but I
                                   rallies, but I certainly
                                                  certainly

12
12      have communicated with
        have communicated      the media
                          with the       extensively around
                                   media extensively around
13
13      the opioid
        the opioid epidemic
                   epidemic because
                            because I
                                    I believe that the
                                      believe that the
14
14      media plays
        media       such an
              plays such an important
                            important role in helping
                                      role in         to
                                              helping to

15
15      correct misunderstandings
        correct                   and, frankly,
                misunderstandings and, frankly,
16
16      misconceptions that
        misconceptions that have
                            have been
                                 been propagated about the
                                      propagated about the
17
17      epidemic.
        epidemic.

18
18                          So
                            So I
                               I certainly do look
                                 certainly do look for
                                                   for
19
19      opportunities to
        opportunities to extend
                         extend my
                                my scholarship
                                   scholarship through
                                               through
20
20      those forums.
        those forums.
21
21            Q.
              Q.        And in
                        And in addition
                               addition to
                                        to speaking
                                           speaking with the media
                                                    with the media

22
22      frequently on
        frequently on the
                      the topic,
                          topic, you
                                 you have also published
                                     have also published

23
23      quite
        quite a
              a bit on the
                bit on the opioids
                           opioids epidemic.
                                   epidemic.                Is that
                                                            Is that

24
24      correct?
        correct?



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 27 of 439 PageID #: 36513



                                                                  Page 26
                                                                  Page 26

 1
 1            A.
              A.        Yes, it
                        Yes, it is.
                                is.
 2
 2            Q.
              Q.        How much
                        How      of a
                            much of a focus
                                      focus of
                                            of your
                                               your research in the
                                                    research in the
 3
 3      last, say,
        last,      five years
              say, five years has been devoted
                              has been devoted to
                                               to the
                                                  the
 4
 4      opioid epidemic?
        opioid epidemic?
 5
 5            A.
              A.        Huh.
                        Huh.     I
                                 I would
                                   would guess -- I
                                         guess -- I mean, it's an
                                                    mean, it's an
 6
 6      interesting question.
        interesting question.             I
                                          I would guess 75
                                            would guess 75 percent,
                                                           percent,

 7
 7      plus or minus.
        plus or minus.

 8
 8            Q.
              Q.        And is
                        And is that
                               that the
                                    the same
                                        same percentage every year
                                             percentage every year

 9
 9      for the
        for the last
                last five
                     five years?
                          years?

10
10            A.
              A.        No.
                        No.     I mean, it
                                I mean, it --
                                           -- I'm
                                              I'm sure
                                                  sure it
                                                       it waxes and
                                                          waxes and

11
11      wanes.
        wanes.      And I'm
                    And     not suggesting
                        I'm not suggesting that
                                           that 75
                                                75 percent
                                                   percent of
                                                           of

12
12      my papers
        my        are epidemic-related
           papers are epidemic-related or,
                                       or, you
                                           you know, that
                                               know, that

13
13      there's some
        there's some definitive
                     definitive quantitative
                                quantitative measure of
                                             measure of

14
14      output that's
        output that's opioid-related
                      opioid-related to
                                     to gauge this.
                                        gauge this.

15
15                             It's just a
                               It's just a Gestalt that I
                                           Gestalt that I believe
                                                          believe

16
16      about three-quarters
        about three-quarters of
                             of my
                                my scholarship
                                   scholarship has focused
                                               has focused

17
17      one way
        one     or another
            way or another over
                           over the
                                the past
                                    past five
                                         five years on
                                              years on

18
18      opioid-related matters.
        opioid-related matters.

19
19            Q.
              Q.        Now, you
                        Now,     told me
                             you told    earlier you
                                      me earlier     spent
                                                 you spent

20
20      approximately 75
        approximately 75 hours
                         hours on
                               on your expert work
                                  your expert      in this
                                              work in this
21
21      case.
        case.      Can
                   Can you
                       you break out for
                           break out for me
                                         me how many hours
                                            how many hours you
                                                           you

22
22      spent preparing
        spent preparing your report?
                        your report?

23
23                             MR. BURNETT:
                               MR. BURNETT:      Counsel,
                                                 Counsel, I'm
                                                          I'm going to --
                                                              going to --
24
24      I'm going to
        I'm going to object.
                     object.             You
                                         You know,
                                             know, as
                                                   as you
                                                      you know,
                                                          know, you're
                                                                you're



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 28 of 439 PageID #: 36514



                                                                  Page 27
                                                                  Page 27

 1
 1      -- parties
        --         are not
           parties are     entitled to
                       not entitled to drafts
                                       drafts of
                                              of reports,
                                                 reports,

 2
 2      and by
        and by extension,
               extension, I
                          I believe
                            believe you
                                    you don't need to
                                        don't need to know
                                                      know

 3
 3      anything more
        anything more than
                      than that
                           that about
                                about his
                                      his process of
                                          process of

 4
 4      preparing
        preparing his report, including,
                  his report, including, you
                                         you know,
                                             know, how
                                                   how much
                                                       much

 5
 5      time is
        time is spent
                spent.
                            •
 6
 6                          MS. GEIST:
                            MS. GEIST:     So
                                           So I
                                              I understand the rule
                                                understand the rule
 7
 7      about drafts,
        about drafts, Counsel,
                      Counsel, and of course,
                               and of course, we're
                                              we're going
                                                    going

 8
 8      to abide
        to abide by
                 by that
                    that rule.
                         rule.           But I
                                         But I do not think
                                               do not think I'm
                                                            I'm

 9
 9      prohibited from asking
        prohibited from asking Doctor Alexander how
                               Doctor Alexander how many of
                                                    many of

10
10      his 75 hours
        his 75 hours he spent actually
                     he spent actually preparing
                                       preparing his
                                                 his

11
11      report.
        report.

12
12                          MR. BURNETT:
                            MR. BURNETT:      I'm -- I'm
                                              I'm --     going to
                                                     I'm going to --
13
13      I'm going to
        I'm going to instruct
                     instruct him not to
                              him not to answer
                                         answer that.
                                                that.                  And
                                                                       And

14
14      we
        we can circle back
           can circle back to
                           to that.
                              that.
15
15      BY MS.
        BY MS. GEIST:
               GEIST:

16
16            Q.
              Q.        And I
                        And   assume, Doctor
                            I assume,        Alexander, you're
                                      Doctor Alexander, you're

17
17      going to heed
        going to      Mr. Burnett's
                 heed Mr. Burnett's instruction?
                                    instruction?
18
18            A.
              A.        Well,
                        Well, I mean, I
                              I mean,   -- I'm
                                      I -- I'm just
                                               just trying
                                                    trying to
                                                           to help.
                                                              help.

19
19      So you
        So you know,
               know, I
                     I would prefer for
                       would prefer for you to reach
                                        you to reach

20
20      consensus about
        consensus about any
                        any matters
                            matters where there's
                                    where there's

21
21      disagreement, and then
        disagreement, and then I
                               I am
                                 am happy to go
                                    happy to go with the
                                                with the

22
22      flow.
        flow.

23
23            Q.
              Q.        How much
                        How      time have
                            much time have you spent preparing
                                           you spent preparing for
                                                               for
24
24      your
        your deposition in this
             deposition in this case?
                                case?


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 29 of 439 PageID #: 36515



                                                                  Page 28
                                                                  Page 28

 1
 1            A.
              A.        Probably ten
                        Probably ten hours.
                                     hours.

 2
 2            Q.
              Q.        And can
                        And can you just explain
                                you just explain to
                                                 to me
                                                    me generally,
                                                       generally,

 3
 3      what
        what did
             did you
                 you do to prepare
                     do to prepare for
                                   for your
                                       your deposition
                                            deposition

 4
 4      today?
        today?

 5
 5            A.
              A.        I reviewed my
                        I reviewed my report
                                      report and the information
                                             and the information
 6
 6      that I've
        that I've provided to the
                  provided to the courts,
                                  courts, and
                                          and I
                                              I briefly
                                                briefly

 7
 7      reviewed other materials
        reviewed other           that are
                       materials that are relevant to my
                                          relevant to my

 8
 8      testimony, and
        testimony, and I spoke with
                       I spoke      counsel --
                               with counsel -- with
                                               with

 9
 9      plaintiffs' counsel and
        plaintiffs' counsel and colleagues
                                colleagues at Monument
                                           at Monument

10
10      Analytics.
        Analytics.

11
11            Q.
              Q.        And Monument
                        And Monument Analytics,
                                     Analytics, is
                                                is that
                                                   that your
                                                        your

12
12      consulting business,
        consulting business, Doctor?
                             Doctor?

13
13            A.
              A.        Yes, ma'am.
                        Yes, ma'am.   I mean, it's
                                      I mean, it's not -- yes,
                                                   not -- yes,

14
14      ma'am.
        ma'am.

15
15            Q.
              Q.        And in
                        And in terms
                               terms of
                                     of materials
                                        materials relevant to your
                                                  relevant to your

16
16      report, sitting here
        report, sitting      today, can
                        here today, can you tell me
                                        you tell me
17
17      specifically what
        specifically what materials
                          materials you
                                    you reviewed in advance
                                        reviewed in advance
18
18      of your
        of your deposition?
                deposition?

19
19            A.
              A.        Yes, I
                        Yes,   can.
                             I can.

20
20            Q.
              Q.        Will
                        Will you, please?
                             you, please?

21
21            A.
              A.        I reviewed --
                        I reviewed -- briefly
                                      briefly reviewed
                                              reviewed

22
22      Mr. Barrett's
        Mr. Barrett's report
                      report and
                             and Doctor
                                 Doctor Young's
                                        Young's report
                                                report and
                                                       and

23
23      the reports
        the reports from
                    from --
                         -- two
                            two reports from defendants,
                                reports from             in
                                             defendants, in

24
24      particular.
        particular.         Is it a
                            Is it a Mr.
                                    Mr. Rufus
                                        Rufus perhaps?
                                              perhaps?         And
                                                               And



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 30 of 439 PageID #: 36516



                                                                     Page 29
                                                                     Page 29

 1
 1      Ms. Colson?
        Ms. Colson?

 2
 2                          And I
                            And I watched the documentary
                                  watched the documentary

 3
 3      Heroin(e), which
        Heroin(e),       is a
                   which is a Netflix documentary about
                              Netflix documentary about
 4
 4      Cabell
        Cabell County and the
               County and the City of Huntington.
                              City of Huntington.                       And
                                                                        And

 5
 5      those are
        those are the
                  the --
                      -- those
                         those are
                               are the
                                   the materials that I
                                       materials that I

 6
 6      reviewed in
        reviewed in preparing for this
                    preparing for this deposition.
                                       deposition.

 7
 7            Q.
              Q.        Okay.
                        Okay.    So just
                                 So just to
                                         to make
                                            make sure
                                                 sure I -- and
                                                      I -- and did
                                                               did

 8
 8      you also meet
        you also meet with counsel, by
                      with counsel,    the way,
                                    by the      either by
                                           way, either by

 9
 9      phone or in
        phone or in person?
                    person?

10
10            A.
              A.        I did.
                        I did.   I'm sorry,
                                 I'm sorry, I thought that
                                            I thought that I
                                                           I

11
11      included that
        included that in
                      in -- in
                            in my
                               my last
                                  last reply.
                                       reply.                       But yet,
                                                                    But yet, I
                                                                             I

12
12      met and
        met and had conversations with
                had conversations      counsel and
                                  with counsel and with
                                                   with

13
13      colleagues from
        colleagues from Monument
                        Monument Analytics.
                                 Analytics.
14
14            Q.
              Q.        And with
                        And      respect to
                            with respect to counsel,
                                            counsel, who did you
                                                     who did you

15
15      meet with,
        meet       and when
             with, and      did you
                       when did you have the meeting?
                                    have the meeting?

16
16            A.
              A.        David Burnett and
                        David Burnett and Andrew
                                          Andrew Arnold.
                                                 Arnold.                And we
                                                                        And we

17
17      met yesterday.
        met yesterday.

18
18            Q.
              Q.        And in
                        And in terms
                               terms of
                                     of speaking
                                        speaking with
                                                 with your
                                                      your

19
19      colleagues at
        colleagues at Analytics,
                      Analytics, who did you
                                 who did     speak with?
                                         you speak with?

20
20      I'm sorry,
        I'm sorry, Monument
                   Monument Analytics.
                            Analytics.                       Who did you
                                                             Who did you speak
                                                                         speak

21
21      with at Monument
        with at Monument Analytics
                         Analytics in
                                   in advance
                                      advance of
                                              of your
                                                 your

22
22      deposition?
        deposition?

23
23            A.
              A.        Omar Mansour
                        Omar Mansour and
                                     and Katherine
                                         Katherine Ozenberger.
                                                   Ozenberger.
24
24      Mansour is
        Mansour is M,
                   M, like
                      like Mary,
                           Mary, A-N,
                                 A-N, S
                                      S like
                                        like Sam,
                                             Sam, O-U-R;
                                                  O-U-R;


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 31 of 439 PageID #: 36517



                                                                    Page 30
                                                                    Page 30

 1
 1      and Katherine
        and Katherine Ozenberger.
                      Ozenberger.              I believe her
                                               I believe     last name
                                                         her last name

 2
 2      is spelled
        is spelled 0O like
                      like Oscar,
                           Oscar, Z like zebra,
                                  Z like        E-N like
                                         zebra, E-N like
 3
 3      Nancy, B like
        Nancy, B like boy,
                      boy, E
                           E like
                             like Edward,
                                  Edward, R
                                          R like
                                            like Robert,
                                                 Robert, G,
                                                         G,

 4
 4      E like
        E like Edward,
               Edward, R
                       R like
                         like Robert.
                              Robert.
 5
 5            Q.
              Q.        When
                        When you
                             you spoke
                                 spoke with Mr. Mansour
                                       with Mr. Mansour and
                                                        and
 6
 6      Ms. Kozenberger
        Ms. Kozenberger --
                        --
 7
 7            A.
              A.        Ozenberger.
                        Ozenberger.

 8
 8            Q.
              Q.        -- I'm
                        --     sorry, Ozenberger.
                           I'm sorry, Ozenberger.            When
                                                             When you spoke
                                                                  you spoke

 9
 9      with Mr. Mansour
        with Mr. Mansour and
                         and Ms.
                             Ms. Ozenberger,
                                 Ozenberger, did
                                             did you do
                                                 you do

10
10      that in
        that in the
                the presence of plaintiffs'
                    presence of             counsel?
                                plaintiffs' counsel?

11
11            A.
              A.        Yes
                        Yes and
                            and no.
                                no.    In other words,
                                       In other words, I
                                                       I had
                                                         had

12
12      conversations with
        conversations      them when
                      with them when plaintiffs' counsel
                                     plaintiffs' counsel

13
13      weren't
        weren't present, and I
                present, and I had
                               had conversations
                                   conversations with them
                                                 with them

14
14      when
        when plaintiffs' counsel was
             plaintiffs' counsel was present.
                                     present.

15
15            Q.
              Q.        And this
                        And this was in preparation
                                 was in             for your
                                        preparation for your

16
16      deposition; is that
        deposition; is that right?
                            right?

17
17            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
18
18            Q.
              Q.        Okay.
                        Okay.   What
                                What was the substance
                                     was the substance of
                                                       of your
                                                          your

19
19      conversations with
        conversations      them, Ms.
                      with them, Ms. Ozenberger
                                     Ozenberger and
                                                and

20
20      Mr. Mansour,
        Mr. Mansour, in
                     in preparation
                        preparation your deposition where
                                    your deposition where

21
21      counsel was
        counsel was not present?
                    not present?

22
22            A.
              A.        We
                        We discussed the reports
                           discussed the reports from
                                                 from Mr.
                                                      Mr. Rufus
                                                          Rufus and
                                                                and

23
23      Ms. Colson,
        Ms. Colson, is
                    is it,
                       it, and
                           and we discussed those
                               we discussed those reports,
                                                  reports,

24
24      as well
        as well as reviewed my
                as reviewed    -- my
                            my -- my report.
                                     report.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 32 of 439 PageID #: 36518



                                                                  Page 31
                                                                  Page 31

 1
 1            Q.
              Q         And how
                        And     long did
                            how long     -- was
                                     did --     that --
                                            was that --
 2
 2                          MS. GEIST:
                            MS. GEIST:     Strike that.
                                           Strike that.
 3
 3            Q.
              Q.        Was that one
                        Was that one meeting, or multiple
                                     meeting, or          meetings?
                                                 multiple meetings?

 4
 4            A.
              A.        I believe it
                        I believe it was two meetings.
                                     was two meetings.

 5
 5            Q.
              Q.        And do
                        And do you
                               you know
                                   know how long those
                                        how long those meetings
                                                       meetings

 6
 6      lasted?
        lasted?

 7
 7            A.
              A.        I believe both
                        I believe both were approximately two
                                       were approximately two
 8
 8      hours.
        hours.

 9
 9            Q.
              Q.        Two
                        Two hours each?
                            hours each?

10
10            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
11
11            Q.
              Q.        And did
                        And did you take any
                                you take any notes
                                             notes during those
                                                   during those

12
12      meetings?
        meetings?

13
13            A.
              A.        I did, yes.
                        I did, yes.

14
14            Q.
              Q.        And did
                        And did you bring those
                                you bring those notes
                                                notes with
                                                      with you
                                                           you

15
15      today?
        today?

16
16            A.
              A.        I mean, they're
                        I mean, they're on
                                        on my
                                           my hard drive, but
                                              hard drive, but I
                                                              I

17
17      didn't -- I
        didn't -- I don't
                    don't have
                          have printouts of them.
                               printouts of them.
18
18            Q.
              Q.        And what
                        And what was the purpose
                                 was the purpose of
                                                 of speaking
                                                    speaking with
                                                             with

19
19      Mr. Mansour
        Mr. Mansour and
                    and Ms.
                        Ms. Ozenberger
                            Ozenberger regarding the
                                       regarding the

20
20      reports from Mr.
        reports from Mr. Rufus
                         Rufus and Ms. Colson?
                               and Ms. Colson?

21
21                          MR. BURNETT:
                            MR. BURNETT:      Counsel, let me
                                              Counsel, let    just
                                                           me just

22
22      interject here.
        interject here.         You
                                You know, it --
                                    know, it -- Doctor
                                                Doctor Alexander
                                                       Alexander

23
23      's preparation
        's             for this
           preparation for this deposition,
                                deposition, the
                                            the whole thing
                                                whole thing

24
24      is sort
        is sort of
                of --
                   -- you
                      you know, even if
                          know, even if he
                                        he wasn't
                                           wasn't



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 33 of 439 PageID #: 36519



                                                                  Page 32
                                                                  Page 32

 1
 1      explicitly talking
        explicitly talking with counsel on
                           with counsel on a
                                           a particular
                                             particular

 2
 2      conversation, the
        conversation, the whole
                          whole process is suffused
                                process is suffused with
                                                    with

 3
 3      our, you
        our, you know,
                 know, privilege
                       privilege and
                                 and work
                                     work product
                                          product concerns,
                                                  concerns,

 4
 4      so I'm
        so     a little
           I'm a little concerned
                        concerned about
                                  about you asking so
                                        you asking so much
                                                      much

 5
 5      detail about his
        detail about his preparation for this
                         preparation for this deposition,
                                              deposition,
 6
 6      given that a
        given that a lot
                     lot of
                         of it
                            it did involve counsel.
                               did involve counsel.

 7
 7                       MS. GEIST:
                         MS. GEIST:        So Mr. Burnett,
                                           So Mr. Burnett, I think
                                                           I think

 8
 8      that Doctor
        that        Alexander was
             Doctor Alexander     very clear.
                              was very clear.               He indicated
                                                            He indicated

 9
 9      that some
        that some of
                  of his
                     his preparation involved discussions
                         preparation involved discussions
10
10      with counsel; some
        with counsel; some of
                           of his preparation involved
                              his preparation involved
11
11      discussions
        discussions with two individuals
                    with two individuals from
                                         from Monument
                                              Monument
12
12      Analytics that
        Analytics that were
                       were with
                            with counsel present; and
                                 counsel present;     there
                                                  and there

13
13      were also discussions
        were also discussions with the individuals
                              with the individuals at
                                                   at
14
14      Monument Analytics
        Monument Analytics where
                           where counsel
                                 counsel was
                                         was not
                                             not present.
                                                 present.

15
15                       So I'm entitled
                         So I'm entitled to
                                         to explore
                                            explore the
                                                    the
16
16      substance and
        substance and discussions
                      discussions that
                                  that occurred
                                       occurred during
                                                during

17
17      those meetings.
        those meetings.

18
18                       MR. BURNETT:
                         MR. BURNETT:         I
                                              I understand that.
                                                understand that.       I'm
                                                                       I'm

19
19      just saying
        just saying that
                    that there
                         there may
                               may be
                                   be an argument that
                                      an argument that even
                                                       even
20
20      for those
        for those conversations,
                  conversations, there's
                                 there's still
                                         still some
                                               some
21
21      implication of
        implication of --
                       -- of
                          of work product or
                             work product or privileged
                                             privileged

22
22      information.
        information.

23
23                       MS. GEIST:
                         MS. GEIST:        Well --
                                           Well --

24
24                       MR. BURNETT:
                         MR. BURNETT:         So I'm
                                              So     just preserving
                                                 I'm just preserving



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 34 of 439 PageID #: 36520



                                                                  Page 33
                                                                  Page 33

 1
 1      an objection
        an objection on
                     on that
                        that --
                             -- on
                                on that
                                   that basis.
                                        basis.

 2
 2                          MS. GEIST:
                            MS. GEIST:     You're
                                           You're not instructing him
                                                  not instructing him

 3
 3      not to answer?
        not to answer?         Is that
                               Is that correct?
                                       correct?
 4
 4                          MR. BURNETT:
                            MR. BURNETT:      I
                                              I would
                                                would have to hear
                                                      have to      the
                                                              hear the

 5
 5      question again.
        question again.

 6
 6                          MS. GEIST:
                            MS. GEIST:     Okay.
                                           Okay.

 7
 7            Q.
              Q.        So the
                        So the question
                               question is:
                                        is:        You
                                                   You met
                                                       met with
                                                           with

 8
 8      Mr. Mansour
        Mr. Mansour and
                    and Ms.
                        Ms. Ozenberger
                            Ozenberger to
                                       to discuss the
                                          discuss the

 9
 9      reports that have
        reports that have been
                          been submitted on behalf
                               submitted on behalf of
                                                   of the
                                                      the
10
10      defendants, Mr. Rufus
        defendants, Mr. Rufus and
                              and Ms.
                                  Ms. Colson
                                      Colson without
                                             without

11
11      counsel present.
        counsel present.

12
12                          Is that correct,
                            Is that correct, Doctor Alexander?
                                             Doctor Alexander?

13
13            A.
              A.        Yes, it
                        Yes, it is.
                                is.
14
14            Q.
              Q.        And why
                        And why did
                                did you
                                    you do that?
                                        do that?

15
15            A.
              A.        For the same
                        For the same reason that I
                                     reason that   met with
                                                 I met      counsel
                                                       with counsel

16
16      yesterday,
        yesterday, which is --
                   which is -- I'm sorry.
                               I'm sorry.

17
17                         -- which
                           --       is to
                              which is to ensure
                                          ensure that
                                                 that --
                                                      --
18
18                          MR. BURNETT:
                            MR. BURNETT:      Again --
                                              Again -- sorry,
                                                       sorry, let
                                                              let me
                                                                  me

19
19      just interject.
        just interject.         With
                                With regard to the
                                     regard to the conversation
                                                   conversation
20
20      that you
        that you had
                 had with
                     with me and counsel
                          me and counsel yesterday,
                                         yesterday, don't
                                                    don't

21
21      -- you
        --     should not
           you should not disclose the content
                          disclose the content of
                                               of that
                                                  that
22
22      discussion.
        discussion.

23
23                          THE
                            THE DEPONENT:
                                DEPONENT:       Okay.
                                                Okay.

24
24      BY MS.
        BY MS. GEIST:
               GEIST:



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 35 of 439 PageID #: 36521



                                                                      Page 34
                                                                      Page 34

 1
 1            Q.
              Q.        Doctor Alexander, just
                        Doctor Alexander, just so
                                               so you're
                                                  you're clear,
                                                         clear, I
                                                                I

 2
 2      do
        do not
           not want to know
               want to know what
                            what you
                                 you discussed
                                     discussed with
                                               with

 3
 3      plaintiffs' counsel, whether
        plaintiffs' counsel,         that's Mr.
                             whether that's Mr. Burnett
                                                Burnett or
                                                        or
 4
 4      anybody else
        anybody else from
                     from Motley
                          Motley Rice
                                 Rice or the other
                                      or the other law
                                                   law
 5
 5      firms representing
        firms              the plaintiffs.
              representing the plaintiffs.                  I'm
                                                            I'm not
                                                                not

 6
 6      entitled to
        entitled to know about that
                    know about that and
                                    and I'm
                                        I'm not
                                            not asking
                                                asking you
                                                       you

 7
 7      about that.
        about that.
 8
 8                          I am asking
                            I am asking you about discussions
                                        you about             that
                                                  discussions that

 9
 9      you
        you had
            had with
                with your
                     your colleagues at Monument
                          colleagues at Monument Analytics
                                                 Analytics
10
10      why
        why you
            you had those discussions
                had those discussions without counsel to
                                      without counsel to
11
11      prepare for your
        prepare for your deposition, and what
                         deposition, and      did you
                                         what did     talk
                                                  you talk

12
12      about?
        about?

13
13            A.
              A.        Yeah, they
                        Yeah, they --
                                   -- I'm sorry, I'm
                                      I'm sorry,     being
                                                 I'm being

14
14      interrupted.
        interrupted.         Just one minute.
                             Just one minute.

15
15                          They
                            They were the same
                                 were the same conversations,
                                               conversations,

16
16      essentially.
        essentially.         In other words,
                             In other        they were
                                      words, they were all focused
                                                       all focused

17
17      on the
        on the same
               same stuff,
                    stuff, so
                           so I
                              I will look to
                                will look to you,
                                             you, again,
                                                  again,

18
18      through a
        through a process of consensus,
                  process of consensus, to
                                        to instruct
                                           instruct me
                                                    me how
                                                       how

19
19      I should proceed.
        I should proceed.
20
20                         But there
                           But there was
                                     was no
                                         no strong
                                            strong material
                                                   material

21
21      difference between the
        difference between the types
                               types of
                                     of conversations or
                                        conversations or

22
22      the types
        the types of
                  of content in the
                     content in the conversations
                                    conversations that
                                                  that I
                                                       I

23
23      had
        had with my colleagues
            with my colleagues from
                               from Monument
                                    Monument Analytics
                                             Analytics and
                                                       and

24
24      the content
        the content and
                    and conversations
                        conversations of
                                      of the
                                         the conversations
                                             conversations



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 36 of 439 PageID #: 36522



                                                                  Page 35
                                                                  Page 35

 1
 1      that I
        that I had
               had yesterday.
                   yesterday.

 2
 2                          They
                            They were
                                 were part and parcel
                                      part and        --
                                               parcel --

 3
 3                          MR. BURNETT:
                            MR. BURNETT:      So --
                                              So --
 4
 4            A.
              A.        -- you
                        -- you know, the same
                               know, the same content.
                                              content.
 5
 5                          MR. BURNETT:
                            MR. BURNETT:      So Doctor
                                              So        Alexander --
                                                 Doctor Alexander --
 6
 6                          MS. GEIST:
                            MS. GEIST:     Just
                                           Just hold on, Mr.
                                                hold on, Mr. Burnett.
                                                             Burnett.
 7
 7      I'm not going
        I'm not       to go
                going to go down this road.
                            down this road.                 If the witness
                                                            If the witness

 8
 8      is telling
        is telling me
                   me essentially
                      essentially that
                                  that these
                                       these are the same
                                             are the same
 9
 9      conversations, I'm
        conversations,     going to
                       I'm going to reserve
                                    reserve my
                                            my right for
                                               right for

10
10      the record
        the record to
                   to request
                      request his notes from
                              his notes from these
                                             these meetings
                                                   meetings
11
11      that he
        that    indicated were
             he indicated were on
                               on his
                                  his hard
                                      hard drive,
                                           drive, meetings
                                                  meetings

12
12      with individuals at
        with individuals at Monument
                            Monument Analytics
                                     Analytics to
                                               to prepare
                                                  prepare

13
13      for the
        for the deposition.
                deposition.

14
14                          And again,
                            And again, I'm limiting our
                                       I'm limiting our right to
                                                        right to

15
15      ask for
        ask for those
                those notes
                      notes that
                            that reflect meetings where
                                 reflect meetings where

16
16      counsel was
        counsel was not present.
                    not present.

17
17                          MR. BURNETT:
                            MR. BURNETT:      Right, and
                                              Right, and I
                                                         I -- given
                                                              given
18
18      that Doctor
        that        Alexander has
             Doctor Alexander     said he
                              has said    can't
                                       he can't

19
19      differentiate the subject
        differentiate the         matter of
                          subject matter of those
                                            those meetings
                                                  meetings

20
20      between counsel
        between         and not
                counsel and     counsel, I
                            not counsel, I will instruct
                                           will instruct

21
21      him not to
        him not to answer
                   answer further
                          further and
                                  and I think we
                                      I think    should all
                                              we should all
22
22      move on.
        move on.
23
23                          MS. GEIST:
                            MS. GEIST:     Yeah,
                                           Yeah, well, that's why
                                                 well, that's why I
                                                                  I

24
24      said to
        said to you, "I'm not
                you, "I'm not going down this
                              going down this road."
                                              road."


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 37 of 439 PageID #: 36523



                                                                  Page 36
                                                                  Page 36

 1
 1                          I
                            I know the rules.
                              know the rules.

 2
 2      BY MS.
        BY MS. GEIST:
               GEIST:

 3
 3            Q.
              Q.        So Doctor
                        So        Alexander, you
                           Doctor Alexander,     also indicated
                                             you also indicated to
                                                                to
 4
 4      me that
        me that you
                you watched the Netflix
                    watched the Netflix documentary
                                        documentary

 5
 5      Heroin(e); is
        Heroin(e); is that
                      that correct?
                           correct?
 6
 6            A.
              A.        Yes, but
                        Yes, but may
                                 may I make one
                                     I make one comment
                                                comment prior,
                                                        prior,

 7
 7      please?
        please?         Which is the
                        Which is the notes that I
                                     notes that I have is a
                                                  have is a single
                                                            single
 8
 8      document.
        document.         I
                          I don't
                            don't have two sets
                                  have two sets of
                                                of notes.
                                                   notes.          I
                                                                   I have
                                                                     have

 9
 9      a one
        a one to
              to two-page
                 two-page document that reflects,
                          document that reflects, again,
                                                  again,

10
10      the conversations
        the conversations that
                          that I've
                               I've had
                                    had with
                                        with counsel and
                                             counsel and

11
11      the like.
        the like.
12
12                          So
                            So I just want
                               I just      to be
                                      want to be clear for the
                                                 clear for the
13
13      record that I
        record that   don't have
                    I don't      two parallel
                            have two          sets --
                                     parallel sets

14
14                          MR. BURNETT:
                            MR. BURNETT:      Okay.
                                              Okay.

15
15            A.
              A.        -- sets
                        -- sets of
                                of notes.
                                   notes.

16
16                          MR. BURNETT:
                            MR. BURNETT:      So Doctor
                                              So        Alexander, we
                                                 Doctor Alexander, we

17
17      can get
        can get into
                into the
                     the notes later.
                         notes later.

18
18                          THE
                            THE DEPONENT:
                                DEPONENT:       Okay, that's
                                                Okay, that's fine.
                                                             fine.
19
19                          MR. BURNETT:
                            MR. BURNETT:      We're moving on.
                                              We're moving on.

20
20                          THE
                            THE DEPONENT:
                                DEPONENT:       Fair enough.
                                                Fair enough.

21
21            Q.
              Q.        I'm going
                        I'm       to ask
                            going to ask one
                                         one follow-up
                                             follow-up question.
                                                       question.             I
                                                                             I

22
22      just need
        just      to be
             need to    clear.
                     be clear.           Doctor Alexander, do
                                         Doctor Alexander, do you
                                                              you

23
23      have
        have notes that reflect
             notes that reflect your meetings with
                                your meetings with

24
24      individuals at
        individuals at Monument
                       Monument Analytics
                                Analytics where
                                          where counsel
                                                counsel was
                                                        was



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 38 of 439 PageID #: 36524



                                                                  Page 37
                                                                  Page 37

 1
 1      not present?
        not present?

 2
 2            A.
              A.        Again, I
                        Again, I have
                                 have one
                                      one -- I'm
                                             I'm not quite sure
                                                 not quite sure how
                                                                how

 3
 3      to answer
        to answer because
                  because I
                          I have one --
                            have one -- you
                                        you know,
                                            know, I
                                                  I have
                                                    have

 4
 4      one document
        one document that
                     that reflects the --
                          reflects the -- the
                                          the aggregate
                                              aggregate of
                                                        of
 5
 5      my meetings
        my          and conversations
           meetings and conversations with
                                      with counsel and with
                                           counsel and with

 6
 6      colleagues, and
        colleagues, and so
                        so in
                           in my
                              my mind, it's -- it's
                                 mind, it's    it's one
                                                    one
 7
 7      document.
        document.

 8
 8            Q.
              Q.        Understood.
                        Understood.   And again,
                                      And again, we can revisit
                                                 we can         this
                                                        revisit this

 9
 9      after the
        after the deposition,
                  deposition, we
                              we reserve our right
                                 reserve our       to
                                             right to

10
10      request those notes,
        request those notes, and
                             and I
                                 I understand counsel's
                                   understand counsel's

11
11      objection.
        objection.

12
12                          But we
                            But we can
                                   can deal
                                       deal with it after
                                            with it after the
                                                          the
13
13      deposition.
        deposition.

14
14                          That -- my
                            That -- my question to you,
                                       question to you, I think,
                                                        I think,

15
15      that was
        that     not answered
             was not answered yet
                              yet was:
                                  was:                 Why
                                                       Why did
                                                           did you
                                                               you watch
                                                                   watch

16
16      the Netflix
        the Netflix documentary
                    documentary Heroin(e)?
                                Heroin(e)?
17
17            A.
              A.        Well,
                        Well, I
                              I rewatched it, and
                                rewatched it, and I
                                                  I did so because
                                                    did so because

18
18      it is
        it is --
              -- because
                 because I
                         I recalled from the
                           recalled from the first
                                             first time
                                                   time
19
19      that I
        that I watched it that
               watched it that it's
                               it's a
                                    a --
                                      -- you
                                         you know, it's a
                                             know, it's a
20
20      -- it's
        -- it's one
                one compelling
                    compelling window through which
                               window through       to
                                              which to

21
21      understand the way
        understand the     that the
                       way that the opioid
                                    opioid epidemic
                                           epidemic has
                                                    has --

22
22      has ripped this
        has ripped this rural
                        rural Appalachian
                              Appalachian community
                                          community apart,
                                                    apart,
23
23      and so
        and so I felt that
               I felt that it
                           it would be helpful
                              would be         to have
                                       helpful to      that
                                                  have that

24
24      top of
        top of mind
               mind as
                    as I -- as
                       I -- as I
                               I have
                                 have conversation and --
                                      conversation and --


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 39 of 439 PageID #: 36525



                                                                  Page 38
                                                                  Page 38

 1
 1      with
        with you.
             you.

 2
 2            Q.
              Q.        Doctor Alexander, I
                        Doctor Alexander,   think you
                                          I think     indicated
                                                  you indicated

 3
 3      earlier you
        earlier     spent 75
                you spent 75 hours total for
                             hours total for your time on
                                             your time on

 4
 4      this particular
        this            case.
             particular case.          Is
                                       Is your -- is
                                          your -- is your
                                                     your billing
                                                          billing

 5
 5      rate $900 an
        rate $900 an hour?
                     hour?

 6
 6            A.
              A.        Yes, it
                        Yes, it is.
                                is.
 7
 7            Q.
              Q.        So you
                        So     expect to
                           you expect to be
                                         be paid - if
                                            paid - if you
                                                      you haven't
                                                          haven't

 8
 8      been compensated
        been compensated yet - 900
                         yet -     times 75?
                               900 times 75?                Is that
                                                            Is that

 9
 9      right?
        right?

10
10            A.
              A.        Well,
                        Well, I'm
                              I'm not -- I'm
                                  not -- I'm not
                                             not paid -- I
                                                 paid -- I mean,
                                                           mean,

11
11      that payment
        that payment goes to Monument
                     goes to Monument Analytics.
                                      Analytics.                That
                                                                That

12
12      payment
        payment doesn't come directly
                doesn't come directly to
                                      to me.
                                         me.
13
13            Q.
              Q.        Understood.
                        Understood.   In terms of
                                      In terms of additional
                                                  additional work,
                                                             work,

14
14      sitting here
        sitting      today, do
                here today, do you
                               you plan on doing
                                   plan on       any
                                           doing any

15
15      additional work
        additional      in this
                   work in this case
                                case in
                                     in preparation for
                                        preparation for

16
16      trial?
        trial?

17
17            A.
              A.        I mean, I
                        I mean, I will
                                  will do
                                       do whatever
                                          whatever I'm
                                                   I'm asked to do
                                                       asked to do

18
18      by plaintiffs
        by            that is
           plaintiffs that is consistent
                              consistent with
                                         with what
                                              what I can do
                                                   I can do

19
19      and what
        and what I can offer.
                 I can offer.          So I'm sorry
                                       So I'm       that I
                                              sorry that   don't
                                                         I don't

20
20      have a direct
        have a direct answer
                      answer for
                             for you,
                                 you, but the bottom
                                      but the bottom line
                                                     line
21
21      is:
        is:    I'm
               I'm here to serve
                   here to serve the
                                 the courts and to
                                     courts and to serve
                                                   serve the
                                                         the
22
22      community and
        community and if
                      if I'm asked to
                         I'm asked to do more work,
                                      do more       if it
                                              work, if it
23
23      fits in
        fits in with
                with my family and
                     my family and my
                                   my professional
                                      professional needs
                                                   needs

24
24      and my
        and my work/life balance, I'm
               work/life balance, I'm happy to take
                                      happy to take that
                                                    that


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 40 of 439 PageID #: 36526



                                                                    Page 39
                                                                    Page 39

 1
 1      on.
        on.

 2
 2            Q.
              Q.        I
                        I guess -- let
                          guess -- let me
                                       me ask
                                          ask my question
                                              my question

 3
 3      differently.
        differently.         As of
                             As of this
                                   this day, this point
                                        day, this       in time,
                                                  point in time,
 4
 4      do
        do you
           you have any additional
               have any additional work on your
                                   work on your plate
                                                plate now,
                                                      now,

 5
 5      any action
        any action items
                   items that
                         that you need to
                              you need to address
                                          address before
                                                  before
 6
 6      trial?
        trial?

 7
 7                         MR. BURNETT:
                           MR. BURNETT:            And Doctor
                                                   And        Alexander,
                                                       Doctor Alexander,

 8
 8      when
        when you answer, you
             you answer, you know, answer only
                             know, answer only to
                                               to the
                                                  the
 9
 9      extent that
        extent that would not disclose,
                    would not disclose, you
                                        you know,
                                            know,

10
10      communications with
        communications with counsel or trial
                            counsel or trial strategy
                                             strategy or
                                                      or
11
11      anything like
        anything like that.
                      that.
12
12            A.
              A.        I
                        I do
                          do not.
                             not.     The answer to
                                      The answer to your
                                                    your question,
                                                         question,

13
13      Ms. Geist,
        Ms.        is that
            Geist, is that I do not.
                           I do not.

14
14            Q.
              Q.        Thank
                        Thank you.
                              you.      And you
                                        And     can put
                                            you can     Exhibit 1
                                                    put Exhibit   to
                                                                1 to

15
15      the side
        the      for now,
            side for now, Doctor Alexander.
                          Doctor Alexander.                    Thank
                                                               Thank you.
                                                                     you.

16
16            A.
              A.        Will
                        Will -- may
                                may I ask, just
                                    I ask, just a
                                                a point of order,
                                                  point of order,
17
17      will these be
        will these be shredded
                      shredded or
                               or should
                                  should I organize them
                                         I organize them
18
18      sort of
        sort of neatly in some
                neatly in some fashion?
                               fashion?
19
19            Q.
              Q.        You can --
                        You can -- you can toss
                                   you can toss it
                                                it on the floor.
                                                   on the floor.
20
20      Or you
        Or     could put
           you could put them
                         them in
                              in a
                                 a neat
                                   neat pile for --
                                        pile for -- for
                                                    for
21
21      Mr. Burnett.
        Mr. Burnett.         I think we
                             I think we have an official
                                        have an official copy
                                                         copy
22
22      given the
        given the Zoom
                  Zoom deposition,
                       deposition, which
                                   which makes things
                                         makes things

23
23      actually kind
        actually      of easy.
                 kind of easy.
24
24                         MR. BURNETT:
                           MR. BURNETT:            Although, I
                                                   Although, I would say
                                                               would say



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 41 of 439 PageID #: 36527



                                                                     Page 40
                                                                     Page 40

 1
 1      it's possible
        it's          that we'll
             possible that we'll go back to
                                 go back to exhibits,
                                            exhibits, so
                                                      so
 2
 2      you probably want
        you probably      to leave
                     want to leave them
                                   them in
                                        in a
                                           a stacked pile
                                             stacked pile

 3
 3      so that
        so that you can refer
                you can refer back
                              back during the deposition
                                   during the deposition as
                                                         as

 4
 4      needed.
        needed.

 5
 5                          THE
                            THE DEPONENT:
                                DEPONENT:       Okay, thank
                                                Okay, thank you.
                                                            you.

 6
 6            Q.
              Q.        Did
                        Did you
                            you review
                                review your
                                       your prior
                                            prior deposition
                                                  deposition

 7
 7      transcript to
        transcript to prepare
                      prepare for
                              for today?
                                  today?                    And when
                                                            And when I say
                                                                     I say

 8
 8      "prior deposition
        "prior deposition transcript,"
                          transcript," I'm talking about
                                       I'm talking about
 9
 9      the only
        the only other
                 other time
                       time you
                            you provided expert testimony
                                provided expert testimony
10
10      on behalf
        on        of plaintiffs
           behalf of            in the
                     plaintiffs in the opioids
                                       opioids litigation
                                               litigation
11
11      in the
        in the MDL
               MDL Ohio
                   Ohio case?
                        case?
12
12            A.
              A.        No, I
                        No, I did
                              did not.
                                  not.

13
13            Q.
              Q.        Doctor Alexander, you
                        Doctor Alexander,     can go
                                          you can    ahead and
                                                  go ahead and open
                                                               open
14
14      up
        up what
           what we
                we have marked as
                   have marked as Tab 2 or
                                  Tab 2 or Exhibit
                                           Exhibit 2,
                                                   2, and
                                                      and
15
15      this will
        this will be Exhibit 2
                  be Exhibit 2 to
                               to your deposition.
                                  your deposition.

16
16                          VIDEO
                            VIDEO TECH:
                                  TECH:     Exhibit 2
                                            Exhibit 2 has
                                                      has been
                                                          been

17
17      introduced on
        introduced on Exhibit
                      Exhibit Share.
                              Share.
18
18                  ALEXANDER DEPOSITION
                    ALEXANDER            EXHIBIT NO.
                              DEPOSITION EXHIBIT     2
                                                 NO. 2

19
19                          (Deposition transcript of
                            (Deposition transcript of G.
                                                      G. Caleb
                                                         Caleb

20
20                          Alexander, USDC,
                            Alexander, USDC, Northern
                                             Northern District of
                                                      District of

21
21                          Ohio, MDL
                            Ohio, MDL No. 2803 dated
                                      No. 2803       4-26-19 was
                                               dated 4-26-19 was

22
22                          marked for identification
                            marked for identification purposes as
                                                      purposes as

23
23                          Alexander Deposition
                            Alexander            Exhibit No.
                                      Deposition Exhibit     2.)
                                                         No. 2.)

24
24            A.
              A.        Okay, I
                        Okay, I have it in
                                have it in front
                                           front of
                                                 of me.
                                                    me.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 42 of 439 PageID #: 36528



                                                                  Page 41
                                                                  Page 41

 1
 1            Q.
              Q.        Great.
                        Great.    And just
                                  And just for
                                           for the
                                               the record,
                                                   record, Doctor
                                                           Doctor

 2
 2      Alexander, this
        Alexander, this is
                        is the
                           the transcript
                               transcript from
                                          from the
                                               the
 3
 3      deposition that you
        deposition that you provided in the
                            provided in the In
                                            In

 4
 4      Re:
        Re:    National Prescription Opiate
               National Prescription Opiate Litigation
                                            Litigation

 5
 5      pending in the
        pending in the Northern
                       Northern District of Ohio,
                                District of Ohio, and that
                                                  and that

 6
 6      deposition
        deposition was
                   was provided on April
                       provided on April 26,
                                         26, 2019.
                                             2019.
 7
 7                          Is this familiar
                            Is this familiar to
                                             to you,
                                                you, Doctor
                                                     Doctor

 8
 8      Alexander, this
        Alexander, this document,
                        document, this
                                  this transcript?
                                       transcript?
 9
 9            A.
              A.        I've --
                        I've -- yes,
                                yes, I've seen it
                                     I've seen it before.
                                                  before.          Again, I
                                                                   Again, I

10
10      did not look
        did not look at
                     at it
                        it recently, so it's
                           recently, so it's been,
                                             been, you
                                                   you

11
11      know,
        know, six
              six months,
                  months, nine
                          nine months, twelve months
                               months, twelve months since
                                                     since
12
12      I've looked at
        I've looked at it.
                       it.
13
13                          But yes,
                            But yes, I
                                     I do -- I
                                       do -- I have
                                               have seen this
                                                    seen this

14
14      before.
        before.

15
15            Q.
              Q.        Okay.
                        Okay.    And during
                                 And        this deposition,
                                     during this deposition, were
                                                             were you
                                                                  you

16
16      under
        under oath and you
              oath and     swore to
                       you swore to tell
                                    tell the
                                         the truth?
                                             truth?
17
17            A.
              A.        Of course,
                        Of course, yes.
                                   yes.

18
18            Q.
              Q.        And I
                        And   assume you
                            I assume     did that?
                                     you did that?
19
19            A.
              A.        Of course,
                        Of course, yes.
                                   yes.

20
20            Q.
              Q.        Now, did
                        Now, did you
                                 you have an opportunity
                                     have an opportunity to
                                                         to review
                                                            review
21
21      - what
        - what we call a
               we call a read and sign
                         read and sign -
                                       - of
                                         of your
                                            your deposition
                                                 deposition

22
22      transcript after
        transcript after the
                         the deposition
                             deposition was concluded?
                                        was concluded?

23
23            A.
              A.        Yes, I
                        Yes,   did.
                             I did.

24
24            Q.
              Q.        Okay.
                        Okay.    So you
                                 So     looked through
                                    you looked through it,
                                                       it, you
                                                           you made
                                                               made



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 43 of 439 PageID #: 36529



                                                                  Page 42
                                                                  Page 42

 1
 1      sure it
        sure it was free from
                was free from error
                              error and
                                    and then
                                        then you signed off
                                             you signed off
 2
 2      on it.
        on it.      Is that a
                    Is that a fair
                              fair summary?
                                   summary?

 3
 3            A.
              A.        Yes.
                        Yes.

 4
 4            Q.
              Q.        Okay.
                        Okay.     This is not
                                  This is     relevant really
                                          not relevant        to you,
                                                       really to you,

 5
 5      Doctor Alexander, but
        Doctor Alexander,     the parties
                          but the parties in
                                          in the
                                             the case
                                                 case
 6
 6      received instruction from
        received instruction from the
                                  the Court
                                      Court who is
                                            who is

 7
 7      presiding over the
        presiding over the West Virginia matter
                           West Virginia matter brought by
                                                brought by

 8
 8      Cabell
        Cabell County/City of Huntington
               County/City of Huntington that
                                         that we are not
                                              we are not to
                                                         to
 9
 9      engage in
        engage in what
                  what would be considered
                       would be considered duplicative
                                           duplicative

10
10      testimony.
        testimony.

11
11                             So in other
                               So in other words,
                                           words, we
                                                  we have
                                                     have received
                                                          received

12
12      instruction from
        instruction from the
                         the Court
                             Court that
                                   that we
                                        we are
                                           are not to,
                                               not to,

13
13      essentially, ask
        essentially, ask you the same
                         you the same questions that have
                                      questions that have

14
14      been asked
        been asked in
                   in the
                      the past.
                          past.

15
15                             So my question
                               So my question to
                                              to you is:
                                                 you is:       May
                                                               May I
                                                                   I rely
                                                                     rely

16
16      on your
        on your -- your responses and
                   your responses and answers in this
                                      answers in this
17
17      deposition transcript that
        deposition transcript that we've marked as
                                   we've marked    Exhibit
                                                as Exhibit

18
18      2 as
        2 as truthful
             truthful and
                      and accurate to the
                          accurate to the best
                                          best of
                                               of your
                                                  your

19
19      ability in
        ability in the
                   the case?
                       case?

20
20            A.
              A.        Well, only --
                        Well, only -- only at that
                                      only at that time.
                                                   time.          I mean,
                                                                  I mean,

21
21      this --
        this -- the
                the deposition,
                    deposition, it
                                it takes
                                   takes place
                                         place at
                                               at a
                                                  a moment
                                                    moment

22
22      in time,
        in time, and
                 and I -- in
                     I -- in my
                             my report,
                                report, I
                                        I make it clear
                                          make it clear

23
23      that I
        that I reserve
               reserve my
                       my right to update
                          right to update my opinions based
                                          my opinions based
24
24      on new
        on     information that
           new information that I may have.
                                I may have.



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 44 of 439 PageID #: 36530



                                                                  Page 43
                                                                  Page 43

 1
 1                          So it could
                            So it could well
                                        well be the case
                                             be the      that
                                                    case that

 2
 2      there are
        there are questions that I
                  questions that I was asked then
                                   was asked then that
                                                  that I
                                                       I

 3
 3      answered one
        answered one way that if
                     way that if asked
                                 asked again,
                                       again, I
                                              I would
                                                would

 4
 4      answer another.
        answer another.
 5
 5                          But in
                            But in all
                                   all cases,
                                       cases, I'll answer to
                                              I'll answer to the
                                                             the
 6
 6      best of
        best of my ability and
                my ability and I'll answer truthfully
                               I'll answer truthfully and
                                                      and
 7
 7      I'll answer as
        I'll answer as a
                       a practicing internist and
                         practicing internist and
 8
 8      epidemiologist and
        epidemiologist and public
                           public health expert.
                                  health expert.

 9
 9            Q.
              Q.        Now, this
                        Now, this deposition
                                  deposition that
                                             that you
                                                  you provided in
                                                      provided in

10
10      the Ohio
        the Ohio case
                 case was
                      was about a year
                          about a      and a
                                  year and a half
                                             half ago,
                                                  ago,

11
11      April 26,
        April     2019.
              26, 2019.         Is that right?
                                Is that right?

12
12            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
13
13            Q.
              Q.        And if
                        And if you look with
                               you look with me,
                                             me, Doctor Alexander,
                                                 Doctor Alexander,

14
14      at some
        at some of
                of what
                   what I
                        I will
                          will call general questions
                               call general           -- I
                                            questions -- I

15
15      just want
        just      to give
             want to give you a sense
                          you a sense of
                                      of what I'm referring
                                         what I'm referring

16
16      to.
        to.    Starting on
               Starting on page 24 and
                           page 24 and going through really
                                       going through really

17
17      page
        page 36, these appear
             36, these appear to
                              to me to be
                                 me to be general
                                          general questions
                                                  questions

18
18      relating to your
        relating to your views
                         views as a physician
                               as a physician regarding
                                              regarding the
                                                        the
19
19      treatment of
        treatment of chronic pain with
                     chronic pain      opioids and
                                  with opioids and the
                                                   the
20
20      obligations of
        obligations of a
                       a physician
                         physician with
                                   with respect to
                                        respect to

21
21      prescription
        prescription medications.
                     medications.

22
22                          Do
                            Do you
                               you want to just
                                   want to just flip
                                                flip through
                                                     through pages
                                                             pages

23
23      24 to
        24 to 36 for me
              36 for    briefly and
                     me briefly and just
                                    just let
                                         let me
                                             me know if I
                                                know if I

24
24      can rely
        can rely on
                 on the
                    the testimony
                        testimony that
                                  that you
                                       you provided about a
                                           provided about a


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 45 of 439 PageID #: 36531



                                                                    Page 44
                                                                    Page 44

 1
 1      year and a
        year and a half ago in
                   half ago in the
                               the MDL
                                   MDL case?
                                       case?
 2
 2            A.
              A.        Well,
                        Well, I'm -- I'm
                              I'm -- I'm happy to look
                                         happy to look at the
                                                       at the

 3
 3      pages, but unless
        pages, but unless I spend a
                          I spend a --
                                    -- so
                                       so I'm
                                          I'm happy to do
                                              happy to do

 4
 4      so, but
        so, but unless
                unless I spend a
                       I spend   significant amount
                               a significant amount of
                                                    of time
                                                       time
 5
 5      -- I
        --   mean, I
           I mean,   -- I
                   I -- I will
                          will want to look
                               want to look carefully
                                            carefully at
                                                      at
 6
 6      each question
        each          if indeed
             question if indeed we're trying to
                                we're trying to confirm
                                                confirm

 7
 7      that my
        that my views on any
                views on any given
                             given question
                                   question haven't
                                            haven't

 8
 8      changed.
        changed.

 9
 9                          But let
                            But let me
                                    me --
                                       -- just
                                          just give
                                               give me
                                                    me a
                                                       a minute,
                                                         minute,

10
10      please, and let
        please, and let me
                        me see
                           see whether
                               whether I can give
                                       I can give you some
                                                  you some

11
11      sort of
        sort of global sense that
                global sense that my
                                  my feelings
                                     feelings are
                                              are the
                                                  the same
                                                      same
12
12      and my
        and my answers
               answers would be the
                       would be the same.
                                    same.
13
13                          So --
                            So --

14
14            Q.
              Q.        Let me
                        Let    -- Doctor
                            me --        Alexander, let
                                  Doctor Alexander, let me
                                                        me
15
15      interrupt you
        interrupt     for one
                  you for one minute.
                              minute.                   I don't want
                                                        I don't      to
                                                                want to

16
16      waste time, because
        waste time, because we
                            we have a lot
                               have a lot to
                                          to get through
                                             get through

17
17      today.
        today.

18
18            A.
              A.        Okay.
                        Okay.

19
19            Q.
              Q.        So let
                        So let me
                               me ask
                                  ask it
                                      it this
                                         this way --
                                              way --

20
20            A.
              A.        Okay.
                        Okay.

21
21            Q.
              Q.        -- on
                        -- on April
                              April 26,
                                    26, 2019
                                        2019 when
                                             when you
                                                  you provided this
                                                      provided this

22
22      deposition,
        deposition, you did so
                    you did    truthfully and
                            so truthfully and you
                                              you were
                                                  were

23
23      under oath, and
        under oath, and at
                        at that
                           that moment
                                moment in
                                       in time,
                                          time, you
                                                you were
                                                    were

24
24      providing answers accurately,
        providing answers             truthfully to
                          accurately, truthfully to the
                                                    the


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                     888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 46 of 439 PageID #: 36532



                                                                    Page 45
                                                                    Page 45

 1
 1      best of
        best of your ability on
                your ability on that
                                that date.
                                     date.                   Correct?
                                                             Correct?

 2
 2            A.
              A.        Absolutely.
                        Absolutely.

 3
 3            Q.
              Q.        Okay.
                        Okay.   So I
                                So   am going
                                   I am       to set
                                        going to set this
                                                     this aside,
                                                          aside,

 4
 4      because I
        because   am cognizant
                I am cognizant of the judge's
                               of the judge's ruling,
                                              ruling, so
                                                      so I
                                                         I

 5
 5      don't
        don't want to go
              want to go through
                         through the
                                 the same
                                     same questions
                                          questions with
                                                    with

 6
 6      you again today,
        you again today, because
                         because I think that's
                                 I think that's contrary to
                                                contrary to

 7
 7      the --
        the -- to
               to the
                  the order.
                      order.
 8
 8            A.
              A.        Okay.
                        Okay.

 9
 9                          MR. BURNETT:
                            MR. BURNETT:       Counsel, let me
                                               Counsel, let    just
                                                            me just

10
10      interject also
        interject also that
                       that you asked him
                            you asked     to look
                                      him to look at
                                                  at

11
11      questions starting at
        questions starting at page 24.
                              page 24.                  24, line
                                                        24, line 10 to 12,
                                                                 10 to 12,

12
12      makes exclusive
        makes exclusive reference
                        reference to
                                  to some
                                     some accounting
                                          accounting in
                                                     in
13
13      Cuyahoga County, so
        Cuyahoga County, so that's
                            that's consistent
                                   consistent with
                                              with what
                                                   what he
                                                        he

14
14      said, which
        said,       is that,
              which is that, you
                             you know, it would
                                 know, it would depend
                                                depend on
                                                       on

15
15      that point
        that       in time
             point in time and
                           and it
                               it would
                                  would depend on the
                                        depend on the
16
16      content.
        content.

17
17                          So
                            So you
                               you can't ask him
                                   can't ask him whether
                                                 whether questions
                                                         questions

18
18      that were
        that      about Ohio
             were about Ohio would apply equally
                             would apply equally to
                                                 to West
                                                    West

19
19      Virginia.
        Virginia.

20
20                          MS. GEIST:
                            MS. GEIST:      Well, all right.
                                            Well, all right.

21
21            Q.
              Q.        So with
                        So      that instruction,
                           with that instruction, Counsel -- Doctor
                                                  Counsel -- Doctor

22
22      Alexander, let's
        Alexander, let's take
                         take a
                              a look
                                look at
                                     at this
                                        this transcript.
                                             transcript.
23
23            A.
              A.        Okay.
                        Okay.

24
24            Q.
              Q.        Beginning on
                        Beginning on twenty
                                     twenty --
                                            -- page 24, there's
                                               page 24, there's


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 47 of 439 PageID #: 36533



                                                                      Page 46
                                                                      Page 46

 1
 1      some general
        some general questions
                     questions relating to your
                               relating to your agreement
                                                agreement

 2
 2      that chronic
        that chronic pain is a
                     pain is a serious medical condition.
                               serious medical condition.

 3
 3      That's the first
        That's the first question.
                         question.               And then
                                                 And then there
                                                          there are
                                                                are some
                                                                    some

 4
 4      questions that are
        questions that are general
                           general and
                                   and then
                                       then there
                                            there are some
                                                  are some

 5
 5      questions that are
        questions that are specific
                           specific to
                                    to Summit
                                       Summit County/
                                              County/

 6
 6      Cuyahoga County, Ohio.
        Cuyahoga County, Ohio.            So --
                                          So --
 7
 7            A.
              A.        I'm sorry
                        I'm sorry to
                                  to interrupt.
                                     interrupt.              One question.
                                                             One question.   So
                                                                             So

 8
 8      I see four
        I see four small
                   small pages
                         pages on the piece
                               on the       of paper,
                                      piece of        but
                                               paper, but

 9
 9      then the
        then the piece
                 piece of
                       of paper
                          paper has a separate
                                has a separate page.
                                               page.

10
10                          So
                            So when
                               when you say "page
                                    you say "page 24,"
                                                  24," are
                                                       are you
                                                           you

11
11      referring to at
        referring to at the
                        the bottom of the
                            bottom of the document,
                                          document, page
                                                    page

12
12      24, or
        24, or are
               are you
                   you referring to one
                       referring to one of
                                        of those
                                           those four
                                                 four
13
13      quadrants
        quadrants where there's four
                  where there's four pages
                                     pages on a given
                                           on a given piece
                                                      piece

14
14      of paper?
        of paper?

15
15            Q.
              Q.        One of
                        One of the
                               the four
                                   four quadrants.
                                        quadrants.

16
16            A.
              A.        Okay.
                        Okay.   So page
                                So      24 begins
                                   page 24        - just
                                           begins - just to
                                                         to be
                                                            be

17
17      clear; perhaps
        clear; perhaps it
                       it could be displayed
                          could be           - with
                                   displayed -      "Yes, I
                                               with "Yes, I

18
18      am."
        am."       Is that correct?
                   Is that correct?       "So let's
                                          "So let's see
                                                    see if
                                                        if there
                                                           there are
                                                                 are

19
19      some things
        some things we
                    we can actually agree
                       can actually agree on."
                                          on."
20
20            Q.
              Q.        That is correct.
                        That is correct.       This is what
                                               This is what we call a
                                                            we call a
21
21      mini script
        mini script --
                    --
22
22            A.
              A.        Okay.
                        Okay.

23
23            Q.
              Q.        -- it's
                        -- it's more
                                more green and environmentally
                                     green and environmentally
24
24      better --
        better



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                    888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 48 of 439 PageID #: 36534



                                                                  Page 47
                                                                  Page 47

 1
 1            A.
              A.        Gotcha.
                        Gotcha.

 2
 2            Q.
              Q.        -- to
                        -- to not
                              not have so many
                                  have so many pages.
                                               pages.          So
                                                               So page 24,
                                                                  page 24,

 3
 3      Doctor Alexander, on
        Doctor Alexander,    April 26,
                          on April 26, 2019,
                                       2019, you
                                             you were
                                                 were

 4
 4      asked, "Do
        asked, "Do you agree that
                   you agree that chronic
                                  chronic pain affects
                                          pain affects

 5
 5      people in Summit
        people in Summit County, Ohio and
                         County, Ohio and Cuyahoga
                                          Cuyahoga County,
                                                   County,

 6
 6      Ohio" at
        Ohio"    Line 10
              at Line    through 12,
                      10 through     and you
                                 12, and     answered, "I
                                         you answered, "I
 7
 7      do."
        do."

 8
 8                          Do
                            Do you
                               you see that?
                                   see that?

 9
 9            A.
              A.        Yes, I
                        Yes,   do.
                             I do.

10
10            Q.
              Q.        Okay.
                        Okay.     Do
                                  Do you
                                     you agree that chronic
                                         agree that chronic pain
                                                            pain

11
11      affects people
        affects        in Cabell
                people in Cabell County and in
                                 County and in the
                                               the City of
                                                   City of

12
12      Huntington?
        Huntington?

13
13            A.
              A.        Yes, I
                        Yes,   do.
                             I do.

14
14            Q.
              Q.        For
                        For now,
                            now, you
                                 you can put the
                                     can put the transcript
                                                 transcript aside,
                                                            aside,
15
15      Doctor Alexander.
        Doctor Alexander.            We
                                     We might
                                        might have to go
                                              have to go back to it.
                                                         back to it.
16
16            A.
              A.        Of course,
                        Of course, of
                                   of course.
                                      course.

17
17            Q.
              Q.        So if
                        So if you could just
                              you could just put it aside.
                                             put it aside.           Thank
                                                                     Thank

18
18      you.
        you.

19
19            A.
              A.        Yeah.
                        Yeah.

20
20            Q.
              Q.        Why
                        Why don't
                            don't we
                                  we now,
                                     now, Doctor Alexander, take
                                          Doctor Alexander, take a
                                                                 a
21
21      look at
        look at your expert report
                your expert        and some
                            report and some of
                                            of the
                                               the
22
22      accompanying attachments
        accompanying attachments that
                                 that you
                                      you provided
                                          provided with
                                                   with

23
23      your
        your report?
             report?

24
24                          So
                            So you
                               you can open up
                                   can open    Envelope 4.
                                            up Envelope 4.


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 49 of 439 PageID #: 36535



                                                                   Page 48
                                                                   Page 48

 1
 1            A.
              A.        Okay.
                        Okay.

 2
 2            Q.
              Q.        And then
                        And then I
                                 I might go ahead
                                   might go ahead --
                                                  -- while
                                                     while you're
                                                           you're

 3
 3      getting that envelope
        getting that envelope out
                              out of
                                  of the
                                     the box,
                                         box, Doctor
                                              Doctor

 4
 4      Alexander, and
        Alexander, and take
                       take out
                            out 5,
                                5, Tab 5 or
                                   Tab 5 or Exhibit
                                            Exhibit 5,
                                                    5, and
                                                       and

 5
 5      then Tab
        then     7 or
             Tab 7 or Exhibit
                      Exhibit 7.
                              7.

 6
 6                          MR. BURNETT:
                            MR. BURNETT:      They're
                                              They're all tabs, not
                                                      all tabs, not
 7
 7      exhibits.
        exhibits.

 8
 8                          MS. GEIST:
                            MS. GEIST:     Yeah,
                                           Yeah, well, sorry.
                                                 well, sorry.

 9
 9      They're
        They're going to be
                going to be marked as exhibits
                            marked as exhibits according
                                               according to
                                                         to
10
10      the tab
        the tab numbers.
                numbers.

11
11                          MR. BURNETT:
                            MR. BURNETT:      Oh, okay.
                                              Oh, okay.
12
12                          VIDEO
                            VIDEO TECH:
                                  TECH:     Exhibits --
                                            Exhibits -- Tabs 4, 5
                                                        Tabs 4, 5 and
                                                                  and
13
13      7 have
        7      been marked
          have been marked as
                           as Exhibits
                              Exhibits 4,
                                       4, 5
                                          5 and
                                            and 7?
                                                7?

14
14                          MS. GEIST:
                            MS. GEIST:     Thank
                                           Thank you,
                                                 you, John.
                                                      John.

15
15          ALEXANDER DEPOSITION
            ALEXANDER            EXHIBIT NOS.
                      DEPOSITION EXHIBIT NOS. 4, 5 and
                                              4, 5 and 7
                                                       7

16
16                          ("Abatement Plan for
                            ("Abatement Plan for Addressing
                                                 Addressing the
                                                            the
17
17                          Opioid Crisis
                            Opioid        in Cabell
                                   Crisis in Cabell County and the
                                                    County and the
18
18                          City of Huntington,"
                            City of Huntington," Expert
                                                 Expert Report
                                                        Report of
                                                               of
19
19                          G. Caleb Alexander,
                            G. Caleb Alexander, MD,
                                                MD, MS
                                                    MS dated
                                                       dated

20
20                          8-3-20; Expert Witness
                            8-3-20; Expert         Report of
                                           Witness Report of G.
                                                             G.

21
21                          Caleb Alexander, MD,
                            Caleb Alexander, MD, MS,
                                                 MS, Appendix
                                                     Appendix A
                                                              A -

22
22                          Johns Hopkins Report:
                            Johns Hopkins Report:           "From Evidence
                                                            "From Evidence
23
23                          to Impact"
                            to Impact" and
                                       and Expert
                                           Expert Witness Report
                                                  Witness Report

24
24                          of G.
                            of G. Caleb Alexander, MD,
                                  Caleb Alexander, MD, MS,
                                                       MS,



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 50 of 439 PageID #: 36536



                                                                  Page 49
                                                                  Page 49

 1
 1                          Appendix C
                            Appendix   - List
                                     C - List of
                                              of sources
                                                 sources that
                                                         that were
                                                              were

 2
 2                          consulted
                            consulted was
                                      was marked for
                                          marked for

 3
 3                          identification purposes
                            identification purposes as
                                                    as Alexander
                                                       Alexander

 4
 4                          Deposition Exhibit Nos.
                            Deposition Exhibit Nos. 4,-- 5 and
                                                    4,-- 5 and 7.)
                                                               7.)
 5
 5            A.
              A.        Okay, I
                        Okay, I have those available.
                                have those available.
 6
 6            Q.
              Q.        Okay.
                        Okay.   Great.
                                Great.    Let's go
                                          Let's    ahead, Doctor
                                                go ahead, Doctor

 7
 7      Alexander, and
        Alexander, and take
                       take a look at
                            a look at Exhibit
                                      Exhibit 4,
                                              4, which is
                                                 which is

 8
 8      entitled "Abatement
        entitled "Abatement Plan
                            Plan for
                                 for Addressing
                                     Addressing the
                                                the Opioid
                                                    Opioid
 9
 9      Crisis in Cabell
        Crisis in Cabell County and the
                         County and the City of Huntington"
                                        City of Huntington"

10
10      dated August 3rd,
        dated August 3rd, 2020, for the
                          2020, for the record.
                                        record.

11
11                          And can
                            And can you just identify
                                    you just identify this,
                                                      this, Doctor
                                                            Doctor

12
12      Alexander, as
        Alexander, as your expert report
                      your expert report in
                                         in the
                                            the case?
                                                case?

13
13            A.
              A.        Yes, it
                        Yes, it is
                                is my expert report.
                                   my expert report.

14
14            Q.
              Q.        Okay.
                        Okay.   And do
                                And do you
                                       you need to make
                                           need to make any
                                                        any changes,
                                                            changes,

15
15      revisions or updates
        revisions or         to this
                     updates to this expert
                                     expert report?
                                            report?

16
16            A.
              A.        No, but
                        No,     thank you
                            but thank     for the
                                      you for the question -- or
                                                  question -- or

17
17      opportunity.
        opportunity.        But I
                            But I do
                                  do not.
                                     not.

18
18            Q.
              Q.        And does
                        And      this expert
                            does this expert report
                                             report provide a
                                                    provide a

19
19      complete list
        complete list of
                      of all
                         all of
                             of the
                                the opinions
                                    opinions you intend to
                                             you intend to
20
20      offer on
        offer    behalf of
              on behalf of plaintiffs
                           plaintiffs in
                                      in this
                                         this case?
                                              case?
21
21            A.
              A.        Yes, it
                        Yes, it does.
                                does.     I mean, barring
                                          I mean, barring something
                                                          something

22
22      that there
        that there was agreement --
                   was agreement -- again,
                                    again, I
                                           I will follow
                                             will follow

23
23      the instructions
        the instructions of
                         of the
                            the judge
                                judge and of the
                                      and of the Court.
                                                 Court.                   So
                                                                          So

24
24      if I
        if I were asked to
             were asked to do
                           do something
                              something by the judge,
                                        by the judge, I'm
                                                      I'm



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 51 of 439 PageID #: 36537



                                                                  Page 50
                                                                  Page 50

 1
 1      happy to try
        happy to try to
                     to be
                        be of
                           of service
                              service any
                                      any way that I
                                          way that   can.
                                                   I can.

 2
 2                          But --
                            But -- but this report
                                   but this        is otherwise
                                            report is otherwise
 3
 3      complete.
        complete.

 4
 4                          MR. BURNETT:
                            MR. BURNETT:      And I
                                              And I will note that
                                                    will note that the
                                                                   the
 5
 5      report contains a
        report contains a number of appendices
                          number of appendices and
                                               and
 6
 6      materials considered,
        materials considered, which
                              which were served on
                                    were served    counsel
                                                on counsel

 7
 7      that are
        that are not
                 not included
                     included within this 125
                              within this     page
                                          125 page

 8
 8      document.
        document.

 9
 9                          MS. GEIST:
                            MS. GEIST:     Yep.
                                           Yep.      No,
                                                     No, I'm
                                                         I'm going to get
                                                             going to get

10
10      to that.
        to that.         Thank
                         Thank you.
                               you.

11
11            Q.
              Q.        But in
                        But in other
                               other words,
                                     words, Doctor Alexander, if
                                            Doctor Alexander, if
12
12      counsel for
        counsel for the
                    the defendants
                        defendants in
                                   in this
                                      this case
                                           case would like
                                                would like

13
13      to know,
        to know, what is Doctor
                 what is        Alexander going
                         Doctor Alexander       to testify
                                          going to testify
14
14      about, what
        about,      opinions are
               what opinions are you
                                 you going to offer
                                     going to offer in
                                                    in the
                                                       the
15
15      case, we
        case, we will be able
                 will be able to
                              to find
                                 find them
                                      them here
                                           here in this
                                                in this

16
16      report and in
        report and in the
                      the attachments to the
                          attachments to the report.
                                             report.                  Is
                                                                      Is

17
17      that fair?
        that fair?
18
18            A.
              A.        Yes, it
                        Yes, it is.
                                is.   Again, reserving
                                      Again,           any requests
                                             reserving any requests

19
19      that the
        that the judge
                 judge may make of
                       may make of me
                                   me or that parties
                                      or that parties may
                                                      may

20
20      agree to
        agree to otherwise,
                 otherwise, this
                            this report and the
                                 report and the materials
                                                materials

21
21      that Mr.
        that Mr. Burnett
                 Burnett mentioned
                         mentioned that
                                   that accompany
                                        accompany it
                                                  it
22
22      represent the totality
        represent the totality of my opinions
                               of my opinions in
                                              in the
                                                 the case.
                                                     case.
23
23            Q.
              Q.        Now, I
                        Now,   noticed, Doctor
                             I noticed,        Alexander, if
                                        Doctor Alexander, if you
                                                             you

24
24      look at
        look at page
                page 3 of your
                     3 of your report, the first
                               report, the first paragraph,
                                                 paragraph,



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 52 of 439 PageID #: 36538



                                                                  Page 51
                                                                  Page 51

 1
 1      sort of
        sort of in
                in the
                   the middle of that
                       middle of that paragraph,
                                      paragraph, you
                                                 you write,
                                                     write,

 2
 2      "I have
        "I have been asked to
                been asked to discuss
                              discuss ways to abate
                                      ways to abate or
                                                    or
 3
 3      reduce the harms
        reduce the       caused by
                   harms caused by the
                                   the oversupply
                                       oversupply of
                                                  of
 4
 4      opioids into
        opioids into the
                     the Community," and "the
                         Community," and "the Community"
                                              Community"

 5
 5      refers to Cabell
        refers to Cabell County/City of Huntington;
                         County/City of             is that
                                        Huntington; is that
 6
 6      correct?
        correct?

 7
 7            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
 8
 8            Q.
              Q.        Do
                        Do you intend to
                           you intend to offer
                                         offer any
                                               any opinions
                                                   opinions in
                                                            in this
                                                               this
 9
 9      case regarding
        case regarding causation?
                       causation?             In other words,
                                              In other words, who
                                                              who or
                                                                  or

10
10      what caused or
        what caused or contributed to the
                       contributed to the opioid
                                          opioid epidemic
                                                 epidemic
11
11      in Cabell
        in Cabell County/Huntington.
                  County/Huntington.

12
12            A.
              A.        I
                        I was
                          was not asked to
                              not asked to focus
                                           focus on
                                                 on lines
                                                    lines of
                                                          of
13
13      causation, no.
        causation, no.
14
14                          I
                            I was asked to
                              was asked to focus
                                           focus on
                                                 on evidence-based
                                                    evidence-based
15
15      solutions to
        solutions to abate
                     abate the
                           the opioid epidemic.
                               opioid epidemic.

16
16            Q.
              Q.        So you
                        So     don't have
                           you don't      any opinions
                                     have any opinions in the case,
                                                       in the case,

17
17      and at
        and at trial
               trial you
                     you don't intend to
                         don't intend to say
                                         say to
                                             to the
                                                the judge,
                                                    judge,
18
18      "Well, in
        "Well, in my opinion, I
                  my opinion,   think that
                              I think that there
                                           there were
                                                 were

19
19      certain parties
        certain parties who
                        who caused or contributed"
                            caused or              and list
                                      contributed" and list
20
20      them out.
        them out.         You will
                          You will not
                                   not do that, correct?
                                       do that, correct?
21
21                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

22
22            A.
              A.        Well,
                        Well, I mean, indirectly,
                              I mean, indirectly, I suppose.
                                                  I suppose.           I
                                                                       I

23
23      mean, if
        mean, if you
                 you consider a community
                     consider a community that
                                          that had,
                                               had, I
                                                    I

24
24      believe -
        believe - what - 40
                  what - 40 million prescriptions for
                            million prescriptions for


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 53 of 439 PageID #: 36539



                                                                  Page 52
                                                                  Page 52

 1
 1      opioids in
        opioids in a
                   a given
                     given year that were
                           year that      enough to
                                     were enough to supply
                                                    supply
 2
 2      every adult
        every adult with
                    with 400 tablets, I
                         400 tablets, I mean, implicitly,
                                        mean, implicitly,

 3
 3      when
        when I design an
             I design an abatement
                         abatement program, there is
                                   program, there is
 4
 4      implicitly some
        implicitly some notion
                        notion about
                               about what caused the
                                     what caused the
 5
 5      epidemic.
        epidemic.

 6
 6                          Otherwise, I
                            Otherwise, I wouldn't
                                         wouldn't have, as part
                                                  have, as      of
                                                           part of

 7
 7      my abatement
        my abatement plan, interventions targeting
                     plan, interventions targeting the
                                                   the
 8
 8      oversupply of
        oversupply of opioids,
                      opioids, for
                               for example.
                                   example.
 9
 9                          So
                            So I
                               I suppose that --
                                 suppose that -- that,
                                                 that, again,
                                                       again,

10
10      implicitly there's
        implicitly there's some
                           some discussion
                                discussion about cause, and
                                           about cause, and
11
11      I
        I would also say
          would also say that
                         that if
                              if the
                                 the judge
                                     judge asks
                                           asks me a
                                                me a

12
12      question, I'm
        question,     not going
                  I'm not       to decline
                          going to         to answer
                                   decline to answer it.
                                                     it.
13
13                          But with
                            But      that being
                                with that       said, my
                                          being said, my report is
                                                         report is

14
14      not about how
        not about how we
                      we got
                         got here; it's about
                             here; it's about where
                                              where we
                                                    we go
                                                       go

15
15      going forward.
        going forward.

16
16            Q.
              Q.        And that
                        And that is
                                 is how
                                    how I
                                        I read
                                          read your
                                               your report
                                                    report as
                                                           as well.
                                                              well.

17
17      So I'm
        So     going to
           I'm going to ask
                        ask you a follow-up
                            you a follow-up question or
                                            question or

18
18      two.
        two.       You
                   You do
                       do not
                          not have a sentence
                              have a sentence in
                                              in your
                                                 your report
                                                      report

19
19      that identifies
        that identifies who or what
                        who or      contributed or
                               what contributed    caused
                                                or caused

20
20      what
        what you refer to
             you refer to as an oversupply
                          as an oversupply of opioids into
                                           of opioids into
21
21      the Cabell
        the Cabell County/Huntington
                   County/Huntington community.
                                     community.
22
22                          MR. BURNETT:
                            MR. BURNETT:      Counsel,
                                              Counsel, I'm
                                                       I'm going to
                                                           going to

23
23      object on
        object on two
                  two grounds.
                      grounds.           First of all,
                                         First of all, his
                                                       his report
                                                           report

24
24      does
        does refer to oversupply,
             refer to oversupply, not
                                  not just
                                      just in
                                           in Paragraph
                                              Paragraph 1.
                                                        1.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 54 of 439 PageID #: 36540



                                                                  Page 53
                                                                  Page 53

 1
 1                          And number
                            And        2, it's
                                number 2, it's not fair to
                                               not fair to ask
                                                           ask him
                                                               him

 2
 2      in a
        in a 125 page line
             125 page line document
                           document if
                                    if he
                                       he refers to a
                                          refers to a

 3
 3      specific point
        specific point in
                       in a specific sentence.
                          a specific sentence.
 4
 4                          You
                            You know,
                                know, we can review
                                      we can        the whole
                                             review the       tran
                                                        whole tran

 5
 5      -- the
        -- the whole
               whole report if we
                     report if    need to
                               we need to to
                                          to confirm that,
                                             confirm that,

 6
 6      but I
        but   object.
            I object.

 7
 7      BY MS.
        BY MS. GEIST:
               GEIST:

 8
 8            Q.
              Q.        Can
                        Can you answer my
                            you answer my question,
                                          question, Doctor
                                                    Doctor

 9
 9      Alexander?
        Alexander?

10
10            A.
              A.        Well actually, my
                        Well actually, my reply
                                          reply was
                                                was going to be
                                                    going to be not
                                                                not

11
11      dissimilar from Mr.
        dissimilar from Mr. Burnett's
                            Burnett's second
                                      second point,
                                             point, which
                                                    which

12
12      is that
        is that this
                this is
                     is a
                        a long
                          long report
                               report and it discusses
                                      and it discusses

13
13      many, many
        many,      different matters,
              many different matters, and so if
                                      and so if you ask
                                                you ask

14
14      your
        your question again, I'll
             question again, I'll try.
                                  try.
15
15                         But if
                           But if the
                                  the question is about
                                      question is about whether
                                                        whether

16
16      my report
        my report has other --
                  has other -- whether elsewhere in
                               whether elsewhere in my
                                                    my

17
17      report
        report I discuss the
               I discuss the genesis
                             genesis of
                                     of the
                                        the opioid
                                            opioid
18
18      epidemic, the
        epidemic, the answer
                      answer is,
                             is, I
                                 I believe that I
                                   believe that I do in
                                                  do in

19
19      many places,
        many places, and
                     and I'd be happy
                         I'd be       to review
                                happy to review those
                                                those
20
20      statements with
        statements with you and we
                        you and we could discuss them
                                   could discuss them and
                                                      and
21
21      the evidentiary
        the evidentiary basis
                        basis for
                              for them
                                  them if
                                       if that's
                                          that's helpful to
                                                 helpful to

22
22      do so.
        do so.

23
23            Q.
              Q.        Let me
                        Let    ask it
                            me ask it --
                                      -- ask
                                         ask it
                                             it this
                                                this way:
                                                     way:          In
                                                                   In your
                                                                      your

24
24      deposition in the
        deposition in the MDL
                          MDL in
                              in Ohio,
                                 Ohio, you
                                       you were
                                           were asked
                                                asked



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 55 of 439 PageID #: 36541



                                                                  Page 54
                                                                  Page 54

 1
 1      whether
        whether you
                you were
                    were going to provide
                         going to provide opinions,
                                          opinions, expert
                                                    expert
 2
 2      opinions, to
        opinions, to a
                     a reasonable degree of
                       reasonable degree of medical
                                            medical
 3
 3      professional
        professional certainty
                     certainty as to causation,
                               as to causation, meaning
                                                meaning who
                                                        who

 4
 4      caused or
        caused or contributed
                  contributed to
                              to the
                                 the oversupply
                                     oversupply of opioids
                                                of opioids

 5
 5      from your
        from your perspective.
                  perspective.

 6
 6                          And your
                            And      answer there
                                your answer there was
                                                  was you
                                                      you were
                                                          were not
                                                               not

 7
 7      going to do
        going to do that.
                    that.         Do
                                  Do you recall that?
                                     you recall that?
 8
 8            A.
              A.        Well,
                        Well, I
                              I don't
                                don't recall
                                      recall my specific answer,
                                             my specific answer,

 9
 9      but I
        but I wouldn't
              wouldn't be
                       be surprised if I
                          surprised if   said "No,"
                                       I said "No,"
10
10      although I
        although   may well
                 I may      also have
                       well also have said - and
                                      said - and I'm sure
                                                 I'm sure

11
11      that I
        that   said somewhere
             I said somewhere in
                              in my deposition -
                                 my deposition - that
                                                 that I
                                                      I

12
12      will speak to
        will speak to whatever
                      whatever matters
                               matters I am requested
                                       I am           to
                                            requested to

13
13      speak to
        speak to where there's agreement
                 where there's           that I
                               agreement that I should
                                                should do
                                                       do

14
14      so or
        so or where the judge
              where the judge requests it.
                              requests it.

15
15                          So
                            So I
                               I certainly
                                 certainly kind of caveat
                                           kind of caveat out
                                                          out that
                                                              that
16
16      I'm
        I'm here to serve
            here to serve and that I'm
                          and that I'm here to provide
                                       here to provide my
                                                       my

17
17      best expertise
        best expertise as
                       as a
                          a practicing internist and
                            practicing internist and as
                                                     as an
                                                        an
18
18      epidemiologist.
        epidemiologist.

19
19                          And again,
                            And again, you
                                       you know,
                                           know, my
                                                 my report isn't
                                                    report isn't

20
20      focused on
        focused on looking
                   looking backwards;
                           backwards; it's
                                      it's focused
                                           focused on
                                                   on
21
21      looking forwards.
        looking forwards.        But I
                                 But   think you
                                     I think you have to have
                                                 have to have

22
22      some sense
        some sense of
                   of where
                      where we've been if
                            we've been if you are designing
                                          you are designing

23
23      a plan
        a plan for
               for where
                   where we
                         we want to go.
                            want to go.
24
24            Q.
              Q.        And I
                        And I understand that, Doctor.
                              understand that, Doctor.         But some
                                                               But some


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 56 of 439 PageID #: 36542



                                                                   Page 55
                                                                   Page 55

 1
 1      sense of
        sense of where
                 where we've been is
                       we've been is not the same
                                     not the same as
                                                  as

 2
 2      offering an
        offering an opinion
                    opinion as
                            as an expert to
                               an expert to a
                                            a reasonable
                                              reasonable
 3
 3      degree of medical
        degree of medical or professional certainty
                          or professional certainty as to
                                                    as to

 4
 4      the causes
        the causes or
                   or contributing
                      contributing factors
                                   factors to
                                           to the
                                              the opioids
                                                  opioids
 5
 5      epidemic in
        epidemic in Cabell
                    Cabell County/Huntington.
                           County/Huntington.

 6
 6                          Do
                            Do you
                               you understand that?
                                   understand that?

 7
 7            A.
              A.        I mean, I
                        I mean,   do.
                                I do.    But I
                                         But   think there's
                                             I think there's a bit of
                                                             a bit of
 8
 8      nuance as well.
        nuance as well.        My report
                               My        is not
                                  report is     focused --
                                            not focused -- I'm
                                                           I'm
 9
 9      sorry if
        sorry if I
                 I was speaking too
                   was speaking too quickly.
                                    quickly.
10
10                          I
                            I do
                              do understand that.
                                 understand that.           I do think
                                                            I do think
11
11      there's a
        there's   bit of
                a bit of nuance
                         nuance here.
                                here.                But my
                                                     But    report does
                                                         my report does
12
12      not focus on
        not focus on causation, and it's
                     causation, and it's not
                                         not where
                                             where I spend
                                                   I spend

13
13      my time.
        my time.
14
14                         But again,
                           But again, there
                                      there are
                                            are many
                                                many places in my
                                                     places in my

15
15      report
        report where
               where I
                     I discuss evidence or
                       discuss evidence or discuss
                                           discuss

16
16      solutions that
        solutions that inherently
                       inherently are
                                  are informed
                                      informed by
                                               by an
                                                  an

17
17      understanding of the
        understanding of the nature
                             nature of
                                    of the
                                       the problem.
                                           problem.

18
18                          So for example,
                            So for example, stigma.
                                            stigma.           You
                                                              You know,
                                                                  know, I
                                                                        I

19
19      don't
        don't discuss - and
              discuss - and sort
                            sort of
                                 of try
                                    try to
                                        to quantify - the
                                           quantify - the
20
20      role that stigma
        role that stigma has played.
                         has played.               But if
                                                   But if you're
                                                          you're going
                                                                 going

21
21      to design
        to        a successful
           design a successful abatement program, you
                               abatement program, you have
                                                      have

22
22      to consider
        to          the role
           consider the role that
                             that stigma
                                  stigma has
                                         has played.
                                             played.

23
23                          And so
                            And so I think of
                                   I think of something
                                              something like
                                                        like
24
24      opioid oversupply
        opioid oversupply in
                          in that
                             that instance,
                                  instance, or
                                            or in
                                               in that
                                                  that


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                    888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 57 of 439 PageID #: 36543



                                                                  Page 56
                                                                  Page 56

 1
 1      sense.
        sense.      Cabell
                    Cabell County and the
                           County and the City
                                          City of Huntington
                                               of Huntington

 2
 2      have been off
        have been off the
                      the charts
                          charts with
                                 with respect to the
                                      respect to the volume
                                                     volume
 3
 3      of opioids
        of opioids that
                   that were -- flooded
                        were -- flooded the
                                        the community.
                                            community.
 4
 4                          And they
                            And they still,
                                     still, frankly,
                                            frankly, are
                                                     are high
                                                         high

 5
 5      above the
        above the national average.
                  national average.               And I
                                                  And   think any
                                                      I think any
 6
 6      sensible abatement
        sensible abatement plan
                           plan has to be
                                has to be informed
                                          informed by
                                                   by
 7
 7      knowledge about opioid
        knowledge about opioid oversupply and the
                               oversupply and the way that
                                                  way that

 8
 8      that has
        that     driven and
             has driven and fed
                            fed the
                                the epidemic.
                                    epidemic.
 9
 9            Q.
              Q.        So let
                        So let me
                               me --
                                  -- let
                                     let me
                                         me ask
                                            ask it
                                                it again,
                                                   again, Doctor
                                                          Doctor

10
10      Alexander, because
        Alexander, because this
                           this might
                                might change
                                      change how much time
                                             how much time
11
11      we spend here
        we spend      together.
                 here together.

12
12            A.
              A.        Okay.
                        Okay.

13
13            Q.
              Q.        In the MDL,
                        In the MDL, in
                                    in Ohio,
                                       Ohio, your testimony was,
                                             your testimony was,

14
14      well,
        well, all of this
              all of this underlies
                          underlies your research -- your
                                    your research    your

15
15      expert report
        expert        is focused
               report is focused on
                                 on --
                                    -- is
                                       is focused
                                          focused on
                                                  on

16
16      forward-looking interventions
        forward-looking interventions and
                                      and programs.
                                          programs.                  Do
                                                                     Do you
                                                                        you

17
17      recall that?
        recall that?

18
18            A.
              A.        Yes, I
                        Yes,   do.
                             I do.

19
19            Q.
              Q.        And you
                        And     are not
                            you are not going to be
                                        going to be offering
                                                    offering expert
                                                             expert
20
20      opinions to
        opinions to a
                    a reasonable
                      reasonable degree of medical
                                 degree of medical

21
21      professional
        professional certainty
                     certainty as to cause
                               as to cause or causes with
                                           or causes with

22
22      respect to the
        respect to the opioid
                       opioid epidemic.
                              epidemic.                 Do
                                                        Do you
                                                           you recall that
                                                               recall that

23
23      testimony?
        testimony?

24
24            A.
              A.        Again, I
                        Again, I don't
                                 don't recall my precise
                                       recall my precise responses
                                                         responses



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 58 of 439 PageID #: 36544



                                                                  Page 57
                                                                  Page 57

 1
 1      in deposition,
        in deposition, but it sounds
                       but it sounds consistent
                                     consistent with
                                                with what
                                                     what I
                                                          I

 2
 2      understood at the
        understood at the time
                          time my
                               my role to be.
                                  role to be.
 3
 3            Q.
              Q.        Okay.
                        Okay.

 4
 4                          MR. BURNETT:
                            MR. BURNETT:      And Counsel,
                                              And          let me
                                                  Counsel, let    just
                                                               me just

 5
 5      interject here.
        interject here.         You're talking about
                                You're talking about a
                                                     a deposition
                                                       deposition

 6
 6      that occurred,
        that occurred, you
                       you know,
                           know, 15 months ago.
                                 15 months ago.                We
                                                               We have
                                                                  have

 7
 7      not reviewed the
        not reviewed the transcript;
                         transcript; you're
                                     you're not
                                            not referring
                                                referring

 8
 8      to any
        to any specific
               specific page
                        page of
                             of the
                                the transcript;
                                    transcript; and
                                                and he
                                                    he said
                                                       said

 9
 9      that he
        that he has
                has not reviewed it
                    not reviewed it in
                                    in six
                                       six to
                                           to twelve
                                              twelve
10
10      months.
        months.

11
11                          So
                            So I
                               I don't think it's
                                 don't think it's fair
                                                  fair to
                                                       to ask
                                                          ask him
                                                              him

12
12      his answers to
        his answers to specific
                       specific questions in the
                                questions in the 2019
                                                 2019
13
13      deposition.
        deposition.

14
14                          MS. GEIST:
                            MS. GEIST:     So can we
                                           So can we keep
                                                     keep our
                                                          our

15
15      objections to
        objections to form,
                      form, Counsel?
                            Counsel?               Because you
                                                   Because you know
                                                               know

16
16      that's the
        that's the rule
                   rule and
                        and not the speaking
                            not the speaking objections
                                             objections
17
17      that you're
        that you're doing
                    doing now.
                          now.

18
18            Q.
              Q.        So Doctor
                        So        Alexander, in
                           Doctor Alexander, in --
                                                -- you just spoke
                                                   you just spoke
19
19      about your
        about      role in
              your role in that
                           that case.
                                case.                Do
                                                     Do you see your
                                                        you see your role
                                                                     role

20
20      in this
        in this case
                case as an expert
                     as an expert witness for the
                                  witness for the
21
21      plaintiffs in Cabell
        plaintiffs in        County/City of
                      Cabell County/City of Huntington
                                            Huntington to
                                                       to
22
22      be any
        be any different
               different than
                         than your
                              your role in the
                                   role in the Ohio
                                               Ohio case?
                                                    case?

23
23                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

24
24            A.
              A.        I believe my
                        I believe my general
                                     general role is very
                                             role is very --
                                                          -- is
                                                             is --
                                                                --


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 59 of 439 PageID #: 36545



                                                                  Page 58
                                                                  Page 58

 1
 1      is similar.
        is similar.         I
                            I believe
                              believe my general role
                                      my general      is similar,
                                                 role is similar,

 2
 2      which is to
        which is to advise
                    advise the
                           the courts
                               courts and the communities
                                      and the communities
 3
 3      regarding evidence-based approaches
        regarding evidence-based approaches that
                                            that can
                                                 can be
                                                     be
 4
 4      used to prevent
        used to         further harm
                prevent further      from occurring.
                                harm from occurring.
 5
 5            Q.
              Q.        And if
                        And if we look at
                               we look at the
                                          the first
                                              first paragraph
                                                    paragraph here
                                                              here

 6
 6      in your
        in your report,
                report, you outline what
                        you outline what you
                                         you have
                                             have been
                                                  been

 7
 7      asked to
        asked to do
                 do in
                    in this
                       this case.
                            case.               Is that right?
                                                Is that right?

 8
 8            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
 9
 9            Q.
              Q.        Okay.
                        Okay.   And just
                                And just to
                                         to recap,
                                            recap, would
                                                   would you agree
                                                         you agree

10
10      with me that
        with me that what
                     what you've
                          you've been
                                 been asked to do
                                      asked to do as an
                                                  as an

11
11      expert witness
        expert         on behalf
               witness on        of the
                          behalf of the plaintiffs in this
                                        plaintiffs in this
12
12      case is
        case is to,
                to, one,
                    one, "discuss
                         "discuss ways to abate"
                                  ways to abate" -
                                                 - using
                                                   using

13
13      your
        your word - "or
             word - "or reduce
                        reduce the
                               the harms caused by
                                   harms caused    the
                                                by the

14
14      oversupply of
        oversupply of opioids
                      opioids into
                              into the
                                   the Community;" two,
                                       Community;" two,

15
15      "estimate the
        "estimate the size
                      size of
                           of specific
                              specific populations
                                       populations that
                                                   that may
                                                        may
16
16      require interventions" "over
        require interventions" "over a
                                     a 15-year time
                                       15-year time

17
17      period;" and then
        period;" and then three,
                          three, "provide
                                 "provide recommended cost
                                          recommended cost

18
18      estimates for
        estimates for certain
                      certain interventions."
                              interventions."
19
19                          Does that appropriately
                            Does that               outline what
                                      appropriately outline what

20
20      you
        you have been asked
            have been asked to
                            to do
                               do here on behalf
                                  here on behalf of
                                                 of
21
21      plaintiffs?
        plaintiffs?

22
22            A.
              A.        It does.
                        It does.   And in
                                   And in doing
                                          doing so,
                                                so, I
                                                    I have
                                                      have reviewed
                                                           reviewed

23
23      an enormous
        an enormous volume of evidence,
                    volume of evidence, and
                                        and --
                                            -- and
                                               and
24
24      undertaking these goals
        undertaking these goals requires consideration of
                                requires consideration of



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 60 of 439 PageID #: 36546



                                                                  Page 59
                                                                  Page 59

 1
 1      many other
        many other --
                   -- many
                      many other
                           other factors
                                 factors and
                                         and facets.
                                             facets.                  So we
                                                                      So we

 2
 2      can sort
        can sort of
                 of peel back layers
                    peel back layers of
                                     of the
                                        the onion
                                            onion together.
                                                  together.
 3
 3      But at
        But at the
               the highest level, yes,
                   highest level, yes, I think that
                                       I think that this
                                                    this
 4
 4      paragraph summarizes well
        paragraph summarizes well what
                                  what I
                                       I was asked to
                                         was asked to do
                                                      do by
                                                         by

 5
 5      plaintiffs.
        plaintiffs.

 6
 6            Q.
              Q.        Okay.
                        Okay.   And you
                                And you have
                                        have not been asked
                                             not been asked by
                                                            by

 7
 7      plaintiffs to provide
        plaintiffs to provide expert
                              expert testimony
                                     testimony to
                                               to a
                                                  a

 8
 8      reasonable degree of
        reasonable degree of medical
                             medical certainty
                                     certainty or
                                               or
 9
 9      probability as to
        probability as to the
                          the causes
                              causes of
                                     of what
                                        what you say was
                                             you say was an
                                                         an

10
10      oversupply of
        oversupply of opioids
                      opioids into
                              into Cabell
                                   Cabell County/
                                          County/

11
11      Huntington.
        Huntington.

12
12                          That
                            That was
                                 was not part of
                                     not part of what
                                                 what you
                                                      you were
                                                          were

13
13      asked to
        asked to do;
                 do; is
                     is that
                        that correct?
                             correct?
14
14                          MR. BURNETT:
                            MR. BURNETT:       Objection, asked
                                               Objection, asked and
                                                                and
15
15      answered.
        answered.

16
16            A.
              A.        Yeah, I
                        Yeah,   think we've
                              I think we've discussed that before,
                                            discussed that before,

17
17      you
        you know, the focus
            know, the focus of
                            of my
                               my work is looking
                                  work is looking forwards;
                                                  forwards;
18
18      but again,
        but again, I think that
                   I think that in
                                in order
                                   order to
                                         to design an
                                            design an

19
19      evidence-based abatement
        evidence-based abatement program, one has
                                 program, one     to
                                              has to

20
20      understand the nature
        understand the        of the
                       nature of the problem.
                                     problem.

21
21                          And so
                            And so that
                                   that requires some evaluation
                                        requires some evaluation
22
22      of the
        of the historical
               historical context and the
                          context and the foundation
                                          foundation that
                                                     that
23
23      -- that
        -- that --
                -- that
                   that the
                        the current situation rests
                            current situation rests upon.
                                                    upon.

24
24            Q.
              Q.        So again,
                        So again, I feel like
                                  I feel like we're
                                              we're going around
                                                    going around



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 61 of 439 PageID #: 36547



                                                                  Page 60
                                                                  Page 60

 1
 1      and around
        and around and
                   and around,
                       around, Doctor Alexander, so
                               Doctor Alexander, so I'm
                                                    I'm

 2
 2      going to try
        going to try it
                     it one
                        one more time.
                            more time.                 At the
                                                       At the trial
                                                              trial in
                                                                    in
 3
 3      this case,
        this case, do
                   do you intend to
                      you intend to go
                                    go beyond
                                       beyond opinions
                                              opinions that
                                                       that
 4
 4      you
        you have stated here:
            have stated here:          Opinions
                                       Opinions relating to ways
                                                relating to      to
                                                            ways to

 5
 5      abate or
        abate    reduce the
              or reduce the harms,
                            harms, how to estimate
                                   how to estimate the
                                                   the size
                                                       size

 6
 6      of the
        of the populations
               populations that
                           that may
                                may require
                                    require interventions
                                            interventions
 7
 7      and what
        and what would
                 would be the cost
                       be the cost estimates
                                   estimates for
                                             for some
                                                 some of
                                                      of
 8
 8      those interventions?
        those interventions?
 9
 9                          Are you
                            Are     telling me
                                you telling me you're
                                               you're going to go
                                                      going to go

10
10      beyond some
        beyond some of
                    of those
                       those opinions
                             opinions at the trial?
                                      at the trial?
11
11                         MR. BURNETT:
                           MR. BURNETT:       Objection.
                                              Objection.

12
12            A.
              A.        I
                        I wouldn't
                          wouldn't go
                                   go beyond them unless
                                      beyond them        the judge
                                                  unless the judge
13
13      asked, but
        asked, but in
                   in addressing
                      addressing or
                                 or staying
                                    staying within bounds
                                            within bounds

14
14      of these
        of these opinions,
                 opinions, invariably
                           invariably there
                                      there are
                                            are --
                                                -- there
                                                   there
15
15      are elements
        are elements of
                     of this
                        this that
                             that require
                                  require understanding the
                                          understanding the

16
16      nature of the
        nature of the problem.
                      problem.
17
17                          So briefly, if
                            So briefly, if you
                                           you consider an
                                               consider an

18
18      intervention such
        intervention such as physician or
                          as physician or prescriber
                                          prescriber

19
19      education or
        education or education
                     education of the general
                               of the         public or
                                      general public or
20
20      interventions to,
        interventions to, you
                          you know, distribute naloxone,
                              know, distribute naloxone,

21
21      any of
        any of these
               these is
                     is predicated
                        predicated upon some understanding
                                   upon some understanding

22
22      of the
        of the nature of the
               nature of the problem.
                             problem.
23
23                          And as
                            And as an epidemiologist, that's
                                   an epidemiologist, that's what
                                                             what

24
24      I'm trained to
        I'm trained to do.
                       do.         So I
                                   So   think it's
                                      I think it's fair
                                                   fair to
                                                        to say
                                                           say


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 62 of 439 PageID #: 36548



                                                                  Page 61
                                                                  Page 61

 1
 1      that at
        that at the
                the highest level, that
                    highest level, that I
                                        I was asked to
                                          was asked to
 2
 2      focus on
        focus    these areas
              on these areas and
                             and that's
                                 that's where
                                        where I
                                              I plan to
                                                plan to

 3
 3      offer opinions.
        offer opinions.
 4
 4                        But if
                          But if a judge asked
                                 a judge asked me or if
                                               me or if counsel
                                                        counsel
 5
 5      agrees and
        agrees and I'm
                   I'm asked
                       asked a
                             a question
                               question such as, "Well,
                                        such as, "Well, why
                                                        why

 6
 6      do
        do you think naloxone
           you think          is important"
                     naloxone is important" or
                                            or "Why
                                               "Why do
                                                    do you
                                                       you

 7
 7      think that
        think that --
                   -- you
                      you know,
                          know, why do you
                                why do you plan
                                           plan -- why
                                                   why does
                                                       does

 8
 8      your
        your plan include services
             plan include          for children
                          services for children in foster
                                                in foster

 9
 9      care whose
        care       parents have
             whose parents have died of overdoses,"
                                died of overdoses," then
                                                    then I
                                                         I

10
10      will -- I
        will -- I will
                  will discuss that.
                       discuss that.

11
11                         And that
                           And that may require, you
                                    may require, you know, moving
                                                     know, moving

12
12      to root
        to root causes.
                causes.        Consider something like
                               Consider something like take-back
                                                       take-back
13
13      programs.
        programs.       You know,
                        You       if I
                            know, if I was
                                       was asked, "Well, Doctor
                                           asked, "Well, Doctor

14
14      Alexander, what's
        Alexander,        the role
                   what's the      of a
                              role of   take-back program,"
                                      a take-back program,"

15
15      it would
        it       require my
           would require my discussing the fact
                            discussing the fact that
                                                that there
                                                     there
16
16      are, you
        are, you know, tons of
                 know, tons of opioids sitting on
                               opioids sitting on
17
17      individuals' bedroom
        individuals'         nightstands and
                     bedroom nightstands and in
                                             in their
                                                their
18
18      bathroom cabinets
        bathroom cabinets and that these
                          and that these should
                                         should be disposed
                                                be disposed

19
19      of.
        of.

20
20                         So -- so
                           So -- so I -- I
                                    I -- I hope that that's
                                           hope that that's
21
21      helpful.
        helpful.        I'm trying to
                        I'm trying to be
                                      be helpful
                                         helpful and to address
                                                 and to address

22
22      your
        your question and your
             question and your needs,
                               needs, but also want
                                      but also      to just
                                               want to just
23
23      emphasize my
        emphasize my report includes, you
                     report includes, you know,
                                          know, 650
                                                650

24
24      references or something
        references or something and
                                and there's
                                    there's a
                                            a lot
                                              lot of
                                                  of


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 63 of 439 PageID #: 36549



                                                                  Page 62
                                                                  Page 62

 1
 1      science there
        science there that
                      that --
                           -- and
                              and some
                                  some of
                                       of it
                                          it touches
                                             touches upon
                                                     upon

 2
 2      causation and
        causation and serves
                      serves as
                             as the
                                the foundation
                                    foundation for
                                               for what
                                                   what I
                                                        I

 3
 3      propose for abatement.
        propose for abatement.
 4
 4            Q.
              Q.        Sure.
                        Sure.   And I
                                And I understand that some
                                      understand that some of
                                                           of your
                                                              your

 5
 5      references touch on
        references touch on causation, and I
                            causation, and I understand
                                             understand

 6
 6      your statement that
        your statement that your opinions are
                            your opinions are --
                                              -- are
                                                 are
 7
 7      predicated - to
        predicated - to use
                        use your
                            your words - on
                                 words - on a
                                            a --
                                              -- on
                                                 on the
                                                    the
 8
 8      underlying nature and
        underlying nature and understanding of the
                              understanding of the problem.
                                                   problem.
 9
 9                         But my
                           But my issue
                                  issue here,
                                        here, Doctor Alexander,
                                              Doctor Alexander,

10
10      is:
        is:    This is the
               This is the only
                           only chance
                                chance we
                                       we get to depose
                                          get to depose you.
                                                        you.

11
11      We
        We get to explore
           get to explore the
                          the opinions
                              opinions you intend to
                                       you intend to offer
                                                     offer
12
12      at trial,
        at trial, and
                  and this
                      this report is supposed
                           report is supposed to
                                              to provide
                                                 provide us
                                                         us

13
13      with
        with notice:
             notice:        What are you
                            What are you going to say
                                         going to say at trial?
                                                      at trial?

14
14                         And so
                           And so I
                                  I don't see any
                                    don't see any section
                                                  section in
                                                          in your
                                                             your

15
15      report -- and
        report -- and I
                      I would
                        would note it's a
                              note it's a very long report.
                                          very long report.

16
16      But I
        But I don't see any
              don't see any section
                            section in
                                    in your
                                       your report
                                            report where
                                                   where

17
17      you say, "As
        you say, "As an epidemiologist" or
                     an epidemiologist" or "As
                                           "As a
                                               a health
                                                 health

18
18      care provider,
        care provider, I
                       I have
                         have done extensive review
                              done extensive        into
                                             review into

19
19      the cause
        the cause or
                  or causes or contributions
                     causes or               to the
                               contributions to the opioid
                                                    opioid
20
20      epidemic and
        epidemic and I
                     I have
                       have considered all of
                            considered all    the following
                                           of the following
21
21      and I
        and I have reached the
              have reached the conclusion that this
                               conclusion that this or
                                                    or
22
22      these --
        these -- for
                 for these
                     these particular
                           particular people or individuals
                                      people or individuals
23
23      or groups
        or        are causes
           groups are causes of
                             of the
                                the epidemic."
                                    epidemic."
24
24                          That is not
                            That is not anywhere
                                        anywhere in
                                                 in your
                                                    your report,
                                                         report,



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 64 of 439 PageID #: 36550



                                                                   Page 63
                                                                   Page 63

 1
 1      correct?
        correct?

 2
 2                         MR. BURNETT:
                           MR. BURNETT:         Counsel,
                                                Counsel, I'm going to
                                                         I'm going to
 3
 3      object again.
        object again.         That's a
                              That's a --
                                       -- that's
                                          that's an
                                                 an unfair
                                                    unfair

 4
 4      question.
        question.        Again, you're
                         Again,        asking him
                                you're asking     the question
                                              him the question
 5
 5      about the
        about the entirety
                  entirety of
                           of his report.
                              his report.                   If
                                                            If you
                                                               you want to
                                                                   want to

 6
 6      go off the
        go off the record,
                   record, we
                           we can talk about
                              can talk       this further,
                                       about this further,
 7
 7      but you're
        but        asking him
            you're asking him whether the entirety
                              whether the entirety of
                                                   of his
                                                      his

 8
 8      opinions are
        opinions are contained
                     contained in
                               in the
                                  the first
                                      first paragraph of
                                            paragraph of

 9
 9      what is 125-page-long
        what is 125-page-long report.
                              report.

10
10                         MS. GEIST:
                           MS. GEIST:       So --
                                            So --
11
11                         MR. BURNETT:
                           MR. BURNETT:         I think the
                                                I think the report
                                                            report

12
12      speaks for
        speaks for itself.
                   itself.
13
13      BY MS.
        BY MS. GEIST:
               GEIST:

14
14            Q.
              Q.        Can
                        Can you -- can
                            you -- can you
                                       you direct
                                           direct me,
                                                  me, Doctor
                                                      Doctor

15
15      Alexander, to
        Alexander, to any
                      any place
                          place in
                                in your
                                   your report - and
                                        report - and you
                                                     you

16
16      can take
        can take all
                 all the
                     the time
                         time you
                              you want - where
                                  want - where you
                                               you go
                                                   go

17
17      through the
        through the analysis
                    analysis and
                             and you discuss and
                                 you discuss and reach
                                                 reach

18
18      conclusions about
        conclusions about the
                          the causes
                              causes or
                                     or the
                                        the contributing
                                            contributing

19
19      factors to
        factors to the
                   the opioid
                       opioid --
                              -- to
                                 to the
                                    the oversupply
                                        oversupply of
                                                   of
20
20      opioids into
        opioids into the
                     the community, to use
                         community, to use your
                                           your words?
                                                words?

21
21                         MR. BURNETT:
                           MR. BURNETT:         Objection.
                                                Objection.

22
22            A.
              A.        Yeah, there's --
                        Yeah, there's -- I think I've
                                         I think I've answered
                                                      answered

23
23      this.
        this.      But there
                   But there are
                             are many
                                 many statements
                                      statements in
                                                 in my
                                                    my report
                                                       report

24
24      that --
        that -- that
                that have some --
                     have some -- that
                                  that have to do
                                       have to do with
                                                  with



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 65 of 439 PageID #: 36551



                                                                  Page 64
                                                                  Page 64

 1
 1      understanding the nature
        understanding the        of the
                          nature of the problem, and
                                        problem, and

 2
 2      inherently, that
        inherently, that --
                         -- that's
                            that's partly an effort
                                   partly an effort at
                                                    at
 3
 3      understanding
        understanding what caused the
                      what caused the problem.
                                      problem.                That's the
                                                              That's the

 4
 4      nature of epidemiology,
        nature of epidemiology, and
                                and pharmacoepidemiology.
                                    pharmacoepidemiology.
 5
 5                         But you
                           But     also asked
                               you also asked another
                                              another question,
                                                      question,

 6
 6      and I
        and I would say that
              would say that although
                             although I
                                      I know Mr. Burnett
                                        know Mr. Burnett
 7
 7      objected --
        objected -- but
                    but there's
                        there's no -- there's
                                no -- there's no
                                              no specific
                                                 specific
 8
 8      section of
        section of my
                   my report
                      report that
                             that is
                                  is focused
                                     focused exclusively
                                             exclusively on
                                                         on
 9
 9      arguing lines
        arguing lines of
                      of causation,
                         causation, if
                                    if that
                                       that helps to
                                            helps to

10
10      address your
        address your query about whether
                     query about         there's a
                                 whether there's a section
                                                   section
11
11      of my
        of my report that's devoted
              report that's         exclusively to
                            devoted exclusively to trying
                                                   trying
12
12      to apportion
        to apportion responsibility across different
                     responsibility across           groups
                                           different groups

13
13      or drivers
        or         or what
           drivers or what have
                           have you.
                                you.

14
14                          There's no section
                            There's no section like
                                               like that
                                                    that in
                                                         in my
                                                            my
15
15      report.
        report.

16
16            Q.
              Q.        Okay.
                        Okay.   And you
                                And     said to
                                    you said to me
                                                me you
                                                   you needed to
                                                       needed to

17
17      understand the nature
        understand the        of the
                       nature of the problem
                                     problem and
                                             and understand
                                                 understand

18
18      the cause.
        the cause.        But would
                          But would you agree with
                                    you agree with me that
                                                   me that

19
19      understanding cause or
        understanding cause or the
                               the nature of the
                                   nature of the problem -
                                                 problem -

20
20      using
        using your
              your words - is
                   words - is different from being
                              different from       asked to
                                             being asked to
21
21      offer an
        offer    expert opinion
              an expert opinion to
                                to a
                                   a reasonable
                                     reasonable degree
                                                degree of
                                                       of

22
22      medical or
        medical or scientific
                   scientific certainty
                              certainty as to the
                                        as to the causes of
                                                  causes of

23
23      the oversupply
        the oversupply of
                       of opioids
                          opioids into
                                  into Cabell
                                       Cabell County/
                                              County/

24
24      Huntington, to
        Huntington, to use
                       use your
                           your words?
                                words?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 66 of 439 PageID #: 36552



                                                                     Page 65
                                                                     Page 65

 1
 1                         MR. BURNETT:
                           MR. BURNETT:       Objection, asked
                                              Objection, asked and
                                                               and
 2
 2      answered.
        answered.

 3
 3                         Again, his
                           Again,     opinions are
                                  his opinions are contained in
                                                   contained in

 4
 4      the report.
        the report.
 5
 5                         MS. GEIST:
                           MS. GEIST:      Those are two
                                           Those are two different
                                                         different

 6
 6      things we're
        things       talking about.
               we're talking about.
 7
 7            Q.
              Q.        Is that
                        Is that fair,
                                fair, Doctor Alexander?
                                      Doctor Alexander?

 8
 8      Understanding the nature
        Understanding the        of a
                          nature of a problem and
                                      problem and

 9
 9      understanding the causes
        understanding the        is different
                          causes is different than
                                              than being
                                                   being
10
10      asked to
        asked to provide
                 provide an
                         an expert
                            expert opinion.
                                   opinion.                 Do
                                                            Do you
                                                               you

11
11      understand that?
        understand that?

12
12            A.
              A.        Well, it --
                        Well, it -- it
                                    it sounds
                                       sounds to
                                              to me like the
                                                 me like the first
                                                             first
13
13      is sort
        is sort of
                of a
                   a scientific
                     scientific or
                                or epidemiologic
                                   epidemiologic exercise,
                                                 exercise,
14
14      and the
        and the second
                second is
                       is rendering some legal
                          rendering some legal opinion
                                               opinion or
                                                       or

15
15      judgment, and
        judgment, and I
                      I would
                        would prefer to let
                              prefer to let counsel
                                            counsel work
                                                    work

16
16      this out.
        this out.
17
17                          I
                            I mean, I've tried
                              mean, I've tried to
                                               to be
                                                  be helpful in
                                                     helpful in

18
18      identifying where
        identifying where I
                          I go.
                            go.            I
                                           I was
                                             was not
                                                 not asked, first and
                                                     asked, first and
19
19      foremost, to
        foremost, to argue
                     argue or
                           or delineate lines of
                              delineate lines of causation.
                                                 causation.
20
20      It's -- again,
        It's -- again, my focus is
                       my focus is looking
                                   looking forward.
                                           forward.
21
21                         But I
                           But   think in
                               I think in order
                                          order to
                                                to look
                                                   look forward,
                                                        forward,
22
22      you
        you have to understand
            have to understand what's
                               what's behind
                                      behind you,
                                             you, and
                                                  and I
                                                      I

23
23      gave some examples
        gave some examples where
                           where I think it's
                                 I think it's very
                                              very
24
24      important to
        important to understand the nature
                     understand the nature of the epidemic,
                                           of the epidemic,


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 67 of 439 PageID #: 36553



                                                                    Page 66
                                                                    Page 66

 1
 1      and in
        and in particular,
               particular, we could talk
                           we could talk about
                                         about the
                                               the
 2
 2      oversupply of
        oversupply of prescription opioids when
                      prescription opioids      designing
                                           when designing

 3
 3      abatement solutions.
        abatement solutions.
 4
 4            Q.
              Q.        Understood.
                        Understood.       And again,
                                          And again, just
                                                     just following
                                                          following up
                                                                    up

 5
 5      on what
        on what you just said,
                you just said, you
                               you were
                                   were not asked to
                                        not asked to look
                                                     look
 6
 6      at lines
        at lines of
                 of causation.
                    causation.               You
                                             You were asked to
                                                 were asked to design
                                                               design
 7
 7      programs and interventions
        programs and interventions looking
                                   looking forward.
                                           forward.
 8
 8      Correct?
        Correct?

 9
 9            A.
              A.        Yes.
                        Yes.    And in
                                And in order
                                       order to
                                             to do so, one
                                                do so, one has to
                                                           has to

10
10      understand the genesis
        understand the genesis of
                               of the
                                  the epidemic.
                                      epidemic.
11
11            Q.
              Q.        Understood.
                        Understood.       Okay.
                                          Okay.

12
12                          MR. BURNETT:
                            MR. BURNETT:           Counsel,
                                                   Counsel, we've been
                                                            we've been

13
13      going an
        going an hour and a
                 hour and a quarter.
                            quarter.                    Just
                                                        Just putting it out
                                                             putting it out
14
14      there.
        there.

15
15                          MS. GEIST:
                            MS. GEIST:         Yeah,
                                               Yeah, we can --
                                                     we can -- we
                                                               we can
                                                                  can

16
16      take a
        take a break.
               break.
17
17            Q.
              Q.        Would
                        Would you like to
                              you like to take
                                          take a
                                               a break,
                                                 break, Doctor
                                                        Doctor

18
18      Alexander?
        Alexander?

19
19            A.
              A.        Sure.
                        Sure.    Shall we
                                 Shall we reconvene at, say,
                                          reconvene at,      five
                                                        say, five

20
20      minutes to
        minutes to the
                   the hour?
                       hour?              That
                                          That would
                                               would be about ten
                                                     be about ten
21
21      minutes.
        minutes.

22
22                             VIDEO OPERATOR:
                               VIDEO OPERATOR:          The time is
                                                        The time is 10:46.
                                                                    10:46.
23
23      We are now
        We are now going off the
                   going off the record.
                                 record.

24
24                             (A recess
                               (A recess was taken after
                                         was taken after which the
                                                         which the



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 68 of 439 PageID #: 36554



                                                                   Page 67
                                                                   Page 67

 1
 1                             proceedings
                               proceedings continued
                                           continued as follows:)
                                                     as follows:)

 2
 2                             VIDEO OPERATOR:
                               VIDEO OPERATOR:        The time is
                                                      The time is 10:57.
                                                                  10:57.

 3
 3      We are now
        We are     back on
               now back on the
                           the record.
                               record.

 4
 4      BY MS.
        BY MS. GEIST:
               GEIST:

 5
 5            Q.
              Q.        Doctor Alexander, again
                        Doctor Alexander, again do
                                                do you
                                                   you have
                                                       have your
                                                            your

 6
 6      report in front
        report in front of
                        of you?
                           you?

 7
 7            A.
              A.        Yes, ma'am,
                        Yes, ma'am, I
                                    I do.
                                      do.

 8
 8            Q.
              Q.        On page
                        On page 8 of your
                                8 of your 125-page
                                          125-page report, at
                                                   report, at

 9
 9      Paragraph 17,
        Paragraph     if you
                  17, if     could go
                         you could    there with
                                   go there      me,
                                            with me,

10
10      please.
        please.

11
11            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
12
12            Q.
              Q.        Here you
                        Here you state that "I
                                 state that "I conclude an opioid
                                               conclude an opioid
13
13      epidemic currently
        epidemic currently exists
                           exists within the Community."
                                  within the Community."

14
14      And again,
        And again, for
                   for the
                       the record, every time
                           record, every time we
                                              we refer to
                                                 refer to

15
15      "the community"
        "the community" in
                        in this
                           this deposition
                                deposition or in your
                                           or in your

16
16      report, that refers
        report, that        to Cabell
                     refers to Cabell County/City of
                                      County/City of

17
17      Huntington, correct?
        Huntington, correct?
18
18            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
19
19            Q.
              Q.        Okay.
                        Okay.    So you
                                 So you have concluded that
                                        have concluded that an
                                                            an opioid
                                                               opioid
20
20      epidemic currently
        epidemic currently exists
                           exists within Cabell County/
                                  within Cabell County/

21
21      Huntington?
        Huntington?

22
22            A.
              A.        Yes.
                        Yes.

23
23            Q.
              Q.        You
                        You are aware, though,
                            are aware, though, that
                                               that a
                                                    a recent study
                                                      recent study

24
24      has shown a
        has shown a nearly 40 percent
                    nearly 40 percent decrease in the
                                      decrease in the


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 69 of 439 PageID #: 36555



                                                                  Page 68
                                                                  Page 68

 1
 1      overall opioid
        overall opioid prescription rates and
                       prescription rates and a
                                              a 60 percent
                                                60 percent

 2
 2      decrease in the
        decrease in the quantity
                        quantity of
                                 of opioids
                                    opioids prescribed
                                            prescribed per
                                                       per

 3
 3      visit to a
        visit to a physician
                   physician and
                             and a
                                 a reduction in the
                                   reduction in the
 4
 4      strength of
        strength of opioids
                    opioids prescribed following a
                            prescribed following a public
                                                   public
 5
 5      and provider
        and provider education
                     education campaign.
                               campaign.

 6
 6                          You're aware of
                            You're aware of all
                                            all that?
                                                that?
 7
 7                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 8
 8            A.
              A.        I'm aware
                        I'm aware that
                                  that there
                                       there have
                                             have been
                                                  been reductions
                                                       reductions

 9
 9      in opioid
        in opioid prescribing,
                  prescribing, yes, but I'm
                               yes, but I'm not -- I
                                            not --   can't
                                                   I can't

10
10      confirm the
        confirm the precise
                    precise data
                            data points
                                 points without
                                        without reviewing
                                                reviewing

11
11      the sources
        the sources of
                    of information.
                       information.
12
12                         But yes,
                           But yes, I am aware
                                    I am aware that
                                               that there
                                                    there have
                                                          have

13
13      been reductions
        been            in --
             reductions in -- fortunately,
                              fortunately, that
                                           that there
                                                there have
                                                      have

14
14      been some
        been some reductions in the
                  reductions in the volume
                                    volume of opioids into
                                           of opioids into
15
15      the community
        the community over
                      over the
                           the past few years.
                               past few years.

16
16            Q.
              Q.        In connection with
                        In connection with your research and
                                           your research and review
                                                             review

17
17      of the
        of the materials
               materials in
                         in this
                            this case, did you
                                 case, did     look at
                                           you look at the
                                                       the
18
18      latest data
        latest data from
                    from the
                         the Department of Health
                             Department of Health and Human
                                                  and Human

19
19      Services in
        Services in West Virginia providing
                    West Virginia providing preliminary
                                            preliminary

20
20      data on 2018
        data on 2018 drug overdoses?
                     drug overdoses?

21
21                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

22
22            A.
              A.        Yeah, I
                        Yeah, I would
                                would want to look
                                      want to look at
                                                   at any
                                                      any given
                                                          given
23
23      document again.
        document again.

24
24                          Again, there
                            Again, there were,
                                         were, I believe, more
                                               I believe, more


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 70 of 439 PageID #: 36556



                                                                  Page 69
                                                                  Page 69

 1
 1      than 650
        than     references in
             650 references in my report, and
                               my report, and that
                                              that doesn't
                                                   doesn't
 2
 2      include all
        include all of
                    of the
                       the additional
                           additional materials that are
                                      materials that are
 3
 3      sourced elsewhere
        sourced elsewhere either
                          either in
                                 in the
                                    the redress
                                        redress models
                                                models or
                                                       or

 4
 4      materials that
        materials that I
                       I reviewed and considered
                         reviewed and            and didn't
                                      considered and didn't
 5
 5      ultimately cite.
        ultimately cite.

 6
 6                          So I'm not
                            So I'm     able to
                                   not able to confirm
                                               confirm having
                                                       having seen
                                                              seen

 7
 7      or incorporated
        or incorporated a
                        a given
                          given document
                                document without
                                         without reviewing
                                                 reviewing

 8
 8      that with
        that with you at this
                  you at this time.
                              time.
 9
 9            Q.
              Q.        Now, you
                        Now, you do cite in
                                 do cite in your own report,
                                            your own report,
10
10      though, that
        though, that study
                     study that
                           that I just referred
                                I just referred you to.
                                                you to.

11
11      That's at page
        That's at page 16 of your
                       16 of      report, if
                             your report, if you
                                             you want to go
                                                 want to go

12
12      ahead there
        ahead there and
                    and look.
                        look.
13
13            A.
              A.        And which
                        And which reference are you
                                  reference are you referring to?
                                                    referring to?

14
14            Q.
              Q.        At Paragraph
                        At Paragraph 38,
                                     38, Doctor.
                                         Doctor.

15
15            A.
              A.        Okay.
                        Okay.   And where
                                And       in the
                                    where in the paragraph?
                                                 paragraph?
16
16            Q.
              Q.        It's --
                        It's -- it's
                                it's about
                                     about four
                                           four or
                                                or five
                                                   five lines
                                                        lines down.
                                                              down.

17
17      Here you
        Here     note a
             you note a recent
                        recent quality improvement study
                               quality improvement study
18
18      looking at
        looking at the
                   the overall
                       overall decrease in opioid
                               decrease in opioid

19
19      prescription
        prescription rate
                     rate and the decrease
                          and the decrease in
                                           in quantity
                                              quantity of
                                                       of

20
20      opioids prescribed
        opioids prescribed per
                           per visit?
                               visit?

21
21            A.
              A.        That's at a
                        That's at a regional
                                    regional health
                                             health system in
                                                    system in

22
22      Maryland?
        Maryland?

23
23            Q.
              Q.        Is that
                        Is that reflective of the
                                reflective of the national
                                                  national decrease
                                                           decrease

24
24      in opioid
        in opioid prescription
                  prescription and the national
                               and the national decrease in
                                                decrease in



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 71 of 439 PageID #: 36557



                                                                  Page 70
                                                                  Page 70

 1
 1      the quantity
        the quantity of
                     of opioids
                        opioids prescribed
                                prescribed per
                                           per visit by
                                               visit by

 2
 2      physicians?
        physicians?

 3
 3            A.
              A.        Well, this is
                        Well, this is a
                                      a reference to a
                                        reference to a single
                                                       single

 4
 4      quality improvement
        quality improvement study.
                            study.               So I
                                                 So   -- I
                                                    I --   think it
                                                         I think it
 5
 5      would -- it
        would -- it would
                    would require some caution
                          require some caution in
                                               in inferring
                                                  inferring
 6
 6      something about
        something about national
                        national trends
                                 trends in
                                        in opioid
                                           opioid

 7
 7      prescribing based on
        prescribing based    a single
                          on a single study of a
                                      study of a regional
                                                 regional

 8
 8      health system in
        health system in Maryland.
                         Maryland.
 9
 9            Q.
              Q.        Well, let's just
                        Well, let's just --
                                         -- let's
                                            let's focus
                                                  focus on
                                                        on Cabell
                                                           Cabell

10
10      County/Huntington's since that
        County/Huntington's since that is
                                       is the
                                          the case
                                              case that
                                                   that
11
11      we're talking about
        we're talking about today.
                            today.
12
12            A.
              A.        Okay.
                        Okay.

13
13            Q.
              Q.        Are you
                        Are     aware based
                            you aware       on the
                                      based on the West Virginia
                                                   West Virginia

14
14      Department of Health
        Department of Health and
                             and Human Services data
                                 Human Services      that
                                                data that

15
15      specifically in
        specifically in Cabell
                        Cabell County, there has
                               County, there     been an
                                             has been an
16
16      overall decline
        overall         of 22
                decline of 22 to
                              to 26 percent in
                                 26 percent in opioid-
                                               opioid-
17
17      related overdeaths {sic}
        related overdeaths {sic} from
                                 from 2017 to 2018?
                                      2017 to 2018?
18
18                          Are you
                            Are     aware of
                                you aware of that?
                                             that?
19
19                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

20
20            A.
              A.        Again --
                        Again -- I'm sorry, can
                                 I'm sorry, can you
                                                you ask the
                                                    ask the

21
21      question again, please?
        question again, please?
22
22            Q.
              Q.        Sure.
                        Sure.   Are you
                                Are     aware of
                                    you aware of the
                                                 the data from the
                                                     data from the
23
23      West Virginia Department
        West Virginia            of Health
                      Department of Health and
                                           and Human
                                               Human

24
24      Resources reporting
        Resources           specifically -
                  reporting specifically - based on
                                           based on



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 72 of 439 PageID #: 36558



                                                                  Page 71
                                                                  Page 71

 1
 1      preliminary
        preliminary data - that
                    data - that there
                                there has been a
                                      has been a 22
                                                 22 to
                                                    to 26
                                                       26

 2
 2      percent overall decline
        percent overall decline in
                                in opioid-related
                                   opioid-related deaths
                                                  deaths

 3
 3      from 2017
        from 2017 to
                  to 2018?
                     2018?
 4
 4                         MR. BURNETT:
                           MR. BURNETT:       Objection.
                                              Objection.

 5
 5            A.
              A.        Yeah, so
                        Yeah, so I
                                 I believe this is
                                   believe this is a
                                                   a year-over-year
                                                     year-over-year

 6
 6      analysis of
        analysis of preliminary
                    preliminary data,
                                data, and
                                      and I believe there
                                          I believe there
 7
 7      have been declines
        have been declines noted.
                           noted.             And that's
                                              And that's quite
                                                         quite
 8
 8      fortunate, because
        fortunate, because as
                           as you
                              you know -- you
                                  know -- you know, the
                                              know, the

 9
 9      rates of overdose
        rates of overdose and other opioid-related
                          and other opioid-related
10
10      morbidity and
        morbidity and mortality
                      mortality in
                                in Cabell
                                   Cabell County and the
                                          County and the
11
11      City of Huntington
        City of Huntington have been off
                           have been off the
                                         the charts.
                                             charts.

12
12                          And, I
                            And, I mean, it's not
                                   mean, it's not by accident that
                                                  by accident that
13
13      it's been
        it's been dubbed the overdose
                  dubbed the overdose capital of the
                                      capital of the world.
                                                     world.

14
14                          So I'm aware
                            So I'm aware of
                                         of some
                                            some modest
                                                 modest gains, and
                                                        gains, and

15
15      I think these
        I think these are
                      are most important, and
                          most important, and most
                                              most
16
16      important for
        important for the
                      the community itself and
                          community itself     to put
                                           and to     some
                                                  put some

17
17      wind in the
        wind in the sails,
                    sails, but
                           but I think we
                               I think we have an
                                          have an

18
18      enormously long
        enormously long way to go,
                        way to     and
                               go, and                 I
                                                       I would
                                                         would have grave
                                                               have grave

19
19      concern about,
        concern about, you
                       you know, overinterpreting some
                           know, overinterpreting some --

20
20      some --
        some -- some
                some glimmers of hope
                     glimmers of hope as evidence that
                                      as evidence that
21
21      somehow there's
        somehow there's no
                        no longer
                           longer an
                                  an opioid
                                     opioid epidemic
                                            epidemic within
                                                     within

22
22      the community.
        the community.
23
23                          I think nothing
                            I think nothing could
                                            could be further from
                                                  be further from
24
24      the truth.
        the truth.


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 73 of 439 PageID #: 36559



                                                                  Page 72
                                                                  Page 72

 1
 1            Q.
              Q.        Oh, when
                        Oh, when you say "opioid
                                 you say "opioid epidemic,"
                                                 epidemic," would
                                                            would

 2
 2      you agree where
        you agree       me that
                  where me that at
                                at least
                                   least as
                                         as reported by the
                                            reported by the
 3
 3      West Virginia Department
        West Virginia            of Health
                      Department of Health and
                                           and Human
                                               Human

 4
 4      Services, the
        Services, the current
                      current opioid
                              opioid epidemic,
                                     epidemic, if
                                               if there
                                                  there is
                                                        is
 5
 5      one, relates
        one,         to illicit
             relates to illicit opioids
                                opioids such
                                        such as fentanyl,
                                             as fentanyl,

 6
 6      heroin,
        heroin, carfentanil?
                carfentanil?

 7
 7                          Do
                            Do you agree with
                               you agree      me on
                                         with me on that?
                                                    that?
 8
 8                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 9
 9            A.
              A.        No, I
                        No,   -- I
                            I -- I mean, the --
                                   mean, the -- and
                                                and any
                                                    any --
                                                        -- the
                                                           the
10
10      situation on
        situation on the
                     the ground at any
                         ground at any given
                                       given point in time
                                             point in time
11
11      is a
        is a reflection of exposure
             reflection of exposure that's
                                    that's happened over
                                           happened over

12
12      years, and we
        years, and we know that --
                      know that -- that,
                                   that, you
                                         you know,
                                             know, using
                                                   using a
                                                         a

13
13      measure like
        measure like the
                     the volume of opioids
                         volume of opioids prescribed at
                                           prescribed at

14
14      one point
        one point in
                  in time
                     time to
                          to understand
                             understand whether
                                        whether or
                                                or not the
                                                   not the

15
15      house is on
        house is on fire
                    fire is
                         is simply
                            simply not a --
                                   not a -- not
                                            not a
                                                a good
                                                  good

16
16      move.
        move.

17
17                          In other words,
                            In other        the --
                                     words, the -- the
                                                   the
18
18      manifestations of
        manifestations of overprescribing
                          overprescribing that
                                          that happened in
                                               happened in

19
19      -- at
        -- at Time A can
              Time A     manifest for
                     can manifest for years,
                                      years, and indeed
                                             and indeed

20
20      generations.
        generations.

21
21                          So
                            So while
                               while I think that
                                     I think that the
                                                  the measures of
                                                      measures of

22
22      opioid volume
        opioid volume that
                      that you
                           you describe, reductions in
                               describe, reductions in
23
23      opioid volume,
        opioid volume, are
                       are welcome,
                           welcome, I
                                    I believe that West
                                      believe that West

24
24      Virginia is
        Virginia is still
                    still much, much higher
                          much, much        than national
                                     higher than national



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 74 of 439 PageID #: 36560



                                                                  Page 73
                                                                  Page 73

 1
 1      averages.
        averages.

 2
 2                         I
                           I believe
                             believe many people are
                                     many people     still
                                                 are still

 3
 3      receiving opioids that
        receiving opioids that would
                               would do
                                     do better
                                        better with
                                               with

 4
 4      alternative treatments,
        alternative treatments, and
                                and you
                                    you know, it's --
                                        know, it's -- it's,
                                                      it's,
 5
 5      in part
        in      -- a
           part -- a lot
                     lot of
                         of the
                            the morbidity
                                morbidity is
                                          is driven
                                             driven by
                                                    by

 6
 6      addiction and
        addiction and opioid
                      opioid use
                             use disorder,
                                 disorder, and that's a
                                           and that's a
 7
 7      chronic disease.
        chronic disease.        It's
                                It's a lifelong disease.
                                     a lifelong disease.

 8
 8                         You
                           You know,
                               know, people
                                     people can be treated
                                            can be treated and
                                                           and
 9
 9      many people
        many        live happy,
             people live        successful lives
                         happy, successful lives in
                                                 in
10
10      recovery, so it's
        recovery, so it's highly treatable, but
                          highly treatable, but it's
                                                it's a
                                                     a
11
11      chronic disease,
        chronic          and so
                disease, and so I just have
                                I just      a little
                                       have a little bit
                                                     bit of
                                                         of
12
12      concern about
        concern about using,
                      using, you
                             you know, day-to-day or
                                 know, day-to-day    sort
                                                  or sort

13
13      of year-to-year
        of              fluctuations in
           year-to-year fluctuations in opioid
                                        opioid prescribing
                                               prescribing

14
14      as some
        as some global
                global measure
                       measure of
                               of whether or not
                                  whether or     an
                                             not an

15
15      epidemic is
        epidemic is taking
                    taking place.
                           place.
16
16            Q.
              Q.        You
                        You do disagree with
                            do disagree      the data
                                        with the      from the
                                                 data from the West
                                                               West

17
17      Virginia Department
        Virginia            of Health
                 Department of Health and Human Services
                                      and Human Services

18
18      that indicates
        that indicates that
                       that in
                            in 2018, 82 percent
                               2018, 82 percent of overdose
                                                of overdose

19
19      deaths
        deaths were attributed to
               were attributed to illicit
                                  illicit opioids,
                                          opioids, not
                                                   not

20
20      prescription opioids?
        prescription opioids?

21
21                         MR. BURNETT:
                           MR. BURNETT:       Objection.
                                              Objection.    Is there a
                                                            Is there a
22
22      specific document
        specific document you
                          you would like to
                              would like to refer the
                                            refer the

23
23      witness to?
        witness to?

24
24                         MS. GEIST:
                           MS. GEIST:      I'm
                                           I'm going to ask
                                               going to ask him the
                                                            him the



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 75 of 439 PageID #: 36561



                                                                  Page 74
                                                                  Page 74

 1
 1      question first.
        question first.

 2
 2            A.
              A.        I
                        I would like to
                          would like to see --
                                        see --

 3
 3            Q.
              Q.        That is --
                        That is -- that's
                                   that's the
                                          the data
                                              data from
                                                   from the
                                                        the
 4
 4      Department of Health
        Department of Health and
                             and Human Services in
                                 Human Services in West
                                                   West

 5
 5      Virginia --
        Virginia

 6
 6            A.
              A.        Right.
                        Right.

 7
 7            Q.
              Q.        -- would
                        -- would you
                                 you have any reason
                                     have any        to disagree
                                              reason to disagree

 8
 8      with that?
        with that?

 9
 9            A.
              A.        Well,
                        Well, I --
                              I --

10
10                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

11
11            A.
              A.        I
                        I would like to
                          would like to review any document
                                        review any          that's
                                                   document that's

12
12      being referred
        being          to, but
              referred to, but I
                               I didn't
                                 didn't mean to suggest
                                        mean to suggest

13
13      that I
        that   disagree with
             I disagree      a data
                        with a      point that's
                               data point that's been
                                                 been put
                                                      put

14
14      out by
        out by the
               the West Virginia Department
                   West Virginia            of --
                                 Department of -- of
                                                  of Public
                                                     Public
15
15      Health, or
        Health, or frankly,
                   frankly, you
                            you know -- but
                                know -- but I
                                            I would like to
                                              would like to
16
16      see the
        see the document.
                document.

17
17                          But what
                            But what I
                                     I was registering some
                                       was registering some

18
18      concern about
        concern about was
                      was a
                          a notion that this
                            notion that this is
                                             is an epidemic
                                                an epidemic

19
19      -- that
        -- that there's
                there's a
                        a fentanyl
                          fentanyl epidemic.
                                   epidemic.
20
20                          I
                            I would characterize it
                              would characterize it as
                                                    as an opioid
                                                       an opioid

21
21      epidemic.
        epidemic.         Just as I
                          Just as I have concern about
                                    have concern about
22
22      characterizing this
        characterizing this as
                            as an epidemic of
                               an epidemic    abuse, I
                                           of abuse, I

23
23      would
        would characterize it as
              characterize it as an epidemic of
                                 an epidemic of addiction.
                                                addiction.

24
24                          So
                            So you
                               you know,
                                   know, we can discuss
                                         we can discuss sort
                                                        sort of
                                                             of


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 76 of 439 PageID #: 36562



                                                                  Page 75
                                                                  Page 75

 1
 1      the relative
        the relative contributions of different
                     contributions of           --
                                      different --

 2
 2      different substances or
        different substances or different
                                different opioids,
                                          opioids, but
                                                   but my
                                                       my

 3
 3      concern would
        concern       be I
                would be I wouldn't
                           wouldn't want to overlook
                                    want to overlook the
                                                     the
 4
 4      important role
        important      that prescription
                  role that              opioids have
                            prescription opioids      and
                                                 have and

 5
 5      continue to
        continue to play in driving
                    play in         opioid-related
                            driving opioid-related

 6
 6      morbidity and
        morbidity and mortality.
                      mortality.
 7
 7            Q.
              Q.        And do
                        And do you
                               you know from your
                                   know from your research and
                                                  research and

 8
 8      analysis how
        analysis     -- what
                 how --      percentage of
                        what percentage of the
                                           the 2018
                                               2018
 9
 9      overdose deaths
        overdose deaths related
                        related to
                                to prescription
                                   prescription opioids
                                                opioids

10
10      only?
        only?

11
11                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

12
12            A.
              A.        Yeah, I
                        Yeah, I wasn't asked to
                                wasn't asked to --
                                                -- I
                                                   I wasn't asked
                                                     wasn't asked

13
13      to focus
        to focus on
                 on that
                    that in
                         in my
                            my report.
                               report.

14
14            Q.
              Q.        So you're
                        So you're not
                                  not aware of --
                                      aware of -- when
                                                  when we're
                                                       we're

15
15      talking about
        talking about overdose
                      overdose deaths
                               deaths relating to opioids,
                                      relating to opioids,
16
16      sitting here
        sitting      today, you're
                here today, you're not aware of
                                   not aware of the
                                                the latest
                                                    latest
17
17      data and trends
        data and trends in
                        in West Virginia and
                           West Virginia and Cabell
                                             Cabell County
                                                    County

18
18      specifically about
        specifically about what substances are
                           what substances are driving
                                               driving

19
19      overdose deaths?
        overdose deaths?
20
20                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

21
21            Q.
              Q.        Is that
                        Is that --
                                -- is
                                   is that
                                      that correct,
                                           correct, Doctor
                                                    Doctor

22
22      Alexander?
        Alexander?

23
23            A.
              A.        No, it's
                        No, it's not correct.
                                 not correct.          I carefully reviewed
                                                       I carefully reviewed

24
24      all of
        all of the
               the materials
                   materials that
                             that were provided to
                                  were provided to me
                                                   me and
                                                      and


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 77 of 439 PageID #: 36563



                                                                  Page 76
                                                                  Page 76

 1
 1      that I
        that I had access to,
               had access to, and
                              and that
                                  that included
                                       included up-to-date
                                                up-to-date

 2
 2      recent data from
        recent data from local,
                         local, State
                                State and
                                      and Federal
                                          Federal sources.
                                                  sources.

 3
 3                          So
                            So I
                               I would
                                 would not -- I
                                       not -- I would
                                                would not
                                                      not want to
                                                          want to

 4
 4      characterize otherwise.
        characterize otherwise.
 5
 5            Q.
              Q.        Now, you
                        Now, you said -- you
                                 said -- you brought
                                             brought with
                                                     with you today
                                                          you today

 6
 6      a copy
        a copy of
               of your
                  your report,
                       report, correct?
                               correct?

 7
 7            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
 8
 8            Q.
              Q.        And you
                        And you have footnotes, of
                                have footnotes, of course,
                                                   course,
 9
 9      citations to
        citations to authorities
                     authorities and
                                 and references
                                     references in that
                                                in that

10
10      report.
        report.         True?
                        True?

11
11            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
12
12            Q.
              Q.        Okay.
                        Okay.   The
                                The data that I'm
                                    data that I'm referring to,
                                                  referring to,

13
13      Doctor Alexander, if
        Doctor Alexander, if you look at
                             you look    page 11
                                      at page    of your
                                              11 of your

14
14      report,
        report, you
                you write - as
                    write - as I -- as
                               I -- as I stated earlier
                                       I stated earlier -
                                                        -
15
15      that "there
        that "there are
                    are glimmers
                        glimmers of
                                 of hope,
                                    hope, with
                                          with preliminary
                                               preliminary

16
16      data suggesting a
        data suggesting a 22"
                          22" to
                              to "26%
                                 "26% decline in
                                      decline in

17
17      opioid-overdose deaths
        opioid-overdose deaths between 2017 and
                               between 2017 and 2018 in
                                                2018 in

18
18      Cabell
        Cabell County."
               County."

19
19                          MR. BURNETT:
                            MR. BURNETT:       Counsel,
                                               Counsel, what
                                                        what paragraph
                                                             paragraph

20
20      is that?
        is that?         I'm not seeing
                         I'm not        that.
                                 seeing that.

21
21                          MS. GEIST:
                            MS. GEIST:      That is page
                                            That is page 11,
                                                         11, Paragraph
                                                             Paragraph
22
22      29.
        29.

23
23            Q.
              Q.        And your
                        And your citation for that,
                                 citation for that, Doctor
                                                    Doctor

24
24      Alexander, is
        Alexander, is the
                      the data
                          data released
                               released by the West
                                        by the West



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 78 of 439 PageID #: 36564



                                                                  Page 77
                                                                  Page 77

 1
 1      Virginia Department
        Virginia            of Health
                 Department of Health and Human Services
                                      and Human          on
                                                Services on

 2
 2      September 5th,
        September 5th, 2019.
                       2019.             So you
                                         So you -- you
                                                   you reviewed that
                                                       reviewed that

 3
 3      data,
        data, correct?
              correct?

 4
 4            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
 5
 5            Q.
              Q.        You acknowledge that
                        You acknowledge that in
                                             in your report.
                                                your report.           True?
                                                                       True?

 6
 6            A.
              A.        Yes.
                        Yes.

 7
 7            Q.
              Q.        And --
                        And --
 8
 8                             MR. BURNETT:
                               MR. BURNETT:      Doctor Alexander, if
                                                 Doctor Alexander, if you
                                                                      you

 9
 9      need -- if
        need -- if you
                   you need time to
                       need time to look
                                    look at
                                         at the
                                            the footnote,
                                                footnote,
10
10      don't -- don't
        don't -- don't be
                       be rushed in confirming
                          rushed in confirming what she's
                                               what she's

11
11      asking you
        asking     to confirm.
               you to confirm.
12
12                             THE
                               THE DEPONENT:
                                   DEPONENT:       Thank
                                                   Thank you.
                                                         you.

13
13            Q.
              Q.        You
                        You cited
                            cited -- you cited the
                                     you cited the data from the
                                                   data from the
14
14      West Virginia Department
        West Virginia            of Health
                      Department of Health and
                                           and Human
                                               Human

15
15      Services in
        Services in your
                    your report as we're
                         report as       looking at.
                                   we're looking at.
16
16      Correct,
        Correct, Doctor?
                 Doctor?

17
17            A.
              A.        Yes, that's
                        Yes, that's right.
                                    right.
18
18            Q.
              Q.        Okay.
                        Okay.     Do
                                  Do you
                                     you recall -- I
                                         recall -- I mean, this is
                                                     mean, this is
19
19      significant.
        significant.            We're talking about
                                We're talking about trends
                                                    trends in
                                                           in opioid
                                                              opioid
20
20      and nonopioid
        and nonopioid drug
                      drug overdoses
                           overdoses in
                                     in West
                                        West Virginia.
                                             Virginia.

21
21      This is a
        This is   significant report
                a significant        from the
                              report from the Department of
                                              Department of

22
22      Health and
        Health and Human
                   Human Services.
                         Services.
23
23                             Would
                               Would you
                                     you agree
                                         agree with
                                               with me on that,
                                                    me on that, this
                                                                this
24
24      type of
        type of report is significant
                report is             to the
                          significant to the case?
                                             case?



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 79 of 439 PageID #: 36565



                                                                  Page 78
                                                                  Page 78

 1
 1                             MR. BURNETT:
                               MR. BURNETT:      Objection.
                                                 Objection.

 2
 2            A.
              A.        There are --
                        There are -- there
                                     there are
                                           are dozens of reports
                                               dozens of reports

 3
 3      and publications
        and publications that
                         that are
                              are significant
                                  significant to
                                              to the
                                                 the case.
                                                     case.
 4
 4      And I
        And I guess
              guess I
                    I would just highlight
                      would just           that as
                                 highlight that as I note
                                                   I note

 5
 5      here, just two
        here, just two sentences
                       sentences later,
                                 later, "for
                                        "for every
                                             every glimmer
                                                   glimmer
 6
 6      of hope,
        of       there are
           hope, there are other
                           other signs that the
                                 signs that the epidemic
                                                epidemic is
                                                         is
 7
 7      as active
        as active as
                  as ever."
                     ever."            You know
                                       You      --
                                           know --

 8
 8            Q.
              Q.        All right.
                        All right.     So let
                                       So let me
                                              me --
                                                 -- let
                                                    let me
                                                        me ask
                                                           ask you
                                                               you

 9
 9      about that.
        about that.
10
10                             MR. BURNETT:
                               MR. BURNETT:      Counsel -- Counsel,
                                                 Counsel -- Counsel, I
                                                                     I

11
11      don't
        don't believe
              believe Doctor Alexander was
                      Doctor Alexander     finished with
                                       was finished with

12
12      his answer.
        his answer.

13
13            Q.
              Q.        I didn't mean
                        I didn't      to cut
                                 mean to cut you off, Doctor
                                             you off, Doctor

14
14      Alexander.
        Alexander.         Would
                           Would you like to
                                 you like to say something else?
                                             say something else?
15
15            A.
              A.        Yes.
                        Yes.     Thank
                                 Thank you.
                                       you.      So my
                                                 So    point is
                                                    my point is that
                                                                that --
                                                                     --
16
16      that as
        that as I
                I note just a
                  note just   few sentences
                            a few sentences later,
                                            later, "For
                                                   "For
17
17      every glimmer
        every         of hope,
              glimmer of       there are
                         hope, there are other
                                         other signs
                                               signs that
                                                     that
18
18      the epidemic
        the epidemic is
                     is as
                        as active
                           active as
                                  as ever,
                                     ever, many
                                           many barriers
                                                barriers

19
19      persist."
        persist."

20
20                             I
                               I cite information that
                                 cite information that "Cabell
                                                       "Cabell County
                                                               County
21
21      EMS reported
        EMS reported that
                     that the
                          the number of overdoses
                              number of overdoses that
                                                  that they
                                                       they
22
22      responded to in
        responded to in May
                        May of
                            of 2020
                               2020 was two to
                                    was two to three
                                               three times
                                                     times
23
23      higher than the
        higher than the prior"
                        prior" --
24
24            Q.
              Q.        Can
                        Can I stop you
                            I stop     there --
                                   you there -- can
                                                can I stop you
                                                    I stop you



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 80 of 439 PageID #: 36566



                                                                  Page 79
                                                                  Page 79

 1
 1      there?
        there?      I
                    I don't
                      don't want to interrupt
                            want to interrupt --
                                              -- but
                                                 but whether
                                                     whether

 2
 2      you just --
        you just --
 3
 3                          MR. BURNETT:
                            MR. BURNETT:      Counsel,
                                              Counsel, Counsel,
                                                       Counsel,

 4
 4      really,
        really, you
                you have to let
                    have to let him finish his
                                him finish     answer.
                                           his answer.

 5
 5                          MS. GEIST:
                            MS. GEIST:     Well, this is
                                           Well, this is going to be
                                                         going to be
 6
 6      a long
        a long deposition
               deposition if
                          if Doctor Alexander is
                             Doctor Alexander is going to
                                                 going to

 7
 7      read to me
        read to    paragraphs from
                me paragraphs from his
                                   his report.
                                       report.

 8
 8                          MR. BURNETT:
                            MR. BURNETT:      You're asking him
                                              You're asking     to
                                                            him to

 9
 9      read from his
        read from     report also.
                  his report also.              You can't
                                                You       interrupt him
                                                    can't interrupt him

10
10      to --
        to -- to
              to interrupt
                 interrupt him to ask
                           him to ask if
                                      if you
                                         you can interrupt
                                             can interrupt

11
11      him.
        him.

12
12            A.
              A.        I
                        I won't
                          won't read a lot
                                read a lot from
                                           from my
                                                my report, and I
                                                   report, and I

13
13      certainly am
        certainly am all
                     all for
                         for trying
                             trying to
                                    to provide
                                       provide you the
                                               you the

14
14      information you
        information     need in
                    you need in as
                                as efficient
                                   efficient a
                                             a means as
                                               means as

15
15      possible.
        possible.

16
16                          But my
                            But my point
                                   point here is that
                                         here is that I
                                                      I relied
                                                        relied

17
17      upon
        upon dozens of important
             dozens of important references and sources
                                 references and         of
                                                sources of

18
18      information for
        information for the
                        the information
                            information that
                                        that I've
                                             I've provided,
                                                  provided,

19
19      and that
        and that for
                 for every
                     every glimmer
                           glimmer of
                                   of hope, there are
                                      hope, there     other
                                                  are other

20
20      signs that
        signs that the
                   the epidemic
                       epidemic is
                                is as
                                   as active
                                      active as ever within
                                             as ever within

21
21      the community.
        the community.
22
22            Q.
              Q.        And one
                        And one of
                                of the
                                   the signs
                                       signs of
                                             of the
                                                the epidemic
                                                    epidemic --
                                                             -- and
                                                                and

23
23      a few
        a few times
              times you've
                    you've referred addiction, correct?
                           referred addiction, correct?

24
24      The issue here
        The issue      of what
                  here of what we're
                               we're really talking about
                                     really talking about


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 81 of 439 PageID #: 36567



                                                                  Page 80
                                                                  Page 80

 1
 1      relates to addiction,
        relates to addiction, correct?
                              correct?
 2
 2            A.
              A.        Well,
                        Well, I
                              I note addiction in
                                note addiction in contrast to the
                                                  contrast to the
 3
 3      term "abuse"
        term "abuse" which
                     which I
                           I have concerns about
                             have concerns       because of
                                           about because of
 4
 4      the ways
        the      that I
            ways that   think the
                      I think the epidemic
                                  epidemic has
                                           has been
                                               been

 5
 5      misconstrued as
        misconstrued    an epidemic
                     as an epidemic of
                                    of abuse,
                                       abuse, and
                                              and I
                                                  I don't
                                                    don't

 6
 6      believe that
        believe that that's
                     that's the
                            the case.
                                case.                I think it's
                                                     I think it's an
                                                                  an

 7
 7      epidemic of
        epidemic of addiction.
                    addiction.
 8
 8                          Addiction isn't
                            Addiction isn't the
                                            the only
                                                only thing
                                                     thing that's
                                                           that's
 9
 9      important here.
        important here.         There
                                There are
                                      are many
                                          many people
                                               people without
                                                      without

10
10      opioid use
        opioid     disorder that
               use disorder that still
                                 still have a --
                                       have a -- that
                                                 that
11
11      engage in
        engage in nonmedical
                  nonmedical use or have
                             use or      otherwise been
                                    have otherwise been
12
12      impacted by
        impacted by the
                    the epidemic.
                        epidemic.
13
13                          I
                            I mean, consider --
                              mean, consider -- consider
                                                consider children
                                                         children

14
14      who
        who have been orphaned.
            have been orphaned.            So
                                           So I
                                              I don't
                                                don't want to suggest
                                                      want to suggest
15
15      it's addiction
        it's addiction kind of front,
                       kind of front, center, 24/7, 365.
                                      center, 24/7, 365.

16
16      But I
        But I also think that
              also think that addiction
                              addiction is
                                        is a
                                           a better frame,
                                             better frame,

17
17      a better
        a better lens
                 lens through
                      through which to view
                              which to view the
                                            the epidemic
                                                epidemic
18
18      than is
        than is the
                the term
                    term "abuse."
                         "abuse."
19
19                          Because abuse
                            Because abuse is
                                          is a
                                             a behavior and
                                               behavior and

20
20      addiction is
        addiction is a
                     a disease.
                       disease.            And they
                                           And they require
                                                    require very,
                                                            very,

21
21      very
        very different interventions.
             different interventions.

22
22            Q.
              Q.        And addiction
                        And addiction being a disease,
                                      being a disease, you
                                                       you have
                                                           have

23
23      some familiarity
        some familiarity and
                         and awareness
                             awareness of
                                       of addiction
                                          addiction even
                                                    even
24
24      though you're
        though        not an
               you're not    addiction medical
                          an addiction medical specialist.
                                               specialist.


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 82 of 439 PageID #: 36568



                                                                  Page 81
                                                                  Page 81

 1
 1      Correct?
        Correct?

 2
 2                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 3
 3            A.
              A.        I -- as
                        I -- as a
                                a practicing
                                  practicing internist,
                                             internist, I treat
                                                        I treat

 4
 4      patients that have
        patients that      addiction to
                      have addiction to opioids
                                        opioids and alcohol
                                                and alcohol

 5
 5      and tobacco
        and tobacco and
                    and other
                        other substances,
                              substances, and
                                          and so
                                              so yes,
                                                 yes, I
                                                      I

 6
 6      have -- insofar
        have -- insofar as
                        as it's
                           it's relevant to my
                                relevant to my report and
                                               report and

 7
 7      my opinions
        my opinions that
                    that I've offered, I
                         I've offered,   do have
                                       I do      an
                                            have an

 8
 8      understanding of addiction.
        understanding of addiction.
 9
 9            Q.
              Q.        Now -- and
                        Now    and so then, you're
                                   so then,        aware, Doctor
                                            you're aware, Doctor

10
10      Alexander, I
        Alexander,   assume, from
                   I assume, from your citation to
                                  your citation to the
                                                   the
11
11      Department of Health
        Department of Health and
                             and Human Services -- I'm
                                 Human Services    I'm

12
12      sorry, Department
        sorry,            of Health
               Department of Health and
                                    and Human Resources
                                        Human Resources

13
13      data, that right
        data, that right now,
                         now, people
                              people with addiction are
                                     with addiction are
14
14      looking to
        looking to move
                   move to
                        to methamphetamine
                           methamphetamine as part of
                                           as part of their
                                                      their
15
15      addiction.
        addiction.         Is that right?
                           Is that right?

16
16            A.
              A.        Are you
                        Are     --
                            you --

17
17                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.    Again, if
                                                            Again, if
18
18      there's a
        there's a cite to a
                  cite to   specific document,
                          a specific document, I
                                               I would
                                                 would

19
19      suggest we
        suggest    refer to
                we refer to the
                            the document.
                                document.

20
20                          MS. GEIST:
                            MS. GEIST:     Well,
                                           Well, I
                                                 I will pull it
                                                   will pull it out,
                                                                out,
21
21      but I'm
        but I'm referring to Doctor
                referring to        Alexander's citation
                             Doctor Alexander's citation

22
22      that we're
        that       looking at
             we're looking at right
                              right here on the
                                    here on the screen in
                                                screen in

23
23      Paragraph 29
        Paragraph 29 of
                     of Footnote
                        Footnote 105,
                                 105, which is the
                                      which is the West
                                                   West

24
24      Virginia Department
        Virginia            of Health
                 Department of Health and Human Resources
                                      and Human Resources



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 83 of 439 PageID #: 36569



                                                                     Page 82
                                                                     Page 82

 1
 1      data from overdose
        data from overdose incidents
                           incidents in
                                     in 2018.
                                        2018.
 2
 2            Q.
              Q.        I'm just
                        I'm just asking
                                 asking you
                                        you generally,
                                            generally, Doctor
                                                       Doctor

 3
 3      Alexander:
        Alexander:         You're
                           You're not
                                  not disagreeing that there
                                      disagreeing that there has
                                                             has

 4
 4      been a
        been a significant
               significant increase
                           increase in
                                    in overdose
                                       overdose deaths
                                                deaths

 5
 5      relating to methamphetamine
        relating to methamphetamine in
                                    in Cabell
                                       Cabell County/
                                              County/

 6
 6      Huntington from
        Huntington from 2014
                        2014 to
                             to 2018?
                                2018?                That's
                                                     That's what the data
                                                            what the data

 7
 7      tells us,
        tells     correct?
              us, correct?

 8
 8                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.         I'm
                                                                 I'm not
                                                                     not

 9
 9      seeing that
        seeing that in
                    in Paragraph
                       Paragraph 29.
                                 29.
10
10                          MS. GEIST:
                            MS. GEIST:     I'm
                                           I'm not referring to
                                               not referring to
11
11      Paragraph 29.
        Paragraph 29.
12
12            Q.
              Q.        Can
                        Can you answer my
                            you answer my question,
                                          question, Doctor
                                                    Doctor

13
13      Alexander?
        Alexander?         Would
                           Would you agree with
                                 you agree      me that
                                           with me that from
                                                        from 2014
                                                             2014
14
14      to 2018,
        to 2018, that
                 that there
                      there has been a
                            has been a significant
                                       significant increase
                                                   increase
15
15      in overdose
        in overdose deaths involving methamphetamine?
                    deaths involving methamphetamine?
16
16                          MR. BURNETT:
                            MR. BURNETT:      Same objection.
                                              Same objection.
17
17            A.
              A.        It would
                        It would be
                                 be helpful to review
                                    helpful to        any
                                               review any

18
18      particular reference together,
        particular reference together, but
                                       but I
                                           I believe that
                                             believe that

19
19      it is
        it is the
              the case that --
                  case that -- that
                               that overdoses
                                    overdoses of
                                              of
20
20      methamphetamine have
        methamphetamine      increased over
                        have increased over the
                                            the time
                                                time frame
                                                     frame
21
21      that you
        that     inquire about.
             you inquire about.
22
22            Q.
              Q.        A significant
                        A significant increase.
                                      increase.             Agree with
                                                            Agree      me on
                                                                  with me on
23
23      that?
        that?

24
24                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                      888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 84 of 439 PageID #: 36570



                                                                  Page 83
                                                                  Page 83

 1
 1            Q.
              Q.        The
                        The percentages in the
                            percentages in the document that you
                                               document that you

 2
 2      cite in
        cite in your
                your report
                     report go from 3
                            go from 3 percent of overdose
                                      percent of overdose
 3
 3      deaths involving meth
        deaths involving meth in
                              in 2014 to 36
                                 2014 to 36 percent of
                                            percent of

 4
 4      overdose deaths
        overdose deaths involving
                        involving meth
                                  meth in
                                       in 2018.
                                          2018.
 5
 5                          You
                            You know that to
                                know that to be the case,
                                             be the       don't
                                                    case, don't

 6
 6      you,
        you, Doctor?
             Doctor?

 7
 7                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.    Again,
                                                             Again,

 8
 8      Counsel, the numbers
        Counsel, the         that you're
                     numbers that        referring are
                                  you're referring are not
                                                       not

 9
 9      on the
        on the face
               face of
                    of the
                       the report.
                           report.               If we
                                                 If we want to look
                                                       want to look at
                                                                    at

10
10      the exhibit,
        the exhibit, I suggest we
                     I suggest    do that.
                               we do that.
11
11                          It's
                            It's not fair to
                                 not fair to ask
                                             ask him to confirm
                                                 him to confirm
12
12      specific numbers
        specific numbers in
                         in a
                            a document that he
                              document that he doesn't
                                               doesn't have
                                                       have

13
13      in front
        in front of
                 of him.
                    him.

14
14            Q.
              Q.        You
                        You cite that report
                            cite that        from the
                                      report from the Department of
                                                      Department of

15
15      Health and
        Health and Human
                   Human Resources
                         Resources in
                                   in your expert report,
                                      your expert report,

16
16      do
        do you
           you not,
               not, Doctor Alexander?
                    Doctor Alexander?

17
17            A.
              A.        Along with
                        Along with 650 some others,
                                   650 some others, yes,
                                                    yes, I
                                                         I do.
                                                           do.

18
18            Q.
              Q.        Okay.
                        Okay.   And --
                                And -- but in general,
                                       but in general, I assume in
                                                       I assume in
19
19      your
        your research and work
             research and      in the
                          work in the case,
                                      case, you
                                            you are
                                                are well
                                                    well

20
20      aware of
        aware of the
                 the significant
                     significant increase
                                 increase of
                                          of
21
21      methamphetamine-related overdose
        methamphetamine-related overdose deaths
                                         deaths in
                                                in Cabell
                                                   Cabell

22
22      County/Huntington.
        County/Huntington.

23
23                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

24
24            Q.
              Q         Is that
                        Is that fair?
                                fair?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 85 of 439 PageID #: 36571



                                                                  Page 84
                                                                  Page 84

 1
 1                          MR. BURNETT:
                            MR. BURNETT:       Objection, asked
                                               Objection, asked and
                                                                and
 2
 2      answered.
        answered.

 3
 3            A.
              A.        I believe there
                        I believe there have
                                        have been increases in
                                             been increases in
 4
 4      overdoses from
        overdoses from methamphetamine in this
                       methamphetamine in this community
                                               community

 5
 5      and in
        and in other
               other communities around the
                     communities around the country,
                                            country, yes.
                                                     yes.

 6
 6            Q.
              Q.        Now, you
                        Now, you mentioned earlier that
                                 mentioned earlier that you
                                                        you had
                                                            had

 7
 7      reviewed the Netflix
        reviewed the         Heroin(e) documentary.
                     Netflix Heroin(e) documentary.
 8
 8      Remember that?
        Remember that?
 9
 9            A.
              A.        Yes, ma'am.
                        Yes, ma'am.
10
10            Q.
              Q.        Okay.
                        Okay.   And one
                                And one of
                                        of the
                                           the --
                                               -- one
                                                  one of
                                                      of the
                                                         the women
                                                             women

11
11      highlighted in that
        highlighted in that documentary is Jan
                            documentary is     Rader.
                                           Jan Rader.                  Do
                                                                       Do

12
12      you recall that?
        you recall that?
13
13            A.
              A.        Yes, I
                        Yes,   do.
                             I do.

14
14            Q.
              Q.        Okay.
                        Okay.   And do
                                And do you -- did
                                       you -- did you
                                                  you read the
                                                      read the

15
15      deposition that she
        deposition that she provided in connection
                            provided in connection with
                                                   with

16
16      this case?
        this case?
17
17            A.
              A.        I don't recall
                        I don't recall having done so,
                                       having done so, no.
                                                       no.

18
18            Q.
              Q.        Okay.
                        Okay.   If I
                                If   represented to
                                   I represented to you that Jan
                                                    you that Jan

19
19      Rader testified
        Rader testified that
                        that crystal
                             crystal meth
                                     meth is
                                          is making
                                             making a
                                                    a

20
20      comeback in
        comeback in Cabell
                    Cabell County/Huntington
                           County/Huntington and that there
                                             and that there
21
21      are --
        are -- the
               the current
                   current trends
                           trends that
                                  that are
                                       are concerning the
                                           concerning the

22
22      community involve
        community involve the
                          the influx
                              influx of
                                     of crystal
                                        crystal meth and
                                                meth and

23
23      that is
        that is eclipsing
                eclipsing heroin
                          heroin and fentanyl, any
                                 and fentanyl, any reason
                                                   reason

24
24      to disagree
        to disagree with
                    with her perspective?
                         her perspective?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 86 of 439 PageID #: 36572



                                                                     Page 85
                                                                     Page 85

 1
 1                         MR. BURNETT:
                           MR. BURNETT:        Objection.
                                               Objection.       We
                                                                We don't
                                                                   don't

 2
 2      have the transcript
        have the transcript in
                            in front
                               front of
                                     of us.
                                        us.

 3
 3            Q.
              Q.        We can take
                        We can take a
                                    a look
                                      look at
                                           at it,
                                              it, Doctor Alexander.
                                                  Doctor Alexander.

 4
 4      We'll
        We'll pull it later.
              pull it later.           But if
                                       But if that's
                                              that's what
                                                     what Jan Rader
                                                          Jan Rader

 5
 5      said, I
        said,   assume you
              I assume you would agree with
                           would agree with her
                                            her

 6
 6      perspective,
        perspective, given that she's
                     given that she's on the ground
                                      on the        in
                                             ground in

 7
 7      Cabell
        Cabell County/Huntington.
               County/Huntington.

 8
 8            A.
              A.        It would
                        It would be
                                 be helpful
                                    helpful -- if
                                               if I'm asked about
                                                  I'm asked about
 9
 9      it and
        it and if
               if we're going to
                  we're going to look
                                 look at the transcript,
                                      at the transcript, it
                                                         it
10
10      would
        would be
              be helpful to look
                 helpful to look while
                                 while I'm
                                       I'm answering --
                                           answering --

11
11      before I
        before   answer.
               I answer.          I
                                  I don't
                                    don't know the context
                                          know the         of the
                                                   context of the
12
12      questions that were
        questions that      asked.
                       were asked.               But I
                                                 But   think in
                                                     I think    general
                                                             in general

13
13      -- I
        --   think, you
           I think, you know,
                        know, my
                              my report focuses on
                                 report focuses    opioids
                                                on opioids

14
14      and abating
        and abating opioid
                    opioid related
                           related harms.
                                   harms.                    So --
                                                             So --

15
15                         But I'd
                           But     be happy
                               I'd be       to look
                                      happy to look at
                                                    at her
                                                       her -- her
                                                              her

16
16      deposition and her
        deposition and     testimony if
                       her testimony if that's
                                        that's helpful to
                                               helpful to

17
17      do so.
        do so.

18
18            Q.
              Q.        I assume though,
                        I assume though, I mean, Doctor
                                         I mean,        Alexander,
                                                 Doctor Alexander,

19
19      you don't reside
        you don't        and live
                  reside and live in
                                  in the
                                     the Cabell
                                         Cabell County/
                                                County/

20
20      Huntington community;
        Huntington community; is
                              is that
                                 that true?
                                      true?
21
21            A.
              A.        That is true.
                        That is true.     I live in
                                          I live in Baltimore,
                                                    Baltimore,
22
22      Maryland.
        Maryland.

23
23            Q.
              Q.        Okay.
                        Okay.   So -- and
                                So    and somebody
                                          somebody like
                                                   like Jan Rader
                                                        Jan Rader

24
24      who lives in
        who lives in the
                     the community,
                         community, if
                                    if from
                                       from her
                                            her perspective
                                                perspective



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 87 of 439 PageID #: 36573



                                                                  Page 86
                                                                  Page 86

 1
 1      the current
        the current issue
                    issue relates to an
                          relates to an uptick in crystal
                                        uptick in crystal

 2
 2      meth, I
        meth,   assume you
              I assume you would
                           would defer to her
                                 defer to     as somebody
                                          her as somebody
 3
 3      living there
        living there as to what
                     as to      the current
                           what the current issues
                                            issues are
                                                   are
 4
 4      facing the
        facing the community.
                   community.
 5
 5                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 6
 6            Q.
              Q         Is that
                        Is that fair?
                                fair?
 7
 7                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.    He
                                                            He said that
                                                               said that

 8
 8      he
        he can't speak to
           can't speak to what
                          what she testified to
                               she testified to without
                                                without

 9
 9      looking at
        looking at it.
                   it.
10
10                          MS. GEIST:
                            MS. GEIST:     I
                                           I understood that.
                                             understood that.

11
11            Q.
              Q.        But if
                        But if that's
                               that's what she said,
                                      what she said, I
                                                     I assume that
                                                       assume that

12
12      you
        you would
            would not -- you
                  not -- you would
                             would not think that
                                   not think that you
                                                  you have
                                                      have

13
13      more information
        more information than
                         than somebody
                              somebody living
                                       living in
                                              in the
                                                 the
14
14      community.
        community.         Is that right,
                           Is that right, Doctor?
                                          Doctor?

15
15                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

16
16            A.
              A.        I mean, this
                        I mean, this feels
                                     feels to
                                           to me
                                              me a
                                                 a bit
                                                   bit of a false
                                                       of a false
17
17      dichotomy.
        dichotomy.         I don't --
                           I don't -- I
                                      I don't -- I
                                        don't -- I wouldn't be
                                                   wouldn't be

18
18      surprised to
        surprised to know that there
                     know that there are
                                     are individuals
                                         individuals that
                                                     that
19
19      are using
        are using methamphetamine and that
                  methamphetamine and that the
                                           the community is
                                               community is

20
20      -- is
           is being impacted by
              being impacted by that.
                                that.
21
21                          But I
                            But   don't think
                                I don't think --
                                              -- you
                                                 you know,
                                                     know, I think
                                                           I think

22
22      if I
        if I heard correctly, you
             heard correctly,     said something
                              you said something to
                                                 to the
                                                    the
23
23      effect of
        effect of "The
                  "The issue
                       issue is
                             is X
                                X rather than Y"
                                  rather than Y" and
                                                 and I --
                                                     I --

24
24      it feels
        it feels to
                 to me
                    me like
                       like a false dichotomy.
                            a false dichotomy.


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 88 of 439 PageID #: 36574



                                                                  Page 87
                                                                  Page 87

 1
 1                          I
                            I don't
                              don't know that anybody
                                    know that anybody --
                                                      -- it
                                                         it would
                                                            would

 2
 2      -- it
        -- it would -- in
              would -- in my professional experience
                          my professional experience -
                                                     - and
                                                       and

 3
 3      based on
        based    my training
              on my training as
                             as an
                                an epidemiologist
                                   epidemiologist and as a
                                                  and as a

 4
 4      professor of epidemiology,
        professor of epidemiology, having
                                   having worked on the
                                          worked on the
 5
 5      opioid epidemic
        opioid epidemic for
                        for many
                            many years in many
                                 years in many different
                                               different

 6
 6      facets of
        facets of the
                  the epidemic,
                      epidemic, I don't have
                                I don't      any hesitation
                                        have any hesitation

 7
 7      in -- in
        in    in arguing
                 arguing that
                         that there's
                              there's an opioid epidemic
                                      an opioid epidemic
 8
 8      taking place
        taking place within
                     within Cabell
                            Cabell County and the
                                   County and the City
                                                  City of
                                                       of

 9
 9      Huntington.
        Huntington.

10
10                          So it's not
                            So it's not clear to me
                                        clear to    that --
                                                 me that -- that
                                                            that
11
11      -- there
        -- there may
                 may be individuals that
                     be individuals that use alcohol; there
                                         use alcohol; there
12
12      may be
        may be individuals
               individuals that
                           that smoke;
                                smoke; there
                                       there may be
                                             may be

13
13      individuals that
        individuals that use cocaine.
                         use cocaine.                I
                                                     I wasn't focused on
                                                       wasn't focused on
14
14      that.
        that.      I
                   I was focused on
                     was focused on --
                                    -- on
                                       on opioids.
                                          opioids.
15
15                          But I
                            But   think that
                                I think that polysubstance
                                             polysubstance use is
                                                           use is

16
16      a serious
        a serious issue,
                  issue, and
                         and I
                             I discuss in my
                               discuss in my report -- I
                                             report -- I

17
17      discuss that in
        discuss that in my
                        my report, and -- and
                           report, and    and call
                                              call that
                                                   that
18
18      out.
        out.

19
19                          So again, if
                            So again, if you'd like --
                                         you'd like

20
20            Q.
              Q.        I'm sorry,
                        I'm sorry, go
                                   go ahead.
                                      ahead.

21
21            A.
              A.        Again, if
                        Again, if you
                                  you would like to
                                      would like to review
                                                    review Jan
                                                           Jan

22
22      Rader's transcript
        Rader's transcript together
                           together or
                                    or a
                                       a specific
                                         specific data
                                                  data

23
23      point
        point on trends in
              on trends in methamphetamine
                           methamphetamine use,
                                           use, I'm
                                                I'm happy
                                                    happy

24
24      to do
        to do so.
              so.        But I
                         But I don't think it
                               don't think it diminishes from the
                                              diminishes from the


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 89 of 439 PageID #: 36575



                                                                    Page 88
                                                                    Page 88

 1
 1      incredible toll
        incredible toll that
                        that the
                             the community
                                 community has taken and
                                           has taken and
 2
 2      continues to
        continues to take
                     take from
                          from opioids.
                               opioids.

 3
 3            Q.
              Q.        And you
                        And you did not read
                                did not read Jan Rader's deposition
                                             Jan Rader's deposition

 4
 4      transcript in
        transcript in connection
                      connection with forming your
                                 with forming      opinions
                                              your opinions

 5
 5      in the
        in the case
               case or
                    or in
                       in preparation for your
                          preparation for your deposition.
                                               deposition.

 6
 6      Is that correct?
        Is that correct?

 7
 7            A.
              A.        That's correct.
                        That's correct.       I didn't read
                                              I didn't read her
                                                            her

 8
 8      transcript.
        transcript.           But I
                              But   certainly have
                                  I certainly      -- I'm
                                              have --     familiar
                                                      I'm familiar

 9
 9      with
        with who she is,
             who she is, and
                         and I
                             I have reviewed other
                               have reviewed other
10
10      materials in
        materials in the
                     the case
                         case that
                              that I think are
                                   I think     informed by
                                           are informed by
11
11      her expertise and
        her expertise and her
                          her value to the
                              value to the community as a
                                           community as a
12
12      -- as
           as a
              a community
                community member.
                          member.

13
13            Q.
              Q.        And in
                        And in terms
                               terms of
                                     of what
                                        what drugs the -- or
                                             drugs the    or
14
14      illicit substances
        illicit substances that
                           that the
                                the community
                                    community is
                                              is currently
                                                 currently
15
15      dealing
        dealing with,
                with, you
                      you would
                          would defer - in
                                defer - in your
                                           your own
                                                own words -
                                                    words -

16
16      to her
        to     expertise.
           her expertise.           Is that correct?
                                    Is that correct?

17
17                            MR. BURNETT:
                              MR. BURNETT:      Objection.
                                                Objection.

18
18            A.
              A.        No.
                        No.    I'm sorry,
                               I'm sorry, I -- did
                                          I -- did I say that
                                                   I say that I
                                                              I would
                                                                would

19
19      defer to her?
        defer to her?           I
                                I don't -- I
                                  don't --   mean, I
                                           I mean,   don't think
                                                   I don't think
20
20      that this
        that this is
                  is a
                     a matter of deference.
                       matter of deference.                   I think --
                                                              I think -- I
                                                                         I

21
21      mean, what
        mean,      -- can
              what -- can you ask the
                          you ask the question again,
                                      question again,

22
22      please?
        please?

23
23            Q.
              Q.        No, I'm
                        No, I'm going to move
                                going to move on
                                              on to
                                                 to something else.
                                                    something else.

24
24                            In terms of
                              In terms of --
                                          -- you've
                                             you've mentioned a few
                                                    mentioned a few


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 90 of 439 PageID #: 36576



                                                                  Page 89
                                                                  Page 89

 1
 1      times the
        times the opioid
                  opioid epidemic.
                         epidemic.              Would
                                                Would you agree with
                                                      you agree with me
                                                                     me

 2
 2      that there
        that there --
                   -- if
                      if there
                         there is
                               is an
                                  an opioid
                                     opioid epidemic
                                            epidemic
 3
 3      currently in
        currently in Cabell
                     Cabell County/Huntington, it is
                            County/Huntington, it is not
                                                     not a
                                                         a

 4
 4      prescription opioid epidemic?
        prescription opioid epidemic?                Can
                                                     Can we agree on
                                                         we agree on --
                                                                     --
 5
 5                          MR. BURNETT:
                            MR. BURNETT:      Objection, asked
                                              Objection, asked and
                                                               and
 6
 6      answered.
        answered.

 7
 7                          MS. GEIST:
                            MS. GEIST:     No,
                                           No, I didn't answer
                                               I didn't answer --
                                                               -- I
                                                                  I

 8
 8      didn't ask that
        didn't ask that question
                        question before.
                                 before.

 9
 9            Q.
              Q.        Can
                        Can we agree on
                            we agree on that,
                                        that, Doctor Alexander,
                                              Doctor Alexander,

10
10      that to
        that to the
                the extent
                    extent there
                           there is
                                 is a
                                    a current opioid
                                      current opioid

11
11      epidemic today
        epidemic today in
                       in Cabell
                          Cabell County/Huntington,
                                 County/Huntington, can
                                                    can we
                                                        we

12
12      agree it
        agree it is
                 is not a prescription
                    not a              opioid epidemic?
                          prescription opioid epidemic?
13
13                          MR. BURNETT:
                            MR. BURNETT:      Objection, asked
                                              Objection, asked and
                                                               and
14
14      answered.
        answered.

15
15            A.
              A.        Yeah, I
                        Yeah, I don't -- I
                                don't -- I wouldn't -- I
                                           wouldn't --   think
                                                       I think

16
16      we've
        we've discussed this, and
              discussed this, and in
                                  in considering,
                                     considering, for
                                                  for
17
17      example, whether
        example,         there is
                 whether there is a
                                  a fentanyl
                                    fentanyl epidemic,
                                             epidemic, I
                                                       I

18
18      believe earlier
        believe earlier in
                        in our
                           our conversation
                               conversation we
                                            we discussed
                                               discussed

19
19      whether or not
        whether or not there
                       there was
                             was a
                                 a current fentanyl
                                   current fentanyl

20
20      epidemic or
        epidemic or something
                    something to
                              to that
                                 that effect.
                                      effect.
21
21                          And the
                            And the bottom
                                    bottom line
                                           line is
                                                is that
                                                   that --
                                                        -- that
                                                           that
22
22      prescription opioids have
        prescription opioids      played a
                             have played a very important
                                           very important

23
23      role in the
        role in the genesis of the
                    genesis of the epidemic
                                   epidemic and
                                            and that
                                                that many
                                                     many
24
24      people
        people who use intravenous
               who use intravenous opioids
                                   opioids initiated
                                           initiated with
                                                     with



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 91 of 439 PageID #: 36577



                                                                  Page 90
                                                                  Page 90

 1
 1      prescription opioids, and
        prescription opioids, and my
                                  my report doesn't require
                                     report doesn't require

 2
 2      disaggregating the relative
        disaggregating the          contributions of
                           relative contributions of
 3
 3      different types of
        different types of opioids
                           opioids to
                                   to overall
                                      overall
 4
 4      opioid-related morbidity
        opioid-related morbidity and mortality.
                                 and mortality.

 5
 5                         If
                           If you look at
                              you look at the
                                          the molecular
                                              molecular structure
                                                        structure

 6
 6      of OxyContin
        of OxyContin and compare it
                     and compare it with the molecular
                                    with the molecular

 7
 7      structure of
        structure of heroin, they're virtually
                     heroin, they're virtually

 8
 8      indistinguishable and
        indistinguishable     their effects
                          and their effects on
                                            on the
                                               the brain
                                                   brain
 9
 9      and the
        and the body
                body are
                     are virtually indistinguishable, and
                         virtually indistinguishable, and
10
10      so it
        so it should
              should come
                     come as no surprise
                          as no surprise when
                                         when you
                                              you have the
                                                  have the

11
11      volume of opioids,
        volume of opioids, prescription
                           prescription opioids,
                                        opioids, coming
                                                 coming
12
12      into the
        into the market
                 market as
                        as has
                           has occurred in Cabell
                               occurred in Cabell County
                                                  County

13
13      and the
        and the City of Huntington
                City of Huntington that
                                   that --
                                        -- that
                                           that many
                                                many

14
14      adverse outcomes
        adverse outcomes are
                         are going
                             going to
                                   to ensue,
                                      ensue, and that's
                                             and that's

15
15      exactly what
        exactly what has taken place.
                     has taken place.

16
16                         So certainly there
                           So certainly there are
                                              are people that use
                                                  people that use

17
17      heroin and certainly
        heroin and certainly there
                             there are
                                   are people that use
                                       people that use

18
18      fentanyl, and
        fentanyl, and there
                      there are
                            are plenty of people
                                plenty of        that use
                                          people that use

19
19      prescription opioids nonmedically
        prescription opioids nonmedically or
                                          or have
                                             have addiction
                                                  addiction

20
20      to them.
        to them.        So I
                        So   -- I
                           I -- I prefer
                                  prefer not to frame
                                         not to frame the
                                                      the opioid
                                                          opioid
21
21      epidemic as
        epidemic as one
                    one of
                        of a
                           a particular
                             particular substance.
                                        substance.
22
22                         I think fortunately,
                           I think fortunately, perhaps, there
                                                perhaps, there

23
23      are evidence-based
        are evidence-based treatments
                           treatments that
                                      that work
                                           work very,
                                                very, very
                                                      very

24
24      well
        well whether or not
             whether or not one
                            one is
                                is using
                                   using heroin
                                         heroin or that
                                                or that



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 92 of 439 PageID #: 36578



                                                                        Page 91
                                                                        Page 91

 1
 1      started with
        started with prescription opioids or
                     prescription opioids or whether one is
                                             whether one is
 2
 2      using
        using prescription opioids alone.
              prescription opioids alone.                     We
                                                              We have
                                                                 have

 3
 3      evidence-based treatments,
        evidence-based treatments, and
                                   and we
                                       we have
                                          have many other
                                               many other

 4
 4      abatement interventions
        abatement interventions that
                                that have a terrific
                                     have a terrific body
                                                     body
 5
 5      of evidence
        of evidence to
                    to support
                       support them.
                               them.
 6
 6                          So -- so
                            So -- so I'm not sure
                                     I'm not      that it
                                             sure that it is
                                                          is
 7
 7      necessary, nor was
        necessary, nor was I asked to
                           I asked to disaggregate or
                                      disaggregate or

 8
 8      design one abatement
        design one abatement plan
                             plan for
                                  for people that were
                                      people that were

 9
 9      still using
        still using prescription opioids nonmedically
                    prescription opioids nonmedically or
                                                      or
10
10      addicted to
        addicted to them
                    them and
                         and a
                             a second
                               second abatement
                                      abatement plan for
                                                plan for

11
11      people
        people using
               using heroin or illicit
                     heroin or illicit fentanyl.
                                       fentanyl.
12
12            Q.
              Q.        Right.
                        Right.   Just to be
                                 Just to    clear, your
                                         be clear, your abatement
                                                        abatement

13
13      plan, the interventions
        plan, the interventions and
                                and the
                                    the programs that
                                        programs that

14
14      you're proposing here
        you're proposing      for the
                         here for the individuals
                                      individuals living
                                                  living in
                                                         in
15
15      Cabell
        Cabell County/Huntington, those apply
               County/Huntington, those apply to
                                              to all
                                                 all
16
16      individuals who
        individuals     may have
                    who may      opioid use
                            have opioid use disorder or
                                            disorder or

17
17      haven't -- or
        haven't -- or have
                      have not
                           not met the diagnostic
                               met the diagnostic criteria
                                                  criteria

18
18      for opioid
        for opioid use
                   use disorder.
                       disorder.

19
19                          Your
                            Your programs apply to
                                 programs apply to all
                                                   all of those
                                                       of those

20
20      people
        people whether or not
               whether or     they are
                          not they are users of illicit
                                       users of illicit
21
21      opioids or
        opioids or prescription
                   prescription opioids.
                                opioids.                     Is that correct?
                                                             Is that correct?

22
22                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

23
23            A.
              A.        Well,
                        Well, my
                              my abatement plan includes
                                 abatement plan includes
24
24      interventions to
        interventions to conduct
                         conduct public education campaigns
                                 public education campaigns



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                     888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 93 of 439 PageID #: 36579



                                                                  Page 92
                                                                  Page 92

 1
 1      about pain
        about      management; it
              pain management; it includes
                                  includes workforce
                                           workforce

 2
 2      preparation; it includes
        preparation; it includes community
                                 community resiliency; it
                                           resiliency; it

 3
 3      includes care
        includes care for
                      for families,
                          families, grief
                                    grief support.
                                          support.                 It
                                                                   It

 4
 4      includes many
        includes many things.
                      things.
 5
 5                          My point
                            My point is,
                                     is, it
                                         it includes
                                            includes --
                                                     -- my
                                                        my point
                                                           point

 6
 6      is, it
        is, it includes
               includes many
                        many things
                             things beyond
                                    beyond treatment
                                           treatment for
                                                     for
 7
 7      addiction.
        addiction.        But --
                          But -- but
                                 but those
                                     those parts
                                           parts of my report
                                                 of my report

 8
 8      that are
        that are focused
                 focused on
                         on treatment
                            treatment provide treatment for
                                      provide treatment for
 9
 9      the community
        the community of
                      of individuals
                         individuals with opioid use
                                     with opioid use

10
10      disorder, and
        disorder, and they
                      they do
                           do not disaggregate whether
                              not disaggregate whether or
                                                       or

11
11      not the opioid
        not the opioid use disorder arises
                       use disorder arises from
                                           from
12
12      prescription opioids or
        prescription opioids or heroin that began
                                heroin that began with
                                                  with

13
13      prescription opioids, etc.
        prescription opioids, etc.
14
14            Q.
              Q.        Okay.
                        Okay.   So is
                                So is that
                                      that a
                                           a long-winded
                                             long-winded way of
                                                         way of

15
15      saying, yes,
        saying, yes, I'm correct, your
                     I'm correct,      proposed abatement,
                                  your proposed abatement,

16
16      intervention and
        intervention and programs do not
                         programs do     depend on
                                     not depend    any
                                                on any

17
17      individual having
        individual having used
                          used prescription opioids at
                               prescription opioids at any
                                                       any

18
18      point in time?
        point in time?          Is that
                                Is that fair?
                                        fair?
19
19                          MR. BURNETT:
                            MR. BURNETT:       I object to
                                               I object to the
                                                           the
20
20      characterization of
        characterization of the
                            the witness' testimony as
                                witness' testimony as
21
21      long-winded.
        long-winded.

22
22            A.
              A.        And that
                        And that --
                                 --
23
23            Q.
              Q.        I feel like
                        I feel like we're
                                    we're going to have
                                          going to      a long
                                                   have a long day
                                                               day

24
24      here,
        here, Doctor Alexander, so
              Doctor Alexander, so I'm trying to
                                   I'm trying to cut
                                                 cut


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 94 of 439 PageID #: 36580



                                                                    Page 93
                                                                    Page 93

 1
 1      through some
        through      information.
                some information.             If
                                              If you
                                                 you could focus on
                                                     could focus on my
                                                                    my

 2
 2      question
        question without
                 without providing any narrative,
                         providing any narrative, I
                                                  I would
                                                    would

 3
 3      appreciate it.
        appreciate it.
 4
 4                          MR. BURNETT:
                            MR. BURNETT:      And I
                                              And I would say, Doctor
                                                    would say, Doctor

 5
 5      Alexander, answer
        Alexander, answer as
                          as you
                             you see fit.
                                 see fit.                   If
                                                            If you feel like
                                                               you feel like
 6
 6      her question is
        her question is not
                        not fair
                            fair or
                                 or that
                                    that you
                                         you need to add
                                             need to add
 7
 7      context, please
        context, please do
                        do so.
                           so.
 8
 8            Q.
              Q.        Again, Doctor
                        Again, Doctor Alexander,
                                      Alexander, my
                                                 my question is --
                                                    question is

 9
 9      and we
        and we will
               will get to the
                    get to the --
                               -- to
                                  to the
                                     the plan
                                         plan that
                                              that you
                                                   you have
                                                       have

10
10      in place
        in       in this
           place in this case
                         case and
                              and the
                                  the interventions
                                      interventions and
                                                    and
11
11      programs that you
        programs that you are
                          are proposing.
                              proposing.

12
12                          But with
                            But with respect to the
                                     respect to the individuals
                                                    individuals
13
13      who may benefit
        who may         from such
                benefit from such a
                                  a plan,
                                    plan, from
                                          from your
                                               your

14
14      perspective, those individuals
        perspective, those individuals are
                                       are anyone
                                           anyone with
                                                  with

15
15      opioid use
        opioid     disorder and
               use disorder and it
                                it doesn't
                                   doesn't matter
                                           matter whether
                                                  whether

16
16      or not
        or     they ever
           not they ever used a prescription
                         used a              opioid.
                                prescription opioid.                   Is
                                                                       Is

17
17      that correct?
        that correct?
18
18                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

19
19                          Wait, did we
                            Wait, did    lose the
                                      we lose the witness
                                                  witness --

20
20                          VIDEO OPERATOR:
                            VIDEO OPERATOR:        Yeah,
                                                   Yeah, we lost the
                                                         we lost the
21
21      witness.
        witness.         Let's go off
                         Let's go off the
                                      the record
                                          record real
                                                 real quick.
                                                      quick.

22
22                          MR. BURNETT:
                            MR. BURNETT:      Okay.
                                              Okay.

23
23                          VIDEO OPERATOR:
                            VIDEO OPERATOR:        The time is
                                                   The time is 11:30.
                                                               11:30.

24
24      We are now
        We are     off the
               now off the record.
                           record.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                  888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 95 of 439 PageID #: 36581



                                                                     Page 94
                                                                     Page 94

 1
 1                          (A discussion was
                            (A discussion was had
                                              had off the record
                                                  off the record

 2
 2                          after which
                            after       the proceedings
                                  which the             continued
                                            proceedings continued

 3
 3                          as follows:)
                            as follows:)

 4
 4                          VIDEO OPERATOR:
                            VIDEO OPERATOR:        The time is
                                                   The time is 11:33,
                                                               11:33, we
                                                                      we

 5
 5      are now
        are now back on the
                back on the record.
                            record.

 6
 6      BY MS.
        BY MS. GEIST:
               GEIST:

 7
 7            A.
              A.        I apologize, Ms.
                        I apologize, Ms. Geist.
                                         Geist.             I apparently was
                                                            I apparently was

 8
 8      booted from
        booted from the
                    the wi-fi
                        wi-fi network, but I'm
                              network, but I'm back.
                                               back.

 9
 9                         And I
                           And   believe where
                               I believe where we left off,
                                               we left off, I
                                                            I

10
10      wanted to apologize,
        wanted to apologize, you
                             you know, for anything
                                 know, for          that's
                                           anything that's

11
11      long-winded and
        long-winded and do
                        do want to try
                           want to try to
                                       to provide
                                          provide you
                                                  you with
                                                      with

12
12      the information
        the information that
                        that you
                             you need.
                                 need.

13
13                          If there's any
                            If there's any further
                                           further question that
                                                   question that

14
14      you'd like to
        you'd like to ask
                      ask me about where
                          me about where we left off,
                                         we left off, I'm
                                                      I'm

15
15      happy to try
        happy to try to
                     to answer.
                        answer.
16
16            Q.
              Q.        Well, and I
                        Well, and I -- I appreciate that,
                                       I appreciate that, Doctor,
                                                          Doctor,

17
17      very much.
        very much.        So thank
                          So thank you for that.
                                   you for that.
18
18                          I think I'm
                            I think I'm asking
                                        asking what
                                               what I
                                                    I hope is a
                                                      hope is a

19
19      pretty simple question,
        pretty simple question, but
                                but let
                                    let me try it
                                        me try it again.
                                                  again.

20
20                          In
                            In your proposed abatement
                               your proposed abatement plan that
                                                       plan that

21
21      you're putting forward
        you're putting forward on behalf of
                               on behalf of plaintiffs in
                                            plaintiffs in

22
22      this case,
        this case, in
                   in terms
                      terms of
                            of treatment,
                               treatment, the
                                          the treatment
                                              treatment
23
23      aspects of
        aspects of the
                   the program, it does
                       program, it does not matter whether
                                        not matter whether

24
24      or not
        or     an individual
           not an individual with opioid use
                             with opioid use disorder ever
                                             disorder ever



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                   888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 96 of 439 PageID #: 36582



                                                                  Page 95
                                                                  Page 95

 1
 1      used a prescription
        used a prescription opioid.
                            opioid.               Isn't that true?
                                                  Isn't that true?
 2
 2            A.
              A.        Yes, that
                        Yes, that is
                                  is true.
                                     true.
 3
 3            Q.
              Q.        Okay, thank
                        Okay, thank you.
                                    you.      And I
                                              And   assume you
                                                  I assume you will
                                                               will

 4
 4      agree with
        agree      me that
              with me that there
                           there are likely individuals
                                 are likely individuals in
                                                        in
 5
 5      Cabell
        Cabell County/Huntington
               County/Huntington who
                                 who have opioid use
                                     have opioid use

 6
 6      disorder
        disorder who
                 who have
                     have never
                          never used a prescription
                                used a prescription opioid.
                                                    opioid.
 7
 7      Do
        Do you agree with
           you agree with me on that?
                          me on that?
 8
 8                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 9
 9            A.
              A.        Yes, I
                        Yes,   believe that's
                             I believe that's likely.
                                              likely.         Although the
                                                              Although the

10
10      -- the
        -- the oversupply
               oversupply of
                          of prescription
                             prescription opioids
                                          opioids has
                                                  has

11
11      changed --
        changed -- it
                   it affects
                      affects local
                              local markets
                                    markets for
                                            for other
                                                other

12
12      products, including heroin,
        products, including         so you
                            heroin, so you know,
                                           know, we
                                                 we had a
                                                    had a

13
13      long discussion
        long            around causation,
             discussion around            and I'm
                               causation, and I'm --
                                                  -- I
                                                     I

14
14      don't
        don't want to, you
              want to, you know,
                           know, have that discussion
                                 have that            all
                                           discussion all

15
15      over again
        over again unless
                   unless it's
                          it's helpful for you,
                               helpful for you, but
                                                but I
                                                    I guess
                                                      guess

16
16      my point
        my       is that
           point is that even
                         even somebody
                              somebody who
                                       who uses
                                           uses heroin
                                                heroin de
                                                       de

17
17      novo could potentially
        novo could potentially be
                               be using it because
                                  using it         of local
                                           because of local
18
18      heroin markets that
        heroin markets that have flourished because
                            have flourished because of
                                                    of the
                                                       the
19
19      number of individuals
        number of individuals who
                              who have developed opioid
                                  have developed opioid use
                                                        use

20
20      disorder from the
        disorder from the oversupply
                          oversupply of
                                     of prescription
                                        prescription

21
21      opioids.
        opioids.

22
22            Q.
              Q.        Under -- understood.
                        Under -- understood.         But you
                                                     But     agree with
                                                         you agree with

23
23      me, I
        me, I assume, that there's
              assume, that there's certainly
                                   certainly people in
                                             people in

24
24      Cabell
        Cabell County/Huntington
               County/Huntington who
                                 who would
                                     would be beneficiaries
                                           be beneficiaries



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 97 of 439 PageID #: 36583



                                                                  Page 96
                                                                  Page 96

 1
 1      of your
        of your proposed
                proposed plan should --
                         plan should -- should
                                        should any
                                               any aspect
                                                   aspect
 2
 2      of it
        of it be ordered by
              be ordered by the
                            the Court, there are
                                Court, there are

 3
 3      individuals who
        individuals     are heroin
                    who are heroin users
                                   users who
                                         who have
                                             have never
                                                  never

 4
 4      touched a
        touched a prescription
                  prescription opioid.
                               opioid.                 Correct?
                                                       Correct?

 5
 5                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 6
 6            A.
              A.        There
                        There may be such
                              may be such individuals,
                                          individuals, but
                                                       but I think
                                                           I think

 7
 7      it's harder
        it's        to know,
             harder to       for example,
                       know, for example, whether they
                                          whether they

 8
 8      would
        would not
              not have
                  have developed
                       developed heroin
                                 heroin use or heroin
                                        use or heroin use
                                                      use

 9
 9      disorder but for
        disorder but for the
                         the oversupply
                             oversupply of
                                        of prescription
                                           prescription

10
10      opioids into
        opioids into the
                     the community.
                         community.
11
11            Q.
              Q.        But again,
                        But again, just
                                   just so I'm sure
                                        so I'm sure I
                                                    I have
                                                      have an
                                                           an

12
12      understanding of your
        understanding of      answer, there
                         your answer, there could
                                            could be
                                                  be

13
13      individuals in
        individuals in Cabell
                       Cabell County/Huntington
                              County/Huntington who
                                                who would
                                                    would

14
14      be beneficiaries
        be               of your
           beneficiaries of your plan, should that
                                 plan, should that plan
                                                   plan go
                                                        go

15
15      forward, who
        forward, who have
                     have never
                          never used a prescription
                                used a prescription opioid
                                                    opioid
16
16      ever?
        ever?

17
17                          You agree with
                            You agree      me on
                                      with me on that?
                                                 that?
18
18                          MR. BURNETT:
                            MR. BURNETT:      Objection, asked
                                              Objection, asked and
                                                               and
19
19      answered.
        answered.

20
20            Q.
              Q.        Same --
                        Same -- so
                                so those
                                   those are
                                         are with
                                             with respect to heroin
                                                  respect to heroin

21
21      users.
        users.      I assume that
                    I assume that you
                                  you will agree with
                                      will agree with me that
                                                      me that

22
22      there could
        there       be fentanyl
              could be fentanyl or
                                or carfentanil
                                   carfentanil users
                                               users who
                                                     who

23
23      would
        would be beneficiaries of
              be beneficiaries of your
                                  your plan should that
                                       plan should that go
                                                        go

24
24      forward who
        forward who had never, in
                    had never, in the
                                  the past,
                                      past, used a
                                            used a



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 98 of 439 PageID #: 36584



                                                                  Page 97
                                                                  Page 97

 1
 1      prescription opioid?
        prescription opioid?

 2
 2                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 3
 3            Q.
              Q.        You agree with
                        You agree      me on
                                  with me on that?
                                             that?
 4
 4            A.
              A.        My abatement
                        My abatement plan is to
                                     plan is to address
                                                address the
                                                        the opioid
                                                            opioid
 5
 5      epidemic and
        epidemic and I
                     I don't think it's
                       don't think it's good
                                        good science or
                                             science or

 6
 6      good
        good public
             public health to --
                    health to -- to
                                 to try
                                    try to
                                        to compartmentalize
                                           compartmentalize

 7
 7      interventions.
        interventions.

 8
 8                          Heroin and prescription
                            Heroin and              opioids are
                                       prescription opioids are
 9
 9      much more
        much more similar
                  similar than
                          than they
                               they are
                                    are different in many
                                        different in many
10
10      important ways,
        important       as we've
                  ways, as we've discussed, and I
                                 discussed, and I also --
                                                  also --

11
11      it's also
        it's also the
                  the case
                      case that
                           that --
                                -- that
                                   that the
                                        the oversupply
                                            oversupply of
                                                       of

12
12      prescription opioids has
        prescription opioids     impacted the
                             has impacted the heroin market
                                              heroin market

13
13      and the
        and the local
                local markets
                      markets for
                              for other
                                  other substances.
                                        substances.
14
14                          But yes,
                            But      it's certainly
                                yes, it's           the case
                                          certainly the case that
                                                             that
15
15      there may
        there may be
                  be recipients of, say,
                     recipients of, say, improved
                                         improved treatment
                                                  treatment
16
16      access or
        access or recipients of naloxone
                  recipients of          after an
                                naloxone after an overdose
                                                  overdose
17
17      that receive
        that         interventions who
             receive interventions who have
                                       have not
                                            not used
                                                used

18
18      prescription opioids themselves
        prescription opioids themselves before initiating
                                        before initiating

19
19      heroin
        heroin use.
               use.

20
20            Q.
              Q.        And following
                        And following along that line,
                                      along that line, there
                                                       there may be
                                                             may be

21
21      individuals who
        individuals     are users
                    who are       of heroin,
                            users of         fentanyl or
                                     heroin, fentanyl or
22
22      carfentanil, all
        carfentanil, all illicit
                         illicit opioids,
                                 opioids, who
                                          who used
                                              used

23
23      prescription opioids in
        prescription opioids in the
                                the past
                                    past but
                                         but in
                                             in a
                                                a

24
24      nonmedical
        nonmedical way and not
                   way and not under the care
                               under the care and
                                              and treatment
                                                  treatment


                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 99 of 439 PageID #: 36585



                                                                  Page 98
                                                                  Page 98

 1
 1      of a
        of a physician.
             physician.

 2
 2                          Do
                            Do you agree with
                               you agree      me that
                                         with me that these
                                                      these
 3
 3      individuals would
        individuals would also
                          also be beneficiaries of
                               be beneficiaries of your
                                                   your

 4
 4      plan?
        plan?

 5
 5                          MR. BURNETT:
                            MR. BURNETT:      Objection.
                                              Objection.

 6
 6            A.
              A.        I mean, I
                        I mean,   -- we
                                I --    -- we
                                     we --    could discuss
                                           we could         -- and
                                                    discuss -- and
 7
 7      there is
        there is helpful information on
                 helpful information on the
                                        the ways that
                                            ways that

 8
 8      opioids are
        opioids are used medically and
                    used medically and nonmedically and the
                                       nonmedically and the
 9
 9      sources of
        sources of nonmedical
                   nonmedical use, and it
                              use, and it turns
                                          turns out - as
                                                out - as
10
10      you may be
        you may    aware -
                be aware - that
                           that many
                                many individuals
                                     individuals that
                                                 that use
                                                      use

11
11      opioids nonmedically
        opioids              get them
                nonmedically get them from
                                      from friends
                                           friends or
                                                   or
12
12      family that,
        family that, in
                     in turn,
                        turn, get them from
                              get them from licensed
                                            licensed
13
13      prescribers.
        prescribers.

14
14                          So
                            So I think that's
                               I think that's an
                                              an important
                                                 important sort
                                                           sort of
                                                                of
15
15      conversation to
        conversation to have, but yes,
                        have, but      there are
                                  yes, there are

16
16      individuals that
        individuals that could
                         could receive services or
                               receive services or

17
17      treatment that
        treatment that I suggest that
                       I suggest that may
                                      may use
                                          use heroin or
                                              heroin or

18
18      fentanyl or
        fentanyl or carfentanil
                    carfentanil that
                                that was preceded by
                                     was preceded by

19
19      nonmedical prescription opioid
        nonmedical prescription opioid use, that didn't
                                       use, that didn't

20
20      arise directly
        arise          from a
              directly from   licensed prescriber.
                            a licensed prescriber.
21
21            Q.
              Q.        And because
                        And because you've mentioned it
                                    you've mentioned it a
                                                        a couple
                                                          couple
22
22      times, Doctor
        times,        Alexander, and
               Doctor Alexander, and you're a medical
                                     you're a medical
23
23      doctor, I
        doctor,   assume you
                I assume     agree with
                         you agree with me that the
                                        me that the
24
24      molecular structure
        molecular structure of
                            of methamphetamine is not
                               methamphetamine is     a
                                                  not a



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
     www.veritext.com
     www.veritext.com                                                 888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 100 of 439 PageID #: 36586



                                                                   Page 99
                                                                   Page 99

  1
  1      close chemical
         close chemical analog
                        analog to
                               to opioids.
                                  opioids.
  2
  2                          Is that correct?
                             Is that correct?
  3
  3                          MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

  4
  4            A.
               A.        I
                         I mean,
                           mean, I've
                                 I've not looked at
                                      not looked at the
                                                    the molecular
                                                        molecular
  5
  5      structure and
         structure and compared
                       compared it.
                                it.               The information about
                                                  The information about
  6
  6      OxyContin and
         OxyContin and heroin came from
                       heroin came from the
                                        the Nora Volkow and
                                            Nora Volkow and

  7
  7      the national
         the          directors of
             national directors of health, and there's
                                   health, and there's a
                                                       a
  8
  8      very compelling
         very compelling graphic
                         graphic that
                                 that --
                                      -- that
                                         that --
                                              -- in
                                                 in which
                                                    which

  9
  9      she lines
         she lines these
                   these up and shows
                         up and shows that
                                      that you essentially
                                           you essentially

10
10       are just
         are just like
                  like flipping
                       flipping one
                                one carbon
                                    carbon molecule
                                           molecule and
                                                    and
11
11       moving a
         moving a hydroxyl group over
                  hydroxyl group over or
                                      or something
                                         something like
                                                   like
12
12       that.
         that.

13
13                           So I've
                             So      not compared
                                I've not          the organic
                                         compared the organic
14
14       chemical structure
         chemical structure of
                            of methamphetamine and opioids
                               methamphetamine and opioids
15
15       in order
         in order to
                  to be able to
                     be able to address
                                address your
                                        your question.
                                             question.

16
16             Q.
               Q.        So let
                         So let me
                                me just
                                   just make
                                        make sure
                                             sure I
                                                  I understand.
                                                    understand.              I
                                                                             I

17
17       understand
         understand you
                    you haven't done a
                        haven't done   thorough analysis,
                                     a thorough analysis,

18
18       but it's
         but it's pretty
                  pretty well
                         well known, isn't it,
                              known, isn't it, that
                                               that
19
19       methamphetamine is
         methamphetamine is not a close
                            not a close chemical analog to
                                        chemical analog to
20
20       opioids?
         opioids?

21
21                           I mean, we
                             I mean,    can agree
                                     we can agree --
                                                  --
22
22                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

23
23             Q.
               Q         -- on
                         --    that, can't
                            on that, can't we?
                                           we?

24
24                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.   This is
                                                              This is



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 101 of 439 PageID #: 36587



                                                                        Page 100
                                                                        Page 100

  1
  1      outside the
         outside the scope
                     scope of
                           of his
                              his report.
                                  report.                       He said
                                                                He      that he's
                                                                   said that he's

  2
  2      not testifying as
         not testifying as to
                           to methamphetamine.
                              methamphetamine.
  3
  3            Q.
               Q.        Meth is
                         Meth is --
                                 -- methamphetamine is chemically
                                    methamphetamine is chemically

  4
  4      different from opioids.
         different from opioids.               Can
                                               Can we agree on
                                                   we agree on that?
                                                               that?
  5
  5            A.
               A.        Yes, it
                         Yes, it is.
                                 is.
  6
  6            Q.
               Q.        Okay.
                         Okay.     Thank
                                   Thank you.
                                         you.       Doctor
                                                    Doctor Alexander,
                                                           Alexander, going
                                                                      going

  7
  7      back to
         back to my earlier questions
                 my earlier questions about
                                      about people in the
                                            people in the
  8
  8      community who
         community who have OUD and
                       have OUD and never
                                    never used a
                                          used a

  9
  9      prescription opioid, do
         prescription opioid, do you also agree
                                 you also agree that
                                                that there
                                                     there
10
10       are individuals
         are individuals in
                         in Cabell
                            Cabell County/Huntington
                                   County/Huntington who
                                                     who

11
11       have HIV and
         have HIV and have
                      have never
                           never used a prescription
                                 used a prescription opioid?
                                                     opioid?
12
12             A.
               A.        Yes.
                         Yes.

13
13             Q.
               Q.        Are there
                         Are there also
                                   also individuals
                                        individuals in
                                                    in Cabell
                                                       Cabell

14
14       County/Huntington
         County/Huntington who
                           who have
                               have Hepatitis or Hep
                                    Hepatitis or Hep C and
                                                     C and

15
15       have
         have never used a
              never used a prescription opioid?
                           prescription opioid?

16
16             A.
               A.        I'd like
                         I'd like to
                                  to qualify
                                     qualify my
                                             my last
                                                last answer.
                                                     answer.                I
                                                                            I

17
17       would
         would believe so.
               believe so.

18
18                              And that's
                                And that's how
                                           how I
                                               I would
                                                 would respond to this
                                                       respond to this
19
19       query
         query about Hepatitis C
               about Hepatitis   also.
                               C also.                   Keep in
                                                         Keep in mind that an
                                                                 mind that an

20
20       incredibly large
         incredibly large number of individuals
                          number of individuals receive
                                                receive

21
21       opioids at
         opioids at some
                    some point
                         point in
                               in time.
                                  time.
22
22                              So many, many
                                So many,      individuals receive
                                         many individuals         -- I
                                                          receive -- I

23
23       mean, a
         mean, a remarkably
                 remarkably high
                            high number of individuals
                                 number of individuals
24
24       receive
         receive a
                 a prescription for opioids
                   prescription for opioids at some point
                                            at some point in
                                                          in


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                      888-391-3376
                                                                            888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 102 of 439 PageID #: 36588



                                                                 Page 101
                                                                 Page 101

  1
  1      time.
         time.      So I
                    So I would
                         would have to carefully
                               have to carefully look
                                                 look at
                                                      at the
                                                         the
  2
  2      evidence base
         evidence base in
                       in order
                          order to
                                to --
                                   -- in
                                      in order
                                         order to
                                               to more
                                                  more
  3
  3      definitively answer your
         definitively answer your question.
                                  question.

  4
  4                         But yes,
                            But      that's --
                                yes, that's -- that's
                                               that's my
                                                      my reply.
                                                         reply.

  5
  5            Q.
               Q.        Doctor,
                         Doctor, do
                                 do you agree with
                                    you agree with me that there
                                                   me that there are
                                                                 are

  6
  6      likely individuals
         likely individuals in
                            in Cabell
                               Cabell County/Huntington
                                      County/Huntington who
                                                        who

  7
  7      have infectious endocarditis
         have infectious endocarditis and
                                      and have never used
                                          have never used a
                                                          a

  8
  8      prescription opioid?
         prescription opioid?

  9
  9            A.
               A.        Yes, I
                         Yes,   believe that's
                              I believe that's probably
                                               probably the
                                                        the case.
                                                            case.

10
10             Q.
               Q.        In terms of
                         In terms of individuals
                                     individuals in
                                                 in Cabell
                                                    Cabell

11
11       County/Huntington
         County/Huntington who are intravenous
                           who are intravenous drug
                                               drug users
                                                    users

12
12       who
         who have acquired HIV,
             have acquired HIV, Hepatitis
                                Hepatitis C
                                          C or infectious
                                            or infectious

13
13       endocarditis, can
         endocarditis, can you agree with
                           you agree      me that
                                     with me that those
                                                  those
14
14       intravenous drug
         intravenous drug users
                          users are
                                are using illicit opioids,
                                    using illicit opioids,
15
15       either heroin,
         either         fentanyl or
                heroin, fentanyl or carfentanil?
                                    carfentanil?

16
16             A.
               A.        Well, if --
                         Well, if --
17
17                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

18
18             A.
               A.        If they're
                         If they're intravenous
                                    intravenous drug
                                                drug users and
                                                     users and

19
19       they're using
         they're       opioids, then
                 using opioids, then they're
                                     they're either
                                             either crushing
                                                    crushing
20
20       and injecting
         and injecting prescription
                       prescription opioids
                                    opioids or they're
                                            or they're

21
21       injecting nonprescription
         injecting                 opioids.
                   nonprescription opioids.

22
22             Q.
               Q.        Okay.
                         Okay.   These are not
                                 These are not individuals
                                               individuals who are
                                                           who are

23
23       users of opioids
         users of opioids prescribed and under
                          prescribed and       the care
                                         under the care of a
                                                        of a

24
24       physician for treatment.
         physician for treatment.             Correct?
                                              Correct?



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 103 of 439 PageID #: 36589



                                                                     Page 102
                                                                     Page 102

  1
  1                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  2
  2      Mischaracterizes the
         Mischaracterizes the testimony.
                              testimony.
  3
  3            A.
               A.        They may be
                         They may be --

  4
  4            Q.
               Q.        Let me
                         Let    ask --
                             me ask -- go ahead.
                                       go ahead.             I'm sorry.
                                                             I'm sorry.   Go
                                                                          Go

  5
  5      ahead.
         ahead.

  6
  6            A.
               A.        I
                         I was
                           was going to say,
                               going to say, they
                                             they may be; and
                                                  may be;     they
                                                          and they

  7
  7      may not
         may not be.
                 be.         I
                             I mean,
                               mean, I
                                     I don't think that
                                       don't think that one
                                                        one can
                                                            can

  8
  8      conclude that
         conclude that just
                       just because
                            because someone
                                    someone is
                                            is using
                                               using

  9
  9      intravenous opioids
         intravenous opioids that
                             that they're
                                  they're not
                                          not simultaneously
                                              simultaneously
10
10       using
         using prescription opioids.
               prescription opioids.

11
11                           And the
                             And the source
                                     source of
                                            of those
                                               those prescription
                                                     prescription

12
12       opioids may
         opioids     be individual
                 may be individual prescribers
                                   prescribers with direct
                                               with direct

13
13       engagement with
         engagement      those prescribers,
                    with those prescribers, or it may
                                            or it may be
                                                      be
14
14       through friends
         through friends or
                         or family
                            family or
                                   or through
                                      through dealers.
                                              dealers.                     You
                                                                           You

15
15       know, there are
         know, there are many
                         many different
                              different potential
                                        potential sources
                                                  sources of
                                                          of
16
16       those opioids.
         those opioids.
17
17             Q.
               Q.        But I
                         But   assume you
                             I assume you would agree with
                                          would agree      me that
                                                      with me that
18
18       all intravenous
         all intravenous drug
                         drug users in Cabell
                              users in Cabell

19
19       County/Huntington, if they
         County/Huntington, if they are
                                    are using opioids,
                                        using opioids,

20
20       they're using
         they're       it in
                 using it in a legal or
                             a legal or illicit
                                        illicit way.
                                                way.

21
21                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

22
22             A.
               A.        It may
                         It may not
                                not be the only
                                    be the only source
                                                source of
                                                       of opioids
                                                          opioids
23
23       that they're
         that they're using,
                      using, but if they
                             but if they are
                                         are injecting
                                             injecting --
                                                       -- if
                                                          if
24
24       you are asking
         you are asking whether injecting opioids
                        whether injecting opioids is
                                                  is


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 104 of 439 PageID #: 36590



                                                                 Page 103
                                                                 Page 103

  1
  1      illegal, the
         illegal, the answer
                      answer is
                             is yes.
                                yes.

  2
  2                      I
                         I mean,
                           mean, unless it's done
                                 unless it's done under the
                                                  under the

  3
  3      care of
         care of a licensed health
                 a licensed        care provider.
                            health care provider.                But --
                                                                 But --
  4
  4      but generally
         but generally and
                       and typically
                           typically here,
                                     here, we're talking
                                           we're talking

  5
  5      about individuals
         about individuals that
                           that are -- that
                                are -- that are injecting
                                            are injecting

  6
  6      opioids because
         opioids         they're addicted,
                 because they're addicted, and
                                           and because,
                                               because, you
                                                        you

  7
  7      know, opioid addiction
         know, opioid addiction is,
                                is, you
                                    you know,
                                        know, characterized
                                              characterized

  8
  8      by powerful
         by          compulsions to
            powerful compulsions to use
                                    use with incredible
                                        with incredible

  9
  9      dysphoria
         dysphoria when one undergoes
                   when one undergoes withdrawal.
                                      withdrawal.

10
10                       And this
                         And this is
                                  is why -- this
                                     why -- this is
                                                 is one
                                                    one reason
                                                        reason

11
11       why the epidemic
         why the epidemic has been so
                          has been so devastating.
                                      devastating.

12
12                       MS. GEIST:
                         MS. GEIST:        Let me ask
                                           Let me ask our
                                                      our litigation
                                                          litigation
13
13       technology expert
         technology expert if
                           if he
                              he has the document
                                 has the document I
                                                  I had
                                                    had sent
                                                        sent

14
14       that we
         that we can
                 can publish
                     publish as
                             as an exhibit, Exhibit
                                an exhibit, Exhibit 2?
                                                    2?
15
15                       John, do you
                         John, do you have that and
                                      have that and are able to
                                                    are able to
16
16       publish it to
         publish it to the
                       the witness,
                           witness, please?
                                    please?

17
17                       MR. BURNETT:
                         MR. BURNETT:         Exhibit 2
                                              Exhibit   -- Exhibit
                                                      2 -- Exhibit 2
                                                                   2
18
18       was
         was his
             his deposition transcript.
                 deposition transcript.

19
19                       MS. GEIST:
                         MS. GEIST:        Exhibit 3.
                                           Exhibit 3.       Sorry, my
                                                            Sorry, my bad.
                                                                      bad.

20
20       Exhibit 3.
         Exhibit 3.

21
21                       MR. BURNETT:
                         MR. BURNETT:         Do
                                              Do you
                                                 you want
                                                     want us to open
                                                          us to open
22
22       the tab,
         the tab, the
                  the envelope?
                      envelope?
23
23                       MS. GEIST:
                         MS. GEIST:        No,
                                           No, Counsel, just for
                                               Counsel, just for the
                                                                 the
24
24       record,
         record, Doctor Alexander expressed
                 Doctor Alexander expressed a
                                            a number of
                                              number of



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 105 of 439 PageID #: 36591



                                                                 Page 104
                                                                 Page 104

  1
  1      times wanting
         times         to look
               wanting to look at
                               at the
                                  the document that he
                                      document that he cited
                                                       cited

  2
  2      in his
         in his report from the
                report from the West Virginia Department
                                West Virginia            of
                                              Department of

  3
  3      Human Resources,
         Human Resources, so
                          so I
                             I would like to
                               would like to show
                                             show that
                                                  that to
                                                       to
  4
  4      him since it
         him since it is
                      is cited
                         cited in
                               in his
                                  his report and we
                                      report and    talked
                                                 we talked

  5
  5      about it
         about it quite
                  quite a
                        a bit
                          bit if
                              if that
                                 that is
                                      is agreeable.
                                         agreeable.
  6
  6                         MR. BURNETT:
                            MR. BURNETT:       Subject to
                                               Subject to Doctor
                                                          Doctor

  7
  7      Alexander confirming,
         Alexander confirming, if
                               if he can, that
                                  he can, that it's
                                               it's the
                                                    the same
                                                        same

  8
  8      document that he
         document that    cites.
                       he cites.

  9
  9                         MS. GEIST:
                            MS. GEIST:      Sure.
                                            Sure.

10
10                           VIDEO
                             VIDEO TECH:
                                   TECH:     I'm currently
                                             I'm currently pulling
                                                           pulling

11
11       down that document
         down that document now.
                            now.            This is John
                                            This is      Matthews,
                                                    John Matthews,

12
12       your tech support.
         your tech support.         I
                                    I need a few
                                      need a few moments
                                                 moments to
                                                         to pull it
                                                            pull it

13
13       up on the
         up on the screen.
                   screen.
14
14                          MS. GEIST:
                            MS. GEIST:      Thank
                                            Thank you.
                                                  you.

15
15                          MR. BURNETT:
                            MR. BURNETT:       Counsel, are you
                                               Counsel, are you getting
                                                                getting

16
16       that document
         that          from the
              document from the materials
                                materials we
                                          we provided by
                                             provided by

17
17       Sharefile or
         Sharefile or from
                      from the
                           the Internet or --
                               Internet or --
18
18                          MS. GEIST:
                            MS. GEIST:      Yes.
                                            Yes. So --
                                                 So --

19
19       BY MS.
         BY MS. GEIST:
                GEIST:

20
20             Q.
               Q.        Just for the
                         Just for the record,
                                      record, Doctor Alexander, I
                                              Doctor Alexander,   am
                                                                I am

21
21       referring to the
         referring to the document that you
                          document that you refer to on
                                            refer to on page
                                                        page

22
22       11 of your
         11 of      report at
               your report at Footnote
                              Footnote 105,
                                       105, and this is
                                            and this is the
                                                        the
23
23       West Virginia Department
         West Virginia            of Health
                       Department of Health and
                                            and Human
                                                Human

24
24       Resources report
         Resources        on overdose
                   report on overdose deaths appear to
                                      deaths appear to be
                                                       be


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 106 of 439 PageID #: 36592



                                                                  Page 105
                                                                  Page 105

  1
  1      declining" dated
         declining" dated September
                          September 5th,
                                    5th, 2019.
                                         2019.
  2
  2                          MR. BURNETT:
                             MR. BURNETT:      Same question.
                                               Same question.      Are you
                                                                   Are you

  3
  3      getting that here
         getting that      from the
                      here from the Internet link here
                                    Internet link      in
                                                  here in

  4
  4      the footnote,
         the footnote, or
                       or are
                          are you
                              you getting that from
                                  getting that from the
                                                    the
  5
  5      materials we
         materials we provided?
                      provided?

  6
  6                          MS. GEIST:
                             MS. GEIST:     Does it make
                                            Does it make a
                                                         a difference?
                                                           difference?

  7
  7                          MR. BURNETT:
                             MR. BURNETT:      It
                                               It may in terms
                                                  may in terms of
                                                               of his
                                                                  his

  8
  8      ability to
         ability to confirm
                    confirm that
                            that that
                                 that is
                                      is the
                                         the same
                                             same document
                                                  document

  9
  9      that he
         that he used.
                 used.

10
10                           MS. GEIST:
                             MS. GEIST:     Okay.
                                            Okay.       Well, can we
                                                        Well, can    -- can
                                                                  we -- can
11
11       we
         we put it up
            put it    on the
                   up on the screen
                             screen and
                                    and see
                                        see what
                                            what Doctor
                                                 Doctor

12
12       Alexander has
         Alexander     to say?
                   has to say?
13
13             A.
               A.        Is this
                         Is this related to Tab
                                 related to Tab 3,
                                                3, or
                                                   or unrelated to
                                                      unrelated to

14
14       Tab
         Tab 3?
             3?

15
15             Q.
               Q.        Unrelated to Tab
                         Unrelated to Tab 3.
                                          3.

16
16             A.
               A.        Okay.
                         Okay.

17
17                   ALEXANDER DEPOSITION
                     ALEXANDER            EXHIBIT NO.
                               DEPOSITION EXHIBIT NO. 3
                                                      3

18
18                           (WV
                             (WV DHHR
                                 DHHR publication, "Gov. Justice
                                      publication, "Gov.         -
                                                         Justice -

19
19                           DHHR
                             DHHR Data
                                  Data Suggests
                                       Suggests West
                                                West Virginia
                                                     Virginia

20
20                           Overdose Deaths
                             Overdose        Appear to
                                      Deaths Appear to be
                                                       be

21
21                           Declining"
                             Declining" dated
                                        dated 9-5-19
                                              9-5-19 was marked for
                                                     was marked for
22
22                           identification purposes
                             identification purposes as
                                                     as Alexander
                                                        Alexander

23
23                           Deposition Exhibit No.
                             Deposition Exhibit No. 3.)
                                                    3.)

24
24             Q.
               Q         Here we
                         Here we go.
                                 go.   So Doctor
                                       So        Alexander, I
                                          Doctor Alexander,   asked
                                                            I asked



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 107 of 439 PageID #: 36593



                                                                 Page 106
                                                                 Page 106

  1
  1      you some questions
         you some questions earlier
                            earlier about
                                    about whether
                                          whether you
                                                  you had
                                                      had

  2
  2      reviewed the data
         reviewed the      from the
                      data from the West
                                    West Virginia
                                         Virginia Department
                                                  Department

  3
  3      of Health
         of        and Human
            Health and Human Resources
                             Resources that
                                       that was
                                            was reporting on
                                                reporting on

  4
  4      preliminary anticipated final
         preliminary anticipated final data from 2018
                                       data from      fatal
                                                 2018 fatal

  5
  5      drug overdoses.
         drug overdoses.          Do
                                  Do you
                                     you remember those questions?
                                         remember those questions?

  6
  6            A.
               A.        I'm sorry,
                         I'm sorry, can
                                    can you please ask
                                        you please ask me that
                                                       me that

  7
  7      again?
         again?

  8
  8            Q.
               Q.        Sure.
                         Sure.   Earlier in
                                 Earlier in your
                                            your deposition,
                                                 deposition, we
                                                             we were
                                                                were

  9
  9      looking at
         looking at page
                    page 11
                         11 of
                            of your expert report,
                               your expert         Paragraph
                                           report, Paragraph

10
10       29, and
         29, and you say in
                 you say in your
                            your report that there
                                 report that there are
                                                   are

11
11       "glimmers of
         "glimmers of hope
                      hope with
                           with preliminary
                                preliminary data
                                            data suggesting
                                                 suggesting

12
12       a 22
         a 22 to
              to 26
                 26 percent
                    percent decline
                            decline in
                                    in opioid
                                       opioid overdose
                                              overdose
13
13       deaths between 2017
         deaths between 2017 and
                             and 2018
                                 2018 in
                                      in Cabell
                                         Cabell County
                                                County

14
14       specifically."
         specifically."

15
15                           Do
                             Do you
                                you remember that discussion?
                                    remember that discussion?

16
16             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

17
17             Q.
               Q.        You
                         You have
                             have a
                                  a citation there for
                                    citation there for this
                                                       this
18
18       discussion, and I
         discussion, and I did
                           did not show it
                               not show it to
                                           to you at the
                                              you at the
19
19       time, so
         time, so I
                  I would like to
                    would like to do that now,
                                  do that now, because
                                               because I
                                                       I

20
20       think you
         think     asked me
               you asked me if
                            if you could see
                               you could     the underlying
                                         see the underlying

21
21       document, given
         document, given how
                         how many
                             many citations there were
                                  citations there      in
                                                  were in

22
22       your
         your report.
              report.

23
23                           And if
                             And if --
                                    --
24
24                          MS. GEIST:
                            MS. GEIST:       Can
                                             Can we just go
                                                 we just    to the
                                                         go to the


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 108 of 439 PageID #: 36594



                                                                   Page 107
                                                                   Page 107

  1
  1      second page,
         second page, please, so I
                      please, so   can direct
                                 I can direct Doctor
                                              Doctor

  2
  2      Alexander to
         Alexander to where
                      where his --
                            his --

  3
  3                          MR. BURNETT:
                             MR. BURNETT:       First of all,
                                                First of all, I
                                                              I would
                                                                would

  4
  4      suggest confirming
         suggest            that this
                 confirming that this is
                                      is the
                                         the same
                                             same document
                                                  document

  5
  5      that's cited
         that's cited in
                      in his
                         his report.
                             report.

  6
  6                          MS. GEIST:
                             MS. GEIST:      Can
                                             Can we
                                                 we go to the
                                                    go to the third
                                                              third
  7
  7      page,
         page, John,
               John, please?
                     please?          Maybe pop
                                      Maybe     out the
                                            pop out the first
                                                        first couple
                                                              couple
  8
  8      bullets?
         bullets?

  9
  9            Q.
               Q.        Doctor Alexander, this
                         Doctor Alexander, this is
                                                is what
                                                   what I
                                                        I was
                                                          was

10
10       referring to earlier
         referring to earlier in
                              in your
                                 your deposition
                                      deposition where
                                                 where you
                                                       you

11
11       wrote in your
         wrote in      report citing
                  your report citing to
                                     to this
                                        this report from
                                             report from

12
12       West Virginia Department
         West Virginia            of Health
                       Department of Health and
                                            and Human
                                                Human

13
13       Resources that
         Resources that "Cabell
                        "Cabell will see between
                                will see between a 22" "and
                                                 a 22" "and
14
14       26% decline
         26% decline in
                     in overdose
                        overdose deaths."
                                 deaths."
15
15                           Do
                             Do you
                                you see that?
                                    see that?

16
16             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

17
17             Q.
               Q.        Okay.
                         Okay.   Do
                                 Do you
                                    you remember this --
                                        remember this -- this
                                                         this data
                                                              data
18
18       that was
         that     reported from
              was reported from the
                                the Department of Health
                                    Department of Health and
                                                         and
19
19       Human Resources
         Human Resources last
                         last year?
                              year?

20
20                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

21
21             A.
               A.        Yes, I
                         Yes,   believe I
                              I believe   do.
                                        I do.          Yes.
                                                       Yes.

22
22             Q.
               Q.        Okay.
                         Okay.   I
                                 I mean, is this
                                   mean, is this familiar
                                                 familiar to
                                                          to you?
                                                             you?

23
23       I'm not trying
         I'm not trying to
                        to trick
                           trick you.
                                 you.                This is cited
                                                     This is cited in
                                                                   in your
                                                                      your

24
24       -- in
         -- in your footnote in
               your footnote in your report.
                                your report.                  So
                                                              So I -- I
                                                                 I --   just
                                                                      I just



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 109 of 439 PageID #: 36595



                                                                 Page 108
                                                                 Page 108

  1
  1      want to make
         want to make sure that this
                      sure that this document
                                     document is
                                              is familiar
                                                 familiar to
                                                          to
  2
  2      you.
         you.

  3
  3            A.
               A.        Yeah, yeah.
                         Yeah, yeah.     I mean, if
                                         I mean, if you
                                                    you could go to
                                                        could go to the
                                                                    the
  4
  4      first page,
         first page, I guess I'd
                     I guess     like to
                             I'd like to just
                                         just see the --
                                              see the -- see
                                                         see
  5
  5      the first
         the first page again.
                   page again.

  6
  6            Q.
               Q.        Sure.
                         Sure.

  7
  7            A.
               A.        And then
                         And then --
                                  --
  8
  8            Q.
               Q.        So --
                         So --
  9
  9            A.
               A.        Yeah.
                         Yeah.

10
10             Q.
               Q.        Yeah, so
                         Yeah,    for the
                               so for the --
                                          -- for
                                             for the
                                                 the record, the
                                                     record, the

11
11       document, you
         document, you know,
                       know, describes the release
                             describes the         of
                                           release of

12
12       information from
         information from the
                          the West Virginia Department
                              West Virginia            of
                                            Department of

13
13       Health and
         Health and Human
                    Human Resources
                          Resources on
                                    on "preliminary
                                       "preliminary data
                                                    data on
                                                         on
14
14       2018 fatal
         2018 fatal drug
                    drug overdoses
                         overdoses that
                                   that suggests
                                        suggests a leveling
                                                 a leveling

15
15       off or
         off or decrease
                decrease in
                         in overall
                            overall deaths."
                                    deaths."

16
16                           And then
                             And then if
                                      if we look further
                                         we look further down the
                                                         down the

17
17       document, there
         document, there is
                         is a
                            a specific
                              specific data
                                       data point
                                            point reflecting
                                                  reflecting

18
18       the decrease,
         the decrease, and
                       and then
                           then here,
                                here, Doctor Alexander, this
                                      Doctor Alexander, this
19
19       is where
         is       the Department
            where the            of Health
                      Department of        and Human
                                    Health and Human
20
20       Resources has
         Resources     an analysis,
                   has an analysis, graphically shown, of
                                    graphically shown, of
21
21       preliminary
         preliminary data and what
                     data and      they anticipate
                              what they anticipate will
                                                   will be
                                                        be

22
22       the final
         the final data.
                   data.

23
23                           And it
                             And it does
                                    does show
                                         show a
                                              a decrease of
                                                decrease of

24
24       overdoses in
         overdoses in 2018.
                      2018.            Is that right?
                                       Is that right?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 110 of 439 PageID #: 36596



                                                                    Page 109
                                                                    Page 109

  1
  1                             MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

  2
  2            A.
               A.        Yeah, it
                         Yeah, it appears that while
                                  appears that while preliminary
                                                     preliminary and
                                                                 and

  3
  3      while estimate -- while
         while estimate    while underestimating the total
                                 underestimating the total
  4
  4      overdose deaths
         overdose deaths --
                         -- I'm
                            I'm reading the footnote
                                reading the footnote here
                                                     here

  5
  5      that calls
         that calls out
                    out --
                        -- so the data
                           so the      is preliminary
                                  data is preliminary and
                                                      and it
                                                          it
  6
  6      underestimates the total
         underestimates the total overdose
                                  overdose deaths.
                                           deaths.

  7
  7            Q.
               Q.        Right.
                         Right.     They are anticipating
                                    They are anticipating or
                                                          or estimating
                                                             estimating
  8
  8      that the
         that the final
                  final overdose
                        overdose --
                                 -- overdose
                                    overdose deaths
                                             deaths will be
                                                    will be

  9
  9      approximately 952,
         approximately 952, which is still
                            which is still a
                                           a comparative
                                             comparative
10
10       decrease from the
         decrease from the prior
                           prior year.
                                 year.                   Correct?
                                                         Correct?

11
11                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

12
12             Q.
               Q.        Is that
                         Is that yes?
                                 yes?

13
13             A.
               A.        Yes.
                         Yes.     Yes, it is.
                                  Yes, it is.
14
14             Q.
               Q.        And then
                         And then if
                                  if we look underneath
                                     we look            the graphic
                                             underneath the graphic

15
15       chart here,
         chart       there's a
               here, there's a discussion about Shifts
                               discussion about Shifts in
                                                       in
16
16       Drug
         Drug Use.
              Use.         Do
                           Do you
                              you see that?
                                  see that?

17
17             A.
               A.        I do.
                         I do.     I
                                   I do.
                                     do.   I
                                           I mean,
                                             mean, I think an
                                                   I think an important
                                                              important
18
18       point to keep
         point to      in mind
                  keep in mind about
                               about numbers
                                     numbers year over year
                                             year over year

19
19       is that
         is that they're
                 they're --
                         -- I mean, there
                            I mean, there are
                                          are a lot of
                                              a lot of
20
20       different
         different data
                   data points that one
                        points that one uses as an
                                        uses as an
21
21       epidemiologist in
         epidemiologist in order
                           order to
                                 to understand the nature
                                    understand the        of
                                                   nature of

22
22       a problem
         a problem as
                   as complex and multi-faceted
                      complex and               as the
                                  multi-faceted as the
23
23       opioid epidemic.
         opioid epidemic.
24
24                              So
                                So I
                                   I don't -- I
                                     don't --   -- so
                                              I -- so I
                                                      I don't disagree
                                                        don't disagree



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 111 of 439 PageID #: 36597



                                                                 Page 110
                                                                 Page 110

  1
  1      that the
         that the preliminary
                  preliminary 2018
                              2018 data
                                   data on
                                        on --
                                           -- on
                                              on overdose
                                                 overdose

  2
  2      deaths suggests, you
         deaths suggests, you know,
                              know, declines.
                                    declines.

  3
  3                          And I
                             And   think those
                                 I think those are
                                               are welcome.
                                                   welcome.          But I
                                                                     But I

  4
  4      wouldn't
         wouldn't want to, you
                  want to, you know, infer from
                               know, infer from that
                                                that some
                                                     some
  5
  5      broader more
         broader more general conclusion about
                      general conclusion about sort
                                               sort of
                                                    of the
                                                       the
  6
  6      nature of the
         nature of the --
                       -- of
                          of the
                             the problem that's faced
                                 problem that's faced within
                                                      within

  7
  7      the community.
         the community.
  8
  8            Q.
               Q.        You're not
                         You're not aware
                                    aware of
                                          of any
                                             any data
                                                 data that
                                                      that shows
                                                           shows any
                                                                 any
  9
  9      preliminary or final
         preliminary or final analysis
                              analysis that
                                       that indicates
                                            indicates that
                                                      that
10
10       there is
         there is not
                  not continued
                      continued decrease in overdose
                                decrease in overdose deaths
                                                     deaths

11
11       in West
         in West Virginia in 2019
                 Virginia in 2019 and 2020, are
                                  and 2020, are you?
                                                you?

12
12                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

13
13             A.
               A.        I'm sorry,
                         I'm sorry, that
                                    that was a --
                                         was a -- a
                                                  a --
                                                    -- I
                                                       I didn't
                                                         didn't -- I
                                                                   I

14
14       mean, the
         mean, the question
                   question was
                            was --

15
15             Q.
               Q.        If my
                         If my question's bad, I'll
                               question's bad, I'll rephrase.
                                                    rephrase.

16
16             A.
               A.        Yeah.
                         Yeah.

17
17             Q.
               Q.        Are you
                         Are     aware of
                             you aware    any data
                                       of any      that indicates
                                              data that indicates
18
18       anything other
         anything other than
                        than a continued decrease
                             a continued          in
                                         decrease in

19
19       overdose deaths
         overdose deaths in
                         in West Virginia in
                            West Virginia in 2019
                                             2019 and
                                                  and 2020?
                                                      2020?
20
20                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

21
21             A.
               A.        Yes, I
                         Yes,   am.
                              I am.

22
22             Q.
               Q.        And what
                         And      is that?
                             what is that?
23
23             A.
               A.        Well,
                         Well, I think we
                               I think    already discussed
                                       we already           one
                                                  discussed one

24
24       source of
         source of data,
                   data, which is EMS
                         which is EMS calls,
                                      calls, which
                                             which I
                                                   I believe
                                                     believe



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 112 of 439 PageID #: 36598



                                                                 Page 111
                                                                 Page 111

  1
  1      have increased.
         have increased.

  2
  2                          So Cabell County
                             So Cabell        EMS reported
                                       County EMS          that the
                                                  reported that the
  3
  3      number of overdoses
         number of overdoses that
                             that they
                                  they responded
                                       responded in May 2020
                                                 in May 2020

  4
  4      were two to
         were two to three
                     three times
                           times higher than in
                                 higher than in the
                                                the prior
                                                    prior
  5
  5      nine months.
         nine months.

  6
  6                          But we
                             But    also know
                                 we also      that the
                                         know that the --
                                                       -- the
                                                          the COVID
                                                              COVID

  7
  7      pandemic
         pandemic has significantly threatened
                  has significantly threatened gains
                                               gains that
                                                     that
  8
  8      have been made
         have been      in reversing
                   made in           opioid-related
                           reversing opioid-related

  9
  9      morbidity and
         morbidity and mortality
                       mortality and
                                 and many,
                                     many, many
                                           many communities
                                                communities

10
10       have
         have reported strong upticks
              reported strong         in overdose
                              upticks in overdose deaths
                                                  deaths

11
11       from opioids
         from opioids during the pandemic.
                      during the pandemic.

12
12                           So
                             So I think there
                                I think there is
                                              is a
                                                 a number of --
                                                   number of --
13
13       well,
         well, as
               as I said in
                  I said in my
                            my report - which
                               report - which I
                                              I would stand
                                                would stand

14
14       by -
         by - for
              for every
                  every glimmer
                        glimmer of
                                of hope, there are
                                   hope, there are also
                                                   also

15
15       signs of
         signs of significant
                  significant work and a
                              work and   long road
                                       a long      that lies
                                              road that lies
16
16       ahead.
         ahead.

17
17             Q.
               Q.        So a
                         So a few
                              few follow-ups
                                  follow-ups to
                                             to what
                                                what you just said.
                                                     you just said.
18
18       So in
         So in terms
               terms of
                     of the
                        the recent reports and
                            recent reports and calls
                                               calls --
                                                     -- I
                                                        I

19
19       think you
         think you were
                   were referring to Cabell
                        referring to Cabell County emergency
                                            County emergency

20
20       department visits; is
         department visits; is that
                               that right?
                                    right?

21
21             A.
               A.        EMS calls.
                         EMS calls.

22
22             Q.
               Q.        EMS calls.
                         EMS calls.   You're not
                                      You're not aware
                                                 aware of
                                                       of any
                                                          any annual
                                                              annual
23
23       analysis of
         analysis of data from 2019
                     data from 2019 indicating
                                    indicating an
                                               an overall
                                                  overall
24
24       increase.
         increase.         Is that
                           Is that correct?
                                   correct?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 113 of 439 PageID #: 36599



                                                                 Page 112
                                                                 Page 112

  1
  1                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  2
  2      Mischaracterizes the
         Mischaracterizes the testimony.
                              testimony.
  3
  3            A.
               A.        I don't believe
                         I don't believe that
                                         that data is available,
                                              data is available, but
                                                                 but

  4
  4      should it
         should it become
                   become so
                          so or
                             or should it be
                                should it be available,
                                             available, I
                                                        I

  5
  5      would
         would be
               be happy to advise
                  happy to        the courts
                           advise the courts regarding
                                             regarding my
                                                       my

  6
  6      take on
         take on it.
                 it.
  7
  7            Q.
               Q.        And the
                         And the same
                                 same with 2020, there's
                                      with 2020, there's no
                                                         no data
                                                            data

  8
  8      available to
         available to show
                      show an overall --
                           an overall -- indicating
                                         indicating an
                                                    an
  9
  9      overall increase
         overall increase in
                          in overdose
                             overdose deaths in West
                                      deaths in West

10
10       Virginia or
         Virginia or Cabell
                     Cabell County in the
                            County in the calendar
                                          calendar year
                                                   year of
                                                        of

11
11       2020?
         2020?      You're not aware
                    You're not       that that
                               aware that that data exists.
                                               data exists.

12
12       Isn't that true,
         Isn't that true, Doctor --
                          Doctor --

13
13                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

14
14             Q.
               Q         --
                         -- Doctor Alexander?
                            Doctor Alexander?

15
15                           MR. BURNETT:
                             MR. BURNETT:      Objection, calls
                                               Objection, calls for
                                                                for
16
16       speculation.
         speculation.

17
17             A.
               A.        These -- you
                         These -- you know,
                                      know, we don't rely
                                            we don't rely upon
                                                          upon a
                                                               a

18
18       single source
         single source of
                       of data in the
                          data in the work that I
                                      work that I do.
                                                  do.                  And
                                                                       And

19
19       annual data,
         annual data, while valuable, can
                      while valuable, can lag.
                                          lag.               So data
                                                             So data

20
20       points such as
         points such as the
                        the one
                            one that
                                that I
                                     I cited can be
                                       cited can    quite
                                                 be quite

21
21       valuable even if
         valuable even if it's
                          it's not annual or
                               not annual or finalized.
                                             finalized.                  One
                                                                         One

22
22       --
23
23             Q.
               Q.        I under --
                         I under -- I
                                    I understand
                                      understand what
                                                 what you're saying.
                                                      you're saying.

24
24       My question
         My          simply was:
            question simply was:            We don't have
                                            We don't      annual data
                                                     have annual data



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 114 of 439 PageID #: 36600



                                                                 Page 113
                                                                 Page 113

  1
  1      from 2019,
         from 2019, or
                    or even
                       even preliminary
                            preliminary data,
                                        data, looking
                                              looking at
                                                      at
  2
  2      annual rates
         annual       of overdoses
                rates of overdoses in
                                   in 2020?
                                      2020?
  3
  3                          MR. BURNETT:
                             MR. BURNETT:      Counsel,
                                               Counsel, I
                                                        I would
                                                          would remind
                                                                remind

  4
  4      you to please
         you to        not interrupt
                please not interrupt the
                                     the witness.
                                         witness.                I
                                                                 I don't
                                                                   don't

  5
  5      believe he
         believe he was finished with
                    was finished with his answer.
                                      his answer.

  6
  6            Q.
               Q.        That's all I'm
                         That's all     asking, Doctor
                                    I'm asking,        Alexander.
                                                Doctor Alexander.

  7
  7      Can
         Can we agree on
             we agree on that,
                         that, that
                               that data
                                    data does
                                         does not exist?
                                              not exist?

  8
  8            A.
               A.        I'm not
                         I'm     aware of
                             not aware    those sources
                                       of those sources of data, but
                                                        of data, but

  9
  9      I think there
         I think there are
                       are plenty of reasons
                           plenty of reasons for
                                             for significant
                                                 significant

10
10       concern about
         concern about the
                       the state of the
                           state of the county
                                        county and
                                               and city
                                                   city with
                                                        with

11
11       respect to the
         respect to the ongoing
                        ongoing opioid epidemic.
                                opioid epidemic.

12
12             Q.
               Q.        Now, you
                         Now, you had -- I'm
                                  had --     looking at
                                         I'm looking at the
                                                        the top
                                                            top of
                                                                of
13
13       page
         page 11 of your
              11 of      report.
                    your report.

14
14                           MS. GEIST:
                             MS. GEIST:     I
                                            I do -- I
                                              do -- I do
                                                      do want to keep
                                                         want to keep

15
15       this document
         this document up
                       up yet,
                          yet, John, thank you.
                               John, thank you.

16
16             Q.
               Q.        But Doctor
                         But        Alexander, if
                             Doctor Alexander, if you could go
                                                  you could    to
                                                            go to

17
17       the top
         the top of
                 of page
                    page 11
                         11 of
                            of your
                               your report, is this
                                    report, is this what
                                                    what you
                                                         you

18
18       were
         were referring
              referring me to when
                        me to when you
                                   you said that there
                                       said that there had
                                                       had

19
19       been overdose
         been overdose visits
                       visits specifically
                              specifically in
                                           in Cabell
                                              Cabell County
                                                     County

20
20       between January
         between         2019 and
                 January 2019 and March
                                  March 2020?
                                        2020?
21
21             A.
               A.        Where -- where
                         Where --       -- can
                                  where -- can you
                                               you show
                                                   show where in my
                                                        where in my

22
22       report,
         report, what
                 what paragraph
                      paragraph and line you're
                                and line you're referring
                                                referring

23
23       to?
         to?

24
24             Q.
               Q         Yeah, I'm
                         Yeah,     on the
                               I'm on the top
                                          top of
                                              of page
                                                 page 11 of your
                                                      11 of your



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 115 of 439 PageID #: 36601



                                                                 Page 114
                                                                 Page 114

  1
  1      report, and it's
         report, and it's the
                          the end
                              end of
                                  of Paragraph
                                     Paragraph 25.
                                               25.
  2
  2            A.
               A.        No, the
                         No, the --
                                 -- the
                                    the --
                                        -- if
                                           if you're asking about
                                              you're asking about my
                                                                  my
  3
  3      recent point about
         recent point about EMS
                            EMS calls, it's --
                                calls, it's -- it's
                                               it's at
                                                    at the
                                                       the
  4
  4      top of
         top of page
                page 12, and it's
                     12, and it's sort of almost
                                  sort of almost all the way
                                                 all the way

  5
  5      through Paragraph
         through Paragraph --
                           -- I'm
                              I'm sorry,
                                  sorry, it's
                                         it's the
                                              the last
                                                  last
  6
  6      sentence of
         sentence of Paragraph
                     Paragraph 29.
                               29.
  7
  7            Q.
               Q.        I see.
                         I see.   Okay.
                                  Okay.    Well, let me
                                           Well, let me ask
                                                        ask you a
                                                            you a

  8
  8      couple questions.
         couple questions.          First, beginning on
                                    First, beginning on your
                                                        your data
                                                             data

  9
  9      point
         point at the top
               at the top of
                          of page, end of
                             page, end of Paragraph
                                          Paragraph 25,
                                                    25, here
                                                        here

10
10       you
         you write, "Between January
             write, "Between         2019 and
                             January 2019 and March
                                              March 2020,
                                                    2020,
11
11       there were
         there      122 overdose-related
               were 122 overdose-related visits to Cabell
                                         visits to Cabell

12
12       County" Emergency Departments
         County" Emergency             "for youth
                           Departments "for       aged 19
                                            youth aged 19

13
13       years
         years and
               and younger."
                   younger."

14
14                            Do
                              Do you see that?
                                 you see that?
15
15             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
16
16             Q.
               Q.        Do
                         Do we
                            we know
                               know what
                                    what percentage or how
                                         percentage or     many of
                                                       how many of
17
17       those overdose-related
         those overdose-related visits
                                visits were
                                       were due to the
                                            due to the use
                                                       use

18
18       of opioids
         of opioids as
                    as opposed
                       opposed to
                               to other
                                  other illegal
                                        illegal substances,
                                                substances,
19
19       other drugs?
         other drugs?

20
20                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

21
21             A.
               A.        I
                         I would --
                           would --

22
22                           MR. BURNETT:
                             MR. BURNETT:       And again,
                                                And again, Doctor
                                                           Doctor

23
23       Alexander, if
         Alexander, if you
                       you need to look
                           need to look at
                                        at the
                                           the document
                                               document to
                                                        to
24
24       answer the
         answer the question,
                    question, please
                              please do
                                     do so.
                                        so.


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 116 of 439 PageID #: 36602



                                                                     Page 115
                                                                     Page 115

  1
  1            A.
               A.        Yeah, I
                         Yeah, I would
                                 would want to look
                                       want to look --
                                                    -- if
                                                       if you're
                                                          you're

  2
  2      asking what
         asking      the source
                what the source of the overdose
                                of the overdose was for
                                                was for

  3
  3      these 122
         these 122 visits among youth
                   visits among       aged 19
                                youth aged 19 years or
                                              years or

  4
  4      younger, it would
         younger, it would be
                           be helpful to review
                              helpful to        Reference 94
                                         review Reference 94

  5
  5      together.
         together.

  6
  6            Q.
               Q.        But --
                         But -- and
                                and maybe
                                    maybe we'll
                                          we'll do that.
                                                do that.             But for
                                                                     But for
  7
  7      now,
         now, I mean, this
              I mean, this is
                           is your report.
                              your report.                    That is your
                                                              That is your

  8
  8      statement in
         statement in your
                      your report, correct?
                           report, correct?

  9
  9            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
10
10             Q.
               Q.        And sitting
                         And sitting here today, you
                                     here today, you can't tell me
                                                     can't tell me
11
11       that --
         that -- that
                 that even
                      even a single one
                           a single one of
                                        of those
                                           those
12
12       overdose-related visits
         overdose-related        to the
                          visits to the emergency
                                        emergency department
                                                  department

13
13       related to opioids.
         related to opioids.           True?
                                       True?

14
14                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

15
15             A.
               A.        Well --
                         Well --

16
16                           MR. BURNETT:
                             MR. BURNETT:       Mischaracterizes the
                                                Mischaracterizes the
17
17       testimony.
         testimony.

18
18             A.
               A.        I think it
                         I think it would be highly
                                    would be highly unlikely that
                                                    unlikely that

19
19       that's the
         that's the case.
                    case.          I
                                   I reviewed all of
                                     reviewed all of the
                                                     the materials
                                                         materials

20
20       that are
         that are included
                  included in
                           in my
                              my report, and I
                                 report, and   don't think
                                             I don't think
21
21       that I
         that I would
                would have -- while
                      have -- while I
                                    I haven't
                                      haven't had the
                                              had the

22
22       opportunity to
         opportunity to review Reference 94
                        review Reference 94 with
                                            with you,
                                                 you, I
                                                      I

23
23       think it's
         think it's unlikely
                    unlikely that
                             that I
                                  I would
                                    would have included the
                                          have included the
24
24       reference if, having
         reference if,        reviewed it
                       having reviewed it --
                                          -- if
                                             if in
                                                in fact
                                                   fact it
                                                        it


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 117 of 439 PageID #: 36603



                                                                 Page 116
                                                                 Page 116

  1
  1      wasn't
         wasn't relevant to the
                relevant to the point that I'm
                                point that     making in
                                           I'm making in
  2
  2      this paragraph.
         this paragraph.

  3
  3                          And the
                             And the point
                                     point that
                                           that I'm trying to
                                                I'm trying to make
                                                              make

  4
  4      is that
         is that children and adolescents
                 children and adolescents haven't been
                                          haven't been

  5
  5      immune from
         immune from the
                     the opioid
                         opioid epidemic
                                epidemic in
                                         in Cabell
                                            Cabell County
                                                   County

  6
  6      and the
         and the City of Huntington.
                 City of Huntington.
  7
  7            Q.
               Q.        Do
                         Do you
                            you know
                                know whether any of
                                     whether any of those
                                                    those
  8
  8      overdose-related visits
         overdose-related        to the
                          visits to the Cabell
                                        Cabell County
                                               County

  9
  9      emergency department
         emergency            related to
                   department related to nonopioid
                                         nonopioid drugs
                                                   drugs

10
10       such as
         such as methamphetamine or cocaine?
                 methamphetamine or cocaine?

11
11                           MR. BURNETT:
                             MR. BURNETT:       Objection, asked
                                                Objection, asked and
                                                                 and
12
12       answered.
         answered.

13
13             A.
               A.        It would
                         It would be
                                  be helpful to review
                                     helpful to        the report
                                                review the report

14
14       together --
         together -- the
                     the reference
                         reference together
                                   together if
                                            if --
                                               -- if
                                                  if you
                                                     you

15
15       have further questions
         have further questions about it.
                                about it.

16
16             Q.
               Q.        You -- Doctor,
                         You --         just to
                                Doctor, just to be
                                                be -- you
                                                      you can't
                                                          can't

17
17       answer my
         answer my questions
                   questions without looking at
                             without looking at the
                                                the
18
18       reference?
         reference?

19
19             A.
               A.        Ask me
                         Ask    the question
                             me the          again, please.
                                    question again, please.

20
20             Q.
               Q.        Sure.
                         Sure.   You can't
                                 You       answer my
                                     can't answer my question
                                                     question without
                                                              without

21
21       looking at
         looking at the
                    the reference?
                        reference?              Is that what
                                                Is that what you're
                                                             you're

22
22       telling me?
         telling me?

23
23             A.
               A.        Can
                         Can you --
                             you --

24
24                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 118 of 439 PageID #: 36604



                                                                 Page 117
                                                                 Page 117

  1
  1            A.
               A.        -- give
                         --      me the
                            give me the preceding
                                        preceding question again,
                                                  question again,

  2
  2      please?
         please?

  3
  3            Q.
               Q.        Sure, sure.
                         Sure, sure.   I think the
                                       I think the question
                                                   question was,
                                                            was,

  4
  4      sitting here
         sitting      today, this
                 here today, this statement is in
                                  statement is in your
                                                  your

  5
  5      report, and what
         report, and what I
                          I would like to
                            would like to know is if
                                          know is if you can
                                                     you can

  6
  6      tell me
         tell me if
                 if any
                    any of
                        of those
                           those overdose-related
                                 overdose-related visits to
                                                  visits to

  7
  7      the Cabell
         the Cabell County
                    County emergency
                           emergency department
                                     department related to
                                                related to

  8
  8      the use
         the     of methamphetamine
             use of methamphetamine or
                                    or cocaine?
                                       cocaine?

  9
  9                          MR. BURNETT:
                             MR. BURNETT:      Objection, asked
                                               Objection, asked and
                                                                and
10
10       answered.
         answered.

11
11             A.
               A.        So I
                         So   think it's
                            I think it's likely
                                         likely that
                                                that some
                                                     some did.
                                                          did.           I
                                                                         I

12
12       mean, either
         mean, either I should have
                      I should have clarified that these
                                    clarified that these
13
13       were opioid overdoses
         were opioid overdoses alone,
                               alone, but
                                      but without the
                                          without the

14
14       opportunity to
         opportunity to review the reference,
                        review the reference, I
                                              I can't tell
                                                can't tell

15
15       you
         you whether or not
             whether or     that was,
                        not that was, you
                                      you know, an oversight
                                          know, an oversight
16
16       on my
         on my part.
               part.

17
17                           But unless
                             But        that's the
                                 unless that's the case -- if
                                                   case -- if you
                                                              you

18
18       told me
         told me that
                 that 122 children age
                      122 children age 19
                                       19 years and younger
                                          years and younger

19
19       visited the emergency
         visited the emergency department for overdose
                               department for overdose in
                                                       in
20
20       this community,
         this community, I
                         I would expect that
                           would expect that some
                                             some of
                                                  of them
                                                     them
21
21       visited the --
         visited the -- visited the emergency
                        visited the emergency department for
                                              department for

22
22       nonopioid-related overdoses, yes.
         nonopioid-related overdoses, yes.

23
23             Q.
               Q.        And do
                         And do we
                                we know if any
                                   know if any of
                                               of them
                                                  them visited the
                                                       visited the

24
24       emergency department
         emergency            in Cabell
                   department in Cabell County based on
                                        County based on the
                                                        the


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 119 of 439 PageID #: 36605



                                                                 Page 118
                                                                 Page 118

  1
  1      use of prescription
         use of prescription opioids
                             opioids as
                                     as prescribed
                                        prescribed by a
                                                   by a

  2
  2      doctor?
         doctor?

  3
  3                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.     Counsel, the
                                                              Counsel, the

  4
  4      witness
         witness has told you
                 has told     many times
                          you many times now
                                         now he
                                             he would need
                                                would need

  5
  5      to see
         to see the
                the document
                    document to
                             to answer these sorts
                                answer these sorts of
                                                   of
  6
  6      questions.
         questions.

  7
  7                          THE
                             THE DEPONENT:
                                 DEPONENT:       Thank
                                                 Thank you.
                                                       you.

  8
  8            A.
               A.        Yeah, I
                         Yeah,   feel --
                               I feel -- I'm
                                         I'm happy to sort
                                             happy to sort of
                                                           of -
                                                              - at
                                                                at
  9
  9      the highest
         the         level -
             highest level - try
                             try to
                                 to be
                                    be helpful and provide
                                       helpful and provide

10
10       you
         you with my take,
             with my take, but
                           but really, if you're
                               really, if you're asking
                                                 asking

11
11       detailed questions about
         detailed questions about how these 122
                                  how these     individuals
                                            122 individuals

12
12       came to
         came to overdose,
                 overdose, it
                           it would
                              would be
                                    be helpful to review
                                       helpful to review

13
13       this specific
         this specific reference,
                       reference, keeping in mind
                                  keeping in mind that
                                                  that there
                                                       there
14
14       are more
         are more than
                  than 650
                       650 references
                           references within this report
                                      within this        and
                                                  report and

15
15       -- and
         -- and that
                that I
                     I relied
                       relied upon all of
                              upon all of these
                                          these in
                                                in order
                                                   order to
                                                         to
16
16       reach
         reach my conclusions.
               my conclusions.

17
17             Q.
               Q.        Now, if
                         Now, if you'd turn to
                                 you'd turn to the
                                               the next
                                                   next page of your
                                                        page of your

18
18       report,
         report, Doctor --
                 Doctor --

19
19                           MS. GEIST:
                             MS. GEIST:     And John,
                                            And       leave this
                                                John, leave this up on
                                                                 up on

20
20       the screen,
         the screen, because
                     because I'm
                             I'm going to get
                                 going to get back to it.
                                              back to it.
21
21             Q.
               Q.        But if
                         But if you turn to
                                you turn to the
                                            the next
                                                next page
                                                     page on
                                                          on your
                                                             your

22
22       expert report,
         expert report, Doctor, the top
                        Doctor, the top of
                                        of page
                                           page 12,
                                                12, you
                                                    you had
                                                        had

23
23       referred me to
         referred me to that
                        that data
                             data point, in terms
                                  point, in terms of
                                                  of the
                                                     the
24
24       number of calls
         number of       from EMS
                   calls from EMS and
                                  and Cabell
                                      Cabell County?
                                             County?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 120 of 439 PageID #: 36606



                                                                 Page 119
                                                                 Page 119

  1
  1            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  2
  2            Q.
               Q.        And do
                         And do you attribute that
                                you attribute that to
                                                   to the
                                                      the COVID
                                                          COVID

  3
  3      pandemic and the
         pandemic and the related
                          related need for isolation
                                  need for isolation and
                                                     and
  4
  4      stay-at-home orders
         stay-at-home orders and
                             and things
                                 things of
                                        of that
                                           that nature?
                                                nature?

  5
  5                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  6
  6            A.
               A.        I -- I
                         I --   am not
                              I am not sure
                                       sure without much more
                                            without much more review
                                                              review

  7
  7      and analysis
         and analysis of
                      of precise
                         precise attribution.
                                 attribution.                I think
                                                             I think

  8
  8      what's
         what's noteworthy is that
                noteworthy is that this
                                   this data
                                        data point
                                             point suggests
                                                   suggests

  9
  9      that --
         that -- that
                 that --
                      -- it's
                         it's one
                              one of
                                  of many
                                     many data
                                          data points
                                               points that
                                                      that
10
10       suggests that
         suggests that there's
                       there's still
                               still significant
                                     significant concern
                                                 concern

11
11       about the
         about the potential for opioid-related
                   potential for opioid-related morbidity
                                                morbidity

12
12       and mortality
         and mortality within Cabell County
                       within Cabell County and the City
                                            and the      of
                                                    City of

13
13       Huntington.
         Huntington.

14
14             Q.
               Q.        Is -- are
                         Is    are you
                                   you aware if any
                                       aware if any of
                                                    of those
                                                       those EMS
                                                             EMS
15
15       calls were
         calls      responding to
               were responding to any
                                  any increase
                                      increase in
                                               in overdoses
                                                  overdoses
16
16       from the
         from the use of prescription
                  use of prescription opioids?
                                      opioids?
17
17             A.
               A.        Again, as
                         Again, as with all --
                                   with all --
18
18                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

19
19             A.
               A.        I mean, as
                         I mean, as with all of
                                    with all of these
                                                these questions
                                                      questions
20
20       about statements
         about            in my
               statements in my report, it's always
                                report, it's always helpful
                                                    helpful

21
21       in order
         in order --
                  -- it's
                     it's always
                          always helpful to be
                                 helpful to    able to
                                            be able to
22
22       review the report
         review the report itself
                           itself and the references
                                  and the references with
                                                     with

23
23       you.
         you.

24
24                           So if this
                             So if this is
                                        is a
                                           a reference and a
                                             reference and a data
                                                             data


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 121 of 439 PageID #: 36607



                                                                    Page 120
                                                                    Page 120

  1
  1      point that's of
         point that's of particular
                         particular interest,
                                    interest, I'm
                                              I'm happy to
                                                  happy to

  2
  2      review it with
         review it with you.
                        you.

  3
  3            Q.
               Q.        Okay.
                         Okay.   So sitting
                                 So sitting -- but sitting here
                                               but sitting      today
                                                           here today

  4
  4      - without
         -         looking at
           without looking    the data
                           at the data source - you
                                       source -     can't
                                                you can't

  5
  5      answer my
         answer my question as to
                   question as to whether any of
                                  whether any of those
                                                 those calls
                                                       calls

  6
  6      that EMS
         that EMS had to respond
                  had to respond to
                                 to related in any
                                    related in any way to
                                                   way to

  7
  7      the use
         the     of a
             use of a prescription opioid?
                      prescription opioid?

  8
  8                          MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

  9
  9            A.
               A.        Correct, I
                         Correct, I don't -- I
                                    don't --   don't have
                                             I don't have

10
10       information top
         information top of
                         of mind
                            mind about
                                 about how the higher
                                       how the        rates
                                               higher rates

11
11       of calls
         of       recently break
            calls recently break down across different
                                 down across different types
                                                       types
12
12       of opioid
         of opioid products, for example.
                   products, for example.
13
13             Q.
               Q.        Okay.
                         Okay.   Let's go
                                 Let's go back to what
                                          back to what we're still
                                                       we're still

14
14       looking at
         looking at on
                    on the
                       the screen,
                           screen, which
                                   which we
                                         we have
                                            have now
                                                 now marked
                                                     marked

15
15       as Exhibit
         as Exhibit 3.
                    3.           And then
                                 And then again
                                          again following
                                                following on Exhibit
                                                          on Exhibit

16
16       3,
         3, Doctor Alexander, the
            Doctor Alexander, the Department of Health
                                  Department of        and
                                                Health and

17
17       Human Resources
         Human Resources discusses
                         discusses also
                                   also in
                                        in this
                                           this report
                                                report what
                                                       what

18
18       they call
         they call "shifts
                   "shifts in
                           in drug
                              drug use."
                                   use."                   Do
                                                           Do you
                                                              you see that?
                                                                  see that?

19
19             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

20
20             Q.
               Q.        And the
                         And the first
                                 first line
                                       line indicates
                                            indicates that
                                                      that most
                                                           most
21
21       individuals who
         individuals     die of
                     who die of an overdose, most
                                an overdose, most of
                                                  of the
                                                     the
22
22       individuals are
         individuals are using
                         using more than one
                               more than one drug in the
                                             drug in the
23
23       overdose.
         overdose.         In other
                           In other words, this is
                                    words, this is referred to as
                                                   referred to as

24
24       poly
         poly pharmacy or poly
              pharmacy or poly drug
                               drug use; is that
                                    use; is that right?
                                                 right?



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 122 of 439 PageID #: 36608



                                                                 Page 121
                                                                 Page 121

  1
  1                             MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

  2
  2      Mischaracterizes the
         Mischaracterizes the document.
                              document.
  3
  3            A.
               A.        I do see
                         I do see that
                                  that --
                                       -- that
                                          that --
                                               -- that
                                                  that the
                                                       the document
                                                           document
  4
  4      reports that "For
         reports that "For most" "who die,
                           most" "who die, more than one
                                           more than one
  5
  5      drug is detected,"
         drug is            and I
                 detected," and I see it calls
                                  see it       out that
                                         calls out that
  6
  6      "Opioids" "are
         "Opioids" "are still
                        still the
                              the most
                                  most common type of
                                       common type of drug
                                                      drug
  7
  7      seen," "with
         seen," "with over"
                      over" 80
                            80 percent of opioids
                               percent of opioids involved
                                                  involved
  8
  8      in "overdose
         in "overdose deaths in 2018."
                      deaths in 2018."

  9
  9            Q.
               Q.        So let's
                         So let's --
                                  -- let's
                                     let's talk
                                           talk about
                                                about that.
                                                      that.          I
                                                                     I was
                                                                       was

10
10       going to ask
         going to ask you anyway.
                      you anyway.               So you
                                                So     read my
                                                   you read my mind.
                                                               mind.
11
11                              In terms of
                                In terms of the
                                            the over
                                                over --
                                                     -- of
                                                        of the
                                                           the "82%
                                                               "82% of
                                                                    of
12
12       overdose deaths
         overdose deaths in
                         in 2018"
                            2018" relating to opioids,
                                  relating to opioids,
13
13       there's some
         there's      specific data
                 some specific data right below that
                                    right below that about
                                                     about
14
14       that sentence,
         that sentence, correct?
                        correct?

15
15             A.
               A.        Yes.
                         Yes.

16
16             Q.
               Q.        In other words,
                         In other words, 82 percent of
                                         82 percent of the
                                                       the overdose
                                                           overdose
17
17       deaths in 2018,
         deaths in 2018, according
                         according to
                                   to this
                                      this data, that
                                           data, that

18
18       related to opioids
         related to opioids involved
                            involved only
                                     only illicit
                                          illicit or
                                                  or illegal
                                                     illegal
19
19       opioids, specifically
         opioids, specifically fentanyl
                               fentanyl and
                                        and heroin.
                                            heroin.

20
20                              Correct?
                                Correct?

21
21             A.
               A.        Where -- where
                         Where --       are you
                                  where are you pointing
                                                pointing where it
                                                         where it

22
22       says that
         says that they
                   they involved
                        involved only
                                 only fentanyl
                                      fentanyl or
                                               or heroin?
                                                  heroin?

23
23             Q.
               Q.        So if
                         So if you look -- what's
                               you look    what's highlighted
                                                  highlighted here
                                                              here

24
24       is what
         is what you said, is
                 you said, is that
                              that "Opioids
                                   "Opioids were involved in
                                            were involved in


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 123 of 439 PageID #: 36609



                                                                    Page 122
                                                                    Page 122

  1
  1      82% of
         82% of overdose
                overdose deaths
                         deaths in
                                in 2018,"
                                   2018," and
                                          and then
                                              then under --
                                                   under --

  2
  2      "this is
         "this is a
                  a decline
                    decline from
                            from 2017."
                                 2017."                 And underneath
                                                        And underneath

  3
  3      that, it
         that, it states,
                  states, "Fentanyl
                          "Fentanyl and
                                    and heroin
                                        heroin remain the
                                               remain the

  4
  4      most common
         most common opiates
                     opiates seen
                             seen in
                                  in overdoes
                                     overdoes deaths
                                              deaths (59%
                                                     (59%

  5
  5      and 23%
         and 23% of
                 of deaths
                    deaths involved
                           involved these
                                    these substances
                                          substances
  6
  6      respectively in 2018)."
         respectively in 2018)."
  7
  7                          Do
                             Do you
                                you see
                                    see where
                                        where I --
                                              I --

  8
  8                          MR. BURNETT:
                             MR. BURNETT:      So I
                                               So   object to
                                                  I object to the
                                                              the
  9
  9      characterization of
         characterization of the
                             the document.
                                 document.                   It does not
                                                             It does not

10
10       refer to the
         refer to the word "only."
                      word "only."

11
11             Q.
               Q.        Do
                         Do you see where
                            you see where I am?
                                          I am?

12
12             A.
               A.        I do see
                         I do see where
                                  where you are, but
                                        you are, but I
                                                     I was going to
                                                       was going to
13
13       make the
         make the same
                  same point,
                       point, that
                              that I'm
                                   I'm not sure I
                                       not sure   can
                                                I can

14
14       conclude from
         conclude from this
                       this that
                            that fentanyl
                                 fentanyl or
                                          or heroin -- and
                                             heroin -- and
15
15       heroin are the
         heroin are the only
                        only products.
                             products.                But I
                                                      But   think the
                                                          I think the
16
16       larger point
         larger point is
                      is that
                         that --
                              -- although
                                 although so
                                          so I -- so
                                             I -- so I
                                                     I do
                                                       do

17
17       see what
         see what you're saying here.
                  you're saying here.

18
18             Q.
               Q.        Yeah, okay.
                         Yeah, okay.   So whether
                                       So         or not
                                          whether or     the data
                                                     not the data

19
19       tells us
         tells    that fentanyl
               us that fentanyl and
                                and heroin
                                    heroin were the only
                                           were the only
20
20       products,
         products, we
                   we know that fentanyl
                      know that fentanyl and
                                         and heroin
                                             heroin were
                                                    were

21
21       indeed involved
         indeed involved in
                         in 82
                            82 percent of overdose
                               percent of overdose deaths in
                                                   deaths in

22
22       2018.
         2018.      Is that fair?
                    Is that fair?
23
23             A.
               A.        No, I
                         No, I don't think that's
                               don't think that's --
24
24                           MR. BURNETT:
                             MR. BURNETT:      Yeah.
                                               Yeah.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 124 of 439 PageID #: 36610



                                                                   Page 123
                                                                   Page 123

  1
  1            A.
               A.        -- the
                         -- the case.
                                case.
  2
  2                             MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

  3
  3      Mischaracterizes the
         Mischaracterizes the document.
                              document.
  4
  4            Q.
               Q.        You
                         You don't agree with
                             don't agree with me,
                                              me, Doctor Alexander?
                                                  Doctor Alexander?

  5
  5            A.
               A.        Correct, I
                         Correct, I do
                                    do not.
                                       not.

  6
  6            Q.
               Q.        Why
                         Why not?
                             not?

  7
  7            A.
               A.        Because I
                         Because   believe you
                                 I believe     said that
                                           you said that the
                                                         the
  8
  8      document suggests that
         document suggests that fentanyl
                                fentanyl and
                                         and heroin
                                             heroin were
                                                    were

  9
  9      involved in
         involved in 82
                     82 percent
                        percent of overdose deaths
                                of overdose        in 2018,
                                            deaths in 2018,
10
10       and I
         and I don't see that
               don't see that the
                              the document says that.
                                  document says that.
11
11                              What
                                What I
                                     I read it as
                                       read it as saying
                                                  saying is
                                                         is that
                                                            that
12
12       "Opioids were
         "Opioids      involved in
                  were involved in 82
                                   82 percent of overdose
                                      percent of overdose

13
13       deaths in 2018."
         deaths in 2018."
14
14             Q.
               Q.        And then
                         And then just
                                  just -- just
                                          just to
                                               to clarify
                                                  clarify for
                                                          for the
                                                              the
15
15       record,
         record, below that, it
                 below that, it says that "59%
                                says that "59% and
                                               and 23% of
                                                   23% of

16
16       deaths involved" either
         deaths involved" either fentanyl
                                 fentanyl or
                                          or heroin "in
                                             heroin "in

17
17       2018."
         2018."      Is that correct?
                     Is that correct?
18
18             A.
               A.        Yes.
                         Yes.

19
19             Q.
               Q.        All right.
                         All right.     So we
                                        So we know from that
                                              know from that that
                                                             that 82
                                                                  82

20
20       percent of the
         percent of the overdose
                        overdose deaths in 2018
                                 deaths in 2018 involved
                                                involved
21
21       illegal or
         illegal or illicit
                    illicit opioid
                            opioid substances.
                                   substances.                  True?
                                                                True?

22
22                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

23
23       Mischaracterizes the
         Mischaracterizes the document.
                              document.
24
24             Q.
               Q.        Well, fentanyl and
                         Well, fentanyl and heroin, as indicated
                                            heroin, as indicated


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 125 of 439 PageID #: 36611



                                                                      Page 124
                                                                      Page 124

  1
  1      here,
         here, are
               are not legal substances.
                   not legal substances.                    True?
                                                            True?

  2
  2            A.
               A.        Yes, that's
                         Yes, that's true.
                                     true.          But it's
                                                    But it's not clear to
                                                             not clear to me
                                                                          me
  3
  3      that this
         that this is
                   is either/or;
                      either/or; in
                                 in other
                                    other words, that these
                                          words, that these
  4
  4      categories are
         categories are mutually exclusive.
                        mutually exclusive.                     So it
                                                                So it may
                                                                      may well
                                                                          well

  5
  5      be that
         be that someone
                 someone has
                         has discernible in their
                             discernible in their blood
                                                  blood
  6
  6      system both
         system both heroin and fentanyl,
                     heroin and fentanyl, and
                                          and so if that
                                              so if that 59
                                                         59
  7
  7      percent and 23
         percent and 23 percent
                        percent aren't
                                aren't mutually exclusive,
                                       mutually exclusive,

  8
  8      but overlap,
         but overlap, then
                      then I
                           I don't think one
                             don't think one would
                                             would reach the
                                                   reach the

  9
  9      conclusion that
         conclusion that 82
                         82 percent
                            percent of
                                    of overdose
                                       overdose deaths
                                                deaths

10
10       involved --
         involved -- of
                     of opioid
                        opioid overdose
                               overdose deaths,
                                        deaths, involved
                                                involved
11
11       fentanyl and
         fentanyl and heroin.
                      heroin.

12
12             Q.
               Q.        Now, above
                         Now, above these
                                    these two
                                          two bullets that we've
                                              bullets that we've

13
13       been looking
         been looking at,
                      at, there's
                          there's a
                                  a discussion about
                                    discussion about

14
14       methamphetamine.
         methamphetamine.            Correct?
                                     Correct?

15
15             A.
               A.        Yes.
                         Yes.

16
16             Q.
               Q.        And the
                         And the West Virginia Department
                                 West Virginia            of Health
                                               Department of Health
17
17       and Human
         and Human Resources
                   Resources reports that "The
                             reports that "The percentage"
                                               percentage"
18
18       of over
         of over --
                 -- "of
                    "of overdose
                        overdose deaths involving
                                 deaths involving

19
19       methamphetamine" continues
         methamphetamine" continues "to
                                    "to increase,"
                                        increase," and
                                                   and now
                                                       now

20
20       in 2018,
         in 2018, "More
                  "More than
                        than one-third,"
                             one-third," or
                                         or "36%,"
                                            "36%," "of
                                                   "of drug
                                                       drug

21
21       overdose deaths,"
         overdose deaths," "involved
                           "involved methamphetamine."
                                     methamphetamine."
22
22                              Is that correct
                                Is that correct as
                                                as I
                                                   I read it?
                                                     read it?

23
23             A.
               A.        Yes.
                         Yes.     In
                                  In West
                                     West Virginia,
                                          Virginia, yes,
                                                    yes, I
                                                         I believe so.
                                                           believe so.

24
24             Q.
               Q.        And that
                         And that this
                                  this continues to be
                                       continues to be a
                                                       a significant
                                                         significant


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 126 of 439 PageID #: 36612



                                                                 Page 125
                                                                 Page 125

  1
  1      -- or
         -- or rather --
               rather --

  2
  2                          MS. GEIST:
                             MS. GEIST:     Strike that.
                                            Strike that.
  3
  3            Q.
               Q.        "This continues
                         "This continues a significant and
                                         a significant and rapidly
                                                           rapidly

  4
  4      rising trend seen
         rising trend      in recent
                      seen in recent years"
                                     years" and then it
                                            and then it
  5
  5      shows some
         shows      statistics from
               some statistics from 2014
                                    2014 to
                                         to 2018, a 33
                                            2018, a 33

  6
  6      percent increase over
         percent increase over those
                               those five
                                     five --
                                          -- five
                                             five calendar
                                                  calendar
  7
  7      years.
         years.

  8
  8                          Is that accurate?
                             Is that accurate?
  9
  9                          MR. BURNETT:
                             MR. BURNETT:      Objection,
                                               Objection,

10
10       mischaracterizes the
         mischaracterizes the document.
                              document.
11
11             A.
               A.        I mean, it
                         I mean, it notes that --
                                    notes that -- it
                                                  it does
                                                     does note
                                                          note an
                                                               an

12
12       increase in
         increase in methamphetamine-related
                     methamphetamine-related overdose
                                             overdose
13
13       deaths, and
         deaths, and also
                     also notes that more
                          notes that more than
                                          than half of these
                                               half of these
14
14       involved fentanyl.
         involved fentanyl.
15
15                           I think it's
                             I think it's important
                                          important to
                                                    to keep in
                                                       keep in

16
16       mind, this
         mind, this is
                    is at
                       at the
                          the State
                              State level,
                                    level, so
                                           so it
                                              it may or may
                                                 may or may

17
17       not be that
         not be that the
                     the data
                         data applies
                              applies similarly
                                      similarly to
                                                to Cabell
                                                   Cabell

18
18       County and the
         County and the City of Huntington,
                        City of Huntington, although
                                            although I
                                                     I

19
19       wouldn't be surprised
         wouldn't be surprised to
                               to know that there
                                  know that there are
                                                  are
20
20       similar increases.
         similar increases.
21
21                           They
                             They may
                                  may not be identical,
                                      not be identical, but similar
                                                        but similar

22
22       increases.
         increases.         Or important
                            Or important increases
                                         increases like
                                                   like this
                                                        this within
                                                             within

23
23       the community
         the community that
                       that --
                            -- that
                               that we're really focused
                                    we're really focused on.
                                                         on.
24
24                           But I
                             But   -- again,
                                 I -- again, you
                                             you know,
                                                 know, we
                                                       we discussed
                                                          discussed



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 127 of 439 PageID #: 36613



                                                                    Page 126
                                                                    Page 126

  1
  1      earlier my
         earlier    sense that
                 my sense that there
                               there was
                                     was a bit of
                                         a bit of a
                                                  a
  2
  2      potential
         potential perception for a
                   perception for   false dichotomy.
                                  a false dichotomy.                   You
                                                                       You

  3
  3      know, is this
         know, is this a
                       a methamphetamine
                         methamphetamine problem
                                         problem or is this
                                                 or is this
  4
  4      a fentanyl
         a fentanyl problem
                    problem or
                            or is
                               is this
                                  this a opioid problem
                                       a opioid problem or
                                                        or

  5
  5      is this
         is this a
                 a nonopioid
                   nonopioid problem?
                             problem?

  6
  6                         And you
                            And you know,
                                    know, what
                                          what I
                                               I was asked to
                                                 was asked to
  7
  7      evaluate is
         evaluate is the
                     the extent
                         extent of an opioid
                                of an opioid epidemic
                                             epidemic within
                                                      within

  8
  8      Cabell
         Cabell County and the
                County and the City of Huntington
                               City of            and to
                                       Huntington and to
  9
  9      design an evidence-based
         design an evidence-based longitudinal
                                  longitudinal and
                                               and
10
10       comprehensive abatement
         comprehensive abatement plan to address
                                 plan to address it.
                                                 it.
11
11                           So
                             So I
                                I don't
                                  don't view -- I
                                        view --   think that
                                                I think that these
                                                             these
12
12       trends are
         trends are important
                    important and
                              and that
                                  that any abatement plan
                                       any abatement plan

13
13       that's going
         that's going to
                      to be
                         be successful
                            successful has to be
                                       has to be conducted
                                                 conducted

14
14       mindful of
         mindful of the
                    the --
                        -- of
                           of the
                              the local
                                  local context
                                        context in
                                                in which
                                                   which

15
15       opioids are
         opioids are being
                     being used, but I
                           used, but   -- but
                                     I -- but I
                                              I don't view
                                                don't view

16
16       these data
         these      points as
               data points    sort of
                           as sort of diminishing the
                                      diminishing the

17
17       importance of
         importance of the
                       the plan that I've
                           plan that I've proposed.
                                          proposed.
18
18             Q.
               Q.        I understand your
                         I understand your point.
                                           point.            My question
                                                             My question is:
                                                                         is:
19
19       In terms of
         In terms of the
                     the increase
                         increase in
                                  in methamphetamine
                                     methamphetamine in
                                                     in West
                                                        West

20
20       Virginia, from
         Virginia, from 2014
                        2014 to
                             to 2018, there's a
                                2018, there's a 33
                                                33 percent
                                                   percent

21
21       increase in
         increase in methamphetamine.
                     methamphetamine.               Correct?
                                                    Correct?      In overdose
                                                                  In overdose

22
22       deaths, I
         deaths,   should say.
                 I should say.
23
23                          MR. BURNETT:
                            MR. BURNETT:       Objection,
                                               Objection,

24
24       mischaracterizes the
         mischaracterizes the document.
                              document.


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 128 of 439 PageID #: 36614



                                                                 Page 127
                                                                 Page 127

  1
  1            A.
               A.        So I
                         So I read this as
                              read this as based on preliminary
                                           based on preliminary drug
                                                                drug

  2
  2      overdose data
         overdose data from
                       from 888
                            888 individuals
                                individuals at a state
                                            at a       level
                                                 state level

  3
  3      at one
         at one year, one point
                year, one       in time,
                          point in time, there
                                         there was
                                               was noted,
                                                   noted,

  4
  4      you
         you know, about a
             know, about a third
                           third of
                                 of overdoses
                                    overdoses involved
                                              involved
  5
  5      methamphetamine.
         methamphetamine.

  6
  6            Q.
               Q.        Is that
                         Is that -- does that indicate
                                    does that indicate that
                                                       that there
                                                            there is
                                                                  is
  7
  7      a methamphetamine-related
         a methamphetamine-related epidemic
                                   epidemic in
                                            in West
                                               West

  8
  8      Virginia --
         Virginia

  9
  9            A.
               A.        Well,
                         Well, I --
                               I --

10
10             Q.
               Q.        -- if
                         -- if these
                               these --
                                     --
11
11             A.
               A.        I
                         I wasn't
                           wasn't asked to opine
                                  asked to opine about
                                                 about a
                                                       a
12
12       methamphetamine epidemic
         methamphetamine epidemic and so I
                                  and so I wasn't -- that's
                                           wasn't -- that's
13
13       not
         not what
             what I
                  I was asked to
                    was asked to do.
                                 do.

14
14             Q.
               Q.        Do
                         Do you think it
                            you think it is
                                         is a
                                            a significant increase
                                              significant increase

15
15       to go
         to    from 3
            go from 3 percent overdose deaths
                      percent overdose        involving meth
                                       deaths involving meth

16
16       in 2014
         in 2014 all
                 all the
                     the way to 36
                         way to    percent in
                                36 percent in 2018?
                                              2018?
17
17                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

18
18             A.
               A.        Without a doubt.
                         Without a doubt.      Without
                                               Without a
                                                       a doubt.
                                                         doubt.      I think
                                                                     I think

19
19       that's significant.
         that's significant.          And one
                                      And one of
                                              of my
                                                 my concerns is that
                                                    concerns is that
20
20       many of
         many of these
                 these individuals
                       individuals may
                                   may have
                                       have opioid
                                            opioid use
                                                   use

21
21       disorder, and
         disorder, and that
                       that with inadequate funding
                            with inadequate funding and
                                                    and
22
22       support to
         support to expand
                    expand and
                           and deploy and scale
                               deploy and scale up
                                                up

23
23       evidence-based treatment
         evidence-based treatment programs for opioid
                                  programs for opioid use
                                                      use

24
24       disorder, individuals
         disorder, individuals are
                               are --
                                   -- you
                                      you know,
                                          know, we're paying
                                                we're paying



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 129 of 439 PageID #: 36615



                                                                 Page 128
                                                                 Page 128

  1
  1      the price,
         the price, and
                    and this
                        this may
                             may well be --
                                 well be -- although
                                            although not the
                                                     not the

  2
  2      focus of
         focus of my
                  my report,
                     report, I certainly have
                             I certainly have concern
                                              concern

  3
  3      insofar as
         insofar    individuals may
                 as individuals may be engaging in,
                                    be engaging in, you
                                                    you

  4
  4      know,
         know, methamphetamine
               methamphetamine use or other
                               use or other substance
                                            substance use
                                                      use

  5
  5      who
         who have
             have untreated opioid use
                  untreated opioid use disorder.
                                       disorder.

  6
  6            Q.
               Q.        But we
                         But    don't know,
                             we don't know, Doctor,
                                            Doctor, do
                                                    do we, that in
                                                       we, that in
  7
  7      looking at
         looking at this
                    this data
                         data that
                              that these
                                   these individuals
                                         individuals have
                                                     have

  8
  8      opioid use
         opioid     disorder, do
                use disorder, do we?
                                 we?

  9
  9            A.
               A.        Well --
                         Well --

10
10                              MR. BURNETT:
                                MR. BURNETT:       Objection.
                                                   Objection.

11
11             A.
               A.        No, these
                         No, these data
                                   data are
                                        are overdose
                                            overdose data, so you
                                                     data, so you

12
12       can't use
         can't     overdose data
               use overdose data to
                                 to identify
                                    identify whether or not
                                             whether or not

13
13       someone has
         someone     addiction.
                 has addiction.              No.
                                             No.

14
14             Q.
               Q.        And if
                         And if --
                                -- if
                                   if you look further
                                      you look further down, there
                                                       down, there

15
15       is a
         is a discussion regarding "the
              discussion regarding "the presence
                                        presence of
                                                 of

16
16       prescription
         prescription medications" in the
                      medications" in the 2018
                                          2018 overdose
                                               overdose
17
17       death
         death analysis.
               analysis.            Do
                                    Do you see where
                                       you see where I am?
                                                     I am?      It starts
                                                                It starts

18
18       "In general"?
         "In general"?
19
19             A.
               A.        Yes.
                         Yes.     I
                                  I do.
                                    do.

20
20             Q.
               Q.        And it
                         And it indicates
                                indicates that
                                          that "the
                                               "the presence of
                                                    presence of

21
21       prescription opioids in
         prescription opioids in those
                                 those dying of overdose
                                       dying of overdose
22
22       continues to
         continues to decline."
                      decline."              Did
                                             Did I
                                                 I read that correctly?
                                                   read that correctly?

23
23                              MR. BURNETT:
                                MR. BURNETT:       Objection.
                                                   Objection.

24
24             A.
               A.        Yes.
                         Yes.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 130 of 439 PageID #: 36616



                                                                 Page 129
                                                                 Page 129

  1
  1            Q.
               Q.        And then
                         And then "The
                                  "The most common medications
                                       most common medications seen
                                                               seen

  2
  2      in overdose
         in overdose deaths"
                     deaths" in
                             in 2018 relate to
                                2018 relate to Oxycodone,
                                               Oxycodone, 10
                                                          10

  3
  3      percent,
         percent, which is a
                  which is   significant decrease
                           a significant          from 2014.
                                         decrease from 2014.
  4
  4      Is that right?
         Is that right?

  5
  5                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  6
  6            A.
               A.        Yes, I
                         Yes,   read it
                              I read it as
                                        as "Oxycodone
                                           "Oxycodone (10% in 2018,
                                                      (10% in 2018,
  7
  7      down from 32
         down from 32 percent in 2014").
                      percent in 2014").
  8
  8            Q.
               Q.        And there's
                         And there's no
                                     no indication
                                        indication here that the
                                                   here that the
  9
  9      presence of oxycodone
         presence of oxycodone -
                               - based
                                 based on,
                                       on, I
                                           I would
                                             would presume,
                                                   presume,

10
10       a toxicology
         a toxicology report - was
                      report -     there from
                               was there from a
                                              a

11
11       prescribed --
         prescribed --

12
12                           MS. GEIST:
                             MS. GEIST:     Strike that.
                                            Strike that.
13
13             Q.
               Q.        There's
                         There's no indication from
                                 no indication from this
                                                    this data that
                                                         data that

14
14       the presence
         the presence of
                      of oxycodone
                         oxycodone was
                                   was medication that was
                                       medication that was

15
15       prescribed by a
         prescribed by a physician
                         physician as
                                   as opposed
                                      opposed to
                                              to oxycodone
                                                 oxycodone

16
16       bought off
         bought off the
                    the street
                        street or
                               or stolen or taken
                                  stolen or taken out
                                                  out of
                                                      of a
                                                         a
17
17       medicine cabinet.
         medicine cabinet.         True?
                                   True?

18
18                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

19
19             A.
               A.        I don't think
                         I don't think one
                                       one can tell from
                                           can tell from toxicology
                                                         toxicology
20
20       data such as
         data such as this
                      this what the source
                           what the source of
                                           of --
                                              -- of opioids
                                                 of opioids

21
21       were,
         were, but again, as
               but again, as I think we've
                             I think we've discussed
                                           discussed

22
22       previously, the --
         previously, the -- there's
                            there's a
                                    a lag
                                      lag between
                                          between when,
                                                  when, at a
                                                        at a

23
23       population level --
         population level -- there
                             there are
                                   are --
                                       -- there
                                          there are
                                                are
24
24       immediate effects
         immediate effects of
                           of the
                              the oversupply
                                  oversupply of
                                             of prescription
                                                prescription



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 131 of 439 PageID #: 36617



                                                                 Page 130
                                                                 Page 130

  1
  1      opioids, but
         opioids, but there
                      there are
                            are also lag effects.
                                also lag effects.
  2
  2                          Just
                             Just as if --
                                  as if -- as
                                           as if
                                              if you take a
                                                 you take a

  3
  3      community and
         community and 60
                       60 percent of the
                          percent of the people in the
                                         people in the
  4
  4      community start
         community start smoking
                         smoking cigarettes,
                                 cigarettes, they're
                                             they're not
                                                     not

  5
  5      going to drop
         going to drop dead
                       dead tomorrow.
                            tomorrow.               It takes a
                                                    It takes a while --
                                                               while --

  6
  6      it takes
         it takes years to see
                  years to     the manifestations
                           see the manifestations in
                                                  in the
                                                     the
  7
  7      case of
         case of tobacco,
                 tobacco, lung
                          lung cancer,
                               cancer, heart disease,
                                       heart disease,

  8
  8      stroke, emphysema
         stroke, emphysema and the like.
                           and the like.
  9
  9                          And so
                             And so there
                                    there are
                                          are similar lag effects
                                              similar lag effects
10
10       that take
         that take place
                   place with an oversupply
                         with an oversupply of prescription
                                            of prescription

11
11       opioids.
         opioids.        And so
                         And so I
                                I wouldn't necessarily expect
                                  wouldn't necessarily expect to
                                                              to
12
12       see the
         see the effects
                 effects of
                         of an
                            an oversupply
                               oversupply of
                                          of opioids.
                                             opioids.                 All
                                                                      All

13
13       of the
         of the effects
                effects aren't
                        aren't going to manifest
                               going to manifest in the
                                                 in the

14
14       first 24
         first 24 hours or the
                  hours or the first
                               first week or the
                                     week or the first
                                                 first
15
15       month.
         month.

16
16                           So my point
                             So my point is
                                         is that
                                            that while
                                                 while I think
                                                       I think

17
17       these trends
         these trends are
                      are heartening in some
                          heartening in some sense
                                             sense insofar
                                                   insofar
18
18       as they
         as they may suggest declines
                 may suggest          in the
                             declines in the presence of
                                             presence of

19
19       prescription opioids and
         prescription opioids and in
                                  in these
                                     these unfortunate
                                           unfortunate

20
20       individuals who
         individuals who have died, by
                         have died, by no means would
                                       no means would I
                                                      I use
                                                        use

21
21       this single
         this single data
                     data point to draw
                          point to draw some
                                        some conclusion
                                             conclusion
22
22       regarding the nature
         regarding the nature of
                              of the
                                 the opioid
                                     opioid epidemic
                                            epidemic in
                                                     in
23
23       Cabell
         Cabell County and the
                County and the City of Huntington.
                               City of Huntington.

24
24             Q.
               Q.        Doctor Alexander, I'm
                         Doctor Alexander,     going to
                                           I'm going to turn
                                                        turn now
                                                             now to
                                                                 to


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 132 of 439 PageID #: 36618



                                                                      Page 131
                                                                      Page 131

  1
  1      the specific
         the specific components of your
                      components of your proposed abatement
                                         proposed abatement

  2
  2      plan, to use
         plan, to use your
                      your words.
                           words.

  3
  3            A.
               A.        Okay.
                         Okay.

  4
  4            Q.
               Q.        Okay?
                         Okay?   So let
                                 So let me mark --
                                        me mark -- before
                                                   before we
                                                          we get
                                                             get

  5
  5      there, let
         there, let me
                    me make
                       make sure
                            sure I
                                 I have all of
                                   have all    the aspects
                                            of the aspects

  6
  6      of your
         of      expert report
            your expert        sort of
                        report sort of marked for the
                                       marked for the
  7
  7      record.
         record.         So --
                         So -- and
                               and let
                                   let you
                                       you have all of
                                           have all of those
                                                       those
  8
  8      materials in
         materials in front
                      front of
                            of you
                               you when
                                   when I ask you
                                        I ask you questions.
                                                  questions.

  9
  9                          So if we
                             So if    look at
                                   we look at your expert report
                                              your expert        -
                                                          report -

10
10       which
         which again is Exhibit
               again is Exhibit 4 - I
                                4 - I guess it's the
                                      guess it's the second
                                                     second
11
11       page of that
         page of that report,
                      report, you list a
                              you list a number of documents
                                         number of documents

12
12       that you
         that     included as
              you included    Appendix A,
                           as Appendix A, B,
                                          B, C and D
                                             C and D as in
                                                     as in

13
13       dog.
         dog.

14
14                           Do
                             Do you
                                you see that?
                                    see that?

15
15             A.
               A.        I do.
                         I do.

16
16             Q.
               Q.        Okay.
                         Okay.   So I
                                 So   think Appendix
                                    I think Appendix A,
                                                     A, we
                                                        we have
                                                           have

17
17       separately included
         separately included in
                             in the
                                the envelope
                                    envelope that
                                             that was marked
                                                  was marked

18
18       either Tab
         either     5 or
                Tab 5 or Exhibit
                         Exhibit 5.
                                 5.               Do
                                                  Do you
                                                     you have that in
                                                         have that in
19
19       front of
         front of you,
                  you, Doctor?
                       Doctor?

20
20             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
21
21             Q.
               Q.        Okay.
                         Okay.   And then
                                 And then your
                                          your curriculum
                                               curriculum vitae is
                                                          vitae is

22
22       included as
         included as part of your
                     part of your report.
                                  report.                     I just wanted
                                                              I just        to
                                                                     wanted to

23
23       ask you,
         ask you, Doctor,
                  Doctor, quickly on your
                          quickly on      CV, do
                                     your CV, do you
                                                 you need to
                                                     need to

24
24       make any
         make any changes
                  changes or
                          or update it in
                             update it in any
                                          any way?
                                              way?



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 133 of 439 PageID #: 36619



                                                                     Page 132
                                                                     Page 132

  1
  1            A.
               A.        Well,
                         Well, I've
                               I've had -- I'm
                                    had --     sure that
                                           I'm sure that I've
                                                         I've had
                                                              had

  2
  2      some papers
         some        accepted for
              papers accepted for publication or published
                                  publication or published

  3
  3      since the
         since the last
                   last time
                        time that
                             that it
                                  it was submitted, so
                                     was submitted, so I
                                                       I

  4
  4      don't -- I
         don't -- I will follow your
                    will follow      lead and
                                your lead and that
                                              that of
                                                   of the
                                                      the
  5
  5      plaintiffs' counsel as
         plaintiffs' counsel    to whether
                             as to         those are
                                   whether those are

  6
  6      important changes
         important         to make.
                   changes to make.
  7
  7                          I
                             I don't believe that
                               don't believe that I
                                                  I have -- I
                                                    have -- I mean,
                                                              mean,

  8
  8      I've accepted invitations
         I've accepted invitations to
                                   to speak
                                      speak at one or
                                            at one    two
                                                   or two

  9
  9      national conferences, so
         national conferences, so there
                                  there are
                                        are --
                                            -- probably
                                               probably
10
10       week-to-week, there are
         week-to-week, there are very modest changes
                                 very modest changes that
                                                     that I
                                                          I

11
11       could make.
         could make.         But I
                             But   think overall
                                 I think overall this
                                                 this represents
                                                      represents
12
12       fairly well
         fairly      the totality
                well the totality of
                                  of my
                                     my professional
                                        professional
13
13       activities.
         activities.

14
14             Q.
               Q.        Thank
                         Thank you, that's fine.
                               you, that's fine.             And we'll
                                                             And       just
                                                                 we'll just

15
15       make a
         make a request for an
                request for an updated
                               updated CV at some
                                       CV at some point
                                                  point

16
16       prior to trial.
         prior to trial.
17
17             A.
               A.        Of course.
                         Of course.
18
18             Q.
               Q.        Appendix C,
                         Appendix    that is
                                  C, that is the
                                             the list
                                                 list of
                                                      of sources
                                                         sources
19
19       that were
         that      consulted in
              were consulted in connection
                                connection with
                                           with your
                                                your

20
20       opinions formed
         opinions formed in
                         in the
                            the case.
                                case.               And that
                                                    And that is
                                                             is Exhibit
                                                                Exhibit
21
21       7, along
         7, along with -- or
                  with -- or Tab 7, along
                             Tab 7, along with Appendix D,
                                          with Appendix D,

22
22       which is your
         which is      redress model.
                  your redress model.

23
23                           And Doctor
                             And        Alexander, would
                                 Doctor Alexander, would you mind,
                                                         you mind,

24
24       if you
         if you have those two
                have those two envelopes
                               envelopes in
                                         in front
                                            front of
                                                  of you?
                                                     you?                       I
                                                                                I



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 134 of 439 PageID #: 36620



                                                                    Page 133
                                                                    Page 133

  1
  1      just want
         just      to make
              want to make sure that Tab
                           sure that     A is
                                     Tab A is --
                                              -- is
                                                 is Exhibit
                                                    Exhibit
  2
  2      5, which
         5,       is your
            which is your John Hopkins report;
                          John Hopkins         and then
                                       report; and then Tab
                                                        Tab

  3
  3      7 is
         7 is the
              the list
                  list of
                       of sources
                          sources that
                                  that were
                                       were consulted in
                                            consulted in

  4
  4      your
         your redress
              redress model.
                      model.

  5
  5            A.
               A.        Yeah, so
                         Yeah, so I opened --
                                  I opened -- and by the
                                              and by the way,
                                                         way, I
                                                              I

  6
  6      would
         would appreciate maybe within
               appreciate maybe        ten or
                                within ten or fifteen
                                              fifteen
  7
  7      minutes a
         minutes   brief break,
                 a brief break, would be great
                                would be       --
                                         great --

  8
  8                          MR. BURNETT:
                             MR. BURNETT:      Yeah, Counsel, I
                                               Yeah, Counsel, I was
                                                                was

  9
  9      going to suggest
         going to suggest not a brief
                          not a       break, but
                                brief break, but why
                                                 why don't
                                                     don't

10
10       we
         we break for lunch
            break for lunch before
                            before we
                                   we get into these
                                      get into these other
                                                     other
11
11       documents?
         documents?        Since we've
                           Since       been going
                                 we've been going about an hour
                                                  about an hour

12
12       and a
         and a half, and it's
               half, and it's 12:20.
                              12:20.
13
13                           MS. GEIST:
                             MS. GEIST:     Yeah, absolutely, Counsel.
                                            Yeah, absolutely, Counsel.

14
14       What
         What I'm doing right
              I'm doing       now is
                        right now is I'm
                                     I'm just
                                         just trying
                                              trying to
                                                     to get
                                                        get

15
15       ready -- because
         ready -- because I'm looking at
                          I'm looking at the
                                         the clock
                                             clock too,
                                                   too, and
                                                        and

16
16       I
         I know
           know we're
                we're going to want
                      going to      a lunch
                               want a lunch break.
                                            break.

17
17                           I
                             I want to get
                               want to     into Doctor
                                       get into        Alexander 's
                                                Doctor Alexander 's
18
18       opinions in
         opinions in the
                     the report.
                         report.            So I'm trying
                                            So I'm trying to
                                                          to make
                                                             make sure
                                                                  sure

19
19       we're -- we're
         we're -- we're ready to do
                        ready to    that.
                                 do that.

20
20                           So
                             So I
                                I want
                                  want him to have
                                       him to      in front
                                              have in front of
                                                            of him
                                                               him

21
21       his list of
         his list of sources
                     sources that
                             that he consulted and
                                  he consulted and his
                                                   his Johns
                                                       Johns

22
22       Hopkins report
         Hopkins        that was
                 report that     Appendix A,
                             was Appendix A, and
                                             and his
                                                 his redress
                                                     redress

23
23       model.
         model.      Together
                     Together with
                              with his report.
                                   his report.               That's
                                                             That's what
                                                                    what I'm
                                                                         I'm

24
24       trying to
         trying to do
                   do now.
                      now.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 135 of 439 PageID #: 36621



                                                                      Page 134
                                                                      Page 134

  1
  1            A.
               A.        Yeah, so
                         Yeah, so I
                                  I had -- I
                                    had --   think I
                                           I think I was asked to
                                                     was asked to
  2
  2      open Tabs
         open Tabs 4, 5 and
                   4, 5 and 7.
                            7.            And
                                          And so those are
                                              so those are --
                                                           -- I
                                                              I have
                                                                have

  3
  3      opened in
         opened in front
                   front of
                         of me.
                            me.             So Tab
                                            So Tab 4 is --
                                                   4 is -- is
                                                           is that
                                                              that
  4
  4      what's being displayed?
         what's being displayed?

  5
  5            Q.
               Q.        No.
                         No.   Tab
                               Tab 4,
                                   4, Doctor Alexander, should
                                      Doctor Alexander, should be
                                                               be
  6
  6      what
         what we've marked as
              we've marked    Exhibit 4.
                           as Exhibit 4.                   That should be
                                                           That should be
  7
  7      your expert report.
         your expert report.

  8
  8            A.
               A.        Okay.
                         Okay.    And may
                                  And may I put that
                                          I put that away?
                                                     away?           Or shall I
                                                                     Or shall I

  9
  9      keep that handy?
         keep that handy?

10
10             Q.
               Q.        I
                         I would
                           would keep that handy,
                                 keep that handy, please.
                                                  please.             Thank
                                                                      Thank

11
11       you.
         you.

12
12             A.
               A.        Okay.
                         Okay.    So that
                                  So that is
                                          is Tab 4.
                                             Tab 4.            And then Tab
                                                               And then     5 --
                                                                        Tab 5 --
13
13             Q.
               Q.        Tab 5 should
                         Tab 5 should be
                                      be your "Johns Hopkins
                                         your "Johns         Report:
                                                     Hopkins Report:

14
14       'From Evidence
         'From Evidence to
                        to Impact',"
                           Impact'," which is Appendix
                                     which is Appendix A
                                                       A to
                                                         to
15
15       your
         your report.
              report.

16
16             A.
               A.        Okay, so
                         Okay, so I
                                  I have that available.
                                    have that available.

17
17             Q.
               Q.        And then
                         And then Tab
                                  Tab 7?
                                      7?       And that
                                               And that should
                                                        should be
                                                               be your
                                                                  your

18
18       list of
         list of sources
                 sources that
                         that were consulted and
                              were consulted and your
                                                 your

19
19       redress
         redress model.
                 model.

20
20             A.
               A.        Right.
                         Right.    And so
                                   And so that's
                                          that's a
                                                 a one-page
                                                   one-page --
                                                            -- that's
                                                               that's
21
21       a one-page
         a one-page document,
                    document, and
                              and I see it
                                  I see it --
                                           -- on
                                              on one side,
                                                 one side,

22
22       it says,
         it says, "Expert
                  "Expert Witness Report of
                          Witness Report of G.
                                            G. Caleb
                                               Caleb

23
23       Alexander, Appendix
         Alexander, Appendix C,
                             C, List of Sources
                                List of Sources That
                                                That Were
                                                     Were

24
24       Consulted," and on
         Consulted," and on the
                            the other side of
                                other side of the
                                              the page,
                                                  page, I
                                                        I



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 136 of 439 PageID #: 36622



                                                                 Page 135
                                                                 Page 135

  1
  1      see "Materials
         see "Materials Considered" and it
                        Considered" and it lists
                                           lists three
                                                 three --
                                                       --
  2
  2      there's three
         there's three numbers
                       numbers essentially.
                               essentially.
  3
  3            Q.
               Q.        Okay.
                         Okay.   We before --
                                 We before -- before
                                              before we take a
                                                     we take   break
                                                             a break

  4
  4      for lunch,
         for lunch, Doctor Alexander -
                    Doctor Alexander - because
                                       because I
                                               I do think
                                                 do think

  5
  5      it's a
         it's a good
                good time
                     time to
                          to break - in
                             break - in terms
                                        terms of
                                              of your
                                                 your

  6
  6      Appendix C
         Appendix   to your
                  C to your report,
                            report, can
                                    can you just please
                                        you just please

  7
  7      represent to us
         represent to    that all
                      us that all of
                                  of the
                                     the materials that you
                                         materials that you

  8
  8      reviewed and relied
         reviewed and relied upon in forming
                             upon in forming your opinions
                                             your opinions

  9
  9      that are
         that are contained
                  contained in
                            in your expert report
                               your expert        are either
                                           report are either
10
10       cited in
         cited in the
                  the report itself or
                      report itself or they're
                                       they're in
                                               in your list
                                                  your list

11
11       of sources
         of sources that
                    that were consulted?
                         were consulted?

12
12                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

13
13             A.
               A.        They could also
                         They could also be included in
                                         be included in the
                                                        the redress
                                                            redress

14
14       models.
         models.         So if
                         So if you're -- when
                               you're -- when you say my
                                              you say my report, if
                                                         report, if

15
15       you mean both
         you mean both my
                       my narrative
                          narrative 125-page
                                    125-page report as well
                                             report as well

16
16       as the
         as the redress
                redress models that I've
                        models that I've provided,
                                         provided, yes,
                                                   yes, I
                                                        I

17
17       can confirm
         can confirm that
                     that all
                          all of
                              of the
                                 the materials
                                     materials that
                                               that I
                                                    I used
                                                      used

18
18       are either
         are either referenced
                    referenced or
                               or cited in my
                                  cited in my narrative
                                              narrative

19
19       report, the 125-page
         report, the          report, or
                     125-page report, or the
                                         the redress
                                             redress models,
                                                     models,

20
20       Appendix D
         Appendix   on what's
                  D on        being displayed
                       what's being displayed currently, or
                                              currently, or

21
21       the list
         the list of
                  of sources
                     sources that
                             that were
                                  were consulted, Appendix
                                       consulted, Appendix

22
22       C.
         C.

23
23             Q.
               Q.        Thank
                         Thank you very much
                               you very much for
                                             for that.
                                                 that.        The only --
                                                              The only --
24
24       the only
         the only other
                  other question
                        question I
                                 I have before we
                                   have before    take a
                                               we take a


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 137 of 439 PageID #: 36623



                                                                 Page 136
                                                                 Page 136

  1
  1      break is:
         break is:         There
                           There were some notes
                                 were some       that were
                                           notes that      provided
                                                      were provided

  2
  2      to us
         to us at our request,
               at our          and these
                      request, and these notes are referred
                                         notes are referred

  3
  3      to in
         to in your report, notes
               your report,       of meetings
                            notes of meetings or
                                              or interviews
                                                 interviews
  4
  4      that you
         that     or your
              you or      team members
                     your team         from Monument
                               members from Monument
  5
  5      Analytics had
         Analytics     done.
                   had done.

  6
  6                          You
                             You had met with
                                 had met      individuals in
                                         with individuals in Cabell
                                                             Cabell
  7
  7      County/Huntington.
         County/Huntington.            I think you
                                       I think you referred to them
                                                   referred to them as
                                                                    as

  8
  8      local stakeholders.
         local stakeholders.            Is that
                                        Is that correct?
                                                correct?
  9
  9            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
10
10                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

11
11             Q.
               Q.        And you
                         And you have
                                 have -- you and/or your
                                         you and/or      colleagues
                                                    your colleagues

12
12       put together some
         put together some notes from at
                           notes from at least
                                         least some
                                               some of
                                                    of those
                                                       those
13
13       meetings.
         meetings.         Is that
                           Is that right?
                                   right?

14
14                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

15
15             A.
               A.        Yes, it
                         Yes, it is.
                                 is.
16
16             Q.
               Q.        Okay.
                         Okay.    We
                                  We have separately marked
                                     have separately        those as
                                                     marked those as
17
17       exhibit --
         exhibit -- or
                    or Tab 52.
                       Tab 52.            We might as
                                          We might as well just take
                                                      well just take
18
18       that out
         that out so
                  so we're
                     we're ready to review
                           ready to        that when
                                    review that when we
                                                     we come
                                                        come

19
19       back from
         back from lunch.
                   lunch.
20
20             A.
               A.        Okay.
                         Okay.    So I
                                  So I have
                                       have Tabs
                                            Tabs 4 -- excuse
                                                 4 -- excuse me.
                                                             me.         4,
                                                                         4,

21
21       5, 7
         5,   and 52
            7 and 52 available
                     available and
                               and handy.
                                   handy.

22
22             Q.
               Q.        Great.
                         Great.    It
                                   It probably
                                      probably would
                                               would have
                                                     have made better
                                                          made better

23
23       sense to
         sense to just
                  just make
                       make it
                            it all
                               all one
                                   one document,
                                       document, but
                                                 but we
                                                     we

24
24       didn't.
         didn't.         So I
                         So   apologize.
                            I apologize.       And if
                                               And if we
                                                      we were in person,
                                                         were in person,



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 138 of 439 PageID #: 36624



                                                                    Page 137
                                                                    Page 137

  1
  1      I
         I would just hand
           would just      it all
                      hand it all over
                                  over to
                                       to you.
                                          you.                 But this
                                                               But this is
                                                                        is
  2
  2      the nature
         the        of the
             nature of the --
                           -- the
                              the Zoom situation that
                                  Zoom situation that we're
                                                      we're

  3
  3      in.
         in.

  4
  4                         So why
                            So why don't
                                   don't we take a
                                         we take a break for
                                                   break for

  5
  5      lunch.
         lunch.      How much
                     How      time would
                         much time would you like for
                                         you like for lunch?
                                                      lunch?
  6
  6            A.
               A.        Say --
                         Say -- what
                                what would
                                     would you
                                           you suggest?
                                               suggest?             I'm open.
                                                                    I'm open.

  7
  7                         MR. BURNETT:
                            MR. BURNETT:         How about
                                                 How       1:00 o'clock?
                                                     about 1:00 o'clock?
  8
  8                         MS. GEIST:
                            MS. GEIST:       I
                                             I don't
                                               don't know if you're
                                                     know if you're

  9
  9      able to
         able to get
                 get lunch
                     lunch quickly
                           quickly at
                                   at the
                                      the hotel
                                          hotel where
                                                where you
                                                      you

10
10       are, you
         are, you know, 1:00 o'clock
                  know, 1:00 o'clock --
                                     -- we could try
                                        we could try for
                                                     for
11
11       1:00.
         1:00.      You want
                    You      to say
                        want to say 1:15?
                                    1:15?             I don't know
                                                      I don't      if
                                                              know if

12
12       you're going down
         you're going down to
                           to a
                              a restaurant.
                                restaurant.
13
13                           THE
                             THE DEPONENT:
                                 DEPONENT:        No,
                                                  No, 1:00 p.m. is
                                                      1:00 p.m. is fine
                                                                   fine.
14
14       Even ten
         Even ten to
                  to 1:00
                     1:00 would be fine,
                          would be fine, but
                                         but 1:00
                                             1:00 would
                                                  would be
                                                        be

15
15       fine with
         fine      me.
              with me.

16
16                          MS. GEIST:
                            MS. GEIST:       Okay.
                                             Okay.       1:00 o'clock.
                                                         1:00 o'clock.

17
17                          MR. BURNETT:
                            MR. BURNETT:         Why
                                                 Why don't
                                                     don't we say 1:00?
                                                           we say 1:00?

18
18                          MS. GEIST:
                            MS. GEIST:       1:00 o'clock.
                                             1:00 o'clock.

19
19                           THE
                             THE DEPONENT:
                                 DEPONENT:        Great.
                                                  Great.

20
20                          MS. GEIST:
                            MS. GEIST:       Very
                                             Very good.
                                                  good.       Thank
                                                              Thank you.
                                                                    you.

21
21                           THE
                             THE DEPONENT:
                                 DEPONENT:        Thank
                                                  Thank you.
                                                        you.

22
22                           VIDEO OPERATOR:
                             VIDEO OPERATOR:          The time is
                                                      The time is
23
23       12:27 p.m.
         12:27 p.m.         We are going
                            We are       off the
                                   going off the record.
                                                 record.

24
24                           (A recess
                             (A recess was taken for
                                       was taken for lunch
                                                     lunch after
                                                           after


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 139 of 439 PageID #: 36625



                                                                 Page 138
                                                                 Page 138

  1
  1                          which the proceedings
                             which the proceedings continued as
                                                   continued as

  2
  2                         follows:)
                            follows:)

  3
  3                          VIDEO OPERATOR:
                             VIDEO OPERATOR:        The time is
                                                    The time is 1:01,
                                                                1:01, we
                                                                      we

  4
  4      are now
         are now back on the
                 back on the record.
                             record.

  5
  5      BY MS.
         BY MS. GEIST:
                GEIST:

  6
  6            Q.
               Q.        Okay, welcome
                         Okay, welcome back,
                                       back, Doctor Alexander.
                                             Doctor Alexander.           I
                                                                         I

  7
  7      hope
         hope you
              you had
                  had a
                      a nice lunch.
                        nice lunch.

  8
  8            A.
               A.        Thank
                         Thank you.
                               you.    Yes, you
                                       Yes,     too.
                                            you too.

  9
  9            Q.
               Q.        Thank
                         Thank you.
                               you.    Quick but
                                       Quick     fine.
                                             but fine.       If you
                                                             If     could
                                                                you could

10
10       go ahead, Doctor
         go ahead,        Alexander, and
                   Doctor Alexander, and put Exhibit 5
                                         put Exhibit 5 in
                                                       in
11
11       front of
         front of you.
                  you.         And just
                               And just for
                                        for the
                                            the record,
                                                record, you've
                                                        you've

12
12       included this
         included this as
                       as an
                          an attachment
                             attachment to
                                        to your expert
                                           your expert

13
13       report in this
         report in this case, and this
                        case, and this is
                                       is a
                                          a 2017
                                            2017 report
                                                 report

14
14       entitled "THE
         entitled "THE OPIOID
                       OPIOID EPIDEMIC,
                              EPIDEMIC, From Evidence to
                                        From Evidence to
15
15       Impact," from Johns
         Impact," from Johns Hopkins Bloomberg School
                             Hopkins Bloomberg School of
                                                      of
16
16       Public Health.
         Public Health.         Is that
                                Is that correct?
                                        correct?
17
17             A.
               A.        Yes, it
                         Yes, it is.
                                 is.
18
18             Q.
               Q.        And could
                         And could you just explain
                                   you just explain to
                                                    to me
                                                       me briefly,
                                                          briefly,

19
19       why did you
         why did     attach the
                 you attach the 2017
                                2017 Johns Hopkins report
                                     Johns Hopkins        to
                                                   report to

20
20       the expert
         the expert report
                    report in
                           in this
                              this case?
                                   case?
21
21             A.
               A.        Well, this was
                         Well, this was work that was
                                        work that was undertaken in
                                                      undertaken in

22
22       concert with
         concert      the Clinton
                 with the Clinton Foundation,
                                  Foundation, and the focus
                                              and the focus
23
23       of this
         of this undertaking
                 undertaking was to disseminate
                             was to             evidence-
                                    disseminate evidence-

24
24       based and
         based     evidence-informed approaches
               and evidence-informed approaches to
                                                to abate the
                                                   abate the



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 140 of 439 PageID #: 36626



                                                                 Page 139
                                                                 Page 139

  1
  1      opioid epidemic,
         opioid epidemic, and
                          and I thought it
                              I thought it was relevant for
                                           was relevant for
  2
  2      this purposes
         this          because it
              purposes because it --
                                  -- for
                                     for a few reasons.
                                         a few reasons.
  3
  3                          I
                             I guess the biggest
                               guess the         two were
                                         biggest two      that it
                                                     were that it
  4
  4      demonstrates
         demonstrates some of my
                      some of my activity
                                 activity in
                                          in this
                                             this area,
                                                  area, as
                                                        as I
                                                           I

  5
  5      was one of
         was one of three
                    three faculty
                          faculty that
                                  that led
                                       led this
                                           this initiative
                                                initiative.
  6
  6                         And also
                            And also as
                                     as I
                                        I highlight in my
                                          highlight in    expert
                                                       my expert

  7
  7      report for this
         report for this case,
                         case, there
                               there is
                                     is remarkable
                                        remarkable alignment
                                                   alignment

  8
  8      between the
         between the types
                     types of
                           of abatement
                              abatement interventions
                                        interventions that
                                                      that
  9
  9      are --
         are -- that
                that are
                     are described
                         described in
                                   in Appendix
                                      Appendix A
                                               A and the
                                                 and the

10
10       expert recommendations
         expert recommendations of many other
                                of many other parties,
                                              parties,

11
11       including, you
         including, you know, Surgeon General's
                        know, Surgeon General's reports
                                                reports and
                                                        and

12
12       a report
         a report from
                  from the
                       the current administration in
                           current administration in
13
13       Washington,
         Washington, D.C. focused on
                     D.C. focused on abating
                                     abating opioid-related
                                             opioid-related
14
14       harms
         harms and the like.
               and the like.
15
15                          And so
                            And so that's
                                   that's why
                                          why I included it.
                                              I included it.
16
16             Q.
               Q.        Okay.
                         Okay.   Thank
                                 Thank you.
                                       you.       And I
                                                  And I was asking you
                                                        was asking you

17
17       that question,
         that question, because
                        because I
                                I did see a
                                  did see a number of
                                            number of

18
18       consistencies between
         consistencies between the
                               the Johns
                                   Johns Hopkins
                                         Hopkins report
                                                 report and
                                                        and

19
19       your abatement plan
         your abatement      submitted in
                        plan submitted in this
                                          this case
                                               case and
                                                    and your
                                                        your

20
20       abatement plan
         abatement      submitted in
                   plan submitted in the
                                     the Ohio
                                         Ohio MDL
                                              MDL case.
                                                  case.                  So
                                                                         So

21
21       that was
         that     part of
              was part of the
                          the reason
                              reason why
                                     why I asked you.
                                         I asked you.

22
22                           Did the Johns
                             Did the Johns Hopkins
                                           Hopkins report, Appendix
                                                   report, Appendix

23
23       A, at
         A, at least
               least loosely
                     loosely form
                             form the
                                  the outline
                                      outline or
                                              or the
                                                 the
24
24       thinking for
         thinking for what
                      what ultimately became your
                           ultimately became      first
                                             your first



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 141 of 439 PageID #: 36627



                                                                 Page 140
                                                                 Page 140

  1
  1      abatement report
         abatement        in this
                   report in this litigation?
                                  litigation?
  2
  2                          MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

  3
  3            A.
               A.        The
                         The report is --
                             report is -- the
                                          the Johns Hopkins report,
                                              Johns Hopkins report,

  4
  4      "From Evidence
         "From Evidence to
                        to Impact," is relevant
                           Impact," is          for the
                                       relevant for the
  5
  5      reasons that I
         reasons that I mentioned, but each
                        mentioned, but each of my --
                                            of my -- this
                                                     this
  6
  6      was a general
         was a         report, "From
               general report, "From Evidence
                                     Evidence to
                                              to Impact,"
                                                 Impact,"

  7
  7      that wasn't
         that        focused on
              wasn't focused on a
                                a particular community, and
                                  particular community, and

  8
  8      in contrast,
         in           the report
            contrast, the        that I've
                          report that I've provided for the
                                           provided for the
  9
  9      county of
         county of --
                   -- for
                      for Cabell
                          Cabell County and the
                                 County and the City of
                                                City of

10
10       Huntington is
         Huntington is based
                       based on
                             on and
                                and motivated
                                    motivated by
                                              by and
                                                 and

11
11       informed by
         informed by many
                     many of
                          of the
                             the what
                                 what I
                                      I would
                                        would call
                                              call

12
12       contextual dimensions
         contextual dimensions of
                               of the
                                  the epidemic
                                      epidemic or
                                               or the
                                                  the fabric
                                                      fabric
13
13       of the
         of the epidemic
                epidemic as
                         as it's
                            it's played out in
                                 played out in Cabell County
                                               Cabell County

14
14       and the
         and the City of Huntington.
                 City of Huntington.
15
15             Q.
               Q.        So let's
                         So let's take
                                  take a look just
                                       a look just quickly at page
                                                   quickly at      5
                                                              page 5

16
16       of the
         of the Johns
                Johns Hopkins report.
                      Hopkins report.                And by
                                                     And by the
                                                            the way,
                                                                way, while
                                                                     while

17
17       we're
         we're doing that, Doctor,
               doing that,         this is
                           Doctor, this is not the first
                                           not the first
18
18       iteration of
         iteration of the
                      the Johns
                          Johns Hopkins
                                Hopkins report, "From
                                        report, "From

19
19       Evidence to
         Evidence to Impact;" is that
                     Impact;" is that correct?
                                      correct?
20
20             A.
               A.        When
                         When you
                              you say "first iteration,"
                                  say "first iteration," I mean,
                                                         I mean,

21
21       this represents,
         this represents, I believe, the
                          I believe, the report that has
                                         report that has

22
22       been produced
         been          as the
              produced as the final
                              final report that was
                                    report that was

23
23       disseminated in, I
         disseminated in,   believe it
                          I believe it was,
                                       was, October of 2017.
                                            October of 2017.
24
24             Q.
               Q.        Sure.
                         Sure.   My question
                                 My question --
                                             -- maybe
                                                maybe my
                                                      my question
                                                         question



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 142 of 439 PageID #: 36628



                                                                      Page 141
                                                                      Page 141

  1
  1      wasn't clear.
         wasn't clear.           There
                                 There was at least
                                       was at least an
                                                    an earlier
                                                       earlier
  2
  2      version of this
         version of this Johns Hopkins report,
                         Johns Hopkins         "From
                                       report, "From

  3
  3      Evidence to
         Evidence to Impact"
                     Impact" back in 2015.
                             back in 2015.                     Is that correct?
                                                               Is that correct?
  4
  4            A.
               A.        No, I
                         No, I believe --
                               believe --

  5
  5                              (Deponent
                                 (Deponent had an interruption
                                           had an interruption at
                                                               at his
                                                                  his

  6
  6      location.)
         location.)

  7
  7                          THE
                             THE DEPONENT:
                                 DEPONENT:         Sorry for
                                                   Sorry for the
                                                             the
  8
  8      interruption.
         interruption.           That's fine.
                                 That's fine.        Thank
                                                     Thank you
                                                           you very
                                                               very much.
                                                                    much.

  9
  9      I'm good.
         I'm good.         Thank
                           Thank you very much,
                                 you very much, sir.
                                                sir.
10
10             A.
               A.        The 2015 report
                         The 2015 report was a separate
                                         was a separate report.
                                                        report                I
                                                                              I

11
11       wouldn't characterize it
         wouldn't characterize it as an earlier
                                  as an earlier version
                                                version of
                                                        of

12
12       this report.
         this report.         It was
                              It     a separate
                                 was a separate report.
                                                report.

13
13             Q.
               Q.        Okay.
                         Okay.   But both
                                 But      of these
                                     both of these reports
                                                   reports are
                                                           are

14
14       referenced in the
         referenced in the expert
                           expert report
                                  report you've
                                         you've provided on
                                                provided on

15
15       behalf of
         behalf of plaintiffs
                   plaintiffs here,
                              here, correct?
                                    correct?

16
16             A.
               A.        That may be.
                         That may be.     I
                                          I mean, there were,
                                            mean, there       again,
                                                        were, again,

17
17       650 or more
         650 or more references, and so
                     references, and so I
                                        I would
                                          would want to look
                                                want to look
18
18       carefully with
         carefully with you.
                        you.

19
19                           But it
                             But it may
                                    may well be the
                                        well be the case
                                                    case that
                                                         that I
                                                              I

20
20       referenced both the
         referenced both the 2015
                             2015 report and this
                                  report and this 2017
                                                  2017
21
21       report that we're
         report that       looking at
                     we're looking at here.
                                      here.

22
22             Q.
               Q.        So you
                         So     can quickly
                            you can         go to
                                    quickly go to page
                                                  page 4 of your
                                                       4 of      own
                                                            your own

23
23       expert report,
         expert report, Doctor, just so
                        Doctor, just so we
                                        we can clarify this,
                                           can clarify this,
24
24       because in
         because in each
                    each of
                         of your three abatement
                            your three abatement plans that
                                                 plans that



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 143 of 439 PageID #: 36629



                                                                       Page 142
                                                                       Page 142

  1
  1      I
         I have seen -
           have seen - the
                       the one
                           one here, the one
                               here, the one in
                                             in Washington
                                                Washington

  2
  2      and the
         and the one
                 one in
                     in Ohio
                        Ohio from
                             from the
                                  the MDL
                                      MDL case
                                          case -
                                               - both of the
                                                 both of the
  3
  3      Johns
         Johns Hopkins reports or
               Hopkins reports or monographs issued in
                                  monographs issued in
  4
  4      October of
         October of 2015
                    2015 and
                         and October
                             October of
                                     of 2017
                                        2017 are
                                             are --
                                                 -- are
                                                    are
  5
  5      referenced specifically in
         referenced specifically in those
                                    those reports.
                                          reports.
  6
  6                          There's even a
                             There's even a picture,
                                            picture, if
                                                     if you look at
                                                        you look at
  7
  7      page
         page 4 of your
              4 of      expert report
                   your expert        in this
                               report in this case.
                                              case.

  8
  8            A.
               A.        I'm quite
                         I'm       sure and
                             quite sure and recall
                                            recall having
                                                   having referenced
                                                          referenced

  9
  9      the 2017
         the 2017 report,
                  report, and
                          and actually
                              actually in
                                       in the
                                          the --
                                              -- in the page
                                                 in the page

10
10       that's being
         that's being projected,
                      projected, I see that
                                 I see that we report that
                                            we report that
11
11       this 2017
         this 2017 report
                   report reflects an updated
                          reflects an updated and expanded
                                              and expanded

12
12       revision of a
         revision of a prior
                       prior monograph,
                             monograph, which is referencing
                                        which is referencing

13
13       the 2015
         the 2015 version.
                  version.
14
14                           I
                             I guess the point
                               guess the       that I
                                         point that I was
                                                      was

15
15       requesting an opportunity
         requesting an opportunity to
                                   to confirm
                                      confirm with
                                              with you
                                                   you was
                                                       was

16
16       whether or not
         whether or not the
                        the 2015
                            2015 report
                                 report was
                                        was specifically
                                            specifically

17
17       called out
         called out as
                    as a
                       a reference
                         reference in
                                   in my
                                      my expert
                                         expert report.
                                                report.                     But
                                                                            But

18
18       it may
         it may well
                well have been.
                     have been.            I think that
                                           I think that --
                                                        -- that
                                                           that --
                                                                --
19
19       that would
         that       -- that
              would -- that may
                            may well be the
                                well be the case.
                                            case.

20
20             Q.
               Q.        Okay.
                         Okay.   I
                                 I mean, it's on
                                   mean, it's on page
                                                 page 4 of your
                                                      4 of your

21
21       report.
         report.         I don't want
                         I don't      to quibble
                                 want to quibble with
                                                 with you
                                                      you or make
                                                          or make

22
22       you think I'm
         you think     trying to
                   I'm trying to trick
                                 trick you.
                                       you.                   I'm
                                                              I'm --

23
23             A.
               A.        Well,
                         Well, where
                               where -- where
                                        where on page 4
                                              on page   is there
                                                      4 is there a
                                                                 a

24
24       reference -- I
         reference -- I mean,
                        mean, I
                              I see that I
                                see that   allude to
                                         I allude to it.
                                                     it.                      I
                                                                              I



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 144 of 439 PageID #: 36630



                                                                        Page 143
                                                                        Page 143

  1
  1      -- there's
         -- there's a
                    a sentence that reads,
                      sentence that        "These monographs
                                    reads, "These monographs
  2
  2      were issued in
         were issued in October
                        October 2015 and October
                                2015 and October 2017,"
                                                 2017," and
                                                        and

  3
  3      then I
         then   say, "The
              I say, "The latter
                          latter report is provided
                                 report is          as
                                           provided as

  4
  4      Appendix A."
         Appendix A."         Thank
                              Thank you.
                                    you.

  5
  5                          But what
                             But what I'm questioning is:
                                      I'm questioning is:               I guess
                                                                        I guess

  6
  6      I thought you
         I thought you were asking whether
                       were asking         or not
                                   whether or     one of
                                              not one of the
                                                         the
  7
  7      650 odd references
         650 odd            is --
                 references is -- I thought you
                                  I thought you were asking
                                                were asking

  8
  8      whether one of
         whether one of the
                        the 659
                            659 references is to
                                references is to the
                                                 the 2015
                                                     2015
  9
  9      report, and that's
         report, and that's where
                            where I
                                  I was
                                    was raising
                                        raising question as
                                                question as

10
10       to whether
         to         or not
            whether or not that's
                           that's the
                                  the case.
                                      case.
11
11                           Because I
                             Because I don't believe it's
                                       don't believe it's the
                                                          the case,
                                                              case,
12
12       but it
         but it may
                may have been, as
                    have been, as I said.
                                  I said.

13
13             Q.
               Q.        No, it's
                         No, it's just
                                  just referenced -- you
                                       referenced -- you know,
                                                         know,

14
14       frankly, I
         frankly,   didn't cross-check
                  I didn't             it.
                           cross-check it.                     But it
                                                               But it is
                                                                      is here
                                                                         here

15
15       referenced as you
         referenced as you noted on page
                           noted on      --
                                    page --

16
16             A.
               A.        No, I
                         No,   --
                             I --

17
17             Q.
               Q.        -- page
                         -- page 4 of your
                                 4 of your report.
                                           report.             Right?
                                                               Right?

18
18             A.
               A.        Yes, it
                         Yes, it is.
                                 is.
19
19             Q.
               Q.        Okay. Thank
                         Okay. Thank you.
                                     you.        Now,
                                                 Now, going back to
                                                      going back to the
                                                                    the
20
20       Johns
         Johns Hopkins "From Evidence
               Hopkins "From Evidence to
                                      to Impact"
                                         Impact" report that
                                                 report that

21
21       you attached specifically
         you attached specifically at
                                   at Appendix
                                      Appendix A,
                                               A, and
                                                  and that
                                                      that
22
22       was the October
         was the October of
                         of 2017
                            2017 report, if you
                                 report, if     look at
                                            you look at page
                                                        page

23
23       5, that
         5, that sort
                 sort of
                      of outlines,
                         outlines, if
                                   if you
                                      you will,
                                          will, you
                                                you know,
                                                    know, a
                                                          a

24
24       "commitment to
         "commitment to three
                        three principles":
                              principles": Informing Action
                                           Informing Action



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 145 of 439 PageID #: 36631



                                                                 Page 144
                                                                 Page 144

  1
  1      with Evidence; "Intervening
         with Evidence; "Intervening Comprehensively;"
                                     Comprehensively;" and
                                                       and
  2
  2      "Promoting Appropriate
         "Promoting Appropriate and Safe Use
                                and Safe     of Prescription
                                         Use of Prescription
  3
  3      Opioids."
         Opioids."

  4
  4                             Do
                                Do you
                                   you see
                                       see where
                                           where I am?
                                                 I am?

  5
  5            A.
               A.        Yes.
                         Yes.     Yes,
                                  Yes, ma'am.
                                       ma'am.

  6
  6            Q.
               Q.        And then
                         And then it
                                  it indicates
                                     indicates that
                                               that "Those
                                                    "Those
  7
  7      principles led to
         principles led to the
                           the delineation of 10
                               delineation of    topic areas
                                              10 topic areas
  8
  8      across the
         across the spectrum
                    spectrum of
                             of the
                                the problem
                                    problem ranging from
                                            ranging from

  9
  9      how"
         how" physicians "treat pain
              physicians "treat      to treatment
                                pain to treatment for
                                                  for opioid
                                                      opioid
10
10       use disorders to
         use disorders to harm
                          harm reduction strategies."
                               reduction strategies."                 And
                                                                      And

11
11       then "The
         then "The findings
                   findings of
                            of the
                               the report
                                   report are
                                          are comprised
                                              comprised of
                                                        of

12
12       evidence from
         evidence from these
                       these topic
                             topic areas."
                                   areas."
13
13                              Did
                                Did I
                                    I read all of
                                      read all of that
                                                  that correctly?
                                                       correctly?
14
14             A.
               A.        Yes.
                         Yes.

15
15                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

16
16             Q.
               Q.        And obviously
                         And obviously you
                                       you were
                                           were part of the
                                                part of the research
                                                            research

17
17       team at
         team at Johns Hopkins that
                 Johns Hopkins that did the research
                                    did the          and put
                                            research and put

18
18       together this
         together this report?
                       report?
19
19             A.
               A.        Yes, I
                         Yes, I was one of
                                was one of three
                                           three faculty
                                                 faculty that
                                                         that led
                                                              led
20
20       this initiative.
         this initiative.
21
21             Q.
               Q.        Okay.
                         Okay.    And if
                                  And if you look with
                                         you look with me
                                                       me at the --
                                                          at the --
22
22       the outline
         the outline of
                     of the
                        the report, the ten
                            report, the ten topic
                                            topic areas,
                                                  areas, the
                                                         the
23
23       first half
         first      is entitled
               half is entitled "Improving
                                "Improving the
                                           the Safe
                                               Safe Use
                                                    Use of
                                                        of

24
24       Prescription Opioids"
         Prescription Opioids" and
                               and that
                                   that addresses
                                        addresses five
                                                  five


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 146 of 439 PageID #: 36632



                                                                 Page 145
                                                                 Page 145

  1
  1      topics, and
         topics, and then
                     then "The
                          "The second
                               second half" includes
                                      half" includes

  2
  2      additional topics
         additional topics focusing
                           focusing "on
                                    "on addressing,"
                                        addressing,"
  3
  3      "Identifying and
         "Identifying and Treating People with
                          Treating People      Opioid-Use
                                          with Opioid-Use

  4
  4      Disorders."
         Disorders."

  5
  5                          Do
                             Do you
                                you see
                                    see where
                                        where I am, Doctor?
                                              I am, Doctor?

  6
  6            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  7
  7            Q.
               Q.        Okay.
                         Okay.   And would
                                 And would you
                                           you agree
                                               agree with me that
                                                     with me that
  8
  8      this loosely
         this loosely follows
                      follows some
                              some of
                                   of the
                                      the topics
                                          topics that
                                                 that you
                                                      you

  9
  9      have in your
         have in      expert report?
                 your expert report?

10
10             A.
               A.        Well, there are
                         Well, there are some overlap.
                                         some overlap.        I'm --
                                                              I'm --

11
11                           THE
                             THE DEPONENT:
                                 DEPONENT:        I'm sorry,
                                                  I'm sorry, David.
                                                             David.     Did
                                                                        Did

12
12       you
         you wish to say
             wish to say something?
                         something?
13
13                           MR. BURNETT:
                             MR. BURNETT:       I just said
                                                I just said "Objection."
                                                            "Objection."
14
14                           You can answer.
                             You can answer.
15
15             A.
               A.        There
                         There was some overlap,
                               was some overlap, and
                                                 and there
                                                     there are
                                                           are --
16
16       then there
         then there are
                    are areas
                        areas where there's not
                              where there's     so much
                                            not so much

17
17       overlap.
         overlap.         And you
                          And you know,
                                  know, keep in mind,
                                        keep in       this was
                                                mind, this was a
                                                               a

18
18       report that was
         report that     generated in
                     was generated in 2017
                                      2017 and
                                           and was focused
                                               was focused

19
19       on a
         on a national epidemic.
              national epidemic.

20
20                           My report
                             My report for
                                       for this
                                           this case
                                                case was
                                                     was generated
                                                         generated

21
21       earlier this
         earlier this year, and over
                      year, and      the course
                                over the        of perhaps
                                         course of         a
                                                   perhaps a

22
22       year,
         year, and is focused
               and is focused on
                              on Cabell
                                 Cabell County and the
                                        County and the City
                                                       City

23
23       of Huntington.
         of Huntington.          So there
                                 So there was certainly some
                                          was certainly some
24
24       dimensions of the
         dimensions of the epidemic
                           epidemic that
                                    that are
                                         are highly
                                             highly



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 147 of 439 PageID #: 36633



                                                                   Page 146
                                                                   Page 146

  1
  1      consistent in
         consistent in terms
                       terms of
                             of abatement between this
                                abatement between this
  2
  2      report and my
         report and my report
                       report in
                              in this
                                 this case.
                                      case.
  3
  3                          But --
                             But -- but there's not
                                    but there's not perfect
                                                    perfect

  4
  4      alignment either,
         alignment either, nor
                           nor would
                               would I expect there
                                     I expect there to
                                                    to be.
                                                       be.
  5
  5            Q.
               Q.        And nor
                         And nor did
                                 did I
                                     I suggest it.
                                       suggest it.           My question
                                                             My question

  6
  6      really
         really was:
                was:         Were
                             Were you -- was
                                  you --     this essentially
                                         was this essentially the
                                                              the
  7
  7      starting point
         starting point for
                        for the
                            the abatement report you
                                abatement report you put in
                                                     put in

  8
  8      in the
         in the Ohio
                Ohio case
                     case involving
                          involving Cuyahoga
                                    Cuyahoga County and
                                             County and

  9
  9      Summit County?
         Summit County?

10
10                           MR. BURNETT:
                             MR. BURNETT:      Objection, asked
                                               Objection, asked and
                                                                and
11
11       answered.
         answered.

12
12             A.
               A.        I
                         I would say it's
                           would say it's not.
                                          not.
13
13             Q.
               Q.        This didn't form
                         This didn't form at
                                          at all
                                             all any
                                                 any of
                                                     of the
                                                        the bases
                                                            bases

14
14       for your
         for      opinions in
             your opinions in that
                              that initial
                                   initial case that you
                                           case that you put
                                                         put

15
15       the abatement
         the abatement report
                       report in
                              in in
                                 in March
                                    March 2019
                                          2019 in
                                               in Ohio?
                                                  Ohio?
16
16                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

17
17             A.
               A.        I disagree with
                         I disagree      that statement.
                                    with that statement.           It did.
                                                                   It did.

18
18       It
         It did inform it.
            did inform it.        But you
                                  But     asked if
                                      you asked if it
                                                   it was the
                                                      was the

19
19       starting point,
         starting point, and
                         and I
                             I would not characterize
                               would not              it as
                                         characterize it as
20
20       the starting
         the starting point.
                      point.

21
21                           I
                             I mean,
                               mean, keep in mind
                                     keep in mind that
                                                  that my
                                                       my report
                                                          report

22
22       and my
         and my recommendations
                recommendations are
                                are based on a
                                    based on a huge volume
                                               huge volume

23
23       of literature
         of literature and
                       and an enormous scientific
                           an enormous            evidence
                                       scientific evidence

24
24       base.
         base.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 148 of 439 PageID #: 36634



                                                                 Page 147
                                                                 Page 147

  1
  1                          So it's only
                             So it's only natural,
                                          natural, for
                                                   for example,
                                                       example, if
                                                                if
  2
  2      I'm talking about
         I'm talking about treatment
                           treatment for
                                     for opioid
                                         opioid use
                                                use

  3
  3      disorder, some
         disorder, some of
                        of that
                           that literature
                                literature that
                                           that I
                                                I would
                                                  would cite
                                                        cite

  4
  4      in this
         in this 2017
                 2017 report is bound
                      report is       to be
                                bound to    the same
                                         be the same as
                                                     as

  5
  5      literature that
         literature that I
                         I would cite in
                           would cite in my
                                         my report for
                                            report for

  6
  6      Cuyahoga County and
         Cuyahoga County and Summit
                             Summit County.
                                    County.

  7
  7                          But I
                             But I wouldn't -- I
                                   wouldn't -- I would
                                                 would not
                                                       not

  8
  8      characterize this
         characterize this as the starting
                           as the starting point for my
                                           point for my

  9
  9      report in Cuyahoga
         report in          and Summit
                   Cuyahoga and Summit County.
                                       County.

10
10                           When
                             When I'm asked to
                                  I'm asked to develop
                                               develop an
                                                       an abatement
                                                          abatement

11
11       plan for a
         plan for a community,
                    community, the
                               the starting
                                   starting point is to
                                            point is to
12
12       learn more
         learn      about the
               more about the community
                              community and
                                        and understand the
                                            understand the

13
13       scope and
         scope     the nature
               and the nature of
                              of the
                                 the epidemic
                                     epidemic within the
                                              within the

14
14       community that's
         community that's been
                          been affected.
                               affected.
15
15                           So the starting
                             So the starting point is not
                                             point is not
16
16       scientific evidence.
         scientific evidence.             The start --
                                          The start --
17
17             Q.
               Q.        I apologize.
                         I apologize.      That
                                           That was
                                                was my
                                                    my phone.
                                                       phone.

18
18             A.
               A.        Oh, okay.
                         Oh, okay.
19
19                           The starting point
                             The starting point is
                                                is not scientific
                                                   not scientific

20
20       evidence; the
         evidence; the starting
                       starting point is understanding
                                point is               the
                                         understanding the

21
21       community.
         community.

22
22             Q.
               Q.        Would
                         Would you agree with
                               you agree with me,
                                              me, Doctor Alexander,
                                                  Doctor Alexander,

23
23       that some
         that some of
                   of these
                      these topics,
                            topics, these
                                    these headings that
                                          headings that

24
24       we're looking at
         we're looking at here together on
                          here together on the
                                           the screen,
                                               screen, 1
                                                       1



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 149 of 439 PageID #: 36635



                                                                    Page 148
                                                                    Page 148

  1
  1      through 10,
         through     some of
                 10, some of them
                             them are identical or
                                  are identical or virtually
                                                   virtually

  2
  2      identical to
         identical to the
                      the headings that appear
                          headings that appear in
                                               in your
                                                  your

  3
  3      report?
         report?

  4
  4            A.
               A.        Absolutely.
                         Absolutely.

  5
  5                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  6
  6            A.
               A.        There are --
                         There are -- absolutely.
                                      absolutely.            There are some
                                                             There are some
  7
  7      broad headings
         broad          and broad
               headings and broad domains that run
                                  domains that run

  8
  8      throughout any
         throughout any --
                        -- any
                           any reasonable and comprehensive
                               reasonable and comprehensive

  9
  9      abatement plan,
         abatement       things --
                   plan, things --
10
10             Q.
               Q.        I understand.
                         I understand.

11
11             A.
               A.        -- reading
                         --         --
                            reading --

12
12             Q.
               Q.        Your answer
                         Your answer was, "Absolutely," I'm
                                     was, "Absolutely," I'm correct?
                                                            correct?

13
13                           MR. BURNETT:
                             MR. BURNETT:      No, again, I
                                               No, again, I believe
                                                            believe you
                                                                    you

14
14       interrupted the
         interrupted the witness
                         witness while
                                 while he
                                       he was answering the
                                          was answering the
15
15       question.
         question.

16
16                           MS. GEIST:
                             MS. GEIST:     I just --
                                            I just -- I'm
                                                      I'm going to
                                                          going to

17
17       move to
         move to strike
                 strike after
                        after "Absolutely."
                              "Absolutely."                  Because, you
                                                             Because, you

18
18       know,
         know, I feel like
               I feel like there's
                           there's a
                                   a fair
                                     fair bit
                                          bit of
                                              of
19
19       narrative --
         narrative --

20
20                           MR. ARNOLD:
                             MR. ARNOLD:     Counsel,
                                             Counsel, you
                                                      you can't --
                                                          can't --

21
21       this is
         this is Edward
                 Edward Arnold
                        Arnold for
                               for the
                                   the plaintiffs.
                                       plaintiffs.                   You
                                                                     You

22
22       cannot move
         cannot move to
                     to strike.
                        strike.           There is no
                                          There is no move
                                                      move to
                                                           to strike
                                                              strike
23
23       here --
         here --

24
24                           MS. GEIST:
                             MS. GEIST:     I'm
                                            I'm going to move
                                                going to move to
                                                              to


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 150 of 439 PageID #: 36636



                                                                 Page 149
                                                                 Page 149

  1
  1      strike --
         strike -- I can move
                   I can move to
                              to strike
                                 strike after
                                        after "Absolutely."
                                              "Absolutely."
  2
  2                         MR. ARNOLD:
                            MR. ARNOLD:      There's
                                             There's no
                                                     no such thing.
                                                        such thing.

  3
  3                         MS. GEIST:
                            MS. GEIST:      My seven
                                            My seven hours is being
                                                     hours is being
  4
  4      impact by
         impact by all
                   all of
                       of the
                          the long,
                              long, narrative
                                    narrative responses
                                              responses

  5
  5      given
         given by
               by Doctor --
                  Doctor --

  6
  6                         MR. ARNOLD:
                            MR. ARNOLD:      You
                                             You are
                                                 are giving long
                                                     giving long

  7
  7      narrative
         narrative questions --
                   questions --

  8
  8                         MS. GEIST:
                            MS. GEIST:      I --
                                            I --

  9
  9                         MR. ARNOLD:
                            MR. ARNOLD:      -- so
                                             -- so make
                                                   make briefer
                                                        briefer

10
10       questions if you
         questions if you want to use
                          want to use your time.
                                      your time.

11
11                          MS. GEIST:
                            MS. GEIST:      The
                                            The question
                                                question was:
                                                         was:      "Are
                                                                   "Are

12
12       these identical
         these identical or
                         or near identical to
                            near identical to what's in your
                                              what's in your

13
13       report?"
         report?"         That is not
                          That is     a long
                                  not a long narrative of question.
                                             narrative of question.

14
14                           I've
                             I've gotten
                                  gotten paragraphs of answers
                                         paragraphs of answers in
                                                               in
15
15       the response.
         the response.         I'm
                               I'm noting for the
                                   noting for the record that the
                                                  record that the
16
16       seven hours
         seven       is being
               hours is       taken up
                        being taken    in large
                                    up in large part
                                                part by
                                                     by

17
17       Doctor Alexander expanding
         Doctor Alexander expanding well
                                    well beyond the question
                                         beyond the question
18
18       posed.
         posed.

19
19                           So let's move
                             So let's      on.
                                      move on.

20
20       BY MS.
         BY MS. GEIST:
                GEIST:

21
21             Q.
               Q.        Doctor Alexander, I
                         Doctor Alexander, I want
                                             want you to go
                                                  you to    to the
                                                         go to the
22
22       first page
         first      of the
               page of the Johns Hopkins "From
                           Johns Hopkins "From Evidence
                                               Evidence to
                                                        to
23
23       Impact" document
         Impact"          that we're
                 document that       looking at
                               we're looking at here.
                                                here.

24
24                          MR. BURNETT:
                            MR. BURNETT:       Counsel, let me
                                               Counsel, let me



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 151 of 439 PageID #: 36637



                                                                    Page 150
                                                                    Page 150

  1
  1      interject as
         interject as well.
                      well.           I'm
                                      I'm going to object
                                          going to object to
                                                          to
  2
  2      questions that require
         questions that         longer answers
                        require longer         because your
                                       answers because your

  3
  3      questions are unfair
         questions are        or misleading,
                       unfair or misleading, and
                                             and the
                                                 the witness
                                                     witness

  4
  4      is entitled
         is entitled to
                     to answer
                        answer as
                               as he sees fit,
                                  he sees fit, so
                                               so I
                                                  I would
                                                    would

  5
  5      suggest you
         suggest     ask different
                 you ask different questions
                                   questions if
                                             if you're
                                                you're not
                                                       not

  6
  6      happy
         happy with
               with his answers.
                    his answers.

  7
  7                          You're -- you
                             You're -- you know, the witness
                                           know, the         is
                                                     witness is

  8
  8      entitled to
         entitled to answer
                     answer the
                            the question
                                question you
                                         you present in the
                                             present in the
  9
  9      best way
         best     that he
              way that    thinks possible
                       he thinks          to best
                                 possible to best represent
                                                  represent

10
10       his views on
         his views on the
                      the question.
                          question.

11
11             Q.
               Q.        I'll go
                         I'll go back
                                 back one
                                      one page.
                                          page.
12
12                          MS. GEIST:
                            MS. GEIST:       John,
                                             John, please
                                                   please -- sorry,
                                                             sorry, I'm
                                                                    I'm

13
13       looking for
         looking for the
                     the --
                         -- it's
                            it's the
                                 the first
                                     first or
                                           or second
                                              second page.
                                                     page.

14
14       It
         It has "The Clinton
            has "The Clinton Foundation" at the
                             Foundation" at the top.
                                                top.                  There
                                                                      There

15
15       we
         we go.
            go.      Thank
                     Thank you.
                           you.

16
16             Q.
               Q.        Doctor Alexander, I
                         Doctor Alexander,   assume you're
                                           I assume        familiar
                                                    you're familiar

17
17       with this page
         with this      in the
                   page in the Johns Hopkins report?
                               Johns Hopkins report?

18
18             A.
               A.        Yes, I
                         Yes,   am.
                              I am.

19
19             Q.
               Q.        Okay.
                         Okay.   And do
                                 And do you agree with
                                        you agree      the statement,
                                                  with the statement,

20
20       it appears
         it appears to
                    to be,
                       be, by the Clinton
                           by the Clinton Foundation and
                                          Foundation and

21
21       signed off
         signed off by
                    by Former President Bill
                       Former President Bill Clinton in the
                                             Clinton in the
22
22       second paragraph
         second paragraph which indicates that
                          which indicates that "There's
                                               "There's no
                                                        no

23
23       single solution
         single solution to
                         to this
                            this grave
                                 grave public
                                       public health threat,
                                              health threat,

24
24       but we
         but we know
                know where to start.
                     where to start.                First
                                                    First we must
                                                          we must



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 152 of 439 PageID #: 36638



                                                                  Page 151
                                                                  Page 151

  1
  1      acknowledge that
         acknowledge that opioid
                          opioid addiction
                                 addiction is
                                           is a
                                              a disease that
                                                disease that

  2
  2      requires comprehensive treatment."
         requires comprehensive treatment."
  3
  3                          I assume you
                             I assume     agree with
                                      you agree      that.
                                                with that.

  4
  4            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  5
  5            Q.
               Q.        "Closing the
                         "Closing the path to addiction
                                      path to addiction means
                                                        means

  6
  6      addressing the
         addressing the overprescription
                        overprescription of
                                         of legal
                                            legal opioids."
                                                  opioids."
  7
  7      Do
         Do you agree with
            you agree      that?
                      with that?

  8
  8            A.
               A.        I mean --
                         I mean -- "Closing
                                   "Closing the
                                            the path" --
                                                path" --

  9
  9            Q.
               Q.        Well, let's read
                         Well, let's read the
                                          the whole sentence.
                                              whole sentence.

10
10       "Closing the
         "Closing the path to addiction
                      path to addiction means
                                        means addressing
                                              addressing the
                                                         the
11
11       overprescription of
         overprescription of legal
                             legal opioids
                                   opioids and
                                           and the
                                               the
12
12       proliferation of illicit
         proliferation of illicit opioids
                                  opioids such
                                          such as
                                               as heroin and
                                                  heroin and

13
13       drugs laced with
         drugs laced      fentanyl."
                     with fentanyl."

14
14                           Do
                             Do you agree with
                                you agree      that sentence?
                                          with that sentence?
15
15             A.
               A.        And am
                         And am I -- I
                                I -- I discuss in great
                                       discuss in great detail in my
                                                        detail in my
16
16       report
         report what
                what I think it's
                     I think it's going to take
                                  going to take to
                                                to reverse
                                                   reverse

17
17       opioid-related harms
         opioid-related       in Cabell
                        harms in Cabell County and the
                                        County and the City
                                                       City

18
18       of Huntington,
         of             and so
            Huntington, and so rather than weighing
                               rather than          in on
                                           weighing in on
19
19       the former
         the former president's
                    president's words,
                                words, I
                                       I would
                                         would rather refer
                                               rather refer

20
20       to the
         to the four
                four corners
                     corners of
                             of my report, which
                                my report, which I think
                                                 I think

21
21       very
         very well characterize what
              well characterize what I think it
                                     I think it will take to
                                                will take to
22
22       reverse opioid-related harms.
         reverse opioid-related harms.

23
23             Q.
               Q.        But the
                         But the question
                                 question was:
                                          was:          Do
                                                        Do you agree or
                                                           you agree or
24
24       disagree
         disagree with the sentence
                  with the          that I
                           sentence that   just read?
                                         I just read?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 153 of 439 PageID #: 36639



                                                                  Page 152
                                                                  Page 152

  1
  1      "Closing the
         "Closing the path to addiction
                      path to addiction means
                                        means addressing
                                              addressing the
                                                         the
  2
  2      overprescription of
         overprescription of legal
                             legal opioids
                                   opioids and
                                           and the
                                               the
  3
  3      proliferation of illicit
         proliferation of illicit opioids
                                  opioids such
                                          such as
                                               as heroin and
                                                  heroin and

  4
  4      drugs laced with
         drugs laced      fentanyl."
                     with fentanyl."

  5
  5                         MR. BURNETT:
                            MR. BURNETT:       Objection, asked
                                               Objection, asked and
                                                                and
  6
  6      answered.
         answered.

  7
  7            Q.
               Q.        Do
                         Do you agree or
                            you agree or disagree?
                                         disagree?

  8
  8            A.
               A.        I think that
                         I think that there
                                      there are
                                            are many
                                                many different
                                                     different

  9
  9      interventions that
         interventions that have
                            have very
                                 very good evidence to
                                      good evidence to
10
10       support them
         support them that
                      that can be used
                           can be      to address
                                  used to address the
                                                  the
11
11       thousands of
         thousands of people
                      people within the county
                             within the county that
                                               that have
                                                    have

12
12       opioid use
         opioid     disorder, and
                use disorder, and I'm
                                  I'm hesitant to --
                                      hesitant to -- to
                                                     to
13
13       simplify what
         simplify      is a
                  what is a complex
                            complex phenomenon.
                                    phenomenon.                 I think
                                                                I think

14
14       that --
         that --
15
15             Q.
               Q.        Doctor Alexander, I
                         Doctor Alexander, I don't
                                             don't want to interrupt
                                                   want to interrupt
16
16       you,
         you, I
              I really don't.
                really don't.          But it
                                       But it was a question
                                              was a          that
                                                    question that

17
17       was really clear
         was really clear and
                          and really
                              really simple.
                                     simple.                 There's a
                                                             There's a

18
18       sentence in
         sentence in the
                     the Johns Hopkins report
                         Johns Hopkins        that -- you
                                       report that    you

19
19       were a part
         were a part of
                     of that
                        that report.
                             report.               You chose to
                                                   You chose to include
                                                                include
20
20       it as
         it as a
               a reference
                 reference material in your
                           material in      expert report
                                       your expert report

21
21       here.
         here.

22
22                           There is a
                             There is a statement
                                        statement I just read
                                                  I just      to
                                                         read to

23
23       you, and my
         you, and my only
                     only question, sir, is:
                          question, sir, is:                 Do
                                                             Do you agree
                                                                you agree

24
24       or disagree?
         or disagree?         Can
                              Can you answer that
                                  you answer that question?
                                                  question?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 154 of 439 PageID #: 36640



                                                                     Page 153
                                                                     Page 153

  1
  1                          MR. BURNETT:
                             MR. BURNETT:      Counsel.
                                               Counsel.         Counsel,
                                                                Counsel,

  2
  2      number one, you're,
         number one,         again, interrupting
                     you're, again, interrupting him.
                                                 him.                      I'm
                                                                           I'm

  3
  3      -- it's
         -- it's too
                 too bad
                     bad you're
                         you're not
                                not happy
                                    happy with
                                          with his
                                               his answer,
                                                   answer,

  4
  4      but he's
         but      entitled to
             he's entitled to answer
                              answer as
                                     as he sees fit.
                                        he sees fit.                    If it
                                                                        If it
  5
  5      doesn't lend
         doesn't lend itself
                      itself to
                             to a
                                a yes or no
                                  yes or no answer,
                                            answer, he's
                                                    he's

  6
  6      entitled to
         entitled to say
                     say that.
                         that.            It's
                                          It's his testimony.
                                               his testimony.

  7
  7            Q.
               Q.        Not yes
                         Not     or no.
                             yes or no.     Do
                                            Do you agree or
                                               you agree or disagree?
                                                            disagree?

  8
  8      That's the only
         That's the only question.
                         question.             If
                                               If you
                                                  you disagree,
                                                      disagree, you can
                                                                you can

  9
  9      tell me
         tell me and
                 and you can tell
                     you can tell me
                                  me why.
                                     why.                    If
                                                             If you agree, you
                                                                you agree, you

10
10       can tell
         can tell me
                  me that
                     that too.
                          too.
11
11                           MR. BURNETT:
                             MR. BURNETT:      Same objection.
                                               Same objection.         He's
                                                                       He's

12
12       answered as
         answered as he
                     he saw fit.
                        saw fit.            You've
                                            You've now answered the
                                                   now answered the
13
13       question three times.
         question three times.
14
14                           MS. GEIST:
                             MS. GEIST:     He
                                            He hasn't
                                               hasn't answered.
                                                      answered.

15
15             A.
               A.        Let me
                         Let    try again.
                             me try again.       These are the
                                                 These are the former
                                                               former
16
16       president's
         president's words.
                     words.         They're not my
                                    They're not my own.
                                                   own.             I think
                                                                    I think

17
17       that addiction
         that addiction is
                        is a
                           a complex phenomenon and
                             complex phenomenon and in
                                                    in the
                                                       the
18
18       case of
         case of Cabell
                 Cabell County and the
                        County and the City
                                       City of Huntington, I
                                            of Huntington, I

19
19       think it's
         think it's been
                    been driven,
                         driven, in
                                 in part, by the
                                    part, by the large
                                                 large
20
20       oversupply of
         oversupply of prescription
                       prescription opioids,
                                    opioids, so
                                             so if
                                                if you're
                                                   you're

21
21       asking whether
         asking whether I think that
                        I think that we
                                     we need to do
                                        need to do a
                                                   a better
                                                     better

22
22       job of
         job of reducing the oversupply
                reducing the oversupply of
                                        of prescription
                                           prescription

23
23       opioids in
         opioids in order
                    order to
                          to help
                             help reduce the number
                                  reduce the        of new
                                             number of new

24
24       individuals developing
         individuals developing opioid
                                opioid use
                                       use disorder,
                                           disorder, I
                                                     I would
                                                       would



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 155 of 439 PageID #: 36641



                                                                   Page 154
                                                                   Page 154

  1
  1      say absolutely.
         say absolutely.
  2
  2                      But addiction
                         But addiction is
                                       is a life-long disease,
                                          a life-long disease,

  3
  3      and people
         and people have opioid use
                    have opioid use disorder their whole
                                    disorder their whole

  4
  4      lives.
         lives.      That
                     That doesn't mean that
                          doesn't mean that they're
                                            they're living
                                                    living in
                                                           in
  5
  5      active addiction.
         active addiction.       But I
                                 But   just am
                                     I just    -- am
                                            am -- am hesitant to
                                                     hesitant to

  6
  6      oversimplify and
         oversimplify     say that
                      and say that --
                                   -- that
                                      that closing
                                           closing or that
                                                   or that

  7
  7      reducing the path
         reducing the      to addiction
                      path to addiction is
                                        is this
                                           this single
                                                single
  8
  8      thing.
         thing.

  9
  9                       We need to
                          We need to educate
                                     educate prescribers.
                                             prescribers.              We
                                                                       We

10
10       need to educate
         need to educate the
                         the general public.
                             general public.                  We
                                                              We need to
                                                                 need to

11
11       reduce the oversupply
         reduce the oversupply of
                               of opioids.
                                  opioids.                  We need to
                                                            We need to do
                                                                       do a
                                                                          a

12
12       better job
         better job of
                    of using alternative treatments
                       using alternative treatments to
                                                    to treat
                                                       treat
13
13       and manage
         and manage pain.
                    pain.       We need to
                                We need to do
                                           do a better job
                                              a better job of
                                                           of
14
14       linking people
         linking        to care
                 people to care so that if
                                so that if people show up
                                           people show    in
                                                       up in

15
15       an emergency
         an emergency department
                      department with an overdose,
                                 with an overdose, they're
                                                   they're
16
16       not simply given
         not simply given a
                          a dose
                            dose of
                                 of naloxone and sent
                                    naloxone and sent home.
                                                      home.

17
17                        We need to
                          We need to screen
                                     screen adolescents
                                            adolescents and
                                                        and
18
18       teenagers in
         teenagers in order
                      order to
                            to identify
                               identify individuals
                                        individuals that
                                                    that may
                                                         may
19
19       be using
         be       opioids nonmedically.
            using opioids nonmedically.                So I
                                                       So   apologize that
                                                          I apologize that
20
20       I'm not willing
         I'm not         to just
                 willing to just say,
                                 say, "Yes,
                                      "Yes, I agree with
                                            I agree      the
                                                    with the

21
21       president" or "No,
         president" or "No, I disagree with
                            I disagree      the president,"
                                       with the president,"

22
22       but it's
         but it's a
                  a complex
                    complex process
                            process and
                                    and a
                                        a complex
                                          complex set
                                                  set of
                                                      of
23
23       solutions, and
         solutions, and that's
                        that's what
                               what I've articulated in
                                    I've articulated in my
                                                        my

24
24       report.
         report.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 156 of 439 PageID #: 36642



                                                                 Page 155
                                                                 Page 155

  1
  1            Q.
               Q.        Does anywhere in
                         Does anywhere in this
                                          this sentence
                                               sentence that
                                                        that I've
                                                             I've
  2
  2      just read
         just      to you
              read to you now two or
                          now two or three
                                     three times
                                           times -- is
                                                    is the
                                                       the
  3
  3      word "oversupply" anywhere
         word "oversupply"          in this
                           anywhere in this sentence?
                                            sentence?

  4
  4                         MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

  5
  5            A.
               A.        I mean, we've
                         I mean,       -- we've
                                 we've -- we've discussed --
                                                discussed --

  6
  6            Q.
               Q.        Doctor Alexander, it's
                         Doctor Alexander, it's a
                                                a yes or no.
                                                  yes or no.           The
                                                                       The

  7
  7      sentence I
         sentence   just read
                  I just read to
                              to you two or
                                 you two or three
                                            three times,
                                                  times, is
                                                         is
  8
  8      the word
         the      "oversupply" in
             word "oversupply" in that
                                  that sentence?
                                       sentence?

  9
  9                         MR. BURNETT:
                            MR. BURNETT:       Counsel,
                                               Counsel, he
                                                        he was in the
                                                           was in the
10
10       process of answering
         process of answering you.
                              you.             That's about the
                                               That's about the seventh
                                                                seventh
11
11       time you've
         time        interrupted him.
              you've interrupted him.               Please do
                                                    Please do not
                                                              not do
                                                                  do

12
12       that.
         that.

13
13                          MS. GEIST:
                            MS. GEIST:      No,
                                            No, Doctor Alexander was
                                                Doctor Alexander was

14
14       going off on
         going off on another
                      another multi-paragraph
                              multi-paragraph answer,
                                              answer, and
                                                      and
15
15       you,
         you, Counsel, directed me
              Counsel, directed    to be
                                me to be specific.
                                         specific.                I cannot
                                                                  I cannot

16
16       be more
         be      specific than
            more specific than I am being.
                               I am being.

17
17             Q.
               Q.        The
                         The question is:
                             question is:      Is the word
                                               Is the      "oversupply"
                                                      word "oversupply"

18
18       in this
         in this sentence
                 sentence that
                          that we're looking at?
                               we're looking at?
19
19                          MR. BURNETT:
                            MR. BURNETT:       Counsel,
                                               Counsel, what
                                                        what I'm
                                                             I'm

20
20       objecting to
         objecting to is
                      is he started to
                         he started to answer
                                       answer your
                                              your question
                                                   question

21
21       and then
         and then you interrupted.
                  you interrupted.             He's entitled to
                                               He's entitled to answer
                                                                answer
22
22       as he
         as he sees fit.
               sees fit.         If
                                 If you
                                    you don't like the
                                        don't like the answer,
                                                       answer, you
                                                               you

23
23       can ask
         can ask a follow-up question.
                 a follow-up question.

24
24                          MS. GEIST:
                            MS. GEIST:      He's
                                            He's not entitled to
                                                 not entitled to


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 157 of 439 PageID #: 36643



                                                                 Page 156
                                                                 Page 156

  1
  1      engage --
         engage --
  2
  2                      MR. BURNETT:
                         MR. BURNETT:         You are not
                                              You are     entitled to
                                                      not entitled to
  3
  3      interrupt him.
         interrupt him.

  4
  4                      MS. GEIST:
                         MS. GEIST:        I'm
                                           I'm not entitled to
                                               not entitled to have
                                                               have

  5
  5      my seven
         my seven hours taken up
                  hours taken    by paragraph
                              up by           after
                                    paragraph after

  6
  6      paragraph answer --
         paragraph answer --
  7
  7                      MR. BURNETT:
                         MR. BURNETT:         Counsel, that is
                                              Counsel, that is his
                                                               his

  8
  8      testimony.
         testimony.      Whether or not
                         Whether or not you like it
                                        you like it or
                                                    or not,
                                                       not, he
                                                            he

  9
  9      is -- all
         is        -- everything
               all -- everything that
                                 that he's saying is
                                      he's saying is on
                                                     on
10
10       topic.
         topic.      So it's
                     So it's all
                             all his testimony.
                                 his testimony.

11
11                       MS. GEIST:
                         MS. GEIST:        You
                                           You know
                                               know what,
                                                    what, Counsel,
                                                          Counsel,

12
12       I'm reserving my
         I'm reserving my right to extend,
                          right to extend, move the Court,
                                           move the Court,

13
13       for an
         for an additional
                additional day of deposition
                           day of            from Doctor
                                  deposition from Doctor

14
14       Alexander if
         Alexander if this
                      this keeps
                           keeps up.
                                 up.              I'm
                                                  I'm warning
                                                      warning you and
                                                              you and

15
15       I'm providing notice
         I'm providing notice to
                              to the
                                 the witness.
                                     witness.

16
16                        I
                          I mean,
                            mean, I
                                  I have seven hours.
                                    have seven hours.            So
                                                                 So we
                                                                    we

17
17       will move the
         will move the Court for relief
                       Court for        and get
                                 relief and     additional
                                            get additional

18
18       time in
         time in this
                 this case if Doctor
                      case if        Alexander will
                              Doctor Alexander will not
                                                    not

19
19       simply answer
         simply answer my
                       my questions.
                          questions.

20
20                       MR. BURNETT:
                         MR. BURNETT:         And Counsel,
                                              And Counsel, I think the
                                                           I think the
21
21       record
         record will clearly show
                will clearly      that he's
                             show that      trying to
                                       he's trying to answer
                                                      answer
22
22       your
         your questions.
              questions.       Your
                               Your questions are bad
                                    questions are bad questions
                                                      questions

23
23       and do
         and do not lend themselves
                not lend themselves to
                                    to easy
                                       easy answers.
                                            answers.

24
24                        So
                          So you
                             you know,
                                 know, you're on notice
                                       you're on        that you
                                                 notice that you



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 158 of 439 PageID #: 36644



                                                                 Page 157
                                                                 Page 157

  1
  1      could be
         could    asking better
               be asking better questions that elicit,
                                questions that elicit, you
                                                       you

  2
  2      know,
         know, more fair responses.
               more fair responses.
  3
  3      BY MS.
         BY MS. GEIST:
                GEIST:

  4
  4            Q.
               Q.        So Doctor
                         So        Alexander, let's
                            Doctor Alexander, let's try
                                                    try it
                                                        it again.
                                                           again.
  5
  5      We've
         We've read this sentence
               read this sentence now two or
                                  now two or three
                                             three times.
                                                   times.                     I
                                                                              I

  6
  6      assume your
         assume      answer is
                your answer is the
                               the same,
                                   same, but
                                         but I'll try it
                                             I'll try it
  7
  7      again.
         again.

  8
  8                          Can
                             Can you agree or
                                 you agree or disagree
                                              disagree with this
                                                       with this

  9
  9      sentence:
         sentence:        "Closing the
                          "Closing the path to addiction
                                       path to addiction means
                                                         means

10
10       addressing the
         addressing the overprescription
                        overprescription of
                                         of legal
                                            legal opioids
                                                  opioids
11
11       and the
         and the proliferation of illicit
                 proliferation of illicit opioids
                                          opioids such
                                                  such as
                                                       as
12
12       heroin and drugs
         heroin and drugs laced
                          laced with fentanyl."
                                with fentanyl."

13
13                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.    Asked and
                                                             Asked and
14
14       answered.
         answered.

15
15             Q.
               Q.        Agree or
                         Agree or disagree?
                                  disagree?

16
16             A.
               A.        Well,
                         Well, I think we
                               I think    did discuss
                                       we did         this
                                              discuss this

17
17       previously, and what
         previously, and what I
                              I would say is
                                would say is that
                                             that I
                                                  I would
                                                    would

18
18       prefer to look
         prefer to look to
                        to my report which
                           my report which discusses in
                                           discusses in

19
19       detail my recommendations
         detail my                 and my
                   recommendations and    beliefs about
                                       my beliefs about what
                                                        what

20
20       needs to be
         needs to be done in Cabell
                     done in Cabell County and the
                                    County and the City
                                                   City of
                                                        of

21
21       Huntington.
         Huntington.

22
22             Q.
               Q.        So you're
                         So you're not
                                   not going to answer
                                       going to answer my
                                                       my question,
                                                          question,

23
23       whether
         whether you can agree
                 you can agree or
                               or disagree,
                                  disagree, correct?
                                            correct?

24
24                           MR. BURNETT:
                             MR. BURNETT:      Objection, Counsel.
                                               Objection, Counsel.       He
                                                                         He



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 159 of 439 PageID #: 36645



                                                                 Page 158
                                                                 Page 158

  1
  1      has answered your
         has answered your question.
                           question.               The fact that
                                                   The fact that he
                                                                 he

  2
  2      doesn't answer
         doesn't answer it
                        it the
                           the way
                               way you like is
                                   you like is irrelevant.
                                               irrelevant.
  3
  3      He answered
         He answered your
                     your question several times.
                          question several times.
  4
  4                         MS. GEIST:
                            MS. GEIST:      No,
                                            No, he
                                                he has
                                                   has not.
                                                       not.      But we're
                                                                 But we're

  5
  5      going to -- we're
         going to    we're going to move
                           going to      on, because
                                    move on, because I'm
                                                     I'm not
                                                         not

  6
  6      going to waste
         going to       any more
                  waste any more of
                                 of my time.
                                    my time.

  7
  7                         And again,
                            And again, you're on notice
                                       you're on        that we
                                                 notice that we

  8
  8      will seek relief
         will seek        from this
                   relief from this deposition.
                                    deposition.

  9
  9      BY MS.
         BY MS. GEIST:
                GEIST:

10
10             Q.
               Q.        Now, Doctor
                         Now,        Alexander, your
                              Doctor Alexander,      first report
                                                your first report

11
11       was in the
         was in the Ohio
                    Ohio case,
                         case, as
                               as we discussed before.
                                  we discussed before.                  So
                                                                        So

12
12       let's take
         let's take a
                    a quick look at
                      quick look at that,
                                    that, please.
                                          please.                That is
                                                                 That is

13
13       Tab 32 or
         Tab 32 or Exhibit
                   Exhibit 32, if you
                           32, if you want to open
                                      want to open up that
                                                   up that

14
14       envelope.
         envelope.

15
15                  ALEXANDER DEPOSITION
                    ALEXANDER            EXHIBIT NO.
                              DEPOSITION EXHIBIT NO. 32
                                                     32

16
16                           (G.
                             (G. Caleb
                                 Caleb Alexander, MD, MS,
                                       Alexander, MD, MS, Expert
                                                          Expert
17
17                           Witness Report, prepared
                             Witness Report,          for USDC,
                                             prepared for USDC,

18
18                           Northern
                             Northern District of Ohio,
                                      District of Ohio, MDL
                                                        MDL No.
                                                            No.

19
19                          2803 dated
                            2803 dated 3-24-19
                                       3-24-19 was marked for
                                               was marked for
20
20                          identification purposes
                            identification purposes as
                                                    as Alexander
                                                       Alexander

21
21                           Deposition Exhibit No.
                             Deposition Exhibit No. 32.)
                                                    32.)

22
22                           VIDEO
                             VIDEO TECH:
                                   TECH:     Tab
                                             Tab 32
                                                 32 has
                                                    has been
                                                        been marked
                                                             marked as
                                                                    as

23
23       Exhibit 32.
         Exhibit 32.

24
24                          MS. GEIST:
                            MS. GEIST:      Thank
                                            Thank you,
                                                  you, John.
                                                       John.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 160 of 439 PageID #: 36646



                                                                       Page 159
                                                                       Page 159

  1
  1            A.
               A.        Just -- I'm
                         Just --     concerned I
                                 I'm concerned   don't want
                                               I don't      to get
                                                       want to get

  2
  2      other tabs
         other tabs out
                    out of
                        of place.
                           place.              So it
                                               So it was
                                                     was Tab 5, this
                                                         Tab 5, this
  3
  3      report that we've
         report that       just been
                     we've just      considering, "From
                                been considering, "From
  4
  4      Evidence to
         Evidence to Impact"?
                     Impact"?

  5
  5            Q.
               Q.        I think you
                         I think     are correct.
                                 you are correct.              Yes.
                                                               Yes.   Yes, it is.
                                                                      Yes, it is.
  6
  6            A.
               A.        Okay.
                         Okay.    And Tab
                                  And Tab 4 is my
                                          4 is my overall
                                                  overall report for
                                                          report for

  7
  7      this case,
         this case, I
                    I presume?
                      presume?

  8
  8            Q.
               Q.        Yes, it
                         Yes, it is.
                                 is.
  9
  9            A.
               A.        Okay.
                         Okay.

10
10             Q.
               Q.        And again
                         And       just for
                             again just for the
                                            the record,
                                                record, anytime it
                                                        anytime it

11
11       is a
         is a tab,
              tab, Tab
                   Tab 4 is Exhibit
                       4 is Exhibit 4,
                                    4, we've marked it
                                       we've marked it as
                                                       as
12
12       Exhibit 4.
         Exhibit 4.         And your
                            And your Johns
                                     Johns Hopkins "Evidence to
                                           Hopkins "Evidence to
13
13       Impact" report
         Impact" report referenced in your
                        referenced in      expert report
                                      your expert        is
                                                  report is

14
14       marked as
         marked as Exhibit
                   Exhibit 5.
                           5.
15
15             A.
               A.        Okay.
                         Okay.    I've now
                                  I've now opened
                                           opened Tab
                                                  Tab 32.
                                                      32.

16
16             Q.
               Q.        Great.
                         Great.    Do
                                   Do you
                                      you have that in
                                          have that in front
                                                       front of
                                                             of you,
                                                                you,

17
17       Doctor?
         Doctor?

18
18             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

19
19             Q.
               Q.        Okay.
                         Okay.    I lost you,
                                  I lost      so I
                                         you, so   assume you're
                                                 I assume you're

20
20       coming back.
         coming back.
21
21             A.
               A.        Sorry.
                         Sorry.    Yes,
                                   Yes, I
                                        I do.
                                          do.

22
22             Q.
               Q.        That's okay.
                         That's okay.     Okay.
                                          Okay.       So can you
                                                      So can     just
                                                             you just

23
23       identify for
         identify for the
                      the record,
                          record, please,
                                  please, what Exhibit 32
                                          what Exhibit 32

24
24       is?
         is?



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 161 of 439 PageID #: 36647



                                                                 Page 160
                                                                 Page 160

  1
  1            A.
               A.        It looks
                         It looks to
                                  to be
                                     be an
                                        an expert
                                           expert witness
                                                  witness report
                                                          report

  2
  2      that I
         that   produced.
              I produced.

  3
  3            Q.
               Q.        And you
                         And you produced that in
                                 produced that in the
                                                  the Ohio
                                                      Ohio
  4
  4      litigation?
         litigation?         That
                             That was
                                  was your first expert
                                      your first expert report
                                                        report

  5
  5      provided on behalf
         provided on behalf of
                            of plaintiffs in the
                               plaintiffs in the opioids
                                                 opioids

  6
  6      litigation; is
         litigation; is that
                        that correct?
                             correct?

  7
  7            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  8
  8            Q.
               Q.        And that
                         And that was in March
                                  was in March 2019?
                                               2019?
  9
  9            A.
               A.        I
                         I would
                           would want to look
                                 want to look at the dates,
                                              at the dates, but
                                                            but I
                                                                I

10
10       don't
         don't have reason to
               have reason to believe
                              believe otherwise.
                                      otherwise.
11
11             Q.
               Q.        Okay.
                         Okay.   And in
                                 And in this
                                        this first
                                             first expert
                                                   expert report,
                                                          report, you
                                                                  you

12
12       - as
         - as you are doing
              you are doing here - you
                            here - you are
                                       are putting forward a
                                           putting forward a
13
13       plan to address
         plan to address -
                         - or in your
                           or in your words - abate
                                      words - abate the
                                                    the
14
14       opioid --
         opioid -- the
                   the opioid
                       opioid epidemic,
                              epidemic, and
                                        and you are
                                            you are

15
15       addressing the
         addressing the opioid
                        opioid epidemic
                               epidemic in
                                        in the
                                           the two
                                               two counties
                                                   counties

16
16       in Ohio,
         in Ohio, Cuyahoga
                  Cuyahoga and Summit Counties.
                           and Summit Counties.               Is that
                                                              Is that

17
17       correct?
         correct?

18
18             A.
               A.        Yes, it
                         Yes, it is.
                                 is.
19
19             Q.
               Q.        Okay.
                         Okay.   And I
                                 And   assume that
                                     I assume that you -- you
                                                   you -- you

20
20       endeavored to
         endeavored to set
                       set forth
                           forth a
                                 a complete
                                   complete and
                                            and comprehens
                                                comprehens

21
21       -- comprehensive
         -- comprehensive plan that would
                          plan that       be implemented
                                    would be implemented as
                                                         as
22
22       appropriate by
         appropriate by the
                        the specific
                            specific community
                                     community there
                                               there in
                                                     in
23
23       Cuyahoga and Summit
         Cuyahoga and Summit Counties?
                             Counties?

24
24             A.
               A.        Yes, I
                         Yes,   did.
                              I did.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 162 of 439 PageID #: 36648



                                                                 Page 161
                                                                 Page 161

  1
  1            Q.
               Q.        Okay.
                         Okay.   Now, if
                                 Now, if you look at
                                         you look at your
                                                     your report
                                                          report here
                                                                 here

  2
  2      from last
         from last year in the
                   year in the two
                               two counties
                                   counties in
                                            in Ohio,
                                               Ohio, it
                                                     it
  3
  3      contains sort
         contains sort of
                       of an
                          an outline
                             outline of
                                     of your
                                        your -- your
                                                your

  4
  4      categories of
         categories of remedies that, from
                       remedies that, from your
                                           your perspective,
                                                perspective,

  5
  5      need to be
         need to    undertaken to
                 be undertaken to address
                                  address the
                                          the epidemic.
                                              epidemic.
  6
  6                          If
                             If you look on
                                you look on page
                                            page 13
                                                 13 to
                                                    to 14,
                                                       14, Doctor
                                                           Doctor

  7
  7      Alexander --
         Alexander --
  8
  8            A.
               A.        Okay.
                         Okay.

  9
  9                         MR. BURNETT:
                            MR. BURNETT:        Counsel, let me
                                                Counsel, let    just
                                                             me just

10
10       note
         note here, as you
              here, as you noted before we
                           noted before    started -
                                        we started - or
                                                     or at
                                                        at

11
11       the start
         the start -
                   - the
                     the parties
                         parties are
                                 are on
                                     on notice from the
                                        notice from the
12
12       Court that the
         Court that the questions in this
                        questions in this deposition
                                          deposition for
                                                     for
13
13       this case
         this case need to be
                   need to    focused on
                           be focused on this
                                         this case, so
                                              case, so

14
14       you're
         you're now asking him
                now asking him his -- his
                               his --     -- you're
                                      his --        asking
                                             you're asking

15
15       questions about his
         questions about his report in his
                             report in his prior
                                           prior case.
                                                 case.

16
16                          So, you
                            So, you know,
                                    know, I
                                          I don't
                                            don't know
                                                  know how
                                                       how many
                                                           many

17
17       questions
         questions you're
                   you're planning to ask
                          planning to ask on
                                          on this,
                                             this, but
                                                   but you
                                                       you

18
18       know, just be
         know, just be mindful
                       mindful about
                               about that
                                     that direction
                                          direction about
                                                    about
19
19       duplicative testimony.
         duplicative testimony.

20
20                          MS. GEIST:
                            MS. GEIST:       I think you
                                             I think you know
                                                         know I'm
                                                              I'm very
                                                                  very

21
21       mindful of
         mindful of it.
                    it.          I
                                 I was the one
                                   was the one that
                                               that raised
                                                    raised at the
                                                           at the

22
22       beginning, and
         beginning, and I'm
                        I'm not
                            not asking
                                asking him any substantive
                                       him any substantive
23
23       questions about the
         questions about the different
                             different aspects of the
                                       aspects of the
24
24       program
         program he suggested or
                 he suggested or the
                                 the programs
                                     programs and
                                              and



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 163 of 439 PageID #: 36649



                                                                 Page 162
                                                                 Page 162

  1
  1      interventions he
         interventions    suggested last
                       he suggested last year in the
                                         year in the two
                                                     two
  2
  2      counties in
         counties in Ohio.
                     Ohio.
  3
  3            Q.
               Q.        Doctor Alexander, you're
                         Doctor Alexander, you're with
                                                  with me
                                                       me on page 13
                                                          on page 13
  4
  4      to 14
         to    of this
            14 of this expert
                       expert report
                              report from
                                     from March
                                          March 2019?
                                                2019?
  5
  5            A.
               A.        Yes, I
                         Yes,   am.
                              I am.

  6
  6            Q.
               Q.        Okay.
                         Okay.   And if
                                 And if you look on
                                        you look on page
                                                    page 13,
                                                         13, as
                                                             as you
                                                                you

  7
  7      indicated to
         indicated to me today, you
                      me today, you note that you
                                    note that you were
                                                  were

  8
  8      including a
         including a comprehensive
                     comprehensive set
                                   set of
                                       of abatement
                                          abatement remedies
                                                    remedies

  9
  9      and that
         and that you "leave the
                  you "leave the task
                                 task of
                                      of defining the
                                         defining the

10
10       specific application
         specific application of
                              of these
                                 these programs for Cuyahoga
                                       programs for Cuyahoga

11
11       and Summit
         and Summit Counties."
                    Counties."            You leave that
                                          You leave that to
                                                         to the
                                                            the
12
12       communities themselves.
         communities themselves.
13
13                           Is that a
                             Is that a fair
                                       fair characterization
                                            characterization of
                                                             of
14
14       what
         what you did?
              you did?

15
15             A.
               A.        Yes, it
                         Yes, it is.
                                 is.
16
16             Q.
               Q.        Okay.
                         Okay.   And if
                                 And if you look at
                                        you look at page
                                                    page 14,
                                                         14, here
                                                             here we
                                                                  we

17
17       see --
         see --
18
18                           MS. GEIST:
                             MS. GEIST:      If
                                             If we could get
                                                we could     to that
                                                         get to that
19
19       page,
         page, John,
               John, please.
                     please.

20
20             Q.
               Q.        -- here
                         -- here we
                                 we see
                                    see your categories of
                                        your categories of remedies
                                                           remedies

21
21       or interventions
         or interventions or
                          or programs that from
                             programs that from your
                                                your

22
22       perspective
         perspective need to be
                     need to    employed to
                             be employed to abate or address
                                            abate or address
23
23       the opioid
         the opioid crisis.
                    crisis.            Is that correct?
                                       Is that correct?
24
24             A.
               A.        Well, it seems
                         Well, it       to me
                                  seems to    that you're
                                           me that you're asking
                                                          asking



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 164 of 439 PageID #: 36650



                                                                 Page 163
                                                                 Page 163

  1
  1      about the
         about the substance
                   substance of
                             of my abatement plan
                                my abatement      for
                                             plan for

  2
  2      Cuyahoga and Summit
         Cuyahoga and Summit Counties,
                             Counties, but
                                       but with that being
                                           with that being

  3
  3      said, yes,
         said,      these were
               yes, these      the categories
                          were the categories that
                                              that I felt
                                                   I felt

  4
  4      were -- this
         were -- this was the way
                      was the     that I
                              way that I proposed to
                                         proposed to

  5
  5      structure the
         structure the abatement
                       abatement plan for those
                                 plan for those communities.
                                                communities

  6
  6            Q.
               Q.        Okay.
                         Okay.   And you,
                                 And      in this
                                     you, in this case,
                                                  case, have
                                                        have a
                                                             a

  7
  7      similar list
         similar list of
                      of categories
                         categories and
                                    and subcategories
                                        subcategories in
                                                      in
  8
  8      terms of
         terms of outlining
                  outlining your
                            your proposed abatement programs
                                 proposed abatement programs

  9
  9      and interventions.
         and interventions.          True?
                                     True?

10
10                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

11
11             A.
               A.        I'm --
                         I'm -- I
                                I have
                                  have a -- I
                                       a -- I provide a list
                                              provide a list --
                                                             -- I
                                                                I

12
12       mean, I
         mean, I provide a structure
                 provide a           for what
                           structure for what I think the
                                              I think the
13
13       community should
         community should consider,
                          consider, and
                                    and so
                                        so the
                                           the way that I
                                               way that I

14
14       have
         have done so, we
              done so,    could review
                       we could review my report, but
                                       my report, but I
                                                      I do
                                                        do

15
15       provide
         provide an overarching framework.
                 an overarching framework.
16
16                           I think without
                             I think         that, you
                                     without that, you know, it
                                                       know, it

17
17       would just be
         would just be kind of mumbo-jumbo,
                       kind of mumbo-jumbo, so
                                            so I
                                               I do provide
                                                 do provide

18
18       a framework,
         a framework, yes.
                      yes.

19
19             Q.
               Q.        Yeah.
                         Yeah.   Well,
                                 Well, why don't you
                                       why don't you put
                                                     put side by
                                                         side by

20
20       side, if
         side, if you
                  you wouldn't
                      wouldn't mind, the report
                               mind, the        in this
                                         report in this case
                                                        case

21
21       and then
         and then the
                  the report in Cuyahoga/Summit
                      report in                 so we
                                Cuyahoga/Summit so    can
                                                   we can

22
22       take a
         take a look
                look at
                     at the
                        the categories.
                            categories.
23
23                           And the
                             And the categories
                                     categories in
                                                in this
                                                   this case are on
                                                        case are on
24
24       page
         page 15 of your
              15 of      expert report.
                    your expert report.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 165 of 439 PageID #: 36651



                                                                 Page 164
                                                                 Page 164

  1
  1            A.
               A.        Okay.
                         Okay.

  2
  2            Q.
               Q.        Do
                         Do you
                            you have those two
                                have those two reports in front
                                               reports in front of
                                                                of
  3
  3      you,
         you, Doctor Alexander?
              Doctor Alexander?

  4
  4            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  5
  5            Q.
               Q.        Okay.
                         Okay.   If you
                                 If     look with
                                    you look      me here
                                             with me here under
                                                          under

  6
  6      Category
         Category 1 in the
                  1 in the report that you've
                           report that you've put in in
                                              put in in this
                                                        this
  7
  7      case, Cabell
         case, Cabell County/Huntington, there's a
                      County/Huntington, there's a section
                                                   section

  8
  8      entitled "Community
         entitled "Community Prevention
                             Prevention and
                                        and Resiliency."
                                            Resiliency."                  Do
                                                                          Do

  9
  9      you see that?
         you see that?
10
10             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

11
11             Q.
               Q.        That's a new
                         That's a     category that
                                  new category that you
                                                    you didn't
                                                        didn't have
                                                               have

12
12       in the
         in the Ohio
                Ohio county
                     county report, true?
                            report, true?

13
13             A.
               A.        Well,
                         Well, I'm
                               I'm not
                                   not sure that I
                                       sure that I didn't
                                                   didn't speak to
                                                          speak to

14
14       it.
         it.    Again, I
                Again,   feel that
                       I feel that we're talking about
                                   we're talking about that
                                                       that
15
15       we're talking about
         we're talking about the
                             the substance
                                 substance of
                                           of my earlier
                                              my earlier

16
16       report,
         report, but
                 but you
                     you know, it's an
                         know, it's an important
                                       important matter to
                                                 matter to

17
17       -- I
         --   mean, the
            I mean, the --
                        -- ultimately,
                           ultimately, communities
                                       communities are --
                                                   are --

18
18       are getting
         are getting the
                     the brunt
                         brunt of
                               of this.
                                  this.
19
19                           So it's true
                             So it's true that
                                          that there's
                                               there's not a
                                                       not a

20
20       specific call-out
         specific call-out for
                           for it
                               it in
                                  in my
                                     my Cuyahoga
                                        Cuyahoga and Summit
                                                 and Summit

21
21       report,
         report, but
                 but I'm not sure
                     I'm not sure that
                                  that it's
                                       it's not,
                                            not,

22
22       nevertheless, featured within
         nevertheless, featured        the report.
                                within the report.

23
23             Q.
               Q.        Similarly, under
                         Similarly, under Category
                                          Category 2,
                                                   2, Treatment, if
                                                      Treatment, if

24
24       you look at
         you look at your
                     your report
                          report here, "Connecting
                                 here, "Connecting



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 166 of 439 PageID #: 36652



                                                                 Page 165
                                                                 Page 165

  1
  1      Individuals to Care,"
         Individuals to        that is
                        Care," that is not an aspect
                                       not an aspect of
                                                     of your
                                                        your

  2
  2      abatement or
         abatement or intervention
                      intervention plans
                                   plans for
                                         for the
                                             the two
                                                 two
  3
  3      counties in
         counties in Ohio.
                     Ohio.       True?
                                 True?

  4
  4                      MR. BURNETT:
                         MR. BURNETT:         Objection.
                                              Objection.

  5
  5                      And again,
                         And again, as
                                    as --
                                       -- as the witness
                                          as the witness has
                                                         has

  6
  6      said himself,
         said          these questions
              himself, these questions go to the
                                       go to the substance
                                                 substance

  7
  7      of his
         of his prior
                prior report.
                      report.         I
                                      I would
                                        would suggest that you
                                              suggest that you

  8
  8      focus on
         focus on his
                  his current report, because
                      current report, because you
                                              you had the
                                                  had the

  9
  9      opportunity to
         opportunity to look
                        look at
                             at his
                                his prior report last
                                    prior report last year.
                                                      year.

10
10                       MS. GEIST:
                         MS. GEIST:        Well,
                                           Well, we
                                                 we didn't
                                                    didn't have this
                                                           have this

11
11       report last year
         report last year when
                          when we asked him
                               we asked him about
                                            about his prior
                                                  his prior

12
12       report last year,
         report last year, so
                           so we're
                              we're doing a comparison
                                    doing a comparison --

13
13                       MR. BURNETT:
                         MR. BURNETT:         But Counsel,
                                              But Counsel, your
                                                           your

14
14       question
         question was asking him
                  was asking     in the
                             him in the content
                                        content of
                                                of his last
                                                   his last

15
15       year's
         year's prior if a
                prior if a certain topic was
                           certain topic     covered.
                                         was covered.                 That
                                                                      That

16
16       would
         would require
               require him to look
                       him to look through
                                   through his prior report
                                           his prior report

17
17       and, you
         and, you know, and disprove
                  know, and disprove a
                                     a negative.
                                       negative.

18
18                       MR. RUBY:
                         MR. RUBY:       Counsel, this is
                                         Counsel, this is Steve
                                                          Steve
19
19       Ruby.
         Ruby.     I
                   I was on the
                     was on the phone
                                phone with
                                      with Judge
                                           Judge Wilkes
                                                 Wilkes when
                                                        when he
                                                             he

20
20       made the
         made the ruling
                  ruling that
                         that we've
                              we've been
                                    been referring to
                                         referring to

21
21       earlier this
         earlier this week, and he
                      week, and he was
                                   was very
                                       very clear that prior
                                            clear that prior

22
22       reports and the
         reports and the like
                         like are
                              are the
                                  the proper subject of
                                      proper subject of
23
23       foundation questions
         foundation questions to
                              to do things exactly
                                 do things exactly like
                                                   like
24
24       this, to
         this, to compare
                  compare the
                          the content
                              content of
                                      of those
                                         those and
                                               and ask
                                                   ask



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 167 of 439 PageID #: 36653



                                                                 Page 166
                                                                 Page 166

  1
  1      questions that are
         questions that are specific
                            specific of
                                     of this
                                        this litigation.
                                             litigation.
  2
  2                      So I'm --
                         So I'm -- I'm entirely comfortable
                                   I'm entirely comfortable
  3
  3      that that's
         that that's the
                     the ruling
                         ruling that
                                that he'd make today.
                                     he'd make today.                  But
                                                                       But

  4
  4      if we
         if we need to call
               need to call him,
                            him, we
                                 we can.
                                    can.

  5
  5                      MR. BURNETT:
                         MR. BURNETT:         No,
                                              No, I don't think
                                                  I don't think we
                                                                we

  6
  6      need to call
         need to call him.
                      him.       I read the
                                 I read the transcript.
                                            transcript.           I
                                                                  I wasn't
                                                                    wasn't

  7
  7      on the
         on the call.
                call.     I read the
                          I read the transcript.
                                     transcript.             I
                                                             I don't
                                                               don't

  8
  8      recall
         recall him making that
                him making that specific
                                specific point that you're
                                         point that you're

  9
  9      saying.
         saying.

10
10                       I
                         I don't disagree that
                           don't disagree that some
                                               some questions
                                                    questions

11
11       to compare
         to         to the
            compare to the current report could
                           current report could be okay, but
                                                be okay, but
12
12       you
         you know, the questions
             know, the questions that
                                 that you're asking,
                                      you're asking,

13
13       Counsel, are --
         Counsel, are -- require
                         require substantive
                                 substantive discussion
                                             discussion of
                                                        of

14
14       the past
         the past report.
                  report.
15
15                       MS. GEIST:
                         MS. GEIST:        So --
                                           So --

16
16                       MR. FARRELL:
                         MR. FARRELL:         This is Paul
                                              This is Paul Farrell.
                                                           Farrell.

17
17       As co-lead
         As         of the
            co-lead of the MDL
                           MDL and
                               and lead
                                   lead trial
                                        trial counsel in
                                              counsel in

18
18       CT-2,
         CT-2, I'm
               I'm recommending,
                   recommending, David, that what
                                 David, that what you do is
                                                  you do is
19
19       you contact Judge
         you contact Judge Wilkes
                           Wilkes and ask him
                                  and ask     to referee
                                          him to         the
                                                 referee the

20
20       next
         next hour or so
              hour or    of this
                      so of this deposition.
                                 deposition.                That
                                                            That way
                                                                 way we
                                                                     we

21
21       can get
         can get some
                 some rulings.
                      rulings.

22
22                       I think it's
                         I think it's probably
                                      probably best - both
                                               best -      from
                                                      both from

23
23       the defense
         the defense standpoint
                     standpoint and the plaintiffs'
                                and the plaintiffs'
24
24       standpoint -
         standpoint - that
                      that we get more
                           we get more substantive
                                       substantive questions
                                                   questions



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 168 of 439 PageID #: 36654



                                                                 Page 167
                                                                 Page 167

  1
  1      and answers
         and answers than
                     than objections
                          objections and
                                     and argument
                                         argument from
                                                  from both
                                                       both
  2
  2      sides, and
         sides, and so
                    so while
                       while I tend to
                             I tend to disagree
                                       disagree with
                                                with

  3
  3      Mr. Ruby,
         Mr. Ruby, but
                   but I'm
                       I'm not interested in
                           not interested in wasting any
                                             wasting any

  4
  4      more time
         more time with this.
                   with this.

  5
  5                       Doctor Alexander is
                          Doctor Alexander is an
                                              an important
                                                 important and
                                                           and
  6
  6      fundamental witness
         fundamental         in this
                     witness in this case,
                                     case, and
                                           and this
                                               this is
                                                    is an
                                                       an
  7
  7      opportunity for
         opportunity for you to discover
                         you to discover what
                                         what he
                                              he has to say,
                                                 has to say,

  8
  8      and it
         and it seems
                seems like
                      like we're
                           we're drifting afield into
                                 drifting afield into
  9
  9      impeachment and
         impeachment and cross
                         cross examination
                               examination as
                                           as if
                                              if this
                                                 this was at
                                                      was at

10
10       trial.
         trial.

11
11                        So
                          So David,
                             David, why
                                    why don't
                                        don't we take a
                                              we take a
12
12       five-minute break.
         five-minute break.        If Ms. Geist
                                   If Ms. Geist will agree, we'll
                                                will agree, we'll

13
13       get special master
         get special master on
                            on the
                               the phone,
                                   phone, and
                                          and he
                                              he can
                                                 can call
                                                     call

14
14       balls and
         balls     strikes.
               and strikes.

15
15                       MS. GEIST:
                         MS. GEIST:        I
                                           I have -- I
                                             have -- I have
                                                       have

16
16       absolutely no
         absolutely no problem
                       problem getting the special
                               getting the special master on
                                                   master on

17
17       the phone.
         the phone.      I reviewed the
                         I reviewed the transcript
                                        transcript myself.
                                                   myself.              I
                                                                        I

18
18       think exploring
         think exploring what is different
                         what is different here in the
                                           here in the
19
19       abatement plan
         abatement      for Cabell
                   plan for Cabell County/Huntington that
                                   County/Huntington that

20
20       was not included
         was not included in
                          in an
                             an abatement plan put
                                abatement plan put in
                                                   in in
                                                      in a
                                                         a
21
21       different jurisdiction, but
         different jurisdiction, but a
                                     a two-counties
                                       two-counties
22
22       jurisdiction last
         jurisdiction last year, is quite
                           year, is       an appropriate
                                    quite an appropriate
23
23       line of
         line of questioning.
                 questioning.

24
24                       And so
                         And so I'm
                                I'm not getting into
                                    not getting into questions
                                                     questions



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 169 of 439 PageID #: 36655



                                                                 Page 168
                                                                 Page 168

  1
  1      that were
         that      asked of
              were asked of Doctor Alexander whatsoever
                            Doctor Alexander            in
                                             whatsoever in

  2
  2      his prior deposition.
         his prior deposition.         I
                                       I have
                                         have -- I
                                                 I have
                                                   have absolutely
                                                        absolutely

  3
  3      complied with
         complied      the direction
                  with the           from Judge
                           direction from Judge Wilkes as to
                                                Wilkes as to
  4
  4      that point.
         that point.

  5
  5                       So these questions
                          So these questions have
                                             have nothing to do
                                                  nothing to do

  6
  6      with
         with questions
              questions he
                        he was asked about
                           was asked about before,
                                           before, and it
                                                   and it

  7
  7      would
         would be impossible, because
               be impossible, because there
                                      there was
                                            was no
                                                no Cabell
                                                   Cabell

  8
  8      County/Huntington
         County/Huntington report
                           report when
                                  when he
                                       he was asked
                                          was asked

  9
  9      questions in the
         questions in the Ohio
                          Ohio case.
                               case.
10
10                        MR. BURNETT:
                          MR. BURNETT:        So Counsel,
                                              So          if you
                                                 Counsel, if you don't
                                                                 don't

11
11       object, I
         object,   suggest we
                 I suggest    do what
                           we do      Mr. Farrell
                                 what Mr.         suggested
                                          Farrell suggested

12
12       and get
         and get the
                 the Court
                     Court on the phone.
                           on the phone.

13
13                        I suppose the
                          I suppose the only
                                        only alternative
                                             alternative would
                                                         would

14
14       be if
         be if we can just
               we can just focus
                           focus on
                                 on his current report,
                                    his current report,

15
15       perhaps that would
         perhaps that       be acceptable
                      would be acceptable to
                                          to everyone.
                                             everyone.
16
16                        MS. GEIST:
                          MS. GEIST:       So
                                           So I
                                              I am trying to
                                                am trying to focus
                                                             focus on
                                                                   on
17
17       his current report,
         his current report, Counsel.
                             Counsel.              That's exactly what
                                                   That's exactly what

18
18       I'm doing.
         I'm doing.      And my
                         And my questions
                                questions are,
                                          are, I think, pretty
                                               I think, pretty
19
19       obviously tied
         obviously tied to
                        to the
                           the current
                               current report.
                                       report.

20
20                        I am asking
                          I am asking Doctor Alexander if
                                      Doctor Alexander if he
                                                          he had
                                                             had

21
21       - as
         - as he testified -
              he testified - put in a
                             put in a comprehensive
                                      comprehensive plan for
                                                    plan for

22
22       abatement last
         abatement last year,
                        year, why
                              why does
                                  does he
                                       he have additional
                                          have additional

23
23       categories for
         categories for abatement
                        abatement here
                                  here a
                                       a year later in
                                         year later in the
                                                       the
24
24       Cabell
         Cabell County/Huntington jurisdiction.
                County/Huntington jurisdiction.



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 170 of 439 PageID #: 36656



                                                                     Page 169
                                                                     Page 169

  1
  1                         MR. BURNETT:
                            MR. BURNETT:       Right, I
                                               Right, I understand
                                                        understand your
                                                                   your

  2
  2      position.
         position.        I'm just
                          I'm just saying
                                   saying that
                                          that the
                                               the only
                                                   only way to
                                                        way to

  3
  3      possibly resolve this
         possibly resolve this without the Court's
                               without the Court's

  4
  4      intervention would
         intervention       be if
                      would be if you -- if,
                                  you -- if, you
                                             you know,
                                                 know, we
                                                       we

  5
  5      set aside
         set aside the
                   the past
                       past report entirely and
                            report entirely     just asked
                                            and just asked
  6
  6      about the
         about the current
                   current report.
                           report.

  7
  7                          If not, I
                             If not,   think there's
                                     I think there's enough
                                                     enough of
                                                            of a
                                                               a

  8
  8      dispute
         dispute here that, as
                 here that, as Mr.
                               Mr. Farrell said, we
                                   Farrell said,    should
                                                 we should

  9
  9      get the Court
         get the       on the
                 Court on the phone.
                              phone.
10
10                          MS. GEIST:
                            MS. GEIST:      Well, first of
                                            Well, first of all, I'm
                                                           all, I'm

11
11       going to ask
         going to ask my questions about
                      my questions about why there were
                                         why there were

12
12       categories of
         categories of programs
                       programs and interventions here
                                and interventions      in
                                                  here in

13
13       this report
         this        that were
              report that were not included in
                               not included in Track
                                               Track 1, in
                                                     1, in

14
14       Cuyahoga/Summit.
         Cuyahoga/Summit.

15
15                           So
                             So we've -- we
                                we've --    can take
                                         we can take down the other
                                                     down the other
16
16       report.
         report.         I've already
                         I've already marked it as
                                      marked it as an exhibit.
                                                   an exhibit.             And
                                                                           And

17
17       if Doctor
         if        Alexander wants
            Doctor Alexander       to just
                             wants to just answer
                                           answer my
                                                  my
18
18       questions and the
         questions and the only
                           only report
                                report we
                                       we have on the
                                          have on the screen
                                                      screen
19
19       in this
         in this report in this
                 report in this case, then I'm
                                case, then     perfectly
                                           I'm perfectly

20
20       fine too.
         fine too.        But I
                          But   am not
                              I am not going to agree
                                       going to agree to
                                                      to not ask
                                                         not ask

21
21       these questions.
         these questions.

22
22                          MR. BURNETT:
                            MR. BURNETT:       Right.
                                               Right.        Okay.
                                                             Okay.   In that
                                                                     In that

23
23       case, I
         case,   think we
               I think    should try
                       we should try to
                                     to get
                                        get the
                                            the Court on the
                                                Court on the
24
24       phone.
         phone.      So as
                     So as Mr.
                           Mr. Farrell suggests, why
                               Farrell suggests, why don't
                                                     don't we
                                                           we go
                                                              go



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 171 of 439 PageID #: 36657



                                                                   Page 170
                                                                   Page 170

  1
  1      off the
         off the record and we
                 record and we can set up.
                               can set up.

  2
  2                          VIDEO OPERATOR:
                             VIDEO OPERATOR:           Time is 1:37,
                                                       Time is 1:37, we
                                                                     we are
                                                                        are

  3
  3      off the
         off the record.
                 record.

  4
  4                          (A recess was
                             (A recess     taken after
                                       was taken after which the
                                                       which the

  5
  5                          proceedings
                             proceedings continued
                                         continued as follows:)
                                                   as follows:)

  6
  6                          VIDEO OPERATOR:
                             VIDEO OPERATOR:           The time is
                                                       The time is 1:55,
                                                                   1:55, we
                                                                         we

  7
  7      are now
         are now back on the
                 back on the record.
                             record.

  8
  8                         MR. BURNETT:
                            MR. BURNETT:          So Doctor
                                                  So        Alexander,
                                                     Doctor Alexander,

  9
  9      while
         while you
               you were off, we
                   were off, we had a discussion
                                had a discussion among
                                                 among

10
10       counsel, and
         counsel, and the
                      the take-away
                          take-away is
                                    is that
                                       that in
                                            in order
                                               order to
                                                     to
11
11       hopefully avoid having
         hopefully avoid        to get
                         having to get Judge
                                       Judge Wilkes on the
                                             Wilkes on the
12
12       phone,
         phone, we
                we will endeavor to
                   will endeavor to keep things moving,
                                    keep things moving, and
                                                        and

13
13       your
         your role in that
              role in that -
                           - to
                             to the
                                the extent
                                    extent you're able -
                                           you're able - is
                                                         is
14
14       to try
         to try and
                and answer
                    answer the
                           the question before you
                               question before you

15
15       succinctly, if
         succinctly, if possible;
                        possible; and if it
                                  and if it requires
                                            requires a
                                                     a

16
16       longer answer,
         longer answer, you
                        you know, answer as
                            know, answer as you see fit,
                                            you see fit, but
                                                         but
17
17       with that recommendation.
         with that recommendation.

18
18                           THE
                             THE DEPONENT:
                                 DEPONENT:          Of course.
                                                    Of course.   Thank
                                                                 Thank you.
                                                                       you.

19
19       Thank
         Thank you.
               you.

20
20                          MS. GEIST:
                            MS. GEIST:         Okay.
                                               Okay.

21
21       BY MS.
         BY MS. GEIST:
                GEIST:

22
22             Q.
               Q.        Okay.
                         Okay.   So Doctor
                                 So        Alexander, do
                                    Doctor Alexander, do you
                                                         you have
                                                             have

23
23       your two reports
         your two reports still
                          still in
                                in front
                                   front of
                                         of you
                                            you --

24
24             A.
               A.        Yes, I
                         Yes,   --
                              I --



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 172 of 439 PageID #: 36658



                                                                 Page 171
                                                                 Page 171

  1
  1            Q.
               Q.        -- Exhibit
                         -- Exhibit 32,
                                    32, which is the
                                        which is the Ohio
                                                     Ohio report,
                                                          report,

  2
  2      and Exhibit
         and Exhibit 4,
                     4, which is your
                        which is your report in this
                                      report in this case?
                                                     case?

  3
  3            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  4
  4            Q.
               Q.        Okay.
                         Okay.   Before we
                                 Before we went off the
                                           went off the record to
                                                        record to

  5
  5      have a discussion,
         have a discussion, I
                            I was asking you
                              was asking     about Category
                                         you about Category

  6
  6      1, Prevention, in
         1, Prevention, in your
                           your report in this
                                report in this case,
                                               case, and
                                                     and I
                                                         I

  7
  7      asked you
         asked     --
               you --

  8
  8                          MS. GEIST:
                             MS. GEIST:      Strike that.
                                             Strike that.
  9
  9            Q.
               Q.        Under
                         Under Category
                               Category 1:
                                        1:        Prevention, 1D,
                                                  Prevention,     it's
                                                              1D, it's

10
10       entitled "Community
         entitled "Community Prevention
                             Prevention and
                                        and Resiliency."
                                            Resiliency."                  Do
                                                                          Do

11
11       you see that?
         you see that?
12
12             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

13
13             Q.
               Q.        And that
                         And that is
                                  is a
                                     a new
                                       new category
                                           category here that you
                                                    here that you

14
14       did not have
         did not      in the
                 have in the Ohio
                             Ohio report; is that
                                  report; is that correct?
                                                  correct?
15
15             A.
               A.        Well, it may
                         Well, it     be --
                                  may be -- yes, it's correct
                                            yes, it's correct that
                                                              that
16
16       it's a
         it's a new category, but
                new category, but I'm
                                  I'm not but it's
                                      not but it's not a new
                                                   not a new

17
17       concept.
         concept.         In other words,
                          In other        my guess
                                   words, my       is that
                                             guess is that in
                                                           in the
                                                              the
18
18       Ohio case,
         Ohio case, I
                    I consider this concept
                      consider this concept because it's an
                                            because it's an
19
19       important general
         important general concept in recovery.
                           concept in recovery.

20
20             Q.
               Q.        Do
                         Do you
                            you know
                                know whether
                                     whether you considered it
                                             you considered it in
                                                               in
21
21       Ohio but
         Ohio but didn't
                  didn't feel
                         feel that
                              that it
                                   it rose to the
                                      rose to the level
                                                  level of
                                                        of

22
22       having its own
         having its own subheader?
                        subheader?
23
23             A.
               A.        Well, apparently I
                         Well, apparently   did not
                                          I did     feel --
                                                not feel --
24
24       apparently I
         apparently I did
                      did not feel that
                          not feel that it
                                        it rose to that
                                           rose to that


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 173 of 439 PageID #: 36659



                                                                 Page 172
                                                                 Page 172

  1
  1      level or
         level    that I
               or that   needed to
                       I needed to call
                                   call it
                                        it out
                                           out to
                                               to the
                                                  the same
                                                      same
  2
  2      degree in the
         degree in the Ohio
                       Ohio report.
                            report.

  3
  3                          But I'm
                             But     reporting that
                                 I'm reporting that solely
                                                    solely based
                                                           based on
                                                                 on
  4
  4      seeing the
         seeing the Ohio
                    Ohio report
                         report and seeing that
                                and seeing that I
                                                I didn't
                                                  didn't do
                                                         do

  5
  5      so.
         SO.


  6
  6            Q.
               Q.        Under
                         Under Category 2, Treatment,
                               Category 2, Treatment, you
                                                      you have
                                                          have a
                                                               a

  7
  7      number of subcategories
         number of subcategories under that category
                                 under that          of
                                            category of

  8
  8      intervention or
         intervention or programming
                         programming that
                                     that you're
                                          you're suggesting.
                                                 suggesting.

  9
  9      Correct?
         Correct?

10
10             A.
               A.        Yes.
                         Yes.

11
11             Q.
               Q.        And your
                         And      first category,
                             your first category, "Connecting
                                                  "Connecting
12
12       Individuals to Care,"
         Individuals to Care," do
                               do you see that?
                                  you see that?
13
13             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

14
14             Q.
               Q.        Is that
                         Is that new to this
                                 new to this report that was
                                             report that     not in
                                                         was not in
15
15       the Ohio
         the Ohio report?
                  report?
16
16             A.
               A.        No, it
                         No, it is
                                is not.
                                   not.     Again, it's
                                            Again, it's a
                                                        a vital concept
                                                          vital concept

17
17       and it's
         and it's one
                  one that's
                      that's reflected in the
                             reflected in the Ohio
                                              Ohio report
                                                   report as
                                                          as

18
18       well.
         well.      Just
                    Just not at the
                         not at the level
                                    level of
                                          of a category itself.
                                             a category itself.
19
19             Q.
               Q.        So it
                         So it --
                               -- it's
                                  it's --
                                       -- you're telling me
                                          you're telling me now it's
                                                            now it's

20
20       a vital
         a vital concept, but it
                 concept, but it didn't
                                 didn't have its own
                                        have its own

21
21       subheader or
         subheader or separate
                      separate discussion in the
                               discussion in the Ohio plan.
                                                 Ohio plan.

22
22       Is that accurate?
         Is that accurate?
23
23             A.
               A.        Again, without
                         Again, without having the Ohio
                                        having the Ohio plan in
                                                        plan in

24
24       front of
         front of me
                  me and
                     and the
                         the opportunity
                             opportunity to
                                         to review it
                                            review it



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 174 of 439 PageID #: 36660



                                                                 Page 173
                                                                 Page 173

  1
  1      carefully, I
         carefully, I cannot answer that
                      cannot answer that question.
                                         question.

  2
  2            Q.
               Q.        You
                         You do
                             do have the Ohio
                                have the Ohio plan in front
                                              plan in front of
                                                            of you,
                                                               you,

  3
  3      Doctor;
         Doctor; we've marked it.
                 we've marked it.             And you're
                                              And        free to
                                                  you're free to --
                                                                 --
  4
  4      that's Exhibit
         that's Exhibit 32.
                        32.

  5
  5            A.
               A.        Okay.
                         Okay.   I
                                 I guess
                                   guess what
                                         what I meant was
                                              I meant     that I
                                                      was that I

  6
  6      haven't asked for
         haven't asked for you to provide
                           you to         me the
                                  provide me the time
                                                 time to
                                                      to
  7
  7      review it.
         review it.         But I
                            But I am confident that
                                  am confident that if
                                                    if we
                                                       we review it
                                                          review it

  8
  8      together, there
         together, there will be many
                         will be many instances
                                      instances where
                                                where I
                                                      I

  9
  9      discuss the importance
         discuss the importance of connecting individuals
                                of connecting individuals to
                                                          to
10
10       care.
         care.

11
11             Q.
               Q.        But it
                         But it didn't
                                didn't rise to its
                                       rise to its own separate
                                                   own separate

12
12       category or
         category or subheading.
                     subheading.             We can agree
                                             We can agree on
                                                          on that,
                                                             that,
13
13       correct?
         correct?

14
14             A.
               A.        Yes, that's
                         Yes, that's --
                                     --
15
15                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

16
16             Q.
               Q.        Did
                         Did you say "Yes"?
                             you say "Yes"?
17
17             A.
               A.        Yes, that's
                         Yes, that's true.
                                     true.
18
18             Q.
               Q.        Now, under
                         Now,       the same
                              under the same Category 2, Treatment,
                                             Category 2, Treatment,

19
19       there is
         there is a
                  a section
                    section here in your
                            here in your Cabell
                                         Cabell County/
                                                County/

20
20       Huntington report
         Huntington report entitled
                           entitled "Workforce
                                    "Workforce Expansion
                                               Expansion and
                                                         and
21
21       Resiliency."
         Resiliency."         Do
                              Do you see that?
                                 you see that?
22
22             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

23
23             Q.
               Q.        And then
                         And then that
                                  that was a new
                                       was a     category of
                                             new category of
24
24       intervention or
         intervention or programs
                         programs here that was
                                  here that was not included
                                                not included



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 175 of 439 PageID #: 36661



                                                                  Page 174
                                                                  Page 174

  1
  1      in the
         in the Ohio
                Ohio report.
                     report.         Is that
                                     Is that true?
                                             true?
  2
  2            A.
               A.        Again, in
                         Again, in each
                                   each of
                                        of these
                                           these instances,
                                                 instances, it
                                                            it is
                                                               is
  3
  3      the case
         the case that
                  that these
                       these were
                             were not called out
                                  not called out as separate
                                                 as separate

  4
  4      categories, but
         categories, but I
                         I wouldn't
                           wouldn't want to suggest
                                    want to         that
                                            suggest that                  --




                                                                           -
                                                                               -
  5
  5      that they're
         that they're not
                      not potentially important concepts
                          potentially important concepts

  6
  6      that are
         that are also
                  also incorporated
                       incorporated into
                                    into the
                                         the earlier
                                             earlier plan.
                                                     plan.

  7
  7            Q.
               Q.        And do
                         And do you
                                you remember if you
                                    remember if     also used
                                                you also used your
                                                              your

  8
  8      redress
         redress models
                 models document in the
                        document in the Ohio
                                        Ohio plan?
                                             plan?

  9
  9            A.
               A.        Well, it wasn't
                         Well, it        -- it's
                                  wasn't -- it's not
                                                 not one
                                                     one document,
                                                         document,

10
10       but I
         but I believe that we
               believe that we did provide for
                               did provide for --
                                               -- again,
                                                  again, it
                                                         it
11
11       would
         would be
               be helpful to have
                  helpful to      the opportunity
                             have the opportunity to
                                                  to review
                                                     review

12
12       the Ohio
         the Ohio plan
                  plan if
                       if we're
                          we're going to focus
                                going to focus on
                                               on it,
                                                  it,
13
13       because it's
         because it's been
                      been a
                           a while.
                             while.

14
14                           But I
                             But   believe that
                                 I believe that I
                                                I did provide some
                                                  did provide some
15
15       similar epidemiologic
         similar epidemiologic estimates
                               estimates of
                                         of populations in
                                            populations in

16
16       that plan.
         that plan.

17
17             Q.
               Q.        And do
                         And do you
                                you recall sitting here
                                    recall sitting      today if
                                                   here today if you
                                                                 you

18
18       provided a separate
         provided a separate estimate
                             estimate of
                                      of the
                                         the population that
                                             population that

19
19       would
         would be able to
               be able to use
                          use workplace -- workforce
                              workplace -- workforce

20
20       expansion and
         expansion and resiliency,
                       resiliency, that
                                   that program,
                                        program, in Ohio?
                                                 in Ohio?

21
21             A.
               A.        I do not
                         I do not recall, but my
                                  recall, but    plan generally
                                              my plan generally is
                                                                is
22
22       structured around
         structured around these
                           these categories.
                                 categories.                 So
                                                             So I -- my
                                                                I -- my
23
23       estimates are
         estimates are conservative
                       conservative in
                                    in many
                                       many ways, and this
                                            ways, and this
24
24       may reflect
         may reflect one
                     one of
                         of them.
                            them.


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 176 of 439 PageID #: 36662



                                                                 Page 175
                                                                 Page 175

  1
  1                          In other words,
                             In other        it may
                                      words, it may have been in
                                                    have been in
  2
  2      Ohio that
         Ohio that my estimates were
                   my estimates      conservative because
                                were conservative because I
                                                          I

  3
  3      didn't incorporate some
         didn't incorporate some of
                                 of these
                                    these additional
                                          additional costs
                                                     costs

  4
  4      that we're
         that       considering --
              we're considering -- considering
                                   considering now.
                                               now.
  5
  5            Q.
               Q.        Now, under
                         Now, under Category
                                    Category 3, Recovery, do
                                             3, Recovery, do you
                                                             you see
                                                                 see

  6
  6      where
         where I am?
               I am?

  7
  7            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  8
  8            Q.
               Q.        There
                         There under 3C, there's
                               under 3C, there's a
                                                 a section entitled
                                                   section entitled

  9
  9      "Vocational Training
         "Vocational          and Job
                     Training and     Placement."
                                  Job Placement."                Now, that
                                                                 Now, that

10
10       is a
         is a new category in
              new category in Cabell
                              Cabell County/Huntington,
                                     County/Huntington,
11
11       correct?
         correct?

12
12                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

13
13             A.
               A.        Again, as
                         Again, as --
                                   -- again,
                                      again, as
                                             as with
                                                with my
                                                     my previous
                                                        previous

14
14       answers on
         answers on this
                    this matter,
                         matter, it
                                 it may
                                    may represent -- it
                                        represent -- it does
                                                        does

15
15       represent a new
         represent a     category, but
                     new category, but I
                                       I don't think it
                                         don't think it
16
16       represents a new
         represents a     concept.
                      new concept.

17
17                           And one
                             And one of
                                     of the
                                        the reasons
                                            reasons that
                                                    that this
                                                         this --
                                                              --
18
18       that there's
         that there's not -- and
                      not -- and there
                                 there are few reasons
                                       are few reasons that
                                                       that
19
19       the categories
         the categories don't exactly align
                        don't exactly align between the last
                                            between the last
20
20       report and this
         report and this report.
                         report.            One of
                                            One of them
                                                   them is
                                                        is that
                                                           that we're
                                                                we're

21
21       a year
         a      or two
           year or two or
                       or three
                          three later;
                                later; and another is
                                       and another is that
                                                      that
22
22       we're in an
         we're in an entirely
                     entirely different
                              different part
                                        part of
                                             of the
                                                the country
                                                    country
23
23       and that
         and that there
                  there are
                        are --
                            -- that
                               that the
                                    the epidemic
                                        epidemic has
                                                 has played
                                                     played

24
24       out differently
         out differently in
                         in different
                            different parts
                                      parts of the country.
                                            of the country.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 177 of 439 PageID #: 36663



                                                                  Page 176
                                                                  Page 176

  1
  1                          So -- so
                             So -- so we
                                      we can explore this
                                         can explore this if
                                                          if it's
                                                             it's
  2
  2      helpful in more
         helpful in more detail,
                         detail, but
                                 but I just want
                                     I just      to help
                                            want to help you
                                                         you

  3
  3      to understand
         to understand why there's not
                       why there's not sort
                                       sort of a one-to-one,
                                            of a one-to-one,

  4
  4      you
         you know,
             know, well,
                   well, you
                         you have
                             have 1, B and
                                  1, B and C
                                           C here;
                                             here; why
                                                   why don't
                                                       don't

  5
  5      you
         you have 1A, B
             have 1A, B and
                        and C there?
                            C there?

  6
  6            Q.
               Q.        Under
                         Under Category
                               Category 3, Recovery, 3D,
                                        3, Recovery,     that's
                                                     3D, that's

  7
  7      "Reengineering the
         "Reengineering the Workplace."
                            Workplace."                 Do
                                                        Do you see that?
                                                           you see that?
  8
  8            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  9
  9            Q.
               Q.        And that
                         And that too
                                  too is
                                      is a separate category
                                         a separate category for
                                                             for
10
10       Cabell
         Cabell County/Huntington.
                County/Huntington.             That
                                               That was
                                                    was not
                                                        not in the Ohio
                                                            in the Ohio

11
11       report, fair?
         report, fair?

12
12                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

13
13             A.
               A.        As a
                         As a category,
                              category, it
                                        it wasn't called out
                                           wasn't called out in
                                                             in the
                                                                the
14
14       Ohio report,
         Ohio report, but the references
                      but the references or
                                         or the
                                            the --
                                                -- the
                                                   the --
                                                       --
15
15       but I'm
         but I'm not suggesting that
                 not suggesting that the
                                     the Ohio
                                         Ohio report
                                              report

16
16       entirely neglects
         entirely neglects or overlooks the
                           or overlooks the importance
                                            importance of
                                                       of
17
17       the workplace,
         the            and I
             workplace, and I would
                              would want to review
                                    want to        the
                                            review the

18
18       report more carefully
         report more carefully with
                               with you in order
                                    you in order to,
                                                 to, you
                                                     you

19
19       know,
         know, reach firmer conclusions
               reach firmer conclusions about
                                        about that.
                                              that.
20
20             Q.
               Q.        Under this same
                         Under this same Category
                                         Category 3, Recovery, 3E
                                                  3, Recovery,    is
                                                               3E is

21
21       "Mental Health
         "Mental Health Counseling and Grief
                        Counseling and       Support."
                                       Grief Support."                  Do
                                                                        Do

22
22       you see where
         you see where I am?
                       I am?

23
23             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

24
24             Q.
               Q.        And that,
                         And that, too,
                                   too, is
                                        is a
                                           a new category here
                                             new category      for
                                                          here for



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 178 of 439 PageID #: 36664



                                                                 Page 177
                                                                 Page 177

  1
  1      Cabell
         Cabell County/Huntington?
                County/Huntington?

  2
  2                          MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

  3
  3            A.
               A.        As with
                         As      the previous
                            with the previous queries, it may
                                              queries, it may

  4
  4      represent a different
         represent a different category,
                               category, but it's not
                                         but it's     a
                                                  not a

  5
  5      concept that's
         concept that's foreign
                        foreign to
                                to any
                                   any abatement
                                       abatement plan,
                                                 plan,

  6
  6      because there's
         because there's --
                         -- because
                            because this
                                    this is
                                         is an important,
                                            an important,

  7
  7      you
         you know, component of
             know, component of abating the epidemic.
                                abating the epidemic.
  8
  8            Q.
               Q.        And then
                         And then finally,
                                  finally, your last category,
                                           your last category, 4,
                                                               4,

  9
  9      here in Cabell
         here in Cabell County/Huntington,
                        County/Huntington, under
                                           under 4D, there's
                                                 4D, there's

10
10       a subcategory,
         a subcategory, "Homeless
                        "Homeless and Housing Insecure
                                  and Housing Insecure

11
11       Individuals."
         Individuals."           Do
                                 Do you see that?
                                    you see that?
12
12             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

13
13             Q.
               Q.        Okay.
                         Okay.   And that
                                 And that is
                                          is also
                                             also a
                                                  a new
                                                    new category that
                                                        category that

14
14       was not in
         was not in the
                    the Ohio
                        Ohio report, correct?
                             report, correct?

15
15                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

16
16             A.
               A.        It may
                         It may be
                                be a
                                   a new
                                     new category,
                                         category, but again, I
                                                   but again, I do
                                                                do

17
17       not believe it's
         not believe it's an
                          an entirely
                             entirely new concept.
                                      new concept.

18
18             Q.
               Q.        Now, you've
                         Now,        said that
                              you've said that to
                                               to me
                                                  me a few times,
                                                     a few times,
19
19       Doctor Alexander.
         Doctor Alexander.          So let
                                    So let me
                                           me ask
                                              ask you
                                                  you a
                                                      a couple
                                                        couple

20
20       questions about that.
         questions about that.            In this report,
                                          In this report, what
                                                          what you
                                                               you did
                                                                   did

21
21       - as
         - as you explained to
              you explained to us earlier -
                               us earlier - is
                                            is you
                                               you have
                                                   have

22
22       proposed certain programs
         proposed certain          or interventions
                          programs or interventions that
                                                    that you
                                                         you

23
23       believe should
         believe should be
                        be put in place
                           put in       in Cabell
                                  place in Cabell County/
                                                  County/

24
24       City of Huntington,
         City of Huntington, correct?
                             correct?



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 179 of 439 PageID #: 36665



                                                                     Page 178
                                                                     Page 178

  1
  1            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  2
  2            Q.
               Q.        And then
                         And then you took steps
                                  you took steps through
                                                 through your
                                                         your

  3
  3      redress
         redress model to provide
                 model to provide population estimates and
                                  population estimates and
  4
  4      also cost
         also cost estimates
                   estimates for
                             for some
                                 some of
                                      of the
                                         the programs or
                                             programs or

  5
  5      interventions that
         interventions that you
                            you are suggesting.
                                are suggesting.                    Correct?
                                                                   Correct?

  6
  6            A.
               A.        Yes.
                         Yes.

  7
  7            Q.
               Q.        Okay.
                         Okay.    And do
                                  And do you
                                         you recall -- for
                                             recall -- for each
                                                           each of
                                                                of
  8
  8      your
         your programs and interventions
              programs and interventions proposed in Ohio,
                                         proposed in Ohio,
  9
  9      do
         do you
            you recall providing a
                recall providing a similar
                                   similar analysis?
                                           analysis?                    You
                                                                        You

10
10       recommended the programs
         recommended the programs and the interventions,
                                  and the interventions, and
                                                         and
11
11       then through
         then through your
                      your redress model, you
                           redress model, you went through
                                              went through

12
12       each category,
         each category, identified
                        identified the
                                   the population and
                                       population and

13
13       provided cost estimates
         provided cost estimates for
                                 for what
                                     what you
                                          you were
                                              were really
                                                   really

14
14       talking about
         talking about in
                       in terms
                          terms of
                                of your abatement plan.
                                   your abatement plan.

15
15                              Fair?
                                Fair?

16
16                              MR. BURNETT:
                                MR. BURNETT:         Objection.
                                                     Objection.

17
17             A.
               A.        I don't believe
                         I don't believe that
                                         that my role was
                                              my role     exactly
                                                      was exactly

18
18       the same
         the same in
                  in the
                     the Ohio
                         Ohio litigation
                              litigation and
                                         and this
                                             this
19
19       litigation.
         litigation.

20
20             Q.
               Q.        Okay.
                         Okay.     Can you
                                   Can you -- can
                                              can you
                                                  you open
                                                      open up the
                                                           up the

21
21       folders or
         folders or the
                    the envelopes
                        envelopes for
                                  for Tabs
                                      Tabs 33
                                           33 and
                                              and 34,
                                                  34,

22
22       please?
         please?

23
23                              MR. BURNETT:
                                MR. BURNETT:         Are we
                                                     Are    setting these
                                                         we setting these
24
24       aside, these
         aside, these documents?
                      documents?



                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 180 of 439 PageID #: 36666



                                                                   Page 179
                                                                   Page 179

  1
  1          ALEXANDER DEPOSITION
             ALEXANDER            EXHIBIT NOS.
                       DEPOSITION EXHIBIT NOS. 33
                                               33 AND
                                                  AND 34
                                                      34

  2
  2                          (G.
                             (G. Caleb
                                 Caleb Alexander, MD, MS,
                                       Alexander, MD, MS,
  3
  3                          Supplemental Expert
                             Supplemental Expert Report
                                                 Report -
                                                        - Update,
                                                          Update,

  4
  4                          April 17,
                             April 17, 2019 (MDL Ohio
                                       2019 (MDL Ohio litigation)
                                                      litigation)
  5
  5                          and
                             and G.
                                 G. Caleb Alexander, MD,
                                    Caleb Alexander, MD, MS,
                                                         MS,
  6
  6                          Supplemental Expert
                             Supplemental Expert Report
                                                 Report Update.
                                                        Update.

  7
  7                          October 8,
                             October 8, 2019
                                        2019 (MDL Ohio litigation)
                                             (MDL Ohio litigation)
  8
  8                          was marked for
                             was marked for identification
                                            identification purposes
                                                           purposes

  9
  9                          as Alexander Deposition
                             as Alexander            Exhibit Nos.
                                          Deposition Exhibit Nos.
10
10                           33 and 34.)
                             33 and 34.)

11
11                           VIDEO
                             VIDEO TECH:
                                   TECH:      My apologies,
                                              My apologies, Melissa.
                                                            Melissa.

12
12       Did
         Did you say Tabs
             you say Tabs 34 and 35?
                          34 and 35?

13
13                          MS. GEIST:
                            MS. GEIST:       33 and 34.
                                             33 and 34.

14
14                           VIDEO
                             VIDEO TECH:
                                   TECH:      Okay.
                                              Okay.       Marking Tabs
                                                          Marking Tabs 33
                                                                       33

15
15       and 34
         and    as Exhibits
             34 as Exhibits 33 and 34.
                            33 and 34.

16
16             A.
               A.        I
                         I have those open.
                           have those open.
17
17             Q.
               Q.        Do
                         Do you
                            you have those, Doctor
                                have those, Doctor Alexander?
                                                   Alexander?

18
18             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
19
19             Q.
               Q.        Okay.
                         Okay.   And do
                                 And do you
                                        you recognize these?
                                            recognize these?         They
                                                                     They

20
20       appear, for
         appear, for the
                     the record,
                         record, to
                                 to be
                                    be supplements to your
                                       supplements to your

21
21       expert report
         expert        in Ohio.
                report in Ohio.            Exhibit 33
                                           Exhibit    is dated
                                                   33 is dated April
                                                               April
22
22       17th,
         17th, 2019; and Exhibit
               2019; and Exhibit 34 is dated
                                 34 is       October 8th,
                                       dated October 8th,

23
23       2019.
         2019.      Do
                    Do you see that?
                       you see that?
24
24             A.
               A.        Yes, ma'am.
                         Yes, ma'am.


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 181 of 439 PageID #: 36667



                                                                   Page 180
                                                                   Page 180

  1
  1            Q.
               Q.        Okay.
                         Okay.    And do
                                  And do you see with
                                         you see with respect to each
                                                      respect to each
  2
  2      of your
         of your 15 categories for
                 15 categories for abatement
                                   abatement plan -- plans
                                             plan -- plans

  3
  3      or interventions,
         or interventions, you
                           you have
                               have here
                                    here as
                                         as part
                                            part of
                                                 of your
                                                    your

  4
  4      redress
         redress model the population
                 model the            estimate and
                           population estimate and the
                                                   the cost
                                                       cost
  5
  5      estimate for
         estimate for each
                      each of
                           of these.
                              these.                  Do
                                                      Do you see that?
                                                         you see that?
  6
  6            A.
               A.        Yes.
                         Yes.    But I
                                 But   believe that
                                     I believe that Professor
                                                    Professor Jeffrey
                                                              Jeffrey

  7
  7      Liebman provided
         Liebman provided what
                          what I call -
                               I call - for
                                        for lack
                                            lack of a better
                                                 of a better
  8
  8      word - micro
         word - micro estimates.
                      estimates.               In other words,
                                               In other        that
                                                        words, that

  9
  9      Professor Liebman
         Professor         took the
                   Liebman took the sorts
                                    sorts of
                                          of population
                                             population

10
10       numbers that we
         numbers that    developed and
                      we developed and then
                                       then --
                                            -- and
                                               and then
                                                   then
11
11       developed economic estimates
         developed economic estimates based
                                      based on that in
                                            on that in a
                                                       a
12
12       manner not
         manner     dissimilar to
                not dissimilar to what
                                  what George Barrett has
                                       George Barrett has

13
13       done.
         done.

14
14                              I
                                I believe
                                  believe what
                                          what we did in
                                               we did in this
                                                         this instance
                                                              instance
15
15       - and
         - and please
               please keep in mind
                      keep in mind it's
                                   it's been
                                        been a
                                             a while since
                                               while since

16
16       I've looked at
         I've looked at these
                        these materials
                              materials -
                                        - is
                                          is that
                                             that we
                                                  we used
                                                     used

17
17       national numbers and
         national numbers and then
                              then scaled
                                   scaled down
                                          down projected
                                               projected
18
18       costs locally
         costs locally based
                       based on
                             on the
                                the relative
                                    relative rates of
                                             rates of

19
19       overdose in
         overdose in Cuyahoga County and
                     Cuyahoga County and Summit
                                         Summit County
                                                County

20
20       relative to national
         relative to          levels.
                     national levels.

21
21                              So the process
                                So the process was
                                               was a bit different,
                                                   a bit different,
22
22       but in
         but in both
                both instances,
                     instances, our effort was
                                our effort     to take
                                           was to take a
                                                       a
23
23       population and derive
         population and        some estimate
                        derive some estimate of
                                             of the
                                                the costs
                                                    costs of
                                                          of
24
24       abatement.
         abatement.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 182 of 439 PageID #: 36668



                                                                 Page 181
                                                                 Page 181

  1
  1            Q.
               Q.        Sure.
                         Sure.   And thank
                                 And thank you for that
                                           you for that explanation.
                                                        explanation.
  2
  2      But you
         But you can see here
                 can see      in the
                         here in the redress
                                     redress model,
                                             model, there
                                                    there is
                                                          is
  3
  3      the an
         the an itemization
                itemization of
                            of the
                               the population
                                   population and there's
                                              and there's

  4
  4      information relating
         information          to costs
                     relating to costs for
                                       for each
                                           each intervention
                                                intervention
  5
  5      or proposed
         or proposed program, and the
                     program, and the categories
                                      categories of
                                                 of

  6
  6      abatement or
         abatement or interventions
                      interventions that
                                    that you're
                                         you're proposing
                                                proposing

  7
  7      here in Cabell
         here in Cabell County/Huntington are not
                        County/Huntington are not reflected
                                                  reflected

  8
  8      in the
         in the Ohio
                Ohio redress
                     redress model,
                             model, meaning there is
                                    meaning there is no
                                                     no

  9
  9      section of
         section of the
                    the redress
                        redress model talking about
                                model talking about the
                                                    the
10
10       population or the
         population or the cost that would
                           cost that       be estimated
                                     would be estimated for
                                                        for
11
11       the following
         the following programs
                       programs and interventions that
                                and interventions that
12
12       you're proposing here.
         you're proposing here.

13
13                           So there's nothing
                             So there's         indicating that
                                        nothing indicating that you
                                                                you

14
14       considered as
         considered as part
                       part of
                            of the
                               the abatement
                                   abatement plan in Ohio
                                             plan in Ohio
15
15       Community Prevention and
         Community Prevention and Resiliency,
                                  Resiliency, Workforce
                                              Workforce

16
16       Expansion and
         Expansion and Resiliency,
                       Resiliency, Vocational
                                   Vocational Training and
                                              Training and

17
17       Job Replacement, Reengineering
         Job Replacement, Reengineering the
                                        the Workforce,
                                            Workforce,

18
18       Mental Health
         Mental Health Counseling
                       Counseling and
                                  and Grief
                                      Grief Support,
                                            Support,

19
19       Homeless and
         Homeless and Housing Insecure Individuals.
                      Housing Insecure Individuals.

20
20                          All those
                            All those categories
                                      categories here
                                                 here which
                                                      which you --
                                                            you --

21
21       as we
         as we went through them,
               went through them, they're
                                  they're not
                                          not highlighted
                                              highlighted as
                                                          as

22
22       subparts of
         subparts of your abatement plan
                     your abatement      in Ohio
                                    plan in Ohio in any way.
                                                 in any way.

23
23       And we
         And    agreed to
             we agreed to that,
                          that, correct?
                                correct?

24
24                          MR. BURNETT:
                            MR. BURNETT:        Counsel,
                                                Counsel, I'm
                                                         I'm going to
                                                             going to



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 183 of 439 PageID #: 36669



                                                                 Page 182
                                                                 Page 182

  1
  1      object.
         object.         You're not
                         You're not asking
                                    asking a
                                           a question.
                                             question.        You just
                                                              You just

  2
  2      spoke your
         spoke      own paragraph
               your own           or two
                        paragraph or two testifying,
                                         testifying,
  3
  3      effectively, number
         effectively,        one.
                      number one.             And number
                                              And        two, the
                                                  number two, the
  4
  4      documents
         documents you're asking him
                   you're asking     to look
                                 him to look at
                                             at is
                                                is not the
                                                   not the

  5
  5      redress
         redress report.
                 report.          One of
                                  One of them
                                         them is
                                              is a supplemental
                                                 a supplemental

  6
  6      expert report
         expert        and another
                report and         is a
                           another is a supplemental
                                        supplemental expert
                                                     expert
  7
  7      report,
         report, so
                 so you
                    you need to clarify
                        need to         the terminology.
                                clarify the terminology.
  8
  8            Q.
               Q.        Let's look
                         Let's look at
                                    at Exhibit
                                       Exhibit 33,
                                               33, because it's
                                                   because it's

  9
  9      important to
         important to be precise here,
                      be precise here, I agree.
                                       I agree.               So Exhibit
                                                              So Exhibit

10
10       33
         33 has a table
            has a table on
                        on it,
                           it, does it not?
                               does it not?

11
11             A.
               A.        Yes, it
                         Yes, it does.
                                 does.

12
12             Q.
               Q.        And it
                         And it says,
                                says, "Table
                                      "Table 1
                                             1 represents
                                               represents changes to
                                                          changes to

13
13       the redress
         the redress models
                     models used to develop
                            used to develop preliminary
                                            preliminary

14
14       estimates of
         estimates of the
                      the national abatement costs
                          national abatement costs to
                                                   to
15
15       address the
         address the opioid
                     opioid epidemic."
                            epidemic."
16
16                           And then
                             And then it
                                      it refers the reader
                                         refers the        to your
                                                    reader to your

17
17       report to address
         report to address the
                           the additional
                               additional details.
                                          details.                So the
                                                                  So the
18
18       redress
         redress categories -- while
                 categories --       the entire
                               while the entire redress
                                                redress

19
19       model is
         model is not
                  not here in Exhibit
                      here in Exhibit 33, each category
                                      33, each category is
                                                        is
20
20       set forth
         set forth here in Table
                   here in Table 1 and then
                                 1 and then again at Table
                                            again at       2
                                                     Table 2

21
21       and it
         and it gets
                gets into
                     into costs.
                          costs.
22
22                           Do
                             Do you
                                you see that?
                                    see that?

23
23             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

24
24             Q.
               Q.        Okay.
                         Okay.   And in
                                 And in Cabell
                                        Cabell County, Ohio {sic},
                                               County, Ohio {sic},


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 184 of 439 PageID #: 36670



                                                                  Page 183
                                                                  Page 183

  1
  1      part of your
         part of your proposed
                      proposed plan for abatement
                               plan for abatement includes
                                                  includes
  2
  2      Community Prevention and
         Community Prevention and Resiliency,
                                  Resiliency, and that is
                                              and that is
  3
  3      not a subcategory
         not a subcategory as part of
                           as part of the
                                      the plan
                                          plan in
                                               in Ohio
                                                  Ohio and
                                                       and
  4
  4      that is
         that is also
                 also not
                      not here in any
                          here in any --
                                      -- either
                                         either of
                                                of the
                                                   the
  5
  5      tables listing
         tables listing the
                        the redress
                            redress categories.
                                    categories.                 Correct?
                                                                Correct?

  6
  6                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  7
  7            A.
               A.        We -- it
                         We -- it --
                                  -- we
                                     we did not --
                                        did not -- I
                                                   I did
                                                     did not call it
                                                         not call it
  8
  8      out separately
         out separately to
                        to the
                           the best
                               best my
                                    my knowledge, and based
                                       knowledge, and based
  9
  9      on our
         on our brief
                brief review, as a
                      review, as a separate
                                   separate category.
                                            category.                 But
                                                                      But

10
10       again, I'm
         again,     not suggesting
                I'm not suggesting that
                                   that it's
                                        it's not
                                             not potentially
                                                 potentially

11
11       important and
         important and that
                       that it's
                            it's not covered elsewhere
                                 not covered elsewhere in
                                                       in my
                                                          my

12
12       Ohio report.
         Ohio report.

13
13                           So
                             So I
                                I really
                                  really want to underscore
                                         want to            that
                                                 underscore that

14
14       just because
         just because something like linking
                      something like linking people to care
                                             people to care

15
15       isn't necessarily
         isn't necessarily called out with
                           called out      a banner
                                      with a banner heading
                                                    heading

16
16       doesn't mean
         doesn't      that it's
                 mean that it's not
                                not reflected in the
                                    reflected in the content
                                                     content

17
17       and the
         and the substance
                 substance of
                           of my
                              my report.
                                 report.

18
18             Q.
               Q.        It's not
                         It's not --
                                  --
19
19             A.
               A.        You
                         You are --
                             are --

20
20             Q.
               Q.        It's not
                         It's not --
                                  -- I'm
                                     I'm sorry.
                                         sorry.          Were
                                                         Were you finished?
                                                              you finished?

21
21             A.
               A.        No, I
                         No, I was
                               was not.
                                   not.

22
22             Q.
               Q.        Please continue.
                         Please continue.
23
23             A.
               A.        You
                         You are correct that
                             are correct that I
                                              I did
                                                did not
                                                    not separately
                                                        separately

24
24       itemize the
         itemize the costs
                     costs for
                           for some
                               some categories in the
                                    categories in the Ohio
                                                      Ohio


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 185 of 439 PageID #: 36671



                                                                 Page 184
                                                                 Page 184

  1
  1      report that I
         report that   do separately
                     I do separately itemize
                                     itemize the
                                             the costs for
                                                 costs for

  2
  2      in Cabell
         in Cabell County and the
                   County and the City of Huntington.
                                  City of Huntington.                 And
                                                                      And

  3
  3      if you'd
         if       like to
            you'd like to discuss that, I'm
                          discuss that, I'm happy to help
                                            happy to help

  4
  4      you
         you understand
             understand why
                        why I did not
                            I did not do
                                      do so in one
                                         so in one instance,
                                                   instance,
  5
  5      but I
         but I did so in
               did so in another.
                         another.
  6
  6            Q.
               Q.        So on
                         So on that
                               that point,
                                    point, you did not
                                           you did     separately
                                                   not separately

  7
  7      categorize and
         categorize and put a cost
                        put a cost to
                                   to Community Prevention
                                      Community Prevention

  8
  8      and Resiliency
         and Resiliency in
                        in Ohio
                           Ohio as
                                as you
                                   you did in West
                                       did in West Virginia,
                                                   Virginia,

  9
  9      Cabell
         Cabell County/Huntington, correct?
                County/Huntington, correct?

10
10                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

11
11             A.
               A.        That's correct.
                         That's correct.     But I'd
                                             But     like to
                                                 I'd like to also just
                                                             also just

12
12       point out, these
         point out, these are
                          are national
                              national estimates,
                                       estimates, okay?
                                                  okay?                  So
                                                                         So

13
13       if you
         if     look at
            you look at page
                        page 3 of --
                             3 of -- I
                                     I believe the Exhibit
                                       believe the Exhibit
14
14       33,
         33, Tab
             Tab 33, if you
                 33, if     look at
                        you look at Table -- yeah,
                                    Table -- yeah, Table
                                                   Table --

15
15       I'm sorry, Table
         I'm sorry,       2.
                    Table 2.         It's being
                                     It's being projected.
                                                projected.

16
16                           So these are
                             So these are --
                                          -- these
                                             these are
                                                   are national
                                                       national

17
17       estimates, and
         estimates, and Professor
                        Professor Liebman,
                                  Liebman, Jeffrey
                                           Jeffrey Liebman,
                                                   Liebman,

18
18       performed an entirely
         performed an entirely different -- produced
                               different -- produced a
                                                     a

19
19       separate report
         separate report and
                         and used
                             used micro estimates, and
                                  micro estimates, and he
                                                       he

20
20       may or
         may or may
                may not
                    not have included community-based
                        have included community-based
21
21       programs.
         programs.

22
22                           But it
                             But it is
                                    is the
                                       the case that in
                                           case that in these
                                                        these
23
23       preliminary estimates of
         preliminary estimates of abatement
                                  abatement costs,
                                            costs,

24
24       nationally that I
         nationally that I produced for Cuyahoga
                           produced for Cuyahoga and Summit
                                                 and Summit



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 186 of 439 PageID #: 36672



                                                                   Page 185
                                                                   Page 185

  1
  1      Counties 18 or
         Counties 18 or 24
                        24 months
                           months ago that I
                                  ago that I did
                                             did not
                                                 not have
                                                     have a
                                                          a

  2
  2      separate call-out
         separate call-out category for community
                           category for community resilience
                                                  resilience

  3
  3      and community
         and community prevention
                       prevention programs.
                                  programs.

  4
  4            Q.
               Q.        And similarly,
                         And similarly, the
                                        the same
                                            same answer
                                                 answer would be for
                                                        would be for
  5
  5      connecting individuals
         connecting individuals to
                                to care.
                                   care.                  That is a
                                                          That is a separate
                                                                    separate
  6
  6      part of your
         part of      abatement plan
                 your abatement plan here in Cabell
                                     here in Cabell County/
                                                    County/

  7
  7      Huntington and
         Huntington and there's
                        there's not a separate
                                not a separate line
                                               line item
                                                    item or
                                                         or
  8
  8      discussion or cost
         discussion or cost estimate
                            estimate relating
                                     relating to
                                              to connecting
                                                 connecting

  9
  9      individuals to
         individuals to care.
                        care.           Would
                                        Would you agree with
                                              you agree      me on
                                                        with me on
10
10       that?
         that?

11
11             A.
               A.        I
                         I would --
                           would --

12
12                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

13
13             A.
               A.        -- although
                         -- although it
                                     it may
                                        may be
                                            be subsumed
                                               subsumed within
                                                        within some
                                                               some

14
14       of these
         of these abatement
                  abatement categories
                            categories in
                                       in the
                                          the Ohio
                                              Ohio report.
                                                   report.

15
15       So for
         So for example,
                example, some
                         some of
                              of the
                                 the linkages
                                     linkages that
                                              that happened
                                                   happened

16
16       in connecting
         in            people to
            connecting people to care
                                 care happened through
                                      happened through

17
17       emergency departments,
         emergency departments, and this report
                                and this        in Ohio
                                         report in Ohio does
                                                        does

18
18       include interventions
         include interventions to
                               to help improve quality
                                  help improve quality of
                                                       of
19
19       care for
         care for people
                  people that
                         that are
                              are seen in emergency
                                  seen in emergency
20
20       departments.
         departments.

21
21                           And --
                             And --
22
22             Q.
               Q.        Sure.
                         Sure.   And so
                                 And so does the report
                                        does the        in Cabell
                                                 report in Cabell

23
23       County/Huntington,
         County/Huntington, right?
                            right?

24
24                           MR. BURNETT:
                             MR. BURNETT:       Hold on, Counsel.
                                                Hold on, Counsel.      He
                                                                       He



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 187 of 439 PageID #: 36673



                                                                 Page 186
                                                                 Page 186

  1
  1      wasn't finished.
         wasn't finished.         You interrupted him
                                  You interrupted     again.
                                                  him again.

  2
  2            A.
               A.        Well,
                         Well, my
                               my point is that
                                  point is that I
                                                I could
                                                  could give other
                                                        give other

  3
  3      examples of
         examples of where
                     where some
                           some of the concepts
                                of the          that are
                                       concepts that are
  4
  4      called out
         called out and
                    and elevated
                        elevated to
                                 to the
                                    the level
                                        level of
                                              of a
                                                 a subheader
                                                   subheader

  5
  5      in West
         in West Virginia may --
                 Virginia may -- are
                                 are nevertheless
                                     nevertheless present
                                                  present

  6
  6      and embedded
         and embedded in
                      in different
                         different abatement
                                   abatement categories
                                             categories in
                                                        in
  7
  7      Ohio.
         Ohio.

  8
  8                          And so
                             And so while it may
                                    while it may be
                                                 be that
                                                    that they're
                                                         they're
  9
  9      not elevated and
         not elevated     called out
                      and called out at
                                     at the
                                        the --
                                            -- at
                                               at the
                                                  the level
                                                      level
10
10       of a
         of a header, they are,
              header, they are, nevertheless,
                                nevertheless, may be
                                              may be

11
11       subsumed within
         subsumed        some of
                  within some of these
                                 these 15 categories that
                                       15 categories that
12
12       we're looking at
         we're looking at in
                          in Table 2.
                             Table 2.

13
13             Q.
               Q.        There's also not
                         There's also     a separate
                                      not a separate cost estimate
                                                     cost estimate

14
14       for Community
         for Community Prevention
                       Prevention and Resiliency in
                                  and Resiliency    Ohio as
                                                 in Ohio as
15
15       there is
         there is in
                  in Cabell
                     Cabell County/Huntington, true?
                            County/Huntington, true?

16
16                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

17
17             A.
               A.        I believe that's
                         I believe that's the
                                          the case.
                                              case.

18
18             Q.
               Q.        I'm sorry,
                         I'm sorry, Doctor Alexander?
                                    Doctor Alexander?

19
19             A.
               A.        I believe that's
                         I believe that's true.
                                          true.
20
20             Q.
               Q.        And same
                         And      thing for
                             same thing for Connecting
                                            Connecting Individuals
                                                       Individuals

21
21       to Care?
         to Care?         That's a separate
                          That's a separate header
                                            header and a separate
                                                   and a separate
22
22       cost estimate
         cost estimate for
                       for Cabell
                           Cabell County/Huntington and that
                                  County/Huntington and that
23
23       is not
         is     the case
            not the case for
                         for your Ohio report,
                             your Ohio         correct?
                                       report, correct?

24
24                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 188 of 439 PageID #: 36674



                                                                   Page 187
                                                                   Page 187

  1
  1            A.
               A.        Yes, it's
                         Yes, it's not
                                   not a
                                       a separate
                                         separate header,
                                                  header, but these
                                                          but these

  2
  2      reports are not
         reports are not -- they're
                            they're not identical reports.
                                    not identical reports.

  3
  3      I mean, they're
         I mean, they're two
                         two different
                             different communities
                                       communities and the
                                                   and the

  4
  4      reports take place
         reports take       at two
                      place at two different
                                   different points in time,
                                             points in time,
  5
  5      and whether
         and         or not
             whether or     something is
                        not something is a
                                         a header or not
                                           header or not

  6
  6      doesn't mean
         doesn't      that it's
                 mean that it's not
                                not considered or
                                    considered or

  7
  7      incorporated into
         incorporated into the
                           the --
                               -- the
                                  the concepts
                                      concepts and
                                               and the
                                                   the plan
                                                       plan

  8
  8      as I
         as I have
              have put forth.
                   put forth.

  9
  9                          So it's hard
                             So it's      to talk
                                     hard to talk about
                                                  about an
                                                        an

10
10       abstract, but
         abstract, but I
                       I hope that that
                         hope that that point
                                        point is
                                              is clear.
                                                 clear.

11
11             Q.
               Q.        Connecting Individuals
                         Connecting             to Care
                                    Individuals to      is on
                                                   Care is on a
                                                              a
12
12       separate cost
         separate cost item
                       item in
                            in Ohio,
                               Ohio, as
                                     as it
                                        it is
                                           is here in Cabell
                                              here in Cabell
13
13       County/Huntington, correct?
         County/Huntington, correct?

14
14                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

15
15             A.
               A.        Correct.
                         Correct.   It's
                                    It's not a separate
                                         not a          line item,
                                               separate line item,
16
16       but it
         but it may
                may be
                    be subsumed
                       subsumed in
                                in some
                                   some of
                                        of these
                                           these other
                                                 other

17
17       categories.
         categories.

18
18             Q.
               Q.        Workforce Expansion and
                         Workforce Expansion and Resiliency,
                                                 Resiliency, again,
                                                             again,
19
19       that is
         that is not a separate
                 not a separate cost estimate in
                                cost estimate in Ohio as it
                                                 Ohio as it
20
20       is here
         is      in Cabell
            here in Cabell County/Huntington.
                           County/Huntington.                  True?
                                                               True?

21
21                           MR. BURNETT:
                             MR. BURNETT:        Objection.
                                                 Objection.

22
22             A.
               A.        Again, it
                         Again, it hasn't been broken
                                   hasn't been broken out
                                                      out as a
                                                          as a

23
23       separate category,
         separate category, but
                            but it
                                it may
                                   may be subsumed to
                                       be subsumed to some
                                                      some
24
24       degree in some
         degree in some of
                        of these
                           these categories
                                 categories that
                                            that are
                                                 are



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 189 of 439 PageID #: 36675



                                                                 Page 188
                                                                 Page 188

  1
  1      depicted.
         depicted.

  2
  2            Q.
               Q.        Same question
                         Same question with respect to
                                       with respect to Vocational
                                                       Vocational

  3
  3      Training and Job
         Training and     Placement.
                      Job Placement.               That is not
                                                   That is     a separate
                                                           not a separate
  4
  4      cost estimate
         cost estimate here in Cabell
                       here in Cabell County/Huntington --
                                      County/Huntington --

  5
  5                          MS. GEIST:
                             MS. GEIST:     I'm sorry, strike
                                            I'm sorry, strike that.
                                                              that.
  6
  6            Q.
               Q.        Same question
                         Same question with respect to
                                       with respect to Vocational
                                                       Vocational

  7
  7      Training and Job
         Training and     Placement.
                      Job Placement.               That is not
                                                   That is     a separate
                                                           not a separate
  8
  8      cost estimate
         cost estimate in
                       in the
                          the Ohio
                              Ohio report,
                                   report, but
                                           but it
                                               it is
                                                  is a
                                                     a

  9
  9      separate cost
         separate cost estimate
                       estimate in
                                in Cabell County/Ohio, true?
                                   Cabell County/Ohio, true?
10
10                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

11
11             A.
               A.        Yes, it
                         Yes, it may
                                 may be
                                     be subsumed
                                        subsumed within
                                                 within some of the
                                                        some of the
12
12       other categories
         other            and interventions
               categories and interventions in
                                            in the
                                               the Ohio
                                                   Ohio

13
13       setting, but
         setting, but it
                      it was
                         was not called out
                             not called out as a separate
                                            as a separate

14
14       line item.
         line item.
15
15             Q.
               Q.        Same question
                         Same question with respect to
                                       with respect to Reengineering
                                                       Reengineering
16
16       the Workplace.
         the Workplace.         Reengineering the
                                Reengineering the Workplace is a
                                                  Workplace is a

17
17       separate cost
         separate cost estimate
                       estimate here in Cabell
                                here in Cabell County/
                                               County/

18
18       Huntington and
         Huntington and was
                        was not
                            not a
                                a separate cost estimate
                                  separate cost estimate in
                                                         in
19
19       your Ohio abatement
         your Ohio abatement report.
                             report.               True?
                                                   True?

20
20                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

21
21             A.
               A.        Again, it
                         Again, it may
                                   may be subsumed to
                                       be subsumed to some
                                                      some degree
                                                           degree in
                                                                  in
22
22       some of
         some of the
                 the other
                     other categories,
                           categories, but
                                       but you're correct
                                           you're correct

23
23       that it's
         that it's not a separate
                   not a separate called-out category.
                                  called-out category.

24
24             Q.
               Q.        Same question
                         Same question with respect to
                                       with respect to Mental
                                                       Mental Health
                                                              Health


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 190 of 439 PageID #: 36676



                                                                 Page 189
                                                                 Page 189

  1
  1      Counseling and Grief
         Counseling and       Support.
                        Grief Support.                Again, that
                                                      Again, that is
                                                                  is a
                                                                     a
  2
  2      separate subheader
         separate subheader in
                            in your abatement plan
                               your abatement plan here in
                                                   here in

  3
  3      Cabell
         Cabell County/Huntington; it is
                County/Huntington; it is a separate cost
                                         a separate cost
  4
  4      estimate, a
         estimate, a separate
                     separate line
                              line item,
                                   item, and
                                         and that
                                             that was not
                                                  was not

  5
  5      included in
         included in your Ohio report?
                     your Ohio report?

  6
  6                          There's no separate
                             There's no separate cost
                                                 cost estimate
                                                      estimate for
                                                               for
  7
  7      Mental Health
         Mental Health Counseling
                       Counseling and
                                  and Grief
                                      Grief Support.
                                            Support.

  8
  8      Correct?
         Correct?

  9
  9                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

10
10             A.
               A.        I mean, the
                         I mean, the reports
                                     reports are
                                             are not
                                                 not identical,
                                                     identical, and
                                                                and
11
11       there are
         there     concepts that
               are concepts that --
                                 -- there
                                    there are
                                          are many, many
                                              many, many

12
12       shared elements
         shared elements and
                         and shared
                             shared concepts,
                                    concepts, and it's also
                                              and it's also
13
13       worth
         worth noting that my
               noting that my understanding from looking
                              understanding from looking at
                                                         at
14
14       the economic
         the economic estimates
                      estimates -
                                - although
                                  although it's
                                           it's not
                                                not what
                                                    what I
                                                         I

15
15       focused on
         focused on -
                    - is
                      is that
                         that the
                              the vast
                                  vast majority of costs
                                       majority of       are
                                                   costs are

16
16       treatment, and
         treatment, and that's
                        that's sort
                               sort of
                                    of staring -- staring
                                       staring -- staring us
                                                          us

17
17       right -- you
         right -- you know, front and
                      know, front     center.
                                  and center.

18
18                           But --
                             But -- but the reports
                                    but the reports are
                                                    are not -- so
                                                        not -- so I
                                                                  I

19
19       guess
         guess my point is
               my point is that
                           that the
                                the underlying concepts,
                                    underlying concepts,

20
20       that there's
         that there's a lot that's
                      a lot that's shared,
                                   shared, but
                                           but the
                                               the --
                                                   -- the
                                                      the
21
21       called-out categories
         called-out categories are
                               are not
                                   not identical
                                       identical between the
                                                 between the

22
22       reports.
         reports.

23
23             Q.
               Q.        So the
                         So the answer
                                answer to
                                       to my
                                          my question is that
                                             question is that I am
                                                              I am

24
24       correct, there
         correct, there is
                        is not a separate
                           not a separate cost
                                          cost estimate
                                               estimate or
                                                        or



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 191 of 439 PageID #: 36677



                                                                 Page 190
                                                                 Page 190

  1
  1      line item
         line item for
                   for Mental
                       Mental Health
                              Health Counseling
                                     Counseling and
                                                and Grief
                                                    Grief

  2
  2      Support in
         Support in the
                    the Ohio
                        Ohio report like there
                             report like there is
                                               is here in
                                                  here in

  3
  3      Cabell
         Cabell County/Huntington.
                County/Huntington.             Am I
                                               Am I correct
                                                    correct about that?
                                                            about that?

  4
  4                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  5
  5            A.
               A.        It is
                         It is -- it
                                  it is
                                     is true
                                        true that
                                             that there's
                                                  there's not a
                                                          not a

  6
  6      separate line
         separate line item.
                       item.         But some
                                     But      of those
                                         some of those services
                                                       services and
                                                                and
  7
  7      some of
         some of those
                 those costs
                       costs may be subsumed
                             may be subsumed in
                                             in other
                                                other
  8
  8      categories that
         categories that are
                         are represented in Table
                             represented in       2 that's
                                            Table 2 that's
  9
  9      depicted on the
         depicted on the left
                         left of
                              of the
                                 the screen
                                     screen currently.
                                            currently.

10
10             Q.
               Q.        Same question
                         Same question with respect to
                                       with respect to Homeless and
                                                       Homeless and

11
11       Housing Insecure
         Housing Insecure Individuals.
                          Individuals.                That is a
                                                      That is a separate
                                                                separate
12
12       component of
         component of the
                      the abatement
                          abatement plan
                                    plan here for Cabell
                                         here for Cabell

13
13       County/Huntington; it has
         County/Huntington; it     a separate
                               has a separate cost estimate
                                              cost estimate

14
14       associated with
         associated      that.
                    with that.

15
15                           And that
                             And that is
                                      is not a separate
                                         not a separate part of the
                                                        part of the
16
16       plan and does
         plan and does not
                       not have
                           have a
                                a separate
                                  separate dollar figure or
                                           dollar figure or
17
17       cost estimate
         cost estimate associated
                       associated with it in
                                  with it in Ohio.
                                             Ohio.                True?
                                                                  True?

18
18                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

19
19             A.
               A.        I mean, this
                         I mean, this is
                                      is an important matter,
                                         an important matter, as
                                                              as
20
20       many of
         many of the
                 the others
                     others are
                            are that
                                that we've
                                     we've discussed,
                                           discussed, when
                                                      when

21
21       thinking about
         thinking about abatement.
                        abatement.             I
                                               I haven't
                                                 haven't had the chance
                                                         had the chance
22
22       to review
         to review my Ohio report
                   my Ohio        in detail
                           report in detail in
                                            in preparation
                                               preparation
23
23       for this
         for this deposition.
                  deposition.          I
                                       I wasn't anticipating that
                                         wasn't anticipating that we
                                                                  we

24
24       would
         would be examining it
               be examining it in
                               in --
                                  -- in
                                     in this
                                        this level
                                             level of
                                                   of


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 192 of 439 PageID #: 36678



                                                                 Page 191
                                                                 Page 191

  1
  1      detail.
         detail.

  2
  2                         But I
                            But I would
                                  would be surprised if
                                        be surprised if there's
                                                        there's
  3
  3      not a consideration
         not a consideration within the report
                             within the        of
                                        report of

  4
  4      homelessness
         homelessness and
                      and housing insecurity and
                          housing insecurity and the
                                                 the
  5
  5      important role
         important      that that
                   role that that plays for some
                                  plays for      individuals
                                            some individuals

  6
  6      with opioid use
         with opioid     disorder in
                     use disorder in preventing
                                     preventing their
                                                their --
                                                      --
  7
  7      their treatment
         their treatment and
                         and recovery.
                             recovery.

  8
  8            Q.
               Q.        Would
                         Would you agree with
                               you agree with me that there
                                              me that there is
                                                            is not a
                                                               not a

  9
  9      separate cost
         separate cost estimate
                       estimate or line item
                                or line item in
                                             in your
                                                your

10
10       abatement plan
         abatement      for Ohio
                   plan for Ohio for
                                 for Homeless
                                     Homeless and Housing
                                              and Housing

11
11       Insecure Individuals as
         Insecure Individuals as there
                                 there is
                                       is here in Cabell
                                          here in Cabell

12
12       County/Huntington?
         County/Huntington?

13
13                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

14
14             A.
               A.        I'm just
                         I'm just looking
                                  looking at
                                          at Exhibit
                                             Exhibit --
                                                     -- Tab
                                                        Tab 4,
                                                            4, and
                                                               and

15
15       I'd just like
         I'd just like to
                       to see,
                          see, again,
                               again, the
                                      the --
                                          -- the
                                             the categories.
                                                 categories.

16
16                           So
                             So yes, Housing and
                                yes, Housing and Homeless
                                                 Homeless
17
17       Insecurity as a
         Insecurity as a concept
                         concept is
                                 is an
                                    an important
                                       important one, and my
                                                 one, and my

18
18       guess is that
         guess is that it
                       it is
                          is included
                             included or
                                      or noted in my
                                         noted in my Ohio
                                                     Ohio
19
19       report but may
         report but may not be called
                        not be called out
                                      out -
                                          - or is not
                                            or is     called
                                                  not called

20
20       out -
         out - as a separate
               as a separate line
                             line item.
                                  item.
21
21             Q.
               Q.        Now, Doctor
                         Now,        Alexander, in
                              Doctor Alexander, in the
                                                   the Cabell
                                                       Cabell

22
22       County/Huntington
         County/Huntington abatement plan that
                           abatement plan that you
                                               you have
                                                   have

23
23       suggested for
         suggested for the
                       the county
                           county and the city
                                  and the city within the
                                               within the

24
24       county, your
         county,      abatement plan
                 your abatement      stretches through
                                plan stretches through 15
                                                       15



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 193 of 439 PageID #: 36679



                                                                 Page 192
                                                                 Page 192

  1
  1      years.
         years.      Is that accurate?
                     Is that accurate?
  2
  2            A.
               A.        Yes, it
                         Yes, it is.
                                 is.
  3
  3            Q.
               Q.        And I
                         And I believe
                               believe you state in
                                       you state in your
                                                    your report that
                                                         report that

  4
  4      some abatement
         some abatement approaches
                        approaches may
                                   may be framed in
                                       be framed    the
                                                 in the

  5
  5      context of
         context of looking
                    looking forward
                            forward 10
                                    10 or 15 years,
                                       or 15        and you
                                             years, and you

  6
  6      are opining
         are opining that
                     that your
                          your plan should extend
                               plan should extend out
                                                  out all
                                                      all
  7
  7      the way
         the     to 15
             way to 15 years, the high
                       years, the      end of
                                  high end of that
                                              that estimate.
                                                   estimate.
  8
  8      Is that correct?
         Is that correct?

  9
  9            A.
               A.        I do propose
                         I do propose a
                                      a 15-year
                                        15-year plan, but I
                                                plan, but   -- there
                                                          I -- there
10
10       are --
         are -- the
                the legacy
                    legacy of
                           of the
                              the opioid
                                  opioid epidemic
                                         epidemic is
                                                  is going
                                                     going

11
11       to be
         to be with Cabell County
               with Cabell County and the City
                                  and the City of
                                               of Huntington
                                                  Huntington
12
12       far longer
         far longer than
                    than that.
                         that.
13
13             Q.
               Q.        You
                         You proposed that the
                             proposed that the abatement
                                               abatement plan to be
                                                         plan to be

14
14       put forward in
         put forward in Ohio,
                        Ohio, if
                              if that
                                 that were to be
                                      were to be ordered,
                                                 ordered,

15
15       would only go
         would only go out
                       out ten
                           ten years.
                               years.               So five years
                                                    So five       less
                                                            years less

16
16       than what
         than what you're
                   you're proposing
                          proposing here in Cabell
                                    here in Cabell

17
17       County/Huntington.
         County/Huntington.            Is that correct?
                                       Is that correct?
18
18             A.
               A.        I
                         I would
                           would have to --
                                 have to -- I
                                            I mean, the --
                                              mean, the -- the
                                                           the
19
19       materials that
         materials that I'm seeing in
                        I'm seeing in front
                                      front of me say
                                            of me say "10
                                                      "10
20
20       years,"
         years," but
                 but I
                     I would
                       would want to review
                             want to review the
                                            the report
                                                report more
                                                       more

21
21       carefully to
         carefully to be sure if
                      be sure if there
                                 there was any consideration
                                       was any consideration
22
22       of 15
         of 15 versus
               versus 10
                      10 years.
                         years.

23
23             Q.
               Q.        Well,
                         Well, you
                               you have
                                   have your
                                        your report from Ohio
                                             report from Ohio in
                                                              in
24
24       front of
         front of you, and again,
                  you, and again, I'm mindful of
                                  I'm mindful of the
                                                 the ruling.
                                                     ruling.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 194 of 439 PageID #: 36680



                                                                      Page 193
                                                                      Page 193

  1
  1      I'm not asking
         I'm not asking you substantive questions
                        you substantive questions about
                                                  about it,
                                                        it,
  2
  2      but I
         but I am asking you
               am asking     to confirm
                         you to         for us
                                confirm for    today that
                                            us today that
  3
  3      your
         your proposed abatement plan
              proposed abatement      in Ohio
                                 plan in Ohio is
                                              is for
                                                 for
  4
  4      interventions and
         interventions and programs that would
                           programs that       occur or
                                         would occur or be
                                                        be

  5
  5      implemented over
         implemented over a
                          a 10-year-period.
                            10-year-period.                     And of
                                                                And    course,
                                                                    of course,

  6
  6      there's a
         there's   cost associated
                 a cost associated with that, correct?
                                   with that, correct?

  7
  7            A.
               A.        Yes.
                         Yes.

  8
  8            Q.
               Q.        Okay.
                         Okay.    And here,
                                  And       in Cabell
                                      here, in Cabell County/
                                                      County/

  9
  9      Huntington, you
         Huntington,     are suggest
                     you are suggest that
                                     that the
                                          the abatement
                                              abatement plan
                                                        plan

10
10       that you
         that     are proposing
              you are proposing be implemented here
                                be implemented      stretch
                                               here stretch

11
11       out an
         out an additional
                additional five
                           five years.
                                years.                   Not
                                                         Not 10
                                                             10 years, but
                                                                years, but

12
12       15.
         15.    Is that correct?
                Is that correct?

13
13                              MR. BURNETT:
                                MR. BURNETT:      Hold on, Counsel.
                                                  Hold on, Counsel.      Your
                                                                         Your

14
14       prior
         prior question
               question was two questions
                        was two           in one
                                questions in one and it's
                                                 and it's

15
15       not clear which
         not clear       question the
                   which question the witness
                                      witness was answering.
                                              was answering.

16
16                              MS. GEIST:
                                MS. GEIST:     Do
                                               Do you
                                                  you have
                                                      have an
                                                           an objection
                                                              objection

17
17       to form?
         to form?
18
18                              MR. BURNETT:
                                MR. BURNETT:      I
                                                  I do.
                                                    do.

19
19             Q.
               Q.        Can
                         Can you answer my
                             you answer my question,
                                           question, Doctor
                                                     Doctor

20
20       Alexander?
         Alexander?

21
21             A.
               A.        What specifically was
                         What specifically     the question?
                                           was the question?

22
22             Q.
               Q.        All right.
                         All right.     Here's the
                                        Here's the question
                                                   question really
                                                            really

23
23       simple:
         simple:         When
                         When you
                              you did
                                  did your Ohio report,
                                      your Ohio report, you
                                                        you put in
                                                            put in

24
24       an abatement
         an abatement report, correct?
                      report, correct?



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 195 of 439 PageID #: 36681



                                                                 Page 194
                                                                 Page 194

  1
  1            A.
               A.        Yes.
                         Yes.

  2
  2            Q.
               Q.        You
                         You suggested
                             suggested programs and interventions
                                       programs and interventions
  3
  3      for certain
         for certain categories
                     categories and for certain
                                and for certain population,
                                                population,

  4
  4      true?
         true?

  5
  5            A.
               A.        Yes.
                         Yes.

  6
  6            Q.
               Q.        And you
                         And you put cost estimates
                                 put cost estimates or
                                                    or dollar
                                                       dollar

  7
  7      figures associated
         figures associated with the implementation
                            with the implementation of
                                                    of those
                                                       those
  8
  8      programs.
         programs.         Correct?
                           Correct?

  9
  9            A.
               A.        Yes.
                         Yes.

10
10             Q.
               Q.        Okay.
                         Okay.    And your
                                  And your plan
                                           plan called for those
                                                called for those
11
11       programs to go,
         programs to     be implemented
                     go, be implemented for
                                        for 10
                                            10 years.
                                               years.                 True?
                                                                      True?

12
12             A.
               A.        Well, the documents
                         Well, the documents in
                                             in front
                                                front of
                                                      of me
                                                         me -
                                                            - which
                                                              which

13
13       represent two addendum
         represent two addendum to
                                to probably
                                   probably a
                                            a 100-page
                                              100-page

14
14       report - both
         report - both suggest
                       suggest economic
                               economic estimates
                                        estimates of
                                                  of 10
                                                     10

15
15       years, but I
         years, but I guess
                      guess I
                            I would like to
                              would like to see the report
                                            see the report

16
16       if we're
         if       dis --
            we're dis -- if
                         if we are exploring
                            we are exploring how
                                             how I
                                                 I reasoned
                                                   reasoned

17
17       through the
         through the length
                     length of
                            of abatement.
                               abatement.
18
18                              And my
                                And my guess is there
                                       guess is there is
                                                      is commentary
                                                         commentary
19
19       within the report
         within the report putting some context
                           putting some context and
                                                and meat
                                                    meat on
                                                         on
20
20       the bone
         the bone around
                  around that
                         that specific
                              specific target
                                       target of
                                              of 10
                                                 10 years.
                                                    years.

21
21       So I
         So   just have
            I just      a little
                   have a little bit
                                 bit of
                                     of concern
                                        concern about
                                                about
22
22       oversimplifying, you
         oversimplifying, you know,
                              know, my opinions in
                                    my opinions in the
                                                   the last
                                                       last
23
23       case regarding
         case regarding how long I
                        how long   think abatement
                                 I think abatement will take
                                                   will take

24
24       or how
         or     long an
            how long an abatement
                        abatement plan is necessary
                                  plan is necessary for.
                                                    for.


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 196 of 439 PageID #: 36682



                                                                 Page 195
                                                                 Page 195

  1
  1            Q.
               Q.        So looking
                         So looking here at these
                                    here at these documents
                                                  documents we
                                                            we have
                                                               have

  2
  2      on the
         on the screen,
                screen, these
                        these are
                              are supplements to your
                                  supplements to      Ohio
                                                 your Ohio

  3
  3      report, Exhibits 33
         report, Exhibits    and 34.
                          33 and 34.                  Correct?
                                                      Correct?

  4
  4            A.
               A.        Yes.
                         Yes.

  5
  5            Q.
               Q.        And they
                         And they talk
                                  talk about a 10-year
                                       about a 10-year cost.
                                                       cost.            You
                                                                        You

  6
  6      see that
         see that on
                  on both
                     both of
                          of these
                             these pages
                                   pages that
                                         that we're looking
                                              we're looking

  7
  7      at together?
         at together?
  8
  8            A.
               A.        Yes, I
                         Yes,   do.
                              I do.

  9
  9            Q.
               Q.        Okay.
                         Okay.    But you
                                  But you want to take
                                          want to take a look at
                                                       a look at your
                                                                 your

10
10       report and see
         report and see whether
                        whether you talked about
                                you talked about a
                                                 a different
                                                   different

11
11       time frame
         time frame for
                    for your abatement plan
                        your abatement      in Ohio?
                                       plan in Ohio?
12
12                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

13
13             A.
               A.        No, I
                         No, I would like to
                               would like to see
                                             see --
                                                 -- if
                                                    if it's
                                                       it's
14
14       important --
         important -- if
                      if this
                         this matter
                              matter is
                                     is important,
                                        important, I
                                                   I would
                                                     would

15
15       like to
         like to see my Ohio
                 see my Ohio report
                             report so that I
                                    so that I can
                                              can review the
                                                  review the

16
16       section of
         section of the
                    the report
                        report where
                               where I
                                     I discussed
                                       discussed how long I
                                                 how long I

17
17       think abatement
         think abatement will be required
                         will be          for.
                                 required for.

18
18                           Because my
                             Because my --
                                        -- because there's --
                                           because there's --
19
19       there's nuance
         there's        there, and
                 nuance there, and I just would
                                   I just       like to
                                          would like to see
                                                        see

20
20       my words
         my       if we're
            words if       -- if
                     we're -- if we're focusing on
                                 we're focusing on what
                                                   what my
                                                        my

21
21       words
         words were at one
               were at one point in time,
                           point in time, I'd
                                          I'd like
                                              like to
                                                   to see
                                                      see
22
22       those words.
         those words.

23
23             Q.
               Q.        So sure,
                         So sure, and
                                  and I'm
                                      I'm happy to have
                                          happy to have you
                                                        you do that.
                                                            do that.

24
24       We
         We marked
            marked your Ohio report
                   your Ohio        as Exhibit
                             report as Exhibit 32.
                                               32.                The
                                                                  The



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 197 of 439 PageID #: 36683



                                                                   Page 196
                                                                   Page 196

  1
  1      supplements that
         supplements that you provided in
                          you provided in that
                                          that case
                                               case have
                                                    have

  2
  2      been marked
         been marked as
                     as Exhibits
                        Exhibits 33 and 34.
                                 33 and 34.                  And in
                                                             And in your
                                                                    your

  3
  3      Ohio report,
         Ohio report, you
                      you reference some abatement
                          reference some abatement
  4
  4      approaches may
         approaches may be framed in
                        be framed in the
                                     the context
                                         context of looking
                                                 of looking

  5
  5      forward five
         forward five or
                      or ten
                         ten years, and you
                             years, and you chose the higher
                                            chose the higher

  6
  6      end, the
         end, the 10-year
                  10-year plan, for Ohio.
                          plan, for Ohio.
  7
  7                         And if
                            And if you
                                   you want to look
                                       want to look at
                                                    at your report
                                                       your report

  8
  8      and confirm
         and confirm that
                     that for
                          for me,
                              me, I'm
                                  I'm happy for you
                                      happy for     to do
                                                you to do

  9
  9      that.
         that.

10
10             A.
               A.        Thank
                         Thank you.
                               you.

11
11                          MR. BURNETT:
                            MR. BURNETT:       Counsel, this does
                                               Counsel, this does go
                                                                  go

12
12       into the
         into the issue
                  issue of
                        of duplicative testimony.
                           duplicative testimony.                  This is
                                                                   This is

13
13       -- his
         -- his reasoning for why
                reasoning for why he may have
                                  he may      included ten
                                         have included ten
14
14       years in the
         years in the prior
                      prior report could have
                            report could have been
                                              been covered
                                                   covered

15
15       in the
         in the prior
                prior deposition.
                      deposition.

16
16                           I
                             I really think this
                               really think this gets
                                                 gets into
                                                      into the
                                                           the
17
17       issue we
         issue we were talking about
                  were talking about where
                                     where you really need
                                           you really need
18
18       to focus
         to focus on
                  on this
                     this report,
                          report, and
                                  and you
                                      you know,
                                          know, right now,
                                                right now,

19
19       you're asking him
         you're asking     to review
                       him to review the
                                     the substance
                                         substance of
                                                   of his
                                                      his

20
20       prior
         prior report.
               report.

21
21                          MS. GEIST:
                            MS. GEIST:      All I
                                            All I really
                                                  really want,
                                                         want, Counsel
                                                               Counsel

22
22       - as
         - as you
              you know;
                  know; which should be
                        which should be clear
                                        clear from
                                              from my
                                                   my

23
23       questions - is
         questions - is just
                        just a confirmation that
                             a confirmation that the
                                                 the
24
24       abatement plan
         abatement      in Ohio
                   plan in      for the
                           Ohio for the two
                                        two counties there,
                                            counties there,



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 198 of 439 PageID #: 36684



                                                                     Page 197
                                                                     Page 197

  1
  1      that the
         that the plan
                  plan proposed
                       proposed by
                                by Doctor Alexander in
                                   Doctor Alexander in that
                                                       that
  2
  2      jurisdiction was
         jurisdiction     a 10-year
                      was a 10-year plan.
                                    plan.                    That's it.
                                                             That's it.

  3
  3                         MR. BURNETT:
                            MR. BURNETT:       And Counsel,
                                               And Counsel, he answered
                                                            he answered

  4
  4      that with
         that with regard to 33
                   regard to 33 and
                                and 34
                                    34 and the excerpts
                                       and the excerpts that
                                                        that
  5
  5      we just had
         we just had highlighted
                     highlighted here.
                                 here.                So I
                                                      So   think he's
                                                         I think he's

  6
  6      answered that,
         answered that, and
                        and I think we
                            I think we should just move
                                       should just move on.
                                                        on.

  7
  7                         MS. GEIST:
                            MS. GEIST:      Well,
                                            Well, what
                                                  what I
                                                       I heard from
                                                         heard from

  8
  8      the witness
         the witness was
                     was he
                         he was
                            was not
                                not 100 percent comfortable
                                    100 percent comfortable

  9
  9      in agreeing
         in agreeing that
                     that he
                          he had a 10-year
                             had a 10-year plan in Ohio
                                           plan in Ohio and
                                                        and

10
10       he
         he would like to
            would like to look
                          look at
                               at his
                                  his report.
                                      report.

11
11                           So I'm offering
                             So I'm offering him the opportunity
                                             him the opportunity to
                                                                 to
12
12       look at
         look at his
                 his report and confirm
                     report and         that the
                                confirm that the plan
                                                 plan

13
13       proposed in Ohio,
         proposed in Ohio, the
                           the abatement
                               abatement plan there for
                                         plan there for the
                                                        the
14
14       two counties,
         two counties, was
                       was a
                           a 10-year plan.
                             10-year plan.

15
15             A.
               A.        Yeah, thank
                         Yeah, thank you for that.
                                     you for that.            And I
                                                              And I did
                                                                    did read
                                                                        read

16
16       Paragraph 30
         Paragraph    from my
                   30 from    Ohio report,
                           my Ohio report, and
                                           and it's
                                               it's very
                                                    very
17
17       helpful, and I
         helpful, and   think it
                      I think it --
                                 -- I think it
                                    I think it illustrates
                                               illustrates
18
18       some of
         some of this
                 this nuance that I
                      nuance that I referred to.
                                    referred to.                   So I
                                                                   So I won't
                                                                        won't

19
19       read it or
         read it or call
                    call it
                         it out
                            out further,
                                further, but
                                         but I just want
                                             I just      to
                                                    want to

20
20       underscore that I
         underscore that   think it
                         I think it provides some of
                                    provides some of the
                                                     the
21
21       context.
         context.

22
22                            I am comfortable
                              I am comfortable now
                                               now confirming that
                                                   confirming that

23
23       this --
         this -- that
                 that the
                      the economic
                          economic or
                                   or epidemiologic
                                      epidemiologic
24
24       estimates that
         estimates that I
                        I provided in Ohio
                          provided in Ohio were for ten
                                           were for ten


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 199 of 439 PageID #: 36685



                                                                          Page 198
                                                                          Page 198

  1
  1      years.
         years.

  2
  2            Q.
               Q.        Thank
                         Thank you.
                               you.    And here
                                       And      in Cabell
                                           here in Cabell County/
                                                          County/

  3
  3      Huntington, your
         Huntington, your proposal for your
                          proposal for your abatement plan
                                            abatement plan

  4
  4      -- should
            should the
                   the plan
                       plan or
                            or any
                               any aspect
                                   aspect of
                                          of the
                                             the plan be
                                                 plan be

  5
  5      ordered by
         ordered    the Court,
                 by the        is for
                        Court, is for 15
                                      15 years, for the
                                         years, for the
  6
  6      county --
         county -- Cabell
                   Cabell County, excuse me,
                          County, excuse     and the
                                         me, and the City of
                                                     City of

  7
  7      Huntington.
         Huntington.         I'm correct about
                             I'm correct about that?
                                               that?
  8
  8            A.
               A.        Sorry.
                         Sorry.    Can
                                   Can you
                                       you please
                                           please repeat the question?
                                                  repeat the question?
  9
  9            Q.
               Q.        Sure.
                         Sure.    Here in
                                  Here in Cabell
                                          Cabell County/Huntington-
                                                 County/Huntington- we
                                                                    we

10
10       have one county
         have one county and
                         and the
                             the city
                                 city within the county
                                      within the        -
                                                 county -

11
11       your abatement plan
         your abatement      that you're
                        plan that you're proposing,
                                         proposing, you
                                                    you are
                                                        are

12
12       proposing a 15-year
         proposing a         abatement plan.
                     15-year abatement plan.                      Correct?
                                                                  Correct?

13
13             A.
               A.        Yes, I
                         Yes,   mean, that's
                              I mean, that's --
                                             -- yes.
                                                yes.               Yes.
                                                                   Yes.

14
14                           MS. GEIST:
                             MS. GEIST:       Okay.
                                              Okay.       Is it a
                                                          Is it a good time
                                                                  good time

15
15       now to take
         now to take a
                     a break?
                       break?
16
16                           MR. BURNETT:
                             MR. BURNETT:        Sure.
                                                 Sure.         Ten minutes.
                                                               Ten minutes.

17
17                           VIDEO OPERATOR:
                             VIDEO OPERATOR:          The time is
                                                      The time is 2:29,
                                                                  2:29, we
                                                                        we

18
18       are now
         are now going off the
                 going off the record.
                               record.

19
19                           (A recess was
                             (A recess     taken after
                                       was taken after which the
                                                       which the

20
20                           proceedings
                             proceedings continued
                                         continued as follows:)
                                                   as follows:)

21
21                           VIDEO OPERATOR:
                             VIDEO OPERATOR:          The time is
                                                      The time is 2:42.
                                                                  2:42.           We
                                                                                  We

22
22       are now
         are now back on the
                 back on the record.
                             record.

23
23       BY MS.
         BY MS. GEIST:
                GEIST:

24
24             Q.
               Q.        Doctor Alexander, you
                         Doctor Alexander,     engaged in
                                           you engaged in some
                                                          some



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                        888-391-3376
                                                                              888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 200 of 439 PageID #: 36686



                                                                       Page 199
                                                                       Page 199

  1
  1      meetings or
         meetings or interviews
                     interviews or phone calls
                                or phone calls with
                                               with

  2
  2      individuals who
         individuals     are part
                     who are      of the
                             part of the Cabell
                                         Cabell

  3
  3      County/Huntington
         County/Huntington community; is that
                           community; is that right?
                                              right?

  4
  4                          I think you're
                             I think        on mute.
                                     you're on mute.
  5
  5                          MR. BURNETT:
                             MR. BURNETT:        You're
                                                 You're muted.
                                                        muted.

  6
  6            A.
               A.        Thank
                         Thank you,
                               you, I apologize.
                                    I apologize.               Yes,
                                                               Yes, I
                                                                    I did.
                                                                      did.

  7
  7            Q.
               Q.        And if
                         And if we look at
                                we look at page
                                           page 6 of your
                                                6 of your report,
                                                          report,

  8
  8      you reference that
         you reference that either
                            either you
                                   you or some of
                                       or some of your "team
                                                  your "team

  9
  9      members" "have
         members" "have spoken
                        spoken with
                               with many local stakeholders"
                                    many local stakeholders"
10
10       And when
         And when you say "team
                  you say "team members," are you
                                members," are you referring
                                                  referring

11
11       to individuals
         to individuals at
                        at Monument
                           Monument Analytics?
                                    Analytics?
12
12             A.
               A.        Yes, I
                         Yes,   am.
                              I am.

13
13             Q.
               Q.        Okay.
                         Okay.   And are
                                 And are those
                                         those individuals
                                               individuals other
                                                           other than
                                                                 than
14
14       the two
         the two individuals
                 individuals you mentioned to
                             you mentioned to me earlier in
                                              me earlier in
15
15       this deposition?
         this deposition?

16
16             A.
               A.        They
                         They would
                              would --

17
17             Q.
               Q.        I confess I
                         I confess   forget their
                                   I forget their names.
                                                  names.               I
                                                                       I

18
18       apologize.
         apologize.

19
19             A.
               A.        No, no,
                         No,     that's fine.
                             no, that's fine.           Mr. Mansour
                                                        Mr. Mansour and
                                                                    and
20
20       Ms. Ozenberger,
         Ms. Ozenberger, and
                         and they
                             they would
                                  would represent
                                        represent -- it's
                                                     it's
21
21       possible that another
         possible that another team
                               team member, Elena Fernandez,
                                    member, Elena Fernandez,

22
22       E-L-E-N-A, Fernandez,
         E-L-E-N-A, Fernandez, may
                               may have participated in
                                   have participated in one
                                                        one

23
23       or two
         or two calls.
                calls.           But Mr.
                                 But Mr. Mansour
                                         Mansour and
                                                 and Ms.
                                                     Ms. Ozenberger
                                                         Ozenberger
24
24       were the primary
         were the primary Monument
                          Monument Analytics
                                   Analytics team
                                             team members
                                                  members


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                       888-391-3376
                                                                             888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 201 of 439 PageID #: 36687



                                                                 Page 200
                                                                 Page 200

  1
  1      that would
         that would have participated in
                    have participated in these
                                         these calls.
                                               calls.
  2
  2            Q.
               Q.        And looking
                         And looking at
                                     at the
                                        the list
                                            list of
                                                 of individuals
                                                    individuals that
                                                                that
  3
  3      appear on
         appear on page
                   page 6 of your
                        6 of your report, is this
                                  report, is this a
                                                  a complete
                                                    complete
  4
  4      list of
         list of individuals
                 individuals that
                             that either
                                  either you or your
                                         you or      team
                                                your team

  5
  5      members spoke
         members spoke with in connection
                       with in connection with forming your
                                          with forming your

  6
  6      opinions in
         opinions in the
                     the case?
                         case?
  7
  7            A.
               A.        Yes, I
                         Yes,   believe so.
                              I believe so.
  8
  8            Q.
               Q.        And were
                         And      these all
                             were these all individual
                                            individual telephone
                                                       telephone
  9
  9      calls?
         calls?

10
10             A.
               A.        As opposed
                         As opposed to?
                                    to?      What
                                             What would be the
                                                  would be the
11
11       alternative?
         alternative?

12
12             Q.
               Q.        Did
                         Did you
                             you have any in-person
                                 have any in-person meetings?
                                                    meetings?
13
13             A.
               A.        No, I
                         No, I did
                               did not.
                                   not.      I
                                             I had
                                               had wanted to visit
                                                   wanted to visit

14
14       Cabell
         Cabell County and the
                County and the City of Huntington
                               City of            and
                                       Huntington and

15
15       unfortunately,
         unfortunately, because
                        because of the pandemic,
                                of the pandemic, I
                                                 I did
                                                   did not
                                                       not

16
16       do so.
         do so.      I
                     I had gone as
                       had gone as far
                                   far as
                                       as having
                                          having dates
                                                 dates picked
                                                       picked

17
17       out when
         out when I
                  I was to visit,
                    was to visit, and that visit
                                  and that visit was
                                                 was called
                                                     called

18
18       off.
         off.

19
19             Q.
               Q.        Okay.
                         Okay.   So all
                                 So all of the --
                                        of the -- whether it was
                                                  whether it was you
                                                                 you

20
20       or somebody
         or somebody at
                     at Monument
                        Monument Analytics,
                                 Analytics, all of the
                                            all of the
21
21       individuals on
         individuals on page
                        page 6,
                             6, you spoke with
                                you spoke      by phone,
                                          with by phone,

22
22       correct?
         correct?

23
23             A.
               A.        I believe Mr.
                         I believe Mr. Mansour
                                       Mansour traveled
                                               traveled to
                                                        to Cabell
                                                           Cabell

24
24       County and the
         County and the City - in
                        City - in fact,
                                  fact, I'm
                                        I'm sure that he
                                            sure that he did
                                                         did



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 202 of 439 PageID #: 36688



                                                                     Page 201
                                                                     Page 201

  1
  1      - and
         - and so
               so he
                  he was present for
                     was present for several
                                     several face-to-face
                                             face-to-face
  2
  2      meetings, but
         meetings, but I
                       I was
                         was not.
                             not.

  3
  3            Q.
               Q.        And do
                         And do you
                                you know
                                    know who Mr. Mansour
                                         who Mr. Mansour met
                                                         met with
                                                             with

  4
  4      face to
         face to face
                 face from
                      from this
                           this list?
                                list?
  5
  5            A.
               A.        I do not
                         I do not know for sure.
                                  know for sure.             I
                                                             I know that he
                                                               know that he was
                                                                            was

  6
  6      present for a
         present for a day
                       day or two days
                           or two      of meetings
                                  days of meetings and
                                                   and he
                                                       he

  7
  7      related that he
         related that    met with
                      he met with a
                                  a comprehensive,
                                    comprehensive, you
                                                   you know,
                                                       know,

  8
  8      set of
         set of individuals,
                individuals, so
                             so my sense is
                                my sense is that
                                            that he
                                                 he had
                                                    had an
                                                        an

  9
  9      opportunity to
         opportunity to meet
                        meet broadly
                             broadly with many, many
                                     with many, many

10
10       affected stakeholders.
         affected stakeholders.
11
11             Q.
               Q.        Did anybody else
                         Did anybody else other
                                          other than
                                                than Mr.
                                                     Mr. Mansour
                                                         Mansour
12
12       meet with
         meet      individuals in
              with individuals in Cabell
                                  Cabell County in person?
                                         County in person?

13
13             A.
               A.        No one
                         No one else
                                else from
                                     from Monument
                                          Monument Analytics,
                                                   Analytics, no.
                                                              no.

14
14             Q.
               Q.        And do
                         And do you
                                you know
                                    know when Mr. Mansour
                                         when Mr. Mansour went to
                                                          went to

15
15       Cabell
         Cabell County to have
                County to      these meetings?
                          have these meetings?
16
16             A.
               A.        I do not,
                         I do not, but
                                   but those
                                       those --
                                             -- there
                                                there were
                                                      were

17
17       plaintiffs that were
         plaintiffs that      present, and
                         were present, and I'm sure that
                                           I'm sure that
18
18       that information
         that information could
                          could be provided were
                                be provided      it to
                                            were it to be
                                                       be
19
19       important and
         important and helpful.
                       helpful.

20
20             Q.
               Q.        When
                         When you
                              you say there were
                                  say there      plaintiffs present,
                                            were plaintiffs present,

21
21       are you
         are you referring to the
                 referring to the plaintiffs'
                                  plaintiffs' counsel at
                                              counsel at

22
22       these meetings?
         these meetings?

23
23             A.
               A.        I am sorry,
                         I am sorry, I'm
                                     I'm revealing
                                         revealing my lack of
                                                   my lack of
24
24       familiarity with
         familiarity      the --
                     with the -- with the field.
                                 with the field.                    So yes,
                                                                    So yes,



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 203 of 439 PageID #: 36689



                                                                 Page 202
                                                                 Page 202

  1
  1      there were
         there      plaintiffs' counsel
               were plaintiffs'         present.
                                counsel present.

  2
  2            Q.
               Q.        I see.
                         I see.    Okay.
                                   Okay.    Now,
                                            Now, did
                                                 did you
                                                     you personally
                                                         personally have
                                                                    have

  3
  3      phone
         phone conversations
               conversations with any of
                             with any of the
                                         the individuals
                                             individuals
  4
  4      listed on
         listed on page
                   page 6?
                        6?

  5
  5            A.
               A.        Yes, I
                         Yes,   did.
                              I did.

  6
  6            Q.
               Q.        Okay.
                         Okay.    And can
                                  And can you identify for
                                          you identify for me
                                                           me which
                                                              which

  7
  7      individuals you
         individuals you had
                         had a
                             a phone call or
                               phone call or calls
                                             calls with?
                                                   with?

  8
  8            A.
               A.        I cannot do
                         I cannot    so with
                                  do so      full confidence.
                                        with full confidence.           I
                                                                        I can
                                                                          can

  9
  9      tell you
         tell     that I
              you that I had one call
                         had one call that
                                      that was
                                           was with a number
                                               with a number
10
10       of people
         of        involved in
            people involved in the
                               the educational
                                   educational system.
                                               system.
11
11                           I
                             I had a second
                               had a second call
                                            call with
                                                 with Doctor
                                                      Doctor

12
12       Kilkenny and
         Kilkenny and colleagues,
                      colleagues, so individuals
                                  so individuals

13
13       representing
         representing public
                      public health officers, among
                             health officers, among others.
                                                    others.
14
14                           I
                             I was on another
                               was on another call
                                              call and
                                                   and had another
                                                       had another

15
15       call that
         call that included,
                   included, I believe, perhaps
                             I believe, perhaps some
                                                some of
                                                     of
16
16       those same
         those      individuals, but
               same individuals, but also
                                     also law
                                          law enforcement
                                              enforcement
17
17       representatives.
         representatives.

18
18                           But I
                             But   cannot --
                                 I cannot -- other
                                             other than
                                                   than the
                                                        the notes
                                                            notes

19
19       that I've
         that I've provided - that
                   provided - that I
                                   I understand that you
                                     understand that you

20
20       have - I
         have -   don't have
                I don't have a
                             a precise
                               precise record of the
                                       record of the
21
21       participants in any
         participants in any particular call.
                             particular call.

22
22             Q.
               Q.        And did
                         And did you
                                 you have calls where
                                     have calls       it was
                                                where it     more
                                                         was more

23
23       than just
         than just you and one
                   you and one of
                               of these
                                  these individuals
                                        individuals from
                                                    from
24
24       Cabell
         Cabell County?
                County?           In other
                                  In other words,
                                           words, was it a
                                                  was it a conference
                                                           conference


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 204 of 439 PageID #: 36690



                                                                 Page 203
                                                                 Page 203

  1
  1      call with
         call      a number
              with a        of people
                     number of        on the
                               people on the phone?
                                             phone?

  2
  2            A.
               A.        In all cases,
                         In all cases, yes.
                                       yes.

  3
  3            Q.
               Q.        Okay.
                         Okay.   And was
                                 And was plaintiffs' counsel,
                                         plaintiffs' counsel,

  4
  4      plaintiffs' lawyers representing
         plaintiffs' lawyers              Cabell County/City
                             representing Cabell County/City

  5
  5      of Huntington,
         of Huntington, were they also
                        were they also on these phone
                                       on these       calls?
                                                phone calls?

  6
  6            A.
               A.        I -- it
                         I -- it would
                                 would be
                                       be hard for me
                                          hard for    to imagine
                                                   me to imagine
  7
  7      that they
         that they weren't, so I
                   weren't, so   believe that
                               I believe that they
                                              they would
                                                   would

  8
  8      always have
         always      been present,
                have been present, yes.
                                   yes.

  9
  9            Q.
               Q.        Now, if
                         Now, if you'd take a
                                 you'd take a look
                                              look at Exhibit 52
                                                   at Exhibit 52 --
10
10       do
         do you
            you have that in
                have that in front
                             front of
                                   of you,
                                      you, Doctor?
                                           Doctor?

11
11             A.
               A.        One minute,
                         One         please.
                             minute, please.

12
12             Q.
               Q.        Uh-huh.
                         Uh-huh.

13
13                  ALEXANDER DEPOSITION
                    ALEXANDER            EXHIBIT NO.
                              DEPOSITION EXHIBIT     52
                                                 NO. 52

14
14                           (Alexander
                             (Alexander notes taken from
                                        notes taken from telephonic
                                                         telephonic
15
15                           meetings
                             meetings with
                                      with people
                                           people within
                                                  within Cabell
                                                         Cabell

16
16                           County/City of Huntington
                             County/City of Huntington was marked
                                                       was marked

17
17                          for identification
                            for identification purposes as
                                               purposes as

18
18                           Alexander Deposition
                             Alexander            Exhibit No.
                                       Deposition Exhibit     52.)
                                                          No. 52.)

19
19             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

20
20             Q.
               Q.        Okay.
                         Okay.   And Exhibit
                                 And Exhibit 52
                                             52 was
                                                was provided to us
                                                    provided to    by
                                                                us by

21
21       plaintiffs' counsel.
         plaintiffs' counsel.           Can
                                        Can you identify them
                                            you identify them for
                                                              for --
22
22       for me
         for me and
                and for
                    for the
                        the record,
                            record, please?
                                    please?

23
23             A.
               A.        Identify them?
                         Identify them?
24
24             Q.
               Q.        Yeah.
                         Yeah.   So tell
                                 So tell me,
                                         me, what is Exhibit
                                             what is Exhibit 52?
                                                             52?          I'm
                                                                          I'm



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 205 of 439 PageID #: 36691



                                                                      Page 204
                                                                      Page 204

  1
  1      looking at
         looking at it.
                    it.
  2
  2            A.
               A.        Oh, I
                         Oh,   see.
                             I see.    I thought you
                                       I thought you were -- I
                                                     were --   --
                                                             I --

  3
  3      sorry.
         sorry.      I thought you
                     I thought you were asking me
                                   were asking    to identify
                                               me to identify
  4
  4      people.
         people.

  5
  5                         Exhibit 2
                            Exhibit 2 {sic}
                                      {sic} represents
                                            represents notes that
                                                       notes that

  6
  6      I took based
         I took based on,
                      on, I believe, two
                          I believe, two different
                                         different

  7
  7      conversations that
         conversations that I
                            I had.
                              had.

  8
  8            Q.
               Q.        Okay.
                         Okay.   So these
                                 So these are -- these
                                          are -- these are
                                                       are your
                                                           your own
                                                                own

  9
  9      personal notes that
         personal notes that we've marked as
                             we've marked as Exhibit
                                             Exhibit 52;
                                                     52; is
                                                         is
10
10       that right?
         that right?

11
11             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
12
12             Q.
               Q.        And do
                         And do you
                                you know
                                    know why there are
                                         why there are blackouts or
                                                       blackouts or

13
13       redactions made in
         redactions made in these
                            these notes?
                                  notes?

14
14             A.
               A.        I believe information
                         I believe information was
                                               was redacted
                                                   redacted because
                                                            because

15
15       it was
         it     felt to
            was felt to be
                        be privileged.
                           privileged.                 But you
                                                       But you would
                                                               would have
                                                                     have

16
16       to ask
         to ask the
                the counsel
                    counsel to
                            to be
                               be sure.
                                  sure.                  It
                                                         It was
                                                            was not
                                                                not

17
17       something that
         something that I blacked out
                        I blacked out myself.
                                      myself.
18
18             Q.
               Q.        Okay.
                         Okay.

19
19                           MS. GEIST:
                             MS. GEIST:      And I'll
                                             And      just make
                                                 I'll just make a
                                                                a

20
20       request at this
         request at this time
                         time to
                              to counsel
                                 counsel to
                                         to identify
                                            identify whether
                                                     whether

21
21       the redactions
         the redactions were
                        were made from counsel
                             made from         representing
                                       counsel representing

22
22       Cabell
         Cabell County or Huntington
                County or Huntington and
                                     and the
                                         the reason for the
                                             reason for the
23
23       redactions.
         redactions.

24
24                           MR. BURNETT:
                             MR. BURNETT:       Yes --
                                                Yes --



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 206 of 439 PageID #: 36692



                                                                 Page 205
                                                                 Page 205

  1
  1                          MS. GEIST:
                             MS. GEIST:     Obviously we
                                            Obviously    can take
                                                      we can take care
                                                                  care

  2
  2      of this
         of this after
                 after the
                       the deposition,
                           deposition, but
                                       but I think we
                                           I think we had
                                                      had a
                                                          a

  3
  3      request in regarding
         request in regarding these
                              these redactions, and I'm
                                    redactions, and I'm not
                                                        not

  4
  4      aware of
         aware of a
                  a response.
                    response.          So are
                                       So     these redacted
                                          are these          for
                                                    redacted for

  5
  5      privilege or can
         privilege or can you tell me
                          you tell me why they were
                                      why they were redacted
                                                    redacted

  6
  6      now?
         now?

  7
  7                          MR. BURNETT:
                             MR. BURNETT:      They
                                               They were
                                                    were redacted for,
                                                         redacted for,

  8
  8      you
         you know, for privilege
             know, for privilege and/or
                                 and/or work
                                        work product and/or
                                             product and/or

  9
  9      any other
         any other protection.
                   protection.

10
10                           I
                             I do
                               do recall that there
                                  recall that there was
                                                    was a
                                                        a request
                                                          request

11
11       for information
         for information about
                         about that
                               that and
                                    and I -- I'm
                                        I -- I'm not sure
                                                 not sure

12
12       whether there was
         whether there was a
                           a response or not.
                             response or not.

13
13                           MS. GEIST:
                             MS. GEIST:     I'm
                                            I'm not aware of
                                                not aware of a
                                                             a

14
14       response, so I'll
         response, so      just note
                      I'll just      for the
                                note for the record
                                             record we're
                                                    we're

15
15       still looking
         still looking for
                       for a
                           a response,
                             response, whether that's a
                                       whether that's a
16
16       privilege log or
         privilege log or some
                          some letter
                               letter or
                                      or some
                                         some communication
                                              communication

17
17       from counsel
         from counsel as to the
                      as to the reason for the
                                reason for the redactions,
                                               redactions,
18
18       would
         would be great.
               be great.

19
19                           Thank
                             Thank you.
                                   you.

20
20       BY MS.
         BY MS. GEIST:
                GEIST:

21
21             Q.
               Q.        Now, Doctor
                         Now,        Alexander, did
                              Doctor Alexander, did your colleagues
                                                    your colleagues

22
22       from Monument
         from Monument Analytics
                       Analytics also
                                 also take
                                      take notes
                                           notes when they
                                                 when they

23
23       met with
         met      -- met
             with -- met with in person
                         with in        or spoke
                                 person or spoke with the
                                                 with the

24
24       individuals listed
         individuals listed on
                            on page
                               page 6 of your
                                    6 of your report?
                                              report?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 207 of 439 PageID #: 36693



                                                                  Page 206
                                                                  Page 206

  1
  1            A.
               A.        I don't know.
                         I don't know.

  2
  2            Q.
               Q.        And that
                         And that was Mr. Mansour,
                                  was Mr. Mansour, Ms.
                                                   Ms. Ozenberger
                                                       Ozenberger
  3
  3      and Elana
         and Elana -- I'm sorry, Elana
                      I'm sorry, Elana --
  4
  4            A.
               A.        Fernandez,
                         Fernandez, Fernandez.
                                    Fernandez.

  5
  5            Q.
               Q.        Okay.
                         Okay.

  6
  6                          MS. GEIST:
                             MS. GEIST:     I'll just put
                                            I'll just     a formal
                                                      put a formal
  7
  7      request on the
         request on the record that any
                        record that any notes taken by
                                        notes taken by these
                                                       these
  8
  8      three individuals
         three individuals from
                           from Monument
                                Monument Analytics
                                         Analytics during
                                                   during

  9
  9      their in-person
         their in-person or
                         or telephone
                            telephone meetings
                                      meetings with
                                               with

10
10       individuals at
         individuals at Cabell
                        Cabell County be produced
                               County be          to us,
                                         produced to us,

11
11       please.
         please.

12
12                           MR. BURNETT:
                             MR. BURNETT:      I
                                               I note the request.
                                                 note the request.
13
13             Q.
               Q.        Now, did
                         Now, did the
                                  the --
                                      -- did the interviews
                                         did the interviews and
                                                            and
14
14       meetings that
         meetings that you
                       you had
                           had with individuals from
                               with individuals from Cabell
                                                     Cabell

15
15       County/Huntington,
         County/Huntington, Doctor Alexander, inform
                            Doctor Alexander, inform your
                                                     your

16
16       opinions in
         opinions in this
                     this case
                          case in
                               in any
                                  any way?
                                      way?

17
17             A.
               A.        Definitely.
                         Definitely.

18
18             Q.
               Q.        And when
                         And when did
                                  did you conduct these
                                      you conduct these phone
                                                        phone

19
19       conferences that
         conferences that you
                          you had?
                              had?             Do
                                               Do you
                                                  you remember
                                                      remember how
                                                               how soon
                                                                   soon

20
20       before your
         before      expert report
                your expert report was
                                   was served in this
                                       served in this case?
                                                      case?
21
21             A.
               A.        I apologize, but
                         I apologize, but I do not.
                                          I do not.          I
                                                             I do
                                                               do not.
                                                                  not.     I
                                                                           I

22
22       mean, I
         mean,   think that
               I think that they
                            they took
                                 took place
                                      place over the course
                                            over the course

23
23       of six
         of six to
                to nine
                   nine months,
                        months, and
                                and I
                                    I don't
                                      don't know the precise
                                            know the precise

24
24       dates.
         dates.      But they
                     But they weren't
                              weren't within the last,
                                      within the last, you
                                                       you know,
                                                           know,



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 208 of 439 PageID #: 36694



                                                                    Page 207
                                                                    Page 207

  1
  1      two weeks
         two       before I
             weeks before   submitted the
                          I submitted the report;
                                          report; and
                                                  and they
                                                      they
  2
  2      weren't two years
         weren't two years ago.
                           ago.

  3
  3                          So
                             So I
                                I can
                                  can give
                                      give you a window,
                                           you a         but I'm
                                                 window, but I'm
  4
  4      sorry that
         sorry that I
                    I don't
                      don't have more precise
                            have more precise dates.
                                              dates.

  5
  5            Q.
               Q.        Okay.
                         Okay.   You can
                                 You     set those
                                     can set those --
                                                   -- you can set
                                                      you can set
  6
  6      Exhibit 52
         Exhibit 52 aside
                    aside for
                          for now.
                              now.
  7
  7                          Doctor Alexander, I'm
                             Doctor Alexander, I'm going to turn
                                                   going to turn in
                                                                 in
  8
  8      a minute
         a minute to
                  to the
                     the actual
                         actual programs and interventions
                                programs and interventions
  9
  9      that you've
         that you've proposed in your
                     proposed in your plan.
                                      plan.                   Hopefully we
                                                              Hopefully we

10
10       can get
         can get through
                 through those
                         those quickly
                               quickly since time is
                                       since time is running
                                                     running

11
11       out.
         out.     But before
                  But before we
                             we get to that,
                                get to that, you
                                             you reference
                                                 reference The
                                                           The

12
12       City of Solutions
         City of Solutions document in your
                           document in      expert report.
                                       your expert report.

13
13       Do
         Do you
            you recall that document?
                recall that document?
14
14             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

15
15             Q.
               Q.        Okay.
                         Okay.   Do
                                 Do you
                                    you want to go
                                        want to go ahead
                                                   ahead and open up
                                                         and open up

16
16       Envelope or
         Envelope or Tab 8, please?
                     Tab 8, please?
17
17                           VIDEO
                             VIDEO TECH:
                                   TECH:      Tab
                                              Tab 8
                                                  8 has been marked
                                                    has been marked as
                                                                    as
18
18       Exhibit 8.
         Exhibit 8.

19
19                   ALEXANDER DEPOSITION
                     ALEXANDER            EXHIBIT NO.
                               DEPOSITION EXHIBIT NO. 8
                                                      8

20
20                           ("The
                             ("The City of Solutions
                                   City of Solutions Huntington,
                                                     Huntington, WV
                                                                 WV

21
21                          - A
                            - A Guide to What
                                Guide to What Works
                                              Works (and
                                                    (and what
                                                         what does
                                                              does

22
22                           not) in Reducing
                             not) in Reducing the
                                              the Impact of
                                                  Impact of

23
23                          Substance Use
                            Substance     on Local
                                      Use on Local Communities"
                                                   Communities"

24
24                           dated September 2019
                             dated September 2019


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 209 of 439 PageID #: 36695



                                                                 Page 208
                                                                 Page 208

  1
  1                          (HUNT_00365846-6015)
                             (HUNT 00365846-6015) was marked for
                                                  was marked for
  2
  2                          identification purposes
                             identification purposes as
                                                     as Alexander
                                                        Alexander

  3
  3                          Deposition Exhibit No.
                             Deposition Exhibit     8.)
                                                No. 8.)

  4
  4            A.
               A.        Okay, I
                         Okay, I have it open.
                                 have it open.
  5
  5            Q.
               Q.        Great.
                         Great.   Now, looking at
                                  Now, looking    Exhibit 8,
                                               at Exhibit 8, would
                                                             would

  6
  6      you agree with
         you agree with me that this
                        me that this is
                                     is a
                                        a very
                                          very comprehensive
                                               comprehensive
  7
  7      and extensive
         and extensive plan
                       plan that
                            that was put in
                                 was put in place by the
                                            place by the
  8
  8      City of Huntington?
         City of Huntington?          It's entitled
                                      It's entitled "A
                                                    "A Guide to What
                                                       Guide to What

  9
  9      Works
         Works (and
               (and what does not)
                    what does not) in
                                   in Reducing
                                      Reducing the
                                               the Impact of
                                                   Impact of

10
10       Substance Use
         Substance     on Local
                   Use on Local Communities"
                                Communities" dated September
                                             dated September

11
11       2019.
         2019.

12
12             A.
               A.        I mean, I
                         I mean, I would -- I
                                   would --   think it's
                                            I think it's a
                                                         a helpful
                                                           helpful

13
13       plan that sets
         plan that sets forth
                        forth many
                              many very
                                   very evidence-based
                                        evidence-based and
                                                       and
14
14       reasonable abatement measures.
         reasonable abatement measures.
15
15             Q.
               Q.        Now, when
                         Now, when you
                                   you go through the
                                       go through the plan
                                                      plan --
                                                           --
16
16                           MS. GEIST:
                             MS. GEIST:      Actually, strike
                                             Actually,        that.
                                                       strike that.

17
17             Q.
               Q.        When
                         When you look at
                              you look    "The City
                                       at "The      of Solutions:
                                               City of Solutions:            A
                                                                             A

18
18       Guide to What
         Guide to What Works
                       Works (and
                             (and what
                                  what does
                                       does not)," it sets
                                            not)," it sets
19
19       forth in
         forth in various
                  various categories
                          categories what the community
                                     what the community has
                                                        has

20
20       done,
         done, what they have
               what they      now, where
                         have now,       they are
                                   where they are going, and
                                                  going, and

21
21       a little
         a little bit
                  bit of
                      of the
                         the history of substance
                             history of substance use
                                                  use

22
22       disorder and drug
         disorder and drug problems in the
                           problems in the region.
                                           region.                Is that
                                                                  Is that

23
23       fair?
         fair?

24
24             A.
               A.        Yes, I
                         Yes,   believe so.
                              I believe so.         It's been a
                                                    It's been a while
                                                                while since
                                                                      since



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 210 of 439 PageID #: 36696



                                                                 Page 209
                                                                 Page 209

  1
  1      I looked carefully
         I looked carefully at
                            at the
                               the plan,
                                   plan, but
                                         but I think that
                                             I think that --
                                                          --
  2
  2      but I
         but I believe that's the
               believe that's the case.
                                  case.

  3
  3            Q.
               Q.        Okay.
                         Okay.   Do
                                 Do you
                                    you know
                                        know when Cabell County/City
                                             when Cabell County/City

  4
  4      of Huntington
         of            put in
            Huntington put in place
                              place their
                                    their plan
                                          plan to
                                               to address
                                                  address
  5
  5      substance use
         substance     disorder and
                   use disorder     opioid use
                                and opioid     disorder in
                                           use disorder in
  6
  6      the community?
         the community?
  7
  7            A.
               A.        Well,
                         Well, I think --
                               I think -- I mean, there
                                          I mean, there is
                                                        is this
                                                           this
  8
  8      document, but
         document, but there
                       there is
                             is a large number
                                a large        of activities
                                        number of activities
  9
  9      that have
         that      taken place
              have taken place over
                               over many
                                    many years, so it's
                                         years, so it's hard
                                                        hard

10
10       to identify
         to identify one
                     one specific
                         specific point.
                                  point.

11
11                           Are you
                             Are     asking if
                                 you asking if I
                                               I know
                                                 know when this
                                                      when this

12
12       plan
         plan was issued?
              was issued?

13
13             Q.
               Q.        Well, let me
                         Well, let me ask
                                      ask it
                                          it a
                                             a different
                                               different way.
                                                         way.           Did
                                                                        Did

14
14       you review the
         you review the Strategic
                        Strategic Plans
                                  Plans that
                                        that were
                                             were put in
                                                  put in

15
15       place
         place by the Mayor
               by the Mayor of
                            of Huntington
                               Huntington Office
                                          Office of
                                                 of Drug
                                                    Drug

16
16       Control Policy beginning
         Control Policy           in 2015?
                        beginning in 2015?
17
17             A.
               A.        Yes, I
                         Yes,   did, among
                              I did, among --
                                           -- among
                                              among dozens or a
                                                    dozens or a
18
18       hundred or more
         hundred or more other
                         other produced materials about
                               produced materials about the
                                                        the
19
19       community.
         community.         Yes,
                            Yes, I did.
                                 I did.

20
20             Q.
               Q.        Sure.
                         Sure.   But you
                                 But you would
                                         would agree
                                               agree with me that
                                                     with me that
21
21       this area
         this area of
                   of the
                      the country,
                          country, Cabell County/City of
                                   Cabell County/City of
22
22       Huntington has
         Huntington has been addressing --
                        been addressing -- implementing
                                           implementing and
                                                        and

23
23       developing programs since
         developing programs since at
                                   at least
                                      least as early as
                                            as early as

24
24       2015.
         2015.      Is that fair?
                    Is that fair?


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 211 of 439 PageID #: 36697



                                                                 Page 210
                                                                 Page 210

  1
  1                          MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

  2
  2            A.
               A.        Yes, I
                         Yes,   believe that's
                              I believe that's fair.
                                               fair.
  3
  3            Q.
               Q.        Do
                         Do you think that
                            you think that some
                                           some of
                                                of the
                                                   the programs to
                                                       programs to

  4
  4      address opioid
         address opioid use disorder and
                        use disorder and substance
                                         substance use
                                                   use

  5
  5      disorder put in
         disorder put in place
                         place in
                               in this
                                  this community
                                       community could be
                                                 could be

  6
  6      useful models for
         useful models for other
                           other communities
                                 communities in
                                             in the
                                                the United
                                                    United

  7
  7      States dealing
         States dealing with substance use
                        with substance use disorder?
                                           disorder?

  8
  8            A.
               A.        Sure.
                         Sure.   I
                                 I mean,
                                   mean, I think we
                                         I think we can all learn
                                                    can all learn
  9
  9      from each
         from each other.
                   other.          This is --
                                   This is -- we're
                                              we're not alone here.
                                                    not alone here.

10
10       There's
         There's no community that
                 no community that hasn't been touched
                                   hasn't been touched one
                                                       one
11
11       way or another,
         way or another, so
                         so I think there's
                            I think there's a lot to
                                            a lot to learn
                                                     learn
12
12       from other
         from other communities.
                    communities.             Yes.
                                             Yes.

13
13             Q.
               Q.        Now, this
                         Now, this is
                                   is a
                                      a fairly
                                        fairly long,
                                               long, comprehensive
                                                     comprehensive

14
14       document that we're
         document that       looking at
                       we're looking at together
                                        together now.
                                                 now.

15
15       Correct?
         Correct?

16
16             A.
               A.        Well,
                         Well, I mean, I
                               I mean, I would agree that
                                         would agree that it's
                                                          it's long.
                                                               long.
17
17       I think comprehensive
         I think               is --
                 comprehensive is -- are
                                     are your
                                         your words, and I
                                              words, and I

18
18       guess
         guess I
               I would -- I
                 would --   think it's
                          I think it's a
                                       a helpful -- you
                                         helpful -- you

19
19       know,
         know, I think it's
               I think it's a
                            a helpful -- it's
                              helpful -- it's a
                                              a helpful
                                                helpful plan
                                                        plan

20
20       that describes
         that describes many evidence-based and
                        many evidence-based     evidence-
                                            and evidence-

21
21       informed abatement
         informed abatement measures.
                            measures.
22
22             Q.
               Q.        You
                         You consider
                             consider yourself to be
                                      yourself to be an expert, I
                                                     an expert, I

23
23       assume, on
         assume, on plans
                    plans to
                          to address
                             address substance
                                     substance use
                                               use disorder,
                                                   disorder,

24
24       opioid use
         opioid     disorder, across
                use disorder, across the
                                     the United States.
                                         United States.                  Is
                                                                         Is



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 212 of 439 PageID #: 36698



                                                                 Page 211
                                                                 Page 211

  1
  1      that correct?
         that correct?
  2
  2            A.
               A.        Well,
                         Well, my expertise is
                               my expertise is --
                                               -- is
                                                  is --
                                                     -- as an
                                                        as an

  3
  3      epidemiologist, has
         epidemiologist,     focused extensively
                         has focused extensively on
                                                 on

  4
  4      identifying and
         identifying and assessing
                         assessing evidence-based
                                   evidence-based methods
                                                  methods to
                                                          to
  5
  5      reverse overdoses and
         reverse overdoses     other opioid-related
                           and other opioid-related harms,
                                                    harms,

  6
  6      yes.
         yes.

  7
  7            Q.
               Q.        Has Cabell
                         Has Cabell County/City of Huntington
                                    County/City of Huntington done
                                                              done

  8
  8      an excellent
         an excellent job
                      job in
                          in addressing
                             addressing the
                                        the opioid
                                            opioid use
                                                   use

  9
  9      disorder or substance
         disorder or substance use disorder crisis
                               use disorder        in the
                                            crisis in the
10
10       community?
         community?

11
11                           MR. BURNETT:
                             MR. BURNETT:      Objection, outside
                                               Objection, outside the
                                                                  the
12
12       scope.
         scope.

13
13             A.
               A.        I
                         I wasn't
                           wasn't asked to --
                                  asked to -- and
                                              and I think that
                                                  I think that from
                                                               from
14
14       my experience,
         my experience, speaking
                        speaking with local stakeholders
                                 with local              and
                                            stakeholders and

15
15       reviewing the materials
         reviewing the materials that
                                 that I've
                                      I've reviewed,
                                           reviewed, what
                                                     what

16
16       I've seen is
         I've seen is a
                      a community that's been
                        community that's been ravaged and
                                              ravaged and

17
17       torn apart,
         torn apart, and
                     and I think been
                         I think been individuals
                                      individuals have shown
                                                  have shown

18
18       remarkable leadership and
         remarkable leadership and remarkable
                                   remarkable resilience.
                                              resilience.

19
19                           You
                             You know,
                                 know, am
                                       am I able to
                                          I able to identify
                                                    identify areas
                                                             areas
20
20       where - resources
         where - resources notwithstanding - they
                           notwithstanding - they might
                                                  might have
                                                        have

21
21       done better?
         done better?         I suppose so.
                              I suppose so.       But I
                                                  But I don't think that
                                                        don't think that
22
22       -- I
         --   mean, I
            I mean,   looked carefully
                    I looked           in my
                             carefully in my plan at the
                                             plan at the --
23
23       what's been done
         what's been      to date,
                     done to       but I
                             date, but I did -- was
                                         did -- was not
                                                    not

24
24       asked -
         asked - nor
                 nor do
                     do I feel that
                        I feel that it's
                                    it's my
                                         my position - to
                                            position - to


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 213 of 439 PageID #: 36699



                                                                 Page 212
                                                                 Page 212

  1
  1      sort of
         sort of give them a
                 give them a grade on how
                             grade on     they've done
                                      how they've      over
                                                  done over

  2
  2      the past
         the past few
                  few years.
                      years.

  3
  3            Q.
               Q.        You
                         You don't
                             don't have -- sitting
                                   have -- sitting here today, you
                                                   here today, you

  4
  4      don't
         don't have any opinions
               have any opinions that
                                 that they
                                      they have
                                           have been
                                                been

  5
  5      deficient in any
         deficient in any way in terms
                          way in terms of
                                       of the
                                          the
  6
  6      implementations they
         implementations they have done to
                              have done to date.
                                           date.               Is that
                                                               Is that

  7
  7      true?
         true?

  8
  8                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  9
  9            A.
               A.        Do
                         Do you mean in
                            you mean in a
                                        a legal
                                          legal sense
                                                sense do
                                                      do I
                                                         I have
                                                           have

10
10       opinions, or
         opinions, or just
                      just in
                           in an
                              an informal
                                 informal colloquial
                                          colloquial sense?
                                                     sense?
11
11             Q.
               Q.        No, I
                         No, I mean like, do
                               mean like, do you
                                             you have any criticisms
                                                 have any criticisms

12
12       of the
         of the implementations
                implementations and the programs
                                and the          that Cabell
                                        programs that Cabell
13
13       County/City of Huntington
         County/City of Huntington have put in
                                   have put in place
                                               place since
                                                     since
14
14       2015?
         2015?

15
15             A.
               A.        Well,
                         Well, I --
                               I --

16
16                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

17
17             A.
               A.        Yeah, I
                         Yeah, I was asked to
                                 was asked to look
                                              look forward,
                                                   forward, not look
                                                            not look

18
18       backwards, and
         backwards, and I
                        I did not conduct
                          did not         any comprehensive
                                  conduct any comprehensive

19
19       sort of
         sort of program evaluation of
                 program evaluation of the
                                       the performance of
                                           performance of

20
20       the interventions
         the interventions to
                           to date.
                              date.
21
21                           I think many
                             I think many have been quite
                                          have been       laudable,
                                                    quite laudable,

22
22       such as
         such as Project
                 Project Engage,
                         Engage, which
                                 which has sought to
                                       has sought to better
                                                     better

23
23       link people
         link        seen in
              people seen in clinical settings with
                             clinical settings      opioid
                                               with opioid

24
24       use disorder with
         use disorder      treatment; programs
                      with treatment;          such as
                                      programs such as


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 214 of 439 PageID #: 36700



                                                                 Page 213
                                                                 Page 213

  1
  1      Lily's Place
         Lily's Place or
                      or the
                         the MARC
                             MARC and the MOMS
                                  and the MOMS program
                                               program for
                                                       for
  2
  2      women that have
         women that      addiction and
                    have addiction and are
                                       are pregnant,
                                           pregnant, so
                                                     so

  3
  3      they're --
         they're --
  4
  4                          The syringe services
                             The syringe services program,
                                                  program, which
                                                           which I
                                                                 I

  5
  5      believe is
         believe is one
                    one of
                        of the
                           the first
                               first in
                                     in the
                                        the state and has
                                            state and has

  6
  6      really stood apart
         really stood apart from
                            from many
                                 many others
                                      others in
                                             in terms
                                                terms of
                                                      of
  7
  7      their ability
         their         to conduct
               ability to conduct outreach.
                                  outreach.
  8
  8                          So
                             So I think that
                                I think that there
                                             there are
                                                   are many
                                                       many

  9
  9      laudable undertakings
         laudable              that the
                  undertakings that the community
                                        community has
                                                  has --

10
10       performed, but certainly
         performed, but certainly I
                                  I can identify some
                                    can identify      areas
                                                 some areas

11
11       where
         where I think that
               I think that -
                            - with resources notwithstanding
                              with resources notwithstanding

12
12       - that
         - that they
                they might
                     might have
                           have done more, yes.
                                done more, yes.

13
13             Q.
               Q.        Now, you
                         Now, you note in your
                                  note in your report on page
                                               report on page 11
                                                              11

14
14       that "the
         that "the Community
                   Community has" "mobilized in
                             has" "mobilized in many
                                                many ways to
                                                     ways to

15
15       address the
         address the challenges
                     challenges head-on," and you
                                head-on," and you had list
                                                  had list

16
16       some of
         some of the
                 the programs that you
                     programs that     just mentioned
                                   you just           to me
                                            mentioned to me
17
17       just now,
         just      such as
              now, such as Project
                           Project Engage,
                                   Engage, PROACT,
                                           PROACT, etc.
                                                   etc.
18
18                           And then
                             And then you also talk
                                      you also talk in
                                                    in terms
                                                       terms of
                                                             of the
                                                                the
19
19       "remarkable transformation
         "remarkable transformation in
                                    in the
                                       the Community's
                                           Community's

20
20       system of
         system of care to manage
                   care to        OUD among
                           manage OUD among expectant
                                            expectant
21
21       mothers and
         mothers and their
                     their offspring."
                           offspring."
22
22                          MR. BURNETT:
                            MR. BURNETT:       Counsel,
                                               Counsel, where -- where
                                                        where -- where

23
23       on page
         on page 11 are you
                 11 are     quoting from?
                        you quoting from?
24
24                          MS. GEIST:
                            MS. GEIST:      I'm in the
                                            I'm in the middle
                                                       middle of
                                                              of page
                                                                 page



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 215 of 439 PageID #: 36701



                                                                       Page 214
                                                                       Page 214

  1
  1      11.
         11.

  2
  2                          MR. BURNETT:
                             MR. BURNETT:        What
                                                 What paragraph?
                                                      paragraph?

  3
  3                          MS. GEIST:
                             MS. GEIST:       26 and 27.
                                              26 and 27.
  4
  4             Q.
                Q.       And you
                         And     also agree,
                             you also agree, don't
                                             don't you,
                                                   you, Doctor
                                                        Doctor

  5
  5      Alexander, that
         Alexander, that Cabell
                         Cabell County/Huntington engaged in
                                County/Huntington engaged in
  6
  6      very early initiatives
         very early initiatives through
                                through Mayor
                                        Mayor Williams'
                                              Williams'

  7
  7      Office of
         Office of Drug
                   Drug Control Policy to
                        Control Policy to timely
                                          timely and
                                                 and

  8
  8      comprehensively recognize
         comprehensively recognize the
                                   the need for data
                                       need for      for
                                                data for

  9
  9      early intervention?
         early intervention?           You agree
                                       You agree with that, don't
                                                 with that, don't

10
10       you?
         you?

11
11                           MR. BURNETT:
                             MR. BURNETT:        Where is that?
                                                 Where is that?
12
12              A.
                A.       Are those
                         Are those my
                                   my words, or not?
                                      words, or not?

13
13              Q.
                Q.       I'm not
                         I'm     making them
                             not making them up.
                                             up.               These
                                                               These are
                                                                     are your
                                                                         your

14
14       words from your
         words from      report.
                    your report.

15
15              A.
                A.       But where
                         But       --
                             where --

16
16                           MR. BURNETT:
                             MR. BURNETT:        Counsel, if you're
                                                 Counsel, if you're

17
17       asking him
         asking     about specific
                him about specific language,
                                   language, please point us
                                             please point us

18
18       to it.
         to it.
19
19              Q.
                Q.       I'm asking
                         I'm asking you if you
                                    you if     -- if
                                           you -- if you agree with
                                                     you agree with

20
20       what
         what I just said.
              I just said.          Do
                                    Do you agree --
                                       you agree

21
21              A.
                A.       But I
                         But   --
                             I --

22
22              Q.
                Q.       -- that
                         -- that Cabell
                                 Cabell County -- Cabell
                                        County -- Cabell County/
                                                         County/

23
23       Huntington, through
         Huntington, through early
                             early initiatives
                                   initiatives of
                                               of Mayor
                                                  Mayor
24
24       Williams' Office of
         Williams' Office of Drug
                             Drug Control Policy timely
                                  Control Policy timely


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 216 of 439 PageID #: 36702



                                                                     Page 215
                                                                     Page 215

  1
  1      recognized the need
         recognized the      for comprehensive
                        need for comprehensive data
                                               data for
                                                    for
  2
  2      early intervention?
         early intervention?
  3
  3                          MR. BURNETT:
                             MR. BURNETT:      Counsel, same request.
                                               Counsel, same request.

  4
  4      Where
         Where are
               are you quoting this
                   you quoting this from?
                                    from?
  5
  5                          MS. GEIST:
                             MS. GEIST:     I'm asking him
                                            I'm asking     the
                                                       him the

  6
  6      question.
         question.

  7
  7            A.
               A.        But I
                         But I don't see in
                               don't see in Paragraph
                                            Paragraph 27
                                                      27 or
                                                         or 28
                                                            28 any
                                                               any

  8
  8      mention of
         mention of Mayor
                    Mayor Williams.
                          Williams.              I
                                                 I may be missing
                                                   may be         it,
                                                          missing it,

  9
  9      but if
         but if you could just
                you could just point out to
                               point out to me
                                            me where
                                               where I
                                                     I

10
10       mention Mayor
         mention Mayor Williams.
                       Williams.

11
11             Q.
               Q.        You
                         You can't agree with
                             can't agree with my -- my
                                              my -- my question
                                                       question

12
12       without
         without me showing you
                 me showing     the exact
                            you the exact --
13
13                           MR. BURNETT:
                             MR. BURNETT:      Counsel,
                                               Counsel, you're -- now
                                                        you're -- now

14
14       you're asking him
         you're asking him a
                           a memory test.
                             memory test.                    You are quoting
                                                             You are quoting

15
15       from his
         from     report, clearly,
              his report, clearly, but
                                   but you're
                                       you're not telling us
                                              not telling us

16
16       where
         where you're
               you're quoting from.
                      quoting from.              That's
                                                 That's not fair.
                                                        not fair.

17
17                           MS. GEIST:
                             MS. GEIST:     I'm asking him
                                            I'm asking     if he
                                                       him if he

18
18       agrees.
         agrees.

19
19                           MR. BURNETT:
                             MR. BURNETT:      You're asking him
                                               You're asking     if he
                                                             him if he

20
20       agrees on
         agrees on specific
                   specific language
                            language that
                                     that you
                                          you are
                                              are reading
                                                  reading

21
21       without telling us
         without telling us what
                            what you are reading.
                                 you are reading.

22
22                           MS. GEIST:
                             MS  GEIST:     I'm
                                            I'm reading from my
                                                reading from    own
                                                             my own

23
23       notes.
         notes.      I'm
                     I'm not reading from
                         not reading from the
                                          the report.
                                              report.                I'll
                                                                     I'll ask
                                                                          ask

24
24       it this
         it this way:
                 way:



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 217 of 439 PageID #: 36703



                                                                   Page 216
                                                                   Page 216

  1
  1            Q.
               Q.        Do
                         Do you agree that
                            you agree that this
                                           this community, through
                                                community, through

  2
  2      the Mayor's
         the Mayor's Office
                     Office of
                            of Drug
                               Drug Control Policy, engaged
                                    Control Policy, engaged
  3
  3      in early
         in early initiatives
                  initiatives to
                              to address
                                 address the
                                         the opioid
                                             opioid use
                                                    use

  4
  4      disorder
         disorder -- to
                     to address
                        address opioid
                                opioid use
                                       use disorder or
                                           disorder or

  5
  5      substance use
         substance     disorder in
                   use disorder in the
                                   the community?
                                       community?                  Do
                                                                   Do you
                                                                      you

  6
  6      agree with
         agree      that?
               with that?

  7
  7            A.
               A.        Would it be
                         Would it    possible to
                                  be possible to show
                                                 show Tab
                                                      Tab 4 and to
                                                          4 and to
  8
  8      show where
         show where you're
                    you're reading from in
                           reading from in my
                                           my report?
                                              report?

  9
  9            Q.
               Q.        So I'm
                         So     not reading
                            I'm not         from your
                                    reading from      report.
                                                 your report.

10
10             A.
               A.        Okay.
                         Okay.

11
11             Q.
               Q.        Do
                         Do you
                            you have
                                have your report in
                                     your report in front
                                                    front of
                                                          of you?
                                                             you?

12
12             A.
               A.        I do.
                         I do.   I'm sorry
                                 I'm sorry if
                                           if I misunderstood.
                                              I misunderstood.          I
                                                                        I

13
13       thought that
         thought that you
                      you read a sentence
                          read a sentence and
                                          and it
                                              it referred to
                                                 referred to

14
14       Mayor Williams
         Mayor          and early
               Williams and early initiatives
                                  initiatives and that you
                                              and that you

15
15       had suggested that
         had suggested that it
                            it was either in
                               was either in Paragraph
                                             Paragraph 27
                                                       27 or
                                                          or
16
16       28 of
         28 of my report, and
               my report, and I just am
                              I just am not
                                        not seeing
                                            seeing any
                                                   any

17
17       mention or
         mention or callout
                    callout of
                            of Mayor
                               Mayor Williams in those
                                     Williams in those
18
18       paragraphs.
         paragraphs.

19
19                           And the
                             And the language
                                     language sounded a little
                                              sounded a little bit
                                                               bit

20
20       foreign to
         foreign to me.
                    me.          I'm not
                                 I'm     suggesting that
                                     not suggesting that I
                                                         I disagree
                                                           disagree

21
21       with the sentence
         with the sentence or the claim.
                           or the claim.                  It's just
                                                          It's just I
                                                                    I want
                                                                      want

22
22       to be
         to be clear, is it
               clear, is it --
                            -- is
                               is it
                                  it your
                                     your words or is
                                          words or is it
                                                      it my
                                                         my
23
23       words?
         words?      And if
                     And if it
                            it is
                               is indeed
                                  indeed in
                                         in my
                                            my report,
                                               report, I just am
                                                       I just am

24
24       asking to
         asking to see
                   see where
                       where I called out
                             I called out Mayor
                                          Mayor Williams in
                                                Williams in



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 218 of 439 PageID #: 36704



                                                                 Page 217
                                                                 Page 217

  1
  1      my report
         my        by name.
            report by name.

  2
  2            Q.
               Q.        All I'm
                         All     asking is
                             I'm asking is if
                                           if you agree with
                                              you agree      this
                                                        with this

  3
  3      sentence --
         sentence -- but
                     but if
                         if you
                            you can't answer me
                                can't answer me "yes"
                                                "yes" or
                                                      or
  4
  4      "no," let's
         "no," let's just
                     just move
                          move on.
                               on.
  5
  5            A.
               A.        No, no,
                         No, no, I'm sorry --
                                 I'm sorry --
  6
  6                          MR. BURNETT:
                             MR. BURNETT:      Counsel --
                                               Counsel --

  7
  7            Q.
               Q.        No, I'm
                         No,     just going
                             I'm just       to move
                                      going to move on.
                                                    on.        This is
                                                               This is

  8
  8      wasting
         wasting my time.
                 my time.         I'm just going
                                  I'm just       to move
                                           going to move on.
                                                         on.
  9
  9            A.
               A.        Okay.
                         Okay.

10
10             Q.
               Q.        Now, back
                         Now, back to
                                   to The
                                      The City of Solutions
                                          City of Solutions
11
11       document --
         document --

12
12             A.
               A.        Yeah.
                         Yeah.

13
13             Q.
               Q.        -- do
                         -- do you agree with
                               you agree with me,
                                              me, Doctor Alexander,
                                                  Doctor Alexander,

14
14       that in
         that in terms
                 terms of
                       of the
                          the programs
                              programs that
                                       that are listed in
                                            are listed in
15
15       the document,
         the document, that
                       that this
                            this is
                                 is only
                                    only a
                                         a partial list of
                                           partial list of

16
16       the programs
         the programs available
                      available to
                                to Cabell/Huntington --
                                   Cabell/Huntington --

17
17       Cabell
         Cabell County/Huntington
                County/Huntington now?
                                  now?

18
18                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

19
19             A.
               A.        I
                         I would
                           would guess that that
                                 guess that that is
                                                 is the
                                                    the case, but I
                                                        case, but I

20
20       would
         would want to examine
               want to examine further,
                               further, but
                                        but if
                                            if this
                                               this is
                                                    is a
                                                       a
21
21       document that was
         document that was on the ground,
                           on the ground, you
                                          you know, two or
                                              know, two or

22
22       three years
         three       ago, then
               years ago, then I
                               I would think it's
                                 would think it's all
                                                  all but
                                                      but
23
23       certain that
         certain that newer
                      newer programs
                            programs have originated and
                                     have originated and
24
24       spawned, if
         spawned, if you
                     you will, since this
                         will, since this report
                                          report was issued.
                                                 was issued.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 219 of 439 PageID #: 36705



                                                                  Page 218
                                                                  Page 218

  1
  1            Q.
               Q.        So let's
                         So let's take
                                  take a look at
                                       a look    page 15
                                              at page 15 of
                                                         of The
                                                            The City
                                                                City

  2
  2      of Solutions
         of Solutions guidebook.
                      guidebook.             Are you
                                             Are     there with
                                                 you there with me,
                                                                me,

  3
  3      Doctor Alexander?
         Doctor Alexander?

  4
  4            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  5
  5            Q.
               Q.        Okay.
                         Okay.   And this
                                 And this section of the
                                          section of the guidebook is
                                                         guidebook is

  6
  6      titled "Prevention
         titled "Prevention and
                            and Early
                                Early Intervention."
                                      Intervention."                 Do
                                                                     Do you
                                                                        you

  7
  7      see that?
         see that?
  8
  8            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  9
  9            Q.
               Q.        Okay.
                         Okay.   And this
                                 And this begins
                                          begins a
                                                 a discussion of the
                                                   discussion of the
10
10       interventions and
         interventions and programs that have
                           programs that have been
                                              been put in
                                                   put in

11
11       place
         place by the community
               by the           to address
                      community to address the
                                           the opioid
                                               opioid use
                                                      use

12
12       disorder or opioid
         disorder or opioid epidemic
                            epidemic in
                                     in the
                                        the area.
                                            area.                 Do
                                                                  Do you
                                                                     you

13
13       see that?
         see that?
14
14             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

15
15             Q.
               Q.        Okay.
                         Okay.   And so
                                 And so your Category 1
                                        your Category   of your
                                                      1 of your

16
16       abatement plan
         abatement      is entitled,
                   plan is entitled, as
                                     as we
                                        we know, "PREVENTION
                                           know, "PREVENTION

17
17       - REDUCING
         - REDUCING OPIOID
                    OPIOID OVERSUPPLY AND IMPROVING
                           OVERSUPPLY AND IMPROVING SAFE
                                                    SAFE
18
18       OPIOID USE"
         OPIOID      and it
                USE" and it talks
                            talks about
                                  about early
                                        early intervention.
                                              intervention.
19
19       And that's
         And that's what
                    what we
                         we have as well
                            have as well here in The
                                         here in The City of
                                                     City of

20
20       Solutions guidebook.
         Solutions guidebook.           Is that fair?
                                        Is that fair?
21
21             A.
               A.        I don't know,
                         I don't know, and
                                       and I
                                           I would
                                             would be very surprised
                                                   be very surprised
22
22       if the
         if the content
                content is
                        is perfectly aligned.
                           perfectly aligned.                 But I
                                                              But   -- if
                                                                  I -- if
23
23       you're asking whether
         you're asking         both The
                       whether both The City of Solutions,
                                        City of Solutions,
24
24       this section
         this section of
                      of it,
                         it, and
                             and my
                                 my Category
                                    Category 1 are focused
                                             1 are focused


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 220 of 439 PageID #: 36706



                                                                     Page 219
                                                                     Page 219

  1
  1      on prevention,
         on             the answer
            prevention, the answer is
                                   is yes.
                                      yes.

  2
  2            Q.
               Q.        Oh, let
                         Oh, let me
                                 me -- let
                                       let me
                                           me be real simple
                                              be real simple about
                                                             about
  3
  3      it, Doctor
         it,        Alexander.
             Doctor Alexander.           You say the
                                         You say the first
                                                     first thing
                                                           thing you
                                                                 you

  4
  4      need to do
         need to    is focus
                 do is focus on
                             on prevention,
                                prevention, right?
                                            right?                    That's
                                                                      That's

  5
  5      your
         your Category 1.
              Category 1.          That is the
                                   That is the header, correct?
                                               header, correct?

  6
  6                          MR. BURNETT:
                             MR. BURNETT:       Objection,
                                                Objection,

  7
  7      mischaracterizes.
         mischaracterizes.

  8
  8            A.
               A.        Yeah, it's
                         Yeah, it's the
                                    the first
                                        first category.
                                              category.             I'm not
                                                                    I'm not

  9
  9      saying that
         saying that it's
                     it's the
                          the first
                              first thing.
                                    thing.                    I
                                                              I mean,
                                                                mean, we
                                                                      we need
                                                                         need

10
10       to do
         to do a
               a bunch of stuff
                 bunch of stuff simultaneously.
                                simultaneously.                    It's not --
                                                                   It's not --
11
11       this isn't
         this isn't a
                    a linear
                      linear process.
                             process.

12
12             Q.
               Q.        I understand --
                         I understand --
13
13             A.
               A.        But it
                         But it is
                                is Category 1.
                                   Category 1.

14
14             Q.
               Q.        I understand.
                         I understand.     It is Category
                                           It is Category 1 of your
                                                          1 of your

15
15       plan,
         plan, correct?
               correct?

16
16             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
17
17             Q.
               Q.        Okay.
                         Okay.   And has
                                 And has Cabell
                                         Cabell County/Huntington
                                                County/Huntington

18
18       also engaged
         also engaged in
                      in a
                         a number of programs
                           number of programs under their
                                              under their

19
19       title "Prevention
         title "Prevention and Early Intervention?"
                           and Early Intervention?"
20
20             A.
               A.        I believe they
                         I believe they have.
                                        have.

21
21             Q.
               Q.        Okay.
                         Okay.   And if
                                 And if we look through
                                        we look through The
                                                        The City of
                                                            City of

22
22       Solutions guide,
         Solutions        over the
                   guide, over the next
                                   next through
                                        through pages,
                                                pages, does
                                                       does

23
23       it outline
         it outline a
                    a number of these
                      number of these programs?
                                      programs?

24
24             A.
               A.        Yes, it
                         Yes, it does.
                                 does.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 221 of 439 PageID #: 36707



                                                                    Page 220
                                                                    Page 220

  1
  1            Q.
               Q.        Okay.
                         Okay.   And some
                                 And some of
                                          of these
                                             these programs that have
                                                   programs that have

  2
  2      -- have
         --      already been
            have already been in
                              in place
                                 place and are in
                                       and are in place in
                                                  place in

  3
  3      the community
         the community are
                       are Project
                           Project Engage,
                                   Engage, correct?
                                           correct?
  4
  4            A.
               A.        Yes.
                         Yes.

  5
  5            Q.
               Q.        And you're
                         And        familiar with
                             you're familiar      Project Engage?
                                             with Project Engage?
  6
  6            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  7
  7            Q.
               Q.        And what
                         And what does Project Engage
                                  does Project Engage seek
                                                      seek to
                                                           to do?
                                                              do?

  8
  8            A.
               A.        It seeks
                         It seeks to
                                  to better
                                     better link
                                            link individuals
                                                 individuals in
                                                             in
  9
  9      clinical settings
         clinical settings with treatment for
                           with treatment for substance
                                              substance use
                                                        use

10
10       disorders.
         disorders.

11
11             Q.
               Q.        So when
                         So when you say "clinical
                                 you say "clinical settings," are we
                                                   settings," are we

12
12       talking about
         talking about individuals
                       individuals who end up
                                   who end    in the
                                           up in the
13
13       emergency department,
         emergency             for example,
                   department, for example, and there's
                                            and there's

14
14       somebody there
         somebody there -
                        - a
                          a peer
                            peer recovery coach -
                                 recovery coach - to
                                                  to provide
                                                     provide

15
15       them with
         them      information and
              with information and access
                                   access to
                                          to treatment
                                             treatment
16
16       should they
         should they choose
                     choose to
                            to engage
                               engage in
                                      in treatment?
                                         treatment?                   True?
                                                                      True?

17
17             A.
               A.        Yes.
                         Yes.    Yes, for example.
                                 Yes, for example.
18
18             Q.
               Q.        Okay.
                         Okay.   And this
                                 And this is
                                          is something
                                             something that
                                                       that Cabell
                                                            Cabell

19
19       County/Huntington
         County/Huntington has
                           has had in place
                               had in place and
                                            and does
                                                does have in
                                                     have in

20
20       place
         place now, correct?
               now, correct?

21
21             A.
               A.        Yes.
                         Yes.    But I
                                 But   -- I
                                     I --   mean, programs
                                          I mean,          aren't --
                                                  programs aren't --
22
22       yeah,
         yeah, I
               I mean, it may
                 mean, it may not
                              not be adequately resourced;
                                  be adequately resourced;

23
23       it may
         it may not be optimally
                not be optimally funded.
                                 funded.                   It may
                                                           It may not
                                                                  not be
                                                                      be

24
24       optimally staffed.
         optimally staffed.


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 222 of 439 PageID #: 36708



                                                                 Page 221
                                                                 Page 221

  1
  1                          So just because
                             So just because there
                                             there is
                                                   is a
                                                      a program in
                                                        program in

  2
  2      place,
         place, I'm not disparaging
                I'm not             the program,
                        disparaging the program, and in
                                                 and in

  3
  3      fact, I
         fact,   think, you
               I think, you know, it plays
                            know, it plays a
                                           a very important
                                             very important

  4
  4      role.
         role.      But I
                    But I wouldn't
                          wouldn't want to misconstrue
                                   want to             the
                                           misconstrue the

  5
  5      presence of a
         presence of a program
                       program or
                               or equate
                                  equate that
                                         that with its
                                              with its

  6
  6      adequate deployment,
         adequate deployment, support,
                              support, funding
                                       funding and
                                               and long-term
                                                   long-term
  7
  7      viability.
         viability.

  8
  8            Q.
               Q.        And is
                         And is Project
                                Project Engage
                                        Engage part
                                               part of
                                                    of a
                                                       a
  9
  9      collaboration effort
         collaboration effort with any of
                              with any of the
                                          the health
                                              health care
                                                     care

10
10       facilities in
         facilities in the
                       the area?
                           area?

11
11             A.
               A.        Well,
                         Well, I think it
                               I think it would
                                          would have to be.
                                                have to be.          I
                                                                     I don't
                                                                       don't

12
12       know
         know details about that,
              details about that, although
                                  although I
                                           I do see and
                                             do see and --
                                                        --
13
13       that Christiana
         that            Healthcare as
              Christiana Healthcare as a
                                       a reference, although
                                         reference, although

14
14       that's in
         that's in Delaware
                   Delaware -- and
                               and Marshall
                                   Marshall University and
                                            University and

15
15       the health
         the        system that
             health system that I
                                I believe is related
                                  believe is         to that
                                             related to that
16
16       corporately or
         corporately or structurally,
                        structurally, may
                                      may well be an
                                          well be an
17
17       important part
         important      of that.
                   part of that.
18
18                           But I
                             But   don't know
                                 I don't      the details
                                         know the         of the
                                                  details of the
19
19       health care systems
         health care systems that
                             that may
                                  may have formally signed
                                      have formally signed
20
20       on.
         on.

21
21             Q.
               Q.        Are you
                         Are     -- are
                             you -- are you not aware
                                        you not aware that
                                                      that St.
                                                           St. Marys
                                                               Marys
22
22       Medical Center
         Medical        and Cabell-Huntington
                 Center and Cabell-Huntington Hospital
                                              Hospital have
                                                       have

23
23       worked together to
         worked together to pioneer
                            pioneer the
                                    the Project
                                        Project Engage
                                                Engage
24
24       effort since
         effort since 2017?
                      2017?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 223 of 439 PageID #: 36709



                                                                 Page 222
                                                                 Page 222

  1
  1            A.
               A.        I am --
                         I am --
  2
  2                          MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

  3
  3            A.
               A.        I'm sorry.
                         I'm sorry.   I
                                      I am aware of
                                        am aware of St. Mary's; I'm
                                                    St. Mary's; I'm

  4
  4      not -- you
         not -- you know,
                    know, I don't know
                          I don't      the formal
                                  know the formal sort
                                                  sort of
                                                       of
  5
  5      corporate relationship
         corporate relationship or flow of
                                or flow of money
                                           money or
                                                 or

  6
  6      resources between this
         resources between this project and St.
                                project and     Mary's or
                                            St. Mary's or
  7
  7      the corporation
         the corporation that
                         that it
                              it represents.
                                 represents.

  8
  8            Q.
               Q.        And you're
                         And you're not aware or
                                    not aware    offering any
                                              or offering any

  9
  9      opinion that
         opinion that the
                      the City or the
                          City or the County
                                      County needs to spend
                                             needs to spend
10
10       any funds,
         any funds, spend
                    spend any
                          any money,
                              money, relating
                                     relating to
                                              to Project
                                                 Project
11
11       Engage.
         Engage.         Is that
                         Is that correct?
                                 correct?
12
12             A.
               A.        I
                         I wasn't
                           wasn't asked to identify
                                  asked to identify who
                                                    who pays the
                                                        pays the

13
13       bills.
         bills.      I
                     I was -- I
                       was -- I was
                                was simply
                                    simply asked to identify
                                           asked to identify
14
14       what
         what I thought would
              I thought       be an
                        would be an evidence-based
                                    evidence-based abatement
                                                   abatement

15
15       program for this
         program for this community.
                          community.
16
16             Q.
               Q.        And in
                         And in terms
                                terms of
                                      of what
                                         what you just said,
                                              you just said, Doctor
                                                             Doctor

17
17       Alexander, so
         Alexander, so just
                       just to
                            to confirm,
                               confirm, you
                                        you don't
                                            don't have any
                                                  have any

18
18       opinion in
         opinion in this
                    this case
                         case that
                              that the
                                   the City
                                       City of Huntington or
                                            of Huntington or
19
19       Cabell
         Cabell County generally has
                County generally     been responsible
                                 has been responsible for
                                                      for
20
20       funding any
         funding any of
                     of the
                        the programs that they
                            programs that they have
                                               have had in
                                                    had in

21
21       place to date.
         place to date.         Is that
                                Is that correct?
                                        correct?
22
22             A.
               A.        And here
                         And here you --
                                  you --

23
23                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

24
24             A.
               A.        Here you
                         Here you mean
                                  mean beliefs or legal
                                       beliefs or legal opinions?
                                                        opinions?



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 224 of 439 PageID #: 36710



                                                                 Page 223
                                                                 Page 223

  1
  1            Q.
               Q.        You're not
                         You're not offering
                                    offering opinions
                                             opinions in
                                                      in the
                                                         the case,
                                                             case,
  2
  2      as an
         as an expert,
               expert, that
                       that Cabell
                            Cabell County or the
                                   County or the City of
                                                 City of

  3
  3      Huntington has
         Huntington has had to fund
                        had to fund any
                                    any of
                                        of the
                                           the programs
                                               programs that
                                                        that
  4
  4      they have
         they have decided to put
                   decided to put in
                                  in place
                                     place to
                                           to address
                                              address the
                                                      the
  5
  5      opioid epidemic.
         opioid epidemic.
  6
  6                            MR. BURNETT:
                               MR. BURNETT:      Objection.
                                                 Objection.

  7
  7            A.
               A.        No.
                         No.    No,
                                No, I'm
                                    I'm not.
                                        not.

  8
  8            Q.
               Q.        Okay.
                         Okay.   And in
                                 And in terms
                                        terms of
                                              of future
                                                 future payments,
                                                        payments,

  9
  9      you're
         you're not offering any
                not offering any opinions
                                 opinions that
                                          that should
                                               should your
                                                      your

10
10       plan for abatement
         plan for abatement be
                            be put in place
                               put in       in Cabell
                                      place in Cabell

11
11       County/Huntington that any
         County/Huntington that     aspect of
                                any aspect of the
                                              the plan
                                                  plan would
                                                       would

12
12       need to be
         need to    paid for
                 be paid for or
                             or funded
                                funded by the City
                                       by the City or
                                                   or

13
13       County.
         County.         You're not
                         You're not offering
                                    offering opinions
                                             opinions as
                                                      as to
                                                         to that;
                                                            that;
14
14       is that
         is that correct?
                 correct?

15
15             A.
               A.        Yeah, that's
                         Yeah, that's for
                                      for the
                                          the judge
                                              judge to
                                                    to decide,
                                                       decide,

16
16       you're correct.
         you're correct.

17
17             Q.
               Q.        Okay.
                         Okay.

18
18             A.
               A.        Or somebody
                         Or somebody --
                                     -- it's
                                        it's not for me
                                             not for    to decide,
                                                     me to decide,
19
19       let me
         let me put
                put it
                    it that
                       that way.
                            way.

20
20             Q.
               Q.        Not for
                         Not for you to decide
                                 you to decide who
                                               who pays, correct?
                                                   pays, correct?

21
21             A.
               A.        Correct.
                         Correct.

22
22             Q.
               Q.        You
                         You have
                             have a
                                  a plan in place,
                                    plan in place, hopefully a very
                                                   hopefully a very

23
23       comprehensive plan
         comprehensive plan -
                            - hopefully
                              hopefully we'll
                                        we'll get through
                                              get through

24
24       that -
         that - but
                but you
                    you don't
                        don't have any opinions
                              have any opinions as
                                                as to
                                                   to the
                                                      the


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 225 of 439 PageID #: 36711



                                                                 Page 224
                                                                 Page 224

  1
  1      allocation of
         allocation of funds:
                       funds:           Who
                                        Who will pay, who
                                            will pay, who should
                                                          should pay,
                                                                 pay,

  2
  2      how it's divvied
         how it's divvied up; is that
                          up; is that fair?
                                      fair?
  3
  3            A.
               A.        Yes, that's
                         Yes, that's fair.
                                     fair.
  4
  4            Q.
               Q.        Okay.
                         Okay.   Now, back
                                 Now, back to
                                           to what the community
                                              what the community has
                                                                 has

  5
  5      done in terms
         done in terms of
                       of prevention and early
                          prevention and early intervention,
                                               intervention,
  6
  6      I assume you
         I assume you are
                      are very familiar with
                          very familiar      the Quick
                                        with the Quick

  7
  7      Response Team?
         Response Team?

  8
  8            A.
               A.        Yes, I
                         Yes,   am.
                              I am.

  9
  9            Q.
               Q.        And if
                         And if you look at
                                you look at The
                                            The City of Solutions
                                                City of Solutions

10
10       guidebook,
         guidebook, you
                    you can
                        can read about the
                            read about the Quick
                                           Quick Response
                                                 Response

11
11       Team on page
         Team on page 18 and the
                      18 and the pages following after.
                                 pages following after.                   And
                                                                          And

12
12       who makes up
         who makes    the Quick
                   up the Quick Response
                                Response Team,
                                         Team, Doctor
                                               Doctor

13
13       Alexander?
         Alexander?

14
14             A.
               A.        Well,
                         Well, generally this is
                               generally this is a
                                                 a team
                                                   team --
                                                        -- I mean,
                                                           I mean,

15
15       it varies
         it varies place to place
                   place to place and community to
                                  and community to
16
16       community, but
         community, but in
                        in general, this includes
                           general, this includes some
                                                  some sort
                                                       sort
17
17       of health
         of health care
                   care professional or addiction
                        professional or addiction expert,
                                                  expert,
18
18       often a
         often   -- at
               a -- at times,
                       times, it
                              it can
                                 can include
                                     include a
                                             a faith-based
                                               faith-based
19
19       leader or
         leader or someone
                   someone from
                           from a faith community.
                                a faith community.
20
20                           It can have
                             It can have a
                                         a peer
                                           peer recovery coach, can
                                                recovery coach, can
21
21       sometimes participate
         sometimes             in these
                   participate in these teams.
                                        teams.                The teams
                                                              The teams

22
22       may or
         may or may
                may not
                    not include
                        include a law enforcement
                                a law enforcement officer.
                                                  officer.
23
23       At times,
         At times, there's
                   there's concern that that
                           concern that that may,
                                             may, you
                                                  you know,
                                                      know,

24
24       scare people
         scare        off, for
               people off, for lack
                               lack of
                                    of a
                                       a better
                                         better word.
                                                word.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 226 of 439 PageID #: 36712



                                                                 Page 225
                                                                 Page 225

  1
  1                          But those
                             But those are the types
                                       are the types of
                                                     of people that
                                                        people that

  2
  2      participate in these
         participate in these teams.
                              teams.
  3
  3            Q.
               Q.        Okay.
                         Okay.   Well, let's just
                                 Well, let's just talk
                                                  talk about
                                                       about Cabell
                                                             Cabell

  4
  4      County/Huntington.
         County/Huntington.          Who makes up
                                     Who makes    the Quick
                                               up the Quick Response
                                                            Response
  5
  5      Team in Cabell
         Team in Cabell County/Huntington?
                        County/Huntington?

  6
  6            A.
               A.        I think that's
                         I think that's depicted
                                        depicted here in this
                                                 here in this
  7
  7      exhibit, which
         exhibit,       indicates "a
                  which indicates "a paramedic"
                                     paramedic" or
                                                or "EMT,"
                                                   "EMT,"
  8
  8      "law enforcement
         "law enforcement officer,"
                          officer," "peer
                                    "peer recovery
                                          recovery coach" or
                                                   coach" or

  9
  9      "clinician" and
         "clinician" and a
                         a "spiritual
                           "spiritual or
                                      or faith
                                         faith leader."
                                               leader."
10
10             Q.
               Q.        And what
                         And      types of
                             what types of services
                                           services does the Quick
                                                    does the Quick
11
11       Response Team
         Response      provide?
                  Team provide?

12
12             A.
               A.        Well, this is
                         Well, this is a
                                       a good example where
                                         good example where I
                                                            I

13
13       believe that
         believe that this
                      this is
                           is covered
                              covered in
                                      in my
                                         my Ohio
                                            Ohio report --
                                                 report --

14
14       not to open,
         not to open, you
                      you know -- not
                          know --     to go
                                  not to go back too far
                                            back too far
15
15       there.
         there.      But this
                     But this is
                              is a
                                 a good example where
                                   good example where I believe
                                                      I believe

16
16       even though
         even though linkages
                     linkages as
                              as to
                                 to care
                                    care may
                                         may not
                                             not have been
                                                 have been

17
17       called out
         called out as
                    as a
                       a separate
                         separate category in my
                                  category in my Ohio
                                                 Ohio

18
18       report,
         report, nevertheless, the QRT
                 nevertheless, the QRT or Quick Response
                                       or Quick Response
19
19       Team is exactly
         Team is exactly --
                         -- does
                            does exactly
                                 exactly this.
                                         this.
20
20                           I
                             I mean, they can
                               mean, they can provide a very
                                              provide a very

21
21       important role
         important      in linking
                   role in linking people
                                   people to
                                          to care
                                             care that
                                                  that
22
22       otherwise would
         otherwise       fall through
                   would fall through the
                                      the cracks.
                                          cracks.
23
23                           I
                             I mean,
                               mean, you
                                     you have
                                         have a
                                              a narrow -- you
                                                narrow -- you have
                                                              have

24
24       a narrow
         a narrow window of opportunity
                  window of opportunity when someone
                                        when someone



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 227 of 439 PageID #: 36713



                                                                   Page 226
                                                                   Page 226

  1
  1      overdoses, and
         overdoses, and it's
                        it's a -- it's
                             a -- it's an opportunity, in
                                       an opportunity, in
  2
  2      many cases,
         many cases, to
                     to help
                        help people
                             people get into treatment.
                                    get into treatment.
  3
  3                          And part
                             And      of the
                                 part of the benefit
                                             benefit of
                                                     of a
                                                        a Quick
                                                          Quick

  4
  4      Response Team
         Response      is that
                  Team is that well-designed and well-
                               well-designed and well-

  5
  5      deployed, they
         deployed, they can serve an
                        can serve    important role
                                  an important      in
                                               role in

  6
  6      helping to bridge
         helping to bridge people to care.
                           people to care.
  7
  7            Q.
               Q.        And this
                         And this Quick Response Team
                                  Quick Response      in Cabell
                                                 Team in Cabell

  8
  8      County/Huntington, it has
         County/Huntington, it     a project
                               has a project director and a
                                             director and a

  9
  9      coordinator?
         coordinator?

10
10             A.
               A.        I -- it
                         I -- it --
                                 -- I
                                    I mean, it appears
                                      mean, it appears at
                                                       at the
                                                          the time
                                                              time
11
11       that this
         that this report
                   report was
                          was written that it
                              written that it did.
                                              did.                 I can't
                                                                   I can't

12
12       speak to
         speak to whether or not
                  whether or     it's currently
                             not it's currently staffed
                                                staffed at
                                                        at

13
13       those levels
         those levels or
                      or not.
                         not.
14
14             Q.
               Q.        And you
                         And you note that the
                                 note that the team
                                               team works "a
                                                    works "a

15
15       40-hour-per-week schedule."
         40-hour-per-week schedule."               Do
                                                   Do you see that?
                                                      you see that?
16
16             A.
               A.        Well, this isn't
                         Well, this isn't my
                                          my --
                                             -- what
                                                what we're looking
                                                     we're looking

17
17       at here
         at      is if
            here is if --
                       -- I mean, you
                          I mean,     said "you
                                  you said "you note."
                                                note."

18
18             Q.
               Q.        It's in
                         It's in the
                                 the document.
                                     document.          I
                                                        I mean,
                                                          mean, you've
                                                                you've read
                                                                       read

19
19       this document
         this document --

20
20             A.
               A.        I've reviewed
                         I've reviewed it
                                       it and
                                          and I'm familiar with
                                              I'm familiar with The
                                                                The

21
21       City of Solutions,
         City of Solutions, yes.
                            yes.            But I'm
                                            But     sorry, I
                                                I'm sorry, I was
                                                             was

22
22       confused when
         confused when you
                       you said "you note."
                           said "you note."                  But they
                                                             But they may
                                                                      may
23
23       well
         well work a 40-hour
              work a 40-hour week.
                             week.             That
                                               That may
                                                    may well be the
                                                        well be the
24
24       case.
         case.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 228 of 439 PageID #: 36714



                                                                   Page 227
                                                                   Page 227

  1
  1            Q.
               Q.        And do
                         And do you
                                you know
                                    know how they came
                                         how they      about getting
                                                  came about getting
  2
  2      the vehicle
         the vehicle that
                     that the
                          the Quick
                              Quick Response
                                    Response Team
                                             Team uses?
                                                  uses?

  3
  3            A.
               A.        I think that's
                         I think that's an
                                        an interesting
                                           interesting question.
                                                       question.              I
                                                                              I

  4
  4      think it
         think it may
                  may have
                      have been
                           been donated but I
                                donated but I don't
                                              don't recall
                                                    recall

  5
  5      the details
         the details of
                     of where they came
                        where they came by
                                        by the
                                           the vehicle.
                                               vehicle.
  6
  6            Q.
               Q.        It's in
                         It's in the
                                 the document.
                                     document.           I actually says
                                                         I actually says it
                                                                         it
  7
  7      was donated.
         was donated.         You
                              You are correct.
                                  are correct.

  8
  8            A.
               A.        Okay.
                         Okay.

  9
  9            Q.
               Q.        Now, in
                         Now, in terms
                                 terms of other Harm
                                       of other      Reduction, that
                                                Harm Reduction, that
10
10       starts on
         starts on page 20 of
                   page 20 of The
                              The City of Solutions
                                  City of Solutions
11
11       guidebook, correct?
         guidebook, correct?

12
12             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
13
13             Q.
               Q.        Okay.
                         Okay.   And you
                                 And     said to
                                     you said to me earlier, I
                                                 me earlier,   think,
                                                             I think,

14
14       that that
         that that was a very
                   was a very important
                              important initiative
                                        initiative that
                                                   that the
                                                        the
15
15       community had
         community     taken to
                   had taken to get ahead of
                                get ahead of Harm
                                             Harm Reduction;
                                                  Reduction;
16
16       is that
         is that right?
                 right?

17
17             A.
               A.        I mean, they're
                         I mean, they're all
                                         all --
                                             -- they're
                                                they're all
                                                        all

18
18       important.
         important.         I'm sorry, but
                            I'm sorry, but I -- I
                                           I --   -- I
                                                I -- I mean,
                                                       mean,

19
19       they're all
         they're all important
                     important interventions.
                               interventions.                 But I
                                                              But I do just
                                                                    do just

20
20       want to call
         want to      out and
                 call out and remind
                              remind you, this was
                                     you, this was a
                                                   a

21
21       document that was
         document that was written at one
                           written at one point
                                          point in
                                                in time
                                                   time and
                                                        and

22
22       so --
         so -- but
               but yes,
                   yes, Harm Reduction is
                        Harm Reduction is important
                                          important and
                                                    and it's
                                                        it's
23
23       my understanding
         my               that the
            understanding that the County and the
                                   County and the City
                                                  City have
                                                       have

24
24       done -- have
         done -- have provided some leadership
                      provided some leadership in
                                               in developing
                                                  developing



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 229 of 439 PageID #: 36715



                                                                     Page 228
                                                                     Page 228

  1
  1      a syringe
         a syringe service
                   service program.
                           program.

  2
  2                          And I
                             And   do think
                                 I do think it's
                                            it's an
                                                 an important
                                                    important
  3
  3      component, yes.
         component, yes.

  4
  4            Q.
               Q.        And if
                         And if you look with
                                you look with me at the
                                              me at the -- at
                                                           at the
                                                              the
  5
  5      document, other
         document, other than
                         than the
                              the syringe services program,
                                  syringe services program,

  6
  6      what other types
         what other types of
                          of programs and interventions
                             programs and interventions has
                                                        has

  7
  7      the community
         the community been
                       been able
                            able to
                                 to implement
                                    implement to
                                              to further
                                                 further the
                                                         the
  8
  8      goal of Harm
         goal of      Reduction?
                 Harm Reduction?

  9
  9            A.
               A.        Well, some people
                         Well, some people consider
                                           consider naloxone a means
                                                    naloxone a means

10
10       of harm
         of harm reduction.
                 reduction.         I suppose it's
                                    I suppose it's --
                                                   -- it
                                                      it depends
                                                         depends

11
11       who
         who you ask whether
             you ask whether you characterize that
                             you characterize that as
                                                   as harm
                                                      harm

12
12       reduction, but as
         reduction, but as has been stated
                           has been stated by
                                           by community
                                              community

13
13       leaders and
         leaders and in
                     in the
                        the community
                            community itself,
                                      itself, you
                                              you know,
                                                  know,

14
14       naloxone alone isn't
         naloxone alone isn't gonna
                              gonna get
                                    get you out of
                                        you out of this
                                                   this
15
15       mess, and
         mess, and you can't just
                   you can't just resuscitate
                                  resuscitate someone from
                                              someone from

16
16       an overdose
         an overdose and
                     and then
                         then expect
                              expect them
                                     them to,
                                          to, you
                                              you know,
                                                  know,

17
17       magically appear
         magically appear in
                          in treatment.
                             treatment.
18
18                           So naloxone is
                             So naloxone is one.
                                            one.             Fentanyl testing
                                                             Fentanyl testing

19
19       is another
         is another approach
                    approach that
                             that is
                                  is sometimes
                                     sometimes used to see
                                               used to see
20
20       whether there's evidence
         whether there's evidence of
                                  of fentanyl
                                     fentanyl in
                                              in -- in
                                                    in what
                                                       what

21
21       may be
         may be counterfeit
                counterfeit prescription
                            prescription opioids
                                         opioids that
                                                 that are
                                                      are
22
22       circulated, or
         circulated, or in
                        in heroin.
                           heroin.

23
23                           And then,
                             And then, you
                                       you know,
                                           know, I just want
                                                 I just      to
                                                        want to

24
24       note that harm
         note that harm reduction
                        reduction services
                                  services don't -- it's
                                           don't -- it's not
                                                         not



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 230 of 439 PageID #: 36716



                                                                  Page 229
                                                                  Page 229

  1
  1      just about
         just about giving
                    giving people syringes, it's
                           people syringes, it's about --
                                                 about --

  2
  2      again, we're
         again, we're back to linkages
                      back to linkages to
                                       to care.
                                          care.                You
                                                               You know,
                                                                   know, I
                                                                         I

  3
  3      have -- there's
         have -- there's a
                         a saying that "The
                           saying that "The road to recovery
                                            road to recovery

  4
  4      is paved
         is paved with relationships," and
                  with relationships,"     so Harm
                                       and so      Reduction
                                              Harm Reduction

  5
  5      outreach allows
         outreach allows for
                         for one
                             one to
                                 to develop
                                    develop relationships
                                            relationships

  6
  6      and also
         and also provide
                  provide primary
                          primary care to these
                                  care to these people,
                                                people, not
                                                        not

  7
  7      just give
         just      them syringes.
              give them syringes.
  8
  8                          Screen them
                             Screen them for
                                         for HIV,
                                             HIV, hepatitis and the
                                                  hepatitis and the
  9
  9      like.
         like.      So I
                    So I hope that helps
                         hope that       give you
                                   helps give you a sense.
                                                  a sense.

10
10             Q.
               Q.        And are
                         And are you familiar with
                                 you familiar      the Great
                                              with the       Rivers
                                                       Great Rivers

11
11       Regional System
         Regional System for
                         for Addiction
                             Addiction Care?
                                       Care?                 If
                                                             If we look at
                                                                we look at
12
12       page 26?
         page 26?         Are you
                          Are     familiar with
                              you familiar      that program?
                                           with that program?

13
13             A.
               A.        Only -- not
                         Only        -- not
                                 not --     -- you
                                        not -- you know,
                                                   know, I
                                                         I reviewed
                                                           reviewed

14
14       this and
         this and I reviewed that
                  I reviewed that program, but I'm
                                  program, but I'm not as
                                                   not as

15
15       familiar with
         familiar      that as
                  with that as some
                               some of
                                    of the
                                       the other
                                           other programs
                                                 programs

16
16       we've
         we've considered.
               considered.

17
17             Q.
               Q.        Did
                         Did you
                             you do any independent
                                 do any independent research?
                                                    research?           Did
                                                                        Did

18
18       you go on
         you go on the
                   the website and read
                       website and      about Great
                                   read about       Rivers
                                              Great Rivers

19
19       Regional System
         Regional System for
                         for Addiction
                             Addiction Care,
                                       Care, read about what
                                             read about what

20
20       they do,
         they     read about
              do, read about who they treat?
                             who they treat?
21
21             A.
               A.        Well,
                         Well, I certainly read
                               I certainly      about PROACT,
                                           read about PROACT, and
                                                              and I
                                                                  I

22
22       see here
         see      PROACT is
             here PROACT is called
                            called out
                                   out as a means
                                       as a       -- as
                                            means -- as a
                                                        a

23
23       means to
         means to --
                  -- you
                     you know, as one
                         know, as one component
                                      component of
                                                of this
                                                   this
24
24       system of
         system of addiction
                   addiction care.
                             care.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 231 of 439 PageID #: 36717



                                                                  Page 230
                                                                  Page 230

  1
  1                          And again,
                             And again, I reviewed an
                                        I reviewed    enormous
                                                   an enormous

  2
  2      number of materials
         number of           and spoke
                   materials and spoke with
                                       with a large number
                                            a large number

  3
  3      of people
         of        on the
            people on the ground about the
                          ground about the state
                                           state of
                                                 of

  4
  4      addiction care
         addiction      in the
                   care in the county
                               county and
                                      and the
                                          the city.
                                              city.

  5
  5            Q.
               Q.        Well,
                         Well, my
                               my question
                                  question was:
                                           was:          Did
                                                         Did you
                                                             you do any
                                                                 do any

  6
  6      reading or research
         reading or research about
                             about the
                                   the expansive
                                       expansive programs
                                                 programs

  7
  7      offered through
         offered through Great Rivers Regional
                         Great Rivers Regional System
                                               System for
                                                      for
  8
  8      Addiction Care?
         Addiction Care?

  9
  9            A.
               A.        I did do
                         I did do some -- I
                                  some --   did review
                                          I did review publicly-
                                                       publicly-

10
10       available information.
         available information.           I don't recall
                                          I don't recall having
                                                         having

11
11       reviewed in depth
         reviewed in       this particular
                     depth this            system.
                                particular system.

12
12             Q.
               Q.        Can
                         Can you tell me
                             you tell me who
                                         who runs the program,
                                             runs the program, which
                                                               which

13
13       health facility, health
         health facility,        care facility,
                          health care facility, runs
                                                runs Great
                                                     Great

14
14       Rivers Regional
         Rivers Regional System
                         System for
                                for Addiction
                                    Addiction Care?
                                              Care?

15
15                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

16
16             A.
               A.        I mean, we've
                         I mean,       talked about
                                 we've talked       -- I
                                              about -- I would
                                                         would want
                                                               want

17
17       to review
         to        this -- this
            review this    this document further.
                                document further.                But we've
                                                                 But we've

18
18       talked about
         talked about some of the
                      some of the --
                                  -- you
                                     you know, the important
                                         know, the important
19
19       health systems within
         health systems        the community.
                        within the community.                I
                                                             I know that
                                                               know that

20
20       St. Mary's
         St. Mary's and
                    and Marshall
                        Marshall University
                                 University have
                                            have played
                                                 played

21
21       important roles,
         important        but I
                   roles, but   --
                              I --

22
22                           If
                             If you're
                                you're asking
                                       asking about
                                              about what the source
                                                    what the source
23
23       of funding
         of funding is
                    is for
                       for this
                           this regional system, my
                                regional system,    guess is
                                                 my guess is
24
24       it subsists
         it subsists on
                     on a
                        a variety of funding
                          variety of funding and
                                             and that
                                                 that some
                                                      some


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 232 of 439 PageID #: 36718



                                                                 Page 231
                                                                 Page 231

  1
  1      of it
         of it may
               may come from a
                   come from   state or
                             a state or county
                                        county budgets.
                                               budgets.
  2
  2            Q.
               Q.        You're not
                         You're not aware
                                    aware that
                                          that the
                                               the Great Rivers
                                                   Great Rivers

  3
  3      Regional System
         Regional System for
                         for Addiction
                             Addiction Care is through
                                       Care is through
  4
  4      Marshall Health?
         Marshall Health?
  5
  5                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  6
  6            A.
               A.        I'm familiar
                         I'm familiar with -- I'm
                                      with --     familiar with
                                              I'm familiar      the
                                                           with the

  7
  7      important role
         important      that Marshall
                   role that Marshall Health
                                      Health plays in Cabell
                                             plays in Cabell
  8
  8      County and the
         County and the City of Huntington
                        City of            in addressing
                                Huntington in addressing
  9
  9      many dimensions
         many            of the
              dimensions of the opioid epidemic, and
                                opioid epidemic, and I'm
                                                     I'm

10
10       familiar with
         familiar      the investments
                  with the investments that
                                       that Marshall
                                            Marshall has
                                                     has

11
11       made in
         made in helping to expand
                 helping to expand the
                                   the availability of
                                       availability of

12
12       treatment for
         treatment for people
                       people with opioid use
                              with opioid use disorder.
                                              disorder.

13
13                           So
                             So yes, I'm familiar
                                yes, I'm familiar with the
                                                  with the

14
14       important role
         important      that the
                   role that the University
                                 University and the health
                                            and the health

15
15       system has
         system     played.
                has played.

16
16             Q.
               Q.        Did
                         Did you
                             you do any research
                                 do any          to inform
                                        research to inform yourself
                                                           yourself

17
17       as to
         as to the
               the significant
                   significant number of West
                               number of West Virginia
                                              Virginia

18
18       residents struggling with
         residents struggling      mental health
                              with mental health disorders
                                                 disorders

19
19       and poor
         and poor quality
                  quality of
                          of life
                             life generally?
                                  generally?

20
20             A.
               A.        Yes, that
                         Yes, that was
                                   was part of the
                                       part of the materials that --
                                                   materials that --
21
21       I mean, that
         I mean, that --
                      -- the
                         the issue
                             issue of
                                   of mental
                                      mental health and many
                                             health and many

22
22       other --
         other -- many
                  many other
                       other sort
                             sort of
                                  of contacts
                                     contacts that
                                              that help
                                                   help

23
23       create the
         create the fabric
                    fabric of
                           of this
                              this Appalachian
                                   Appalachian community
                                               community are
                                                         are
24
24       ones that
         ones that I
                   I reviewed and explored
                     reviewed and explored in
                                           in understanding
                                              understanding



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 233 of 439 PageID #: 36719



                                                                 Page 232
                                                                 Page 232

  1
  1      how
         how we got to
             we got to where
                       where we're at in
                             we're at in Cabell
                                         Cabell County and
                                                County and

  2
  2      the City
         the City of
                  of Huntington.
                     Huntington.
  3
  3            Q.
               Q.        Well,
                         Well, do
                               do you agree with
                                  you agree with what is written
                                                 what is written

  4
  4      here, from your
         here, from      research, that
                    your research, that many
                                        many West Virginia
                                             West Virginia

  5
  5      residents contend with
         residents contend with complicating
                                complicating risk factors --
                                             risk factors --
  6
  6      and this
         and this is
                  is risk factors for
                     risk factors for addiction;
                                      addiction; is
                                                 is that
                                                    that
  7
  7      right?
         right?

  8
  8                         MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.    Are you
                                                             Are you

  9
  9      reading from a
         reading from a document?
                        document?

10
10                          MS. GEIST:
                            MS. GEIST:      I'm
                                            I'm reading
                                                reading right from the
                                                        right from the
11
11       screen.
         screen.

12
12             A.
               A.        Can
                         Can you
                             you point out --
                                 point out --
13
13             Q.
               Q.        Can
                         Can you agree with
                             you agree with what is written
                                            what is written here
                                                            here by
                                                                 by

14
14       the community
         the community itself,
                       itself, that
                               that "Many
                                    "Many WV
                                          WV residents
                                             residents

15
15       contend with
         contend with complicating
                      complicating risk factors" "such
                                   risk factors" "such as
                                                       as
16
16       trauma, intimate
         trauma, intimate partner
                          partner violence,
                                  violence, and other
                                            and other

17
17       chronic diseases."
         chronic diseases."           And that
                                      And that "These
                                               "These issues
                                                      issues are
                                                             are
18
18       influenced by
         influenced by poor
                       poor access
                            access to
                                   to health care, low
                                      health care, low
19
19       health literacy levels,
         health literacy levels, low
                                 low levels
                                     levels of educational
                                            of educational

20
20       attainment, and
         attainment, and high numbers of
                         high numbers of unemployment?"
                                         unemployment?"

21
21                           Do
                             Do you -- are
                                you -- are you aware of
                                           you aware of all that,
                                                        all that,

22
22       Doctor Alexander, from
         Doctor Alexander, from your own research
                                your own          and
                                         research and

23
23       review, of the
         review, of the challenges faced by
                        challenges faced    this community?
                                         by this community?

24
24             A.
               A.        Yes, I
                         Yes,   am.
                              I am.   And if
                                      And if I
                                             I could just ask
                                               could just ask if
                                                              if you
                                                                 you



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 234 of 439 PageID #: 36720



                                                                 Page 233
                                                                 Page 233

  1
  1      could please
         could        enlarge the
               please enlarge the screen size a
                                  screen size   little bit?
                                              a little bit?
  2
  2            Q.
               Q.        I
                         I wish
                           wish I
                                I could,
                                  could, but
                                         but I can't.
                                             I can't.

  3
  3                          MS. GEIST:
                             MS. GEIST:     But perhaps
                                            But perhaps my friend John
                                                        my friend John

  4
  4      can do
         can do that
                that so
                     so we
                        we can
                           can pop out the
                               pop out the bottom
                                           bottom paragraph.
                                                  paragraph.

  5
  5            A.
               A.        Yeah, that's
                         Yeah, that's fine.
                                      fine.        Just
                                                   Just going forward, my
                                                        going forward, my

  6
  6      vision isn't quite
         vision isn't quite what
                            what I
                                 I wish it were.
                                   wish it were.               I do agree
                                                               I do agree
  7
  7      with the --
         with the -- with the question,
                     with the question, which
                                        which was about the
                                              was about the
  8
  8      -- you
         -- you know, the fact
                know, the fact that
                               that many
                                    many West
                                         West Virginia
                                              Virginia

  9
  9      residents
         residents have,
                   have, you
                         you know, other potential
                             know, other potential risk
                                                   risk

10
10       factors or
         factors or -
                    - as this puts
                      as this puts it
                                   it -
                                      - "complicating
                                        "complicating risk
                                                      risk
11
11       factors," right.
         factors," right

12
12                           So in some
                             So in some cases,
                                        cases, these
                                               these may
                                                     may predispose
                                                         predispose

13
13       to developing
         to            addiction; and
            developing addiction;     in other
                                  and in other cases,
                                               cases, they
                                                      they
14
14       certainly don't
         certainly       make recovery
                   don't make recovery from
                                       from addiction
                                            addiction

15
15       easier.
         easier.

16
16             Q.
               Q.        Would
                         Would you agree with
                               you agree with me -- and
                                              me -- and this
                                                        this is
                                                             is all
                                                                all
17
17       true of
         true of the
                 the residents of Cabell
                     residents of Cabell County/Huntington,
                                         County/Huntington,

18
18       correct?
         correct?

19
19             A.
               A.        Yes, in
                         Yes, in broad
                                 broad --
                                       -- in
                                          in broad
                                             broad form.
                                                   form.         I
                                                                 I mean,
                                                                   mean,

20
20       the rates
         the rates of
                   of specific
                      specific things
                               things like
                                      like posttraumatic
                                           posttraumatic

21
21       stress or
         stress or intimate
                   intimate partner
                            partner violence may vary
                                    violence may      county
                                                 vary county

22
22       to county
         to        but yes,
            county but yes, I think this
                            I think this is
                                         is true
                                            true at both a
                                                 at both a
23
23       state and
         state     county level.
               and county level.
24
24             Q.
               Q.        Would
                         Would you agree with
                               you agree with me that both
                                              me that both the
                                                           the


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 235 of 439 PageID #: 36721



                                                                 Page 234
                                                                 Page 234

  1
  1      problems and challenges
         problems and            in this
                      challenges in this area
                                         area of
                                              of the
                                                 the country
                                                     country

  2
  2      - rural
         - rural Appalachia
                 Appalachia -
                            - go
                              go way beyond opioid
                                 way beyond opioid use
                                                   use

  3
  3      disorder or even
         disorder or even substance
                          substance use disorder?
                                    use disorder?

  4
  4            A.
               A.        Without a doubt.
                         Without a doubt.
  5
  5            Q.
               Q.        And if
                         And if we look at
                                we look at The
                                           The City of Solutions
                                               City of Solutions
  6
  6      document that we've
         document that we've been
                             been working through together
                                  working through together
  7
  7      now, if you
         now, if you go all the
                     go all the way to page
                                way to page 93 of that
                                            93 of that
  8
  8      document -- have
         document -- have you read before
                          you read before this
                                          this section,
                                               section,
  9
  9      Doctor Alexander?
         Doctor Alexander?          It's --
                                    It's --

10
10             A.
               A.        As with
                         As      any of
                            with any of the
                                        the hundreds of documents
                                            hundreds of documents

11
11       that I've
         that I've reviewed and relied
                   reviewed and relied upon for my
                                       upon for my report,
                                                   report, I
                                                           I

12
12       can't ascertain
         can't           that I've
               ascertain that I've read every word
                                   read every      of every
                                              word of every
13
13       document, but
         document, but I'm
                       I'm certainly familiar with
                           certainly familiar      this --
                                              with this --
14
14       this important
         this important document,
                        document, and
                                  and I did review
                                      I did        it
                                            review it

15
15       carefully in
         carefully in the
                      the course
                          course of
                                 of developing my report.
                                    developing my report.

16
16             Q.
               Q.        Okay.
                         Okay.   And then
                                 And then --
                                          -- so
                                             so you
                                                you read
                                                    read here the
                                                         here the

17
17       community's own
         community's own description
                         description that
                                     that while there's
                                          while there's

18
18       strategies described
         strategies described in
                              in their
                                 their own
                                       own plan -- "will
                                           plan -- "will
19
19       help
         help reduce both the
              reduce both the supply
                              supply of
                                     of and
                                        and demand for drugs
                                            demand for drugs

20
20       in the
         in the Huntington
                Huntington area, they may
                           area, they may not
                                          not be
                                              be sufficient
                                                 sufficient

21
21       for addressing
         for addressing the
                        the opioid
                            opioid crisis
                                   crisis in
                                          in the
                                             the long
                                                 long run.
                                                      run.
22
22                           The area's epidemic
                             The area's epidemic emerged
                                                 emerged with the
                                                         with the

23
23       statewide decline
         statewide         in the
                   decline in the manufacturing,
                                  manufacturing, coal mining
                                                 coal mining

24
24       and construction
         and construction industries."
                          industries."


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 236 of 439 PageID #: 36722



                                                                 Page 235
                                                                 Page 235

  1
  1                          Are you
                             Are     aware of
                                 you aware of all of that?
                                              all of that?
  2
  2                         MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

  3
  3            A.
               A.        I am --
                         I am -- I am aware.
                                 I am aware.        I
                                                    I mean, there are
                                                      mean, there are very
                                                                      very

  4
  4      important contextual
         important contextual factors
                              factors that
                                      that have
                                           have helped fuel
                                                helped fuel

  5
  5      the epidemic
         the epidemic in
                      in Cabell
                         Cabell County
                                County and the City
                                       and the      of
                                               City of

  6
  6      Huntington, but
         Huntington, but to
                         to make
                            make an
                                 an epidemic,
                                    epidemic, it
                                              it doesn't
                                                 doesn't

  7
  7      just take
         just take biology
                   biology and environment; it
                           and environment; it also
                                               also takes
                                                    takes
  8
  8      supply and
         supply and access.
                    access.
  9
  9                          And so
                             And so I think these
                                    I think these factors
                                                  factors are
                                                          are very
                                                              very

10
10       important, and
         important, and my
                        my abatement plan is
                           abatement plan is designed to
                                             designed to

11
11       help address them.
         help address them.         I consider things
                                    I consider things like
                                                      like mental
                                                           mental
12
12       illness and
         illness and vocational training and
                     vocational training and homelessness --
                                             homelessness --

13
13       in fact,
         in fact, many
                  many of
                       of the
                          the categories
                              categories that
                                         that you are asking
                                              you are asking
14
14       about and
         about     sort of
               and sort of querying and contrasting
                           querying and contrasting between
                                                    between
15
15       my Ohio
         my Ohio report and my
                 report and my West
                               West Virginia
                                    Virginia report, are
                                             report, are

16
16       specifically categories
         specifically            intended to
                      categories intended to address
                                             address these
                                                     these
17
17       very
         very problems.
              problems.

18
18                           So I'm aware
                             So I'm aware of
                                          of these
                                             these problems, and I
                                                   problems, and I

19
19       think that
         think that they're
                    they're important,
                            important, and
                                       and my abatement plan
                                           my abatement plan

20
20       has to be
         has to be informed
                   informed by
                            by them,
                               them, and
                                     and it
                                         it is.
                                            is.
21
21             Q.
               Q.        Now, do
                         Now, do you agree with
                                 you agree with me then that
                                                me then that if
                                                             if your
                                                                your

22
22       abatement plan
         abatement plan were to be
                        were to    implemented -
                                be implemented - either
                                                 either in
                                                        in
23
23       whole
         whole or in part
               or in      - by
                     part - by the
                               the Court in this
                                   Court in this case, it
                                                 case, it

24
24       would
         would not
               not cure or eliminate
                   cure or eliminate opioid
                                     opioid use
                                            use disorder or
                                                disorder or



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 237 of 439 PageID #: 36723



                                                                   Page 236
                                                                   Page 236

  1
  1      substance use
         substance     disorder generally
                   use disorder           in Cabell
                                generally in Cabell County/
                                                    County/

  2
  2      Huntington?
         Huntington?

  3
  3            A.
               A.        Well,
                         Well, I
                               I propose that it
                                 propose that it will decrease -- I
                                                 will decrease    I

  4
  4      believe I
         believe I make scientific estimates
                   make scientific estimates based
                                             based on my
                                                   on my

  5
  5      professional experience that
         professional experience that I think we
                                      I think we can
                                                 can

  6
  6      decrease the number
         decrease the        of people
                      number of people with
                                       with opioid
                                            opioid use
                                                   use

  7
  7      disorder and with
         disorder and      overdose by
                      with overdose    50 percent
                                    by 50 percent over
                                                  over 15
                                                       15

  8
  8      years.
         years.

  9
  9            Q.
               Q.        Understood.
                         Understood.   But my
                                       But my question
                                              question was
                                                       was a little
                                                           a little

10
10       different, so let
         different, so let me try it
                           me try it again.
                                     again.                  Do
                                                             Do you agree
                                                                you agree

11
11       with me that
         with me that even
                      even --
                           -- let's
                              let's assume
                                    assume your
                                           your plan is
                                                plan is

12
12       implemented in
         implemented in full,
                        full, every
                              every aspect
                                    aspect of
                                           of your
                                              your plan is
                                                   plan is

13
13       implemented by
         implemented by the
                        the Court, do you
                            Court, do     agree with
                                      you agree with me that
                                                     me that

14
14       that is
         that is not
                 not going to cure
                     going to cure or
                                   or eliminate
                                      eliminate opioid
                                                opioid use
                                                       use

15
15       disorder or substance
         disorder or substance use disorder in
                               use disorder in Cabell
                                               Cabell

16
16       County/Huntington?
         County/Huntington?

17
17             A.
               A.        Yes, I
                         Yes,   agree that
                              I agree that it
                                           it won't
                                              won't 100
                                                    100 percent
                                                        percent

18
18       eliminate all
         eliminate all opioid
                       opioid use
                              use disorder,
                                  disorder, yes.
                                            yes.

19
19             Q.
               Q.        And you
                         And     agree with
                             you agree      me that
                                       with me that there
                                                    there is
                                                          is always
                                                             always
20
20       going to be
         going to be some
                     some level
                          level of opioid use
                                of opioid use disorder or
                                              disorder or

21
21       substance use
         substance     disorder in
                   use disorder in West Virginia and
                                   West Virginia     in
                                                 and in

22
22       Cabell
         Cabell County -- at
                County -- at --
                             -- in
                                in part,
                                   part, at
                                         at least,
                                            least, due to
                                                   due to

23
23       the issues
         the issues reflected
                    reflected here in this
                              here in this document
                                           document relating
                                                    relating

24
24       to mental
         to mental health,
                   health, manual employment jobs
                           manual employment jobs and
                                                  and


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 238 of 439 PageID #: 36724



                                                                 Page 237
                                                                 Page 237

  1
  1      basically poverty
         basically poverty and the loss
                           and the loss of
                                        of industry.
                                           industry.
  2
  2                          All of
                             All of that
                                    that will impact the
                                         will impact the future
                                                         future of
                                                                of
  3
  3      this region
         this        of the
              region of the country.
                            country.                True?
                                                    True?

  4
  4                          MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.    Outside the
                                                              Outside the
  5
  5      scope.
         scope.

  6
  6            A.
               A.        Well, it felt
                         Well, it felt to
                                       to me
                                          me a
                                             a little
                                               little bit
                                                      bit like
                                                          like two
                                                               two
  7
  7      different
         different questions, but what
                   questions, but what I
                                       I can say is
                                         can say is that
                                                    that I
                                                         I

  8
  8      think that
         think that poverty,
                    poverty, unemployment, the loss
                             unemployment, the loss of
                                                    of
  9
  9      manufacturing, the
         manufacturing, the loss
                            loss of
                                 of economic
                                    economic opportunity,
                                             opportunity,
10
10       posttraumatic stress, intimate
         posttraumatic stress, intimate partner
                                        partner violence,
                                                violence,

11
11       you
         you know, these are
             know, these are all
                             all important
                                 important contextual
                                           contextual
12
12       factors, and
         factors, and my abatement plan
                      my abatement plan was
                                        was not
                                            not designed -
                                                designed -

13
13       nor
         nor was
             was I asked to
                 I asked to design
                            design an
                                   an abatement
                                      abatement plan - to
                                                plan - to
14
14       eliminate all
         eliminate all of
                       of these
                          these entirely.
                                entirely.
15
15             Q.
               Q.        Right.
                         Right.   And you
                                  And     agree that
                                      you agree that no abatement
                                                     no abatement

16
16       plan could eliminate
         plan could eliminate all
                              all of
                                  of these
                                     these structural
                                           structural issues
                                                      issues
17
17       in this
         in this --
                 -- in
                    in this
                       this area
                            area of
                                 of the
                                    the country.
                                        country.                Agree?
                                                                Agree?

18
18             A.
               A.        Or --
                         Or -- or
                               or anywhere.
                                  anywhere.         I mean, you're
                                                    I mean, you're not
                                                                   not

19
19       gonna eliminate them.
         gonna eliminate them.           The idea is
                                         The idea is --
                                                     -- the
                                                        the idea
                                                            idea is
                                                                 is
20
20       not to eliminate
         not to eliminate them;
                          them; the
                                the idea
                                    idea is
                                         is to
                                            to mitigate
                                               mitigate the
                                                        the
21
21       impact of
         impact of these
                   these on
                         on --
                            -- on
                               on --
                                  -- on
                                     on the
                                        the population as it
                                            population as it
22
22       manifests through
         manifests through addiction and through
                           addiction and through overdose.
                                                 overdose.

23
23                           And again,
                             And again, that's
                                        that's why there are
                                               why there are so
                                                             so
24
24       many strategies
         many strategies that
                         that are
                              are needed, and they
                                  needed, and they need to
                                                   need to



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 239 of 439 PageID #: 36725



                                                                 Page 238
                                                                 Page 238

  1
  1      be deployed
         be          simultaneously and
            deployed simultaneously and with a lot
                                        with a lot of
                                                   of
  2
  2      resources behind them.
         resources behind them.
  3
  3            Q.
               Q.        And due
                         And     to either
                             due to either the
                                           the mental
                                               mental health issues
                                                      health issues

  4
  4      in the
         in the region or the
                region or the poverty
                              poverty or
                                      or their
                                         their loss
                                               loss of
                                                    of jobs,
                                                       jobs,
  5
  5      some individuals
         some individuals in
                          in Cabell
                             Cabell County/Huntington
                                    County/Huntington will
                                                      will

  6
  6      always turn
         always turn to
                     to drug
                        drug use for a
                             use for a variety of reasons.
                                       variety of reasons.

  7
  7      Is that correct?
         Is that correct?

  8
  8            A.
               A.        Well, these --
                         Well, these -- I mean, these
                                        I mean, these are
                                                      are --
                                                          -- there
                                                             there
  9
  9      are complex
         are complex determinants of addiction,
                     determinants of addiction, as
                                                as I think
                                                   I think

10
10       other experts
         other experts have opined, and
                       have opined, and as
                                        as I
                                           I would
                                             would submit.
                                                   submit.

11
11       And so
         And so --
                -- people
                   people don't
                          don't develop addiction because
                                develop addiction because of
                                                          of
12
12       X.
         X.    There are complex
               There are complex determinants.
                                 determinants.

13
13                           But I
                             But   think most
                                 I think most broadly,
                                              broadly, I find it
                                                       I find it
14
14       helpful to think
         helpful to think about
                          about the
                                the biologic or genetic
                                    biologic or genetic

15
15       determinants, the social,
         determinants, the         economic, psychological
                           social, economic, psychological

16
16       determinants
         determinants and then the
                      and then the issue
                                   issue of
                                         of supply
                                            supply and
                                                   and

17
17       access.
         access.

18
18                           And so
                             And so that's
                                    that's --
                                           -- that's,
                                              that's, I
                                                      I guess, the
                                                        guess, the

19
19       framework that
         framework that I
                        I use.
                          use.

20
20             Q.
               Q.        And because
                         And         of all
                             because of all of
                                            of these
                                               these complex
                                                     complex

21
21       determinants that we've
         determinants that       been discussing,
                           we've been discussing, do
                                                  do you
                                                     you

22
22       agree with
         agree      me that
               with me that there
                            there are individuals who,
                                  are individuals who,

23
23       today, do
         today, do not
                   not have opioid use
                       have opioid use disorder or even
                                       disorder or even
24
24       substance use
         substance     disorder, but
                   use disorder, but will develop opioid
                                     will develop opioid use
                                                         use



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 240 of 439 PageID #: 36726



                                                                 Page 239
                                                                 Page 239

  1
  1      disorder or substance
         disorder or substance use disorder at
                               use disorder    some time
                                            at some time in
                                                         in
  2
  2      the future?
         the future?
  3
  3            A.
               A.        Yes, I
                         Yes, I hope far fewer
                                hope far fewer than
                                               than --
                                                    -- I
                                                       I hope
                                                         hope with
                                                              with

  4
  4      an abatement
         an abatement plan, and I
                      plan, and   think with
                                I think      an abatement
                                        with an abatement
  5
  5      plan, far fewer
         plan, far fewer than
                         than would otherwise.
                              would otherwise.

  6
  6                         But yes,
                            But yes, I think there
                                     I think there will be some
                                                   will be some
  7
  7      individuals that
         individuals that develop opioid use
                          develop opioid use disorder or
                                             disorder or

  8
  8      other substance
         other substance use
                         use disorders
                             disorders down the road
                                       down the road

  9
  9      regardless.
         regardless.

10
10             Q.
               Q.        Okay.
                         Okay.   And certainly
                                 And           this will
                                     certainly this will occur
                                                         occur within
                                                               within

11
11       the next
         the next 15
                  15 years,
                     years, which is the
                            which is the time
                                         time frame
                                              frame that
                                                    that
12
12       you're proposing for
         you're proposing for the
                              the implementation
                                  implementation of
                                                 of your
                                                    your

13
13       abatement plan.
         abatement plan.          Correct?
                                  Correct?

14
14                           In other words,
                             In other        there will
                                      words, there will be
                                                        be

15
15       individuals who,
         individuals      today, do
                     who, today, do not
                                    not have opioid use
                                        have opioid use

16
16       disorder, do
         disorder, do not
                      not have substance use
                          have substance     disorder, but
                                         use disorder, but
17
17       they will
         they will develop either one
                   develop either one or
                                      or the
                                         the other
                                             other within
                                                   within

18
18       the next
         the next 15
                  15 years,
                     years, which is the
                            which is the time
                                         time frame
                                              frame for
                                                    for your
                                                        your

19
19       abatement plan.
         abatement plan.          True?
                                  True?

20
20             A.
               A.        Yeah, I
                         Yeah,   mean, there
                               I mean, there are
                                             are --
                                                 -- there
                                                    there are
                                                          are many
                                                              many

21
21       people that are
         people that are taking
                         taking opioids chronically right
                                opioids chronically right

22
22       now in Cabell
         now in Cabell County and the
                       County and the City of Huntington.
                                      City of Huntington.                   I
                                                                            I

23
23       mean, there
         mean, there are
                     are still
                         still an
                               an enormous
                                  enormous volume of opioids
                                           volume of opioids
24
24       that are
         that are prescribed
                  prescribed by licensed prescribers,
                             by licensed              and
                                         prescribers, and



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 241 of 439 PageID #: 36727



                                                                 Page 240
                                                                 Page 240

  1
  1      some of
         some of these
                 these individuals
                       individuals may
                                   may develop addiction in
                                       develop addiction in
  2
  2      a month
         a month or
                 or a
                    a year.
                      year.

  3
  3                          So absolutely, I
                             So absolutely,   think that
                                            I think that there
                                                         there are
                                                               are

  4
  4      some individuals
         some individuals that
                          that don't
                               don't have addiction today
                                     have addiction today
  5
  5      that may
         that may develop
                  develop addiction
                          addiction down the road,
                                    down the       even if
                                             road, even if
  6
  6      the abatement
         the abatement plan
                       plan is
                            is deployed.
                               deployed.

  7
  7            Q.
               Q.        And do
                         And do you also agree
                                you also agree with me that
                                               with me that some
                                                            some of
                                                                 of
  8
  8      the individuals
         the individuals in
                         in Cabell
                            Cabell County/Huntington
                                   County/Huntington who are
                                                     who are

  9
  9      being prescribed
         being            opioids under
               prescribed opioids       the care
                                  under the care and
                                                 and

10
10       treatment of
         treatment of a
                      a physician
                        physician and are using
                                  and are       them as
                                          using them as

11
11       prescribed
         prescribed will not develop
                    will not         opioid use
                             develop opioid use disorder.
                                                disorder.

12
12       True?
         True?

13
13             A.
               A.        Yes, I
                         Yes,   believe that's
                              I believe that's the
                                               the case
                                                   case also.
                                                        also.           Not
                                                                        Not

14
14       everybody develops
         everybody          addiction.
                   develops addiction.                Although I
                                                      Although I would say
                                                                 would say

15
15       that there's
         that there's still many, many
                      still many, many people that are
                                       people that     on
                                                   are on

16
16       prescription opioids chronically
         prescription opioids chronically that
                                          that shouldn't
                                               shouldn't be
                                                         be
17
17       on them.
         on them.
18
18                           So it's not
                             So it's not just
                                         just like,
                                              like, "Well,
                                                    "Well, if
                                                           if you
                                                              you

19
19       don't
         don't develop addiction, then
               develop addiction, then there's
                                       there's no
                                               no sweat
                                                  sweat with
                                                        with

20
20       being on
         being    them."
               on them."         They're actually not
                                 They're actually     only pretty
                                                  not only pretty
21
21       unsafe - or
         unsafe - or very
                     very unsafe in many
                          unsafe in      settings -
                                    many settings - they're
                                                    they're
22
22       not that effective
         not that effective for
                            for the
                                the treatment
                                    treatment of
                                              of chronic
                                                 chronic

23
23       pain.
         pain.

24
24                           So -- but
                             So -- but yes,
                                       yes, I
                                            I agree
                                              agree with
                                                    with your --
                                                         your --



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 242 of 439 PageID #: 36728



                                                                 Page 241
                                                                 Page 241

  1
  1      your
         your point.
              point.

  2
  2            Q.
               Q.        Do
                         Do you also agree
                            you also agree with
                                           with me that there's
                                                me that there's
  3
  3      individuals today
         individuals today who are not
                           who are not using
                                       using prescription
                                             prescription

  4
  4      opioids but
         opioids but who may develop
                     who may         opioid use
                             develop opioid use disorder or
                                                disorder or

  5
  5      substance use
         substance     disorder generally
                   use disorder generally within the next
                                          within the next 15
                                                          15

  6
  6      years in Cabell
         years in Cabell County/Huntington?
                         County/Huntington?
  7
  7            A.
               A.        I do, yes.
                         I do, yes.

  8
  8            Q.
               Q.        Okay.
                         Okay.   So there
                                 So there is
                                          is -- we
                                                we know and expect
                                                   know and expect -
  9
  9      just from
         just from the
                   the nature
                       nature of
                              of addiction
                                 addiction and
                                           and the
                                               the
10
10       conditions in
         conditions in Cabell County/Huntington -
                       Cabell County/Huntington - that
                                                  that
11
11       within the next
         within the next 15
                         15 years, there will
                            years, there will be
                                              be new addicts
                                                 new addicts

12
12       who are not
         who are not yet
                     yet using any type
                         using any type of
                                        of opioid
                                           opioid today.
                                                  today.
13
13       True?
         True?

14
14             A.
               A.        Well,
                         Well, I mean, I
                               I mean,   -- I
                                       I --   try to
                                            I try to avoid
                                                     avoid the
                                                           the term
                                                               term
15
15       "addicts" because
         "addicts" because I think it's
                           I think it's a
                                        a bit
                                          bit stigmatizing,
                                              stigmatizing,
16
16       but the
         but the bottom line is
                 bottom line is I think there
                                I think there will
                                              will be new
                                                   be new

17
17       people
         people who develop addiction,
                who develop addiction, yes.
                                       yes.

18
18             Q.
               Q.        Okay.
                         Okay.   Including opioid
                                 Including opioid use
                                                  use disorder
                                                      disorder who
                                                               who

19
19       are not
         are not using currently, correct?
                 using currently, correct?

20
20             A.
               A.        Yes.
                         Yes.    Yes.
                                 Yes.

21
21             Q.
               Q.        And those
                         And those individuals
                                   individuals --
                                               -- looking
                                                  looking forward,
                                                          forward,
22
22       these individuals,
         these individuals, in
                            in the
                               the next
                                   next 15
                                        15 years,
                                           years, would
                                                  would be
                                                        be

23
23       beneficiaries if
         beneficiaries if your abatement plan
                          your abatement      is put
                                         plan is     in
                                                 put in

24
24       place in whole
         place in       or in
                  whole or in part,
                              part, correct?
                                    correct?



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 243 of 439 PageID #: 36729



                                                                    Page 242
                                                                    Page 242

  1
  1            A.
               A.        Well,
                         Well, I mean, I
                               I mean,   think we
                                       I think we discussed this a
                                                  discussed this a

  2
  2      little bit
         little bit in
                    in different
                       different contexts.
                                 contexts.                   But I
                                                             But I guess
                                                                   guess I'd
                                                                         I'd

  3
  3      like to
         like to make two points.
                 make two points.            One is
                                             One is that
                                                    that we talked a
                                                         we talked a
  4
  4      little bit
         little bit already
                    already about
                            about how the prescription
                                  how the prescription
  5
  5      opioid market
         opioid market affects
                       affects heroin markets, so
                               heroin markets, so I'm not --
                                                  I'm not

  6
  6      while
         while I
               I wasn't asked to
                 wasn't asked to focus
                                 focus on this in
                                       on this in my
                                                  my report,
                                                     report,

  7
  7      I think it's
         I think it's worth
                      worth noting that --
                            noting that -- that
                                           that --
                                                -- that
                                                   that
  8
  8      heroin markets are
         heroin markets are impacted
                            impacted by
                                     by demand
                                        demand for
                                               for opioids,
                                                   opioids,
  9
  9      even among
         even among individuals
                    individuals that
                                that may
                                     may have
                                         have an
                                              an opioid
                                                 opioid use
                                                        use

10
10       disorder that originated
         disorder that originated from
                                  from prescription drugs.
                                       prescription drugs.

11
11                          But --
                            But -- but
                                   but with
                                       with respect to whether
                                            respect to whether

12
12       they'll be
         they'll    beneficiaries that,
                 be beneficiaries that, you
                                        you know, of my
                                            know, of my plan
                                                        plan

13
13       that didn't
         that didn't develop opioid addiction
                     develop opioid addiction because of
                                              because of

14
14       prescription opioids, I
         prescription opioids,   think that
                               I think that too
                                            too we
                                                we discussed
                                                   discussed

15
15       previously, and I
         previously, and   think my
                         I think my --
                                    -- my response is
                                       my response is that
                                                      that
16
16       my plan
         my      is --
            plan is -- was
                       was not focused --
                           not focused -- I
                                          I didn't try to
                                            didn't try to
17
17       disaggregate
         disaggregate my plan based
                      my plan based on
                                    on whether or not
                                       whether or not

18
18       someone was
         someone     currently using
                 was currently       prescription opioids
                               using prescription opioids or
                                                          or
19
19       heroin or fentanyl.
         heroin or fentanyl.
20
20                           It's just not
                             It's just     the way
                                       not the     - from
                                               way - from a
                                                          a public
                                                            public

21
21       health perspective -
         health perspective - that
                              that one
                                   one tackles
                                       tackles this
                                               this type
                                                    type of
                                                         of
22
22       problem in a
         problem in a community.
                      community.            We
                                            We would
                                               would never turn
                                                     never turn

23
23       someone away
         someone away from
                      from an emergency department
                           an emergency department and say,
                                                   and say,

24
24       "Well, you
         "Well, you know,
                    know, you're a heroin
                          you're a heroin user.
                                          user.                   If it was
                                                                  If it was



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 244 of 439 PageID #: 36730



                                                                   Page 243
                                                                   Page 243

  1
  1      prescription opioids, I've
         prescription opioids, I've got a phone
                                    got a phone number for
                                                number for

  2
  2      you, but since
         you, but since it's
                        it's heroin,
                             heroin, we're
                                     we're not gonna offer
                                           not gonna offer
  3
  3      it."
         it."

  4
  4                          And frankly,
                             And frankly, many
                                          many people that use
                                               people that use

  5
  5      heroin and fentanyl
         heroin and fentanyl illicitly,
                             illicitly, they
                                        they started
                                             started with
                                                     with

  6
  6      prescription opioids, the
         prescription opioids, the majority.
                                   majority.                  So -- so
                                                              So -- so I
                                                                       I

  7
  7      didn't disaggregate those
         didn't disaggregate those components
                                   components in
                                              in my plan.
                                                 my plan.

  8
  8            Q.
               Q.        Okay.
                         Okay.   I just wanted
                                 I just        to make
                                        wanted to make sure
                                                       sure I
                                                            I

  9
  9      understood
         understood your answer, because
                    your answer, because it
                                         it was a little
                                            was a little
10
10       long.
         long.

11
11             A.
               A.        All right.
                         All right.

12
12             Q.
               Q.        My question
                         My question was:
                                     was:       Going forward, if
                                                Going forward, if
13
13       individuals today
         individuals today in
                           in Cabell
                              Cabell County/Huntington,
                                     County/Huntington, they
                                                        they
14
14       do
         do not
            not have opioid use
                have opioid use disorder, they do
                                disorder, they do not
                                                  not have
                                                      have

15
15       substance use
         substance     disorder, they
                   use disorder, they are
                                      are not
                                          not using
                                              using

16
16       prescription opioids, you
         prescription opioids,     agree with
                               you agree with me that those
                                              me that those
17
17       individuals --
         individuals -- there
                        there are
                              are individuals
                                  individuals with those
                                              with those

18
18       facts who
         facts who may at some
                   may at some point in the
                               point in the future
                                            future develop
                                                   develop

19
19       opioid use
         opioid     disorder who
                use disorder who would
                                 would be beneficiaries of
                                       be beneficiaries of

20
20       your
         your 15-year
              15-year plan
                      plan should it be
                           should it be put
                                        put in
                                            in place.
                                               place.
21
21             A.
               A.        Yes, there
                         Yes, there are,
                                    are, and
                                         and I believe they
                                             I believe they should
                                                            should
22
22       be included
         be included in
                     in my
                        my plan for reasons
                           plan for         that I've
                                    reasons that I've

23
23       articulated.
         articulated.

24
24             Q.
               Q.        Okay.
                         Okay.   And this
                                 And this would also --
                                          would also -- just
                                                        just to
                                                             to be
                                                                be



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 245 of 439 PageID #: 36731



                                                                 Page 244
                                                                 Page 244

  1
  1      clear, Doctor
         clear,        Alexander.
                Doctor Alexander.             I think you
                                              I think     answered
                                                      you answered

  2
  2      this, but
         this, but I
                   I want to make
                     want to make sure
                                  sure I
                                       I understand it.
                                         understand it.

  3
  3      This
         This would include individuals
              would include individuals who
                                        who never touched a
                                            never touched a

  4
  4      prescription opioid, and
         prescription opioid, and in
                                  in the
                                     the future,
                                         future, they
                                                 they may
                                                      may
  5
  5      start using
         start using heroin or fentanyl
                     heroin or fentanyl or
                                        or carfentanil
                                           carfentanil and
                                                       and
  6
  6      develop opioid use
         develop opioid     disorders.
                        use disorders.

  7
  7                          Those individuals would
                             Those individuals       also be
                                               would also be

  8
  8      beneficiaries of
         beneficiaries of your
                          your 15-year
                               15-year abatement
                                       abatement plan should
                                                 plan should

  9
  9      that be
         that be put in place,
                 put in        correct?
                        place, correct?

10
10             A.
               A.        Yes, they
                         Yes, they would
                                   would be beneficiaries, and
                                         be beneficiaries, and I
                                                               I

11
11       believe they
         believe they should
                      should be included in
                             be included in my plan for
                                            my plan for
12
12       reasons that I've
         reasons that I've already explained.
                           already explained.

13
13             Q.
               Q.        By the
                         By the way,
                                way, I forgot to
                                     I forgot to ask
                                                 ask you this --
                                                     you this -- we
                                                                 we

14
14       will
         will get to it
              get to it later,
                        later, but
                               but in
                                   in terms
                                      terms of the component
                                            of the component

15
15       parts -- but
         parts -- but we've been talking
                      we've been talking about
                                         about your
                                               your plan a
                                                    plan a

16
16       lot.
         lot.       Are you
                    Are     aware and
                        you aware and familiar
                                      familiar with the estimate,
                                               with the estimate,
17
17       the cost
         the cost estimate,
                  estimate, to
                            to implement
                               implement all
                                         all of
                                             of the
                                                the
18
18       interventions and
         interventions and programs that you're
                           programs that you're proposing in
                                                proposing in

19
19       your
         your plan over a
              plan over a 15-year time period?
                          15-year time period?

20
20             A.
               A.        Yes, at
                         Yes, at a
                                 a high level, I
                                   high level,   am.
                                               I am.

21
21             Q.
               Q.        Okay.
                         Okay.   How much?
                                 How much?

22
22             A.
               A.        I believe it
                         I believe it was between 2.6
                                      was between 2.6 and
                                                      and 2.7
                                                          2.7

23
23       billion, with
         billion,      a B.
                  with a B.
24
24             Q.
               Q.        And that's
                         And that's just
                                    just for
                                         for Cabell
                                             Cabell County/
                                                    County/



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 246 of 439 PageID #: 36732



                                                                 Page 245
                                                                 Page 245

  1
  1      Huntington, correct?
         Huntington, correct?
  2
  2            A.
               A.        Yes, I
                         Yes,   believe so.
                              I believe so.
  3
  3            Q.
               Q.        Now, going
                         Now, going back
                                    back briefly to The
                                         briefly to The City of
                                                        City of

  4
  4      Solutions document
         Solutions          that we
                   document that we were
                                    were discussing
                                         discussing

  5
  5      together, that
         together, that document - if
                        document - if you flip a
                                      you flip a little
                                                 little bit
                                                        bit

  6
  6      forward to
         forward to page
                    page 31
                         31 with me -
                            with me - that
                                      that talks
                                           talks about a
                                                 about a

  7
  7      program that the
         program that the community
                          community has
                                    has had in place
                                        had in place called
                                                     called

  8
  8      WEAR,
         WEAR, W-E-A-R, all caps,
               W-E-A-R, all caps, and it's within
                                  and it's        a section
                                           within a section
  9
  9      talking about
         talking about the
                       the Drug
                           Drug Court in general.
                                Court in general.

10
10                           And do
                             And do you
                                    you know
                                        know what
                                             what WEAR stands for,
                                                  WEAR stands for,
11
11       Doctor Alexander?
         Doctor Alexander?

12
12             A.
               A.        I don't, but
                         I don't, but I'm quite familiar
                                      I'm quite familiar with the
                                                         with the

13
13       Drug
         Drug Court itself.
              Court itself.           But I
                                      But   don't know
                                          I don't know what the
                                                       what the

14
14       acronym stands
         acronym stands for.
                        for.
15
15             Q.
               Q.        Okay.
                         Okay.   Well, there's Drug
                                 Well, there's Drug Court,
                                                    Court, and then
                                                           and then

16
16       there's a
         there's   separate program
                 a separate program for
                                    for women titled WEAR,
                                        women titled WEAR,

17
17       W-E-A-R.
         W-E-A-R.         Are you
                          Are     familiar with
                              you familiar      that program?
                                           with that program?

18
18             A.
               A.        Yes, I
                         Yes,   am.
                              I am.

19
19             Q.
               Q.        And is
                         And is --
                                -- is
                                   is there
                                      there also
                                            also a
                                                 a separate juvenile
                                                   separate juvenile

20
20       Drug
         Drug Court?
              Court?

21
21             A.
               A.        I believe so,
                         I believe so, but
                                       but I'm
                                           I'm not
                                               not positive.
                                                   positive.          I can
                                                                      I can

22
22       certainly say
         certainly say that
                       that having reviewed drug
                            having reviewed drug courts
                                                 courts and
                                                        and

23
23       their performance,
         their performance, I -- I
                            I --   think it's
                                 I think it's an important
                                              an important

24
24       part of --
         part of -- of
                    of abatement
                       abatement for
                                 for this
                                     this community.
                                          community.


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 247 of 439 PageID #: 36733



                                                                   Page 246
                                                                   Page 246

  1
  1            Q.
               Q.        And I
                         And   assume, based
                             I assume,       on your
                                       based on your prior answer,
                                                     prior answer,

  2
  2      you did not
         you did     investigate or
                 not investigate or research
                                    research who
                                             who provides
                                                 provides

  3
  3      the funding
         the funding for
                     for the
                         the Drug
                             Drug Court, the juvenile
                                  Court, the juvenile Drug
                                                      Drug

  4
  4      Court, and WEAR;
         Court, and       is that
                    WEAR; is that correct?
                                  correct?

  5
  5            A.
               A.        Yeah, I
                         Yeah, I was not asked
                                 was not asked to
                                               to examine
                                                  examine the
                                                          the
  6
  6      sources of
         sources of funding
                    funding for
                            for currently-existing
                                currently-existing programs.
                                                   programs.

  7
  7            Q.
               Q.        Okay.
                         Okay.   Why
                                 Why don't
                                     don't you
                                           you go
                                               go with me, please,
                                                  with me,         to
                                                           please, to

  8
  8      page
         page 33 of The
              33 of The City of Solutions
                        City of           document.
                                Solutions document.                  And
                                                                     And

  9
  9      there it
         there it talks
                  talks about
                        about CCSAPP.
                              CCSAPP.                What
                                                     What does that stand
                                                          does that stand
10
10       for, if
         for, if you
                 you know?
                     know?

11
11             A.
               A.        Well, it's provided
                         Well, it's provided here on the
                                             here on the document
                                                         document

12
12       itself.
         itself.         But it's
                         But it's the
                                  the Cabell
                                      Cabell County Substance Abuse
                                             County Substance Abuse
13
13       Prevention Partnership.
         Prevention Partnership.
14
14             Q.
               Q.        Okay.
                         Okay.   And would
                                 And would you
                                           you agree
                                               agree with me that's
                                                     with me that's
15
15       an example
         an example of
                    of an
                       an excellent
                          excellent comprehensive
                                    comprehensive

16
16       collaborative approach
         collaborative approach to
                                to the
                                   the problem in Cabell
                                       problem in Cabell

17
17       County?
         County?

18
18                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

19
19             A.
               A.        I mean, those
                         I mean, those are
                                       are your
                                           your words.
                                                words.           I
                                                                 I wouldn't
                                                                   wouldn't

20
20       -- I
         -- I wouldn't
              wouldn't want to characterize.
                       want to characterize.                  Again, I
                                                              Again, I

21
21       wasn't asked to
         wasn't asked to perform
                         perform a
                                 a comprehensive
                                   comprehensive review
                                                 review or
                                                        or

22
22       evaluation or
         evaluation or sort
                       sort of
                            of give a grade
                               give a       to any
                                      grade to any specific
                                                   specific

23
23       program.
         program.

24
24             Q.
               Q.        Well,
                         Well, you talk a
                               you talk a lot
                                          lot about the importance
                                              about the importance


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 248 of 439 PageID #: 36734



                                                                 Page 247
                                                                 Page 247

  1
  1      of community
         of community coalitions in your
                      coalitions in      own plan,
                                    your own plan, don't
                                                   don't

  2
  2      you?
         you?

  3
  3             A.
                A.       I do.
                         I do.   I think they
                                 I think they are
                                              are important.
                                                  important.         You
                                                                     You

  4
  4      know, the fabric
         know, the fabric of
                          of this
                             this community
                                  community has
                                            has been
                                                been

  5
  5      shredded in
         shredded in some
                     some ways,
                          ways, so
                                so I think that
                                   I think that these
                                                these types
                                                      types
  6
  6      of coalitions
         of            do play
            coalitions do      an important
                          play an important role
                                            role in
                                                 in

  7
  7      communities such
         communities such as
                          as this.
                             this.
  8
  8             Q.
                Q.       Okay.
                         Okay.   And this
                                 And this is
                                          is an
                                             an example
                                                example of
                                                        of one
                                                           one of
                                                               of
  9
  9      those coalitions
         those            that you
               coalitions that     suggest in
                               you suggest in your
                                              your plan,
                                                   plan,

10
10       true?
         true?

11
11              A.
                A.       Yes, it
                         Yes, it is.
                                 is.
12
12              Q.
                Q.       Okay.
                         Okay.   And what
                                 And what does -- what
                                          does --      does the
                                                  what does the
13
13       Cabell
         Cabell County Substance Abuse
                County Substance Abuse Prevention
                                       Prevention
14
14       Partnership do?
         Partnership do?

15
15              A.
                A.       I
                         I would
                           would want to look
                                 want to look at this in
                                              at this in more
                                                         more
16
16       detail.
         detail.         If that's
                         If that's helpful, I'm happy
                                   helpful, I'm       to do
                                                happy to do so
                                                            so with
                                                               with

17
17       you.
         you.

18
18              Q.
                Q.       I just wanted
                         I just        to know
                                wanted to      if you
                                          know if     could tell
                                                  you could tell me
                                                                 me

19
19       sitting here
         sitting here as
                      as we talk about
                         we talk about CCSAPP?
                                       CCSAPP?

20
20              A.
                A.       Well,
                         Well, generally these type
                               generally these type of
                                                    of community
                                                       community

21
21       coalitions are
         coalitions are important
                        important because they help
                                  because they      to
                                               help to

22
22       support primary
         support         prevention within
                 primary prevention        communities, and
                                    within communities, and

23
23       so if
         so if we look, for
               we look, for example,
                            example, at
                                     at my
                                        my report and the
                                           report and the
24
24       reasons that I
         reasons that   argue that
                      I argue that community
                                   community coalitions
                                             coalitions are
                                                        are



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 249 of 439 PageID #: 36735



                                                                 Page 248
                                                                 Page 248

  1
  1      important, it's
         important, it's because
                         because they
                                 they represent an important
                                      represent an important
  2
  2      stakeholder and
         stakeholder and they
                         they can
                              can provide opportunities for
                                  provide opportunities for
  3
  3      youth that may
         youth that may otherwise
                        otherwise be
                                  be hanging out and
                                     hanging out and be
                                                     be more
                                                        more

  4
  4      likely to
         likely to use products nonmedically
                   use products              or to
                                nonmedically or to get into
                                                   get into

  5
  5      trouble.
         trouble.

  6
  6                          They
                             They provide, oftentimes, community
                                  provide, oftentimes, community

  7
  7      meeting spaces.
         meeting spaces.         They
                                 They can serve as
                                      can serve as a
                                                   a venue for the
                                                     venue for the
  8
  8      conduct of
         conduct of media
                    media campaigns
                          campaigns and
                                    and social
                                        social marketing
                                               marketing
  9
  9      campaigns.
         campaigns.         They
                            They provide linkages, essentially,
                                 provide linkages, essentially,
10
10       between different
         between           organizations and
                 different organizations and so
                                             so --
                                                --
11
11             Q.
               Q.        And so
                         And    -- I'm
                             so -- I'm sorry.
                                       sorry          Were
                                                      Were you finished.
                                                           you finished.

12
12             A.
               A.        Well -- and
                         Well -- and so
                                     so --
                                        -- I
                                           I was just going
                                             was just going to
                                                            to say
                                                               say

13
13       in closing
         in         that they
            closing that they help to --
                              help to -- they
                                         they help to weave
                                              help to weave

14
14       a fabric
         a fabric that
                  that can
                       can help
                           help build
                                build resiliency
                                      resiliency within
                                                 within

15
15       different communities.
         different communities.

16
16             Q.
               Q.        Now, I
                         Now,   actually didn't
                              I actually didn't want to talk
                                                want to talk about
                                                             about
17
17       these programs
         these          or coalitions
               programs or            in general;
                           coalitions in general; I
                                                  I wanted
                                                    wanted

18
18       to ask
         to ask you
                you what
                    what you
                         you could tell me
                             could tell me about
                                           about this
                                                 this
19
19       particular Cabell County
         particular Cabell County coalition
                                  coalition and
                                            and what they
                                                what they

20
20       did or what
         did or      they provide.
                what they provide.

21
21             A.
               A.        Yeah, well,
                         Yeah, well, I think that
                                     I think that they
                                                  they provide
                                                       provide --

22
22       again, it's
         again, it's been
                     been a
                          a while
                            while since
                                  since I've looked at
                                        I've looked at this
                                                       this
23
23       document and considered
         document and            this particular
                      considered this particular coalition,
                                                 coalition,

24
24       but my
         but my guess
                guess is
                      is that
                         that they
                              they provide
                                   provide some
                                           some of
                                                of the
                                                   the types
                                                       types


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 250 of 439 PageID #: 36736



                                                                 Page 249
                                                                 Page 249

  1
  1      of services
         of services and
                     and opportunities
                         opportunities that
                                       that I've just
                                            I've just

  2
  2      discussed.
         discussed.

  3
  3            Q.
               Q.        And are
                         And are you aware that
                                 you aware that they
                                                they are funded
                                                     are funded

  4
  4      through Federal
         through         funding, SAMHSA
                 Federal funding, SAMHSA and
                                         and otherwise?
                                             otherwise?
  5
  5            A.
               A.        Again, I
                         Again, I was
                                  was not asked to
                                      not asked to examine
                                                   examine the
                                                           the
  6
  6      funding of
         funding of different
                    different organizations.
                              organizations.
  7
  7            Q.
               Q.        And other
                         And other than
                                   than providing those top-level
                                        providing those top-level
  8
  8      generalities, can you
         generalities, can you give
                               give me
                                    me any specifics about
                                       any specifics about
  9
  9      what the Cabell
         what the Cabell County
                         County Substance Abuse Prevention
                                Substance Abuse Prevention
10
10       Partnership does
         Partnership      for the
                     does for the community?
                                  community?

11
11                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.    Outside the
                                                              Outside the
12
12       scope.
         scope.

13
13             A.
               A.        Yeah, I
                         Yeah,   think I've
                               I think I've hopefully given you
                                            hopefully given     a
                                                            you a

14
14       sense of
         sense of the
                  the role that I
                      role that   think these
                                I think these organizations
                                              organizations
15
15       play and the
         play and the --
                      -- the
                         the importance
                             importance that
                                        that they
                                             they can
                                                  can serve
                                                      serve
16
16       in helping
         in         to promote
            helping to promote primary
                               primary prevention and reduce
                                       prevention and reduce
17
17       the likelihood
         the likelihood that
                        that people
                             people develop
                                    develop substance
                                            substance use
                                                      use

18
18       disorders.
         disorders.

19
19             Q.
               Q.        Doctor Alexander, what
                         Doctor Alexander, what can
                                                can you tell me
                                                    you tell me
20
20       about the
         about the LEAD
                   LEAD program?
                        program?

21
21             A.
               A.        Very --
                         Very --
22
22             Q.
               Q.        In
                         In Cabell
                            Cabell County.
                                   County.        Not in
                                                  Not in --
                                                         -- and
                                                            and again,
                                                                again, I
                                                                       I

23
23       would like you
         would like     to be
                    you to    specific about
                           be specific       the LEAD
                                       about the LEAD

24
24       program in Cabell
         program in Cabell County/Huntington if you
                           County/Huntington if     can do
                                                you can do



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 251 of 439 PageID #: 36737



                                                                       Page 250
                                                                       Page 250

  1
  1      that.
         that.

  2
  2            A.
               A.        Sure.
                         Sure.   And are
                                 And are you referring to
                                         you referring to a
                                                          a
  3
  3      particular place in
         particular place in this
                             this report?
                                  report?                     Or no?
                                                              Or no?

  4
  4            Q.
               Q.        I'm just
                         I'm just asking
                                  asking you
                                         you generally if you
                                             generally if you can
                                                              can

  5
  5      tell me
         tell me what
                 what you
                      you know about what
                          know about      the LEAD
                                     what the LEAD program
                                                   program

  6
  6      provides for the
         provides for the community
                          community in
                                    in Cabell
                                       Cabell County.
                                              County.

  7
  7            A.
               A.        Sure, sure.
                         Sure, sure.    So LEAD
                                        So LEAD stands for Law
                                                stands for Law

  8
  8      Enforcement Assisted
         Enforcement Assisted Diversion, and this
                              Diversion, and this is
                                                  is a -- an
                                                     a -- an

  9
  9      important means
         important       of diverting
                   means of diverting nonviolent
                                      nonviolent offenders
                                                 offenders

10
10       from the
         from the criminal
                  criminal justice
                           justice system.
                                   system.
11
11                           So individuals that
                             So individuals that have opioid use
                                                 have opioid use

12
12       disorder or other
         disorder or other substance
                           substance use
                                     use disorders that may
                                         disorders that may

13
13       engage in
         engage in nonviolent crimes, property
                   nonviolent crimes,          theft, for
                                      property theft, for
14
14       example, the
         example, the LEAD
                      LEAD program provides an
                           program provides    opportunity
                                            an opportunity

15
15       for these
         for these individuals
                   individuals to
                               to enter
                                  enter treatment
                                        treatment rather
                                                  rather

16
16       than go
         than    to jail.
              go to jail.
17
17                           And it's
                             And it's a
                                      a brilliant
                                        brilliant --
                                                  -- I
                                                     I mean, it's
                                                       mean, it's

18
18       an important
         an important program that is,
                      program that is, unfortunately,
                                       unfortunately,

19
19       underutilized in some
         underutilized in some parts of the
                               parts of the country, and it
                                            country, and it
20
20       gives
         gives people
               people a second chance.
                      a second chance.                 And it
                                                       And it recognizes
                                                              recognizes
21
21       that no
         that    one chooses
              no one chooses to
                             to have addiction any
                                have addiction any more
                                                   more so
                                                        so

22
22       than they
         than they choose
                   choose to
                          to have
                             have colon cancer or
                                  colon cancer or multiple
                                                  multiple
23
23       sclerosis.
         sclerosis.

24
24                           So it gives
                             So it gives people that second
                                         people that second chance
                                                            chance



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 252 of 439 PageID #: 36738



                                                                 Page 251
                                                                 Page 251

  1
  1      by allowing
         by allowing them
                     them to
                          to be
                             be processed through the
                                processed through the
  2
  2      treatment system
         treatment system rather than the
                          rather than the criminal
                                          criminal justice
                                                   justice
  3
  3      system.
         system.

  4
  4            Q.
               Q.        How successful
                         How successful has the LEAD
                                        has the LEAD program been in
                                                     program been in
  5
  5      Cabell
         Cabell County?
                County?

  6
  6                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  7
  7            A.
               A.        Again, I
                         Again, I wasn't asked to
                                  wasn't asked to provide
                                                  provide -- you
                                                             you

  8
  8      know,
         know, I
               I wasn't asked to
                 wasn't asked to provide
                                 provide a -- I
                                         a -- I wasn't asked
                                                wasn't asked

  9
  9      to provide
         to         an estimate
            provide an estimate or an evaluation
                                or an evaluation of -- of
                                                 of -- of
10
10       any specific
         any specific program regarding their
                      program regarding their --
                                              -- their
                                                 their
11
11       success, but
         success, but I
                      I did
                        did review,
                            review, you
                                    you know,
                                        know, dozens or
                                              dozens or

12
12       hundreds of documents,
         hundreds of documents, and some of
                                and some of them
                                            them included
                                                 included
13
13       information on
         information on the
                        the performance
                            performance of
                                        of these
                                           these different
                                                 different

14
14       programs.
         programs.

15
15             Q.
               Q.        But sitting
                         But sitting here today, you
                                     here today, you are
                                                     are unable to
                                                         unable to

16
16       tell me
         tell me any
                 any specifics
                     specifics about
                               about the
                                     the success
                                         success of the LEAD
                                                 of the LEAD

17
17       program in Cabell
         program in Cabell County?
                           County?

18
18                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

19
19             A.
               A.        What -- what
                         What -- what would
                                      would you -- are
                                            you -- are you looking
                                                       you looking

20
20       for a
         for a certain number?
               certain number?          Or
                                        Or what
                                           what would
                                                would you -- what
                                                      you -- what

21
21       measure are
         measure are you asking about
                     you asking       and looking
                                about and looking for
                                                  for when
                                                      when

22
22       you ask how
         you ask     successful do
                 how successful do I think the
                                   I think the program
                                               program is?
                                                       is?
23
23             Q.
               Q.        I'm just
                         I'm just --
                                  -- I'm
                                     I'm asking
                                         asking you if you
                                                you if     can
                                                       you can

24
24       provide to me
         provide to me any
                       any --
                           -- any
                              any specifics
                                  specifics about the LEAD
                                            about the LEAD


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 253 of 439 PageID #: 36739



                                                                 Page 252
                                                                 Page 252

  1
  1      program in Cabell
         program in Cabell County.
                           County.             Obviously there's
                                               Obviously there's LEAD
                                                                 LEAD
  2
  2      programs throughout the
         programs throughout the United States, correct?
                                 United States, correct?

  3
  3            A.
               A.        Yes, there
                         Yes, there are.
                                    are.
  4
  4            Q.
               Q.        And they
                         And they all
                                  all generally
                                      generally have the same
                                                have the same goals
                                                              goals

  5
  5      and they
         and they generally
                  generally do
                            do the
                               the same
                                   same things,
                                        things, and
                                                and so
                                                    so while
                                                       while

  6
  6      I appreciate the
         I appreciate the answer
                          answer you provided me,
                                 you provided me, I
                                                  I wanted
                                                    wanted

  7
  7      to know
         to      if you
            know if you could tell me
                        could tell me anything
                                      anything specifically
                                               specifically
  8
  8      about the
         about the achievements
                   achievements of the LEAD
                                of the LEAD program in --
                                            program in -- in
                                                          in
  9
  9      Cabell
         Cabell County.
                County.

10
10                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

11
11             A.
               A.        I think it's
                         I think it's been
                                      been an
                                           an important
                                              important program,
                                                        program, and
                                                                 and

12
12       my sense
         my sense is
                  is that
                     that it's
                          it's served
                               served a
                                      a very
                                        very important
                                             important role
                                                       role

13
13       in Cabell
         in Cabell County in helping
                   County in         to allow
                             helping to allow for
                                              for people to
                                                  people to

14
14       avoid getting
         avoid         channeled into
               getting channeled into the
                                      the criminal
                                          criminal justice
                                                   justice
15
15       system, which
         system,       is not
                 which is not where
                              where people
                                    people with addiction
                                           with addiction

16
16       should be.
         should be.
17
17                           So
                             So I
                                I don't
                                  don't have a top-of-mind
                                        have a top-of-mind number
                                                           number

18
18       or --
         or -- I
               I don't
                 don't have a top-of-mind
                       have a top-of-mind number
                                          number for
                                                 for the
                                                     the
19
19       number of people,
         number of         for example,
                   people, for example, that
                                        that were
                                             were processed
                                                  processed

20
20       in 2018
         in 2018 through
                 through the
                         the LEAD
                             LEAD program but for
                                  program but for the
                                                  the
21
21       presence of the
         presence of the program
                         program would otherwise have
                                 would otherwise      ended
                                                 have ended

22
22       up in jail.
         up in jail.
23
23                           You
                             You know,
                                 know, I
                                       I reviewed -- I've
                                         reviewed -- I've already
                                                          already

24
24       noted the number
         noted the        of --
                   number of -- of data sources
                                of data sources and
                                                and


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 254 of 439 PageID #: 36740



                                                                     Page 253
                                                                     Page 253

  1
  1      information points
         information        and data
                     points and      points that
                                data points that I've
                                                 I've

  2
  2      reviewed in the
         reviewed in the course
                         course of preparing my
                                of preparing my report.
                                                report.                    And
                                                                           And

  3
  3      I'd be happy
         I'd be       to look
                happy to look at
                              at information
                                 information with
                                             with you that
                                                  you that

  4
  4      I'm sure that
         I'm sure that I cite in
                       I cite in my
                                 my report or in
                                    report or in my
                                                 my redress
                                                    redress

  5
  5      models that
         models that does
                     does provide
                          provide some of that
                                  some of that context
                                               context that
                                                       that
  6
  6      you may be
         you may    looking for.
                 be looking for.
  7
  7            Q.
               Q.        Now --
                         Now --
  8
  8            A.
               A.        May I
                         May   -- I'm
                             I --     sorry to
                                  I'm sorry to interrupt,
                                               interrupt, but
                                                          but I'd be
                                                              I'd be

  9
  9      happy
         happy within the next
               within the      ten or
                          next ten or fifteen
                                      fifteen minutes for a
                                              minutes for a

10
10       break.
         break.

11
11                           MR. BURNETT:
                             MR. BURNETT:         Yeah, same.
                                                  Yeah, same.

12
12             Q.
               Q.        I
                         I was
                           was going to move
                               going to move on
                                             on to
                                                to treatment
                                                   treatment
13
13       briefly.
         briefly.         So it's
                          So it's a
                                  a great time to
                                    great time to take
                                                  take a
                                                       a break.
                                                         break.
14
14       Why don't we
         Why don't we come
                      come back
                           back at 4:00.
                                at 4:00.

15
15                           And Justin,
                             And Justin, would
                                         would you
                                               you mind -- can
                                                   mind -- can I
                                                               I

16
16       have the time
         have the time on
                       on the
                          the record,
                              record, please?
                                      please?

17
17                           VIDEO OPERATOR:
                             VIDEO OPERATOR:           Yeah,
                                                       Yeah, give me one
                                                             give me one
18
18       moment.
         moment.         The time is
                         The time is 3:48.
                                     3:48.          We are going
                                                    We are       off the
                                                           going off the
19
19       record.
         record.

20
20                           (A recess was
                             (A recess     taken after
                                       was taken after which the
                                                       which the

21
21                           proceedings
                             proceedings continued
                                         continued as follows:)
                                                   as follows:)

22
22                           VIDEO OPERATOR:
                             VIDEO OPERATOR:           The time is
                                                       The time is
23
23       4:00 o'clock.
         4:00 o'clock.            We
                                  We are
                                     are now back on
                                         now back on the
                                                     the record.
                                                         record.
24
24       BY MS.
         BY MS. GEIST:
                GEIST:



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 255 of 439 PageID #: 36741



                                                                 Page 254
                                                                 Page 254

  1
  1            Q.
               Q.        Doctor Alexander, let's
                         Doctor Alexander, let's turn
                                                 turn now
                                                      now to
                                                          to
  2
  2      treatment, if
         treatment, if we could, please,
                       we could,         and the
                                 please, and the discussion
                                                 discussion

  3
  3      of the
         of the treatment
                treatment programs available in
                          programs available in Cabell
                                                Cabell

  4
  4      County/Huntington
         County/Huntington begin on page
                           begin on page 38
                                         38 of
                                            of The
                                               The City
                                                   City of
                                                        of

  5
  5      Solutions guidebook,
         Solutions            if you
                   guidebook, if you want to go
                                     want to    there.
                                             go there.

  6
  6            A.
               A.        Okay.
                         Okay.

  7
  7            Q.
               Q.        Are you
                         Are     there with
                             you there      me?
                                       with me?

  8
  8            A.
               A.        Yeah.
                         Yeah.

  9
  9            Q.
               Q.        Okay.
                         Okay.   The first program
                                 The first program that's
                                                   that's discussed
                                                          discussed

10
10       is Project
         is Project Hope
                    Hope for
                         for Women and Children.
                             Women and Children.               Do
                                                               Do you see
                                                                  you see

11
11       that?
         that?

12
12             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

13
13             Q.
               Q.        Okay.
                         Okay.   What does Project
                                 What does Project Hope
                                                   Hope for
                                                        for Women
                                                            Women and
                                                                  and

14
14       Children do?
         Children do?         Or provide,
                              Or          rather.
                                 provide, rather.

15
15             A.
               A.        I believe it
                         I believe it provides
                                      provides housing and other
                                               housing and other
16
16       services for
         services for --
                      -- for
                         for women that have
                             women that      been impacted
                                        have been impacted
17
17       by the
         by the opioid
                opioid epidemic
                       epidemic and their children.
                                and their children.                 So it
                                                                    So it
18
18       -- it
            it gives
               gives people a chance
                     people a chance to
                                     to get
                                        get back
                                            back up on their
                                                 up on their
19
19       feet and
         feet and has
                  has services that are
                      services that are discussed
                                        discussed here in
                                                  here in

20
20       the materials
         the materials that
                       that you're showing as
                            you're showing as well
                                              well as the
                                                   as the

21
21       subsequent pages
         subsequent pages regarding
                          regarding counseling and therapy
                                    counseling and therapy
22
22       groups and peer
         groups and peer coaches
                         coaches and
                                 and program
                                     program assistance
                                             assistance and
                                                        and

23
23       the like.
         the like.
24
24             Q.
               Q.        Does it also
                         Does it also address
                                      address women
                                              women who
                                                    who have
                                                        have



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 256 of 439 PageID #: 36742



                                                                 Page 255
                                                                 Page 255

  1
  1      co-occurring mental
         co-occurring mental health or mental
                             health or mental health
                                              health

  2
  2      disorders?
         disorders?

  3
  3            A.
               A.        Yes, I
                         Yes,   believe that
                              I believe that it
                                             it does.
                                                does.

  4
  4            Q.
               Q.        And does
                         And      it also
                             does it also provide
                                          provide housing for women
                                                  housing for women

  5
  5      and children?
         and children?
  6
  6            A.
               A.        It does.
                         It does.   As with
                                    As      all of
                                       with all of these
                                                   these programs
                                                         programs

  7
  7      we're
         we're considering,
               considering, you
                            you know, the level
                                know, the level of
                                                of support,
                                                   support,

  8
  8      the sources
         the sources of
                     of support,
                        support, the
                                 the ability
                                     ability to
                                             to scale
                                                scale this
                                                      this
  9
  9      to meet
         to meet continued
                 continued unmet
                           unmet need is -- is
                                 need is    is important
                                               important to
                                                         to
10
10       consider.
         consider.

11
11                           So
                             So I think those
                                I think those are important, you
                                              are important, you

12
12       know,
         know, dimensions of this.
               dimensions of this.               But yes,
                                                 But      it does
                                                     yes, it does provide
                                                                  provide

13
13       those services.
         those services.

14
14             Q.
               Q.        And then
                         And then who's the main
                                  who's the main partner
                                                 partner with
                                                         with Cabell
                                                              Cabell

15
15       County/Huntington in connection
         County/Huntington in connection with Project Hope?
                                         with Project Hope?
16
16             A.
               A.        Well,
                         Well, I think Marshall
                               I think Marshall University or
                                                University or

17
17       Marshall Health
         Marshall Health has -- has
                         has -- has played a very
                                    played a      important
                                             very important

18
18       role.
         role.      I believe that
                    I believe that this
                                   this program
                                        program previously
                                                previously was
                                                           was

19
19       City Mission and
         City Mission     that the
                      and that the --
                                   -- the
                                      the residences
                                          residences or
                                                     or the
                                                        the
20
20       facilities and
         facilities and the
                        the infrastructure
                            infrastructure and
                                           and support
                                               support was
                                                       was

21
21       subsequently taken
         subsequently taken over
                            over by
                                 by Marshall
                                    Marshall --
                                             -- Marshall
                                                Marshall
22
22       Health, I
         Health,   believe.
                 I believe.

23
23             Q.
               Q.        In
                         In your
                            your research and review
                                 research and        of materials
                                              review of materials

24
24       for this
         for this case,
                  case, any
                        any indication
                            indication that
                                       that there
                                            there was any
                                                  was any



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 257 of 439 PageID #: 36743



                                                                       Page 256
                                                                       Page 256

  1
  1      sort of
         sort of capacity issue with
                 capacity issue      respect to
                                with respect to the
                                                the
  2
  2      apartment housing
         apartment housing provided
                           provided by Project Hope?
                                    by Project Hope?
  3
  3            A.
               A.        Well,
                         Well, I carefully considered
                               I carefully            existing
                                           considered existing

  4
  4      programs and services
         programs and services within the community
                               within the community as
                                                    as I
                                                       I

  5
  5      developed
         developed my
                   my recommendations,
                      recommendations, but
                                       but I
                                           I did
                                             did not
                                                 not do -- I
                                                     do -- I

  6
  6      was not asked
         was not asked to
                       to perform
                          perform a
                                  a needs assessment per
                                    needs assessment     se,
                                                     per se,

  7
  7      so I
         so I not attempt in
              not attempt in my
                             my abatement plan to
                                abatement plan to net out
                                                  net out

  8
  8      current levels
         current levels of
                        of care
                           care and only propose
                                and only         the margin,
                                         propose the margin,

  9
  9      essentially only
         essentially only propose
                          propose what
                                  what I thought --
                                       I thought -- what
                                                    what

10
10       additional should
         additional should be provided.
                           be provided.

11
11             Q.
               Q.        Well, let me
                         Well, let me ask
                                      ask you this:
                                          you this:               Generally
                                                                  Generally would
                                                                            would

12
12       you agree with
         you agree with me that virtually
                        me that           every aspect
                                virtually every aspect of
                                                       of
13
13       your
         your proposed abatement plan,
              proposed abatement       the programs
                                 plan, the          and
                                           programs and

14
14       interventions you
         interventions you have in the
                           have in the plan, there is
                                       plan, there is some
                                                      some
15
15       aspect of
         aspect of that
                   that already
                        already in
                                in place
                                   place in
                                         in Cabell
                                            Cabell County/
                                                   County/

16
16       Huntington?
         Huntington?            That's true, isn't
                                That's true, isn't it?
                                                   it?
17
17             A.
               A.        Yes.
                         Yes.     To
                                  To varying -- to
                                     varying -- to markedly
                                                   markedly varying
                                                            varying

18
18       degrees.
         degrees.         But yes,
                          But yes, I believe that's
                                   I believe that's the
                                                    the case.
                                                        case.

19
19             Q.
               Q.        And for
                         And for the
                                 the most
                                     most part,
                                          part, from
                                                from my
                                                     my review
                                                        review of
                                                               of

20
20       your
         your plan,
              plan, you acknowledge that
                    you acknowledge that these
                                         these
21
21       implementations or
         implementations or interventions
                            interventions or
                                          or programs
                                             programs have
                                                      have

22
22       been put
         been     in place,
              put in        but more
                     place, but      times than
                                more times than not,
                                                not, your
                                                     your

23
23       proposal
         proposal was to add
                  was to add on
                             on or expand.
                                or expand.                      Is that a
                                                                Is that a fair
                                                                          fair
24
24       characterization?
         characterization?



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 258 of 439 PageID #: 36744



                                                                 Page 257
                                                                 Page 257

  1
  1            A.
               A.        Again, my
                         Again, my program
                                   program builds on what's
                                           builds on what's been
                                                            been

  2
  2      deployed in the
         deployed in the community,
                         community, but
                                    but I didn't try
                                        I didn't try to
                                                     to
  3
  3      identify some
         identify some level
                       level of
                             of provision of services
                                provision of services which
                                                      which

  4
  4      my program
         my program would add to.
                    would add to.
  5
  5            Q.
               Q.        So sitting
                         So sitting here today, you
                                    here today,     can't tell
                                                you can't tell me
                                                               me

  6
  6      whether or not
         whether or not there's
                        there's been issues with
                                been issues with a
                                                 a waiting
                                                   waiting

  7
  7      list at
         list at Project
                 Project Hope,
                         Hope, for
                               for example
                                   example or
                                           or whether that
                                              whether that

  8
  8      the housing
         the         services provided
             housing services provided by Project Hope
                                       by Project Hope have
                                                       have

  9
  9      been insufficient
         been insufficient to
                           to address
                              address the
                                      the needs
                                          needs of
                                                of the
                                                   the
10
10       women
         women and children for
               and children for whom those programs
                                whom those          are
                                           programs are

11
11       intended.
         intended.

12
12                           Is that correct?
                             Is that correct?
13
13             A.
               A.        No, I
                         No, I believe that's incorrect.
                               believe that's incorrect.
14
14             Q.
               Q.        Well, then I'll
                         Well, then I'll go back to
                                         go back to my
                                                    my question
                                                       question I
                                                                I

15
15       had asked you:
         had asked you:          Is there
                                 Is there any
                                          any issue
                                              issue with the
                                                    with the

16
16       apartment housing
         apartment housing provided to women
                           provided to       through a
                                       women through a

17
17       partnership
         partnership with Marshall Health
                     with Marshall Health and
                                          and Project
                                              Project Hope
                                                      Hope
18
18       -- is
         -- is there
               there any
                     any issue
                         issue with
                               with capacity or not
                                    capacity or not having
                                                    having

19
19       enough apartments,
         enough apartments, essentially?
                            essentially?
20
20             A.
               A.        Yeah.
                         Yeah.   So thank
                                 So thank you for that
                                          you for that question.
                                                       question.          You
                                                                          You

21
21       know, the vast
         know, the vast majority of people
                        majority of people with opioid use
                                           with opioid use

22
22       disorder are not
         disorder are     in treatment
                      not in treatment currently.
                                       currently.                And that
                                                                 And that
23
23       -- that's
         -- that's the
                   the case
                       case in
                            in Cabell
                               Cabell County and the
                                      County and the City of
                                                     City of

24
24       Huntington just
         Huntington just as
                         as it
                            it is
                               is elsewhere
                                  elsewhere in
                                            in the
                                               the country.
                                                   country.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 259 of 439 PageID #: 36745



                                                                 Page 258
                                                                 Page 258

  1
  1                          And so
                             And so I
                                    I would never want
                                      would never      to look
                                                  want to look at a
                                                               at a

  2
  2      certain level
         certain level of
                       of services
                          services or
                                   or sort
                                      sort of
                                           of whether or not
                                              whether or not

  3
  3      Lily's Place
         Lily's Place or
                      or Project
                         Project Hope
                                 Hope or,
                                      or, you
                                          you know, some
                                              know, some

  4
  4      other organization
         other organization --
                            -- I
                               I would
                                 would never
                                       never want to look
                                             want to look at
                                                          at
  5
  5      the current
         the current level
                     level of
                           of --
                              -- of
                                 of services
                                    services provided and
                                             provided and

  6
  6      say, "Well,
         say, "Well, because
                     because Project
                             Project Hope
                                     Hope on
                                          on average
                                             average has two
                                                     has two

  7
  7      beds open
         beds open on
                   on a
                      a given night, we
                        given night,    don't need
                                     we don't      to invest
                                              need to invest
  8
  8      further in
         further in providing
                    providing housing for women
                              housing for       and children
                                          women and children
  9
  9      that may
         that may be
                  be impacted
                     impacted by
                              by the
                                 the opioid
                                     opioid epidemic
                                            epidemic in
                                                     in the
                                                        the
10
10       community."
         community."

11
11                           So my point
                             So my point is
                                         is that
                                            that there's
                                                 there's large,
                                                         large,
12
12       large amounts
         large         of unmet
               amounts of unmet need and that
                                need and that we
                                              we have
                                                 have

13
13       identified and
         identified and successfully
                        successfully reached
                                     reached out
                                             out to
                                                 to only
                                                    only a
                                                         a
14
14       minority of
         minority of those
                     those individuals.
                           individuals.
15
15                           So
                             So I think that
                                I think that many
                                             many of
                                                  of these
                                                     these programs
                                                           programs

16
16       can be
         can be substantially
                substantially scaled,
                              scaled, and
                                      and in
                                          in fact,
                                             fact, my plan
                                                   my plan

17
17       proposes to do
         proposes to do so over 15
                        so over 15 years.
                                   years.

18
18             Q.
               Q.        But in
                         But in other
                                other words,
                                      words, Doctor Alexander, you
                                             Doctor Alexander, you

19
19       agree with
         agree      me that
               with me that with
                            with respect to a
                                 respect to a program like
                                              program like

20
20       Project Hope,
         Project       for example
                 Hope, for example -
                                   - and
                                     and you also mentioned
                                         you also mentioned
21
21       Lily's Place
         Lily's Place -
                      - you can't tell
                        you can't tell me today that,
                                       me today that,
22
22       through your
         through your research and review,
                      research and review, you determined
                                           you determined

23
23       that they
         that they didn't
                   didn't have enough beds,
                          have enough beds, they
                                            they didn't
                                                 didn't have
                                                        have

24
24       enough apartments,
         enough apartments, they
                            they didn't
                                 didn't have enough places,
                                        have enough places,


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 260 of 439 PageID #: 36746



                                                                 Page 259
                                                                 Page 259

  1
  1      they couldn't
         they couldn't handle the capacity.
                       handle the capacity.

  2
  2                          You can't tell
                             You can't tell me
                                            me any
                                               any of that.
                                                   of that.          Is
                                                                     Is

  3
  3      that true?
         that true?
  4
  4                          MR. BURNETT:
                             MR. BURNETT:       Objection, asked
                                                Objection, asked and
                                                                 and
  5
  5      answered.
         answered.

  6
  6            A.
               A.        I considered the
                         I considered the current
                                          current volume of care
                                                  volume of      in
                                                            care in

  7
  7      these programs
         these          as I
               programs as   -- as
                           I -- as I reviewed them.
                                   I reviewed them.                 But my
                                                                    But my
  8
  8      point is that
         point is that there's
                       there's large
                               large amounts
                                     amounts of
                                             of unmet need
                                                unmet need

  9
  9      within the community,
         within the community, and
                               and so
                                   so even
                                      even though
                                           though they
                                                  they may
                                                       may

10
10       or may
         or may not be at
                not be at capacity
                          capacity now,
                                   now, I don't think
                                        I don't think that
                                                      that
11
11       that --
         that -- that
                 that there's
                      there's a
                              a large
                                large amount
                                      amount of
                                             of unmet need.
                                                unmet need.

12
12                           And again,
                             And again, I
                                        I wasn't asked to
                                          wasn't asked to do a
                                                          do a

13
13       needs
         needs assessment of specifically
               assessment of specifically how
                                          how many
                                              many beds
                                                   beds are
                                                        are

14
14       currently occupied
         currently occupied or
                            or how many people
                               how many        are currently
                                        people are currently

15
15       in treatment
         in treatment that
                      that are being paid
                           are being paid for
                                          for by the City
                                              by the      or
                                                     City or

16
16       State or
         State    County and
               or County and how many additional
                             how many additional people
                                                 people

17
17       should be
         should be treated.
                   treated.
18
18                           My abatement
                             My abatement plan
                                          plan just
                                               just looks
                                                    looks at the
                                                          at the

19
19       total populations
         total             that I
               populations that I believe are going
                                  believe are       to need
                                              going to need

20
20       services.
         services.

21
21             Q.
               Q.        I see.
                         I see.   So for
                                  So for --
                                         -- for
                                            for all
                                                all of the different
                                                    of the different

22
22       programs
         programs here
                  here under the heading
                       under the         of Treatment
                                 heading of           in The
                                            Treatment in The

23
23       City of Solutions
         City of Solutions guide,
                           guide, we
                                  we have
                                     have -- we
                                             we have Project
                                                have Project

24
24       Hope; we
         Hope; we have Lily's Place;
                  have Lily's Place; we
                                     we have Recovery
                                        have Recovery



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 261 of 439 PageID #: 36747



                                                                 Page 260
                                                                 Page 260

  1
  1      Support; Healthy
         Support; Healthy Connections,
                          Connections, a
                                       a variety
                                         variety of
                                                 of

  2
  2      different
         different programs.
                   programs.

  3
  3                          You
                             You don't
                                 don't have any information,
                                       have any information, based
                                                             based
  4
  4      on your
         on your review, that any
                 review, that any of
                                  of these
                                     these programs are at
                                           programs are at

  5
  5      capacity now
         capacity now or
                      or have
                         have had
                              had a
                                  a waiting list.
                                    waiting list.

  6
  6                          Is that correct?
                             Is that correct?
  7
  7                          MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

  8
  8            A.
               A.        I didn't try
                         I didn't try to
                                      to quantify -- if
                                         quantify -- if you're
                                                        you're

  9
  9      asking whether
         asking whether I tried to
                        I tried to quantify
                                   quantify sort
                                            sort of current
                                                 of current

10
10       levels of
         levels of staffing
                   staffing or
                            or provision of care
                               provision of care and
                                                 and

11
11       incorporate these
         incorporate these quantitatively into my
                           quantitatively into my abatement
                                                  abatement
12
12       program, the answer
         program, the answer is
                             is no, that I
                                no, that I did not do
                                           did not    so.
                                                   do so.

13
13             Q.
               Q.        Okay.
                         Okay.   So the
                                 So the answer to my
                                        answer to my question is:
                                                     question is:

14
14       You can't tell
         You can't tell me that any
                        me that     of these
                                any of these programs are at
                                             programs are at
15
15       capacity.
         capacity.         True?
                           True?

16
16                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

17
17             A.
               A.        Well,
                         Well, I mean, if
                               I mean, if you take something
                                          you take           like
                                                   something like

18
18       the LEAD
         the LEAD program
                  program or
                          or like
                             like Quick
                                  Quick Response
                                        Response Teams or
                                                 Teams or

19
19       the Drug
         the      Courts, they
             Drug Courts, they may be at
                               may be at capacity,
                                         capacity, but there
                                                   but there

20
20       may be
         may be a
                a --
                  -- huge opportunities to
                     huge opportunities to expand
                                           expand them
                                                  them
21
21       further.
         further.

22
22                           So again, I
                             So again,   think the
                                       I think the issue
                                                   issue of
                                                         of
23
23       capacity is
         capacity is relative and the
                     relative and the question is capacity
                                      question is capacity
24
24       at what
         at what point in time
                 point in time and
                               and with
                                   with what level of
                                        what level of


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 262 of 439 PageID #: 36748



                                                                 Page 261
                                                                 Page 261

  1
  1      outreach and
         outreach and what level of
                      what level of initiative
                                    initiative and
                                               and
  2
  2      investment to
         investment to identify
                       identify those
                                those that
                                      that could
                                           could benefit
                                                 benefit

  3
  3      from the
         from the program.
                  program.
  4
  4                         And so
                            And so I'm -- but
                                   I'm -- but I did not
                                              I did     look and
                                                    not look and
  5
  5      try to
         try to quantify
                quantify or
                         or evaluate
                            evaluate the
                                     the specific
                                         specific current
                                                  current
  6
  6      levels of
         levels of staffing
                   staffing or
                            or provision of care
                               provision of care in any
                                                 in any

  7
  7      given
         given program.
               program.          That's
                                 That's correct.
                                        correct.

  8
  8            Q.
               Q.        Okay.
                         Okay.   So you
                                 So you went back to
                                        went back to prevention
                                                     prevention a
                                                                a

  9
  9      little bit,
         little bit, so
                     so I
                        I do
                          do want to ask
                             want to ask it
                                         it again.
                                            again.                I'm
                                                                  I'm

10
10       talking about
         talking about treatment
                       treatment now.
                                 now.                We're
                                                     We're under the
                                                           under the

11
11       heading of "Treatment,"
         heading of "Treatment," talking
                                 talking about
                                         about Project
                                               Project Hope,
                                                       Hope,
12
12       Lily's Place
         Lily's Place and similar treatment
                      and similar treatment programs
                                            programs

13
13       available in
         available in Cabell
                      Cabell County.
                             County.

14
14                           Just
                             Just so I'm clear,
                                  so I'm        in forming
                                         clear, in forming your
                                                           your

15
15       abatement plan,
         abatement plan, you
                         you did
                             did not look to
                                 not look to determine
                                             determine

16
16       whether or not
         whether or not any
                        any of
                            of these
                               these treatment
                                     treatment programs
                                               programs were
                                                        were

17
17       at capacity,
         at capacity, whether there was
                      whether there     a wait
                                    was a      list or
                                          wait list or
18
18       people
         people waiting to get
                waiting to     in.
                           get in.              You did not
                                                You did not do that in
                                                            do that in
19
19       forming your
         forming      opinions in
                 your opinions in the
                                  the case.
                                      case. Is that correct?
                                            Is that correct?
20
20                          MR.BURNETT: Objection,
                            MR.BURNETT: Objection, asked
                                                   asked and
                                                         and

21
21       answered several
         answered several times.
                          times.
22
22             A.
               A.        It is
                         It is correct, but I
                               correct, but I would like to
                                              would like to just
                                                            just
23
23       call out
         call out that
                  that this
                       this is
                            is part of a
                               part of a broader
                                         broader discussion
                                                 discussion

24
24       in a
         in a number of other
              number of other points
                              points that
                                     that I've
                                          I've already
                                               already made.
                                                       made.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 263 of 439 PageID #: 36749



                                                                 Page 262
                                                                 Page 262

  1
  1            Q.
               Q.        Okay.
                         Okay.   Doctor
                                 Doctor Alexander,
                                        Alexander, can
                                                   can we
                                                       we go
                                                          go back to
                                                             back to

  2
  2      your expert report
         your expert        in the
                     report in the case,
                                   case, please,
                                         please, which is
                                                 which is

  3
  3      Exhibit 4?
         Exhibit 4?

  4
  4            A.
               A.        Okay.
                         Okay.

  5
  5            Q.
               Q.        I
                         I will like to
                           will like to run through some
                                        run through some of
                                                         of the
                                                            the
  6
  6      proposals that you
         proposals that you have in your
                            have in your plan in our
                                         plan in     time
                                                 our time

  7
  7      left.
         left.      But first
                    But first I do want
                              I do      to ask
                                   want to ask you a couple
                                               you a couple

  8
  8      questions about page
         questions about page 13
                              13 of
                                 of your
                                    your report
                                         report where
                                                where you
                                                      you

  9
  9      talk about
         talk about "PRINCIPLES
                    "PRINCIPLES GOVERNING EFFECTIVE
                                GOVERNING EFFECTIVE

10
10       RESPONSE" --
         RESPONSE" --
11
11             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
12
12             Q.
               Q.        Okay.
                         Okay.   Here in
                                 Here in this
                                         this page of your
                                              page of your report,
                                                           report,

13
13       Doctor Alexander, you
         Doctor Alexander,     talk about
                           you talk about certain
                                          certain
14
14       misconceptions.
         misconceptions.          Do
                                  Do you see that?
                                     you see that?
15
15             A.
               A.        Yes.
                         Yes.

16
16             Q.
               Q.        Okay.
                         Okay.   And your
                                 And      Misconception #2,
                                     your Misconception #2, I think
                                                            I think

17
17       you've said many
         you've said many times
                          times today,
                                today, that
                                       that "addiction,
                                            "addiction,
18
18       rather an abuse,
         rather an abuse, is
                          is the
                             the primary
                                 primary cause of
                                         cause of

19
19       opioid-related morbidity
         opioid-related morbidity and mortality."
                                  and mortality."                Is that
                                                                 Is that

20
20       correct?
         correct?

21
21             A.
               A.        Yes.
                         Yes.

22
22             Q.
               Q.        And then
                         And then with
                                  with respect to Misconception
                                       respect to Misconception #3,
                                                                #3,
23
23       you talk about
         you talk about the
                        the misconception
                            misconception that
                                          that "The
                                               "The epidemic
                                                    epidemic
24
24       is largely
         is largely driven
                    driven by" "rogue physicians"
                           by" "rogue physicians" with
                                                  with



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 264 of 439 PageID #: 36750



                                                                     Page 263
                                                                     Page 263

  1
  1      "'doctor shoppers'"
         "'doctor shoppers'" and
                             and in
                                 in response,
                                    response, you say, "And
                                              you say, "And
  2
  2      for example,
         for example, "Rogue
                      "Rogue physicians," "while" "important
                             physicians," "while" "important
  3
  3      to identify
         to identify and
                     and manage,
                         manage, account
                                 account for
                                         for a
                                             a small
                                               small
  4
  4      proportion of opioid-related
         proportion of opioid-related harms."
                                      harms."

  5
  5                             Is that correct?
                                Is that correct?
  6
  6            A.
               A.        Yes.
                         Yes.

  7
  7            Q.
               Q.        Okay.
                         Okay.    So in
                                  So in other
                                        other words, it would
                                              words, it would be the
                                                              be the

  8
  8      wrong focus to
         wrong focus to be looking at
                        be looking at a
                                      a group
                                        group of
                                              of physicians
                                                 physicians

  9
  9      who might be
         who might be determined to be
                      determined to be rogue
                                       rogue physicians.
                                             physicians.

10
10       They
         They have
              have very little impact,
                   very little impact, in
                                       in your opinion, on
                                          your opinion, on

11
11       opioid-related harms.
         opioid-related harms.             Is that right?
                                           Is that right?

12
12                              MR. BURNETT:
                                MR. BURNETT:      Objection, misconstrues
                                                  Objection, misconstrues
13
13       his testimony.
         his testimony.

14
14             A.
               A.        Yeah, it's
                         Yeah, it's not -- not
                                    not --     correct.
                                           not correct.             Because it
                                                                    Because it
15
15       -- because
         --         -- I'm
            because -- I'm sorry, it's not
                           sorry, it's     correct because
                                       not correct because

16
16       there's not
         there's     one singular
                 not one singular focus.
                                  focus.                    I
                                                            I mean,
                                                              mean, we -- we
                                                                    we -- we

17
17       can't have
         can't      one focus
               have one focus if
                              if we're
                                 we're going to make
                                       going to make headway
                                                     headway

18
18       on this
         on this problem.
                 problem.

19
19                              And so
                                And so I
                                       I would never want
                                         would never      to suggest
                                                     want to suggest

20
20       that these
         that these individuals
                    individuals aren't important to
                                aren't important to
21
21       identify.
         identify.         I'm merely
                           I'm merely making the point
                                      making the point here that
                                                       here that

22
22       while they are
         while they are very important to
                        very important to identify
                                          identify and
                                                   and

23
23       manage, they
         manage, they account
                      account for
                              for a small proportion
                                  a small proportion of
                                                     of
24
24       opioid-related harms.
         opioid-related harms.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 265 of 439 PageID #: 36751



                                                                 Page 264
                                                                 Page 264

  1
  1            Q.
               Q.        Understood.
                         Understood.      And I
                                          And I wasn't
                                                wasn't suggesting
                                                       suggesting

  2
  2      otherwise.
         otherwise.

  3
  3                          But while
                             But while you
                                       you might
                                           might want to focus
                                                 want to focus on a
                                                               on a

  4
  4      list of
         list of particular physicians -
                 particular physicians - and
                                         and in
                                             in your
                                                your

  5
  5      opinion, it's
         opinion, it's important
                       important to
                                 to identify
                                    identify these
                                             these
  6
  6      physicians - that
         physicians - that list
                           list or that group
                                or that group of
                                              of physicians,
                                                 physicians,

  7
  7      in your
         in      opinion, only
            your opinion, only accounts
                               accounts for
                                        for a
                                            a small
                                              small

  8
  8      proportion of opioid-related
         proportion of opioid-related harms.
                                      harms.

  9
  9                             Is that correct?
                                Is that correct?
10
10             A.
               A.        I -- in
                         I -- in --
                                 -- what
                                    what I'm trying to
                                         I'm trying to do
                                                       do here is to
                                                          here is to
11
11       draw attention to
         draw attention to the
                           the fact
                               fact that
                                    that I think we
                                         I think we have --
                                                    have --

12
12       historically, many individuals
         historically, many individuals have erroneously
                                        have erroneously

13
13       overemphasized the
         overemphasized the importance
                            importance of
                                       of devious
                                          devious
14
14       individuals, as
         individuals, as I
                         I say, "such as
                           say, "such as rogue physicians
                                         rogue physicians

15
15       and patients
         and patients who are 'doctor
                      who are 'doctor shoppers'"
                                      shoppers'" at the
                                                 at the

16
16       expense of
         expense of broader
                    broader efforts
                            efforts to
                                    to improve
                                       improve the
                                               the quality
                                                   quality

17
17       and scientific
         and scientific basis for opioid
                        basis for opioid prescribing.
                                         prescribing.

18
18             Q.
               Q.        So in
                         So in other
                               other words,
                                     words, you're
                                            you're saying from your
                                                   saying from your

19
19       perspective and your
         perspective and      opinion, we
                         your opinion,    shouldn't be
                                       we shouldn't be just
                                                       just
20
20       focusing on
         focusing on a
                     a list
                       list of
                            of devious
                               devious doctors or rogue
                                       doctors or rogue

21
21       physicians; there are
         physicians; there     larger issues
                           are larger issues impacting
                                             impacting
22
22       opioid-related harm.
         opioid-related harm.             True?
                                          True?

23
23             A.
               A.        Yes.
                         Yes.     We
                                  We should
                                     should not focus only
                                            not focus      -- and
                                                      only -- and
24
24       frankly, it's
         frankly, it's not
                       not just
                           just physicians,
                                physicians, right?
                                            right?                Because
                                                                  Because



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 266 of 439 PageID #: 36752



                                                                 Page 265
                                                                 Page 265

  1
  1      you
         you know,
             know, up to a
                   up to a fifth
                           fifth of
                                 of prescription
                                    prescription medicines
                                                 medicines

  2
  2      are prescribed
         are prescribed by
                        by nonphysicians, including opioids,
                           nonphysicians, including opioids,
  3
  3      although I
         although I wouldn't
                    wouldn't want to go
                             want to go on
                                        on the
                                           the record
                                               record

  4
  4      regarding a specific
         regarding a specific number.
                              number.
  5
  5                          But the
                             But the point
                                     point here is that,
                                           here is that, yes,
                                                         yes, I
                                                              I did
                                                                did

  6
  6      not believe that
         not believe that we should focus
                          we should focus exclusively
                                          exclusively on
                                                      on
  7
  7      rogue
         rogue prescribers.
               prescribers.

  8
  8            Q.
               Q.        And that
                         And that is
                                  is because,
                                     because, in
                                              in your opinion, they
                                                 your opinion, they
  9
  9      would only account
         would only account for
                            for a
                                a small proportion of
                                  small proportion of
10
10       opioid-related harms.
         opioid-related harms.          True?
                                        True?

11
11             A.
               A.        I believe that
                         I believe that that's
                                        that's the
                                               the case,
                                                   case, yes.
                                                         yes.

12
12             Q.
               Q.        Okay.
                         Okay.

13
13             A.
               A.        But --
                         But -- I
                                I mean, "small" is
                                  mean, "small" is -- you
                                                      you know,
                                                          know, we
                                                                we

14
14       would
         would have to quantify
               have to quantify that,
                                that, and
                                      and that's
                                          that's part of a
                                                 part of a
15
15       longer conversation.
         longer conversation.
16
16                           But yes,
                             But yes, I believe that
                                      I believe that rogue
                                                     rogue

17
17       prescribers are very
         prescribers are very important
                              important and
                                        and they
                                            they have
                                                 have

18
18       contributed enormous
         contributed enormous harms.
                              harms.              But relative
                                                  But relative to
                                                               to all
                                                                  all
19
19       opioids prescribed
         opioids            and oversupplied,
                 prescribed and oversupplied, I
                                              I believe that
                                                believe that

20
20       rogue
         rogue physicians are not
               physicians are not the
                                  the primary
                                      primary driver of
                                              driver of

21
21       those behaviors.
         those behaviors.

22
22             Q.
               Q.        Now, on
                         Now, on 15 of your
                                 15 of      report, page
                                       your report, page 15, this is
                                                         15, this is
23
23       sort of
         sort of a
                 a nice summary, the
                   nice summary, the categories
                                     categories of
                                                of your
                                                   your

24
24       abatement plan.
         abatement plan.         Correct?
                                 Correct?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 267 of 439 PageID #: 36753



                                                                 Page 266
                                                                 Page 266

  1
  1            A.
               A.        Yes.
                         Yes.

  2
  2            Q.
               Q.        Okay.
                         Okay.   And Category
                                 And Category 1,
                                              1, generally
                                                 generally as
                                                           as we've
                                                              we've

  3
  3      discussed a few
         discussed a few times
                         times today,
                               today, focuses
                                      focuses on
                                              on Prevention,
                                                 Prevention,
  4
  4      correct.
         correct.

  5
  5            A.
               A.        Yes.
                         Yes.    And it
                                 And it would
                                        would helpful, if it's
                                              helpful, if it's okay
                                                               okay
  6
  6      with the videographer,
         with the videographer, if
                                if you
                                   you could just display
                                       could just display

  7
  7      whatever
         whatever we're speaking to.
                  we're speaking to.
  8
  8                         But I
                            But   do have
                                I do      it in
                                     have it in front
                                                front of
                                                      of me, and
                                                         me, and

  9
  9      yes,
         yes, Category
              Category 1 is Prevention.
                       1 is Prevention.
10
10             Q.
               Q.        Sure.
                         Sure.   So why
                                 So why don't
                                        don't we
                                              we go to -
                                                 go to - for
                                                         for the
                                                             the
11
11       record - Exhibit
         record - Exhibit 4,
                          4, let's
                             let's go
                                   go to
                                      to page
                                         page 16.
                                              16.                And here
                                                                 And here

12
12       you
         you write,
             write, Doctor Alexander, that
                    Doctor Alexander, that the
                                           the goal
                                               goal of
                                                    of this
                                                       this
13
13       part of your
         part of your plan is to
                      plan is to reduce
                                 reduce what
                                        what you
                                             you say is a
                                                 say is a

14
14       "widespread oversupply
         "widespread oversupply of prescription opioids."
                                of prescription opioids."
15
15       Correct?
         Correct?

16
16             A.
               A.        Yes.
                         Yes.

17
17             Q.
               Q.        Okay.
                         Okay.    Is there
                                  Is there a
                                           a current
                                             current oversupply of
                                                     oversupply of

18
18       prescription opioids in
         prescription opioids in Cabell
                                 Cabell County/Huntington?
                                        County/Huntington?

19
19             A.
               A.        Well,
                         Well, I believe the
                               I believe the County is about
                                             County is about twice
                                                             twice
20
20       the national
         the national average,
                      average, so,
                               so, you
                                   you know,
                                       know, I don't want
                                             I don't      to
                                                     want to

21
21       draw conclusions about
         draw conclusions about any
                                any particular patients'
                                    particular patients'

22
22       care, but
         care, but I certainly still
                   I certainly still have concerns that
                                     have concerns that --
                                                        --
23
23       that many
         that many patients may be
                   patients may    receiving these
                                be receiving these medicines
                                                   medicines

24
24       that --
         that -- where there's an
                 where there's an unfavorable
                                  unfavorable risk/benefit
                                              risk/benefit



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 268 of 439 PageID #: 36754



                                                                 Page 267
                                                                 Page 267

  1
  1      balance, yes.
         balance, yes.

  2
  2            Q.
               Q.        Well,
                         Well, so -- again,
                               so -- again, I'll
                                            I'll try
                                                 try my
                                                     my question
                                                        question

  3
  3      again.
         again.      Do -- is
                     Do -- is it
                              it your opinion that
                                 your opinion that there
                                                   there is
                                                         is a
                                                            a

  4
  4      current opioid
         current opioid prescription --
                        prescription --

  5
  5                          MS. GEIST:
                             MS. GEIST:      Strike that.
                                             Strike that.
  6
  6            Q.
               Q.        Is it
                         Is it your opinion that
                               your opinion that there
                                                 there is
                                                       is a
                                                          a current
                                                            current

  7
  7      prescription opioid oversupply
         prescription opioid oversupply in
                                        in Cabell
                                           Cabell County?
                                                  County?

  8
  8            A.
               A.        Yes, I
                         Yes,   think we
                              I think we still
                                         still have a ways
                                               have a      to go
                                                      ways to    in
                                                              go in

  9
  9      reducing the volume
         reducing the        of opioids
                      volume of         supplied in
                                opioids supplied    the
                                                 in the

10
10       community.
         community.

11
11             Q.
               Q.        Okay.
                         Okay.   So can
                                 So can you tell me
                                        you tell me how
                                                    how much,
                                                        much, what
                                                              what

12
12       percentage?
         percentage?

13
13             A.
               A.        It's --
                         It's -- it's
                                 it's a
                                      a great
                                        great question,
                                              question, and it's one
                                                        and it's one
14
14       I've been asked
         I've been asked before.
                         before.             You
                                             You know,
                                                 know, what
                                                       what I
                                                            I can say
                                                              can say

15
15       is that
         is that many
                 many patients -- is
                      patients -- is that
                                     that we both have
                                          we both have

16
16       underestimated the risks
         underestimated the       of opioids
                            risks of opioids and
                                             and we've
                                                 we've

17
17       overestimated their
         overestimated their benefits,
                             benefits, and that many,
                                       and that       many
                                                many, many

18
18       patients receive opioids
         patients receive opioids who
                                  who would -- who
                                      would -- who would
                                                   would do
                                                         do

19
19       better with
         better      other products.
                with other products.

20
20                           There's also a
                             There's also a substantial
                                            substantial population
                                                        population

21
21       of individuals
         of individuals -
                        - and
                          and I'm
                              I'm speaking
                                  speaking generally
                                           generally here -
                                                     here -

22
22       that are
         that are on
                  on chronic
                     chronic opioids
                             opioids that
                                     that should
                                          should be tapered
                                                 be tapered

23
23       off of
         off of them.
                them.        And I
                             And I don't
                                   don't know
                                         know whether other
                                              whether other

24
24       experts have
         experts have spoken in much
                      spoken in      more detail
                                much more detail about these
                                                 about these



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 269 of 439 PageID #: 36755



                                                                 Page 268
                                                                 Page 268

  1
  1      matters.
         matters.         I
                          I did
                            did not
                                not do a detailed
                                    do a          analysis of
                                         detailed analysis of
  2
  2      individual patient
         individual patient record data from
                            record data from Cabell
                                             Cabell County
                                                    County

  3
  3      or the
         or the City
                City of
                     of Huntington
                        Huntington to
                                   to estimate
                                      estimate the
                                               the quantity
                                                   quantity
  4
  4      of oversupply,
         of oversupply, and
                        and that's
                            that's why
                                   why I'm saying that
                                       I'm saying that --
                                                       --
  5
  5      that's why
         that's why I'm inclined not
                    I'm inclined     to provide
                                 not to provide an exact
                                                an exact

  6
  6      number.
         number.

  7
  7                         One way
                            One     to think
                                way to think of
                                             of it
                                                it is
                                                   is that
                                                      that if
                                                           if you
                                                              you

  8
  8      think about
         think about pre-epidemic levels --
                     pre-epidemic levels -- setting
                                            setting aside
                                                    aside
  9
  9      for a
         for a minute exactly when
               minute exactly      the epidemic
                              when the epidemic began,
                                                began, but
                                                       but

10
10       let's say
         let's say for
                   for --
                       -- for
                          for the
                              the purposes
                                  purposes here, that the
                                           here, that the
11
11       epidemic began
         epidemic       in the
                  began in the mid to --
                               mid to -- mid
                                         mid to
                                             to late
                                                late 1990s.
                                                     1990s.

12
12                           If you
                             If     think about
                                you think about the
                                                the levels
                                                    levels at
                                                           at that
                                                              that
13
13       time, I
         time,   think that
               I think that would
                            would provide one --
                                  provide one -- one
                                                 one
14
14       potential measure for
         potential measure for what -- for
                               what -- for what
                                           what reasonable
                                                reasonable

15
15       levels at
         levels at a
                   a population level might
                     population level might look
                                            look like.
                                                 like.
16
16             Q.
               Q.        But you
                         But you can't tell me
                                 can't tell me sitting
                                               sitting here today
                                                       here today

17
17       what percentage of
         what percentage of the
                            the current
                                current supply of
                                        supply of

18
18       prescription opioids in
         prescription opioids in Cabell
                                 Cabell County
                                        County would
                                               would be
                                                     be a
                                                        a

19
19       correct or
         correct or an
                    an appropriate
                       appropriate percentage.
                                   percentage.                Or
                                                              Or what
                                                                 what

20
20       percentage is too
         percentage is too much.
                           much.             Is that correct?
                                             Is that correct?

21
21             A.
               A.        I
                         I would --
                           would --

22
22                          MR. BURNETT:
                            MR. BURNETT:         Objection.
                                                 Objection.

23
23             A.
               A.        I
                         I was not asked
                           was not asked to
                                         to develop that estimate.
                                            develop that estimate.
24
24       I believe with
         I believe      time and
                   with time     the appropriate
                             and the appropriate data,
                                                 data, I
                                                       I



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 270 of 439 PageID #: 36756



                                                                     Page 269
                                                                     Page 269

  1
  1      could probably
         could probably do
                        do so.
                           so.          But I
                                        But I was not asked
                                              was not asked to
                                                            to do
                                                               do so
                                                                  so

  2
  2      for this
         for this case.
                  case.
  3
  3            Q.
               Q.        Well, to do
                         Well, to    so, Doctor
                                  do so,        Alexander, wouldn't
                                         Doctor Alexander, wouldn't

  4
  4      you need to
         you need to look
                     look at
                          at every
                             every single
                                   single individual
                                          individual
  5
  5      patient's
         patient's records
                   records and all of
                           and all of the
                                      the aspects
                                          aspects of
                                                  of that
                                                     that
  6
  6      individual patient
         individual patient to
                            to determine
                               determine whether
                                         whether or
                                                 or not the
                                                    not the

  7
  7      prescribing
         prescribing doctor appropriately prescribed
                     doctor appropriately prescribed the
                                                     the
  8
  8      medication?
         medication?

  9
  9            A.
               A.        Well,
                         Well, what
                               what I --
                                    I --

10
10             Q.
               Q.        You -- you
                         You -- you -- how
                                       how can
                                           can you -- can
                                               you -- can you
                                                          you make a
                                                              make a

11
11       decision as to
         decision as to what is an
                        what is    appropriate number
                                an appropriate number or
                                                      or
12
12       percentage of opioids
         percentage of opioids without
                               without knowing everything
                                       knowing everything

13
13       about the
         about the individual
                   individual patients
                              patients for
                                       for whom these are
                                           whom these are
14
14       prescribed?
         prescribed?

15
15             A.
               A.        Well,
                         Well, I'm trained as
                               I'm trained as a
                                              a pharmaco-
                                                pharmaco-

16
16       epidemiologist, and
         epidemiologist, and my
                             my profession is exactly
                                profession is exactly this,
                                                      this,
17
17       which is the
         which is the study
                      study of
                            of the
                               the use, safety and
                                   use, safety and
18
18       prescription of medicines
         prescription of medicines in
                                   in large
                                      large populations.
                                            populations.

19
19                           We never have
                             We never      the entirety
                                      have the entirety of
                                                        of

20
20       information about
         information about an individual.
                           an individual.                    There is always
                                                             There is always
21
21       more information
         more information that
                          that we
                               we would like than
                                  would like than we
                                                  we have in
                                                     have in

22
22       the databases
         the databases that
                       that I
                            I use.
                              use.

23
23                           No study is
                             No study is -- is
                                            is perfect
                                               perfect in
                                                       in every
                                                          every
24
24       single way.
         single way.         And yet
                             And yet we are able
                                     we are able to
                                                 to use
                                                    use



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 271 of 439 PageID #: 36757



                                                                 Page 270
                                                                 Page 270

  1
  1      quantitative
         quantitative data from populations
                      data from             in order
                                populations in order to
                                                     to
  2
  2      derive estimates such
         derive estimates such as
                               as the
                                  the one
                                      one that
                                          that you're
                                               you're

  3
  3      inquiring about.
         inquiring about.
  4
  4            Q.
               Q.        Now, did
                         Now, did you speak with
                                  you speak      any physicians
                                            with any            in
                                                     physicians in

  5
  5      Cabell
         Cabell County/Huntington
                County/Huntington who
                                  who prescribe
                                      prescribe prescription
                                                prescription

  6
  6      opioids and
         opioids and talk
                     talk to
                          to them
                             them about
                                  about why they're
                                        why they're

  7
  7      prescribing and who
         prescribing and     their patients
                         who their patients are?
                                            are?

  8
  8            A.
               A.        There
                         There may
                               may have been --
                                   have been -- I believe Doctor
                                                I believe Doctor

  9
  9      Kilkenny's a
         Kilkenny's a medically-trained physician, and
                      medically-trained physician,     there
                                                   and there

10
10       may well
         may well have been other
                  have been other clinicians that were
                                  clinicians that      on
                                                  were on

11
11       one or
         one or more
                more of
                     of the
                        the calls
                            calls that
                                  that I
                                       I participated in.
                                         participated in.

12
12                          But I
                            But   did not
                                I did not conduct
                                          conduct a study, if
                                                  a study, if you
                                                              you

13
13       will,
         will, or sort of
               or sort of a
                          a --
                            -- I didn't perform
                               I didn't perform what
                                                what we
                                                     we

14
14       would
         would call in --
               call in -- professionally at Johns
                          professionally at       Hopkins,
                                            Johns Hopkins,

15
15       key informant interviews.
         key informant interviews.
16
16                           I
                             I didn't
                               didn't do that sort
                                      do that sort of exploratory
                                                   of exploratory

17
17       research
         research with -- with
                  with --      clinicians in
                          with clinicians in Cabell
                                             Cabell County
                                                    County

18
18       and the
         and the City of Huntington.
                 City of Huntington.               No,
                                                   No, I
                                                       I did
                                                         did not.
                                                             not.

19
19             Q.
               Q.        Did
                         Did you
                             you -- well,
                                    well, you
                                          you mentioned
                                              mentioned Doctor
                                                        Doctor

20
20       Kilkenny.
         Kilkenny.         Did
                           Did you speak with
                               you speak with Doctor Kilkenny about
                                              Doctor Kilkenny about
21
21       his prescriptions --
         his prescriptions -- about
                              about his prescribing patterns
                                    his prescribing patterns

22
22       for prescription
         for prescription opioids?
                          opioids?
23
23             A.
               A.        I don't recall
                         I don't        the details
                                 recall the details of
                                                    of the
                                                       the
24
24       conversation at
         conversation at that
                         that level.
                              level.              But I
                                                  But   -- but
                                                      I -- but one
                                                               one --


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 272 of 439 PageID #: 36758



                                                                    Page 271
                                                                    Page 271

  1
  1      one question
         one question that
                      that invariably
                           invariably I ask people
                                      I ask people when
                                                   when I'm
                                                        I'm

  2
  2      speaking about
         speaking about local
                        local experts
                              experts is
                                      is what their sense
                                         what their sense of
                                                          of
  3
  3      the contours
         the contours of
                      of the
                         the epidemic
                             epidemic are,
                                      are, and
                                           and --
                                               -- and
                                                  and what
                                                      what

  4
  4      they think
         they think should
                    should be done and
                           be done and what they think
                                       what they think is
                                                       is
  5
  5      most effective
         most effective and
                        and what they think
                            what they think is
                                            is less
                                               less
  6
  6      effective and
         effective and so
                       so on
                          on and
                             and so
                                 so forth.
                                    forth.
  7
  7                          So -- but
                             So -- but I
                                       I don't
                                         don't recall the details
                                               recall the details

  8
  8      of my
         of my conversation
               conversation with
                            with Doctor Kilkenny.
                                 Doctor Kilkenny.

  9
  9            Q.
               Q.        Okay.
                         Okay.   And you
                                 And     cannot identify
                                     you cannot identify for
                                                         for me,
                                                             me,

10
10       sitting here
         sitting      today, any
                 here today, any other
                                 other physicians
                                       physicians who
                                                  who you
                                                      you

11
11       spoke with
         spoke      in Cabell
               with in        County about
                       Cabell County about their
                                           their prescribing
                                                 prescribing

12
12       decisions
         decisions with
                   with respect to opioids.
                        respect to opioids.                   Is that true?
                                                              Is that true?
13
13             A.
               A.        I believe that's
                         I believe that's true,
                                          true, that
                                                that I
                                                     I did
                                                       did not
                                                           not have
                                                               have

14
14       those conversations.
         those conversations.           I think that
                                        I think that some
                                                     some of these
                                                          of these

15
15       matters may
         matters may have been broached
                     have been broached in
                                        in some
                                           some of
                                                of the
                                                   the
16
16       materials that
         materials that I
                        I reviewed, and if
                          reviewed, and if so,
                                           so, those
                                               those are
                                                     are
17
17       materials that
         materials that have
                        have been
                             been produced for the
                                  produced for the case.
                                                   case.

18
18             Q.
               Q.        And sitting
                         And sitting here today in
                                     here today in terms
                                                   terms of
                                                         of the
                                                            the
19
19       oversupply, you
         oversupply,     do not
                     you do not have an opinion
                                have an opinion as
                                                as to
                                                   to
20
20       whether it's an
         whether it's    oversupply by
                      an oversupply    5 percent,
                                    by 5 percent, 10
                                                  10

21
21       percent, 20 percent,
         percent, 20          any specific
                     percent, any specific percentage; is
                                           percentage; is

22
22       that correct?
         that correct?
23
23                           MR. BURNETT:
                             MR. BURNETT:       Objection, asked
                                                Objection, asked and
                                                                 and
24
24       answered.
         answered.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 273 of 439 PageID #: 36759



                                                                 Page 272
                                                                 Page 272

  1
  1            Q.
               Q.        You just think
                         You just think it's
                                        it's just
                                             just --
                                                  -- it's
                                                     it's just
                                                          just too
                                                               too
  2
  2      much.
         much.      Is that fair?
                    Is that fair?
  3
  3            A.
               A.        Well,
                         Well, I can do
                               I can do a
                                        a little
                                          little better
                                                 better than
                                                        than that,
                                                             that, I
                                                                   I

  4
  4      think, in
         think, in terms
                   terms of,
                         of, again,
                             again, trying
                                    trying to
                                           to address
                                              address the
                                                      the
  5
  5      spirit of
         spirit of your
                   your question.
                        question.

  6
  6                          And I
                             And   already mentioned
                                 I already mentioned considering
                                                     considering

  7
  7      pre-epidemic levels as
         pre-epidemic levels as one
                                one benchmark.
                                    benchmark.

  8
  8                          I also highlighted
                             I also             that I
                                    highlighted that I believe that
                                                       believe that

  9
  9      prescribing
         prescribing rates - while
                     rates -       they have
                             while they have declined - in
                                             declined - in
10
10       the County
         the County and
                    and the
                        the City of Huntington
                            City of            - they're
                                    Huntington - they're
11
11       still off
         still off the
                   the charts
                       charts relative
                              relative to
                                       to national
                                          national averages,
                                                   averages,

12
12       so I
         so   think that's
            I think that's a second perspective.
                           a second perspective.

13
13                           A third
                             A third is
                                     is a
                                        a reminder
                                          reminder -
                                                   - and
                                                     and I
                                                         I have
                                                           have

14
14       noted this previously,
         noted this previously, but
                                but I think it's
                                    I think it's important
                                                 important
15
15       to emphasize
         to emphasize -
                      - that
                        that no
                             no single
                                single measure suffices to
                                       measure suffices to
16
16       understand and project
         understand and         the epidemic,
                        project the epidemic, no
                                              no single
                                                 single

17
17       measure in
         measure in and
                    and of
                        of itself.
                           itself.
18
18                           And you
                             And     recall the
                                 you recall the example
                                                example with lung
                                                        with lung

19
19       cancer where
         cancer       if 100
                where if 100 people start smoking
                             people start smoking today,
                                                  today,
20
20       they're not
         they're not going to start
                     going to start dying from lung
                                    dying from lung cancer
                                                    cancer
21
21       until
         until many
               many years out.
                    years out.          So
                                        So I
                                           I have a little
                                             have a little bit of
                                                           bit of

22
22       concern about
         concern about using
                       using current levels of
                             current levels    supply to
                                            of supply to
23
23       draw broad assessments
         draw broad assessments regarding the --
                                regarding the -- the
                                                 the nature
                                                     nature

24
24       of the
         of the epidemic.
                epidemic.


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 274 of 439 PageID #: 36760



                                                                 Page 273
                                                                 Page 273

  1
  1                          But I
                             But   think that
                                 I think that we can reduce
                                              we can        opioid
                                                     reduce opioid

  2
  2      prescribing further within
         prescribing further        the County
                             within the        and the
                                        County and the City
                                                       City

  3
  3      and do
         and do so
                so safely
                   safely and
                          and in
                              in a
                                 a way that's concordant
                                   way that's concordant

  4
  4      with evidence-based medicine,
         with evidence-based medicine, and should it
                                       and should it be
                                                     be

  5
  5      helpful for you
         helpful for     or for
                     you or for plaintiffs or for
                                plaintiffs or for the
                                                  the
  6
  6      courts, I'm
         courts, I'm happy to further
                     happy to further opine
                                      opine on these
                                            on these

  7
  7      matters.
         matters.

  8
  8                          But it
                             But it probably
                                    probably would take a
                                             would take   further
                                                        a further

  9
  9      investigation of
         investigation of --
                          -- of
                             of data as well.
                                data as well.

10
10             Q.
               Q.        Now, but
                         Now, but in
                                  in --
                                     -- in
                                        in connection
                                           connection with
                                                      with your
                                                           your

11
11       opinions, I
         opinions,   assume you
                   I assume you didn't
                                didn't speak to any
                                       speak to any patients
                                                    patients

12
12       who are currently
         who are currently being
                           being prescribed
                                 prescribed opioids by their
                                            opioids by their
13
13       physicians in Cabell
         physicians in        County.
                       Cabell County.                 Correct?
                                                      Correct?

14
14             A.
               A.        That's correct, although
                         That's correct, although I've spoken with
                                                  I've spoken with

15
15       many, many
         many,      patients, and
               many patients, and many, many family
                                  many, many family members,
                                                    members,
16
16       and many,
         and many, many
                   many people
                        people who are bereaved
                               who are bereaved because
                                                because

17
17       their moms
         their      and dads,
               moms and       brothers and
                        dads, brothers     sisters and
                                       and sisters     sons
                                                   and sons

18
18       and daughters
         and daughters have died.
                       have died.              So --
                                               So -- and
                                                     and I also treat
                                                         I also treat
19
19       patients --
         patients --

20
20             Q.
               Q.        Let's --
                         Let's --
21
21             A.
               A.        -- so
                         -- so while --
                               while --

22
22             Q.
               Q.        Let's go
                         Let's go back to my
                                  back to my question.
                                             question.

23
23                           MR. BURNETT:
                             MR. BURNETT:        Counsel, again, I
                                                 Counsel, again, I

24
24       believe Doctor
         believe        Alexander was
                 Doctor Alexander was not finished with
                                      not finished with his
                                                        his



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 275 of 439 PageID #: 36761



                                                                  Page 274
                                                                  Page 274

  1
  1      answer.
         answer.

  2
  2                          MS. GEIST:
                             MS. GEIST:     We're in the
                                            We're in the last
                                                         last hour and
                                                              hour and

  3
  3      a half.
         a half.         My question
                         My          -- we
                            question -- we went through this
                                           went through this
  4
  4      before, Counsel.
         before, Counsel.

  5
  5                          My question
                             My question was simple.
                                         was simple.          Did
                                                              Did you speak
                                                                  you speak

  6
  6      to any
         to any patients in Cabell
                patients in Cabell County/Huntington
                                   County/Huntington who are
                                                     who are

  7
  7      prescribed opioids by
         prescribed opioids by their
                               their physicians?
                                     physicians?
  8
  8                          MR. BURNETT:
                             MR. BURNETT:      And Counsel,
                                               And Counsel, you're
                                                            you're not
                                                                   not

  9
  9      entitled to
         entitled to interrupt
                     interrupt the
                               the witness just because
                                   witness just because he
                                                        he

10
10       hasn't answered the
         hasn't answered the question the way
                             question the way you
                                              you want.
                                                  want.                  I
                                                                         I

11
11       would
         would ask
               ask you to allow
                   you to allow him to give
                                him to give a full answer,
                                            a full answer,

12
12       and then
         and then you
                  you can ask follow-up.
                      can ask follow-up.
13
13                           MS. GEIST:
                             MS. GEIST:     He can answer
                                            He can answer "yes"
                                                          "yes" or
                                                                or
14
14       "no" and
         "no" and then
                  then if
                       if he
                          he wants to expand
                             wants to expand on
                                             on it
                                                it --
                                                   --
15
15             Q.
               Q.        But it's
                         But it's a
                                  a yes or no.
                                    yes or no.          Did
                                                        Did you
                                                            you speak
                                                                speak with
                                                                      with

16
16       any patients
         any patients in
                      in Cabell
                         Cabell County of City
                                County of City of
                                               of Huntington
                                                  Huntington
17
17       who are currently
         who are currently being
                           being prescribed
                                 prescribed opioids by their
                                            opioids by their
18
18       physician or health
         physician or health care
                             care provider?
                                  provider?

19
19                           MR. BURNETT:
                             MR. BURNETT:      And Counsel,
                                               And Counsel, he
                                                            he was in
                                                               was in

20
20       the process
         the process of
                     of answering
                        answering the
                                  the question, so you're
                                      question, so you're

21
21       not being fair
         not being fair to
                        to the
                           the witness.
                               witness.

22
22             A.
               A.        My concern
                         My concern about
                                    about simply
                                          simply saying
                                                 saying "no"
                                                        "no" is
                                                             is I
                                                                I

23
23       wouldn't
         wouldn't want to misconstrue
                  want to misconstrue my
                                      my knowledge of the
                                         knowledge of the
24
24       clinical dimensions
         clinical dimensions of
                             of opioid
                                opioid prescribing, and so
                                       prescribing, and so I
                                                           I



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 276 of 439 PageID #: 36762



                                                                   Page 275
                                                                   Page 275

  1
  1      think it's
         think it's important
                    important to
                              to highlight that while
                                 highlight that while I
                                                      I did
                                                        did

  2
  2      not -- the
         not -- the answer
                    answer is
                           is no,
                              no, I
                                  I did
                                    did not
                                        not speak
                                            speak with any
                                                  with any

  3
  3      patients that I
         patients that   can recall
                       I can        from Cabell
                             recall from Cabell County or
                                                County or

  4
  4      the City
         the City of
                  of Huntington
                     Huntington that
                                that are
                                     are --
                                         -- are
                                            are receiving or
                                                receiving or

  5
  5      on long-term
         on long-term opioids,
                      opioids, that
                               that I've spoken with
                                    I've spoken with many,
                                                     many,

  6
  6      many patients
         many          and many,
              patients and       many family
                           many, many family members,
                                             members, and
                                                      and
  7
  7      I've -- treat
         I've -- treat patients
                       patients that
                                that have been on
                                     have been on long-term
                                                  long-term
  8
  8      opioids.
         opioids.

  9
  9                          So
                             So I just want
                                I just      to put
                                       want to put on the record
                                                   on the record

10
10       that I
         that I have experience in
                have experience in this
                                   this matter,
                                        matter, even
                                                even though
                                                     though
11
11       I may not
         I may not have spoken with
                   have spoken with patients in Cabell
                                    patients in Cabell

12
12       County and the
         County and the City of Huntington.
                        City of Huntington.

13
13             Q.
               Q.        Okay.
                         Okay.   So just
                                 So just so
                                         so I'm clear, you
                                            I'm clear, you didn't
                                                           didn't

14
14       speak to
         speak to any
                  any patients in Cabell
                      patients in Cabell County/City of
                                         County/City of

15
15       Huntington who
         Huntington     are currently
                    who are currently being
                                      being prescribed
                                            prescribed

16
16       opioids, and
         opioids, and you
                      you didn't speak to
                          didn't speak to any
                                          any physicians in
                                              physicians in

17
17       Cabell
         Cabell County/Huntington about their
                County/Huntington about their prescribing
                                              prescribing

18
18       habits
         habits with
                with respect to opioids.
                     respect to opioids.                  That's true,
                                                          That's true,

19
19       correct?
         correct?

20
20                          MR. BURNETT:
                            MR. BURNETT:        Objection.
                                                Objection.     Asked and
                                                               Asked and
21
21       answered.
         answered.

22
22             A.
               A.        I mentioned that
                         I mentioned that I
                                          I have spoken with
                                            have spoken with Doctor
                                                             Doctor

23
23       Kilkenny, and
         Kilkenny, and I
                       I would just point
                         would just       to my
                                    point to my previous
                                                previous

24
24       answers to
         answers to your previous questions
                    your previous           for further
                                  questions for further


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 277 of 439 PageID #: 36763



                                                                 Page 276
                                                                 Page 276

  1
  1      information regarding
         information           this matter.
                     regarding this matter.

  2
  2            Q.
               Q.        That
                         That was it, Doctor
                              was it,        Kilkenny.
                                      Doctor Kilkenny.        But you
                                                              But you

  3
  3      don't
         don't recall
               recall sitting
                      sitting here today if
                              here today if you spoke with
                                            you spoke with

  4
  4      him about his
         him about     prescription patterns
                   his prescription          for opioids,
                                    patterns for opioids,

  5
  5      correct?
         correct?

  6
  6                          MR. BURNETT:
                             MR. BURNETT:      Objection, asked
                                               Objection, asked and
                                                                and
  7
  7      answered.
         answered.

  8
  8            A.
               A.        This
                         This was
                              was a
                                  a conversation that took
                                    conversation that took place
                                                           place

  9
  9      perhaps
         perhaps six or nine
                 six or nine months ago, and
                             months ago, and we spoke about
                                             we spoke about
10
10       many different
         many different matters, and I
                        matters, and I don't
                                       don't recall the
                                             recall the

11
11       details of the
         details of the conversation at that
                        conversation at that level.
                                             level.
12
12             Q.
               Q.        Now, do
                         Now, do you agree with
                                 you agree with me,
                                                me, Doctor
                                                    Doctor

13
13       Alexander, as
         Alexander, as a
                       a physician,
                         physician, that
                                    that the
                                         the ultimate
                                             ultimate

14
14       decision to prescribe
         decision to           is based
                     prescribe is       on risk/benefit
                                  based on risk/benefit

15
15       analysis and
         analysis and the
                      the individual
                          individual patient
                                     patient factors
                                             factors that
                                                     that a
                                                          a

16
16       doctor or health
         doctor or        care provider
                   health care          is considering?
                               provider is considering?
17
17       True?
         True?

18
18             A.
               A.        Well,
                         Well, I believe --
                               I believe -- I
                                            I mean, this is
                                              mean, this is similar
                                                            similar
19
19       to questions
         to           that I
            questions that I believe I've been
                             believe I've been asked
                                               asked
20
20       previously in a
         previously in a prior
                         prior deposition, but -- but
                               deposition, but    but --
                                                      -- and
                                                         and
21
21       I think my
         I think    answer then
                 my answer then is
                                is the
                                   the same
                                       same as my answer
                                            as my answer
22
22       today, which
         today,       is that
                which is that ultimately, physicians or
                              ultimately, physicians or
23
23       other licensed
         other licensed prescribers
                        prescribers may make decisions
                                    may make           about
                                             decisions about

24
24       the use
         the     of a
             use of a medicine,
                      medicine, hopefully
                                hopefully with patients, but
                                          with patients, but


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 278 of 439 PageID #: 36764



                                                                 Page 277
                                                                 Page 277

  1
  1      they, in
         they, in turn,
                  turn, are
                        are informed
                            informed by
                                     by a
                                        a great
                                          great number of
                                                number of

  2
  2      other factors.
         other factors.
  3
  3                          And so
                             And so it's
                                    it's not so --
                                         not so -- so it's not
                                                   so it's not so
                                                               so

  4
  4      simple.
         simple.

  5
  5            Q.
               Q.        Do
                         Do you
                            you have any information
                                have any information in
                                                     in connection
                                                        connection

  6
  6      with
         with your opinion that
              your opinion that there's
                                there's an
                                        an oversupply
                                           oversupply of
                                                      of
  7
  7      prescription opioids today
         prescription opioids today --
                                    -- do
                                       do you
                                          you have
                                              have any
                                                   any

  8
  8      information about
         information about what
                           what percentage of the
                                percentage of the
  9
  9      prescription opioids being
         prescription opioids being dispensed in Cabell
                                    dispensed in Cabell

10
10       County/Huntington
         County/Huntington are for patients
                           are for patients dealing
                                            dealing with
                                                    with

11
11       cancer-related pain?
         cancer-related pain?

12
12             A.
               A.        I
                         I wasn't
                           wasn't asked to evaluate
                                  asked to evaluate that.
                                                    that.
13
13             Q.
               Q.        Do
                         Do you
                            you have any information
                                have any information as to what
                                                     as to what

14
14       percentage of prescription
         percentage of prescription opioids
                                    opioids being
                                            being dispensed
                                                  dispensed

15
15       in Cabell
         in Cabell County/Huntington to patients
                   County/Huntington to patients are to
                                                 are to

16
16       treat arthritis
         treat           or rheumatoid
               arthritis or rheumatoid arthritis?
                                       arthritis?

17
17                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

18
18             A.
               A.        Which -- which
                         Which --       one?
                                  which one?        Or both?
                                                    Or both?   Arthritis --
                                                               Arthritis --

19
19             Q.
               Q.        I'll say
                         I'll say --
                                  -- well,
                                     well, do
                                           do you
                                              you have any
                                                  have any

20
20       information whatsoever
         information whatsoever about
                                about what
                                      what percentage of
                                           percentage of

21
21       prescription opioids that
         prescription opioids that are
                                   are being
                                       being dispensed in
                                             dispensed in

22
22       Cabell
         Cabell County/Huntington today are
                County/Huntington today are to
                                            to treat
                                               treat
23
23       patients
         patients with rheumatoid arthritis?
                  with rheumatoid arthritis?
24
24                          MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 279 of 439 PageID #: 36765



                                                                 Page 278
                                                                 Page 278

  1
  1            A.
               A.        I
                         I wasn't
                           wasn't asked to evaluate
                                  asked to evaluate that,
                                                    that, nor
                                                          nor did
                                                              did I
                                                                  I

  2
  2      have
         have data to do
              data to    so.
                      do so.

  3
  3            Q.
               Q.        Did
                         Did you
                             you have any information
                                 have any information as
                                                      as to
                                                         to what
                                                            what

  4
  4      percentage of prescription
         percentage of prescription opioids
                                    opioids being
                                            being dispensed
                                                  dispensed

  5
  5      in Cabell
         in Cabell County/Huntington today are
                   County/Huntington today are for
                                               for patients
                                                   patients

  6
  6      with arthritis?
         with arthritis?

  7
  7                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  8
  8            A.
               A.        And do
                         And do you
                                you mean
                                    mean degenerative joint disease
                                         degenerative joint disease

  9
  9      or what
         or what we call wear
                 we call      and tear
                         wear and tear arthritis,
                                       arthritis, which is a
                                                  which is a
10
10       different
         different disease than rheumatoid
                   disease than            arthritis?
                                rheumatoid arthritis?

11
11             Q.
               Q.        I just said
                         I just said "arthritis"
                                     "arthritis" so
                                                 so --
                                                    --
12
12             A.
               A.        Well,
                         Well, which type of
                               which type of arthritis
                                             arthritis are
                                                       are you
                                                           you

13
13       referring to?
         referring to?

14
14             Q.
               Q.        Let's say
                         Let's say degenerative.
                                   degenerative.
15
15             A.
               A.        So opioids
                         So opioids --
                                    -- there
                                       there are
                                             are many
                                                 many patients
                                                      patients that
                                                               that
16
16       are receiving
         are receiving opioids
                       opioids for
                               for arthritis
                                   arthritis who
                                             who would
                                                 would do
                                                       do

17
17       better with
         better      alternative treatments
                with alternative treatments that
                                            that are safer
                                                 are safer

18
18       and more
         and more --
                  --
19
19             Q.
               Q.        That
                         That wasn't my --
                              wasn't my -- that
                                           that wasn't
                                                wasn't my
                                                       my question.
                                                          question.

20
20       My question
         My          is:
            question is:         Do
                                 Do you
                                    you know
                                        know how many or
                                             how many or what
                                                         what

21
21       percentage of patients
         percentage of patients in
                                in Cabell County/Huntington
                                   Cabell County/Huntington

22
22       are being
         are being dispensed, prescribed opioids
                   dispensed, prescribed opioids for
                                                 for the
                                                     the
23
23       treatment of
         treatment of arthritis,
                      arthritis, degenerative arthritis?
                                 degenerative arthritis?

24
24                           MR. BURNETT:
                             MR. BURNETT:      And I
                                               And I will note again
                                                     will note again


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 280 of 439 PageID #: 36766



                                                                 Page 279
                                                                 Page 279

  1
  1      that you
         that     interrupted the
              you interrupted the witness.
                                  witness.

  2
  2            A.
               A.        I
                         I wasn't
                           wasn't asked to provide
                                  asked to provide such
                                                   such an estimate.
                                                        an estimate.

  3
  3            Q.
               Q.        Do
                         Do you
                            you have any idea
                                have any idea how
                                              how many or what
                                                  many or what

  4
  4      percentage of patients
         percentage of patients in
                                in Cabell County/Huntington
                                   Cabell County/Huntington

  5
  5      are being
         are being dispensed
                   dispensed prescription opioids to
                             prescription opioids to treat
                                                     treat
  6
  6      musculoskeletal conditions?
         musculoskeletal conditions?
  7
  7                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  8
  8            A.
               A.        Yeah, this
                         Yeah, this wasn't
                                    wasn't -- this
                                              this wasn't
                                                   wasn't part
                                                          part of my
                                                               of my

  9
  9      report.
         report.         My report
                         My        focused on
                            report focused on evidence-based
                                              evidence-based
10
10       methods to
         methods to abate
                    abate the
                          the epidemic.
                              epidemic.
11
11             Q.
               Q .       Now, in
                         Now, in terms
                                 terms of
                                       of your opinion with
                                          your opinion with respect
                                                            respect

12
12       to reducing
         to reducing what
                     what you
                          you have determined is
                              have determined is an
                                                 an

13
13       oversupply of
         oversupply of prescription
                       prescription opioids
                                    opioids in
                                            in Cabell
                                               Cabell

14
14       County/Huntington,
         County/Huntington, you
                            you are
                                are not offering any
                                    not offering     opinion
                                                 any opinion

15
15       that the
         that the distributors
                  distributors who are the
                               who are the defendants in
                                           defendants in

16
16       this case
         this case need to change
                   need to        or modify
                           change or modify their
                                            their business
                                                  business
17
17       practices.
         practices.         Is that correct?
                            Is that correct?

18
18             A.
               A.        I
                         I wasn't
                           wasn't asked to opine
                                  asked to opine on
                                                 on the
                                                    the role of --
                                                        role of

19
19       of a
         of a specific
              specific party
                       party such
                             such as distributors.
                                  as distributors.

20
20             Q.
               Q.        Do
                         Do you
                            you know
                                know who the parties
                                     who the         or the
                                             parties or the
21
21       defendants are in
         defendants are in this
                           this case?
                                case?

22
22             A.
               A.        I believe I
                         I believe I know the big
                                     know the     three, at
                                              big three, at least.
                                                            least.
23
23       I don't know
         I don't      if there
                 know if there are
                               are more.
                                   more.
24
24             Q.
               Q.        And just
                         And just to
                                  to confirm,
                                     confirm, Doctor Alexander, you
                                              Doctor Alexander, you



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 281 of 439 PageID #: 36767



                                                                 Page 280
                                                                 Page 280

  1
  1      will
         will not at the
              not at the trial
                         trial in
                               in this
                                  this case
                                       case be offering any
                                            be offering any

  2
  2      opinions specific
         opinions specific to
                           to any
                              any of
                                  of the
                                     the three
                                         three distributors
                                               distributors
  3
  3      who are defendants
         who are defendants here,
                            here, namely AmerisourceBergen
                                  namely AmerisourceBergen

  4
  4      Drug
         Drug Corporation, McKesson and
              Corporation, McKesson and Cardinal
                                        Cardinal Health?
                                                 Health?

  5
  5            A.
               A.        Not unless
                         Not        -- not
                             unless -- not unless
                                           unless I
                                                  I was
                                                    was asked to do
                                                        asked to do

  6
  6      so by
         so    the judge
            by the judge or,
                         or, you
                             you know, the parties
                                 know, the parties agreed
                                                   agreed

  7
  7      that I
         that   should do
              I should do so.
                          so.           But that's
                                        But that's not
                                                   not my
                                                       my current
                                                          current

  8
  8      understanding of the
         understanding of the role
                              role that
                                   that I
                                        I would
                                          would play.
                                                play.

  9
  9            Q.
               Q.        Okay.
                         Okay.   And you
                                 And you don't
                                         don't have
                                               have any opinions of
                                                    any opinions of
10
10       that nature
         that        in your
              nature in      expert report
                        your expert        that we've
                                    report that       been
                                                we've been

11
11       talking about
         talking about today,
                       today, correct?
                              correct?
12
12             A.
               A.        Well, again, there's
                         Well, again, there's --
                                              -- there's
                                                 there's sort
                                                         sort of
                                                              of the
                                                                 the
13
13       technical term
         technical term of
                        of art "legal opinion"
                           art "legal opinion" and
                                               and then
                                                   then
14
14       there's opinions.
         there's opinions.         But in
                                   But in my
                                          my report,
                                             report, I
                                                     I do
                                                       do discuss
                                                          discuss

15
15       oversupply, but
         oversupply, but I think that's
                         I think that's as
                                        as close
                                           close as
                                                 as I get to
                                                    I get to
16
16       discussing the role
         discussing the      of --
                        role of -- of
                                   of potentially arguably
                                      potentially arguably

17
17       the role
         the role of
                  of distributors.
                     distributors.

18
18             Q.
               Q.        Now, you
                         Now, you also
                                  also state that harm
                                       state that      from
                                                  harm from

19
19       oversupply arises
         oversupply arises from
                           from diversion,
                                diversion, diversion
                                           diversion

20
20       throughout the
         throughout the supply
                        supply chain.
                               chain.                Is that correct?
                                                     Is that correct?
21
21             A.
               A.        Yes, it
                         Yes, it is,
                                 is, although
                                     although if
                                              if we're
                                                 we're going to go
                                                       going to go

22
22       in detail
         in detail here, it would
                   here, it would be
                                  be helpful for me
                                     helpful for    if you
                                                 me if you

23
23       could project
         could         the page
               project the page at
                                at which
                                   which we
                                         we are
                                            are discussing.
                                                discussing

24
24             Q.
               Q.        Well,
                         Well, I thought I
                               I thought I was looking at
                                           was looking at it,
                                                          it, and
                                                              and


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 282 of 439 PageID #: 36768



                                                                  Page 281
                                                                  Page 281

  1
  1      I'm
         I'm right.
             right.         So it's right
                            So it's right here,
                                          here, Doctor, on the
                                                Doctor, on the
  2
  2      screen, page
         screen,      16 --
                 page 16

  3
  3            A.
               A.        Okay.
                         Okay.

  4
  4            Q.
               Q.        -- first
                         -- first paragraph,
                                  paragraph, you say, "Harm
                                             you say, "Harm from
                                                            from
  5
  5      this oversupply
         this oversupply arises
                         arises from
                                from many
                                     many points in the
                                          points in the
  6
  6      continuum of
         continuum of care,
                      care, ranging from how
                            ranging from how clinicians
                                             clinicians

  7
  7      treat pain
         treat      to the
               pain to the diversion
                           diversion of
                                     of opioids
                                        opioids throughout
                                                throughout
  8
  8      the supply
         the supply chain."
                    chain."
  9
  9                          Do
                             Do you
                                you see that?
                                    see that?

10
10             A.
               A.        Yes,
                         Yes, I do.
                              I do.

11
11             Q.
               Q.        Okay.
                         Okay.   That's
                                 That's what
                                        what I'm
                                             I'm referring to.
                                                 referring to.            If
                                                                          If

12
12       there is
         there is diversion of prescription
                  diversion of              opioids
                               prescription opioids

13
13       throughout the
         throughout the supply
                        supply chain,
                               chain, who is doing
                                      who is       the
                                             doing the

14
14       diverting?
         diverting?

15
15             A.
               A.        Well, many --
                         Well, many --
16
16                           MR. BURNETT:
                             MR. BURNETT:         Objection.
                                                  Objection.

17
17             A.
               A.        I
                         I mean,
                           mean, I
                                 I wasn't asked to
                                   wasn't asked to opine
                                                   opine on
                                                         on --
                                                            -- on
                                                               on

18
18       the nature
         the        of drug
             nature of drug diversion.
                            diversion.                  What
                                                        What I
                                                             I can tell you
                                                               can tell you

19
19       - and
         - and what
               what we
                    we discussed briefly previously
                       discussed briefly            - is
                                         previously - is
20
20       that if
         that if you look at
                 you look at a
                             a population level at
                               population level at where
                                                   where

21
21       people say that
         people say that they're
                         they're getting
                                 getting their
                                         their opioids
                                               opioids who
                                                       who

22
22       are using
         are       them nonmedically,
             using them nonmedically, the
                                      the vast
                                          vast majority
                                               majority say
                                                        say

23
23       either that
         either that they
                     they got them from
                          got them from a friend or
                                        a friend or family
                                                    family
24
24       member who,
         member      in turn,
                who, in turn, got
                              got them
                                  them from
                                       from a
                                            a licensed
                                              licensed


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 283 of 439 PageID #: 36769



                                                                 Page 282
                                                                 Page 282

  1
  1      prescriber, or that
         prescriber, or that they
                             they got them from
                                  got them from a
                                                a licensed
                                                  licensed
  2
  2      prescriber themselves.
         prescriber themselves.

  3
  3                          But the
                             But the broader
                                     broader point
                                             point here is that
                                                   here is that
  4
  4      there is
         there is at
                  at least
                     least some level of
                           some level of diversion
                                         diversion all the
                                                   all the

  5
  5      way through the
         way through the supply
                         supply chain,
                                chain, so
                                       so you
                                          you can talk all
                                              can talk all
  6
  6      the way
         the     from drug
             way from drug warehouses to end
                           warehouses to end users, and
                                             users, and

  7
  7      there is
         there is some
                  some degree
                       degree of
                              of diversion throughout the
                                 diversion throughout the
  8
  8      supply chain.
         supply chain.
  9
  9            Q.
               Q.        And you're
                         And you're not offering any
                                    not offering any expert
                                                     expert opinions
                                                            opinions
10
10       with
         with respect to diversion
              respect to diversion or
                                   or the
                                      the procedures
                                          procedures in
                                                     in
11
11       place to prevent
         place to prevent diversion,
                          diversion, I
                                     I assume.
                                       assume.                Correct?
                                                              Correct?

12
12             A.
               A.        Well, obliquely I
                         Well, obliquely   speak to
                                         I speak to some
                                                    some of
                                                         of those
                                                            those
13
13       matters, for
         matters, for example,
                      example, with the implementation
                               with the implementation of
                                                       of
14
14       safe storage
         safe storage and take-back programs.
                      and take-back programs.                But I
                                                             But I don't
                                                                   don't

15
15       directly speak to
         directly speak to the
                           the role of distributors
                               role of              or
                                       distributors or

16
16       pharmacies or, you
         pharmacies or, you know,
                            know, methods
                                  methods -- redesigning
                                             redesigning

17
17       work flow processes
         work flow           that could
                   processes that       be used
                                  could be used by those
                                                by those

18
18       parties
         parties so as to
                 so as to improve
                          improve the
                                  the safe
                                      safe distribution
                                           distribution of
                                                        of

19
19       opioids.
         opioids.

20
20             Q.
               Q.        But certainly
                         But certainly as
                                       as you just acknowledged,
                                          you just acknowledged,

21
21       you're
         you're well aware that
                well aware that there
                                there is
                                      is diversion of
                                         diversion of

22
22       prescription opioids by
         prescription opioids by individuals
                                 individuals who -- who
                                             who -- who

23
23       either steal
         either steal them
                      them or get them
                           or get them from
                                       from a friend or
                                            a friend or
24
24       family member,
         family member, take
                        take them
                             them out
                                  out of
                                      of the
                                         the medicine
                                             medicine


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 284 of 439 PageID #: 36770



                                                                     Page 283
                                                                     Page 283

  1
  1      cabinet and
         cabinet and use them in
                     use them in a
                                 a nonmedical
                                   nonmedical way.
                                              way.                    Correct?
                                                                      Correct?

  2
  2            A.
               A.        Yes.
                         Yes.

  3
  3            Q.
               Q.        Now, we
                         Now,    talked a
                              we talked a little
                                          little bit
                                                 bit about
                                                     about the
                                                           the
  4
  4      programs and interventions
         programs and interventions already
                                    already in
                                            in Cabell
                                               Cabell

  5
  5      County/Huntington to address
         County/Huntington to address prevention, so I'm
                                      prevention, so I'm not
                                                         not

  6
  6      going to rehash
         going to rehash a
                         a lot
                           lot of
                               of that.
                                  that.                    Although just
                                                           Although just to
                                                                         to
  7
  7      ask you
         ask you quickly, are you
                 quickly, are     familiar with
                              you familiar      the State
                                           with the State
  8
  8      Prevention First
         Prevention First program that's already
                          program that's already in
                                                 in

  9
  9      existence in
         existence in West
                      West Virginia?
                           Virginia?

10
10             A.
               A.        The -- it's
                         The -- it's the
                                     the State
                                         State level
                                               level primary
                                                     primary

11
11       prevention program?
         prevention program?

12
12             Q.
               Q.        Yeah, it's
                         Yeah, it's called Prevention First.
                                    called Prevention First.             It's a
                                                                         It's a

13
13       -- literally,
         -- literally, it's
                       it's called
                            called Prevention
                                   Prevention First program
                                              First program

14
14       and it's
         and it's in
                  in existence
                     existence in
                               in West
                                  West Virginia.
                                       Virginia.

15
15             A.
               A.        Yeah, I
                         Yeah,   --
                               I --

16
16             Q.
               Q.        Are you
                         Are     familiar with
                             you familiar      that program?
                                          with that program?

17
17             A.
               A.        I believe that
                         I believe that I considered or
                                        I considered or reviewed
                                                        reviewed

18
18       information about
         information about it,
                           it, but
                               but --
                                   -- but
                                      but I
                                          I can't
                                            can't provide
                                                  provide a
                                                          a

19
19       lot of
         lot of additional
                additional detail about it.
                           detail about it.
20
20             Q.
               Q.        Can
                         Can you tell me
                             you tell    anything about
                                      me anything about what
                                                        what

21
21       Prevention First
         Prevention First does and whether
                          does and         or not
                                   whether or     it's
                                              not it's

22
22       available to
         available to Cabell
                      Cabell County?
                             County?

23
23             A.
               A.        Well, there are
                         Well, there are literally
                                         literally --
                                                   --
24
24                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 285 of 439 PageID #: 36771



                                                                 Page 284
                                                                 Page 284

  1
  1            A.
               A.        There are literally
                         There are literally dozens or hundreds
                                             dozens or          of
                                                       hundreds of

  2
  2      different
         different programs that have
                   programs that      been deployed
                                 have been          over
                                           deployed over

  3
  3      time in
         time in the
                 the City of Huntington
                     City of            and Cabell
                             Huntington and Cabell County
                                                   County

  4
  4      and in
         and in the
                the State,
                    State, and so you
                           and so you know,
                                      know, again,
                                            again, I -- I
                                                   I -- I --

  5
  5      if this
         if this report is featured
                 report is featured --
                                    -- I'm sorry, if
                                       I'm sorry, if this
                                                     this
  6
  6      program is featured
         program is featured in
                             in the
                                the materials that I've
                                    materials that I've

  7
  7      provided, then I
         provided, then I reviewed it at
                          reviewed it at some
                                         some level
                                              level of
                                                    of
  8
  8      detail.
         detail.

  9
  9                         But no,
                            But no, I
                                    I can't speak to
                                      can't speak to the
                                                     the way that
                                                         way that

10
10       it may
         it     be currently
            may be currently deployed in the
                             deployed in the County.
                                             County.

11
11             Q.
               Q.        Do
                         Do you
                            you know -- do
                                know -- do you
                                           you know to whom
                                               know to      the
                                                       whom the

12
12       prevention or promotional
         prevention or promotional campaign
                                   campaign messages are
                                            messages are

13
13       directed to by
         directed to by the
                        the Prevention
                            Prevention First
                                       First program?
                                             program?

14
14             A.
               A.        Well,
                         Well, I'm aware that
                               I'm aware that there
                                              there have been
                                                    have been

15
15       important social
         important social marketing
                          marketing campaigns
                                    campaigns and media
                                              and media

16
16       outreach that's
         outreach that's been
                         been deployed
                              deployed in
                                       in an
                                          an effort
                                             effort to
                                                    to help
                                                       help

17
17       educate the
         educate the general
                     general public
                             public regarding,
                                    regarding, you
                                               you know, the
                                                   know, the

18
18       safe use
         safe     and storage
              use and         of opioids
                      storage of opioids and
                                         and principles
                                             principles of
                                                        of

19
19       sound pain
         sound      management.
               pain management.

20
20                           So
                             So I
                                I don't
                                  don't know if this
                                        know if this is
                                                     is the
                                                        the program
                                                            program

21
21       that you're
         that you're referring to, but
                     referring to, but --
22
22             Q.
               Q.        No, this
                         No, this program is actually
                                  program is actually directed
                                                      directed
23
23       towards physicians.
         towards physicians.

24
24             A.
               A.        Okay.
                         Okay.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 286 of 439 PageID #: 36772



                                                                   Page 285
                                                                   Page 285

  1
  1            Q.
               Q.        Let's move
                         Let's      on, though,
                               move on, though, and
                                                and talk
                                                    talk about
                                                         about pre
                                                               pre

  2
  2      -- physicians
         --            -- you
            physicians -- you have a header,
                              have a         a specific
                                     header, a specific
  3
  3      header,
         header, under Prevention where
                 under Prevention where you talk about
                                        you talk about

  4
  4      Health Professional
         Health Professional Education.
                             Education.                  And so
                                                         And so the
                                                                the goal
                                                                    goal
  5
  5      here is "to
         here is "to train
                     train health
                           health care
                                  care providers, including"
                                       providers, including"

  6
  6      doctors "and other
         doctors "and other authorized
                            authorized health
                                       health care"
                                              care"

  7
  7      providers
         providers who can write
                   who can write prescriptions for opioids.
                                 prescriptions for opioids.
  8
  8      Correct?
         Correct?

  9
  9            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
10
10             Q.
               Q.        And just
                         And just by
                                  by way of general
                                     way of general purpose, through
                                                    purpose, through

11
11       this part
         this      of your
              part of your plan,
                           plan, you're focusing on
                                 you're focusing on raising
                                                    raising

12
12       awareness and
         awareness and disseminating
                       disseminating information
                                     information to
                                                 to the
                                                    the
13
13       medical community.
         medical community.            Is that a
                                       Is that a fair
                                                 fair
14
14       characterization?
         characterization?

15
15             A.
               A.        Yes.
                         Yes.

16
16             Q.
               Q.        Okay.
                         Okay.   And this,
                                 And this, obviously
                                           obviously --
                                                     -- when
                                                        when we're
                                                             we're

17
17       talking about
         talking about the
                       the medical community, we're
                           medical community,       talking
                                              we're talking

18
18       about Cabell
         about Cabell County/City of Huntington,
                      County/City of Huntington, true?
                                                 true?
19
19             A.
               A.        Yes.
                         Yes.

20
20             Q.
               Q.        Okay.
                         Okay.   Sitting here
                                 Sitting      today, on
                                         here today, on September
                                                        September
21
21       18th,
         18th, 2020,
               2020, who in the
                     who in the medical community of
                                medical community of Cabell
                                                     Cabell

22
22       County/City of Huntington
         County/City of            do you
                        Huntington do     think does
                                      you think does not
                                                     not

23
23       already know
         already      about the
                 know about the opioid epidemic?
                                opioid epidemic?

24
24             A.
               A.        Well --
                         Well --



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 287 of 439 PageID #: 36773



                                                                 Page 286
                                                                 Page 286

  1
  1                         MR. BURNETT:
                            MR. BURNETT:       Objection.
                                               Objection.

  2
  2            A.
               A.        I mean, everybody
                         I mean, everybody has -- my
                                           has -- my sense is, is
                                                     sense is, is
  3
  3      that everybody
         that everybody knows somebody that's
                        knows somebody that's been impacted.
                                              been impacted.

  4
  4      But it's
         But it's one
                  one thing
                      thing to
                            to know that the
                               know that the house is on
                                             house is on
  5
  5      fire, and
         fire,     it's another
               and it's another thing
                                thing to
                                      to know
                                         know how to put
                                              how to     it
                                                     put it

  6
  6      out.
         out.

  7
  7                          And so
                             And so I think that
                                    I think that there's
                                                 there's enormous
                                                         enormous
  8
  8      headway that can
         headway that     be made
                      can be      in training
                             made in training individuals
                                              individuals
  9
  9      and ensuring
         and ensuring that
                      that they're
                           they're up to date
                                   up to date with the
                                              with the

10
10       latest science
         latest science regarding
                        regarding prevention, treatment and
                                  prevention, treatment and

11
11       recovery.
         recovery.

12
12                           So
                             So I think that
                                I think that virtually all
                                             virtually all

13
13       providers
         providers can benefit from
                   can benefit from additional
                                    additional opportunities
                                               opportunities
14
14       for training.
         for training.         There may --
                               There may -- it
                                            it may
                                               may be that it
                                                   be that it
15
15       shouldn't be
         shouldn't    one size
                   be one size fits
                               fits all
                                    all and
                                        and that
                                            that some
                                                 some

16
16       providers
         providers need a different
                   need a           type of
                          different type of training
                                            training than
                                                     than
17
17       others, but
         others, but I think that
                     I think that the
                                  the vast
                                      vast majority of
                                           majority of

18
18       providers in the
         providers in the community
                          community can benefit from
                                    can benefit from an
                                                     an

19
19       opportunity to
         opportunity to --
                        -- to
                           to learn
                              learn more and to
                                    more and to reflect
                                                reflect and
                                                        and

20
20       to learn
         to learn about
                  about programs and services
                        programs and services that
                                              that are
                                                   are

21
21       constantly changing
         constantly changing and
                             and where there's sort
                                 where there's sort of
                                                    of a
                                                       a
22
22       dynamic nature
         dynamic        of that.
                 nature of that.
23
23                           There's an ever-evolving
                             There's an ever-evolving evidence
                                                      evidence base
                                                               base

24
24       around treatments,
         around treatments, and
                            and so
                                so I think there's
                                   I think there's lots
                                                   lots --
                                                        --


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 288 of 439 PageID #: 36774



                                                                 Page 287
                                                                 Page 287

  1
  1      you
         you know, there's lots
             know, there's lots of providers, I
                                of providers,   think, can
                                              I think, can

  2
  2      benefit.
         benefit.

  3
  3            Q.
               Q.        And is
                         And is it
                                it your opinion that
                                   your opinion that today
                                                     today doctors
                                                           doctors
  4
  4      and health
         and        care providers
             health care providers in
                                   in Cabell
                                      Cabell County/
                                             County/

  5
  5      Huntington are
         Huntington are not already aware
                        not already aware of
                                          of the
                                             the opioid
                                                 opioid

  6
  6      epidemic and
         epidemic and the
                      the risk/benefit
                          risk/benefit calculus that needs
                                       calculus that needs

  7
  7      to be
         to be undertaken in prescribing
               undertaken in             opioids, just
                             prescribing opioids, just like
                                                       like
  8
  8      with any other
         with any other medication?
                        medication?

  9
  9            A.
               A.        I
                         I was
                           was not asked to
                               not asked to perform
                                            perform a
                                                    a comprehensive
                                                      comprehensive
10
10       needs
         needs assessment.
               assessment.         But again,
                                   But        it's one
                                       again, it's     thing to
                                                   one thing to be
                                                                be
11
11       aware at
         aware    a high
               at a      level; and
                    high level;     it's another
                                and it's another thing
                                                 thing to
                                                       to
12
12       really
         really know state of
                know state of the
                              the art
                                  art evidence-based
                                      evidence-based methods
                                                     methods

13
13       of managing
         of managing pain, to feel
                     pain, to feel empowered,
                                   empowered, and to be
                                              and to be

14
14       appropriately linked
         appropriately linked and
                              and to
                                  to know
                                     know how to utilize
                                          how to         the
                                                 utilize the

15
15       types of
         types of services
                  services and
                           and programs that we've
                               programs that we've discussed
                                                   discussed

16
16       together today.
         together today.
17
17                           I
                             I mean, this --
                               mean, this -- this
                                             this abatement
                                                  abatement plan
                                                            plan

18
18       won't
         won't work if there's
               work if there's not some training.
                               not some training.                And I'm
                                                                 And I'm

19
19       not naive enough
         not naive enough to
                          to think
                             think that
                                   that many
                                        many of
                                             of these
                                                these
20
20       providers
         providers don't
                   don't have a broad
                         have a broad understanding of the
                                      understanding of the
21
21       epidemic, but
         epidemic, but I think that
                       I think that the
                                    the vast
                                        vast majority
                                             majority can
                                                      can
22
22       benefit extensively
         benefit extensively from
                             from opportunities
                                  opportunities for
                                                for
23
23       additional training.
         additional training.
24
24             Q.
               Q.        Well,
                         Well, your
                               your goal of this
                                    goal of this aspect
                                                 aspect of
                                                        of your
                                                           your



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 289 of 439 PageID #: 36775



                                                                 Page 288
                                                                 Page 288

  1
  1      abatement plan
         abatement      is to
                   plan is to reduce
                              reduce oversupply
                                     oversupply through
                                                through
  2
  2      reducing prescriptions.
         reducing prescriptions.            Isn't that your
                                            Isn't that your -- the
                                                               the
  3
  3      goal of your
         goal of your plan?
                      plan?

  4
  4            A.
               A.        I mean, it's
                         I mean, it's more than that.
                                      more than that.        I mean,
                                                             I mean,

  5
  5      that's important.
         that's important.        But I'm
                                  But     sure that
                                      I'm sure that I
                                                    I discuss in
                                                      discuss in

  6
  6      here - and
         here - and I
                    I know elsewhere in
                      know elsewhere in the
                                        the report,
                                            report, I
                                                    I

  7
  7      discuss - that
         discuss - that it's
                        it's not just about
                             not just about reducing
                                            reducing

  8
  8      oversupply.
         oversupply.         I
                             I mean, that's very
                               mean, that's very important.
                                                 important.          But we
                                                                     But we

  9
  9      need to do
         need to    it --
                 do it -- but
                          but you
                              you can't just ratchet
                                  can't just ratchet down
                                                     down

10
10       opioids.
         opioids.

11
11                           You
                             You have to understand
                                 have to            evidence-based
                                         understand evidence-based

12
12       pain treatment.
         pain treatment.         You can't just
                                 You can't just focus
                                                focus on
                                                      on pain
                                                         pain

13
13       treatment.
         treatment.         You
                            You have to identify
                                have to identify opioid
                                                 opioid use
                                                        use

14
14       disorder.
         disorder.        You can't
                          You       just identify
                              can't just identify opioid
                                                  opioid use
                                                         use

15
15       disorder;
         disorder; you
                   you have to be
                       have to be able to screen
                                  able to screen in a
                                                 in a

16
16       sensitive matter
         sensitive        -- manner
                   matter --        for things
                             manner for things like
                                               like intimate
                                                    intimate
17
17       partner
         partner violence and posttraumatic
                 violence and posttraumatic stress
                                            stress disorder.
                                                   disorder.

18
18                           So it's not
                             So it's not --
                                         -- so
                                            so it's
                                               it's not -- my
                                                    not -- my point
                                                              point

19
19       is it's
         is it's not just about
                 not just about training
                                training docs
                                         docs and other
                                              and other

20
20       prescribers to ratchet
         prescribers to ratchet down the opioids.
                                down the opioids.
21
21             Q.
               Q.        Now, as
                         Now, as part of your
                                 part of your plan,
                                              plan, you
                                                    you suggest that
                                                        suggest that

22
22       the focus
         the focus should
                   should be
                          be on
                             on top
                                top prescribers,
                                    prescribers, whether
                                                 whether

23
23       those are
         those are physicians,
                   physicians, dentists,
                               dentists, nurse practitioners
                                         nurse practitioners

24
24       or P.A.'s,
         or P.A.'s, correct?
                    correct?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 290 of 439 PageID #: 36776



                                                                     Page 289
                                                                     Page 289

  1
  1            A.
               A.        Yes.
                         Yes.

  2
  2            Q.
               Q.        And that
                         And that these
                                  these academic
                                        academic detailers,
                                                 detailers, as
                                                            as I
                                                               I

  3
  3      think you
         think you refer to them,
                   refer to them, should
                                  should meet
                                         meet with these top
                                              with these top
  4
  4      prescribers four times
         prescribers four times a
                                a year.
                                  year.                    Is that right?
                                                           Is that right?

  5
  5            A.
               A.        Yes.
                         Yes.

  6
  6            Q.
               Q.        And this
                         And this assumes, of course,
                                  assumes, of         that these
                                              course, that these top
                                                                 top
  7
  7      prescribers are not
         prescribers are not already
                             already fully
                                     fully aware
                                           aware of the
                                                 of the

  8
  8      opioid epidemic
         opioid epidemic and
                         and the
                             the risk/benefit
                                 risk/benefit profile of
                                              profile of

  9
  9      prescription opioids.
         prescription opioids.             Correct?
                                           Correct?

10
10             A.
               A.        To -- may
                         To -- may I --
                                   I --

11
11                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

12
12             A.
               A.        -- ask
                         -- ask to
                                to pause for one
                                   pause for one minute,
                                                 minute, please?
                                                         please?

13
13             Q.
               Q.        Yes.
                         Yes.     Do
                                  Do you
                                     you need to take
                                         need to take a
                                                      a call
                                                        call or
                                                             or

14
14       something?
         something?

15
15             A.
               A.        No, no,
                         No,     thank you.
                             no, thank you.           I just would
                                                      I just       like to
                                                             would like to
16
16       review.
         review.         Because in
                         Because in this
                                    this section,
                                         section, I believe that
                                                  I believe that
17
17       there is
         there is more
                  more content
                       content regarding the --
                               regarding the -- the
                                                the --
                                                    -- sort
                                                       sort
18
18       of the
         of the comprehensive
                comprehensive nature
                              nature of
                                     of the
                                        the training
                                            training that
                                                     that I
                                                          I

19
19       propose, and so
         propose, and so I just wondered
                         I just          -- I
                                wondered -- I mean, so for
                                              mean, so for
20
20       example, in
         example, in Paragraph
                     Paragraph 51,
                               51, I talk about
                                   I talk about "hospitals,
                                                "hospitals,
21
21       health systems, integrated
         health systems, integrated delivery
                                    delivery networks,"
                                             networks,"

22
22       "should work
         "should work diligently to incorporate
                      diligently to incorporate programming
                                                programming

23
23       and professional
         and professional development to raise
                          development to       awareness and
                                         raise awareness and
24
24       knowledge
         knowledge regarding
                   regarding drivers of the
                             drivers of the epidemic."
                                            epidemic."


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                      888-391-3376
                                                                            888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 291 of 439 PageID #: 36777



                                                                   Page 290
                                                                   Page 290

  1
  1            Q.
               Q.        Right.
                         Right.    But I'm
                                   But I'm --
                                           -- I
                                              I understand that,
                                                understand that,

  2
  2      Doctor Alexander, and
         Doctor Alexander,     there's a
                           and there's   lot of
                                       a lot of paragraphs
                                                paragraphs

  3
  3      here in this
         here in this section of your
                      section of your plan.
                                      plan.

  4
  4            A.
               A.        I
                         I know.
                           know.

  5
  5            Q.
               Q.        But what
                         But what I'm asking you
                                  I'm asking     about specifically
                                             you about specifically
  6
  6      is about
         is about the
                  the academic
                      academic detailers that you
                               detailers that     are
                                              you are

  7
  7      suggesting --
         suggesting --
  8
  8            A.
               A.        Yeah.
                         Yeah.

  9
  9            Q.
               Q.        -- be
                         -- be deployed to speak
                               deployed to speak to
                                                 to top
                                                    top prescribers
                                                        prescribers

10
10       four times
         four times a
                    a year.
                      year.

11
11             A.
               A.        Right, right.
                         Right, right.      That's fine.
                                            That's fine.       That's fine.
                                                               That's fine.

12
12       That's fine.
         That's fine.         I just wanted
                              I just        to call
                                     wanted to call out
                                                    out that
                                                        that in
                                                             in
13
13       Paragraph 40,
         Paragraph 40, I discuss that
                       I discuss that efforts
                                      efforts to
                                              to reduce
                                                 reduce

14
14       oversupply should
         oversupply should be coupled with
                           be coupled      information
                                      with information

15
15       regarding the principles
         regarding the principles of
                                  of sound
                                     sound pain
                                           pain management,
                                                management,

16
16       comprehensive assessments
         comprehensive assessments and
                                   and so on and
                                       so on and so forth.
                                                 so forth.

17
17                           I'm sorry, but
                             I'm sorry, but I just wanted
                                            I just        to be
                                                   wanted to be
18
18       sure that
         sure that I made clear
                   I made clear that
                                that it's
                                     it's not
                                          not just
                                              just about
                                                   about

19
19       ratcheting down prescribing.
         ratcheting down prescribing.
20
20                           So
                             So yes, academic detailing
                                yes, academic           is a
                                              detailing is a
21
21       program that I
         program that I propose
                        propose and
                                and I believe should
                                    I believe should be
                                                     be

22
22       targeted to
         targeted to the
                     the highest
                         highest volume prescribers with
                                 volume prescribers with

23
23       outreach four
         outreach four times
                       times a
                             a year.
                               year.

24
24             Q.
               Q.        So is
                         So is it
                               it possible that the
                                  possible that the highest
                                                    highest



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 292 of 439 PageID #: 36778



                                                                  Page 291
                                                                  Page 291

  1
  1      prescribers in the
         prescribers in the region are fully
                            region are fully informed
                                             informed and
                                                      and
  2
  2      are already
         are already aware
                     aware of
                           of the
                              the risk/benefit profile of
                                  risk/benefit profile of
  3
  3      prescription opioids and
         prescription opioids and of
                                  of alternative
                                     alternative treatments
                                                 treatments
  4
  4      to patients
         to patients with
                     with pain?
                          pain?

  5
  5                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

  6
  6            A.
               A.        That's something that
                         That's something that the
                                               the academic
                                                   academic

  7
  7      detailers
         detailers could -- could
                   could -- could --
                                  -- could
                                     could evaluate
                                           evaluate and
                                                    and
  8
  8      could discuss
         could discuss with the prescribers.
                       with the prescribers.

  9
  9            Q.
               Q.        Now, in
                         Now, in terms
                                 terms of
                                       of your population to
                                          your population to which
                                                             which

10
10       the academic
         the academic detailing
                      detailing would be focused
                                would be focused and the
                                                 and the

11
11       cost, it
         cost, it looks
                  looks to
                        to me from reviewing
                           me from reviewing your - sorry
                                             your - sorry -
                                                          -
12
12       redress
         redress model for health
                 model for health professional education,
                                  professional education,

13
13       you don't have
         you don't      a cost
                   have a cost estimate.
                               estimate.                 Is that
                                                         Is that right?
                                                                 right?

14
14             A.
               A.        I
                         I would like to
                           would like to look
                                         look at the redress
                                              at the         model.
                                                     redress model.

15
15             Q.
               Q.        Yeah, you
                         Yeah,     can.
                               you can.     We marked it.
                                            We marked it.       It's Exhibit
                                                                It's Exhibit

16
16       7.
         7.

17
17                           MR. BURNETT:
                             MR. BURNETT:      Counsel,
                                               Counsel, I don't think
                                                        I don't think
18
18       we
         we did mark it.
            did mark it.        Exhibit 7
                                Exhibit   is just
                                        7 is just Appendix
                                                  Appendix C.
                                                           C.

19
19       It's a one
         It's a one -- you
                       you know, a front
                           know, a front and
                                         and a
                                             a back
                                               back of
                                                    of one
                                                       one
20
20       document.
         document.        It's just
                          It's just --
                                    --
21
21                           MS. GEIST:
                             MS. GEIST:     There is --
                                            There is -- I'm sorry,
                                                        I'm sorry,

22
22       Counsel, or Doctor
         Counsel, or        Alexander.
                     Doctor Alexander.

23
23                           Is there a
                             Is there a tab
                                        tab like
                                            like 7.1
                                                 7.1 or
                                                     or something
                                                        something

24
24       like that?
         like that?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 293 of 439 PageID #: 36779



                                                                     Page 292
                                                                     Page 292

  1
  1            A.
               A.        Yes, there
                         Yes, there is.
                                    is.
  2
  2            Q.
               Q.        Okay, that's
                         Okay, that's where it is.
                                      where it is.             I apologize.
                                                               I apologize.

  3
  3                 ALEXANDER DEPOSITION
                    ALEXANDER            EXHIBIT NO.
                              DEPOSITION EXHIBIT NO. 7.1
                                                     7.1

  4
  4                          (Alexander Appendix D
                             (Alexander Appendix   - Redress
                                                 D - Redress Model
                                                             Model
  5
  5                          FINAL
                             FINAL was
                                   was marked for identification
                                       marked for identification
  6
  6                          purposes as Alexander
                             purposes as Alexander Deposition
                                                   Deposition

  7
  7                         Exhibit No.
                            Exhibit No. 7.1.)
                                        7.1.)

  8
  8                          VIDEO
                             VIDEO TECH:
                                   TECH:       Exhibit 7.1
                                               Exhibit 7.1 has
                                                           has been
                                                               been

  9
  9      marked on
         marked on Exhibit
                   Exhibit Share.
                           Share.
10
10                           MS. GEIST:
                             MS. GEIST:       Thank
                                              Thank you,
                                                    you, John.
                                                         John.

11
11             A.
               A.        Okay, I
                         Okay, I have
                                 have Tab
                                      Tab 1A available from
                                          1A available from Exhibit
                                                            Exhibit
12
12       7.1.
         7.1.

13
13             Q.
               Q.        Great.
                         Great.    Okay.
                                   Okay.    So just
                                            So just for
                                                    for the
                                                        the record,
                                                            record,

14
14       Doctor Alexander, this
         Doctor Alexander, this is
                                is Exhibit
                                   Exhibit 7.1.
                                           7.1.                   It is your
                                                                  It is your

15
15       redress
         redress model,
                 model, with the population
                        with the            inputs that
                                 population inputs that you
                                                        you

16
16       had included with
         had included with your expert report.
                           your expert report.                   Does this
                                                                 Does this

17
17       look --
         look -- is
                 is this
                    this familiar
                         familiar to
                                  to you?
                                     you?

18
18             A.
               A.        Yes, although
                         Yes, although I
                                       I believe an errata
                                         believe an errata or
                                                           or
19
19       addendum was
         addendum was provided,
                      provided, but
                                but I
                                    I don't think it's
                                      don't think it's
20
20       germane to the
         germane to the matter at hand,
                        matter at       professional
                                  hand, professional

21
21       education.
         education.

22
22             Q.
               Q.        Okay.
                         Okay.    And yes,
                                  And yes, we do have
                                           we do have your errata,
                                                      your errata,

23
23       thank you.
         thank you.        But I
                           But I didn't
                                 didn't mark it for
                                        mark it for purposes of
                                                    purposes of

24
24       these questions.
         these questions.



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 294 of 439 PageID #: 36780



                                                                 Page 293
                                                                 Page 293

  1
  1                          So in terms
                             So in terms of
                                         of the
                                            the academic
                                                academic detailing
                                                         detailing

  2
  2      that you're
         that you're proposing,
                     proposing, you
                                you have
                                    have a certain number
                                         a certain        of
                                                   number of

  3
  3      prescribers?
         prescribers?

  4
  4            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  5
  5            Q.
               Q.        Okay.
                         Okay.   And it
                                 And it indicates
                                        indicates to
                                                  to me
                                                     me -
                                                        - looking
                                                          looking at
                                                                  at
  6
  6      this section
         this section of
                      of the
                         the redress model -
                             redress model - that
                                             that you are
                                                  you are

  7
  7      assuming an
         assuming an increase
                     increase in
                              in the
                                 the number
                                     number of prescribers
                                            of prescribers

  8
  8      every year
         every      from 2021
               year from 2021 through
                              through 20
                                      20 --
                                         -- well, from 2021
                                            well, from 2021
  9
  9      through 2035.
         through 2035.
10
10             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
11
11             Q.
               Q.        And for
                         And for this
                                 this population estimate, did
                                      population estimate, did you
                                                               you

12
12       utilize any data
         utilize any      specific to
                     data specific to Cabell
                                      Cabell County/
                                             County/

13
13       Huntington, or
         Huntington, or is
                        is this
                           this West Virginia statewide
                                West Virginia statewide

14
14       data?
         data?

15
15             A.
               A.        Well, the source
                         Well, the source of
                                          of the
                                             the information
                                                 information is
                                                             is from
                                                                from
16
16       -- is
            is provided on Line
               provided on Line 20, and so
                                20, and so this
                                           this was 2017
                                                was 2017

17
17       data from HRSA,
         data from HRSA, essentially.
                         essentially.
18
18                           And I
                             And   believe that
                                 I believe that it's
                                                it's county-
                                                     county-

19
19       specific.
         specific.

20
20             Q.
               Q.        Okay.
                         Okay.   You can
                                 You can put this aside.
                                         put this aside.       The
                                                               The

21
21       academic detailing
         academic detailing that
                            that you are suggesting
                                 you are suggesting to
                                                    to
22
22       prescribers,
         prescribers, you indicate again
                      you indicate again that
                                         that that
                                              that is
                                                   is to
                                                      to
23
23       educate them
         educate them and train them
                      and train them on
                                     on the
                                        the appropriate
                                            appropriate use
                                                        use

24
24       of opioids
         of opioids in
                    in their
                       their clinical
                             clinical practice.
                                      practice.               True?
                                                              True?



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 295 of 439 PageID #: 36781



                                                                 Page 294
                                                                 Page 294

  1
  1            A.
               A.        Yes.
                         Yes.

  2
  2            Q.
               Q.        So it
                         So it assumes,
                               assumes, does it not,
                                        does it      that the
                                                not, that the top
                                                              top
  3
  3      prescribers that you
         prescribers that     indicate should
                          you indicate should be targeted
                                              be targeted

  4
  4      for this
         for this detailing
                  detailing four
                            four times
                                 times a
                                       a year
                                         year do
                                              do not
                                                 not

  5
  5      understand the appropriate
         understand the appropriate use of opioids
                                    use of opioids in
                                                   in their
                                                      their
  6
  6      practice.
         practice.         It assumes
                           It assumes that,
                                      that, does
                                            does it
                                                 it not?
                                                    not?         It
                                                                 It

  7
  7      assumes they
         assumes they need to be
                      need to be educated
                                 educated and
                                          and they
                                              they don't
                                                   don't

  8
  8      understand
         understand how to appropriately
                    how to appropriately prescribe opioids.
                                         prescribe opioids.

  9
  9      True?
         True?

10
10                              MR. BURNETT:
                                MR. BURNETT:      Objection, asked
                                                  Objection, asked and
                                                                   and
11
11       answered.
         answered.

12
12             A.
               A.        I mean, it
                         I mean, it provides -- it's
                                    provides -- it's a
                                                     a reasonable
                                                       reasonable

13
13       place -- if
         place -- if you're gonna --
                     you're gonna -- if
                                     if you're gonna reach
                                        you're gonna reach

14
14       out and
         out and try
                 try to
                     to identify
                        identify the
                                 the potential
                                     potential oversupply,
                                               oversupply,
15
15       continuing oversupply,
         continuing oversupply, of opioids, it's
                                of opioids, it's a
                                                 a

16
16       reasonable approach, I
         reasonable approach, I believe, in my
                                believe, in    professional
                                            my professional

17
17       experience, to
         experience, to target
                        target individuals
                               individuals for
                                           for that
                                               that outreach
                                                    outreach
18
18       that are
         that are at
                  at the
                     the top
                         top of
                             of the
                                the pyramid.
                                    pyramid.

19
19                              And some
                                And some of
                                         of them
                                            them may be prescribing
                                                 may be             --
                                                        prescribing --

20
20       I mean, some
         I mean,      of them
                 some of them may
                              may be prescribing more
                                  be prescribing more

21
21       appropriately than
         appropriately than others;
                            others; and
                                    and -- and
                                           and resources
                                               resources
22
22       notwithstanding, one could
         notwithstanding, one could use local data
                                    use local      to design
                                              data to design
23
23       a different
         a different approach.
                     approach.             In other words,
                                           In other        it might
                                                    words, it       be
                                                              might be

24
24       that one
         that one of
                  of these
                     these doctors is a
                           doctors is a hospice
                                        hospice doctor.
                                                doctor.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 296 of 439 PageID #: 36782



                                                                 Page 295
                                                                 Page 295

  1
  1                          Now, it just
                             Now, it just so
                                          so happens that opioids
                                             happens that opioids
  2
  2      are actually
         are actually overprescribed,
                      overprescribed, many
                                      many would
                                           would argue - and
                                                 argue - and
  3
  3      some studies
         some studies suggest
                      suggest -
                              - even
                                even in
                                     in hospice,
                                        hospice, but say if
                                                 but say if
  4
  4      one of
         one of the
                the doctors
                    doctors was
                            was a
                                a hospice doctor, you
                                  hospice doctor,     could
                                                  you could

  5
  5      decide
         decide not to reach
                not to       out to
                       reach out to her, or you
                                    her, or you could derive
                                                could derive

  6
  6      another approach.
         another approach.
  7
  7                          But I
                             But   think this
                                 I think this is
                                              is a
                                                 a reasonable
                                                   reasonable

  8
  8      approach.
         approach.        But I'm
                          But I'm not
                                  not suggesting that all
                                      suggesting that all of
                                                          of these
                                                             these
  9
  9      doctors that would
         doctors that       be targeted
                      would be targeted for
                                        for outreach are
                                            outreach are

10
10       doing
         doing something
               something wrong or should
                         wrong or should necessarily
                                         necessarily change
                                                     change

11
11       their behavior.
         their behavior.

12
12             Q.
               Q.        Okay.
                         Okay.   Well, then you
                                 Well, then     agree with
                                            you agree with me that in
                                                           me that in
13
13       fact it
         fact it could be the
                 could be the case
                              case that
                                   that every
                                        every single one of
                                              single one of
14
14       these top
         these top prescribers that you
                   prescribers that you would target for
                                        would target for
15
15       academic detailing
         academic detailing may
                            may be fully informed
                                be fully informed as
                                                  as to
                                                     to the
                                                        the
16
16       risk/benefit
         risk/benefit calculus involved in
                      calculus involved in any
                                           any prescription
                                               prescription
17
17       of opioids
         of opioids for
                    for their
                        their patients,
                              patients, especially
                                        especially sitting
                                                   sitting

18
18       here in September
         here in September of
                           of 2020,
                              2020, you
                                    you would agree with
                                        would agree      me
                                                    with me

19
19       that that
         that that is
                   is certainly
                      certainly a
                                a possibility.
                                  possibility.

20
20                           Correct,
                             Correct, Doctor?
                                      Doctor?

21
21             A.
               A.        I think it
                         I think it would be highly
                                    would be highly unlikely in my
                                                    unlikely in my
22
22       professional judgment.
         professional judgment.

23
23             Q.
               Q.        But you
                         But you don't
                                 don't know, sitting here,
                                       know, sitting       either
                                                     here, either

24
24       way.
         way.       True?
                    True?



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 297 of 439 PageID #: 36783



                                                                 Page 296
                                                                 Page 296

  1
  1                             MR. BURNETT:
                                MR. BURNETT:      Objection, asked
                                                  Objection, asked and
                                                                   and
  2
  2      answered.
         answered.

  3
  3            A.
               A.        Yeah, I
                         Yeah, I wasn't asked to
                                 wasn't asked to perform
                                                 perform a
                                                         a quality
                                                           quality
  4
  4      evaluation of
         evaluation of the
                       the current prescribing patterns
                           current prescribing patterns of
                                                        of

  5
  5      -- of
         -- of prescribers in Cabell
               prescribers in Cabell County
                                     County and the City
                                            and the      of
                                                    City of

  6
  6      Huntington.
         Huntington.

  7
  7            Q.
               Q.        You
                         You know,
                             know, Doctor, that we
                                   Doctor, that we are,
                                                   are, I think,
                                                        I think,

  8
  8      four years
         four       now past
              years now      the CDC's
                        past the CDC's guidelines
                                       guidelines with
                                                  with

  9
  9      respect to the
         respect to the prescription of opioids.
                        prescription of opioids.                Correct?
                                                                Correct?

10
10             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
11
11             Q.
               Q.        You're very
                         You're very familiar
                                     familiar with those guidelines,
                                              with those guidelines,

12
12       true?
         true?

13
13             A.
               A.        I
                         I have
                           have working experience with
                                working experience      them, yes.
                                                   with them, yes.

14
14             Q.
               Q.        Okay.
                         Okay.    And West
                                  And West Virginia,
                                           Virginia, as a state,
                                                     as a state, has
                                                                 has

15
15       put forward different
         put forward different guidelines to the
                               guidelines to the physician
                                                 physician

16
16       community through
         community through the
                           the State
                               State Medical
                                     Medical Board.
                                             Board.                 True?
                                                                    True?

17
17             A.
               A.        Yes, I
                         Yes,   believe that's
                              I believe that's the
                                               the case.
                                                   case.

18
18             Q.
               Q.        And you're
                         And        familiar with
                             you're familiar      all of
                                             with all of that,
                                                         that,
19
19       right?
         right?

20
20             A.
               A.        Yes.
                         Yes.    Again, with
                                 Again, with varying levels of
                                             varying levels of
21
21       familiarity.
         familiarity.           But I
                                But   think virtually
                                    I think virtually every
                                                      every state in
                                                            state in

22
22       the country
         the country has
                     has worked to try
                         worked to try to
                                       to institute
                                          institute
23
23       guidelines to promote
         guidelines to promote more evidence-based opioid
                               more evidence-based opioid
24
24       use.
         use.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 298 of 439 PageID #: 36784



                                                                 Page 297
                                                                 Page 297

  1
  1            Q.
               Q.        What -- and
                         What -- and of
                                     of course,
                                        course, I'm sure you're
                                                I'm sure you're

  2
  2      familiar because
         familiar because you
                          you have it in
                              have it in your
                                         your report, the
                                              report, the

  3
  3      PDMP program
         PDMP         in West
              program in      Virginia, I
                         West Virginia,   think it's
                                        I think it's --
                                                     -- the
                                                        the
  4
  4      specific acronym
         specific acronym is
                          is the
                             the CSMP,
                                 CSMP, and that's the
                                       and that's the Board
                                                      Board
  5
  5      of Pharmacy's
         of Pharmacy's Controlled Substance Monitoring
                       Controlled Substance Monitoring
  6
  6      Program.
         Program.         That
                          That has been in
                               has been in place and required
                                           place and          to be
                                                     required to be

  7
  7      used
         used now by physicians
              now by physicians and
                                and pharmacists for some
                                    pharmacists for some
  8
  8      time.
         time.      True?
                    True?

  9
  9            A.
               A.        Yes, I
                         Yes,   believe so.
                              I believe so.
10
10             Q.
               Q.        What can you
                         What can     tell me
                                  you tell me about the
                                              about the

11
11       physician education that
         physician education that has
                                  has gone on in
                                      gone on in the
                                                 the state
                                                     state
12
12       of West
         of West Virginia and in
                 Virginia and in Cabell
                                 Cabell County specifically
                                        County specifically

13
13       with
         with respect to the
              respect to the appropriate
                             appropriate prescribing of
                                         prescribing of

14
14       opioids for
         opioids for their
                     their patients?
                           patients?

15
15                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

16
16             Q.
               Q.        Other than
                         Other than what
                                    what I just listed.
                                         I just listed.
17
17             A.
               A.        Again, I
                         Again, I did
                                  did not perform a
                                      not perform a comprehensive
                                                    comprehensive
18
18       evaluation of
         evaluation of programs
                       programs to
                                to date,
                                   date, but
                                         but what
                                             what I
                                                  I would
                                                    would

19
19       say is
         say is that
                that in
                     in virtually every part
                        virtually every part of
                                             of the
                                                the country,
                                                    country,
20
20       there is
         there is value
                  value in
                        in further
                           further investments
                                   investments being
                                               being made in
                                                     made in

21
21       educating clinicians
         educating clinicians regarding
                              regarding not just the
                                        not just the
22
22       appropriate use
         appropriate     of opioids
                     use of opioids -
                                    - although
                                      although that's
                                               that's
23
23       important -
         important - but
                     but also
                         also the
                              the principles of sound
                                  principles of sound pain
                                                      pain
24
24       management and
         management and also
                        also the
                             the identification
                                 identification and
                                                and


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 299 of 439 PageID #: 36785



                                                                 Page 298
                                                                 Page 298

  1
  1      treatment of
         treatment of people
                      people with opioid addiction.
                             with opioid addiction.
  2
  2                          I
                             I mean,
                               mean, keep in mind,
                                     keep in mind, you
                                                   you know,
                                                       know,

  3
  3      anywhere from
         anywhere from 8
                       8 to
                         to 10
                            10 percent
                               percent or 8 to
                                       or 8 to 9
                                               9 percent of
                                                 percent of

  4
  4      the County
         the County is
                    is estimated
                       estimated to
                                 to have opioid use
                                    have opioid use

  5
  5      disorder.
         disorder.

  6
  6                          So this isn't
                             So this isn't just
                                           just about
                                                about --
                                                      -- this
                                                         this isn't
                                                              isn't
  7
  7      just about
         just about improving
                    improving the
                              the treatment
                                  treatment of people with
                                            of people with

  8
  8      pain; it's also
         pain; it's also about
                         about better
                               better identifying
                                      identifying and
                                                  and
  9
  9      treating those
         treating those with opioid use
                        with opioid     disorder.
                                    use disorder.

10
10             Q.
               Q.        Now, you
                         Now, you agree
                                  agree with me, I
                                        with me, I assume,
                                                   assume, Doctor
                                                           Doctor

11
11       Alexander, that
         Alexander, that there
                         there is
                               is already
                                  already courses
                                          courses offered
                                                  offered
12
12       regarding the appropriate
         regarding the appropriate prescription
                                   prescription of
                                                of opioids
                                                   opioids
13
13       from or
         from or through
                 through the
                         the West
                             West Virginia Board of
                                  Virginia Board of

14
14       Medicine.
         Medicine.         Correct?
                           Correct?

15
15             A.
               A.        I believe there's
                         I believe there's educational
                                           educational outreach.
                                                       outreach.            I
                                                                            I

16
16       don't
         don't know the details
               know the details of the curricular
                                of the            offerings.
                                       curricular offerings.

17
17             Q.
               Q.        And Marshall
                         And Marshall --
                                      -- so
                                         so you
                                            you don't
                                                don't know
                                                      know what type
                                                           what type

18
18       of CMEs
         of      or other
            CMEs or other educational
                          educational programs the West
                                      programs the West

19
19       Virginia Board
         Virginia Board of
                        of Medicine
                           Medicine has offered and
                                    has offered and is
                                                    is
20
20       offering to
         offering to its
                     its --
                         -- to
                            to its
                               its physician
                                   physician community
                                             community for
                                                       for
21
21       the appropriate
         the appropriate prescription
                         prescription of
                                      of opioids?
                                         opioids?
22
22                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

23
23             A.
               A.        Again, I
                         Again,   -- I
                                I -- I don't
                                       don't know the details
                                             know the details of
                                                              of --
                                                                 --
24
24       of sort
         of sort of
                 of the
                    the number of hours
                        number of       or the
                                  hours or the --
                                               -- the
                                                  the --
                                                      -- you
                                                         you



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 300 of 439 PageID #: 36786



                                                                 Page 299
                                                                 Page 299

  1
  1      know, the --
         know, the -- the
                      the core
                          core curriculum
                               curriculum or
                                          or the
                                             the
  2
  2      competencies and
         competencies     the like.
                      and the like.              But I
                                                 But   am aware
                                                     I am aware that
                                                                that
  3
  3      there is
         there is educational
                  educational outreach
                              outreach such
                                       such as online
                                            as online

  4
  4      courses that
         courses that clinicians can take
                      clinicians can take in
                                          in order
                                             order to
                                                   to better
                                                      better
  5
  5      stay abreast
         stay abreast of
                      of the
                         the principles of sound
                             principles of sound pain
                                                 pain

  6
  6      management and
         management and opioid
                        opioid use.
                               use.

  7
  7            Q.
               Q.        Are you
                         Are     aware that
                             you aware that Project
                                            Project Engage
                                                    Engage also
                                                           also has
                                                                has

  8
  8      a component
         a component of
                     of that
                        that program that is
                             program that is designed to
                                             designed to

  9
  9      educate the
         educate the physician and prescribing
                     physician and prescribing community
                                               community as
                                                         as
10
10       to the
         to the appropriate
                appropriate way to prescribe
                            way to prescribe opioids?
                                             opioids?
11
11             A.
               A.        Yes, I
                         Yes,   believe so.
                              I believe so.
12
12             Q.
               Q.        And there's
                         And there's also
                                     also grand
                                          grand rounds available at
                                                rounds available at
13
13       Marshall University
         Marshall            on these
                  University on these topics,
                                      topics, correct?
                                              correct?

14
14             A.
               A.        Yeah, that
                         Yeah, that --
                                    -- that
                                       that may
                                            may be the case.
                                                be the case.          I
                                                                      I

15
15       mean, grand
         mean, grand rounds is, you
                     rounds is, you know, not likely
                                    know, not likely to
                                                     to sort
                                                        sort

16
16       of change
         of        everyone's behavior,
            change everyone's behavior, but
                                        but it's
                                            it's one
                                                 one

17
17       important piece
         important       of the
                   piece of the puzzle.
                                puzzle.

18
18             Q.
               Q.        Are you
                         Are     familiar with
                             you familiar      any information
                                          with any information that
                                                               that
19
19       has come out
         has come out of
                      of the
                         the West
                             West Virginia Office of
                                  Virginia Office of
20
20       Attorney General
         Attorney General designed for physicians?
                          designed for physicians?

21
21                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

22
22             A.
               A.        You're asking
                         You're asking whether
                                       whether I'm
                                               I'm aware of
                                                   aware of

23
23       programming for clinicians
         programming for clinicians that
                                    that has been produced
                                         has been produced

24
24       by the
         by the Attorneys
                Attorneys General of West
                          General of      Virginia?
                                     West Virginia?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 301 of 439 PageID #: 36787



                                                                 Page 300
                                                                 Page 300

  1
  1            Q.
               Q.        Yeah, I'm
                         Yeah,     asking you
                               I'm asking     -- I
                                          you -- I mean,
                                                   mean, we're
                                                         we're

  2
  2      talking about
         talking about your program that
                       your program that you
                                         you were
                                             were

  3
  3      proposing --
         proposing --

  4
  4            A.
               A.        Right.
                         Right.

  5
  5            Q.
               Q.        -- to
                         -- to address
                               address health
                                       health care
                                              care provider
                                                   provider

  6
  6      education --
         education

  7
  7            A.
               A.        Yeah.
                         Yeah.

  8
  8            Q.
               Q.        -- and
                         -- and I'm
                                I'm asking
                                    asking you, are you
                                           you, are you aware if
                                                        aware if

  9
  9      there is
         there is any
                  any communication tools or
                      communication tools or information
                                             information
10
10       tools that
         tools that have come out
                    have come out of
                                  of the
                                     the West
                                         West Virginia
                                              Virginia

11
11       office of
         office of The Attorney General
                   The Attorney         --
                                General --

12
12             A.
               A.        Right.
                         Right.

13
13             Q.
               Q.        -- to
                         -- to physicians.
                               physicians.

14
14             A.
               A.        Right.
                         Right.   I'm not aware
                                  I'm not aware of
                                                of that.
                                                   that.       And it
                                                               And it may
                                                                      may
15
15       well be that
         well be that there
                      there are
                            are such programs.
                                such programs.                I think one
                                                              I think one

16
16       of the
         of the important
                important things
                          things that
                                 that I suggest in
                                      I suggest in my plan
                                                   my plan

17
17       is --
         is -- is
               is to
                  to use evidence-based outreach;
                     use evidence-based outreach; in
                                                  in other
                                                     other
18
18       words, to use
         words, to     opioid prescribing
                   use opioid prescribing as
                                          as a
                                             a means
                                               means to
                                                     to
19
19       identify and
         identify and target
                      target specific
                             specific prescribers.
                                      prescribers.

20
20                           And another
                             And another thing
                                         thing that
                                               that I'll
                                                    I'll note is
                                                         note is

21
21       that a
         that a lot
                lot of
                    of this
                       this conversation
                            conversation has been about
                                         has been about
22
22       physicians, but physicians
         physicians, but physicians are
                                    are just
                                        just one
                                             one type
                                                 type of
                                                      of
23
23       health care personnel
         health care personnel who is so
                               who is so important
                                         important to
                                                   to reach
                                                      reach
24
24       in educational
         in educational outreach.
                        outreach.


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 302 of 439 PageID #: 36788



                                                                     Page 301
                                                                     Page 301

  1
  1                          So
                             So I think, you
                                I think, you know, it's also
                                             know, it's also

  2
  2      important to
         important to be considering EMTs,
                      be considering EMTs, nurses,
                                           nurses,

  3
  3      physician's assistants, dentists,
         physician's assistants, dentists, allied
                                           allied healthcare
                                                  healthcare

  4
  4      professionals and the
         professionals and the like.
                               like.
  5
  5            Q.
               Q.        What about the
                         What about the Mayor's
                                        Mayor's Office
                                                Office of
                                                       of Drug
                                                          Drug

  6
  6      Control Policy?
         Control Policy?         Have they
                                 Have they also
                                           also been involved in
                                                been involved in
  7
  7      providing education and
         providing education and other
                                 other materials to
                                       materials to

  8
  8      prescribers in Cabell
         prescribers in Cabell County?
                               County?

  9
  9            A.
               A.        I think that
                         I think that they
                                      they have.
                                           have.             Again, I
                                                             Again, I would
                                                                      would

10
10       want to review
         want to review materials
                        materials more
                                  more carefully
                                       carefully with
                                                 with you in
                                                      you in

11
11       order to
         order to go
                  go into
                     into detail.
                          detail.            But you
                                             But you know,
                                                     know, one of the
                                                           one of the
12
12       things that
         things that we
                     we haven't
                        haven't discussed today and
                                discussed today and that
                                                    that I
                                                         I

13
13       think is
         think is important
                  important to
                            to consider
                               consider is
                                        is the
                                           the ways that
                                               ways that

14
14       programs are assessed
         programs are assessed and
                               and quantitatively
                                   quantitatively evaluated
                                                  evaluated
15
15       over time.
         over time.
16
16                           And you've
                             And        asked me
                                 you've asked    about how
                                              me about     -- what
                                                       how -- what

17
17       I thought about
         I thought about City
                         City of
                              of Solutions
                                 Solutions and
                                           and what
                                               what I think
                                                    I think

18
18       about various
         about         programs.
               various programs.            I've
                                            I've spoken to that.
                                                 spoken to that.          But
                                                                          But

19
19       the idea
         the idea behind
                  behind academic
                         academic detailing - which
                                  detailing -       is one
                                              which is one
20
20       of the
         of the core
                core components
                     components of this Category
                                of this Category 1A - the
                                                 1A - the
21
21       idea is
         idea is that
                 that we actually use
                      we actually use data to have
                                      data to have a
                                                   a

22
22       data-informed outreach to
         data-informed outreach to specific
                                   specific prescribers.
                                            prescribers.

23
23             Q.
               Q.        Now, one
                         Now, one of
                                  of the
                                     the things
                                         things you suggest as
                                                you suggest as part
                                                               part

24
24       of your
         of your plan is --
                 plan is -- or
                            or you
                               you raise the National
                                   raise the National



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 303 of 439 PageID #: 36789



                                                                   Page 302
                                                                   Page 302

  1
  1      Resource Center
         Resource        for Academic
                  Center for Academic Detailing.
                                      Detailing.                   I
                                                                   I guess
                                                                     guess

  2
  2      it's NRCAD,
         it's NRCAD, and that's at
                     and that's at Paragraph
                                   Paragraph 47 --
                                             47 --

  3
  3            A.
               A.        Yes.
                         Yes.

  4
  4            Q.
               Q.        -- of
                         -- of your
                               your report.
                                    report.

  5
  5            A.
               A.        Yes.
                         Yes.

  6
  6            Q.
               Q.        And that
                         And that --
                                  -- that
                                     that academic
                                          academic detailing group
                                                   detailing group

  7
  7      has already partnered
         has already           in West
                     partnered in West Virginia
                                       Virginia and
                                                and

  8
  8      specifically in
         specifically in --
                         -- in
                            in the
                               the region;
                                   region; isn't
                                           isn't that
                                                 that true?
                                                      true?
  9
  9            A.
               A.        Yes.
                         Yes.

10
10             Q.
               Q.        Okay.
                         Okay.   Now,
                                 Now, with respect to
                                      with respect to the
                                                      the --
                                                          -- the
                                                             the
11
11       CSMP, that is
         CSMP, that is the
                       the database
                           database that
                                    that is
                                         is now
                                            now required to
                                                required to

12
12       be accessed
         be accessed by both physicians
                     by both physicians and
                                        and pharmacists
                                            pharmacists

13
13       before prescribing
         before prescribing medication to ensure
                            medication to ensure that
                                                 that
14
14       there's not
         there's not doctor shopping and
                     doctor shopping     things of
                                     and things    that
                                                of that

15
15       nature, and you're
         nature, and        aware of
                     you're aware of that,
                                     that, right,
                                           right, Doctor
                                                  Doctor

16
16       Alexander?
         Alexander?

17
17             A.
               A.        Yeah.
                         Yeah.   I mean, I
                                 I mean,   -- I
                                         I --   think there
                                              I think there are
                                                            are
18
18       contexts in
         contexts in which it's to
                     which it's to be
                                   be used.
                                      used.                   I'm
                                                              I'm not
                                                                  not sure
                                                                      sure

19
19       it's to
         it's to be
                 be used in every
                    used in every single
                                  single instance,
                                         instance, but
                                                   but I am
                                                       I am

20
20       aware of
         aware of the
                  the general
                      general role
                              role of
                                   of PDMPs,
                                      PDMPs, including
                                             including West
                                                       West

21
21       Virginia's PDMP
         Virginia's PDMP and
                         and the
                             the efforts
                                 efforts to
                                         to use that to
                                            use that to try
                                                        try
22
22       to promote
         to         safer opioid
            promote safer opioid use.
                                 use.

23
23             Q.
               Q.        Now,
                         Now, do
                              do you agree --
                                 you agree -- well,
                                              well, do
                                                    do you agree
                                                       you agree

24
24       with me or
         with me or do
                    do you
                       you know
                           know whether the CSMP
                                whether the      is
                                            CSMP is



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 304 of 439 PageID #: 36790



                                                                  Page 303
                                                                  Page 303

  1
  1      accessible to
         accessible to distributors?
                       distributors?
  2
  2            A.
               A.        I'm not
                         I'm     aware of
                             not aware of whether or not
                                          whether or not

  3
  3      distributors
         distributors use this resource.
                      use this resource.

  4
  4            Q.
               Q.        Okay.
                         Okay.    And do
                                  And do you agree with
                                         you agree      me if
                                                   with me if a
                                                              a

  5
  5      pharmacist checks this
         pharmacist checks this database source, the
                                database source, the CSMP,
                                                     CSMP,

  6
  6      and has
         and has a
                 a concern
                   concern on the pharmacist's
                           on the              part about
                                  pharmacist's part about
  7
  7      the prescription,
         the prescription, prior to dispensing
                           prior to            to that
                                    dispensing to that
  8
  8      patient, the pharmacist
         patient, the            should raise
                      pharmacist should       the concern
                                        raise the concern
  9
  9      with the doctor.
         with the doctor.            True?
                                     True?

10
10             A.
               A.        Well,
                         Well, I
                               I wasn't asked to
                                 wasn't asked to opine
                                                 opine on
                                                       on the
                                                          the use of
                                                              use of

11
11       the PDMP
         the PDMP by
                  by pharmacists
                     pharmacists per se, but
                                 per se, but I think that
                                             I think that
12
12       pharmacists
         pharmacists play an important
                     play an important role in addressing
                                       role in addressing
13
13       the --
         the -- the
                the opioid
                    opioid epidemic.
                           epidemic.
14
14                              I'm sorry, if
                                I'm sorry, if you can ask
                                              you can     the question
                                                      ask the question
15
15       again, I
         again,   can try
                I can try to
                          to answer
                             answer more
                                    more directly.
                                         directly.

16
16             Q.
               Q.        Sure.
                         Sure.     You have
                                   You      -- you
                                       have -- you have
                                                   have some
                                                        some

17
17       information in
         information in your
                        your report about the
                             report about the PDMP
                                              PDMP in
                                                   in West
                                                      West

18
18       Virginia, which
         Virginia,       is the
                   which is the CSMP, correct?
                                CSMP, correct?

19
19             A.
               A.        Yes.
                         Yes.

20
20                              THE
                                THE DEPONENT:
                                    DEPONENT:       Although it
                                                    Although it would be
                                                                would be

21
21       helpful,
         helpful, Jonathan, if you
                  Jonathan, if     can show
                               you can      the paragraph
                                       show the paragraph

22
22       that we're
         that       discussing.
              we're discussing.

23
23                              MS. GEIST:
                                MS. GEIST:     It's Paragraph 43.
                                               It's Paragraph 43.

24
24             A.
               A.        Okay, thank
                         Okay, thank you.
                                     you.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 305 of 439 PageID #: 36791



                                                                   Page 304
                                                                   Page 304

  1
  1            Q.
               Q.        And here
                         And here you
                                  you write, "Since academic
                                      write, "Since academic
  2
  2      detailing should target
         detailing should target vie volume prescribers
                                 vie volume             in
                                            prescribers in

  3
  3      the Community,
         the Community, it
                        it must
                           must be based on
                                be based on information
                                            information
  4
  4      regarding specific individuals'
         regarding specific individuals' prescribing
                                         prescribing

  5
  5      behaviors."
         behaviors."         And "One
                             And "One source
                                      source of
                                             of such information"
                                                such information"

  6
  6      is the
         is the "(CSMP)."
                "(CSMP)."
  7
  7            A.
               A.        Right, thank
                         Right, thank you.
                                      you.

  8
  8            Q.
               Q.        Did
                         Did you
                             you review and research
                                 review and research and ensure that
                                                     and ensure that
  9
  9      you
         you understood the CSMP
             understood the CSMP when
                                 when you included this
                                      you included this in
                                                        in
10
10       your
         your report?
              report?

11
11             A.
               A.        Absolutely, of
                         Absolutely, of course.
                                        course.           I
                                                          I mean, the
                                                            mean, the

12
12       reference -- I
         reference --   think Reference
                      I think Reference 152, in particular,
                                        152, in particular,

13
13       would
         would be the first
               be the first that
                            that I
                                 I would
                                   would point to if
                                         point to if we
                                                     we were
                                                        were

14
14       to explore
         to explore this
                    this further.
                         further.
15
15             Q.
               Q.        Okay.
                         Okay.   And then
                                 And then so
                                          so you
                                             you would agree with
                                                 would agree with me,
                                                                  me,

16
16       I assume, from
         I assume, from your
                        your research and review
                             research and review that
                                                 that the
                                                      the
17
17       CSMP, the database
         CSMP, the          of information,
                   database of information, is
                                            is not
                                               not available
                                                   available

18
18       to distributors.
         to distributors.          True?
                                   True?

19
19             A.
               A.        Again, I
                         Again,   think you
                                I think     asked me
                                        you asked    that question,
                                                  me that question,

20
20       but I
         but I wasn't -- I'm
               wasn't -- I'm not familiar with
                             not familiar with whether or
                                               whether or

21
21       not distributors use
         not distributors     or access
                          use or access the
                                        the CSMP.
                                            CSMP.

22
22             Q.
               Q.        Okay.
                         Okay.   Fair enough.
                                 Fair enough.        Question, though, with
                                                     Question, though, with

23
23       respect to the
         respect to the role of pharmacists
                        role of pharmacists here, because
                                            here, because

24
24       you did say
         you did say pharmacists
                     pharmacists play an important
                                 play an important role.
                                                   role.                    Is
                                                                            Is



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 306 of 439 PageID #: 36792



                                                                 Page 305
                                                                 Page 305

  1
  1      that correct?
         that correct?
  2
  2            A.
               A.        Yes, among
                         Yes, among many other stakeholders,
                                    many other stakeholders,
  3
  3      absolutely.
         absolutely.

  4
  4            Q.
               Q.        Okay.
                         Okay.   But I
                                 But   assume you
                                     I assume you would agree with
                                                  would agree      me
                                                              with me

  5
  5      as a
         as a practicing physician, that
              practicing physician, that the
                                         the decision
                                             decision

  6
  6      whether to prescribe
         whether to prescribe prescription
                              prescription opioids
                                           opioids in
                                                   in the
                                                      the
  7
  7      first instance,
         first instance, that
                         that decision
                              decision is
                                       is solely
                                          solely within the
                                                 within the

  8
  8      discretion of the
         discretion of the doctor or health
                           doctor or health care
                                            care provider
                                                 provider

  9
  9      who is authorized
         who is authorized to
                           to prescribe
                              prescribe such
                                        such medication.
                                             medication.
10
10       True?
         True?

11
11                           MR. BURNETT:
                             MR. BURNETT:       Objection, asked
                                                Objection, asked and
                                                                 and
12
12       answered.
         answered.

13
13             A.
               A.        Yeah, I
                         Yeah,   believe we
                               I believe    discussed that
                                         we discussed that before.
                                                           before.
14
14                           But it's
                             But it's the
                                      the provider
                                          provider or the
                                                   or the

15
15       prescriber - as
         prescriber - as I
                         I said
                           said before - hopefully,
                                before -            and in
                                         hopefully, and in
16
16       many cases,
         many cases, the
                     the patient,
                         patient, reaching shared decisions,
                                  reaching shared decisions,

17
17       and they,
         and they, in
                   in turn,
                      turn, are
                            are influenced
                                influenced by
                                           by any
                                              any number of
                                                  number of

18
18       other factors.
         other factors.
19
19             Q.
               Q.        So let
                         So let me
                                me try
                                   try my question again,
                                       my question again, because
                                                          because I
                                                                  I

20
20       don't think I
         don't think   asked you
                     I asked     and I
                             you and I don't think you
                                       don't think you

21
21       answered it.
         answered it.
22
22             A.
               A.        Okay.
                         Okay.

23
23             Q.
               Q.        In terms of
                         In terms of the
                                     the role of the
                                         role of the pharmacist, the
                                                     pharmacist, the

24
24       pharmacist does not
         pharmacist does not play
                             play a
                                  a role in deciding
                                    role in deciding whether
                                                     whether



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 307 of 439 PageID #: 36793



                                                                 Page 306
                                                                 Page 306

  1
  1      or not
         or     a prescription
            not a prescription opioid
                               opioid should
                                      should be
                                             be prescribed
                                                prescribed

  2
  2      in the
         in the first
                first instance.
                      instance.             That is solely
                                            That is solely within the
                                                           within the

  3
  3      responsibilities of the
         responsibilities of the physician or other
                                 physician or other health
                                                    health

  4
  4      care provider
         care provider who
                       who has authority and
                           has authority and license
                                             license to
                                                     to
  5
  5      prescribe.
         prescribe.         True?
                            True?

  6
  6            A.
               A.        And my
                         And    response was
                             my response     that it's
                                         was that it's the
                                                       the
  7
  7      prescriber and the
         prescriber and the patient,
                            patient, so
                                     so I don't think
                                        I don't think it's
                                                      it's
  8
  8      just the
         just the prescriber.
                  prescriber.            I think the
                                         I think the patient, in many
                                                     patient, in many

  9
  9      cases, shares
         cases, shares a
                       a decision
                         decision and
                                  and I just wanted
                                      I just        to be
                                             wanted to be
10
10       sure that
         sure that I'm clear that
                   I'm clear that they,
                                  they, in
                                        in turn,
                                           turn, can
                                                 can be
                                                     be

11
11       influenced by
         influenced by a
                       a number
                         number of other factors.
                                of other factors.
12
12                           But yes,
                             But      the pharmacist
                                 yes, the pharmacist does
                                                     does not -- is
                                                          not -- is
13
13       not involved in
         not involved in that
                         that initial
                              initial decision.
                                      decision.                I
                                                               I would
                                                                 would

14
14       agree with
         agree      that.
               with that.

15
15             Q.
               Q.        Now, you
                         Now, you reference
                                  reference here,
                                            here, I think on
                                                  I think    this
                                                          on this

16
16       same page,
         same page, Doctor Alexander, page
                    Doctor Alexander, page 18, the CDC
                                           18, the CDC

17
17       guidelines that we
         guidelines that    discussed earlier
                         we discussed earlier from
                                              from 2016, the
                                                   2016, the

18
18       "Guideline for
         "Guideline for Prescribing
                        Prescribing Opioids
                                    Opioids For
                                            For Chronic
                                                Chronic

19
19       Pain."
         Pain."      Do
                     Do you see that?
                        you see that?
20
20             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
21
21             Q.
               Q.        Okay.
                         Okay.   And you
                                 And you have that as
                                         have that as a footnote.
                                                      a footnote.

22
22       Are you
         Are     -- and
             you -- and you
                        you write
                            write here - if
                                  here - if I
                                            I can find it.
                                              can find it.
23
23       There it is,
         There it is, I apologize.
                      I apologize.               Paragraph 44,
                                                 Paragraph 44, you note
                                                               you note

24
24       that the
         that the CDC
                  CDC guidelines from 2016
                      guidelines from 2016 referring to
                                           referring to



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 308 of 439 PageID #: 36794



                                                                           Page 307
                                                                           Page 307

  1
  1      prescribing opioids for
         prescribing opioids for chronic
                                 chronic pain, that these
                                         pain, that these
  2
  2      guidelines
         guidelines have received widespread
                    have received            endorsement.
                                  widespread endorsement.

  3
  3                             Do
                                Do you
                                   you see that in
                                       see that in the
                                                   the middle
                                                       middle of
                                                              of the
                                                                 the
  4
  4      paragraph there?
         paragraph there?

  5
  5            A.
               A.        Yes.
                         Yes.

  6
  6            Q.
               Q.        And then
                         And then your
                                  your recommendation is that
                                       recommendation is that the
                                                              the
  7
  7      "Guideline" should
         "Guideline" should "be
                            "be cross-referenced
                                cross-referenced with other
                                                 with other

  8
  8      guidelines and sources
         guidelines and sources used by established
                                used by established provider
                                                    provider
  9
  9      education programs
         education          already underway
                   programs already          on opioids."
                                    underway on opioids."
10
10                               Did
                                 Did I
                                     I read that correctly?
                                       read that correctly?

11
11             A.
               A.        Yes, and
                         Yes, and then
                                  then I
                                       I would just draw
                                         would just draw your
                                                         your

12
12       attention to
         attention to Footnote
                      Footnote N
                               N where
                                 where I
                                       I qualify the use
                                         qualify the     of
                                                     use of

13
13       the guidelines.
         the guidelines.
14
14             Q.
               Q.        Correct.
                         Correct.     You
                                      You say at the
                                          say at the bottom,
                                                     bottom, the
                                                             the
15
15       guideline "is" "comprehensive,
         guideline "is" "comprehensive, authoritative"
                                        authoritative" and
                                                       and
16
16       "widely cited,"
         "widely         and "any"
                 cited," and "any" "detailing
                                   "detailing program as
                                              program as

17
17       part of an
         part of    abatement remedy
                 an abatement remedy should
                                     should be based on
                                            be based on an
                                                        an

18
18       assessment of
         assessment of the
                       the current and suitable
                           current and          sources of
                                       suitable sources of

19
19       information for
         information for such
                         such a
                              a program."
                                program."                       Correct?
                                                                Correct?

20
20             A.
               A.        Yes.
                         Yes.

21
21             Q.
               Q.        Okay.
                         Okay.     Well,
                                   Well, my
                                         my question is:
                                            question is:             You
                                                                     You note that
                                                                         note that

22
22       the guidelines
         the guidelines from
                        from the
                             the CDC obtained widespread
                                 CDC obtained widespread

23
23       endorsement.
         endorsement.           Are you
                                Are     aware that
                                    you aware that the
                                                   the American
                                                       American
24
24       Medical Association
         Medical Association came out in
                             came out in response to the
                                         response to the


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                        888-391-3376
                                                                              888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 309 of 439 PageID #: 36795



                                                                 Page 308
                                                                 Page 308

  1
  1      guidelines,
         guidelines, raising issues relating
                     raising issues          to patient
                                    relating to patient harm
                                                        harm

  2
  2      -- unintentional
         -- unintentional patient
                          patient harm
                                  harm as a result
                                       as a        of the
                                            result of the
  3
  3      guidelines that were
         guidelines that      put in
                         were put in place
                                     place by
                                           by the
                                              the CDC in
                                                  CDC in

  4
  4      2016?
         2016?

  5
  5            A.
               A.        I'm not
                         I'm     aware that
                             not aware that the
                                            the AMA
                                                AMA did; but I
                                                    did; but I know
                                                               know

  6
  6      that there
         that there has
                    has been
                        been pushback against the
                             pushback against the
  7
  7      guidelines, and in
         guidelines, and in fact,
                            fact, I've
                                  I've done
                                       done some empiric
                                            some empiric

  8
  8      work looking at
         work looking at that.
                         that.
  9
  9            Q.
               Q.        Okay.
                         Okay.   So you
                                 So you are aware that
                                        are aware that there
                                                       there is
                                                             is at
                                                                at

10
10       least some
         least      aspect of
               some aspect of the
                              the medical community that
                                  medical community that did
                                                         did

11
11       not - and
         not - and has not -
                   has not - widely endorsed the
                             widely endorsed the CDC
                                                 CDC

12
12       guidelines from 2016,
         guidelines from 2016, correct?
                               correct?
13
13             A.
               A.        I
                         I would characterize it
                           would characterize it slightly
                                                 slightly
14
14       differently.
         differently.         I think the
                              I think the majority
                                          majority of concern has
                                                   of concern has

15
15       been around
         been around how the guidelines
                     how the guidelines have been
                                        have been

16
16       interpreted or
         interpreted or implemented
                        implemented rather than the
                                    rather than the science
                                                    science
17
17       of the
         of the guidelines
                guidelines themselves.
                           themselves.
18
18                           I'm
                             I'm not aware of
                                 not aware of authoritative
                                              authoritative

19
19       substantive widespread
         substantive widespread concern about the
                                concern about the substance
                                                  substance
20
20       of the
         of the guidelines.
                guidelines.
21
21             Q.
               Q.        But you're
                         But you're not aware of
                                    not aware of --
                                                 -- and
                                                    and you
                                                        you did
                                                            did not
                                                                not

22
22       read,
         read, I assume, the
               I assume, the letter
                             letter that
                                    that was
                                         was put
                                             put out
                                                 out by the
                                                     by the

23
23       American Medical
         American Medical Association
                          Association in
                                      in response to the
                                         response to the
24
24       guidelines.
         guidelines.         Is that correct?
                             Is that correct?


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 310 of 439 PageID #: 36796



                                                                 Page 309
                                                                 Page 309

  1
  1            A.
               A.        I don't recall
                         I don't        if I
                                 recall if I read that letter
                                             read that letter or
                                                              or
  2
  2      not.
         not.     But what
                  But what I can tell
                           I can tell you is that
                                      you is that there
                                                  there was
                                                        was

  3
  3      enormous pushback
         enormous pushback to
                           to these
                              these guidelines, and in
                                    guidelines, and in fact,
                                                       fact,
  4
  4      we
         we published
            published a
                      a paper examining the
                        paper examining the sources of such
                                            sources of such
  5
  5      pushback, and I
         pushback, and   believe I
                       I believe   referenced that
                                 I referenced that as one of
                                                   as one of
  6
  6      the publications
         the publications in
                          in this
                             this report.
                                  report.

  7
  7                          So
                             So I
                                I don't
                                  don't want to go
                                        want to go back
                                                   back a
                                                        a rabbit
                                                          rabbit

  8
  8      hole,
         hole, but
               but I'll just say
                   I'll just say that
                                 that --
                                      -- that,
                                         that, you
                                               you know, the
                                                   know, the

  9
  9      guidelines came out
         guidelines came out at
                             at a time when
                                a time      there was
                                       when there     a lot
                                                  was a lot
10
10       of misconceptions
         of misconceptions around the role
                           around the      that opioids
                                      role that opioids
11
11       should play
         should play in
                     in the
                        the treatment
                            treatment of
                                      of chronic
                                         chronic noncancer
                                                 noncancer

12
12       pain,
         pain, and
               and unfortunately,
                   unfortunately, some of those
                                  some of those
13
13       misconceptions persist.
         misconceptions persist.

14
14                           Again, I
                             Again,   think the
                                    I think the majority of the
                                                majority of the
15
15       opposition to
         opposition to the
                       the guidelines
                           guidelines has been based
                                      has been based on
                                                     on how
                                                        how

16
16       they've been
         they've      implemented, not
                 been implemented, not --
                                       -- not
                                          not sort
                                              sort of
                                                   of
17
17       concern about
         concern about the
                       the guidelines themselves.
                           guidelines themselves.

18
18             Q.
               Q.        Do
                         Do you agree that
                            you agree that as
                                           as a
                                              a results
                                                results of the
                                                        of the

19
19       guidelines or the
         guidelines or the implementation
                           implementation of
                                          of the
                                             the guidelines
                                                 guidelines

20
20       that there
         that there has
                    has been - and
                        been - and perhaps
                                   perhaps inadvertently
                                           inadvertently so
                                                         so
21
21       - harm
         -      to certain
           harm to certain patients?
                           patients?

22
22             A.
               A.        I
                         I have
                           have yet to see
                                yet to see very
                                           very well
                                                well done
                                                     done rigorous
                                                          rigorous

23
23       evaluations quantifying
         evaluations             the unintended
                     quantifying the            effects of
                                     unintended effects of

24
24       these guidelines.
         these guidelines.        And I
                                  And I can tell you
                                        can tell     that I
                                                 you that I have
                                                            have



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 311 of 439 PageID #: 36797



                                                                 Page 310
                                                                 Page 310

  1
  1      -- you
         -- you know,
                know, I
                      I have seen anecdotes
                        have seen anecdotes of people, for
                                            of people, for
  2
  2      example, committing
         example, committing suicide
                             suicide -
                                     - which
                                       which would
                                             would be a
                                                   be a

  3
  3      horrific consequence -
         horrific consequence - but
                                but I've
                                    I've not seen
                                         not seen

  4
  4      substantive scholarship
         substantive scholarship that
                                 that has carefully
                                      has carefully

  5
  5      enumerated the
         enumerated the unintended consequences of
                        unintended consequences of these
                                                   these
  6
  6      guidelines.
         guidelines.

  7
  7                          I think the
                             I think the very important clinical
                                         very important clinical

  8
  8      matter and
         matter and very
                    very important
                         important public
                                   public health
                                          health matter, but
                                                 matter, but

  9
  9      again, I
         again,   think the
                I think the majority
                            majority of
                                     of the
                                        the concern around
                                            concern around

10
10       the guidelines
         the guidelines has been -
                        has been - just
                                   just to
                                        to be
                                           be more
                                              more concrete
                                                   concrete

11
11       and put
         and put a sharper point
                 a sharper       on this
                           point on this -
                                         - the
                                           the issue,
                                               issue, for
                                                      for
12
12       example, of
         example, of opioid
                     opioid tapering
                            tapering and
                                     and discontinuation,
                                         discontinuation,

13
13       and I
         and I speak to that
               speak to that in
                             in my report, and
                                my report, and there
                                               there is
                                                     is an
                                                        an

14
14       art and
         art and a science to
                 a science to that.
                              that.
15
15                           And there
                             And there are evidence-based
                                       are evidence-based

16
16       strategies that
         strategies that we can use
                         we can     to reduce
                                use to        the oversupply
                                       reduce the oversupply
17
17       of opioids
         of opioids and
                    and the
                        the continued
                            continued overreliance
                                      overreliance on
                                                   on

18
18       opioids and,
         opioids and, simultaneously,
                      simultaneously, improve
                                      improve quality of
                                              quality of

19
19       care for
         care for those
                  those with
                        with pain.
                             pain.

20
20                           There's no contest
                             There's no contest here.
                                                here.

21
21             Q.
               Q.        Sorry --
                         Sorry --
22
22             A.
               A.        There's
                         There's no
                                 no --

23
23             Q.
               Q.        Sorry, I
                         Sorry,   thought you
                                I thought you were
                                              were done.
                                                   done.

24
24             A.
               A.        I could be
                         I could be done.
                                    done.        I'm done.
                                                 I'm done.



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 312 of 439 PageID #: 36798



                                                                      Page 311
                                                                      Page 311

  1
  1            Q.
               Q.        Okay.
                         Okay.   I just wanted
                                 I just        to ask
                                        wanted to ask you a couple
                                                      you a couple
  2
  2      quick follow-ups.
         quick follow-ups.

  3
  3            A.
               A.        Okay.
                         Okay.

  4
  4            Q.
               Q.        You agree with
                         You agree      me that
                                   with me that not every patient
                                                not every patient

  5
  5      who is using
         who is using prescription opioids needs
                      prescription opioids       to be
                                           needs to be
  6
  6      tapered off.
         tapered off.         True?
                              True?

  7
  7            A.
               A.        I agree that
                         I agree that there
                                      there are
                                            are some
                                                some patients that
                                                     patients that

  8
  8      can be
         can be maintained
                maintained safely
                           safely and
                                  and with clinical benefit
                                      with clinical benefit
  9
  9      on --
         on -- on long-term opioids.
               on long-term opioids.               But it
                                                   But it depends.
                                                          depends.

10
10             Q.
               Q.        But they
                         But they are
                                  are not -- you
                                      not --     are not
                                             you are     suggesting
                                                     not suggesting

11
11       or opining
         or opining that
                    that prescription
                         prescription opioids
                                      opioids be
                                              be removed
                                                 removed

12
12       from the
         from the market
                  market or
                         or that
                            that they
                                 they do
                                      do not
                                         not have an
                                             have an

13
13       appropriate place
         appropriate       in terms
                     place in terms of
                                    of options
                                       options for
                                               for
14
14       physicians to use
         physicians to use with their patients
                           with their patients with pain.
                                               with pain.

15
15       You're
         You're not suggesting any
                not suggesting any of
                                   of that.
                                      that.                   True?
                                                              True?

16
16             A.
               A.        I'm not
                         I'm     suggesting that
                             not suggesting that they
                                                 they should
                                                      should be
                                                             be
17
17       removed from the
         removed from the market.
                          market.             And I
                                              And   think I
                                                  I think I may
                                                            may have
                                                                have

18
18       used this example
         used this example previously,
                           previously, but
                                       but prescription
                                           prescription

19
19       drugs
         drugs aren't inherently good
               aren't inherently      or bad
                                 good or     any more
                                         bad any      so
                                                 more so

20
20       than a
         than a role of duct
                role of      tape or
                        duct tape or a
                                     a hammer or a
                                       hammer or a razor
                                                   razor

21
21       blade is
         blade is good
                  good or
                       or bad.
                          bad.
22
22                           The
                             The value
                                 value of a drug
                                       of a drug depends
                                                 depends upon
                                                         upon how
                                                              how

23
23       it's used.
         it's used.         And the
                            And the concern
                                    concern with opioids is
                                            with opioids is that
                                                            that
24
24       they've been
         they've been vastly oversupplied in
                      vastly oversupplied in many
                                             many contexts,
                                                  contexts,


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 313 of 439 PageID #: 36799



                                                                 Page 312
                                                                 Page 312

  1
  1      and we're
         and we're paying the price
                   paying the price many
                                    many years later.
                                         years later.

  2
  2            Q.
               Q.        I think a
                         I think a few
                                   few years ago, there
                                       years ago, there was
                                                        was a
                                                            a rally
                                                              rally

  3
  3      in Washington,
         in Washington, D.C. - was
                        D.C. -     it called
                               was it called Fed
                                             Fed Up - and
                                                 Up - and
  4
  4      you spoke at
         you spoke at that
                      that rally,
                           rally, didn't
                                  didn't you,
                                         you, Doctor
                                              Doctor

  5
  5      Alexander?
         Alexander?

  6
  6            A.
               A.        I did.
                         I did.

  7
  7            Q.
               Q.        And I
                         And I watched the YouTube
                               watched the YouTube video,
                                                   video, with
                                                          with

  8
  8      interest, but
         interest, but one
                       one of
                           of the
                              the things
                                  things that
                                         that struck
                                              struck me is
                                                     me is

  9
  9      part of your
         part of your speech
                      speech really
                             really was a criticism
                                    was a criticism of
                                                    of the
                                                       the
10
10       -- of
         -- of the
               the health care system
                   health care system generally and the
                                      generally and the
11
11       coverage provided
         coverage provided for
                           for alternative
                               alternative pain
                                           pain medications.
                                                medications.

12
12       Is that correct
         Is that         -- al
                 correct -- al pain -- alternative
                               pain -- alternative pain
                                                   pain

13
13       modalities or
         modalities or treatments.
                       treatments.
14
14                           Is that correct?
                             Is that correct?
15
15             A.
               A.        I don't recall
                         I don't        the details
                                 recall the details of
                                                    of the
                                                       the --
                                                           -- of
                                                              of my
                                                                 my

16
16       comments.
         comments.         It was
                           It was many
                                  many years ago.
                                       years ago.

17
17             Q.
               Q.        Well, today, sitting
                         Well, today, sitting here today, do
                                              here today, do you
                                                             you

18
18       agree that
         agree that there
                    there should
                          should be
                                 be changes,
                                    changes, revisions to
                                             revisions to

19
19       the health
         the        care system
             health care system to
                                to allow
                                   allow for
                                         for insurance
                                             insurance
20
20       coverage for
         coverage for nonmedication-related
                      nonmedication-related pain
                                            pain modalities?
                                                 modalities?

21
21             A.
               A.        I believe I
                         I believe   addressed this
                                   I addressed this in
                                                    in my
                                                       my report,
                                                          report,

22
22       and I
         and I say that this
               say that this is
                             is out
                                out of
                                    of scope.
                                       scope.                In other
                                                             In other

23
23       words,
         words, I don't consider
                I don't          coverage and
                        consider coverage and reimbursement
                                              reimbursement

24
24       considerations, but
         considerations, but I think it
                             I think it --
                                        -- it
                                           it should
                                              should be
                                                     be part
                                                        part



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 314 of 439 PageID #: 36800



                                                                        Page 313
                                                                        Page 313

  1
  1      of a
         of a broader
              broader conversation.
                      conversation.

  2
  2            Q.
               Q.        Now, you
                         Now, you said earlier when
                                  said earlier when we
                                                    we were talking
                                                       were talking

  3
  3      about unintentional
         about unintentional harm to patients
                             harm to patients as
                                              as a
                                                 a result of
                                                   result of

  4
  4      the implementation
         the implementation of
                            of the
                               the CDC
                                   CDC guidelines,
                                       guidelines, you
                                                   you --

  5
  5      there has
         there has not been -
                   not been - from
                              from your perspective -
                                   your perspective - a
                                                      a
  6
  6      well-designed robust study
         well-designed robust study looking
                                    looking at that in
                                            at that in the
                                                       the
  7
  7      literature.
         literature.

  8
  8                             Is that what
                                Is that what you
                                             you said
                                                 said more
                                                      more or less?
                                                           or less?

  9
  9            A.
               A.        More or
                         More or less.
                                 less.         I'm not aware
                                               I'm not aware --
                                                             -- I'm not
                                                                I'm not

10
10       aware of
         aware of --
                  -- of
                     of well
                        well done, carefully designed
                             done, carefully designed

11
11       scientific studies
         scientific studies quantifying
                            quantifying the
                                        the unintended
                                            unintended

12
12       consequences of
         consequences of the
                         the CDC's guidelines.
                             CDC's guidelines.

13
13             Q.
               Q.        But you
                         But     -- so
                             you --    there's not
                                    so there's not scientific
                                                   scientific well
                                                              well

14
14       designed studies quantifying
         designed studies             the harm
                          quantifying the      to patients,
                                          harm to patients,

15
15       but based
         but based on
                   on your
                      your reference,
                           reference, you
                                      you know - and
                                          know - and have
                                                     have

16
16       heard, as a
         heard, as a physician - that
                     physician - that patients
                                      patients have in fact
                                               have in fact
17
17       been harmed.
         been harmed.

18
18                              And I
                                And   think you
                                    I think     even mentioned
                                            you even           that
                                                     mentioned that

19
19       some patients
         some patients have committed suicide
                       have committed suicide after
                                              after their
                                                    their
20
20       prescription opioids were
         prescription opioids      removed.
                              were removed.                       Is that right?
                                                                  Is that right?

21
21             A.
               A.        No.
                         No.     No.
                                 No.   That
                                       That was a lot,
                                            was a lot, and
                                                       and I'd like to
                                                           I'd like to
22
22       unpack it.
         unpack it.            But you
                               But     -- first
                                   you -- first of
                                                of all,
                                                   all, you
                                                        you used the
                                                            used the

23
23       word "reference."
         word "reference."             Which
                                       Which reference
                                             reference are
                                                       are you
                                                           you

24
24       referring to?
         referring to?



                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
      www.veritext.com
      www.veritext.com                                                      888-391-3376
                                                                            888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 315 of 439 PageID #: 36801



                                                                     Page 314
                                                                     Page 314

  1
  1            Q.
               Q.        I'm not
                         I'm     sure which
                             not sure       reference you're
                                      which reference you're

  2
  2      referring to.
         referring to.           So let
                                 So let me start again.
                                        me start again.          Before you
                                                                 Before you

  3
  3      mentioned that
         mentioned that you
                        you had
                            had heard anecdotally that
                                heard anecdotally that there
                                                       there
  4
  4      were cases of
         were cases of suicide
                       suicide by
                               by patients suffering
                                  patients suffering

  5
  5      enduring pain
         enduring pain who
                       who had their prescription
                           had their prescription opioids
                                                  opioids
  6
  6      removed from them
         removed from them as a result
                           as a        of the
                                result of the implementation
                                              implementation
  7
  7      of the
         of the CDC guidelines.
                CDC guidelines.               True?
                                              True?

  8
  8                            MR. BURNETT:
                               MR. BURNETT:        Objection.
                                                   Objection.

  9
  9            A.
               A.        No.
                         No.    No.
                                No.   I
                                      I have no idea
                                        have no idea --
                                                     -- I -- this
                                                        I -- this is
                                                                  is --
                                                                     --
10
10       so this
         so this is
                 is anecdote.
                    anecdote.              I
                                           I don't
                                             don't know if it's
                                                   know if it's
11
11       pertaining or related
         pertaining or related to
                               to the
                                  the CDC guidelines.
                                      CDC guidelines.                   And
                                                                        And

12
12       speaking of
         speaking of information
                     information about
                                 about --
                                       -- speaking
                                          speaking of
                                                   of
13
13       clinical information
         clinical information about
                              about individual
                                    individual cases,
                                               cases, I
                                                      I have
                                                        have

14
14       no
         no clinical information about
            clinical information about this
                                       this particular
                                            particular

15
15       instance.
         instance.

16
16                             And so
                               And so you
                                      you know, in --
                                          know, in -- I mean, there
                                                      I mean, there
17
17       are so
         are so many
                many different
                     different levels
                               levels at
                                      at which
                                         which you
                                               you could
                                                   could

18
18       raise
         raise concern about drawing
               concern about         causal inference
                             drawing causal inference from
                                                      from
19
19       that type
         that type of
                   of anecdote,
                      anecdote, and -- and
                                and --     sort of
                                       and sort of reaching
                                                   reaching

20
20       some attribution
         some attribution or
                          or conclusion about a
                             conclusion about a guideline
                                                guideline

21
21       based on
         based    that.
               on that.

22
22                             So
                               So I just --
                                  I just -- it's
                                            it's --
                                                 -- it's
                                                    it's --
                                                         -- I
                                                            I would
                                                              would

23
23       not
         not want to misconstrue
             want to misconstrue what
                                 what I said.
                                      I said.                    What
                                                                 What I said -
                                                                      I said -
24
24       or what
         or what I intended to
                 I intended to say
                               say -
                                   - was that I'm
                                     was that     aware that
                                              I'm aware that


                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 316 of 439 PageID #: 36802



                                                                 Page 315
                                                                 Page 315

  1
  1      there has
         there     been pushback
               has been          against the
                        pushback against the CDC
                                             CDC guidelines;
                                                 guidelines;

  2
  2      that I
         that   believe the
              I believe the majority
                            majority of
                                     of the
                                        the pushback is
                                            pushback is

  3
  3      focused on
         focused on its
                    its implementation
                        implementation rather than the
                                       rather than the
  4
  4      science that
         science that it
                      it contains;
                         contains; and
                                   and that
                                       that I've
                                            I've not seen
                                                 not seen

  5
  5      rigorous scholarship that
         rigorous scholarship that has evaluated --
                                   has evaluated --
  6
  6                          I'm
                             I'm not aware of
                                 not aware of rigorous scholarship
                                              rigorous scholarship

  7
  7      that's evaluated
         that's evaluated unintended consequences of
                          unintended consequences of the
                                                     the
  8
  8      guidelines, although such
         guidelines, although such scholarship
                                   scholarship may
                                               may exist.
                                                   exist.
  9
  9                          And lastly,
                             And lastly, that
                                         that --
                                              -- that
                                                 that I've
                                                      I've heard of
                                                           heard of

10
10       anecdote of
         anecdote of individual
                     individual --
                                -- of
                                   of an
                                      an individual
                                         individual or
                                                    or
11
11       individuals that
         individuals that have committed suicide
                          have committed suicide because
                                                 because

12
12       they were
         they were un -- because
                   un -- because of
                                 of their
                                    their poor
                                          poor pain
                                               pain control.
                                                    control.
13
13                           But I
                             But I know
                                   know nothing about, you
                                        nothing about, you know,
                                                           know,

14
14       the --
         the -- the
                the clinical
                    clinical context,
                             context, whether it was
                                      whether it was an
                                                     an

15
15       accidental death
         accidental death or
                          or not, the degree
                             not, the        to which
                                      degree to       the
                                                which the

16
16       patient
         patient had
                 had depression
                     depression or mental illness,
                                or mental illness, the
                                                   the
17
17       degree to which
         degree to       opioids were
                   which opioids      or were
                                 were or were not an
                                              not an

18
18       important feature
         important feature of
                           of the
                              the suicide,
                                  suicide, and
                                           and so
                                               so on
                                                  on and
                                                     and so
                                                         so
19
19       forth.
         forth.

20
20                           So
                             So I just think
                                I just think that's
                                             that's important
                                                    important to
                                                              to
21
21       clarify.
         clarify.

22
22             Q.
               Q.        So let's
                         So let's move
                                  move on to Patient
                                       on to Patient and Public
                                                     and Public

23
23       Education, talking
         Education, talking about
                            about --
                                  --
24
24                           MR. BURNETT:
                             MR. BURNETT:      Counsel,
                                               Counsel, yeah,
                                                        yeah, before
                                                              before we
                                                                     we



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 317 of 439 PageID #: 36803



                                                                 Page 316
                                                                 Page 316

  1
  1      do that, we've
         do that, we've been
                        been going an hour
                             going an      and 15,
                                      hour and 15, and
                                                   and we
                                                       we

  2
  2      have less than
         have less than an
                        an hour
                           hour of testimony left.
                                of testimony left.                Can
                                                                  Can we
                                                                      we

  3
  3      take a
         take a break?
                break?
  4
  4                          MS. GEIST:
                             MS. GEIST:     Yeah, absolutely.
                                            Yeah, absolutely.

  5
  5                          VIDEO OPERATOR:
                             VIDEO OPERATOR:        The time is
                                                    The time is 5:16.
                                                                5:16.      We
                                                                           We

  6
  6      are now
         are now going off the
                 going off the record.
                               record.

  7
  7                          (A recess was
                             (A recess     taken after
                                       was taken after which the
                                                       which the

  8
  8                          proceedings
                             proceedings continued
                                         continued as follows:)
                                                   as follows:)

  9
  9                          VIDEO OPERATOR:
                             VIDEO OPERATOR:        The time is
                                                    The time is 5:32,
                                                                5:32, we
                                                                      we

10
10       are now
         are now back on the
                 back on the record.
                             record.

11
11       BY MS.
         BY MS. GEIST:
                GEIST:

12
12             Q.
               Q.        Doctor Alexander, we
                         Doctor Alexander, we are
                                              are now going to
                                                  now going to move
                                                               move

13
13       to the
         to the section
                section of
                        of your
                           your report that addresses
                                report that addresses

14
14       Patient and
         Patient and Public
                     Public Education,
                            Education, and that starts
                                       and that starts on
                                                       on
15
15       page 22 of
         page 22 of your report.
                    your report.

16
16             A.
               A.        Yes, ma'am.
                         Yes, ma'am.
17
17             Q.
               Q.        And here,
                         And       it appears
                             here, it appears --
                                              --
18
18                           MS. GEIST:
                             MS. GEIST:     Thank
                                            Thank you.
                                                  you.

19
19             Q.
               Q.        Here, it
                         Here, it appears that you
                                  appears that you are suggesting -
                                                   are suggesting

20
20       among other
         among other interventions
                     interventions and
                                   and programs - that
                                       programs - that there
                                                       there
21
21       be a
         be a mass
              mass media campaign directed
                   media campaign          towards patient
                                  directed towards patient

22
22       and public
         and public education;
                    education; and
                               and in
                                   in particular,
                                      particular, younger
                                                  younger

23
23       individuals.
         individuals.         Is that a
                              Is that a fair
                                        fair summary?
                                             summary?
24
24             A.
               A.        Yes, I
                         Yes,   mean, this
                              I mean, this is
                                           is focused
                                              focused on
                                                      on all
                                                         all


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 318 of 439 PageID #: 36804



                                                                   Page 317
                                                                   Page 317

  1
  1      individuals, not
         individuals,     just younger
                      not just         ones.
                               younger ones.                  But yes.
                                                              But yes.     And
                                                                           And

  2
  2      if --
         if --
  3
  3                         MS. GEIST:
                            MS. GEIST:       We need to
                                             We need to go to page
                                                        go to page 22.
                                                                   22.

  4
  4            A.
               A.        Yeah, that's
                         Yeah, that's right.
                                      right.

  5
  5                         MS. GEIST:
                            MS. GEIST:       Sorry, that's
                                             Sorry, that's my
                                                           my bad.
                                                              bad.

  6
  6      Page 22,
         Page 22, John.
                  John.          I'm sorry.
                                 I'm sorry.
  7
  7            Q.
               Q.        Okay.
                         Okay.   So again,
                                 So again, though,
                                           though, Doctor Alexander,
                                                   Doctor Alexander,

  8
  8      we're
         we're sitting
               sitting here in September
                       here in September 2020.
                                         2020.                  You are
                                                                You are

  9
  9      proposing this as
         proposing this as a future intervention
                           a future intervention or future
                                                 or future

10
10       programs.
         programs.         This assumes that
                           This assumes that individuals
                                             individuals in
                                                         in Cabell
                                                            Cabell

11
11       County/Huntington - because
         County/Huntington -         that is
                             because that is what
                                             what we're
                                                  we're

12
12       talking about
         talking about -
                       - are
                         are not aware of
                             not aware of the
                                          the potential
                                              potential

13
13       risks of using
         risks of       opioids, whether
                  using opioids,         they're
                                 whether they're

14
14       prescription or illicit.
         prescription or illicit.
15
15                          MR. BURNETT:
                            MR. BURNETT:        Objection.
                                                Objection.

16
16             Q.
               Q.        I mean, is
                         I mean, is it
                                    it your opinion that
                                       your opinion that the
                                                         the people
                                                             people
17
17       of Cabell
         of Cabell County/Huntington are not
                   County/Huntington are     aware that
                                         not aware that
18
18       there are
         there are risks associated with
                   risks associated      the use
                                    with the use of
                                                 of

19
19       prescription opioids and
         prescription opioids and illicit
                                  illicit opioids?
                                          opioids?
20
20             A.
               A.        Well,
                         Well, I
                               I didn't
                                 didn't perform any comprehensive
                                        perform any comprehensive
21
21       needs
         needs assessment or, you
               assessment or, you know, survey or
                                  know, survey or anything
                                                  anything
22
22       else of
         else of --
                 -- of
                    of the
                       the County's
                           County's residents or the
                                    residents or the City's
                                                     City's

23
23       residents, but I
         residents, but   think you
                        I think you have to include
                                    have to include some
                                                    some --
                                                         --
24
24       some measure
         some measure of
                      of patient
                         patient and
                                 and public
                                     public education
                                            education if
                                                      if an
                                                         an


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 319 of 439 PageID #: 36805



                                                                 Page 318
                                                                 Page 318

  1
  1      abatement program
         abatement         is going
                   program is going to
                                    to be successful.
                                       be successful.

  2
  2                          And what
                             And what I've
                                      I've proposed builds upon
                                           proposed builds      --
                                                           upon --

  3
  3      and I
         and I call out examples
               call out examples of
                                 of other
                                    other programs
                                          programs -
                                                   - for
                                                     for
  4
  4      example, in
         example, in Paragraph
                     Paragraph 55
                               55 here - as
                                  here - as I -- as
                                            I -- as I
                                                    I

  5
  5      suggest the
         suggest the importance
                     importance of these interventions.
                                of these interventions.
  6
  6            Q.
               Q.        You
                         You would agree with
                             would agree with me that as
                                              me that as part of the
                                                         part of the
  7
  7      CDC 2016 guidelines,
         CDC 2016 guidelines, that
                              that is
                                   is a
                                      a reiteration, if you
                                        reiteration, if you

  8
  8      will, that doctors
         will, that doctors need to speak
                            need to speak with their
                                          with their

  9
  9      patients about the
         patients about the risk/benefit
                            risk/benefit profile
                                         profile of
                                                 of

10
10       prescription opioids.
         prescription opioids.           That's in the
                                         That's in the guidelines,
                                                       guidelines,

11
11       correct?
         correct?

12
12             A.
               A.        Yes, I
                         Yes,   believe it
                              I believe it is.
                                           is.
13
13             Q.
               Q.        And are
                         And are you aware that
                                 you aware that in
                                                in 2017, the CDC
                                                   2017, the CDC
14
14       conducted a
         conducted a mass
                     mass media
                          media campaign
                                campaign -- campaign itself,
                                            campaign itself,

15
15       and it
         and it was specifically implemented
                was specifically implemented in
                                             in the
                                                the state
                                                    state of
                                                          of
16
16       West Virginia?
         West Virginia?

17
17             A.
               A.        Yes, I
                         Yes,   am.
                              I am.

18
18             Q.
               Q.        And that
                         And that was specific as
                                  was specific as to
                                                  to opioids.
                                                     opioids.
19
19       Correct?
         Correct?

20
20             A.
               A.        I believe so.
                         I believe so.    I don't recall
                                          I don't        for sure,
                                                  recall for sure, but
                                                                   but

21
21       I believe so.
         I believe so.
22
22             Q.
               Q.        And are
                         And are you also aware
                                 you also aware that
                                                that there
                                                     there are
                                                           are other
                                                               other

23
23       programs such as
         programs such as Hope
                          Hope and
                               and Hope
                                   Hope West Virginia,
                                        West Virginia,

24
24       Stigma Free
         Stigma Free West Virginia and
                     West Virginia and a
                                       a media campaign
                                         media campaign



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 320 of 439 PageID #: 36806



                                                                 Page 319
                                                                 Page 319

  1
  1      through Healthy
         through         Connections, all
                 Healthy Connections, all towards
                                          towards the
                                                  the goal
                                                      goal
  2
  2      of creating
         of          information and
            creating information and education
                                     education about
                                               about
  3
  3      addiction generally
         addiction           and hoping
                   generally and        to reduce
                                 hoping to        the stigma
                                           reduce the stigma
  4
  4      of individuals
         of individuals who may want
                        who may want help for their
                                     help for their
  5
  5      addiction?
         addiction?

  6
  6            A.
               A.        I am.
                         I am.   And these
                                 And these programs
                                           programs are important,
                                                    are important,

  7
  7      but it's
         but it's worth
                  worth noting that over
                        noting that over the
                                         the past 20 years,
                                             past 20 years,

  8
  8      if you
         if     view the
            you view the epidemic
                         epidemic and sort of
                                  and sort of take
                                              take a
                                                   a 36,000
                                                     36,000

  9
  9      foot view,
         foot       there have
              view, there      been many
                          have been many different
                                         different programs
                                                   programs

10
10       that have
         that      been deployed
              have been          at different
                        deployed at           stages, and
                                    different stages, and --
                                                          --
11
11       you
         you know, and yet
             know, and     things have
                       yet things have gotten
                                       gotten worse
                                              worse rather
                                                    rather

12
12       than better.
         than better.
13
13                           So
                             So I -- what
                                I --      -- and
                                     what -- and that's
                                                 that's the
                                                        the basis
                                                            basis

14
14       for the
         for the comprehensive
                 comprehensive program that I
                               program that I propose.
                                              propose.                  So
                                                                        So

15
15       it's certainly
         it's certainly the
                        the case
                            case that
                                 that there
                                      there are -- in
                                            are -- in this
                                                      this
16
16       instance, that
         instance, that there
                        there are
                              are other
                                  other public
                                        public and
                                               and --
                                                   --
17
17       patient and public
         patient and        education campaigns
                     public education campaigns that
                                                that have
                                                     have

18
18       been conducted
         been conducted thus
                        thus far.
                             far.
19
19                           And what
                             And what I
                                      I propose to do
                                        propose to    is to
                                                   do is to build
                                                            build

20
20       upon those and
         upon those and to
                        to make
                           make sure that it's
                                sure that it's well
                                               well

21
21       integrated with
         integrated      other interventions
                    with other interventions that
                                             that I
                                                  I

22
22       describe.
         describe.

23
23             Q.
               Q.        So in
                         So in other
                               other words,
                                     words, you agree with
                                            you agree      me, all
                                                      with me, all

24
24       of this
         of this public and patient
                 public and patient information,
                                    information,


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 321 of 439 PageID #: 36807



                                                                 Page 320
                                                                 Page 320

  1
  1      communication, education,
         communication, education, it's
                                   it's all
                                        all in
                                            in place;
                                               place; it's
                                                      it's
  2
  2      all been
         all been done.
                  done.        But you
                               But     think there
                                   you think there essentially
                                                   essentially
  3
  3      needs to be
         needs to be more
                     more to
                          to do.
                             do.            Is that fair?
                                            Is that fair?
  4
  4            A.
               A.        Well,
                         Well, I think --
                               I think --
  5
  5                          MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.    Objection,
                                                             Objection,

  6
  6      mischaracterizes the
         mischaracterizes the testimony.
                              testimony.
  7
  7            A.
               A.        I mean, I
                         I mean,   think --
                                 I think -- as
                                            as I've -- as
                                               I've -- as I've
                                                          I've

  8
  8      commented regarding
         commented           other programs,
                   regarding other programs, it's
                                             it's not as
                                                  not as

  9
  9      simple as
         simple as just
                   just saying,
                        saying, "Well,
                                "Well, we've
                                       we've got
                                             got a
                                                 a program
                                                   program

10
10       to address
         to address that"
                    that" or
                          or "I've
                             "I've got
                                   got a
                                       a policy for that."
                                         policy for that."
11
11                           So
                             So we can ask
                                we can ask questions.
                                           questions.        If it's
                                                             If it's

12
12       about public
         about public and
                      and patient education, we
                          patient education, we can ask
                                                can ask

13
13       questions like --
         questions like -- so it's --
                           so it's -- take
                                      take a
                                           a tool
                                             tool kit, okay?
                                                  kit, okay?

14
14       A tool
         A tool kit sounds great.
                kit sounds great.            Let's design
                                             Let's        a tool
                                                   design a tool kit.
                                                                 kit.

15
15       Who's
         Who's using the tool
               using the tool kit?
                              kit?             How many people
                                               How many people have
                                                               have

16
16       been reached
         been reached with it?
                      with it?          How extensive was
                                        How extensive     the
                                                      was the

17
17       outreach?
         outreach?

18
18                           Was it followed
                             Was it followed up over time?
                                             up over time?          How
                                                                    How

19
19       well
         well were the messages
              were the messages that
                                that were incorporated into
                                     were incorporated into
20
20       the tool
         the tool kit
                  kit designed?
                      designed?           Did they use
                                          Did they use principles of
                                                       principles of

21
21       good social market?
         good social market?         And so
                                     And    on and
                                         so on and so forth.
                                                   so forth.

22
22                           So it's not
                             So it's not just
                                         just as simple as,
                                              as simple as, you
                                                            you

23
23       know, "We've got
         know, "We've     -- we've
                      got --       got a
                             we've got a campaign and so
                                         campaign and so
24
24       we're
         we're done" and "We've
               done" and "We've got a kid
                                got a     -- a
                                      kid -- a place
                                               place for
                                                     for


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 322 of 439 PageID #: 36808



                                                                   Page 321
                                                                   Page 321

  1
  1      children that
         children that are
                       are orphaned
                           orphaned and
                                    and we're
                                        we're done
                                              done with that
                                                   with that

  2
  2      one too."
         one too."
  3
  3                          There's nuance to
                             There's nuance to this,
                                               this, and these
                                                     and these

  4
  4      programs need resources
         programs need resources and
                                 and they
                                     they need
                                          need --
                                               -- they
                                                  they need
                                                       need

  5
  5      scientific foundations,
         scientific foundations, and
                                 and they
                                     they need
                                          need investments
                                               investments
  6
  6      over time,
         over time, and
                    and they
                        they need leadership, among
                             need leadership, among other
                                                    other
  7
  7      things.
         things.

  8
  8            Q.
               Q.        Now, in
                         Now, in terms
                                 terms of
                                       of your
                                          your -- your
                                                  your cost estimate
                                                       cost estimate

  9
  9      for the
         for the mass
                 mass media campaign that
                      media campaign that you're
                                          you're proposing,
                                                 proposing,

10
10       if we
         if    look at
            we look at this
                       this section
                            section of
                                    of your
                                       your redress
                                            redress plan
                                                    plan --

11
11       or your
         or your redress model -
                 redress model - I apologize -
                                 I apologize - it
                                               it appear
                                                  appear --
12
12                           I'll
                             I'll wait for you
                                  wait for     to get
                                           you to     there, Doctor
                                                  get there, Doctor

13
13       Alexander.
         Alexander.

14
14             A.
               A.        Well,
                         Well, I'm looking at
                               I'm looking at Tab
                                              Tab 1B of Tab
                                                  1B of Tab 7.1 --
                                                            7.1 --

15
15             Q.
               Q.        Okay.
                         Okay.

16
16             A.
               A.        I'm looking
                         I'm looking at
                                     at the
                                        the Excel
                                            Excel sheet.
                                                  sheet.           But maybe
                                                                   But maybe

17
17       that's not
         that's     the right
                not the       place to
                        right place to look.
                                       look.                  But that
                                                              But that does
                                                                       does

18
18       include information
         include information on
                             on --
                                -- so
                                   so it's
                                      it's Tab 1B.
                                           Tab 1B.                  That's
                                                                    That's

19
19       where,
         where, I believe, we're
                I believe,       talking about
                           we're talking about here.
                                               here.

20
20             Q.
               Q.        Okay.
                         Okay.   And your
                                 And your cost estimate for
                                          cost estimate for the
                                                            the mass
                                                                mass

21
21       media campaign
         media          that you
               campaign that     are suggesting
                             you are suggesting be
                                                be

22
22       implemented in
         implemented in Cabell
                        Cabell County and the
                               County and the City of
                                              City of

23
23       Huntington is
         Huntington is based
                       based on
                             on The Real Cost
                                The Real Cost campaign; is
                                              campaign; is

24
24       that correct?
         that correct?


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 323 of 439 PageID #: 36809



                                                                       Page 322
                                                                       Page 322

  1
  1            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  2
  2            Q.
               Q.        And that
                         And that is
                                  is a
                                     a national
                                       national -- or
                                                   or was
                                                      was a
                                                          a national
                                                            national

  3
  3      tobacco education
         tobacco education plan
                           plan designed to prevent
                                designed to prevent

  4
  4      teenagers, essentially,
         teenagers, essentially, from
                                 from beginning
                                      beginning cigarette
                                                cigarette

  5
  5      smoking.
         smoking.         Correct?
                          Correct?

  6
  6            A.
               A.        Yeah, it
                         Yeah, it is.
                                  is.
  7
  7            Q.
               Q.        Okay.
                         Okay.    Well,
                                  Well, what -- it
                                        what -- it appears
                                                   appears that
                                                           that you
                                                                you

  8
  8      looked at
         looked at annual
                   annual costs
                          costs of this national
                                of this national program
                                                 program

  9
  9      that was
         that     put in
              was put in place
                         place some
                               some years ago and
                                    years ago and you've
                                                  you've

10
10       also looked
         also looked at
                     at average
                        average costs
                                costs per month?
                                      per month?                      Is that
                                                                      Is that

11
11       correct?
         correct?

12
12             A.
               A.        Yes.
                         Yes.

13
13             Q.
               Q.        Okay.
                         Okay.    Well,
                                  Well, what -- what
                                        what -- what adjustments
                                                     adjustments did
                                                                 did

14
14       you make to
         you make to account
                     account for
                             for the
                                 the fact
                                     fact that
                                          that this
                                               this is
                                                    is --
                                                       --
15
15       this is
         this is not a national
                 not a national program that you
                                program that you would be
                                                 would be

16
16       suggesting; it
         suggesting; it would be a
                        would be a program
                                   program targeted
                                           targeted at
                                                    at the
                                                       the
17
17       public and patients
         public and patients in
                             in Cabell
                                Cabell County,
                                       County, West
                                               West

18
18       Virginia.
         Virginia.

19
19             A.
               A.        That's a great
                         That's a great question.
                                        question.               So one thing
                                                                So one thing I
                                                                             I

20
20       want to note
         want to      about my
                 note about my cost
                               cost estimates,
                                    estimates, is
                                               is that
                                                  that --
                                                       --
21
21       well, there's --
         well, there's -- there's
                          there's a
                                  a reason that we
                                    reason that we chose --
                                                   chose --

22
22       and that
         and that I used this
                  I used this campaign
                              campaign as a means
                                       as a       to cost
                                            means to cost

23
23       out this
         out this program.
                  program.
24
24                              So I'm happy
                                So I'm       to come
                                       happy to come to
                                                     to that,
                                                        that, if
                                                              if


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                     888-391-3376
                                                                           888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 324 of 439 PageID #: 36810



                                                                     Page 323
                                                                     Page 323

  1
  1      that's helpful.
         that's helpful.         But you
                                 But     asked specifically
                                     you asked specifically --
                                                            -- you
                                                               you

  2
  2      pointed out that
         pointed out that this
                          this is
                               is a
                                  a national campaign, and
                                    national campaign, and
  3
  3      yet
         yet we're talking about
             we're talking about Cabell
                                 Cabell County and the
                                        County and the City
                                                       City

  4
  4      of Huntington,
         of Huntington, West
                        West Virginia.
                             Virginia.

  5
  5                          And what
                             And what we
                                      we do
                                         do here is:
                                            here is:             We look at
                                                                 We look at
  6
  6      the cost
         the cost essentially
                  essentially per
                              per capita.
                                  capita.                    And so
                                                             And so if
                                                                    if you --
                                                                       you --

  7
  7                          THE
                             THE DEPONENT:
                                 DEPONENT:       Jonathan, if you
                                                 Jonathan, if     can
                                                              you can

  8
  8      scroll up
         scroll    so that
                up so that we can review
                           we can        the top
                                  review the top of the
                                                 of the

  9
  9      spreadsheet as
         spreadsheet as well -- maybe
                        well --       at the
                                maybe at the same
                                             same time
                                                  time --
                                                       --
10
10       maybe it's
         maybe it's not
                    not possible.
                        possible.

11
11             A.
               A.        But in
                         But in any
                                any case,
                                    case, we look at
                                          we look at the
                                                     the cost
                                                         cost per
                                                              per

12
12       capita, and
         capita, and so
                     so the
                        the ultimate cost per
                            ultimate cost per capita is 38
                                              capita is 38

13
13       cents per
         cents per month per the
                   month per the target
                                 target population,
                                        population, and
                                                    and I
                                                        I

14
14       multiply that
         multiply that out
                       out by 12 months.
                           by 12 months.                 So that's
                                                         So that's how
                                                                   how we
                                                                       we

15
15       derive an estimate
         derive an estimate that's
                            that's customized
                                   customized for
                                              for the
                                                  the target
                                                      target
16
16       population
         population here,
                    here, which is the
                          which is the number of individuals
                                       number of individuals
17
17       in Cabell
         in Cabell County age 12
                   County age 12 years
                                 years or older, or
                                       or older,    about
                                                 or about

18
18       89,600 individuals.
         89,600 individuals.
19
19             Q.
               Q.        Now, the
                         Now, the national
                                  national campaign, though, of
                                           campaign, though, of
20
20       course, appeared
         course, appeared on
                          on national television, national
                             national television, national

21
21       television channels,
         television channels, correct?
                              correct?
22
22             A.
               A.        I believe it
                         I believe it did.
                                      did.

23
23             Q.
               Q.        I'm looking
                         I'm looking at
                                     at your
                                        your -- at
                                                at the
                                                   the bottom there
                                                       bottom there

24
24       under Suggested Costs?
         under Suggested Costs?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 325 of 439 PageID #: 36811



                                                                 Page 324
                                                                 Page 324

  1
  1            A.
               A.        Right.
                         Right.

  2
  2            Q.
               Q.        This program would
                         This program       not need
                                      would not      to be
                                                need to    put on
                                                        be put on

  3
  3      national television programs.
         national television programs.                  True?
                                                        True?

  4
  4            A.
               A.        Yes, that's
                         Yes, that's true.
                                     true.
  5
  5            Q.
               Q.        And there's
                         And there's no
                                     no magazines
                                        magazines specific
                                                  specific to
                                                           to Cabell
                                                              Cabell

  6
  6      County/Huntington,
         County/Huntington, I assume, correct?
                            I assume, correct?
  7
  7            A.
               A.        Well, there may
                         Well, there may well
                                         well be periodicals or
                                              be periodicals or
  8
  8      local circulars.
         local circulars.           I
                                    I don't
                                      don't know.
                                            know.

  9
  9            Q.
               Q.        Do
                         Do you
                            you know
                                know how
                                     how many
                                         many movie theaters are
                                              movie theaters are in
                                                                 in
10
10       Cabell
         Cabell County/City of Huntington?
                County/City of Huntington?
11
11             A.
               A.        I don't.
                         I don't.   But these
                                    But these estimates,
                                              estimates, I'd like to
                                                         I'd like to
12
12       add, are
         add, are based
                  based on
                        on a
                           a careful and comprehensive
                             careful and comprehensive

13
13       review of a
         review of a number of different
                     number of           sources for
                               different sources for any
                                                     any
14
14       estimate that's
         estimate that's included
                         included in
                                  in my
                                     my redress
                                        redress models,
                                                models, and
                                                        and

15
15       so I
         so   just want
            I just      to use
                   want to     this point
                           use this       -- or
                                    point -- or this
                                                this
16
16       opportunity to
         opportunity to make
                        make clear that in
                             clear that in all
                                           all cases,
                                               cases, I
                                                      I

17
17       carefully considered
         carefully considered a
                              a number of different
                                number of different sources
                                                    sources
18
18       of information.
         of information.
19
19                           I tried to
                             I tried to use local sources
                                        use local sources whenever
                                                          whenever

20
20       they were
         they      available, and
              were available, and when they were
                                  when they were not
                                                 not

21
21       available or
         available or when
                      when I
                           I had concerns about
                             had concerns about the
                                                the
22
22       scientific validity
         scientific validity of
                             of a local source,
                                a local source, I
                                                I would
                                                  would use
                                                        use

23
23       a regional
         a regional or
                    or national
                       national source.
                                source.

24
24                           There
                             There were some instances
                                   were some instances where there
                                                       where there



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 326 of 439 PageID #: 36812



                                                                 Page 325
                                                                 Page 325

  1
  1      were multiple estimates,
         were multiple estimates, and in those
                                  and in those cases,
                                               cases, I
                                                      I

  2
  2      either took
         either took an
                     an average
                        average or
                                or I conservatively took
                                   I conservatively took the
                                                         the
  3
  3      lower number
         lower        of two
               number of two or
                             or more estimates that
                                more estimates that might
                                                    might be
                                                          be

  4
  4      available, so
         available, so I just want
                       I just      to say
                              want to say that
                                          that there
                                               there was a
                                                     was a

  5
  5      rationale for my
         rationale for my approach
                          approach to
                                   to costing
                                      costing out
                                              out different
                                                  different

  6
  6      components of
         components of the
                       the abatement plan.
                           abatement plan.

  7
  7            Q.
               Q.        Understood.
                         Understood.   And as
                                       And as we
                                              we discussed, there
                                                 discussed, there

  8
  8      have been a
         have been a number of media
                     number of       campaigns, and
                               media campaigns, and
  9
  9      specifically in
         specifically in West Virginia, with
                         West Virginia, with respect to
                                             respect to

10
10       opioid and
         opioid and drug
                    drug education.
                         education.
11
11                           Did
                             Did you do any
                                 you do any research
                                            research or
                                                     or analysis or
                                                        analysis or

12
12       speak to
         speak to anyone
                  anyone in
                         in Cabell
                            Cabell County/Huntington and ask
                                   County/Huntington and ask
13
13       them if
         them if they
                 they were, in fact,
                      were, in fact, unaware of the
                                     unaware of the dangers
                                                    dangers
14
14       of using
         of       illicit opioids
            using illicit opioids and the potential
                                  and the potential risk of
                                                    risk of

15
15       using
         using prescription opioids?
               prescription opioids?

16
16             A.
               A.        I --
                         I --

17
17                          MR. BURNETT:
                            MR. BURNETT:       Objection, asked
                                               Objection, asked and
                                                                and
18
18       answered.
         answered.

19
19             A.
               A.        Yeah, I
                         Yeah,   --
                               I --

20
20             Q.
               Q.        I mean, this
                         I mean, this all
                                      all --
                                          -- this
                                             this assumes,
                                                  assumes, Doctor
                                                           Doctor

21
21       Alexander, that
         Alexander, that the
                         the people in Cabell
                             people in Cabell

22
22       County/Huntington
         County/Huntington are
                           are not aware of
                               not aware of the
                                            the risks of use
                                                risks of use

23
23       of opioids,
         of opioids, whether they're illicit
                     whether they're illicit or
                                             or prescribed
                                                prescribed

24
24       by a
         by a doctor?
              doctor?



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 327 of 439 PageID #: 36813



                                                                 Page 326
                                                                 Page 326

  1
  1                         MR. BURNETT:
                            MR. BURNETT:       Objection, asked
                                               Objection, asked and
                                                                and
  2
  2      answered.
         answered.

  3
  3            A.
               A.        When
                         When you
                              you have the damage
                                  have the        and the
                                           damage and the harms at
                                                          harms at

  4
  4      the level
         the level that
                   that has occurred within
                        has occurred        these
                                     within these

  5
  5      communities, I
         communities,   think that
                      I think that some
                                   some measure
                                        measure of
                                                of
  6
  6      investment should
         investment should be made in
                           be made in public and patient
                                      public and patient

  7
  7      education.
         education.

  8
  8                         I simply think
                            I simply think -
                                           - based on my
                                             based on my

  9
  9      professional experience -
         professional experience - that
                                   that it
                                        it would
                                           would not
                                                 not be
                                                     be

10
10       smart to
         smart to plan
                  plan an
                       an abatement
                          abatement program that doesn't
                                    program that doesn't

11
11       further invest
         further invest in
                        in this.
                           this.            And you
                                            And you know, it's one
                                                    know, it's one
12
12       thing to
         thing to say
                  say that
                      that people
                           people know
                                  know about the epidemic.
                                       about the epidemic.
13
13       I mean, I'm
         I mean, I'm not naive enough
                     not naive enough to
                                      to think
                                         think --
                                               --
14
14                          As I've
                            As I've said,
                                    said, I imagine that
                                          I imagine that every
                                                         every
15
15       person in the
         person in the County
                       County knows somebody that's
                              knows somebody that's been
                                                    been
16
16       impacted or
         impacted or they
                     they themselves
                          themselves have been impacted.
                                     have been impacted.                  So
                                                                          So

17
17       I'm not suggesting
         I'm not suggesting that
                            that people
                                 people have their head
                                        have their      in
                                                   head in

18
18       the sand.
         the sand.
19
19                          But the
                            But the bottom
                                    bottom line
                                           line is
                                                is that
                                                   that this
                                                        this is
                                                             is a
                                                                a

20
20       complex epidemic;
         complex epidemic; it
                           it has
                              has unfolded
                                  unfolded despite
                                           despite what
                                                   what we
                                                        we

21
21       might call
         might      sort of
               call sort of global
                            global awareness
                                   awareness for
                                             for years,
                                                 years, and
                                                        and

22
22       this type
         this type of
                   of --
                      -- and
                         and this
                             this education
                                  education just
                                            just isn't
                                                 isn't just
                                                       just
23
23       about --
         about -- it's
                  it's not
                       not as if there's
                           as if there's one
                                         one message,
                                             message, like
                                                      like
24
24       "Opioids can
         "Opioids can hurt
                      hurt you;
                           you; be careful that
                                be careful that you
                                                you need
                                                    need



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 328 of 439 PageID #: 36814



                                                                 Page 327
                                                                 Page 327

  1
  1      them if
         them if you take them."
                 you take them."
  2
  2                          So
                             So I think that
                                I think that it
                                             it is
                                                is very important
                                                   very important

  3
  3      that any
         that any intervention,
                  intervention, any abatement program,
                                any abatement program,

  4
  4      includes further
         includes further investment
                          investment in
                                     in this
                                        this domain.
                                             domain.
  5
  5            Q.
               Q.        And I
                         And I guess my question
                               guess my          in response
                                        question in          to
                                                    response to

  6
  6      that, Doctor
         that,        Alexander, is:
               Doctor Alexander, is:               Isn't it a
                                                   Isn't it a good idea
                                                              good idea

  7
  7      when
         when you're formulating and
              you're formulating and proposing
                                     proposing an
                                               an abatement
                                                  abatement
  8
  8      plan to see
         plan to see whether or not
                     whether or     there's an
                                not there's an unmet
                                               unmet need in
                                                     need in

  9
  9      that particular
         that            community?
              particular community?

10
10                           And you
                             And you haven't
                                     haven't done that here.
                                             done that here.          Isn't
                                                                      Isn't

11
11       that true?
         that true?
12
12                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.    Outside the
                                                             Outside the
13
13       scope.
         scope.

14
14             A.
               A.        Yeah, I
                         Yeah, I did not perform
                                 did not         a comprehensive
                                         perform a comprehensive

15
15       needs
         needs assessment that included
               assessment that included collecting
                                        collecting primary
                                                   primary

16
16       data from individuals
         data from individuals residing
                               residing within the County.
                                        within the County.

17
17       And frankly,
         And frankly, if
                      if it's
                         it's helpful for the
                              helpful for the courts to do
                                              courts to do

18
18       so and
         so and if
                if the
                   the attorneys
                       attorneys would like me
                                 would like    to, I'm
                                            me to, I'm happy
                                                       happy

19
19       to.
         to.

20
20                           But I
                             But   can assure
                                 I can assure you that there
                                              you that there is
                                                             is
21
21       still stigma.
         still stigma.         I can assure
                               I can assure you that there
                                            you that there is
                                                           is still
                                                              still
22
22       -- I
         --   mean, I
            I mean, I recall
                      recall a conversation with
                             a conversation with -- that
                                                    that
23
23       took place
         took place with a family
                    with a family of
                                  of --
                                     -- a
                                        a father
                                          father who
                                                 who had
                                                     had

24
24       lost his
         lost     son who
              his son     blamed the
                      who blamed the son
                                     son and
                                         and said
                                             said it
                                                  it was all
                                                     was all



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 329 of 439 PageID #: 36815



                                                                 Page 328
                                                                 Page 328

  1
  1      his fault.
         his fault.

  2
  2            Q.
               Q.        Let's --
                         Let's --
  3
  3            A.
               A.        And that
                         And that --
                                  --
  4
  4                          MR. BURNETT:
                             MR. BURNETT:        Counsel,
                                                 Counsel, please,
                                                          please, don't
                                                                  don't

  5
  5      interrupt the
         interrupt the witness,
                       witness, please.
                                please.

  6
  6                          MS. GEIST:
                             MS. GEIST:       I'm
                                              I'm running out of
                                                  running out of time,
                                                                 time,
  7
  7      though, Counsel,
         though,          so I'm
                 Counsel, so     trying to
                             I'm trying to --
                                           -- let's
                                              let's get
                                                    get to
                                                        to
  8
  8      --
  9
  9                          MR. BURNETT:
                             MR. BURNETT:        That's -- he's
                                                 That's -- he's answering
                                                                answering

10
10       your
         your question.
              question.         You can't
                                You       cut him
                                    can't cut     off when
                                              him off when he's
                                                           he's

11
11       answering your
         answering your question.
                        question.

12
12             A.
               A.        And so
                         And    this father
                             so this father was
                                            was blaming the son
                                                blaming the     from
                                                            son from

13
13       having died from
         having died from opioids,
                          opioids, and
                                   and if
                                       if that's
                                          that's not stigma,
                                                 not stigma,

14
14       I don't know
         I don't know what is, thinking
                      what is, thinking that
                                        that this
                                             this is
                                                  is bad
                                                     bad

15
15       choices, that
         choices, that "My
                       "My son just made
                           son just made a bunch of
                                         a bunch    bad
                                                 of bad

16
16       choices, that
         choices, that he should have
                       he should have known
                                      known better."
                                            better."

17
17                           So
                             So I just --
                                I just -- I feel passionately
                                          I feel passionately about
                                                              about
18
18       this, that
         this, that there
                    there have to be
                          have to    investments made
                                  be investments      in --
                                                 made in --
19
19       in correcting
         in            misconceptions and
            correcting misconceptions and in
                                          in improving
                                             improving
20
20       general awareness and
         general awareness and knowledge among patients
                               knowledge among patients in
                                                        in
21
21       the general
         the general public about the
                     public about the contours
                                      contours of
                                               of the
                                                  the
22
22       epidemic.
         epidemic.

23
23                           And --
                             And -- but again, I
                                    but again, I was
                                                 was not asked to
                                                     not asked to
24
24       do a specific
         do a specific comprehensive
                       comprehensive evaluation
                                     evaluation of
                                                of attitudes
                                                   attitudes



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 330 of 439 PageID #: 36816



                                                                 Page 329
                                                                 Page 329

  1
  1      or beliefs
         or         on the
            beliefs on the ground.
                           ground.

  2
  2            Q.
               Q.        Right.
                         Right.    You
                                   You weren't -- you
                                       weren't --     didn't do
                                                  you didn't do --
                                                                -- you
                                                                   you

  3
  3      weren't asked to,
         weren't asked to, but
                           but you didn't make
                               you didn't make the
                                               the
  4
  4      assessment of:
         assessment of:           What are the
                                  What are the actual
                                               actual unmet
                                                      unmet needs in
                                                            needs in

  5
  5      this community
         this community that
                        that would need to
                             would need to be
                                           be addressed
                                              addressed
  6
  6      through your
         through your plan that have
                      plan that      not already
                                have not already been
                                                 been

  7
  7      addressed by
         addressed by the
                      the numerous interventions and
                          numerous interventions and

  8
  8      programs that Cabell
         programs that        County/Huntington has
                       Cabell County/Huntington     put in
                                                has put in
  9
  9      place
         place since at least
               since at least 2015.
                              2015.                Correct?
                                                   Correct?

10
10                           MR. BURNETT:
                             MR. BURNETT:        Objection, asked
                                                 Objection, asked and
                                                                  and
11
11       answered.
         answered.

12
12             A.
               A.        So my
                         So my plan
                               plan was
                                    was not to --
                                        not to -- to
                                                  to add on the
                                                     add on the
13
13       margin.
         margin.         I
                         I was
                           was not asked to
                               not asked to -- no one asked
                                               no one asked me to
                                                            me to

14
14       come in
         come in and
                 and figure
                     figure out
                            out what exactly is
                                what exactly is being done
                                                being done

15
15       and then
         and then to
                  to add
                     add on
                         on exactly
                            exactly what
                                    what I thought was
                                         I thought was

16
16       necessary to reach
         necessary to       an adequate
                      reach an adequate program.
                                        program.
17
17                           I
                             I wasn't asked to
                               wasn't asked to figure
                                               figure out
                                                      out where
                                                          where

18
18       that line
         that line lies
                   lies for
                        for each
                            each of
                                 of these
                                    these categories,
                                          categories, and
                                                      and so
                                                          so

19
19       it may
         it may well be that
                well be that there
                             there is
                                   is widespread investment
                                      widespread investment

20
20       in --
         in -- in
               in education
                  education that's
                            that's already
                                   already been
                                           been made.
                                                made.                 I
                                                                      I

21
21       would
         would have lots of
               have lots of questions
                            questions that
                                      that I
                                           I would
                                             would want to
                                                   want to

22
22       answer in
         answer in order
                   order to
                         to understand
                            understand whether
                                       whether I think those
                                               I think those
23
23       are adequate.
         are adequate.
24
24                           But even
                             But even if
                                      if they
                                         they are adequate, it's
                                              are adequate, it's --
                                                                 --


                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 331 of 439 PageID #: 36817



                                                                      Page 330
                                                                      Page 330

  1
  1      I
         I wasn't asked to
           wasn't asked to figure
                           figure out
                                  out if
                                      if they're
                                         they're adequate
                                                 adequate

  2
  2      and then
         and then add
                  add on
                      on a
                         a little
                           little bit more.
                                  bit more.                     I
                                                                I was
                                                                  was asked
                                                                      asked

  3
  3      what
         what I think constitutes
              I think constitutes a
                                  a comprehensive abatement
                                    comprehensive abatement

  4
  4      program.
         program.

  5
  5            Q.
               Q.        We can move
                         We can move on
                                     on to
                                        to Safe
                                           Safe Storage
                                                Storage and
                                                        and Drug
                                                            Drug

  6
  6      Disposal,
         Disposal, please.
                   please.           And that's
                                     And that's page
                                                page 24 of your
                                                     24 of your

  7
  7      expert report,
         expert report, Doctor Alexander.
                        Doctor Alexander.

  8
  8            A.
               A.        Sure.
                         Sure.

  9
  9                             MS. GEIST:
                                MS. GEIST:     Okay, thank
                                               Okay, thank you
                                                           you very
                                                               very much,
                                                                    much,

10
10       John.
         John.

11
11                              So
                                So here,
                                   here, Doctor Alexander, you
                                         Doctor Alexander,     state
                                                           you state

12
12       that one
         that one of
                  of the
                     the things
                         things that
                                that needs
                                     needs to
                                           to be
                                              be done as
                                                 done as

13
13       part of this
         part of this intervention
                      intervention is
                                   is to
                                      to address
                                         address the,
                                                 the, quote,
                                                      quote,
14
14       "enormous stockpiles
         "enormous stockpiles of
                              of opioids
                                 opioids in
                                         in homes
                                            homes within the
                                                  within the

15
15       Community," meaning Cabell
         Community," meaning Cabell County/Huntington.
                                    County/Huntington.                        Do
                                                                              Do

16
16       you see where
         you see       I'm reading?
                 where I'm reading?

17
17             A.
               A.        Yes.
                         Yes.

18
18             Q.
               Q.        What evidence do
                         What evidence do you
                                          you have that today
                                              have that today there
                                                              there
19
19       are enormous
         are enormous stockpiles of opioids
                      stockpiles of opioids in
                                            in homes in
                                               homes in

20
20       Cabell
         Cabell County/Huntington?
                County/Huntington?

21
21             A.
               A.        Well,
                         Well, when
                               when you
                                    you have millions of
                                        have millions of
22
22       prescriptions being provided
         prescriptions being          into a
                             provided into a community,
                                             community,
23
23       these prescriptions
         these prescriptions don't all end
                             don't all end up -- they're
                                           up -- they're not
                                                         not

24
24       all used.
         all used.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                    888-391-3376
                                                                          888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 332 of 439 PageID #: 36818



                                                                 Page 331
                                                                 Page 331

  1
  1                          I
                             I mean,
                               mean, we can all
                                     we can all think
                                                think about
                                                      about our
                                                            our own
                                                                own
  2
  2      homes
         homes and our own
               and our own bathroom
                           bathroom cabinets or bedroom
                                    cabinets or bedroom

  3
  3      nightstands and I
         nightstands and I would bet dollars
                           would bet dollars to
                                             to doughnuts
                                                doughnuts

  4
  4      that all
         that all of
                  of us
                     us have
                        have unused
                             unused prescriptions somewhere
                                    prescriptions somewhere

  5
  5      in our
         in our house, or many
                house, or many of
                               of us.
                                  us.

  6
  6                          And so
                             And so again,
                                    again, I
                                           I didn't
                                             didn't perform
                                                    perform a
                                                            a

  7
  7      comprehensive review
         comprehensive        of the
                       review of the -- I didn't do
                                        I didn't    a
                                                 do a

  8
  8      household survey or
         household survey or some
                             some other
                                  other assessment
                                        assessment door to
                                                   door to

  9
  9      door of the
         door of the numbers of families
                     numbers of families that
                                         that have
                                              have unused
                                                   unused

10
10       opioids, but
         opioids, but in
                      in my
                         my professional
                            professional judgment,
                                         judgment, there
                                                   there are
                                                         are
11
11       large numbers
         large         of unused
               numbers of        opioids that
                          unused opioids that are sitting in
                                              are sitting in
12
12       kitchen
         kitchen cabinets and bedroom
                 cabinets and bedroom nightstands across
                                      nightstands across

13
13       this and
         this and other
                  other communities in West
                        communities in West Virginia.
                                            Virginia.

14
14             Q.
               Q.        Well,
                         Well, with
                               with respect to unused
                                    respect to        opioids,
                                               unused opioids,

15
15       Doctor,
         Doctor, a couple questions.
                 a couple questions.               One, there
                                                   One, there have been a
                                                              have been a
16
16       number of national
         number of national DEA take-back days
                            DEA take-back days to
                                               to address
                                                  address
17
17       this problem.
         this problem.         Is that true?
                               Is that true?
18
18             A.
               A.        Yes, it
                         Yes, it is.
                                 is.
19
19             Q.
               Q.        And there
                         And there is
                                   is -
                                      - as
                                        as I'm sure you
                                           I'm sure you know -
                                                        know -

20
20       another one
         another one scheduled
                     scheduled for
                               for October
                                   October of
                                           of this
                                              this year.
                                                   year.

21
21       Are you
         Are     aware of
             you aware of that?
                          that?
22
22             A.
               A.        I
                         I wasn't
                           wasn't aware of the
                                  aware of the particular
                                               particular
23
23       scheduling, but
         scheduling, but I'm
                         I'm pleased to hear
                             pleased to      that there
                                        hear that there will
                                                        will

24
24       be one.
         be one.


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 333 of 439 PageID #: 36819



                                                                 Page 332
                                                                 Page 332

  1
  1            Q.
               Q.        Yeah, there'll
                         Yeah, there'll be
                                        be another
                                           another DEA
                                                   DEA national
                                                       national

  2
  2      take-back day
         take-back     in October
                   day in October of
                                  of this
                                     this year.
                                          year.               And
                                                              And Cabell
                                                                  Cabell

  3
  3      County
         County has two permanent
                has two permanent collection sites for
                                  collection sites for
  4
  4      unused prescription medications
         unused prescription medications now,
                                         now, correct?
                                              correct?

  5
  5            A.
               A.        I believe so.
                         I believe so.
  6
  6            Q.
               Q.        Now --
                         Now -- but
                                but my
                                    my question is, Doctor
                                       question is, Doctor

  7
  7      Alexander, if
         Alexander, if a
                       a patient
                         patient ends
                                 ends up
                                      up with leftover
                                         with leftover

  8
  8      pills, more pills
         pills, more       than he
                     pills than    or she
                                he or she needed
                                          needed for
                                                 for
  9
  9      whatever the condition
         whatever the condition was that they
                                was that they received the
                                              received the

10
10       prescription in the
         prescription in the first
                             first instance,
                                   instance, why
                                             why did they
                                                 did they

11
11       get more than
         get more than they
                       they needed?
                            needed?

12
12                           MR. BURNETT:
                             MR. BURNETT:      Objection, calls
                                               Objection, calls for
                                                                for
13
13       speculation.
         speculation.

14
14             A.
               A.        It's a
                         It's a great
                                great question, and opioids
                                      question, and opioids have
                                                            have

15
15       been oversupplied,
         been oversupplied, and
                            and in
                                in some
                                   some instances,
                                        instances, it's
                                                   it's
16
16       prescriptions that shouldn't
         prescriptions that shouldn't have been originated
                                      have been originated
17
17       in the
         in the first
                first place; and in
                      place; and in other
                                    other instances,
                                          instances, it's
                                                     it's
18
18       the dose
         the dose or
                  or the
                     the --
                         -- the
                            the duration.
                                duration.

19
19                           And --
                             And -- and
                                    and frankly,
                                        frankly, you
                                                 you know, like
                                                     know, like

20
20       many medicines
         many medicines that
                        that are
                             are used to treat
                                 used to treat conditions
                                               conditions
21
21       such as
         such as pain, pain can
                 pain, pain can resolve, and it's
                                resolve, and it's an
                                                  an
22
22       imperfect science
         imperfect science to
                           to know the exact
                              know the exact number of pills
                                             number of pills

23
23       that someone
         that someone needs.
                      needs.

24
24             Q.
               Q.        Who
                         Who determines
                             determines how many pills
                                        how many pills are
                                                       are


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 334 of 439 PageID #: 36820



                                                                 Page 333
                                                                 Page 333

  1
  1      prescribed to that
         prescribed to that patient?
                            patient?
  2
  2            A.
               A.        Another great
                         Another great question, and we're
                                       question, and       back to
                                                     we're back to
  3
  3      my --
         my -- my earlier reply,
               my earlier        that we
                          reply, that we have
                                         have prescribers;
                                              prescribers;

  4
  4      we
         we have
            have patients;
                 patients; and then we
                           and then we have the factors
                                       have the factors that
                                                        that
  5
  5      drive their behaviors.
         drive their behaviors.           And so
                                          And so most
                                                 most immediately,
                                                      immediately,
  6
  6      you
         you have prescribers, and
             have prescribers, and in
                                   in many
                                      many cases
                                           cases patients,
                                                 patients,

  7
  7      that in
         that in more
                 more cases than not,
                      cases than not, I
                                      I hope,
                                        hope, are
                                              are reaching
                                                  reaching

  8
  8      shared decisions
         shared decisions about
                          about how to manage
                                how to manage pain in this
                                              pain in this
  9
  9      instance.
         instance.

10
10                           And then
                             And then you
                                      you have all the
                                          have all the --
                                                       -- all the
                                                          all the

11
11       potential influencers of
         potential influencers of prescribers
                                  prescribers and
                                              and patients.
                                                  patients.

12
12             Q.
               Q.        So the
                         So the answer
                                answer to
                                       to my
                                          my question
                                             question was -- I
                                                      was -- I asked
                                                               asked

13
13       you,
         you, who is the
              who is the one
                         one who
                             who prescribed the medication
                                 prescribed the medication

14
14       in the
         in the first
                first instance?
                      instance?           Who is the
                                          Who is the one
                                                     one who decides
                                                         who decides

15
15       whether it's 10
         whether it's    pills, 30
                      10 pills,    pills or
                                30 pills or 90 pills?
                                            90 pills?                  Who
                                                                       Who

16
16       decides
         decides how many times
                 how many times a
                                a day the patient
                                  day the patient should
                                                  should be
                                                         be
17
17       using that medication?
         using that medication?           Who makes that
                                          Who makes that decision?
                                                         decision?

18
18             A.
               A.        Yeah, and
                         Yeah, and I'm
                                   I'm sorry,
                                       sorry, I --
                                              I --

19
19                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.    Objection,
                                                             Objection,

20
20       asked and
         asked     answered.
               and answered.

21
21             A.
               A.        I'm sorry
                         I'm sorry I can't give
                                   I can't give you a kind
                                                you a      of
                                                      kind of

22
22       one-word answer,
         one-word answer, but
                          but I
                              I would say it's
                                would say it's the
                                               the
23
23       prescriber; it's the
         prescriber; it's the patient.
                              patient.                And they
                                                      And they exist
                                                               exist
24
24       within a number
         within a number --
                         -- they
                            they exist
                                 exist within
                                       within a sphere --
                                              a sphere



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 335 of 439 PageID #: 36821



                                                                 Page 334
                                                                 Page 334

  1
  1      there's sort
         there's sort of
                      of a
                         a sphere of influence,
                           sphere of influence, and
                                                and they're
                                                    they're
  2
  2      drivers of their
         drivers of their behavior.
                          behavior.
  3
  3            Q.
               Q.        So it's
                         So it's the
                                 the doctor
                                     doctor and
                                            and the
                                                the patient.
                                                    patient.

  4
  4            A.
               A.        And the
                         And the factors
                                 factors that
                                         that influence
                                              influence their
                                                        their
  5
  5      behaviors.
         behaviors.

  6
  6            Q.
               Q.        Now, you
                         Now, you also
                                  also state that diversion
                                       state that diversion -- we've
                                                               we've

  7
  7      talked a
         talked a little
                  little bit
                         bit about
                             about this
                                   this before.
                                        before.               Diversion
                                                              Diversion

  8
  8      of prescription
         of              opioids occurred
            prescription opioids occurred because
                                          because of
                                                  of the
                                                     the
  9
  9      failure to
         failure to safely
                    safely store and dispose
                           store and dispose of
                                             of the
                                                the unused
                                                    unused

10
10       opioids.
         opioids.         So if
                          So if somebody
                                somebody has leftover pills,
                                         has leftover pills,
11
11       there's a
         there's   failure to
                 a failure to store
                              store it
                                    it and there's a
                                       and there's   failure
                                                   a failure

12
12       to dispose
         to         of it.
            dispose of it.
13
13                           And whose
                             And       failure is
                                 whose failure is that?
                                                  that?        Who is the
                                                               Who is the
14
14       one who
         one who doesn't dispose of
                 doesn't dispose of or
                                    or store
                                       store unused opioids?
                                             unused opioids?

15
15                           MR. BURNETT:
                             MR. BURNETT:      Objection.
                                               Objection.

16
16             A.
               A.        Well,
                         Well, I mean, ultimately
                               I mean,            the -- in
                                       ultimately the    in these
                                                            these
17
17       instances where
         instances where we're talking about
                         we're talking       the potential
                                       about the potential

18
18       for diversion
         for diversion or
                       or for
                          for nonmedical
                              nonmedical use,
                                         use, we're
                                              we're

19
19       considering patients
         considering          or --
                     patients or -- that
                                    that have
                                         have received
                                              received

20
20       prescriptions and so
         prescriptions and    --
                           so --

21
21                           I suppose in
                             I suppose in some
                                          some narrow sense, you
                                               narrow sense, you

22
22       could say
         could     that patients
               say that          are on
                        patients are on the
                                        the hook.
                                            hook.                But
                                                                 But

23
23       again, patients
         again,          are --
                patients are -- you
                                you know, patients need
                                    know, patients      to
                                                   need to

24
24       be empowered
         be empowered and equipped with
                      and equipped      appropriate
                                   with appropriate



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 336 of 439 PageID #: 36822



                                                                   Page 335
                                                                   Page 335

  1
  1      knowledge, and if
         knowledge, and if patients
                           patients believe that opioids
                                    believe that         are
                                                 opioids are

  2
  2      no
         no big deal, that
            big deal, that they
                           they work great, that
                                work great, that they're
                                                 they're not
                                                         not

  3
  3      addictive, that
         addictive, that as
                         as long
                            long as
                                 as you
                                    you have organic pain,
                                        have organic pain,

  4
  4      you
         you won't -- need
             won't -- need not
                           not worry about addiction
                               worry about addiction -
                                                     - which
                                                       which

  5
  5      is something
         is something that
                      that I
                           I was taught as
                             was taught as a
                                           a resident and as
                                             resident and as

  6
  6      a young
         a young physician - if
                 physician - if that's
                                that's what
                                       what I'm
                                            I'm

  7
  7      communicating to
         communicating to my
                          my patients, then my
                             patients, then    patients are
                                            my patients are

  8
  8      totally misinformed
         totally             about how
                 misinformed about     they should
                                   how they should be
                                                   be

  9
  9      storing and
         storing and --
                     -- and
                        and disposing
                            disposing of
                                      of these
                                         these products.
                                               products.
10
10             Q.
               Q.        Quickly moving
                         Quickly moving on
                                        on to
                                           to Harm Reduction, page
                                              Harm Reduction, page

11
11       68 of your
         68 of      report.
               your report.

12
12             A.
               A.        Sure.
                         Sure.

13
13                           MR. BURNETT:
                             MR. BURNETT:      Which -- I'm
                                               Which -- I'm sorry,
                                                            sorry,

14
14       which
         which page?
               page?

15
15                           MS. GEIST:
                             MS. GEIST:     68.
                                            68.

16
16             A.
               A.        Okay.
                         Okay.

17
17             Q.
               Q.        Oh, I'm
                         Oh,     sorry, I'm
                             I'm sorry,     sorry.
                                        I'm sorry.           I'm looking at
                                                             I'm looking at a
                                                                            a
18
18       different number.
         different number.         28.
                                   28.

19
19                           MS. GEIST:
                             MS. GEIST:     I apologize to
                                            I apologize to everyone
                                                           everyone
20
20       and to
         and to John.
                John.         It's the
                              It's the end
                                       end of
                                           of a long day.
                                              a long day.

21
21             Q.
               Q.        Page 28.
                         Page 28. I apologize, Doctor.
                                  I apologize, Doctor.           Harm
                                                                 Harm

22
22       Reduction.
         Reduction.         So here
                            So      at page
                               here at      28, one
                                       page 28, one of
                                                    of the
                                                       the things
                                                           things
23
23       you are suggest
         you are suggest is
                         is the
                            the addition of a
                                addition of a syringe
                                              syringe

24
24       services program
         services program or
                          or an
                             an SSP; is that
                                SSP; is that correct?
                                             correct?


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 337 of 439 PageID #: 36823



                                                                 Page 336
                                                                 Page 336

  1
  1            A.
               A.        Yes, although
                         Yes, although I think we've
                                       I think       already
                                               we've already

  2
  2      discussed that I
         discussed that   think Cabell
                        I think Cabell County
                                       County and the City
                                              and the City
  3
  3      of Huntington
         of Huntington have done a
                       have done a laudable
                                   laudable job
                                            job in
                                                in
  4
  4      developing a syringe
         developing a         program.
                      syringe program.

  5
  5            Q.
               Q.        They
                         They were the first
                              were the first in
                                             in West
                                                West Virginia to
                                                     Virginia to

  6
  6      implement an
         implement an SSP
                      SSP or
                          or a safe needle,
                             a safe needle, clean
                                            clean needle
                                                  needle

  7
  7      exchange program;
         exchange program; is
                           is that
                              that right?
                                   right?
  8
  8            A.
               A.        Yes, I
                         Yes,   believe so.
                              I believe so.
  9
  9            Q.
               Q.        And just
                         And just to
                                  to be
                                     be clear,
                                        clear, this
                                               this program -- 100
                                                    program -- 100

10
10       percent of the
         percent of the services
                        services of
                                 of this
                                    this program is provided
                                         program is provided
11
11       to people
         to people who inject drugs.
                   who inject drugs.                  True?
                                                      True?

12
12             A.
               A.        As opposed
                         As opposed to
                                    to --
                                       -- who else would
                                          who else       they --
                                                   would they -- as
                                                                 as

13
13       opposed to
         opposed to who else?
                    who else?

14
14             Q.
               Q.        I'm just
                         I'm just asking
                                  asking you to confirm.
                                         you to confirm.         The only
                                                                 The only

15
15       individuals who
         individuals who would be serviced
                         would be          by the
                                  serviced by the Syringe
                                                  Syringe
16
16       Services Program
         Services Program or
                          or the
                             the needle exchange program
                                 needle exchange         are
                                                 program are

17
17       people
         people who inject drugs,
                who inject drugs, meaning people who
                                  meaning people who use
                                                     use

18
18       drugs illegally.
         drugs illegally.            Correct?
                                     Correct?

19
19             A.
               A.        Yeah, I
                         Yeah,   --
                               I --

20
20                           MR. BURNETT:
                             MR. BURNETT:         Object.
                                                  Object.

21
21             A.
               A.        Yes, yes.
                         Yes, yes.     I
                                       I mean,
                                         mean, I
                                               I suppose theoretically
                                                 suppose theoretically

22
22       they might,
         they might, you
                     you know, be willing
                         know, be         to engage
                                  willing to engage with
                                                    with

23
23       someone that
         someone that has addiction if
                      has addiction if they're
                                       they're not
                                               not --
                                                   -- if
                                                      if
24
24       they're doing,
         they're        for example,
                 doing, for example, Hepatitis
                                     Hepatitis C
                                               C screening
                                                 screening



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 338 of 439 PageID #: 36824



                                                                 Page 337
                                                                 Page 337

  1
  1      and they
         and they have a mobile
                  have a mobile van,
                                van, I
                                     I don't think they
                                       don't think they
  2
  2      would turn you
         would turn you down if you
                        down if     say, "Hey,
                                you say, "Hey, can
                                               can I
                                                   I get
                                                     get

  3
  3      screened?
         screened?        But I'm
                          But I'm not
                                  not currently
                                      currently using
                                                using needles."
                                                      needles."

  4
  4                         But yes,
                            But      they're designed
                                yes, they're          to focus
                                             designed to focus on
                                                               on
  5
  5      people
         people with intravenous drug
                with intravenous drug use.
                                      use.

  6
  6            Q.
               Q.        Now, in
                         Now, in terms
                                 terms of
                                       of your proposal here,
                                          your proposal       in
                                                        here, in

  7
  7      connection with
         connection with your recommendations, did
                         your recommendations, did you
                                                   you

  8
  8      research the history
         research the         of needle
                      history of        exchange programs
                                 needle exchange          or
                                                 programs or

  9
  9      SSPs in
         SSPs in West
                 West Virginia and Cabell
                      Virginia and        County?
                                   Cabell County?

10
10                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

11
11             A.
               A.        To the degree
                         To the degree that
                                       that it's
                                            it's discussed
                                                 discussed in
                                                           in my
                                                              my

12
12       report or referenced
         report or            in my
                   referenced in my report,
                                    report, yes,
                                            yes, I
                                                 I did.
                                                   did.

13
13             Q.
               Q.        Okay.
                         Okay.   So you
                                 So you are aware that
                                        are aware that as
                                                       as of
                                                          of the
                                                             the end
                                                                 end
14
14       of last
         of last year, there were
                 year, there were 18 syringe services
                                  18 syringe services
15
15       programs in West
         programs in      Virginia, but
                     West Virginia,     two programs
                                    but two programs had
                                                     had

16
16       been closed
         been closed by
                     by local
                        local government,
                              government, including
                                          including the
                                                    the one
                                                        one

17
17       in the
         in the City of Charleston.
                City of Charleston.               You're aware
                                                  You're       of that?
                                                         aware of that?
18
18                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

19
19             A.
               A.        I
                         I was
                           was not aware of
                               not aware of the
                                            the exact
                                                exact number
                                                      number of
                                                             of
20
20       programs opening and
         programs opening and closing,
                              closing, no.
                                       no.

21
21             Q.
               Q.        Okay.
                         Okay.   Do
                                 Do you
                                    you know
                                        know why the SSP
                                             why the SSP in the City
                                                         in the City

22
22       of Charleston
         of Charleston was
                       was closed
                           closed down
                                  down by the local
                                       by the local
23
23       government?
         government?

24
24             A.
               A.        No, I
                         No, I do
                               do not.
                                  not.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 339 of 439 PageID #: 36825



                                                                   Page 338
                                                                   Page 338

  1
  1            Q.
               Q         I
                         I want to quickly
                           want to quickly --
                                           --
  2
  2                             MS. GEIST:
                                MS. GEIST:     Actually, let
                                               Actually, let me
                                                             me ask the
                                                                ask the

  3
  3      videographer
         videographer how many minutes
                      how many minutes I
                                       I have left, only
                                         have left, only
  4
  4      because I
         because I need to be
                   need to    considerate of
                           be considerate of counsel
                                             counsel for
                                                     for the
                                                         the
  5
  5      other defendants
         other defendants who might be
                          who might be on the call
                                       on the call or on the
                                                   or on the
  6
  6      video
         video and
               and would like to
                   would like to ask
                                 ask a
                                     a question.
                                       question.

  7
  7                             VIDEO OPERATOR:
                                VIDEO OPERATOR:        Hold for one
                                                       Hold for one moment
                                                                    moment
  8
  8      so I
         so   can add
            I can add it
                      it all
                         all up.
                             up.               The time is
                                               The time is 5:58.
                                                           5:58.     We
                                                                     We are
                                                                        are

  9
  9      now going off
         now going off the
                       the record.
                           record.

10
10                              (A discussion was
                                (A discussion was had
                                                  had off the record
                                                      off the record

11
11                              after which
                                after       the proceedings
                                      which the             continued
                                                proceedings continued

12
12                              as follows:)
                                as follows:)

13
13                              VIDEO OPERATOR:
                                VIDEO OPERATOR:        The time is
                                                       The time is 5:59,
                                                                   5:59, we
                                                                         we

14
14       are now
         are now back on the
                 back on the record.
                             record.

15
15       BY MS.
         BY MS. GEIST:
                GEIST:

16
16             Q.
               Q.        Doctor Alexander, in
                         Doctor Alexander, in terms
                                              terms of
                                                    of your
                                                       your cost
                                                            cost

17
17       estimate for
         estimate for your
                      your Safe
                           Safe Storage and Drug
                                Storage and Drug Disposal
                                                 Disposal

18
18       recommended
         recommended programs --
                     programs --

19
19             A.
               A.        Yes.
                         Yes.

20
20             Q.
               Q.        -- I'm
                         --     looking at
                            I'm looking at your
                                           your redress
                                                redress model, if
                                                        model, if

21
21       you
         you have that in
             have that in front
                          front of
                                of you.
                                   you.

22
22             A.
               A.        Yes, I
                         Yes,   do.
                              I do.     So I
                                        So   think that's
                                           I think that's Tab
                                                          Tab 1C.
                                                              1C.

23
23             Q.
               Q.        It is.
                         It is.     Thank
                                    Thank you.
                                          you.        And it
                                                      And it appears
                                                             appears that
                                                                     that you
                                                                          you

24
24       have based a
         have based a cost estimate on
                      cost estimate on this
                                       this particular
                                            particular



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 340 of 439 PageID #: 36826



                                                                 Page 339
                                                                 Page 339

  1
  1      intervention on
         intervention on --
                         -- on
                            on a
                               a program that was
                                 program that     in King
                                              was in King
  2
  2      County,
         County, Washington and a
                 Washington and a program that was
                                  program that     in
                                               was in

  3
  3      Alameda County
         Alameda        in California.
                 County in California.

  4
  4                          Is that correct?
                             Is that correct?
  5
  5            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  6
  6            Q.
               Q.        And were
                         And were both
                                  both of these programs
                                       of these          SSPs?
                                                programs SSPs?

  7
  7            A.
               A.        I believe these
                         I believe these are safe storage
                                         are safe storage and
                                                          and drug
                                                              drug

  8
  8      disposal programs.
         disposal programs.

  9
  9            Q.
               Q.        Okay.
                         Okay.   Any reason
                                 Any reason why
                                            why you
                                                you didn't
                                                    didn't base
                                                           base your
                                                                your

10
10       cost estimate
         cost estimate on
                       on the
                          the local
                              local jurisdiction
                                    jurisdiction in
                                                 in West
                                                    West

11
11       Virginia, given
         Virginia,       the fact
                   given the fact that
                                  that there
                                       there have been 18
                                             have been 18

12
12       SSPs in
         SSPs in the
                 the state
                     state to
                           to date?
                              date?
13
13             A.
               A.        Again, here,
                         Again,       this is
                                here, this is a
                                              a different
                                                different abatement
                                                          abatement

14
14       category than
         category than syringe
                       syringe service
                               service programs.
                                       programs.               Syringe
                                                               Syringe

15
15       service programs
         service          are focused
                 programs are focused on
                                      on providing
                                         providing services
                                                   services

16
16       for people
         for people using
                    using drugs intravenously, and
                          drugs intravenously, and this
                                                   this
17
17       category is
         category is focused
                     focused on
                             on trying
                                trying to
                                       to improve
                                          improve the
                                                  the safe
                                                      safe
18
18       storage and
         storage and drug
                     drug disposal processes and
                          disposal processes and programs in
                                                 programs in

19
19       the County
         the County and
                    and the
                        the City of Huntington.
                            City of Huntington.
20
20             Q.
               Q.        But again,
                         But again, there
                                    there have been safe
                                          have been safe storage
                                                         storage and
                                                                 and

21
21       drug
         drug disposal programs in
              disposal programs in the
                                   the City
                                       City of Huntington
                                            of Huntington

22
22       and in
         and in Cabell
                Cabell County, correct?
                       County, correct?

23
23             A.
               A.        Pretty modest.
                         Pretty modest.      I
                                             I mean,
                                               mean, I think you
                                                     I think you

24
24       mentioned that
         mentioned that there
                        there have been two,
                              have been two, and
                                             and frankly,
                                                 frankly, it
                                                          it


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 341 of 439 PageID #: 36827



                                                                    Page 340
                                                                    Page 340

  1
  1      should be
         should be no
                   no more
                      more difficult to get
                           difficult to get rid of an
                                            rid of an unused
                                                      unused

  2
  2      opioid than
         opioid than it
                     it is
                        is to
                           to get
                              get the
                                  the prescription in the
                                      prescription in the
  3
  3      first place.
         first place.

  4
  4                        And so,
                           And so, you
                                   you know, these --
                                       know, these -- these
                                                      these boxes
                                                            boxes
  5
  5      and these
         and these storage
                   storage facilities
                           facilities should
                                      should be
                                             be --
                                                -- or
                                                   or

  6
  6      storage containers
         storage            and disposal
                 containers and disposal containers - really
                                         containers - really
  7
  7      is what
         is what we're talking about
                 we're talking about here - these
                                     here - these should
                                                  should be
                                                         be
  8
  8      available in
         available in pharmacies and clinics,
                      pharmacies and clinics, doctors'
                                              doctors'

  9
  9      offices.
         offices.

10
10                         You
                           You know,
                               know, you
                                     you can't just put
                                         can't just put them
                                                        them in
                                                             in
11
11       one or
         one or two
                two sheriffs'
                    sheriffs' departments
                              departments or,
                                          or, you
                                              you know, the
                                                  know, the

12
12       police department of
         police department of Milton
                              Milton and
                                     and expect
                                         expect that
                                                that you're
                                                     you're

13
13       gonna take care
         gonna take care of
                         of the
                            the oversupply in the
                                oversupply in the County.
                                                  County.

14
14                         So my point
                           So my point is
                                       is that
                                          that they
                                               they should
                                                    should be
                                                           be
15
15       scaled up.
         scaled up.      And in
                         And in direct
                                direct response to your
                                       response to      question
                                                   your question

16
16       regarding the sources
         regarding the sources of
                               of costs,
                                  costs, I
                                         I would just
                                           would just

17
17       highlight the point
         highlight the point that
                             that I
                                  I made earlier about
                                    made earlier       the
                                                 about the

18
18       step-wise approach
         step-wise approach that
                            that we
                                 we used.
                                    used.                   We
                                                            We used local
                                                               used local

19
19       costs whenever
         costs whenever possible and triangulated
                        possible and triangulated these
                                                  these
20
20       costs with
         costs      experts that
               with experts that we spoke with.
                                 we spoke with.

21
21                         When local costs
                           When local costs weren't available, we
                                            weren't available, we

22
22       used
         used regional or national
              regional or          costs.
                          national costs.                   And this
                                                            And this is
                                                                     is also
                                                                        also
23
23       a nice
         a nice example
                example where
                        where we took the
                              we took the average
                                          average of
                                                  of two
                                                     two
24
24       programs.
         programs.       It just
                         It just so
                                 so happens that they
                                    happens that they yield
                                                      yield



                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 342 of 439 PageID #: 36828



                                                                   Page 341
                                                                   Page 341

  1
  1      fairly similar
         fairly similar estimates
                        estimates of
                                  of the
                                     the costs of drug
                                         costs of drug

  2
  2      storage and
         storage and disposal programs.
                     disposal programs.                  But we
                                                         But we did look
                                                                did look

  3
  3      carefully and
         carefully and thoroughly
                       thoroughly at
                                  at different
                                     different potential
                                               potential
  4
  4      sources of
         sources of this
                    this information.
                         information.
  5
  5            Q.
               Q.        Are you
                         Are     -- thank
                             you -- thank you for that.
                                          you for that.           You
                                                                  You had
                                                                      had

  6
  6      mentioned the
         mentioned the two
                       two DEA-based take-back programs
                           DEA-based take-back programs that
                                                        that
  7
  7      I
         I had
           had mentioned.
               mentioned.          Are you
                                   Are     aware that
                                       you aware that funding
                                                      funding from
                                                              from
  8
  8      the substance
         the substance abuse
                       abuse prevention and treatment
                             prevention and treatment block
                                                      block
  9
  9      also granted
         also         take-back activities
              granted take-back            specifically in
                                activities specifically in
10
10       the state
         the state of
                   of West
                      West Virginia?
                           Virginia?

11
11             A.
               A.        I'm not
                         I'm     aware of
                             not aware    the details
                                       of the         of that,
                                              details of that, but
                                                               but

12
12       my sense
         my sense -
                  - and
                    and again,
                        again, I'd
                               I'd want to look
                                   want to look at
                                                at the
                                                   the
13
13       source materials
         source materials for,
                          for, you
                               you know,
                                   know, more
                                         more particular
                                              particular

14
14       information, but
         information,     my sense
                      but my sense is
                                   is that
                                      that there
                                           there are
                                                 are

15
15       opportunities to
         opportunities to scale
                          scale up take-back programs
                                up take-back          and
                                             programs and

16
16       safe storage
         safe storage programs
                      programs within the community.
                               within the community.
17
17             Q.
               Q.        Are you
                         Are     aware of
                             you aware    any information
                                       of any information that
                                                          that the
                                                               the
18
18       national and state-based
         national and             take-back programs
                      state-based take-back programs

19
19       implemented in
         implemented in West
                        West Virginia
                             Virginia have been inadequate
                                      have been inadequate
20
20       to address
         to address the
                    the needs of the
                        needs of the community?
                                     community?
21
21             A.
               A.        Well --
                         Well --

22
22                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

23
23             A.
               A.        -- globally
                         -- globally --
                                     -- again,
                                        again, I
                                               I wasn't
                                                 wasn't asked to add
                                                        asked to add

24
24       only the
         only the margin,
                  margin, so
                          so none of my
                             none of my efforts
                                        efforts are
                                                are based
                                                    based on
                                                          on


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 343 of 439 PageID #: 36829



                                                                 Page 342
                                                                 Page 342

  1
  1      some assessment
         some assessment and
                         and conclusion about sort
                             conclusion about sort of
                                                   of the
                                                      the
  2
  2      marginal need
         marginal need for
                       for additional effort, but
                           additional effort, but I -- I
                                                  I -- I

  3
  3      would
         would be amazed --
               be amazed -- I mean, I
                            I mean,   simply would
                                    I simply would be very
                                                   be very

  4
  4      surprised in
         surprised in my professional judgment
                      my professional judgment if
                                               if --
                                                  -- if
                                                     if
  5
  5      there are
         there are not opportunities to
                   not opportunities to further
                                        further improve
                                                improve the
                                                        the
  6
  6      safe storage
         safe storage and
                      and disposal of prescription
                          disposal of              opioids
                                      prescription opioids

  7
  7      in Cabell
         in Cabell County and the
                   County and the City of Huntington.
                                  City of Huntington.
  8
  8            Q.
               Q.        Let's talk
                         Let's talk about
                                    about your suggestion to
                                          your suggestion to put
                                                             put in
                                                                 in
  9
  9      place
         place an opioid abatement
               an opioid abatement coordinating
                                   coordinating unit.
                                                unit.

10
10             A.
               A.        Sure.
                         Sure.

11
11             Q.
               Q.        And that
                         And that appears to be
                                  appears to be a separately-named
                                                a separately-named

12
12       unit that would
         unit that would have a director,
                         have a           two data
                                director, two data analysts
                                                   analysts

13
13       and 0.5
         and 0.5 staff
                 staff assistants.
                       assistants.             I'm
                                               I'm not
                                                   not sure
                                                       sure what that
                                                            what that

14
14       means.
         means.

15
15             A.
               A.        Just
                         Just half of somebody.
                              half of somebody.
16
16                           MR. BURNETT:
                             MR. BURNETT:      Counsel,
                                               Counsel, where
                                                        where are
                                                              are you
                                                                  you

17
17       getting that information
         getting that information from?
                                  from?
18
18                           MS. GEIST:
                             MS. GEIST:     That's
                                            That's under the 1F
                                                   under the 1F

19
19       section, Surveillance,
         section, Surveillance, Evaluation
                                Evaluation and
                                           and Leadership.
                                               Leadership.
20
20             Q.
               Q.        And that
                         And that is
                                  is your suggestion, Doctor
                                     your suggestion, Doctor

21
21       Alexander, that
         Alexander, that there
                         there be
                               be something
                                  something called
                                            called an Opioid
                                                   an Opioid

22
22       Coordinating Abatement Unit?
         Coordinating Abatement Unit?

23
23             A.
               A.        Well, let's see.
                         Well, let's see.      So the
                                               So the tab
                                                      tab I'm
                                                          I'm looking
                                                              looking at
                                                                      at
24
24       is Surveillance,
         is Surveillance, Evaluation
                          Evaluation and
                                     and Leadership.
                                         Leadership.                 I
                                                                     I see.
                                                                       see.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 344 of 439 PageID #: 36830



                                                                 Page 343
                                                                 Page 343

  1
  1      Yeah,
         Yeah, I
               I don't think that
                 don't think that it's
                                  it's so important what
                                       so important what

  2
  2      it's called,
         it's called, but the point
                      but the point is
                                    is that
                                       that I think that
                                            I think that
  3
  3      there is
         there is --
                  -- that
                     that this
                          this type
                               type of
                                    of program
                                       program has to have
                                               has to have

  4
  4      coordination and
         coordination     leadership and
                      and leadership and evaluation,
                                         evaluation, and
                                                     and
  5
  5      that I
         that I have built in
                have built in some
                              some of
                                   of those
                                      those costs
                                            costs

  6
  6      conservatively into
         conservatively into my
                             my program.
                                program.

  7
  7            Q.
               Q.        You
                         You have
                             have been involved in
                                  been involved in a
                                                   a -- in the
                                                        in the

  8
  8      review and research
         review and research of
                             of a
                                a number of different
                                  number of different

  9
  9      interventions and
         interventions and programs,
                           programs, I imagine, throughout
                                     I imagine, throughout
10
10       the United
         the        States to
             United States to address
                              address the
                                      the substance
                                          substance use
                                                    use

11
11       crisis in
         crisis in the
                   the U.S.
                       U.S.           True?
                                      True?

12
12             A.
               A.        Well, they focused
                         Well, they focused on
                                            on the
                                               the opioid epidemic,
                                                   opioid epidemic,

13
13       but yes,
         but yes, I
                  I have.
                    have.

14
14             Q.
               Q.        All right.
                         All right.    Can
                                       Can you -- can
                                           you -- can you
                                                      you name for me
                                                          name for me

15
15       any area
         any area in
                  in the
                     the country
                         country that
                                 that has not had
                                      has not     as much
                                              had as much

16
16       leadership, coordination
         leadership, coordination and surveillance as
                                  and surveillance as we
                                                      we

17
17       have seen in
         have seen in Cabell
                      Cabell County/Huntington?
                             County/Huntington?

18
18             A.
               A.        I
                         I was
                           was confused by the
                               confused by the construction
                                               construction of
                                                            of the
                                                               the
19
19       question.
         question.         Can you
                           Can     ask again,
                               you ask again, please?
                                              please?

20
20             Q.
               Q.        Sure.
                         Sure.   I
                                 I assume
                                   assume you
                                          you would
                                              would agree
                                                    agree with
                                                          with me
                                                               me

21
21       that there
         that there has
                    has been extensive coordination
                        been extensive              and
                                       coordination and

22
22       leadership in
         leadership in Cabell County with
                       Cabell County      respect to
                                     with respect to the
                                                     the
23
23       communication of
         communication of information,
                          information, as
                                       as you -- you
                                          you -- you discuss
                                                     discuss

24
24       here in this
         here in this section of your
                      section of your report.
                                      report.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 345 of 439 PageID #: 36831



                                                                     Page 344
                                                                     Page 344

  1
  1            A.
               A.        I think there's
                         I think there's been
                                         been a tremendous
                                              a tremendous

  2
  2      mobilization, yes.
         mobilization, yes.

  3
  3            Q.
               Q.        And you
                         And     talk about
                             you talk about this.
                                            this.             Paragraph 86,
                                                              Paragraph 86, you
                                                                            you

  4
  4      say, "Fortunately,
         say, "Fortunately, the
                            the City of Huntington,
                                City of Huntington, through
                                                    through
  5
  5      the early
         the early initiatives
                   initiatives of
                               of the
                                  the Mayor
                                      Mayor Williams' Office
                                            Williams' Office

  6
  6      of Drug
         of Drug Control Policy," "recognized
                 Control Policy," "recognized the
                                              the need for
                                                  need for

  7
  7      timely and
         timely and comprehensive
                    comprehensive data from the
                                  data from the community to
                                                community to

  8
  8      guide early measures
         guide early measures and
                              and initiatives,
                                  initiatives, including:"
                                               including:"
  9
  9      "(LEAD);" "Cabell
         "(LEAD);" "Cabell Drug
                           Drug Court;
                                Court; Lily's Place;"
                                       Lily's Place;"

10
10       "Recovery Point;
         "Recovery Point; Huntington
                          Huntington Quick
                                     Quick Response
                                           Response Team;"
                                                    Team;"

11
11       "and the
         "and the Harm
                  Harm Reduction
                       Reduction Program
                                 Program at"
                                         at" Cabell
                                             Cabell

12
12       Huntington Health
         Huntington Health Department.
                           Department.

13
13                           Do
                             Do you
                                you see
                                    see where
                                        where I am?
                                              I am?

14
14             A.
               A.        Yes, I
                         Yes,   do.
                              I do.

15
15             Q.
               Q.        So my
                         So my question
                               question was:
                                        was:         It doesn't get
                                                     It doesn't     much
                                                                get much

16
16       better than
         better than this
                     this in
                          in terms
                             terms of
                                   of coordination.
                                      coordination.                    Would
                                                                       Would

17
17       you agree with
         you agree with me
                        me on that?
                           on that?

18
18             A.
               A.        Well --
                         Well --

19
19                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

20
20             A.
               A.        Again, I
                         Again, I wasn't asked to
                                  wasn't asked to perform
                                                  perform a
                                                          a

21
21       comprehensive evaluation
         comprehensive evaluation of
                                  of what's
                                     what's been
                                            been done to
                                                 done to

22
22       date,
         date, and
               and nor is --
                   nor is -- nor is my
                             nor is my abatement
                                       abatement program
                                                 program

23
23       based on
         based    some margin
               on some margin that
                              that needs
                                   needs to
                                         to be added on
                                            be added on to
                                                        to
24
24       that.
         that.



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 346 of 439 PageID #: 36832



                                                                 Page 345
                                                                 Page 345

  1
  1                          So
                             So you
                                you know, this type
                                    know, this type of
                                                    of program
                                                       program

  2
  2      could well
         could      sit within
               well sit        the mayor's
                        within the mayor's office.
                                           office.                I don't
                                                                  I don't

  3
  3      have an -- I
         have an    I wasn't asked, or
                      wasn't asked, or I
                                       I didn't
                                         didn't provide
                                                provide an
                                                        an

  4
  4      opinion about
         opinion about where this should
                       where this        sit.
                                  should sit.                I'm merely
                                                             I'm merely

  5
  5      stating that
         stating that I think that
                      I think that any
                                   any abatement
                                       abatement program
                                                 program -

  6
  6      if it's
         if it's going to be
                 going to be effective
                             effective -
                                       - needs to have
                                         needs to      some
                                                  have some

  7
  7      resources
         resources devoted to the
                   devoted to the types
                                  types of
                                        of functions
                                           functions that
                                                     that I
                                                          I

  8
  8      articulate in
         articulate in paragraphs
                       paragraphs eighty
                                  eighty --
                                         -- 85 to 92.
                                            85 to 92.                 85 to
                                                                      85 to
  9
  9      92.
         92.

10
10                           So
                             So I talk about
                                I talk about data integration; data
                                             data integration; data

11
11       harmonization;
         harmonization; I talk about
                        I talk about needs
                                     needs assessments;
                                           assessments; you
                                                        you

12
12       know,
         know, data linkages.
               data linkages.          You
                                       You know, there's lots
                                           know, there's lots of
                                                              of --
                                                                 --
13
13       so I
         so   think that
            I think that there's
                         there's more
                                 more good
                                      good work to be
                                           work to    done,
                                                   be done,

14
14       but I
         but I don't
               don't want to diminish
                     want to          the laudable
                             diminish the laudable efforts
                                                   efforts
15
15       that have
         that      been done
              have been done under enormous constraints
                             under enormous             thus
                                            constraints thus

16
16       far in
         far in the
                the community.
                    community.
17
17             Q.
               Q.        Well, and they
                         Well, and they already
                                        already have - in
                                                have - in addition
                                                          addition

18
18       to the
         to the programs
                programs we already mentioned
                         we already mentioned and
                                              and discussed
                                                  discussed

19
19       - they
         - they already
                already have -- as
                        have -- as you
                                   you do acknowledge in
                                       do acknowledge in
20
20       your
         your report, there is
              report, there is the
                               the ability
                                   ability to
                                           to monitor fatal
                                              monitor fatal

21
21       and nonfatal
         and nonfatal overdoses
                      overdoses in
                                in realtime
                                   realtime using the
                                            using the

22
22       overdose detection
         overdose detection mapping
                            mapping system,
                                    system, and there's also
                                            and there's also

23
23       Marshall University
         Marshall University Data
                             Data Dashboard, and the
                                  Dashboard, and the West
                                                     West

24
24       Virginia Office
         Virginia Office of
                         of Drug
                            Drug Control Policy apparently
                                 Control Policy apparently


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 347 of 439 PageID #: 36833



                                                                  Page 346
                                                                  Page 346

  1
  1      recently launched an
         recently launched an interactive
                              interactive opioid
                                          opioid Data
                                                 Data

  2
  2      Dashboard and has
         Dashboard and     monthly transfer
                       has monthly transfer EMS
                                            EMS calls, some
                                                calls, some

  3
  3      of which
         of which we
                  we discussed earlier.
                     discussed earlier.

  4
  4                          That's all in
                             That's all in place already, correct?
                                           place already, correct?
  5
  5                         MR. BURNETT:
                            MR. BURNETT:         Objection.
                                                 Objection.

  6
  6            A.
               A.        Some of
                         Some of that
                                 that is
                                      is in
                                         in place.
                                            place.           I think in
                                                             I think in
  7
  7      Paragraph 91,
         Paragraph 91, I articulate my
                       I articulate my vision for the
                                       vision for the role
                                                      role
  8
  8      of this
         of this group,
                 group, and
                        and I
                            I would submit while
                              would submit while I
                                                 I was --
                                                   was --

  9
  9      while
         while I
               I was
                 was not asked to
                     not asked to perform
                                  perform a comprehensive
                                          a comprehensive

10
10       evaluation of
         evaluation of the
                       the services
                           services to
                                    to date,
                                       date, I
                                             I would submit
                                               would submit

11
11       that in
         that in Paragraph
                 Paragraph 91, these areas
                           91, these areas that
                                           that I
                                                I call out,
                                                  call out,

12
12       one --
         one -- four
                four different
                     different points,
                               points, I think that
                                       I think that there
                                                    there
13
13       are opportunities
         are opportunities to
                           to further
                              further strengthen
                                      strengthen the
                                                 the
14
14       performance of the
         performance of the leaders
                            leaders within the mayor's
                                    within the mayor's

15
15       office and
         office and elsewhere
                    elsewhere within the community
                              within the community that
                                                   that are
                                                        are

16
16       fulfilling these
         fulfilling these functions.
                          functions.
17
17             Q.
               Q.        Well, and you
                         Well, and     note --
                                   you note -- following
                                               following on
                                                         on your
                                                            your

18
18       Paragraph 91,
         Paragraph 91, you note that
                       you note that "the
                                     "the Community"
                                          Community" -

19
19       meaning Cabell
         meaning        County/Huntington -
                 Cabell County/Huntington - has in fact
                                            has in fact "an
                                                        "an
20
20       excellent function
         excellent function for
                            for data
                                data collection
                                     collection and
                                                and

21
21       surveillance."
         surveillance."

22
22                          My original
                            My original question to you
                                        question to you was, as
                                                        was, as

23
23       somebody with
         somebody      experience in
                  with experience in this
                                     this area,
                                          area, can
                                                can you
                                                    you

24
24       identify for
         identify for us any other
                      us any other jurisdiction
                                   jurisdiction in
                                                in the
                                                   the


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 348 of 439 PageID #: 36834



                                                                 Page 347
                                                                 Page 347

  1
  1      entire United
         entire        States that
                United States that has
                                   has a
                                       a better -- that
                                         better -- that has
                                                        has

  2
  2      better data
         better data collection
                     collection and surveillance available
                                and surveillance available

  3
  3      to it
         to it other
               other than
                     than Cabell
                          Cabell County/Huntington?
                                 County/Huntington?

  4
  4                          MR. BURNETT:
                             MR. BURNETT:       Objection, asked
                                                Objection, asked and
                                                                 and
  5
  5      answered.
         answered.

  6
  6            A.
               A.        I mean, it's
                         I mean, it's an
                                      an interesting
                                         interesting --
                                                     -- it's
                                                        it's an
                                                             an
  7
  7      interesting question.
         interesting question.           I've not looked
                                         I've not looked at
                                                         at every
                                                            every
  8
  8      community nationwide.
         community nationwide.           Some of the
                                         Some of the communities that
                                                     communities that

  9
  9      I've examined, I've
         I've examined, I've not been disclosed,
                             not been disclosed, and
                                                 and I
                                                     I don't
                                                       don't

10
10       think I'm
         think     sort of,
               I'm sort of, you
                            you know,
                                know, privy to speak
                                      privy to speak about.
                                                     about.
11
11                           I think that
                             I think that Cabell County has
                                          Cabell County has -- and
                                                               and

12
12       the City
         the City of
                  of Huntington
                     Huntington have,
                                have, you
                                      you know,
                                          know, made
                                                made very
                                                     very

13
13       laudable efforts,
         laudable efforts, but
                           but I'm not comfortable,
                               I'm not comfortable, you
                                                    you

14
14       know, opining on
         know, opining on the
                          the sort
                              sort of
                                   of --
                                      -- the
                                         the merits
                                             merits or
                                                    or the
                                                       the
15
15       magnitude of
         magnitude of their
                      their efforts
                            efforts relative to other
                                    relative to other
16
16       communities.
         communities.

17
17             Q.
               Q.        Okay.
                         Okay.   But on
                                 But on top
                                        top of
                                            of all these laudable
                                               all these laudable
18
18       efforts -
         efforts - to
                   to use
                      use your own words
                          your own       - you
                                   words - you would like to
                                               would like to
19
19       add a
         add a Opioid Abatement Coordinating
               Opioid Abatement Coordinating Unit,
                                             Unit, and
                                                   and you
                                                       you

20
20       would leave the
         would leave the costs
                         costs of
                               of that,
                                  that, it
                                        it looks
                                           looks like,
                                                 like, to
                                                       to
21
21       Mr. Barrett.
         Mr. Barrett.         Is that correct?
                              Is that correct?
22
22                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

23
23       Mischaracterizes the
         Mischaracterizes the report.
                              report.
24
24             A.
               A.        Yeah, I'm
                         Yeah, I'm not
                                   not suggesting an addition
                                       suggesting an addition of
                                                              of --
                                                                 --


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 349 of 439 PageID #: 36835



                                                                 Page 348
                                                                 Page 348

  1
  1      of --
         of -- again,
               again, I
                      I wasn't asked to
                        wasn't asked to figure
                                        figure out
                                               out what
                                                   what

  2
  2      needs to be
         needs to be added
                     added to
                           to what is currently
                              what is currently taking
                                                taking
  3
  3      place.
         place.      I
                     I was asked to
                       was asked to develop a longitudinal
                                    develop a longitudinal and
                                                           and
  4
  4      comprehensive program
         comprehensive program to
                               to substantially
                                  substantially reduce
                                                reduce

  5
  5      opioid-related harms
         opioid-related       over the
                        harms over the next
                                       next 15
                                            15 years, and
                                               years, and

  6
  6      that's what
         that's what I've
                     I've done.
                          done.

  7
  7            Q.
               Q.        You
                         You are suggesting that
                             are suggesting that there
                                                 there be
                                                       be put in
                                                          put in

  8
  8      place
         place an Opioid Abatement
               an Opioid Abatement Coordinating
                                   Coordinating Unit that
                                                Unit that

  9
  9      would
         would be comprised of
               be comprised of at
                               at least
                                  least one
                                        one director, two
                                            director, two

10
10       data analysts, and
         data analysts, and a
                            a staff
                              staff assistant.
                                    assistant.               True?
                                                             True?

11
11             A.
               A.        Well,
                         Well, I
                               I don't think the
                                 don't think the name
                                                 name is
                                                      is as
                                                         as
12
12       important as
         important as the
                      the functions
                          functions that
                                    that they
                                         they serve.
                                              serve.                 So I
                                                                     So I

13
13       -- it
         -- it doesn't matter to
               doesn't matter to me
                                 me --
                                    -- I
                                       I mean, first of
                                         mean, first of all,
                                                        all f

14
14       ultimately, the decisions
         ultimately, the decisions will
                                   will rest
                                        rest with the
                                             with the

15
15       community itself,
         community itself, right?
                           right?            So --
                                             So -- but this is
                                                   but this is merely
                                                               merely

16
16       my professional
         my              judgment.
            professional judgment.

17
17                           Secondly, it
                             Secondly, it doesn't
                                          doesn't matter to me
                                                  matter to me what
                                                               what

18
18       it's called.
         it's called.         The
                              The point is that
                                  point is that there
                                                there are
                                                      are functions
                                                          functions
19
19       that I
         that   think need
              I think      to be
                      need to be fulfilled
                                 fulfilled if
                                           if the
                                              the abatement
                                                  abatement
20
20       program is to
         program is to be
                       be successful,
                          successful, and
                                      and I'd
                                          I'd like
                                              like to
                                                   to just
                                                      just
21
21       briefly call
         briefly      out again
                 call out again Paragraph
                                Paragraph 91
                                          91 where
                                             where I
                                                   I

22
22       articulate the
         articulate the types
                        types of
                              of roles that this
                                 roles that this type
                                                 type of
                                                      of
23
23       unit, for lack
         unit, for lack of
                        of a
                           a better
                             better word, the roles
                                    word, the       that
                                              roles that

24
24       this unit
         this unit could serve.
                   could serve.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 350 of 439 PageID #: 36836



                                                                     Page 349
                                                                     Page 349

  1
  1            Q.
               Q         Why
                         Why would -- Doctor
                             would --        Alexander, you've
                                      Doctor Alexander, you've said
                                                               said

  2
  2      --
  3
  3                         MR. BURNETT:
                            MR. BURNETT:       Hold on, he
                                               Hold on, he wasn't
                                                           wasn't

  4
  4      finished with
         finished with his
                       his answer.
                           answer.

  5
  5                         MS. GEIST:
                            MS. GEIST:      This --
                                            This --

  6
  6            Q.
               Q.        I am using
                         I am using your language.
                                    your language.            You
                                                              You have termed
                                                                  have termed

  7
  7      this new
         this     group that
              new group that you think should
                             you think should be
                                              be

  8
  8      implemented, the
         implemented, the quote, "Opioid Abatement
                          quote, "Opioid Abatement
  9
  9      Coordinating
         Coordinating Unit," end quote.
                      Unit," end quote.                 That's
                                                        That's what
                                                               what you
                                                                    you

10
10       call it,
         call it, correct?
                  correct?
11
11             A.
               A.        That's -- again,
                         That's -- again, it
                                          it doesn't
                                             doesn't matter to me
                                                     matter to me

12
12       what it's called.
         what it's called.        But what
                                  But what I
                                           I was
                                             was going to say
                                                 going to say in
                                                              in
13
13       response to your
         response to      last query
                     your last query was:
                                     was:                    I
                                                             I would
                                                               would wager if
                                                                     wager if

14
14       we asked Mayor
         we asked Mayor Williams,
                        Williams, you
                                  you know,
                                      know, his
                                            his beliefs
                                                beliefs

15
15       about sort
         about      of would
               sort of       it be
                       would it be helpful to have
                                   helpful to have

16
16       additional resources
         additional resources to
                              to fulfill
                                 fulfill the
                                         the functions
                                             functions that
                                                       that
17
17       I've articulated in
         I've articulated in Paragraph
                             Paragraph 91,
                                       91, I
                                           I would
                                             would be
                                                   be

18
18       surprised if
         surprised if he said "No."
                      he said "No."
19
19                          Maybe he
                            Maybe he would.
                                     would.         But the
                                                    But the point
                                                            point is
                                                                  is that
                                                                     that
20
20       it doesn't
         it         matter to
            doesn't matter to me
                              me what it's called;
                                 what it's called; the
                                                   the
21
21       functions that
         functions that I'm talking about
                        I'm talking about are
                                          are improving
                                              improving the
                                                        the
22
22       timeliness, quality,
         timeliness, quality, coordination
                              coordination and
                                           and integration
                                               integration
23
23       of existing
         of existing data streams.
                     data streams.

24
24                           I think that's
                             I think that's very
                                            very important.
                                                 important.


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 351 of 439 PageID #: 36837



                                                                 Page 350
                                                                 Page 350

  1
  1      Conducting opioid-specific surveillance
         Conducting opioid-specific surveillance activities.
                                                 activities.

  2
  2      Enhancing the
         Enhancing the accessibility,
                       accessibility, visibility
                                      visibility and
                                                 and

  3
  3      shareability of
         shareability of data.
                         data.          And
                                        And performing comprehensive
                                            performing comprehensive

  4
  4      evaluations of
         evaluations of interventions.
                        interventions.                And proposing
                                                      And proposing

  5
  5      evidence-based recommendations.
         evidence-based recommendations.

  6
  6                          I'm
                             I'm not aware that
                                 not aware that all
                                                all of
                                                    of that
                                                       that is
                                                            is
  7
  7      being done
         being      currently, no.
               done currently, no.

  8
  8            Q.
               Q.        Now, did
                         Now, did you attempt to
                                  you attempt to calculate
                                                 calculate what
                                                           what

  9
  9      would
         would be the incremental
               be the incremental increased
                                  increased benefit if the
                                            benefit if the
10
10       Opioid Abatement
         Opioid Abatement Coordinating
                          Coordinating Unit
                                       Unit was established
                                            was established

11
11       in Cabell
         in Cabell County/Huntington?
                   County/Huntington?

12
12                           MR. BURNETT:
                             MR. BURNETT:      Objection, outside
                                               Objection, outside the
                                                                  the
13
13       scope.
         scope.

14
14             A.
               A.        I
                         I was
                           was not asked to
                               not asked to evaluate
                                            evaluate the
                                                     the incremental
                                                         incremental
15
15       impact of
         impact of the
                   the particular
                       particular components that I
                                  components that I

16
16       proposed, although all
         proposed, although all of them have
                                of them      scientific and
                                        have scientific and

17
17       public
         public health evidence base
                health evidence      to support
                                base to support them.
                                                them.
18
18             Q.
               Q.        Where are the
                         Where are the additional syringe services
                                       additional syringe services

19
19       programs or the
         programs or the SSPs
                         SSPs --
                              -- where
                                 where do
                                       do you
                                          you propose that
                                              propose that

20
20       they be
         they be located
                 located in
                         in --
                            -- in
                               in the
                                  the community?
                                      community?
21
21             A.
               A.        Again, I'm
                         Again, I'm not sure if
                                    not sure if you're
                                                you're referring to
                                                       referring to

22
22       syringe programs
         syringe          or take-back-
                 programs or take-back-
23
23             Q.
               Q.        Syringe services
                         Syringe services programs
                                          programs --
24
24             A.
               A.        -- programs.
                         -- programs.   Syringe services programs.
                                        Syringe services programs.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 352 of 439 PageID #: 36838



                                                                 Page 351
                                                                 Page 351

  1
  1      So --
         So --
  2
  2            Q.
               Q.        Yeah.
                         Yeah.   You would
                                 You       like to
                                     would like to have
                                                   have more SSPs in
                                                        more SSPs in
  3
  3      the community,
         the community, correct?
                        correct?

  4
  4            A.
               A.        I
                         I would like continued
                           would like continued investment
                                                investment in
                                                           in Harm
                                                              Harm
  5
  5      Reduction, and
         Reduction, and one
                        one important
                            important component
                                      component of
                                                of Harm
                                                   Harm

  6
  6      Reduction are
         Reduction are syringe
                       syringe service
                               service programs.
                                       programs.

  7
  7            Q.
               Q.        And so
                         And so how
                                how many
                                    many more
                                         more syringe services
                                              syringe services

  8
  8      programs are you
         programs are you proposing
                          proposing be
                                    be put into the
                                       put into the
  9
  9      community?
         community?

10
10             A.
               A.        Well, it's not
                         Well, it's     the number
                                    not the number of programs that
                                                   of programs that
11
11       matters; it's
         matters; it's the
                       the number of people
                           number of people that
                                            that are
                                                 are

12
12       reached.
         reached.         And if
                          And if we look at
                                 we look at my
                                            my redress
                                               redress models,
                                                       models, I
                                                               I

13
13       articulate target
         articulate target populations
                           populations year
                                       year over
                                            over year for
                                                 year for

14
14       this and
         this and every
                  every other
                        other --
                              -- every
                                 every other
                                       other abatement
                                             abatement
15
15       category.
         category.

16
16                           So it's not
                             So it's not --
                                         -- I'm
                                            I'm not suggesting we
                                                not suggesting we

17
17       need four more
         need four more programs.
                        programs.             The
                                              The point is, we
                                                  point is, we need to
                                                               need to

18
18       scale up
         scale    and reach
               up and       more people
                      reach more        that are
                                 people that are currently
                                                 currently

19
19       walking around using
         walking around       intravenous drugs
                        using intravenous drugs who may have
                                                who may have

20
20       Hepatitis C
         Hepatitis   or HIV
                   C or     or may
                        HIV or     be transmitting
                               may be transmitting it
                                                   it to
                                                      to
21
21       others or
         others or may need to
                   may need to get into treatment
                               get into treatment for
                                                  for opioid
                                                      opioid
22
22       addiction.
         addiction.

23
23                           We need to
                             We need to reach those people.
                                        reach those people.

24
24             Q.
               Q         Are you
                         Are     aware that
                             you aware that --
                                            -- that
                                               that at
                                                    at the
                                                       the present
                                                           present


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 353 of 439 PageID #: 36839



                                                                  Page 352
                                                                  Page 352

  1
  1      time, the
         time, the SSP
                   SSP or
                       or syringe
                          syringe services
                                  services program, in the
                                           program, in the
  2
  2      City of Huntington
         City of            or in
                 Huntington or in Cabell
                                  Cabell County is limited
                                         County is limited
  3
  3      to its
         to its own
                own citizens?
                    citizens?           That
                                        That was --
                                             was --

  4
  4                          MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

  5
  5            Q.
               Q.        -- a
                         -- a decision
                              decision and
                                       and modification that the
                                           modification that the
  6
  6      community determined
         community            it needed
                   determined it        to make,
                                 needed to make, because
                                                 because

  7
  7      they had
         they     all different
              had all different IV
                                IV users
                                   users coming into their
                                         coming into their
  8
  8      community and
         community and they
                       they didn't
                            didn't want that.
                                   want that.                 Are you
                                                              Are     aware
                                                                  you aware

  9
  9      of that?
         of that?
10
10                           MR. BURNETT:
                             MR. BURNETT:       Objection.
                                                Objection.

11
11             A.
               A.        That just reflects
                         That just          -- I
                                   reflects --   mean, that
                                               I mean, that reflects
                                                            reflects

12
12       the magnitude
         the magnitude of
                       of unmet
                          unmet need and the
                                need and the resource
                                             resource

13
13       constraints.
         constraints.         I mean, that's
                              I mean, that's too
                                             too bad
                                                 bad --
                                                     -- I
                                                        I believe
                                                          believe I
                                                                  I

14
14       had
         had heard that, and
             heard that, and that's
                             that's too
                                    too bad
                                        bad to
                                            to hear,
                                               hear, because
                                                     because

15
15       you
         you know, the last
             know, the last thing
                            thing I think we
                                  I think we want is for
                                             want is for
16
16       people
         people who
                who have opioid addiction
                    have opioid           to be
                                addiction to be turned
                                                turned away
                                                       away
17
17       from treatment
         from treatment or
                        or from
                           from --
                                -- from
                                   from harm
                                        harm reduction
                                             reduction

18
18       services.
         services.

19
19             Q.
               Q.        In terms of
                         In terms of treatment,
                                     treatment, I think we
                                                I think we had
                                                           had

20
20       talked about
         talked about that
                      that extensively
                           extensively before.
                                       before.                 I
                                                               I had a
                                                                 had a

21
21       couple more
         couple more follow-up
                     follow-up questions for you
                               questions for you in terms of
                                                 in terms of
22
22       the help
         the      lines.
             help lines.         And I'm
                                 And I'm at
                                         at page
                                            page 42
                                                 42 of
                                                    of your
                                                       your report,
                                                            report,

23
23       Doctor Alexander.
         Doctor Alexander.

24
24             A.
               A.        Okay.
                         Okay.   What -- what
                                 What -- what paragraph?
                                              paragraph?



                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 354 of 439 PageID #: 36840



                                                                  Page 353
                                                                  Page 353

  1
  1            Q.
               Q.        I'm sorry,
                         I'm sorry, wait
                                    wait a
                                         a minutes.
                                           minutes.          Yes,
                                                             Yes, page
                                                                  page 42 of
                                                                       42 of

  2
  2      your
         your report,
              report, I
                      I was
                        was right.
                            right.

  3
  3            A.
               A.        What paragraph, please?
                         What paragraph, please?

  4
  4            Q.
               Q.        Hold on,
                         Hold on, I'm looking.
                                  I'm looking.          I apologize.
                                                        I apologize.   I'm
                                                                       I'm

  5
  5      back a
         back a couple
                couple pages.
                       pages.          Sorry about
                                       Sorry about that.
                                                   that.
  6
  6                          Page 34,
                             Page 34, please.
                                      please.         And this
                                                      And this relates to
                                                               relates to

  7
  7      Connecting Individuals to
         Connecting Individuals to Care,
                                   Care, Doctor Alexander.
                                         Doctor Alexander.

  8
  8            A.
               A.        Yes, ma'am.
                         Yes, ma'am.
  9
  9            Q.
               Q.        And you
                         And you have in here
                                 have in here a
                                              a discussion on help
                                                discussion on help

10
10       lines?
         lines?

11
11             A.
               A.        Yes.
                         Yes.

12
12             Q.
               Q.        And that
                         And that you think help
                                  you think      lines should
                                            help lines should
13
13       essentially be
         essentially be expanded?
                        expanded?            Is that right?
                                             Is that right?

14
14             A.
               A.        As with
                         As      the prior
                            with the prior queries,
                                           queries, I
                                                    I was
                                                      was not asked
                                                          not asked

15
15       to decide
         to        or to
            decide or to evaluate
                         evaluate or
                                  or make
                                     make recommendations
                                          recommendations on
                                                          on
16
16       the margins,
         the margins, so
                      so what
                         what I
                              I am proposing is
                                am proposing is that
                                                that any
                                                     any
17
17       abatement plan
         abatement      that's going
                   plan that's       to work
                               going to work needs to link
                                             needs to link
18
18       people to care
         people to      and one
                   care and one of the mechanisms
                                of the            to do
                                       mechanisms to do so
                                                        so

19
19       is a
         is a help line.
              help line.

20
20             Q.
               Q.        Now, people
                         Now, people in
                                     in Cabell
                                        Cabell County are able
                                               County are      to
                                                          able to

21
21       call in
         call in to
                 to and
                    and get assistance through
                        get assistance through the
                                               the help for
                                                   help for

22
22       Virginia --
         Virginia -- or
                     or HELP4WV,
                        HELP4WV, meaning
                                 meaning help for West
                                         help for West

23
23       Virginia, help
         Virginia,      line.
                   help line.          Correct?
                                       Correct?

24
24             A.
               A.        I believe that's
                         I believe that's the
                                          the case,
                                              case, yes.
                                                    yes.



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                 888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 355 of 439 PageID #: 36841



                                                                 Page 354
                                                                 Page 354

  1
  1            Q.
               Q.        And you
                         And you note specifically here
                                 note specifically      that there
                                                   here that there
  2
  2      have been a
         have been a certain
                     certain percentage of individuals
                             percentage of individuals from
                                                       from
  3
  3      Cabell
         Cabell County
                County who
                       who have in fact
                           have in fact utilized that
                                        utilized that

  4
  4      state-based help
         state-based      line.
                     help line.             True?
                                            True?

  5
  5            A.
               A.        Yes.
                         Yes.

  6
  6            Q.
               Q.        Okay.
                         Okay.    And you
                                  And     also note
                                      you also      that overall,
                                               note that overall, it
                                                                  it
  7
  7      appears there
         appears there have been 41,000
                       have been 41,000 individuals
                                        individuals who
                                                    who have
                                                        have

  8
  8      used that help
         used that      line to
                   help line to get
                                get connected to treatment
                                    connected to treatment
  9
  9      options.
         options.         True?
                          True?

10
10             A.
               A.        Yes.
                         Yes.

11
11             Q.
               Q.        And it
                         And it appears
                                appears that
                                        that 40
                                             40 percent
                                                percent of the users
                                                        of the users

12
12       of the
         of the hotline or the
                hotline or the callers to the
                               callers to the hotline
                                              hotline had
                                                      had

13
13       reported
         reported using opioids.
                  using opioids.              Is that right?
                                              Is that right?
14
14             A.
               A.        Yeah, that
                         Yeah, that was the most
                                    was the most commonly-used
                                                 commonly-used
15
15       substance among
         substance among the
                         the help line callers.
                             help line callers.

16
16             Q.
               Q.        And of
                         And of course,
                                course, 40
                                        40 percent
                                           percent of opioid users
                                                   of opioid users

17
17       doesn't tell
         doesn't tell us
                      us whether they were
                         whether they were using illicit
                                           using illicit

18
18       opioids like
         opioids like heroin or fentanyl
                      heroin or fentanyl or
                                         or carfentanil,
                                            carfentanil,

19
19       true?
         true?

20
20             A.
               A.        Correct.
                         Correct.

21
21             Q.
               Q.        We
                         We don't
                            don't have
                                  have any indication or
                                       any indication or any
                                                         any
22
22       information that
         information that anyone
                          anyone calling
                                 calling that
                                         that hotline
                                              hotline was
                                                      was

23
23       using
         using prescription opioids as
               prescription opioids as -- as
                                          as provided by a
                                             provided by a
24
24       physician.
         physician.         True?
                            True?



                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 356 of 439 PageID #: 36842



                                                                 Page 355
                                                                 Page 355

  1
  1            A.
               A.        I'm not
                         I'm     aware of
                             not aware    that --
                                       of that -- that
                                                  that that
                                                       that
  2
  2      information exists,
         information exists, correct.
                             correct.

  3
  3            Q.
               Q.        And I
                         And   assume you
                             I assume you will agree with
                                          will agree with me - doing
                                                          me - doing

  4
  4      this simple
         this simple math
                     math -
                          - if
                            if 40
                               40 percent of the
                                  percent of the callers are
                                                 callers are

  5
  5      calling because
         calling         of their
                 because of their use of opioids
                                  use of opioids and
                                                 and 60
                                                     60

  6
  6      percent of the
         percent of the callers
                        callers are
                                are calling
                                    calling about some other
                                            about some other
  7
  7      type of
         type of drug for which
                 drug for       they are
                          which they are seeking
                                         seeking treatment
                                                 treatment
  8
  8      such as
         such as methamphetamine or cocaine
                 methamphetamine or         -- true?
                                    cocaine -- true?
  9
  9                             MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

10
10             A.
               A.        Or --
                         Or -- or
                               or alcohol or marijuana
                                  alcohol or marijuana or
                                                       or --
                                                          -- could
                                                             could
11
11       be, yeah.
         be, yeah.

12
12             Q.
               Q.        In other words,
                         In other        the vast
                                  words, the vast majority of the
                                                  majority of the
13
13       individuals calling
         individuals calling the
                             the help line, HELP4WV,
                                 help line, HELP4WV, were
                                                     were

14
14       calling about
         calling about some
                       some other
                            other substance
                                  substance other than
                                            other than

15
15       opioids.
         opioids.         That's just mathematically
                          That's just mathematically correct.
                                                     correct.

16
16       Right?
         Right?

17
17                              MR. BURNETT:
                                MR. BURNETT:      Objection.
                                                  Objection.

18
18             A.
               A.        Well, those are
                         Well, those are your
                                         your words,
                                              words, not mine.
                                                     not mine.           I
                                                                         I

19
19       would
         would characterize it as
               characterize it as two
                                  two out
                                      out of
                                          of five
                                             five were
                                                  were

20
20       calling pertaining
         calling            to opioids
                 pertaining to opioids and three out
                                       and three     of five
                                                 out of five
21
21       were
         were not.
              not.

22
22             Q.
               Q.        Now, in
                         Now, in terms
                                 terms of -- you
                                       of -- you have a program
                                                 have a program

23
23       designed to address
         designed to address job
                             job training?
                                 training?
24
24             A.
               A.        Yes.
                         Yes.



                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 357 of 439 PageID #: 36843



                                                                 Page 356
                                                                 Page 356

  1
  1            Q.
               Q         Is that
                         Is that right,
                                 right, Doctor?
                                        Doctor?

  2
  2                          MR. BURNETT:
                             MR. BURNETT:      Let me just
                                               Let me just interrupt.
                                                           interrupt.
  3
  3      It's been seven
         It's been seven hours,
                         hours, so
                                so I
                                   I would say, you
                                     would say, you know,
                                                    know,

  4
  4      ask your
         ask      last question
             your last question and then we
                                and then we should
                                            should wrap
                                                   wrap up
                                                        up

  5
  5      here.
         here.

  6
  6            Q.
               Q.        Is it
                         Is it your opinion, Doctor
                               your opinion,        Alexander, that
                                             Doctor Alexander, that
  7
  7      job training
         job training is
                      is going
                         going to
                               to result in employment
                                  result in employment for
                                                       for
  8
  8      individuals with
         individuals      opioid use
                     with opioid     disorder or
                                 use disorder or substance
                                                 substance

  9
  9      use disorder?
         use disorder?

10
10             A.
               A.        I think it
                         I think it can
                                    can help to address
                                        help to address one of the
                                                        one of the
11
11       -- you
         -- you know, one important
                know, one important contributor to the
                                    contributor to the
12
12       epidemic, which
         epidemic, which has
                         has been,
                             been, you
                                   you know, a lack
                                       know, a lack of
                                                    of --
13
13       lack of
         lack of gainful employment opportunities.
                 gainful employment opportunities.
14
14                           But as
                             But as I
                                    I noted at the
                                      noted at the outset, the
                                                   outset, the

15
15       epidemic isn't
         epidemic isn't just
                        just about
                             about biology
                                   biology or
                                           or environment;
                                              environment;
16
16       it's also
         it's also about
                   about access
                         access and supply.
                                and supply.

17
17             Q.
               Q.        And individuals
                         And individuals who are in
                                         who are in need of job
                                                    need of job
18
18       training, I
         training,   assume you
                   I assume you will agree with
                                will agree with me, many
                                                me, many

19
19       need that job
         need that job training
                       training because of issues
                                because of issues unrelated
                                                  unrelated

20
20       to opioid
         to opioid use disorder such
                   use disorder      as mental
                                such as mental health
                                               health

21
21       problems, lack of
         problems, lack of education,
                           education, lack
                                      lack of
                                           of a
                                              a high school
                                                high school

22
22       degree, or
         degree, or issues
                    issues relating to substance
                           relating to           -- mental
                                       substance -- mental
23
23       health disorders.
         health disorders.         True?
                                   True?

24
24             A.
               A.        Yeah, there
                         Yeah, there could
                                     could be
                                           be complex determinants
                                              complex determinants



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 358 of 439 PageID #: 36844



                                                                  Page 357
                                                                  Page 357

  1
  1      of joblessness,
         of joblessness, but
                         but I think in
                             I think in order
                                        order to
                                              to make
                                                 make

  2
  2      success in
         success in addressing
                    addressing opioid
                               opioid addiction,
                                      addiction, one
                                                 one needs
                                                     needs

  3
  3      to work
         to      to expand
            work to expand employment
                           employment opportunities.
                                      opportunities.
  4
  4                          People need
                             People      jobs.
                                    need jobs.          People need
                                                        People need

  5
  5      livelihoods.
         livelihoods.         And it's
                              And it's only reasonable to
                                       only reasonable to expect
                                                          expect
  6
  6      that a
         that a successful
                successful program is going
                           program is       to help
                                      going to      provide
                                               help provide

  7
  7      those.
         those.

  8
  8            Q.
               Q.        And do
                         And do you
                                you have any idea
                                    have any idea that
                                                  that if
                                                       if these
                                                          these job
                                                                job
  9
  9      training programs
         training programs are implemented, as
                           are implemented, as you're
                                               you're

10
10       suggesting, that
         suggesting, that there
                          there are
                                are businesses in Cabell
                                    businesses in Cabell

11
11       County that have
         County that      job openings
                     have job openings for
                                       for these
                                           these
12
12       individuals?
         individuals?

13
13             A.
               A.        Well, it's a
                         Well, it's a great question, and
                                      great question, and it
                                                          it speaks
                                                             speaks
14
14       to the
         to the broader
                broader economic
                        economic opportunity
                                 opportunity --
                                             -- the
                                                the
15
15       important dimension
         important           that economic
                   dimension that economic opportunity
                                           opportunity plays
                                                       plays

16
16       in helping
         in         to create
            helping to create a
                              a better future for
                                better future for this
                                                  this
17
17       community.
         community.

18
18                           So
                             So I
                                I don't
                                  don't know specifically --
                                        know specifically -- I
                                                             I was
                                                               was

19
19       not asked to
         not asked to do a specific
                      do a          estimate of
                           specific estimate of the
                                                the number
                                                    number

20
20       of employment
         of employment opportunities
                       opportunities in
                                     in the
                                        the County
                                            County or the
                                                   or the

21
21       City of Huntington.
         City of Huntington.

22
22             Q.
               Q.        But you
                         But you know from The
                                 know from The City of Solutions
                                               City of Solutions
23
23       document that we
         document that we went through together
                          went through together that
                                                that the
                                                     the
24
24       community itself
         community itself acknowledges
                          acknowledges that
                                       that because of the
                                            because of the


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 359 of 439 PageID #: 36845



                                                                     Page 358
                                                                     Page 358

  1
  1      economic --
         economic -- socioeconomic
                     socioeconomic challenges
                                   challenges and issues in
                                              and issues in
  2
  2      the region,
         the region, that
                     that there
                          there are
                                are bigger issues
                                    bigger issues

  3
  3      challenging that
         challenging that area
                          area in
                               in terms
                                  terms of
                                        of job
                                           job employment
                                               employment
  4
  4      and things
         and things of
                    of that
                       that nature.
                            nature.

  5
  5            A.
               A.        Well,
                         Well, The
                               The City of Solutions
                                   City of Solutions document is one
                                                     document is one
  6
  6      of hundreds
         of          of documents
            hundreds of           that I
                        documents that I reviewed,
                                         reviewed, and it
                                                   and it

  7
  7      was performed at
         was performed at one
                          one point
                              point in
                                    in time.
                                       time.                 But I
                                                             But I

  8
  8      certainly can
         certainly     agree with
                   can agree with you that --
                                  you that -- that
                                              that
  9
  9      joblessness and
         joblessness and absence
                         absence of
                                 of economic
                                    economic opportunity
                                             opportunity is
                                                         is
10
10       -- is
         -- is one
               one of
                   of many important facets
                      many important facets of the opioid
                                            of the opioid
11
11       epidemic and
         epidemic and the
                      the way that it's
                          way that it's uniquely
                                        uniquely affected
                                                 affected

12
12       this rural
         this       Appalachian community.
              rural Appalachian community.

13
13                          MR. BURNETT:
                            MR. BURNETT:       Counsel,
                                               Counsel, we've
                                                        we've now
                                                              now gone
                                                                  gone

14
14       over seven
         over seven hours.
                    hours.         We
                                   We need to stop
                                      need to      for the
                                              stop for the day.
                                                           day.
15
15                          MS. GEIST:
                            MS. GEIST:      That's fine.
                                            That's fine.       I'm done.
                                                               I'm done.

16
16       Thank
         Thank you for your
               you for      time, Doctor
                       your time,        Alexander.
                                  Doctor Alexander.

17
17                           THE
                             THE DEPONENT:
                                 DEPONENT:       Thank
                                                 Thank you.
                                                       you.

18
18                           VIDEO OPERATOR:
                             VIDEO OPERATOR:        The time is
                                                    The time is 6:25.
                                                                6:25.       We
                                                                            We

19
19       are now
         are now going off the
                 going off the record.
                               record.                This concludes the
                                                      This concludes the
20
20       deposition.
         deposition.

21
21                           (Having indicated he
                             (Having indicated he would like to
                                                  would like to
22
22                           read
                             read his
                                  his deposition before filing,
                                      deposition before filing,
23
23                          further this
                            further this deponent
                                         deponent saith
                                                  saith not.)
                                                        not.)

24
24                                   --oOo--
                                     --o0o--



                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                  888-391-3376
                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 360 of 439 PageID #: 36846



                                                                 Page 359
                                                                 Page 359

 1
 1       STATE OF
         STATE  OF WEST
                   WEST VIRGINIA,
                        VIRGINIA,
 2
 2       COUNTY OF
         COUNTY  OF JACKSON,
                    JACKSON, to
                             to wit;
                                wit;
 3
 3
 4
 4                 I, Teresa
                   I, Teresa S.  Evans, a
                              S. Evans,  a Notary
                                           Notary Public
                                                   Public within
                                                           within
         and for
         and  for the
                  the County
                      County and
                              and State
                                  State aforesaid,
                                         aforesaid, duly
                                                     duly
  5      commissioned and
         commissioned  and qualified,
                            qualified, do
                                        do hereby
                                           hereby certify
                                                   certify that
                                                            that
         the foregoing
         the  foregoing deposition
                         deposition of
                                     of DR.
                                        DR. G.
                                            G. CALEB
                                               CALEB ALEXANDER
                                                      ALEXANDER
  6
  6      was duly
         was  duly taken
                   taken by
                          by me
                             me and
                                and before
                                     before me
                                            me at
                                               at the
                                                   the time
                                                        time and
                                                             and
         place and
         place  and for
                    for the
                         the purpose
                             purpose specified
                                      specified in
                                                 in the
                                                    the caption
                                                         caption
 7
 7       hereof, the
         hereof,  the said
                      said witness
                            witness having
                                     having been
                                            been by
                                                  by me
                                                     me first
                                                         first
         duly sworn.
         duly  sworn.
 8
 8
                  I do
                  I do further
                       further certify
                                certify that
                                         that the
                                              the said
                                                   said
  9      deposition was
         deposition was correctly
                         correctly taken
                                    taken by
                                          by me
                                             me in
                                                in shorthand
                                                    shorthand
         notes, and
         notes, and that
                    that the
                          the same
                              same were
                                    were accurately
                                         accurately written
                                                     written
10
10       out in
         out in full
                full and
                     and reduced
                          reduced to
                                   to typewriting
                                      typewriting and
                                                   and that
                                                        that the
                                                             the
         witness did
         witness did request
                     request to
                              to read
                                 read his
                                       his transcript.
                                           transcript.
11
11
                   I further
                   I  further certify
                                certify that
                                          that I
                                               I am
                                                  am neither
                                                     neither
12
12       attorney or
         attorney  or counsel
                       counsel for,
                                 for, nor
                                       nor related
                                            related to
                                                     to or
                                                         or employed
                                                            employed
         by, any
         by,  any of
                  of the
                      the parties
                          parties toto the
                                         the action
                                             action in
                                                     in which
                                                         which this
                                                                this
13
13       deposition is
         deposition   is taken,
                         taken, and
                                  and further
                                       further that
                                                 that I
                                                      I am
                                                         am not
                                                            not aa
         relative or
         relative  or employee
                       employee ofof any
                                      any attorney
                                           attorney or
                                                     or counsel
                                                         counsel
14
14       employed by
         employed  by the
                       the parties
                           parties or or financially
                                          financially interested
                                                        interested
         in the
         in the action
                 action and
                         and that
                              that the
                                    the attached
                                          attached transcript
                                                    transcript
15
15       meets the
         meets  the requirements
                     requirements set
                                    set forth
                                          forth within
                                                 within article
                                                         article
         twenty-seven, chapter
         twenty-seven,   chapter forty-seven
                                   forty-seven of of the
                                                     the West
                                                          West
16
16       Virginia Code.
         Virginia  Code.
17
17                 My commission
                   My  commission expires
                                    expires October
                                              October 25,
                                                        25, 2020.
                                                            2020.
         Given under
         Given         my hand
                under my  hand this
                                 this 22nd
                                       22nd day
                                             day of
                                                  of September,
                                                     September,
18
18          V
         2020. 11 U11U. 1 /t)tty   11cLl

19
19
         <%10538,Signature%>
20
20       Teresa S.
         Teresa S. Evans
                   Evans
         RMR, CRR,
         RMR, CRR, RPR,
                   RPR, WV-CCR
                         WV-CCR
21
21
22
22
23
23
24
24

                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 361 of 439 PageID #: 36847



                                                                      Page 360
                                                                      Page 360

 1
 1
         STATE OF
         STATE OF WEST
                  WEST VIRGINIA
                       VIRGINIA
 2
 2
         COUNTY OF
         COUNTY OF KANAWHA,
                   KANAWHA, to
                            to wit;
                               wit;
 3
 3
                I, Teresa
                I, Teresa Evans,
                          Evans, owner
                                 owner of
                                       of Realtime
                                          Realtime Reporters,
                                                   Reporters,
  4
  4
         LLC, do
         LLC, do hereby
                 hereby certify
                        certify that
                                that the
                                     the attached
                                         attached deposition
                                                  deposition
 5
 5
         transcript of
         transcript of DR.
                       DR. G. CALEB ALEXANDER
                           G. CALEB ALEXANDER meets
                                              meets the
                                                    the
  6
  6
         requirements set
         requirements set forth
                          forth within
                                within article
                                       article twenty-seven,
                                               twenty-seven,
 7
 7
         chapter forty-seven
         chapter forty-seven of
                             of the
                                the West
                                    West Virginia
                                         Virginia Code
                                                  Code to
                                                       to
 8
 8
         the best
         the best of
                  of my
                     my ability.
                        ability.
 9
 9
10
10
                Given under
                Given       my hand
                      under my hand this
                                    this 22nd
                                         22nd day
                                              day of
                                                  of September,
                                                     September,
11
11
         2020.
         2020.
12
12
13
13
14
14
15
15                                     k...7 .1 V   11   Ull<A   _L   ty   11c1.1

16
16
                                     <%10538,Signature%>
17
17                                   Registered Professional
                                     Registered Professional
                              Reporter/Certified Realtime
                              Reporter/Certified Realtime Reporter
                                                          Reporter
18
18
19
19
20
20
21
21
22
22
23
23
24
24

                                 Veritext Legal
                                 Veritext Legal Solutions
                                                Solutions
      www.veritext.com
      www.veritext.com                                                      888-391-3376
                                                                            888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 362 of 439 PageID #: 36848



                                                                           Page 361
                                                                           Page 361

  1
  1                                 Veritext Legal
                                    Veritext       Solutions
                                             Legal Solutions
                                       1100 Superior
                                       1100 Superior Ave
                                                     Ave
  2
  2                                        Suite 1820
                                           Suite 1820
                                     Cleveland, Ohio
                                     Cleveland, Ohio 44114
                                                     44114
  3
  3                                   Phone: 216-523-1313
                                      Phone: 216-523-1313
  4
  4
         September 23,
         September 23, 2020
                       2020
  5
  5
         To:
         To: David
             David D. Burnett, Esquire
                   D. Burnett, Esquire
  6
  6
         Case Name:
         Case Name: City of Huntington
                    City of Huntington v.
                                       v. Amerisourcebergen
                                          Amerisourcebergen Drug
                                                            Drug Corporation
                                                                 Corporation
  7
  7
         Veritext Reference
         Veritext Reference Number:
                            Number: 4241658
                                    4241658
  8
  8
         Witness:
         Witness:     Dr.
                      Dr. G.
                          G. Caleb Alexander
                             Caleb Alexander           Deposition
                                                       Deposition Date:
                                                                  Date:    9/18/2020
                                                                           9/18/2020
  9
  9
 10
 10      Dear Sir/Madam:
         Dear Sir/Madam:
 11
 11
         Enclosed please
         Enclosed please find
                         find a
                              a deposition
                                deposition transcript.
                                           transcript.          Please have
                                                                Please have the
                                                                            the witness
                                                                                witness
 12
 12
         review the transcript
         review the            and note
                    transcript and      any changes
                                   note any         or corrections
                                            changes or corrections on
                                                                   on the
                                                                      the
 13
 13
         included errata
         included errata sheet, indicating the
                         sheet, indicating     page, line
                                           the page, line number,
                                                          number, change, and
                                                                  change, and
 14
 14
         the reason
         the reason for
                    for the
                        the change.
                            change.     Have
                                        Have the
                                             the witness’
                                                 witness' signature
                                                          signature notarized and
                                                                    notarized and
 15
 15
         forward the
         forward the completed page(s) back
                     completed page(s) back to
                                            to us at the
                                               us at     Production address
                                                     the Production address
 16
 16      shown
         shown
 17
 17      above, or
         above, or email
                   email to production-midwest@veritext.com.
                         to production-midwest@veritext.com.
 18
 18
         If the
         If the errata
                errata is
                       is not
                          not returned
                              returned within
                                       within thirty days of
                                              thirty days of your
                                                             your receipt of
                                                                  receipt of
 19
 19
         this letter,
         this letter, the
                      the reading and signing
                          reading and signing will be deemed
                                              will be deemed waived.
                                                             waived.
 20
 20
 21
 21      Sincerely,
         Sincerely,
 22
 22      Production Department
         Production Department
 23
 23
 24
 24      NO NOTARY
         NO NOTARY REQUIRED
                   REQUIRED IN
                            IN CA
                               CA


                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
      www.veritext.com
      www.veritext.com                                                        888-391-3376
                                                                              888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 363 of 439 PageID #: 36849



                                                                   Page
                                                                   Page 362
                                                                        362

  1
  1                            DEPOSITION
                               DEPOSITION REVIEW
                                          REVIEW
                            CERTIFICATION OF
                            CERTIFICATION    WITNESS
                                          OF WITNESS
  2
  2
                    ASSIGNMENT REFERENCE
                    ASSIGNMENT REFERENCE NO:
                                         NO: 4241658
                                             4241658
  3
  3               CASE NAME:
                  CASE         City of
                        NAME: City      Huntington v.
                                     of Huntington      Amerisourcebergen Drug
                                                    v. Amerisourcebergen  Drug
         Corporation,  et al.
         Corporation, et al.
                  DATE
                  DATE OF
                        OF DEPOSITION:
                           DEPOSITION: 9/18/2020
                                         9/18/2020
  4
  4               WITNESS' NAME:
                  WITNESS'  NAME: Dr.
                                   Dr. G.  Caleb Alexander
                                        G. Caleb  Alexander
  5
  5               In
                  In accordance
                      accordance with   the Rules
                                  with the  Rules of  Civil
                                                   of Civil
            Procedure,
            Procedure, II have  read the
                          have read   the entire
                                          entire transcript
                                                  transcript of
                                                              of
  6
  6         my testimony or
            my testimony      it has
                          or it  has been
                                      been read
                                           read to  me.
                                                 to me.
  7
  7               I  have made
                  I have  made no  changes to
                                no changes  to the
                                                the testimony
                                                    testimony
            as transcribed by
            as transcribed      the court
                            by the   court reporter.
                                           reporter.
  8
  8
               10/08/2020
               10/08/2020                 G. Caleb
                                          4.       Alexander
                                             caleb Alvan/v:1er
            _______________           ________________________
  9
  9         Date
            Date                      Dr.  G. Caleb
                                      Dr. G.  Caleb Alexander
                                                     Alexander
 10
 10                Sworn to and
                   Sworn to      subscribed before
                             and subscribed   before me,
                                                      me, aa
            Notary  Public in
            Notary Public   in and  for the
                               and for  the State
                                             State and  County,
                                                    and County,
 11
 11         the referenced
            the  referenced witness   did personally
                             witness did   personally appear
                                                       appear
            and
            and acknowledge   that:
                 acknowledge that:
 12
 12
                    They
                    They have  read the
                          have read  the transcript;
                                         transcript;
 13
 13                 They  signed the
                    They signed  the foregoing
                                      foregoing Sworn
                                                 Sworn
                           Statement;
                           Statement; and
                                       and
 14
 14                 Their  execution of
                    Their execution      this Statement
                                      of this            is of
                                               Statement is of
                           their free
                           their free act  and  deed.
                                       act and deed.
 15
 15
                    I have affixed
                    I have         my name
                           affixed my      and official
                                      name and official seal
                                                        seal
 16
 16
            this ______ day
            this        day of
                            of_____________________, 20____.
                                                   , 20
 17
 17
                            ___________________________________
 18
 18                         Notary Public
                            Notary Public
 19
 19                         ___________________________________
                            Commission Expiration
                            Commission Expiration Date
                                                  Date
 20
 20
 21
 21
 22
 22
 23
 23
 24
 24
 25
 25


                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
      www.veritext.com
      www.veritext.com                                                888-391-3376
                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 364 of 439 PageID #: 36850



                                                                      Page
                                                                      Page 363
                                                                           363

  1
  1                         DEPOSITION
                            DEPOSITION REVIEW
                                       REVIEW
                         CERTIFICATION OF
                         CERTIFICATION    WITNESS
                                       OF WITNESS
  2
  2
                    ASSIGNMENT REFERENCE
                    ASSIGNMENT REFERENCE NO:
                                         NO: 4241658
                                             4241658
  3
  3                 CASE NAME:
                    CASE       City of
                         NAME: City    Huntington v.
                                    of Huntington    Amerisourcebergen Drug
                                                  v. Amerisourcebergen Drug
         Corporation, et
         Corporation, et al.
                         al.
                   DATE
                   DATE OF
                         OF DEPOSITION:
                             DEPOSITION: 9/18/2020
                                          9/18/2020
  4
  4                WITNESS' NAME:
                   WITNESS'   NAME: Dr.
                                    Dr. G.  Caleb Alexander
                                         G. Caleb  Alexander
  5
  5                In
                   In accordance
                       accordance with   the Rules
                                   with the   Rules of Civil
                                                    of Civil
            Procedure,
            Procedure, I I have  read the
                           have read   the entire
                                           entire transcript
                                                   transcript of
                                                               of
  6
  6         my testimony or
            my testimony       it has
                           or it  has been
                                       been read
                                            read to  me.
                                                  to me.
  7
  7                I  have listed
                   I have  listed my   changes on
                                   my changes      the attached
                                                on the attached
            Errata Sheet,
            Errata   Sheet, listing
                             listing page  and line
                                      page and  line numbers
                                                     numbers as
                                                             as
  8
  8         well as the
            well as   the reason(s)
                          reason(s) for
                                      for the
                                          the change(s).
                                               change(s).
  9
  9                I  request that
                   I request   that these
                                    these changes
                                           changes be  entered
                                                    be entered
            as part of
            as part      the record
                      of the  record of  my testimony.
                                      of my testimony.
 10
 10
                  I have executed
                  I have  executed the
                                   the Errata
                                        Errata Sheet,  as well
                                               Sheet, as  well
 11
 11         as this Certificate,
            as this Certificate, and   request and
                                  and request  and authorize
                                                    authorize
            that both
            that both be
                      be appended  to the
                          appended to  the transcript
                                           transcript of
                                                       of my
                                                          my
 12
 12         testimony and
            testimony      be incorporated
                      and be  incorporated therein.
                                            therein.
 13
 13         _______________         ________________________
            Date
            Date                    Dr.  G. Caleb
                                    Dr. G.  Caleb Alexander
                                                   Alexander
 14
 14
                   Sworn  to and
                   Sworn to       subscribed before
                              and subscribed   before me,
                                                       me, aa
 15
 15         Notary   Public in
            Notary Public    in and  for the
                                and for  the State
                                              State and  County,
                                                    and County,
            the referenced
            the  referenced witness    did personally
                              witness did  personally appear
                                                        appear
 16
 16         and
            and acknowledge    that:
                 acknowledge that:
 17
 17                They
                   They have   read the
                         have read   the transcript;
                                         transcript;
                   They
                   They have   listed all
                         have listed       of their
                                       all of  their corrections
                                                     corrections
 18
 18                       in the
                          in  the appended   Errata Sheet;
                                  appended Errata   Sheet;
                   They  signed the
                   They signed   the foregoing
                                      foregoing Sworn
                                                 Sworn
 19
 19                       Statement;
                          Statement; and
                                       and
                   Their  execution of
                   Their execution       this Statement
                                      of this  Statement isis of
                                                               of
 20
 20                       their free
                          their  free act  and deed.
                                       act and  deed.
 21
 21                I  have affixed
                   I have  affixed mymy name  and official
                                        name and  official seal
                                                              seal
 22
 22         this
            this  ______  day
                          day  of_____________________,
                               of                        ,  20____.
                                                            20
 23
 23                       ___________________________________
                          Notary  Public
                          Notary Public
 24
 24
                         ___________________________________
 25
 25                      Commission Expiration
                         Commission Expiration Date
                                               Date


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
      www.veritext.com
      www.veritext.com                                                   888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 365 of 439 PageID #: 36851



                                                                 Page 364
                                                                 Page 364

  1
  1                               ERRATA SHEET
                                  ERRATA SHEET

                          VERITEXT LEGAL
                          VERITEXT       SOLUTIONS MIDWEST
                                   LEGAL SOLUTIONS MIDWEST
  2
  2                          ASSIGNMENT NO:
                             ASSIGNMENT     4241658
                                        NO: 4241658

  3
  3          PAGE/LINE(S) /
             PAGE/LINE(S) /              CHANGE
                                         CHANGE              /REASON
                                                             /REASON

  4
  4          ___________________________________________________
  5
  5          ___________________________________________________
  6
  6          ___________________________________________________
  7
  7          ___________________________________________________
  8
  8          ___________________________________________________
  99         ___________________________________________________
10
10           ___________________________________________________
11
11           ___________________________________________________
12
12           ___________________________________________________
13
13           ___________________________________________________
14
14           ___________________________________________________
15
15           ___________________________________________________
16
16           ___________________________________________________
17
17           ___________________________________________________
18
18           ___________________________________________________
19
19

             _______________               ________________________
20
20           Date
             Date                          Dr.
                                           Dr. G.
                                               G. Caleb Alexander
                                                  Caleb Alexander

21
21           SUBSCRIBED AND
             SUBSCRIBED AND SWORN
                            SWORN TO BEFORE ME
                                  TO BEFORE ME THIS
                                               THIS            ________
22
22           DAY OF ________________________,
             DAY OF                           20______ .
                                            , 20       .
23
23                           ___________________________________
                             Notary Public
                             Notary Public

24
24

                             ___________________________________
25
25                           Commission Expiration Date
                             Commission Expiration Date


                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
       www.veritext.com
       www.veritext.com                                                888-391-3376
                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 366 of 439 PageID #: 36852


   [&
   [SL -- 2035]
          2035]                                                                        Page 1
                                                                                       Page 1

              &
              &            1100 361:1
                           1100   361:1           19 114:12
                                                  19  114:12 115:3
                                                              115:3       2017 70:17
                                                                          2017         71:3
                                                                                 70:17 71:3
    & 2:13
    &   2:13 3:4
              3:4 9:7
                   9:7
                           11:30 93:23
                           11:30   93:23            117:18
                                                    117:18                  76:17
                                                                            76:17 106:13
                                                                                  106:13
                           11:33 94:4
                           11:33   94:4           1990s 268:11
                                                  1990s   268:11            122:2
                                                                            122:2 138:13,19
                                                                                  138:13,19
               0
               0
                           12 19:22
                           12         45:11
                               19:22 45:11        1:00 137:7,10,11
                                                  1:00   137:7,10,11        140:23
                                                                            140:23 141:20
                                                                                    141:20
    0.5 342:13
    0.5  342:13              47:6 114:4
                             47:6 114:4 118:22
                                         118:22     137:13,14,14,16
                                                    137:13,14,14,16         142:4,9,11
                                                                            142:4,9,11 143:2
                                                                                       143:2
    00365846-6015
    00365846-6015            323:14,17
                             323:14,17              137:17,18
                                                    137:17,18               143:22
                                                                            143:22 145:18
                                                                                    145:18
      5:23 208:1
      5:23 208:1           122 114:11
                           122  114:11 115:3
                                         115:3    1:01 138:3
                                                  1:01   138:3              147:4 221:24
                                                                            147:4 221:24
    08540 2:19
    08540   2:19             117:18
                             117:18 118:11
                                     118:11       1:15 137:11
                                                  1:15   137:11             293:16 318:13
                                                                            293:16  318:13
              11           125 50:7
                           125  50:7 53:2  63:9
                                      53:2 63:9   1:37 170:2
                                                  1:37   170:2            2018 68:20
                                                                          2018         70:17
                                                                                 68:20 70:17
    1 5:2
    1      7:13 17:24
       5:2 7:13   17:24      67:8 135:15,19
                             67:8 135:15,19       1:55 170:6
                                                  1:55   170:6              71:3 73:18 75:8
                                                                            71:3 73:18  75:8
      17:24                12:20 133:12
             18:1,5,10,11 12:20
      17:24 18:1,5,10,11           133:12         1a
                                                  la 176:5   292:11
                                                      176:5 292:11          76:17
                                                                            76:17 82:1,6,14
                                                                                  82:1,6,14
      18:12,14
      18:12,14 39:14
                 39:14     12:27 137:23
                           12:27   137:23           301:20
                                                    301:20                  83:4
                                                                            83:4 106:4,13
                                                                                 106:4,13
      52:24
      52:24 147:24
             147:24        13 161:6
                           13  161:6 162:3,6
                                      162:3,6     1b
                                                  lb 321:14,18
                                                       321:14,18            108:14,24
                                                                            108:14,24 110:1
                                                                                       110:1
      164:6
      164:6 169:13
             169:13          262:8
                             262:8                1c
                                                  lc 338:22
                                                      338:22                121:8,12,17
                                                                            121:8,12,17 122:1
                                                                                         122:1
      171:6,9
      171:6,9 176:4
               176:4       14 161:6
                           14  161:6 162:4,16
                                      162:4,16    1d
                                                  ld 171:9
                                                       171:9                122:6,22
                                                                            122:6,22 123:9,13
                                                                                      123:9,13
      182:12,20   218:15
      182:12,20 218:15     15
                           15  57:6
                               57:6  58:16
                                     58:16        1f
                                                  if 342:18
                                                      342:18                123:17,20
                                                                            123:17,20 124:20
                                                                                       124:20
      218:24 219:5,13
      218:24  219:5,13       163:24
                             163:24 180:2
                                     180:2                  2
                                                            2               125:5
                                                                            125:5 126:20
                                                                                  126:20
      219:14 266:2,9
              266:2,9        186:11
                             186:11 191:24
                                     191:24                                 127:16
                                                                            127:16 128:16
                                                                                    128:16
      219:14                                      2 5:4
                                                  2       20:6 40:14
                                                      5:4 20:6 40:14
    10 45:11
        45:11 47:6
                47:6         192:5,7,9,22
                             192:5,7,9,22                                   129:2,6 252:20
                                                                            129:2,6 252:20
    10                                              40:14,15,16,18,23
                                                    40:14,15,16,18,23
      129:2,6
      129:2,6 144:7          193:12
                             193:12 198:5,12
                                     198:5,12                             2019 5:23
                                                                          2019        6:6,9
                                                                                 5:23 6:6,9
               144:7                                42:18 53:1
                                                    42:18  53:1 103:14
                                                                 103:14
      148:1
      148:1 192:5,19,22      218:1 236:7
                             218:1 236:7                                    19:24 41:6 43:11
                                                                            19:24 41:6  43:11
             192:5,19,22                            103:17,17
                                                    103:17,17 164:23
                                                                164:23
      193:5,11
      193:5,11 194:11        239:11,18 241:5
                             239:11,18  241:5                               44:21 47:3
                                                                            44:21 47:3 57:12
                                                                                        57:12
                 194:11                             166:18  172:6
                                                    166:18 172:6
      194:14,20
      194:14,20 195:5        241:11,22 243:20
                             241:11,22  243:20                              77:2 105:1
                                                                            77:2 105:1 110:11
                                                                                        110:11
                  195:5                             173:18
                                                    173:18 182:20
                                                            182:20
      196:6
      196:6 197:2,9,14       244:8,19 258:17
                             244:8,19 258:17                                110:19
                                                                            110:19 111:23
                                                                                    111:23
             197:2,9,14                             184:15
                                                    184:15 186:12
                                                            186:12
      271:20 298:3
              298:3          265:22,22
                             265:22,22  316:1
                                        316:1                               113:1,20
                                                                            113:1,20 114:10
                                                                                      114:10
      271:20                                        190:8  204:5
                                                    190:8 204:5
      333:15                 348:5
                             348:5                                          146:15
                                                                            146:15 160:8
                                                                                    160:8
      333:15                                        262:16
                                                    262:16
    10,000 23:13
             23:13         15,000 23:13
                           15,000   23:13                                   162:4
                                                                            162:4 179:4,7,22
                                                                                  179:4,7,22
    10,000                                        2.6 244:22
                                                  2.6   244:22
    100 194:13
          194:13 197:8     152 304:12
                           152  304:12                                      179:23  207:24
                                                                            179:23 207:24
    100            197:8                          2.7 244:22
                                                  2.7   244:22
      236:17 272:19
              272:19       158 6:2
                           158  6:2                                         208:11
                                                                            208:11
      236:17                                      20 227:10
                                                  20   227:10 271:21
                                                               271:21
      336:9                16 69:11
                           16  69:11 266:11
                                      266:11                              2020 1:22
                                                                          2020        7:4
                                                                                 1:22 7:4
      336:9                                         293:8,16 319:7
                                                    293:8,16  319:7
    10018-1405 3:6           281:2
                             281:2                                          10:12 49:10 78:22
                                                                            10:12 49:10  78:22
    10018-1405      3:6                             362:16
                                                    362:16  363:22
                                                            363:22
    105 5:7
          5:7 81:23        17 6:6
                           17  6:6 67:9
                                   67:9 179:4
                                         179:4                              110:11,19
                                                                            110:11,19 111:3
                                                                                       111:3
    105       81:23                                 364:22
                                                    364:22
      104:22               179 6:5,8
                           179  6:5,8                                       112:7,11
                                                                            112:7,11 113:2,20
                                                                                      113:2,20
      104:22                                      2014 82:6,13
                                                  2014    82:6,13 83:3
                                                                  83:3
    10538 359:19           17th
                           17th   179:22
                                  179:22                                    114:10  285:21
                                                                            114:10 285:21
    10538   359:19                                  125:5
                                                    125:5 126:20
                                                           126:20
      360:16               18 5:2
                           18  5:2 19:23
                                   19:23 185:1
                                          185:1                             295:18 317:8
                                                                            295:18  317:8
      360:16                                        127:16
                                                    127:16 129:3,7
                                                            129:3,7
    10:46 66:22              224:11 306:16
                             224:11  306:16                                 359:17,18
                                                                            359:17,18 360:11
                                                                                       360:11
    10:46   66:22                                 2015 141:3,10,20
                                                  2015    141:3,10,20
    10:57 67:2               337:14
                             337:14 339:11
                                     339:11                                 361:4
                                                                            361:4
    10:57   67:2                                    142:4,13,16
                                                    142:4,13,16 143:2
                                                                  143:2
    11 76:13,21            1820 361:2
                    104:22 1820
        76:13,21 104:22           361:2                                   2021 293:8,8
                                                                          2021   293:8,8
    11                                              143:8  209:16,24
                                                    143:8 209:16,24
      106:9
      106:9 113:13,17      18th 1:21
                           18th        7:3
                                  1:21 7:3                                203 6:10
                                                                          203  6:10
             113:13,17                              212:14 329:9
                                                    212:14  329:9
      113:24  213:13,23      285:21
                             285:21                                       2035 293:9
                                                                          2035   293:9
      113:24 213:13,23                            2016
                                                  2016    306:17,24
                                                          306:17,24
      214:1
      214:1                                         308:4,12
                                                    308:4,12 318:7
                                                              318:7
                                     Veritext Legal Solutions
    www.veritext.com                                                             888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 367 of 439 PageID #: 36853


   [208
   [208 -- 75]
           75]                                                                         Page 22
                                                                                       Page

    208 5:20
    208   5:20                       3
                                     3             3c 175:8
                                                   3c  175:8              159:2,14    271:20
                                                                          159:2,14 271:20
    216-523-1313
    216-523-1313            3 5:7
                            3  5:7 50:24  83:2
                                   50:24 83:2
                                                   3d 176:6
                                                   3d  176:6            50 236:7
                                                                        50   236:7
      361:3
      361:3                   103:19,20 105:13
                              103:19,20  105:13    3e 176:20
                                                   3e  176:20           506 2:18
                                                                        506   2:18
    22 70:16
    22   70:16 71:1
                71:1          105:14,15,17,23
                              105:14,15,17,23
                                                   3rd 2:9
                                                   3rd  2:9 49:10
                                                            49:10       51 289:20
                                                                        51   289:20
      76:16  106:12
      76:16 106:12            120:15,16 127:15
                              120:15,16  127:15             44          52 6:10
                                                                        52        136:17,21
                                                                             6:10 136:17,21
      107:13  316:15
      107:13 316:15           175:5 176:6,20                              203:9,13,18,20,24
                                                                          203:9,13,18,20,24
                              175:5 176:6,20     44 5:10  47:24 48:12
                                                     5:10 47:24  48:12
      317:3,6
      317:3,6                 184:13 262:22
                                      262:22                              204:9 207:6
                                                                          204:9  207:6
                              184:13                48:13,15 49:4,7
                                                    48:13,15  49:4,7
    22nd 359:17
    22nd    359:17          3-24-19 6:4
                                      6:4 158:19                        55 318:4
                                                                        55   318:4
                            3-24-19       158:19    131:10 134:2,3,5,6
                                                    131:10  134:2,3,5,6
      360:10
      360:10                30 197:16
                                197:16 333:15
                                        333:15                          59 122:4
                                                                        59           123:15
                                                                             122:4 123:15
                            30                      134:12
                                                    134:12 136:20,20
                                                            136:20,20
    23 122:5
    23         123:15
        122:5 123:15        300 2:18
                                 2:18                                     124:6
                                                                          124:6
                            300                     141:22
                                                    141:22 142:7,20
                                                            142:7,20
      124:7  361:4
      124:7 361:4           31 245:6
                                245:6                                   5:16 316:5
                                                                        5:16    316:5
                            31                      142:23 143:17
                                                    142:23  143:17
    24 22:18
    24  22:18 43:16,23
               43:16,23     32 6:2
                                6:2 129:7                               5:32 316:9
                                                                        5:32    316:9
                            32      129:7           159:6,11,11,12
                                                    159:6,11,11,12
      45:11,11,24 46:10
      45:11,11,24  46:10      158:13,13,15,21                           5:58 338:8
                                                                        5:58    338:8
                              158:13,13,15,21       171:2
                                                    171:2 177:8
                                                          177:8
      46:12,16 47:2
      46:12,16  47:2          158:22,23 159:15
                                         159:15                         5:59 338:13
                                                                        5:59    338:13
                              158:22,23             191:14 216:7
                                                    191:14  216:7
      130:14  185:1
      130:14 185:1            159:23 171:1                              5th 77:2
                                                                        5th          105:1
                                                                              77:2 105:1
                              159:23  171:1         262:3 266:11
                                                    262:3 266:11
      330:6
      330:6                   173:4 195:24                                         66
                              173:4 195:24        4-26-19 5:6
                                                 4-26-19        40:21
                                                            5:6 40:21
    24/7 80:15
    24/7   80:15            33 6:5
                                6:5 125:5
                            33      125:5         40 5:4
                                                 40   5:4 51:24
                                                          51:24 67:24
                                                                 67:24 66 199:7   200:3,21
                                                                            199:7 200:3,21
    25 114:1,9
    25           359:17
        114:1,9 359:17        126:20 178:21
                              126:20  178:21        226:15,23 290:13
                                                    226:15,23  290:13     202:4 205:24
                                                                          202:4  205:24
    25323 2:15
    25323    2:15             179:1,10,13,14,15
                              179:1,10,13,14,15     354:11,16 355:4
                                                    354:11,16  355:4    60
                                                                        60 68:1   130:3
                                                                             68:1 130:3
    25714-1180 2:10
    25714-1180     2:10       179:21  182:8,10
                              179:21 182:8,10     400 52:2
                                                 400   52:2               355:5
                                                                          355:5
    26 41:6
    26  41:6 43:11
              43:11           182:19 184:14,14
                              182:19              41,000 354:7
                                      184:14,14 41,000     354:7        620   3:5
                                                                        620 3:5
      44:21 47:3
      44:21  47:3 70:16
                  70:16       195:3 196:2  197:4 42
                              195:3 196:2 197:4   42 352:22
                                                      352:22 353:1
                                                               353:1    650
                                                                        650 61:23     69:1
                                                                               61:23 69:1
      71:1
      71:1 76:16
            76:16 106:12
                  106:12      246:8
                              246:8               422 2:9
                                                 422   2:9                83:17  118:14
                                                                          83:17 118:14
      107:14  214:3
      107:14 214:3          34 6:8
                                6:8 178:21
                            34      178:21        4241658 361:7
                                                 4241658     361:7        141:17  143:7
                                                                          141:17 143:7
      229:12
      229:12                  179:1,10,12,13,15
                              179:1,10,12,13,15     362:2 363:2
                                                    362:2        364:2 659
                                                          363:2 364:2   659 143:8
                                                                               143:8
    27 214:3
    27  214:3 215:7
               215:7          179:15,22 195:3
                                         195:3
                              179:15,22           43 303:23
                                                 43   303:23            68 335:11,15
                                                                        68   335:11,15
      216:15
      216:15                  196:2 197:4  353:6 44
                              196:2 197:4 353:6   44 306:23
                                                      306:23            6:25 358:18
                                                                        6:25    358:18
    28 2:6
    28  2:6 215:7
             215:7          35 179:12
                                179:12
                            35                    44114 361:2
                                                 44114    361:2                    7
                                                                                   7
      216:16 335:18,21
      216:16  335:18,21     355  2:21
                            355  2:21             47 302:2
                                                 47   302:2
      335:22
      335:22                                                            7 5:16
                                                                        7        48:5,5,13,13
                                                                            5:16 48:5,5,13,13
                            36 43:17,23
                            36  43:17,23 83:3
                                          83:3    48 5:10,13
                                                 48   5:10,13
    2803 5:5
    2803       6:4 40:21
           5:5 6:4  40:21                                                 48:15 49:4
                                                                          48:15  49:4 132:21
                                                                                        132:21
                              124:20 127:16
                              124:20  127:16      49 5:16
                                                 49   5:16
      158:19
      158:19                                                              132:21  133:3
                                                                          132:21 133:3
                            36,000 319:8
                            36,000   319:8        4:00 253:14,23
                                                 4:00   253:14,23
    29 76:22
    29         81:23
         76:22 81:23                                                      134:2,17
                                                                          134:2,17 136:21
                                                                                      136:21
                            365 80:15
                            365  80:15            4d 177:9
                                                 4d   177:9
      82:9,11
      82:9,11 106:10
               106:10                                                     291:16,18
                                                                          291:16,18
                            38 69:14
                            38  69:14 254:4
                                       254:4                5
                                                            5
      114:6
      114:6                                                             7.1 5:18
                                                                        7.1         291:23
                                                                              5:18 291:23
                              323:12
                              323:12
    2900 2:21
    2900   2:21                                  55 5:13  48:4,4,4,12
                                                     5:13 48:4,4,4,12     292:3,8 321:14
                                                                          292:3,8   321:14
                            3:17-01362 1:7
                            3:17-01362    1:7
    292 5:18
    292   5:18                                      48:13,15 49:4
                                                    48:13,15  49:4      7.1. 292:7,12,14
                                                                        7.1.  292:7,12,14
                              7:20
                              7:20
    29464 2:7
    29464    2:7                                    131:18,18 133:2
                                                    131:18,18  133:2    707 2:14
                                                                        707   2:14
                            3:17-01665 1:13
                            3:17-01665    1:13
    2:29 198:17
    2:29   198:17                                   134:2,12,13
                                                    134:2,12,13         75 23:4
                                                                        75   23:4 26:6,11,20
                                                                                  26:6,11,20
                              7:21
                              7:21
    2:42 198:21
    2:42   198:21                                   136:21 138:10
                                                    136:21  138:10        27:10 38:3,8
                                                                          27:10  38:3,8
                            3:48 253:18
                            3:48   253:18
                                                    140:15 143:23
                                                    140:15  143:23

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 368 of 439 PageID #: 36854


   [8
   [8 -- active]
         active]                                                                      Page 33
                                                                                      Page

               8
               8           55:21 56:6
                           55:21      59:19
                                 56:6 59:19      351:14 353:17
                                                 351:14   353:17          356:16
                                                                          356:16
    8 5:20
    8       6:9 67:8
       5:20 6:9  67:8
                           62:3 66:3
                           62:3      91:4,8
                                66:3 91:4,8    abating 85:14
                                               abating    85:14         accessed 302:12
                                                                        accessed    302:12
      179:7 207:16,17
      179:7 207:16,17
                           91:10,12,23
                           91:10,12,23 92:15
                                       92:15     139:13 177:7
                                                 139:13   177:7         accessibility 350:2
                                                                        accessibility   350:2
      207:18,19 208:3,5
      207:18,19  208:3,5   94:20
                           94:20 97:4 126:10
                                 97:4 126:10   abide 27:8
                                               abide    27:8            accessible 303:1
                                                                        accessible   303:1
      298:3,3
      298:3,3
                           126:12 131:1
                           126:12 131:1        ability 42:19
                                               ability   42:19 43:6
                                                                43:6    accident 71:12
                                                                        accident   71:12
    8-3-20 5:12
    8-3-20        48:20
            5:12 48:20
                           139:8,19,20 140:1
                           139:8,19,20 140:1     45:1 105:8
                                                 45:1         213:7
                                                       105:8 213:7      accidental 315:15
                                                                        accidental   315:15
    80 121:7
    80  121:7              141:24 146:1,7,15
                           141:24 146:1,7,15     255:8 345:20
                                                 255:8  345:20          accommodate
                                                                        accommodate
    82 73:18
    82         121:11,16
        73:18 121:11,16    147:10 148:9
                           147:10 148:9          360:8
                                                 360:8                    13:11 15:19
                                                                          13:11 15:19
      122:1,21
      122:1,21 123:9,12
                123:9,12   162:8 163:1,5,8
                           162:8 163:1,5,8     able 50:15
                                               able   50:15 69:6
                                                              69:6      accompany 50:21
                                                                        accompany      50:21
      123:19  124:9
      123:19 124:9         165:2 167:19,20
                           165:2 167:19,20       99:15
                                                 99:15 103:15
                                                        103:15          accompanying
                                                                        accompanying
    85  345:8,8
    85 345:8,8
                           168:22,23 177:5
                           168:22,23 177:5       119:21 137:9
                                                 119:21   137:9           47:22
                                                                          47:22
    86 344:3
    86  344:3              178:14 180:2,24
                           178:14 180:2,24       170:13 174:19
                                                 170:13   174:19        account 263:3,23
                                                                        account    263:3,23
    888 127:2
    888  127:2             181:6,14,22
                           181:6,14,22           211:19 228:7
                                                 211:19   228:7           265:9 322:14
                                                                          265:9 322:14
    89,600 323:18
    89,600  323:18         182:14 183:1
                           182:14 183:1          269:24 288:15
                                                 269:24   288:15        accounting 45:12
                                                                        accounting    45:12
    8th 179:22
    8th  179:22            184:23 185:6,14
                           184:23 185:6,14       353:20
                                                 353:20                 accounts 264:7
                                                                        accounts    264:7
                           186:6 188:19
                           186:6 188:19        abreast 299:5
                                               abreast    299:5         accrue 24:12
                                                                        accrue   24:12
               9
               9
                           189:2 190:12,21
                           189:2 190:12,21     absence 358:9
                                               absence     358:9        accuracy 22:3
                                                                        accuracy    22:3
    9 4:2
    9  4:2 298:3
           298:3           191:10,22,24
                           191:10,22,24        absolutely 13:15
                                               absolutely     13:15     accurate 16:12
                                                                        accurate    16:12
    9-2-20 5:3
    9-2-20      18:7
            5:3 18:7       192:4,13 193:3,9
                           192:4,13 193:3,9      15:20 45:2
                                                 15:20  45:2 133:13
                                                              133:13      42:18 125:8
                                                                          42:18 125:8
    9-5-19 5:9
    9-5-19      105:21
            5:9 105:21     193:24 194:17,23
                           193:24 194:17,23      148:4,6,12,17
                                                 148:4,6,12,17            172:22 192:1
                                                                          172:22 192:1
    9/18/2020 361:8
    9/18/2020   361:8      194:24 195:11,17
                           194:24 195:11,17      149:1 154:1
                                                 149:1  154:1           accurately 44:24
                                                                        accurately    44:24
      362:3 363:3
      362:3 363:3          196:3,24 197:13
                           196:3,24 197:13       167:16 168:2
                                                 167:16   168:2           359:9
                                                                          359:9
    90 333:15
    90  333:15             198:3,11,12
                           198:3,11,12           240:3 304:11
                                                 240:3  304:11          achievements
                                                                        achievements
    900 38:5,8
    900  38:5,8            208:14 210:21
                           208:14 210:21         305:3 316:4
                                                 305:3  316:4             252:8
                                                                          252:8
    90071 2:21
    90071   2:21           218:16 222:14
                           218:16 222:14       abstract    187:10
                                               abstract 187:10          acknowledge 77:5
                                                                        acknowledge      77:5
    901 2:14
    901  2:14              223:10 235:10,19
                           223:10 235:10,19    abuse 23:20
                                               abuse    23:20 24:4,8
                                                               24:4,8     151:1 256:20
                                                                          151:1 256:20
    91 346:7,11,18
    91  346:7,11,18        235:22 237:12,13
                           235:22 237:12,13      74:22
                                                 74:22 80:3,5,18,19
                                                        80:3,5,18,19      345:19 362:11
                                                                          345:19 362:11
      348:21 349:17
      348:21 349:17        237:15 239:4,4,13
                           237:15 239:4,4,13     246:12 247:13
                                                 246:12   247:13          363:16
                                                                          363:16
    92 345:8,9
    92  345:8,9            239:19 240:6
                           239:19 240:6          249:9 262:18
                                                 249:9  262:18          acknowledged
                                                                        acknowledged
    93 234:7
    93  234:7              241:23 244:8
                           241:23 244:8          341:8
                                                 341:8                    282:20
                                                                          282:20
    94 115:4,22
    94  115:4,22           245:24 256:7,13
                           245:24 256:7,13     academic 25:6
                                               academic      25:6       acknowledges
                                                                        acknowledges
    952 109:9
    952  109:9             259:18 260:11
                           259:18 260:11         289:2 290:6,20
                                                 289:2  290:6,20          357:24
                                                                          357:24
    9:32 7:3
    9:32  7:3              261:15 265:24
                           261:15 265:24         291:6,10 293:1,21
                                                 291:6,10   293:1,21    acquired 101:12
                                                                        acquired    101:12
              a
              a            287:17 288:1
                           287:17 288:1          295:15 301:19
                                                 295:15   301:19        acronym 245:14
                                                                        acronym     245:14
    a.m. 7:3
    a.m.  7:3              307:17 318:1
                           307:17 318:1          302:1,6 304:1
                                                 302:1,6  304:1           297:4
                                                                          297:4
    abate 24:1151:2
    abate   24:11 51:2     325:6 326:10
                           325:6 326:10        acceptable 168:15
                                               acceptable     168:15    act 362:14
                                                                        act  362:14 363:20
                                                                                     363:20
      51:15
      51:15 58:12
            58:12 60:5
                  60:5     327:3,7 330:3
                           327:3,7 330:3       accepted 132:2,8
                                               accepted     132:2,8     action 1:6,13,20
                                                                        action  1:6,13,20
      138:24 160:13
      138:24 160:13        339:13 342:9,22
                           339:13 342:9,22     access 12:15,22
                                               access    12:15,22         8:5 39:5 143:24
                                                                          8:5 39:5 143:24
      162:22 279:10
      162:22 279:10        344:22 345:5
                           344:22 345:5          76:1
                                                 76:1 97:16   220:15
                                                       97:16 220:15       359:12,14
                                                                          359:12,14
    abatement 5:10
    abatement    5:10      347:19 348:8,19
                           347:19 348:8,19       232:18 235:8
                                                 232:18   235:8         active 23:18
                                                                        active  23:18 78:7
                                                                                       78:7
      48:16 49:8
      48:16 49:8 52:3,7
                 52:3,7    349:8 350:10
                           349:8 350:10          238:17 304:21
                                                 238:17   304:21          78:18
                                                                          78:18 79:20
                                                                                79:20 154:5
                                                                                       154:5

                                  Veritext Legal
                                  Veritext Legal Solutions
                                                 Solutions
    www.veritext.com                                                           888-391-3376
                                                                               888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 369 of 439 PageID #: 36855


   [activist
   [activist -- ahead]
                ahead]                                                                    Page 4
                                                                                          Page 4

    activist 24:15,22
    activist   24:15,22       347:24
                              347:24               adequately 220:22
                                                   adequately      220:22     147:22  150:19
                                                                              147:22 150:19
    activities 132:13
    activities   132:13     additional   23:14
                            additional 23:14       adjustments
                                                   adjustments                151:3,7,14,23
                                                                              151:3,7,14,23
      209:8 341:9
      209:8  341:9 350:1
                    350:1     24:20 38:13,15
                              24:20 38:13,15         322:13
                                                     322:13                   152:7,23
                                                                              152:7,23 153:7,9
                                                                                        153:7,9
    activity 139:4
    activity   139:4          39:4 69:2
                              39:4      145:2
                                   69:2 145:2      administer 8:3
                                                   administer     8:3         154:20  157:8,15
                                                                              154:20 157:8,15
    actual 207:8
    actual   207:8 329:4
                    329:4     156:13,17 168:22
                              156:13,17  168:22    administering
                                                   administering              157:23  167:12
                                                                              157:23 167:12
    add 93:6
    add         256:23
          93:6 256:23         175:3 182:17
                              175:3 182:17           9:10
                                                     9:10                     169:20  173:12
                                                                              169:20 173:12
      257:4 324:12
      257:4  324:12           193:11 256:10
                              193:11 256:10        administration
                                                   administration             182:9 185:9 191:8
                                                                              182:9 185:9   191:8
      329:12,15 330:2
      329:12,15   330:2       259:16 283:19
                              259:16 283:19          139:12
                                                     139:12                   208:6 209:20
                                                                              208:6 209:20
      338:8 341:23
      338:8  341:23           286:13 287:23
                              286:13 287:23        adolescents 116:4
                                                   adolescents     116:4      210:16 214:4,9,19
                                                                              210:16  214:4,9,19
      347:19
      347:19                  342:2 349:16
                              342:2 349:16           154:17
                                                     154:17                   214:20 215:11
                                                                              214:20  215:11
    added 344:23
    added    344:23           350:18
                              350:18               adult 52:2
                                                   adult    52:2              216:1,6 217:2,13
                                                                              216:1,6 217:2,13
      348:2
      348:2                 address   39:5
                            address 39:5           advance 17:17
                                                   advance     17:17          232:3,13 233:6,16
                                                                              232:3,13 233:6,16
    addendum 194:13
    addendum       194:13     61:21 64:10
                              61:21        97:4
                                    64:10 97:4       28:17 29:21
                                                     28:17   29:21            233:24 235:21
                                                                              233:24  235:21
      292:19
      292:19                  99:15
                              99:15 126:10
                                    126:10         adverse 90:14
                                                   adverse     90:14          236:10,13,17,19
                                                                              236:10,13,17,19
    addicted 91:10
    addicted    91:10         152:10 160:13
                              152:10  160:13       advise 58:2
                                                   advise    58:2 112:5
                                                                   112:5      237:15,17 238:22
                                                                              237:15,17  238:22
      103:6
      103:6                   161:5 162:22
                              161:5 162:22         affiliations 8:9
                                                   affiliations   8:9         240:7,24 241:2
                                                                              240:7,24 241:2
    addiction 24:4
    addiction    24:4         182:15,17 209:4
                              182:15,17  209:4     affixed 362:15
                                                   affixed    362:15          243:16 246:14
                                                                              243:16  246:14
      73:6
      73:6 74:23
            74:23 79:23
                   79:23      210:4,23 213:15
                              210:4,23 213:15        363:21
                                                     363:21                   256:12 258:19
                                                                              256:12  258:19
      80:1,2,7,8,15,16
      80:1,2,7,8,15,16        216:3,4 218:11
                              216:3,4 218:11       afield 167:8
                                                   afield   167:8             276:12 295:12,18
                                                                              276:12  295:12,18
      80:20,22,23,24
      80:20,22,23,24          223:4 235:11,16
                              223:4 235:11,16      aforesaid 359:4
                                                   aforesaid     359:4        298:10 302:23,23
                                                                              298:10  302:23,23
      81:4,8,13,15
      81:4,8,13,15 90:19
                    90:19     254:24 257:9
                              254:24 257:9         age 117:18
                                                   age   117:18 323:17
                                                                  323:17      303:4 304:15
                                                                              303:4 304:15
      92:7  103:7 128:13
      92:7 103:7   128:13     272:4 283:5
                              272:4 283:5 300:5
                                           300:5   aged 114:12
                                                   aged    114:12 115:3
                                                                    115:3     305:4 306:14
                                                                              305:4 306:14
      151:1,5,10  152:1
      151:1,5,10 152:1        320:10 330:13
                              320:10 330:13        aggregate 37:4
                                                   aggregate     37:4         309:18 311:4,7
                                                                              309:18  311:4,7
      153:17   154:2,5,7
      153:17 154:2,5,7        331:16 341:20
                              331:16 341:20        ago 19:23
                                                   ago    19:23 22:19,20
                                                                 22:19,20     312:18 318:6
                                                                              312:18  318:6
      157:9
      157:9  213:2
             213:2            343:10 355:23
                              343:10 355:23          43:10 44:1
                                                     43:10   44:1 57:6
                                                                  57:6        319:23  343:20
                                                                              319:23 343:20
      224:17 229:11,19
      224:17   229:11,19      356:10 361:15
                              356:10 361:15          185:1 207:2
                                                     185:1   207:2            344:17 355:3
                                                                              344:17  355:3
      229:24 230:4,8,14
      229:24   230:4,8,14   addressed    312:21
                            addressed 312:21         217:22 276:9
                                                     217:22   276:9           356:18 358:8
                                                                              356:18  358:8
      231:3 232:6
      231:3  232:6            329:5,7
                              329:5,7                312:2,16 322:9
                                                     312:2,16   322:9       agreeable 104:5
                                                                            agreeable    104:5
      233:13,14 237:22
      233:13,14   237:22    addresses   144:24
                            addresses 144:24       agree 7:11
                                                   agree    7:11 12:23
                                                                  12:23     agreed 181:23
                                                                            agreed   181:23
      238:9,11 240:1,4,5
      238:9,11  240:1,4,5     316:13
                              316:13                 13:17 14:7,12,17
                                                     13:17   14:7,12,17       280:6
                                                                              280:6
      240:14,19 241:9
      240:14,19   241:9     addressing    5:10
                            addressing 5:10          14:20 15:6,9,11
                                                     14:20   15:6,9,11      agreeing 197:9
                                                                            agreeing   197:9
      241:17 242:13
      241:17   242:13         48:16 49:8
                              48:16 49:8 60:13
                                          60:13      46:19 47:4,10
                                                     46:19   47:4,10        agreement 46:1
                                                                            agreement     46:1
      250:21 252:15
      250:21   252:15         145:2 151:6,10
                              145:2 151:6,10         50:20
                                                     50:20 58:9
                                                             58:9 64:18
                                                                  64:18       49:22 54:13
                                                                              49:22 54:13
      262:17 298:1
      262:17   298:1          152:1 157:10
                              152:1 157:10           72:2,7
                                                     72:2,7 77:23
                                                              77:23         agrees 61:5
                                                                            agrees         215:18
                                                                                    61:5 215:18
      319:3,5 335:4
      319:3,5  335:4          160:15 209:22
                              160:15 209:22          82:13,22
                                                     82:13,22 85:5
                                                                85:5          215:20
                                                                              215:20
      336:23 351:22
      336:23   351:22         211:8 231:8
                              211:8 231:8            89:1,4,9,12
                                                     89:1,4,9,12 95:4,7
                                                                   95:4,7   ahead 17:22
                                                                            ahead           22:10
                                                                                    17:22 22:10
      352:16 357:2
      352:16   357:2          234:21 303:12
                              234:21 303:12          95:22
                                                     95:22 96:17,21
                                                             96:17,21         22:11 24:1
                                                                              22:11 24:1 40:13
                                                                                          40:13
    addictive 335:3
    addictive    335:3        357:2
                              357:2                  97:3
                                                     97:3 98:2,23
                                                           98:2,23            48:2 49:6
                                                                              48:2 49:6 69:12
                                                                                         69:12
    addicts 241:11,15
    addicts    241:11,15    adequate    221:6
                            adequate 221:6           99:21
                                                     99:21 100:4,9
                                                             100:4,9          87:20 102:4,5
                                                                              87:20 102:4,5
    addition 25:21
    addition    25:21         329:16,23,24
                              329:16,23,24           101:5,13 102:17
                                                     101:5,13   102:17        111:16  138:10
                                                                              111:16 138:10
      335:23 345:17
      335:23   345:17         330:1
                              330:1                  113:7 123:4
                                                     113:7          145:7
                                                             123:4 145:7      207:15 227:15
                                                                              207:15  227:15

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 370 of 439 PageID #: 36856


   [al
   [al -- answer]
          answer]                                                                       Page 55
                                                                                        Page

    al 1:8,14
    al   1:8,14 7:17,18
                7:17,18      132:23 133:17
                             132:23 133:17        alexander's 81:21
                                                  alexander's     81:21   analytics 28:10,11
                                                                          analytics   28:10,11
      312:12 362:3
      312:12  362:3          134:5,23 135:4
                             134:5,23 135:4       align 175:19
                                                  align   175:19            29:13,19,20,21
                                                                            29:13,19,20,21
      363:3
      363:3                  138:6,10 147:22
                             138:6,10 147:22      aligned 218:22
                                                  aligned    218:22         32:12,14 34:9,23
                                                                            32:12,14  34:9,23
    alameda 339:3
    alameda     339:3        149:17,21 150:16
                             149:17,21 150:16     alignment 139:7
                                                  alignment     139:7       35:12 36:24
                                                                            35:12 36:24 38:11
                                                                                          38:11
    alcohol 81:4
    alcohol         87:11
               81:4 87:11    152:15 155:6,13
                             152:15 155:6,13        146:4
                                                    146:4                   136:5 199:11,24
                                                                            136:5 199:11,24
      355:10
      355:10                 156:14,18 157:4
                             156:14,18 157:4      allied 301:3
                                                  allied  301:3             200:20 201:13
                                                                            200:20  201:13
    alexander 1:19
    alexander     1:19 5:3
                       5:3   158:10,15,16,20
                             158:10,15,16,20      allocation 224:1
                                                  allocation    224:1       205:22 206:8
                                                                            205:22  206:8
      5:5,12,14,17,18
       5:5,12,14,17,18       161:7 162:3
                             161:7       164:3
                                   162:3 164:3    allow 252:13
                                                  allow   252:13          andrew 2:5
                                                                          andrew    2:5 8:12
                                                                                         8:12
      6:2,5,8,10
      6:2,5,8,10 7:14
                  7:14       167:5 168:1,20
                             167:5 168:1,20         274:11 312:19
                                                    274:11  312:19          29:16
                                                                            29:16
      9:21  10:2,4 11:9
       9:21 10:2,4 11:9      169:17 170:8,22
                             169:17 170:8,22      allowing 251:1
                                                  allowing    251:1       anecdotally 314:3
                                                                          anecdotally    314:3
      12:10  13:8 14:12
      12:10 13:8   14:12     177:19 179:1,2,5,9
                             177:19 179:1,2,5,9   allows 229:5
                                                  allows   229:5          anecdote 314:10
                                                                          anecdote    314:10
      14:18  15:5 16:1
      14:18 15:5   16:1      179:17 186:18
                             179:17 186:18        allude 142:24
                                                  allude   142:24           314:19 315:10
                                                                            314:19  315:10
      16:11,15
      16:11,15 17:5,22
                 17:5,22     191:21 193:20
                             191:21 193:20        alternative 73:4
                                                  alternative    73:4     anecdotes 310:1
                                                                          anecdotes    310:1
      18:5,7,9  19:17
      18:5,7,9 19:17         197:1 198:24
                             197:1 198:24           154:12
                                                    154:12 168:13
                                                            168:13        angeles 2:21
                                                                          angeles   2:21
      20:8,17 21:19
      20:8,17  21:19         203:13,14,18
                             203:13,14,18           200:11 278:17
                                                    200:11  278:17        anne 2:4
                                                                          anne   2:4 8:19,23
                                                                                      8:19,23
      27:9,16 31:22
      27:9,16  31:22         205:21 206:15
                             205:21 206:15          291:3 312:11,12
                                                    291:3  312:11,12      annual 111:22
                                                                          annual   111:22
      32:8 33:12
      32:8  33:12 34:1
                   34:1      207:7,19 208:2
                             207:7,19 208:2       ama 308:5
                                                  ama    308:5              112:19,21,24
                                                                            112:19,21,24
      35:5,18 36:3,16,22
      35:5,18  36:3,16,22    214:5 217:13
                             214:5 217:13         amazed 342:3
                                                  amazed     342:3          113:2 322:8
                                                                            113:2 322:8
      38:2 39:7,15
      38:2  39:7,15          218:3 219:3
                             218:3 219:3          amended 5:2
                                                  amended          18:6
                                                               5:2 18:6   answer 14:9
                                                                          answer          21:19
                                                                                    14:9 21:19
      40:13,18,20,23
      40:13,18,20,23         222:17 224:13
                             222:17 224:13          18:14
                                                    18:14                   23:24 27:13
                                                                            23:24 27:13 33:3
                                                                                          33:3
      41:2,8 42:5
      41:2,8  42:5 43:13
                   43:13     232:22 234:9
                             232:22 234:9         american 307:23
                                                  american     307:23       35:21 37:3
                                                                            35:21 37:3 38:20
                                                                                        38:20
      44:14 45:22
      44:14  45:22 47:3
                    47:3     244:1 245:11
                             244:1 245:11           308:23
                                                    308:23                  39:8,8,12 43:4,5,6
                                                                            39:8,8,12  43:4,5,6
      47:15,20 48:4,15
      47:15,20  48:4,15      249:19 254:1
                             249:19 254:1         amerisourceberg...
                                                  amerisourceberg...        43:7 52:12
                                                                            43:7 52:12 53:8
                                                                                        53:8
      48:19,21,24 49:3,7
      48:19,21,24   49:3,7   258:18 262:1,13
                             258:18 262:1,13        1:7,14 2:16
                                                    1:7,14 2:16 7:16
                                                                 7:16       53:18
                                                                            53:18 54:6,8
                                                                                  54:6,8
      49:12 50:11,13,23
      49:12  50:11,13,23     266:12 269:3
                             266:12 269:3           7:18 9:3  280:3
                                                    7:18 9:3 280:3          78:12
                                                                            78:12 79:4 82:12
                                                                                  79:4  82:12
      53:9
       53:9 56:10
            56:10 57:18
                   57:18     273:24 276:13
                             273:24 276:13          361:6 362:3
                                                    361:6         363:3
                                                           362:3 363:3      85:11 89:7 93:5
                                                                            85:11 89:7  93:5
      60:1  61:14 62:9
      60:1 61:14   62:9      279:24 290:2
                             279:24 290:2         amount 23:11
                                                  amount     23:11          94:15
                                                                            94:15 96:12
                                                                                  96:12
      63:15  65:7 66:18
      63:15 65:7   66:18     291:22 292:3,4,6
                             291:22 292:3,4,6       44:4 259:11
                                                    44:4 259:11             100:16  101:3
                                                                            100:16 101:3
      67:5
      67:5 75:22
            75:22 76:13
                   76:13     292:14 298:11
                             292:14 298:11        amounts 258:12
                                                  amounts     258:12        103:1 113:5
                                                                            103:1 113:5
      76:24
       76:24 77:8
             77:8 78:11
                   78:11     302:16 306:16
                             302:16 306:16          259:8
                                                    259:8                   114:24  116:17,20
                                                                            114:24 116:17,20
      78:14
       78:14 79:6
             79:6 81:10
                   81:10     312:5 316:12
                             312:5 316:12         analog 99:1,19
                                                  analog    99:1,19         118:5 120:5
                                                                            118:5 120:5
      82:3,13
       82:3,13 83:16
               83:16         317:7 321:13
                             317:7 321:13         analysis 63:17
                                                  analysis    63:17         145:14  148:12
                                                                            145:14 148:12
      85:3,18
       85:3,18 89:9
               89:9          325:21 327:6
                             325:21 327:6           71:6
                                                    71:6 75:8
                                                         75:8 99:17
                                                               99:17        150:4,8
                                                                            150:4,8 152:24
                                                                                     152:24
      92:24
       92:24 93:5,8
             93:5,8          330:7,11 332:7
                             330:7,11 332:7         108:20 110:9
                                                    108:20  110:9           153:3,4,5  155:14
                                                                            153:3,4,5 155:14
      98:22  100:6
       98:22 100:6           338:16 342:21
                             338:16 342:21          111:23 119:7
                                                    111:23  119:7           155:20,21,22
                                                                            155:20,21,22
      103:24  104:7,20
      103:24 104:7,20        349:1 352:23
                             349:1 352:23           128:17 178:9
                                                    128:17  178:9           156:6,19,21   157:6
                                                                            156:6,19,21 157:6
      105:12,17,22,24
      105:12,17,22,24        353:7 356:6
                             353:7 356:6            268:1 276:15
                                                    268:1  276:15           157:22  158:2
                                                                            157:22 158:2
      107:2,9
      107:2,9 108:18
               108:18        358:16 359:5
                             358:16 359:5           325:11
                                                    325:11                  169:17  170:14,16
                                                                            169:17 170:14,16
      112:14  113:6,16
      112:14 113:6,16        360:5 361:8
                             360:5 361:8 362:4
                                         362:4    analysts 342:12
                                                  analysts    342:12        170:16  173:1
                                                                            170:16 173:1
      114:23  120:16
      114:23 120:16          362:9 363:4,13
                             362:9 363:4,13         348:10
                                                    348:10                  185:4 189:23
                                                                            185:4 189:23
      123:4  130:24
      123:4 130:24           364:20
                             364:20                                         193:19  217:3
                                                                            193:19 217:3

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 371 of 439 PageID #: 36857


   [answer
   [answer -- asked]
              asked]                                                                      Page 66
                                                                                          Page

      219:1 243:9
      219:1 243:9 246:1
                    246:1   apart 37:22
                            apart   37:22             131:12,16 132:18
                                                      131:12,16 132:18       358:3
                                                                             358:3
      252:6 260:12,13
      252:6 260:12,13         211:17 213:6
                              211:17 213:6            132:21 133:22
                                                      132:21 133:22        area's 234:22
                                                                           area's    234:22
      274:1,11,13 275:2
      274:1,11,13  275:2    apartment     256:2
                            apartment 256:2           134:14,23 135:6
                                                      134:14,23 135:6      areas 61:2
                                                                           areas          144:7
                                                                                    61:2 144:7
      276:21,21 303:15
      276:21,21  303:15       257:16
                              257:16                  135:20,21 139:9
                                                      135:20,21 139:9        144:12,22
                                                                             144:12,22 145:16
                                                                                          145:16
      329:22 333:12,22
      329:22 333:12,22      apartments
                            apartments                139:22
                                                      139:22 143:4,21
                                                             143:4,21        211:19 213:10
                                                                             211:19   213:10
      349:4
      349:4                   257:19 258:24
                              257:19 258:24           291:18 292:4
                                                      291:18 292:4           346:11
                                                                             346:11
    answered 37:15
    answered     37:15      apologies   179:11
                            apologies 179:11        apple 12:21
                                                    apple   12:21          arguably 280:16
                                                                           arguably      280:16
      43:3 47:6
      43:3 47:6 59:15
                 59:15      apologize   17:17
                            apologize 17:17         application 162:10
                                                    application   162:10   argue 65:19
                                                                           argue    65:19
      63:22 65:2 84:2
      63:22 65:2  84:2        94:7,10 136:24
                              94:7,10 136:24        applies 125:17
                                                    applies  125:17          247:24 295:2
                                                                             247:24   295:2
      89:6,14
      89:6,14 96:19
              96:19           147:17 154:19
                              147:17 154:19         apply 45:18
                                                    apply   45:18 91:15
                                                                  91:15    arguing 64:9
                                                                           arguing           87:7
                                                                                       64:9 87:7
      116:12 117:10
      116:12 117:10           199:6,18 206:21
                              199:6,18  206:21        91:19
                                                      91:19                argument 32:19
                                                                           argument       32:19
      146:11 152:6
      146:11 152:6            292:2 306:23
                              292:2 306:23          apportion 64:12
                                                    apportion   64:12        167:1
                                                                             167:1
      153:12,12,14
      153:12,12,14            321:11 335:19,21
                              321:11 335:19,21      appreciate 13:10
                                                    appreciate   13:10     arises 92:11
                                                                           arises   92:11
      157:14 158:1,3
      157:14 158:1,3          353:4
                              353:4                   15:20 93:3
                                                      15:20 93:3 94:16
                                                                 94:16       280:19 281:5
                                                                             280:19   281:5
      197:3,6 244:1
      197:3,6 244:1         appalachia    234:2
                            appalachia 234:2          133:6 252:6
                                                      133:6 252:6          arnold 2:5
                                                                           arnold     2:5 8:12
                                                                                           8:12
      259:5 261:21
      259:5 261:21          appalachian     37:22
                            appalachian 37:22       approach 228:19
                                                    approach    228:19       29:16 148:20,21
                                                                             29:16  148:20,21
      271:24 274:10
      271:24 274:10           231:23 358:12
                              231:23 358:12           246:16 294:16,23
                                                      246:16 294:16,23       149:2,6,9
                                                                             149:2,6,9
      275:21 276:7
      275:21 276:7          apparently
                            apparently 94:7
                                          94:7        295:6,8 325:5
                                                      295:6,8 325:5        art 280:13
                                                                           art  280:13 287:12
                                                                                          287:12
      294:11 296:2
      294:11 296:2            171:23,24 345:24
                              171:23,24  345:24       340:18
                                                      340:18                 310:14
                                                                             310:14
      305:12,21 325:18
      305:12,21  325:18     appear   5:8 19:12
                            appear 5:8    19:12     approaches 24:11
                                                    approaches    24:11    arthritis 277:16
                                                                           arthritis    277:16
      326:2 329:11
      326:2 329:11            43:17 104:24
                              43:17 104:24            58:3
                                                      58:3 138:24  192:4
                                                           138:24 192:4      277:16,18,23
                                                                             277:16,18,23
      333:20 347:5
      333:20 347:5            105:20 148:2
                              105:20 148:2            196:4
                                                      196:4                  278:6,9,10,11,12
                                                                             278:6,9,10,11,12
    answering 85:10
    answering     85:10       179:20 200:3
                              179:20 200:3          appropriate 144:2
                                                    appropriate    144:2     278:16,23,23
                                                                             278:16,23,23
      148:14 155:10
      148:14 155:10           228:17 321:11
                              228:17 321:11           160:22
                                                      160:22 167:22
                                                             167:22        article 359:15
                                                                           article   359:15
      193:15
      193:15 274:20
             274:20           362:11 363:15
                              362:11 363:15           268:19,24 269:11
                                                      268:19,24 269:11       360:6
                                                                             360:6
      328:9,11
      328:9,11              appearance
                            appearance 8:9 8:9        293:23 294:5
                                                      293:23 294:5         articulate 345:8
                                                                           articulate     345:8
    answers 42:16
    answers    42:16        appearances
                            appearances 2:1 2:1       297:13,22 298:12
                                                      297:13,22 298:12       346:7 348:22
                                                                             346:7  348:22
      44:12,24 57:12
      44:12,24  57:12         3:1
                              3:1                     298:21 299:10
                                                      298:21 299:10          351:13
                                                                             351:13
      149:14 150:2,6
      149:14 150:2,6        appeared    323:20
                            appeared 323:20           311:13 334:24
                                                      311:13 334:24        articulated 154:23
                                                                           articulated      154:23
      156:23 167:1
      156:23 167:1          appearing    2:2,11
                            appearing 2:2,11        appropriately
                                                    appropriately            243:23 349:17
                                                                             243:23   349:17
      175:14 275:24
      175:14 275:24           2:16 3:2
                              2:16 3:2                58:19 269:7
                                                      58:19 269:7          ascertain 234:12
                                                                           ascertain     234:12
    anticipate 10:14
    anticipate   10:14      appears    109:2
                            appears 109:2             287:14 294:8,21
                                                      287:14 294:8,21      aside 45:3
                                                                           aside   45:3 47:14
                                                                                          47:14
      17:12 108:21
      17:12 108:21            150:20 226:10
                              150:20 226:10         approximately
                                                    approximately            47:17 169:5
                                                                             47:17  169:5
    anticipated 106:4
    anticipated    106:4      316:17,19 322:7
                              316:17,19  322:7        26:20 31:7
                                                      26:20      109:9
                                                            31:7 109:9       178:24   207:6
                                                                             178:24 207:6
    anticipating 109:7
    anticipating    109:7     338:23 342:11
                              338:23 342:11         april 6:6
                                                    april      41:6
                                                           6:6 41:6          268:8 293:20
                                                                             268:8  293:20
      190:23
      190:23                  354:7,11
                              354:7,11                43:11 44:21
                                                      43:11 44:21 47:3
                                                                   47:3    asked 14:5
                                                                           asked           17:5
                                                                                    14:5 17:5
    anybody 34:4
    anybody    34:4 87:1
                     87:1   appended     363:11
                            appended 363:11           179:4,21
                                                      179:4,21               25:7 38:17,22
                                                                             25:7  38:17,22
      201:11
      201:11                  363:18
                              363:18                area 139:4
                                                    area   139:4 209:21
                                                                 209:21      42:14 43:2,3
                                                                             42:14  43:2,3
    anytime 159:10
    anytime   159:10        appendices    50:5
                            appendices 50:5           218:12 221:10
                                                      218:12 221:10          45:10 47:4
                                                                             45:10  47:4 49:24
                                                                                           49:24
    anyway 121:10
    anyway    121:10        appendix
                            appendix 5:14,17
                                        5:14,17       234:1,20 237:17
                                                      234:1,20 237:17        51:2,12,14
                                                                             51:2,12,14 53:24
                                                                                           53:24
                              5:18 48:21
                              5:18 48:21 49:1
                                          49:1        343:15 346:23
                                                      343:15 346:23          58:7,10,20
                                                                             58:7,10,20 59:4,6
                                                                                           59:4,6

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 372 of 439 PageID #: 36858


   [asked
   [asked -- averages]
             averages]                                                                   Page 77
                                                                                         Page

      59:13,14
      59:13,14 60:13
                60:13         77:11
                              77:11 79:8  82:2
                                    79:8 82:2      assistant 348:10
                                                   assistant   348:10      attending 8:8
                                                                           attending    8:8
      61:1,4,5,13
      61:1,4,5,13 64:5
                   64:5       94:18
                              94:18 102:24
                                    102:24         assistants 301:3
                                                   assistants   301:3      attention 264:11
                                                                           attention   264:11
      64:20  65:1,10,18
      64:20 65:1,10,18        113:6 114:2
                              113:6        115:2
                                    114:2 115:2      342:13
                                                     342:13                  307:12
                                                                             307:12
      66:5,6
      66:5,6 75:12,12
              75:12,12        118:10 139:16
                              118:10  139:16       assisted 250:8
                                                   assisted  250:8         attitudes 328:24
                                                                           attitudes   328:24
      84:1 85:8,12 89:5
      84:1 85:8,12  89:5      143:6,7 153:21
                              143:6,7 153:21       associated 190:14
                                                   associated    190:14    attorney 299:20
                                                                           attorney    299:20
      89:13
      89:13 91:7
             91:7 96:18
                  96:18       157:1 161:14,14
                              157:1 161:14,14        190:17 193:6
                                                     190:17  193:6           300:11 359:12,13
                                                                             300:11  359:12,13
      105:24  106:20
      105:24 106:20           161:22 162:24
                              161:22  162:24         194:7 317:18
                                                     194:7  317:18         attorneys 14:20
                                                                           attorneys    14:20
      116:11  117:9
      116:11 117:9            165:14 166:12
                              165:14  166:12       association 307:24
                                                   association    307:24     299:24 327:18
                                                                             299:24  327:18
      126:6  127:11,13
      126:6 127:11,13         168:20 171:5
                              168:20  171:5          308:23
                                                     308:23                attribute 119:2
                                                                           attribute   119:2
      134:1  139:21
      134:1 139:21            182:1,4 193:1,2
                              182:1,4 193:1,2      assume 27:16
                                                   assume    27:16         attributed 73:19
                                                                           attributed    73:19
      146:10,18
      146:10,18 147:10
                 147:10       196:19 204:3
                              196:19  204:3          41:18 81:10
                                                     41:18  81:10 83:18
                                                                   83:18   attribution 119:7
                                                                           attribution    119:7
      152:5  157:13
      152:5 157:13            209:11 214:17,19
                              209:11  214:17,19      85:5,18
                                                     85:5,18 86:2,11
                                                              86:2,11        314:20
                                                                             314:20
      165:11  168:1,6,8
      165:11 168:1,6,8        215:5,14,17,19
                              215:5,14,17,19         95:3,23
                                                     95:3,23 96:21
                                                              96:21        audio 7:9,10
                                                                           audio   7:9,10
      169:5  171:7 173:6
      169:5 171:7   173:6     216:24 217:2
                              216:24  217:2          98:23
                                                     98:23 102:17
                                                            102:17         august 49:10
                                                                           august   49:10
      211:13,24 212:17
      211:13,24  212:17       218:23 230:22
                              218:23  230:22         150:16 151:3
                                                     150:16  151:3         authoritative
                                                                           authoritative
      222:12,13 237:13
      222:12,13  237:13       235:13 250:4
                              235:13  250:4          157:6 159:19
                                                     157:6  159:19           307:15 308:18
                                                                             307:15  308:18
      242:6 246:5,21
      242:6  246:5,21         251:21,23 260:9
                              251:21,23  260:9       160:19 210:23
                                                     160:19  210:23        authorities 76:9
                                                                           authorities    76:9
      249:5 251:7,8,8
      249:5  251:7,8,8        290:5 299:22
                              290:5 299:22           224:6 236:11
                                                     224:6  236:11         authority 306:4
                                                                           authority    306:4
      256:6 257:15
      256:6  257:15           300:1,8 336:14
                              300:1,8 336:14         246:1 273:11
                                                     246:1  273:11         authorize 363:11
                                                                           authorize    363:11
      259:4,12 261:20
      259:4,12  261:20      asks   52:11
                            asks 52:11               282:11 298:10
                                                     282:11  298:10        authorized 8:3
                                                                           authorized     8:3
      267:14 268:23
      267:14  268:23        aspect
                            aspect 96:1
                                     96:1 165:1
                                          165:1      304:16 305:4
                                                     304:16  305:4           285:6 305:9
                                                                             285:6 305:9
      269:1 271:23
      269:1  271:23           198:4 223:11
                              198:4 223:11           308:22 324:6
                                                     308:22  324:6         availability
                                                                           availability
      275:20 276:6,19
      275:20  276:6,19        236:12 256:12,15
                              236:12  256:12,15      343:20 355:3
                                                     343:20  355:3           231:11
                                                                             231:11
      277:12 278:1
      277:12  278:1           287:24 308:10
                              287:24  308:10         356:18
                                                     356:18                available 49:5
                                                                           available   49:5
      279:2,18  280:5
      279:2,18 280:5        aspects
                            aspects 94:23
                                      94:23        assumes    289:6
                                                   assumes 289:6             112:3,4,8  134:16
                                                                             112:3,4,8 134:16
      281:17 287:9
      281:17  287:9           131:5 161:23
                              131:5 161:23           294:2,6,7 317:10
                                                     294:2,6,7  317:10       136:21  217:16
                                                                             136:21 217:16
      294:10 296:1,3
      294:10  296:1,3         269:5
                              269:5                  325:20
                                                     325:20                  230:10 254:3
                                                                             230:10  254:3
      301:16 303:10
      301:16  303:10        assessed   301:14
                            assessed 301:14        assuming 293:7
                                                   assuming     293:7        261:13 283:22
                                                                             261:13  283:22
      304:19 305:11,20
      304:19  305:11,20     assessing   211:4
                            assessing 211:4        assure 327:20,21
                                                   assure   327:20,21        292:11 299:12
                                                                             292:11  299:12
      323:1 325:17
      323:1  325:17         assessment    256:6
                            assessment 256:6       attach 138:19
                                                   attach   138:19           304:17 324:20,21
                                                                             304:17  324:20,21
      326:1 328:23
      326:1  328:23           259:13 287:10
                              259:13  287:10       attached 143:21
                                                   attached    143:21        325:4 340:8,21
                                                                             325:4 340:8,21
      329:3,10,13,13,17
      329:3,10,13,13,17       307:18 317:21
                              307:18  317:21         359:14 360:4
                                                     359:14  360:4           347:2
                                                                             347:2
      330:1,2 333:12,20
      330:1,2  333:12,20      327:15 329:4
                              327:15  329:4          363:7
                                                     363:7                 ave 361:1
                                                                           ave   361:1
      341:23 344:20
      341:23  344:20          331:8 342:1
                              331:8 342:1          attachment
                                                   attachment              avenue 2:21
                                                                           avenue    2:21 3:5
                                                                                           3:5
      345:3 346:9
      345:3  346:9 347:4
                    347:4   assessments
                            assessments              138:12
                                                     138:12                average 56:5
                                                                           average    56:5
      348:1,3 349:14
      348:1,3  349:14         272:23 290:16
                              272:23  290:16       attachments 47:22
                                                   attachments     47:22     258:6 266:20
                                                                             258:6 266:20
      350:14 353:14
      350:14  353:14          345:11
                              345:11                 50:16
                                                     50:16                   322:10 325:2
                                                                             322:10  325:2
      357:19
      357:19                assignment    362:2
                            assignment 362:2       attainment 232:20
                                                   attainment     232:20     340:23
                                                                             340:23
    asking 14:11
    asking    14:11           363:2 364:2
                              363:2 364:2          attempt 256:7
                                                   attempt    256:7        averages 73:1
                                                                           averages    73:1
      22:12 27:9
      22:12  27:9 32:4
                  32:4      assistance   254:22
                            assistance 254:22        350:8
                                                     350:8                   272:11
                                                                             272:11
      34:6,8 63:4,7
      34:6,8  63:4,7          353:21
                              353:21

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 373 of 439 PageID #: 36859


   [avoid
   [avoid -- believe]
             believe]                                                                  Page 88
                                                                                       Page

    avoid 15:12
    avoid   15:12            136:19 138:4,6
                             136:19  138:4,6        90:23
                                                    90:23 91:3  117:24
                                                           91:3 117:24      49:20 58:11,20
                                                                            49:20  58:11,20
      170:11  241:14
      170:11 241:14          141:3 143:19
                             141:3 143:19           126:9 127:1,23
                                                    126:9  127:1,23         94:21  141:15
                                                                            94:21 141:15
      252:14
      252:14                 150:11 159:20
                             150:11  159:20         129:9 138:24
                                                    129:9  138:24           160:5
                                                                            160:5
    aware 12:8
    aware         14:21
             12:8 14:21      170:7 198:22
                             170:7 198:22           140:10 146:22
                                                    140:10  146:22        behavior
                                                                          behavior 80:19
                                                                                      80:19
      67:23 68:6,8,12
      67:23 68:6,8,12        217:10 224:4
                            217:10   224:4          172:3 180:11,18
                                                    172:3  180:11,18        295:11 299:16
                                                                            295:11  299:16
      70:13,18,22
      70:13,18,22 71:14
                   71:14     225:14 229:2
                            225:14   229:2          183:8 184:20
                                                    183:8  184:20           334:2
                                                                            334:2
      75:14,16
      75:14,16 81:9
                81:9         245:3 253:14,23
                            245:3  253:14,23        204:6 208:13
                                                    204:6  208:13         behaviors    265:21
                                                                          behaviors 265:21
      83:20
      83:20 98:10
            98:10 110:8
                   110:8     254:18 257:14
                            254:18   257:14         210:20 211:4
                                                    210:20  211:4           304:5 333:5
                                                                            304:5  333:5 334:5
                                                                                         334:5
      110:17  111:22
      110:17 111:22          261:8 262:1
                            261:8  262:1            222:14 224:18
                                                    222:14  224:18        beliefs  25:8 157:19
                                                                          beliefs 25:8  157:19
      112:11  113:8
      112:11 113:8           273:22 282:14
                            273:22   282:14         236:4 242:17
                                                    236:4  242:17           222:24 329:1
                                                                            222:24  329:1
      119:14  205:4,13
      119:14 205:4,13        291:19 309:7
                            291:19   309:7          246:1 260:3
                                                    246:1  260:3 273:4
                                                                 273:4      349:14
                                                                            349:14
      221:21 222:3,8
      221:21  222:3,8        316:10 331:16
                            316:10   331:16         276:14 279:9
                                                    276:14  279:9         believe
                                                                          believe 11:21   12:9
                                                                                    11:21 12:9
      231:2 232:21
      231:2 232:21           332:2 333:2
                            332:2  333:2            287:12 288:11
                                                    287:12  288:11          18:21  22:14 23:2
                                                                            18:21 22:14  23:2
      235:1,3,18 244:16
      235:1,3,18 244:16      338:14 341:6,9,15
                            338:14   341:6,9,15     296:23 300:17
                                                    296:23  300:17          23:4 25:13
                                                                            23:4  25:13 26:15
                                                                                        26:15
      249:3 282:21
      249:3 282:21           341:18 350:22
                            341:18   350:22         304:3 307:17
                                                    304:3  307:17           27:2 30:1
                                                                            27:2  30:1 31:4,7
                                                                                       31:4,7
      284:14 287:5,11
      284:14  287:5,11       353:5 361:15
                            353:5  361:15           309:15 310:15
                                                    309:15  310:15          51:24
                                                                            51:24 53:18
                                                                                   53:18 57:24
                                                                                         57:24
      289:7 291:2
      289:7 291:2 299:2
                   299:2   background     11:16
                           background 11:16         313:15 314:21
                                                    313:15  314:21          58:1  68:24 71:5,6
                                                                            58:1 68:24  71:5,6
      299:7,22 300:8,14
      299:7,22  300:8,14   backwards     54:20
                           backwards 54:20          321:23 324:12
                                                    321:23  324:12          72:23
                                                                            72:23 73:2
                                                                                   73:2 78:11
                                                                                        78:11
      302:15,20 303:2
      302:15,20  303:2       212:18
                            212:18                  326:8 338:24
                                                    326:8  338:24           80:6  82:18 84:3
                                                                            80:6 82:18  84:3
      307:23 308:5,9,18
      307:23  308:5,9,18   bad   103:19 110:15
                           bad 103:19    110:15     341:6,18,24
                                                    341:6,18,24             89:18
                                                                            89:18 94:9
                                                                                   94:9 95:9
                                                                                        95:9
      308:21 313:9,10
      308:21  313:9,10       153:3 156:22
                             153:3 156:22           344:23 350:5
                                                    344:23  350:5           100:17  101:9
                                                                            100:17 101:9
      314:24 315:6
      314:24  315:6          311:19,21 317:5
                            311:19,21   317:5       354:4
                                                    354:4                   107:21  110:24
                                                                            107:21 110:24
      317:12,17 318:13
      317:12,17  318:13      328:14,15 352:13
                            328:14,15   352:13    bases   146:13
                                                  bases 146:13              112:3  113:5 123:7
                                                                            112:3 113:5  123:7
      318:22 325:22
      318:22  325:22         352:14
                            352:14                basically   237:1
                                                  basically 237:1           124:23  132:7
                                                                            124:23 132:7
      331:21,22  337:13
      331:21,22 337:13     balance   38:24
                           balance 38:24          basis
                                                  basis 13:23 33:1
                                                         13:23  33:1        140:21,23
                                                                            140:21,23 141:4
                                                                                       141:4
      337:17,19 341:7
      337:17,19  341:7       267:1
                            267:1                   53:21  264:17
                                                    53:21 264:17            143:11  148:13
                                                                            143:11 148:13
      341:11,17 350:6
      341:11,17  350:6     balls  167:14
                           balls 167:14             319:13
                                                    319:13                  160:10  174:10,14
                                                                            160:10 174:10,14
      351:24 352:8
      351:24  352:8        baltimore
                           baltimore 11:21
                                       11:21      bathroom
                                                  bathroom 61:18
                                                               61:18        177:17,23
                                                                            177:17,23 178:17
                                                                                       178:17
      355:1
      355:1                  12:7 85:21
                             12:7 85:21             331:2
                                                    331:2                   180:6,14
                                                                            180:6,14 184:13
                                                                                      184:13
    awareness 16:7
    awareness    16:7      banner    183:15
                           banner 183:15          bedroom
                                                  bedroom 61:17
                                                              61:17         186:17,19
                                                                            186:17,19 192:3
                                                                                       192:3
      80:23 285:12
      80:23 285:12         barrett   11:7
                           barrett 11:7             331:2,12
                                                    331:2,12                200:7,23 202:15
                                                                            200:7,23  202:15
      289:23 326:21
      289:23  326:21         180:12 347:21
                             180:12  347:21       beds   258:7,23
                                                  beds 258:7,23             203:7 204:6,14
                                                                            203:7  204:6,14
      328:20
      328:20               barrett's  28:22
                           barrett's 28:22          259:13
                                                    259:13                  208:24 209:2
                                                                            208:24  209:2
              b
              b            barriers
                           barriers 78:18
                                      78:18       began    17:6 92:12
                                                  began 17:6    92:12       210:2 213:5
                                                                            210:2  213:5
                           barring   49:21
                           barring 49:21            268:9,11
                                                    268:9,11                219:20 221:15
                                                                            219:20  221:15
    b
    b 9:16   30:3 131:12
       9:16 30:3  131:12
                           base   101:2 146:24
                           base 101:2   146:24    beginning    45:24
                                                  beginning 45:24           225:13,15 236:4
                                                                            225:13,15  236:4
      176:4,5 244:23
      176:4,5 244:23
                             286:23 339:9
                            286:23   339:9          114:8 161:22
                                                    114:8  161:22           240:13 243:21
                                                                            240:13  243:21
    back
    back 13:9    27:14
           13:9 27:14
                             350:17
                            350:17                  209:16 322:4
                                                    209:16  322:4           244:11,22 245:2
                                                                            244:11,22  245:2
      40:1,3 47:15
      40:1,3 47:15 59:2
                    59:2
                           based   24:11 42:23
                           based 24:1142:23       begins   46:16 218:9
                                                  begins 46:16    218:9     245:21 254:15
                                                                            245:21  254:15
      61:12,14
      61:12,14 67:3
                67:3
                             51:14 58:3
                             51:14       59:19
                                   58:3 59:19     behalf
                                                  behalf 8:11
                                                           8:11 16:17
                                                                16:17       255:3,18,22
                                                                            255:3,18,22
      94:5,8 100:7
      94:5,8 100:7
                             70:7,13,24
                             70:7,13,24 87:3
                                         87:3       17:3 33:9
                                                    17:3       40:10
                                                         33:9 40:10         256:18 257:13
                                                                            256:18  257:13
      118:20  120:13
      118:20 120:13
                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 374 of 439 PageID #: 36860


   [believe
   [believe -- burnett]
               burnett]                                                                  Page 99
                                                                                         Page

      259:19 265:6,11
      259:19  265:6,11       157:1 180:7
                             157:1  180:7          board    296:16
                                                   board 296:16              287:20
                                                                             287:20
      265:16,19 266:19
      265:16,19  266:19      211:21 212:22
                             211:21   212:22         297:4 298:13,19
                                                     297:4  298:13,19      broader
                                                                           broader 110:5
                                                                                       110:5
      268:24 270:8
      268:24  270:8          220:8 224:24
                             220:8  224:24         body
                                                   body 90:9
                                                           90:9 91:4
                                                                 91:4        261:23 264:16
                                                                             261:23  264:16
      271:13 272:8
      271:13  272:8          267:19 272:3
                             267:19   272:3        bone    194:20
                                                   bone 194:20               282:3 313:1
                                                                             282:3  313:1
      273:24 276:18,19
      273:24  276:18,19      278:17 298:8
                             278:17   298:8        booted
                                                   booted 94:8
                                                             94:8            357:14
                                                                             357:14
      279:22 283:17
      279:22  283:17         299:4 319:12
                             299:4  319:12         bottom
                                                   bottom 38:20
                                                              38:20        broadly    201:9
                                                                           broadly 201:9
      289:16 290:21
      289:16  290:21         328:16 344:16
                             328:16   344:16         46:11 89:21
                                                     46:11         233:4
                                                            89:21 233:4      238:13
                                                                             238:13
      292:18 293:18
      292:18  293:18         347:1,2 348:23
                             347:1,2   348:23        241:16 307:14
                                                     241:16   307:14       broken
                                                                           broken 187:22
                                                                                     187:22
      294:16 296:17
      294:16  296:17         357:16
                             357:16                  323:23 326:19
                                                     323:23   326:19       brothers    273:17
                                                                           brothers 273:17
      297:9 298:15
      297:9 298:15         beyond
                           beyond 60:3,10,12
                                      60:3,10,12   bought     129:16
                                                   bought 129:16           brought
                                                                           brought 10:19,22
                                                                                       10:19,22
      299:11 305:13
      299:11  305:13         92:6
                             92:6 149:17   234:2
                                   149:17 234:2    boulevard
                                                   boulevard 2:6 2:6         11:10  18:15 21:1
                                                                             11:10 18:15   21:1
      309:5 312:21
      309:5 312:21         big   279:22 335:2
                           big 279:22     335:2    bound     147:4
                                                   bound 147:4               42:7 76:5
                                                                             42:7 76:5
      315:2 318:12,20
      315:2 318:12,20      bigger    358:2
                           bigger 358:2            bounds
                                                   bounds 60:13
                                                              60:13        brunt
                                                                           brunt 164:18
                                                                                   164:18
      318:21 321:19
      318:21  321:19       biggest    139:3
                           biggest 139:3           box
                                                   box 17:7,7,14,19
                                                         17:7,7,14,19      budgets    231:1
                                                                           budgets 231:1
      323:22 332:5
      323:22  332:5        bill  150:21
                           bill 150:21               17:19 48:3
                                                     17:19  48:3           build   248:14
                                                                           build 248:14
      335:1 336:8
      335:1 336:8 339:7
                   339:7   billing   38:4
                           billing 38:4            boxes
                                                   boxes 340:4
                                                            340:4            319:19
                                                                             319:19
      352:13 353:24
      352:13  353:24       billion   244:23
                           billion 244:23          boy
                                                   boy 30:3
                                                         30:3              building
                                                                           building 3:53:5
    benchmark
    benchmark 272:7272:7   bills  222:13
                           bills 222:13            brain
                                                   brain 90:8
                                                            90:8           builds   257:1 318:2
                                                                           builds 257:1    318:2
    beneficiaries
    beneficiaries          biologic    238:14
                           biologic 238:14         break    15:16,17
                                                   break 15:16,17          built  343:5
                                                                           built 343:5
      95:24
      95:24 96:14,23
            96:14,23       biology    235:7
                           biology 235:7             26:21 66:16,17
                                                     26:21  66:16,17       bullets
                                                                           bullets 107:8
                                                                                     107:8
      98:3 241:23
      98:3 241:23            356:15
                             356:15                  120:11 133:7,9,10
                                                     120:11   133:7,9,10     124:12
                                                                             124:12
      242:12 243:19
      242:12  243:19       bit   17:17 22:20
                           bit 17:17    22:20        133:16 135:3,5
                                                     133:16   135:3,5      bunch    219:10
                                                                           bunch 219:10
      244:8,10
      244:8,10               24:2 25:23
                             24:2  25:23 55:7
                                          55:7       136:1 137:4
                                                     136:1  137:4            328:15
                                                                             328:15
    benefit
    benefit 93:13
              93:13          55:11 73:11
                             55:11         86:16
                                    73:11 86:16      167:12
                                                     167:12 198:15
                                                              198:15       burling
                                                                           burling 3:43:4
      226:3 261:2
      226:3 261:2            104:5 126:1
                             104:5  126:1            253:10,13   316:3
                                                     253:10,13 316:3       burnett
                                                                           burnett 2:32:3 8:10
                                                                                          8:10
      266:24 276:14
      266:24  276:14         148:18 180:21
                             148:18   180:21       breaks    15:14,24
                                                   breaks 15:14,24           8:11,19
                                                                             8:11,19 9:11   12:4
                                                                                      9:11 12:4
      286:13,18 287:2,6
      286:13,18  287:2,6     194:21 208:21
                             194:21   208:21       bridge    226:6
                                                   bridge 226:6              13:22  14:3,21
                                                                             13:22 14:3,21
      287:22 289:8
      287:22  289:8          216:19 233:1
                             216:19   233:1        bridgeside
                                                   bridgeside 2:6 2:6        18:1 20:8 21:18
                                                                             18:1 20:8   21:18
      291:2 295:16
      291:2 295:16           237:6 241:15
                             237:6  241:15         brief   133:7,9
                                                   brief 133:7,9             22:8,11 23:22
                                                                             22:8,11  23:22
      311:8 318:9
      311:8 318:9 350:9
                   350:9     242:2,4 245:5
                             242:2,4   245:5         183:9
                                                     183:9                   24:1 26:23
                                                                             24:1 26:23 27:12
                                                                                          27:12
    benefits   267:17
    benefits 267:17          261:9 272:21
                             261:9  272:21         briefer   149:9
                                                   briefer 149:9             29:16 31:21
                                                                             29:16  31:21 32:7
                                                                                           32:7
    bereaved    273:16
    bereaved 273:16          283:3 330:2
                             283:3  330:2 334:7
                                           334:7   briefly
                                                   briefly 19:10    21:9
                                                             19:10 21:9      32:18,24 33:4,18
                                                                             32:18,24   33:4,18
    best  21:14 24:20
    best 21:14   24:20     blacked     204:17
                           blacked 204:17            28:6,21 43:23
                                                     28:6,21   43:23         34:3 35:3,5,6,17
                                                                             34:3 35:3,5,6,17
      42:18 43:6
      42:18 43:6 45:1
                  45:1     blackouts     204:12
                           blackouts 204:12          60:17
                                                     60:17 138:18
                                                            138:18           36:14,16,19 39:7
                                                                             36:14,16,19   39:7
      54:17 150:9,9
      54:17 150:9,9        blade    311:21
                           blade 311:21              245:3 253:13
                                                     245:3  253:13           39:21,24 45:9
                                                                             39:21,24   45:9
      166:22  183:8
      166:22 183:8         blamed     327:24
                           blamed 327:24             281:19 348:21
                                                     281:19   348:21         48:6,11 50:4,21
                                                                             48:6,11  50:4,21
      360:8
      360:8                blaming     328:12
                           blaming 328:12          brilliant   250:17
                                                   brilliant 250:17          51:21
                                                                             51:21 52:22
                                                                                    52:22 57:4
                                                                                           57:4
    bet  331:3
    bet 331:3              block    341:8
                           block 341:8             bring    31:14
                                                   bring 31:14               57:23
                                                                             57:23 59:14
                                                                                    59:14 60:11
                                                                                           60:11
    better   46:24 73:3
    better 46:24   73:3    blood    124:5
                           blood 124:5             broached     271:15
                                                   broached 271:15           63:2,11,21   64:6
                                                                             63:2,11,21 64:6
      80:16,17
      80:16,17 136:22
                136:22     bloomberg
                           bloomberg 138:15
                                          138:15   broad    148:7,7
                                                   broad 148:7,7             65:1 66:12 68:7
                                                                             65:1 66:12   68:7
      153:21  154:12,13
      153:21 154:12,13                               233:19,19 272:23
                                                     233:19,19   272:23      68:21
                                                                             68:21 70:19
                                                                                    70:19 71:4
                                                                                           71:4

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 375 of 439 PageID #: 36861


   [burnett
   [burnett -- cabell]
               cabell]                                                            Page 10
                                                                                  Page 10

      72:8
      72:8 73:21
           73:21 74:10
                  74:10     183:6 184:10
                            183:6 184:10          347:4,22 349:3
                                                 347:4,22    349:3      140:9,13
                                                                        140:9,13 145:22
                                                                                  145:22
      75:11,20
      75:11,20 76:19
                76:19       185:12,24 186:16
                            185:12,24 186:16      350:12 352:4,10
                                                 350:12  352:4,10       151:17 153:18
                                                                        151:17 153:18
      77:8
      77:8 78:1,10
           78:1,10 79:3
                    79:3    186:24 187:14,21
                            186:24 187:14,21      355:9,17 356:2
                                                 355:9,17    356:2      157:20 164:7
                                                                        157:20 164:7
      79:8 81:2,17 82:8
      79:8 81:2,17  82:8    188:10,20 189:9
                            188:10,20 189:9       358:13 361:5
                                                 358:13  361:5          167:19 168:7,24
                                                                        167:19 168:7,24
      82:16,24
      82:16,24 83:7,23
               83:7,23      190:4,18 191:13
                            190:4,18 191:13     burnett's    27:17
                                                burnett's 27:17         173:19 175:10
                                                                        173:19 175:10
      84:1 85:1 86:5,7
      84:1 85:1  86:5,7     193:13,18 195:12
                            193:13,18 195:12      53:11
                                                  53:11                 176:10 177:1,9,23
                                                                        176:10 177:1,9,23
      86:15 88:17 89:5
      86:15 88:17  89:5     196:11 197:3
                            196:11 197:3        business    28:12
                                                business 28:12          181:7 182:24
                                                                        181:7 182:24
      89:13
      89:13 91:22
            91:22 92:19
                   92:19    198:16 199:5
                            198:16 199:5          279:16
                                                 279:16                 184:2,9
                                                                        184:2,9 185:6,22
                                                                                185:6,22
      93:4,18,22
      93:4,18,22 95:8
                  95:8      204:24 205:7
                            204:24 205:7        businesses    357:10
                                                businesses 357:10       186:15,22
                                                                        186:15,22 187:12
                                                                                   187:12
      96:5,18
      96:5,18 97:2
              97:2 98:5
                    98:5    206:12 210:1
                            206:12 210:1                  cc            187:20 188:4,9,17
                                                                        187:20 188:4,9,17
      99:3,22,24  101:17
      99:3,22,24 101:17     211:11 212:8,16
                            211:11 212:8,16                             189:3 190:3,12
                                                                        189:3 190:3,12
                                                cc 5:17
                                                    5:17 7:1
                                                         7:1 9:16
                                                             9:16
      102:1,21
      102:1,21 103:17
               103:17       213:22 214:2,11
                            213:22 214:2,11                             191:11,21
                                                                        191:11,21 192:11
                                                                                   192:11
                                                   49:1 100:14,19
                                                   49:1 100:14,19
      103:21 104:6,15
      103:21 104:6,15       214:16 215:3,13
                            214:16 215:3,13                             192:16 193:8
                                                                        192:16 193:8
                                                   101:12
                                                   101:12 131:12
                                                          131:12
      105:2,7
      105:2,7 107:3,20
              107:3,20      215:19 217:6,18
                            215:19 217:6,18                             198:2,6,9 199:2
                                                                        198:2,6,9 199:2
                                                   132:18 134:23
                                                   132:18 134:23
      109:1,11
      109:1,11 110:12
               110:12       219:6 222:2,23
                            219:6 222:2,23                              200:14,23 201:12
                                                                        200:14,23  201:12
                                                   135:6,22 176:4,5
                                                   135:6,22  176:4,5
      110:20 112:1,13
      110:20 112:1,13       223:6 230:15
                            223:6 230:15                                201:15 202:24
                                                                        201:15 202:24
                                                   291:18 336:24
                                                   291:18 336:24
      112:15 113:3
      112:15 113:3          231:5 232:8
                            231:5 232:8 235:2
                                        235:2                           203:4,15 204:22
                                                                        203:4,15 204:22
                                                   351:20
                                                   351:20
      114:20,22
      114:20,22 115:14
                 115:14     237:4 246:18
                            237:4 246:18                                206:10,14 209:3
                                                                        206:10,14  209:3
                                                ca   2:21 361:24
                                                 ca 2:21  361:24
      115:16 116:11,24
      115:16 116:11,24      249:11 251:6,18
                            249:11 251:6,18                             209:21 211:7
                                                                        209:21 211:7
                                                cabell   1:11 5:10
                                                 cabell 1:11   5:10
      117:9 118:3 119:5
      117:9 118:3  119:5    252:10 253:11
                            252:10 253:11                               212:12 214:5,22
                                                                        212:12 214:5,22
                                                   6:11
                                                   6:11 7:17  10:6
                                                        7:17 10:6
      119:18 120:8
      119:18 120:8          259:4 260:7,16
                            259:4 260:7,16                              214:22 217:16,17
                                                                        214:22 217:16,17
                                                   18:16 20:21
                                                   18:16 20:21 29:4
                                                                29:4
      121:1 122:8,24
      121:1 122:8,24        263:12 268:22
                            263:12 268:22                               219:17 220:18
                                                                        219:17 220:18
                                                   42:8 47:11
                                                   42:8 47:11 48:17
                                                               48:17
      123:2,22
      123:2,22 125:9
               125:9        271:23 273:23
                            271:23 273:23                               221:22 222:19
                                                                        221:22 222:19
                                                   49:9 51:5,11
                                                   49:9 51:5,11
      126:23 127:17
      126:23 127:17         274:8,19 275:20
                            274:8,19 275:20                             223:2,10 225:3,5
                                                                        223:2,10 225:3,5
                                                   52:21
                                                   52:21 55:5
                                                         55:5 56:1
                                                               56:1
      128:10,23
      128:10,23 129:5
                 129:5      276:6
                            276:6 277:17,24
                                  277:17,24                             226:7 231:7
                                                                        226:7 231:7 232:1
                                                                                     232:1
                                                   57:21
                                                   57:21 59:10
                                                         59:10 64:23
                                                                64:23
      129:18 133:8
      129:18 133:8          278:7,24 279:7
                            278:7,24 279:7                              233:17 235:5
                                                                        233:17 235:5
                                                   67:16,20
                                                   67:16,20 70:9,15
                                                             70:9,15
      135:12 136:10,14
      135:12 136:10,14      281:16 283:24
                            281:16 283:24                               236:1,15,22 238:5
                                                                        236:1,15,22  238:5
                                                   71:10
                                                   71:10 75:17
                                                         75:17 76:18
                                                                76:18
      137:7,17
      137:7,17 140:2
               140:2        286:1 289:11
                            286:1 289:11                                239:22 240:8
                                                                        239:22 240:8
                                                   78:20
                                                   78:20 82:5
                                                         82:5 83:21
                                                               83:21
      144:15 145:13
      144:15 145:13         291:5,17 294:10
                            291:5,17 294:10                             241:6,10 243:13
                                                                        241:6,10 243:13
                                                   84:20
                                                   84:20 85:7,19
                                                         85:7,19
      146:10,16
      146:10,16 148:5
                 148:5      296:1 297:15
                            296:1 297:15                                244:24 246:12,16
                                                                        244:24 246:12,16
                                                   87:8
                                                   87:8 89:3,11
                                                        89:3,11
      148:13 149:24
      148:13 149:24         298:22 299:21
                            298:22 299:21                               247:13 248:19
                                                                        247:13 248:19
                                                   90:12
                                                   90:12 91:15
                                                         91:15 95:5
                                                                95:5
      152:5 153:1,11
      152:5 153:1,11        305:11 314:8
                            305:11 314:8                                249:9,22,24 250:6
                                                                        249:9,22,24  250:6
                                                   95:24
                                                   95:24 96:13
                                                         96:13
      155:4,9,19  156:2,7
      155:4,9,19 156:2,7    315:24 317:15
                            315:24 317:15                               251:5,17 252:1,9
                                                                        251:5,17 252:1,9
                                                   100:10,13 101:6
                                                   100:10,13  101:6
      156:20 157:13,24
      156:20 157:13,24      320:5 325:17
                            320:5 325:17                                252:13 254:3
                                                                        252:13 254:3
                                                   101:10 102:18
                                                   101:10 102:18
      161:9 163:10
      161:9 163:10          326:1 327:12
                            326:1 327:12                                255:14 256:15
                                                                        255:14 256:15
                                                   106:13 107:13
                                                   106:13 107:13
      165:4,13
      165:4,13 166:5
               166:5        328:4,9 329:10
                            328:4,9 329:10                              257:23 261:13
                                                                        257:23 261:13
                                                   111:2,19 112:10
                                                   111:2,19  112:10
      168:10 169:1,22
      168:10 169:1,22       332:12 333:19
                            332:12 333:19                               266:18 267:7
                                                                        266:18 267:7
                                                   113:19 114:11
                                                   113:19 114:11
      170:8 173:15
      170:8 173:15          334:15 335:13
                            334:15 335:13                               268:2,18 270:5,17
                                                                        268:2,18 270:5,17
                                                   116:5,8 117:7,24
                                                   116:5,8 117:7,24
      175:12 176:12
      175:12 176:12         336:20 337:10,18
                            336:20 337:10,18                            271:11 273:13
                                                                        271:11 273:13
                                                   118:24 119:12
                                                   118:24 119:12
      177:2,15
      177:2,15 178:16
               178:16       341:22 342:16
                            341:22 342:16                               274:6,16 275:3,11
                                                                        274:6,16 275:3,11
                                                   125:17 126:8
                                                   125:17 126:8
      178:23 181:24
      178:23 181:24         344:19 346:5
                            344:19 346:5                                275:14,17 277:9
                                                                        275:14,17  277:9
                                                   130:23 136:6
                                                   130:23 136:6
                                   Veritext Legal
                                   Veritext Legal Solutions
                                                  Solutions
    www.veritext.com                                                         888-391-3376
                                                                             888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 376 of 439 PageID #: 36862


   [cabell
   [cabell -- case]
              case]                                                                    Page 11
                                                                                       Page 11

      277:15,22 278:5
      277:15,22  278:5        167:13 172:1
                              167:13  172:1          323:2,19
                                                     323:2,19              careful   324:12
                                                                           careful 324:12
      278:21 279:4,13
      278:21  279:4,13        180:7 183:7
                              180:7        185:2
                                    183:7 185:2    campaigns
                                                   campaigns 91:2491:24      326:24
                                                                             326:24
      283:4,22 284:3
      283:4,22  284:3         197:19 202:7,9,11
                              197:19  202:7,9,11     248:8,9 284:15
                                                     248:8,9  284:15       carefully   44:5
                                                                           carefully 44:5
      285:18,21 287:4
      285:18,21  287:4        202:14,15,21
                              202:14,15,21           319:17 325:8
                                                     319:17  325:8           75:23  101:1
                                                                             75:23 101:1
      293:12 296:5
      293:12  296:5           203:1 227:20
                              203:1 227:20         cancer   130:7
                                                   cancer 130:7              141:18  173:1
                                                                             141:18 173:1
      297:12 301:8
      297:12  301:8           261:23 270:14
                              261:23  270:14         250:22 272:19,20
                                                     250:22  272:19,20       176:18  192:21
                                                                             176:18 192:21
      317:10,17 321:22
      317:10,17  321:22       278:9 289:13
                              278:9 289:13           277:11
                                                     277:11                  209:1 211:22
                                                                             209:1  211:22
      322:17 323:3,17
      322:17  323:3,17        290:12 318:3
                              290:12  318:3        capacity    256:1
                                                   capacity 256:1            234:15 256:3
                                                                             234:15  256:3
      324:5,10 325:12
      324:5,10  325:12        326:21 338:5
                              326:21  338:5          257:18 259:1,10
                                                     257:18  259:1,10        301:10 310:4
                                                                             301:10  310:4
      325:21 329:8
      325:21  329:8           346:11 348:21
                              346:11  348:21         260:5,15,19,23,23
                                                     260:5,15,19,23,23       313:10 324:17
                                                                             313:10  324:17
      330:15,20 332:2
      330:15,20  332:2        349:10 353:21
                              349:10  353:21         261:17
                                                     261:17                  341:3
                                                                             341:3
      336:2 337:9
      336:2 337:9           called
                            called 9:17
                                    9:17 142:17
                                          142:17   capita   323:6,12,12
                                                   capita 323:6,12,12      carey   2:13 9:6
                                                                           carey 2:13    9:6
      339:22 342:7
      339:22  342:7           174:3 176:13
                              174:3 176:13         capital
                                                   capital 71:13
                                                             71:13         carfentanil
                                                                           carfentanil 72:6
                                                                                          72:6
      343:17,22 344:9
      343:17,22  344:9        183:15 186:4,9
                              183:15  186:4,9      caps   245:8
                                                   caps 245:8                96:22
                                                                             96:22 97:22
                                                                                    97:22 98:18
                                                                                           98:18
      344:11 346:19
      344:11  346:19          188:13,23 189:21
                              188:13,23  189:21    caption    359:6
                                                   caption 359:6             101:15  244:5
                                                                             101:15 244:5
      347:3,11 350:11
      347:3,11  350:11        191:19,19 194:10
                              191:19,19  194:10    carbon
                                                   carbon 99:10
                                                             99:10           354:18
                                                                             354:18
      352:2 353:20
      352:2 353:20            200:17 216:24
                              200:17  216:24       cardinal    2:11 9:5
                                                   cardinal 2:11    9:5    carnegie    2:18
                                                                           carnegie 2:18
      354:3 357:10
      354:3 357:10            225:17 229:22
                              225:17  229:22         280:4
                                                     280:4                 case
                                                                           case 7:20   10:7,11
                                                                                  7:20 10:7,11
    cabinet
    cabinet 129:17
              129:17          245:7 283:12,13
                              245:7 283:12,13      care
                                                   care 61:9
                                                          61:9 62:18
                                                                62:18        11:3 13:3,6,19
                                                                             11:3 13:3,6,19
      283:1
      283:1                   312:3 342:21
                              312:3 342:21           92:3
                                                     92:3 97:24   101:23
                                                          97:24 101:23       16:17  18:15 19:13
                                                                             16:17 18:15   19:13
    cabinets
    cabinets 61:18
               61:18          343:2 348:18
                              343:2 348:18           103:3,3 154:14
                                                     103:3,3  154:14         19:16,22  20:7,12
                                                                             19:16,22 20:7,12
      331:2,12
      331:2,12                349:12,20
                              349:12,20              165:1 172:12
                                                     165:1 172:12            20:20,24 21:5,17
                                                                             20:20,24  21:5,17
    calculate   350:8
    calculate 350:8         callers  354:12,15
                            callers 354:12,15        173:10 183:14
                                                     173:10  183:14          22:15,22 23:1,5,16
                                                                             22:15,22  23:1,5,16
    calculus   287:6
    calculus 287:6            355:4,6
                              355:4,6                185:5,9,16,19
                                                     185:5,9,16,19           26:21 27:24
                                                                             26:21  27:24 38:4
                                                                                           38:4
      295:16
      295:16                calling  354:22
                            calling 354:22           186:21 187:11
                                                     186:21  187:11          38:15
                                                                             38:15  40:11
                                                                                    40:11  42:5
                                                                                           42:5
    caleb
    caleb 1:19
           1:19 5:3,5,12
                 5:3,5,12     355:5,6,13,14,20
                              355:5,6,13,14,20       205:1 213:20
                                                     205:1 213:20            42:19 43:1,10
                                                                             42:19  43:1,10
      5:14,17
      5:14,17 6:2,5,8
               6:2,5,8      callout  216:17
                            callout 216:17           221:9,19 224:17
                                                     221:9,19  224:17        44:1 49:12,20
                                                                             44:1 49:12,20
      7:14 10:4 18:7
      7:14 10:4  18:7       calls  109:5 110:24
                            calls 109:5  110:24      225:16,21 226:6
                                                     225:16,21   226:6       50:12,15,22
                                                                             50:12,15,22 51:9
                                                                                           51:9
      40:19 48:19,21,24
      40:19 48:19,21,24       111:18,21,22
                              111:18,21,22           229:2,6,11,19,24
                                                     229:2,6,11,19,24        51:16
                                                                             51:16 57:19,20,22
                                                                                    57:19,20,22
      134:22  158:16
      134:22 158:16           112:15 114:3
                              112:15  114:3          230:4,8,13,14
                                                     230:4,8,13,14           58:7,12
                                                                             58:7,12 60:3
                                                                                      60:3
      179:2,5 359:5
      179:2,5 359:5           118:24 119:15
                              118:24  119:15         231:3 232:18
                                                     231:3 232:18            68:17
                                                                             68:17 70:10
                                                                                    70:10 77:24
                                                                                           77:24
      360:5 361:8
      360:5 361:8 362:4
                   362:4      120:5,11 121:5
                              120:5,11 121:5         240:9 256:8
                                                     240:9 256:8 259:6
                                                                   259:6     78:3 80:6 82:19
                                                                             78:3 80:6  82:19
      362:9 363:4,13
      362:9 363:4,13          199:1,23 200:1,9
                              199:1,23 200:1,9       260:10 261:6
                                                     260:10  261:6           83:5,19
                                                                             83:5,19 84:16
                                                                                      84:16
      364:20
      364:20                  202:7,22 203:5
                              202:7,22 203:5         266:22 274:18
                                                     266:22  274:18          88:5,10
                                                                             88:5,10 93:10
                                                                                      93:10
    calendar
    calendar 112:10
                112:10        270:11 332:12
                              270:11  332:12         276:16 281:6
                                                     276:16  281:6           94:22
                                                                             94:22 97:11,14
                                                                                    97:11,14
      125:6
      125:6                   346:2
                              346:2                  285:5,6 287:4
                                                     285:5,6  287:4          101:9  115:19
                                                                             101:9 115:19
    california   339:3
    california 339:3        campaign
                            campaign 68:5
                                        68:5         300:5,23 305:8
                                                     300:5,23  305:8         117:17  123:1
                                                                             117:17 123:1
    call
    call 13:5,9  41:21
          13:5,9 41:21        284:12 316:21
                              284:12  316:21         306:4 310:19
                                                     306:4 310:19            130:7  132:20
                                                                             130:7 132:20
      43:14 46:20
      43:14 46:20 87:17
                    87:17     318:14,14,24
                              318:14,14,24           312:10,19 340:13
                                                     312:10,19   340:13      138:13,20
                                                                             138:13,20 139:7
                                                                                         139:7
      120:18  140:11
      120:18 140:11           320:23 321:9,21
                              320:23  321:9,21       353:7,18
                                                     353:7,18                139:19,20
                                                                             139:19,20 141:19
                                                                                         141:19
      164:20  166:4,6,7
      164:20 166:4,6,7        321:23 322:22
                              321:23  322:22                                 142:2,7,19  143:10
                                                                             142:2,7,19 143:10

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 377 of 439 PageID #: 36863


   [case
   [case -- chart]
            chart]                                                                    Page 12
                                                                                      Page 12

      143:11 145:20
      143:11 145:20          188:22 189:21
                             188:22  189:21       cdc   306:16,24
                                                  cdc 306:16,24           challenges   213:15
                                                                          challenges 213:15
      146:2,8,14 153:18
      146:2,8,14 153:18      190:8 191:15
                             190:8 191:15           307:22 308:3,11
                                                    307:22   308:3,11       232:23 234:1
                                                                            232:23  234:1
      156:18 158:11
      156:18 158:11          194:3 208:19
                             194:3 208:19           313:4 314:7,11
                                                    313:4  314:7,11         358:1
                                                                            358:1
      159:7 161:13,13
      159:7 161:13,13        235:13,16 265:23
                             235:13,16  265:23      315:1 318:7,13
                                                    315:1  318:7,13       challenging   358:3
                                                                          challenging 358:3
      161:15 163:6,20
      161:15 163:6,20        329:18
                             329:18               cdc's   296:8 313:12
                                                  cdc's 296:8    313:12   chance
                                                                          chance 62:10
                                                                                   62:10
      163:23 164:7
      163:23 164:7         categorize   184:7
                           categorize 184:7       cell
                                                  cell 7:7
                                                        7:7                 190:21  250:20,24
                                                                            190:21 250:20,24
      167:6 168:9
      167:6 168:9          category
                           category 164:6,11
                                      164:6,11    cellular
                                                  cellular 7:6
                                                             7:6            254:18
                                                                            254:18
      169:19,23
      169:19,23 171:2,6
                 171:2,6     164:23 171:5,9,13
                             164:23  171:5,9,13   center    2:18 80:15
                                                  center 2:18    80:15    change
                                                                          change 56:10
                                                                                   56:10
      171:18 174:3
      171:18 174:3           171:16 172:6,7,11
                             171:16  172:6,7,11     189:17 221:22
                                                    189:17   221:22         279:16 295:10
                                                                            279:16  295:10
      184:22 186:17,23
      184:22 186:17,23       172:18 173:12,18
                             172:18  173:12,18      302:1
                                                    302:1                   299:16 361:13,14
                                                                            299:16  361:13,14
      194:23 196:1
      194:23 196:1           173:23 175:5,10
                             173:23  175:5,10     cents   323:13
                                                  cents 323:13              363:8 364:3
                                                                            363:8 364:3
      200:6 206:16,20
      200:6 206:16,20        175:15 176:6,9,13
                             175:15  176:6,9,13   certain
                                                  certain 51:19
                                                             51:19        changed    44:8
                                                                          changed 44:8
      209:2 217:19
      209:2 217:19           176:20,24 177:4,8
                             176:20,24  177:4,8     58:18
                                                    58:18 165:15
                                                           165:15           95:11
                                                                            95:11
      222:18 223:1
      222:18 223:1           177:13,16 178:12
                             177:13,16  178:12      177:22
                                                    177:22 194:3,3
                                                             194:3,3      changes    49:14
                                                                          changes 49:14
      226:24 235:23
      226:24 235:23          182:19 183:9
                             182:19  183:9          217:23 251:20
                                                    217:23   251:20         131:24  132:6,10
                                                                            131:24 132:6,10
      240:13 255:24
      240:13 255:24          185:2 187:23
                             185:2 187:23           258:2 262:13
                                                    258:2  262:13           182:12  312:18
                                                                            182:12 312:18
      256:18 257:23
      256:18 257:23          188:23 218:15,24
                             188:23  218:15,24      293:2 309:21
                                                    293:2  309:21           361:12 362:7
                                                                            361:12  362:7
      261:19 262:2
      261:19 262:2           219:5,8,13,14
                             219:5,8,13,14          354:2
                                                    354:2                   363:7,9
                                                                            363:7,9
      265:11 269:2
      265:11 269:2           225:17 266:2,9
                             225:17  266:2,9      certainly    24:17
                                                  certainly 24:17         changing    286:21
                                                                          changing 286:21
      271:17 279:16,21
      271:17 279:16,21       301:20 339:14,17
                             301:20  339:14,17      25:3,11,18 54:15
                                                    25:3,11,18   54:15    channeled    252:14
                                                                          channeled 252:14
      280:1 295:13
      280:1 295:13           351:15
                             351:15                 79:13
                                                    79:13 88:8
                                                           88:8 90:16
                                                                 90:16    channels    323:21
                                                                          channels 323:21
      296:17 299:14
      296:17 299:14        causal   314:18
                           causal 314:18            90:17
                                                    90:17 95:23
                                                           95:23 97:14
                                                                  97:14   chapter   359:15
                                                                          chapter 359:15
      319:15 323:11
      319:15 323:11        causation   51:9,13
                           causation 51:9,13        128:2
                                                    128:2 145:23
                                                           145:23           360:7
                                                                            360:7
      353:24 361:6
      353:24 361:6           54:3 55:12
                             54:3        62:2,5
                                  55:12 62:2,5      213:10 229:21
                                                    213:10   229:21       characterization
                                                                          characterization
      362:3 363:3
      362:3 363:3            64:9 65:19  66:6
                             64:9 65:19 66:6        233:14 234:13
                                                    233:14   234:13         92:20 122:9
                                                                            92:20 122:9
    cases  20:4 21:24
    cases 20:4  21:24        95:13
                             95:13                  239:10 245:22
                                                    239:10   245:22         162:13  256:24
                                                                            162:13 256:24
      22:13,15 43:5
      22:13,15 43:5        cause   52:10 56:21
                           cause 52:10    56:21     266:22 282:20
                                                    266:22   282:20         285:14
                                                                            285:14
      203:2 226:2
      203:2 226:2            62:19 64:18,19
                             62:19 64:18,19         295:19 319:15
                                                    295:19   319:15       characterize   24:7
                                                                          characterize 24:7
      233:12,13 305:16
      233:12,13 305:16       262:18
                             262:18                 358:8
                                                    358:8                   74:20,23
                                                                            74:20,23 76:4
                                                                                      76:4
      306:9 314:4,13
      306:9 314:4,13       caused   51:3,10,19
                           caused 51:3,10,19      certainty
                                                  certainty 54:3
                                                               54:3         141:11  146:19
                                                                            141:11 146:19
      324:16 325:1
      324:16 325:1           52:4,19 54:4
                             52:4,19 54:4           55:3
                                                    55:3 56:21
                                                          56:21 59:8
                                                                 59:8       147:8 151:21
                                                                            147:8 151:21
      333:6,7
      333:6,7                58:13 64:3
                             58:13 64:3             64:22
                                                    64:22                   228:11 246:20
                                                                            228:11  246:20
    categories
    categories 124:4
                 124:4     causes   55:4 56:21
                           causes 55:4   56:21    certificate   363:11
                                                  certificate 363:11        308:13 355:19
                                                                            308:13  355:19
      161:4 162:20
      161:4 162:20           59:9 61:12
                             59:9        62:19
                                  61:12 62:19     certification   362:1
                                                  certification 362:1     characterized
                                                                          characterized
      163:3,7,22,23
      163:3,7,22,23          62:23 63:18
                             62:23        64:22
                                   63:18 64:22      363:1
                                                    363:1                   103:7
                                                                            103:7
      168:23 169:12
      168:23 169:12          65:9
                             65:9                 certified   360:17
                                                  certified 360:17        characterizing
                                                                          characterizing
      174:4,22
      174:4,22 175:19
               175:19      caution
                           caution 70:5
                                     70:5         certify
                                                  certify 359:5,8,11
                                                            359:5,8,11      74:22
                                                                            74:22
      180:2 181:5,20
      180:2 181:5,20       caveat   54:15
                           caveat 54:15             360:4
                                                    360:4                 charleston   2:15
                                                                          charleston 2:15
      182:18 183:5,24
      182:18 183:5,24      ccr  359:20
                           ccr 359:20             chain    280:20
                                                  chain 280:20              9:5 337:17,22
                                                                            9:5 337:17,22
      185:14 186:6,11
      185:14 186:6,11      ccsapp   246:9
                           ccsapp 246:9             281:8,13 282:5,8
                                                    281:8,13   282:5,8    chart
                                                                          chart 109:15
                                                                                  109:15
      187:17,24
      187:17,24 188:12
                 188:12      247:19
                             247:19

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 378 of 439 PageID #: 36864


   [charts
   [charts -- colson]
              colson]                                                                   Page 13
                                                                                        Page 13

    charts
    charts 56:2
             56:2 71:11
                   71:11    cited
                            cited 77:13,13
                                   77:13,13          323:3 324:10
                                                     323:3  324:10         clinton
                                                                           clinton 138:22
                                                                                     138:22
      272:11
      272:11                  104:1,4 107:5,23
                              104:1,4  107:5,23      336:2 337:17,21
                                                     336:2  337:17,21        150:14,20,21
                                                                             150:14,20,21
    chase   2:14
    chase 2:14                112:20 135:10,18
                              112:20  135:10,18      339:19,21 342:7
                                                     339:19,21   342:7     clock
                                                                           clock 133:15
                                                                                   133:15
    check
    check 143:14
             143:14           307:16
                              307:16                 344:4 347:12
                                                     344:4  347:12         close
                                                                           close 99:1,19
                                                                                   99:1,19
    checks    303:5
    checks 303:5            cites  104:8
                            cites 104:8              352:2 357:21,22
                                                     352:2  357:21,22        280:15
                                                                             280:15
    chemical
    chemical 99:1,14
                99:1,14     citing   107:11
                            citing 107:11            358:5 361:6
                                                     358:5         362:3
                                                            361:6 362:3    closed   337:16,22
                                                                           closed 337:16,22
      99:19
      99:19                 citizens   352:3
                            citizens 352:3           363:3
                                                     363:3                 closing
                                                                           closing 151:5,8,10
                                                                                     151:5,8,10
    chemically
    chemically 100:3
                  100:3     city
                            city 1:4  5:11,20
                                  1:4 5:11,20      city's
                                                   city's 317:22
                                                           317:22            152:1  154:6 157:9
                                                                             152:1 154:6   157:9
    children
    children 61:8
                61:8          6:11 7:15
                              6:11       10:6
                                   7:15 10:6       civil  1:6,13,20
                                                   civil 1:6,13,20           248:13 337:20
                                                                             248:13  337:20
      80:13  116:4
      80:13 116:4             18:16 20:20
                              18:16  20:20 29:4
                                           29:4      362:5 363:5
                                                     362:5  363:5          cmes    298:18
                                                                           cmes 298:18
      117:18  254:10,14
      117:18 254:10,14        42:8 47:11
                              42:8 47:11 48:18
                                          48:18    claim    216:21
                                                   claim 216:21            coach    220:14
                                                                           coach 220:14
      254:17 255:5
      254:17  255:5           49:9 51:5
                              49:9       56:1
                                   51:5 56:1       clarified
                                                   clarified 117:12
                                                               117:12        224:20 225:8
                                                                             224:20  225:8
      257:10 258:8
      257:10  258:8           57:21 67:16
                              57:21  67:16 71:11
                                           71:11   clarify
                                                   clarify 123:14
                                                             123:14        coaches    254:22
                                                                           coaches 254:22
      321:1
      321:1                   87:8 90:13
                              87:8        113:10
                                   90:13 113:10      141:23 182:7
                                                     141:23   182:7        coal   234:23
                                                                           coal 234:23
    choices   328:15,16
    choices 328:15,16         116:6 119:12
                              116:6  119:12          315:21
                                                     315:21                coalition   248:19
                                                                           coalition 248:19
    choose    220:16
    choose 220:16             125:18 126:8
                              125:18  126:8        clean   336:6
                                                   clean 336:6               248:23
                                                                             248:23
      250:22
      250:22                  130:23 140:9,14
                              130:23  140:9,14     clear   32:8 34:1
                                                   clear 32:8   34:1       coalitions   247:1,6
                                                                           coalitions 247:1,6
    chooses    250:21
    chooses 250:21            145:22 151:17
                              145:22  151:17         36:12,22 42:22
                                                     36:12,22  42:22         247:9,21,24
                                                                             247:9,21,24
    chose
    chose 152:19
            152:19            153:18 157:20
                              153:18  157:20         46:17 87:10
                                                     46:17  87:10 91:12
                                                                   91:12     248:17
                                                                             248:17
      196:5  322:21
      196:5 322:21            177:24 184:2
                              177:24  184:2          124:2
                                                     124:2 141:1
                                                            141:1          cocaine
                                                                           cocaine 87:13
                                                                                      87:13
    christenson
    christenson 2:52:5        191:23 192:11
                              191:23  192:11         152:17 165:21
                                                     152:17   165:21         116:10  117:8
                                                                             116:10 117:8
    christiana   221:13
    christiana 221:13         198:6,10 200:14
                              198:6,10  200:14       187:10 193:15
                                                     187:10   193:15         355:8
                                                                             355:8
    chronic    43:19 46:2
    chronic 43:19    46:2     200:24 203:4,16
                              200:24  203:4,16       196:22   216:22
                                                     196:22 216:22         code   359:16 360:7
                                                                           code 359:16     360:7
      47:4,10 73:7,11
      47:4,10  73:7,11        207:12,20 208:8
                              207:12,20  208:8       244:1 261:14
                                                     244:1  261:14         cognizant    45:4
                                                                           cognizant 45:4
      232:17 240:22
      232:17  240:22          208:17
                              208:17  209:3,21
                                      209:3,21       275:13   290:18
                                                     275:13 290:18         collaboration
                                                                           collaboration
      267:22 306:18
      267:22  306:18          211:7 212:13
                              211:7  212:13          306:10 324:16
                                                     306:10   324:16         221:9
                                                                             221:9
      307:1 309:11
      307:1  309:11           217:10 218:1,19
                              217:10  218:1,19       336:9
                                                     336:9                 collaborative
                                                                           collaborative
    chronically
    chronically               218:23 219:21
                              218:23  219:21       clearly
                                                   clearly 156:21
                                                             156:21          246:16
                                                                             246:16
      239:21 240:16
      239:21  240:16          222:9,18 223:2,12
                              222:9,18  223:2,12     215:15
                                                     215:15                colleagues
                                                                           colleagues 19:4
                                                                                         19:4
    cigarette   322:4
    cigarette 322:4           224:9 226:21
                              224:9  226:21        cleveland    361:2
                                                   cleveland 361:2           28:9 29:13,19
                                                                             28:9  29:13,19
    cigarettes
    cigarettes 130:4
                 130:4        227:10,23 230:4
                              227:10,23  230:4     clinical   212:23
                                                   clinical 212:23           34:9,23 37:6
                                                                             34:9,23  37:6
    circle  27:14
    circle 27:14              231:8 232:2
                              231:8  232:2 234:5
                                           234:5     220:9,11 274:24
                                                     220:9,11  274:24        136:11  202:12
                                                                             136:11 202:12
    circulars   324:8
    circulars 324:8           235:5 239:22
                              235:5  239:22          293:24 310:7
                                                     293:24   310:7          205:21
                                                                             205:21
    circulated   228:22
    circulated 228:22         245:3 246:8
                              245:3  246:8 254:4
                                           254:4     311:8 314:13,14
                                                     311:8  314:13,14      collecting   327:15
                                                                           collecting 327:15
    citation
    citation 76:23
               76:23          255:19 257:23
                              255:19  257:23         315:14
                                                     315:14                collection   332:3
                                                                           collection 332:3
      81:10,21
      81:10,21 106:17
                106:17        259:15,23 268:3
                              259:15,23  268:3     clinician   225:9
                                                   clinician 225:9           346:20 347:2
                                                                             346:20  347:2
    citations
    citations 76:9
                76:9          270:18 272:10
                              270:18  272:10       clinicians   270:10
                                                   clinicians 270:10       colloquial   212:10
                                                                           colloquial 212:10
      106:21
      106:21                  273:2 274:16
                              273:2  274:16          270:17 281:6
                                                     270:17   281:6        colon   250:22
                                                                           colon 250:22
    cite
    cite 69:5,9
          69:5,9 78:20
                 78:20        275:4,12,14 284:3
                              275:4,12,14  284:3     297:21 299:4,23
                                                     297:21   299:4,23     colson   29:1 30:23
                                                                           colson 29:1    30:23
      81:18  83:2,14
      81:18 83:2,14           285:18,22 296:5
                              285:18,22  296:5     clinics   340:8
                                                   clinics 340:8             31:20 33:10
                                                                             31:20  33:10
      147:3,5  253:4
      147:3,5 253:4           301:17 321:22
                              301:17  321:22

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 379 of 439 PageID #: 36865


   [come
   [come -- concern]
            concern]                                                                  Page 14
                                                                                      Page 14

    come   14:14 19:2,3
    come 14:14    19:2,3    communications
                            communications           258:10 259:9
                                                     258:10 259:9         complied   168:3
                                                                          complied 168:3
      19:6 38:12 90:10
      19:6 38:12  90:10       14:10,13 39:10
                              14:10,13 39:10         267:10 285:13,17
                                                     267:10 285:13,17     component     177:7
                                                                          component 177:7
      136:18 231:1
      136:18 231:1          communities
                            communities 5:225:22     285:21 286:18
                                                     285:21 286:18          190:12 228:3
                                                                            190:12 228:3
      253:14 299:19
      253:14 299:19           58:2 84:5
                              58:2      111:9
                                   84:5 111:9        296:16 298:20
                                                     296:16 298:20          229:23 244:14
                                                                            229:23 244:14
      300:10 322:24
      300:10 322:24           162:12 163:5
                              162:12 163:5           299:9 304:3
                                                     299:9 304:3            299:8 351:5
                                                                            299:8 351:5
      329:14
      329:14                  164:17 187:3
                              164:17 187:3           308:10 327:9
                                                     308:10 327:9         components     131:1
                                                                          components 131:1
    comeback     84:20
    comeback 84:20            207:23 208:10
                              207:23 208:10          329:5 330:15,22
                                                     329:5 330:15,22        243:7 301:20
                                                                            243:7 301:20
    comes   13:13
    comes 13:13               210:6,12 247:7,22
                              210:6,12 247:7,22      341:16,20 344:7
                                                     341:16,20  344:7       325:6 350:15
                                                                            325:6 350:15
    comfortable     166:2
    comfortable 166:2         248:15 326:5
                              248:15 326:5           345:16 346:15,18
                                                     345:16 346:15,18     comprehens
                                                                          comprehens
      197:8,22 347:13
      197:8,22 347:13         331:13 347:8,16
                              331:13 347:8,16        347:8 348:15
                                                     347:8 348:15           160:20
                                                                            160:20
    coming
    coming 90:11
             90:11          community     37:22
                            community 37:22          350:20 351:3,9
                                                     350:20 351:3,9       comprehensive
                                                                          comprehensive
      159:20 352:7
      159:20 352:7            38:22 51:4,4,23
                              38:22 51:4,4,23        352:6,8 357:17,24
                                                     352:6,8 357:17,24      126:10 148:8
                                                                            126:10 148:8
    comment
    comment 36:636:6          52:21 56:3
                              52:21      58:14
                                    56:3 58:14       358:12
                                                     358:12                 151:2 160:21
                                                                            151:2 160:21
    commentary
    commentary                63:20 67:13,15
                              63:20 67:13,15       community's
                                                   community's              162:8 168:21
                                                                            162:8 168:21
      194:18
      194:18                  68:15 71:16,22
                              68:15 71:16,22         213:19 234:17
                                                     213:19 234:17          201:7 208:6
                                                                            201:7 208:6
    commented
    commented 320:8320:8      79:21
                              79:21 84:4,22
                                    84:4,22        comparative
                                                   comparative              210:13,17 212:18
                                                                            210:13,17 212:18
    comments     312:16
    comments 312:16           85:20,24 86:4,14
                              85:20,24 86:4,14       109:9
                                                     109:9                  215:1 223:23
                                                                            215:1 223:23
    commission
    commission 1:111:11       86:19 88:1,11,12
                              86:19 88:1,11,12     compare
                                                   compare 90:6
                                                              90:6          246:15,21 287:9
                                                                            246:15,21 287:9
      7:17 18:16 359:17
      7:17 18:16  359:17      88:14 92:2,9
                              88:14 92:2,9           165:24 166:11
                                                     165:24 166:11          289:18 290:16
                                                                            289:18 290:16
      362:19 363:25
      362:19 363:25           96:10
                              96:10 100:8  110:7
                                    100:8 110:7    compared
                                                   compared 99:5,13
                                                                99:5,13     297:17 307:15
                                                                            297:17 307:15
      364:25
      364:25                  117:20 125:23
                              117:20 125:23        comparison
                                                   comparison               317:20 319:14
                                                                            317:20 319:14
    commissioned
    commissioned              130:3,4 140:7
                              130:3,4 140:7          165:12
                                                     165:12                 324:12 327:14
                                                                            324:12 327:14
      359:5
      359:5                   147:11,12,14,21
                              147:11,12,14,21      compartmentalize
                                                   compartmentalize         328:24 330:3
                                                                            328:24 330:3
    commitment
    commitment                160:22 163:13
                              160:22 163:13          97:6
                                                     97:6                   331:7 344:7,21
                                                                            331:7 344:7,21
      143:24
      143:24                  164:8 171:10
                              164:8 171:10         compelling
                                                   compelling 37:20
                                                                 37:20      346:9 348:4 350:3
                                                                            346:9 348:4  350:3
    committed     23:16
    committed 23:16           181:15 183:2
                              181:15 183:2           99:8
                                                     99:8                 comprehensively
                                                                          comprehensively
      313:19 315:11
      313:19 315:11           184:7,20 185:2,3
                              184:7,20 185:2,3     compensated
                                                   compensated 38:838:8     144:1 214:8
                                                                            144:1 214:8
    committing     310:2
    committing 310:2          186:14 199:3
                              186:14 199:3         compensation
                                                   compensation           comprised    144:11
                                                                          comprised 144:11
    common
    common 121:6
               121:6          208:19 209:6,19
                              208:19 209:6,19        19:15
                                                     19:15                  348:9
                                                                            348:9
      122:4 129:1
      122:4 129:1             210:5,10 211:10
                              210:5,10 211:10      competencies
                                                   competencies           compulsions    103:8
                                                                          compulsions 103:8
    commonly     354:14
    commonly 354:14           211:16 213:9,14
                              211:16 213:9,14        299:2
                                                     299:2                computer    12:14
                                                                          computer 12:14
    communicate
    communicate               216:1,5 218:11
                              216:1,5 218:11       complete    49:19
                                                   complete 49:19         concept
                                                                          concept 171:17,18
                                                                                    171:17,18
      13:18 14:8 25:8
      13:18 14:8  25:8        220:3 222:15
                              220:3 222:15           50:3
                                                     50:3 160:20  200:3
                                                          160:20 200:3      171:19 172:16,20
                                                                            171:19 172:16,20
    communicated
    communicated              224:4,15,16,19
                              224:4,15,16,19       completed
                                                   completed 361:15
                                                                361:15      175:16 177:5,17
                                                                            175:16 177:5,17
      25:12
      25:12                   227:15 228:7,12
                              227:15 228:7,12      complex
                                                   complex 109:22
                                                              109:22        191:17
                                                                            191:17
    communicating
    communicating             228:13 230:19
                              228:13 230:19          152:13 153:17
                                                     152:13 153:17        concepts
                                                                          concepts 174:5
                                                                                     174:5
      335:7
      335:7                   231:23 232:14,23
                              231:23 232:14,23       154:22,22 238:9
                                                     154:22,22  238:9       186:3 187:7
                                                                            186:3 187:7
    communication
    communication             242:22 245:7,24
                              242:22 245:7,24        238:12,20 326:20
                                                     238:12,20  326:20      189:11,12,19
                                                                            189:11,12,19
      13:21 205:16
      13:21 205:16            247:1,4,20,24
                              247:1,4,20,24          356:24
                                                     356:24               concern   24:3
                                                                          concern 24:3
      300:9 320:1
      300:9 320:1             248:6 249:10
                              248:6 249:10         complicating
                                                   complicating             71:19
                                                                            71:19 73:12
                                                                                  73:12 74:18
                                                                                         74:18
      343:23
      343:23                  250:6 256:4
                              250:6 256:4 257:2
                                           257:2     232:5,15 233:10
                                                     232:5,15 233:10        74:21
                                                                            74:21 75:3
                                                                                  75:3 113:10
                                                                                       113:10

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 380 of 439 PageID #: 36866


   [concern
   [concern -- continuing]
               continuing]                                                              Page 15
                                                                                        Page 15

      119:10  128:2
      119:10 128:2           conferences    25:11
                             conferences 25:11      conservative
                                                    conservative             134:18,24
                                                                             134:18,24 135:11
                                                                                        135:11
      194:21  224:23
      194:21 224:23            132:9 206:19
                               132:9 206:19           174:23 175:2
                                                      174:23 175:2           135:21
                                                                             135:21
      272:22 274:22
      272:22  274:22         confess  199:17
                             confess 199:17         conservatively
                                                    conservatively         consulting    28:12
                                                                           consulting 28:12
      303:6,8 308:14,19
      303:6,8 308:14,19      confidence    202:8
                             confidence 202:8         325:2 343:6
                                                      325:2 343:6          contact
                                                                           contact 166:19
                                                                                     166:19
      309:17 310:9
      309:17  310:9          confident   173:7
                             confident 173:7        consider   24:16
                                                    consider 24:16         contacts   231:22
                                                                           contacts 231:22
      311:23 314:18
      311:23  314:18         confirm   21:11
                             confirm 21:11            51:23
                                                      51:23 55:22
                                                            55:22 60:17
                                                                   60:17   contained
                                                                           contained 63:8
                                                                                        63:8
    concerned
    concerned 32:432:4         44:6 53:5
                               44:6      68:10
                                    53:5 68:10        61:12
                                                      61:12 80:13,13
                                                            80:13,13         65:3 135:9
                                                                             65:3 135:9
      159:1
      159:1                    69:6 77:11
                               69:6        83:11
                                    77:11 83:11       163:13 171:18
                                                      163:13 171:18        containers    340:6,6
                                                                           containers 340:6,6
    concerning
    concerning 84:21
                   84:21       105:8 135:17
                               105:8 135:17           210:22 228:9
                                                      210:22 228:9         contains
                                                                           contains 50:5
                                                                                      50:5
    concerns    25:8
    concerns 25:8              142:15 193:2
                               142:15 193:2           235:11 255:10
                                                      235:11 255:10          161:3 315:4
                                                                             161:3 315:4
      32:3 80:3
      32:3 80:3 127:19
                 127:19        196:8 197:12
                               196:8 197:12           301:13 312:23
                                                      301:13 312:23        contd   3:1 6:1
                                                                           contd 3:1   6:1
      266:22 324:21
      266:22  324:21           222:17 279:24
                               222:17 279:24        considerate   338:4
                                                    considerate 338:4      contend    232:5,15
                                                                           contend 232:5,15
    concert
    concert 138:22
              138:22           336:14
                               336:14               consideration
                                                    consideration          content   33:21
                                                                           content 33:21
    conclude
    conclude 67:12
                67:12        confirmation
                             confirmation             58:24
                                                      58:24 191:3
                                                            191:3            34:22,24 35:4
                                                                             34:22,24  35:4
      102:8 122:14
      102:8 122:14             196:23
                               196:23                 192:21
                                                      192:21                 45:16 165:14,24
                                                                             45:16 165:14,24
    concluded     41:22
    concluded 41:22          confirming
                             confirming 77:10
                                           77:10    considerations
                                                    considerations           183:16 218:22
                                                                             183:16 218:22
      67:19
      67:19                    104:7 107:4
                               104:7 107:4            312:24
                                                      312:24                 289:17
                                                                             289:17
    concludes    358:19
    concludes 358:19           197:22
                               197:22               considered   42:9
                                                    considered 42:9        contest  310:20
                                                                           contest 310:20
    conclusion
    conclusion 62:21
                  62:21      confused   226:22
                             confused 226:22          50:6
                                                      50:6 62:20
                                                           62:20 69:4
                                                                 69:4      context
                                                                           context 59:22
                                                                                     59:22
      110:5 124:9
      110:5 124:9              343:18
                               343:18                 135:1 171:20
                                                      135:1 171:20           85:11
                                                                             85:11 93:7
                                                                                   93:7 126:14
                                                                                         126:14
      130:21  314:20
      130:21 314:20          connected    354:8
                             connected 354:8          181:14 187:6
                                                      181:14 187:6           192:5 194:19
                                                                             192:5 194:19
      342:1
      342:1                  connecting    164:24
                             connecting 164:24        229:16 248:23
                                                      229:16 248:23          196:4 197:21
                                                                             196:4 197:21
    conclusions
    conclusions 63:18
                    63:18      172:11 173:9
                               172:11 173:9           256:3 259:6
                                                      256:3 259:6            253:5 315:14
                                                                             253:5 315:14
      118:16  176:19
      118:16 176:19            185:5,8,16 186:20
                               185:5,8,16  186:20     283:17 324:17
                                                      283:17 324:17        contexts   242:2
                                                                           contexts 242:2
      266:21
      266:21                   187:11 353:7
                               187:11 353:7         considering
                                                    considering 89:16
                                                                  89:16      302:18 311:24
                                                                             302:18 311:24
    concordant     273:3
    concordant 273:3         connection    19:15
                             connection 19:15         159:3 175:4,4
                                                      159:3 175:4,4        contextual    140:12
                                                                           contextual 140:12
    concrete   310:10
    concrete 310:10            21:5 22:6,24
                               21:5 22:6,24           255:7 272:6
                                                      255:7 272:6            235:4 237:11
                                                                             235:4 237:11
    condition   46:2
    condition 46:2             68:16 84:15
                               68:16        88:4
                                     84:15 88:4       276:16 301:2
                                                      276:16 301:2         continue
                                                                           continue 7:11
                                                                                       7:11
      332:9
      332:9                    132:19 200:5
                               132:19 200:5           334:19
                                                      334:19                 24:12 75:5
                                                                             24:12 75:5 183:22
                                                                                         183:22
    conditions    241:10
    conditions 241:10          255:15 273:10
                               255:15 273:10        consistencies
                                                    consistencies          continued
                                                                           continued 67:1
                                                                                        67:1
      279:6 332:20
      279:6 332:20             277:5 337:7
                               277:5 337:7            139:18
                                                      139:18                 94:2 110:10,18
                                                                             94:2 110:10,18
    conduct
    conduct 91:24
               91:24         connections    260:1
                             connections 260:1      consistent  38:18
                                                    consistent 38:18         138:1 170:5
                                                                             138:1 170:5
      206:18 212:18
      206:18  212:18           319:1
                               319:1                  45:13 57:1
                                                      45:13      146:1
                                                            57:1 146:1       198:20 253:21
                                                                             198:20 253:21
      213:7 248:8
      213:7 248:8            consensus   27:20
                             consensus 27:20        constantly   286:21
                                                    constantly 286:21        255:9 310:17
                                                                             255:9 310:17
      270:12
      270:12                   34:18
                               34:18                constitutes  330:3
                                                    constitutes 330:3        316:8 338:11
                                                                             316:8 338:11
    conducted
    conducted 15:615:6       consequence
                             consequence            constraints   345:15
                                                    constraints 345:15       351:4
                                                                             351:4
      126:13  318:14
      126:13 318:14            310:3
                               310:3                  352:13
                                                      352:13               continues
                                                                           continues 88:2
                                                                                        88:2
      319:18
      319:18                 consequences
                             consequences           construction
                                                    construction             124:19,24
                                                                             124:19,24 125:3
                                                                                        125:3
    conducting     350:1
    conducting 350:1           310:5 313:12
                               310:5 313:12           234:24 343:18
                                                      234:24 343:18          128:22
                                                                             128:22
    conference
    conference 7:237:23        315:7
                               315:7                consulted   49:2
                                                    consulted 49:2         continuing    294:15
                                                                           continuing 294:15
      202:24
      202:24                                          132:19 133:3,21
                                                      132:19 133:3,21

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 381 of 439 PageID #: 36867


   [continuum
   [continuum -- counsel]
                 counsel]                                                            Page 16
                                                                                     Page 16

    continuum     281:6
    continuum 281:6           344:16 349:22
                              344:16  349:22         184:9,11 186:23
                                                     184:9,11 186:23     corrections   361:12
                                                                         corrections 361:12
    contours   24:19
    contours 24:19          coordinator    226:9
                            coordinator 226:9        187:13,15 188:22
                                                     187:13,15 188:22      363:17
                                                                           363:17
      271:3 328:21
      271:3 328:21          copies   10:23
                            copies 10:23             189:8,24 190:3
                                                     189:8,24 190:3      correctly   86:22
                                                                         correctly 86:22
    contrary   45:6
    contrary 45:6           copy
                            copy 10:24    11:10
                                   10:24 11:10       192:8,17 193:6,12
                                                     192:8,17 193:6,12     128:22 144:13
                                                                           128:22 144:13
    contrast
    contrast 80:2
              80:2            18:21 39:21
                              18:21  39:21 76:6
                                           76:6      193:24 194:8
                                                     193:24 194:8          307:10 359:9
                                                                           307:10 359:9
      140:8
      140:8                 core   299:1 301:20
                            core 299:1    301:20     195:3 198:7,12
                                                     195:3 198:7,12      cost
                                                                         cost 58:17   60:7
                                                                               58:17 60:7
    contrasting
    contrasting             corners   151:20
                            corners 151:20           200:22 210:15
                                                     200:22 210:15         178:4,13
                                                                           178:4,13 180:4
                                                                                    180:4
      235:14
      235:14                corporate    222:5
                            corporate 222:5          211:1 219:5,15
                                                     211:1 219:5,15        181:10 184:7
                                                                           181:10 184:7
    contributed
    contributed 51:10
                   51:10    corporately
                            corporately              220:3,20 222:11
                                                     220:3,20 222:11       185:8 186:13,22
                                                                           185:8 186:13,22
      51:19
      51:19 52:19
            52:19 54:4
                   54:4       221:16
                              221:16                 222:21 223:14,16
                                                     222:21 223:14,16      187:12,19
                                                                           187:12,19 188:4,8
                                                                                      188:4,8
      265:18
      265:18                corporation
                            corporation 1:81:8       223:20,21 227:7
                                                     223:20,21 227:7       188:9,17,18  189:3
                                                                           188:9,17,18 189:3
    contributing
    contributing 55:4
                    55:4      1:14 3:2
                              1:14 3:2 7:17,18
                                       7:17,18       227:11 233:18
                                                     227:11 233:18         189:6,24
                                                                           189:6,24 190:13
                                                                                    190:13
      63:18
      63:18                   9:3 222:7 280:4
                              9:3 222:7  280:4       238:7 239:13
                                                     238:7 239:13          190:17 191:9
                                                                           190:17 191:9
    contributions
    contributions             361:6 362:3
                              361:6  362:3 363:3
                                           363:3     241:19,24 244:9
                                                     241:19,24 244:9       193:6 194:6 195:5
                                                                           193:6 194:6  195:5
      62:19
      62:19 75:1
            75:1 90:2
                 90:2       correct   10:8,12
                            correct 10:8,12          245:1 246:4
                                                     245:1 246:4 252:2
                                                                 252:2     244:17 291:11,13
                                                                           244:17 291:11,13
    contributor
    contributor               12:2,3 16:15,16
                              12:2,3 16:15,16        257:12 260:6
                                                     257:12 260:6          321:8,20,23
                                                                           321:8,20,23
      356:11
      356:11                  18:24 20:21
                              18:24  20:21 21:2
                                           21:2      261:7,19,22
                                                     261:7,19,22           322:20,22 323:6
                                                                           322:20,22  323:6
    control  209:16
    control 209:16            21:6 24:9
                              21:6 24:9 25:15
                                         25:15       262:20 263:5,14
                                                     262:20 263:5,14       323:11,12 338:16
                                                                           323:11,12  338:16
      214:7,24 216:2
      214:7,24 216:2          25:24 33:3,12
                              25:24  33:3,12         263:15 264:9
                                                     263:15 264:9          338:24 339:10
                                                                           338:24 339:10
      301:6 315:12
      301:6 315:12            36:5 45:1
                              36:5 45:1 46:18
                                         46:18       265:24 266:4,15
                                                     265:24 266:4,15     costing  325:5
                                                                         costing 325:5
      344:6 345:24
      344:6 345:24            46:20 51:6,20
                              46:20  51:6,20         268:19,20 271:22
                                                     268:19,20 271:22    costs
                                                                         costs 175:3   180:18
                                                                                175:3 180:18
    controlled   297:5
    controlled 297:5          59:13 63:1
                              59:13       66:8
                                     63:1 66:8       273:13,14 275:19
                                                     273:13,14 275:19      180:23 181:4
                                                                           180:23 181:4
    conversation
    conversation 7:67:6       67:17 75:21,23
                              67:17  75:21,23        276:5 279:17
                                                     276:5 279:17          182:14,21
                                                                           182:14,21 183:24
                                                                                      183:24
      32:2 33:19
      32:2 33:19 37:24
                 37:24        76:6
                              76:6 77:3,16
                                   77:3,16           280:11,20 282:11
                                                     280:11,20 282:11      184:1,23
                                                                           184:1,23 189:15
                                                                                    189:15
      89:18 98:15
      89:18 98:15             79:23
                              79:23 80:1  81:1
                                     80:1 81:1       283:1 285:8
                                                     283:1 285:8           190:7 322:8,10
                                                                           190:7 322:8,10
      265:15 270:24
      265:15 270:24           82:7 88:6,7,16
                              82:7 88:6,7,16         288:24 289:9
                                                     288:24 289:9          323:24 340:16,19
                                                                           323:24 340:16,19
      271:8 276:8,11
      271:8 276:8,11          91:21
                              91:21 92:15  93:17
                                     92:15 93:17     295:20 296:9
                                                     295:20 296:9          340:20,21,22
                                                                           340:20,21,22
      300:21 313:1
      300:21 313:1            96:4
                              96:4 99:2  101:24
                                   99:2 101:24       298:14 299:13
                                                     298:14 299:13         341:1 343:5
                                                                           341:1 343:5
      327:22
      327:22                  109:10 111:24
                              109:10  111:24         303:18 305:1
                                                     303:18 305:1          347:20
                                                                           347:20
    conversations
    conversations             115:8 120:9
                              115:8  120:9           307:14,19 308:12
                                                     307:14,19 308:12    counsel
                                                                         counsel 8:7
                                                                                   8:7 9:5
                                                                                       9:5
      29:12 30:12,13,19
      29:12 30:12,13,19       121:14,20 123:5
                              121:14,20  123:5       308:24 312:12,14
                                                     308:24 312:12,14      11:24 12:5 13:18
                                                                           11:24 12:5  13:18
      32:20 34:15,21,22
      32:20 34:15,21,22       123:17 124:14,22
                              123:17  124:14,22      318:11,19 321:24
                                                     318:11,19 321:24      13:23 14:2,8,14
                                                                           13:23 14:2,8,14
      34:24,24 35:9
      34:24,24 35:9           126:21 136:8
                              126:21  136:8          322:5,11 323:21
                                                     322:5,11 323:21       18:24 19:19 22:6
                                                                           18:24 19:19  22:6
      36:10 37:5
      36:10 37:5 202:3
                 202:3        138:16 140:19
                              138:16  140:19         324:6 329:9
                                                     324:6       332:4
                                                           329:9 332:4     26:23 27:7
                                                                           26:23 27:7 28:8,9
                                                                                       28:8,9
      204:7 271:14
      204:7 271:14            141:3,15 148:12
                              141:3,15  148:12       335:24 336:18
                                                     335:24 336:18         29:8,12,14 30:10
                                                                           29:8,12,14  30:10
    coordinating
    coordinating              157:23 159:5
                              157:23  159:5          339:4,22 346:4
                                                     339:4,22 346:4        30:12,14,21 31:21
                                                                           30:12,14,21  31:21
      342:9,22 347:19
      342:9,22 347:19         160:6,17 162:23
                              160:6,17  162:23       347:21 349:10
                                                     347:21 349:10         32:1,6,10,12,14
                                                                           32:1,6,10,12,14
      348:8 349:9
      348:8 349:9             171:14,15 172:9
                              171:14,15  172:9       351:3 353:23
                                                     351:3 353:23          33:11,15,20 34:3
                                                                           33:11,15,20  34:3
      350:10
      350:10                  173:13 175:11
                              173:13  175:11         354:20 355:2,15
                                                     354:20 355:2,15       34:10 35:16,20,20
                                                                           34:10 35:16,20,20
    coordination
    coordination              177:14,24 178:5
                              177:14,24  178:5     correcting  328:19
                                                   correcting 328:19       36:10,24 37:5
                                                                           36:10,24 37:5
      343:4,16,21
      343:4,16,21             181:23 183:5,23
                              181:23  183:5,23                             39:10 45:9,21
                                                                           39:10 45:9,21

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 382 of 439 PageID #: 36868


   [counsel
   [counsel -- court]
               court]                                                                Page 17
                                                                                     Page 17

      50:6,12
      50:6,12 52:22
              52:22        country
                           country 84:5
                                      84:5          188:4,9,17 189:3
                                                    188:4,9,17  189:3      301:8 317:11,17
                                                                           301:8 317:11,17
      57:4,15
      57:4,15 61:4 63:2
              61:4 63:2      175:22,24 209:21
                             175:22,24  209:21      190:3,13 191:12
                                                    190:3,13 191:12        321:22 322:17
                                                                           321:22  322:17
      65:15 66:12 76:19
      65:15 66:12  76:19     234:1 237:3,17
                             234:1  237:3,17        191:22,23,24
                                                    191:22,23,24           323:3,17 324:6,10
                                                                           323:3,17  324:6,10
      78:10,10
      78:10,10 79:3,3
               79:3,3        250:19 257:24
                             250:19  257:24         192:11,17 193:8
                                                    192:11,17  193:8       325:12,22 326:15
                                                                           325:12,22  326:15
      83:8 103:23
      83:8 103:23            296:22 297:19
                             296:22  297:19         198:2,6,6,9,10,10
                                                    198:2,6,6,9,10,10      327:16 329:8
                                                                           327:16  329:8
      104:15 113:3
      104:15 113:3           343:15
                             343:15                 199:3 200:14,24
                                                    199:3 200:14,24        330:15,20 332:3
                                                                           330:15,20  332:3
      118:3 132:5 133:8
      118:3 132:5 133:8    county    1:11 5:11
                           county 1:115:11          201:12,15 202:24
                                                    201:12,15  202:24      336:2 337:9
                                                                           336:2 337:9 339:2
                                                                                        339:2
      133:13 148:20
      133:13 148:20          6:11 7:17
                             6:11       10:6
                                  7:17 10:6         203:4,16 204:22
                                                    203:4,16 204:22        339:3,19,22
                                                                           339:3,19,22
      149:24 153:1,1
      149:24 153:1,1         16:23 18:16
                             16:23        20:21
                                    18:16 20:21     206:10,15 209:3
                                                    206:10,15  209:3       340:13 342:7
                                                                           340:13  342:7
      155:9,15,19 156:7
      155:9,15,19 156:7      29:4 42:8
                             29:4 42:8 45:13
                                        45:13       209:21 211:7
                                                    209:21 211:7           343:17,22 346:19
                                                                           343:17,22  346:19
      156:11,20
      156:11,20 157:24
                157:24       46:5,6 47:5,5,11
                             46:5,6 47:5,5,11       212:13 214:5,22
                                                    212:13 214:5,22        347:3,11 350:11
                                                                           347:3,11  350:11
      161:9 165:13,18
      161:9 165:13,18        48:17 49:9
                             48:17  49:9 51:5
                                         51:5       214:22 217:17
                                                    214:22 217:17          352:2 353:20
                                                                           352:2 353:20
      166:13,17
      166:13,17 168:10
                168:10       51:11 52:21
                             51:11        55:5
                                    52:21 55:5      219:17 220:19
                                                    219:17 220:19          354:3 357:11,20
                                                                           354:3 357:11,20
      168:17 170:10
      168:17 170:10          56:1 57:21
                             56:1        59:10
                                  57:21 59:10       222:9,19 223:2,11
                                                    222:9,19 223:2,11      359:2,4 360:2
                                                                           359:2,4 360:2
      181:24 185:24
      181:24 185:24          64:23 67:16,20
                             64:23  67:16,20        223:13 225:4,5
                                                    223:13 225:4,5         362:10 363:15
                                                                           362:10  363:15
      193:13 196:11,21
      193:13 196:11,21       70:10,15
                             70:10,15 71:10
                                       71:10        226:8 227:23
                                                    226:8 227:23         county's   317:22
                                                                         county's 317:22
      197:3 201:21
      197:3 201:21           75:17
                             75:17 76:18
                                    76:18 78:20
                                          78:20     230:4 231:1,8
                                                    230:4 231:1,8        couple
                                                                         couple 98:21
                                                                                  98:21
      202:1 203:3,21
      202:1 203:3,21         82:5 83:22
                             82:5        84:20
                                  83:22 84:20       232:1 233:17,21
                                                    232:1 233:17,21        107:7 114:8
                                                                           107:7 114:8
      204:16,20,21
      204:16,20,21           85:7,19 87:8
                             85:7,19  87:8 89:3
                                           89:3     233:22,23 235:5
                                                    233:22,23  235:5       177:19  262:7
                                                                           177:19 262:7
      205:17 213:22
      205:17 213:22          89:11 90:12
                             89:11        91:15
                                    90:12 91:15     236:1,16,22 238:5
                                                    236:1,16,22  238:5     311:1 331:15
                                                                           311:1 331:15
      214:16 215:3,13
      214:16 215:3,13        95:5,24  96:13
                             95:5,24 96:13          239:22 240:8
                                                    239:22 240:8           352:21 353:5
                                                                           352:21  353:5
      217:6 273:23
      217:6 273:23           100:10,14 101:6
                             100:10,14  101:6       241:6,10 243:13
                                                    241:6,10 243:13      coupled    290:14
                                                                         coupled 290:14
      274:4,8,19 291:17
      274:4,8,19 291:17      101:11 102:19
                             101:11  102:19         244:24 246:12,17
                                                    244:24 246:12,17     course
                                                                         course 11:20
                                                                                  11:20
      291:22 315:24
      291:22 315:24          106:13 111:2,19
                             106:13  111:2,19       247:13 248:19
                                                    247:13 248:19          13:11 16:9 27:7
                                                                           13:11 16:9  27:7
      328:4,7 338:4
      328:4,7 338:4          112:10 113:10,19
                             112:10  113:10,19      249:9,22,24 250:6
                                                    249:9,22,24  250:6     41:17,19 47:16,16
                                                                           41:17,19  47:16,16
      342:16 358:13
      342:16 358:13          114:12 116:5,8
                             114:12  116:5,8        251:5,17 252:1,9
                                                    251:5,17 252:1,9       76:8 132:17
                                                                           76:8 132:17
      359:12,13
      359:12,13              117:7,24 118:24
                             117:7,24  118:24       252:13 254:4
                                                    252:13 254:4           145:21  170:18
                                                                           145:21 170:18
    counsel's  20:18
    counsel's 20:18          119:12 125:18
                             119:12  125:18         255:15 256:15
                                                    255:15 256:15          193:5 206:22
                                                                           193:5 206:22
      37:10
      37:10                  126:8 130:23
                             126:8  130:23          257:23 259:16
                                                    257:23 259:16          234:15 253:2
                                                                           234:15  253:2
    counseling
    counseling 176:21
                 176:21      136:7 140:9,9,13
                             136:7  140:9,9,13      261:13 266:18,19
                                                    261:13 266:18,19       289:6 297:1
                                                                           289:6 297:1
      181:18 189:1,7
      181:18 189:1,7         145:22 146:8,9
                             145:22  146:8,9        267:7 268:2,18
                                                    267:7 268:2,18         304:11 323:20
                                                                           304:11  323:20
      190:1 254:21
      190:1 254:21           147:6,6,9 151:17
                             147:6,6,9  151:17      270:5,17 271:11
                                                    270:5,17 271:11        354:16
                                                                           354:16
    counterfeit  228:21
    counterfeit 228:21       152:11 153:18
                             152:11  153:18         272:10 273:2,13
                                                    272:10 273:2,13      courses   298:11
                                                                         courses 298:11
    counties
    counties 16:19
              16:19          157:20 164:7,12
                             157:20  164:7,12       274:6,16 275:3,12
                                                    274:6,16 275:3,12      299:4
                                                                           299:4
      21:2 22:16
      21:2 22:16 160:15
                 160:15      167:19 168:8,24
                             167:19  168:8,24       275:14,17 277:10
                                                    275:14,17  277:10    court
                                                                         court 1:1
                                                                                 1:1 7:19
                                                                                     7:19 8:1
                                                                                          8:1
      160:16,23
      160:16,23 161:2
                161:2        173:19 175:10
                             173:19  175:10         277:15,22 278:5
                                                    277:15,22  278:5       9:13 42:6,12
                                                                           9:13 42:6,12
      162:2,11
      162:2,11 163:2
               163:2         176:10 177:1,9,23
                             176:10  177:1,9,23     278:21 279:4,14
                                                    278:21 279:4,14        49:23 96:2
                                                                           49:23 96:2 156:12
                                                                                       156:12
      165:3 167:21
      165:3 167:21           180:19,19 181:7
                             180:19,19  181:7       283:5,22 284:3,10
                                                    283:5,22 284:3,10      156:17  161:12
                                                                           156:17 161:12
      185:1 196:24
      185:1 196:24           182:24 184:2,9
                             182:24  184:2,9        285:18,22 287:4
                                                    285:18,22  287:4       168:12  169:9,23
                                                                           168:12 169:9,23
      197:14
      197:14                 185:6,23 186:15
                             185:6,23  186:15       293:12,18 296:5
                                                    293:12,18  296:5       198:5 235:23
                                                                           198:5 235:23
                             186:22 187:13,20
                             186:22  187:13,20      297:12 298:4
                                                    297:12 298:4           236:13 245:9,13
                                                                           236:13  245:9,13

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 383 of 439 PageID #: 36869


   [court
   [court -- dealing]
             dealing]                                                                     Page 18
                                                                                          Page 18

       245:15,20 246:3,4
       245:15,20   246:3,4   current    59:23 72:4
                             current 59:23     72:4   d.c. 139:13 312:3
                                                      d.c. 139:13   312:3    databases     269:22
                                                                             databases 269:22
       344:9 362:7
       344:9  362:7            84:21 86:1,3
                               84:21  86:1,3          dads   273:17
                                                      dads 273:17            date
                                                                             date 19:20,20     20:4
                                                                                    19:20,20 20:4
    court's
    court's 15:10
               15:10           89:10,19 139:12
                               89:10,19  139:12       damage
                                                      damage 326:3
                                                                 326:3         45:1 76:1
                                                                               45:1        211:23
                                                                                     76:1 211:23
       169:3
       169:3                   165:8 166:11
                               165:8  166:11          dangers    325:13
                                                      dangers 325:13           212:6,20 222:21
                                                                               212:6,20  222:21
    courts    28:6 38:21
    courts 28:6     38:21      168:14,17,19
                               168:14,17,19           dashboard     345:23
                                                      dashboard 345:23         286:9 297:18
                                                                               286:9  297:18
       58:2 112:5 245:22
       58:2 112:5   245:22     169:6 256:8
                               169:6  256:8 258:5
                                              258:5     346:2
                                                        346:2                  339:12 344:22
                                                                               339:12  344:22
       260:19 273:6
       260:19  273:6           259:6 260:9
                               259:6  260:9 261:5
                                              261:5   data
                                                      data 5:7
                                                             5:7 68:10,18
                                                                 68:10,18      346:10 361:8
                                                                               346:10  361:8
       327:17
       327:17                  266:17 267:4,6
                               266:17  267:4,6          68:20
                                                        68:20 70:14,22
                                                               70:14,22        362:3,9,19 363:3
                                                                               362:3,9,19   363:3
    coverage
    coverage 13:5 13:5         268:17 272:22
                               268:17  272:22           71:1,6
                                                        71:1,6 73:16
                                                                73:16 74:3
                                                                      74:3     363:13,25 364:20
                                                                               363:13,25   364:20
       312:11,20,23
       312:11,20,23            280:7 296:4
                               280:7  296:4             74:13
                                                        74:13 75:17
                                                               75:17 76:2
                                                                     76:2      364:25
                                                                               364:25
    covered
    covered 165:15
                165:15         307:18
                               307:18                   76:12,16,24
                                                        76:12,16,24 77:3
                                                                     77:3    dated
                                                                             dated 5:3,6,8,12
                                                                                      5:3,6,8,12
       183:11  196:14
       183:11 196:14         currently
                             currently 67:13,20
                                          67:13,20      77:13
                                                        77:13 81:13
                                                               81:13 82:1
                                                                     82:1      5:22  6:4 18:7
                                                                               5:22 6:4  18:7
       225:13
       225:13                  88:14 89:3
                               88:14        104:10
                                      89:3 104:10       82:6
                                                        82:6 87:22  105:19
                                                             87:22 105:19      40:21 48:19
                                                                               40:21  48:19 49:10
                                                                                              49:10
    covid
    covid 12:11     111:6
             12:11 111:6       135:20 190:9
                               135:20  190:9            106:2,4,11 107:17
                                                        106:2,4,11  107:17     105:1,21
                                                                               105:1,21 158:19
                                                                                         158:19
       119:2
       119:2                   226:12 241:19
                               226:12  241:19           108:13,17,21,22
                                                        108:13,17,21,22        179:21,22   207:24
                                                                               179:21,22 207:24
    covington
    covington 3:4  3:4         242:18 246:6
                               242:18  246:6            109:5,20 110:1,8
                                                        109:5,20  110:1,8      208:10
                                                                               208:10
    cracks    225:22
    cracks 225:22              257:22 259:14,14
                               257:22  259:14,14        110:17,24 111:23
                                                        110:17,24  111:23    dates
                                                                             dates 160:9     200:16
                                                                                     160:9 200:16
    create    231:23
    create 231:23              273:12 274:17
                               273:12  274:17           112:3,7,11,18,19
                                                        112:3,7,11,18,19       206:24 207:4
                                                                               206:24  207:4
       357:16
       357:16                  275:15 284:10
                               275:15  284:10           112:19,24 113:1,7
                                                        112:19,24  113:1,7   daughters     273:18
                                                                             daughters 273:18
    creating     319:2
    creating 319:2             337:3 348:2
                               337:3  348:2 350:7
                                              350:7     113:8 114:8
                                                        113:8  114:8         david
                                                                             david 2:32:3 3:4
                                                                                          3:4 8:11
                                                                                               8:11
    crimes     250:13
    crimes 250:13              351:18
                               351:18                   118:23 119:8,9,24
                                                        118:23  119:8,9,24     12:3  22:10 29:16
                                                                               12:3 22:10   29:16
    criminal     250:10
    criminal 250:10          curricular     298:16
                             curricular 298:16          120:4 121:13,17
                                                        120:4  121:13,17       145:11  166:18
                                                                               145:11 166:18
       251:2 252:14
       251:2  252:14         curriculum
                             curriculum                 122:18 125:17
                                                        122:18  125:17         167:11  361:5
                                                                               167:11 361:5
    crisis
    crisis 5:10    48:17
             5:10 48:17        131:21 299:1
                               131:21  299:1            126:16 127:2
                                                        126:16  127:2        day   1:21 13:6
                                                                             day 1:21          39:3
                                                                                         13:6 39:3
       49:9 162:23
       49:9 162:23 211:9
                     211:9   customized      323:15
                             customized 323:15          128:7,11,11,12
                                                        128:7,11,11,12         73:12,12
                                                                               73:12,12 92:23
                                                                                          92:23
       234:21 343:11
       234:21  343:11        cut
                             cut 78:13
                                   78:13 92:24
                                          92:24         129:13,20 130:21
                                                        129:13,20  130:21      156:13  201:6
                                                                               156:13 201:6
    criteria
    criteria 91:17
                91:17          328:10
                               328:10                   214:8 215:1
                                                        214:8 215:1            332:2 333:16
                                                                               332:2  333:16
    criticism    312:9
    criticism 312:9          cuyahoga
                             cuyahoga 16:19
                                          16:19         252:24 253:1
                                                        252:24  253:1          335:20 358:14
                                                                               335:20  358:14
    criticisms     212:11
    criticisms 212:11          16:23 21:1
                               16:23  21:1 22:15
                                            22:15       268:2,24 270:1
                                                        268:2,24  270:1        359:17 360:10
                                                                               359:17  360:10
    cross
    cross 143:14     167:9
             143:14 167:9      45:13 46:6
                               45:13  46:6 47:5
                                            47:5        273:9 278:2
                                                        273:9 278:2            362:16 363:22
                                                                               362:16  363:22
       307:7
       307:7                   146:8 147:6,9
                               146:8  147:6,9           293:12,14,17
                                                        293:12,14,17           364:22
                                                                               364:22
    crr   359:20
    crr 359:20                 160:16,23 162:10
                               160:16,23   162:10       294:22 301:21,22
                                                        294:22  301:21,22    days   201:6 331:16
                                                                             days 201:6     331:16
    crushing
    crushing 101:19
                 101:19        163:2,21 164:20
                               163:2,21  164:20         327:16 342:12
                                                        327:16  342:12         361:18
                                                                               361:18
    crystal    84:19,22
    crystal 84:19,22           169:14 180:19
                               169:14  180:19           344:7 345:10,10
                                                        344:7 345:10,10      de
                                                                             de 95:16
                                                                                  95:16
       86:1
       86:1                    184:24
                               184:24                   345:12,23 346:1
                                                        345:12,23  346:1     dea   331:16 332:1
                                                                             dea 331:16     332:1
    csmp     297:4 302:11
    csmp 297:4      302:11   cv   131:23 132:15
                             cv 131:23    132:15        346:20 347:2
                                                        346:20  347:2          341:6
                                                                               341:6
       302:24 303:5,18
       302:24  303:5,18                d
                                       d                348:10 349:23
                                                        348:10  349:23       dead
                                                                             dead 130:5
                                                                                     130:5
       304:6,9,17,21
       304:6,9,17,21                                    350:3
                                                        350:3                deal   37:12 335:2
                                                                             deal 37:12    335:2
                             d   2:3 5:18
                             d 2:3   5:18 7:1
                                           7:1 9:16
                                               9:16
    ct
    ct 166:18
         166:18                                       database    302:11
                                                      database 302:11        dealers
                                                                             dealers 102:14
                                                                                        102:14
                               131:12 132:21
                               131:12  132:21
    cure    235:24
    cure 235:24                                         303:5 304:17
                                                        303:5 304:17         dealing
                                                                             dealing 88:15
                                                                                        88:15
                               135:20 292:4
                               135:20  292:4
       236:14
       236:14                                                                  210:7 277:10
                                                                               210:7  277:10
                               361:5
                               361:5
                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
    www.veritext.com                                                                 888-391-3376
                                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 384 of 439 PageID #: 36870


   [dear
   [dear -- depth]
            depth]                                                                       Page 19
                                                                                         Page 19

    dear   361:10
    dear 361:10              decrease    67:24
                             decrease 67:24          demonstrated
                                                     demonstrated              170:18  303:20
                                                                               170:18 303:20
    death
    death 128:17
            128:17             68:2 69:18,19,23
                               68:2 69:18,19,23        24:6
                                                       24:6                    323:7 358:17,23
                                                                               323:7 358:17,23
      315:15
      315:15                   69:24 108:15,18
                               69:24  108:15,18      demonstrates
                                                     demonstrates            depose
                                                                             depose 62:10
                                                                                       62:10
    deaths
    deaths 5:8
             5:8 71:2
                  71:2         108:23 109:10
                               108:23  109:10          139:4
                                                       139:4                 deposition
                                                                             deposition 1:19
                                                                                          1:19
      73:19
      73:19 75:9,15,19
            75:9,15,19         110:10,18 129:3
                               110:10,18   129:3     dentists   288:23
                                                     dentists 288:23           5:3,4
                                                                               5:3,4 7:9,14,22
                                                                                     7:9,14,22
      76:17 82:4,15
      76:17 82:4,15            236:3,6
                               236:3,6                 301:3
                                                       301:3                   10:20 11:19 12:24
                                                                               10:20 11:19  12:24
      83:3,4,21  104:24
      83:3,4,21 104:24       deed   362:14
                             deed 362:14             department
                                                     department 68:1868:18     13:14,21
                                                                               13:14,21 14:9
                                                                                         14:9
      105:20  106:13
      105:20 106:13            363:20
                               363:20                  70:14,23
                                                       70:14,23 72:3
                                                                  72:3         15:6,13
                                                                               15:6,13 16:14,17
                                                                                        16:14,17
      107:14  108:15
      107:14 108:15          deemed     361:19
                             deemed 361:19             73:17
                                                       73:17 74:4,14
                                                              74:4,14          16:23 17:1,20
                                                                               16:23 17:1,20
      109:4,6,8  110:2,10
      109:4,6,8 110:2,10     defendant     2:11,16
                             defendant 2:11,16         77:1,14,21
                                                       77:1,14,21 81:11
                                                                    81:11      18:5,6,9,15
                                                                               18:5,6,9,15 19:13
                                                                                           19:13
      110:19  111:10
      110:19 111:10            3:2 7:15
                               3:2       9:2
                                   7:15 9:2            81:12,24
                                                       81:12,24 83:14
                                                                  83:14        27:24 28:3,18
                                                                               27:24 28:3,18
      112:9 121:8,12,17
      112:9 121:8,12,17      defendants     1:9,15
                             defendants 1:9,15         104:2,23 106:2
                                                       104:2,23   106:2        29:6,22 30:16,20
                                                                               29:6,22  30:16,20
      122:1,4,5,21
      122:1,4,5,21 123:9
                     123:9     1:19 9:17
                               1:19       28:23
                                    9:17 28:23         107:12,18 108:12
                                                       107:12,18   108:12      31:23 32:5
                                                                               31:23 32:5 34:11
                                                                                           34:11
      123:13,16,20
      123:13,16,20             33:10 50:12
                               33:10  50:12            108:19 111:20
                                                       108:19  111:20          35:13 37:9,13
                                                                               35:13 37:9,13
      124:9,10,18,21
      124:9,10,18,21           279:15,21 280:3
                               279:15,21   280:3       115:12
                                                       115:12 116:9
                                                               116:9           39:22 40:3,6,8,15
                                                                               39:22 40:3,6,8,15
      125:13  126:22
      125:13 126:22            338:5
                               338:5                   117:7,19,21,24
                                                       117:7,19,21,24          40:18,19,23 41:3,6
                                                                               40:18,19,23  41:3,6
      127:15  129:2
      127:15 129:2           defense    166:23
                             defense 166:23            120:16 124:16
                                                       120:16  124:16          41:15,21,22 42:17
                                                                               41:15,21,22  42:17
    decide   223:15,18
    decide 223:15,18         defer   86:2 88:15
                             defer 86:2    88:15       154:15 220:13
                                                       154:15  220:13          42:21 43:9
                                                                               42:21 43:9 44:22
                                                                                           44:22
      223:20 295:5
      223:20  295:5            88:19
                               88:19                   242:23 340:12
                                                       242:23  340:12          48:15 49:4
                                                                               48:15 49:4 53:24
                                                                                           53:24
      353:15
      353:15                 deference     88:20
                             deference 88:20           344:12 361:22
                                                       344:12  361:22          54:11
                                                                               54:11 57:1,5,13
                                                                                      57:1,5,13
    decided    223:4
    decided 223:4            deficient   212:5
                             deficient 212:5         departments
                                                     departments               67:15
                                                                               67:15 79:6
                                                                                      79:6 84:15
                                                                                           84:15
    decides   333:14,16
    decides 333:14,16        defining    162:9
                             defining 162:9            114:12
                                                       114:12 185:17,20
                                                               185:17,20       85:16 88:3,5
                                                                               85:16 88:3,5
    deciding    305:24
    deciding 305:24          definitely   206:17
                             definitely 206:17         340:11
                                                       340:11                  103:18  105:17,23
                                                                               103:18 105:17,23
    decision   269:11
    decision 269:11          definitive   26:13
                             definitive 26:13        depend     45:14,15
                                                     depend 45:14,15           106:8 107:10
                                                                               106:8 107:10
      276:14  305:5,7
      276:14 305:5,7         definitively
                             definitively 101:3
                                            101:3      92:16
                                                       92:16                   156:13  158:8,15
                                                                               156:13 158:8,15
      306:9,13 333:17
      306:9,13  333:17       degenerative
                             degenerative            depends     228:10
                                                     depends 228:10            158:21  161:12
                                                                               158:21 161:12
      352:5
      352:5                    278:8,14,23
                               278:8,14,23             311:9,22
                                                       311:9,22                166:20  168:2
                                                                               166:20 168:2
    decisions    271:12
    decisions 271:12         degree    54:2 55:3
                             degree 54:2     55:3    depicted    188:1
                                                     depicted 188:1            179:1,9
                                                                               179:1,9 190:23
                                                                                        190:23
      276:23 305:16
      276:23  305:16           56:20 59:8
                               56:20        64:21
                                      59:8 64:21       190:9 225:6
                                                       190:9  225:6            196:15  199:15
                                                                               196:15 199:15
      333:8 348:14
      333:8 348:14             172:2 187:24
                               172:2  187:24         deploy
                                                     deploy 127:22
                                                               127:22          203:13,18 205:2
                                                                               203:13,18  205:2
    decline
    decline 52:12
              52:12            188:21 282:7
                               188:21  282:7         deployed     226:5
                                                     deployed 226:5            207:19 208:3
                                                                               207:19  208:3
      70:16
      70:16 71:2
            71:2 76:16
                   76:16       315:15,17 337:11
                               315:15,17   337:11      238:1 240:6
                                                       238:1  240:6 257:2
                                                                     257:2     276:20 292:3,6
                                                                               276:20  292:3,6
      106:12  107:14
      106:12 107:14            356:22
                               356:22                  284:2,10,16 290:9
                                                       284:2,10,16   290:9     358:20,22 359:5,9
                                                                               358:20,22  359:5,9
      122:2 128:22
      122:2 128:22           degrees    256:18
                             degrees 256:18            319:10
                                                       319:10                  359:13 360:4
                                                                               359:13  360:4
      234:23
      234:23                 delaware     221:14
                             delaware 221:14         deployment
                                                     deployment 221:6221:6     361:8,11 362:1,3
                                                                               361:8,11  362:1,3
    declined    272:9
    declined 272:9           delineate    65:19
                             delineate 65:19         deponent
                                                     deponent 9:129:12         363:1,3
                                                                               363:1,3
    declines
    declines 71:7
               71:7          delineation    144:7
                             delineation 144:7         20:16 21:22
                                                       20:16  21:22 22:10
                                                                     22:10   depositions
                                                                             depositions 14:6
                                                                                           14:6
      110:2 130:18
      110:2 130:18           delivery    289:21
                             delivery 289:21           33:23 36:18,20
                                                       33:23  36:18,20         16:22
                                                                               16:22
    declining
    declining 5:85:8         demand      234:19
                             demand 234:19             40:5 77:12
                                                       40:5         118:7
                                                            77:12 118:7      depression    315:16
                                                                             depression 315:16
      105:1,21
      105:1,21                 242:8
                               242:8                   137:13,19,21
                                                       137:13,19,21          depth   230:11
                                                                             depth 230:11
                                                       141:5,7 145:11
                                                       141:5,7  145:11

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                                888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 385 of 439 PageID #: 36871


   [derive
   [derive -- disclosed]
              disclosed]                                                                 Page 20
                                                                                         Page 20

    derive
    derive 180:23
             180:23           276:11 298:16,23
                              276:11 298:16,23     dichotomy
                                                   dichotomy 86:1786:17        255:12 274:24
                                                                               255:12  274:24
      270:2 295:5
      270:2 295:5             312:15 341:11
                              312:15 341:11          86:24
                                                     86:24 126:2
                                                            126:2            diminish    345:14
                                                                             diminish 345:14
      323:15
      323:15                detected   121:5
                            detected 121:5         die   120:21 121:4
                                                   die 120:21     121:4      diminishes     87:24
                                                                             diminishes 87:24
    describe
    describe 72:22
               72:22        detection   345:22
                            detection 345:22       died
                                                   died 61:9
                                                          61:9 130:20
                                                                130:20       diminishing
                                                                             diminishing
      319:22
      319:22                determinants
                            determinants             273:18 328:13
                                                     273:18   328:13           126:16
                                                                               126:16
    described
    described 139:9
                 139:9        238:9,12,15,16,21
                              238:9,12,15,16,21    difference     34:21
                                                   difference 34:21          direct   38:20 63:14
                                                                             direct 38:20    63:14
      234:18
      234:18                  356:24
                              356:24                 105:6
                                                     105:6                     102:12  107:1
                                                                               102:12 107:1
    describes
    describes 108:11
                 108:11     determine    261:15
                            determine 261:15       different    14:6 20:3
                                                   different 14:6     20:3     340:15
                                                                               340:15
      210:20
      210:20                  269:6
                              269:6                  53:13
                                                     53:13 57:22
                                                            57:22 64:12
                                                                    64:12    directed
                                                                             directed 155:15
                                                                                        155:15
    description    234:17
    description 234:17      determined
                            determined               64:20
                                                     64:20 65:5,9
                                                            65:5,9 75:1
                                                                     75:1      284:13,22 316:21
                                                                               284:13,22   316:21
    design
    design 52:3
             52:3 55:21
                   55:21      258:22 263:9
                              258:22 263:9           75:2,2
                                                     75:2,2 80:21
                                                             80:21 87:5
                                                                     87:5    direction
                                                                             direction 161:18
                                                                                          161:18
      59:18 66:6 91:8
      59:18 66:6   91:8       279:12 352:6
                              279:12 352:6           90:3
                                                     90:3 97:9   100:4
                                                           97:9 100:4          168:3
                                                                               168:3
      126:9 237:13
      126:9 237:13          determines    332:24
                            determines 332:24        102:15 109:20
                                                     102:15   109:20         directly
                                                                             directly 9:8
                                                                                        9:8 12:4
                                                                                             12:4
      294:22 320:14
      294:22  320:14        devastating
                            devastating              120:11 150:5
                                                     120:11   150:5            23:9,10 38:12
                                                                               23:9,10  38:12
    designed    226:4
    designed 226:4            103:11
                              103:11                 152:8 161:23
                                                     152:8  161:23             98:20  282:15
                                                                               98:20 282:15
      235:10 237:12
      235:10  237:12        develop   147:10
                            develop 147:10           167:18,21 175:22
                                                     167:18,21    175:22       303:15
                                                                               303:15
      299:8,20 313:6,10
      299:8,20  313:6,10      182:13 229:5
                              182:13 229:5           175:24 177:4
                                                     175:24   177:4          director   226:8
                                                                             director 226:8
      313:14 320:20
      313:14  320:20          238:11,24 239:7
                              238:11,24  239:7       180:21 184:18
                                                     180:21   184:18           342:12 348:9
                                                                               342:12  348:9
      322:3 337:4
      322:3 337:4             239:17 240:1,5,11
                              239:17 240:1,5,11      186:6 187:3,4
                                                     186:6  187:3,4          directors
                                                                             directors 99:7
                                                                                          99:7
      355:23
      355:23                  240:19 241:4,17
                              240:19 241:4,17        195:10 204:6
                                                     195:10  204:6           dis
                                                                             dis 194:16
                                                                                  194:16
    designing
    designing 54:22
                 54:22        242:13 243:18
                              242:13 243:18          209:13 236:10
                                                     209:13  236:10          disaggregate
                                                                             disaggregate 91:791:7
      66:2
      66:2                    244:6 249:17
                              244:6 249:17           237:7 242:2
                                                     237:7  242:2              92:10  242:17
                                                                               92:10 242:17
    despite   326:20
    despite 326:20            268:23 348:3
                              268:23 348:3           248:10,15 249:6
                                                     248:10,15    249:6        243:7
                                                                               243:7
    detail  32:5 151:15
    detail 32:5   151:15    developed
                            developed 95:19
                                         95:19       251:13 259:21
                                                     251:13  259:21          disaggregating
                                                                             disaggregating
      157:19  176:2
      157:19 176:2            96:8
                              96:8 180:10,11
                                   180:10,11         260:2  276:10
                                                     260:2 276:10              90:2
                                                                               90:2
      190:22  191:1
      190:22 191:1            256:5
                              256:5                  278:10 284:2
                                                     278:10  284:2           disagree
                                                                             disagree 73:16
                                                                                         73:16
      247:16 267:24
      247:16  267:24        developing    153:24
                            developing 153:24        286:16 294:23
                                                     286:16  294:23            74:7,13
                                                                               74:7,13 84:24
                                                                                        84:24
      280:22 283:19
      280:22  283:19          209:23 227:24
                              209:23 227:24          296:15 314:17
                                                     296:15   314:17           109:24  146:17
                                                                               109:24 146:17
      284:8 301:11
      284:8 301:11            233:13 234:15
                              233:13 234:15          319:9,10 324:13
                                                     319:9,10   324:13         151:24  152:7,24
                                                                               151:24 152:7,24
    detailed
    detailed 118:11
               118:11         336:4
                              336:4                  324:17 325:5
                                                     324:17   325:5            153:7,8
                                                                               153:7,8 154:21
                                                                                        154:21
      268:1
      268:1                 development
                            development              335:18 339:13
                                                     335:18   339:13           157:8,15,23
                                                                               157:8,15,23
    detailers   289:2
    detailers 289:2           289:23
                              289:23                 341:3 343:8
                                                     341:3  343:8              166:10  167:2
                                                                               166:10 167:2
      290:6 291:7
      290:6 291:7           develops   240:14
                            develops 240:14          346:12 352:7
                                                     346:12   352:7            216:20
                                                                               216:20
    detailing   290:20
    detailing 290:20        device  12:15
                            device 12:15           differentiate    35:19
                                                   differentiate 35:19       disagreeing
                                                                             disagreeing 82:382:3
      291:10 293:1,21
      291:10  293:1,21      devious   264:13,20
                            devious 264:13,20      differently
                                                   differently 39:3
                                                                  39:3       disagreement
                                                                             disagreement
      294:4 295:15
      294:4 295:15          devoted   23:4 26:3
                            devoted 23:4   26:3      175:24 308:14
                                                     175:24   308:14           27:21
                                                                               27:21
      301:19 302:1,6
      301:19  302:1,6         64:11 345:7
                              64:11 345:7          difficult   340:1
                                                   difficult 340:1           discernible
                                                                             discernible 124:5
                                                                                            124:5
      304:2 307:16
      304:2 307:16          dhhr   5:7,7 105:18
                            dhhr 5:7,7   105:18    diligently    289:22
                                                   diligently 289:22         disclose   20:14
                                                                             disclose 20:14
    details
    details 182:17
             182:17           105:19
                              105:19               dimension
                                                   dimension 357:15
                                                                  357:15       21:19 33:21
                                                                               21:19  33:21 39:9
                                                                                             39:9
      221:12,18 227:5
      221:12,18   227:5     diagnostic
                            diagnostic 91:17
                                         91:17     dimensions
                                                   dimensions 140:12
                                                                   140:12    disclosed    20:11,19
                                                                             disclosed 20:11,19
      270:23 271:7
      270:23  271:7                                  145:24 231:9
                                                     145:24  231:9             20:23 21:4,8,15,21
                                                                               20:23  21:4,8,15,21

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                                888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 386 of 439 PageID #: 36872


   [disclosed
   [disclosed -- doctor]
                 doctor]                                                              Page 21
                                                                                      Page 21

      22:1,14 347:9
      22:1,14 347:9          218:9 254:2
                             218:9 254:2          disparaging    221:2
                                                  disparaging 221:2      diverting    250:9
                                                                         diverting 250:9
    discontinuation
    discontinuation          261:23 338:10
                             261:23 338:10        dispensed    277:9
                                                  dispensed 277:9          281:14
                                                                           281:14
      310:12
      310:12                 353:9
                             353:9                  277:14,21 278:4
                                                    277:14,21  278:4     divvied    224:2
                                                                         divvied 224:2
    discover
    discover 167:7
               167:7       discussions   32:9
                           discussions 32:9         278:22 279:5
                                                    278:22  279:5        docs   288:19
                                                                         docs 288:19
    discretion   305:8
    discretion 305:8         32:11,13,16 34:8
                             32:11,13,16  34:8    dispensing    303:7
                                                  dispensing 303:7       doctor
                                                                         doctor 7:14
                                                                                   7:14 9:21
                                                                                        9:21
    discuss  20:15 33:8
    discuss 20:15   33:8     34:10
                             34:10                display   266:6
                                                  display 266:6            10:1,15
                                                                           10:1,15 11:9
                                                                                    11:9
      51:2
      51:2 53:17,20
           53:17,20        disease
                           disease 73:7,7,11
                                    73:7,7,11     displayed   46:17
                                                  displayed 46:17          12:10 13:8 14:12
                                                                           12:10 13:8  14:12
      55:15,15,19
      55:15,15,19 58:12
                   58:12     80:20,22 130:7
                             80:20,22  130:7        134:4 135:20
                                                    134:4  135:20          14:17 15:5 16:1
                                                                           14:17 15:5  16:1
      61:10 63:17 74:24
      61:10 63:17  74:24     151:1 154:2
                             151:1        278:8
                                   154:2 278:8    disposal   330:6
                                                  disposal 330:6           16:10,15
                                                                           16:10,15 17:5,22
                                                                                     17:5,22
      87:16,17
      87:16,17 98:6
               98:6          278:10
                             278:10                 338:17 339:8,18
                                                    338:17  339:8,18       18:18 19:17 20:8
                                                                           18:18 19:17   20:8
      151:15 157:16
      151:15 157:16        diseases  232:17
                           diseases 232:17          339:21 340:6
                                                    339:21  340:6          20:17 21:18
                                                                           20:17 21:18 27:9
                                                                                         27:9
      173:9 184:3
      173:9 184:3          disorder
                           disorder 73:6
                                      73:6          341:2 342:6
                                                    341:2  342:6           27:16 28:12,22
                                                                           27:16 28:12,22
      280:14 288:5,7
      280:14 288:5,7         80:10 91:16,18
                             80:10 91:16,18       dispose   334:9,12
                                                  dispose 334:9,12         31:22 32:8
                                                                           31:22 32:8 33:12
                                                                                       33:12
      290:13 291:8
      290:13 291:8           92:10,11  93:15
                             92:10,11 93:15         334:14
                                                    334:14                 34:1 35:5,18
                                                                           34:1 35:5,18 36:3
                                                                                         36:3
      343:23
      343:23                 94:24
                             94:24 95:6,20
                                   95:6,20        disposed
                                                  disposed 61:18
                                                             61:18         36:16,22 38:2
                                                                           36:16,22  38:2
    discussed   30:22,23
    discussed 30:22,23       96:9
                             96:9 127:21,24
                                  127:21,24       disposing   335:9
                                                  disposing 335:9          39:7,15 40:13
                                                                           39:7,15  40:13
      34:2 59:16
      34:2 59:16 89:16
                  89:16      128:5,8 147:3
                             128:5,8 147:3        disprove   165:17
                                                  disprove 165:17          41:1,7 42:5
                                                                           41:1,7 42:5 43:13
                                                                                        43:13
      89:18
      89:18 97:10
            97:10            152:12 153:24
                             152:12 153:24        dispute   169:8
                                                  dispute 169:8            44:14 45:21
                                                                           44:14 45:21 47:3
                                                                                         47:3
      110:23 125:24
      110:23 125:24          154:3 191:6
                             154:3 191:6          disseminate    25:4
                                                  disseminate 25:4         47:15,20 48:3
                                                                           47:15,20  48:3
      129:21 155:5
      129:21 155:5           208:22 209:5,5
                             208:22 209:5,5         138:23
                                                    138:23                 49:6,11 50:11,13
                                                                           49:6,11  50:11,13
      158:11 190:20
      158:11 190:20          210:4,5,7,23,24
                             210:4,5,7,23,24      disseminated
                                                  disseminated             50:23
                                                                           50:23 53:8
                                                                                 53:8 54:24
                                                                                       54:24
      195:16 242:1,14
      195:16 242:1,14        211:9,9 212:24
                             211:9,9 212:24         140:23
                                                    140:23                 56:9
                                                                           56:9 57:18
                                                                                57:18 60:1
                                                                                       60:1
      249:2 254:9,19
      249:2 254:9,19         216:4,4,5 218:12
                             216:4,4,5 218:12     disseminating
                                                  disseminating            61:13 62:9 63:14
                                                                           61:13 62:9  63:14
      266:3 281:19
      266:3 281:19           231:12 234:3,3
                             231:12 234:3,3         285:12
                                                    285:12                 65:7 66:17 67:5
                                                                           65:7 66:17  67:5
      287:15 301:12
      287:15 301:12          235:24 236:1,7,15
                             235:24 236:1,7,15    dissimilar
                                                  dissimilar 53:11
                                                               53:11       69:14
                                                                           69:14 75:21 76:13
                                                                                 75:21   76:13
      305:13 306:17
      305:13 306:17          236:15,18,20,21
                             236:15,18,20,21        180:12
                                                    180:12                 76:23
                                                                           76:23 77:8,16
                                                                                  77:8,16
      325:7 336:2
      325:7 336:2            238:23,24 239:1,1
                             238:23,24  239:1,1   distribute
                                                  distribute 60:20
                                                               60:20       78:11,13
                                                                           78:11,13 79:6
                                                                                     79:6
      337:11 345:18
      337:11 345:18          239:7,16,16
                             239:7,16,16          distribution
                                                  distribution             81:9,21
                                                                           81:9,21 82:2,12
                                                                                    82:2,12
      346:3
      346:3                  240:11 241:4,5,18
                             240:11 241:4,5,18      282:18
                                                    282:18                 83:6,16
                                                                           83:6,16 85:3,18
                                                                                    85:3,18
    discusses
    discusses 53:12
                53:12        242:10 243:14,15
                             242:10 243:14,15     distributors
                                                  distributors             86:14 89:9 92:24
                                                                           86:14 89:9  92:24
      120:17 157:18
      120:17 157:18          243:19 250:12
                             243:19 250:12          279:15,19 280:2
                                                    279:15,19  280:2       93:4,8
                                                                           93:4,8 94:16
                                                                                   94:16
    discussing
    discussing 61:15
                 61:15       257:22 288:14,15
                             257:22 288:14,15       280:17 282:15
                                                    280:17  282:15         98:22,23
                                                                           98:22,23 100:6
                                                                                     100:6
      238:21 245:4
      238:21 245:4           288:17 298:5,9
                             288:17 298:5,9         303:1,3 304:18,21
                                                    303:1,3 304:18,21      101:5 103:24
                                                                           101:5 103:24
      280:16,23 303:22
      280:16,23  303:22      356:8,9,20
                             356:8,9,20           district  1:1,1 5:5
                                                  district 1:1,1  5:5      104:6,20
                                                                           104:6,20 105:11
                                                                                     105:11
    discussion   33:22
    discussion 33:22       disorders   144:10
                           disorders 144:10         6:3
                                                    6:3 7:19,20  40:20
                                                        7:19,20 40:20      105:24  107:1,9
                                                                           105:24 107:1,9
      52:10
      52:10 94:1
            94:1 95:13
                  95:13      145:4 220:10
                             145:4 220:10           41:5 158:18
                                                    41:5 158:18            108:18  112:12,14
                                                                           108:18 112:12,14
      95:14 106:15,18
      95:14 106:15,18        231:18 239:8
                             231:18 239:8         diversion   250:8
                                                  diversion 250:8          113:6,16
                                                                           113:6,16 114:22
                                                                                     114:22
      109:15 124:13
      109:15 124:13          244:6 249:18
                             244:6 249:18           280:19,19 281:7
                                                    280:19,19  281:7       116:16  118:2,18
                                                                           116:16 118:2,18
      128:15 166:13
      128:15 166:13          250:12 255:2
                             250:12 255:2           281:12,18 282:4,7
                                                    281:12,18  282:4,7     118:22  120:16
                                                                           118:22 120:16
      170:9 171:5
      170:9 171:5            356:23
                             356:23                 282:10,11,21
                                                    282:10,11,21           123:4 128:6
                                                                           123:4 128:6
      172:21 185:8
      172:21 185:8                                  334:6,7,18
                                                    334:6,7,18             130:24  131:19,23
                                                                           130:24 131:19,23

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 387 of 439 PageID #: 36873


   [doctor
   [doctor -- duct]
              duct]                                                                  Page 22
                                                                                     Page 22

      132:23 133:17
      132:23 133:17        331:15 332:6
                           331:15  332:6         documents
                                                 documents 17:717:7     drifting
                                                                        drifting 167:8
                                                                                   167:8
      134:5 135:4 138:6
      134:5 135:4 138:6    334:3 335:21
                           334:3  335:21           17:19 131:11
                                                   17:19  131:11        drive   31:16 35:11
                                                                        drive 31:16    35:11
      138:10 140:17
      138:10 140:17        338:16 342:20
                           338:16  342:20          133:11 178:24
                                                   133:11  178:24         333:5
                                                                          333:5
      141:23 145:5
      141:23 145:5         349:1 352:23
                           349:1  352:23           182:4 194:12
                                                   182:4  194:12        driven
                                                                        driven 56:8
                                                                                  56:8 73:5
                                                                                       73:5
      147:22 149:5,17
      147:22 149:5,17      353:7 356:1,6
                           353:7  356:1,6          195:1 234:10
                                                   195:1  234:10          153:19  262:24
                                                                          153:19 262:24
      149:21 150:16
      149:21 150:16        358:16
                           358:16                  251:12 358:6
                                                   251:12  358:6        driver   265:20
                                                                        driver 265:20
      152:15 155:6,13
      152:15 155:6,13     doctors  264:20
                          doctors 264:20         dog   131:13
                                                 dog 131:13             drivers
                                                                        drivers 64:13
                                                                                   64:13
      156:13,18
      156:13,18 157:4
                157:4      285:6 287:3
                           285:6  287:3          doing   14:24 15:12
                                                 doing 14:24    15:12     289:24 334:2
                                                                          289:24  334:2
      158:10 159:17
      158:10 159:17        294:24 295:4,9
                           294:24  295:4,9         16:4 38:14
                                                   16:4 38:14 57:17
                                                               57:17    driving
                                                                        driving 75:5,18
                                                                                   75:5,18
      161:6 162:3 164:3
      161:6 162:3 164:3    318:8 340:8
                           318:8  340:8            58:22
                                                   58:22 133:14
                                                          133:14        drop
                                                                        drop 130:5
                                                                               130:5
      167:5 168:1,20
      167:5 168:1,20      document
                          document 17:13
                                      17:13        140:17 160:12
                                                   140:17  160:12       drug
                                                                        drug 1:7,14
                                                                               1:7,14 7:16
                                                                                       7:16
      169:17 170:8,22
      169:17 170:8,22      17:15 36:8,9
                           17:15  36:8,9 37:4
                                         37:4      165:12
                                                   165:12 168:18
                                                           168:18         7:18
                                                                          7:18 9:3
                                                                               9:3 68:20
                                                                                    68:20
      173:3 177:19
      173:3 177:19         37:7 41:8
                           37:7 41:8 46:11
                                      46:11        281:13 295:10
                                                   281:13  295:10         77:20  101:11,14
                                                                          77:20 101:11,14
      179:17 186:18
      179:17 186:18        50:8 53:2
                           50:8       68:23
                                53:2 68:23         336:24 355:3
                                                   336:24  355:3          101:18  102:18
                                                                          101:18 102:18
      191:21 193:19
      191:21 193:19        69:7 73:22
                           69:7 73:22 74:11
                                       74:11     dollar   190:16
                                                 dollar 190:16            106:5  108:14
                                                                          106:5 108:14
      197:1 198:24
      197:1 198:24         74:16
                           74:16 81:18,19
                                  81:18,19         194:6
                                                   194:6                  109:16  120:18,22
                                                                          109:16 120:18,22
      202:11 203:10
      202:11 203:10        83:1,12 103:13
                           83:1,12  103:13       dollars   331:3
                                                 dollars 331:3            120:24  121:5,6
                                                                          120:24 121:5,6
      205:21 206:15
      205:21 206:15        104:1,8,11,16,21
                           104:1,8,11,16,21      domain
                                                 domain 327:4
                                                            327:4         124:20  127:1
                                                                          124:20 127:1
      207:7 214:4
      207:7 214:4          105:8 106:21
                           105:8  106:21         domains
                                                 domains 148:7
                                                             148:7        208:22 209:15
                                                                          208:22  209:15
      217:13 218:3
      217:13 218:3         107:4 108:1,11,17
                           107:4  108:1,11,17    donated    227:4,7
                                                 donated 227:4,7          214:7,24 216:2
                                                                          214:7,24  216:2
      219:3 222:16
      219:3 222:16         113:15 114:23
                           113:15  114:23        door   331:8,9
                                                 door 331:8,9             238:6 245:9,13,15
                                                                          238:6  245:9,13,15
      224:12 232:22
      224:12 232:22        118:5 121:2,3
                           118:5  121:2,3        dose   154:16
                                                 dose 154:16              245:20,22 246:3,3
                                                                          245:20,22   246:3,3
      234:9 244:1
      234:9 244:1          122:9 123:3,8,10
                           122:9  123:3,8,10       332:18
                                                   332:18                 260:19 280:4
                                                                          260:19  280:4
      245:11 249:19
      245:11 249:19        123:23 125:10
                           123:23  125:10        doubt    127:18,18
                                                 doubt 127:18,18          281:18 282:6
                                                                          281:18  282:6
      254:1 258:18
      254:1 258:18         126:24 134:21
                           126:24  134:21          234:4
                                                   234:4                  301:5
                                                                          301:5  311:22
                                                                                 311:22
      262:1,13 263:1
      262:1,13 263:1       136:23 149:23
                           136:23  149:23        doughnuts     331:3
                                                 doughnuts 331:3          325:10 330:5
                                                                          325:10  330:5
      264:15 266:12
      264:15 266:12        174:8,9 207:12,13
                           174:8,9  207:12,13    douglas    2:13 9:6
                                                 douglas 2:13    9:6      337:5 338:17
                                                                          337:5  338:17
      269:3,7 270:8,19
      269:3,7 270:8,19     209:8 210:14
                           209:8  210:14         downtown
                                                 downtown 11:2011:20      339:7,18,21 341:1
                                                                          339:7,18,21   341:1
      270:20 271:8
      270:20 271:8         217:11,15,21
                           217:11,15,21          dozens
                                                 dozens 78:2
                                                           78:2 79:17
                                                                79:17     344:6,9 345:24
                                                                          344:6,9  345:24
      273:24 275:22
      273:24 275:22        226:18,19 227:6
                           226:18,19  227:6        209:17 251:11
                                                   209:17  251:11         355:7 361:6
                                                                          355:7  361:6 362:3
                                                                                        362:3
      276:2,12,16
      276:2,12,16          227:21 228:5
                           227:21  228:5           284:1
                                                   284:1                  363:3
                                                                          363:3
      279:24 281:1
      279:24 281:1         230:17 232:9
                           230:17  232:9         dr 1:19
                                                 dr  1:19 5:3  18:7
                                                           5:3 18:7     drugs
                                                                        drugs 88:13
                                                                                88:13
      290:2 291:22
      290:2 291:22         234:6,8,13,14
                           234:6,8,13,14           359:5 360:5
                                                   359:5        361:8
                                                          360:5 361:8     114:19  116:9
                                                                          114:19 116:9
      292:14 294:24
      292:14 294:24        236:23 245:4,5
                           236:23  245:4,5         362:4,9 363:4,13
                                                   362:4,9  363:4,13      151:13  152:4
                                                                          151:13 152:4
      295:4,20 296:7
      295:4,20 296:7       246:8,11 248:23
                           246:8,11  248:23        364:20
                                                   364:20                 157:12  234:19
                                                                          157:12 234:19
      298:10 302:14,15
      298:10 302:14,15     291:20 357:23
                           291:20  357:23        drafts   27:1,7
                                                 drafts 27:1,7            242:10 311:19
                                                                          242:10  311:19
      303:9 305:8
      303:9 305:8          358:5
                           358:5                 draw    130:21
                                                 draw 130:21              336:11,17,18
                                                                          336:11,17,18
      306:16 312:4
      306:16 312:4        documentary
                          documentary 29:229:2     264:11 266:21
                                                   264:11  266:21         339:16 351:19
                                                                          339:16  351:19
      316:12 317:7
      316:12 317:7         29:3 36:4
                           29:3 36:4 37:16
                                      37:16        272:23 307:11
                                                   272:23  307:11       dubbed
                                                                        dubbed 71:13
                                                                                   71:13
      321:12 325:20,24
      321:12 325:20,24     84:7,11
                           84:7,11               drawing     314:18
                                                 drawing 314:18         duct   311:20
                                                                        duct 311:20
      327:6 330:7,11
      327:6 330:7,11

                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 388 of 439 PageID #: 36874


   [due
   [due -- enlarge]
           enlarge]                                                                         Page 23
                                                                                            Page 23

    due
     due 12:11      114:17
           12:11 114:17          197:23 237:9
                                 197:23   237:9         eighth   3:5
                                                        eighth 3:5              empowered
                                                                                empowered
       236:22 238:3
       236:22  238:3             238:15 357:14,15
                                 238:15   357:14,15     eighty
                                                        eighty 345:8
                                                                 345:8            287:13 334:24
                                                                                  287:13 334:24
    duly
     duly 9:18      359:4,6
            9:18 359:4,6         358:1,9
                                 358:1,9                either  12:6 17:24
                                                        either 12:6    17:24    ems
                                                                                ems 78:21
                                                                                      78:21 110:24
                                                                                             110:24
       359:7
       359:7                   educate    154:9,10
                               educate 154:9,10           29:8 69:3
                                                          29:8       101:15
                                                               69:3 101:15        111:2,21,22  114:3
                                                                                  111:2,21,22 114:3
    duplicative
     duplicative 42:9 42:9       284:17 293:23
                                 284:17   293:23          101:19 117:12
                                                          101:19  117:12          118:24 119:14
                                                                                  118:24 119:14
       161:19  196:12
       161:19 196:12             299:9
                                 299:9                    123:16 124:3
                                                          123:16  124:3           120:6 346:2
                                                                                  120:6 346:2
    duration       332:18
     duration 332:18           educated     294:7
                               educated 294:7             131:18 135:9,18
                                                          131:18  135:9,18      emt   225:7
                                                                                emt 225:7
    dying    128:21
     dying 128:21              educating     297:21
                               educating 297:21           146:4 183:4
                                                          146:4         199:8
                                                                 183:4 199:8    emts   301:2
                                                                                emts 301:2
       272:20
       272:20                  education     60:19
                               education 60:19            200:4 216:15
                                                          200:4  216:15         enclose  20:9
                                                                                enclose 20:9
    dynamic
     dynamic 286:22286:22        60:19 68:5
                                 60:19        91:24
                                        68:5 91:24        235:22 238:3
                                                          235:22  238:3         enclosed   361:11
                                                                                enclosed 361:11
    dysphoria
     dysphoria 103:9 103:9       285:4 291:12
                                 285:4  291:12            239:17 281:23
                                                          239:17  281:23        endeavor
                                                                                endeavor 170:12
                                                                                            170:12
                ee               292:21 297:11
                                 292:21   297:11          282:23 295:23
                                                          282:23  295:23        endeavored
                                                                                endeavored
                                 300:6 301:7
                                 300:6  301:7 307:9
                                                307:9     325:2
                                                          325:2                   160:20
                                                                                  160:20
    ee 7:1,1
        7:1,1 9:16,16,16
              9:16,16,16
                                 315:23 316:14,22
                                 315:23   316:14,22     elana   206:3,3
                                                        elana 206:3,3           ended   252:21
                                                                                ended 252:21
       13:19  14:13 18:21
       13:19 14:13     18:21
                                 317:24 319:2,17
                                 317:24   319:2,17      elements
                                                        elements 60:15
                                                                    60:15       endocarditis
                                                                                endocarditis 101:7
                                                                                                101:7
       18:23  29:3 30:2,3
       18:23 29:3     30:2,3
                                 320:1,12 322:3
                                 320:1,12   322:3         189:12
                                                          189:12                  101:13
                                                                                  101:13
       30:4 36:5
       30:4 36:5 37:16
                    37:16
                                 325:10 326:7,22
                                 325:10   326:7,22      elena  199:21
                                                        elena 199:21            endorsed    308:11
                                                                                endorsed 308:11
       84:7 199:22,22
       84:7 199:22,22
                                 329:20 356:21
                                 329:20   356:21        elevated   186:4,9
                                                        elevated 186:4,9        endorsement
                                                                                endorsement
       245:8,17
       245:8,17
                               educational
                               educational              elicit 157:1
                                                        elicit 157:1              307:2,23
                                                                                  307:2,23
    earlier    26:19 38:3
     earlier 26:19      38:3
                                 202:10 232:19
                                 202:10   232:19        eliminate   235:24
                                                        eliminate 235:24        ends   332:7
                                                                                ends 332:7
       76:14  84:6 89:18
       76:14 84:6     89:18
                                 298:15,18 299:3
                                 298:15,18   299:3        236:14,18 237:14
                                                          236:14,18   237:14    enduring    314:5
                                                                                enduring 314:5
       100:7  106:1,8
       100:7 106:1,8
                                 300:24
                                 300:24                   237:16,19,20
                                                          237:16,19,20          enforcement
                                                                                enforcement
       107:10  126:1
       107:10 126:1
                               edward     30:3,4
                               edward 30:3,4            email
                                                        email 361:17
                                                                361:17            202:16 224:22
                                                                                  202:16 224:22
       141:1,11
       141:1,11 145:21
                   145:21
                                 148:21
                                 148:21                 embedded
                                                        embedded 186:6186:6       225:8 250:8
                                                                                  225:8 250:8
       164:15  165:21
       164:15 165:21
                               effect  86:23 89:20
                               effect 86:23    89:20    emerged
                                                        emerged    234:22
                                                                   234:22       engage   42:9 80:11
                                                                                engage 42:9    80:11
       174:6  177:21
       174:6 177:21
                               effective   240:22
                               effective 240:22         emergency
                                                        emergency 13:1013:10      156:1 212:22
                                                                                  156:1 212:22
       199:14  227:13
       199:14 227:13
                                 262:9 271:5,6
                                 262:9  271:5,6           111:19 114:12
                                                          111:19  114:12          213:17 220:3,5,7
                                                                                  213:17 220:3,5,7
       306:17 313:2
       306:17  313:2
                                 345:6
                                 345:6                    115:12
                                                          115:12 116:9
                                                                  116:9           220:16 221:8,23
                                                                                  220:16 221:8,23
       333:3 340:17
       333:3  340:17
                               effectively
                               effectively 182:3
                                             182:3        117:7,19,21,24
                                                          117:7,19,21,24          222:11 250:13
                                                                                  222:11 250:13
       346:3
       346:3
                               effects
                               effects 90:8
                                         90:8 129:24
                                               129:24     154:15 185:17,19
                                                          154:15  185:17,19       299:7 336:22
                                                                                  299:7 336:22
    early    19:24 209:23
     early 19:24      209:23
                                 130:1,9,12,13
                                 130:1,9,12,13            220:13 242:23
                                                          220:13  242:23        engaged
                                                                                engaged 198:24
                                                                                          198:24
       214:6,9,23 215:2
       214:6,9,23    215:2
                                 309:23
                                 309:23                 emphasize
                                                        emphasize 61:23
                                                                      61:23       214:5 216:2
                                                                                  214:5 216:2
       216:3,14 218:6,18
       216:3,14    218:6,18
                               efficient
                               efficient 79:14
                                           79:14          272:15
                                                          272:15                  219:18
                                                                                  219:18
       219:19 224:5
       219:19  224:5
                               effort  64:2 180:22
                               effort 64:2    180:22    emphysema
                                                        emphysema 130:8 130:8   engagement
                                                                                engagement
       344:5,8
       344:5,8
                                 221:9,24 284:16
                                 221:9,24   284:16      empiric
                                                        empiric 308:7
                                                                  308:7           102:13
                                                                                  102:13
    easier
     easier 16:3     233:15
              16:3 233:15
                                 342:2
                                 342:2                  employed
                                                        employed 162:22
                                                                     162:22     engagements
                                                                                engagements
    east   2:14
     east 2:14
                               efforts   264:16
                               efforts 264:16             359:12,14
                                                          359:12,14               20:10
                                                                                  20:10
    easy    39:23 156:23
     easy 39:23      156:23
                                 290:13 302:21
                                 290:13   302:21        employee     359:13
                                                        employee 359:13         engaging
                                                                                engaging 128:3
                                                                                           128:3
    ebeling    3:8 7:23
     ebeling 3:8      7:23
                                 341:24 345:14
                                 341:24   345:14        employment
                                                        employment              enhancing    350:2
                                                                                enhancing 350:2
    eclipsing
     eclipsing 84:23
                   84:23
                                 347:13,15,18
                                 347:13,15,18             236:24 356:7,13
                                                          236:24  356:7,13      enlarge  233:1
                                                                                enlarge 233:1
    economic
     economic 180:11180:11
                                                          357:3,20 358:3
                                                          357:3,20  358:3
       189:14  194:14
       189:14 194:14
                                          Veritext Legal
                                          Veritext Legal Solutions
                                                         Solutions
    www.veritext.com                                                                   888-391-3376
                                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 389 of 439 PageID #: 36875


   [enormous
   [enormous -- evidence]
                evidence]                                                                Page 24
                                                                                         Page 24

    enormous     23:11
    enormous 23:11          epidemic    23:8,20
                            epidemic 23:8,20       epidemiologist
                                                   epidemiologist              357:19
                                                                               357:19
      23:11 58:23
      23:11  58:23            24:3,4,7,8,19
                              24:3,4,7,8,19          43:8 54:18
                                                     43:8  54:18 60:23
                                                                  60:23     estimated     181:10
                                                                            estimated 181:10
      146:23  230:1
      146:23 230:1            25:13,17,23 26:4
                              25:13,17,23  26:4      62:17
                                                     62:17 87:3   109:21
                                                            87:3 109:21        298:4
                                                                               298:4
      239:23 265:18
      239:23  265:18          26:12 37:21
                              26:12 37:21 51:10
                                           51:10     211:3 269:16
                                                     211:3  269:16          estimates
                                                                            estimates 58:18
                                                                                         58:18
      286:7 309:3
      286:7  309:3            51:15 52:5
                              51:15       53:18
                                    52:5 53:18     epidemiology
                                                   epidemiology                60:7 174:15,23
                                                                               60:7 174:15,23
      330:14,19 345:15
      330:14,19   345:15      55:5 56:8,22
                              55:5 56:8,22           24:18 64:4
                                                     24:18  64:4 87:4
                                                                  87:4         175:2 178:3,4,13
                                                                               175:2 178:3,4,13
    enormously
    enormously 71:1871:18     62:20,23 65:24
                              62:20,23  65:24      equally    45:18
                                                   equally 45:18               180:8,11
                                                                               180:8,11 182:14
                                                                                         182:14
    ensue
    ensue 90:14
            90:14             66:10 67:13,20
                              66:10 67:13,20       equate    221:5
                                                   equate 221:5                184:12,17,19,23
                                                                               184:12,17,19,23
    ensure    33:17
    ensure 33:17              71:21
                              71:21 72:1,4
                                    72:1,4         equipped     334:24
                                                   equipped 334:24             189:14  194:6,14
                                                                               189:14 194:6,14
      302:13 304:8
      302:13  304:8           73:15
                              73:15 74:18,19,21
                                    74:18,19,21    errata   292:18,22
                                                   errata 292:18,22            197:24  236:4
                                                                               197:24 236:4
    ensuring    286:9
    ensuring 286:9            74:22,23
                              74:22,23 78:6,18
                                        78:6,18      361:13,18 363:7
                                                     361:13,18   363:7         270:2 322:20
                                                                               270:2 322:20
    enter   250:15
    enter 250:15              79:20,22  80:4,5,7
                              79:20,22 80:4,5,7      363:10,18 364:1
                                                     363:10,18   364:1         324:11 325:1,3
                                                                               324:11  325:1,3
    entered    363:9
    entered 363:9             80:12,17 87:5,6,7
                              80:12,17  87:5,6,7   erroneously
                                                   erroneously                 341:1
                                                                               341:1
    entire
    entire 182:18
             182:18           89:1,2,4,11,12,17
                              89:1,2,4,11,12,17      264:12
                                                     264:12                 estimating     109:7
                                                                            estimating 109:7
      347:1 362:5
      347:1  362:5 363:5
                    363:5     89:20,23 90:21
                              89:20,23  90:21      error   42:1
                                                   error 42:1               et
                                                                            et 1:8,14
                                                                                 1:8,14 7:17,18
                                                                                        7:17,18
    entirely   166:2
    entirely 166:2            97:5
                              97:5 103:11
                                   103:11          especially   295:17
                                                   especially 295:17           362:3 363:3
                                                                               362:3 363:3
      169:5  175:22
      169:5 175:22            109:23 113:11
                              109:23  113:11       esquire    2:3,4,4,5,5
                                                   esquire 2:3,4,4,5,5      evaluate
                                                                            evaluate 126:7
                                                                                        126:7
      176:16  177:17
      176:16 177:17           116:5 126:7
                              116:5        127:7
                                    126:7 127:7      2:8,12,13,17,20,20
                                                     2:8,12,13,17,20,20        261:5 277:12
                                                                               261:5 277:12
      184:18  237:14
      184:18 237:14           127:12 130:22
                              127:12  130:22         3:4,9 361:5
                                                     3:4,9 361:5               278:1 291:7
                                                                               278:1 291:7
    entirety   63:5,7
    entirety 63:5,7           138:14 139:1
                              138:14  139:1        essentially
                                                   essentially 34:16
                                                                 34:16         350:14 353:15
                                                                               350:14  353:15
      269:19
      269:19                  140:12,13 145:19
                              140:12,13  145:19      35:8 42:13
                                                     35:8 42:13 99:9
                                                                  99:9      evaluated     301:14
                                                                            evaluated 301:14
    entitled
    entitled 1:20   27:1
               1:20 27:1      145:24 147:13
                              145:24  147:13         135:2
                                                     135:2 146:6   248:9
                                                            146:6 248:9        315:5,7
                                                                               315:5,7
      32:15 34:6
      32:15  34:6 49:8
                   49:8       160:14,15 161:5
                              160:14,15  161:5       256:9 257:19
                                                     256:9  257:19          evaluation
                                                                            evaluation 59:21
                                                                                           59:21
      138:14  144:23
      138:14 144:23           175:23 177:7
                              175:23  177:7          293:17 320:2
                                                     293:17  320:2             212:19 246:22
                                                                               212:19  246:22
      150:4,8
      150:4,8 153:4,6
               153:4,6        182:15 192:10
                              182:15  192:10         322:4 323:6
                                                     322:4  323:6              251:9 296:4
                                                                               251:9 296:4
      155:21,24
      155:21,24 156:2,4
                  156:2,4     218:12 223:5
                              218:12  223:5          353:13
                                                     353:13                    297:18 328:24
                                                                               297:18  328:24
      164:8  171:10
      164:8 171:10            231:9 234:22
                              231:9 234:22         established    307:8
                                                   established 307:8           342:19,24 343:4
                                                                               342:19,24  343:4
      173:20  175:8
      173:20 175:8            235:5,6 254:17
                              235:5,6 254:17         350:10
                                                     350:10                    344:21 346:10
                                                                               344:21  346:10
      208:8 218:16
      208:8  218:16           258:9 262:23
                              258:9 262:23         estimate
                                                   estimate 58:15
                                                               58:15        evaluations
                                                                            evaluations
      274:9
      274:9                   268:8,9,11 271:3
                              268:8,9,11  271:3      60:5
                                                     60:5 109:3   174:18
                                                          109:3 174:18         309:23 350:4
                                                                               309:23  350:4
    enumerated
    enumerated 310:5310:5     272:7,16,24
                              272:7,16,24            180:4,5,23 185:8
                                                     180:4,5,23   185:8     evans
                                                                            evans 1:21     8:1
                                                                                     1:21 8:1
    envelope
    envelope 17:23
                17:23         279:10 285:23
                              279:10  285:23         186:13,22 187:19
                                                     186:13,22   187:19        359:4,20 360:3
                                                                               359:4,20  360:3
      47:24 48:3
      47:24  48:3 103:22
                   103:22     287:6,21 289:8,24
                              287:6,21  289:8,24     188:4,8,9,17,18
                                                     188:4,8,9,17,18        event
                                                                            event 18:22
                                                                                     18:22
      131:17  158:14
      131:17 158:14           303:13 319:8
                              303:13  319:8          189:4,6,24 190:13
                                                     189:4,6,24   190:13    everybody      240:14
                                                                            everybody 240:14
      207:16
      207:16                  326:12,20 328:22
                              326:12,20  328:22      190:17 191:9
                                                     190:17  191:9             286:2,3
                                                                               286:2,3
    envelopes
    envelopes 17:8,18
                 17:8,18      343:12 356:12,15
                              343:12  356:12,15      192:7 244:16,17
                                                     192:7  244:16,17       everyone's     299:16
                                                                            everyone's 299:16
      132:24  178:21
      132:24 178:21           358:11
                              358:11                 251:9 268:3,23
                                                     251:9  268:3,23        evidence
                                                                            evidence 5:15
                                                                                        5:15
    environment
    environment             epidemiologic
                            epidemiologic            279:2 291:13
                                                     279:2  291:13             24:11 48:22
                                                                               24:11 48:22 51:14
                                                                                             51:14
      235:7 356:15
      235:7  356:15           65:13 174:15
                              65:13 174:15           293:11 321:8,20
                                                     293:11  321:8,20          55:15
                                                                               55:15 58:3,23
                                                                                     58:3,23
    environmentally
    environmentally           197:23
                              197:23                 323:15 324:14
                                                     323:15  324:14            59:19
                                                                               59:19 71:20
                                                                                      71:20 90:23
                                                                                             90:23
      46:23
      46:23                                          338:17,24 339:10
                                                     338:17,24   339:10        91:3,5
                                                                               91:3,5 101:2
                                                                                      101:2

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                                888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 390 of 439 PageID #: 36876


   [evidence
   [evidence -- explain]
                explain]                                                               Page 25
                                                                                       Page 25

      126:9  127:23
      126:9 127:23            289:20 310:2,12
                              289:20  310:2,12        184:13 191:14
                                                      184:13  191:14         275:10 294:17
                                                                             275:10  294:17
      134:14  138:14,23
      134:14 138:14,23        311:18 318:4
                              311:18  318:4           195:24 203:9,13
                                                      195:24  203:9,13       296:13 326:9
                                                                             296:13  326:9
      138:24  140:4,6,19
      138:24 140:4,6,19       336:24 340:23
                              336:24  340:23          203:18,20,24
                                                      203:18,20,24           346:23
                                                                             346:23
      141:3  143:20
      141:3 143:20          examples     65:23
                            examples 65:23            204:5,9 207:6,18
                                                      204:5,9 207:6,18     expert
                                                                           expert 5:11,13,16
                                                                                    5:11,13,16
      144:1,12
      144:1,12 146:23
                146:23        186:3 318:3
                              186:3  318:3            207:19 208:3,5
                                                      207:19  208:3,5        6:3,6,8 10:10 11:2
                                                                             6:3,6,8 10:10 11:2
      147:16,20
      147:16,20 149:22
                 149:22     excel  321:16
                            excel 321:16              225:7 262:3
                                                      225:7  262:3           11:5,6,7,10,12
                                                                             11:5,6,7,10,12
      152:9  159:4,12
      152:9 159:4,12        excellent
                            excellent 16:4
                                        16:4          266:11 291:15,18
                                                      266:11  291:15,18      16:22 17:1 19:16
                                                                             16:22 17:1  19:16
      208:13 210:20,20
      208:13  210:20,20       211:8 246:15
                              211:8  246:15           292:3,7,8,9,11,14
                                                      292:3,7,8,9,11,14      20:19,24 21:16
                                                                             20:19,24  21:16
      211:4 222:14
      211:4  222:14           346:20
                              346:20                exhibits   40:1 48:7
                                                    exhibits 40:1   48:7     22:6,24 26:20
                                                                             22:6,24  26:20
      228:20 273:4
      228:20  273:4         excerpts
                            excerpts 197:4
                                        197:4         48:9,12,13 179:15
                                                      48:9,12,13  179:15     40:9 43:8
                                                                             40:9 43:8 47:21
                                                                                        47:21
      279:9 286:23
      279:9  286:23         exchange     336:7,16
                            exchange 336:7,16         195:3 196:2
                                                      195:3  196:2           48:18,20,23 49:12
                                                                             48:18,20,23  49:12
      287:12 288:11
      287:12  288:11          337:8
                              337:8                 exist
                                                    exist 113:7   315:8
                                                           113:7 315:8       49:13,15,18 54:1
                                                                             49:13,15,18  54:1
      296:23 300:17
      296:23  300:17        exclusive    45:12
                            exclusive 45:12           333:23,24
                                                      333:23,24              55:2
                                                                             55:2 56:15,19
                                                                                  56:15,19
      310:15 330:18
      310:15  330:18          124:4,7
                              124:4,7               existence   283:9,14
                                                    existence 283:9,14       57:20
                                                                             57:20 58:11
                                                                                    58:11 59:7
                                                                                          59:7
      350:5,17
      350:5,17              exclusively    64:8
                            exclusively 64:8        existing   246:6
                                                    existing 246:6           64:21 65:10 83:15
                                                                             64:21 65:10  83:15
    evidentiary
    evidentiary 53:21
                   53:21      64:11 265:6
                              64:11  265:6            256:3 349:23
                                                      256:3  349:23          103:13  106:9
                                                                             103:13 106:9
    evolving   286:23
    evolving 286:23         excuse
                            excuse 136:20
                                      136:20        exists
                                                    exists 67:13,20
                                                            67:13,20         118:22  131:6,9
                                                                             118:22 131:6,9
    exact   19:20 215:12
    exact 19:20    215:12     198:6
                              198:6                   112:11 355:2
                                                      112:11  355:2          134:7,22
                                                                             134:7,22 135:9
                                                                                       135:9
      268:5 332:22
      268:5  332:22         executed    363:10
                            executed 363:10         expand
                                                    expand 127:22
                                                              127:22         138:12,20
                                                                             138:12,20 139:6
                                                                                        139:6
      337:19
      337:19                execution    362:14
                            execution 362:14          231:11 256:23
                                                      231:11  256:23         139:10  141:14,23
                                                                             139:10 141:14,23
    exactly
    exactly 90:15
              90:15           363:19
                              363:19                  260:20 274:14
                                                      260:20  274:14         142:7,17
                                                                             142:7,17 145:9
                                                                                       145:9
      165:23  168:17
      165:23 168:17         exercise
                            exercise 65:13
                                       65:13          357:3
                                                      357:3                  152:20  158:16
                                                                             152:20 158:16
      175:19  178:17
      175:19 178:17         exhibit
                            exhibit 5:1,2,4,7
                                      5:1,2,4,7     expanded
                                                    expanded 142:11
                                                                 142:11      159:13  160:1,4,11
                                                                             159:13 160:1,4,11
      225:19,19 268:9
      225:19,19  268:9        5:10,13,16,18,20
                              5:10,13,16,18,20        353:13
                                                      353:13                 162:4 163:24
                                                                             162:4 163:24
      269:16
      269:16  329:14,15
              329:14,15       6:1,2,5,8,10 17:24
                              6:1,2,5,8,10  17:24   expanding
                                                    expanding 149:17
                                                                  149:17     179:3,6,21  182:6,6
                                                                             179:3,6,21 182:6,6
    examination
    examination 4:1 4:1       18:5,9,12,12,14
                              18:5,9,12,12,14       expansion
                                                    expansion 173:20
                                                                 173:20      206:20 207:12
                                                                             206:20  207:12
      9:19 167:9
      9:19 167:9              39:14 40:14,15,16
                              39:14  40:14,15,16      174:20 181:16
                                                      174:20  181:16         210:22 223:2
                                                                             210:22  223:2
    examine    217:20
    examine 217:20            40:17,18,23 42:17
                              40:17,18,23   42:17     187:18
                                                      187:18                 224:17 262:2
                                                                             224:17  262:2
      246:5 249:5
      246:5  249:5            48:4,5,15 49:4,7
                              48:4,5,15  49:4,7     expansive    230:6
                                                    expansive 230:6          280:10 282:9
                                                                             280:10  282:9
    examined     347:9
    examined 347:9            83:10 103:14,14
                              83:10  103:14,14      expect
                                                    expect 9:7   15:14
                                                             9:7 15:14       292:16 330:7
                                                                             292:16  330:7
    examining     24:19
    examining 24:19           103:17,17,19,20
                              103:17,17,19,20         38:7 117:20
                                                      38:7 117:20          expertise
                                                                           expertise 54:17
                                                                                       54:17
      190:24  309:4
      190:24 309:4            105:17,23 120:15
                              105:17,23   120:15      130:11 146:4
                                                      130:11  146:4          88:11,16  211:2
                                                                             88:11,16 211:2
    example
    example 52:8
               52:8           120:15 131:10,18
                              120:15  131:10,18       228:16 241:8
                                                      228:16  241:8        experts   238:10
                                                                           experts 238:10
      55:18  89:17 96:7
      55:18 89:17   96:7      132:20 133:1
                              132:20  133:1           340:12 357:5
                                                      340:12  357:5          267:24 271:2
                                                                             267:24  271:2
      120:12  147:1
      120:12 147:1            134:6 136:17
                              134:6  136:17         expectant    213:20
                                                    expectant 213:20         340:20
                                                                             340:20
      185:15  220:13,17
      185:15 220:13,17        138:10 158:13,15
                              138:10  158:13,15     expectation
                                                    expectation 14:19
                                                                   14:19   expiration    362:19
                                                                           expiration 362:19
      225:12,15 246:15
      225:12,15  246:15       158:21,23 159:11
                              158:21,23   159:11      15:10
                                                      15:10                  363:25 364:25
                                                                             363:25  364:25
      247:8,23 250:14
      247:8,23  250:14        159:12,14,23
                              159:12,14,23          expected
                                                    expected 19:14
                                                                19:14      expires   359:17
                                                                           expires 359:17
      252:19 257:7
      252:19  257:7           169:16 171:1,2
                              169:16  171:1,2       expense    264:16
                                                    expense 264:16         explain   28:2
                                                                           explain 28:2
      258:20 263:2
      258:20  263:2           173:4 179:1,9,21
                              173:4  179:1,9,21     experience
                                                    experience 87:2
                                                                  87:2       138:18
                                                                             138:18
      272:18 282:13
      272:18  282:13          179:22 182:8,9,19
                              179:22  182:8,9,19      211:14 236:5
                                                      211:14  236:5

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 391 of 439 PageID #: 36877


   [explained
   [explained -- filled]
                 filled]                                                                    Page 26
                                                                                            Page 26

    explained
    explained 177:21177:21     facing   86:4
                               facing 86:4            fairly 132:12
                                                      fairly   132:12          fed 56:8
                                                                               fed          312:3
                                                                                     56:8 312:3
      244:12
      244:12                   fact  19:8 61:15
                               fact 19:8   61:15        210:13 341:1
                                                        210:13   341:1         federal 1:20
                                                                               federal     1:20 76:2
                                                                                                76:2
    explanation
    explanation 181:1 181:1      115:24 158:1
                                 115:24  158:1        faith 224:18,19
                                                      faith   224:18,19           249:4
                                                                                  249:4
    explicitly
    explicitly 32:132:1          200:24 221:3
                                 200:24  221:3          225:9
                                                        225:9                  feel 59:24
                                                                               feel   59:24 92:23
                                                                                             92:23
    exploratory
    exploratory                  233:8 235:13
                                 233:8 235:13         fall 225:22
                                                      fall  225:22                93:5 118:8 148:18
                                                                                  93:5 118:8   148:18
      270:16
      270:16                     258:16 264:11
                                 258:16  264:11       false 86:16,24
                                                      false  86:16,24             164:14   171:21,23
                                                                                  164:14 171:21,23
    explore     32:15
    explore 32:15                295:13 308:7
                                 295:13  308:7          126:2
                                                        126:2                     171:24   211:24
                                                                                  171:24 211:24
      62:11  176:1
      62:11 176:1                309:3 313:16
                                 309:3 313:16         familiar 41:7
                                                      familiar    41:7 88:8
                                                                       88:8       287:13 328:17
                                                                                  287:13   328:17
      304:14
      304:14                     322:14 325:13
                                 322:14  325:13         107:22
                                                        107:22 108:1
                                                                 108:1         feelings 44:11
                                                                               feelings    44:11
    explored
    explored 231:24231:24        339:11 346:19
                                 339:11  346:19         150:16 220:5
                                                        150:16   220:5         feels 86:16,24
                                                                               feels   86:16,24
    exploring
    exploring 167:18167:18       354:3
                                 354:3                  224:6 226:20
                                                        224:6  226:20          feet 254:19
                                                                               feet   254:19
      194:16
      194:16                   factors   55:4 59:1
                               factors 55:4   59:1      229:10,12,15
                                                        229:10,12,15           felt 37:23
                                                                               felt   37:23 163:3
                                                                                             163:3
    exposure
    exposure 72:11 72:11         63:19 232:5,6,15
                                 63:19 232:5,6,15       231:6,6,10,13
                                                        231:6,6,10,13             204:15 237:6
                                                                                  204:15   237:6
    expressed
    expressed 103:24103:24       233:10,11 235:4,9
                                 233:10,11  235:4,9     234:13 244:16
                                                        234:13   244:16        fentanyl 72:5
                                                                               fentanyl     72:5
    extend     25:19
    extend 25:19                 237:12 276:15
                                 237:12  276:15         245:12,17 283:7
                                                        245:12,17   283:7         74:19  84:23 89:17
                                                                                  74:19 84:23   89:17
      156:12   192:6
      156:12 192:6               277:2 305:18
                                 277:2 305:18           283:16 292:17
                                                        283:16   292:17           89:19
                                                                                  89:19 90:18
                                                                                         90:18 91:11
                                                                                                91:11
    extension
    extension 27:2  27:2         306:11 333:4
                                 306:11  333:4          296:11,18 297:2
                                                        296:11,18   297:2         96:22
                                                                                  96:22 97:21
                                                                                         97:21 98:18
                                                                                                98:18
    extensive
    extensive 62:1862:18         334:4
                                 334:4                  299:18 304:20
                                                        299:18   304:20           101:15   121:19,22
                                                                                  101:15 121:19,22
      208:7 320:16
      208:7  320:16            facts  243:18
                               facts 243:18           familiarity 80:23
                                                      familiarity    80:23        122:3,14,19,20
                                                                                  122:3,14,19,20
      343:21
      343:21                   faculty
                               faculty 139:5
                                         139:5          201:24 296:21
                                                        201:24   296:21           123:8,16,24   124:6
                                                                                  123:8,16,24 124:6
    extensively      23:6,7
    extensively 23:6,7           144:19
                                 144:19               families 92:3
                                                      families    92:3            124:11   125:14
                                                                                  124:11 125:14
      25:12 211:3
      25:12  211:3             fail  15:17
                               fail 15:17               331:9
                                                        331:9                     126:4  151:13
                                                                                  126:4 151:13
      287:22 352:20
      287:22   352:20          failure   334:9,11
                               failure 334:9,11       family 38:23
                                                      family    38:23 98:12
                                                                       98:12      152:4  157:12
                                                                                  152:4 157:12
    extent    20:11 39:9
    extent 20:11      39:9       334:11,13
                                 334:11,13              102:14 273:15
                                                        102:14   273:15           228:18,20 242:19
                                                                                  228:18,20   242:19
      89:10
      89:10  126:7
             126:7             fair  14:7,16 20:1
                               fair 14:7,16   20:1      275:6
                                                        275:6  281:23
                                                               281:23             243:5 244:5
                                                                                  243:5  244:5
      170:13
      170:13                     22:3 23:21
                                 22:3 23:21 24:24
                                             24:24      282:24 327:23
                                                        282:24   327:23           354:18
                                                                                  354:18
                ff               25:2 36:20
                                 25:2 36:20 42:2
                                             42:2     far 192:12
                                                      far           200:16
                                                            192:12 200:16      fernandez 199:21
                                                                               fernandez      199:21
                                 50:17 53:1
                                 50:17       57:11
                                        53:1 57:11      225:14 239:3,5
                                                        225:14   239:3,5          199:22   206:4,4
                                                                                  199:22 206:4,4
    fabric 140:12
    fabric    140:12
                                 60:24 65:7
                                 60:24       83:11
                                        65:7 83:11      319:18 345:16
                                                        319:18   345:16        fewer 239:3,5
                                                                               fewer     239:3,5
      231:23 247:4
      231:23   247:4
                                 83:24 86:6
                                 83:24       92:18
                                        86:6 92:18    farrell 2:8,8
                                                      farrell   2:8,8 8:23
                                                                      8:23     fi 94:8
                                                                               fi   94:8
      248:14
      248:14
                                 93:6
                                 93:6 122:22
                                      122:22            8:24
                                                        8:24 166:16,16
                                                              166:16,16        field 201:24
                                                                               field   201:24
    face 83:9
    face           201:1,1,4
           83:9 201:1,1,4
                                 148:18 157:2
                                 148:18  157:2          168:11 169:8,24
                                                        168:11   169:8,24      fifteen 133:6
                                                                               fifteen          253:9
                                                                                          133:6 253:9
      201:4
      201:4
                                 162:13 176:11
                                 162:13  176:11       fashion 39:18
                                                      fashion    39:18         fifth 265:1
                                                                               fifth   265:1
    faced 110:6
    faced    110:6
                                 178:15 208:23
                                 178:15  208:23       fatal 106:4
                                                      fatal  106:4 108:14
                                                                     108:14    figure 190:16
                                                                               figure    190:16
      232:23
      232:23
                                 209:24 210:2
                                 209:24  210:2          345:20
                                                        345:20                    329:14,17 330:1
                                                                                  329:14,17   330:1
    faceted 109:22
    faceted    109:22
                                 215:16 218:20
                                 215:16  218:20       father 327:23
                                                      father    327:23            348:1
                                                                                  348:1
    facets 59:1
    facets           87:6
             59:1 87:6
                                 224:2,3 256:23
                                 224:2,3  256:23        328:12
                                                        328:12                 figures 194:7
                                                                               figures    194:7
      358:10
      358:10
                                 272:2 274:21
                                 272:2 274:21         fault 328:1
                                                      fault   328:1            filed 7:19
                                                                               filed   7:19
    facilities 221:10
    facilities    221:10
                                 285:13 304:22
                                 285:13  304:22       feature 315:18
                                                      feature    315:18        filing 358:22
                                                                               filing   358:22
      255:20 340:5
      255:20   340:5
                                 316:23 320:3
                                 316:23  320:3        featured 164:22
                                                      featured     164:22      filled 17:7
                                                                               filled   17:7
    facility 230:13,13
    facility   230:13,13
                                                        284:5,6
                                                        284:5,6

                                         Veritext Legal
                                         Veritext Legal Solutions
                                                        Solutions
    www.veritext.com                                                                   888-391-3376
                                                                                       888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 392 of 439 PageID #: 36878


   [final
   [final -- forwards]
             forwards]                                                                 Page 27
                                                                                       Page 27

    final 5:19
    final         106:4
            5:19 106:4         160:4,11 169:10
                               160:4,11  169:10       54:20
                                                      54:20 55:8
                                                            55:8 56:15
                                                                  56:15    foreign 177:5
                                                                           foreign  177:5
      108:22   109:8
      108:22 109:8             172:11 213:5
                               172:11  213:5          56:15
                                                      56:15 64:8
                                                            64:8 87:13
                                                                  87:13      216:20
                                                                             216:20
      110:9   140:22
      110:9 140:22             219:3,8,9 254:9
                               219:3,8,9 254:9        87:14
                                                      87:14 92:8  125:23
                                                            92:8 125:23    foremost 65:19
                                                                           foremost   65:19
      292:5
      292:5                    262:7 281:4
                               262:7  281:4 283:8
                                            283:8     139:13 140:7
                                                      139:13 140:7         forget 199:17
                                                                           forget  199:17
    finalized 112:21
    finalized    112:21        283:12,13,21
                               283:12,13,21           145:18,22 161:13
                                                      145:18,22  161:13    forgot 244:13
                                                                           forgot  244:13
    finally 177:8
    finally   177:8            284:13 304:13
                               284:13  304:13         189:15 211:3
                                                      189:15 211:3         form 13:20
                                                                           form   13:20 57:15
                                                                                         57:15
    financially 8:5
    financially     8:5        305:7 306:2
                               305:7  306:2           218:24 242:16
                                                      218:24 242:16          139:23 146:13
                                                                             139:23 146:13
      359:14
      359:14                   313:22 332:10,17
                               313:22  332:10,17      279:9 291:10
                                                      279:9 291:10           193:17 233:19
                                                                             193:17 233:19
    find 17:23
    find   17:23 50:15
                   50:15       333:14 336:5
                               333:14  336:5          315:3 316:24
                                                      315:3 316:24         formal 206:6
                                                                           formal   206:6
      238:13 306:22
      238:13   306:22          340:3 348:13
                               340:3  348:13          339:15,17 343:12
                                                      339:15,17  343:12      222:4
                                                                             222:4
      361:11
      361:11                   359:7
                               359:7                focuses 85:13
                                                    focuses  85:13         formally 221:19
                                                                           formally   221:19
    findings 144:11
    findings    144:11      fit
                            fit 93:5
                                 93:5 150:4
                                       150:4          266:3
                                                      266:3                formed 132:20
                                                                           formed   132:20
    fine 9:24
    fine         22:2
           9:24 22:2           153:4,12 155:22
                               153:4,12  155:22     focusing 23:7
                                                    focusing  23:7         former 150:21
                                                                           former   150:21
      36:18 132:14
      36:18   132:14           170:16
                               170:16                 145:2
                                                      145:2 195:20
                                                            195:20           151:19 153:15
                                                                             151:19 153:15
      137:13,14,15
      137:13,14,15          fits  38:23 286:15
                            fits 38:23   286:15       264:20 285:11
                                                      264:20 285:11        forming 88:4
                                                                           forming   88:4
      138:9   141:8
      138:9 141:8           five   26:3,9,17
                            five 26:3,9,17          folders 178:21
                                                    folders  178:21          135:8 200:5
                                                                             135:8 200:5
      169:20   199:19
      169:20 199:19            66:19 69:16
                               66:19        125:6
                                      69:16 125:6   follow 36:21
                                                    follow  36:21 49:22
                                                                   49:22     261:14,19
                                                                             261:14,19
      233:5 290:11,11
      233:5   290:11,11        125:6 144:24
                               125:6  144:24          52:17
                                                      52:17 111:17
                                                            111:17         formulating 327:7
                                                                           formulating    327:7
      290:12 358:15
      290:12   358:15          167:12 192:15
                               167:12  192:15         132:4 155:23
                                                      132:4 155:23         forth 160:20
                                                                           forth  160:20
    finish 79:4
    finish   79:4              193:11 196:5
                               193:11  196:5          274:12 311:2
                                                      274:12 311:2           182:20 187:8
                                                                             182:20 187:8
    finished 78:11
    finished    78:11          355:19,20
                               355:19,20              352:21
                                                      352:21                 208:13,19 271:6
                                                                             208:13,19  271:6
      113:5   183:20
      113:5 183:20          flip  43:22 245:5
                            flip 43:22   245:5      followed 320:18
                                                    followed   320:18        290:16 315:19
                                                                             290:16 315:19
      186:1   248:11
      186:1 248:11          flipping
                            flipping 99:10
                                        99:10       following 62:20
                                                    following   62:20        320:21 359:15
                                                                             320:21 359:15
      273:24 349:4
      273:24   349:4        flooded    56:3
                            flooded 56:3              66:4
                                                      66:4 68:4
                                                           68:4 97:20
                                                                97:20        360:6
                                                                             360:6
    fire 72:15
    fire          286:5
          72:15 286:5       floor   2:9 39:19
                            floor 2:9   39:19         120:15 181:11
                                                      120:15 181:11        fortunate 71:8
                                                                           fortunate   71:8
    firm 7:24
    firm    7:24 8:1
                  8:1 9:6
                      9:6   flourished
                            flourished 95:18
                                          95:18       224:11 346:17
                                                      224:11 346:17        fortunately 68:13
                                                                           fortunately   68:13
      12:6
      12:6                  flow    27:22 222:5
                            flow 27:22    222:5     follows 9:18
                                                    follows  9:18 67:1
                                                                   67:1      90:22 344:4
                                                                             90:22 344:4
    firmer 176:19
    firmer    176:19           282:17
                               282:17                 94:3
                                                      94:3 138:2  145:8
                                                           138:2 145:8     forty 359:15
                                                                           forty  359:15 360:7
                                                                                          360:7
    firms 34:5
    firms    34:5           fluctuations
                            fluctuations 73:13
                                            73:13     170:5 198:20
                                                      170:5 198:20         forums 25:20
                                                                           forums   25:20
    first 9:18
    first        12:13
           9:18 12:13       focus    26:2 51:12
                            focus 26:2    51:12       253:21 316:8
                                                      253:21 316:8         forward 52:15
                                                                           forward   52:15
      15:1  16:14 19:18
      15:1 16:14    19:18      51:14 55:12
                               51:14        59:17
                                      55:12 59:17     338:12
                                                      338:12                 56:16 65:20,21
                                                                             56:16 65:20,21
      20:7 22:5,14
      20:7  22:5,14            61:2 65:20
                               61:2 65:20 70:9
                                           70:9     foot 319:9
                                                    foot  319:9              66:7
                                                                             66:7 94:21
                                                                                  94:21 96:15
                                                                                         96:15
      37:18 46:3
      37:18   46:3 50:24
                    50:24      75:13
                               75:13 93:1  128:2
                                      93:1 128:2    footnote 77:9
                                                    footnote  77:9           96:24 160:12
                                                                             96:24 160:12
      52:23
      52:23 58:5
              58:5 63:8
                    63:8       138:22 165:8
                               138:22  165:8          81:23
                                                      81:23 104:22
                                                            104:22           192:5,14
                                                                             192:5,14 196:5
                                                                                      196:5
      65:12,18
      65:12,18 74:1
                 74:1          168:14,16 174:12
                               168:14,16  174:12      105:4 107:24
                                                      105:4 107:24           212:17 233:5
                                                                             212:17 233:5
      107:3,7
      107:3,7 108:4,5
                108:4,5        196:18 219:4
                               196:18  219:4          109:4 306:21
                                                      109:4 306:21           241:21 243:12
                                                                             241:21 243:12
      114:8   120:20
      114:8 120:20             242:6 263:8,16,17
                               242:6  263:8,16,17     307:12
                                                      307:12                 245:6 296:15
                                                                             245:6 296:15
      130:14,14,14
      130:14,14,14             264:3,23 265:6
                               264:3,23  265:6      footnotes 76:8
                                                    footnotes   76:8         361:15
                                                                             361:15
      139:24   140:17,20
      139:24 140:17,20         288:12,22 337:4
                               288:12,22  337:4     foregoing 359:5
                                                    foregoing   359:5      forwards 54:21
                                                                           forwards    54:21
      144:23   149:22
      144:23 149:22         focused    24:17
                            focused 24:17             362:13 363:18
                                                      362:13 363:18          59:17
                                                                             59:17
      150:13,24
      150:13,24 158:10
                   158:10      26:16 34:16
                               26:16  34:16 54:20
                                            54:20

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 393 of 439 PageID #: 36879


   [foster
   [foster -- generally]
              generally]                                                                     Page 28
                                                                                             Page 28

    foster 61:8
    foster   61:8              192:19,24 194:12
                               192:19,24    194:12    future 223:8
                                                      future  223:8 237:2
                                                                    237:2          156:11 157:3
                                                                                   156:11 157:3
    foundation 59:22
    foundation     59:22       203:10 216:11
                               203:10   216:11          239:2 243:18
                                                        239:2 243:18               158:4,9,24 161:20
                                                                                   158:4,9,24 161:20
      62:2  138:22
      62:2 138:22              266:8 291:19
                               266:8   291:19           244:4 317:9,9
                                                        244:4 317:9,9              162:18 165:10
                                                                                   162:18 165:10
      150:14,20
      150:14,20 165:23
                  165:23       338:21
                               338:21                   357:16
                                                        357:16                     166:15 167:12,15
                                                                                   166:15 167:12,15
    foundations 321:5
    foundations     321:5    fuel    235:4
                             fuel 235:4                           gg               168:16 169:10
                                                                                   168:16 169:10
    founding 13:24
    founding     13:24       fulfill   349:16
                             fulfill 349:16                                        170:20,21
                                                                                   170:20,21 171:8
                                                                                              171:8
                                                      gg 1:19
                                                          1:19 5:3,4,12,13
                                                                5:3,4,12,13
    four 46:8,12,13,15
    four   46:8,12,13,15     fulfilled   348:19
                             fulfilled 348:19                                      179:13 188:5
                                                                                   179:13 188:5
                                                         5:16
                                                         5:16 6:2,5,8
                                                              6:2,5,8 7:17:1
      69:16  151:20
      69:16 151:20           fulfilling   346:16
                             fulfilling 346:16                                     193:16 196:21
                                                                                   193:16 196:21
                                                         7:14
                                                         7:14 9:16    18:7
                                                              9:16 18:7
      289:4 290:10,23
      289:4  290:10,23       full   10:2 16:12
                             full 10:2    16:12                                    197:7 198:14,23
                                                                                   197:7 198:14,23
                                                         30:3 40:19
                                                         30:3 40:19 48:19
                                                                       48:19
      294:4 296:8
      294:4  296:8             202:8 236:12
                               202:8   236:12                                      204:19 205:1,13
                                                                                   204:19 205:1,13
                                                         48:20,24 134:22
                                                         48:20,24    134:22
      346:12 351:17
      346:12   351:17          274:11 359:10
                               274:11   359:10                                     205:20 206:6
                                                                                   205:20 206:6
                                                         158:16 179:2,5
                                                         158:16   179:2,5
    frame 80:16
    frame    80:16 82:20
                     82:20   fully    289:7 291:1
                             fully 289:7    291:1                                  208:16 213:24
                                                                                   208:16 213:24
                                                         359:5 360:5
                                                         359:5          361:8
                                                                360:5 361:8
      90:20  195:11
      90:20 195:11             295:15
                               295:15                                              214:3 215:5,17,22
                                                                                   214:3 215:5,17,22
                                                         362:4,9   363:4,13
                                                         362:4,9 363:4,13
      239:11,18
      239:11,18              function     346:20
                             function 346:20                                       232:10 233:3
                                                                                   232:10 233:3
                                                         364:20
                                                         364:20
    framed 192:4
    framed     192:4         functions     345:7
                             functions 345:7                                       253:24 267:5
                                                                                   253:24 267:5
                                                      gainful    356:13
                                                       gainful 356:13
      196:4
      196:4                    346:16 348:12,18
                               346:16   348:12,18                                  274:2,13 291:21
                                                                                   274:2,13 291:21
                                                      gains
                                                       gains 71:14
                                                               71:14 111:7
                                                                       111:7
    framework
    framework                  349:16,21
                               349:16,21                                           292:10 303:23
                                                                                   292:10 303:23
                                                      gauge     26:14
                                                       gauge 26:14
      163:15,18   238:19
      163:15,18 238:19       fund     223:3
                             fund 223:3                                            316:4,11,18 317:3
                                                                                   316:4,11,18 317:3
                                                      geist   2:17 4:2
                                                       geist 2:17    4:2 8:14
                                                                          8:14
    framing 24:3
    framing     24:3         fundamental
                             fundamental                                           317:5 328:6
                                                                                   317:5 328:6 330:9
                                                                                                330:9
                                                         8:17,22
                                                         8:17,22 9:1,2,20
                                                                   9:1,2,20
    frankly 25:15
    frankly    25:15 56:4
                      56:4     167:6
                               167:6                                               335:15,19 338:2
                                                                                   335:15,19  338:2
                                                         14:2,5 15:3
                                                         14:2,5  15:3 18:2
                                                                        18:2
      74:15  143:14
      74:15 143:14           funded     220:23
                             funded 220:23                                         338:15 342:18
                                                                                   338:15 342:18
                                                         27:6,15 31:2
                                                         27:6,15   31:2 32:7
                                                                         32:7
      243:4 264:24
      243:4  264:24            223:12 249:3
                               223:12   249:3                                      349:5 358:15
                                                                                   349:5 358:15
                                                         32:23
                                                         32:23  33:2,6,24
                                                                33:2,6,24
      327:17 332:19
      327:17   332:19        funding     127:21
                             funding 127:21                                      general   43:14,17
                                                                                 general 43:14,17
                                                         35:6,23 36:2
                                                         35:6,23   36:2
      339:24
      339:24                   221:6 222:20
                               221:6   222:20                                      46:1,4 57:24
                                                                                   46:1,4 57:24 58:1
                                                                                                 58:1
                                                         39:13 45:20
                                                         39:13  45:20 48:8
                                                                        48:8
    franks 2:13
    franks    2:13 9:4,4
                    9:4,4      230:23,24    246:3,6
                               230:23,24 246:3,6                                   60:19 83:18
                                                                                   60:19 83:18  85:12
                                                                                                85:12
                                                         48:14 50:9
                                                         48:14  50:9 53:7
                                                                       53:7
    free 42:1
    free   42:1 173:3
                 173:3         249:4,6 341:7
                               249:4,6   341:7                                     110:5 128:18
                                                                                   110:5 128:18
                                                         57:14
                                                         57:14 63:10,13
                                                                63:10,13
      318:24 362:14
      318:24   362:14        funds     222:10
                             funds 222:10                                          140:6 154:10
                                                                                   140:6 154:10
                                                         65:5
                                                         65:5 66:15
                                                              66:15 67:4
                                                                       67:4
      363:20
      363:20                   224:1
                               224:1                                               171:19 224:16
                                                                                   171:19 224:16
                                                         73:24
                                                         73:24 76:21
                                                                76:21 79:5
                                                                         79:5
    frequently 25:22
    frequently     25:22     further     35:21 58:4
                             further 35:21     58:4                                245:9 248:17
                                                                                   245:9 248:17
                                                         81:20
                                                         81:20 82:10
                                                                82:10 86:10
                                                                        86:10
    friend 233:3
    friend   233:3             63:6 71:23
                               63:6          94:13
                                      71:23 94:13                                  284:17 285:10
                                                                                   284:17 285:10
                                                         89:7
                                                         89:7 94:6,7
                                                              94:6,7
      281:23 282:23
      281:23   282:23          108:16 116:15
                               108:16   116:15                                     299:20,24 300:11
                                                                                   299:20,24  300:11
                                                         103:12,19,23
                                                         103:12,19,23
    friends 98:11
    friends   98:11            128:14 197:19
                               128:14   197:19                                     302:20 328:20,21
                                                                                   302:20 328:20,21
                                                         104:9,14,18,19
                                                         104:9,14,18,19
      102:14
      102:14                   217:20 228:7
                               217:20   228:7                                    general's
                                                                                 general's 139:11
                                                                                             139:11
                                                         105:6,10 106:24
                                                         105:6,10    106:24
    front 18:17
    front          40:24
            18:17 40:24        230:17 258:8
                               230:17   258:8                                    generalities  249:8
                                                                                 generalities 249:8
                                                         107:6 113:14
                                                         107:6  113:14
      67:6  80:15 83:13
      67:6 80:15   83:13       260:21 273:2,6,8
                               260:21   273:2,6,8                                generally   23:20
                                                                                 generally 23:20
                                                         118:19 125:2
                                                         118:19   125:2
      85:2  131:8,19
      85:2 131:8,19            275:24 297:20
                               275:24   297:20                                     25:7 28:2
                                                                                   25:7 28:2 82:2
                                                                                             82:2
                                                         129:12
                                                         129:12 133:13
                                                                  133:13
      132:24   133:20
      132:24 133:20            304:14 326:11
                               304:14   326:11                                     103:4 174:21
                                                                                   103:4 174:21
                                                         137:8,16,18,20
                                                         137:8,16,18,20
      134:3  138:11
      134:3 138:11             327:4 342:5
                               327:4   342:5                                       222:19 224:14
                                                                                   222:19 224:14
                                                         138:5 148:16,24
                                                         138:5  148:16,24
      159:16   164:2
      159:16 164:2             346:13 358:23
                               346:13   358:23                                     231:19 236:1
                                                                                   231:19 236:1
                                                         149:3,8,11,20
                                                         149:3,8,11,20
      170:23   172:24
      170:23 172:24            359:8,11,13
                               359:8,11,13                                         241:5 247:20
                                                                                   241:5 247:20
                                                         150:12
                                                         150:12 153:14
                                                                  153:14
      173:2  189:17
      173:2 189:17                                                                 250:4 252:4,5
                                                                                   250:4 252:4,5
                                                         155:13,24 156:4
                                                         155:13,24    156:4
                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
    www.veritext.com                                                                    888-391-3376
                                                                                        888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 394 of 439 PageID #: 36880


   [generally
   [generally -- group]
                 group]                                                                 Page 29
                                                                                        Page 29

      256:11 266:2
      256:11   266:2         global    44:11 73:14
                             global 44:11    73:14    50:9,13,14
                                                      50:9,13,14 52:12
                                                                  52:12    gotcha    47:1
                                                                           gotcha 47:1
      267:21 312:10
      267:21   312:10          326:21
                               326:21                 52:15,17,22
                                                      52:15,17,22 53:10
                                                                   53:10   gotten
                                                                           gotten 149:14
                                                                                    149:14
      319:3
      319:3                  globally    341:23
                             globally 341:23          54:1,7
                                                      54:1,7 55:20
                                                             55:20           319:11
                                                                             319:11
    generated
    generated 145:18
                  145:18     go
                             go 7:11
                                  7:11 17:13,15
                                        17:13,15      56:19
                                                      56:19 59:24
                                                             59:24 60:2
                                                                   60:2    gov
                                                                           gov 5:7   105:18
                                                                                 5:7 105:18
      145:20
      145:20                   17:22 22:10,11
                               17:22  22:10,11        60:9
                                                      60:9 62:13
                                                           62:13 63:2
                                                                  63:2     governing     262:9
                                                                           governing 262:9
    generations
    generations 72:20
                    72:20      24:1 25:9
                               24:1  25:9 27:21
                                           27:21      66:13,23
                                                      66:13,23 73:24
                                                                73:24      government
                                                                           government
    genesis
    genesis 53:17
               53:17           35:7 40:1,13
                               35:7  40:1,13 45:5
                                              45:5    79:5,6
                                                      79:5,6 85:9
                                                             85:9 88:23
                                                                   88:23     337:16,23
                                                                             337:16,23
      66:10  89:23
      66:10 89:23              47:15 48:2
                               47:15  48:2 49:6
                                            49:6      90:14
                                                      90:14 92:23  100:6
                                                             92:23 100:6   grade   212:1
                                                                           grade 212:1
    genetic    238:14
    genetic 238:14             52:14 54:23
                               52:14         60:3
                                      54:23 60:3      102:6 118:20
                                                      102:6  118:20          246:22
                                                                             246:22
    george
    george 10:4     11:6
              10:4 11:6        60:9,12 63:6,16
                               60:9,12  63:6,16       121:10 122:12
                                                      121:10  122:12       grand    2:21 299:12
                                                                           grand 2:21     299:12
      180:12
      180:12                   65:18 67:9
                               65:18        69:11
                                      67:9 69:11      126:13 130:5,13
                                                      126:13  130:5,13       299:15
                                                                             299:15
    germane      292:20
    germane 292:20             71:18
                               71:18 83:2   87:20
                                      83:2 87:20      130:24 133:9,11
                                                      130:24  133:9,11     granted    341:9
                                                                           granted 341:9
    gestalt   26:15
    gestalt 26:15              93:21
                               93:21 96:14,23
                                      96:14,23        133:16 137:12,23
                                                      133:16  137:12,23    graphic
                                                                           graphic 99:8
                                                                                      99:8
    getting    48:3
    getting 48:3               102:4,4 105:24
                               102:4,4  105:24        143:19 148:16,24
                                                      143:19  148:16,24      109:14
                                                                             109:14
      104:15   105:3,4
      104:15 105:3,4           106:24 107:6
                               106:24   107:6         150:1 151:16
                                                      150:1  151:16        graphically
                                                                           graphically
      164:18   167:16,24
      164:18 167:16,24         108:3 113:16
                               108:3  113:16          155:14 157:22
                                                      155:14  157:22         108:20
                                                                             108:20
      227:1 252:14
      227:1  252:14            120:13 127:15
                               120:13   127:15        158:5,5,6 169:11
                                                      158:5,5,6 169:11     grave
                                                                           grave 71:18
                                                                                   71:18
      281:21 342:17
      281:21   342:17          138:10 141:22
                               138:10   141:22        169:20 174:12
                                                      169:20  174:12         150:23
                                                                             150:23
    give
    give 10:10    43:15
          10:10 43:15          149:21 150:11,15
                               149:21   150:11,15     181:24 192:10
                                                      181:24  192:10       great
                                                                           great 8:22   18:4
                                                                                   8:22 18:4
      44:9,10 117:1
      44:9,10   117:1          165:6 169:24
                               165:6  169:24          198:18 207:7
                                                      198:18  207:7          41:1 49:6
                                                                             41:1 49:6 133:7
                                                                                        133:7
      186:2  207:3 212:1
      186:2 207:3   212:1      192:15 194:11
                               192:15   194:11        208:20 217:7,8
                                                      208:20  217:7,8        136:22  137:19
                                                                             136:22 137:19
      229:7,9 246:22
      229:7,9   246:22         196:11 207:15
                               196:11   207:15        233:5 236:14,20
                                                      233:5 236:14,20        151:15  159:16
                                                                             151:15 159:16
      249:8 253:17
      249:8  253:17            208:15 225:14
                               208:15   225:14        243:12 245:3
                                                      243:12  245:3          205:18 208:5
                                                                             205:18  208:5
      274:11 333:21
      274:11   333:21          229:18 234:2,7
                               229:18   234:2,7       248:12 253:12,18
                                                      248:12  253:12,18      229:10,18 230:7
                                                                             229:10,18   230:7
    given
    given 16:22     17:2
             16:22 17:2        246:7 250:16
                               246:7  250:16          259:19  263:17
                                                      259:19 263:17          230:13 231:2
                                                                             230:13  231:2
      32:6 35:17
      32:6  35:17 39:22
                   39:22       254:5 257:14
                               254:5  257:14          272:20 280:21
                                                      272:20  280:21         253:13 267:13
                                                                             253:13  267:13
      44:7 46:13
      44:7  46:13 52:1
                   52:1        262:1 265:3
                               262:1  265:3           283:6 316:1,6,12
                                                      283:6 316:1,6,12       277:1 292:13
                                                                             277:1  292:13
      68:22  69:7 72:10
      68:22 69:7   72:10       266:10,11 267:8
                               266:10,11   267:8      318:1 338:9
                                                      318:1        345:6
                                                            338:9 345:6      320:14 322:19
                                                                             320:14  322:19
      85:6  106:21 149:5
      85:6 106:21    149:5     273:22 280:21
                               273:22   280:21        349:12 353:17
                                                      349:12  353:17         332:14 333:2
                                                                             332:14  333:2
      154:16   249:13
      154:16 249:13            301:11 309:7
                               301:11   309:7         356:7 357:6
                                                      356:7 357:6            335:2 357:13
                                                                             335:2  357:13
      258:7 261:7
      258:7  261:7             317:3
                               317:3                  358:19
                                                      358:19               green   46:23
                                                                           green 46:23
      339:11 359:17
      339:11   359:17        goal   228:8 266:12
                             goal 228:8    266:12 gonna      228:14
                                                    gonna 228:14           grey   11:16
                                                                           grey 11:16
      360:10
      360:10                   285:4 287:24
                               285:4  287:24          237:19 243:2
                                                      237:19  243:2        grief
                                                                           grief 92:3   176:21
                                                                                  92:3 176:21
    gives   250:20,24
    gives 250:20,24            288:3 319:1
                               288:3  319:1           294:13,13 340:13
                                                      294:13,13  340:13      181:18  189:1,7
                                                                             181:18 189:1,7
      254:18
      254:18                 goals   58:24 252:4
                             goals 58:24    252:4 good
                                                    good 7:2
                                                           7:2 9:1,21,22
                                                               9:1,21,22     190:1
                                                                             190:1
    giving
    giving 149:6     229:1
              149:6 229:1    goes   38:11
                             goes 38:11               18:13 72:15
                                                      18:13  72:15 97:5
                                                                   97:5    ground
                                                                           ground 72:10     85:6
                                                                                      72:10 85:6
    glimmer
    glimmer 78:5,17
                 78:5,17     going
                             going 7:37:3 14:22
                                          14:22       97:6
                                                      97:6 135:5  137:20
                                                           135:5 137:20      217:21 230:3
                                                                             217:21  230:3
      79:19  111:14
      79:19 111:14             17:13,16 26:23,24
                               17:13,16   26:23,24    141:9 152:9
                                                      141:9  152:9           329:1
                                                                             329:1
    glimmers
    glimmers 71:2071:20        27:7,12,13,17 35:7
                               27:7,12,13,17   35:7   198:14 225:12,15
                                                      198:14  225:12,15    grounds
                                                                           grounds 52:23
                                                                                       52:23
      76:15  106:11
      76:15 106:11             35:9,24 36:21
                               35:9,24  36:21         311:19,21 320:21
                                                      311:19,21  320:21    group
                                                                           group 99:11     263:8
                                                                                    99:11263:8
                               43:16 45:3
                               43:16  45:3 48:9
                                            48:9      327:6 345:13
                                                      327:6 345:13           264:6 302:6
                                                                             264:6  302:6 346:8
                                                                                           346:8

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 395 of 439 PageID #: 36881


   [group
   [group -- helpful]
             helpful]                                                                   Page 30
                                                                                        Page 30

      349:7
      349:7                 hammer      311:20
                            hammer 311:20             263:4,11,24 264:8
                                                      263:4,11,24  264:8     312:10,19 344:12
                                                                             312:10,19   344:12
    groups
    groups 62:23
             62:23          hand   137:1 292:20
                            hand 137:1     292:20     265:10,18 326:3
                                                      265:10,18  326:3       350:17 356:20,23
                                                                             350:17  356:20,23
      64:12 254:22
      64:12 254:22           359:17 360:10
                             359:17   360:10          348:5
                                                      348:5                healthcare    221:13
                                                                           healthcare 221:13
    guess
    guess 19:21,22
            19:21,22        handle   259:1
                            handle 259:1            head   213:15
                                                    head 213:15              301:3
                                                                             301:3
      20:2 22:18
      20:2 22:18 26:5,6
                  26:5,6    handy
                            handy 134:9,10
                                     134:9,10         326:17
                                                      326:17               healthy    260:1
                                                                           healthy 260:1
      39:2 78:4
      39:2 78:4 95:15
                 95:15       136:21
                             136:21                 header   186:10,21
                                                    header 186:10,21         319:1
                                                                             319:1
      108:4 131:10
      108:4 131:10          hanging    248:3
                            hanging 248:3             187:1,5 219:5
                                                      187:1,5 219:5        hear
                                                                           hear 15:3    33:4
                                                                                  15:3 33:4
      139:3 142:14
      139:3 142:14          happened
                            happened 72:11
                                         72:11        285:2,3
                                                      285:2,3                331:23 352:14
                                                                             331:23  352:14
      143:5 171:17
      143:5 171:17           72:18
                              72:18 185:15,16
                                    185:15,16       heading    183:15
                                                    heading 183:15         heard
                                                                           heard 14:5    86:22
                                                                                    14:5 86:22
      173:5 189:19
      173:5 189:19          happens     295:1
                            happens 295:1             259:22 261:11
                                                      259:22 261:11          197:7  313:16
                                                                             197:7 313:16
      191:18  194:15,18
      191:18 194:15,18       340:24
                             340:24                 headings    147:23
                                                    headings 147:23          314:3 315:9
                                                                             314:3  315:9
      210:18 217:19
      210:18  217:19        happy
                            happy 14:20     15:9
                                     14:20 15:9       148:2,7
                                                      148:2,7                352:14
                                                                             352:14
      230:23 238:18
      230:23  238:18         15:11,18 24:6
                             15:11,18   24:6        headway     263:17
                                                    headway 263:17         hearing
                                                                           hearing 15:1
                                                                                      15:1
      242:2 248:24
      242:2 248:24           27:21 38:24
                             27:21  38:24 44:2
                                            44:2      286:8
                                                      286:8                heart
                                                                           heart 130:7
                                                                                   130:7
      302:1 327:5
      302:1 327:5            44:3 50:1
                             44:3        53:19
                                   50:1 53:19       health  2:11 9:6
                                                    health 2:11   9:6      heartening
                                                                           heartening 130:17
                                                                                          130:17
    guide
    guide 5:20    207:21
            5:20 207:21      73:9
                              73:9 85:15  87:23
                                   85:15 87:23        43:8 62:17
                                                      43:8 62:17 68:18
                                                                  68:18    heed   27:17
                                                                           heed 27:17
      208:8,18 219:22
      208:8,18  219:22       94:15
                             94:15 112:5    118:8
                                    112:5 118:8       69:21
                                                      69:21 70:8,14,23
                                                            70:8,14,23     heightened
                                                                           heightened 16:716:7
      259:23 344:8
      259:23  344:8          120:1 150:6
                             120:1          153:3
                                    150:6 153:3       72:3
                                                      72:3 73:17
                                                           73:17 74:4
                                                                  74:4     held
                                                                           held 7:22
                                                                                  7:22
    guidebook     218:2,5
    guidebook 218:2,5        184:3 195:23
                             184:3  195:23            74:15
                                                      74:15 77:1,14,22
                                                            77:1,14,22     help   27:18 153:23
                                                                           help 27:18    153:23
      218:20 224:10
      218:20  224:10         196:8 247:16
                             196:8  247:16            81:11,12,24
                                                      81:11,12,24 83:15
                                                                   83:15     176:2  184:3
                                                                             176:2 184:3
      227:11 254:5
      227:11  254:5          253:3,9 273:6
                             253:3,9   273:6          97:6
                                                      97:6 99:7  103:3
                                                           99:7 103:3        185:18  226:2
                                                                             185:18 226:2
    guideline   306:18
    guideline 306:18         322:24 327:18
                             322:24   327:18          104:23 106:3
                                                      104:23  106:3          231:22 234:19
                                                                             231:22  234:19
      307:7,15 314:20
      307:7,15  314:20      hard   31:16 35:11
                            hard 31:16    35:11       107:12,18 108:13
                                                      107:12,18  108:13      235:11 247:21
                                                                             235:11  247:21
    guidelines   296:8
    guidelines 296:8         187:9 203:6
                             187:9  203:6 209:9
                                            209:9     108:19 120:16
                                                      108:19  120:16         248:13,13,14
                                                                             248:13,13,14
      296:11,15,23
      296:11,15,23          harder    96:7
                            harder 96:7               124:16 138:16
                                                      124:16  138:16         284:16 319:4
                                                                             284:16  319:4
      306:17,24 307:2,8
      306:17,24  307:2,8    harm
                            harm 58:4     144:10
                                    58:4144:10        150:23 176:21
                                                      150:23  176:21         352:22 353:9,12
                                                                             352:22  353:9,12
      307:13,22 308:1,3
      307:13,22  308:1,3     227:9,15,22 228:8
                             227:9,15,22    228:8     181:18 188:24
                                                      181:18  188:24         353:19,21,22,23
                                                                             353:19,21,22,23
      308:7,12,15,17,20
      308:7,12,15,17,20      228:10,11,24
                             228:10,11,24             189:7 190:1
                                                      189:7 190:1            354:4,8,15 355:13
                                                                             354:4,8,15  355:13
      308:24 309:3,9,15
      308:24  309:3,9,15     229:4 264:22
                             229:4  264:22            202:13 221:9,15
                                                      202:13 221:9,15        356:10 357:6
                                                                             356:10  357:6
      309:17,19,19,24
      309:17,19,19,24        280:18 281:4
                             280:18   281:4           221:19 224:17
                                                      221:19 224:17        help4wv     353:22
                                                                           help4wv 353:22
      310:6,10 313:4,12
      310:6,10  313:4,12     308:1,2 309:21
                             308:1,2   309:21         230:13,13,19
                                                      230:13,13,19           355:13
                                                                             355:13
      314:7,11 315:1,8
      314:7,11  315:1,8      313:3,14 335:10
                             313:3,14   335:10        231:4,7,14,18,21
                                                      231:4,7,14,18,21     helped    235:4
                                                                           helped 235:4
      318:7,10
      318:7,10               335:21 344:11
                             335:21   344:11          232:18,19 236:24
                                                      232:18,19  236:24    helpful
                                                                           helpful 10:17
                                                                                     10:17
              h
              h              351:4,5 352:17
                             351:4,5   352:17         238:3 242:21
                                                      238:3 242:21           37:23 53:21
                                                                             37:23  53:21 61:21
                                                                                           61:21
                            harmed     313:17
                            harmed 313:17             255:1,1,17,22
                                                      255:1,1,17,22          61:21  65:17 82:17
                                                                             61:21 65:17   82:17
    habits  275:18
    habits 275:18
                            harmonization
                            harmonization             257:17 274:18
                                                      257:17 274:18          85:8,10,16
                                                                             85:8,10,16 95:15
                                                                                          95:15
    half  43:10 44:1
    half 43:10  44:1
                             345:11
                             345:11                   276:16 280:4
                                                      276:16 280:4           98:7 115:4 116:13
                                                                             98:7 115:4   116:13
     125:13  133:12
      125:13 133:12
                            harms    24:12,20
                            harms 24:12,20            285:4,5,6 287:4
                                                      285:4,5,6  287:4       118:9,12
                                                                             118:9,12 119:20
                                                                                       119:20
     144:23  145:1
      144:23 145:1
                             51:3 58:13
                             51:3         60:5
                                   58:13 60:5         289:21 291:12
                                                      289:21 291:12          119:21  174:11
                                                                             119:21 174:11
     274:3 342:15
     274:3  342:15
                             85:14 139:14
                             85:14  139:14            300:5,23 305:8
                                                      300:5,23  305:8        176:2  197:17
                                                                             176:2 197:17
    haller  3:4
    hailer 3:4
                             151:17,22 211:5
                             151:17,22   211:5        306:3 310:8
                                                      306:3 310:8            201:19 208:12
                                                                             201:19  208:12

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 396 of 439 PageID #: 36882


   [helpful
   [helpful -- huntington]
               huntington]                                                             Page 31
                                                                                       Page 31

      210:18,19,19
      210:18,19,19           higher
                             higher 72:24
                                      72:24           254:10,13 255:15
                                                     254:10,13   255:15    house
                                                                           house 72:15    286:4
                                                                                   72:15 286:4
      238:14 247:16
      238:14  247:16           78:23
                               78:23 111:4
                                     111:4            256:2 257:7,8,17
                                                     256:2   257:7,8,17      331:5
                                                                             331:5
      266:5 273:5
      266:5  273:5             120:10 196:5
                               120:10  196:5          258:3,6,20 259:24
                                                     258:3,6,20   259:24   household    331:8
                                                                           household 331:8
      280:22 303:21
      280:22  303:21         highest   59:3 61:1
                             highest 59:3   61:1      261:11 318:23,23
                                                     261:11   318:23,23    housing
                                                                           housing 177:10
                                                                                     177:10
      323:1 327:17
      323:1  327:17            118:9 290:22,24
                               118:9 290:22,24        333:7
                                                     333:7                   181:19 190:11
                                                                             181:19 190:11
      349:15
      349:15                 highlight   11:13
                             highlight 11:13        hopefully
                                                    hopefully 18:13,14
                                                                18:13,14     191:4,10,16
                                                                             191:4,10,16
    helping   25:14
    helping 25:14              78:4
                               78:4 139:6 275:1
                                    139:6 275:1       170:11 207:9
                                                      170:11  207:9          254:15 255:4
                                                                             254:15 255:4
      226:6 231:11
      226:6  231:11            340:17
                               340:17                 223:22,23 249:13
                                                     223:22,23   249:13      256:2 257:8,16
                                                                             256:2 257:8,16
      249:16 252:13
      249:16  252:13         highlighted   84:11
                             highlighted 84:11        276:24 305:15
                                                     276:24   305:15         258:8
                                                                             258:8
      357:16
      357:16                   121:23 181:21
                               121:23  181:21       hoping    319:3
                                                    hoping 319:3           hrsa   293:17
                                                                           hrsa 293:17
    helps
    helps 64:9   229:9
            64:9 229:9         197:5 272:8
                               197:5 272:8          hopkins
                                                    hopkins 5:14    25:6
                                                               5:14 25:6   huge
                                                                           huge 146:22
                                                                                  146:22
    hep
    hep 100:14
          100:14             highly
                             highly 73:10
                                      73:10           48:22 133:2,22
                                                     48:22   133:2,22        260:20
                                                                             260:20
    hepatitis
    hepatitis 100:14
                100:14         115:18 145:24
                               115:18  145:24         134:13 138:15,19
                                                      134:13  138:15,19    huh   26:5 203:12
                                                                           huh 26:5   203:12
      100:19  101:12
      100:19 101:12            295:21
                               295:21                 139:18,22 140:3
                                                      139:18,22  140:3     human    68:18
                                                                           human 68:18
      229:8 336:24
      229:8  336:24          historical  59:22
                             historical 59:22         140:16,18 141:2
                                                      140:16,18  141:2       70:14,23
                                                                             70:14,23 72:3
                                                                                      72:3
      351:20
      351:20                 historically
                             historically             142:3 143:20
                                                      142:3  143:20          73:17
                                                                             73:17 74:4
                                                                                   74:4 77:1
                                                                                         77:1
    hereof   359:7
    hereof 359:7               264:12
                               264:12                 144:17 149:22
                                                      144:17  149:22         77:14,22
                                                                             77:14,22 81:11,12
                                                                                      81:11,12
    heroin   29:3 36:5
    heroin 29:3   36:5       history   208:21
                             history 208:21           150:17 152:18
                                                      150:17  152:18         81:24 83:15 104:3
                                                                             81:24 83:15  104:3
      37:16 72:6
      37:16  72:6 84:7
                  84:7         337:8
                               337:8                  159:12  270:14
                                                      159:12 270:14          104:23 106:3
                                                                             104:23 106:3
      84:23
      84:23 90:7,17,24
             90:7,17,24      hiv  100:11 101:12
                             hiv 100:11   101:12    horrific   310:3
                                                    horrific 310:3           107:12,19
                                                                             107:12,19 108:13
                                                                                        108:13
      91:11
      91:11 92:12
             92:12 95:12
                   95:12       229:8 351:20
                               229:8 351:20         hospice   294:24
                                                    hospice 294:24           108:19 120:17
                                                                             108:19 120:17
      95:16,18
      95:16,18 96:3,8,8
                96:3,8,8     hold   35:6 185:24
                             hold 35:6   185:24       295:3,4
                                                     295:3,4                 124:17
                                                                             124:17
      96:20
      96:20 97:8,12,19
             97:8,12,19        193:13 338:7
                               193:13  338:7        hospital   221:22
                                                    hospital 221:22        hundred    209:18
                                                                           hundred 209:18
      97:21
      97:21 98:17
             98:17 99:6
                   99:6        349:3 353:4
                               349:3 353:4          hospitals   289:20
                                                    hospitals 289:20       hundreds    234:10
                                                                           hundreds 234:10
      101:15  121:19,22
      101:15 121:19,22       hole  309:8
                             hole 309:8             hotel  11:20 12:7
                                                    hotel 11:20   12:7       251:12 284:1
                                                                             251:12 284:1
      122:3,14,15,19,20
      122:3,14,15,19,20      home
                             home 119:4
                                     119:4            137:9
                                                      137:9                  358:6
                                                                             358:6
      123:8,16,24  124:6
      123:8,16,24 124:6        154:16
                               154:16               hotline   354:12,12
                                                    hotline 354:12,12      hunt
                                                                           hunt 5:23   208:1
                                                                                  5:23 208:1
      124:11  151:12
      124:11 151:12          homeless
                             homeless 177:10
                                         177:10       354:22
                                                     354:22                huntington
                                                                           huntington 1:41:4
      152:3  157:12
      152:3 157:12             181:19 190:10
                               181:19  190:10       hour   15:16,24
                                                    hour 15:16,24            2:10 5:11,20
                                                                             2:10          6:12
                                                                                  5:11,20 6:12
      228:22 242:5,8,19
      228:22  242:5,8,19       191:10,16
                               191:10,16              38:5 66:13,20
                                                     38:5  66:13,20          7:16 10:7 18:16
                                                                             7:16 10:7 18:16
      242:24 243:2,5
      242:24  243:2,5        homelessness
                             homelessness             133:11 166:20
                                                      133:11  166:20         20:21 29:4
                                                                             20:21 29:4 42:8
                                                                                         42:8
      244:5 354:18
      244:5  354:18            191:4 235:12
                               191:4 235:12           226:15,23 274:2
                                                     226:15,23   274:2       47:12 48:18
                                                                             47:12 48:18 49:9
                                                                                          49:9
    hesitant
    hesitant 152:12
               152:12        homes    330:14,19
                             homes 330:14,19          316:1,2
                                                     316:1,2                 51:5,11
                                                                             51:5,11 52:21
                                                                                     52:21
      154:5
      154:5                    331:2
                               331:2                hours   15:23 19:14
                                                    hours 15:23    19:14     55:5
                                                                             55:5 56:1
                                                                                  56:1 57:21
                                                                                       57:21
    hesitation
    hesitation 87:6
                 87:6        hook   334:22
                             hook 334:22              23:4,9,11,13,16
                                                     23:4,9,11,13,16         59:11 64:24 67:17
                                                                             59:11 64:24  67:17
    hey   337:2
    hey 337:2                hope   61:20 71:20
                             hope 61:20    71:20      26:20,21 27:10
                                                     26:20,21   27:10        67:21
                                                                             67:21 71:11
                                                                                   71:11 82:6
                                                                                          82:6
    high
    high 56:4   100:23
           56:4 100:23         76:15
                               76:15 78:6,17
                                     78:6,17          28:1 31:8,9
                                                     28:1  31:8,9 38:3
                                                                   38:3      83:22 84:20 85:7
                                                                             83:22 84:20  85:7
      192:7  232:20
      192:7 232:20             79:19
                               79:19 94:18
                                     94:18            130:14 149:3,16
                                                      130:14  149:3,16       85:20 87:9 89:3
                                                                             85:20 87:9  89:3
      244:20 287:11
      244:20  287:11           106:11 111:14
                               106:11  111:14         156:5,16 298:24
                                                      156:5,16  298:24       89:11
                                                                             89:11 90:13
                                                                                   90:13 91:15
                                                                                          91:15
      356:21
      356:21                   138:7 187:10
                               138:7 187:10           356:3 358:14
                                                     356:3   358:14          95:5,24
                                                                             95:5,24 96:13
                                                                                     96:13
                               229:9 239:3,3
                               229:9 239:3,3                                 100:10,14
                                                                             100:10,14 101:6
                                                                                        101:6

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 397 of 439 PageID #: 36883


   [huntington
   [huntington -- important]
                  important]                                                            Page 32
                                                                                        Page 32

      101:11 102:19
      101:11 102:19        283:5 284:3
                           283:5  284:3              261:2 263:3,21,22
                                                     261:2  263:3,21,22    impacting 264:21
                                                                           impacting    264:21
      116:6 119:13
      116:6 119:13         285:18,22 287:5
                           285:18,22   287:5         264:5 271:9
                                                     264:5  271:9          impeachment
                                                                           impeachment
      125:18 126:8
      125:18 126:8         293:13 296:6
                           293:13  296:6             288:13,14 294:14
                                                     288:13,14  294:14       167:9
                                                                             167:9
      130:23 136:7
      130:23 136:7         317:11,17 321:23
                           317:11,17   321:23        300:19 346:24
                                                     300:19  346:24        imperfect 332:22
                                                                           imperfect    332:22
      140:10,14
      140:10,14 145:23
                145:23     323:4 324:6,10
                           323:4  324:6,10        identifying 24:11
                                                  identifying    24:11     implement 228:7
                                                                           implement     228:7
      151:18 153:18
      151:18 153:18        325:12,22 329:8
                           325:12,22   329:8         65:18
                                                     65:18 145:3  211:4
                                                            145:3 211:4      244:17 336:6
                                                                             244:17  336:6
      157:21 164:7
      157:21 164:7         330:15,20 336:3
                           330:15,20   336:3         298:8
                                                     298:8                 implementation
                                                                           implementation
      167:19 168:8,24
      167:19 168:8,24      339:19,21 342:7
                           339:19,21   342:7      ii 2:13
                                                  ii   2:13                  194:7 239:12
                                                                             194:7 239:12
      173:20 175:10
      173:20 175:10        343:17 344:4,10
                           343:17  344:4,10       illegal 103:1
                                                  illegal   103:1            282:13 309:19
                                                                             282:13  309:19
      176:10 177:1,9,24
      176:10 177:1,9,24    344:12 346:19
                           344:12  346:19            114:18 121:18
                                                     114:18  121:18          313:4 314:6
                                                                             313:4 314:6 315:3
                                                                                           315:3
      181:7 184:2,9
      181:7 184:2,9        347:3,12 350:11
                           347:3,12   350:11         123:21
                                                     123:21                implementations
                                                                           implementations
      185:7,23
      185:7,23 186:15
               186:15      352:2 357:21
                           352:2  357:21          illegally 336:18
                                                  illegally   336:18         212:6,12 256:21
                                                                             212:6,12  256:21
      186:22 187:13,20
      186:22 187:13,20     361:6 362:3
                           361:6  362:3 363:3
                                         363:3    illicit 72:5
                                                  illicit  72:5 73:19
                                                                73:19      implemented
                                                                           implemented
      188:4,18
      188:4,18 189:3
               189:3      huntington's
                          huntington's               88:14
                                                     88:14 91:11,20
                                                            91:11,20         160:21  193:5,10
                                                                             160:21 193:5,10
      190:3,13
      190:3,13 191:12
               191:12      70:10
                           70:10                     97:22
                                                     97:22 101:14
                                                            101:14           194:11  235:22
                                                                             194:11 235:22
      191:22 192:11,17
      191:22 192:11,17    hurt  326:24
                          hurt 326:24                102:20 121:18
                                                     102:20  121:18          236:12,13 308:16
                                                                             236:12,13  308:16
      193:9 198:3,7,9
      193:9 198:3,7,9     hyatt
                          hyatt 11:21
                                 11:21               123:21 151:12
                                                     123:21  151:12          309:16 318:15
                                                                             309:16  318:15
      199:3 200:14
      199:3 200:14        hydroxyl
                          hydroxyl 99:11
                                      99:11          152:3 157:11
                                                     152:3  157:11           321:22 341:19
                                                                             321:22  341:19
      203:5,16 204:22
      203:5,16 204:22              ii                317:14,19 325:14
                                                     317:14,19  325:14       349:8 357:9
                                                                             349:8 357:9
      206:15 207:20
      206:15 207:20                                  325:23 354:17
                                                     325:23  354:17        implementing
                                                                           implementing
                          idea  11:17 237:19
                          idea 11:17    237:19
      208:8 209:4,15,22
      208:8 209:4,15,22                           illicitly 243:5
                                                  illicitly  243:5           209:22
                                                                             209:22
                            237:19,20 279:3
                            237:19,20  279:3
      211:7 212:13
      211:7 212:13                                illness 235:12
                                                  illness   235:12         implication 32:21
                                                                           implication    32:21
                            301:19,21 314:9
                            301:19,21  314:9
      214:5,23 217:16
      214:5,23 217:16                                315:16
                                                     315:16                implicitly 52:2,4
                                                                           implicitly   52:2,4
                            327:6 357:8
                            327:6  357:8
      217:17 219:17
      217:17 219:17                               illustrates 197:17
                                                  illustrates   197:17       52:10
                                                                             52:10
                          identical   125:21
                          identical 125:21
      220:19 221:22
      220:19 221:22                               imagine 203:6
                                                  imagine     203:6        importance
                                                                           importance 16:716:7
                            148:1,2 149:12,12
                            148:1,2  149:12,12
      222:18 223:3,11
      222:18 223:3,11                                326:14 343:9
                                                     326:14  343:9           126:17  173:9
                                                                             126:17 173:9
                            187:2 189:10,21
                            187:2  189:10,21
      225:4,5 226:8
      225:4,5 226:8                               immediate 129:24
                                                  immediate      129:24      176:16  246:24
                                                                             176:16 246:24
                          identification   18:8
                          identification 18:8
      231:8 232:2
      231:8 232:2                                 immediately 333:5
                                                  immediately      333:5     249:15 264:13
                                                                             249:15  264:13
                            40:22 49:3
                            40:22  49:3 105:22
                                        105:22
      233:17 234:20
      233:17 234:20                               immune 116:5
                                                  immune      116:5          318:5
                                                                             318:5
                            158:20 179:8
                            158:20  179:8
      235:6 236:2,16
      235:6 236:2,16                              impact 5:15,21
                                                  impact     5:15,21       important 23:5
                                                                           important     23:5
                            203:17 208:2
                            203:17  208:2
      238:5 239:22
      238:5 239:22                                   48:23 134:14
                                                     48:23  134:14           25:4,14 61:6
                                                                             25:4,14  61:6
                            292:5 297:24
                            292:5  297:24
      240:8 241:6,10
      240:8 241:6,10                                 138:15 140:4,6,19
                                                     138:15  140:4,6,19      65:24
                                                                             65:24 71:15,16
                                                                                   71:15,16
                          identified   178:12
                          identified 178:12
      243:13 245:1
      243:13 245:1                                   141:3 143:20
                                                     141:3  143:20           75:4
                                                                             75:4 79:17
                                                                                  79:17 80:9
                                                                                         80:9
                            258:13
                            258:13
      249:24 254:4
      249:24 254:4                                   149:4,23 159:4,13
                                                     149:4,23  159:4,13      89:22
                                                                             89:22 97:10
                                                                                   97:10 98:14
                                                                                           98:14
                          identifies  52:19
                          identifies 52:19
      255:15 256:16
      255:15 256:16                                  207:22 208:9
                                                     207:22  208:9           109:17  125:15,22
                                                                             109:17 125:15,22
                          identify   49:11
                          identify 49:11
      257:24 266:18
      257:24 266:18                                  237:2,21 263:10
                                                     237:2,21  263:10        126:12  132:6
                                                                             126:12 132:6
                            128:12 154:18
                            128:12  154:18
      268:3 270:5,18
      268:3 270:5,18                                 350:15
                                                     350:15                  164:16  167:5
                                                                             164:16 167:5
                            159:23 202:6
                            159:23  202:6
      272:10 274:6,16
      272:10 274:6,16                             impacted 80:12
                                                  impacted     80:12         171:19  174:5
                                                                             171:19 174:5
                            203:21,23 204:3
                            203:21,23  204:3
      275:4,12,15,17
      275:4,12,15,17                                 86:20
                                                     86:20 97:12  242:8
                                                            97:12 242:8      177:6 182:9
                                                                             177:6 182:9
                            204:20 209:10
                            204:20  209:10
      277:10,15,22
      277:10,15,22                                   254:16 258:9
                                                     254:16  258:9           183:11  190:19
                                                                             183:11 190:19
                            211:19 213:10
                            211:19  213:10
      278:5,21 279:4,14
      278:5,21 279:4,14                              286:3 326:16,16
                                                     286:3  326:16,16        191:5,17
                                                                             191:5,17 195:14
                                                                                       195:14
                            222:12,13 257:3
                            222:12,13  257:3
                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 398 of 439 PageID #: 36884


   [important
   [important -- industry]
                 industry]                                                               Page 33
                                                                                         Page 33

      195:14  201:19
      195:14 201:19          inclined   268:5
                             inclined 268:5            293:7
                                                       293:7                   61:17 62:22 86:18
                                                                               61:17 62:22  86:18
      221:3,17 225:21
      221:3,17 225:21        include   61:8 69:2
                             include 61:8    69:2    increased 82:20
                                                     increased    82:20        87:11,12,13
                                                                               87:11,12,13 91:14
                                                                                            91:14
      226:5 227:14,18
      226:5 227:14,18          152:19 185:18
                               152:19 185:18           111:1 350:9
                                                       111:1 350:9             91:16
                                                                               91:16 92:9
                                                                                     92:9 93:12
                                                                                           93:12
      227:19,22 228:2
      227:19,22  228:2         224:18,22 244:3
                               224:18,22   244:3     increases 84:3
                                                     increases   84:3          93:14
                                                                               93:14 95:4,19
                                                                                     95:4,19
      230:18,21 231:7
      230:18,21  231:7         317:23 321:18
                               317:23 321:18           125:20,22,22
                                                       125:20,22,22            96:3,6,13
                                                                               96:3,6,13 97:21
                                                                                         97:21
      231:14 234:14
      231:14  234:14         included    25:10
                             included 25:10          incredible 88:1
                                                     incredible   88:1         98:3,10,16  100:10
                                                                               98:3,10,16 100:10
      235:4,10,19
      235:4,10,19              29:11 50:7
                               29:11 50:7 76:1
                                            76:1       103:8
                                                       103:8                   100:13,20,22,23
                                                                               100:13,20,22,23
      237:11 245:23
      237:11  245:23           115:20,23 131:12
                               115:20,23   131:12    incredibly 100:20
                                                     incredibly    100:20      101:6,10,22  103:5
                                                                               101:6,10,22 103:5
      247:3,6,21 248:1,1
      247:3,6,21  248:1,1      131:17,22 135:13
                               131:17,22   135:13    incremental 350:9
                                                     incremental     350:9     118:11 120:21,22
                                                                               118:11 120:21,22
      250:9,18 252:11
      250:9,18 252:11          138:12 139:15
                               138:12 139:15           350:14
                                                       350:14                  127:2,20,24  128:3
                                                                               127:2,20,24 128:3
      252:12 255:9,11
      252:12  255:9,11         167:20 169:13
                               167:20 169:13         independent
                                                     independent               128:7 130:20
                                                                               128:7 130:20
      255:17 263:2,20
      255:17  263:2,20         173:24 184:20
                               173:24 184:20           229:17
                                                       229:17                  136:6 153:24
                                                                               136:6 153:24
      263:22 264:5
      263:22  264:5            189:5 191:18
                               189:5 191:18          index 4:1
                                                     index   4:1 5:1
                                                                 5:1 6:1
                                                                      6:1      154:18 165:1
                                                                               154:18 165:1
      265:17 272:14
      265:17  272:14           196:13 202:15
                               196:13 202:15         indicate 127:6
                                                     indicate   127:6          172:12 173:9
                                                                               172:12 173:9
      275:1 284:15
      275:1 284:15             243:22 244:11
                               243:22 244:11           293:22 294:3
                                                       293:22  294:3           177:11 181:19
                                                                               177:11 181:19
      288:5,8 297:23
      288:5,8 297:23           251:12 292:16
                               251:12 292:16         indicated 10:16
                                                     indicated   10:16         185:5,9
                                                                               185:5,9 186:20
                                                                                       186:20
      299:17 300:16,23
      299:17  300:16,23        304:9 324:14
                               304:9 324:14            17:9 32:8
                                                       17:9       35:11
                                                            32:8 35:11         187:11 190:11
                                                                               187:11 190:11
      301:2,13 303:12
      301:2,13 303:12          327:15 361:13
                               327:15 361:13           36:3 38:2
                                                       36:3       123:24
                                                            38:2 123:24        191:5,11
                                                                               191:5,11 199:2,11
                                                                                         199:2,11
      304:24 310:7,8
      304:24  310:7,8        includes   61:23
                             includes 61:23            162:7 358:21
                                                       162:7 358:21            199:13,14  200:2,4
                                                                               199:13,14 200:2,4
      315:18,20 319:6
      315:18,20  319:6         91:23
                               91:23 92:1,2,3,4,5
                                     92:1,2,3,4,5    indicates 21:24
                                                     indicates   21:24         200:21 201:8,12
                                                                               200:21 201:8,12
      327:2 343:1
      327:2 343:1              92:6
                               92:6 145:1   183:1
                                    145:1 183:1        73:18
                                                       73:18 110:9,17
                                                              110:9,17         202:3,7,12,16,23
                                                                               202:3,7,12,16,23
      348:12 349:24
      348:12  349:24           224:16 327:4
                               224:16 327:4            120:20 128:20
                                                       120:20  128:20          205:24 206:8,10
                                                                               205:24 206:8,10
      351:5 356:11
      351:5 356:11           including    27:4
                             including 27:4            144:6 150:22
                                                       144:6  150:22           206:14 211:17
                                                                               206:14 211:17
      357:15 358:10
      357:15  358:10           95:12
                               95:12 139:11
                                     139:11            225:7 293:5
                                                       225:7 293:5             220:8,12 238:5,22
                                                                               220:8,12 238:5,22
    impossible    168:7
    impossible 168:7           162:8 241:18
                               162:8 241:18          indicating 111:23
                                                     indicating   111:23       239:7,15 240:1,4,8
                                                                               239:7,15 240:1,4,8
    improve 185:18
    improve    185:18          265:2 285:5
                               265:2 285:5             112:8 181:13
                                                       112:8  181:13           241:3,21,22 242:9
                                                                               241:3,21,22  242:9
      264:16 282:18
      264:16  282:18           302:20 337:16
                               302:20 337:16           361:13
                                                       361:13                  243:13,17,17
                                                                               243:13,17,17
      310:18 339:17
      310:18  339:17           344:8
                               344:8                 indication 129:8
                                                     indication   129:8        244:3,7 250:11,15
                                                                               244:3,7 250:11,15
      342:5
      342:5                  incorporate     23:15
                             incorporate 23:15         129:13 255:24
                                                       129:13  255:24          258:14 263:20
                                                                               258:14 263:20
    improved 97:15
    improved     97:15         175:3 260:11
                               175:3 260:11            354:21
                                                       354:21                  264:12,14 267:21
                                                                               264:12,14  267:21
    improvement
    improvement                289:22
                               289:22                indirectly 51:22
                                                     indirectly   51:22        282:22 286:8
                                                                               282:22 286:8
      69:17
      69:17 70:4
            70:4             incorporated
                             incorporated 69:769:7   indistinguishable
                                                     indistinguishable         294:17 304:4
                                                                               294:17 304:4
    improving 144:23
    improving     144:23       174:6 187:7
                               174:6 187:7             90:8,9
                                                       90:8,9                  315:11 316:23
                                                                               315:11 316:23
      218:17 298:7
      218:17  298:7            320:19 363:12
                               320:19 363:12         individual 92:17
                                                     individual    92:17       317:1,10 319:4
                                                                               317:1,10 319:4
      328:19 349:21
      328:19  349:21         incorrect   257:13
                             incorrect 257:13          94:24
                                                       94:24 102:12
                                                              102:12           323:16,18 327:16
                                                                               323:16,18  327:16
    inadequate 127:21
    inadequate     127:21    increase   82:4,14
                             increase 82:4,14          200:8 268:2
                                                       200:8 268:2 269:4
                                                                     269:4     336:15 353:7
                                                                               336:15 353:7
      341:19
      341:19                   82:22 83:20
                               82:22 83:20             269:6,13,20
                                                       269:6,13,20             354:2,7 355:13
                                                                               354:2,7 355:13
    inadvertently
    inadvertently              111:24 112:9
                               111:24 112:9            276:15 314:13
                                                       276:15  314:13          356:8,17 357:12
                                                                               356:8,17 357:12
      309:20
      309:20                   119:15 124:19
                               119:15 124:19           315:10,10
                                                       315:10,10             industries 234:24
                                                                             industries   234:24
    incidents 82:1
    incidents   82:1           125:6,12 126:19
                               125:6,12  126:19      individuals 32:11
                                                     individuals    32:11    industry 237:1
                                                                             industry   237:1
                               126:21 127:14
                               126:21 127:14           32:13 35:12
                                                       32:13         36:24
                                                             35:12 36:24

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                                888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 399 of 439 PageID #: 36885


   [infectious
   [infectious -- interviews]
                  interviews]                                                            Page 34
                                                                                         Page 34

    infectious 101:7
    infectious   101:7        140:11 210:21
                              140:11   210:21       instances 173:8
                                                    instances    173:8       interpreted
                                                                             interpreted
      101:12
      101:12                  235:20 277:1
                              235:20   277:1          174:2
                                                      174:2 180:22
                                                             180:22            308:16
                                                                               308:16
    infer 110:4
    infer  110:4              291:1 295:15
                              291:1  295:15           324:24 332:15,17
                                                      324:24  332:15,17      interrupt 44:15
                                                                             interrupt   44:15
    inference 314:18
    inference   314:18        301:22
                              301:22                  334:17
                                                      334:17                   46:7 79:1,9,10,10
                                                                               46:7 79:1,9,10,10
    inferring 70:5
    inferring   70:5        informing
                            informing 143:24
                                          143:24    instant 13:20
                                                    instant   13:20            113:4 152:15
                                                                               113:4 152:15
    influence 334:1,4
    influence   334:1,4     infrastructure
                            infrastructure          institute 296:22
                                                    institute   296:22         156:3 253:8 274:9
                                                                               156:3 253:8  274:9
    influenced 232:18
    influenced    232:18      255:20
                              255:20                institutions 25:6
                                                    institutions   25:6        328:5 356:2
                                                                               328:5 356:2
      305:17 306:11
      305:17  306:11        infrequently
                            infrequently            instruct 27:13
                                                    instruct   27:13         interrupted 34:14
                                                                             interrupted   34:14
    influencers 333:11
    influencers    333:11     25:10
                              25:10                   34:18 35:20
                                                      34:18  35:20             148:14 155:11,21
                                                                               148:14 155:11,21
    influx 84:22
    influx  84:22           inherently
                            inherently 55:16
                                          55:16     instructing 33:2
                                                    instructing    33:2        186:1 279:1
                                                                               186:1 279:1
    inform 146:18
    inform   146:18           64:2 311:19
                              64:2  311:19          instruction 20:18
                                                    instruction    20:18     interrupting 153:2
                                                                             interrupting   153:2
      206:15 231:16
      206:15  231:16        initial  146:14
                            initial 146:14            27:17 42:6,12
                                                      27:17  42:6,12         interruption 141:5
                                                                             interruption   141:5
    informal 212:10
    informal   212:10         306:13
                              306:13                  45:21
                                                      45:21                    141:8
                                                                               141:8
    informally 17:6
    informally    17:6      initiated   89:24
                            initiated 89:24         instructions 49:23
                                                    instructions    49:23    intervening 144:1
                                                                             intervening   144:1
    informant 270:15
    informant    270:15     initiating
                            initiating 97:18
                                         97:18      insufficient 257:9
                                                    insufficient   257:9     intervention 60:18
                                                                             intervention   60:18
    information 15:7
    information     15:7    initiative   139:5
                            initiative 139:5        insurance 312:19
                                                    insurance     312:19       92:16 165:2 169:4
                                                                               92:16 165:2  169:4
      21:9 28:5
      21:9 28:5 32:22
                32:22         144:20 227:14
                              144:20   227:14       integrated 289:21
                                                    integrated    289:21       172:8 173:24
                                                                               172:8 173:24
      42:24 68:11
      42:24 68:11 78:20
                    78:20     261:1
                              261:1                   319:21
                                                      319:21                   181:4 214:9 215:2
                                                                               181:4 214:9  215:2
      79:14,18,18   86:13
      79:14,18,18 86:13     initiatives   214:6
                            initiatives 214:6       integration 345:10
                                                    integration    345:10      218:6,18 219:19
                                                                               218:6,18 219:19
      93:1
      93:1 94:12
           94:12 98:7
                  98:7        214:23 216:3,14
                              214:23   216:3,14       349:22
                                                      349:22                   224:5 317:9
                                                                               224:5 317:9 327:3
                                                                                            327:3
      99:5 108:12
      99:5 108:12             344:5,8
                              344:5,8               intend 10:10
                                                    intend   10:10 49:19
                                                                    49:19      330:13 339:1
                                                                               330:13 339:1
      120:10  181:4
      120:10 181:4          inject   336:11,17
                            inject 336:11,17          51:8,17
                                                      51:8,17 60:3
                                                               60:3          interventions 52:7
                                                                             interventions   52:7
      201:18 204:14
      201:18  204:14        injecting   101:20
                            injecting 101:20          62:11
                                                      62:11                    56:16
                                                                               56:16 58:16,18
                                                                                     58:16,18
      205:11 220:15
      205:11  220:15          101:21 102:23,24
                              101:21   102:23,24    intended 235:16
                                                    intended    235:16         60:6,8,20 66:7
                                                                               60:6,8,20 66:7
      230:10 251:13
      230:10 251:13           103:5
                              103:5                   257:11 314:24
                                                      257:11  314:24           80:21
                                                                               80:21 91:4,13,24
                                                                                     91:4,13,24
      253:1,3 260:3
      253:1,3 260:3         inputs    292:15
                            inputs 292:15           interactive 346:1
                                                    interactive    346:1       93:10
                                                                               93:10 97:7,17
                                                                                     97:7,17
      269:20,21 276:1
      269:20,21  276:1      inquire    82:21
                            inquire 82:21           interest 120:1
                                                    interest   120:1           139:8 152:9 162:1
                                                                               139:8 152:9  162:1
      277:5,8,13,20
      277:5,8,13,20         inquiring    270:3
                            inquiring 270:3           312:8
                                                      312:8                    162:21 163:9
                                                                               162:21 163:9
      278:3 283:18
      278:3 283:18          insecure    177:10
                            insecure 177:10         interested 8:5
                                                    interested    8:5          169:12 177:22
                                                                               169:12 177:22
      285:12 290:14
      285:12  290:14          181:19 190:11
                              181:19   190:11         167:3 359:14
                                                      167:3  359:14            178:5,8,10 180:3
                                                                               178:5,8,10 180:3
      293:15 299:18
      293:15  299:18          191:11
                              191:11                interesting 26:6
                                                    interesting    26:6        181:6,11
                                                                               181:6,11 185:18
                                                                                         185:18
      300:9 303:17
      300:9 303:17          insecurity
                            insecurity 191:4
                                          191:4       227:3 347:6,7
                                                      227:3  347:6,7           188:12 193:4
                                                                               188:12 193:4
      304:3,5,17 307:19
      304:3,5,17  307:19      191:17
                              191:17                interfere 7:8
                                                    interfere   7:8            194:2 207:8
                                                                               194:2 207:8
      314:12,13,14
      314:12,13,14          insofar    81:6 128:3
                            insofar 81:6    128:3   interference 7:6
                                                    interference    7:6        212:20 218:10
                                                                               212:20 218:10
      319:2,24 321:18
      319:2,24 321:18         130:17
                              130:17                interject 13:22
                                                    interject   13:22          227:19 228:6
                                                                               227:19 228:6
      324:18 341:4,14
      324:18  341:4,14      instance    55:24
                            instance 55:24            20:9 31:22
                                                      20:9         33:19
                                                           31:22 33:19         244:18 256:14,21
                                                                               244:18 256:14,21
      341:17 342:17
      341:17  342:17          180:14 184:4
                              180:14   184:4          45:10 57:5
                                                      45:10        150:1
                                                             57:5 150:1        283:4 316:20
                                                                               283:4 316:20
      343:23 354:22
      343:23  354:22          302:19 305:7
                              302:19   305:7        internet 12:16,22
                                                    internet   12:16,22        318:5 319:21
                                                                               318:5 319:21
      355:2
      355:2                   306:2 314:15
                              306:2  314:15           15:8 104:17
                                                      15:8          105:3
                                                           104:17 105:3        329:7 343:9
                                                                               329:7 343:9 350:4
                                                                                            350:4
    informed 55:16
    informed    55:16         319:16 332:10
                              319:16   332:10       internist 13:4
                                                    internist   13:4 43:7
                                                                      43:7   interviews 136:3
                                                                             interviews   136:3
      56:6 88:10 138:24
      56:6 88:10  138:24      333:9,14
                              333:9,14                54:17
                                                      54:17 81:3
                                                             81:3              199:1 206:13
                                                                               199:1 206:13

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                                888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 400 of 439 PageID #: 36886


   [interviews
   [interviews -- kit]
                  kit]                                                                        Page 35
                                                                                              Page 35

      270:15
      270:15                iphone     12:15,19
                            iphone 12:15,19                181:17 188:3,7
                                                           181:17  188:3,7       jumbo     163:17
                                                                                 jumbo 163:17
    intimate 232:16
    intimate    232:16         13:2
                               13:2                        211:8 336:3
                                                          211:8  336:3           jumping
                                                                                 jumping 17:1617:16
      233:21 237:10
      233:21  237:10        irrelevant
                            irrelevant 15    158:2
                                                8:2        355:23 356:7,17
                                                           355:23  356:7,17      jurisdiction
                                                                                 jurisdiction
      288:16
      288:16                isolation
                            isolation 119:3119:3           356:19 357:8,11
                                                           356:19  357:8,11        167:21,22
                                                                                   167:21,22 168:24
                                                                                                168:24
    intravenous 89:24
    intravenous     89:24   issue   14:23 62:9
                            issue 14:23       62:9         358:3
                                                           358:3                   197:2  339:10
                                                                                   197:2 339:10
      101:11,14,18
      101:11,14,18             79:24
                               79:24 86:1,23
                                      86:1,23           joblessness    357:1
                                                        joblessness 357:1          346:24
                                                                                   346:24
      102:9,18  337:5
      102:9,18 337:5           87:16 196:12,17
                               87:16  196:12,17            358:9
                                                           358:9                 justice
                                                                                 justice 5:7    105:18
                                                                                           5:7 105:18
      351:19
      351:19                   231:21 238:16
                              231:21   238:16           jobs   236:24 238:4
                                                        jobs 236:24     238:4      250:10 251:2
                                                                                   250:10   251:2
    intravenously
    intravenously              256:1 257:15,18
                              256:1   257:15,18            357:4
                                                           357:4                   252:14
                                                                                   252:14
      339:16
      339:16                   260:22 310:11
                              260:22   310:11           john    48:14 103:15
                                                        john 48:14     103:15    justin   3:8,9 7:23
                                                                                 justin 3:8,9    7:23
    introduced 18:11
    introduced     18:11    issued    142:3 143:2
                            issued 142:3        143:2      104:11 107:7
                                                           104:11  107:7           253:15
                                                                                   253:15
      40:17
      40:17                    209:12 217:24
                              209:12   217:24              113:15 118:19
                                                           113:15  118:19        juvenile    245:19
                                                                                 juvenile 245:19
    invariably 60:14
    invariably    60:14     issues   86:3 232:17
                            issues 86:3       232:17       133:2
                                                           133:2 150:12
                                                                 150:12            246:3
                                                                                   246:3
      271:1
      271:1                    236:23 237:16
                              236:23   237:16              158:24 162:19
                                                           158:24  162:19                   k
                                                                                            k
    invest 258:7
    invest  258:7              238:3 257:6
                              238:3   257:6                233:3 292:10
                                                          233:3  292:10
                                                                                 kanawha
                                                                                 kanawha 360:2 360:2
      326:11
      326:11                   264:21 308:1
                              264:21   308:1               317:6 330:10
                                                           317:6 330:10
                                                                                 katherine     29:23
                                                                                 katherine 29:23
    investigate 246:2
    investigate    246:2       356:19,22 358:1,2
                              356:19,22      358:1,2       335:20
                                                           335:20
                                                                                   30:1
                                                                                   30:1
    investigation
    investigation           item
                            item 185:7       187:12
                                    185:7 187:12        johns
                                                        johns 5:14    25:5
                                                                 5:14 25:5
                                                                                 kearse
                                                                                 kearse 2:42:4 8:19,23
                                                                                                8:19,23
      273:9
      273:9                    187:15 188:14
                               187:15  188:14              48:22 133:21
                                                          48:22  133:21
                                                                                 keep
                                                                                 keep 57:14     100:19
                                                                                         57:14 100:19
    investment 261:2
    investment     261:2       189:4 190:1,6
                               189:4  190:1,6              134:13 138:15,19
                                                           134:13  138:15,19
                                                                                   109:18   113:14
                                                                                   109:18 113:14
      326:6 327:4
      326:6  327:4             191:9,20
                               191:9,20                    139:18,22 140:3
                                                           139:18,22  140:3
                                                                                   125:15   134:9,10
                                                                                   125:15 134:9,10
      329:19 351:4
      329:19  351:4         itemization
                            itemization 19:14  19:14       140:16,18 141:2
                                                           140:16,18  141:2
                                                                                   145:17   146:21
                                                                                   145:17 146:21
    investments
    investments                181:3
                               181:3                       142:3 143:20
                                                           142:3 143:20
                                                                                   170:12   180:15
                                                                                   170:12 180:15
      231:10 297:20
      231:10  297:20        itemize
                            itemize 183:24
                                       183:24              144:17 149:22
                                                           144:17  149:22
                                                                                   298:2
                                                                                   298:2
      321:5  328:18
      321:5 328:18             184:1
                               184:1                       150:17
                                                           150:17  152:18
                                                                   152:18
                                                                                 keeping
                                                                                 keeping 118:13
                                                                                             118:13
    invitations 132:8
    invitations   132:8     items    39:5
                            items 39:5                     159:12  270:14
                                                           159:12 270:14
                                                                                 keeps
                                                                                 keeps 156:14
                                                                                          156:14
    involve 32:6
    involve    32:6 84:22
                    84:22   iteration      140:18
                            iteration 140:18            joined
                                                        joined 8:12
                                                                  8:12
                                                                                 kessler   2:13 9:6
                                                                                 kessler 2:13     9:6
    involved 19:5
    involved         20:3
                19:5 20:3      140:20
                               140:20                   joint   278:8
                                                        joint 278:8
                                                                                 key   270:15
                                                                                 key 270:15
      20:7 32:9,10
      20:7 32:9,10          iv   352:7
                            iv 352:7                    jonathan
                                                        jonathan 3:9 3:9
                                                                                 kid   320:24
                                                                                 kid 320:24
      121:7,18,22,24
      121:7,18,22,24                    Jj                 303:21 323:7
                                                           303:21  323:7
                                                                                 kilkenny     202:12
                                                                                 kilkenny 202:12
      122:5,21
      122:5,21 123:9,12
                123:9,12                                jr   2:8
                                                        jr 2:8
                            jackson
                            jackson 359:2359:2                                     270:20,20    271:8
                                                                                   270:20,20 271:8
      123:16,20
      123:16,20 124:10
                  124:10                                judge    49:23,24
                                                        judge 49:23,24
                            jacob
                            jacob 2:42:4 8:15
                                            8:15                                   275:23 276:2
                                                                                   275:23   276:2
      124:10,21
      124:10,21 125:14
                  125:14                                   50:19
                                                           50:19 51:17
                                                                 51:17 52:11
                                                                         52:11
                            jail  250:16 252:22
                            jail 250:16      252:22                              kilkenny's     270:9
                                                                                 kilkenny's 270:9
      127:4  202:10
      127:4 202:10                                         54:14
                                                           54:14 60:12
                                                                 60:12 61:4
                                                                        61:4
                            jan   84:11,18 85:4
                            jan 84:11,18        85:4                             kim    2:20
                                                                                 kim 2:20
      295:16 301:6
      295:16  301:6                                        165:19 166:19
                                                           165:19  166:19
                               85:23 87:21
                               85:23  87:21 88:388:3                             kind    39:23 54:15
                                                                                 kind 39:23     54:15
      306:13 343:7
      306:13  343:7                                        168:3 170:11
                                                           168:3 170:11
                            january
                            january 113:20113:20                                   80:15  163:17
                                                                                   80:15 163:17
    involving 82:15
    involving    82:15                                     223:15 280:6
                                                          223:15   280:6
                               114:10
                               114:10                                              333:21
                                                                                   333:21
      83:3,4
      83:3,4 124:18
              124:18                                    judge's    45:4
                                                        judge's 45:4
                            jeffrey
                            jeffrey 180:6
                                       180:6                                     king   339:1
                                                                                 king 339:1
      127:15  146:8
      127:15 146:8                                      judgment
                                                        judgment 65:1565:15
                               184:17
                               184:17                                            kit  320:13,14,14
                                                                                 kit 320:13,14,14
    ipad 12:14
    ipad   12:14                                           295:22 331:10
                                                          295:22   331:10
                            job   16:4 153:22
                            job 16:4      153:22                                   320:15,20
                                                                                   320:15,20
                                                           342:4 348:16
                                                           342:4 348:16
                               154:12,13 175:9
                               154:12,13     175:9
                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
    www.veritext.com                                                                     888-391-3376
                                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 401 of 439 PageID #: 36887


   [kitchen
   [kitchen -- lens]
               lens]                                                                Page 36
                                                                                    Page 36

    kitchen   331:12
    kitchen 331:12          206:1,23,24 209:3
                            206:1,23,24 209:3     356:12 357:18,22
                                                  356:12  357:18,22    launched 346:1
                                                                       launched    346:1
    know
    know 13:13     15:18
            13:13 15:18     209:11 210:19
                            209:11 210:19        knowing     269:12
                                                 knowing 269:12        law 2:8
                                                                       law   2:8 9:6
                                                                                 9:6 12:6
                                                                                     12:6
      17:12  19:3,18,20
      17:12 19:3,18,20      211:19 217:21
                            211:19 217:21        knowledge     21:15
                                                 knowledge 21:15         34:4 202:16
                                                                         34:4  202:16
      20:6 23:12,12,13
      20:6 23:12,12,13      218:16,21 221:3
                            218:16,21 221:3       56:7
                                                   56:7 183:8  274:23
                                                        183:8 274:23     224:22 225:8
                                                                         224:22  225:8
      25:1 26:12,24,24
      25:1 26:12,24,24      221:12,18 222:4,4
                            221:12,18 222:4,4     289:24 328:20
                                                  289:24  328:20         250:7
                                                                         250:7
      27:2,4,19 31:5,22
      27:2,4,19 31:5,22     224:23 225:14
                            224:23 225:14         335:1
                                                  335:1                lawyers 203:4
                                                                       lawyers    203:4
      31:24 32:3
      31:24  32:3 34:2,6
                  34:2,6    227:1 228:13,16
                            227:1 228:13,16      known
                                                 known 99:18
                                                          99:18        layers 59:2
                                                                       layers   59:2
      35:4 36:1
      35:4 36:1 37:3,19
                 37:3,19    228:23 229:2,13
                            228:23 229:2,13       328:16
                                                  328:16               lead 132:4
                                                                       lead         166:17
                                                                              132:4 166:17
      39:8,9 41:11
      39:8,9 41:11          229:23 230:18,19
                            229:23 230:18,19     knows   286:3
                                                 knows 286:3             166:17  249:20,23
                                                                         166:17 249:20,23
      43:23 45:14
      43:23  45:14 50:13
                   50:13    233:8,9 237:11
                            233:8,9 237:11        326:15
                                                  326:15                 250:5,7,14 251:4
                                                                         250:5,7,14  251:4
      53:4
      53:4 54:19
           54:19 55:18
                  55:18     241:8 242:12,24
                            241:8 242:12,24      kozenberger
                                                 kozenberger 30:630:6    251:16,24 252:1,8
                                                                         251:16,24  252:1,8
      57:6,15
      57:6,15 59:17
               59:17        245:10,13 246:10
                            245:10,13 246:10              1l             252:20 260:18
                                                                         252:20  260:18
      60:20  61:7,11,13
      60:20 61:7,11,13      247:4,18 250:5
                            247:4,18 250:5                               344:9
                                                                         344:9
                                                1l 9:16,16  199:22
                                                    9:16,16 199:22
      61:16,23
      61:16,23 64:6
                64:6        251:8,11 252:7,23
                            251:8,11 252:7,23                          leader 224:19
                                                                       leader   224:19
                                                 laced 151:13
                                                 laced   151:13 152:4
                                                                 152:4
      71:8,8,19
      71:8,8,19 72:12,12
                 72:12,12   255:7,12 257:21
                            255:7,12 257:21                              225:9
                                                                         225:9
                                                   157:12
                                                   157:12
      73:4,8,12
      73:4,8,12 74:15,24
                 74:15,24   258:3 265:1,13
                            258:3 265:1,13                             leaders 228:13
                                                                       leaders   228:13
                                                 lack 180:7
                                                 lack   180:7 201:23
                                                               201:23
      75:7
      75:7 78:7
           78:7 83:5
                 83:5       266:20 267:14,23
                            266:20 267:14,23                             346:14
                                                                         346:14
                                                   224:24 348:23
                                                   224:24  348:23
      85:11,13
      85:11,13 86:18,21
                86:18,21    278:20 279:20,22
                            278:20 279:20,22                           leadership 211:18
                                                                       leadership    211:18
                                                   356:12,13,21,21
                                                   356:12,13,21,21
      87:1
      87:1 94:10
           94:10 95:12
                  95:12     279:23 280:6
                            279:23 280:6                                 227:24 321:6
                                                                         227:24  321:6
                                                 lag 112:19
                                                 lag   112:19 129:22
                                                               129:22
      95:14
      95:14 96:7
             96:7 102:15
                  102:15    282:16 284:4,11
                            282:16 284:4,11                              342:19,24 343:4
                                                                         342:19,24  343:4
                                                   130:1,9
                                                   130:1,9
      103:7,7
      103:7,7 108:11
               108:11       284:11,17,20
                            284:11,17,20                                 343:16,22
                                                                         343:16,22
                                                 language 214:17
                                                 language    214:17
      110:2,4
      110:2,4 111:6
               111:6        285:23 286:4,5
                            285:23 286:4,5                             learn 147:12
                                                                       learn           210:8
                                                                               147:12 210:8
                                                   215:20 216:19
                                                   215:20  216:19
      112:17  114:16
      112:17 114:16         287:1,12,14 288:6
                            287:1,12,14 288:6                            210:11 286:19,20
                                                                         210:11  286:19,20
                                                   349:6
                                                   349:6
      116:7  117:5,15,23
      116:7 117:5,15,23     290:4 291:19
                            290:4 291:19                               leave 40:2118:19
                                                                       leave   40:2 118:19
                                                 laptop 12:14
                                                 laptop   12:14
      122:20  123:19
      122:20 123:19         295:23 296:7
                            295:23 296:7                                 162:9,11  347:20
                                                                         162:9,11 347:20
                                                 large 17:14
                                                 large   17:14 100:20
                                                                100:20
      125:19,24
      125:19,24 126:3,6
                 126:3,6    298:2,16,17,23
                            298:2,16,17,23                             led 139:5
                                                                       led         144:7,19
                                                                             139:5 144:7,19
                                                   149:16 153:19
                                                   149:16  153:19
      127:4,24
      127:4,24 128:4,6
                128:4,6     299:1,15 301:1,11
                            299:1,15 301:1,11                          left 94:9,14
                                                                       left  94:9,14 190:9
                                                                                      190:9
                                                   209:8 230:2
                                                   209:8  230:2
      133:16  137:8,10
      133:16 137:8,10       302:24 308:5
                            302:24 308:5                                 262:7 316:2
                                                                         262:7  316:2 338:3
                                                                                       338:3
                                                   258:11,12 259:8
                                                   258:11,12  259:8
      137:11  139:11
      137:11 139:11         309:8 310:1
                            309:8 310:1                                leftover 332:7
                                                                       leftover   332:7
                                                   259:11 269:18
                                                   259:11  269:18
      143:13,23
      143:13,23 145:17
                 145:17     313:15 314:10,16
                            313:15 314:10,16                             334:10
                                                                         334:10
                                                   331:11
                                                   331:11
      148:18  150:7,24
      148:18 150:7,24       315:13,13 317:21
                            315:13,13 317:21                           legacy 192:10
                                                                       legacy   192:10
                                                 largely 262:24
                                                 largely   262:24
      156:11,24
      156:11,24 157:2
                 157:2      319:11 320:23
                            319:11 320:23                              legal 13:24
                                                                       legal         65:14
                                                                               13:24 65:14
                                                 larger 122:16
                                                 larger   122:16
      161:16,16,18,20
      161:16,16,18,20       324:8,9 326:11,12
                            324:8,9 326:11,12                            102:20  124:1
                                                                         102:20 124:1
                                                   264:21
                                                   264:21
      163:16  164:16
      163:16 164:16         328:14 331:19
                            328:14 331:19                                151:6,11
                                                                         151:6,11 152:2
                                                                                   152:2
                                                 lasted 31:6
                                                 lasted   31:6
      165:17  166:12
      165:17 166:12         332:19,22 334:23
                            332:19,22 334:23                             157:10  212:9
                                                                         157:10 212:9
                                                 lastly 315:9
                                                 lastly  315:9
      169:4  170:16
      169:4 170:16          336:22 337:21
                            336:22 337:21                                222:24 280:13
                                                                         222:24  280:13
                                                 late 268:11
                                                 late   268:11
      171:20  176:4,19
      171:20 176:4,19       340:4,10,11
                            340:4,10,11                                  361:1 364:1
                                                                         361:1  364:1
                                                 latest 68:18
                                                 latest  68:18 75:16
                                                                75:16
      177:7  189:17
      177:7 189:17          341:13 345:1,12
                            341:13 345:1,12                            lend 153:5
                                                                       lend          156:23
                                                                              153:5 156:23
                                                   286:10
                                                   286:10
      194:22  196:18,22
      194:22 196:18,22      345:12 347:10,12
                            345:12 347:10,12                           length 194:17
                                                                       length   194:17
                                                 laudable 212:21
                                                 laudable    212:21
      201:3,5,5,7,14
      201:3,5,5,7,14        347:14 349:14
                            347:14 349:14                              lens 80:17
                                                                       lens   80:17
                                                   213:9 336:3
                                                   213:9  336:3
      204:12 205:8
      204:12  205:8         352:15 356:3,11
                            352:15 356:3,11
                                                   345:14 347:13,17
                                                   345:14  347:13,17
                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                          888-391-3376
                                                                              888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 402 of 439 PageID #: 36888


   [letter
   [letter -- look]
              look]                                                                       Page 37
                                                                                          Page 37

    letter 205:16
    letter   205:16          limited    352:2
                             limited 352:2           listing 183:5
                                                     listing   183:5 363:7
                                                                      363:7   location 141:6
                                                                              location   141:6
       308:22 309:1
       308:22  309:1         limiting    35:14
                             limiting 35:14          lists 135:1
                                                     lists  135:1             log 205:16
                                                                              log  205:16
       361:19
       361:19                line   38:20 45:11
                             line 38:20    45:11     literacy 232:19
                                                     literacy   232:19        logged 8:20,21
                                                                              logged   8:20,21
    letting 17:12
    letting   17:12             47:6 53:2
                                47:6       89:21
                                     53:2 89:21      literally 283:13,23
                                                     literally   283:13,23      23:9
                                                                                23:9
    level 59:3
    level         61:1
            59:3 61:1           97:20
                                97:20 113:22
                                       113:22           284:1
                                                        284:1                 long 31:1,5
                                                                              long   31:1,5 53:12
                                                                                             53:12
       118:9  125:16
       118:9 125:16             120:20 167:23
                                120:20  167:23       literature 146:23
                                                     literature    146:23       62:15 63:9 71:18
                                                                                62:15 63:9  71:18
       127:2  129:23
       127:2 129:23             185:7 187:15
                                185:7  187:15           147:3,5 313:7
                                                        147:3,5 313:7           79:6
                                                                                79:6 92:14,21,23
                                                                                     92:14,21,23
       171:21  172:1,18
       171:21 172:1,18          188:14 189:4
                                188:14  189:4        litigation 6:7,9
                                                     litigation   6:7,9         94:11
                                                                                94:11 95:13
                                                                                      95:13
       186:4,9
       186:4,9 190:24
                190:24          190:1,6 191:9,20
                                190:1,6  191:9,20       17:2 20:3,10 22:7
                                                        17:2 20:3,10  22:7      111:15  149:4,6,13
                                                                                111:15 149:4,6,13
       233:23 236:20
       233:23  236:20           241:16 293:16
                                241:16  293:16          40:10 41:4
                                                        40:10 41:4 103:12
                                                                    103:12      154:2 194:23,24
                                                                                154:2 194:23,24
       244:20 249:7
       244:20  249:7            326:19 329:18
                                326:19  329:18          140:1 160:4,6
                                                        140:1 160:4,6           195:16  210:13,16
                                                                                195:16 210:13,16
       255:7 257:3
       255:7  257:3 258:2
                     258:2      353:19,23 354:4,8
                                353:19,23  354:4,8      166:1 178:18,19
                                                        166:1 178:18,19         221:6 234:21
                                                                                221:6 234:21
       258:5 260:24
       258:5  260:24            354:15 355:13
                                354:15  355:13          179:4,7
                                                        179:4,7                 243:10 275:5,7
                                                                                243:10  275:5,7
       261:1 268:15
       261:1  268:15            361:13 363:7
                                361:13  363:7        little 17:17
                                                     little  17:17 32:4
                                                                    32:4        311:9 335:3,20
                                                                                311:9 335:3,20
       270:24 276:11
       270:24  276:11           364:3
                                364:3                   73:11
                                                        73:11 194:21
                                                              194:21          longer 71:21
                                                                              longer          150:2
                                                                                       71:21 150:2
       281:20 282:4
       281:20  282:4         linear   219:11
                             linear 219:11              208:21 216:19
                                                        208:21  216:19          170:16  192:12
                                                                                170:16 192:12
       283:10 284:7
       283:10  284:7         lines   51:12 64:9
                             lines 51:12    64:9        233:1 236:9
                                                        233:1 236:9 237:6
                                                                     237:6      265:15
                                                                                265:15
       287:11 326:4
       287:11  326:4            65:19 66:6
                                65:19       69:16
                                       66:6 69:16       242:2,4 243:9
                                                        242:2,4 243:9         longitudinal 126:9
                                                                              longitudinal    126:9
    leveling 108:14
    leveling    108:14          99:9 352:22
                                99:9 352:22             245:5 261:9
                                                        245:5 261:9             348:3
                                                                                348:3
    levels 180:20
    levels   180:20             353:10,12
                                353:10,12               263:10 272:3,21
                                                        263:10  272:3,21      look 14:12
                                                                              look          17:19
                                                                                     14:12 17:19
       226:13 232:19,19
       226:13  232:19,19     link   105:3 212:23
                             link 105:3    212:23       283:3 330:2
                                                        283:3        334:7
                                                              330:2 334:7       19:9 21:8,23
                                                                                19:9 21:8,23
       256:8 260:10
       256:8  260:10            220:8 353:17
                                220:8  353:17        live 10:15
                                                     live   10:15 73:9
                                                                   73:9         25:18 34:17
                                                                                25:18 34:17 41:10
                                                                                              41:10
       261:6 268:8,12,15
       261:6  268:8,12,15    linkages    185:15
                             linkages 185:15            85:19,21
                                                        85:19,21                43:13 44:2,5
                                                                                43:13 44:2,5
       272:7,22 296:20
       272:7,22  296:20         225:16 229:2
                                225:16  229:2        livelihoods 357:5
                                                     livelihoods    357:5       45:10,22 47:21
                                                                                45:10,22  47:21
       314:17
       314:17                   248:9
                                248:9  345:12
                                      345:12         lives   73:9
                                                     lives 73:9   85:24
                                                                  85:24         49:7 50:24 58:5
                                                                                49:7 50:24  58:5
    license 306:4
    license    306:4         linked    287:14
                             linked 287:14              154:4
                                                        154:4                   65:21 66:5 68:17
                                                                                65:21 66:5  68:17
    licensed 98:12,20
    licensed    98:12,20     linking    154:14
                             linking 154:14          living 86:3,13
                                                     living   86:3,13           68:22 69:12 76:13
                                                                                68:22 69:12   76:13
       103:3  239:24
       103:3 239:24             183:14 225:21
                                183:14  225:21          91:14
                                                        91:14 154:4
                                                              154:4             77:9 83:9 85:3,9
                                                                                77:9 83:9  85:3,9
       276:23 281:24
       276:23  281:24        list  5:17 49:1,19
                             list 5:17   49:1,19     llc 360:4
                                                     11c   360:4                85:10,15
                                                                                85:10,15 90:5
                                                                                          90:5
       282:1
       282:1                    51:19 131:11
                                51:19  131:11        local 5:22
                                                     local   5:22 9:4
                                                                   9:4 76:2
                                                                       76:2     101:1 104:1
                                                                                101:1 104:1
    liebman 180:7,9
    liebman     180:7,9         132:18 133:3,21
                                132:18  133:3,21        95:11,17
                                                        95:11,17 97:13
                                                                  97:13         108:16  109:14
                                                                                108:16 109:14
       184:17,17
       184:17,17                134:18,23 135:10
                                134:18,23  135:10       126:14 136:8
                                                        126:14  136:8           114:23  115:1
                                                                                114:23 115:1
    lies 111:15
    lies           329:18
           111:15 329:18        135:21 163:7,11
                                135:21  163:7,11        199:9 207:23
                                                        199:9 207:23            121:23  128:14
                                                                                121:23 128:14
    life 38:24
    life   38:24 154:2
                 154:2          200:2,4 201:4
                                200:2,4  201:4          208:10 211:14
                                                        208:10  211:14          131:9 140:15
                                                                                131:9 140:15
       231:19
       231:19                   213:15 217:15
                                213:15  217:15          271:2 294:22
                                                        271:2 294:22            141:17  142:6
                                                                                141:17 142:6
    lifelong 73:7
    lifelong    73:7            257:7 260:5
                                257:7  260:5            324:8,19,22
                                                        324:8,19,22             143:22  144:21
                                                                                143:22 144:21
    light 24:17
    light   24:17               261:17 264:4,6,20
                                261:17  264:4,6,20      337:16,22 339:10
                                                        337:16,22  339:10       157:18  158:12
                                                                                157:18 158:12
    likelihood 249:17
    likelihood    249:17     listed   202:4
                             listed 202:4               340:18,21
                                                        340:18,21               160:9 161:1,6
                                                                                160:9 161:1,6
    lily's 213:1
    lily's  213:1 258:3
                   258:3        205:24 217:14
                                205:24  217:14       locally 180:18
                                                     locally   180:18           162:6,16
                                                                                162:6,16 163:22
                                                                                          163:22
       258:21 259:24
       258:21  259:24           297:16 363:7,17
                                297:16  363:7,17     located 1:21
                                                     located    1:21 11:17
                                                                      11:17     164:5,24
                                                                                164:5,24 165:9,16
                                                                                          165:9,16
       261:12 344:9
       261:12  344:9                                    350:20
                                                        350:20                  182:4,8
                                                                                182:4,8 184:13,14
                                                                                         184:13,14

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                                 888-391-3376
                                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 403 of 439 PageID #: 36889


   [look
   [look -- marketing]
            marketing]                                                                  Page 38
                                                                                        Page 38

      195:9 196:7
      195:9 196:7          looks    17:14 160:1
                           looks 17:14      160:1      204:11 218:4,8
                                                       204:11  218:4,8      mansour    29:23,24
                                                                            mansour 29:23,24
      197:10,12
      197:10,12 199:7
                199:7        259:18 291:11
                             259:18   291:11           219:16 220:6
                                                       219:16  220:6         30:5,9,20 31:19
                                                                             30:5,9,20  31:19
      203:9 208:17
      203:9 208:17           347:20
                             347:20                    227:12 262:11
                                                       227:12  262:11        33:8 199:19,23
                                                                             33:8 199:19,23
      212:17,17 218:1
      212:17,17 218:1      loosely
                           loosely 139:23
                                      139:23           285:9 293:4,10
                                                       285:9  293:4,10       200:23 201:3,11
                                                                             200:23  201:3,11
      219:21 224:9
      219:21 224:9           145:8
                             145:8                     296:10 306:20
                                                       296:10  306:20        201:14 206:2
                                                                             201:14  206:2
      228:4 229:11
      228:4 229:11         los   2:21
                           los 2:21                    316:16 322:1
                                                       316:16  322:1        manual   236:24
                                                                            manual 236:24
      234:5 247:15,23
      234:5 247:15,23      lose
                           lose 93:19
                                  93:19                339:5 353:8
                                                       339:5  353:8         manufacturing
                                                                            manufacturing
      253:3 258:1,4
      253:3 258:1,4        loss   237:1,8,9
                           loss 237:1,8,9             macbook
                                                      macbook 12:21
                                                                 12:21       234:23 237:9
                                                                             234:23  237:9
      261:4,15 268:15
      261:4,15 268:15        238:4
                             238:4                    madam     361:10
                                                      madam 361:10          mapping    345:22
                                                                            mapping 345:22
      269:4 281:20
      269:4 281:20         lost
                           lost 93:20
                                  93:20 159:19
                                          159:19      magazines
                                                      magazines 324:5
                                                                   324:5    marathon    15:15
                                                                            marathon 15:15
      291:14 292:17
      291:14 292:17          327:24
                             327:24                   magically   228:17
                                                      magically 228:17      marc  213:1
                                                                            marc 213:1
      321:10,17 323:5
      321:10,17 323:5      lot   20:3 23:14
                           lot 20:3    23:14 24:5
                                               24:5   magnitude
                                                      magnitude 347:15
                                                                   347:15   march   113:20
                                                                            march 113:20
      323:11 341:2,12
      323:11 341:2,12        24:10,17 32:6
                             24:10,17    32:6          352:12
                                                       352:12                114:10  146:15
                                                                             114:10 146:15
      351:12
      351:12                 44:16 61:24
                             44:16   61:24 73:5
                                             73:5     mail
                                                      mail 13:19
                                                            13:19            160:8 162:4
                                                                             160:8 162:4
    looked 41:12,24
    looked   41:12,24        79:12
                             79:12 109:19
                                     109:19           mailed
                                                      mailed 18:21,23
                                                               18:21,23     margin   256:8
                                                                            margin 256:8
      99:4 180:16 209:1
      99:4 180:16 209:1      189:20 210:11
                             189:20   210:11          mails
                                                      mails 14:13
                                                             14:13           329:13 341:24
                                                                             329:13  341:24
      211:22 248:22
      211:22 248:22          238:1 244:16
                             238:1   244:16           main   255:14
                                                      main 255:14            344:23
                                                                             344:23
      322:8,10 347:7
      322:8,10 347:7         246:24 283:6,19
                             246:24   283:6,19        maintained
                                                      maintained 311:8
                                                                    311:8   marginal   342:2
                                                                            marginal 342:2
    looking 15:7
    looking   15:7 54:20
                   54:20     290:2 300:21
                             290:2   300:21           majority   189:15
                                                      majority 189:15       margins   353:16
                                                                            margins 353:16
      54:21
      54:21 56:16
            56:16 59:17
                  59:17      309:9 313:21
                             309:9   313:21            243:6 257:21
                                                       243:6  257:21        marijuana    355:10
                                                                            marijuana 355:10
      65:20 66:7 69:18
      65:20 66:7 69:18     lots   286:24 287:1
                           lots 286:24     287:1       281:22 286:17
                                                       281:22  286:17       mark   11:12 131:4
                                                                            mark 11:12    131:4
      77:15 81:14,22
      77:15 81:14,22         329:21 345:12
                             329:21   345:12           287:21 308:14
                                                       287:21  308:14        291:18 292:23
                                                                             291:18  292:23
      86:9 106:9 113:1
      86:9 106:9 113:1     low    232:18,19
                           low 232:18,19               309:14 310:9
                                                       309:14  310:9        marked    17:23
                                                                            marked 17:23
      113:12 116:17,21
      113:12 116:17,21     lower    325:3
                           lower 325:3                 315:2 355:12
                                                       315:2  355:12         18:8 40:14,22
                                                                             18:8 40:14,22
      120:4,14
      120:4,14 124:13
               124:13      lunch    133:10,16
                           lunch 133:10,16            making
                                                      making 84:19
                                                                84:19        42:17 48:9,13
                                                                             42:17 48:9,13
      128:7 133:15
      128:7 133:15           135:4 136:19
                             135:4   136:19            116:1 166:8
                                                       116:1  166:8          49:2 105:21
                                                                             49:2 105:21
      141:21 147:24
      141:21 147:24          137:5,5,9,24 138:7
                             137:5,5,9,24    138:7     214:13 263:21
                                                       214:13  263:21        120:14  131:6,17
                                                                             120:14 131:6,17
      149:23 150:13
      149:23 150:13        lung    130:7 272:18
                           lung 130:7      272:18     manage
                                                      manage 154:13
                                                                154:13       134:6 136:16
                                                                             134:6 136:16
      155:18 186:12
      155:18 186:12          272:20
                             272:20                    213:20 263:3,23
                                                       213:20  263:3,23      158:19,22
                                                                             158:19,22 159:11
                                                                                         159:11
      189:13 191:14
      189:13 191:14                   m
                                      III              333:8
                                                       333:8                 159:14  169:16
                                                                             159:14 169:16
      192:5 195:1,6
      192:5 195:1,6                                   management
                                                      management 92:192:1    173:3 179:8
                                                                             173:3 179:8
                           m    2:20 29:24
                           m 2:20     29:24
      196:4 200:2 204:1
      196:4 200:2 204:1                                284:19 290:15
                                                       284:19  290:15        195:24  196:2
                                                                             195:24 196:2
                           ma'am      10:9,21
                           ma'am 10:9,21
      205:15 208:5
      205:15 208:5                                     297:24 299:6
                                                       297:24  299:6         203:16 204:9
                                                                             203:16  204:9
                             18:19 20:22
                             18:19   20:22 21:3
                                             21:3
      210:14 226:16
      210:14 226:16                                   managing    287:13
                                                      managing 287:13        207:17 208:1
                                                                             207:17  208:1
                             28:13,14 30:17
                             28:13,14    30:17
      241:21 251:19,21
      241:21 251:19,21                                manifest
                                                      manifest 72:19
                                                                 72:19       291:15 292:5,9
                                                                             291:15  292:5,9
                             31:10 43:12
                             31:10   43:12 51:7
                                             51:7
      253:6 263:8
      253:6 263:8                                      130:13
                                                       130:13               markedly    256:17
                                                                            markedly 256:17
                             58:8 67:7,11,18
                             58:8  67:7,11,18
      280:24 293:5
      280:24 293:5                                    manifestations
                                                      manifestations        market
                                                                            market 90:12
                                                                                     90:12
                             76:7,11
                             76:7,11 77:4
                                       77:4 84:9
                                              84:9
      308:8 313:6
      308:8 313:6                                      72:18
                                                       72:18 130:6
                                                              130:6          97:12 242:5
                                                                             97:12 242:5
                             114:15 115:9
                             114:15   115:9
      321:14,16 323:23
      321:14,16 323:23                                manifests   237:22
                                                      manifests 237:22       311:12,17 320:21
                                                                             311:12,17  320:21
                             119:1 131:20
                             119:1   131:20
      335:17 338:20
      335:17 338:20                                   manner
                                                      manner 180:12
                                                                180:12      marketing    248:8
                                                                            marketing 248:8
                             136:9   144:5   160:7
                             136:9 144:5 160:7
      342:23 353:4
      342:23 353:4                                     288:16
                                                       288:16                284:15
                                                                             284:15
                             178:1 179:18,24
                             178:1   179:18,24
                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 404 of 439 PageID #: 36890


   [markets
   [markets -- medication]
               medication]                                                           Page 39
                                                                                     Page 39

    markets
    markets 95:11,18
              95:11,18      275:10 276:1
                            275:10   276:1          88:21
                                                    88:21 98:6
                                                          98:6 99:4
                                                                99:4      339:23 342:3
                                                                          339:23  342:3
     97:13  242:5,8
     97:13 242:5,8          288:16 292:20
                            288:16   292:20         99:21
                                                    99:21 100:23
                                                          100:23          347:6 348:13
                                                                          347:6 348:13
    marking    179:14
    marking 179:14          310:8,8 348:13,17
                            310:8,8  348:13,17      102:7 103:2
                                                    102:7 103:2           352:11,13
                                                                          352:11,13
    marshall   221:14
    marshall 221:14         349:11,20
                            349:11,20               107:22
                                                    107:22 108:3
                                                            108:3        meaning
                                                                         meaning 54:3
                                                                                    54:3
     230:20 231:4,7,10
     230:20  231:4,7,10   matters    26:18
                          matters 26:18             109:17,19 110:14
                                                    109:17,19  110:14     181:8 330:15
                                                                          181:8 330:15
     255:16,17,21,21
     255:16,17,21,21        27:20 53:13
                            27:20          54:12
                                   53:13 54:12      115:7 117:12
                                                    115:7 117:12          336:17 346:19
                                                                          336:17  346:19
     257:17 298:17
     257:17  298:17         268:1 271:15
                            268:1  271:15           119:19 125:11
                                                    119:19  125:11        353:22
                                                                          353:22
     299:13 345:23
     299:13  345:23         273:7 276:10
                            273:7  276:10           132:7 135:15
                                                    132:7 135:15         means   10:15 79:14
                                                                         means 10:15    79:14
    mary   29:24
    mary 29:24              282:13 351:11
                            282:13   351:11         140:20 141:16
                                                    140:20  141:16        130:20  151:5,10
                                                                          130:20 151:5,10
    mary's   222:3,6
    mary's 222:3,6        matthews
                          matthews 3:9  3:9         142:20,24 146:21
                                                    142:20,24  146:21     152:1 157:9 228:9
                                                                          152:1 157:9   228:9
     230:20
     230:20                 104:11
                            104:11                  151:8 154:4
                                                    151:8        155:5
                                                          154:4 155:5     229:22,23 250:9
                                                                          229:22,23   250:9
    maryland
    maryland 69:22
                69:22     mayor     209:15
                          mayor 209:15              156:16 163:12
                                                    156:16  163:12        300:18 322:22
                                                                          300:18  322:22
     70:8 85:22
     70:8 85:22             214:6,23 215:8,10
                            214:6,23   215:8,10     164:17 183:16
                                                    164:17  183:16        342:14
                                                                          342:14
    marys   221:21
    marys 221:21            216:14,17,24
                            216:14,17,24            187:3,6 189:10
                                                    187:3,6 189:10       meant   173:5
                                                                         meant 173:5
    mask   10:1
    mask 10:1               344:5 349:14
                            344:5  349:14           190:19 192:18
                                                    190:19  192:18       measure    26:13
                                                                         measure 26:13
    mass  316:21
    mass 316:21           mayor's     216:2
                          mayor's 216:2             198:13 206:22
                                                    198:13 206:22         72:13
                                                                          72:13 73:14
                                                                                73:14
     318:14 321:9,20
     318:14  321:9,20       301:5 345:2
                            301:5  345:2            208:12 209:7
                                                    208:12 209:7          251:21 268:14
                                                                          251:21  268:14
    master   167:13,16
    master 167:13,16        346:14
                            346:14                  210:8,16 211:22
                                                    210:8,16 211:22       272:15,17 317:24
                                                                          272:15,17   317:24
    material   34:20
    material 34:20        mcginness
                          mcginness 2:4  2:4        212:9,11 219:9
                                                    212:9,11 219:9        326:5
                                                                          326:5
     152:20
     152:20               mckesson
                          mckesson 3:2  3:2         220:21,22 222:24
                                                    220:21,22  222:24    measures
                                                                         measures 72:21
                                                                                     72:21
    materials   10:19
    materials 10:19         280:4
                            280:4                   224:14 225:20,23
                                                    224:14 225:20,23      208:14 210:21
                                                                          208:14  210:21
     28:7,15,17 29:5
     28:7,15,17  29:5     md
                          and 5:12,14,17
                               5:12,14,17 6:26:2    226:10,17,18
                                                    226:10,17,18          344:8
                                                                          344:8
     50:6,20
     50:6,20 68:17
              68:17         6:5,8 48:19,21,24
                            6:5,8 48:19,21,24       227:17,18 230:16
                                                    227:17,18  230:16    meat  194:19
                                                                         meat 194:19
     69:2,4
     69:2,4 75:24
             75:24          158:16 179:2,5
                            158:16   179:2,5        231:21 233:19
                                                    231:21 233:19        mechanisms
                                                                         mechanisms
     88:10
     88:10  104:16
            104:16        mdl   5:5  6:4,6,9
                          mdl 5:5 6:4,6,9           235:3 237:18
                                                    235:3 237:18          353:18
                                                                          353:18
     105:5  115:19
     105:5 115:19           20:6,24 22:15
                            20:6,24  22:15          238:8 239:20,23
                                                    238:8 239:20,23      media
                                                                         media 7:13    25:2
                                                                                 7:13 25:2
     131:8  135:1,7,17
     131:8 135:1,7,17       40:11,21 44:1
                            40:11,21   44:1         241:14 242:1
                                                    241:14 242:1          25:12,14,21 248:8
                                                                          25:12,14,21   248:8
     180:16  192:19
     180:16 192:19          53:24 56:13
                            53:24  56:13            246:19 250:17
                                                    246:19 250:17         284:15 316:21
                                                                          284:15  316:21
     209:18 211:15
     209:18  211:15         139:20 142:2
                            139:20   142:2          260:17 263:16
                                                    260:17 263:16         318:14,24 321:9
                                                                          318:14,24   321:9
     230:2 231:20
     230:2  231:20          158:18 166:17
                            158:18   166:17         265:13 276:18
                                                    265:13 276:18         321:21 325:8
                                                                          321:21  325:8
     254:20 255:23
     254:20  255:23         179:4,7
                            179:4,7                 278:8 281:17
                                                    278:8 281:17         medical   46:2 54:2
                                                                         medical 46:2    54:2
     271:16,17 284:6
     271:16,17   284:6    mean
                          mean 13:4,6
                                   13:4,6 14:23
                                           14:23    286:2 287:17
                                                    286:2 287:17          55:3
                                                                          55:3 56:20
                                                                               56:20 59:8
                                                                                       59:8
     301:7,10 341:13
     301:7,10  341:13       20:2 24:2,24
                            20:2 24:2,24 25:3
                                           25:3     288:4,4,8 289:19
                                                    288:4,4,8 289:19      64:22 80:24 98:22
                                                                          64:22 80:24   98:22
    math   355:4
    math 355:4              26:5,10 27:18
                            26:5,10  27:18          294:12,20 298:2
                                                    294:12,20  298:2      221:22 285:13,17
                                                                          221:22  285:13,17
    mathematically
    mathematically          28:13 31:16
                            28:13  31:16 38:10
                                           38:10    299:15 300:1
                                                    299:15 300:1          285:21 296:16
                                                                          285:21  296:16
     355:15
     355:15                 38:17 42:20
                            38:17  42:20 44:5
                                           44:5     302:17 304:11
                                                    302:17 304:11         307:24 308:10,23
                                                                          307:24  308:10,23
    matter
    matter 7:15
             7:15 19:7
                   19:7     49:21 51:22,23
                            49:21  51:22,23         314:16 316:24
                                                    314:16 316:24        medically
                                                                         medically 98:8
                                                                                     98:8
     35:19 42:7
     35:19  42:7 88:20
                  88:20     52:2 55:7
                            52:2        65:17
                                  55:7 65:17        317:16 320:7
                                                    317:16 320:7          270:9
                                                                          270:9
     93:15
     93:15 94:23
            94:23           71:12
                            71:12 72:9
                                   72:9 74:12
                                         74:12      325:20 326:13
                                                    325:20 326:13        medication    129:14
                                                                         medication 129:14
     164:16  175:14
     164:16 175:14          77:18
                            77:18 78:13    80:13
                                   78:13 80:13      327:22 331:1
                                                    327:22 331:1          269:8 287:8
                                                                          269:8 287:8
     190:19  195:14
     190:19 195:14          85:18 86:16
                            85:18          88:19
                                   86:16 88:19      334:16 336:21
                                                    334:16 336:21         302:13 305:9
                                                                          302:13  305:9

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 405 of 439 PageID #: 36891


   [medication
   [medication -- modest]
                  modest]                                                               Page 40
                                                                                        Page 40

     333:13,17
     333:13,17               356:20,22
                             356:20,22             micro
                                                   micro 180:8
                                                            180:8           misconception
                                                                            misconception
    medications    43:21
    medications 43:21       mention    215:8,10
                            mention 215:8,10        184:19
                                                    184:19                   262:16,22,23
                                                                             262:16,22,23
     128:16  129:1
     128:16 129:1            216:17
                             216:17                microphones
                                                   microphones 7:4,87:4,8   misconceptions
                                                                            misconceptions
     312:11 332:4
     312:11  332:4          mentioned
                            mentioned 50:21
                                         50:21     mid   268:11,11
                                                   mid 268:11,11             25:16 262:14
                                                                             25:16  262:14
    medicine    129:17
    medicine 129:17          84:6 88:24
                             84:6        98:21
                                   88:24 98:21     middle
                                                   middle 19:24
                                                             19:24 51:1
                                                                    51:1     309:10,13 328:19
                                                                             309:10,13   328:19
     273:4 276:24
     273:4  276:24           140:5 199:14
                             140:5  199:14          213:24 307:3
                                                    213:24    307:3         misconstrue    221:4
                                                                            misconstrue 221:4
     282:24 298:14,19
     282:24  298:14,19       213:16 258:20
                             213:16   258:20       midwest
                                                   midwest 361:17
                                                               361:17        274:23 314:23
                                                                             274:23  314:23
    medicines    265:1
    medicines 265:1          270:19 272:6
                             270:19   272:6         364:1
                                                    364:1                   misconstrued    80:5
                                                                            misconstrued 80:5
     266:23 269:18
     266:23  269:18          275:22 313:18
                             275:22   313:18       million
                                                   million 51:24
                                                             51:24          misconstrues
                                                                            misconstrues
     332:20
     332:20                  314:3 339:24
                             314:3  339:24         millions
                                                   millions 330:21
                                                               330:21        263:12
                                                                             263:12
    meet  29:8,15
    meet 29:8,15             341:6,7 345:18
                             341:6,7  345:18       milton
                                                   milton 340:12
                                                             340:12         misinformed
                                                                            misinformed
     201:9,12 255:9
     201:9,12  255:9        merely   263:21
                            merely 263:21          mind
                                                   mind 37:6,24
                                                           37:6,24           335:8
                                                                             335:8
     289:3
     289:3                   345:4 348:15
                             345:4  348:15          100:19 109:18
                                                    100:19    109:18        misleading    150:3
                                                                            misleading 150:3
    meeting   29:15
    meeting 29:15           merit
                            merit 1:21
                                    1:21            118:13 120:10
                                                    118:13    120:10        missing   215:8
                                                                            missing 215:8
     31:3 248:7
     31:3 248:7             merits   347:14
                            merits 347:14           121:10 125:16
                                                    121:10    125:16        mission   255:19
                                                                            mission 255:19
    meetings   6:11
    meetings 6:11           mess   228:15
                            mess 228:15             132:23 145:17
                                                    132:23    145:17        misunderstandin...
                                                                            misunderstandin...
     31:3,4,5,12 32:17
     31:3,4,5,12  32:17     message
                            message 13:19
                                       13:19        146:21 163:20
                                                    146:21    163:20         25:15
                                                                             25:15
     35:10,11,15,19
     35:10,11,15,19          326:23
                             326:23                 180:15 252:17,18
                                                    180:15    252:17,18     misunderstood
                                                                            misunderstood
     36:23 37:5
     36:23  37:5 136:3
                  136:3     messages
                            messages 13:1,2
                                        13:1,2      253:15 298:2
                                                    253:15    298:2          216:12
                                                                             216:12
     136:13  199:1
     136:13 199:1            14:13 284:12
                             14:13  284:12         mindful
                                                   mindful 126:14
                                                               126:14       mitigate   237:20
                                                                            mitigate 237:20
     200:12 201:2,6,15
     200:12  201:2,6,15      320:19
                             320:19                 161:18,21 192:24
                                                    161:18,21    192:24     mobile   337:1
                                                                            mobile 337:1
     201:22 203:15
     201:22  203:15         messenger
                            messenger 13:20
                                         13:20     mine
                                                   mine 355:18
                                                          355:18            mobilization
                                                                            mobilization
     206:9,14
     206:9,14               met   29:12,17 33:7
                            met 29:12,17    33:7   mini   46:21
                                                   mini 46:21                344:2
                                                                             344:2
    meets   359:15
    meets 359:15             33:15 91:17
                             33:15         136:6
                                    91:17 136:6    mining    234:23
                                                   mining 234:23            mobilized    213:14
                                                                            mobilized 213:14
     360:5
     360:5                   201:3,7  205:23,23
                             201:3,7 205:23,23     minority     258:14
                                                   minority 258:14          modalities   312:13
                                                                            modalities 312:13
    mel  8:14
    mel 8:14                meth
                            meth 83:3,4
                                   83:3,4 84:19
                                          84:19    minus    22:19 26:7
                                                   minus 22:19     26:7      312:20
                                                                             312:20
    melissa  2:17 9:1
    melissa 2:17   9:1       84:22 86:2
                             84:22       100:3
                                    86:2 100:3     minute
                                                   minute 34:14     44:9
                                                             34:14 44:9     model
                                                                            model 5:19
                                                                                    5:19 132:22
                                                                                          132:22
     179:11
     179:11                  127:15
                             127:15                 44:15 167:12
                                                    44:15   167:12           133:4,23
                                                                             133:4,23 134:19
                                                                                        134:19
    member
    member 88:12
               88:12        methamphetamine
                            methamphetamine         203:11 207:8
                                                    203:11    207:8          178:3,11
                                                                             178:3,11 180:4
                                                                                        180:4
     199:21  281:24
     199:21 281:24           81:14 82:5,15,20
                             81:14  82:5,15,20      268:9 289:12
                                                    268:9   289:12           181:2,8,9  182:19
                                                                             181:2,8,9 182:19
     282:24
     282:24                  83:21 84:4
                             83:21       86:19
                                    84:4 86:19     minutes
                                                   minutes 22:322:3          291:12,14 292:4
                                                                             291:12,14   292:4
    members
    members 136:4
                136:4        87:23 98:24
                             87:23         99:14
                                    98:24 99:14     66:20,21    133:7
                                                    66:20,21 133:7           292:15 293:6
                                                                             292:15  293:6
     199:9,10,24   200:5
     199:9,10,24 200:5       99:19
                             99:19 100:2,3
                                    100:2,3         198:16 253:9
                                                    198:16    253:9          321:11 338:20
                                                                             321:11  338:20
     273:15 275:6
     273:15  275:6           116:10 117:8
                             116:10   117:8         338:3 353:1
                                                    338:3   353:1           models   69:3
                                                                            models 69:3
    memory     215:14
    memory 215:14            124:14,19,21
                             124:14,19,21          mischaracterizes
                                                   mischaracterizes          135:14,16,19
                                                                             135:14,16,19
    mental   176:21
    mental 176:21            125:12 126:3,19
                             125:12   126:3,19      102:2
                                                    102:2 112:2
                                                            112:2            174:8  182:13
                                                                             174:8 182:13
     181:18  188:24
     181:18 188:24           126:21 127:5,7,12
                             126:21   127:5,7,12    115:16 121:2
                                                    115:16    121:2          210:6 253:5
                                                                             210:6  253:5
     189:7  190:1
     189:7 190:1             128:4 355:8
                             128:4  355:8           123:3,23 125:10
                                                    123:3,23    125:10       324:14 351:12
                                                                             324:14  351:12
     231:18,21 235:11
     231:18,21   235:11     methods    211:4
                            methods 211:4           126:24 219:7
                                                    126:24    219:7         modest
                                                                            modest 71:14
                                                                                     71:14
     236:24 238:3
     236:24  238:3           279:10 282:16
                             279:10   282:16        320:6 347:23
                                                    320:6   347:23           132:10  339:23
                                                                             132:10 339:23
     255:1,1 315:16
     255:1,1  315:16         287:12
                             287:12

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 406 of 439 PageID #: 36892


   [modification
   [modification -- needed]
                    needed]                                                             Page 41
                                                                                        Page 41

    modification
    modification           morning
                           morning 7:2      9:1
                                       7:2 9:1      naloxone
                                                    naloxone 60:20
                                                                60:20         358:4
                                                                              358:4
     352:5
     352:5                   9:21,22
                             9:21,22                  61:6
                                                      61:6 97:16  154:16
                                                           97:16 154:16     near
                                                                            near 149:12
                                                                                   149:12
    modify   279:16
    modify 279:16          mortality
                           mortality 71:10
                                        71:10         228:9,14,18
                                                      228:9,14,18           nearly   67:24
                                                                            nearly 67:24
    molecular
    molecular 90:5,6
                 90:5,6      75:6
                             75:6 90:4   111:9
                                  90:4 111:9        name
                                                    name 7:23    10:3
                                                            7:23 10:3       neat   39:20
                                                                            neat 39:20
     98:24
     98:24 99:4
           99:4              119:12 262:19
                             119:12  262:19           30:1 217:1
                                                      30:1 217:1 343:14
                                                                  343:14    neatly   39:18
                                                                            neatly 39:18
    molecule
    molecule 99:10
               99:10       mothers     213:21
                           mothers 213:21             348:11 361:6
                                                      348:11  361:6         necessarily   130:11
                                                                            necessarily 130:11
    moment    42:21
    moment 42:21           motivated
                           motivated 140:10
                                         140:10       362:3,4,15 363:3,4
                                                      362:3,4,15  363:3,4     183:15  295:10
                                                                              183:15 295:10
     44:23 253:18
     44:23 253:18          motley
                           motley 2:62:6 8:11,13
                                          8:11,13     363:21
                                                      363:21                necessary
                                                                            necessary 91:7
                                                                                         91:7
     338:7
     338:7                   8:15 12:6
                             8:15        34:4
                                  12:6 34:4         named
                                                    named 342:11
                                                             342:11           194:24  329:16
                                                                              194:24 329:16
    moments
    moments 104:12
                104:12     move    35:22 72:16
                           move 35:22      72:16    names
                                                    names 199:17
                                                             199:17         necessitated
                                                                            necessitated 12:11
                                                                                           12:11
    moms   213:1
    moms 213:1               81:14 88:23
                             81:14  88:23           nancy
                                                    nancy 11:7    30:3
                                                            11:7 30:3       need
                                                                            need 13:9   25:9
                                                                                   13:9 25:9
     273:17
     273:17                  148:17,22,22,24
                             148:17,22,22,24        narrative
                                                    narrative 93:2
                                                                93:2          27:2 36:22
                                                                              27:2 36:22 39:5
                                                                                          39:5
    money   222:5,10
    money 222:5,10           149:1,19 156:12
                             149:1,19   156:12        135:15,18 148:19
                                                      135:15,18  148:19       49:14 53:5
                                                                              49:14 53:5 77:9,9
                                                                                          77:9,9
    monique
    monique 2:52:5           156:17 158:5
                             156:17  158:5            149:4,7,13
                                                      149:4,7,13              79:14
                                                                              79:14 93:6
                                                                                    93:6 94:12
                                                                                          94:12
    monitor   345:20
    monitor 345:20           197:6 217:4,7,8
                             197:6  217:4,7,8       narrow    225:23,24
                                                    narrow 225:23,24          104:12  114:23
                                                                              104:12 114:23
    monitoring    297:5
    monitoring 297:5         253:12 285:1
                             253:12  285:1            334:21
                                                      334:21                  118:4 119:3
                                                                              118:4 119:3
    monograph
    monograph                315:22 316:12
                             315:22  316:12         national   41:4 56:5
                                                    national 41:4   56:5      131:23  153:21
                                                                              131:23 153:21
     142:12
     142:12                  330:5
                             330:5                    69:23,24
                                                      69:23,24 70:6
                                                                70:6          154:9,10,10,11,13
                                                                              154:9,10,10,11,13
    monographs
    monographs             movie    324:9
                           movie 324:9                72:24
                                                      72:24 99:7  132:9
                                                            99:7 132:9        154:17  161:5,13
                                                                              154:17 161:5,13
     142:3 143:1
     142:3 143:1           moving     36:19
                           moving 36:19               145:19 180:17,20
                                                      145:19  180:17,20       162:22  166:4,6
                                                                              162:22 166:4,6
    month   10:11
    month 10:11              61:11 99:11
                             61:11  99:11             182:14 184:12,16
                                                      182:14  184:12,16       182:7 196:17
                                                                              182:7 196:17
     22:17 130:15
     22:17 130:15            170:12 335:10
                             170:12  335:10           266:20 272:11
                                                      266:20  272:11          214:8 215:1
                                                                              214:8 215:1 219:4
                                                                                           219:4
     240:2 322:10
     240:2 322:10          mr.burnett      261:20
                           mr.burnett 261:20          301:24 322:2,2,8
                                                      301:24  322:2,2,8       219:9 223:12
                                                                              219:9 223:12
     323:13
     323:13                mt   2:7
                           mt 2:7                     322:15 323:2,19
                                                      322:15  323:2,19        237:24 255:9
                                                                              237:24  255:9
    monthly    346:2
    monthly 346:2          multi
                           multi 109:22
                                   109:22             323:20,20  324:3
                                                      323:20,20 324:3         258:7,12  259:8,11
                                                                              258:7,12 259:8,11
    months   19:23
    months 19:23             155:14
                             155:14                   324:23 331:16
                                                      324:23  331:16          259:19 269:4
                                                                              259:19  269:4
     22:19 41:11,11,11
     22:19 41:11,11,11     multiple    31:3
                           multiple 31:3              332:1 340:22
                                                      332:1 340:22            279:16 286:16
                                                                              279:16  286:16
     57:6,10
     57:6,10 111:5
              111:5          250:22 325:1
                             250:22  325:1            341:18
                                                      341:18                  288:9 289:13
                                                                              288:9 289:13
     185:1 206:23
     185:1 206:23          multiply    323:14
                           multiply 323:14          nationally
                                                    nationally 184:24
                                                                 184:24       294:7 317:3
                                                                              294:7 317:3 318:8
                                                                                           318:8
     276:9 323:14
     276:9 323:14          mumbo      163:17
                           mumbo 163:17             nationwide    347:8
                                                    nationwide 347:8          321:4,4,4,5,6
                                                                              321:4,4,4,5,6
    monument
    monument 28:9 28:9     musculoskeletal
                           musculoskeletal          natural   147:1
                                                    natural 147:1             324:2 326:24
                                                                              324:2 326:24
     28:11 29:13,20,21
     28:11 29:13,20,21       279:6
                             279:6                  nature
                                                    nature 55:17
                                                             55:17            327:8 329:5
                                                                              327:8 329:5
     32:11,14 34:9,23
     32:11,14  34:9,23     mute
                           mute 199:4
                                  199:4               59:20
                                                      59:20 60:16,22
                                                            60:16,22          334:23 335:4
                                                                              334:23  335:4
     35:12 36:24
     35:12 36:24 38:11
                   38:11   muted
                           muted 199:5
                                    199:5             62:8
                                                      62:8 64:1,4,17,19
                                                           64:1,4,17,19       338:4 342:2
                                                                              338:4 342:2 344:6
                                                                                           344:6
     136:4 199:11,24
     136:4 199:11,24       mutually     124:4,7
                           mutually 124:4,7           65:8,24 109:21
                                                      65:8,24 109:21          348:19 351:17,17
                                                                              348:19  351:17,17
     200:20 201:13
     200:20  201:13                  n
                                     n                110:6 119:4
                                                      110:6 119:4             351:21,23 352:12
                                                                              351:21,23  352:12
     205:22 206:8
     205:22  206:8                                    130:22
                                                      130:22 137:2
                                                              137:2           356:17,19 357:4,4
                                                                              356:17,19  357:4,4
                           n
                           n 7:1
                              7:1 9:16   29:24
                                  9:16 29:24
    morbidity
    morbidity 71:10
                 71:10                                147:13 241:9
                                                      147:13  241:9           358:14
                                                                              358:14
                             30:2 199:22
                             30:2 199:22
     73:5
     73:5 75:6
          75:6 90:4
                90:4                                  272:23 280:10
                                                      272:23  280:10        needed    40:4 64:16
                                                                            needed 40:4    64:16
                             307:12
                             307:12
     111:9 119:11
     111:9 119:11                                     281:18 286:22
                                                      281:18  286:22          172:1 237:24
                                                                              172:1 237:24
                           naive   287:19
                           naive 287:19
     262:19
     262:19                                           289:18 302:15
                                                      289:18  302:15          332:8,11 352:6
                                                                              332:8,11  352:6
                             326:13
                             326:13
                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 407 of 439 PageID #: 36893


   [needle
   [needle -- object]
              object]                                                                  Page 42
                                                                                       Page 42

    needle    336:6,6,16
    needle 336:6,6,16       night   258:7
                            night 258:7              213:13 226:14,17
                                                     213:13  226:14,17      100:20,23
                                                                            100:20,23 103:24
                                                                                        103:24
      337:8
      337:8                 nightstands    61:17
                            nightstands 61:17        226:22 228:24
                                                     226:22  228:24         111:3,12
                                                                            111:3,12 118:24
                                                                                       118:24
    needles    337:3
    needles 337:3             331:3,12
                              331:3,12               278:24 300:20
                                                     278:24  300:20         131:11   139:17
                                                                            131:11 139:17
    needs    38:23 61:22
    needs 38:23    61:22    nine   41:11 111:5
                            nine 41:11    111:5      306:23 307:21
                                                     306:23  307:21         153:2,23
                                                                            153:2,23 172:7
                                                                                       172:7
      157:20   222:9
      157:20 222:9            206:23 276:9
                              206:23  276:9          322:20 346:17,18
                                                     322:20  346:17,18      182:3,3  202:9
                                                                            182:3,3 202:9
      256:6 257:9
      256:6  257:9          ninth   2:9
                            ninth 2:9                354:1,6 361:12
                                                     354:1,6 361:12         203:1 209:8
                                                                            203:1  209:8
      259:13 287:6,10
      259:13   287:6,10     nj  2:19
                            nj 2:19                noted
                                                   noted 71:7
                                                           71:7 127:3
                                                                127:3       219:18,23 230:2,2
                                                                            219:18,23   230:2,2
      311:5 317:21
      311:5  317:21         noncancer     309:11
                            noncancer 309:11         143:15 161:10
                                                     143:15  161:10         231:17 236:6
                                                                            231:17   236:6
      320:3 327:15
      320:3  327:15         nonfatal   345:21
                            nonfatal 345:21          191:18 252:24
                                                     191:18  252:24         243:1 251:20
                                                                            243:1  251:20
      329:4 330:12
      329:4  330:12         nonmedical
                            nonmedical 80:11
                                           80:11     272:14 356:14
                                                     272:14  356:14         252:17,18,19,24
                                                                            252:17,18,19,24
      332:23 341:20
      332:23   341:20         97:24
                              97:24 98:9,19
                                     98:9,19       notes
                                                   notes 6:10
                                                          6:10 31:11
                                                                31:11       261:24 265:4
                                                                            261:24   265:4
      344:23 345:6,11
      344:23   345:6,11       283:1 334:18
                              283:1  334:18          31:14 35:10,15
                                                     31:14 35:10,15         268:6 269:11
                                                                            268:6  269:11
      348:2 353:17
      348:2  353:17         nonmedically
                            nonmedically             36:7,8,15,17,23
                                                     36:7,8,15,17,23        277:1 293:2,7
                                                                            277:1  293:2,7
      357:2
      357:2                   90:19
                              90:19 91:9  98:8
                                     91:9 98:8       37:10 125:11,13
                                                     37:10 125:11,13        298:24 305:17
                                                                            298:24   305:17
    negative
    negative 165:17
                165:17        98:11
                              98:11 154:19
                                     154:19          136:1,2,3,12
                                                     136:1,2,3,12           306:11 323:16
                                                                            306:11   323:16
    neglects
    neglects 176:16
                176:16        248:4 281:22
                              248:4  281:22          202:18 203:14
                                                     202:18  203:14         324:13,17 325:3,8
                                                                            324:13,17   325:3,8
    neither    359:11
    neither 359:11          nonmedication
                            nonmedication            204:5,9,13 205:22
                                                     204:5,9,13  205:22     331:16 332:22
                                                                            331:16   332:22
    net   256:7
    net 256:7                 312:20
                              312:20                 206:7 215:23
                                                     206:7 215:23           333:24 335:18
                                                                            333:24   335:18
    netflix   29:3 36:4
    netflix 29:3   36:4     nonopioid
                            nonopioid 77:20
                                         77:20       359:9
                                                     359:9                  337:19 343:8
                                                                            337:19   343:8
      37:16 84:7
      37:16  84:7             116:9 117:22
                              116:9  117:22        noteworthy
                                                   noteworthy 119:8
                                                                  119:8     351:10,11 357:19
                                                                            351:10,11   357:19
    network
    network 94:894:8          126:5
                              126:5                notice  1:20 5:2
                                                   notice 1:20   5:2        361:7,13
                                                                            361:7,13
    networks     289:21
    networks 289:21         nonphysicians
                            nonphysicians            18:6,14,20 19:11
                                                     18:6,14,20  19:11    numbers
                                                                          numbers 48:1048:10
    never
    never 95:6
             95:6 96:3,15
                  96:3,15     265:2
                              265:2                  62:13
                                                     62:13 156:15,24
                                                           156:15,24        83:8,12
                                                                            83:8,12 109:18
                                                                                      109:18
      96:24  100:8,11,15
      96:24 100:8,11,15     nonprescription
                            nonprescription          158:7 161:11
                                                     158:7 161:11           135:2  180:10,17
                                                                            135:2 180:10,17
      101:7  242:22
      101:7 242:22            101:21
                              101:21               noticed
                                                   noticed 50:23
                                                             50:23          232:20 331:9,11
                                                                            232:20   331:9,11
      244:3 258:1,4
      244:3  258:1,4        nonviolent    250:9
                            nonviolent 250:9       notifying
                                                   notifying 18:22
                                                               18:22        363:7
                                                                            363:7
      263:19 269:19
      263:19   269:19         250:13
                              250:13               noting   15:20
                                                   noting 15:20           numerous
                                                                          numerous 329:7329:7
    nevertheless
    nevertheless            nora
                            nora 99:6
                                   99:6              149:15 189:13
                                                     149:15  189:13       nurse    288:23
                                                                          nurse 288:23
      164:22   186:5,10
      164:22 186:5,10       northern
                            northern 5:55:5 6:3
                                            6:3      242:7 319:7
                                                     242:7 319:7          nurses    301:2
                                                                          nurses 301:2
      225:18
      225:18                  40:20 41:5
                              40:20  41:5 158:18
                                          158:18   notion
                                                   notion 52:4
                                                            52:4 74:18
                                                                 74:18    ny   3:6
                                                                          ny 3:6
    new    3:5,6 42:24
    new 3:5,6    42:24      nos
                            nos 7:20   48:15
                                  7:20 48:15       notwithstanding
                                                   notwithstanding                   o
                                                                                     0
      153:23   164:11
      153:23 164:11           49:4 179:1,9
                              49:4 179:1,9           211:20 213:11
                                                     211:20  213:11
                                                                          o 7:1
                                                                          o      29:24 30:2
                                                                             7:1 29:24   30:2
      171:13,16,16
      171:13,16,16          notarized    361:14
                            notarized 361:14         294:22
                                                     294:22
                                                                          o'clock 137:7,10
                                                                          o'clock   137:7,10
      172:14   173:23
      172:14 173:23         notary    359:4
                            notary 359:4           novo
                                                   novo 95:17
                                                          95:17
                                                                            137:16,18   253:23
                                                                            137:16,18 253:23
      175:10,15,16
      175:10,15,16            361:24 362:10,18
                              361:24  362:10,18    nrcad   302:2
                                                   nrcad 302:2
                                                                          oath 8:4
                                                                          oath   8:4 9:10
                                                                                      9:10
      176:24   177:13,16
      176:24 177:13,16        363:15,23 364:23
                              363:15,23  364:23    nuance
                                                   nuance 55:8,11
                                                             55:8,11
                                                                            41:16 44:23
                                                                            41:16  44:23
      177:17   241:11,16
      177:17 241:11,16      note
                            note 7:4
                                   7:4 50:4
                                       50:4          195:19 197:18
                                                     195:19  197:18
                                                                          object 26:24
                                                                          object   26:24 52:23
                                                                                          52:23
      349:7
      349:7                   62:15 69:17
                              62:15  69:17 78:4
                                           78:4      321:3
                                                     321:3
                                                                            53:6 63:3 92:19
                                                                            53:6 63:3   92:19
    newer    217:23
    newer 217:23              78:16
                              78:16 80:2  125:11
                                     80:2 125:11   number
                                                   number 14:6     23:9
                                                              14:6 23:9
                                                                            122:8  150:1
                                                                            122:8 150:1
    nice
    nice 138:7    265:23
           138:7 265:23       161:10 162:7
                              161:10  162:7          23:11 50:5
                                                     23:11 50:5 53:1
                                                                 53:1
                                                                            168:11   182:1
                                                                            168:11 182:1
      340:23
      340:23                  205:14 206:12
                              205:14  206:12         78:21
                                                     78:21 95:19
                                                           95:19
                                                                            336:20
                                                                            336:20
                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 408 of 439 PageID #: 36894


   [objected
   [objected -- okay]
                okay]                                                                   Page 43
                                                                                        Page 43

    objected 64:7
    objected   64:7          191:13 193:16
                             191:13 193:16        occurred 32:16
                                                  occurred     32:16        ohio 5:5
                                                                            ohio       6:4,7,9
                                                                                   5:5 6:4,7,9
    objecting 155:20
    objecting   155:20       195:12 210:1
                             195:12 210:1           57:6
                                                    57:6 90:12    326:4
                                                          90:12 326:4         16:18,23  21:2
                                                                              16:18,23 21:2
    objection 9:9,11
    objection   9:9,11       211:11 212:8,16
                             211:11 212:8,16        334:8
                                                    334:8                     40:11,21 41:5
                                                                              40:11,21  41:5
      9:12 14:24 22:8
      9:12 14:24  22:8       217:18 219:6
                             217:18 219:6         occurring 24:20
                                                  occurring      24:20        43:10 45:18
                                                                              43:10  45:18 46:6
                                                                                           46:6
      23:22 33:1
      23:22 33:1 37:11
                  37:11      222:2,23 223:6
                             222:2,23 223:6         58:4  255:1
                                                    58:4 255:1                47:5,6 53:24
                                                                              47:5,6  53:24
      51:21
      51:21 57:23
            57:23 59:14
                   59:14     230:15 231:5
                             230:15 231:5         october 6:9
                                                  october    6:9 10:11
                                                                   10:11      56:13
                                                                              56:13 57:22
                                                                                     57:22
      60:11 63:21 65:1
      60:11 63:21  65:1      232:8 235:2
                             232:8 235:2 237:4
                                          237:4     140:23 142:4,4
                                                    140:23   142:4,4          139:20  142:2
                                                                              139:20 142:2
      68:7,21
      68:7,21 70:19
              70:19          246:18 249:11
                             246:18 249:11          143:2,2,22 179:7
                                                    143:2,2,22    179:7       146:8,15
                                                                              146:8,15 158:11
                                                                                        158:11
      71:4
      71:4 72:8
           72:8 73:21
                73:21        251:6,18 252:10
                             251:6,18 252:10        179:22
                                                    179:22 331:20
                                                             331:20           158:18  160:3,16
                                                                              158:18 160:3,16
      74:10
      74:10 75:11,20
            75:11,20         259:4 260:7,16
                             259:4 260:7,16         332:2 359:17
                                                    332:2  359:17             161:2  162:2
                                                                              161:2 162:2
      78:1 81:2,17 82:8
      78:1 81:2,17 82:8      261:20 263:12
                             261:20 263:12        odd 12:10
                                                  odd    12:10 143:7
                                                                 143:7        164:12  165:3
                                                                              164:12 165:3
      82:16,24
      82:16,24 83:7,23
               83:7,23       268:22 271:23
                             268:22 271:23        offenders 250:9
                                                  offenders     250:9         168:9  171:1,14,18
                                                                              168:9 171:1,14,18
      84:1 85:1 86:5,7
      84:1 85:1 86:5,7       275:20 276:6
                             275:20 276:6         offer 38:19
                                                  offer   38:19 49:20
                                                                  49:20       171:21  172:2,4,15
                                                                              171:21 172:2,4,15
      86:15 88:17 89:5
      86:15 88:17  89:5      277:17,24 278:7
                             277:17,24  278:7       50:14
                                                    50:14 51:8
                                                           51:8 61:3
                                                                  61:3        172:17,21,23
                                                                              172:17,21,23
      89:13
      89:13 91:22
            91:22 93:18
                   93:18     279:7 281:16
                             279:7 281:16           62:11
                                                    62:11 64:21     243:2
                                                           64:21 243:2        173:2  174:1,8,12
                                                                              173:2 174:1,8,12
      95:8
      95:8 96:5,18
           96:5,18 97:2
                    97:2     283:24 286:1
                             283:24 286:1         offered 81:7
                                                  offered           230:7
                                                             81:7 230:7       174:20  175:2
                                                                              174:20 175:2
      98:5
      98:5 99:3,22,24
           99:3,22,24        289:11 291:5
                             289:11 291:5           298:11,19
                                                    298:11,19                 176:10,14,15
                                                                              176:10,14,15
      101:17 102:1,21
      101:17 102:1,21        294:10 296:1
                             294:10 296:1         offering 55:2
                                                  offering    55:2            177:14  178:8,18
                                                                              177:14 178:8,18
      107:20 109:1,11
      107:20 109:1,11        297:15 298:22
                             297:15 298:22          56:19
                                                    56:19 197:11
                                                           197:11             179:4,7,21  181:8
                                                                              179:4,7,21 181:8
      110:12,20
      110:12,20 112:1
                 112:1       299:21 305:11
                             299:21 305:11          222:8 223:1,9,13
                                                    222:8  223:1,9,13         181:14,22
                                                                              181:14,22 182:24
                                                                                         182:24
      112:13,15
      112:13,15 114:20
                 114:20      314:8 317:15
                             314:8 317:15           279:14 280:1
                                                    279:14   280:1            183:3,12,24  184:8
                                                                              183:3,12,24 184:8
      115:14 116:11,24
      115:14 116:11,24       320:5,5 325:17
                             320:5,5 325:17         282:9 298:20
                                                    282:9  298:20             185:14,17
                                                                              185:14,17 186:7
                                                                                         186:7
      117:9 118:3 119:5
      117:9 118:3  119:5     326:1 327:12
                             326:1 327:12         offerings 298:16
                                                  offerings    298:16         186:14,23
                                                                              186:14,23 187:12
                                                                                         187:12
      119:18 120:8
      119:18 120:8           329:10 332:12
                             329:10 332:12        offhand 19:21
                                                  offhand     19:21           187:19  188:8,9,12
                                                                              187:19 188:8,9,12
      121:1 123:2,22
      121:1 123:2,22         333:19,19  334:15
                             333:19,19 334:15     office   209:15
                                                  office 209:15               188:19  189:5
                                                                              188:19 189:5
      125:9 126:23
      125:9 126:23           337:10,18 341:22
                             337:10,18  341:22      214:7,24 216:2
                                                    214:7,24   216:2          190:2,17,22
                                                                              190:2,17,22
      127:17 128:10,23
      127:17 128:10,23       344:19 346:5
                             344:19 346:5           299:19 300:11
                                                    299:19   300:11           191:10,18
                                                                              191:10,18 192:14
                                                                                         192:14
      129:5,18
      129:5,18 135:12
               135:12        347:4,22 350:12
                             347:4,22 350:12        301:5 344:5
                                                    301:5           345:2
                                                           344:5 345:2        192:23  193:3,23
                                                                              192:23 193:3,23
      136:10,14
      136:10,14 140:2
                 140:2       352:4,10 355:9,17
                             352:4,10 355:9,17      345:24 346:15
                                                    345:24   346:15           195:2,11,15,24
                                                                              195:2,11,15,24
      144:15 145:13
      144:15 145:13        objections 14:10
                           objections   14:10     officer 224:22
                                                  officer   224:22            196:3,6,24  197:9
                                                                              196:3,6,24 197:9
      146:10,16
      146:10,16 148:5
                 148:5       57:15,16 167:1
                             57:15,16 167:1         225:8
                                                    225:8                     197:13,16,24
                                                                              197:13,16,24
      152:5 153:11
      152:5 153:11         obligations 43:20
                           obligations   43:20    officers 202:13
                                                  officers   202:13           225:13,17 235:15
                                                                              225:13,17  235:15
      155:4 157:13,24
      155:4 157:13,24      obliquely 282:12
                           obliquely   282:12     offices 340:9
                                                  offices   340:9             361:2
                                                                              361:2
      163:10 165:4
      163:10 165:4         obtained 307:22
                           obtained   307:22      official 39:21
                                                  official  39:21           okay 8:22
                                                                            okay   8:22 11:5
                                                                                         11:5
      173:15 175:12
      173:15 175:12        obviously 20:19
                           obviously   20:19        362:15 363:21
                                                    362:15   363:21           12:18  13:12,16
                                                                              12:18 13:12,16
      176:12 177:2,15
      176:12 177:2,15        144:16 168:19
                             144:16 168:19        offspring 213:21
                                                  offspring     213:21        17:11  18:3,13
                                                                              17:11 18:3,13
      178:16 183:6
      178:16 183:6           205:1 252:1
                             205:1 252:1          oftentimes 248:6
                                                  oftentimes      248:6       19:7,11  21:10
                                                                              19:7,11 21:10
      184:10 185:12
      184:10 185:12          285:16
                             285:16               oh 48:11
                                                  oh   48:11 72:1
                                                               72:1           24:23 29:7
                                                                              24:23  29:7 30:18
                                                                                          30:18
      186:16,24
      186:16,24 187:14
                 187:14    occupied 259:14
                           occupied   259:14        147:18 204:2
                                                    147:18   204:2            33:6,23 36:14,18
                                                                              33:6,23  36:14,18
      187:21 188:10,20
      187:21 188:10,20     occur 193:4
                           occur   193:4            219:2 335:17
                                                    219:2  335:17             40:5,24 41:15,24
                                                                              40:5,24  41:15,24
      189:9 190:4,18
      189:9 190:4,18         239:10
                             239:10                                           42:4 44:18,20
                                                                              42:4 44:18,20

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 409 of 439 PageID #: 36895


   [okay
   [okay -- opioid]
            opioid]                                                                   Page 44
                                                                                      Page 44

      45:3,8,23 46:16,22
      45:3,8,23 46:16,22      227:13 234:16
                              227:13  234:16       opened 133:5
                                                   opened    133:5         282:9
                                                                           282:9
      47:10 48:1,11
      47:10 48:1,11           239:10 241:8,18
                              239:10  241:8,18       134:3
                                                     134:3 159:15
                                                           159:15        opioid 5:10
                                                                         opioid         20:3
                                                                                  5:10 20:3
      49:5,6,14 56:12
      49:5,6,14  56:12        243:8,24 244:21
                              243:8,24  244:21     opening 337:20
                                                   opening    337:20       20:10 21:17
                                                                           20:10 21:17 23:7
                                                                                         23:7
      57:3
      57:3 58:9
           58:9 59:6
                 59:6         245:15 246:7,14
                              245:15  246:7,14     openings 357:11
                                                   openings    357:11      25:13 26:4,14,18
                                                                           25:13 26:4,14,18
      64:16 66:11 67:19
      64:16 66:11   67:19     247:8,12 254:6,9
                              247:8,12  254:6,9    operator 7:2
                                                   operator    7:2 9:9
                                                                   9:9     37:21 48:17 49:8
                                                                           37:21 48:17   49:8
      69:15 70:12 76:12
      69:15 70:12   76:12     254:13 260:13
                              254:13  260:13         9:13
                                                     9:13 66:22  67:2
                                                          66:22 67:2       51:10,15
                                                                           51:10,15 53:17
                                                                                     53:17
      77:18
      77:18 83:18
            83:18 84:10
                    84:10     261:8 262:1,4,12
                              261:8  262:1,4,12      93:20,23
                                                     93:20,23 94:4
                                                               94:4        55:24
                                                                           55:24 56:7,22
                                                                                 56:7,22
      84:14,18
      84:14,18 85:23
                85:23         262:16 263:7
                              262:16  263:7          137:22
                                                     137:22 138:3
                                                             138:3         62:19 63:19 67:12
                                                                           62:19 63:19   67:12
      92:14 93:22 95:3
      92:14 93:22   95:3      265:12 266:2,5,17
                              265:12  266:2,5,17     170:2,6
                                                     170:2,6 198:17,21
                                                              198:17,21    67:19 68:1,9
                                                                           67:19 68:1,9
      100:6
      100:6 101:22
            101:22            267:11 271:9
                              267:11  271:9          253:17,22 316:5,9
                                                     253:17,22  316:5,9    69:18,24  70:6,16
                                                                           69:18,24 70:6,16
      105:10,16
      105:10,16 107:17
                  107:17      275:13 280:9
                              275:13  280:9          338:7,13
                                                     338:7,13 358:18
                                                               358:18      71:2,9,21 72:1,4
                                                                           71:2,9,21  72:1,4
      107:22
      107:22 114:7
              114:7           281:3,11 284:24
                              281:3,11  284:24     opiate 41:4
                                                   opiate   41:4           72:22,23
                                                                           72:22,23 73:6,13
                                                                                     73:6,13
      120:3,13
      120:3,13 122:18
                122:18        285:16,20 292:2
                              285:16,20  292:2     opiates 122:4
                                                   opiates   122:4         74:20 75:5
                                                                           74:20 75:5 76:17
                                                                                       76:17
      131:3,4,16,21
      131:3,4,16,21           292:11,13,22
                              292:11,13,22         opine 127:11
                                                   opine   127:11          77:19
                                                                           77:19 80:10
                                                                                  80:10 85:14
                                                                                         85:14
      134:8,12,16
      134:8,12,16 135:3
                   135:3      293:5,20 295:12
                              293:5,20  295:12       273:6 279:18
                                                     273:6 279:18          87:5,7
                                                                           87:5,7 89:1,2,4,10
                                                                                   89:1,2,4,10
      136:16,20
      136:16,20 137:16
                  137:16      296:14 302:10
                              296:14  302:10         281:17 303:10
                                                     281:17  303:10        89:12 90:4,20
                                                                           89:12 90:4,20
      138:6
      138:6 139:16
            139:16            303:4,24
                              303:4,24 304:15
                                        304:15     opined 238:10
                                                   opined    238:10        91:16,18
                                                                           91:16,18 92:9,11
                                                                                     92:9,11
      141:13
      141:13 142:20
              142:20          304:22
                              304:22 305:4,22
                                      305:4,22     opining 192:6
                                                   opining    192:6        93:15,16
                                                                           93:15,16 94:24
                                                                                     94:24
      143:19
      143:19 144:21
              144:21          306:21
                              306:21 307:21
                                      307:21         311:11
                                                     311:11 347:14
                                                             347:14        95:1,5,6,19
                                                                           95:1,5,6,19 96:4
                                                                                        96:4
      145:7
      145:7 147:18
            147:18            308:9
                              308:9 311:1,3
                                     311:1,3       opinion 51:18
                                                   opinion    51:18 55:2
                                                                    55:2   96:15 97:1,4
                                                                           96:15 97:1,4
      150:19
      150:19 159:6,9,15
              159:6,9,15      317:7
                              317:7 320:13
                                     320:13          64:21 65:10,14
                                                     64:21 65:10,14        98:19
                                                                           98:19 100:9,11,15
                                                                                  100:9,11,15
      159:19,22,22
      159:19,22,22            321:15,20
                              321:15,20 322:7
                                         322:7       222:9,18 263:10
                                                     222:9,18  263:10      101:8
                                                                           101:8 103:7
                                                                                  103:7
      160:11,19
      160:11,19 161:1,8
                  161:1,8     322:13
                              322:13 330:9
                                      330:9          264:5,7,19 265:8
                                                     264:5,7,19  265:8     106:12
                                                                           106:12 109:23
                                                                                   109:23
      162:6,16
      162:6,16 163:6
                163:6         335:16
                              335:16 337:13,21
                                      337:13,21      267:3,6 271:19
                                                     267:3,6  271:19       111:8
                                                                           111:8 113:11
                                                                                  113:11
      164:1,5
      164:1,5 166:11
               166:11         339:9  347:17
                              339:9 347:17           277:6
                                                     277:6 279:11,14
                                                           279:11,14       116:5
                                                                           116:5 117:13
                                                                                  117:13
      169:22
      169:22 170:20,22
              170:20,22       352:24
                              352:24 354:6
                                      354:6          280:13 287:3
                                                     280:13  287:3         119:11
                                                                           119:11 120:7,12
                                                                                   120:7,12
      171:4
      171:4 173:5
            173:5           older 323:17
                            older   323:17           317:16
                                                     317:16 345:4
                                                             345:4         123:21
                                                                           123:21 124:10
                                                                                   124:10
      177:13
      177:13 178:7,20
              178:7,20      omar 29:23
                            omar    29:23            356:6
                                                     356:6                 126:4,7
                                                                           126:4,7 127:20,23
                                                                                    127:20,23
      179:14,19
      179:14,19 180:1
                  180:1     ones 231:24
                            ones   231:24 317:1
                                           317:1   opinions 42:23
                                                   opinions    42:23       128:5,8
                                                                           128:5,8 130:22
                                                                                    130:22
      182:24
      182:24 184:12
              184:12        ongoing 113:11
                            ongoing    113:11        49:19 50:14,22
                                                    49:19  50:14,22        138:14
                                                                           138:14 139:1,13
                                                                                   139:1,13
      193:8
      193:8 194:10
            194:10          onion 59:2
                            onion   59:2             51:8,16
                                                     51:8,16 54:1,2
                                                              54:1,2       144:9
                                                                           144:9 145:3
                                                                                  145:3 147:2
                                                                                         147:2
      195:9
      195:9 198:14
            198:14          online 299:3
                            online   299:3           56:20
                                                     56:20 60:3,4,10,14
                                                           60:3,4,10,14    151:1,17,22
                                                                           151:1,17,22
      199:13  200:19
      199:13 200:19         ooo
                            000 358:24
                                  358:24             61:3 62:6,11
                                                     61:3 62:6,11 63:8
                                                                   63:8    152:12
                                                                           152:12 153:24
                                                                                   153:24
      202:2,6 203:3,20
      202:2,6 203:3,20      open 17:18
                            open   17:18 18:4
                                          18:4       65:3 81:7
                                                     65:3 81:7 88:4
                                                                88:4       154:3
                                                                           154:3 160:14,14
                                                                                  160:14,14
      204:8,18 206:5
      204:8,18  206:5         40:13 47:24
                              40:13  47:24           132:20
                                                     132:20 133:18
                                                             133:18        160:15
                                                                           160:15 162:23
                                                                                   162:23
      207:5,15 208:4
      207:5,15  208:4         103:21
                              103:21 134:2
                                      134:2          135:8
                                                     135:8 146:14
                                                           146:14          182:15
                                                                           182:15 191:6
                                                                                   191:6
      209:3 216:10
      209:3 216:10            137:6
                              137:6 158:13
                                     158:13          194:22  200:6
                                                     194:22 200:6          192:10  209:5
                                                                           192:10 209:5
      217:9 218:5,9,15
      217:9 218:5,9,15        178:20
                              178:20 179:16
                                      179:16         206:16 212:4,10
                                                     206:16  212:4,10      210:4,24 211:5,8
                                                                           210:4,24  211:5,8
      219:17,21 220:1
      219:17,21  220:1        207:15 208:4
                              207:15  208:4          222:24 223:1,9,13
                                                     222:24  223:1,9,13    212:23 216:3,4
                                                                           212:23  216:3,4
      220:18 223:8,17
      220:18  223:8,17        225:14 258:7
                              225:14  258:7          223:24 261:19
                                                     223:24  261:19        218:11,12,17,18
                                                                           218:11,12,17,18
      224:4 225:3
      224:4 225:3 227:8
                    227:8                            273:11 280:2,9,14
                                                    273:11   280:2,9,14    223:5 231:9,12
                                                                           223:5 231:9,12

                                      Veritext Legal Solutions
    www.veritext.com                                                             888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 410 of 439 PageID #: 36896


   [opioid
   [opioid -- outreach]
              outreach]                                                             Page 45
                                                                                    Page 45

      234:2,21 235:24
      234:2,21  235:24      92:17
                            92:17 95:10,21
                                  95:10,21         298:21 299:10
                                                   298:21 299:10        order 21:1139:16
                                                                        order   21:11 39:16
      236:6,14,18,20
      236:6,14,18,20        96:10
                            96:10 97:8,12,18
                                  97:8,12,18       305:6 306:18
                                                   305:6 306:18           45:7 59:18
                                                                          45:7 59:18 65:21
                                                                                      65:21
      238:23,24 239:7
      238:23,24  239:7      97:22,23 98:8,11
                            97:22,23 98:8,11       307:1,9 309:10
                                                   307:1,9 309:10         66:9
                                                                          66:9 99:15
                                                                               99:15 101:2
                                                                                      101:2
      239:15 240:11
      239:15  240:11        99:1,14,20
                            99:1,14,20 100:4
                                       100:4       310:17,18 311:5,9
                                                   310:17,18  311:5,9     101:2  109:21
                                                                          101:2 109:21
      241:4,12,18 242:5
      241:4,12,18  242:5    100:21,24 101:14
                            100:21,24 101:14       311:11,23 313:20
                                                   311:11,23  313:20      118:15  119:21
                                                                          118:15 119:21
      242:9,13 243:14
      242:9,13  243:14      101:19,20,21,23
                            101:19,20,21,23        314:5 315:17
                                                   314:5 315:17           153:23  154:18
                                                                          153:23 154:18
      243:19 244:4,6
      243:19  244:4,6       102:9,10,12,16,19
                            102:9,10,12,16,19      317:13,19,19
                                                   317:13,19,19           170:10  176:18
                                                                          170:10 176:18
      250:11 254:17
      250:11  254:17        102:22,24 103:6
                            102:22,24 103:6        318:10,18 325:14
                                                   318:10,18  325:14      270:1 299:4
                                                                          270:1  299:4
      257:21 258:9
      257:21  258:9         111:11 114:18
                            111:11 114:18          325:15,23 326:24
                                                   325:15,23  326:24      301:11 329:22
                                                                          301:11  329:22
      262:19 263:4,11
      262:19  263:4,11      115:13 118:1
                            115:13 118:1           328:13 330:14,19
                                                   328:13 330:14,19       357:1
                                                                          357:1
      263:24 264:8,17
      263:24  264:8,17      119:16 121:6,7,12
                            119:16 121:6,7,12      331:10,11,14
                                                   331:10,11,14         ordered 96:2
                                                                        ordered    96:2
      264:22 265:10
      264:22  265:10        121:18,19,24
                            121:18,19,24           332:14 334:8,10
                                                   332:14 334:8,10        192:14  198:5
                                                                          192:14 198:5
      267:4,7 273:1
      267:4,7 273:1         123:12 126:15
                            123:12 126:15          334:14 335:1
                                                   334:14 335:1         orders 119:4
                                                                        orders    119:4
      274:24 285:23
      274:24  285:23        128:21 129:20
                            128:21 129:20          342:6 354:13,18
                                                   342:6 354:13,18      organic 99:13
                                                                        organic    99:13
      287:5 288:13,14
      287:5 288:13,14       130:1,11,12,19
                            130:1,11,12,19         354:23 355:5,15
                                                   354:23 355:5,15        335:3
                                                                          335:3
      289:8 296:23
      289:8 296:23          144:3,24 151:6,11
                            144:3,24 151:6,11      355:20
                                                   355:20               organization
                                                                        organization
      298:1,4,9 299:6
      298:1,4,9 299:6       151:12 152:2,3
                            151:12 152:2,3       opportunities 25:7
                                                 opportunities   25:7     258:4
                                                                          258:4
      300:18 302:22
      300:18  302:22        153:20,23 154:11
                            153:20,23 154:11       25:19 248:2
                                                   25:19 248:2 249:1
                                                                249:1   organizations
                                                                        organizations
      303:13 306:1
      303:13  306:1         154:19 157:10,11
                            154:19 157:10,11       260:20 286:13
                                                   260:20 286:13          248:10 249:6,14
                                                                          248:10  249:6,14
      310:12 325:10
      310:12  325:10        160:5 228:21
                            160:5 228:21           287:22 341:15
                                                   287:22 341:15        organize 39:17
                                                                        organize    39:17
      340:2 342:9,21
      340:2 342:9,21        239:21,23 240:9
                            239:21,23 240:9        342:5 346:13
                                                   342:5 346:13         original 346:22
                                                                        original   346:22
      343:12 346:1
      343:12  346:1         240:16 241:4
                            240:16 241:4           356:13 357:3,20
                                                   356:13 357:3,20      originated 217:23
                                                                        originated    217:23
      347:19 348:5,8
      347:19  348:5,8       242:8,14,18 243:1
                            242:8,14,18 243:1    opportunity 41:20
                                                 opportunity    41:20     242:10 332:16
                                                                          242:10  332:16
      349:8 350:1,10
      349:8 350:1,10        243:6,16 265:2,19
                            243:6,16 265:2,19      49:17 115:22
                                                   49:17 115:22         originates 25:5
                                                                        originates   25:5
      351:21  352:16
      351:21 352:16         266:14,18 267:9
                            266:14,18 267:9        117:14 142:15
                                                   117:14 142:15        orphaned     80:14
                                                                        orphaned 80:14
      354:16 356:8,20
      354:16  356:8,20      267:16,18,22
                            267:16,18,22           165:9 167:7
                                                   165:9 167:7            321:1
                                                                          321:1
      357:2 358:10
      357:2 358:10          268:18 269:12
                            268:18 269:12          172:24 174:11
                                                   172:24 174:11        oscar 30:2
                                                                        oscar   30:2
    opioids 17:2
    opioids         22:7
              17:2 22:7     270:6,22 271:12
                            270:6,22 271:12        197:11 201:9
                                                   197:11 201:9         oud 100:8
                                                                        oud          213:20
                                                                              100:8 213:20
      23:20 24:12
      23:20 24:12 25:23
                    25:23   273:12 274:7,17
                            273:12 274:7,17        225:24 226:1
                                                   225:24 226:1         outcome 8:6
                                                                        outcome     8:6
      40:10 43:19
      40:10 43:19 51:4
                    51:4    275:5,8,16,18
                            275:5,8,16,18          237:9 250:14
                                                   237:9 250:14         outcomes 90:14
                                                                        outcomes     90:14
      52:1,8,20
      52:1,8,20 54:4
                 54:4       276:4 277:7,9,14
                            276:4 277:7,9,14       286:19 324:16
                                                   286:19 324:16        outline 58:6,19
                                                                        outline   58:6,19
      55:4
      55:4 56:3
           56:3 58:14
                 58:14      277:21 278:4,15
                            277:21 278:4,15        357:14,15 358:9
                                                   357:14,15  358:9       139:23  144:22
                                                                          139:23 144:22
      59:10 61:16 63:20
      59:10 61:16   63:20   278:16,22 279:5
                            278:16,22 279:5      opposed 114:18
                                                 opposed    114:18        161:3  219:23
                                                                          161:3 219:23
      64:23 66:2 68:2,4
      64:23 66:2  68:2,4    279:13 281:7,12
                            279:13 281:7,12        129:15 200:10
                                                   129:15 200:10        outlines 143:23
                                                                        outlines   143:23
      68:14 69:20 70:1
      68:14 69:20   70:1    281:21 282:19,22
                            281:21 282:19,22       336:12,13
                                                   336:12,13            outlining 163:8
                                                                        outlining   163:8
      72:5,13
      72:5,13 73:3,19,20
               73:3,19,20   284:18 285:7
                            284:18 285:7         opposition 309:15
                                                 opposition   309:15    output 26:14
                                                                        output    26:14
      75:2,4,9,15
      75:2,4,9,15 81:4
                   81:4     287:7 288:10,20
                            287:7 288:10,20      optimally 220:23
                                                 optimally   220:23     outreach 213:7
                                                                        outreach    213:7
      85:13 87:14 88:2
      85:13 87:14   88:2    289:9 291:3
                            289:9 291:3            220:24
                                                   220:24                 229:5 261:1
                                                                          229:5  261:1
      89:22,24
      89:22,24 90:1,3,11
                90:1,3,11   293:24 294:5,8,15
                            293:24 294:5,8,15    options 311:13
                                                 options   311:13         284:16 290:23
                                                                          284:16  290:23
      90:11,19
      90:11,19 91:1,2,9
                91:1,2,9    295:1,17 296:9
                            295:1,17 296:9         354:9
                                                   354:9                  294:17 295:9
                                                                          294:17  295:9
      91:21,21
      91:21,21 92:12,13
                92:12,13    297:14,22 298:12
                            297:14,22 298:12                              298:15 299:3
                                                                          298:15  299:3

                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                           888-391-3376
                                                                               888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 411 of 439 PageID #: 36897


   [outreach
   [outreach -- pandemic]
                pandemic]                                                              Page 46
                                                                                       Page 46

      300:17,24 301:22
      300:17,24  301:22       345:22
                              345:22                96:9
                                                    96:9 97:11  129:24
                                                         97:11 129:24       162:3,6,16,19
                                                                            162:3,6,16,19
      320:17
      320:17                overdoses 61:9
                            overdoses   61:9        130:10,12 153:20
                                                    130:10,12  153:20       163:24  184:13
                                                                            163:24 184:13
    outset 356:14
    outset  356:14            68:20 77:20
                              68:20 77:20 78:21
                                          78:21     153:22
                                                    153:22 154:11
                                                            154:11          194:13  199:7
                                                                            194:13 199:7
    outside 100:1
    outside   100:1           82:19 84:4
                              82:19      106:5
                                    84:4 106:5      155:3,8,17 218:17
                                                    155:3,8,17  218:17      200:3,21 202:4
                                                                            200:3,21  202:4
      211:11 237:4
      211:11 237:4            108:14,24 111:3
                              108:14,24 111:3       266:14,17 267:7
                                                    266:14,17  267:7        205:24 213:13,23
                                                                            205:24  213:13,23
      249:11 327:12
      249:11 327:12           113:2 117:13,22
                              113:2 117:13,22       268:4 271:19,20
                                                    268:4  271:19,20        213:24 218:1
                                                                            213:24  218:1
      350:12
      350:12                  119:15 127:4
                              119:15 127:4          277:6 279:13
                                                    277:6  279:13           224:11 227:10
                                                                            224:11  227:10
    outspoken 23:18
    outspoken    23:18        211:5 226:1
                              211:5 226:1           280:15,19 281:5
                                                    280:15,19  281:5        229:12 234:7
                                                                            229:12  234:7
      24:14
      24:14                   345:21
                              345:21                288:1,8 290:14
                                                    288:1,8 290:14          245:6 246:8
                                                                            245:6 246:8 254:4
                                                                                          254:4
    overall 68:1
    overall        69:18
             68:1 69:18     overemphasized
                            overemphasized          294:14,15 310:16
                                                    294:14,15  310:16       262:8,12 265:22
                                                                            262:8,12  265:22
      70:16
      70:16 71:2
            71:2 90:3
                  90:3        264:13
                              264:13                340:13
                                                    340:13                  266:11 280:23
                                                                            266:11  280:23
      108:15 111:23
      108:15 111:23         overestimated
                            overestimated         owner 360:3
                                                  owner    360:3            281:2 306:16,16
                                                                            281:2 306:16,16
      112:8,9
      112:8,9 132:11
              132:11          267:17
                              267:17              oxycodone 129:2,6
                                                  oxycodone     129:2,6     316:15 317:3,6
                                                                            316:15  317:3,6
      159:6 354:6
      159:6 354:6           overinterpreting
                            overinterpreting        129:9,14,15
                                                    129:9,14,15             330:6 335:10,14
                                                                            330:6 335:10,14
    overarching
    overarching               71:19
                              71:19               oxycontin 90:6
                                                  oxycontin    90:6         335:21,22 352:22
                                                                            335:21,22  352:22
      163:15
      163:15                overlap 124:8
                            overlap   124:8         99:6
                                                    99:6                    353:1,6 361:13,15
                                                                            353:1,6 361:13,15
    overdeaths 70:17
    overdeaths    70:17       145:10,15,17
                              145:10,15,17        ozenberger 29:23
                                                  ozenberger     29:23      363:7 364:3
                                                                            363:7 364:3
    overdoes 122:4
    overdoes    122:4       overlook 75:3
                            overlook   75:3         30:1,7,8,9,19
                                                    30:1,7,8,9,19         pages   43:22 44:3
                                                                          pages 43:22    44:3
    overdose 5:8
    overdose    5:8 71:9
                    71:9    overlooks 176:16
                            overlooks   176:16      31:19 33:8
                                                    31:19       199:20
                                                           33:8 199:20      46:8,13 47:2
                                                                            46:8,13 47:2
      71:13
      71:13 73:18
            73:18 75:9
                   75:9     overprescribed
                            overprescribed          199:23 206:2
                                                    199:23  206:2           195:6 219:22
                                                                            195:6 219:22
      75:15,19
      75:15,19 76:17
                76:17         295:2
                              295:2                         p
                                                            P               224:11 254:21
                                                                            224:11  254:21
      82:1,4,15 83:2,4
      82:1,4,15 83:2,4      overprescribing
                            overprescribing                                 353:5
                                                                            353:5
                                                  p
                                                  p 7:1
                                                     7:1
      83:21
      83:21 97:16
            97:16             72:18
                              72:18                                       paid
                                                                          paid 19:15    38:7,10
                                                                                19:15 38:7,10
                                                  p.a.'s  288:24
                                                  p.a.'s 288:24
      104:24 105:20
      104:24 105:20         overprescription
                            overprescription                                223:12 259:15
                                                                            223:12  259:15
                                                  p.m.
                                                  p.m. 137:13,23
                                                         137:13,23
      106:12 107:14
      106:12 107:14           151:6,11 152:2
                              151:6,11 152:2                              pain  43:19 46:2
                                                                          pain 43:19    46:2
                                                  page   36:9 43:16,17
                                                  page 36:9    43:16,17
      109:4,6,8,8
      109:4,6,8,8 110:1
                  110:1       157:10
                              157:10                                        47:4,10 92:1
                                                                            47:4,10  92:1
                                                    45:11,24 46:9,10
                                                    45:11,24  46:9,10
      110:10,19
      110:10,19 111:10
                 111:10     overreliance
                            overreliance                                    144:9 154:13
                                                                            144:9 154:13
                                                    46:11,16 47:2
                                                    46:11,16  47:2
      112:9 113:19
      112:9 113:19            310:17
                              310:17                                        240:23 277:11
                                                                            240:23  277:11
                                                    50:7,24
                                                    50:7,24 53:2
                                                             53:2 57:8
                                                                  57:8
      114:11,17
      114:11,17 115:2
                 115:2      oversight 117:15
                            oversight  117:15                               281:7 284:19
                                                                            281:7 284:19
                                                    63:9
                                                    63:9 67:8,8
                                                         67:8,8 69:11
                                                                 69:11
      115:12 116:8
      115:12 116:8          oversimplify
                            oversimplify                                    287:13 288:12,12
                                                                            287:13  288:12,12
                                                    76:13,21  104:21
                                                    76:13,21 104:21
      117:6,19
      117:6,19 118:12
                118:12        154:6
                              154:6                                         290:15 291:4
                                                                            290:15  291:4
                                                    106:9  107:1,7
                                                    106:9 107:1,7
      120:21,23
      120:21,23 121:8
                 121:8      oversimplifying
                            oversimplifying                                 297:23 298:8
                                                                            297:23  298:8
                                                    108:4,5 113:13,17
                                                    108:4,5 113:13,17
      121:12,16
      121:12,16 122:1
                 122:1        194:22
                              194:22                                        299:5 306:19
                                                                            299:5 306:19
                                                    113:24 114:4,9
                                                    113:24  114:4,9
      122:21 123:9,12
      122:21 123:9,12       oversupplied
                            oversupplied                                    307:1 309:12
                                                                            307:1 309:12
                                                    118:17,21,22
                                                    118:17,21,22
      123:20 124:9,10
      123:20 124:9,10         265:19 311:24
                              265:19 311:24                                 310:19 311:14
                                                                            310:19  311:14
                                                    131:11 134:20,21
                                                    131:11  134:20,21
      124:18,21
      124:18,21 125:12
                 125:12       332:15
                              332:15                                        312:11,12,12,20
                                                                            312:11,12,12,20
                                                    134:24 135:15,19
                                                    134:24  135:15,19
      126:21 127:2,15
      126:21 127:2,15       oversupply 51:3
                            oversupply   51:3                               314:5 315:12
                                                                            314:5 315:12
                                                    140:15 141:22
                                                    140:15  141:22
      128:11,12,16,21
      128:11,12,16,21         52:8,20,24 54:4
                              52:8,20,24 54:4                               332:21,21 333:8
                                                                            332:21,21  333:8
                                                    142:7,9,20,23
                                                    142:7,9,20,23
      129:2 154:15
      129:2 154:15            55:24 56:7
                              55:24      58:14
                                    56:7 58:14                              335:3
                                                                            335:3
                                                    143:15,17,22
                                                    143:15,17,22
      180:19 228:16
      180:19 228:16           59:10 63:19
                              59:10       64:23
                                    63:19 64:23                           pandemic     12:11
                                                                          pandemic 12:11
                                                    149:22
                                                    149:22 150:11,13
                                                            150:11,13
      236:7 237:22
      236:7 237:22            66:2 95:10,20
                              66:2 95:10,20                                 111:7,11
                                                                            111:7,11 119:3
                                                                                      119:3
                                                    150:17 161:6
                                                    150:17  161:6
                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 412 of 439 PageID #: 36898


   [pandemic
   [pandemic -- people]
                people]                                                                Page 47
                                                                                       Page 47

     200:15
     200:15                  231:20 235:23
                             231:20  235:23        partnered    302:7
                                                   partnered 302:7        paul   2:8 8:24
                                                                          paul 2:8   8:24
    paper    46:8,9,14
    paper 46:8,9,14          236:22 241:24
                             236:22  241:24        partnership
                                                   partnership              166:16
                                                                            166:16
     309:4
     309:4                   245:24 256:19
                             245:24  256:19          246:13 247:14
                                                     246:13  247:14       pause   289:12
                                                                          pause 289:12
    papers    26:12
    papers 26:12             261:23 265:14
                             261:23  265:14          249:10 257:17
                                                     249:10  257:17       paved    229:4
                                                                          paved 229:4
     132:2
     132:2                   266:13 279:8
                             266:13  279:8         parts
                                                   parts 92:7
                                                           92:7 175:24
                                                                175:24    pay   224:1,1
                                                                          pay 224:1,1
    paragraph
    paragraph 50:24
                  50:24      285:11 288:21
                             285:11  288:21          244:15 250:19
                                                     244:15  250:19       paying    127:24
                                                                          paying 127:24
     51:1
     51:1 52:24
           52:24 58:5
                  58:5       297:19 301:23
                             297:19  301:23        party   279:19
                                                   party 279:19             312:1
                                                                            312:1
     59:4  63:8 67:9
     59:4 63:8   67:9        303:6 307:17
                             303:6  307:17         passionately
                                                   passionately           payment     38:11,12
                                                                          payment 38:11,12
     69:14,15
     69:14,15 76:19,21
                76:19,21     312:9,24 318:6
                             312:9,24  318:6         328:17
                                                     328:17               payments     223:8
                                                                          payments 223:8
     81:23   82:9,11
     81:23 82:9,11           330:13 363:9
                             330:13  363:9         path  151:5,8,10
                                                   path 151:5,8,10        pays   222:12
                                                                          pays 222:12
     106:9   113:22
     106:9 113:22           partial  217:15
                            partial 217:15           152:1 154:7
                                                     152:1        157:9
                                                            154:7 157:9     223:20
                                                                            223:20
     114:1,5,6,9
     114:1,5,6,9 116:2
                   116:2    participants
                            participants           patient   13:9 268:2
                                                   patient 13:9   268:2   pdmp    297:3
                                                                          pdmp 297:3
     150:22   155:14
     150:22 155:14           202:21
                             202:21                  269:6 276:15
                                                     269:6  276:15          302:21 303:11,17
                                                                            302:21  303:11,17
     156:5,6
     156:5,6 182:2
               182:2        participate   224:21
                            participate 224:21       303:8 305:16
                                                     303:8  305:16        pdmps     302:20
                                                                          pdmps 302:20
     197:16   214:2
     197:16 214:2            225:2
                             225:2                   306:7,8 308:1,2
                                                     306:7,8  308:1,2     peel
                                                                          peel 59:2
                                                                                59:2
     215:7 216:15
     215:7   216:15         participated
                            participated             311:4 315:16,22
                                                     311:4  315:16,22     peer   220:14
                                                                          peer 220:14
     233:4 281:4
     233:4   281:4           199:22 200:1
                             199:22  200:1           316:14,21 317:24
                                                     316:14,21  317:24      224:20 225:8
                                                                            224:20  225:8
     289:20 290:13
     289:20   290:13         270:11
                             270:11                  319:17,24 320:12
                                                     319:17,24  320:12      254:22
                                                                            254:22
     302:2 303:21,23
     302:2   303:21,23      particular   19:22
                            particular 19:22         326:6 332:7
                                                     326:6        333:1
                                                            332:7 333:1   pending
                                                                          pending 10:7     41:5
                                                                                     10:7 41:5
     306:23 307:4
     306:23   307:4          23:1 28:24
                             23:1  28:24 32:1
                                         32:1        333:16,23 334:3
                                                     333:16,23  334:3     people
                                                                          people 6:11    47:5
                                                                                    6:1147:5
     318:4 344:3
     318:4   344:3 346:7
                    346:7    38:4 62:22
                             38:4        66:1
                                   62:22 66:1      patient's   269:5
                                                   patient's 269:5          47:11 62:22
                                                                            47:11 62:22 73:2
                                                                                          73:2
     346:11,18 348:21
     346:11,18   348:21      82:18 90:21
                             82:18         120:1
                                    90:21 120:1    patients
                                                   patients 81:4
                                                              81:4          73:8,9
                                                                            73:8,9 80:9  81:13
                                                                                    80:9 81:13
     349:17 352:24
     349:17   352:24         140:7 202:21
                             140:7  202:21           264:15 266:21,23
                                                     264:15  266:21,23      89:24
                                                                            89:24 90:16,17,18
                                                                                   90:16,17,18
     353:3
     353:3                   230:11 248:19,23
                             230:11  248:19,23       267:15,18 269:13
                                                     267:15,18  269:13      91:8,11,20
                                                                            91:8,11,20 95:23
                                                                                        95:23
    paragraphs
    paragraphs 79:779:7      250:3
                             250:3  264:4
                                    264:4            270:7
                                                     270:7  273:11,15
                                                            273:11,15       100:7
                                                                            100:7 130:3 145:3
                                                                                  130:3   145:3
     149:14   216:18
     149:14 216:18           266:21 304:12
                             266:21  304:12          273:19 274:6,16
                                                     273:19  274:6,16       152:11  154:3,14
                                                                            152:11 154:3,14
     290:2 345:8
     290:2   345:8           314:14 316:22
                             314:14  316:22          275:3,6,7,11,14
                                                     275:3,6,7,11,14        154:14  183:14
                                                                            154:14 183:14
    parallel   36:13
    parallel 36:13           327:9 331:22
                             327:9  331:22           276:24 277:10,15
                                                     276:24  277:10,15      185:16,19  202:10
                                                                            185:16,19 202:10
    paramedic     225:7
    paramedic 225:7          338:24 341:13
                             338:24  341:13          277:23 278:5,15
                                                     277:23  278:5,15       203:1,15 204:4
                                                                            203:1,15  204:4
    parcel   35:2
    parcel 35:2              350:15
                             350:15                  278:21 279:4
                                                     278:21  279:4          212:23 224:24
                                                                            212:23  224:24
    parents
    parents 61:9
               61:9         parties  1:21 7:11
                            parties 1:21   7:11      291:4 295:17
                                                     291:4  295:17          225:1,21 226:2,6
                                                                            225:1,21  226:2,6
    part  35:2 52:6
    part 35:2   52:6         8:4 27:1
                             8:4  27:1 42:5
                                       42:5          297:14 309:21
                                                     297:14  309:21         228:9 229:1,6
                                                                            228:9 229:1,6
     59:12
     59:12 73:5
             73:5 81:14
                  81:14      50:19 51:19
                             50:19  51:19            311:7,14 313:3,14
                                                     311:7,14  313:3,14     230:3 231:12
                                                                            230:3 231:12
     117:16   131:22
     117:16 131:22           139:10 161:11
                             139:10  161:11          313:16,19 314:4
                                                     313:16,19  314:4       236:6 238:11
                                                                            236:6 238:11
     139:21   144:16
     139:21 144:16           279:20 280:6
                             279:20  280:6           318:9 322:17
                                                     318:9  322:17          239:21 240:15
                                                                            239:21  240:15
     149:16   152:19
     149:16 152:19           282:18 359:12,14
                             282:18  359:12,14       328:20 333:4,6,11
                                                     328:20  333:4,6,11     241:17 243:4
                                                                            241:17  243:4
     153:19   175:22
     153:19 175:22          partly
                            partly 64:2
                                    64:2             334:19,22,23,23
                                                     334:19,22,23,23        249:17 250:20,24
                                                                            249:17  250:20,24
     180:3   181:14
     180:3 181:14           partner   232:16
                            partner 232:16           335:1,7,7
                                                     335:1,7,7              252:13,15,19
                                                                            252:13,15,19
     183:1,3
     183:1,3 185:6
               185:6         233:21 237:10
                             233:21  237:10        patterns    270:21
                                                   patterns 270:21          254:18 257:21
                                                                            254:18  257:21
     190:15   199:2
     190:15 199:2            255:14 288:17
                             255:14  288:17          276:4 296:4
                                                     276:4  296:4           259:14,16 261:18
                                                                            259:14,16  261:18
     221:8,17 226:3
     221:8,17   226:3                                                       271:1 272:19
                                                                            271:1 272:19

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 413 of 439 PageID #: 36899


   [people
   [people -- plaintiffs]
              plaintiffs]                                                               Page 48
                                                                                        Page 48

      273:16 281:21
      273:16  281:21          344:20 346:9
                             344:20   346:9        pharmacoepide...
                                                   pharmacoepide...        picture
                                                                           picture 142:6
                                                                                      142:6
      298:1,7 310:1
      298:1,7  310:1        performance
                            performance              64:4
                                                     64:4                  piece   46:8,9,13
                                                                           piece 46:8,9,13
      317:16 320:15
      317:16  320:15          212:19 245:23
                             212:19   245:23       pharmacy      120:24
                                                   pharmacy 120:24           299:17
                                                                             299:17
      325:21 326:12,17
      325:21  326:12,17       251:13 346:14
                             251:13   346:14       pharmacy's
                                                   pharmacy's 297:5297:5   pile  39:20 40:2
                                                                           pile 39:20    40:2
      336:11,17,17
      336:11,17,17          performed
                            performed 184:18
                                         184:18    phenomenon
                                                   phenomenon              pills 332:8,8,22,24
                                                                           pills 332:8,8,22,24
      337:5 339:16
      337:5 339:16            213:10 358:7
                             213:10   358:7          152:13 153:17
                                                     152:13  153:17          333:15,15,15
                                                                             333:15,15,15
      351:11,18,23
      351:11,18,23          performing    350:3
                            performing 350:3       phone    29:9 147:17
                                                   phone 29:9     147:17     334:10
                                                                             334:10
      352:16 353:18,20
      352:16  353:18,20     period   14:9 58:17
                            period 14:9   58:17      165:19 167:13,17
                                                     165:19  167:13,17     pioneer    221:23
                                                                           pioneer 221:23
      357:4,4
      357:4,4                 193:5 244:19
                              193:5 244:19           168:12
                                                     168:12 169:9,24
                                                             169:9,24      place
                                                                           place 7:7    42:21
                                                                                   7:7 42:21
    percent   26:6,11
    percent 26:6,11         periodicals   324:7
                            periodicals 324:7        170:12
                                                     170:12 199:1
                                                             199:1           63:15
                                                                             63:15 73:15
                                                                                    73:15 87:8
                                                                                           87:8
      67:24 68:1 70:16
      67:24 68:1  70:16     permanent     332:3
                            permanent 332:3          200:21 202:3,7
                                                     200:21  202:3,7         90:15
                                                                             90:15 93:10
                                                                                    93:10
      71:2
      71:2 73:18
           73:18 83:2,3
                  83:2,3    persist
                            persist 78:19
                                     78:19           203:1,5 206:18
                                                     203:1,5  206:18         130:10  159:2
                                                                             130:10 159:2
      106:12  121:7,16
      106:12 121:7,16         309:13
                             309:13                  243:1 361:3
                                                     243:1  361:3            177:23  187:4
                                                                             177:23 187:4
      122:21  123:9,12
      122:21 123:9,12       person   10:17 29:9
                            person 10:17    29:9   phones
                                                   phones 7:77:7             206:22 208:7
                                                                             206:22  208:7
      123:20  124:7,7,9
      123:20 124:7,7,9        136:24 200:12
                              136:24  200:12       physically    11:17
                                                   physically 11:17          209:4,9,15 210:5
                                                                             209:4,9,15   210:5
      125:6 126:20
      125:6 126:20            201:12 205:23
                             201:12   205:23       physician
                                                   physician 13:9
                                                                13:9         212:13 213:1
                                                                             212:13  213:1
      127:15,16
      127:15,16 129:3,7
                 129:3,7      206:9 326:15
                             206:9  326:15           43:18,20 60:18
                                                     43:18,20  60:18         218:11 220:2,2,19
                                                                             218:11  220:2,2,19
      130:3 197:8 236:7
      130:3 197:8  236:7    personal   204:9
                            personal 204:9           68:3
                                                     68:3 98:1  101:24
                                                          98:1 101:24        220:20 221:2
                                                                             220:20  221:2
      236:17 271:20,21
      236:17  271:20,21     personally   202:2
                            personally 202:2         129:15 240:10
                                                     129:15  240:10          222:21 223:4,10
                                                                             222:21  223:4,10
      271:21 298:3,3
      271:21  298:3,3         362:11 363:15
                             362:11   363:15         270:9 274:18
                                                     270:9  274:18           223:22 224:15,15
                                                                             223:22  224:15,15
      336:10 354:11,16
      336:10  354:11,16     personnel   300:23
                            personnel 300:23         276:13 296:15
                                                     276:13  296:15          241:24 243:20
                                                                             241:24  243:20
      355:4,6
      355:4,6               perspective   54:5
                            perspective 54:5         297:11 298:20
                                                     297:11  298:20          244:9 245:7
                                                                             244:9  245:7 250:3
                                                                                           250:3
    percentage    26:8
    percentage 26:8           84:24 85:6,24
                              84:24 85:6,24          299:9 305:5
                                                     299:9         306:3
                                                            305:5 306:3      256:15,22 258:3
                                                                             256:15,22   258:3
      75:8 114:16
      75:8 114:16             93:14
                              93:14 161:4
                                    161:4            313:16 335:6
                                                     313:16  335:6           258:21 259:24
                                                                             258:21  259:24
      124:17  267:12
      124:17 267:12           162:22 242:21
                              162:22  242:21         354:24
                                                     354:24                  261:12 276:8
                                                                             261:12  276:8
      268:17,19,20
      268:17,19,20            264:19 272:12
                             264:19   272:12       physician's
                                                   physician's 301:3
                                                                  301:3      282:11 294:13
                                                                             282:11  294:13
      269:12 271:21
      269:12  271:21          313:5
                             313:5                 physicians
                                                   physicians 70:2
                                                                 70:2        297:6 308:3
                                                                             297:6  308:3
      277:8,14,20 278:4
      277:8,14,20  278:4    pertaining   13:3,6
                            pertaining 13:3,6        144:9 262:24
                                                     144:9  262:24           311:13 320:1,24
                                                                             311:13  320:1,24
      278:21 279:4
      278:21  279:4           314:11 355:20
                             314:11   355:20         263:2,8,9 264:4,6
                                                     263:2,8,9 264:4,6       321:17 322:9
                                                                             321:17  322:9
      354:2
      354:2                 pharmacies
                            pharmacies               264:6,14,21,24
                                                     264:6,14,21,24          327:23 329:9
                                                                             327:23  329:9
    percentages
    percentages 83:1
                   83:1       282:16 340:8
                             282:16   340:8          265:20 270:4
                                                     265:20  270:4           332:17 340:3
                                                                             332:17  340:3
    perception
    perception 126:2
                  126:2     pharmacist    303:5
                            pharmacist 303:5         271:10 273:13
                                                     271:10  273:13          342:9 344:9
                                                                             342:9  344:9 346:4
                                                                                           346:4
    perfect
    perfect 146:3
              146:3           303:8 305:23,24
                             303:8  305:23,24        274:7 275:16
                                                     274:7  275:16           346:6 348:3,8
                                                                             346:6  348:3,8
      269:23
      269:23                  306:12
                             306:12                  276:22 284:23
                                                     276:22  284:23          359:6
                                                                             359:6
    perfectly   169:19
    perfectly 169:19        pharmacist's
                            pharmacist's             285:2 288:23
                                                     285:2  288:23         placement
                                                                           placement 175:9175:9
      218:22
      218:22                  303:6
                             303:6                   297:7 299:20
                                                     297:7  299:20           188:3,7
                                                                             188:3,7
    perform     246:21
    perform 246:21          pharmacists    297:7
                            pharmacists 297:7        300:13,22,22
                                                     300:13,22,22          places
                                                                           places 53:19
                                                                                    53:19 55:14
                                                                                            55:14
      256:6 270:13
      256:6 270:13            302:12 303:11,12
                             302:12   303:11,12      302:12 311:14
                                                     302:12  311:14          258:24
                                                                             258:24
      287:9 296:3
      287:9 296:3             304:23,24
                             304:23,24             pick
                                                   pick 7:5
                                                          7:5              plaintiff
                                                                           plaintiff 1:5,12
                                                                                       1:5,12
      297:17 317:20
      297:17  317:20        pharmaco     269:15
                            pharmaco 269:15        picked    200:16
                                                   picked 200:16           plaintiffs   2:2 8:12
                                                                           plaintiffs 2:2   8:12
      327:14 331:6
      327:14  331:6                                                          8:13,16,18   10:6,16
                                                                             8:13,16,18 10:6,16

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 414 of 439 PageID #: 36900


   [plaintiffs
   [plaintiffs -- populations]
                  populations]                                                        Page 49
                                                                                      Page 49

      11:24 12:5 13:18
      11:24 12:5  13:18       219:15 223:10,11
                              219:15  223:10,11      21:19 28:20
                                                     21:19 28:20 36:7
                                                                  36:7      214:17 215:9
                                                                            214:17  215:9
      14:15 16:18,18
      14:15 16:18,18          223:22,23 234:18
                              223:22,23  234:18      44:10 67:10
                                                     44:10 67:10 70:21
                                                                  70:21     227:21 232:12
                                                                            227:21  232:12
      17:3 18:24 19:6
      17:3 18:24  19:6        235:10,19,22
                              235:10,19,22           88:22
                                                     88:22 93:7  103:16
                                                           93:7 103:16      241:1 243:18
                                                                            241:1 243:18
      19:19 20:20 21:16
      19:19 20:20   21:16     236:11,12 237:12
                              236:11,12  237:12      106:6 107:1,7
                                                     106:6 107:1,7          258:11 259:8
                                                                            258:11  259:8
      22:5,24 28:9
      22:5,24  28:9           237:13,16 239:4,5
                              237:13,16  239:4,5     113:4 114:24
                                                     113:4 114:24           260:24 263:21
                                                                            260:24  263:21
      30:10,12,14 34:3,5
      30:10,12,14  34:3,5     239:13,19 240:6
                              239:13,19  240:6       116:19 117:2
                                                     116:19  117:2          265:5 275:23
                                                                            265:5 275:23
      38:18 40:10
      38:18 40:10 49:20
                    49:20     241:23 242:12,16
                              241:23  242:12,16      134:10 135:6
                                                     134:10  135:6          282:3 288:18
                                                                            282:3 288:18
      57:21
      57:21 58:11,21
             58:11,21         242:17 243:7,20
                              242:17  243:7,20       150:12
                                                     150:12 155:11
                                                             155:11         304:13 310:11
                                                                            304:13  310:11
      59:5,7
      59:5,7 94:21
              94:21           243:22 244:8,11
                              243:22  244:8,11       158:12
                                                     158:12 159:23
                                                             159:23         324:15 340:14,17
                                                                            324:15  340:14,17
      132:5 141:15
      132:5 141:15            244:15,19 247:1,9
                              244:15,19  247:1,9     162:19 178:22
                                                     162:19  178:22         343:2 344:10
                                                                            343:2 344:10
      148:21  160:5
      148:21 160:5            256:7,13,14,20
                              256:7,13,14,20         180:15 183:22
                                                     180:15  183:22         348:18 349:19
                                                                            348:18  349:19
      166:23  201:17,20
      166:23 201:17,20        258:16 259:18
                              258:16  259:18         198:8 203:11,22
                                                     198:8 203:11,22        351:17 358:7
                                                                            351:17  358:7
      201:21 202:1
      201:21  202:1           261:15 262:6
                              261:15  262:6          206:11 207:16
                                                     206:11 207:16        pointed   323:2
                                                                          pointed 323:2
      203:3,4,21 273:5
      203:3,4,21  273:5       265:24 266:13
                              265:24  266:13         214:17 233:1
                                                     214:17 233:1         pointing
                                                                          pointing 121:21
                                                                                     121:21
    plan
    plan 5:10   38:14
           5:10 38:14         285:11 287:17
                              285:11  287:17         246:7 253:16
                                                     246:7 253:16         points
                                                                          points 68:10
                                                                                   68:10
      48:16 49:8
      48:16 49:8 52:7
                  52:7        288:1,3,21 290:3
                              288:1,3,21  290:3      254:2 262:2
                                                     254:2 262:2            109:20  112:20
                                                                            109:20 112:20
      54:23
      54:23 56:6
             56:6 61:2,7
                  61:2,7      300:16 301:24
                              300:16  301:24         289:12 328:4,5
                                                     289:12 328:4,5         119:9 126:16
                                                                            119:9 126:16
      61:8
      61:8 91:8,10,13,23
           91:8,10,13,23      321:10 322:3
                              321:10  322:3          330:6 343:19
                                                     330:6 343:19           187:4 242:3 253:1
                                                                            187:4 242:3  253:1
      93:9,13
      93:9,13 94:20
               94:20          325:6 326:10
                              325:6  326:10          353:3,6 361:11,11
                                                     353:3,6 361:11,11      253:1 261:24
                                                                            253:1 261:24
      96:1,14,14,23
      96:1,14,14,23 97:4
                     97:4     327:8 329:6,12
                              327:8  329:6,12      pleased   331:23
                                                   pleased 331:23           281:5 346:12
                                                                            281:5 346:12
      98:4 126:10,12,17
      98:4 126:10,12,17       353:17
                              353:17               plenty
                                                   plenty 90:18   113:9
                                                           90:18 113:9    police  340:12
                                                                          police 340:12
      131:2 139:19,20
      131:2 139:19,20       planning    161:17
                            planning 161:17        plus  22:19 26:7
                                                   plus 22:19   26:7      policy  209:16
                                                                          policy 209:16
      147:11  148:9
      147:11 148:9          plans   141:24
                            plans 141:24           point  23:14 24:7
                                                   point 23:14   24:7       214:7,24 216:2
                                                                            214:7,24  216:2
      160:13,21
      160:13,21 163:1,5
                 163:1,5      165:2 180:2
                              165:2  180:2           39:3,16 45:15
                                                     39:3,16 45:15          301:6 320:10
                                                                            301:6 320:10
      167:19,20
      167:19,20 168:21
                 168:21       209:14 210:23
                              209:14  210:23         53:3,11
                                                     53:3,11 72:10,14
                                                              72:10,14      344:6 345:24
                                                                            344:6 345:24
      172:21,23
      172:21,23 173:2
                 173:2      plate   39:4
                            plate 39:4               74:13
                                                     74:13 78:15
                                                           78:15 79:16
                                                                  79:16   poly   120:24,24
                                                                          poly 120:24,24
      174:6,8,12,16,21
      174:6,8,12,16,21      play
                            play 75:5   247:6
                                   75:5 247:6        87:23
                                                     87:23 92:5,5,18
                                                           92:5,5,18      polysubstance
                                                                          polysubstance
      177:5 178:14
      177:5 178:14            249:15 280:8
                              249:15  280:8          95:16
                                                     95:16 100:21,24
                                                           100:21,24        87:15
                                                                            87:15
      180:2 181:14,22
      180:2 181:14,22         303:12 304:24
                              303:12  304:24         108:17 109:18
                                                     108:17  109:18       poor   231:19
                                                                          poor 231:19
      183:1,3
      183:1,3 185:6
               185:6          305:24 309:11
                              305:24  309:11         114:3,9 116:1,3
                                                     114:3,9 116:1,3        232:18 315:12
                                                                            232:18  315:12
      187:7 189:2
      187:7 189:2           played
                            played 55:20,22
                                      55:20,22       118:23 119:8
                                                     118:23  119:8        pop
                                                                          pop 107:7    233:4
                                                                                107:7 233:4
      190:12,16
      190:12,16 191:10
                 191:10       89:22 140:13
                              89:22  140:13          120:1 122:13,16
                                                     120:1 122:13,16      population
                                                                          population 129:23
                                                                                        129:23
      191:22,24
      191:22,24 192:6,9
                 192:6,9      175:23 230:20
                              175:23  230:20         126:18 127:3
                                                     126:18  127:3          174:18  178:3,12
                                                                            174:18 178:3,12
      192:13  193:3,9
      192:13 193:3,9          231:15 255:17
                              231:15  255:17         130:16,21 132:15
                                                     130:16,21  132:15      180:4,9,23  181:3
                                                                            180:4,9,23 181:3
      194:10,24
      194:10,24 195:11
                 195:11     plays   25:14 191:5
                            plays 25:14   191:5      142:14 146:7,19
                                                     142:14  146:7,19       181:10  194:3
                                                                            181:10 194:3
      196:6,24
      196:6,24 197:1,2,9
                197:1,2,9     221:3 231:7
                              221:3  231:7           146:20 147:8,11
                                                     146:20  147:8,11       237:21 267:20
                                                                            237:21  267:20
      197:12,13,14
      197:12,13,14            357:15
                              357:15                 147:15,19,20
                                                     147:15,19,20           268:15 281:20
                                                                            268:15  281:20
      198:3,4,4,11,12
      198:3,4,4,11,12       pleasant   2:7
                            pleasant 2:7             166:8 168:4
                                                     166:8        184:6
                                                           168:4 184:6      291:9 292:15
                                                                            291:9 292:15
      207:9 208:7,13,15
      207:9 208:7,13,15     please
                            please 7:4,6   9:14
                                     7:4,6 9:14      184:12
                                                     184:12 186:2
                                                             186:2          293:11 323:13,16
                                                                            293:11  323:13,16
      209:1,4,12 210:19
      209:1,4,12  210:19      10:2 11:15,18
                              10:2 11:15,18          187:10 189:19
                                                     187:10  189:19       populations
                                                                          populations 58:15
                                                                                         58:15
      211:22 218:16
      211:22  218:16          15:18 16:6
                              15:18       18:4
                                     16:6 18:4       195:21 209:10
                                                     195:21 209:10          60:6 174:15
                                                                            60:6 174:15

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 415 of 439 PageID #: 36901


   [populations
   [populations -- present]
                   present]                                                             Page 50
                                                                                        Page 50

      259:19 269:18
      259:19  269:18          preceded
                              preceded 98:18
                                          98:18         269:7,14 273:12
                                                        269:7,14  273:12      102:11 118:1
                                                                              102:11 118:1
      270:1 351:13
      270:1  351:13           preceding     117:1
                              preceding 117:1           274:7,17 275:15
                                                        274:7,17  275:15      119:16 120:7
                                                                              119:16 120:7
    posed
    posed 149:18
            149:18            precise   13:16 20:4
                              precise 13:16    20:4     278:22 306:1
                                                        278:22  306:1         128:16,21
                                                                              128:16,21 129:24
                                                                                         129:24
    position
    position 15:4
               15:4             22:16 56:24
                                22:16         68:10
                                       56:24 68:10      325:23 333:1,13
                                                        325:23  333:1,13      130:10,19
                                                                              130:10,19 144:2
                                                                                         144:2
      169:2  211:24
      169:2 211:24              119:7 182:9
                                119:7  182:9          prescriber
                                                      prescriber 60:18
                                                                    60:18     144:24 153:20,22
                                                                              144:24 153:20,22
    positive  245:21
    positive 245:21             202:20 206:23
                                202:20  206:23          98:20 282:1,2
                                                        98:20 282:1,2         228:21 240:16
                                                                              228:21 240:16
    possession
    possession 18:3
                 18:3           207:4
                                207:4                   305:15 306:7,8
                                                        305:15  306:7,8       241:3 242:4,10,14
                                                                              241:3 242:4,10,14
    possibility  295:19
    possibility 295:19        predicated     60:21
                              predicated 60:21          333:23
                                                        333:23                242:18 243:1,6,16
                                                                              242:18 243:1,6,16
    possible
    possible 19:1,3
               19:1,3           62:7
                                62:7                  prescribers
                                                      prescribers 98:13
                                                                     98:13    244:4 265:1
                                                                              244:4 265:1
      40:1 79:15
      40:1 79:15 150:9
                  150:9       predispose     233:12
                              predispose 233:12         102:12,13 154:9
                                                        102:12,13  154:9      266:14,18 267:4,7
                                                                              266:14,18  267:4,7
      170:15  199:21
      170:15 199:21           preface    17:11
                              preface 17:11             239:24 265:7,17
                                                        239:24  265:7,17      268:18 269:18
                                                                              268:18 269:18
      216:7 290:24
      216:7  290:24           prefer   27:19 65:15
                              prefer 27:19    65:15     276:23 288:20,22
                                                        276:23  288:20,22     270:5,22 276:4
                                                                              270:5,22 276:4
      323:10 340:19
      323:10  340:19            90:20
                                90:20 157:18
                                       157:18           289:4,7 290:9,22
                                                        289:4,7  290:9,22     277:7,9,14,21
                                                                              277:7,9,14,21
    possibly   19:22
    possibly 19:22            pregnant    213:2
                              pregnant 213:2            291:1,8 293:3,7,22
                                                        291:1,8  293:3,7,22   278:4 279:5,13
                                                                              278:4 279:5,13
      22:20 169:3
      22:20  169:3            preliminary     68:19
                              preliminary 68:19         294:3 295:14
                                                        294:3 295:14          281:12 282:22
                                                                              281:12 282:22
    posttraumatic
    posttraumatic               71:1,6
                                71:1,6 76:15
                                        76:15           296:5 300:19
                                                        296:5 300:19          289:9 291:3
                                                                              289:9 291:3
      233:20 237:10
      233:20  237:10            106:4,11 108:13
                                106:4,11  108:13        301:8,22 304:2
                                                        301:8,22  304:2       295:16 296:9
                                                                              295:16 296:9
      288:17
      288:17                    108:21 109:2,5
                                108:21  109:2,5         333:3,6,11
                                                        333:3,6,11            298:12,21 303:7
                                                                              298:12,21  303:7
    potential
    potential 102:15
                102:15          110:1,9 113:1
                                110:1,9  113:1        prescribing
                                                      prescribing 68:9
                                                                     68:9     305:6 306:1
                                                                              305:6 306:1 311:5
                                                                                           311:5
      119:11  126:2
      119:11 126:2              127:1 182:13
                                127:1  182:13           70:7
                                                        70:7 73:13  264:17
                                                             73:13 264:17     311:11,18 313:20
                                                                              311:11,18  313:20
      233:9 268:14
      233:9  268:14             184:23
                                184:23                  269:7 270:7,21
                                                        269:7 270:7,21        314:5 317:14,19
                                                                              314:5 317:14,19
      294:14 317:12
      294:14  317:12          preparation     30:15
                              preparation 30:15         271:11 272:9
                                                        271:11  272:9         318:10 325:15
                                                                              318:10 325:15
      325:14 333:11
      325:14  333:11            30:20 31:23
                                30:20 31:23 32:5
                                              32:5      273:2 274:24
                                                        273:2 274:24          332:4,10 334:8
                                                                              332:4,10 334:8
      334:17 341:3
      334:17  341:3             32:9,10 38:15
                                32:9,10  38:15          275:17 287:7
                                                        275:17  287:7         340:2 342:6
                                                                              340:2 342:6
    potentially
    potentially 95:17
                  95:17         88:5 92:2  190:22
                                88:5 92:2 190:22        290:19
                                                        290:19  294:19,20
                                                                294:19,20     354:23
                                                                              354:23
      174:5  183:10
      174:5 183:10            prepare    28:3
                              prepare 28:3              296:4 297:13
                                                        296:4 297:13        prescriptions
                                                                            prescriptions
      280:16
      280:16                    34:11 35:12
                                34:11 35:12 40:7
                                              40:7      299:9 300:18
                                                        299:9 300:18          51:24 270:21
                                                                              51:24 270:21
    poverty    237:1,8
    poverty 237:1,8           prepared
                              prepared 6:3 6:3          302:13 304:4
                                                        302:13  304:4         285:7 288:2
                                                                              285:7 288:2
      238:4
      238:4                     158:17
                                158:17                  306:18 307:1
                                                        306:18  307:1         330:22,23 331:4
                                                                              330:22,23  331:4
    powerful
    powerful 103:8
                103:8         preparing     26:22
                              preparing 26:22         prescription    41:4
                                                      prescription 41:4       332:16 334:20
                                                                              332:16 334:20
    practice   293:24
    practice 293:24             27:4,10,23 29:6
                                27:4,10,23   29:6       43:21 66:2
                                                        43:21  66:2 68:1
                                                                    68:1    presence   30:10
                                                                            presence 30:10
      294:6
      294:6                     253:2
                                253:2                   69:19,24
                                                        69:19,24 73:20
                                                                  73:20       128:15,20
                                                                              128:15,20 129:9
                                                                                         129:9
    practices   279:17
    practices 279:17          prescribe    270:5
                              prescribe 270:5           75:4,9
                                                        75:4,9 89:4,12,22
                                                               89:4,12,22     129:14 130:18
                                                                              129:14 130:18
    practicing
    practicing 13:4,8
                 13:4,8         276:14 294:8
                                276:14  294:8           90:1,11,19
                                                        90:1,11,19 91:1,2
                                                                    91:1,2    221:5 252:21
                                                                              221:5 252:21
      43:7 54:17
      43:7 54:17 81:3
                  81:3          299:10 305:6,9
                                299:10  305:6,9         91:9,21
                                                        91:9,21 92:12,13
                                                                 92:12,13   present   3:7 8:7
                                                                            present 3:7   8:7
      305:5
      305:5                     306:5
                                306:5                   92:17
                                                        92:17 93:16
                                                               93:16 95:1
                                                                     95:1     30:13,14,21 32:12
                                                                              30:13,14,21  32:12
    practitioners
    practitioners             prescribed     68:2,4
                              prescribed 68:2,4         95:6,10,20
                                                        95:6,10,20 96:4,9
                                                                    96:4,9    32:14 33:11
                                                                              32:14 33:11 35:16
                                                                                           35:16
      288:23
      288:23                    69:20 70:1
                                69:20  70:1 72:13
                                             72:13      96:15
                                                        96:15 97:1,8,12,18
                                                               97:1,8,12,18   37:1 150:8
                                                                              37:1 150:8 186:5
                                                                                          186:5
    pre   268:8 272:7
    pre 268:8   272:7           101:23 118:1
                                101:23  118:1           97:23
                                                        97:23 98:19  100:9
                                                               98:19 100:9    201:1,6,17,20
                                                                              201:1,6,17,20
      285:1
      285:1                     129:11,15 239:24
                                129:11,15   239:24      100:11,15,24
                                                        100:11,15,24          202:1 203:8
                                                                              202:1 203:8
                                240:9,11 265:2,19
                                240:9,11  265:2,19      101:8,20 102:10
                                                        101:8,20  102:10      351:24
                                                                              351:24

                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 416 of 439 PageID #: 36902


   [preserving
   [preserving -- program]
                  program]                                                              Page 51
                                                                                        Page 51

    preserving     32:24
    preserving 32:24        princeton    2:19
                            princeton 2:19            331:17
                                                      331:17                  294:16 295:22
                                                                              294:16  295:22
    president
    president 150:21
                 150:21     principle   13:24
                            principle 13:24         problems    208:22
                                                    problems 208:22           326:9 331:10
                                                                              326:9 331:10
      154:21,21
      154:21,21               14:23
                              14:23                   234:1 235:17,18
                                                      234:1 235:17,18         342:4 348:16
                                                                              342:4 348:16
    president's
    president's 151:19
                   151:19   principles   143:24
                            principles 143:24         356:21
                                                      356:21                  360:17
                                                                              360:17
      153:16
      153:16                  144:7 262:9
                              144:7  262:9          procedure
                                                    procedure 1:201:20      professionally
                                                                            professionally
    presiding    42:7
    presiding 42:7            284:18 290:15
                              284:18  290:15          362:5 363:5
                                                      362:5 363:5             270:14
                                                                              270:14
    presume
    presume 13:313:3          297:23 299:5
                              297:23  299:5         procedures     282:10
                                                    procedures 282:10       professionals
                                                                            professionals
      18:23 19:1 22:12
      18:23 19:1   22:12      320:20
                              320:20                proceed    34:19
                                                    proceed 34:19             301:4
                                                                              301:4
      129:9 159:7
      129:9 159:7           printouts   31:17
                            printouts 31:17         proceedings     15:11
                                                    proceedings 15:11       professor   24:18
                                                                            professor 24:18
    pretty
    pretty 94:19
            94:19 99:18
                    99:18   prior   36:6 40:6,8
                            prior 36:6   40:6,8       67:1
                                                      67:1 94:2  138:1
                                                           94:2 138:1         87:4 180:6,9
                                                                              87:4 180:6,9
      168:18  240:20
      168:18 240:20           78:23
                              78:23 109:10
                                     109:10           170:5 198:20
                                                      170:5 198:20            184:17
                                                                              184:17
      339:23
      339:23                  111:4 132:16
                              111:4  132:16           253:21 316:8
                                                      253:21 316:8          profile  289:8
                                                                            profile 289:8
    prevent
    prevent 16:11
               16:11          142:12 161:15
                              142:12  161:15          338:11
                                                      338:11                  291:2 318:9
                                                                              291:2 318:9
      24:20 58:4
      24:20        282:11
            58:4 282:11       165:7,9,11,15,16
                              165:7,9,11,15,16      proceeds    10:11
                                                    proceeds 10:11          program
                                                                            program 52:3
                                                                                       52:3
      322:3
      322:3                   165:21 168:2
                              165:21  168:2         process   27:3 32:2
                                                    process 27:3    32:2      55:21
                                                                              55:21 59:19
                                                                                    59:19 61:14
                                                                                           61:14
    preventing
    preventing 191:6
                   191:6      193:14 196:14,15
                              193:14  196:14,15       34:18 154:22
                                                      34:18 154:22            94:23 161:24
                                                                              94:23 161:24
    prevention
    prevention 164:8
                   164:8      196:20 246:1
                              196:20  246:1           155:10 180:21
                                                      155:10  180:21          174:20  181:5
                                                                              174:20 181:5
      171:6,9,10  181:15
      171:6,9,10 181:15       276:20 303:7
                              276:20  303:7           219:11 274:20
                                                      219:11 274:20           212:19 213:1,4
                                                                              212:19  213:1,4
      183:2 184:7 185:3
      183:2 184:7   185:3     353:14
                              353:14                processed    251:1
                                                    processed 251:1           221:1,2,5 222:15
                                                                              221:1,2,5 222:15
      186:14  218:6,16
      186:14 218:6,16       private
                            private 7:5
                                      7:5             252:19
                                                      252:19                  228:1,5 229:12,14
                                                                              228:1,5 229:12,14
      219:1,4,19 224:5
      219:1,4,19  224:5     privilege   32:3
                            privilege 32:3          processes   282:17
                                                    processes 282:17          230:12 245:7,16
                                                                              230:12  245:7,16
      246:13 247:13,22
      246:13  247:13,22       205:5,8,16
                              205:5,8,16              339:18
                                                      339:18                  245:17 246:23
                                                                              245:17  246:23
      249:9,16 261:8
      249:9,16  261:8       privileged   32:21
                            privileged 32:21        produced
                                                    produced 140:22
                                                                 140:22       249:20,24 250:5
                                                                              249:20,24  250:5
      266:3,9 283:5,8,11
      266:3,9 283:5,8,11      204:15
                              204:15                  160:2,3 184:18,24
                                                      160:2,3 184:18,24       250:14,18 251:4
                                                                              250:14,18  251:4
      283:12,13,21
      283:12,13,21          privy   347:10
                            privy 347:10              206:10 209:18
                                                      206:10 209:18           251:10,17,22
                                                                              251:10,17,22
      284:12,13 285:3
      284:12,13   285:3     pro   12:22
                            pro 12:22                 271:17 299:23
                                                      271:17 299:23           252:1,8,11,20,21
                                                                              252:1,8,11,20,21
      286:10 341:8
      286:10  341:8         proact   213:17
                            proact 213:17           product    32:3,21
                                                    product 32:3,21           254:9,22 255:18
                                                                              254:9,22 255:18
    previous
    previous 175:13
                175:13        229:21,22
                              229:21,22               205:8
                                                      205:8                   257:1,4 258:19
                                                                              257:1,4 258:19
      177:3 275:23,24
      177:3 275:23,24       probability
                            probability 59:9
                                           59:9     production     361:15
                                                    production 361:15         260:12,18 261:3,7
                                                                              260:12,18  261:3,7
    previously    129:22
    previously 129:22       probably    28:1
                            probably 28:1             361:17,22
                                                      361:17,22               283:8,11,13,16
                                                                              283:8,11,13,16
      157:17  242:15
      157:17 242:15           40:2 101:9
                              40:2        132:9
                                   101:9 132:9      products
                                                    products 95:12
                                                                95:12         284:6,13,20,22
                                                                              284:6,13,20,22
      255:18 272:14
      255:18  272:14          136:22 166:22
                              136:22  166:22          120:12
                                                      120:12 122:15,20
                                                              122:15,20       290:21 297:3,6
                                                                              290:21  297:3,6
      276:20 281:19
      276:20  281:19          194:13 269:1
                              194:13  269:1           248:4 267:19
                                                      248:4 267:19            299:8 300:2
                                                                              299:8 300:2
      311:18
      311:18                  273:8
                              273:8                   335:9
                                                      335:9                   307:16,19 318:1
                                                                              307:16,19  318:1
    price
    price 128:1    312:1
           128:1 312:1      problem
                            problem 55:17
                                       55:17        profession    269:16
                                                    profession 269:16         319:14 320:9
                                                                              319:14  320:9
    primary
    primary 199:24
                199:24        59:20 60:16,22
                              59:20  60:16,22       professional    38:23
                                                    professional 38:23        322:8,15,16,23
                                                                              322:8,15,16,23
      229:6 247:22
      229:6 247:22            62:8 64:1,3,17,19
                              62:8 64:1,3,17,19       54:3
                                                      54:3 55:3
                                                           55:3 56:21
                                                                 56:21        324:2 326:10
                                                                              324:2 326:10
      249:16 262:18
      249:16  262:18          65:8 109:22
                              65:8          110:6
                                   109:22 110:6       87:2
                                                      87:2 132:12
                                                           132:12             327:3 329:16
                                                                              327:3 329:16
      265:20 283:10
      265:20  283:10          126:3,4,4,5 144:8
                              126:3,4,4,5  144:8      224:17 236:5
                                                      224:17 236:5            330:4 335:24
                                                                              330:4 335:24
      327:15
      327:15                  167:16 242:22
                              167:16  242:22          285:4 289:23
                                                      285:4 289:23            336:4,7,9,10,16,16
                                                                              336:4,7,9,10,16,16
                              246:16 263:18
                              246:16  263:18          291:12 292:20
                                                      291:12 292:20           339:1,2 343:3,6
                                                                              339:1,2 343:3,6

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 417 of 439 PageID #: 36903


   [program
   [program -- public]
               public]                                                             Page 52
                                                                                   Page 52

      344:11,22 345:1,5
      344:11,22 345:1,5     339:6,8,14,15,18
                            339:6,8,14,15,18       350:19
                                                   350:19                 140:8 141:14
                                                                          140:8 141:14
      348:4,20 352:1
      348:4,20 352:1        339:21 340:24
                            339:21 340:24        proposed
                                                 proposed 92:15
                                                             92:15        143:3 160:5
                                                                          143:3 160:5
      355:22 357:6
      355:22 357:6          341:2,6,15,16,18
                            341:2,6,15,16,18       94:20
                                                   94:20 96:1  126:17
                                                         96:1 126:17      174:18 178:13
                                                                          174:18 178:13
    programming
    programming             343:9 345:18
                            343:9 345:18           131:1 163:4,8
                                                   131:1 163:4,8          180:7 196:1
                                                                          180:7 196:1
      172:8 289:22
      172:8 289:22          350:19,22,23,24
                            350:19,22,23,24        177:22
                                                   177:22 178:8
                                                           178:8          197:24 201:18
                                                                          197:24 201:18
      299:23
      299:23                350:24 351:6,8,10
                            350:24 351:6,8,10      181:5 183:1
                                                   181:5 183:1            202:19 203:20
                                                                          202:19 203:20
    programs    25:2,2
    programs 25:2,2         351:17 357:9
                            351:17 357:9           192:13 193:3
                                                   192:13  193:3          227:24 246:11
                                                                          227:24 246:11
      56:16 61:13 66:7
      56:16 61:13 66:7    prohibited   14:11
                          prohibited 14:11         197:1,13 207:9
                                                   197:1,13 207:9         252:6 256:2,10
                                                                          252:6 256:2,10
      91:13,19
      91:13,19 92:16
               92:16        27:9
                            27:9                   256:13 318:2
                                                   256:13 318:2           257:8,16 258:5
                                                                          257:8,16 258:5
      93:11 127:23
      93:11 127:23        project  212:22
                          project 212:22           350:16
                                                   350:16                 284:7 292:19
                                                                          284:7 292:19
      161:24 162:10,21
      161:24 162:10,21      213:17 220:3,5,7
                            213:17 220:3,5,7     proposes   258:17
                                                 proposes 258:17          293:16 312:11
                                                                          293:16 312:11
      163:8 169:12
      163:8 169:12          221:8,23 222:6,10
                            221:8,23 222:6,10    proposing
                                                 proposing 91:14
                                                              91:14       330:22 336:10
                                                                          330:22 336:10
      173:24 177:22
      173:24 177:22         226:8 254:10,13
                            226:8 254:10,13        93:11
                                                   93:11 181:6,12
                                                         181:6,12         354:23
                                                                          354:23
      178:4,8,10 181:11
      178:4,8,10 181:11     255:15 256:2
                            255:15 256:2           192:16 193:10
                                                   192:16  193:10       provider
                                                                        provider 62:18
                                                                                   62:18
      184:21 185:3
      184:21 185:3          257:7,8,17 258:3,6
                            257:7,8,17 258:3,6     198:11,12 239:12
                                                   198:11,12  239:12      68:5 103:3 274:18
                                                                          68:5 103:3 274:18
      193:4 194:2,8,11
      193:4 194:2,8,11      258:20 259:23
                            258:20 259:23          244:18 293:2
                                                   244:18 293:2           276:16 300:5
                                                                          276:16 300:5
      207:8 209:23
      207:8 209:23          261:11 272:16
                            261:11 272:16          300:3 317:9
                                                   300:3        321:9
                                                         317:9 321:9      305:8,14 306:4
                                                                          305:8,14 306:4
      210:3 212:12,24
      210:3 212:12,24       280:23 299:7
                            280:23 299:7           327:7 350:4
                                                   327:7        351:8
                                                         350:4 351:8      307:8
                                                                          307:8
      213:16 217:14,16
      213:16 217:14,16    projected   142:10
                          projected 142:10         353:16
                                                   353:16               providers   285:5,7
                                                                        providers 285:5,7
      217:23 218:10
      217:23 218:10         180:17 184:15
                            180:17 184:15        protection   205:9
                                                 protection 205:9         286:13,16,18
                                                                          286:13,16,18
      219:18,23 220:1
      219:18,23 220:1     proliferation
                          proliferation          provide   49:18
                                                 provide 49:18            287:1,4,20
                                                                          287:1,4,20
      220:21 222:20
      220:21 222:20         151:12 152:3
                            151:12 152:3           54:1,16
                                                   54:1,16 58:17
                                                           58:17        provides
                                                                        provides 197:20
                                                                                   197:20
      223:3 228:6
      223:3 228:6           157:11
                            157:11                 59:7
                                                   59:7 62:12
                                                        62:12 65:10
                                                               65:10      246:2 250:6,14
                                                                          246:2 250:6,14
      229:15 230:6
      229:15 230:6        promote    249:16
                          promote 249:16           79:13
                                                   79:13 92:8
                                                         92:8 94:11
                                                               94:11      254:15 294:12
                                                                          254:15 294:12
      244:18 246:6
      244:18 246:6          296:23
                            296:23 302:22
                                   302:22          118:9 163:11,12
                                                   118:9 163:11,12      providing
                                                                        providing 10:14
                                                                                    10:14
      248:17 251:14
      248:17 251:14       promoting
                          promoting 144:2
                                       144:2       163:15,17 173:6
                                                   163:15,17  173:6       16:11 44:24 68:19
                                                                          16:11 44:24 68:19
      252:2 254:3
      252:2 254:3 255:6
                  255:6   promotional
                          promotional              174:10,14 178:3
                                                   174:10,14  178:3       93:2 156:15 178:9
                                                                          93:2 156:15 178:9
      256:4,13,21
      256:4,13,21           284:12
                            284:12                 220:14 225:11,20
                                                   220:14 225:11,20       249:7 258:8
                                                                          249:7 258:8 301:7
                                                                                      301:7
      257:10 258:15
      257:10 258:15       propagated    25:16
                          propagated 25:16         229:6 248:2,6,9,20
                                                   229:6 248:2,6,9,20     339:15
                                                                          339:15
      259:7,22 260:2,4
      259:7,22 260:2,4    proper   165:22
                          proper 165:22            248:21,24 251:7,8
                                                   248:21,24  251:7,8   provision   257:3
                                                                        provision 257:3
      260:14 261:12,16
      260:14 261:12,16    property   250:13
                          property 250:13          251:9,24 253:5
                                                   251:9,24 253:5         260:10 261:6
                                                                          260:10 261:6
      282:14 283:4
      282:14 283:4        proportion    263:4
                          proportion 263:4         254:14 255:4,12
                                                   254:14 255:4,12      psychological
                                                                        psychological
      284:2 286:20
      284:2 286:20          263:23 264:8
                            263:23 264:8           268:5,13 279:2
                                                   268:5,13 279:2         238:15
                                                                          238:15
      287:15 297:18
      287:15 297:18         265:9
                            265:9                  283:18 345:3
                                                   283:18 345:3         public  43:8 60:19
                                                                        public 43:8  60:19
      298:18 300:15
      298:18 300:15       proposal   198:3
                          proposal 198:3           357:6
                                                   357:6                  68:4
                                                                          68:4 74:14
                                                                               74:14 91:24
                                                                                     91:24
      301:14,18 307:9
      301:14,18 307:9       256:23 337:6
                            256:23 337:6         provided    28:6
                                                 provided 28:6            97:6 138:16
                                                                          97:6 138:16
      316:20 317:10
      316:20 317:10       proposals   262:6
                          proposals 262:6          40:9 41:3,6
                                                   40:9 41:3,6 43:9
                                                               43:9       150:23 154:10
                                                                          150:23 154:10
      318:3,23 319:6,9
      318:3,23 319:6,9    propose   62:3
                          propose 62:3             43:24 44:21
                                                   43:24 44:21 47:22
                                                                47:22     202:13 242:20
                                                                          202:13 242:20
      320:8 321:4
      320:8 321:4 324:3
                  324:3     192:9 236:3
                            192:9 236:3 256:8
                                         256:8     75:24
                                                   75:24 79:18
                                                         79:18 84:15
                                                                84:15     284:17 310:8
                                                                          284:17 310:8
      329:8 337:8,15,15
      329:8 337:8,15,15     256:9 289:19
                            256:9 289:19           104:16 105:5
                                                   104:16  105:5          315:22 316:14,22
                                                                          315:22 316:14,22
      337:20 338:18
      337:20 338:18         290:21 319:14,19
                            290:21 319:14,19       135:16 136:1
                                                   135:16  136:1          317:24 319:16,17
                                                                          317:24 319:16,17

                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                           888-391-3376
                                                                               888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 418 of 439 PageID #: 36904


   [public
   [public -- quick]
              quick]                                                                   Page 53
                                                                                       Page 53

     319:24 320:12
     319:24   320:12         241:23 243:20
                             241:23  243:20         query
                                                    query 64:10
                                                            64:10           304:19,22 305:19
                                                                            304:19,22   305:19
     322:17 326:6
     322:17   326:6          244:9 256:22
                             244:9  256:22           100:19 349:13
                                                     100:19  349:13         307:21 322:19
                                                                            307:21  322:19
     328:21 350:17
     328:21   350:17         275:9 286:5
                             275:9  286:5           querying    235:14
                                                    querying 235:14         327:5 328:10,11
                                                                            327:5  328:10,11
     359:4 362:10,18
     359:4  362:10,18        293:20 296:15
                             293:20  296:15         question   13:17,23
                                                    question 13:17,23       332:6,14 333:2,12
                                                                            332:6,14  333:2,12
     363:15,23 364:23
     363:15,23   364:23      308:3,22 310:11
                             308:3,22  310:11        14:9 16:5
                                                     14:9       17:11
                                                           16:5 17:11       338:6 340:15
                                                                            338:6  340:15
    publication
    publication 5:75:7       322:9 324:2
                             322:9  324:2 329:8
                                          329:8      26:6 33:5,7
                                                     26:6  33:5,7 36:21
                                                                  36:21     343:19 344:15
                                                                            343:19  344:15
     105:18   132:2
     105:18 132:2            340:10 342:8
                             340:10  342:8           37:14 39:2,12
                                                     37:14  39:2,12         346:22 347:7
                                                                            346:22  347:7
    publications
    publications 78:3
                    78:3     348:7 351:8
                             348:7  351:8            42:15 44:6,7
                                                     42:15  44:6,7 46:3
                                                                    46:3    356:4 357:13
                                                                            356:4  357:13
     309:6
     309:6                  puts  233:10
                            puts 233:10              46:7 49:16
                                                     46:7  49:16 52:12
                                                                  52:12    question's
                                                                           question's 110:15
                                                                                        110:15
    publicly   230:9
    publicly 230:9          putting  66:13
                            putting 66:13            52:17
                                                     52:17 53:8,14,15
                                                            53:8,14,15     questioning
                                                                           questioning 143:5
                                                                                          143:5
    publish
    publish 103:14,16
              103:14,16      94:21
                             94:21 160:12
                                    160:12           61:5,22
                                                     61:5,22 63:4,4
                                                              63:4,4        167:23
                                                                            167:23
    published    25:22
    published 25:22          194:19
                             194:19                  64:5
                                                     64:5 70:21
                                                           70:21 74:1
                                                                  74:1     questions
                                                                           questions 12:12
                                                                                       12:12
     132:2  309:4
     132:2 309:4            puzzle  299:17
                            puzzle 299:17            82:12
                                                     82:12 88:21
                                                            88:21 89:8
                                                                   89:8     15:8  42:13 43:2
                                                                            15:8 42:13   43:2
    pull
    pull 81:20   85:4
          81:20 85:4        pyramid   294:18
                            pyramid 294:18           93:2,6,8
                                                     93:2,6,8 94:13,19
                                                               94:13,19     43:14,17 45:5,11
                                                                            43:14,17  45:5,11
     104:12
     104:12                           q
                                      q              99:15
                                                     99:15 101:3   105:2
                                                            101:3 105:2     45:17 46:1,4,5
                                                                            45:17  46:1,4,5
    pulling
    pulling 104:10
              104:10                                 110:14 112:24
                                                     110:14  112:24         57:12  85:12 100:7
                                                                            57:12 85:12   100:7
                            qrt  225:18
                            qrt 225:18
    purpose    31:18
    purpose 31:18                                    114:24 116:19,20
                                                     114:24  116:19,20      106:1,5
                                                                            106:1,5 114:8
                                                                                     114:8
                            quadrants     46:13
                            quadrants 46:13
     285:10 359:6
     285:10   359:6                                  117:1,3 120:5
                                                     117:1,3  120:5         116:15,17
                                                                            116:15,17 118:6
                                                                                        118:6
                              46:15
                             46:15
    purposes
    purposes 12:23
                12:23                                126:18 135:24
                                                     126:18  135:24         118:11  119:19
                                                                            118:11 119:19
                            qualified   359:5
                            qualified 359:5
     18:8  40:22 49:3
     18:8 40:22   49:3                               139:17 140:24,24
                                                     139:17  140:24,24      131:8  149:7,10
                                                                            131:8 149:7,10
                            qualify
                            qualify 100:16
                                      100:16
     105:22   139:2
     105:22 139:2                                    143:9 146:5
                                                     143:9  146:5           150:2,3,5  156:19
                                                                            150:2,3,5 156:19
                              307:12
                             307:12
     158:20   179:8
     158:20 179:8                                    148:15 149:11,13
                                                     148:15  149:11,13      156:22,22,22
                                                                            156:22,22,22
                            quality
                            quality 69:17
                                      69:17 70:4
                                             70:4
     203:17 208:2
     203:17   208:2                                  149:17 150:8,10
                                                     149:17  150:8,10       157:1  161:12,15
                                                                            157:1 161:12,15
                              185:18 231:19
                              185:18  231:19
     268:10 292:6,23
     268:10   292:6,23                               151:23 152:16,23
                                                     151:23  152:16,23      161:17,23
                                                                            161:17,23 165:6
                                                                                        165:6
                              264:16 296:3
                             264:16   296:3
    pursuant
    pursuant 1:20
                1:20                                 152:24 153:8,13
                                                     152:24  153:8,13       165:23  166:1,10
                                                                            165:23 166:1,10
                              310:18 349:22
                             310:18   349:22
    pushback     308:6
    pushback 308:6                                   155:17,20,23
                                                     155:17,20,23           166:12,24
                                                                            166:12,24 167:24
                                                                                        167:24
                            quantify
                            quantify 55:19
                                        55:19
     309:3,5 315:1,2
     309:3,5   315:1,2                               157:22
                                                     157:22 158:1,3
                                                             158:1,3        168:5,6,9,18
                                                                            168:5,6,9,18
                              260:8,9 261:5
                             260:8,9   261:5
    put   39:14,20 47:14
    put 39:14,20    47:14                            165:14 170:14
                                                     165:14  170:14         169:11,18,21
                                                                            169:11,18,21
                              265:14
                             265:14
     47:17 71:16
     47:17  71:16 74:13
                   74:13                             173:1 182:1
                                                     173:1         188:2
                                                            182:1 188:2     177:20  193:1,14
                                                                            177:20 193:1,14
                            quantifying
                            quantifying
     105:11   134:8
     105:11 134:8                                    188:6,15,24
                                                     188:6,15,24            196:23  237:7
                                                                            196:23 237:7
                              309:23 313:11,14
                             309:23   313:11,14
     136:12   138:10
     136:12 138:10                                   189:23 190:10
                                                     189:23  190:10         262:8 275:24
                                                                            262:8  275:24
                            quantitative    26:13
                            quantitative 26:13
     144:17   146:7,14
     144:17 146:7,14                                 193:14,15,19,21
                                                     193:14,15,19,21        276:19 292:24
                                                                            276:19  292:24
                              270:1
                             270:1
     163:19   164:6
     163:19 164:6                                    193:22
                                                     193:22 198:8
                                                             198:8          320:11,13 329:21
                                                                            320:11,13   329:21
                            quantitatively
                            quantitatively
     167:20   168:21
     167:20 168:21                                   215:6,11 227:3
                                                     215:6,11  227:3        331:15 352:21
                                                                            331:15  352:21
                              260:11 301:14
                             260:11   301:14
     177:23   184:7
     177:23 184:7                                    230:5 233:7
                                                     230:5  233:7 236:9
                                                                   236:9   quibble
                                                                           quibble 142:21
                                                                                     142:21
                            quantity
                            quantity 68:2
                                        68:2
     187:8  192:14
     187:8 192:14                                    243:12 257:14,20
                                                     243:12  257:14,20     quick
                                                                           quick 19:9
                                                                                   19:9 93:21
                                                                                        93:21
                              69:19 70:1
                              69:19       268:3
                                    70:1 268:3
     193:23   194:6
     193:23 194:6                                    260:13,23 267:2
                                                     260:13,23   267:2      138:9  158:12
                                                                            138:9 158:12
                            quarter    66:13
                            quarter 66:13
     206:6 208:7
     206:6  208:7 209:4
                   209:4                             267:13 271:1
                                                     267:13  271:1          224:6,10,12 225:4
                                                                            224:6,10,12   225:4
                            quarters    26:16
                            quarters 26:16
     209:14 210:5
     209:14   210:5                                  272:5 273:22
                                                     272:5  273:22          225:10,18 226:3,7
                                                                            225:10,18   226:3,7
                            queries   177:3
                            queries 177:3
     212:13 218:10
     212:13   218:10                                 274:3,5,10,20
                                                     274:3,5,10,20          227:2 260:18
                                                                            227:2  260:18
                              353:14
                             353:14
     223:4,10,19
     223:4,10,19                                     278:19,20 303:14
                                                     278:19,20   303:14     311:2 344:10
                                                                            311:2  344:10

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 419 of 439 PageID #: 36905


   [quickly
   [quickly -- recommending]
               recommending]                                                               Page 54
                                                                                           Page 54

    quickly
    quickly 55:9 55:9         rationale   325:5
                              rationale 325:5         real
                                                      real 93:21    219:2
                                                             93:21 219:2         230:10 270:23
                                                                                 230:10  270:23
       131:23   137:9
       131:23 137:9           ravaged    211:16
                              ravaged 211:16            321:23
                                                        321:23                   271:7 272:18
                                                                                 271:7 272:18
       140:15   141:22
       140:15 141:22          ray
                              ray 9:4
                                   9:4                really
                                                      really 19:7    24:4,13
                                                               19:7 24:4,13      275:3 276:3,10
                                                                                 275:3 276:3,10
       207:10 283:7
       207:10   283:7         raymond
                              raymond 2:132:13          24:16 42:4
                                                        24:16  42:4 43:16
                                                                     43:16       309:1 312:15
                                                                                 309:1 312:15
       335:10 338:1
       335:10   338:1         razor   311:20
                              razor 311:20              79:4,24  118:10
                                                        79:4,24 118:10           318:20 327:22
                                                                                 318:20  327:22
    quite    25:23 37:2
    quite 25:23      37:2     reach   27:19 63:17
                              reach 27:19    63:17      125:23 146:6
                                                        125:23  146:6          recalled   37:18
                                                                               recalled 37:18
       71:7  104:5 112:20
       71:7 104:5    112:20     118:16 124:8
                                118:16  124:8           152:16,17,17
                                                        152:16,17,17           recap
                                                                               recap 58:9
                                                                                       58:9
       142:8   167:22
       142:8 167:22             176:19 294:13
                                176:19  294:13          178:13 183:13
                                                        178:13  183:13         receipt  361:18
                                                                               receipt 361:18
       212:21 233:6
       212:21   233:6           295:5 300:23
                                295:5 300:23            193:22
                                                        193:22 196:16,17
                                                                196:16,17      receive
                                                                               receive 13:1
                                                                                         13:1 97:17
                                                                                              97:17
       245:12
       245:12                   329:16 351:18,23
                                329:16  351:18,23       196:21 213:6
                                                        196:21  213:6            98:16 100:20,22
                                                                                 98:16 100:20,22
    quote     330:13
    quote 330:13              reached    62:21
                              reached 62:21             287:12 312:9
                                                        287:12  312:9            100:24  267:18
                                                                                 100:24 267:18
       349:8,9
       349:8,9                  258:13 320:16
                                258:13  320:16          340:6
                                                        340:6                  received   42:6,11
                                                                               received 42:6,11
    quoting      213:23
    quoting 213:23              351:12
                                351:12                realtime
                                                      realtime 345:21
                                                                  345:21         307:2 332:9
                                                                                 307:2 332:9
       215:4,14,16
       215:4,14,16            reaching    305:16
                              reaching 305:16           360:3,17
                                                        360:3,17                 334:19
                                                                                 334:19
                rr              314:19 333:7
                                314:19  333:7         reason    33:15 74:7
                                                      reason 33:15     74:7    receiving
                                                                               receiving 73:3
                                                                                           73:3
                              read   41:21 52:16
                              read 41:21    52:16       84:23
                                                        84:23 103:10
                                                               103:10            266:23 275:4
                                                                                 266:23  275:4
    rr 2:4,12
        2:4,12 7:1
                 7:1 9:16
                     9:16
                                79:7,9,12
                                79:7,9,12 84:14
                                           84:14        139:21 160:10
                                                        139:21  160:10           278:16
                                                                                 278:16
       29:24 30:3,4
       29:24   30:3,4
                                88:3,7 121:10
                                88:3,7 121:10           204:22 205:17
                                                        204:22  205:17         recess
                                                                               recess 66:24
                                                                                       66:24
       245:8,17
       245:8,17
                                123:11 124:22
                                123:11  124:22          322:21 339:9
                                                        322:21  339:9            137:24  170:4
                                                                                 137:24 170:4
    rabbit     309:7
     rabbit 309:7
                                127:1 128:22
                                127:1 128:22            361:14 363:8
                                                        361:14  363:8            198:19  253:20
                                                                                 198:19 253:20
    rader
     rader 84:11,19
              84:11,19
                                129:6 144:13
                                129:6 144:13            364:3
                                                        364:3                    316:7
                                                                                 316:7
       85:4,23
       85:4,23
                                151:9,24 152:22
                                151:9,24  152:22      reasonable
                                                      reasonable 54:254:2      recipients
                                                                               recipients 97:15
                                                                                            97:15
    rader's
     rader's 87:22     88:3
                87:22 88:3
                                155:2,7 157:5
                                155:2,7 157:5           55:2
                                                        55:2 56:20
                                                              56:20 59:8
                                                                     59:8        97:16
                                                                                 97:16
    radio     25:1
     radio 25:1
                                166:6,7 197:15,19
                                166:6,7 197:15,19       64:21
                                                        64:21 148:8
                                                               148:8           recognize
                                                                               recognize 179:19
                                                                                           179:19
    raise    289:23
     raise 289:23
                                216:13 224:10
                                216:13  224:10          208:14 268:14
                                                        208:14  268:14           214:8
                                                                                 214:8
       301:24 303:8
       301:24   303:8
                                226:18 229:18,19
                                226:18  229:18,19       294:12,16 295:7
                                                        294:12,16   295:7      recognized    215:1
                                                                               recognized 215:1
       314:18
       314:18
                                229:20,21 234:8
                                229:20,21  234:8        357:5
                                                        357:5                    344:6
                                                                                 344:6
    raised
     raised 161:21
               161:21
                                234:12,16 307:10
                                234:12,16  307:10     reasoned     194:16
                                                      reasoned 194:16          recognizes    250:20
                                                                               recognizes 250:20
    raising
     raising 143:9
                143:9
                                308:22 309:1
                                308:22  309:1         reasoning     196:13
                                                      reasoning 196:13         recollection   22:17
                                                                               recollection 22:17
       285:11 308:1
       285:11   308:1
                                358:22 359:10
                                358:22  359:10        reasons    113:9
                                                      reasons 113:9            recommendation
                                                                               recommendation
    rallies    25:1,11
     rallies 25:1,11
                                362:5,6,12 363:5,6
                                362:5,6,12  363:5,6     139:2
                                                        139:2 140:5
                                                               140:5             170:17  307:6
                                                                                 170:17 307:6
    rally    312:2,4
     rally 312:2,4
                                363:17
                                363:17                  175:17,18 238:6
                                                        175:17,18   238:6      recommendations
                                                                               recommendations
    ranging
     ranging 144:8
                 144:8
                              reader   182:16
                              reader 182:16             243:22 244:12
                                                        243:22  244:12           139:10  146:22
                                                                                 139:10 146:22
       281:6
       281:6
                              reading   109:4
                              reading 109:4             247:24
                                                        247:24                   157:19  256:5
                                                                                 157:19 256:5
    rapidly     125:3
     rapidly 125:3
                                148:11 215:20,21
                                148:11  215:20,21     recall   16:19 20:4
                                                      recall 16:19    20:4       337:7 350:5
                                                                                 337:7 350:5
    ratchet     288:9,20
     ratchet 288:9,20
                                215:22,23 216:8,9
                                215:22,23  216:8,9      24:14 54:7,8
                                                        24:14  54:7,8            353:15
                                                                                 353:15
    ratcheting      290:19
     ratcheting 290:19
                                230:6 232:9,10
                                230:6 232:9,10          56:17,22,24
                                                        56:17,22,24 77:18
                                                                      77:18    recommended
                                                                               recommended
    rate    38:5 69:19
     rate 38:5     69:19
                                330:16 361:19
                                330:16  361:19          84:12,17  142:8
                                                        84:12,17 142:8           58:17 178:10
                                                                                 58:17 178:10
    rates
     rates 68:1
             68:1 71:9
                    71:9
                              reads   143:1
                              reads 143:1               166:8 174:17,21
                                                        166:8  174:17,21         338:18
                                                                                 338:18
       113:2   120:10
       113:2 120:10
                              ready
                              ready 133:15,19
                                      133:15,19         178:7,9 205:10
                                                        178:7,9  205:10        recommending
                                                                               recommending
       180:18   233:20
       180:18 233:20
                                136:18
                                136:18                  207:13 227:4
                                                        207:13  227:4            166:18
                                                                                 166:18
       272:9
       272:9
                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
    www.veritext.com                                                                  888-391-3376
                                                                                      888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 420 of 439 PageID #: 36906


   [reconvene
   [reconvene -- registering]
                 registering]                                                         Page 55
                                                                                      Page 55

    reconvene
    reconvene 66:19
                 66:19     redress   5:18 69:3
                           redress 5:18   69:3     referee  166:19
                                                   referee 166:19           314:2 350:21
                                                                            314:2  350:21
    record
    record 7:3,12
             7:3,12 8:9
                    8:9      132:22 133:4,22
                             132:22  133:4,22      reference   45:12
                                                   reference 45:12        refers
                                                                          refers 51:5
                                                                                   51:5 53:2
                                                                                        53:2
      10:3 11:15 17:6
      10:3 11:15  17:6       134:19 135:13,16
                             134:19  135:13,16       69:13
                                                     69:13 70:3
                                                           70:3 82:18
                                                                 82:18      67:16  182:16
                                                                            67:16 182:16
      35:10 36:13
      35:10 36:13 41:1
                   41:1      135:19 174:8
                             135:19  174:8           115:4,22,24
                                                     115:4,22,24          reflect  35:15 36:23
                                                                          reflect 35:15   36:23
      49:10 63:6
      49:10 63:6 66:23
                  66:23      178:3,11 180:4
                             178:3,11  180:4         116:14,18,21
                                                     116:14,18,21           174:24  286:19
                                                                            174:24 286:19
      67:3,14
      67:3,14 93:21,24
              93:21,24       181:2,8,9 182:5,13
                             181:2,8,9  182:5,13     117:14 118:13
                                                     117:14 118:13        reflected
                                                                          reflected 172:17
                                                                                      172:17
      94:1,5
      94:1,5 103:24
             103:24          182:18,18 183:5
                             182:18,18  183:5        119:24 142:17,24
                                                     119:24 142:17,24       181:7  183:16
                                                                            181:7 183:16
      104:20 108:10
      104:20 108:10          253:4 291:12,14
                             253:4 291:12,14         152:20 196:3
                                                     152:20 196:3           236:23
                                                                            236:23
      123:15 131:7
      123:15 131:7           292:4,15 293:6
                             292:4,15  293:6         199:8 207:11
                                                     199:8 207:11         reflecting
                                                                          reflecting 108:17
                                                                                       108:17
      137:23 138:4,11
      137:23 138:4,11        321:10,11 324:14
                             321:10,11  324:14       221:13 304:12,12
                                                     221:13 304:12,12     reflection
                                                                          reflection 72:11
                                                                                       72:11
      149:15 156:21
      149:15 156:21          338:20 351:12
                             338:20  351:12          306:15 313:15,23
                                                     306:15 313:15,23     reflective
                                                                          reflective 69:23
                                                                                      69:23
      159:10,23
      159:10,23 170:1,3
                 170:1,3   reduce    51:3 58:13
                           reduce 51:3    58:13      313:23 314:1
                                                     313:23 314:1         reflects  36:9 37:4
                                                                          reflects 36:9  37:4
      170:7 171:4
      170:7 171:4            60:5 153:23
                             60:5 153:23             361:7 362:2
                                                     361:7        363:2
                                                           362:2 363:2      142:11  352:11,11
                                                                            142:11 352:11,11
      179:20 198:18,22
      179:20 198:18,22       154:11 234:19
                             154:11  234:19        referenced    135:18
                                                   referenced 135:18      regard    33:19
                                                                          regard 33:19
      202:20 203:22
      202:20 203:22          249:16 266:13
                             249:16  266:13          141:14,20 142:5,8
                                                     141:14,20  142:5,8     197:4
                                                                            197:4
      205:14 206:7
      205:14 206:7           273:1 288:1
                             273:1 288:1             143:13,15 159:13
                                                     143:13,15  159:13    regarding
                                                                          regarding 13:19
                                                                                       13:19
      253:16,19,23
      253:16,19,23           290:13 310:16
                             290:13  310:16          307:7 309:5
                                                     307:7 309:5            19:21  22:13 31:19
                                                                            19:21 22:13  31:19
      265:3 266:11
      265:3 266:11           319:3 348:4
                             319:3 348:4             337:12 362:11
                                                     337:12 362:11          43:18 51:9
                                                                            43:18  51:9 58:3
                                                                                        58:3
      268:2 275:9
      268:2 275:9          reduced    359:10
                           reduced 359:10            363:15
                                                     363:15                 112:5  128:15
                                                                            112:5 128:15
      292:13 316:6,10
      292:13 316:6,10      reducing    5:21
                           reducing 5:21           references
                                                   references 61:24
                                                                61:24       130:22  194:23
                                                                            130:22 194:23
      338:9,10,14
      338:9,10,14            153:22 154:7
                             153:22  154:7           62:5
                                                     62:5 69:1
                                                          69:1 76:9
                                                               76:9         205:3 251:10
                                                                            205:3  251:10
      358:19 363:9
      358:19 363:9           207:22 208:9
                             207:22  208:9           79:17
                                                     79:17 118:14
                                                           118:14           254:21 265:4
                                                                            254:21  265:4
    recorded
    recorded 7:14
                7:14         218:17 267:9
                             218:17  267:9           119:22
                                                     119:22 141:17
                                                            141:17          272:23 276:1
                                                                            272:23  276:1
    recording
    recording 7:10
                 7:10        279:12 288:2,7
                             279:12  288:2,7         143:7,8 176:14
                                                     143:7,8 176:14         284:17 286:10
                                                                            284:17  286:10
      19:5
      19:5                 reduction    68:3
                           reduction 68:3          referencing
                                                   referencing              289:17,24  290:15
                                                                            289:17,24 290:15
    records   269:5
    records 269:5            144:10 227:9,15
                             144:10  227:9,15        142:12
                                                     142:12                 297:21 298:12
                                                                            297:21  298:12
    recovery
    recovery 73:10
               73:10         227:22 228:8,10
                             227:22  228:8,10      referred   20:24
                                                   referred 20:24           304:4 320:8
                                                                            304:4  320:8
      171:19 175:5
      171:19 175:5           228:12,24 229:4
                             228:12,24  229:4        69:10
                                                     69:10 74:12
                                                           74:12 79:23
                                                                  79:23     340:16
                                                                            340:16
      176:6,20
      176:6,20 191:7
                191:7        335:10,22 344:11
                             335:10,22  344:11       118:23 120:23
                                                     118:23 120:23        regardless    239:9
                                                                          regardless 239:9
      220:14 224:20
      220:14 224:20          351:5,6 352:17
                             351:5,6  352:17         136:2,7 197:18
                                                     136:2,7 197:18       regency    11:21
                                                                          regency 11:21
      225:8 229:3
      225:8 229:3          reductions    68:8,13
                           reductions 68:8,13        216:13
                                                     216:13               region   208:22
                                                                          region 208:22
      233:14 259:24
      233:14 259:24          68:14 72:22
                             68:14  72:22          referring   43:15
                                                   referring 43:15          237:3 238:4
                                                                            237:3  238:4 291:1
                                                                                         291:1
      286:11 344:10
      286:11 344:10        reed   2:18,20 9:2
                           reed 2:18,20   9:2        46:11,12 57:7
                                                     46:11,12 57:7          302:8 358:2
                                                                            302:8  358:2
    redacted   204:14
    redacted 204:14        reengineering
                           reengineering             69:13
                                                     69:13 76:12
                                                           76:12 81:21
                                                                  81:21   regional
                                                                          regional 69:21
                                                                                     69:21
      205:4,5,7
      205:4,5,7              176:7 181:17
                             176:7  181:17           82:10
                                                     82:10 83:8  104:21
                                                           83:8 104:21      70:7  229:11,19
                                                                            70:7 229:11,19
    redactions    204:13
    redactions 204:13        188:15,16
                             188:15,16               107:10 111:19
                                                     107:10 111:19          230:7,14,23 231:3
                                                                            230:7,14,23  231:3
      204:21,23 205:3
      204:21,23  205:3     refer  40:3 52:20
                           refer 40:3   52:20        113:18,22 165:20
                                                     113:18,22  165:20      324:23 340:22
                                                                            324:23  340:22
      205:17
      205:17                 52:24 67:14
                             52:24  67:14 73:22
                                          73:22      199:10 201:21
                                                     199:10 201:21        registered
                                                                          registered 1:21
                                                                                       1:21
    redesigning
    redesigning              81:19 104:21
                             81:19  104:21           250:2 278:13
                                                     250:2 278:13           360:17
                                                                            360:17
      282:16
      282:16                 122:10 151:19
                             122:10  151:19          281:11 284:21
                                                     281:11 284:21        registering
                                                                          registering 74:17
                                                                                        74:17
                             289:3
                             289:3                   306:24 313:24
                                                     306:24 313:24

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 421 of 439 PageID #: 36907


   [regular
   [regular -- report]
               report]                                                                Page 56
                                                                                      Page 56

    regular
    regular 15:13
               15:13        released
                            released 76:24
                                        76:24         11:6,7,10,12 21:7
                                                      11:6,7,10,12  21:7    140:18,21,22
                                                                            140:18,21,22
    rehash    283:6
    rehash 283:6            relevant    28:7,15
                            relevant 28:7,15          21:7,9,13,23 23:10
                                                      21:7,9,13,23  23:10   141:2,10,10,12,12
                                                                            141:2,10,10,12,12
    reimbursement
    reimbursement             42:4 81:6
                              42:4        116:1
                                    81:6 116:1        26:22 27:4,11
                                                      26:22 27:4,11         141:14,20,21,23
                                                                            141:14,20,21,23
      312:23
      312:23                  139:1 140:4
                              139:1  140:4            28:5,16,22,22
                                                      28:5,16,22,22         142:7,9,10,11,16
                                                                            142:7,9,10,11,16
    reiteration   318:7
    reiteration 318:7       relied
                            relied 79:16
                                     79:16            30:24 42:22
                                                      30:24 42:22 47:21
                                                                   47:21    142:17,21
                                                                            142:17,21 143:3,9
                                                                                       143:3,9
    relate
    relate 129:2
             129:2            118:15 135:8
                              118:15   135:8          47:23 48:18,20,22
                                                      47:23 48:18,20,22     143:17,20,22
                                                                            143:17,20,22
    related
    related 8:4   21:17
              8:4 21:17       234:11
                              234:11                  48:23 49:12,13,15
                                                      48:23 49:12,13,15     144:11,18,22
                                                                            144:11,18,22
      26:12,14,18 70:17
      26:12,14,18  70:17    relief  156:17 158:8
                            relief 156:17    158:8    49:18 50:2,5,16,16
                                                      49:18 50:2,5,16,16    145:9,18,20 146:2
                                                                            145:9,18,20 146:2
      71:2,9
      71:2,9 75:5,9
              75:5,9        rely   42:15 43:24
                            rely 42:15    43:24       50:20,24
                                                      50:20,24 52:13,16
                                                                52:13,16    146:2,7,15,21
                                                                            146:2,7,15,21
      83:21  85:14 90:4
      83:21 85:14   90:4      112:17
                              112:17                  52:18,23
                                                      52:18,23 53:5,12
                                                                53:5,12     147:4,5,9 148:3
                                                                            147:4,5,9 148:3
      105:13  111:8
      105:13 111:8          remain
                            remain 122:3
                                       122:3          53:16,17
                                                      53:16,17 54:19
                                                                54:19       149:13 150:17
                                                                            149:13 150:17
      114:11,17
      114:11,17 115:12
                 115:12     remarkable
                            remarkable 139:7139:7     55:8,11,15
                                                      55:8,11,15 56:15
                                                                  56:15     151:16,20
                                                                            151:16,20 152:18
                                                                                       152:18
      115:13  116:8,9
      115:13 116:8,9          211:18,18 213:19
                              211:18,18    213:19     58:6
                                                      58:6 61:23
                                                           61:23 62:12
                                                                  62:12     152:19,20
                                                                            152:19,20 154:24
                                                                                       154:24
      117:6,7,22  119:3
      117:6,7,22 119:3      remarkably
                            remarkably                62:15,15,16,24
                                                      62:15,15,16,24        157:18 158:10,17
                                                                            157:18 158:10,17
      119:11  120:6
      119:11 120:6            100:23
                              100:23                  63:5,9,11,15,23
                                                      63:5,9,11,15,23       159:3,6,13,13
                                                                            159:3,6,13,13
      121:18  125:12
      121:18 125:12         remedies
                            remedies 161:4
                                         161:4        64:8,11,15
                                                      64:8,11,15 65:4
                                                                  65:4      160:1,4,11 161:1
                                                                            160:1,4,11 161:1
      127:7  139:13
      127:7 139:13            162:8,20
                              162:8,20                67:6,8,16
                                                      67:6,8,16 69:1,9
                                                                 69:1,9     161:15 162:4
                                                                            161:15 162:4
      151:17,22  201:7
      151:17,22 201:7       remedy     307:17
                            remedy 307:17             69:11
                                                      69:11 75:13
                                                            75:13 76:6
                                                                   76:6     163:14,20,21,24
                                                                            163:14,20,21,24
      211:5 221:15
      211:5  221:15         remember
                            remember 84:8  84:8       76:10,14
                                                      76:10,14 77:5,15
                                                                77:5,15     164:6,12,16,21,22
                                                                            164:6,12,16,21,22
      262:19 263:4,11
      262:19  263:4,11        106:5,15 107:17
                              106:5,15   107:17       77:21,24
                                                      77:21,24 79:7,9,12
                                                                79:7,9,12   164:24 165:7,8,9
                                                                            164:24 165:7,8,9
      263:24 264:8,22
      263:24  264:8,22        174:7 206:19
                              174:7  206:19           81:6
                                                      81:6 83:2,9,14,15
                                                           83:2,9,14,15     165:11,12,16
                                                                            165:11,12,16
      265:10 277:11
      265:10  277:11        remind
                            remind 113:3
                                       113:3          85:13
                                                      85:13 87:16,17
                                                            87:16,17        166:11,14
                                                                            166:11,14 168:8
                                                                                       168:8
      312:20 314:11
      312:20  314:11          227:20
                              227:20                  90:1
                                                      90:1 92:7  100:1
                                                           92:7 100:1       168:14,17,19
                                                                            168:14,17,19
      348:5 359:12
      348:5  359:12         reminder      272:13
                            reminder 272:13           104:2,4,22,24
                                                      104:2,4,22,24         169:5,6,13,16,18
                                                                            169:5,6,13,16,18
    relates
    relates 72:5   80:1
              72:5 80:1     remote     5:2 10:15
                            remote 5:2 10:15          106:9,10,22 107:5
                                                      106:9,10,22  107:5    169:19 171:1,2,6
                                                                            169:19 171:1,2,6
      86:1 353:6
      86:1 353:6              16:8 18:6,15
                              16:8  18:6,15           107:11,11,24
                                                      107:11,11,24          171:14 172:2,4,14
                                                                            171:14 172:2,4,14
    relating   43:18
    relating 43:18          remotely
                            remotely 1:211:21         111:13 113:13,17
                                                      111:13  113:13,17     172:15,17
                                                                            172:15,17 173:20
                                                                                       173:20
      46:1 60:4
      46:1 60:4 75:15
                 75:15        7:22
                              7:22 8:8  9:10
                                    8:8 9:10          113:22
                                                      113:22 114:1
                                                              114:1         174:1 175:20,20
                                                                            174:1 175:20,20
      82:5 121:12 181:4
      82:5 121:12   181:4   removed      311:11
                            removed 311:11            115:7,8,20 116:13
                                                      115:7,8,20  116:13    176:11,14,15,18
                                                                            176:11,14,15,18
      185:8  222:10
      185:8 222:10            311:17 313:20
                              311:17   313:20         117:5 118:14,18
                                                      117:5 118:14,18       177:14,20
                                                                            177:14,20 179:3,6
                                                                                       179:3,6
      236:23 308:1
      236:23  308:1           314:6
                              314:6                   118:22
                                                      118:22 119:20,22
                                                              119:20,22     179:21 182:5,6,7
                                                                            179:21 182:5,6,7
      356:22
      356:22                rendering     65:14
                            rendering 65:14           120:17 128:2
                                                      120:17  128:2         182:17 183:12,17
                                                                            182:17 183:12,17
    relationship    222:5
    relationship 222:5      repeat    198:8
                            repeat 198:8              129:10 131:6,9,11
                                                      129:10  131:6,9,11    184:1,19
                                                                            184:1,19 185:14
                                                                                      185:14
    relationships
    relationships           rephrase     110:15
                            rephrase 110:15           131:22
                                                      131:22 133:2,18
                                                              133:2,18      185:17,22
                                                                            185:17,22 186:23
                                                                                       186:23
      229:4,5
      229:4,5               replacement
                            replacement               133:22,23 134:7
                                                      133:22,23  134:7      188:8,19
                                                                            188:8,19 189:5
                                                                                      189:5
    relative
    relative 75:1
               75:1 90:2
                    90:2      181:17
                              181:17                  134:13,15,22
                                                      134:13,15,22          190:2,22
                                                                            190:2,22 191:3,19
                                                                                      191:3,19
      180:18,20  260:23
      180:18,20 260:23      reply   29:11 53:10
                            reply 29:11     53:10     135:6,9,10,14,15
                                                      135:6,9,10,14,15      192:3,20,23
                                                                            192:3,20,23
      265:18 272:11
      265:18  272:11          101:4 333:3
                              101:4  333:3            135:19,19 136:3
                                                      135:19,19  136:3      193:23,24
                                                                            193:23,24 194:14
                                                                                       194:14
      347:15 359:13
      347:15  359:13        replying    22:13
                            replying 22:13            138:13,13,19,20
                                                      138:13,13,19,20       194:15,19
                                                                            194:15,19 195:3
                                                                                       195:3
    release
    release 108:11
              108:11        report    5:11,13,15
                            report 5:11,13,15         139:7,12,18,22
                                                      139:7,12,18,22        195:10,15,16,24
                                                                            195:10,15,16,24
                              5:16 6:3,6,8
                              5:16           10:24
                                    6:3,6,8 10:24     140:1,3,3,6,8,16
                                                      140:1,3,3,6,8,16      196:3,7,14,18,20
                                                                            196:3,7,14,18,20

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 422 of 439 PageID #: 36908


   [report
   [report -- responsibility]
              responsibility]                                                          Page 57
                                                                                       Page 57

      197:10,12,16
      197:10,12,16            189:10,18,22
                              189:10,18,22         research   26:2
                                                   research 26:2             238:2 294:21
                                                                             238:2 294:21
      199:7 200:3
      199:7 200:3           represent   23:8
                            represent 23:8           56:14
                                                     56:14 68:16
                                                            68:16 75:7
                                                                  75:7       321:4 345:7
                                                                             321:4 345:7
      205:24 206:20
      205:24  206:20          50:22 135:7
                              50:22       150:9
                                    135:7 150:9      83:19
                                                     83:19 144:16,17
                                                            144:16,17        349:16
                                                                             349:16
      207:1,12 213:13
      207:1,12 213:13         175:14,15 177:4
                              175:14,15 177:4        229:17 230:6
                                                     229:17  230:6         respect  23:19
                                                                           respect 23:19
      214:14 215:15,23
      214:14  215:15,23       194:13 199:20
                              194:13 199:20          231:16 232:4,22
                                                     231:16  232:4,22        29:14 43:20
                                                                             29:14 43:20 56:2
                                                                                          56:2
      216:8,9,11,16,23
      216:8,9,11,16,23        248:1
                              248:1                  246:2 255:23
                                                     246:2 255:23            56:22
                                                                             56:22 93:12
                                                                                   93:12 96:20
                                                                                          96:20
      217:1,24 225:13
      217:1,24 225:13       representatives
                            representatives          258:22 270:17
                                                     258:22  270:17          113:11 180:1
                                                                             113:11 180:1
      225:18 226:11
      225:18  226:11          202:17
                              202:17                 304:8,16 325:11
                                                     304:8,16  325:11        188:2,6,15,24
                                                                             188:2,6,15,24
      234:11,15 235:15
      234:11,15  235:15     represented   84:18
                            represented 84:18        337:8 343:8
                                                     337:8 343:8             190:10 242:11
                                                                             190:10 242:11
      235:15 242:6
      235:15  242:6           190:8
                              190:8                researching    23:19
                                                   researching 23:19         256:1 258:19
                                                                             256:1 258:19
      247:23 250:3
      247:23  250:3         representing   34:5
                            representing 34:5      reserve
                                                   reserve 14:22
                                                             14:22 35:9
                                                                    35:9     262:22 271:12
                                                                             262:22 271:12
      253:2,4 262:2,8,12
      253:2,4 262:2,8,12      202:13 203:4
                              202:13 203:4           37:9 42:23
                                                     37:9 42:23              275:18 279:11
                                                                             275:18 279:11
      265:22 279:9,9
      265:22  279:9,9         204:21
                              204:21               reserving
                                                   reserving 50:18
                                                               50:18         282:10 296:9
                                                                             282:10 296:9
      280:10,14 284:5
      280:10,14  284:5      represents   132:11
                            represents 132:11        156:12
                                                     156:12                  297:13 302:10
                                                                             297:13 302:10
      288:6 292:16
      288:6 292:16            140:21 175:16
                              140:21 175:16        reside
                                                   reside 85:19
                                                            85:19            304:23 325:9
                                                                             304:23 325:9
      297:2 302:4
      297:2 302:4             182:12 204:5
                              182:12 204:5         residences    255:19
                                                   residences 255:19         331:14 343:22
                                                                             331:14 343:22
      303:17 304:10
      303:17  304:10          222:7
                              222:7                resident   335:5
                                                   resident 335:5          respectively   122:6
                                                                           respectively 122:6
      309:6 310:13
      309:6 310:13          request  14:1,22
                            request 14:1,22        residents   231:18
                                                   residents 231:18        respond
                                                                           respond 100:18
                                                                                     100:18
      312:21 316:13,15
      312:21  316:13,15       15:2 35:10
                              15:2 35:10 37:10
                                         37:10       232:5,14 233:9,17
                                                     232:5,14  233:9,17      120:6
                                                                             120:6
      330:7 335:11
      330:7 335:11            132:15 136:2
                              132:15 136:2           317:22,23
                                                     317:22,23             responded
                                                                           responded 78:22
                                                                                        78:22
      337:12,12 343:24
      337:12,12  343:24       204:20 205:3,10
                              204:20 205:3,10      residing   327:16
                                                   residing 327:16           111:3
                                                                             111:3
      345:20 347:23
      345:20  347:23          206:7,12 215:3
                              206:7,12 215:3       resilience
                                                   resilience 185:2
                                                               185:2       responding
                                                                           responding 16:6
                                                                                         16:6
      352:22 353:2
      352:22  353:2           359:10 363:9,11
                              359:10 363:9,11        211:18
                                                     211:18                  119:15
                                                                             119:15
    reported
    reported 72:2
               72:2         requested   12:20
                            requested 12:20        resiliency
                                                   resiliency 92:2
                                                                92:2       response
                                                                           response 149:15
                                                                                      149:15
      78:21 107:18
      78:21 107:18            54:12
                              54:12                  164:8 171:10
                                                     164:8  171:10           205:4,12,14,15
                                                                             205:4,12,14,15
      111:2,10 354:13
      111:2,10 354:13       requesting   142:15
                            requesting 142:15        173:21 174:20
                                                     173:21  174:20          224:7,10,12 225:4
                                                                             224:7,10,12  225:4
    reporter
    reporter 1:21   8:1
               1:21 8:1     requests   50:18
                            requests 50:18           181:15,16 183:2
                                                     181:15,16  183:2        225:11,18 226:4,7
                                                                             225:11,18 226:4,7
      9:10,14 360:17,17
      9:10,14 360:17,17       54:14
                              54:14                  184:8 186:14
                                                     184:8  186:14           227:2 242:15
                                                                             227:2 242:15
      362:7
      362:7                 require  58:16 60:6
                            require 58:16   60:6     187:18 248:14
                                                     187:18  248:14          260:18 262:10
                                                                             260:18 262:10
    reporters   360:3
    reporters 360:3           60:15 61:11,15
                              60:15 61:11,15       resolve   169:3
                                                   resolve 169:3             263:1 306:6
                                                                             263:1 306:6
    reporting
    reporting 70:24
                70:24         70:5
                              70:5 80:20 90:1
                                   80:20 90:1        332:21
                                                     332:21                  307:24 308:23
                                                                             307:24 308:23
      106:3 172:3
      106:3 172:3             150:2 165:16
                              150:2 165:16         resource   302:1
                                                   resource 302:1            327:5 340:15
                                                                             327:5 340:15
    reports
    reports 10:23   11:1
              10:23 11:1      166:13
                              166:13                 303:3 352:12
                                                     303:3 352:12            344:10 349:13
                                                                             344:10 349:13
      11:2,5 27:1 28:23
      11:2,5 27:1 28:23     required   195:17
                            required 195:17        resourced    220:22
                                                   resourced 220:22        responses
                                                                           responses 15:8
                                                                                       15:8
      28:23 30:22,23
      28:23 30:22,23          297:6 302:11
                              297:6 302:11         resources
                                                   resources 70:24
                                                                70:24        42:16 56:24
                                                                             42:16 56:24 149:4
                                                                                          149:4
      31:20 33:9
      31:20 33:9 78:2
                  78:2        361:24
                              361:24                 81:12,24
                                                     81:12,24 83:15
                                                               83:15         157:2
                                                                             157:2
      111:18  121:4
      111:18 121:4          requirements
                            requirements             104:3,24 106:3
                                                     104:3,24  106:3       responsibilities
                                                                           responsibilities
      124:17  139:11
      124:17 139:11           359:15 360:6
                              359:15 360:6           107:13,19 108:13
                                                     107:13,19  108:13       306:3
                                                                             306:3
      141:13  142:3,5
      141:13 142:3,5        requires   58:24
                            requires 58:24           108:20 120:17
                                                     108:20  120:17        responsibility
                                                                           responsibility
      164:2 165:22
      164:2 165:22            59:21 151:2
                              59:21 151:2            124:17 211:20
                                                     124:17  211:20          64:12
                                                                             64:12
      170:23  187:2,2,4
      170:23 187:2,2,4        170:15
                              170:15                 213:11 222:6
                                                     213:11  222:6

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 423 of 439 PageID #: 36909


   [responsible
   [responsible -- running]
                   running]                                                            Page 58
                                                                                       Page 58

    responsible
    responsible              363:1
                             363:1                   156:12
                                                     156:12 169:1,22
                                                              169:1,22    robust    313:6
                                                                          robust 313:6
      222:19
      222:19               reviewed     28:5,7
                           reviewed 28:5,7           185:23 189:17
                                                     185:23   189:17      rogue    262:24
                                                                          rogue 262:24
    rest  348:14
    rest 348:14              28:17,21,21 29:6
                             28:17,21,21   29:6      193:22
                                                     193:22 196:18
                                                              196:18        263:2,9 264:14,20
                                                                            263:2,9  264:14,20
    restaurant
    restaurant 137:12
                  137:12     30:24 57:7,9
                             30:24  57:7,9           199:3 204:10
                                                     199:3  204:10          265:7,16,20
                                                                            265:7,16,20
    rests  23:10 59:23
    rests 23:10   59:23      58:22 69:4
                             58:22  69:4 75:23
                                          75:23      219:4 227:16
                                                     219:4  227:16        role  25:14 55:20
                                                                          role 25:14    55:20
    result  308:2 313:3
    result 308:2   313:3     77:2
                             77:2 84:7  88:9
                                   84:7 88:9         232:7,10 233:11
                                                     232:7,10  233:11       55:22
                                                                            55:22 57:2,19,19
                                                                                   57:2,19,19
      314:6 356:7
      314:6  356:7           106:2 115:19,24
                             106:2  115:19,24        237:15 239:21
                                                     237:15   239:21        57:22,24
                                                                            57:22,24 58:1
                                                                                       58:1
    results   309:18
    results 309:18           135:8 167:17
                             135:8  167:17           243:11 263:11
                                                     243:11   263:11        61:14
                                                                            61:14 75:4
                                                                                   75:4 89:23
                                                                                         89:23
    resuscitate   228:15
    resuscitate 228:15       211:15 226:20
                             211:15  226:20          264:24 281:1,1
                                                     264:24   281:1,1       170:13   178:17
                                                                            170:13 178:17
    retained
    retained 10:5
                10:5         229:13,14 230:1
                             229:13,14   230:1       289:4 290:1,11,11
                                                     289:4  290:1,11,11     191:5  221:4
                                                                            191:5 221:4
      19:18  20:5,19,23
      19:18 20:5,19,23       230:11 231:24
                             230:11  231:24          291:13 296:19
                                                     291:13   296:19        225:21 226:5
                                                                            225:21   226:5
      21:4,8 22:1,5,13
      21:4,8 22:1,5,13       234:11 245:22
                             234:11  245:22          300:4,12,14
                                                     300:4,12,14            231:7,14 247:6
                                                                            231:7,14   247:6
      22:18
      22:18                  252:23 253:2
                             252:23  253:2           302:15 304:7
                                                     302:15   304:7         249:14 252:12
                                                                            249:14   252:12
    return   24:6
    return 24:6              259:7 271:16
                             259:7  271:16           313:20 317:4
                                                     313:20   317:4         255:18 279:18
                                                                            255:18   279:18
    returned    361:18
    returned 361:18          283:17 284:7
                             283:17  284:7           321:17 324:1
                                                     321:17   324:1         280:8,16,17
                                                                            280:8,16,17
    revealing    201:23
    revealing 201:23         358:6
                             358:6                   329:2 336:7
                                                     329:2  336:7           282:15 302:20
                                                                            282:15   302:20
    reverse
    reverse 151:16,22
               151:16,22   reviewing     68:10
                           reviewing 68:10           343:14 348:15
                                                     343:14   348:15        303:12 304:23,24
                                                                            303:12   304:23,24
      211:5
      211:5                  69:7 211:15
                             69:7  211:15            353:2,13 354:13
                                                     353:2,13  354:13       305:23,24 309:10
                                                                            305:23,24   309:10
    reversing
    reversing 111:8
                 111:8       291:11
                             291:11                  355:16 356:1
                                                     355:16   356:1         311:20 346:7
                                                                            311:20   346:7
    review
    review 13:1    19:9
              13:1 19:9    revision   142:12
                           revision 142:12         rights   14:23
                                                   rights 14:23           roles   230:21
                                                                          roles 230:21
      40:6 41:20
      40:6 41:20 53:4
                  53:4     revisions   49:15
                           revisions 49:15         rigorous    309:22
                                                   rigorous 309:22          348:22,23
                                                                            348:22,23
      53:19  62:18 68:16
      53:19 62:18  68:16     312:18
                             312:18                  315:5,6
                                                     315:5,6              room
                                                                          room 8:78:7 11:22
                                                                                       11:22
      74:11  82:17 87:21
      74:11 82:17  87:21   revisit  37:8
                           revisit 37:8            ripped    37:22
                                                   ripped 37:22             12:1,4
                                                                            12:1,4 16:2   17:8
                                                                                    16:2 17:8
      115:4,22
      115:4,22 116:13
                116:13     rewatched
                           rewatched 37:1737:17    rise  173:11
                                                   rise 173:11            root
                                                                          root 61:12
                                                                                 61:12
      117:14  118:12
      117:14 118:12        rheumatoid
                           rheumatoid              rising   125:4
                                                   rising 125:4           rose
                                                                          rose   171:21,24
                                                                                 171:21,24
      119:6,22
      119:6,22 120:2
                120:2        277:16,23 278:10
                             277:16,23   278:10    risk   232:5,6,15
                                                   risk 232:5,6,15        rounds    299:12,15
                                                                          rounds 299:12,15
      136:18  163:14
      136:18 163:14        rice  2:6 8:11,13,15
                           rice 2:6  8:11,13,15      233:9,10 266:24
                                                     233:9,10  266:24     rpr   359:20
                                                                          rpr 359:20
      172:24  173:7,7
      172:24 173:7,7         12:6 34:4
                             12:6  34:4              276:14 287:6
                                                     276:14   287:6       ruby    2:12,13 9:7,7
                                                                          ruby 2:12,13     9:7,7
      174:11  176:17
      174:11 176:17        rid  340:1
                           rid 340:1                 289:8 291:2
                                                     289:8  291:2           165:18,19
                                                                            165:18,19 167:3
                                                                                        167:3
      183:9  190:22
      183:9 190:22         right   16:4 17:10
                           right 16:4    17:10       295:16 318:9
                                                     295:16   318:9       rufus   28:24 30:22
                                                                          rufus 28:24     30:22
      192:20  195:15
      192:20 195:15          30:16 35:9,14,17
                             30:16  35:9,14,17       325:14
                                                     325:14                 31:20 33:10
                                                                            31:20  33:10
      196:19  209:14
      196:19 209:14          37:9 38:9
                             37:9  38:9 42:23
                                        42:23      risks   267:16
                                                   risks 267:16           rule   27:6,8 57:16
                                                                          rule 27:6,8    57:16
      230:9,17 232:23
      230:9,17  232:23       43:11 45:20
                             43:11  45:20 58:7
                                           58:7      317:13,18 325:22
                                                     317:13,18   325:22   rules
                                                                          rules 1:20    14:11
                                                                                  1:20 14:11
      234:14 246:21
      234:14  246:21         74:6
                             74:6 77:17
                                   77:17 78:8
                                          78:8     rivers   229:10,18
                                                   rivers 229:10,18         36:1 362:5
                                                                            36:1  362:5 363:5
                                                                                         363:5
      251:11 255:23
      251:11  255:23         81:13,15,22 86:14
                             81:13,15,22   86:14     230:7,14 231:2
                                                     230:7,14  231:2      ruling   45:4 165:20
                                                                          ruling 45:4    165:20
      256:19 258:22
      256:19  258:22         91:12
                             91:12 108:24
                                    108:24         rmr
                                                   rmr 359:20
                                                          359:20            166:3  192:24
                                                                            166:3 192:24
      260:4 289:16
      260:4  289:16          109:7 111:20
                             109:7  111:20         road    35:7,24
                                                   road 35:7,24           rulings
                                                                          rulings 166:21
                                                                                    166:21
      301:10 304:8,16
      301:10  304:8,16       120:24 121:13
                             120:24  121:13          111:15 229:3
                                                     111:15   229:3       run
                                                                          run 148:7     234:21
                                                                                148:7 234:21
      323:8 324:13
      323:8  324:13          123:19 129:4
                             123:19  129:4           239:8 240:5
                                                     239:8  240:5           262:5
                                                                            262:5
      331:7 343:8
      331:7  343:8           133:14 134:20
                             133:14  134:20        robert    30:3,4
                                                   robert 30:3,4          running     207:10
                                                                          running 207:10
      361:12 362:1
      361:12  362:1          136:13 143:17
                             136:13  143:17                                 328:6
                                                                            328:6

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 424 of 439 PageID #: 36910


   [runs
   [runs -- sentence]
            sentence]                                                                   Page 59
                                                                                        Page 59

     runs   230:12,13
     runs 230:12,13          scaled 180:17
                             scaled   180:17          seal 362:15
                                                      seal  362:15 363:21
                                                                   363:21     202:2 204:2
                                                                              202:2  204:2 215:7
                                                                                            215:7
     rural   37:22 234:2
     rural 37:22   234:2       258:16 340:15
                               258:16   340:15        sealed 17:7
                                                      sealed  17:7            216:24 218:7,13
                                                                              216:24  218:7,13
       358:12
       358:12                scare 224:24
                             scare   224:24           second 53:11
                                                      second   53:11          221:12 226:15
                                                                              221:12  226:15
     rushed
     rushed 77:10
               77:10         schedule 226:15
                             schedule     226:15        65:14
                                                        65:14 91:10 107:1
                                                              91:10 107:1     228:19 229:22
                                                                              228:19  229:22
               ss            scheduled 331:20
                             scheduled     331:20       131:10 145:1
                                                        131:10 145:1          254:10 259:21
                                                                              254:10  259:21
                             scheduling 331:23
                             scheduling     331:23      150:13,22 202:11
                                                        150:13,22 202:11      262:14 281:9
                                                                              262:14  281:9
    ss 1:21  2:13 7:1
        1:21 2:13 7:1
                             scholarship 24:18
                             scholarship     24:18      250:20,24 272:12
                                                        250:20,24 272:12      306:19 307:3
                                                                              306:19  307:3
       29:24 31:23
       29:24  31:23
                               25:5,19 26:16
                               25:5,19   26:16        secondly 348:17
                                                      secondly   348:17       309:22 327:8
                                                                              309:22  327:8
       133:17  359:4,20
       133:17 359:4,20
                               310:4 315:5,6,8
                               310:4  315:5,6,8       section 62:14,16
                                                      section  62:14,16       330:16 342:23,24
                                                                              330:16  342:23,24
       361:15 363:8,8
       361:15  363:8,8
                             school 138:15
                             school   138:15            64:8,10,14
                                                        64:8,10,14 164:7
                                                                   164:7      344:13
                                                                              344:13
       364:3
       364:3
                               356:21
                               356:21                   173:19 175:8
                                                        173:19 175:8        seeing 76:20
                                                                            seeing          82:9
                                                                                     76:20 82:9
     safe 144:2,23
    safe   144:2,23
                             science 62:1
                             science    62:1 97:5
                                             97:5       181:9 195:16
                                                        181:9 195:16          172:4,4
                                                                              172:4,4 192:19
                                                                                       192:19
       218:17 282:14,18
       218:17  282:14,18
                               286:10 308:16
                               286:10   308:16          218:5,24 234:8
                                                        218:5,24 234:8        216:16
                                                                              216:16
       284:18  330:5
       284:18 330:5
                               310:14 315:4
                               310:14   315:4           245:8 289:16
                                                        245:8 289:16        seek 158:8
                                                                            seek          220:7
                                                                                   158:8 220:7
       336:6 338:17
       336:6  338:17
                               332:22
                               332:22                   290:3 293:6
                                                        290:3 293:6         seeking 355:7
                                                                            seeking   355:7
       339:7,17,20
       339:7,17,20
                             scientific 64:22
                             scientific   64:22         316:13 321:10
                                                        316:13 321:10       seeks 220:8
                                                                            seeks   220:8
       341:16 342:6
       341:16  342:6
                               65:13 146:23
                               65:13  146:23            342:19 343:24
                                                        342:19 343:24       seen 18:20
                                                                            seen          19:8
                                                                                   18:20 19:8
     safely 273:3
    safely   273:3 311:8
                    311:8
                               147:16,19 236:4
                               147:16,19   236:4      see 8:19
                                                      see  8:19 11:16
                                                                11:16         41:9,13 69:6
                                                                              41:9,13  69:6
       334:9
       334:9
                               264:17 313:11,13
                               264:17   313:11,13       44:10 46:8,18
                                                        44:10 46:8,18         121:7  122:4 125:4
                                                                              121:7 122:4   125:4
     safer 278:17
    safer   278:17
                               321:5 324:22
                               321:5  324:22            47:8 57:19
                                                        47:8 57:19 62:14
                                                                   62:14      129:1  142:1
                                                                              129:1 142:1
       302:22
       302:22
                               350:16
                               350:16                   62:16
                                                        62:16 74:2,16
                                                              74:2,16         185:19  211:16
                                                                              185:19 211:16
     safety 269:17
    safety    269:17
                             sclerosis 250:23
                             sclerosis    250:23        93:5
                                                        93:5 105:11
                                                             105:11           212:23 310:1,3
                                                                              212:23  310:1,3
     sails
    sails  71:17
           71:17
                             scope 100:1
                             scope   100:1              106:20 107:13,15
                                                        106:20 107:13,15      315:4 343:17
                                                                              315:4  343:17
     saith 358:23
    saith   358:23
                               147:13 211:12
                               147:13   211:12          108:4,4 109:16
                                                        108:4,4 109:16      sees 150:4
                                                                            sees         153:4
                                                                                  150:4 153:4
     sam 29:24
    sam    29:24
                               237:5
                               237:5  249:12
                                      249:12            114:7,14 118:5
                                                        114:7,14 118:5        155:22
                                                                              155:22
     samhsa 249:4
    samhsa     249:4
                               312:22 327:13
                               312:22   327:13          120:18 121:3,5
                                                        120:18 121:3,5      send 12:24
                                                                            send          14:12
                                                                                   12:24 14:12
     sand 326:18
    sand    326:18
                               350:13
                               350:13                   122:7,11,12,17
                                                        122:7,11,12,17      sense 43:15
                                                                            sense   43:15 44:11
                                                                                           44:11
     saw 153:12
    saw    153:12
                             screen 12:14
                             screen    12:14 81:22
                                              81:22     123:10 128:17
                                                        123:10 128:17         54:22
                                                                              54:22 55:1
                                                                                     55:1 56:1
                                                                                          56:1
     saying 32:19
    saying    32:19 92:15
                     92:15
                               104:13 105:11
                               104:13   105:11          130:6,12 131:14
                                                        130:6,12 131:14       126:1  130:17
                                                                              126:1 130:17
       112:23  122:17
       112:23 122:17
                               118:20 120:14
                               118:20   120:14          134:21 135:1
                                                        134:21 135:1          136:23  201:8
                                                                              136:23 201:8
       123:11  156:9
       123:11 156:9
                               147:24 154:17
                               147:24   154:17          139:17 142:10,24
                                                        139:17 142:10,24      212:9,10 229:9
                                                                              212:9,10  229:9
       166:9  169:2 219:9
       166:9 169:2 219:9
                               169:18 190:9
                               169:18   190:9           144:4 145:5
                                                        144:4 145:5           249:14 252:12
                                                                              249:14  252:12
       229:3 264:18
       229:3  264:18
                               195:2 229:8
                               195:2  229:8             162:17,20 164:9
                                                        162:17,20 164:9       271:2 286:2
                                                                              271:2  286:2
       268:4 274:22
       268:4  274:22
                               232:11 233:1
                               232:11   233:1           170:16 171:11
                                                        170:16 171:11         334:21 341:12,14
                                                                              334:21  341:12,14
       320:9
       320:9
                               281:2 288:15
                               281:2  288:15            172:12
                                                        172:12 173:21
                                                               173:21       sensible 56:6
                                                                            sensible   56:6
     says 121:22
    says   121:22
                             screened 337:3
                             screened     337:3         175:5 176:7,22
                                                        175:5 176:7,22      sensitive 7:5
                                                                            sensitive   7:5
       123:10,15
       123:10,15 134:22
                  134:22
                             screening 336:24
                             screening     336:24       177:11 179:23
                                                        177:11 179:23         288:16
                                                                              288:16
       182:12  227:6
       182:12 227:6
                             script 46:21
                             script   46:21             180:1,5 181:2
                                                        180:1,5 181:2       sent 103:13
                                                                            sent           154:16
                                                                                   103:13 154:16
     sc 2:7
    sc   2:7
                             scroll 323:8
                             scroll  323:8              182:22
                                                        182:22 191:15
                                                               191:15       sentence 52:18
                                                                            sentence    52:18
     scale 127:22
    scale           255:8
            127:22 255:8
                             se 256:6
                             se  256:6 303:11
                                         303:11         194:15 195:6,10
                                                        194:15 195:6,10       53:3  114:6 121:14
                                                                              53:3 114:6  121:14
       341:15 351:18
       341:15  351:18
                                                        195:13,15,19,21
                                                        195:13,15,19,21       143:1  151:9,14,24
                                                                              143:1 151:9,14,24

                                        Veritext Legal
                                        Veritext Legal Solutions
                                                       Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 425 of 439 PageID #: 36911


   [sentence
   [sentence -- sitting]
                sitting]                                                                Page 60
                                                                                        Page 60

      152:18  155:1,3,7,8
      152:18 155:1,3,7,8      98:16
                              98:16 190:6  213:4
                                     190:6 213:4     363:18 364:1
                                                     363:18  364:1         significantly 111:7
                                                                           significantly   111:7
      155:18  157:5,9
      155:18 157:5,9          225:10 228:5,24
                              225:10  228:5,24     sheriffs 340:11
                                                   sheriffs  340:11        signing 361:19
                                                                           signing    361:19
      216:13,21 217:3
      216:13,21   217:3       249:1 254:16,19
                              249:1  254:16,19     shifts 109:15
                                                   shifts  109:15          signs 78:6,17
                                                                           signs   78:6,17
    sentences 78:5,16
    sentences    78:5,16      255:13 256:4
                              255:13  256:4          120:18
                                                     120:18                  79:20,22
                                                                             79:20,22 111:15
                                                                                        111:15
    separate 46:9
    separate    46:9          257:3,8 258:2,5
                              257:3,8  258:2,5     shoppers 263:1
                                                   shoppers    263:1       similar 58:1,1
                                                                           similar   58:1,1 97:9
                                                                                             97:9
      141:10,12
      141:10,12 172:21
                  172:21      259:20 286:20
                              259:20  286:20         264:15
                                                     264:15                  125:20,21
                                                                             125:20,21 130:9
                                                                                         130:9
      173:11  174:3,18
      173:11 174:3,18         287:15 335:24
                              287:15  335:24       shopping 302:14
                                                   shopping    302:14        163:7  174:15
                                                                             163:7 174:15
      176:9  183:9
      176:9 183:9             336:10,16 337:14
                              336:10,16  337:14    shorthand 359:9
                                                   shorthand     359:9       178:9  261:12
                                                                             178:9 261:12
      184:19  185:2,5,7
      184:19 185:2,5,7        339:15 346:10
                              339:15  346:10       show 104:3
                                                   show    104:3 106:18
                                                                  106:18     276:18 341:1
                                                                             276:18   341:1
      186:13,21,21
      186:13,21,21            350:18,23,24
                              350:18,23,24           108:23 112:8
                                                     108:23  112:8         similarly 15:5
                                                                           similarly    15:5
      187:1,12,15,19,23
      187:1,12,15,19,23       351:7 352:1,18
                              351:7  352:1,18        113:21 154:14
                                                     113:21  154:14          16:1  125:17
                                                                             16:1 125:17
      188:3,7,9,13,17,18
      188:3,7,9,13,17,18    session 15:16
                            session   15:16          156:21 216:7,8
                                                     156:21  216:7,8         164:23   185:4
                                                                             164:23 185:4
      188:23  189:2,3,4,6
      188:23 189:2,3,4,6    set 45:3
                            set  45:3 154:22
                                       154:22        303:21
                                                     303:21                simple 94:19
                                                                           simple    94:19
      189:24  190:6,11
      189:24 190:6,11         160:20 162:8
                              160:20  162:8        showing 215:12
                                                   showing    215:12         152:17   193:23
                                                                             152:17 193:23
      190:13,15,16
      190:13,15,16            169:5 170:1
                              169:5  170:1           254:20
                                                     254:20                  219:2 274:5
                                                                             219:2  274:5 277:4
                                                                                           277:4
      191:9,20  225:17
      191:9,20 225:17         182:20 201:8
                              182:20  201:8        shown 67:24
                                                   shown    67:24            320:9,22 355:4
                                                                             320:9,22   355:4
      245:16,19
      245:16,19               207:5,5 359:15
                              207:5,5  359:15        108:20 211:17
                                                     108:20  211:17        simplify 152:13
                                                                           simplify    152:13
    separately 131:17
    separately    131:17      360:6
                              360:6                  361:16
                                                     361:16                simply 72:15
                                                                           simply    72:15
      136:16  183:8,23
      136:16 183:8,23       sets 36:8,13,15
                            sets  36:8,13,15       shows 99:9
                                                   shows    99:9 110:8
                                                                 110:8       112:24   154:16
                                                                             112:24 154:16
      184:1,6  342:11
      184:1,6 342:11          208:13,18
                              208:13,18              125:5
                                                     125:5                   156:19   222:13
                                                                             156:19 222:13
    september 1:22
    september     1:22      setting 12:11
                            setting   12:11 16:8
                                            16:8   shredded 39:17
                                                   shredded    39:17         274:22 326:8
                                                                             274:22   326:8
      5:22
      5:22 7:3
           7:3 77:2
                77:2          178:23 188:13
                              178:23  188:13         247:5
                                                     247:5                   342:3
                                                                             342:3
      105:1  207:24
      105:1 207:24            268:8
                              268:8                sic 70:17
                                                   sic  70:17 182:24
                                                              182:24       simultaneously
                                                                           simultaneously
      208:10 285:20
      208:10  285:20        settings 212:23
                            settings   212:23        204:5
                                                     204:5                   102:9  219:10
                                                                             102:9 219:10
      295:18  317:8
      295:18 317:8            220:9,11 240:21
                              220:9,11  240:21     side   39:15 134:21
                                                   side 39:15   134:21       238:1  310:18
                                                                             238:1 310:18
      359:17 360:10
      359:17  360:10        seven 149:3,16
                            seven   149:3,16         134:24 163:19,20
                                                     134:24  163:19,20     sincerely 361:21
                                                                           sincerely    361:21
      361:4
      361:4                   156:5,16 356:3
                              156:5,16  356:3      sides 167:2
                                                   sides   167:2           single 17:13,15
                                                                           single   17:13,15
    serious 46:2
    serious   46:2 87:16
                    87:16     358:14 359:15,15
                              358:14  359:15,15    sign 41:21
                                                   sign   41:21              36:7 70:3,7
                                                                             36:7  70:3,7
    serve 38:21,21
    serve   38:21,21          360:6,7
                              360:6,7              signature 359:19
                                                   signature   359:19        112:18   115:11
                                                                             112:18 115:11
      54:16  226:5 248:7
      54:16 226:5   248:7   seventh 155:10
                            seventh    155:10        360:16 361:14
                                                     360:16  361:14          130:21   150:23
                                                                             130:21 150:23
      249:15 348:12,24
      249:15  348:12,24     share 18:12
                            share   18:12 40:17
                                           40:17   signed 42:1
                                                   signed   42:1 150:21
                                                                  150:21     154:7  269:4,24
                                                                             154:7 269:4,24
    served 50:6
    served    50:6            292:9
                              292:9                  221:19 362:13
                                                     221:19  362:13          272:15,16 295:13
                                                                             272:15,16   295:13
      206:20 252:12
      206:20  252:12        shareability 350:3
                            shareability   350:3     363:18
                                                     363:18                  302:19
                                                                             302:19
    serves 62:2
    serves   62:2           shared 189:12,12
                            shared    189:12,12    significant 44:4
                                                   significant   44:4      singular 263:16
                                                                           singular    263:16
    service 50:1
    service         228:1
              50:1 228:1      189:20 305:16
                              189:20  305:16         77:19,21,24
                                                     77:19,21,24 78:3
                                                                   78:3    sir 141:9
                                                                           sir         152:23
                                                                                 141:9 152:23
      339:14,15 351:6
      339:14,15   351:6       333:8
                              333:8                  82:4,14,22
                                                     82:4,14,22 83:20
                                                                 83:20       361:10
                                                                             361:10
    serviced 336:15
    serviced   336:15       sharefile 104:17
                            sharefile   104:17       111:15 113:9
                                                     111:15  113:9         sisters 273:17
                                                                           sisters  273:17
    services 61:8
    services   61:8         shares 306:9
                            shares   306:9           119:10 124:24
                                                     119:10  124:24        sit 345:2,4
                                                                           sit  345:2,4
      68:19
      68:19 70:14
             70:14 72:4
                    72:4    sharper 310:11
                            sharper    310:11        125:3 127:14,19
                                                     125:3  127:14,19      sites 332:3
                                                                           sites  332:3
      73:17
      73:17 74:4
             74:4 77:1
                   77:1     sheet 321:16
                            sheet   321:16           129:3 231:17
                                                     129:3  231:17         sitting 21:14
                                                                           sitting  21:14 28:16
                                                                                           28:16
      77:15,22
      77:15,22 81:11
                81:11         361:13 363:7,10
                              361:13  363:7,10                               38:14 61:16
                                                                             38:14  61:16 75:16
                                                                                           75:16

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 426 of 439 PageID #: 36912


   [sitting
   [sitting -- specific]
               specific]                                                                Page 61
                                                                                        Page 61

      115:10   117:4
      115:10 117:4            358:5 361:1
                              358:5 361:1 364:1
                                           364:1     176:3 189:16
                                                     176:3 189:16         south 2:21
                                                                          south   2:21
      120:3,3
      120:3,3 174:17
                174:17      somebody 85:23
                            somebody     85:23       212:1,19 222:4
                                                     212:1,19  222:4      southern 1:1
                                                                          southern     1:1 7:19
                                                                                            7:19
      212:3 247:19
      212:3  247:19           86:2,13 95:16
                              86:2,13 95:16          224:16 231:22
                                                     224:16  231:22       spaces 248:7
                                                                          spaces    248:7
      251:15 257:5
      251:15   257:5          200:20 220:14
                              200:20  220:14         235:14 246:22
                                                     235:14  246:22       spawned 217:24
                                                                          spawned     217:24
      268:16 271:10,18
      268:16   271:10,18      223:18 286:3
                              223:18  286:3          256:1 258:2
                                                     256:1 258:2 260:9
                                                                  260:9   speak 16:3
                                                                          speak          23:10
                                                                                   16:3 23:10
      276:3 285:20
      276:3  285:20           326:15 334:10
                              326:15  334:10         265:23 270:13,16
                                                     265:23  270:13,16      29:19,20 54:12,13
                                                                            29:19,20   54:12,13
      295:17,23 312:17
      295:17,23   312:17      342:15 346:23
                              342:15  346:23         280:12 286:21
                                                     280:12  286:21         86:8 132:8 164:13
                                                                            86:8 132:8   164:13
      317:8 331:11
      317:8  331:11         son 327:24,24
                            son  327:24,24           289:17 298:24
                                                     289:17  298:24         226:12 270:4,20
                                                                            226:12   270:4,20
    situation 59:23
    situation    59:23        328:12,15
                              328:12,15              299:15 309:16
                                                     299:15  309:16         273:11 274:5,15
                                                                            273:11   274:5,15
      72:10  137:2
       72:10 137:2          sons 273:17
                            sons   273:17            314:19 319:8
                                                     314:19  319:8          275:2,14,16
                                                                            275:2,14,16
    six 41:11
    six   41:11 57:9
                 57:9       soon 206:19
                            soon   206:19            326:21 334:1
                                                     326:21  334:1          282:12,15 284:9
                                                                            282:12,15   284:9
      206:23 276:9
      206:23   276:9        sorry 8:17
                            sorry         29:10
                                    8:17 29:10       342:1 347:10,14
                                                     342:1 347:10,14        290:9 310:13
                                                                            290:9  310:13
    size 58:15
    size          60:5
           58:15 60:5         29:20 30:8
                              29:20 30:8 33:16
                                          33:16      349:15
                                                     349:15                 318:8 325:12
                                                                            318:8  325:12
      233:1 286:15
      233:1  286:15           33:18 34:13
                              33:18 34:13 38:19
                                           38:19   sorts 118:5
                                                   sorts  118:5 180:9
                                                                 180:9      347:10
                                                                            347:10
    slightly 308:13
    slightly   308:13         46:7 48:8
                              46:7 48:8 55:9
                                         55:9      sought 25:7
                                                   sought   25:7          speaking 12:21
                                                                          speaking     12:21
    small 46:8
    small   46:8 263:3
                  263:3       70:20
                              70:20 81:12  87:20
                                    81:12 87:20      212:22
                                                     212:22                 23:19 24:21
                                                                            23:19  24:21 25:11
                                                                                          25:11
      263:23 264:7
      263:23   264:7          88:18 102:4
                              88:18 102:4          sound 284:19
                                                   sound   284:19           25:21 29:18
                                                                            25:21  29:18 31:18
                                                                                          31:18
      265:9,13
      265:9,13                103:19 106:6
                              103:19  106:6          290:15 297:23
                                                     290:15  297:23         55:9
                                                                            55:9 57:16   211:14
                                                                                 57:16 211:14
    smart 326:10
    smart    326:10           110:13 114:5
                              110:13  114:5          299:5
                                                     299:5                  266:7 267:21
                                                                            266:7  267:21
    smith 2:18,20
    smith    2:18,20 9:2
                      9:2     141:7 145:11
                              141:7 145:11         sounded 216:19
                                                   sounded    216:19        271:2 314:12,12
                                                                            271:2  314:12,12
    smoke 87:12
    smoke     87:12           150:12 159:21
                              150:12  159:21       sounds 57:1
                                                   sounds   57:1 65:12
                                                                  65:12   speaks 63:12
                                                                          speaks    63:12
    smoking 130:4
    smoking      130:4        183:20 184:15
                              183:20  184:15         320:14
                                                     320:14                 357:13
                                                                            357:13
      272:19 322:5
      272:19   322:5          186:18 188:5
                              186:18  188:5        source 102:11,22
                                                   source   102:11,22     special 167:13,16
                                                                          special   167:13,16
    social 238:15
    social   238:15           198:8 201:23
                              198:8 201:23           110:24 112:18
                                                     110:24  112:18       specialist 80:24
                                                                          specialist   80:24
      248:8 284:15
      248:8  284:15           204:3 206:3 207:4
                              204:3 206:3  207:4     115:2
                                                     115:2 120:4
                                                           120:4          specific   12:12
                                                                          specific 12:12 46:546:5
      320:21
      320:21                  216:12 217:5
                              216:12  217:5          129:20 230:22
                                                     129:20  230:22         53:3,3
                                                                            53:3,3 54:8
                                                                                    54:8 57:8
                                                                                          57:8
    socioeconomic
    socioeconomic             222:3 226:21
                              222:3 226:21           293:15 303:5
                                                     293:15  303:5          57:12
                                                                            57:12 58:15
                                                                                   58:15 64:7
                                                                                           64:7
      358:1
      358:1                   227:18 248:11
                              227:18  248:11         304:5 324:22,23
                                                     304:5 324:22,23        73:22  81:18 83:12
                                                                            73:22 81:18    83:12
    solely 172:3
    solely   172:3 305:7
                    305:7     253:8 263:15
                              253:8 263:15           341:13
                                                     341:13                 87:22  108:17
                                                                            87:22 108:17
      306:2
      306:2                   284:5 290:17
                              284:5 290:17         sourced 69:3
                                                   sourced    69:3          118:13   121:13
                                                                            118:13 121:13
    solution 150:23
    solution    150:23        291:11,21 303:14
                              291:11,21  303:14    sources 5:17
                                                   sources         49:1
                                                             5:17 49:1      131:1  155:15,16
                                                                            131:1 155:15,16
    solutions 5:20
    solutions    5:20         310:21,23 317:5,6
                              310:21,23  317:5,6     68:11
                                                     68:11 76:2
                                                           76:2 79:17
                                                                 79:17      160:22   162:10
                                                                            160:22 162:10
      51:15
      51:15 55:16
             55:16 66:3
                    66:3      333:18,21 335:13
                              333:18,21  335:13      98:9
                                                     98:9 102:15  113:8
                                                          102:15 113:8      164:20   166:1,8
                                                                            164:20 166:1,8
      154:23   207:12,20
      154:23 207:12,20        335:17,17 353:1,5
                              335:17,17  353:1,5     132:18 133:3,21
                                                     132:18  133:3,21       194:20   209:10
                                                                            194:20 209:10
      208:17 217:10
      208:17   217:10       sort 15:2
                            sort  15:2 31:24
                                        31:24        134:18,23 135:11
                                                     134:18,23  135:11      214:17 215:20
                                                                            214:17   215:20
      218:2,20,23
      218:2,20,23             39:18 44:11
                              39:18 44:11 51:1
                                           51:1      135:21 246:6
                                                     135:21  246:6          233:20 246:22
                                                                            233:20   246:22
      219:22 224:9
      219:22   224:9          55:19 59:2
                              55:19       65:13
                                    59:2 65:13       252:24 255:8
                                                     252:24  255:8          249:23 251:10
                                                                            249:23   251:10
      226:21 227:10
      226:21   227:10         73:12
                              73:12 74:24  98:14
                                     74:24 98:14     307:8,18 309:4
                                                     307:8,18  309:4        261:5 265:4
                                                                            261:5  265:4
      234:5 245:4
      234:5  245:4 246:8
                    246:8     110:5 114:4
                              110:5        118:8
                                    114:4 118:8      324:13,17,19
                                                     324:13,17,19           271:21 279:19
                                                                            271:21   279:19
      254:5 259:23
      254:5  259:23           126:16 131:6
                              126:16  131:6          340:16 341:4
                                                     340:16  341:4          280:2 285:2
                                                                            280:2  285:2
      301:17 357:22
      301:17   357:22         143:23 161:3
                              143:23  161:3                                 293:12,19 297:4
                                                                            293:12,19   297:4

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 427 of 439 PageID #: 36913


   [specific
   [specific -- strong]
                strong]                                                                   Page 62
                                                                                          Page 62

      300:19 301:22
      300:19  301:22            275:5,11,22
                                275:5,11,22          starts 128:17
                                                     starts   128:17           319:3 327:21
                                                                               319:3  327:21
      304:4 318:18
      304:4  318:18             301:18
                                301:18                 227:10 316:14
                                                       227:10   316:14         328:13
                                                                               328:13
      324:5 328:24
      324:5  328:24          spreadsheet 323:9
                             spreadsheet     323:9   state 8:8
                                                     state   8:8 10:2 21:5
                                                                 10:2 21:5   stigmatizing
                                                                             stigmatizing
      350:1 357:19
      350:1  357:19          ssp 335:24
                             ssp   335:24 336:6
                                            336:6      67:12
                                                       67:12 76:2   113:10
                                                              76:2 113:10      241:15
                                                                               241:15
    specifically 22:22
    specifically   22:22        337:21 352:1
                                337:21  352:1          125:16 127:2
                                                       125:16   127:2        stockpiles 330:14
                                                                             stockpiles    330:14
      28:17 70:15,24
      28:17  70:15,24        ssps 337:9
                             ssps   337:9 339:6
                                           339:6       192:3 213:5
                                                       192:3  213:5 230:3
                                                                     230:3     330:19
                                                                               330:19
      75:18  106:14
      75:18 106:14              339:12 350:19
                                339:12  350:19         231:1 233:23
                                                       231:1  233:23         stolen 129:16
                                                                             stolen   129:16
      113:19  121:19
      113:19 121:19             351:2
                                351:2                  259:16 280:18
                                                       259:16   280:18       stood 213:6
                                                                             stood   213:6
      142:5,16
      142:5,16 143:21
                143:21       st 221:21
                             st  221:21 222:3,6
                                          222:3,6      283:7,10 284:4
                                                       283:7,10   284:4      stop 78:24,24
                                                                             stop   78:24,24
      193:21  235:16
      193:21 235:16             230:20
                                230:20                 287:12 296:14,16
                                                       287:12   296:14,16      358:14
                                                                               358:14
      252:7 259:13
      252:7  259:13          stacked 40:2
                             stacked    40:2           296:21 297:11
                                                       296:21   297:11       storage 282:14
                                                                             storage    282:14
      290:5 297:12
      290:5  297:12          staff 342:13
                             staff  342:13             318:15 330:11
                                                       318:15   330:11         284:18 330:5
                                                                               284:18   330:5
      302:8 318:15
      302:8  318:15             348:10
                                348:10                 334:6 339:12
                                                       334:6  339:12           338:17 339:7,18
                                                                               338:17   339:7,18
      323:1 325:9
      323:1  325:9 341:9
                    341:9    staffed 220:24
                             staffed   220:24          341:10,18 354:4
                                                       341:10,18   354:4       339:20 340:5,6
                                                                               339:20   340:5,6
      354:1 357:18
      354:1  357:18             226:12
                                226:12                 359:1,4 360:1
                                                       359:1,4  360:1          341:2,16 342:6
                                                                               341:2,16   342:6
    specifics 249:8
    specifics   249:8        staffing 260:10
                             staffing   260:10         362:10 363:15
                                                       362:10   363:15       store 334:9,11,14
                                                                             store   334:9,11,14
      251:16,24
      251:16,24                 261:6
                                261:6                stated 60:4
                                                     stated   60:4 76:14
                                                                    76:14    storing 335:9
                                                                             storing    335:9
    specified 359:6
    specified   359:6        stages 319:10
                             stages   319:10           228:12
                                                       228:12                stout 2:4
                                                                             stout   2:4 8:15,15
                                                                                          8:15,15
    spectrum 144:8
    spectrum     144:8       stakeholder 248:2
                             stakeholder     248:2   statement 62:6
                                                     statement     62:6      strategic 209:14
                                                                             strategic    209:14
    speculation
    speculation              stakeholders
                             stakeholders              115:8 117:4
                                                       115:8  117:4          strategies 144:10
                                                                             strategies    144:10
      112:16  332:13
      112:16 332:13             136:8 199:9
                                136:8 199:9            146:17 150:19
                                                       146:17   150:19         234:18 237:24
                                                                               234:18   237:24
    speech 312:9
    speech    312:9             201:10 211:14
                                201:10  211:14         152:22
                                                       152:22 362:13,14
                                                                362:13,14      310:16
                                                                               310:16
    spelled 30:2
    spelled   30:2              305:2
                                305:2                  363:19,19
                                                       363:19,19             strategy 39:10
                                                                             strategy    39:10
    spend 44:3,4
    spend   44:3,4 55:12
                     55:12   stand 111:13
                             stand    111:13         statements 53:20
                                                     statements     53:20    streams 349:23
                                                                             streams     349:23
      56:11  222:9,10
      56:11 222:9,10            246:9
                                246:9                  63:23
                                                       63:23  119:20
                                                              119:20         street
                                                                             street   2:9,14
                                                                                      2:9,14
    spent 19:14,15
    spent   19:14,15         standpoint 166:23
                             standpoint     166:23   states 1:1
                                                     states   1:1 122:3
                                                                  122:3        129:16
                                                                               129:16
      22:23 23:4
      22:23  23:4 24:10
                  24:10         166:24
                                166:24                 210:7,24 252:2
                                                       210:7,24   252:2      strength 68:4
                                                                             strength    68:4
      26:19,22 27:5,10
      26:19,22  27:5,10      stands 245:10,14
                             stands    245:10,14       343:10 347:1
                                                       343:10   347:1        strengthen 346:13
                                                                             strengthen     346:13
      27:23 38:3
      27:23  38:3               250:7
                                250:7                statewide 234:23
                                                     statewide    234:23     stress 233:21
                                                                             stress   233:21
    sphere 333:24
    sphere    333:24         staring 189:16,16
                             staring    189:16,16      293:13
                                                       293:13                  237:10 288:17
                                                                               237:10   288:17
      334:1
      334:1                  start 8:10
                             start   8:10 130:4
                                           130:4     stating 345:5
                                                     stating   345:5         stretch 193:10
                                                                             stretch    193:10
    spirit 272:5
    spirit  272:5               147:16 150:24
                                147:16  150:24       statistics 125:5
                                                     statistics  125:5       stretches 191:24
                                                                             stretches    191:24
    spiritual 225:9
    spiritual   225:9           161:11 244:5
                                161:11  244:5        stay 119:4
                                                     stay          299:5
                                                            119:4 299:5      strike 31:2
                                                                             strike   31:2 125:2
                                                                                            125:2
    spoke 28:8
    spoke   28:8 30:5,8
                  30:5,8        272:19,20 314:2
                                272:19,20  314:2     staying 60:13
                                                     staying    60:13          129:12   148:17,22
                                                                               129:12 148:17,22
      57:18  182:2 200:5
      57:18 182:2   200:5    started 91:1
                             started    91:1         steal 282:23
                                                     steal   282:23            148:22   149:1,1
                                                                               148:22 149:1,1
      200:21 205:23
      200:21  205:23            155:20 161:10
                                155:20  161:10       step 340:18
                                                     step   340:18             171:8  188:5
                                                                               171:8 188:5
      230:2 271:11
      230:2  271:11             243:5
                                243:5                steps 178:2
                                                     steps   178:2             208:16 267:5
                                                                               208:16   267:5
      276:3,9 312:4
      276:3,9  312:4         starting 43:16
                             starting    43:16       steve 9:7
                                                     steve   9:7 165:18
                                                                 165:18      strikes 167:14
                                                                             strikes   167:14
      340:20
      340:20                    45:11 146:7,19,20
                                45:11 146:7,19,20    steven 2:12
                                                     steven    2:12          stroke 130:8
                                                                             stroke    130:8
    spoken 25:1
    spoken    25:1 199:9
                    199:9       147:8,11,15,19,20
                                147:8,11,15,19,20    stigma 55:18,20
                                                     stigma    55:18,20      strong 34:20
                                                                             strong    34:20
      267:24 273:14
      267:24  273:14                                   55:22
                                                       55:22 318:24
                                                              318:24           111:10
                                                                               111:10

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                                 888-391-3376
                                                                                     888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 428 of 439 PageID #: 36914


   [struck
   [struck -- supposed]
              supposed]                                                                Page 63
                                                                                       Page 63

    struck 312:8
    struck   312:8          substance 5:22
                            substance   5:22       succinctly 170:15
                                                   succinctly    170:15      315:11,18
                                                                             315:11,18
    structural 237:16
    structural   237:16       30:18 32:16
                              30:18 32:16 90:21
                                           90:21   suffering 314:4
                                                   suffering    314:4      suitable 307:18
                                                                           suitable  307:18
    structurally
    structurally              128:4 163:1
                              128:4 163:1          suffices 272:15
                                                   suffices   272:15       suite 2:18,21
                                                                           suite  2:18,21 361:2
                                                                                          361:2
      221:16
      221:16                  164:15 165:6
                              164:15 165:6         sufficient 234:20
                                                   sufficient   234:20     summarizes 59:4
                                                                           summarizes     59:4
    structure 90:5,7
    structure   90:5,7        183:17 196:19
                              183:17 196:19        suffused 32:2
                                                   suffused    32:2        summary 23:17
                                                                           summary     23:17
      98:24
      98:24 99:5,14
             99:5,14          207:23 208:10,21
                              207:23 208:10,21     suggest 74:12
                                                   suggest   74:12           42:2 265:23
                                                                             42:2 265:23
      163:5,12
      163:5,12                209:5 210:4,7,23
                              209:5 210:4,7,23       80:14
                                                     80:14 81:19
                                                            81:19 83:10
                                                                   83:10     316:23
                                                                             316:23
    structured 174:22
    structured    174:22      211:9 216:5
                              211:9 216:5 220:9
                                           220:9     98:17
                                                     98:17 107:4
                                                            107:4          summit 16:19,23
                                                                           summit    16:19,23
    struggling 231:18
    struggling   231:18       234:3 236:1,15,21
                              234:3 236:1,15,21      130:18 133:9
                                                     130:18  133:9           21:1 22:15
                                                                             21:1 22:15 46:5
                                                                                         46:5
    studies 295:3
    studies   295:3           238:24 239:1,8,16
                              238:24 239:1,8,16      137:6 146:5
                                                     137:6         150:5
                                                            146:5 150:5      47:5 146:9
                                                                             47:5 146:9 147:6
                                                                                         147:6
      313:11,14
      313:11,14               241:5 243:15
                              241:5 243:15           165:7 168:11
                                                     165:7  168:11           147:9 160:16,23
                                                                             147:9 160:16,23
    study 67:23
    study   67:23 69:10
                   69:10      246:12 247:13
                              246:12 247:13          174:4 193:9
                                                     174:4  193:9            162:11 163:2,21
                                                                             162:11 163:2,21
      69:17
      69:17 70:4,7
             70:4,7           249:9,17 250:12
                              249:9,17 250:12        194:14 247:9
                                                     194:14  247:9           164:20 169:14
                                                                             164:20 169:14
      269:17,23 270:12
      269:17,23  270:12       297:5 308:19
                              297:5 308:19           263:19 288:21
                                                     263:19  288:21          180:19 184:24
                                                                             180:19 184:24
      313:6
      313:6                   341:8 343:10
                              341:8 343:10           295:3 300:16
                                                     295:3  300:16         superior 361:1
                                                                           superior   361:1
    stuff 34:17
    stuff  34:17 219:10
                  219:10      354:15 355:14
                              354:15 355:14          301:23 318:5
                                                     301:23  318:5         supplemental 6:6
                                                                           supplemental     6:6
    subcategories
    subcategories             356:8,22
                              356:8,22               335:23
                                                     335:23                  6:8 179:3,6 182:5
                                                                             6:8 179:3,6 182:5
      163:7 172:7
      163:7 172:7           substances 75:2
                            substances    75:2     suggested 161:24
                                                   suggested     161:24      182:6
                                                                             182:6
    subcategory
    subcategory               75:18
                              75:18 81:5  88:14
                                    81:5 88:14       162:1 168:11
                                                     162:1  168:11         supplements
                                                                           supplements
      177:10  183:3
      177:10 183:3            97:13
                              97:13 114:18
                                    114:18           191:23 194:2
                                                     191:23  194:2           179:20 195:2
                                                                             179:20 195:2
    subheader 171:22
    subheader     171:22      122:5 123:21
                              122:5 123:21           216:15 323:24
                                                     216:15  323:24          196:1
                                                                             196:1
      172:21  186:4
      172:21 186:4            124:1
                              124:1                suggesting 26:11
                                                   suggesting     26:11    supplied 267:9
                                                                           supplied   267:9
      189:2
      189:2                 substantial 267:20
                            substantial   267:20     76:16
                                                     76:16 106:11
                                                            106:11         supply 52:1
                                                                           supply   52:1
    subheading
    subheading              substantially
                            substantially            172:8 176:15
                                                     172:8  176:15           234:19 235:8
                                                                             234:19 235:8
      173:12
      173:12                  258:16 348:4
                              258:16 348:4           178:5  183:10
                                                     178:5 183:10            238:16 268:17
                                                                             238:16 268:17
    subject 20:17
    subject   20:17         substantive
                            substantive              216:20 264:1
                                                     216:20  264:1           272:22 280:20
                                                                             272:22 280:20
      35:19 104:6
      35:19 104:6             161:22 166:13,24
                              161:22 166:13,24       290:7 293:21
                                                     290:7  293:21           281:8,13 282:5,8
                                                                             281:8,13 282:5,8
      165:22
      165:22                  193:1 308:19
                              193:1 308:19           295:8 311:10,15
                                                     295:8  311:10,15        356:16
                                                                             356:16
    submit 238:10
    submit    238:10          310:4
                              310:4                  311:16 316:19
                                                     311:16  316:19        support 91:5
                                                                           support   91:5 92:3
                                                                                           92:3
      346:8,10
      346:8,10              subsumed 185:13
                            subsumed     185:13      321:21 322:16
                                                     321:21  322:16          104:12 127:22
                                                                             104:12 127:22
    submitted 11:3
    submitted    11:3         186:11 187:16,23
                              186:11 187:16,23       326:17 347:24
                                                     326:17  347:24          152:10 176:21
                                                                             152:10 176:21
      33:9 132:3
      33:9 132:3 139:19
                  139:19      188:11,21 190:7
                              188:11,21  190:7       348:7 351:16
                                                     348:7  351:16           181:18 189:1,7
                                                                             181:18 189:1,7
      139:20  207:1
      139:20 207:1          success 251:11,16
                            success  251:11,16       357:10
                                                     357:10                  190:2 221:6
                                                                             190:2 221:6
    subparts 181:22
    subparts    181:22        357:2
                              357:2                suggestion 342:8
                                                   suggestion     342:8      247:22 255:7,8,20
                                                                             247:22 255:7,8,20
    subscribed 362:10
    subscribed    362:10    successful 55:21
                            successful  55:21        342:20
                                                     342:20                  260:1 350:17
                                                                             260:1 350:17
      363:14 364:21
      363:14  364:21          73:9
                              73:9 126:13  251:4
                                   126:13 251:4    suggests 5:7
                                                   suggests    5:7         suppose 19:1
                                                                           suppose   19:1
    subsequent 254:21
    subsequent     254:21     251:22 318:1
                              251:22 318:1           105:19 108:14
                                                     105:19  108:14          51:22
                                                                             51:22 52:9
                                                                                   52:9 168:13
                                                                                         168:13
    subsequently
    subsequently              348:20 357:6
                              348:20 357:6           110:2
                                                     110:2 119:8,10
                                                            119:8,10         211:21 228:10
                                                                             211:21 228:10
      255:21
      255:21                successfully
                            successfully             123:8 169:24
                                                     123:8  169:24           334:21 336:21
                                                                             334:21 336:21
    subsists 230:24
    subsists   230:24         258:13
                              258:13               suicide 310:2
                                                   suicide   310:2         supposed 62:12
                                                                           supposed    62:12
                                                     313:19 314:4
                                                     313:19  314:4

                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 429 of 439 PageID #: 36915


   [sure
   [sure -- target]
            target]                                                                   Page 64
                                                                                      Page 64

    sure 8:20,20
    sure   8:20,20 17:14
                   17:14   swear 9:14
                           swear   9:14             184:15 186:12
                                                    184:15   186:12         255:21 316:7
                                                                            255:21  316:7
      20:13,14 21:20
      20:13,14  21:20      sweat 240:19
                           sweat   240:19           190:8
                                                    190:8                   359:6,9,13
                                                                            359:6,9,13
      22:4 26:10
      22:4 26:10 29:7
                  29:7     swore 41:16
                           swore   41:16          tables 183:5
                                                  tables   183:5          takes   42:21 130:5
                                                                          takes 42:21   130:5
      37:2 42:1
      37:2 42:1 54:10
                 54:10     sworn 9:15,18
                           sworn   9:15,18        tablets 52:2
                                                  tablets   52:2            130:6  235:7
                                                                            130:6 235:7
      62:4 66:19 70:22
      62:4 66:19  70:22      359:7 362:10,13
                             359:7 362:10,13      tabs 48:6,12
                                                  tabs   48:6,12 134:2
                                                                  134:2   talk
                                                                          talk 15:22,22,23
                                                                                15:22,22,23
      91:6
      91:6 96:11
           96:11 99:16
                  99:16      363:14,18 364:21
                             363:14,18  364:21      136:20 159:2
                                                    136:20   159:2          34:11 63:6
                                                                            34:11  63:6 66:1
                                                                                        66:1
      104:9  106:8 108:1
      104:9 106:8  108:1   syringe 213:4
                           syringe   213:4          178:21 179:12,14
                                                    178:21   179:12,14      121:9  187:9 195:5
                                                                            121:9 187:9  195:5
      108:6  116:20
      108:6 116:20           228:1,5 335:23
                             228:1,5 335:23       tackles 242:21
                                                  tackles   242:21          213:18 225:3
                                                                            213:18  225:3
      117:3,3
      117:3,3 119:6
               119:6         336:4,15 337:14
                             336:4,15  337:14     take 10:1
                                                  take   10:1 15:14,16
                                                               15:14,16     246:24 247:19
                                                                            246:24  247:19
      122:13  131:5
      122:13 131:5           339:14,14 350:18
                             339:14,14  350:18      15:17,24 19:9
                                                    15:17,24  19:9          248:16 262:9,13
                                                                            248:16  262:9,13
      132:1  133:1,18
      132:1 133:1,18         350:22,23,24
                             350:22,23,24           31:11 38:24
                                                    31:11         45:22
                                                           38:24 45:22      262:23 270:6
                                                                            262:23  270:6
      140:24  142:8
      140:24 142:8           351:6,7 352:1
                             351:6,7 352:1          47:20 48:4
                                                    47:20  48:4 49:7
                                                                49:7        282:5 285:1,3
                                                                            282:5  285:1,3
      164:13,21
      164:13,21 181:1
                 181:1     syringes 229:1,7
                           syringes   229:1,7       61:12,14
                                                    61:12,14 63:16
                                                              63:16         289:20 342:8
                                                                            289:20  342:8
      185:22  192:21
      185:22 192:21        system 69:21
                           system   69:21 70:8
                                           70:8     66:16,17
                                                    66:16,17 85:3
                                                              85:3          344:3 345:10,11
                                                                            344:3  345:10,11
      195:23  198:9,16
      195:23 198:9,16        124:6 202:10
                             124:6 202:10           88:2
                                                    88:2 112:6  118:10
                                                          112:6 118:10    talked
                                                                          talked 104:4
                                                                                   104:4
      200:24 201:5,17
      200:24  201:5,17       213:20 221:15
                             213:20  221:15         130:2,10 135:3,24
                                                    130:2,10  135:3,24      195:10  230:16,18
                                                                            195:10 230:16,18
      204:16 205:11
      204:16  205:11         229:11,19,24
                             229:11,19,24           136:17 137:4
                                                    136:17   137:4          242:3 283:3
                                                                            242:3  283:3 334:7
                                                                                         334:7
      209:20 210:8
      209:20  210:8          230:7,11,14,23
                             230:7,11,14,23         140:15 151:16,21
                                                    140:15   151:16,21      352:20
                                                                            352:20
      243:8 244:2
      243:8  244:2 250:2
                   250:2     231:3,15 250:10
                             231:3,15  250:10       158:12
                                                    158:12 163:22
                                                             163:22       talking
                                                                          talking 11:2   32:1
                                                                                    11:2 32:1
      250:7,7 253:4
      250:7,7  253:4         251:2,3 252:15
                             251:2,3 252:15         167:11 169:15
                                                    167:11   169:15         40:8 57:5
                                                                            40:8 57:5 65:6
                                                                                       65:6
      266:10 288:5
      266:10  288:5          312:10,19 345:22
                             312:10,19  345:22      170:10 180:22
                                                    170:10   180:22         70:11
                                                                            70:11 75:15
                                                                                   75:15 77:19
                                                                                         77:19
      290:18 297:1
      290:18  297:1        systems 221:19
                           systems   221:19         187:4 194:23
                                                    187:4  194:23           79:24  103:4 147:2
                                                                            79:24 103:4  147:2
      302:18 303:16
      302:18  303:16         230:19 289:21
                             230:19  289:21         195:9 198:15
                                                    195:9  198:15           164:14,15
                                                                            164:14,15 178:14
                                                                                       178:14
      306:10 314:1
      306:10  314:1                   tt            203:9 205:1,22
                                                    203:9  205:1,22         181:9  196:17
                                                                            181:9 196:17
      318:20 319:20
      318:20  319:20                                218:1 235:7
                                                    218:1  235:7            220:12 244:15
                                                                            220:12  244:15
                           tt 2:8
                               2:8
      330:8 331:19
      330:8  331:19                                 253:13 260:17
                                                    253:13  260:17          245:9 261:10,11
                                                                            245:9  261:10,11
                           tab    11:13 17:24
                            tab 11:13    17:24
      335:12 342:10,13
      335:12  342:10,13                             273:8 282:14,24
                                                    273:8  282:14,24        280:11 285:17,17
                                                                            280:11  285:17,17
                              18:1,11 40:14
                              18:1,11  40:14
      343:20 350:21
      343:20  350:21                                289:13 299:4
                                                    289:13  299:4           300:2 313:2
                                                                            300:2  313:2
                              48:4,5,10 103:22
                              48:4,5,10  103:22
    surfing 15:8
    surfing   15:8                                  316:3 319:8
                                                    316:3  319:8            315:23 317:12
                                                                            315:23  317:12
                              105:13,14,15
                              105:13,14,15
    surgeon 139:11
    surgeon    139:11                               320:13 327:1
                                                    320:13  327:1           321:19 323:3
                                                                            321:19  323:3
                              131:18 132:21
                              131:18  132:21
    surprise 90:10
    surprise   90:10                                331:16 332:2
                                                    331:16  332:2           334:17 340:7
                                                                            334:17  340:7
                              133:1,2 134:3,5,12
                              133:1,2  134:3,5,12
    surprised 54:9
    surprised    54:9                               340:13 341:6,9,15
                                                    340:13  341:6,9,15      349:21
                                                                            349:21
                              134:12,13,17
                              134:12,13,17
      86:18  125:19
      86:18 125:19                                  341:18 350:22
                                                    341:18  350:22        talks  218:18 245:6
                                                                          talks 218:18   245:6
                              136:17 158:13,22
                              136:17  158:13,22
      191:2  218:21
      191:2 218:21                                taken 1:19
                                                  taken    1:19 6:10
                                                                6:10        246:9
                                                                            246:9
                              159:2,6,11,11,15
                              159:2,6,11,11,15
      342:4 349:18
      342:4  349:18                                 7:15
                                                    7:15 66:24
                                                          66:24 88:1
                                                                88:1      tape   311:20
                                                                          tape 311:20
                              184:14 191:14
                              184:14  191:14
    surveillance
    surveillance                                    90:15
                                                    90:15 129:16
                                                           129:16         tapered    267:22
                                                                          tapered 267:22
                              207:16,17 216:7
                              207:16,17   216:7
      342:19,24 343:16
      342:19,24  343:16                             137:24 149:16
                                                    137:24   149:16         311:6
                                                                            311:6
                              291:23 292:11
                              291:23  292:11
      346:21 347:2
      346:21  347:2                                 156:5 170:4
                                                    156:5  170:4          tapering    310:12
                                                                          tapering 310:12
                              321:14,14,18
                              321:14,14,18
      350:1
      350:1                                         198:19 203:14
                                                    198:19  203:14        target
                                                                          target 194:20
                                                                                   194:20
                              338:22 342:23
                              338:22  342:23
    survey 317:21
    survey    317:21                                206:7 209:9
                                                    206:7  209:9            294:17 295:14
                                                                            294:17  295:14
                           table   182:10,12,20
                            table 182:10,12,20
      331:8
      331:8                                         227:15 253:20
                                                    227:15  253:20          300:19 304:2
                                                                            300:19  304:2
                              182:20 184:14,14
                              182:20  184:14,14
                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                             888-391-3376
                                                                                 888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 430 of 439 PageID #: 36916


   [target
   [target -- think]
              think]                                                                     Page 65
                                                                                         Page 65

      323:13,15 351:13
      323:13,15   351:13       257:5 258:21
                               257:5  258:21           352:19,21 355:22
                                                       352:19,21   355:22      330:9 338:23
                                                                               330:9 338:23
    targeted    290:22
    targeted 290:22            259:2 260:14
                               259:2  260:14           358:3
                                                       358:3                   341:5 358:16,17
                                                                               341:5 358:16,17
      294:3 295:9
      294:3  295:9             267:11 268:16
                               267:11   268:16       terrific 91:4
                                                     terrific   91:4         theaters   324:9
                                                                             theaters 324:9
      322:16
      322:16                   281:18 283:20
                               281:18   283:20       test 215:14
                                                     test   215:14           theft  250:13
                                                                             theft 250:13
    targeting
    targeting 52:7
                 52:7          297:10 309:2,24
                               297:10   309:2,24     testified 9:18
                                                     testified   9:18        theoretically
                                                                             theoretically
    task
    task 162:9
           162:9               354:17
                               354:17                  84:19
                                                       84:19 86:8   168:21
                                                              86:8 168:21      336:21
                                                                               336:21
    taught    335:5
    taught 335:5             telling   35:8 60:9
                             telling 35:8   60:9     testify 50:13
                                                     testify   50:13         therapy    254:21
                                                                             therapy 254:21
    taylor   3:9
    taylor 3:9                 116:22 172:19
                               116:22   172:19       testifying 100:2
                                                     testifying   100:2      thing  31:23 80:8
                                                                             thing 31:23   80:8
    team    136:4 144:17
    team 136:4     144:17      215:15,21
                               215:15,21               182:2
                                                       182:2                   149:2 154:8
                                                                               149:2 154:8
      199:8,10,21,24
      199:8,10,21,24         tells  82:7 122:19
                             tells 82:7   122:19     testimony 10:10
                                                     testimony     10:10       186:20  219:3,9
                                                                               186:20 219:3,9
      200:4 224:7,11,12
      200:4  224:7,11,12     ten   28:1 66:20
                             ten 28:1    66:20         10:15 16:12
                                                       10:15         28:8
                                                              16:12 28:8       286:4,5 287:10,11
                                                                               286:4,5 287:10,11
      224:14 225:5,11
      224:14   225:5,11        133:6 137:14
                               133:6  137:14           40:9 42:10
                                                       40:9  42:10 43:24
                                                                    43:24      300:20 322:19
                                                                               300:20  322:19
      225:19 226:4,7,14
      225:19   226:4,7,14      144:22 192:15
                               144:22   192:15         56:13,23
                                                       56:13,23 59:7
                                                                  59:7         326:12 352:15
                                                                               326:12  352:15
      227:2 344:10
      227:2  344:10            196:5,13 197:24
                               196:5,13   197:24       85:16
                                                       85:16 92:20   102:2
                                                              92:20 102:2    things
                                                                             things 19:11   39:22
                                                                                      19:11 39:22
    teams    224:21,21
    teams 224:21,21            198:16 253:9
                               198:16   253:9          112:2
                                                       112:2 115:17
                                                              115:17           46:19 65:6
                                                                               46:19 65:6 92:4,6
                                                                                           92:4,6
      225:2 260:18
      225:2  260:18          tend    15:22 167:2
                             tend 15:22    167:2       153:6 156:8,10
                                                       153:6  156:8,10         119:4 148:9
                                                                               119:4 148:9
    tear   278:9
    tear 278:9               teresa   1:21 8:1
                             teresa 1:21    8:1        161:19 196:12
                                                       161:19   196:12         165:23  170:12
                                                                               165:23 170:12
    tech   3:9 18:11
    tech 3:9    18:11          359:4,20 360:3
                               359:4,20   360:3        263:13 316:2
                                                       263:13   316:2          233:20 235:11
                                                                               233:20  235:11
      40:16 48:12
      40:16  48:12           term    24:22 80:3
                             term 24:22     80:3       320:6 362:6,7
                                                       320:6  362:6,7          252:5 288:16
                                                                               252:5 288:16
      104:10,12
      104:10,12 158:22
                  158:22       80:18 221:6
                               80:18  221:6            363:6,9,12
                                                       363:6,9,12              300:16 301:12,23
                                                                               300:16  301:12,23
      179:11,14   207:17
      179:11,14 207:17         241:14 275:5,7
                               241:14   275:5,7      testing 228:18
                                                     testing   228:18          302:14 312:8
                                                                               302:14  312:8
      292:8
      292:8                    280:13 311:9
                               280:13   311:9        text 13:1,19
                                                     text   13:1,19 14:13
                                                                     14:13     319:11 321:7
                                                                               319:11  321:7
    technical    280:13
    technical 280:13         termed     349:6
                             termed 349:6            thank 9:24
                                                     thank    9:24 16:10
                                                                    16:10      330:12 335:22
                                                                               330:12  335:22
    technology     103:13
    technology 103:13        terminology     182:7
                             terminology 182:7         18:2  20:16 21:22
                                                       18:2 20:16   21:22      358:4
                                                                               358:4
    teenagers
    teenagers    154:18
                  154:18     terms
                             terms    23:18
                                      23:18  24:21
                                             24:21     39:14,15   40:5
                                                       39:14,15 40:5         think
                                                                             think 14:6,16
                                                                                     14:6,16 16:2
                                                                                             16:2
      322:4
      322:4                    28:15 29:18
                               28:15  29:18 38:13
                                             38:13     47:17 48:14
                                                       47:17  48:14 49:16
                                                                     49:16     24:13 25:3
                                                                               24:13 25:3 27:8
                                                                                           27:8
    telephone     200:8
    telephone 200:8            88:13,24 94:22
                               88:13,24   94:22        50:10
                                                       50:10 77:12
                                                              77:12 78:15
                                                                     78:15     32:7 35:21
                                                                               32:7 35:21 37:14
                                                                                           37:14
      206:9
      206:9                    101:10 105:7
                               101:10   105:7          94:17
                                                       94:17 95:3   100:6
                                                              95:3 100:6       38:2 39:21
                                                                               38:2 39:21 45:6
                                                                                           45:6
    telephonic
    telephonic 6:116:11        111:18 118:23
                               111:18   118:23         104:14 113:15
                                                       104:14   113:15         51:18
                                                                               51:18 54:21
                                                                                     54:21 55:7
                                                                                            55:7
      203:14
      203:14                   121:11 126:19
                               121:11   126:19         118:7 132:14
                                                       118:7  132:14           55:10,23
                                                                               55:10,23 56:5
                                                                                         56:5
    television   323:20
    television 323:20          135:5 146:1
                               135:5         163:8
                                      146:1 163:8      134:10 135:23
                                                       134:10   135:23         57:11
                                                                               57:11 59:3,16,18
                                                                                     59:3,16,18
      323:21 324:3
      323:21   324:3           178:14 212:5
                               178:14   212:5          137:20,21 138:8,9
                                                       137:20,21   138:8,9     60:24 61:6,7
                                                                               60:24 61:6,7
    tell
    tell 11:15,18    22:23
         11:15,18 22:23        213:6,18 217:14
                               213:6,18   217:14       139:16 141:8,9
                                                       139:16   141:8,9        63:11,22
                                                                               63:11,22 65:21,23
                                                                                         65:21,23
      28:16 41:16
      28:16  41:16             222:16 223:8
                               222:16   223:8          143:4,19 150:15
                                                       143:4,19   150:15       70:4
                                                                               70:4 71:15,17,23
                                                                                    71:15,17,23
      115:10   117:6,14
      115:10 117:6,14          224:5 227:9
                               224:5  227:9            158:24 170:18,19
                                                       158:24   170:18,19      72:21 80:4,6,16
                                                                               72:21 80:4,6,16
      129:19   153:9,9,10
      129:19 153:9,9,10        244:14 271:18
                               244:14   271:18         181:1 196:10
                                                       181:1  196:10           85:12,13
                                                                               85:12,13 86:12,21
                                                                                         86:12,21
      202:9 203:24
      202:9  203:24            272:4 279:11
                               272:4  279:11           197:15 198:2
                                                       197:15   198:2          86:21 87:15,24
                                                                               86:21 87:15,24
      205:5 230:12
      205:5  230:12            291:9 293:1
                               291:9  293:1            199:6 205:19
                                                       199:6  205:19           88:10,19,20  89:15
                                                                               88:10,19,20 89:15
      247:18 248:18
      247:18   248:18          305:23 311:13
                               305:23   311:13         257:20 289:15
                                                       257:20   289:15         90:22
                                                                               90:22 94:18
                                                                                     94:18 96:6
                                                                                            96:6
      249:19 250:5
      249:19   250:5           321:8 337:6
                               321:8  337:6            292:10,23 303:24
                                                       292:10,23   303:24      97:5
                                                                               97:5 98:14
                                                                                    98:14 102:7
                                                                                           102:7
      251:16 252:7
      251:16   252:7           338:16 344:16
                               338:16   344:16         304:7 316:18
                                                       304:7  316:18           106:20  109:17
                                                                               106:20 109:17

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                                888-391-3376
                                                                                    888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 431 of 439 PageID #: 36917


   [think
   [think -- today]
             today]                                                                    Page 66
                                                                                       Page 66

      110:3,23
      110:3,23 111:12
                111:12       267:8 268:7,8,12
                             267:8 268:7,8,12       204:2,3 216:13
                                                    204:2,3 216:13           244:19 253:13,16
                                                                             244:19  253:13,16
      111:19  113:9
      111:19 113:9           268:13 271:4,4,5
                             268:13 271:4,4,5       222:14 256:9
                                                    222:14  256:9            253:18,22 260:24
                                                                             253:18,22  260:24
      115:18,20,23
      115:18,20,23           271:14 272:1,4,12
                             271:14 272:1,4,12      280:24 301:17
                                                    280:24  301:17           262:6 268:13,24
                                                                             262:6  268:13,24
      117:3,11
      117:3,11 119:7
                119:7        272:14 273:1
                             272:14 273:1           310:23 329:15
                                                    310:23  329:15           284:3 297:8
                                                                             284:3  297:8
      122:15,23
      122:15,23 124:8
                 124:8       275:1 276:21
                             275:1 276:21         thousands 152:11
                                                  thousands     152:11       301:15 309:9
                                                                             301:15  309:9
      125:15  126:11
      125:15 126:11          280:15 285:22
                             280:15 285:22        threat 150:23
                                                  threat   150:23            316:5,9 320:18
                                                                             316:5,9 320:18
      127:14,18
      127:14,18 129:19
                 129:19      286:7,12,17,24
                             286:7,12,17,24       threatened 111:7
                                                  threatened     111:7       321:6 323:9
                                                                             321:6  323:9 328:6
                                                                                           328:6
      129:21  130:16
      129:21 130:16          287:1,19,21 289:3
                             287:1,19,21  289:3   three 10:23
                                                  three   10:23 11:1
                                                                 11:1        338:8,13 352:1
                                                                             338:8,13  352:1
      131:16  132:11
      131:16 132:11          291:17 292:19
                             291:17 292:19          26:16 58:17
                                                    26:16  58:17 78:22
                                                                  78:22      358:7,16,18 359:6
                                                                             358:7,16,18   359:6
      134:1 135:4 136:7
      134:1 135:4  136:7     295:7,21 296:7,21
                             295:7,21 296:7,21      111:4 135:1,2
                                                    111:4  135:1,2        timeliness    349:22
                                                                          timeliness 349:22
      142:18,22
      142:18,22 151:16
                 151:16      297:3 300:15
                             297:3 300:15           139:5 141:24
                                                    139:5  141:24         timely    214:7,24
                                                                          timely 214:7,24
      151:20,21
      151:20,21 152:8
                 152:8       301:1,9,13,17
                             301:1,9,13,17          143:24 144:19
                                                    143:24  144:19           344:7
                                                                             344:7
      152:13  153:16,19
      152:13 153:16,19       302:17 303:11
                             302:17 303:11          153:13 155:2,7
                                                    153:13  155:2,7       times
                                                                          times 3:53:5 38:8
                                                                                       38:8
      153:21  156:20
      153:21 156:20          304:12,19 305:20
                             304:12,19  305:20      157:5 175:21
                                                    157:5  175:21            78:22
                                                                             78:22 79:23
                                                                                    79:23 89:1
                                                                                           89:1
      157:16  159:5
      157:16 159:5           305:20 306:7,8,15
                             305:20 306:7,8,15      206:8 217:22
                                                    206:8  217:22            98:22  104:1 111:4
                                                                             98:22 104:1   111:4
      161:20  163:12,16
      161:20 163:12,16       308:14 309:14
                             308:14 309:14          279:22 280:2
                                                    279:22  280:2            118:4  153:13
                                                                             118:4 153:13
      166:5,22
      166:5,22 167:18
                167:18       310:7,9 311:17
                             310:7,9 311:17         355:20
                                                    355:20                   155:2,7
                                                                             155:2,7 157:5
                                                                                      157:5
      168:18  169:7,23
      168:18 169:7,23        312:2,24 313:18
                             312:2,24 313:18      tied 168:19
                                                  tied  168:19               158:3  177:18
                                                                             158:3 177:18
      175:15  194:23
      175:15 194:23          315:20 317:23
                             315:20 317:23        time 15:1,19
                                                  time            22:23
                                                         15:1,19 22:23       224:18,23 256:22
                                                                             224:18,23  256:22
      195:17  196:16
      195:17 196:16          320:2,4,7 326:5,8
                             320:2,4,7 326:5,8      24:10 27:5,23
                                                    24:10  27:5,23           261:21 262:17
                                                                             261:21  262:17
      197:5,6,17,17,20
      197:5,6,17,17,20       326:13 327:2
                             326:13 327:2           37:18 38:3
                                                    37:18       39:3
                                                           38:3 39:3         266:3 289:4
                                                                             266:3  289:4
      199:4 205:2
      199:4 205:2            329:22 330:3
                             329:22 330:3           40:9 42:20,22
                                                    40:9 42:20,22            290:10,23 294:4
                                                                             290:10,23  294:4
      206:22 208:12
      206:22  208:12         331:1 336:1,2
                             331:1 336:1,2          44:4,16,23 45:15
                                                    44:4,16,23  45:15        333:16
                                                                             333:16
      209:1,7 210:3,8,11
      209:1,7 210:3,8,11     337:1 338:22
                             337:1 338:22           55:13
                                                    55:13 56:10
                                                           56:10 57:2
                                                                  57:2    title  219:19
                                                                          title 219:19
      210:17,18,19
      210:17,18,19           339:23 343:1,2
                             339:23 343:1,2         58:16  60:2 63:16
                                                    58:16 60:2 63:16      titled  218:6 245:16
                                                                          titled 218:6    245:16
      211:13,17,21
      211:13,17,21           344:1 345:5,13
                             344:1 345:5,13         66:22
                                                    66:22 67:2,14
                                                           67:2,14        tobacco
                                                                          tobacco 81:581:5
      212:21 213:8,11
      212:21  213:8,11       346:6,12 347:10
                             346:6,12 347:10        69:8
                                                    69:8 72:10,14,19
                                                         72:10,14,19         130:7  322:3
                                                                             130:7 322:3
      217:22 221:3,11
      217:22  221:3,11       347:11 348:11,19
                             347:11 348:11,19       77:9
                                                    77:9 82:20
                                                         82:20 92:18
                                                                92:18     today    8:18 9:23
                                                                          today 8:18     9:23
      225:6 227:3,4,13
      225:6 227:3,4,13       349:7,24 352:15
                             349:7,24 352:15        93:23
                                                    93:23 94:4  100:21
                                                           94:4 100:21       10:20  11:18 12:1
                                                                             10:20 11:18   12:1
      228:2 233:22
      228:2 233:22           352:19 353:12
                             352:19 353:12          101:1 106:19
                                                    101:1  106:19            12:7,24
                                                                             12:7,24 15:15
                                                                                      15:15
      235:9,19 236:5
      235:9,19 236:5         356:10 357:1
                             356:10 357:1           127:3 132:3
                                                    127:3         135:5
                                                           132:3 135:5       16:12  18:20 19:8
                                                                             16:12 18:20   19:8
      237:8 238:9,13,14
      237:8 238:9,13,14    thinking   139:24
                           thinking 139:24          137:5,22 138:3
                                                    137:5,22  138:3          19:12  21:14 28:4
                                                                             19:12 21:14   28:4
      239:4,6 240:3
      239:4,6 240:3          190:21 328:14
                             190:21 328:14          149:10 155:11
                                                    149:10  155:11           28:16 31:15
                                                                             28:16  31:15 38:14
                                                                                           38:14
      241:15,16 242:1,7
      241:15,16  242:1,7   thinks  150:9
                           thinks 150:9             156:18 158:6
                                                    156:18  158:6            40:7 44:17
                                                                             40:7 44:17 45:6
                                                                                         45:6
      242:14,15 244:1
      242:14,15  244:1     third  107:6 124:20
                           third 107:6   124:20     167:4 170:2,6
                                                    167:4  170:2,6           70:11
                                                                             70:11 75:16
                                                                                    75:16 76:5
                                                                                           76:5
      245:23 247:3,5
      245:23  247:3,5        127:4 272:13
                             127:4 272:13           173:6 187:4
                                                    173:6  187:4             89:11  115:10
                                                                             89:11 115:10
      248:21 249:13,14
      248:21  249:13,14    thirty  361:18
                           thirty 361:18            195:11,21 198:14
                                                    195:11,21  198:14        117:4  120:3 162:7
                                                                             117:4 120:3   162:7
      251:22 252:11
      251:22  252:11       thorough
                           thorough 99:17
                                       99:17        198:17,21 204:20
                                                    198:17,21  204:20        166:3  174:17
                                                                             166:3 174:17
      255:11,16 258:15
      255:11,16  258:15    thoroughly    341:3
                           thoroughly 341:3         207:10 217:8
                                                    207:10  217:8            193:2  212:3
                                                                             193:2 212:3
      259:10 260:22
      259:10  260:22       thought   29:10
                           thought 29:10            226:10 227:21
                                                    226:10  227:21           238:23 239:15
                                                                             238:23  239:15
      262:16 264:11
      262:16  264:11         139:1 143:6,7
                             139:1 143:6,7          239:1,11,18
                                                    239:1,11,18              240:4 241:3,12
                                                                             240:4  241:3,12

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                              888-391-3376
                                                                                  888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 432 of 439 PageID #: 36918


   [today
   [today -- truthfully]
             truthfully]                                                                Page 67
                                                                                        Page 67

      243:13 251:15
      243:13   251:15       touches    62:1
                            touches 62:1             treatable 73:10
                                                     treatable   73:10      triangulated
                                                                            triangulated
      257:5 258:21
      257:5  258:21         tower    2:14
                            tower 2:14               treated 73:8
                                                     treated   73:8           340:19
                                                                              340:19
      262:17 266:3
      262:17   266:3        toxicology     129:10
                            toxicology 129:10          259:17
                                                       259:17               trick
                                                                            trick 107:23
                                                                                   107:23
      268:16 271:10,18
      268:16   271:10,18      129:19
                              129:19                 treating 145:3
                                                     treating   145:3         142:22
                                                                              142:22
      272:19 276:3,22
      272:19   276:3,22     track   20:5,6
                            track 20:5,6               298:9
                                                       298:9                tried
                                                                            tried 65:17   260:9
                                                                                   65:17 260:9
      277:7,22 278:5
      277:7,22   278:5        169:13
                              169:13                 treatment 43:19
                                                     treatment    43:19       324:19
                                                                              324:19
      280:11 285:20
      280:11   285:20       train   285:5 293:23
                            train 285:5     293:23     92:6,8,8
                                                       92:6,8,8 94:22,22
                                                                94:22,22    trouble  248:5
                                                                            trouble 248:5
      287:3,16 301:12
      287:3,16   301:12     trained    60:24
                            trained 60:24              97:15,24
                                                       97:15,24 98:17
                                                                 98:17      true
                                                                            true 76:10
                                                                                  76:10 77:5
                                                                                         77:5
      312:17,17 330:18
      312:17,17   330:18      269:15 270:9
                              269:15  270:9            101:24 127:23
                                                       101:24  127:23         85:20,21
                                                                              85:20,21 95:1,2
                                                                                        95:1,2
    told   26:19 117:18
    told 26:19    117:18    training    87:3
                            training 87:3              144:9 147:2
                                                       144:9        151:2
                                                             147:2 151:2      112:12 115:13
                                                                              112:12 115:13
      118:4
      118:4                   175:9 181:16
                              175:9  181:16            164:23 172:6
                                                       164:23  172:6          123:21 124:1,2
                                                                              123:21 124:1,2
    toll
    toll 88:1
          88:1                188:3,7 235:12
                              188:3,7  235:12          173:18 189:16
                                                       173:18  189:16         129:17 163:9
                                                                              129:17 163:9
    tomorrow
    tomorrow 130:5130:5       286:8,14,16
                              286:8,14,16              191:7 212:24
                                                       191:7 212:24           164:12,19
                                                                              164:12,19 165:3
                                                                                         165:3
    tons
    tons 61:16
           61:16              287:18,23 288:19
                              287:18,23   288:19       220:9,15,16 226:2
                                                       220:9,15,16  226:2     173:17 174:1
                                                                              173:17 174:1
    tool   320:13,14,14
    tool 320:13,14,14         289:18 355:23
                              289:18  355:23           228:17 231:12
                                                       228:17  231:12         186:15,19
                                                                              186:15,19 187:20
                                                                                         187:20
      320:15,20
      320:15,20               356:7,18,19 357:9
                              356:7,18,19    357:9     240:10,22 250:15
                                                       240:10,22  250:15      188:9,19
                                                                              188:9,19 190:5,17
                                                                                        190:5,17
    tools   300:9,10
    tools 300:9,10          tran   53:4
                            tran 53:4                  251:2 253:12
                                                       251:2 253:12           194:4,11  212:7
                                                                              194:4,11 212:7
    top   37:24 113:12
    top 37:24    113:12     transcribed
                            transcribed 362:7362:7     254:2,3 257:22
                                                       254:2,3 257:22         220:16 233:17,22
                                                                              220:16 233:17,22
      113:17,24
      113:17,24 114:4,9
                  114:4,9   transcribing
                            transcribing 19:5 19:5     259:15,22 261:10
                                                       259:15,22  261:10      237:3 239:19
                                                                              237:3 239:19
      118:22   120:10
      118:22 120:10         transcript
                            transcript 5:45:4          261:11,12,16
                                                       261:11,12,16           240:12 241:13
                                                                              240:12 241:13
      150:14   249:7
      150:14 249:7            40:7,8,19 41:2,8
                              40:7,8,19  41:2,8        278:23 286:10
                                                       278:23  286:10         247:10 256:16
                                                                              247:10 256:16
      252:17,18 288:22
      252:17,18   288:22      41:22 42:17
                              41:22  42:17 45:22
                                             45:22     288:12,13 298:1,7
                                                       288:12,13  298:1,7     259:3 260:15
                                                                              259:3 260:15
      289:3,6 290:9
      289:3,6  290:9          47:14 57:7,8
                              47:14  57:7,8 85:2
                                              85:2     309:11 341:8
                                                       309:11  341:8          264:22 265:10
                                                                              264:22 265:10
      294:2,18 295:14
      294:2,18   295:14       85:9 87:22
                              85:9         88:4,8
                                   87:22 88:4,8        351:21 352:17,19
                                                       351:21  352:17,19      271:12,13 275:18
                                                                              271:12,13  275:18
      323:8  347:17
      323:8 347:17            103:18  166:6,7
                              103:18 166:6,7           354:8 355:7
                                                       354:8 355:7            276:17 285:18
                                                                              276:17 285:18
    topic   25:22 144:7
    topic 25:22    144:7      167:17 359:10,14
                              167:17  359:10,14      treatments 73:4
                                                     treatments    73:4       293:24 294:9
                                                                              293:24 294:9
      144:12,22
      144:12,22 156:10
                  156:10      360:5 361:11,12
                              360:5  361:11,12         90:23
                                                       90:23 91:3  154:12
                                                             91:3 154:12      295:24 296:12,16
                                                                              295:24 296:12,16
      165:15
      165:15                  362:5,12 363:5,11
                              362:5,12   363:5,11      278:17 286:24
                                                       278:17  286:24         297:8 302:8
                                                                              297:8 302:8 303:9
                                                                                           303:9
    topics
    topics 145:1,2,8
             145:1,2,8        363:17
                              363:17                   291:3 312:13
                                                       291:3 312:13           304:18 305:10
                                                                              304:18 305:10
      147:23   299:13
      147:23 299:13         transfer    346:2
                            transfer 346:2           tremendous 344:1
                                                     tremendous     344:1     306:5 311:6,15
                                                                              306:5 311:6,15
    torn   211:17
    torn 211:17             transformation
                            transformation           trend 125:4
                                                     trend   125:4            314:7 324:3,4
                                                                              314:7 324:3,4
    toss   39:19
    toss 39:19                213:19
                              213:19                 trends 70:6
                                                     trends   70:6 75:17
                                                                   75:17      327:11 331:17
                                                                              327:11 331:17
    total   22:23 38:3
    total 22:23    38:3     transmitting
                            transmitting               77:19
                                                       77:19 84:21
                                                             84:21 87:23
                                                                    87:23     336:11 343:11
                                                                              336:11 343:11
      109:3,6  259:19
      109:3,6 259:19          351:20
                              351:20                   126:12
                                                       126:12 130:17
                                                               130:17         348:10 354:4,9,19
                                                                              348:10 354:4,9,19
    totality
    totality 50:22
               50:22        trauma     232:16
                            trauma 232:16            trial 10:11,14
                                                     trial  10:11,14          354:24 355:8
                                                                              354:24 355:8
      132:12
      132:12                traveled    200:23
                            traveled 200:23            38:16 39:6,10
                                                       38:16 39:6,10          356:23
                                                                              356:23
    totally   335:8
    totally 335:8           treat  81:3 144:9
                            treat 81:3    144:9        51:17
                                                       51:17 60:2,10
                                                             60:2,10        truth  41:16 71:24
                                                                            truth 41:16   71:24
    touch
    touch 62:5
             62:5             154:12 229:20
                              154:12  229:20           62:12,13  132:16
                                                       62:12,13 132:16      truthful
                                                                            truthful 16:12
                                                                                       16:12
    touched
    touched 96:496:4          273:18 275:7
                              273:18  275:7            166:17 167:10
                                                       166:17  167:10         42:18
                                                                              42:18
      210:10 244:3
      210:10   244:3          277:16,22 279:5
                              277:16,22   279:5        280:1
                                                       280:1                truthfully   43:6
                                                                            truthfully 43:6
                              281:7 332:20
                              281:7  332:20                                   44:22,24
                                                                              44:22,24

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                               888-391-3376
                                                                                   888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 433 of 439 PageID #: 36919


   [try -- unit]
   [try    unit]                                                                     Page 68
                                                                                     Page 68

    try  15:23 25:8
    try 15:23   25:8         124:12 132:8,24
                             124:12  132:8,24     uh   203:12
                                                  uh 203:12               60:21  62:8 64:1,3
                                                                          60:21 62:8  64:1,3
      50:1
      50:1 53:14
           53:14 55:19
                  55:19      139:3 155:2,7
                             139:3  155:2,7       ultimate   276:13
                                                  ultimate 276:13         64:19  65:8,9 81:8
                                                                          64:19 65:8,9  81:8
      60:2
      60:2 94:11,15,19
           94:11,15,19       157:5 160:15
                             157:5  160:15          323:12
                                                    323:12                96:12  147:20
                                                                          96:12 147:20
      97:6 118:9 137:10
      97:6 118:9  137:10     161:2 162:1
                             161:2        164:2
                                    162:1 164:2   ultimately
                                                  ultimately 69:5
                                                               69:5       189:13  227:23
                                                                          189:13 227:23
      153:15  157:4,6
      153:15 157:4,6         165:2 167:21
                             165:2  167:21          139:24 164:17
                                                    139:24 164:17         231:24 280:8
                                                                          231:24  280:8
      169:23  170:14
      169:23 170:14          170:23 175:21
                             170:23  175:21         276:22 334:16
                                                    276:22 334:16         287:20
                                                                          287:20
      236:10 241:14
      236:10  241:14         182:2,3 187:3,4
                             182:2,3  187:3,4       348:14
                                                    348:14               understood
                                                                         understood 15:3
                                                                                       15:3
      242:16 257:2
      242:16  257:2          193:14 194:13
                             193:14  194:13       un   315:12
                                                  un 315:12               23:17 37:8
                                                                          23:17  37:8 38:13
                                                                                      38:13
      260:8 261:5
      260:8  261:5 267:2
                   267:2     196:24 197:14
                             196:24  197:14       unable   251:15
                                                  unable 251:15           57:2  66:4,11
                                                                          57:2 66:4,11
      294:14 296:22
      294:14  296:22         199:14,23 201:6
                             199:14,23  201:6     unaware    325:13
                                                  unaware 325:13          86:10
                                                                          86:10 95:22  236:9
                                                                                 95:22 236:9
      302:21 303:15
      302:21  303:15         204:6 207:1,2
                             204:6  207:1,2       underestimated
                                                  underestimated          243:9 264:1
                                                                          243:9  264:1 304:9
                                                                                       304:9
      305:19
      305:19                 217:21 237:6
                             217:21  237:6          267:16
                                                    267:16                325:7
                                                                          325:7
    trying   13:7 27:18
    trying 13:7   27:18      242:3 258:6
                             242:3  258:6 325:3
                                          325:3   underestimates
                                                  underestimates         undertaken
                                                                         undertaken
      44:6 61:21
      44:6 61:21 64:11
                  64:11      332:3 337:15
                             332:3  337:15          109:6
                                                    109:6                 138:21  161:5
                                                                          138:21 161:5
      79:13
      79:13 92:24
             92:24           339:24 340:11,23
                             339:24  340:11,23    underestimating
                                                  underestimating         287:7
                                                                          287:7
      107:23  116:3
      107:23 116:3           341:6 342:12
                             341:6  342:12          109:3
                                                    109:3                undertaking
                                                                         undertaking 58:24
                                                                                        58:24
      133:14,18,24
      133:14,18,24           348:9 355:19
                             348:9  355:19        undergoes    103:9
                                                  undergoes 103:9         138:23
                                                                          138:23
      142:22  156:21
      142:22 156:21        type
                           type 12:14   13:10
                                  12:14 13:10     underlies
                                                  underlies 56:14
                                                              56:14      undertakings
                                                                         undertakings
      168:16  264:10
      168:16 264:10          77:24
                             77:24 121:6
                                    121:6         underlying
                                                  underlying 62:8
                                                                62:8      213:9
                                                                          213:9
      272:4 328:7
      272:4  328:7           241:12 242:21
                             241:12  242:21         106:20 189:19
                                                    106:20 189:19        underutilized
                                                                         underutilized
      339:17
      339:17                 247:20 278:12
                             247:20  278:12       underneath
                                                  underneath              250:19
                                                                          250:19
    turn
    turn 7:7
           7:7 98:12
               98:12         286:16 298:17
                             286:16  298:17         109:14 122:2
                                                    109:14 122:2         underway    307:9
                                                                         underway 307:9
      118:17,21
      118:17,21 130:24
                 130:24      300:22 314:19
                             300:22  314:19       underscore    23:5
                                                  underscore 23:5        unemployment
                                                                         unemployment
      207:7 238:6
      207:7  238:6           326:22 343:3
                             326:22  343:3          183:13 197:20
                                                    183:13 197:20         232:20 237:8
                                                                          232:20  237:8
      242:22 254:1
      242:22  254:1          345:1
                             345:1  348:22
                                    348:22        understand    13:8
                                                  understand 13:8        unfair
                                                                         unfair 63:3  150:3
                                                                                 63:3 150:3
      277:1 281:24
      277:1  281:24          355:7
                             355:7                  27:6 32:18
                                                    27:6       37:10
                                                         32:18 37:10     unfavorable
                                                                         unfavorable
      305:17 306:10
      305:17  306:10       types   34:21,22
                           types 34:21,22           37:21 54:24
                                                    37:21 54:24 55:6
                                                                 55:6     266:24
                                                                          266:24
      337:2
      337:2                  90:3
                             90:3 120:11  139:8
                                  120:11 139:8      55:10
                                                    55:10 59:20
                                                          59:20 62:4
                                                                 62:4    unfolded   326:20
                                                                         unfolded 326:20
    turned
    turned 12:20
              12:20          225:1,10 228:6
                             225:1,10  228:6        62:5
                                                    62:5 64:17,17
                                                         64:17,17        unfortunate
                                                                         unfortunate
      352:16
      352:16                 247:5 248:24
                             247:5  248:24          65:11,22,24
                                                    65:11,22,24 66:10
                                                                 66:10    130:19
                                                                          130:19
    turns
    turns 98:9
            98:9             287:15 345:7
                             287:15  345:7          72:14
                                                    72:14 99:16,17
                                                          99:16,17       unfortunately
                                                                         unfortunately
    twelve   41:11 57:9
    twelve 41:11    57:9     348:22
                             348:22                 109:21 112:23
                                                    109:21 112:23         200:15 250:18
                                                                          200:15  250:18
    twenty    45:24
    twenty 45:24           typewriting
                           typewriting              126:18 147:12
                                                    126:18 147:12         309:12
                                                                          309:12
      359:15 360:6
      359:15  360:6          359:10
                             359:10                 148:10 169:1
                                                    148:10 169:1         unintended
                                                                         unintended
    twice   266:19
    twice 266:19           typically   15:16
                           typically 15:16          176:3 184:4
                                                    176:3 184:4           309:23 310:5
                                                                          309:23  310:5
    two
    two 10:23    11:1
          10:23 11:1         103:4
                             103:4                  202:19 219:12,14
                                                    202:19 219:12,14      313:11 315:7
                                                                          313:11  315:7
      15:23  22:20 28:23
      15:23 22:20  28:23            u
                                    u               244:2 272:16
                                                    244:2 272:16         unintentional
                                                                         unintentional
      31:4,7,9 32:11
      31:4,7,9 32:11                                288:11 290:1
                                                    288:11 290:1          308:2 313:3
                                                                          308:2  313:3
                           u   29:24
                           u 29:24
      36:8,9,13 52:18,23
      36:8,9,13 52:18,23                            294:5,8 329:22
                                                    294:5,8 329:22       uniquely   358:11
                                                                         uniquely 358:11
                           u.s.
                           u.s. 7:19  23:20
                                 7:19 23:20
      58:14  65:5 78:5
      58:14 65:5  78:5                            understanding
                                                  understanding          unit
                                                                         unit 7:13  342:9,12
                                                                               7:13 342:9,12
                             343:11
                             343:11
      78:22  111:4
      78:22 111:4                                   20:18 55:17
                                                    20:18 55:17 60:15
                                                                 60:15    342:22 347:19
                                                                          342:22  347:19

                                     Veritext Legal
                                     Veritext Legal Solutions
                                                    Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 434 of 439 PageID #: 36920


   [unit
   [unit -- virginia]
            virginia]                                                               Page 69
                                                                                    Page 69

      348:8,23,24 349:9
      348:8,23,24  349:9    97:19
                            97:19 98:9,10,17
                                  98:9,10,17       334:18 336:17
                                                   334:18   336:17       364:1
                                                                         364:1
      350:10
      350:10                98:19
                            98:19 103:8
                                  103:8            337:5 343:10
                                                   337:5   343:10      veritext.com.
                                                                       veritext.com.
    united
    united 1:1   210:6
             1:1 210:6      109:16 114:17
                            109:16 114:17          347:18 355:5
                                                   347:18   355:5        361:17
                                                                         361:17
      210:24 252:2
      210:24  252:2         117:8 118:1
                            117:8 118:1            356:8,9,20
                                                   356:8,9,20          version 141:2,11
                                                                       version    141:2,11
      343:10 347:1
      343:10  347:1         119:16 120:7,18
                            119:16 120:7,18      useful    210:6
                                                 useful 210:6            142:13
                                                                         142:13
    university   221:14
    university 221:14       120:24 127:20,23
                            120:24 127:20,23     user    242:24
                                                 user 242:24           versus 7:16,18
                                                                       versus   7:16,18
      230:20 231:14
      230:20  231:14        128:4,4,5,8,12
                            128:4,4,5,8,12       users
                                                 users 91:20
                                                          91:20 96:3
                                                                96:3     192:22
                                                                         192:22
      255:16 299:13
      255:16  299:13        130:20 131:2
                            130:20 131:2           96:21,22
                                                   96:21,22 97:21
                                                              97:21    viability 221:7
                                                                       viability   221:7
      345:23
      345:23                144:2,10,23 145:3
                            144:2,10,23  145:3     101:11,14,18,23
                                                   101:11,14,18,23     video 7:2,10,13
                                                                       video   7:2,10,13
    unmet    255:9
    unmet 255:9             147:2 149:10
                            147:2 149:10           102:18 282:6
                                                   102:18   282:6        9:9,13
                                                                         9:9,13 18:11
                                                                                 18:11
      258:12 259:8,11
      258:12  259:8,11      152:12 153:24
                            152:12 153:24          352:7 354:11,16
                                                   352:7   354:11,16     40:16 48:12
                                                                         40:16  48:12 66:22
                                                                                       66:22
      327:8 329:4
      327:8 329:4           154:3 174:19
                            154:3 174:19         uses
                                                 uses 95:16
                                                        95:16 109:20
                                                               109:20    67:2
                                                                         67:2 93:20,23
                                                                              93:20,23
      352:12
      352:12                191:6 207:23
                            191:6 207:23           227:2
                                                   227:2                 94:4 104:10
                                                                         94:4 104:10
    unpack    313:22
    unpack 313:22           208:10,21 209:5,5
                            208:10,21  209:5,5   utilize   287:14
                                                 utilize 287:14          137:22  138:3
                                                                         137:22 138:3
    unrelated
    unrelated 105:13
                 105:13     210:4,4,7,23,24
                            210:4,4,7,23,24        293:12
                                                   293:12                158:22  170:2,6
                                                                         158:22 170:2,6
      105:15  356:19
      105:15 356:19         211:8,9 212:24
                            211:8,9 212:24       utilized   354:3
                                                 utilized 354:3          179:11,14
                                                                         179:11,14 198:17
                                                                                     198:17
    unsafe   240:21,21
    unsafe 240:21,21        216:3,4,5 218:11
                            216:3,4,5 218:11                v
                                                            v            198:21  207:17
                                                                         198:21 207:17
    untreated
    untreated 128:5
                 128:5      218:18 220:9
                            218:18 220:9                                 253:17,22 292:8
                                                                         253:17,22   292:8
                                                 v 361:6
                                                 v  361:6 362:3
                                                           362:3
    unused    331:4,9,11
    unused 331:4,9,11       231:12 234:2,3
                            231:12 234:2,3                               312:7 316:5,9
                                                                         312:7  316:5,9
                                                   363:3
                                                   363:3
      331:14 332:4
      331:14  332:4         235:24 236:1,6,14
                            235:24 236:1,6,14                            338:6,7,13 358:18
                                                                         338:6,7,13  358:18
                                                 validity 324:22
                                                 validity   324:22
      334:9,14 340:1
      334:9,14  340:1       236:15,18,20,21
                            236:15,18,20,21                            videoconference
                                                                       videoconference
                                                 valuable 112:19
                                                 valuable    112:19
    unusual
    unusual 14:3
               14:3         238:6,19,23,24,24
                            238:6,19,23,24,24                            1:19
                                                                         1:19
                                                   112:21
                                                   112:21
    update
    update 6:6,9    42:23
             6:6,9 42:23    239:1,7,8,15,16
                            239:1,7,8,15,16                            videographer 3:8
                                                                       videographer      3:8
                                                 value 88:11
                                                 value   88:11
      131:24  179:3,6
      131:24 179:3,6        240:11 241:4,5,18
                            240:11 241:4,5,18                            7:24 266:6 338:3
                                                                         7:24 266:6   338:3
                                                   297:20 311:22
                                                   297:20  311:22
    updated
    updated 132:15
               132:15       242:9 243:4,14,15
                            242:9 243:4,14,15                          videotaped 1:19
                                                                       videotaped     1:19
                                                 van 337:1
                                                 van   337:1
      142:11
      142:11                243:19 244:6
                            243:19 244:6                               vie 304:2
                                                                       vie  304:2
                                                 varies 224:15
                                                 varies   224:15
    updates    49:15
    updates 49:15           248:4 249:17
                            248:4 249:17                               view 80:17
                                                                       view          126:11
                                                                              80:17 126:11
                                                 variety 230:24
                                                 variety   230:24
    ups
    ups 111:17    311:2
         111:17 311:2       250:11,12 257:21
                            250:11,12  257:21                            126:15  319:8,9
                                                                         126:15 319:8,9
                                                   238:6 260:1
                                                   238:6  260:1
    uptick
    uptick 86:1
             86:1           269:17,22,24
                            269:17,22,24                               views 43:18
                                                                       views   43:18 44:7
                                                                                       44:7
                                                 various 208:19
                                                 various   208:19
    upticks
    upticks 111:10
              111:10        276:24 283:1
                            276:24 283:1                                 150:10
                                                                         150:10
                                                   301:18
                                                   301:18
    usdc
    usdc 5:5   6:3 40:20
           5:5 6:3 40:20    284:18 288:13,14
                            284:18 288:13,14                           violence 232:16
                                                                       violence    232:16
                                                 vary 233:21
                                                 vary   233:21
      158:17
      158:17                293:23 294:5,22
                            293:23 294:5,22                              233:21 237:10
                                                                         233:21  237:10
                                                 varying 256:17,17
                                                 varying    256:17,17
    use
    use 5:22   12:22
         5:22 12:22         296:24 297:22
                            296:24 297:22                                288:17
                                                                         288:17
                                                   296:20
                                                   296:20
      23:15 24:21
      23:15 24:21 62:7
                   62:7     298:4,9 299:6
                            298:4,9 299:6                              virginia 1:1
                                                                       virginia        2:14
                                                                                  1:1 2:14
                                                 vast 189:15
                                                 vast  189:15 257:21
                                                                257:21
      63:20 64:24 73:6
      63:20 64:24  73:6     300:17,18 301:21
                            300:17,18  301:21                            5:8
                                                                         5:8 7:20
                                                                             7:20 9:5  10:7
                                                                                   9:5 10:7
                                                   281:22 286:17
                                                   281:22  286:17
      80:10,11
      80:10,11 87:11,13
                87:11,13    302:21,22 303:3
                            302:21,22  303:3                             42:7 45:19
                                                                         42:7 45:19 68:19
                                                                                      68:19
                                                   287:21 355:12
                                                   287:21  355:12
      87:15,23
      87:15,23 89:24
                89:24       303:10 304:21
                            303:10 304:21                                70:13,23
                                                                         70:13,23 72:3,24
                                                                                    72:3,24
                                                 vastly 311:24
                                                 vastly   311:24
      90:16,17,18
      90:16,17,18 91:16
                   91:16    307:12 310:16
                            307:12 310:16                                73:17
                                                                         73:17 74:5,14
                                                                                74:5,14
                                                 vehicle 227:2,5
                                                 vehicle   227:2,5
      91:18
      91:18 92:9,11
            92:9,11         311:14 317:18
                            311:14 317:18                                75:17
                                                                         75:17 77:1,14,20
                                                                                77:1,14,20
                                                 venue 248:7
                                                 venue    248:7
      93:15
      93:15 94:24
            94:24 95:5
                   95:5     320:20 324:15,19
                            320:20 324:15,19                             81:24  104:2,23
                                                                         81:24 104:2,23
                                                 veritext 3:9
                                                 veritext   3:9 7:24
                                                                7:24
      95:19
      95:19 96:8,8
            96:8,8          324:22 325:22
                            324:22 325:22                                105:19  106:2
                                                                         105:19 106:2
                                                   8:2
                                                   8:2 19:4  361:1,7
                                                       19:4 361:1,7
                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                           888-391-3376
                                                                               888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 435 of 439 PageID #: 36921


   [virginia
   Ivirginia -- weave]
                weave]                                                              Page 70
                                                                                    Page 70

      107:12   108:12
      107:12 108:12         volume 56:2
                            volume        58:23
                                     56:2 58:23    248:16 254:5
                                                   248:16  254:5          131:24 133:5
                                                                          131:24 133:5
      110:11,19
      110:11,19 112:10
                  112:10      68:14 72:13,22,23
                              68:14 72:13,22,23    258:1,4 261:9
                                                   258:1,4  261:9         140:16 150:9
                                                                          140:16 150:9
      124:16,23
      124:16,23 126:20
                  126:20      90:11
                              90:11 146:22
                                    146:22         262:7 263:19
                                                   262:7  263:19          158:2 163:4,13
                                                                          158:2 163:4,13
      127:8  184:8 186:5
      127:8 184:8   186:5     239:23 259:6
                              239:23 259:6         264:3 265:3
                                                   264:3  265:3           166:20 169:2
                                                                          166:20 169:2
      231:17 232:4
      231:17   232:4          267:9 290:22
                              267:9 290:22         266:20 274:10,23
                                                   266:20  274:10,23      181:22 192:7
                                                                          181:22 192:7
      233:8 235:15
      233:8  235:15           304:2
                              304:2                275:9 301:10
                                                   275:9  301:10          206:16 209:13
                                                                          206:16 209:13
      236:21 283:9,14
      236:21   283:9,14     vs 1:6,13
                            vs  1:6,13             309:7 314:23
                                                   309:7  314:23          210:11 212:5
                                                                          210:11 212:5
      293:13 296:14
      293:13   296:14                w
                                     w             319:4 322:20
                                                   319:4  322:20          215:24 223:19
                                                                          215:24 223:19
      297:3,12 298:13
      297:3,12  298:13                             324:15 325:4
                                                   324:15  325:4          234:2,7 242:20
                                                                          234:2,7 242:20
                            w 3:4
                            w   3:4 245:8,17
                                    245:8,17
      298:19 299:19,24
      298:19   299:19,24                           329:21 338:1
                                                   329:21  338:1          244:13 268:7
                                                                          244:13 268:7
                            wager 349:13
                            wager    349:13
      300:10 302:7
      300:10   302:7                               341:12 345:14
                                                   341:12  345:14         269:24 273:3
                                                                          269:24 273:3
                            wait 93:19
                            wait          261:17
                                   93:19 261:17
      303:18 318:16,23
      303:18   318:16,23                           352:8,15
                                                   352:8,15               274:10 282:5,6
                                                                          274:10 282:5,6
                              321:12 353:1
                              321:12  353:1
      318:24 322:18
      318:24   322:18                             wanted 94:10
                                                  wanted   94:10          283:1 284:9
                                                                          283:1 284:9
                            waiting 16:5
                            waiting   16:5 257:6
                                            257:6
      323:4 325:9
      323:4  325:9                                 131:22  200:13
                                                   131:22 200:13          285:10 295:24
                                                                          285:10 295:24
                              260:5 261:18
                              260:5  261:18
      331:13 336:5
      331:13   336:5                               243:8 247:18
                                                   243:8  247:18          299:10 358:11
                                                                          299:10 358:11
                            waived 361:19
                            waived    361:19
      337:9,15 339:11
      337:9,15  339:11                             248:17 252:6
                                                   248:17  252:6         ways 51:2
                                                                         ways  51:2 58:12
                                                                                    58:12
                            walking 351:19
                            walking    351:19
      341:10,19 345:24
      341:10,19   345:24                           290:12,17 306:9
                                                   290:12,17  306:9       60:4 80:4 97:10
                                                                          60:4 80:4 97:10
                            wanes 26:11
                            wanes    26:11
      353:22,23 359:1
      353:22,23   359:1                            311:1
                                                   311:1                  98:7 174:23
                                                                          98:7 174:23
                            want 12:12
                            want    12:12 21:8
                                           21:8
      359:16 360:1,7
      359:16   360:1,7                            wanting 104:1
                                                  wanting   104:1         213:14 247:5
                                                                          213:14 247:5
                              21:23 34:2
                              21:23  34:2 36:12
                                          36:12
    virginia's 302:21
    virginia's   302:21                           wants 169:17
                                                  wants   169:17          267:8 301:13
                                                                          267:8 301:13
                              40:2 43:15,22
                              40:2 43:15,22
    virtually 90:7,9
    virtually   90:7,9                             274:14
                                                   274:14                we've 42:17
                                                                         we've  42:17 54:22
                                                                                      54:22
                              44:5,15 45:5
                              44:5,15  45:5
      148:1  256:12
      148:1 256:12                                warehouses 282:6
                                                  warehouses    282:6     55:1
                                                                          55:1 59:16
                                                                               59:16 66:12
                                                                                     66:12
                              54:23 61:22
                              54:23         63:5
                                     61:22 63:5
      286:12 296:21
      286:12   296:21                             warning 156:14
                                                  warning    156:14       89:16
                                                                          89:16 97:10
                                                                                97:10
                              63:16 68:22
                              63:16         69:11
                                     68:22 69:11
      297:19
      297:19                                      washington 21:5
                                                  washington    21:5      124:12 129:21
                                                                          124:12 129:21
                              75:3
                              75:3 76:3
                                   76:3 79:1
                                         79:1
    visibility 350:2
    visibility  350:2                              139:13 142:1
                                                   139:13  142:1          133:11 134:6
                                                                          133:11 134:6
                              80:14 83:9
                              80:14       94:11
                                     83:9 94:11
    vision 233:6
    vision   233:6 346:7
                    346:7                          312:3 339:2
                                                   312:3  339:2           155:5,5
                                                                          155:5,5 157:5
                                                                                  157:5
                              95:14
                              95:14 103:21
                                     103:21
    visit 68:3
    visit        69:20
           68:3 69:20                             waste 44:16
                                                  waste   44:16 158:6
                                                                158:6     159:3,11
                                                                          159:3,11 165:20
                                                                                   165:20
                              108:1 110:4
                              108:1  110:4
      70:1  200:13,17,17
      70:1 200:13,17,17                           wasting 167:3
                                                  wasting   167:3         169:15 173:3
                                                                          169:15 173:3
                              113:14 115:1
                              113:14  115:1
    visited 117:19,21
    visited   117:19,21                            217:8
                                                   217:8                  190:20 204:9
                                                                          190:20 204:9
                              133:1,16,17,20
                              133:1,16,17,20
      117:21,23
      117:21,23                                   watch 37:15
                                                  watch   37:15           229:16 230:16,17
                                                                          229:16 230:16,17
                              137:11 141:17
                              137:11  141:17
    visits 111:20
    visits  111:20                                watched 29:2
                                                  watched    29:2 36:4
                                                                  36:4    234:6 238:21
                                                                          234:6 238:21
                              142:21 149:10,21
                              142:21  149:10,21
      113:19   114:11,17
      113:19 114:11,17                             37:19 312:7
                                                   37:19  312:7           244:15 266:2
                                                                          244:15 266:2
                              152:15 158:13
                              152:15  158:13
      115:3,12
      115:3,12 116:8
                 116:8                            watterson 2:20
                                                  watterson   2:20        267:16 280:10
                                                                          267:16 280:10
                              159:1 160:9
                              159:1         174:4
                                     160:9 174:4
      117:6
      117:6                                       waxes 26:10
                                                  waxes   26:10           287:15 316:1
                                                                          287:15 316:1
                              176:2,17 183:13
                              176:2,17  183:13
    vitae 131:21
    vitae   131:21                                way 11:13
                                                  way         23:17
                                                        11:13 23:17       320:9,23,23,24
                                                                          320:9,23,23,24
                              192:20 195:9
                              192:20  195:9
    vital 172:16,20
    vital  172:16,20                               26:17 29:8
                                                   26:17  29:8 37:21
                                                               37:21      334:6 336:1
                                                                          334:6 336:1
                              196:7,21 197:19
                              196:7,21  197:19
    vocational 175:9
    vocational    175:9                            43:3 44:19
                                                   43:3  44:19 50:1
                                                               50:1       358:13
                                                                          358:13
                              207:15 216:21
                              207:15  216:21
      181:16   188:2,6
      181:16 188:2,6                               53:23
                                                   53:23 56:7
                                                          56:7 71:18
                                                               71:18     wear 245:8,10,16
                                                                         wear  245:8,10,16
                              217:20 221:4
                              217:20  221:4
      235:12
      235:12                                       92:14
                                                   92:14 97:24
                                                          97:24           246:4 278:9
                                                                          246:4 278:9
                              227:20 228:23
                              227:20  228:23
    volkow 99:6
    volkow     99:6                                102:20 114:4
                                                   102:20  114:4         weave 248:13
                                                                         weave  248:13
                              230:16 244:2
                              230:16  244:2
                                                   120:6 127:16
                                                   120:6  127:16
                              246:20 247:15
                              246:20  247:15
                                      Veritext Legal
                                      Veritext Legal Solutions
                                                     Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 436 of 439 PageID #: 36922


   [website
   [website -- wv]
               wv]                                                                   Page 71
                                                                                     Page 71

    website 229:18
    website  229:18       whatsoever 168:1
                          whatsoever      168:1    274:9,21 279:1
                                                   274:9,21   279:1       138:21   205:8
                                                                          138:21 205:8
    week 130:14
    week   130:14          277:20
                           277:20                  328:5 359:7,10
                                                   328:5  359:7,10        226:23 282:17
                                                                          226:23   282:17
     132:10,10
     132:10,10 165:21
                165:21    whispering 7:5
                          whispering     7:5       361:8,11 362:1,4
                                                   361:8,11   362:1,4     287:18 289:22
                                                                          287:18   289:22
     226:15,23
     226:15,23            wi 94:8
                          wi   94:8                362:11 363:1,4,15
                                                   362:11   363:1,4,15    308:8 335:2
                                                                          308:8  335:2
    weeks 207:1
    weeks   207:1         widely 307:16
                          widely    307:16        witness’ 361:14
                                                  witness'   361:14       345:13 353:17
                                                                          345:13   353:17
    weighing 151:18
    weighing   151:18      308:11
                           308:11                 women 84:10
                                                  women     84:10         357:3
                                                                          357:3
    welcome 72:23
    welcome    72:23      widespread
                          widespread               213:2 245:16
                                                   213:2  245:16         worked 23:6
                                                                         worked    23:6 87:4
                                                                                        87:4
     110:3  138:6
     110:3 138:6           266:14 307:2,22
                           266:14   307:2,22       254:10,13,16,24
                                                   254:10,13,16,24        221:23 296:22
                                                                          221:23   296:22
    went 171:4
    went         178:11
          171:4 178:11     308:19 329:19
                           308:19   329:19         255:4 257:10,16
                                                   255:4  257:10,16      workforce 92:1
                                                                         workforce    92:1
     181:21  201:14
     181:21 201:14        wilkes 165:19
                          wilkes   165:19          258:8
                                                   258:8                  173:20   174:19
                                                                          173:20 174:19
     261:8 274:3
     261:8  274:3          166:19 168:3
                           166:19   168:3         wondered 289:19
                                                  wondered     289:19     181:15,17
                                                                          181:15,17 187:18
                                                                                      187:18
     357:23
     357:23                170:11
                           170:11                 word 24:15
                                                  word   24:15 58:13
                                                                58:13    working 23:10
                                                                         working    23:10
    west 1:1
    west  1:1 5:8
              5:8 7:20
                  7:20    williams 214:6,24
                          williams    214:6,24     122:10 155:3,8,17
                                                   122:10   155:3,8,17    24:10 234:6
                                                                          24:10  234:6
     9:5 10:7 42:7
     9:5 10:7 42:7         215:8,10 216:14
                           215:8,10    216:14      180:8 224:24
                                                   180:8  224:24          296:13
                                                                          296:13
     45:18 68:19
     45:18  68:19 70:13
                  70:13    216:17,24 344:5
                           216:17,24    344:5      234:12 313:23
                                                   234:12   313:23       workplace 174:19
                                                                         workplace    174:19
     70:23
     70:23 72:3,23
            72:3,23        349:14
                           349:14                  333:22 348:23
                                                   333:22   348:23        176:7,17
                                                                          176:7,17 188:16
                                                                                     188:16
     73:16
     73:16 74:4,14
            74:4,14       willing 10:18
                          willing   10:18         words 30:11
                                                  words   30:11 34:16
                                                                 34:16    188:16
                                                                          188:16
     75:17
     75:17 76:24
            76:24 77:14
                  77:14    154:20 336:22
                           154:20   336:22         42:11 50:11
                                                   42:11  50:11 51:9
                                                                 51:9    works 5:21
                                                                         works         207:21
                                                                                 5:21 207:21
     77:20  81:23 104:2
     77:20 81:23  104:2   wind 71:17
                          wind    71:17            62:7
                                                   62:7 63:20
                                                        63:20 64:20
                                                                64:20     208:9,18 226:14
                                                                          208:9,18  226:14
     104:23  105:19
     104:23 105:19        winded 92:14,21
                          winded     92:14,21      64:24
                                                   64:24 72:17
                                                          72:17 88:15
                                                                 88:15   world 71:13
                                                                         world   71:13
     106:2  107:12
     106:2 107:12          94:11
                           94:11                   120:23 121:16
                                                   120:23   121:16       worry 335:4
                                                                         worry   335:4
     108:12  110:11,19
     108:12 110:11,19     window 37:20
                          window     37:20         124:3 131:2
                                                   124:3  131:2          worse 319:11
                                                                         worse   319:11
     112:9  124:16,23
     112:9 124:16,23       207:3 225:24
                           207:3   225:24          151:19 153:16
                                                   151:19   153:16       worth 189:13
                                                                         worth   189:13
     126:19  127:7
     126:19 127:7         wise 340:18
                          wise   340:18            160:13 171:17
                                                   160:13   171:17        242:7 319:7
                                                                          242:7  319:7
     184:8  186:5
     184:8 186:5          wish 145:12
                          wish   145:12 233:2
                                          233:2    175:1  180:8
                                                   175:1 180:8           wrap   356:4
                                                                         wrap 356:4
     231:17 232:4
     231:17  232:4         233:6
                           233:6                   195:20,21,22
                                                   195:20,21,22          write 51:1
                                                                         write  51:1 76:14
                                                                                      76:14
     233:8 235:15
     233:8  235:15        wit 359:2
                          wit   359:2 360:2
                                       360:2       202:24 210:17
                                                   202:24  210:17         114:10   266:12
                                                                          114:10 266:12
     236:21 283:9,14
     236:21  283:9,14     withdrawal 103:9
                          withdrawal      103:9    214:12,14 216:22
                                                   214:12,14   216:22     285:7 304:1
                                                                          285:7  304:1
     293:13 296:14
     293:13  296:14       witness 5:13,16
                          witness    5:13,16       216:23 239:14
                                                   216:23  239:14         306:22
                                                                          306:22
     297:3,12 298:13
     297:3,12  298:13      6:3 9:14,15,17
                           6:3  9:14,15,17         246:19 258:18
                                                   246:19  258:18        writing 23:19
                                                                         writing   23:19
     298:18 299:19,24
     298:18  299:19,24     14:7 20:12,20
                           14:7  20:12,20          263:7 264:18
                                                   263:7  264:18         written 226:11
                                                                         written   226:11
     300:10 302:7,20
     300:10  302:7,20      21:16 35:7
                           21:16   35:7 48:20
                                         48:20     294:23 300:18
                                                   294:23   300:18        227:21 232:3,13
                                                                          227:21   232:3,13
     303:17 318:16,23
     303:17  318:16,23     48:23 57:20
                           48:23          58:11
                                   57:20 58:11     312:23 319:23
                                                   312:23   319:23        359:9
                                                                          359:9
     318:24 322:17
     318:24  322:17        73:23
                           73:23 92:20    93:19
                                   92:20 93:19     347:18 355:12,18
                                                   347:18   355:12,18    wrong 263:8
                                                                         wrong    263:8
     323:4 325:9
     323:4  325:9          93:21
                           93:21 103:16
                                   103:16         work 19:16
                                                  work   19:16 22:6
                                                                22:6      295:10
                                                                          295:10
     331:13 336:5
     331:13  336:5         113:4 118:4
                           113:4   118:4           22:24 23:6,14
                                                   22:24  23:6,14        wrote 107:11
                                                                         wrote   107:11
     337:9,15 339:10
     337:9,15  339:10      134:22 148:14
                           134:22   148:14         24:5,5 26:20
                                                   24:5,5  26:20 32:3
                                                                 32:3    wv 2:10,15
                                                                         wv   2:10,15 5:7,20
                                                                                      5:7,20
     341:10,19 345:23
     341:10,19  345:23     150:3,7 156:15
                           150:3,7   156:15        32:21 38:13,15,22
                                                   32:21  38:13,15,22     105:18   207:20
                                                                          105:18 207:20
     353:22 359:1,15
     353:22  359:1,15      158:17 160:1
                           158:17   160:1          38:24 39:4
                                                   38:24  39:4 59:17
                                                                59:17     232:14 359:20
                                                                          232:14   359:20
     360:1,7
     360:1,7               165:5 167:6
                           165:5   167:6           65:15
                                                   65:15 83:19
                                                          83:19 90:23
                                                                 90:23
                           193:15 197:8
                           193:15   197:8          111:15 112:18
                                                   111:15   112:18

                                    Veritext Legal
                                    Veritext Legal Solutions
                                                   Solutions
    www.veritext.com                                                            888-391-3376
                                                                                888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 437 of 439 PageID #: 36923


   [x
   [x -- zoom]
         zoom]                                                               Page 72
                                                                             Page 72

              xx               109:10,18,18
                               109:10,18,18         younger 114:13
                                                    younger   114:13
    xx 9:16
       9:16 86:23
            86:23
                               112:10 127:3
                               112:10  127:3          115:4 117:18
                                                      115:4 117:18
      238:12
      238:12                   145:21,22 161:2
                               145:21,22  161:2       316:22 317:1
                                                      316:22 317:1
                               162:1 165:9,11,12
                               162:1 165:9,11,12    youth 114:12
                                                    youth   114:12
              y
              Y                167:22 168:22,23
                               167:22  168:22,23      115:3 248:3
                                                      115:3 248:3
    y 86:23
    y  86:23                   175:21 192:9
                               175:21  192:9        youtube 312:7
                                                    youtube   312:7
    yeah 8:23
    yeah   8:23 14:21
                  14:21        193:5 195:5
                               193:5        196:6
                                     195:5 196:6             z
                                                             z
      34:13 35:23
      34:13 35:23 47:19
                    47:19      197:2,9,14 198:12
                               197:2,9,14  198:12
      48:8 59:16                                    zz 30:2
                                                        30:2
      48:8 59:16 63:22
                   63:22       240:2 243:20
                               240:2 243:20
      66:15 68:22 71:5                               zebra 30:2
                                                    zebra    30:2
      66:15 68:22   71:5       244:8,19 289:4
                               244:8,19  289:4
      75:12 89:15 93:20                              zoom 7:23
                                                    zoom          16:8
                                                             7:23 16:8
      75:12 89:15   93:20      290:10,23 293:8
                               290:10,23  293:8
      108:3,3,9,10
      108:3,3,9,10 109:2
                                                       39:22 137:2
                                                       39:22 137:2
                     109:2     294:4 331:20
                               294:4 331:20
      110:16 113:24
      110:16 113:24            332:2 337:14
                               332:2 337:14
      115:1 118:8
      115:1 118:8              351:13,13
                               351:13,13
      122:18,24
      122:18,24 133:5,8
                  133:5,8    year's 165:15
                             year's   165:15
      133:13 134:1
      133:13 134:1           years 22:20
                             years   22:20 23:7
                                            23:7
      163:19 184:14
      163:19 184:14            26:3,9,17 68:15
                               26:3,9,17  68:15
      197:15 203:24
      197:15 203:24            72:12,19  87:5
                               72:12,19 87:5
      212:17 217:12
      212:17 217:12            114:13 115:3
                               114:13  115:3
      219:8 220:22
      219:8 220:22             117:18 125:4,7
                               117:18  125:4,7
      223:15 233:5
      223:15 233:5             130:6 192:1,5,7,15
                               130:6 192:1,5,7,15
      239:20 246:5
      239:20 246:5             192:15,20,22
                               192:15,20,22
      248:21 249:13
      248:21 249:13            193:11,11 194:11
                               193:11,11  194:11
      253:11,17 254:8
      253:11,17   254:8        194:15,20 196:5
                               194:15,20  196:5
      257:20 263:14
      257:20 263:14            196:14 198:1,5
                               196:14  198:1,5
      279:8 283:12,15
      279:8 283:12,15          207:2 209:9
                               207:2 209:9 212:2
                                            212:2
      290:8 291:15
      290:8 291:15             217:22 236:8
                               217:22  236:8
      296:3 299:14
      296:3 299:14             239:11,18 241:6
                               239:11,18  241:6
      300:1,7 302:17
      300:1,7  302:17          241:11,22 258:17
                               241:11,22  258:17
      305:13 315:24
      305:13 315:24            272:21 296:8
                               272:21  296:8
      316:4 317:4
      316:4 317:4 322:6
                    322:6      312:1,2,16 319:7
                               312:1,2,16  319:7
      325:19 327:14
      325:19 327:14            322:9 323:17
                               322:9 323:17
      332:1 333:18
      332:1 333:18             326:21 348:5
                               326:21  348:5
      336:19 343:1
      336:19 343:1           yep 50:9
                             yep   50:9
      347:24 351:2
      347:24 351:2           yesterday 29:17
                             yesterday    29:17
      354:14 355:11
      354:14 355:11            33:16,20 35:1
                               33:16,20  35:1
      356:24
      356:24                 yield 340:24
                             yield  340:24
    year 22:17
    year   22:17 26:8
                   26:8      york 3:5,6
                             york   3:5,6
      43:10 44:1
      43:10 44:1 52:1
                   52:1      young 11:8
                             young         335:6
                                      11:8 335:6
      58:16
      58:16 71:5,5
            71:5,5           young's 28:22
                             young's    28:22
      73:13,13
      73:13,13 107:19
                 107:19

                                       Veritext Legal
                                       Veritext Legal Solutions
                                                      Solutions
    www.veritext.com                                                     888-391-3376
                                                                         888-391-3376
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 438 of 439 PageID #: 36924



                        Federal Rules
                        Federal Rules of
                                      of Civil
                                         Civil Procedure
                                               Procedure

                                        Rule 30
                                        Rule 30



           (e) Review
           (e)        By the
               Review By the Witness;
                             Witness; Changes.
                                      Changes.

           (1) Review;
           (1) Review; Statement
                       Statement of
                                 of Changes.
                                    Changes. On
                                             On request by the
                                                request by the

           deponent or
           deponent or a
                       a party before the
                         party before the deposition
                                          deposition is
                                                     is

           completed, the
           completed, the deponent
                          deponent must
                                   must be allowed 30
                                        be allowed 30 days
                                                      days

           after being
           after being notified by the
                       notified by the officer
                                       officer that
                                               that the
                                                    the

           transcript or
           transcript or recording is available
                         recording is available in
                                                in which:
                                                   which:

           (A) to
           (A) to review
                  review the
                         the transcript
                             transcript or
                                        or recording; and
                                           recording; and

           (B) if
           (B) if there
                  there are
                        are changes
                            changes in
                                    in form
                                       form or
                                            or substance,
                                               substance, to
                                                          to

           sign a
           sign   statement listing
                a statement listing the
                                    the changes
                                        changes and the
                                                and the

           reasons for making
           reasons for making them.
                              them.

           (2) Changes
           (2)         Indicated in
               Changes Indicated in the
                                    the Officer's
                                        Officer's Certificate.
                                                  Certificate.

           The
           The officer must note
               officer must      in the
                            note in the certificate
                                        certificate prescribed
                                                    prescribed

           by Rule
           by Rule 30(f)(1)
                   30(f)(1) whether a review
                            whether a review was
                                             was requested
                                                 requested

           and, if
           and, if so,
                   so, must
                       must attach
                            attach any
                                   any changes
                                       changes the
                                               the deponent
                                                   deponent

           makes during
           makes during the
                        the 30-day
                            30-day period.
                                   period.




           DISCLAIMER:
           DISCLAIMER:      THE FOREGOING FEDERAL
                            THE FOREGOING FEDERAL PROCEDURE
                                                  PROCEDURE RULES
                                                            RULES

           ARE PROVIDED
           ARE PROVIDED FOR
                        FOR INFORMATIONAL
                            INFORMATIONAL PURPOSES
                                          PURPOSES ONLY.
                                                   ONLY.

           THE ABOVE RULES
           THE ABOVE RULES ARE
                           ARE CURRENT AS OF
                               CURRENT AS OF APRIL
                                             APRIL 1,
                                                   1,

           2019.
           2019.    PLEASE REFER
                    PLEASE REFER TO
                                 TO THE APPLICABLE FEDERAL
                                    THE APPLICABLE FEDERAL RULES
                                                           RULES

           OF CIVIL
           OF       PROCEDURE FOR
              CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
                                  UP-TO-DATE INFORMATION.
Case 3:17-cv-01362 Document 1114-1 Filed 10/24/20 Page 439 of 439 PageID #: 36925

                     VERITEXT  LEGAL SOLUTIONS
                     VERITEXT LEGAL  SOLUTIONS
           COMPANY
           COMPANY CERTIFICATE  AND DISCLOSURE
                   CERTIFICATE AND             STATEMENT
                                    DISCLOSURE STATEMENT

      Veritext  Legal Solutions
      Veritext Legal   Solutions represents   that the
                                   represents that  the
      foregoing transcript
      foregoing  transcript isis a  true, correct
                                 a true,  correct and
                                                   and complete
                                                        complete
      transcript of
      transcript  of the
                     the colloquies,
                          colloquies, questions
                                        questions and
                                                   and answers
                                                        answers
      as  submitted by  the  court  reporter. Veritext
      as submitted by the court reporter. Veritext Legal Legal
      Solutions  further represents
      Solutions further                that the
                          represents that   the attached
                                                attached
      exhibits, if
      exhibits,  if any,
                    any, are   true, correct
                          are true,   correct and
                                              and complete
                                                   complete
      documents
      documents as  submitted by
                 as submitted   by the
                                    the court
                                        court reporter   and/or
                                              reporter and/or
      attorneys  in relation
      attorneys in  relation toto this
                                   this deposition  and that
                                        deposition and   that
      the documents
      the  documents were
                     were processed    in accordance
                            processed in  accordance with
                                                      with
      our  litigation support
      our litigation   support and
                                and production
                                     production standards.
                                                standards.

      Veritext  Legal Solutions
      Veritext Legal   Solutions is
                                  is committed
                                     committed toto maintaining
                                                     maintaining
      the confidentiality
      the                   of client
           confidentiality of   client and
                                        and witness   information,
                                            witness information,
      in accordance
      in  accordance with  the regulations
                      with the  regulations promulgated
                                             promulgated under
                                                            under
      the Health
      the  Health Insurance   Portability and
                   Insurance Portability   and Accountability
                                                Accountability
      Act (HIPAA),
      Act            as amended
           (HIPAA), as  amended with
                                 with respect   to protected
                                       respect to   protected
      health  information and
      health information   and the
                                the Gramm-Leach-Bliley
                                    Gramm-Leach-Bliley Act,Act, asas
      amended,
      amended, with
                with respect   to Personally
                      respect to  Personally Identifiable
                                               Identifiable
      Information
      Information (PII).   Physical transcripts
                    (PII). Physical  transcripts and    exhibits
                                                    and exhibits
      are
      are managed
           managed under
                    under strict  facility and
                          strict facility   and personnel    access
                                                 personnel access
      controls.   Electronic files
      controls. Electronic    files of
                                    of documents
                                        documents are
                                                    are stored
                                                         stored
      in encrypted
      in  encrypted form
                     form and
                          and are  transmitted in
                               are transmitted   in an
                                                     an encrypted
                                                        encrypted
      fashion  to  authenticated  parties  who  are  permitted
      fashion to authenticated parties who are permitted to       to
      access  the material.
      access the   material. Our
                              Our data  is hosted
                                  data is  hosted inin a
                                                       a Tier
                                                          Tier 44
      SSAE
      SSAE 16
            16 certified  facility.
               certified facility.

      Veritext  Legal Solutions
      Veritext Legal  Solutions complies
                                  complies with  all federal
                                           with all  federal and
                                                             and
      State
      State regulations
            regulations with
                          with respect  to the
                               respect to  the provision  of
                                                provision of
      court
      court reporting
            reporting services,
                        services, and
                                   and maintains  its neutrality
                                       maintains its  neutrality
      and independence regardless
      and independence               of relationship
                         regardless of                or the
                                        relationship or  the
      financial outcome
      financial           of any
                 outcome of  any litigation.
                                  litigation. Veritext
                                               Veritext requires
                                                        requires
      adherence  to the
      adherence to  the foregoing
                         foregoing professional
                                    professional and
                                                  and ethical
                                                      ethical
      standards  from all
      standards from  all of
                           of its
                              its subcontractors   in their
                                   subcontractors in  their
      independent contractor
      independent              agreements.
                   contractor agreements.

      Inquiries
      Inquiries about
                 about Veritext  Legal Solutions'
                       Veritext Legal  Solutions'
      confidentiality
      confidentiality and
                       and security
                           security policies
                                     policies and
                                               and practices
                                                   practices
      should be directed
      should be           to Veritext's
                 directed to Veritext's Client
                                          Client Services
                                                 Services
      Associates indicated
      Associates  indicated on
                            on the
                                the cover  of this
                                    cover of  this document  or
                                                   document or
      at
      at www.veritext.com.
         www.veritext.com.
